                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


    In re:                                         Chapter 11

    ROLTA INTERNATIONAL, INC., et al.1             Case No. 20-82282-CRJ11

                       Debtors.


                    JUDGMENT CREDITORS’ MOTION TO DISMISS
                        THE DEBTORS’ CHAPTER 11 CASES

KOBRE & KIM LLP                                      CHRISTIAN & SMALL LLP

John Han (Pro Hac Vice)                              Daniel D. Sparks
Daniel J. Saval (Pro Hac Vice)                       Bill D. Bensinger
Josef M. Klazen (Pro Hac Vice)                       505 North 20th Street, Suite 1800
Donna (Dong Ni) Xu (Pro Hac Vice)                    Birmingham, AL 35203
800 Third Ave.                                       (205) 795-6588
New York, NY 10022                                   ddsparks@csattorneys.com
+212 488 1200                                        bdbensinger@csattorneys.com
john.han@kobrekim.com
daniel.saval@kobrekim.com                            Counsel for Pinpoint Multi-Strategy Master
josef.klazen@kobrekim.com                            Fund; Value Partners Fixed Income SPC-
donna.xu@kobrekim.com                                Value Partners Credit Opportunities Fund
                                                     SP; and Value Partners Greater China High
Geoffrey J. Derrick (Pro Hac Vice)                   Yield Income Fund
1919 M Street, NW
Washington, DC 20036
+202 664 1936
geoffrey.derrick@kobrekim.com


1
        The Chapter 11 cases of debtors Rolta International, Inc. [Case No. 20-82282-CRJ11],
Rolta Middle East FZ-LLC [Case No. 20-82285-CRJ11], and Rolta UK Limited [Case No. 20-
82287-CRJ11] are being jointly administered. See Final Order Directing Joint Administration of
Rolta International, Inc., Rolta Middle East FZ-LLC, and Rolta UK Limited Chapter 11 Cases, In
re Rolta International, Inc., Case No. 20-82282-CRJ-11 [Dkt. 93]. This Court denied the Debtors’
request to jointly administer Rolta, LLC [Case No. 20-82283-CRJ11], Rolta Global B.V. [Case
No. 20-82284-CRJ11], and Rolta Americas LLC [Case No. 20-82286-CRJ11]. Id. For ease of
reference, all docket entries referenced herein to the Debtors’ Chapter 11 cases refer to the docket
20-82282-CRJ11, unless otherwise noted. Because the Motion (as defined below) relates to issues
of fact and law that are common across the Debtors, the Judgment Creditors have filed the same
Motion in each of these proceedings.



Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                              Main Document    Page 1 of 739
                                                  TABLE OF CONTENTS


Preliminary Statement.................................................................................................................. 1
BACKGROUND ........................................................................................................................... 3
   I.        The Bond Issuances and the Judgment Creditors’ Beneficial Ownership ....................... 3
   II.       The Debtors’ Defaults ...................................................................................................... 4
   III.      The Judgment Creditors’ Pursuit of Repayment of the Bonds ........................................ 5
   IV.       These Chapter 11 Cases ................................................................................................... 8
JURISDICTION ......................................................................................................................... 12
ARGUMENT ............................................................................................................................... 13
   I.    The Court Should Dismiss the Chapter 11 Cases For “Cause” Pursuant to Section
   1112(b) Because The Debtors Filed Them in Bad Faith ........................................................... 13
             A.      The Timing of the Debtors’ Chapter 11 Cases Indicates Bad Faith ..................... 15
             B.      The Debtors’ Chapter 11 Cases Amount to a Two-Party Dispute ........................ 16
             C.      These Chapter 11 Cases Serve No Valid Reorganizational Purpose .................... 18
   II.   The Court Should Dismiss the Chapter 11 Cases Pursuant to Section 305(a) of the
   Bankruptcy Code. ...................................................................................................................... 22
CONCLUSION ........................................................................................................................... 25




                                                                     ii
Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                           Desc
                                          Main Document    Page 2 of 739
                                         TABLE OF AUTHORITIES
Cases

Colonial Daytona Ltd. P'ship v. Am. Sav. of Florida, F.S.B., 152 B.R. 996 (M.D. Fla. 1993) .... 21

In re A.Z. Servs., Inc., 208 B.R. 578 (Bankr. S.D. Fla. 1997) ...................................................... 15

In re Albany Partners, Ltd., 749 F.2d 670 (11th Cir. 1984) ............................................. 13, 14, 19

In re C & C Dev. Grp., LLC, No. 11-32362-BKC-AJC,
   2012 WL 1865422 (Bankr. S.D. Fla. May 21, 2012)………………………………………..24
In re Caffey Enterprises, LLC, No. 09-83573-JAC-11,
  2009 WL 5214892 (Bankr. N.D. Ala. Dec. 23, 2009) .............................................................. 18

In re Club Tower L.P., 138 B.R. 307 (Bankr. N.D. Ga. 1991) ..................................................... 18

In re Coram Healthcare Corp., 315 B.R. 321 (Bankr. D. Del. 2004) .......................................... 20

In re Davis Heritage GP Holdings, LLC, 443 B.R. 448 (Bankr. N.D. Fla. 2011)........................ 21

In re Double W Enterprises, Inc., 240 B.R. 450 (Bankr. M.D. Fla. 1999) ............................. 19, 20

In re FMB Bancshares, Inc., 517 B.R. 361 (Bankr. M.D. Ga. 2014) ..................................... 23, 24

In re Forever Propane Sales & Service, Inc., 597 B.R. 696 (Bankr. S.D. Fla. 2019) ............ 23, 24

In re Foster, No. 11-30021, 2011 WL 3438495 (Bankr. S.D. Ga. June 17, 2011) ...................... 17

In re Gooding, 234 B.R. 157 (Bankr. M.D. Fla. 1999)........................................................... 16, 17

In re Hardigan, 490 B.R. 437 (Bankr. S.D. Ga. 2013) ................................................................. 14

In re Ironsides, Inc., 34 B.R. 337 (Bankr. W.D. Ky. 1983).......................................................... 20

In re Lotus Investments, 16 B.R. 592 (Bankr. S.D. Fla. 1981) ..................................................... 14

In re MacElvain, 160 B.R. 672 (Bankr. M.D. Ala. 1993) ............................................................ 22


                                                          iii
Case 20-82282-CRJ11                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                             Desc
                                    Main Document    Page 3 of 739
In re Moog, 159 B.R. 357 (Bankr. S.D. Fla. 1993) ...................................................................... 17

In re Natural Land Corp., 825 F.2d 296 (11th Cir. 1987).............................................................18
In re On the Ocean, Inc., No. 16-16204-BKC-RBR,
   2016 WL 8539791 (Bankr. S.D. Fla. June 6, 2016) ...................................................... 16, 17, 20

In re Pegasus Wireless Corp, 391 Fed. Appx 802, 2010 WL 3096149 (11th Cir. 2010)............. 15

In re Peña, No. 14–09799 (ESL), 2016 WL 1043736 (Bankr. D.P.R. Mar. 15, 2016) ................ 22

In re Phoenix Piccadilly, Ltd., 849 F.2d 1393 (11th Cir. 1988) ....................................... 13, 16, 18

In re Piazza, 719 F.3d 1253 (11th Cir. 2013) ............................................................................... 16

In re Sar-Marco, Inc., 70 B.R. 132 (Bankr. M.D. Fla. 1986) ....................................................... 14

In re State St. Houses, Inc., 356 F.3d 1345 (11th Cir. 2004) ........................................................ 14

In re Sterling Bluff Inv’rs, LLC, 515 B.R. 902 (Bankr. S.D. Ga. 2014) ....................................... 15

In re Vallambrosa Holdings, L.L.C., 419 B.R. 81 (Bankr. S.D. Ga. 2009) ............................ 17, 22

Jump v. Manchester Life & Cas. Mgmt. Corp., 579 F.2d 449 (8th Cir. 1978) ............................. 15

MacElvain v. I.R.S., 180 B.R. 670 (Bankr. M.D. Ala. 1995) ................................................ passim

In re C & C Dev. Grp., LLC, No. 11-32362-BKC-AJC,
   2012 WL 1865422 (Bankr. S.D. Fla. May 21, 2012) ................................................................ 24

P.A. Bldg. Co. v. Silverman, 298 A.D.2d 327 (1st Dep't. 2002) ..................................................... 7

Singer Furniture Acquisition Corp. v. SSMC, Inc. N.V., 254 B.R. 46 (M.D. Fla. 2000).............. 21

Statutes

11 U.S.C. § 305 ......................................................................................................................... 3, 23

11 USC § 707(a) ........................................................................................................................... 16


                                                                      iv
Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                          Main Document    Page 4 of 739
11 U.S.C. § 1112(b) ............................................................................................................... passim

28 U.S.C. § 1334 ........................................................................................................................... 13

28 U.S.C. § 1408 ..................................................................................................................... 13, 16

28 U.S.C. § 157(b) ........................................................................................................................ 13

Rules

New York Civil and Practice Law and Rules § 5234(c) ................................................................. 7

New York Civil and Practice Law and Rules § 5202(b) ................................................................ 7

New York Civil Practice Law and Rules § 5225(a) ....................................................................... 6

Other Authorities

7 Collier on Bankruptcy (16th ed. 2020)………………………………………………………...21




                                                                      v
Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                          Main Document    Page 5 of 739
       Creditors Pinpoint Multi-Strategy Master Fund (formerly known as Pinpoint Multi-

Strategy Fund) (“Pinpoint”), Value Partners Fixed Income SPC – Value Partners Credit

Opportunities Fund SP (“VP – Credit”), and Value Partners Greater China High Yield Income

Fund (“VP – China” and, together with Pinpoint and VP – Credit, the “Judgment Creditors”)

hereby submit this motion (the “Motion”) to dismiss the Chapter 11 cases filed by Rolta

International, Inc. (“Rolta International”) [Case No. 20-82282-CRJ11], Rolta, LLC (“Rolta LLC”)

[Case No. 20-82283-CRJ11], Rolta Global B.V. (“Rolta Global”) [Case No. 20-82284-CRJ11],

Rolta Middle East FZ-LLC (“Rolta Middle East”) [Case No. 20-82285-CRJ11], Rolta Americas

LLC (“Rolta Americas”) [Case No. 20-82286-CRJ11], and Rolta U.K. Limited (“Rolta UK”)

[Case No. 20-82287-CRJ11] (collectively, the “Debtors”) pursuant to 11 U.S.C. §§ 1112 and 305.

In support of the Motion, the Judgment Creditors respectfully state as follows:

                                PRELIMINARY STATEMENT
       1.      The Debtors filed these Chapter 11 cases in bad faith. The crux of these cases is a

two-party dispute between the Debtors and the Judgment Creditors. In the two years leading up

to the petition date, the Judgment Creditors pursued enforcement proceedings in New York state

court against the Debtors and their ultimate parent corporation, Rolta India Ltd. (“Rolta India”),

based on the Debtors’ default of approximately $209 million in bond debt and interest owed to the

Judgment Creditors.

       2.      Tellingly, the Debtors filed their Chapter 11 cases a mere two days after the New

York court’s deadline for the Debtors to turn over their cash on hand to the Judgment Creditors.

Indeed, counsel for the Debtors readily conceded at the first day hearing that the “triggering event”

for the Chapter 11 filings was that turnover order. See Declaration of Geoffrey J. Derrick (“Derrick

Decl.”), Ex. A at 5:2–7 (Nov. 4, 2020 Hr’g Tr. (hereafter, “First Day Hr’g Tr.”)). Significantly,

the Debtors’ bond debt had been accelerated over two years prior to the filing, and the Debtors had


                                                 1
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                 Desc
                              Main Document    Page 6 of 739
begun defaulting on the bond debt over four years ago. Yet, the Debtors waited until the eve of

foreclosure to commence these hastily-filed Chapter 11 cases.

       3.      Moreover, the Debtors have little operating business to reorganize and

rehabilitate—the very purpose for which Chapter 11 exists. The Debtors have admitted that three

of the six filing entities2 are dormant, have no employees or operations, and perform no contracts

or services. And the remaining three Debtors (two of which are non-U.S. entities)3 appear to have

little ability to fund the Chapter 11 process through their significantly dwindling cash resources,

with no mention of debtor-in-possession financing. Moreover, these Debtors’ schedules are bereft

of the typical indicia of business operations, such as ongoing contracts with suppliers or customers

or interests in intellectual property that have value.

       4.      Notably, no other creditors have come forward to actively participate in the Chapter

11 process, and not a single other creditor expressed interest in participating on an unsecured

creditors’ committee. And the Debtors’ own financial schedules underscore that the Judgment

Creditors hold substantially all of the non-insider debt owed by almost all the Debtors. Even

assuming the Debtors had an intention to pursue a restructuring in these cases and have businesses

capable of a reorganization, they do not even have a collective creditor body with which to engage.

       5.      These are not the hallmarks of a legitimate Chapter 11 filing. Deploying the

protections of Chapter 11 to gain leverage in a two-party dispute where the Debtors have little (if

any) business to salvage is not the proper, good-faith use of Chapter 11. Accordingly, and for the

additional reasons set forth below, this Court should dismiss the Debtors’ cases under Section




2
       These dormant entities are Rolta Americas, Rolta LLC and Rolta Global.
3
       These entities are Rolta International, Rolta Middle East and Rolta UK, the latter two of
which are not U.S. entities.


                                                   2
Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                               Main Document    Page 7 of 739
1112(b) of the Bankruptcy Code for “cause” and, alternatively, under Section 305(a) because

abstention is warranted under the facts and circumstances.

                                         BACKGROUND
I.     The Bond Issuances and the Judgment Creditors’ Beneficial Ownership
       6.      Between 2012 and 2014, Debtors Rolta LLC and Rolta Americas each issued a set

of bonds, which together totaled $500 million and were secured by the other Debtors and the

Debtors’ ultimate parent corporation, Rolta India. Specifically, on May 16, 2013, Debtor Rolta

LLC executed an indenture through which it issued $200 million of 10.75% senior notes due in

May 2018 (“2018 Notes”), which are guaranteed by Rolta India and three of the Debtors in these

Chapter 11 cases: Rolta International, Rolta UK, and Rolta Middle East. Derrick Decl., Ex. B at

2–3 (Decision and Order, Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No.

652798/2018 (Sup. Ct. N.Y. Cnty. Apr. 23 2019) [Dkt. 230]); see also Derrick Decl., Ex. C at

Schedule I (Indenture (May 16, 2013)).

       7.      On July 24, 2014, Debtor Rolta Americas executed an indenture through which it

issued $300 million of 8.75% senior notes due in July 2019 (“2019 Notes,” and, together with the

2018 Notes, the “Notes”), which are guaranteed by Rolta India and four Debtors:            Rolta

International, Rolta UK, Rolta Middle East, and Rolta Global. Derrick Decl., Ex. B at 2–3; see

also Derrick Decl., Ex. D at Schedule I (Indenture (July 24, 2014)).

       8.      Collectively, the Judgment Creditors are the beneficial owners of US $147,692,000

of the Notes. Derrick Decl., Ex. E at 2 & n.2 (Decision + Order on Motion, Pala Assets Holdings,

Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Oct. 16, 2020) [Dkt.




                                                3
Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                             Main Document    Page 8 of 739
387]).4

II.       The Debtors’ Defaults
          9.    On May 16, 2016, Rolta LLC defaulted on the 2018 Notes by failing to make the

required interest payments to noteholders and failing to cure the event of default within 30 days.

Derrick Decl., Ex. B at 3.

          10.   About two years later, on April 24, 2018, the Judgment Creditors accelerated the

remaining principal balance of the 2018 Notes by sending a notice to Rolta LLC and Rolta India.

Id. at 3–4. Under Section 6.02 of the indenture for the 2018 Notes, a valid notice of acceleration

renders the entire principal and interest immediately due and payable. Id. at 4. Rolta LLC and

Rolta India ignored the notice. Derrick Decl. ¶ 4.

          11.   As of the Chapter 11 petition date, Rolta LLC had not paid the principal and interest

it owed to the Judgment Creditors under the 2018 Notes. Derrick Decl., Ex. B at 3.

          12.   The 2019 Notes charted a path similar to that of the 2018 Notes. On July 24, 2016,

Rolta Americas defaulted on the 2019 Notes by failing to make the required interest payments to




4
       Judgment Creditor Pinpoint is the beneficial owner of $12,444,000 of the 2018 Notes and
$67,513,000 of the 2019 Notes. Derrick Decl., Ex. F at 4–5 (Order and Judgment, Pala Assets
Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Sept. 2,
2020) [Dkt. 350]); see also Derrick Decl., Ex. G at 13:18–14:9 (Transcript of December 20, 2019
Oral Argument, Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup.
Ct. N.Y. Cnty. Mar. 16, 2020) [Dkt. 338]). On November 2, 2018, Pinpoint Multi-Strategy Master
Fund (formerly known as Pinpoint Multi-Strategy Fund) purchased US $13,313,000 of 2019 Notes
from Pala Assets Holdings, Ltd. Derrick Decl., Ex. E at 2.
       Judgment Creditor VP – Credit is the beneficial owner of $6,850,000 of the 2019 Notes.
Derrick Decl., Ex. C at 7; Derrick Decl., Ex. G at 35:18–36:2.
        Judgment Creditor VP – China is the beneficial owner of $20,800,000 of the 2018 Notes
and $40,085,000 of the 2019 Notes. Derrick Decl., Ex. F at 6–7; see also Derrick Decl., Ex. H at
29:4–31:13 (Transcript of February 14, 2020 Oral Argument, Pala Assets Holdings, Ltd. et al. v.
Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Mar. 16, 2020) [Dkt. 339])


                                                  4
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                 Desc
                              Main Document    Page 9 of 739
noteholders and failing to cure the event of default within 30 days. Id. at 4; see also Derrick Decl.,

Ex. E at 5–6.

       13.      About two years later, on October 26, 2018, the Judgment Creditors accelerated the

remaining principal balance of the 2019 Notes by sending a notice to Rolta Americas and Rolta

India. Id. Under Section 6.02 of the indenture for the 2019 Notes, a valid notice of acceleration

renders the entire principal and interest immediately due and payable. Derrick Decl., Ex. C at 81–

82; Derrick Decl., Ex. D at 82. As they did with the notice for the 2018 Notes, Rolta Americas

and Rolta India ignored the acceleration notice with respect to the 2019 Notes. Derrick Decl. ¶ 5.

       14.      As of the Chapter 11 petition date, Rolta Americas had not paid the principal and

interest it owed to the Judgment Creditors under the 2019 Notes. Derrick Decl., Ex. B at 3.

III.   The Judgment Creditors’ Pursuit of Repayment of the Bonds
       15.      On June 6, 2018, the Judgment Creditors brought an action in the Supreme Court

of the State of New York, New York County, against each of the six Debtors and their non-debtor

parent, Rolta India, to recover the defaulted bond debt, in a case captioned Pala Assets Holdings

Ltd et al. v. Rolta International, Inc. et al., No. 652798/2018 (Sup. Ct., N.Y. County). On

September 2, 2020, the New York Supreme Court entered a judgment in favor of the Judgment

Creditors (the “Judgment”) in the amount of US $187,098,105 (the “Judgment Amount”), jointly

and severally, against Debtors and Rolta India. Derrick Decl., Ex. F at 1. The Court entered a

judgment in favor of Pinpoint for US $99,776,370 in favor of VP – China for US $73,256,400;

and in favor of VP – Credit for US $10,163,456. Id. at 4–8.5


5
        VP – Credit’s Judgment is against only Rolta Americas, Rolta India, Rolta International,
Rolta UK, Rolta Middle East, and Rolta Global (collectively, the “2019 Guarantors”). Derrick
Decl., Ex. F at 7–8. Pinpoint and VP – China also have a judgment against the 2019 Guarantors
in the amounts of $80,417,421 and $43,153,887, respectively. Id. at 5, 7. In addition, Pinpoint
and VP – China have judgments in the amounts of $19,358,949 and $30,102,512, respectively,



                                                  5
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 10 of 739
       16.     On October 16, 2020, the New York Supreme Court granted a second judgment in

the same action in favor of the Judgment Creditors in the amount of US $25,763,000. Derrick

Decl., Ex. E at 6-7.

       17.     The sum total of the Judgment Amount and the supplemental judgment granted on

October 16, 2020 is US $226,175,414.55. However, because the New York Supreme Court clerk

had not yet entered the October 16, 2020 supplemental judgment prior to the petition date, the

Judgment Creditors had not begun to enforce that judgment as of the date of the bankruptcy filing.6

       18.     On October 20, 2020, upon the Judgment Creditors’ motion, the New York

Supreme Court entered an Order (the “Turnover Order”), pursuant to New York Civil Practice

Law and Rules (“CPLR”) Section 5225(a), requiring the Debtors and Rolta India to deliver directly

(or, to “turn over”) to the Judgment Creditors all cash on hand and sufficient shares and/or

ownership interests in various Rolta subsidiaries to satisfy the Judgment Amount. Derrick Decl.,

Ex. K at 1–2 (Order, Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018

(Sup. Ct. N.Y. Cnty. Oct. 20, 2020) [Dkt. 389]).

       19.     At the oral argument on these issues earlier that day, the New York court made

clear that the turnover of cash was to occur within seven days of the Court’s issuance of the




against the guarantors of the 2018 Notes: Rolta LLC, Rolta India, Rolta International, Rolta UK,
Rolta Middle East. Id. at 4, 6.
6
        Since then, that Court has entered the October 16, 2020 judgment of $39,077,309.55, which
includes accrued interest, against the Debtors and Rolta India, Derrick Decl., Ex. I (Supplemental
Order and Judgment, Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018
(Sup. Ct. N.Y. Cnty. Dec. 1, 2020) [Dkt. 413], after the Debtors filed a suggestion of bankruptcy
in the proceeding, see Derrick Decl., Ex. J (Notice of Suggestion of Bankruptcy, Pala Assets
Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Oct. 30,
2020) [Dkt. 394]). The Judgment Creditors have taken no action post-petition in relation to the
issuance of that judgment against the Debtors, and will be asking the Court to re-issue the judgment
as to Rolta India only, without prejudice to the right to reinstate the judgment against the remaining
Debtors. Derrick Decl., ¶ 10.


                                                   6
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 11 of 739
Turnover Order and the turnover of the interests in the Rolta subsidiaries, within 30 days. Derrick

Decl., Ex. L at 32–34 (Transcript of October 20, 2020 Oral Argument, Pala Assets Holdings, Ltd.

et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Oct. 26, 2020) [Dkt. 391]).

       20.     Under New York law, the Turnover Order gave the Judgment Creditors a priority

lien on the property that is the subject of the Order: cash and ownership interests in certain Rolta

subsidiaries. See CPLR 5202(b) (“Where a judgment creditor has secured an order for delivery

of, payment of, or appointment of a receiver of, a debt owed to the judgment debtor or an interest

of the judgment debtor in personal property, the judgment creditor’s rights in the debt or property

are superior to the rights of any transferee of the debt or property, except a transferee who acquired

the debt or property for fair consideration and without notice of such order.”), 5234(c) (“Where

personal property or debt has been ordered delivered, transferred or paid . . . and the order is filed

before the property or debt is levied upon, the rights of the judgment creditor who secured the

order are superior to those of the judgment creditor entitled to the proceeds of the levy.”); see also

P.A. Bldg. Co. v. Silverman, 298 A.D.2d 327, 328 (1st Dep’t 2002) (“[The] petitioner’s status as a

creditor with a turnover order from the Supreme Court gives it priority over appellant, since

appellant did not obtain the property for fair consideration.”).7

       21.     Neither the Debtors nor Rolta India complied with the New York Supreme Court’s

directive to turn over any cash on hand to the Judgment Creditors by the October 27, 2020 deadline

or at any time since. Derrick Decl., ¶ 12. Nor have the Debtors or Rolta India complied with the

directive to turn over shares and other ownership interests. Id. Instead, just two days after missing




7
       On December 7, 2020, the Debtors initiated an adversary proceeding seeking to avoid the
Judgment Creditors’ lien. See generally Complaint, Rolta International, Inc., et al. v. Pinpoint
Multi-strategy Master Fund, Adv. Pro. No. 20-80162 [Dkt. 1].


                                                  7
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 12 of 739
the deadline for turnover of the cash, the Debtors filed their Chapter 11 cases in this district, where

none are headquartered or have offices.

       22.     Rolta India, the Debtors’ parent corporation and a guarantor of the Notes, has not

filed for Chapter 11 protection and, accordingly, the Judgment Creditors continue to pursue

enforcement proceedings against it. Id. For example, on November 25, 2020, the Judgment

Creditors moved the New York Supreme Court for an order to show cause why contempt sanctions

should not be issued against Rolta India for its failure to comply with the Turnover Order. Id.

       23.     On November 10, 2020, Rolta India filed an action in the High Court of Bombay

in India seeking a declaration that the Judgment “cannot be executed by the Plaintiffs against the

defendants in India.”     Derrick Decl., Ex. M (Rolta India Limited Statement of Unaudited

Consolidated Financial Results ¶ 3 (Nov. 11, 2020)). Rolta India did not immediately provide the

Judgment Creditors notice of the action, leaving them to discover it in the company’s public filings.

Derrick Decl., ¶ 14. Rolta India only later provided the Judgment Creditors notice at the direction

of the Indian court. Id. The action remains pending. Id.

IV.    These Chapter 11 Cases
       24.     On October 29, 2020, the Debtors filed their Chapter 11 petitions, along with a

bare-bones set of papers. Those papers were both internally contradictory8 and lacking sufficient

detail to provide adequate notice of the relief sought. See, e.g., Judgment Creditors’ Preliminary




8
       Compare, e.g., Decl. of Preetha Pulusani [Dkt. 4] ¶ 8 (asserting the Debtors have 43
employees), with Emergency Motions for Order Authorizing and Directing the Honoring of
Debtor’s Pre-Petition Payroll Checks and Authorizing the Debtor to Pay Pre-Petition Wages and
Employee Benefits of Current Employees filed by Rolta International [Dkt. 8] ¶ 5; Rolta, LLC ,
Case No. 20-82283-CRJ11 [Dkt. 6] ¶ 5; Rolta Global BV, Case No. 20-82284 [Dkt. 6] ¶ 5; Rolta
Middle East FZ-LLC, Case No. 20-82285-CRJ11 [Dkt. 6] ¶ 5; Rolta Americas LLC, Case No. 20-
82286-CRJ11 [Dkt. 6] ¶ 5; and Rolta UK Limited, Case No. 20-82287-CRJ11 [Dkt. 6] ¶ 5 (each
Debtor claiming 8 employees, totaling 48 employees).


                                                  8
Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                              Main Document     Page 13 of 739
Response to the Debtors’ Chapter 11 Filing and Objection to the Debtors’ Motion for

Authorization to Use Cash Collateral [Dkt. 22] (hereafter, the “Cash Collateral Opposition”) at 6

(noting various issues with the Debtors’ lack of disclosure concerning their cash management

system and sources of operating cashflow). And the Debtors’ three-page first day declaration

provides no information whatsoever about any restructuring the Debtors would seek to pursue in

their Chapter 11 cases. See Decl. of Preetha Pulusani [Dkt. 4] ¶10 (stating that the Debtors

“currently intend to propose a plan of reorganization” with no further detail).

       25.     At the first day hearing on November 4, 2020, counsel for the Debtors admitted that

the purpose of the filings was to circumvent the New York state court’s turnover order. See First

Day Hr’g Tr. at 5:2–7 (stating that the turnover order was the “triggering event” for the Chapter

11 cases).

       26.     Soon after the Chapter 11 filing, the Debtors withdrew their request for

authorization to use cash collateral at Rolta Global, Rolta Americas, and Rolta LLC. In so doing,

the Debtors conceded that these entities were “inactive . . . with no employees, no real property,

no contracts or services performed.” See Motions for Leave to Withdraw Motion for Authorization

to Use Cash Collateral, In re Rolta, LLC, Case No. 20-82283-CRJ11 [Dkt. 43]; In re Rolta

Americas LLC, Case No 20-82286 CRJ11 [Dkt. 38]; In re Rolta Global BV, Case No. 20-82284-

CRJ11 [Dkt. 38].

       27.     On November 20, 2020, the Debtors filed their financial schedules.          Those

schedules revealed that, for almost all of the Debtors, the Judgment Creditors are the only

meaningful non-insider creditors. See List of Creditors Who Have the 20 Largest Unsecured

Claims, In re Rolta, LLC, Case No. 20-82283-CRJ11 [Dkt. 67] (Judgment Creditors reflect 99.95%

of outstanding debt); Schedule E/F, Amended Chapter 11 Petition, In re Rolta UK Limited, Case




                                                 9
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                             Main Document     Page 14 of 739
No 20-82287-CRJ11 [Dkt. 66], at 23–24 (Judgment Creditors are the only non-insider creditors);

List of Creditors Who Have the 20 Largest Unsecured Claims, In re Rolta Global B.V., Case No.

20-82284-CRJ11 [Dkt. 63] (Judgment Creditors are the only non-insider creditors); List of

Creditors Who Have the 20 Largest Unsecured Claims, In re Rolta Americas LLC, Case No. 20-

82286-CRJ11 [Dkt. 63] (Judgment Creditors hold 99.5% of outstanding non-insider debt);

Schedules D and E/F, Amended Chapter 11 Petition, In re Rolta Middle East FZ-LLC, Case No.

20-83385-CRJ11 [Dkt. 67], at 25–26 (Judgment Creditors hold 99.00% of outstanding debt).

       28.    In addition, the hallmarks of active business operations are conspicuously absent

from the schedules for Rolta UK, Rolta International, and Rolta Middle East, which the Debtors

have characterized as “operating” entities. See Derrick Decl., Ex. N at 20:12–16 (Nov. 17, 2020

Hr’g Tr. (hereafter, “Second Day Hr’g Tr.”)). According to their schedules:

             Rolta UK has no executory contracts or leases, see Amended Chapter 11 Petition,
              In re Rolta UK Limited, Case No. 20-82287 [Dkt. 66], at 25, values its intellectual
              property interests at $0.00, see id. at 15, and the majority of its assets are tax net
              operating losses, see id. at 16–17, rather than operating assets. The only computer
              equipment for the technology services company appears to be valued at
              approximately $3,100, less depreciation, see id. at 22, and its operating revenues
              have dwindled to approximately $1.4 million for the year prior to the petition date,
              see id. at 27.

             Rolta Middle East has no executory contracts suggesting ongoing service
              relationships with customers, see Amended Chapter 11 Petition, In re Rolta Middle
              East FZ-LLC, Case No. 82-82285 [Dkt. 67], at 27, nor any interests in intellectual
              property, see id. at 15, and the vast majority of its assets are composed of net
              operating losses, see id., and questionable receivables from affiliates, see id. at 23.
              Rolta Middle East’s operating revenues—like Rolta UK’s—have dropped to
              approximately $1.2 million in the year prior to its bankruptcy filing. See id. at 32.

             Rolta International lists no accounts receivable, see Amended Chapter 11 Petition
              [Dkt. 85], at 13, no service contracts with customers, see id. at 24, and no
              intellectual property of any value, see id. at 15, 36–89, and has substantially no
              assets other than ownership interests in and loans receivables from other Rolta
              entities, net operating losses, and “goodwill” from a corporate transaction, see id.
              at 14–17. Moreover, the only leases and executory contracts this Debtor appears to
              have are a single month-to-month office lease and a lease (with a remaining life of


                                                10
Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                            Main Document     Page 15 of 739
                one month) on a postage meter, see id. at 24, and the vast majority of its revenues
                over the past year have not been generated from business operations but instead are
                the result of dividends from other Rolta entities, see id. at 26. Nor does it appear
                to have compensated its president for the year leading up to the petition date. See
                id. at 27, 34.

       29.      These disclosures belie the Debtors’ assertions that they “are engaged in the

business of rendering engineering software services,” of “buying, selling, [and] leasing . . .

computer products of all types and descriptions” and of “patent[ing], copyright[ing] and otherwise

protect[ing] any intellectual property rights acquired by the corporation.” Rolta International’s

Amended Chapter 11 Petition [Dkt. 85], at 7–8; see also Derrick Decl., Ex. O at 10:6–7 (Dec. 1,

2020 Hr’g. Tr.) (Court, in response to the Debtors’ critical vendor motions [Dkts. 97, 98, 99],

noting “[i]f there’s no operating business, then how could [a critical vendor] be an essential

element necessary to ongoing business?”).

       30.      On November 20, 2020, Debtor Rolta International also filed a declaration

concerning a significant source of funding for these Chapter 11 cases—a non-debtor Rolta affiliate,

Rolta AdvizeX Technologies, LLC (“AdvizeX”). See Decl. Regarding Management Fees Paid by

AdvizeX [Dkt. No. 80] (hereafter, the “AdviseX Decl.”) at 2; see also Cash Collateral Opposition

[Dkt. 22] at 6 (noting substantial payments from AdvizeX in Rolta International’s cash collateral

budget offsetting net operating losses). Rolta International clarified that the “management fee”

payments AdvizeX makes to Rolta International are subject to certain conditions related to the

availability of excess cash on a line of credit. See AdvizeX Decl. [Dkt. 80] at 2. If those conditions

are not met, the secured creditor of AdvizeX, Huntington National Bank, can block those

payments. Id.




                                                 11
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 16 of 739
        31.     To date, besides the Judgment Creditors, no other creditors have actively

participated in the Chapter 11 process.9 Of the approximately $507.8 million in outstanding non-

insider liabilities owed by the Debtors based on their initial disclosures, see List of Creditors Who

Have the 20 Largest Unsecured Claims [Dkt. 2],10 approximately 99% ($500 million) arise from

Rolta LLC’s and Rolta America’s issuances of the Notes. The amended financial schedules the

Debtors filed do not alter that fundamental point. And, out of the holders of those Notes, the

Judgment Creditors are the only ones who have pursued recovery of the defaulted amounts and

have appeared in these proceedings. Indeed, on November 17, 2020, the Bankruptcy Administrator

reported that “[a]fter soliciting the List of Creditors Who Have the 20 Largest Unsecured Claims,”

he was “unable to form a committee of unsecured creditors in view of the fact that an insufficient

number of unsecured creditors were willing to serve.” Notice Regarding Unsecured Creditors’

Committee [Dkt. 63]. The sole creditor that had any interest in sitting on the Committee was one

of the Judgment Creditors.11 Second Day Hr’g Tr. 17:19–18:1.

                                         JURISDICTION

        32.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.


9
       To date, only two other creditors have filed Proofs of Claim, both in Rolta International’s
Chapter 11 case. These creditors’ claims total only $23,607.77. Claim Nos. 1-1 (American
Express Travel Related Services Company, Inc.), 2-1 (Massachusetts Department of Revenue), In
re Rolta International LLC, Case No. 20-82282.
10
         This total amount reflects all of the amounts the Debtors included on the top 20 creditor
list except for (a) amounts related to debts owed to other Rolta entities, given that they are insider
claims, and (b) the US $187,098,105 identified as arising from the Judgment Creditors’ New York
state court enforcement proceeding, given that those amounts relate to the Note issuances
described above that are already otherwise reflected in the total. As discussed above, for almost
all of the Debtors, the Judgment Creditors are the only meaningful non-insider creditor based on
the financial schedules the Debtors filed on November 20, 2020.
11
       While the Judgment Creditors have an equitable lien arising from the Turnover Order, they
are nonetheless undersecured because the October 16, 2020 judgment of approximately $25
million that is not covered by that lien.


                                                 12
 Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                 Desc
                              Main Document     Page 17 of 739
This is a core proceeding pursuant to 28 U.S.C. § 157(b) and may be determined by the Bankruptcy

Court. For purposes of this Motion, venue is proper pursuant to 28 U.S.C. § 1408.

                                            ARGUMENT
        33.     The Debtors filed their Chapter 11 cases in bad faith to circumvent the Turnover

Order and avoid paying the Judgment Creditors pursuant to the New York judgment. More

fundamentally, the Debtors have little business operations to rehabilitate through the Chapter 11

process (and by the Debtors’ own admissions, half of the Debtors have no business operations).

For these reasons and those set forth below, the Court should dismiss these cases.

I.      The Court Should Dismiss the Chapter 11 Cases For “Cause” Pursuant to Section
        1112(b) Because The Debtors Filed Them in Bad Faith
        34.     Section 1112(b) provides that, except for circumstances inapposite here, “on

request of a party in interest, and after notice and a hearing, the court shall convert a case under

this chapter to a case under chapter 7 or dismiss a case under this chapter, whichever is in the best

interests of creditors and the estate, for cause unless the court determines that the appointment

under section 1104(a) of a trustee or an examiner is in the best interests of creditors and the estate.”

11 U.S.C. § 1112(b)(1) (emphasis added). Section 1112(b)(4), in turn, provides a non-exhaustive

list of grounds for dismissal for cause.

        35.     While “bad faith” is not specifically enumerated, “[a] case under Chapter 11 may

be dismissed for cause pursuant to section 1112 of the Bankruptcy Code if the petition was not

filed in good faith.” In re Phoenix Piccadilly, Ltd., 849 F.2d 1393, 1394 (11th Cir. 1988) (citing

In re Albany Partners, Ltd., 749 F.2d 670, 674 (11th Cir. 1984)). “In finding a lack of good faith,

courts have emphasized an intent to abuse the judicial process and the purposes of the

reorganization provisions.” In re Albany Partners, 749 F.2d at 674. The presence of “factors

which evidence that the petition was filed ‘to delay or frustrate the legitimate efforts of secured



                                                  13
Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                   Desc
                              Main Document     Page 18 of 739
creditors to enforce their rights[]’ . . . particularly when there is no realistic possibility of an

effective reorganization” means that “dismissal of the petition for lack of good faith is

appropriate.” Id.

       36.     Courts have held that the debtor bears the ultimate burden of demonstrating it filed

the bankruptcy petition in good faith. See In re Sar-Marco, Inc., 70 B.R. 132, 139 (Bankr. M.D.

Fla. 1986) (placing burden on the debtor); In re Lotus Investments, 16 B.R. 592, 595 (Bankr. S.D.

Fla. 1981) (same); cf. In re Hardigan, 490 B.R. 437, 444 (Bankr. S.D. Ga. 2013) (ruling that in the

Chapter 7 context, “[o]nce the movant [for dismissal] puts the debtor’s good faith at issue, the

burden shifts to the debtor to establish his good faith”), aff'd, 517 B.R. 374 (S.D. Ga. 2014).

       37.     Courts in the Eleventh Circuit look to several factors to determine good faith,

including that: (1) “the debtor has few unsecured creditors whose claims are relatively small

compared to the claims of the secured creditors”; (2) “the debtor has few employees”; (3) “the

debtor’s financial problems essentially are a dispute between the debtor and the secured creditors

which can be resolved in the pending state court action”; and (4) “the timing of the debtor’s filing

evidences an intent to delay or frustrate the legitimate efforts of the debtor's secured creditors to

enforce their rights.” In re State St. Houses, Inc., 356 F.3d 1345, 1346–47 (11th Cir. 2004). The

inquiry is ultimately fact-intensive, however, and courts must weigh the totality of the

“circumstances of each case” to determine whether on the whole they point to a debtor’s bad faith.

MacElvain v. I.R.S., 180 B.R. 670, 674 (M.D. Ala. 1995) (citing In re Albany Partners, 749 F.2d

at 674).

       38.     Here, the facts and circumstances provide ample “cause” to dismiss the Debtors’

Chapter 11 cases. And while Section 1112(b) requires the Court to consider whether conversion

to Chapter 7 or appointment of a trustee are better alternatives to dismissal, those remedies do not




                                                 14
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                 Desc
                             Main Document     Page 19 of 739
benefit creditors where, as here, the cases involve a two-party dispute and the Notes constitute

substantially all of the Debtors’ liabilities. See In re Sterling Bluff Inv’rs, LLC, 515 B.R. 902, 916

(Bankr. S.D. Ga. 2014) (dismissing case where “non-affiliated entities hold a relatively small

portion of the unsecured claims,” and unsecured creditors’ claims “are small in relation to the

claims of the secured creditors”) (citation and internal quotation marks omitted) Moreover,

conversion to Chapter 7 would not benefit creditors where the Debtors have almost no meaningful

assets to liquidate and distribute, nor can the problems with these cases be solved through the

appointment of a Chapter 11 trustee. Indeed, the bulk of the Debtors’ claimed assets are net

operating losses, see supra ¶ 28, which would not provide any value for creditors in a liquidation

scenario. See, e.g., Jump v. Manchester Life & Cas. Mgmt. Corp., 579 F.2d 449, 453 (8th Cir.

1978) (“We conclude, therefore, that the right to use its net operating loss to gain carryover tax

advantage was not an asset of [the insolvent entity] because its value was conditioned on the

existence of future income potential of [that entity].”). Simply put, these cases are all about a two-

party dispute that should not remain in bankruptcy.

       A.      The Timing of the Debtors’ Chapter 11 Cases Indicates Bad Faith

       39.     The Debtors filed these Chapter 11 cases a mere two days after they failed to

comply with the New York state court’s order to turn over their cash on hand to the Judgment

Creditors. Debtors’ counsel readily admitted that the Turnover Order was the “triggering event”

for the Chapter 11 cases. First Day Hr’g Tr. at 5:2–7.

       40.     “Where the primary purpose of a Chapter 11 filing is as a litigation tactic, the

petition may be dismissed for a lack of good faith.” In re A.Z. Servs., Inc., 208 B.R. 578, 581

(Bankr. S.D. Fla. 1997) (citations omitted); see also In re Pegasus Wireless Corp, 391 Fed. Appx

802, 2010 WL 3096149, at *2 (11th Cir. 2010) (indicia of bad faith include non-compliance with



                                                 15
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 20 of 739
pre-petition state court order); cf. In re Piazza, 719 F.3d 1253, 1262 (11th Cir. 2013) (prepetition

bad faith constitutes “cause” for involuntary dismissal under § 707(a)). “The law requires more

of a Chapter 11 Debtor than the mere desire to stay pending litigation or use the bankruptcy to gain

a tactical litigation advantage.” In re On the Ocean, Inc., No. 16-16204-BKC-RBR, 2016 WL

8539791 at *3 (Bankr. S.D. Fla. June 6, 2016).

       41.     Here, “[t]he timing of the filing indicates that the filing was merely a litigation

strategy.” In re Gooding, 234 B.R. 157, 159 (Bankr. M.D. Fla. 1999). That alone is grounds for

dismissal. See In re On the Ocean, Inc., 2016 WL 8539791, at *3 (finding that petition filed “one

day before a key hearing” and “on the day the default judgment was entered” warranted dismissal

on bad faith grounds). Underscoring that the Chapter 11 filings were a litigation tactic, the

Debtors’ bond debt had been accelerated for over two years prior to the Chapter 11 filing. If the

Debtors were serious about pursuing a bona fide restructuring in Chapter 11, they would not have

waited those two years before filing their bankruptcy petitions.12

       B.      The Debtors’ Chapter 11 Cases Amount to a Two-Party Dispute

       42.     In addition to the timing of the filing, dismissal is appropriate because the Debtors

filed the petitions to avoid a two-party dispute in New York state court. This strategy is a hallmark

of a bad faith filing. For example, filing Chapter 11 proceedings “on the eve of foreclosure” in

“ongoing litigation between Debtor and [creditor]” is “compelling evidence that th[e] Chapter 11

filing is a mere two-party dispute.” In re Vallambrosa Holdings, L.L.C., 419 B.R. 81, 86, adhered


12
        Indeed, the Debtors’ litigation tactics are not limited only to the timing of the petition but
also extends to their choice of forum: Alabama, where the Debtors are neither headquartered nor
have offices. This District is simply where two executives of a single Debtor have been working
from their personal residences. See Decl. of Preetha Pulusani [Dkt. 4] ¶ 3. “Although perhaps
technically proper” under of Section 1408 of the Bankruptcy Code, “the choice to file the petition
so far from where the property and creditors are located may itself be evidence of bad faith.” In
re Phoenix Piccadilly, Ltd., 849 F.2d at 1395.


                                                 16
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 21 of 739
to on denial of reconsideration, 419 B.R. 92 (Bankr. S.D. Ga. 2009); see also In re Gooding, 234

B.R. 157, 159 (Bankr. M.D. Fla. 1999) (dismissing a Chapter 11 case that was “obviously a two-

party dispute” where the non-debtor party moving for dismissal was the only meaningful creditor);

In re Moog, 159 B.R. 357, 362 (Bankr. S.D. Fla. 1993) (same).

       43.     Here, the two-party nature of these disputes is evident. Substantially all of the

Debtors’ outstanding liabilities relate to their default on the Notes, see supra ¶ 27 (Judgment

Creditors hold 99% to 100% of non-insider debt owed by almost all the Debtors), and, of the

holders of those Notes, only the Judgment Creditors have pursued the Debtors to recover the bond

debt in the two years since the acceleration of that debt. And one of the Judgment Creditors was

the only creditor with any interest in participating on an unsecured creditors’ committee. See

Notice Regarding Unsecured Creditors’ Committee [Dkt. 63] (“After soliciting the List of

Creditors Who Have the 20 Largest Unsecured Claims, the Bankruptcy Administrator is unable to

form a committee of unsecured creditors in view of the fact that an insufficient number of

unsecured creditors were willing to serve.”); Second Day Hr’g Tr. at 17:19–18:1.

       44.     Moreover, the matters concerning the Debtors’ default on their Notes “have been

pending before the [s]tate [c]ourt for months and are more appropriately resolved in the [s]tate

[c]ourt.” In re On the Ocean, Inc., No. 16-16204-BKC-RBR, 2016 WL 8539791, at *3 (Bankr.

S.D. Fla. June 6, 2016) (dismissing Chapter 11 case where issues before bankruptcy court

concerned two-party dispute that had already been litigated elsewhere). Of course, “us[ing] the

bankruptcy system to rework the terms of [a prior state court order] . . . is not a proper purpose of

the bankruptcy system.” In re Foster, No. 11-30021, 2011 WL 3438495, at *7 (Bankr. S.D. Ga.

June 17, 2011).

       45.     Here, the New York state court has already determined Debtors’ legal obligation to




                                                 17
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                 Desc
                             Main Document     Page 22 of 739
the Judgment Creditors under the Debtors’ default on the Notes—the Judgment Amount of

$187,098,105 and the additional October 16, 2020 judgment of $25,763,000. Derrick Decl., Ex.

F at 1; Derrick Decl., Ex. E at 6-7. The New York state court determined that the Debtors owe the

Judgment Creditors the Judgment Amount in an adversarial proceeding in which the Debtors fully

participated. Indeed, the proceeding spanned more than 27 months from the first filing to the

Judgment, and the docket now approaches 400 entries. Given this two-party dispute and because

the Debtors’ defaulted bond debt is the only significant debt they have, see supra ¶ 27, the Court

should dismiss these Chapter 11 cases as not having been filed in good faith. See In re Caffey

Enterprises, LLC, No. 09-83573-JAC-11, 2009 WL 5214892, at *7 (Bankr. N.D. Ala. Dec. 23,

2009) (dismissal appropriate where “the debtor’s financial problems involve a dispute between the

debtor and a secured creditor which can be fully resolved in the underlying state court action”).

        C.      These Chapter 11 Cases Serve No Valid Reorganizational Purpose

        46.     Critically, these cases cannot even accomplish the basic function of the Chapter 11

process: to salvage a debtor as a going concern through the reorganization of its financial affairs.

The Debtors cannot purge their bad faith filing by eventually proposing a plan of reorganization,

see In re Club Tower L.P., 138 B.R. 307, 310 (Bankr. N.D. Ga. 1991),13 particularly where, as


13
        Indeed, “the possibility of a successful reorganization cannot transform a bad faith filing
into one undertaken in good faith.” In re Club Tower L.P., 138 B.R. at 310 (citing Phoenix
Piccadilly, 849 F.2d at 1395); see also In re Phoenix Piccadilly, Ltd., 849 F.2d at 1394 (“We hold,
as the district court did implicitly, that the prospects of a successful reorganization do not override,
as a matter of law, the finding of bad faith in this case or compel, as a matter of fact, a contrary
finding.”); In re Natural Land Corp., 825 F.2d 296, 298 (11th Cir. 1987) (“It seems unquestionable
to us that the taint of a petition filed in bad faith must naturally extend to any subsequent
reorganization proposal; thus, any proposal submitted by a debtor who filed his petition in bad
faith would fail to meet section 1129’s good faith requirement.”); MacElvain, 180 B.R. at 675
(rejecting the argument that “an arguable relationship between the filing of the Chapter 11 case
and the reorganization-related purposes of Chapter 11” defeats dismissal on bad faith grounds
because “the actual existence of [such] a relationship . . . does not necessarily exclude the presence
of bad faith”).


                                                  18
Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                   Desc
                              Main Document     Page 23 of 739
here, the “economic reality confronting [the debtor] . . . supports the conclusion that the debtor

had no realistic chance of successfully reorganizing . . . [a] petition [is] properly dismissed pursuant

to § 1112.” In re Albany Partners, Ltd., 749 F.2d at 674.

        47.     Here, the Debtors have not suggested any path to successfully emerge from the

Chapter 11 process or preserve their ability to operate their businesses through reorganizing their

financial affairs. That is for good reason: the record in these cases reflects that the Debtors have

very little ongoing business operations to preserve. See supra ¶ 28 (purported “operating” Debtors

have no executory contracts to perform for customers and assets composed predominantly of net

operating losses and intercompany loan receivables); see also In re Double W Enterprises, Inc.,

240 B.R. 450, 454 (Bankr. M.D. Fla. 1999) (finding bad faith warranting dismissal where, among

other things, “the debtor . . . has no significant on-going business operation to preserve”).

        48.     Indeed, three of the Debtors (Rolta Global, Rolta LLC, and Rolta Americas) are

“inactive” and have no employees or offices. See Motions for Leave to Withdraw Motion for

Authorization to Use Cash Collateral, In re Rolta, LLC, Case No. 20-82283-CRJ11 [Dkt. 43]; In

re Rolta Americas LLC, Case No 20-82286 CRJ11 [Dkt. 38]; In re Rolta Global BV, Case No. 20-

82284-CRJ11 [Dkt. 38]. At a minimum, these three Debtors’ Chapter 11 cases should be

dismissed. And as discussed above, the “operating” Debtors have no valuable executory contracts,

no service contracts with customers, and no intellectual property rights of any value. Accordingly,

none of the Debtors have shown that they have business activity that can be rehabilitated through

the Chapter 11 process.

        49.     Moreover, the “operating” Debtors’ lone assets—principally net operating loss

carry-forwards, along with certain inter-company loans and goodwill claimed by Rolta

International—cannot plausibly sustain a successful Chapter 11 reorganization. Contrary to the




                                                  19
Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                   Desc
                              Main Document     Page 24 of 739
Debtors’ assertions, there is nothing in the record to demonstrate that the “operating” entities have

the assets necessary to support a viable Chapter 11 plan. See MacElvain, 180 B.R. at 675 (“An

arguable relation between the chapter 11 plan and the reorganization purposes that the chapter was

designed to serve must exist.”).

       50.     Importantly, applicable tax rules limit how the value of tax attributes, such as

Debtors’ carry-forwards, can be preserved in bankruptcy. See, e.g., In re Coram Healthcare Corp.,

315 B.R. 321, 342 (Bankr. D. Del. 2004) (outlining that the value of the debtor’s net operating

losses would unlikely survive the Chapter 11 process because tax restrictions under Section 382

of the U.S. Tax Code limit the manner in which they can be deployed if, among other things, there

is a change in ownership of the debtor); In re Ironsides, Inc., 34 B.R. 337, 339 (Bankr. W.D. Ky.

1983) (debtor lacked viable prospects for rehabilitation where principal assets consisted of net

operating loss carry-forward, and business was unlikely to generate the profits necessary to realize

carry-forward’s value).

       51.     These factors demonstrate that a Chapter 11 process is not the proper avenue

through which the Debtors should deal with their financial affairs. See In re Double W Enterprises,

Inc., 240 B.R. at 456 (finding that the debtor’s Chapter 11 petition “was not filed in good faith”

because “[the debtor] has no income or revenue, no employees, and no body of creditors arising

from the operation of any business”); see also In re On the Ocean, Inc., 2016 WL 8539791, at *3

(“The Debtor has no employees and uses only 1099 independent contractors, so reorganizing the

business to save jobs is not a consideration in this case.”).

       52.     Chapter 11 proceedings are appropriately dismissed where, as here, the objective

record belies the Debtors’ assertions of a salvageable business enterprise. See, e.g., Singer

Furniture Acquisition Corp. v. SSMC, Inc. N.V., 254 B.R. 46, 52–53 (M.D. Fla. 2000) (dismissal




                                                  20
Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                              Main Document     Page 25 of 739
affirmed “because [debtor], by its own documents, had nothing to reorganize[,] . . . reported no

taxes, no accounts receivable, no accounts, no inventory, no bank account, no officer's

compensation and no insurance in place”); Colonial Daytona Ltd. P'ship v. Am. Sav. of Florida,

F.S.B., 152 B.R. 996, 1003 (M.D. Fla. 1993) (affirming dismissal where debtor did not generate

sufficient revenues to service mortgage debt and pay expenses despite “the [d]ebtor’s sincere

desire to reorganize”); see also In re Davis Heritage GP Holdings, LLC, 443 B.R. 448, 459 (Bankr.

N.D. Fla. 2011) (Chapter 11 petition dismissed where debtor was “merely a shell having no

business to reorganize, . . . no income, assets, employees, business, or non-insider unsecured

creditors”); cf. 7 Collier on Bankruptcy, ¶ 1112.04[5][c] (16th ed. 2020) (counseling against

“conclu[sion] that consideration of section 1112(b) should begin only after the confirmation

process has ended” because “[c]are must be taken so that the court’s discretion does not inevitably

shelter inefficiency and injustice at the expense of the parties or the chapter 11 process as a

whole.”).

       53.     Moreover, the non-dormant Debtors’ cash collateral budgets show that they barely

have enough cash to meet their basic financial outlays, let alone fund their Chapter 11 cases. See

Cash Collateral Opposition [Dkt. 22], at 5–6; Second Day Hr’g Tr. at 29:4–29.14 Indeed, the

Debtors have failed to explain in any detail how they will generate future cash flow. And a

significant source of funding for this Chapter 11 case—non-debtor Rolta affiliate AdvizeX—

cannot continue paying the purported “management fees” keeping Rolta International afloat unless

Rolta International continues to satisfy certain covenants to third-party Huntington National Bank



14
        While the Debtors later filed further amended cash collateral budgets that reflected the
existence of accounts receivable, see, e.g., Amended Motion to Use Cash Collateral, In re Rolta
Middle East FZ-LLC, Case No. 20-82285-CRJ11 [Dkt. 62], that do not alter this fundamental
portrait of the Debtors’ cash positions.


                                                21
Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                            Main Document     Page 26 of 739
related to excess availability under a line of credit. See AdviseX Decl. [Dkt. 80], at 2; In re

Vallambrosa Holdings, L.L.C., 419 B.R. at 90 (holding petition was filed in bad faith because,

among other reasons, “Debtor [would] need[] an additional $5 million to fund its Chapter 11 plan,

[and] obtaining those funds is speculative and unrealistic”).

       54.     In short, the Debtors are very likely to be administratively insolvent. This, too, is a

sufficient basis to find that the Debtors filed their cases in bad faith. See In re MacElvain, 160

B.R. 672, 674 (Bankr. M.D. Ala. 1993), aff’d sub nom. MacElvain v. I.R.S., 180 B.R. 670 (M.D.

Ala. 1995) (dismissal under 11 U.S.C. § 1112(b) is warranted where “[t]he debtor does not own

sufficient property to nor generate sufficient income to fund a plan of reorganization”). Similarly,

the Debtors have not indicated they intend to deploy any reorganizational tools that the Bankruptcy

Code affords debtors, such as the rejection of burdensome leases and executory contracts pursuant

to Section 365 of the Bankruptcy Code.

       55.     For these reasons, the Court should dismiss the Debtors’ Chapter 11 cases because

they were not filed in good faith, serve no valid reorganizational purpose, and neither conversion

to Chapter 7 nor the appointment of a trustee would solve the fundamental and intractable problems

with the Chapter 11 cases. This two-party dispute does not belong in a bankruptcy court.15

II.    The Court Should Dismiss the Chapter 11 Cases Pursuant to Section 305(a) of the
       Bankruptcy Code.




15
        The Judgment Creditors also reserve their rights to move for dismissal of the Debtors’
Chapter 11 cases on other grounds. For example, it is far from certain whether the Debtors will
be able to stave off a “substantial or continuing loss to or diminution of the estate” and have a
“reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A); see also In re Peña, No. 14–
09799 (ESL), 2016 WL 1043736, at * (Bankr. D.P.R. Mar. 15, 2016) (dismissing Chapter 11 case
for cause where “nothing in the record . . . suggests that financial viability for the Debtors is
reasonably likely in the near future, or that they will suddenly be able to increase the occupancy
rate or average daily room rate in their business under current market conditions”).


                                                 22
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                  Desc
                             Main Document     Page 27 of 739
       56.     Similarly, and alternatively, the Debtors’ Chapter 11 cases boil down to precisely

the type of two-party dispute from which the Court should abstain under Section 305(a) of the

Bankruptcy Code. That section permits a bankruptcy court to dismiss any bankruptcy case or

suspend all proceedings therein where “the interests of creditors and the debtor would be better

served by such dismissal . . . .” 11 U.S.C. § 305(a)(1).

       57.     While “[t]he Eleventh Circuit has not directly addressed the issue of abstention

under § 305[,] . . . courts that have addressed abstention under § 305 consider several factors,

including: (1) whether another forum is available or there is already a pending action in another

court; (2) whether the creditor and debtor are actively engaged in an out of court workout; (3) the

purpose for which bankruptcy jurisdiction has been sought; (4) whether the bankruptcy will

unnecessarily interfere with state or federal regulatory schemes; and (5) the effect the bankruptcy

proceeding will have on the debtor’s business.” In re FMB Bancshares, Inc., 517 B.R. 361, 371–

72 (Bankr. M.D. Ga. 2014); see also In re Forever Propane Sales & Service, Inc., 597 B.R. 696,

697–98 (Bankr. S.D. Fla. 2019). While these factors help guide the analysis, “[w]hich factors to

consider and how much weight shall be given to those factors is at the discretion of the [c]ourt and

shall be looked at on a case-by-case basis when determining whether abstention is appropriate

under § 305(a).” In re FMB Bancshares, Inc., 517 B.R. at 374.

       58.     A number of courts in this Circuit have centered their analysis under Section 305(a)

on whether the issues the Chapter 11 case deals with reflect merely a two-party dispute, the

resolution of which was already underway at the time the petition was filed. For example, in In re

Forever Propane, the Court held that the Chapter 11 case amounted to “a two-party dispute”

because that dispute would “almost certainly proceed” against another defendant in that dispute

“whether or not the [] bankruptcy proceeds,” concluding that “the efficient use of judicial labor




                                                23
Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                             Main Document     Page 28 of 739
speaks in favor of abstention.” 597 B.R. at 699. Similarly, in In re C & C Dev. Grp., LLC—an

involuntary Chapter 11 case filed by a creditor—the Court found that it was “evident” that the

petitioning creditor filed the case “to avoid the pending” state court action. No. 11-32362-BKC-

AJC, 2012 WL 1865422, at *4 (Bankr. S.D. Fla. May 21, 2012). As such, the creditor’s “attempt[]

to use Bankruptcy Court as an alternative to proceeding with [s]tate [c]ourt litigation to resolve

what is essentially a two-party dispute” warranted dismissal under Section 305. Id. at *3.

       59.     Here, those same factors compel dismissal. Significantly, the state court proceeding

against non-debtor Rolta India will proceed in New York court and will continue to move forward

during the pendency of these Chapter 11 cases. In addition, the Notes constitute substantially all

of the Debtors’ liabilities, and the Judgment Creditors are the only creditors who have come

forward to actively pursue collection of their claims and participate in the Chapter 11 cases. The

Court should therefore abstain from adjudicating this two-party dispute and dismiss the Debtors’

Chapter 11 cases pursuant to Section 305(a).



                            [Remainder of the page left intentionally blank.]




                                                24
Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                 Desc
                            Main Document     Page 29 of 739
                                        CONCLUSION
       For the reasons stated above, the Judgment Creditors respectfully request that this Court

enter an Order (1) dismissing the Chapter 11 cases of the Debtors, and (2) granting the Judgment

Creditors such other and further relief as this Court may deem just and proper.

Date: December 7, 2020

                                                    /s/ Daniel D. Sparks
                                                    Daniel D. Sparks

                                                    CHRISTIAN & SMALL LLP
                                                    505 North 20th Street, Suite 1800
                                                    Birmingham, AL 35203
                                                    (205) 795-6588
                                                    ddsparks@csattorneys.com

                                                    Attorney for Pinpoint Multi-Strategy Master
                                                    Fund; Value Partners Fixed Income SPC-
                                                    Value Partners Credit Opportunities Fund
                                                    SP; and Value Partners Greater China High
                                                    Yield Income Fund

                                                    - AND –

                                                    KOBRE & KIM LLP

                                                    John Han (Pro Hac Vice)
                                                    Daniel J. Saval (Pro Hac Vice)
                                                    Josef M. Klazen (Pro Hac Vice)
                                                    Donna Xu (Pro Hac Vice)

                                                    800 Third Ave.
                                                    New York, NY 10022
                                                    +212 488 1200
                                                    daniel.saval@kobrekim.com
                                                    josef.klazen@kobrekim.com
                                                    donna.xu@kobrekim.com

                                                    Geoffrey J. Derrick (Pro Hac Vice)
                                                    1919 M Street, NW
                                                    Washington, DC 20036
                                                    +202 664 1936
                                                    geoffrey.derrick@kobrekim.com


                                               25
Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08              Desc
                            Main Document     Page 30 of 739
                               CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the above and foregoing instrument was filed with the
Court's CM/ECF system, which will send an electronic copy to the Debtors' counsel and all parties
who have appeared and requested electronic notice, on this the 7th day of December, 2020.

Via US Mail:

Richard Blythe
Office of the Bankruptcy Administrator
P O Box 3045
Decatur, AL 35602

                                                           /s/ Daniel D. Sparks
                                                           Daniel D. Sparks




                                               1
Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                            Main Document     Page 31 of 739
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                             Chapter 11

    ROLTA INTERNATIONAL, INC., et al.1                 Case No. 20-82282-CRJ11

                            Debtors.


                            DECLARATION OF GEOFFREY J. DERRICK

             I, Geoffrey J. Derrick, Esq., hereby affirm under penalty of perjury that the following is

true and correct:

             1.     I am an attorney of the law firm Kobre & Kim LLP, counsel for Pinpoint Multi-

Strategy Master Fund (formerly known as Pinpoint Multi-Strategy Fund), Value Partners Fixed

Income SPC – Value Partners Credit Opportunities Fund SP, and Value Partners Greater China

High Yield Income Fund (collectively, the “Judgment Creditors”).

             2.     Attached as Exhibit A is a true and correct copy of the November 4, 2020 first day

hearing transcript in this matter.

             3.     Attached Exhibit B is a true and correct copy of the Decision and Order in Pala

Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Apr.

23, 2019) [Dkt. 230].


1
        The Chapter 11 cases of debtors Rolta International, Inc. [Case No. 20-82282-CRJ11],
Rolta Middle East FZ-LLC [Case No. 20-82285-CRJ11], and Rolta UK Limited [Case No. 20-
82287-CRJ11] are being jointly administered. See Final Order Directing Joint Administration of
Rolta International, Inc., Rolta Middle East FZ-LLC, and Rolta UK Limited Chapter 11 Cases, In
re Rolta International, Inc., Case No. 20-82282-CRJ-11 [Dkt. 93]. This Court denied the Debtors’
request to jointly administer Rolta, LLC [Case No. 20-82283-CRJ11], Rolta Global B.V. [Case
No. 20-82284-CRJ11], and Rolta Americas LLC [Case No. 20-82286-CRJ11]. Id. Because this
Declaration relates to issues of fact and law that are common across the Debtors, the Judgment
Creditors have filed the same Declaration in each of these proceedings.




Case 20-82282-CRJ11               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                                  Main Document     Page 32 of 739
          4.   Attached as Exhibit C is a true and correct copy of the May 16, 2013 indenture that

Debtor Rolta LLC executed and through which it issued $200 million of 10.75% senior notes due

in May 2018, which are guaranteed by Rolta India Limited and three of the Debtors in these

Chapter 11 cases: Rolta International, Rolta UK, and Rolta Middle East. When the Judgment

Creditors accelerated these notes, Rolta LLC and Rolta India Limited ignored the acceleration

notice.

          5.   Attached as Exhibit D is a true and correct copy of the July 24, 2014 indenture that

Debtor Rolta Americas executed and through which it issued $300 million of 8.75% senior notes

due in July 2019, which are guaranteed by Rolta India Limited and four Debtors:              Rolta

International, Rolta UK, Rolta Middle East, and Rolta Global. When the Judgment Creditors

accelerated these notes, Rolta Americas and Rolta India Limited ignored the acceleration notice.

          6.   Attached as Exhibit E is a true and correct copy of the Decision + Order on Motion

in Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y.

Cnty. Oct. 16, 2020) [Dkt. 387].

          7.   Attached as Exhibit F is a true and correct copy of the Order and Judgment in Pala

Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Sept.

2, 2020) [Dkt. 350].

          8.   Attached as Exhibit G is a true and correct copy of the Transcript of December 20,

2019 Oral Argument in Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No.

652798/2018 (Sup. Ct. N.Y. Cnty. Mar. 16, 2020) [Dkt. 338].

          9.   Attached as Exhibit H is a true and correct copy of the Transcript of February 14,

2020 Oral Argument in Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No.

652798/2018 (Sup. Ct. N.Y. Cnty. Mar. 16, 2020) [Dkt. 339].



                                                2

Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                            Main Document     Page 33 of 739
       10.     Attached as Exhibit I is a true and correct copy of the Supplemental Order and

Judgment in Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup.

Ct. N.Y. Cnty. Dec. 1, 2020) [Dkt. 413]. The Judgment Creditors have taken no post-petition

actions regarding in relation to the issuance of this Supplemental Order and Judgment against Rolta

International, Inc., Rolta, LLC, Rolta Global B.V., Rolta Middle East FZ-LLC, Rolta Americas

LLC, and Rolta U.K. Limited (collectively, the “Debtors”). The Judgment Creditors will be asking

the Court to re-issue the judgment as to Rolta India Limited only, without prejudice to the right to

reinstate the judgment against the remaining Debtors.

       11.     Attached as Exhibit J is a true and correct copy of the Notice of Suggestion of

Bankruptcy in Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup.

Ct. N.Y. Cnty. Oct. 30, 2020) [Dkt. 394].

       12.     Attached as Exhibit K is a true and correct copy of the Order in Pala Assets

Holdings, Ltd. et al. v. Rolta, LLC et al., Index No. 652798/2018 (Sup. Ct. N.Y. Cnty. Oct. 20,

2020) [Dkt. 389]. Neither the Debtors nor Rolta India Limited complied with the New York

Supreme Court’s directive to turn over any cash on hand to the Judgment Creditors by the October

27, 2020 deadline or at any time since. Nor have the Debtors or Rolta India Limited complied

with the directive to turn over shares and other ownership interests. Rolta India Limited, the

Debtors’ parent corporation and a guarantor of the Notes, has not filed for Chapter 11 protection

and, accordingly, the Judgment Creditors continue to pursue enforcement proceedings against it.

For example, on November 25, 2020, Judgment Creditors moved the New York Supreme Court

for an order to show cause why contempt sanctions should not be issued against Rolta India

Limited for its failure to comply with the Turnover Order.




                                                 3

Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                             Main Document     Page 34 of 739
        13.     Attached as Exhibit L is a true and correct copy of the Transcript of October 20,

2020 Oral Argument in Pala Assets Holdings, Ltd. et al. v. Rolta, LLC et al., Index No.

652798/2018 (Sup. Ct. N.Y. Cnty. Oct. 26, 2020) [Dkt. 391].

        14.     Attached as Exhibit M is a true and correct copy of Rolta India Limited’s November

11, 2020 Statement of Unaudited Consolidated Financial Results for the Quarter and Six Months

Ended September 30, 2020. Rolta India Limited did not immediately provide the Judgment

Creditors notice of its action in the High Court of Bombay in India, leaving them to discover it in

the company’s public filings. Rolta India Limited only later provided the Judgment Creditors

notice at the direction of the Indian court. The action remains pending.

        15.     Attached as Exhibit N is a true and correct copy of the November 17, 2020 second

day hearing transcript in this matter.

        16.     Attached as Exhibit O is a true and correct copy of the December 1, 2020 hearing

transcript in this matter.

        17.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.


Dated: December 7, 2020
       Washington, D.C.                                       /s/ Geoffrey J. Derrick
                                                             Geoffrey J. Derrick, Esq.
                                                             Kobre & Kim LLP
                                                             1919 M Street NW
                                                             Washington, DC 20036
                                                             +202 664 1936
                                                             geoffrey.derrick@kobrekim.com




                                                 4

Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                Desc
                             Main Document     Page 35 of 739
                               CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the above and foregoing instrument was filed with the
Court's CM/ECF system, which will send an electronic copy to the Debtors’ counsel and all parties
who have appeared and requested electronic notice, on this the 7th day of December, 2020.

Via US Mail:

Richard Blythe
Office of the Bankruptcy Administrator
P O Box 3045
Decatur, AL 35602

                                                           /s/ Daniel D. Sparks
                                                           Daniel D. Sparks




Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                            Main Document     Page 36 of 739
                EXHIBIT A




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 37 of 739
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA

     IN RE:                   .          Case Nos. 20-82282-CRJ-11,
                              .          20-82283-CRJ-11, 20-82284-CRJ-11,
                              .          20-82285-CRJ-11, 20-82286-CRJ-11,
     ROLTA INTERNATIONAL, LLC,.          20-82287-CRJ-11
     ROLTA, LLC, ROLTA GLOBAL .
     B.V., ROLTA MIDDLE EAST .
     FZ-LLC, ROLTA AMERICAS, .           United States Bankruptcy Court
     LLC, AND ROLTA UK        .          400 Well Street
     LIMITED.                 .          Decatur, AL 35601
                              .
               Debtors.       .          November 4, 2020
     . . . . . . . . . . . . ..          12:56 p.m.


          TRANSCRIPT OF STATUS CONFERENCE AND FIRST DAY HEARINGS
                  BEFORE HONORABLE CLIFTON R. JESSUP, JR.
                    UNITED STATES BANKRUPTCY COURT JUDGE


     TELEPHONIC APPEARANCES:

     For the Debtors:              Maples Law Firm, PC
                                   By: STUART M. MAPLES, ESQ.
                                        MARY ENA HEATH, ESQ.
                                   200 Clinton Avenue W. Suite 1000
                                   Huntsville, AL 35801

     For the Bankruptcy            Office of the Bankruptcy Administrator
     Administrator:                By: RICHARD BLYTHE, ESQ.
                                   400 Well Street
                                   Decatur, AL 35602




     Audio Operator:               Melissa Brown


     Proceedings recorded by electronic sound recording, transcript
                   produced by transcription service.

     _______________________________________________________________

                          J&J COURT TRANSCRIBERS, INC.
                               268 Evergreen Avenue
                            Hamilton, New Jersey 08619
                           E-mail: jjcourt@jjcourt.com

                  (609)586-2311          Fax No. (609)587-3599




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 38 of 739
                                                                                2

     TELEPHONIC APPEARANCES (Cont’d):

     For Pinpoint and              Christian & Small, LLP
     Value Partners:               By: DANIEL D. SPARKS, ESQ.
                                        BILL D. BENSINGER, ESQ.
                                   1800 Financial Center
                                   505 North 20th Street
                                   Birmingham, AL 35203

                                   Kobre & Kim, LLP
                                   By: DANIEL J. SAVAL, ESQ.
                                        JOSEF M. KLAZEN, ESQ.
                                        DONNA (DONG NI) XU, ESQ.
                                   800 Third Avenue
                                   New York, NY 10022

                                   Kobre & Kim, LLP
                                   By: GEOFFREY J. DERRICK, ESQ.
                                   1919 M Street NW
                                   Washington, DC 20036

     For Rolta Advizex             McDonald Hopkins, LLC
     Technologies, LLC:            By: SEAN D. MALLOY, ESQ.
                                   600 Superior Avenue, East
                                   Suite 2100
                                   Cleveland, OH 44114

     For Huntington National       Calfee Halter & Griswold, LLP
     Bank:                         By: GUS KALLERGIS, ESQ.
                                   1405 E. 6th Street
                                   Cleveland, OH 44114

     For Intergraph                Maynard Cooper & Gale, PC
     Corporation:                  By: RYAN DAVID THOMPSON, ESQ.
                                   1901 6th Avenue North, Suite 2400
                                   Birmingham, AL 35203

                                       - - -




                                   WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 39 of 739
                                                                                  3

  1             THE COURT:     Good afternoon.     We’re here on the Rolta

  2 International, Inc. and affiliated companies for status

  3 conference and first day hearings.          Let me have appearance of

  4 counsel.

  5             MR. MAPLES:     Stuart Maples for the debtors.           I also

  6 have with me today Preetha Pulasani who is the President of

  7 Rolta International and Director of International Operations

  8 for Rolta, other than in India.

  9             THE COURT:     Good afternoon.

 10             MR. MAPLES:     Good afternoon.

 11             MR. BLYTHE:     Your Honor, Richard Blythe here for the

 12 Bankruptcy Administrator.

 13             THE COURT:     Good afternoon.

 14             MR. BLYTHE:     Good afternoon.

 15             MR. SPARKS:     Your Honor, Dan Sparks.       Good morning,

 16 again.    From Christian & Small here in Birmingham.           And my

 17 partner Bill Bensinger is on the phone with us.            Also are my

 18 colleagues from the firm, my colleagues from Kobre & Kim firm,

 19 which are Dan Saval, that’s S-a-v-a-l, Jeff Klazen, Donna Xu,

 20 and Geoff Derrick, and that’s G-e-o-f-f-r-e-y, Geoffrey

 21 Derrick.    And they are in the New York City and/or DC offices

 22 of that firm, respectively.

 23             THE COURT:     Okay.   Good afternoon to all.

 24             UNIDENTIFIED ATTORNEY:       Good afternoon, Your Honor.

 25             THE COURT:     Anyone else?




                                   WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                      Main Document     Page 40 of 739
                                                                                4

  1              MR. MALLOY:    Your Honor, this is Sean Malloy.         I

  2 represent Rolta Advizex Technologies, which is a non-debtor

  3 subsidiary of Rolta International.          I’m not here to make

  4 argument or appear, just to listen so we can update our

  5 customers.    Thank you.

  6              THE COURT:    Thank you.    Anyone else?

  7              MR. MALLOY:    Thank you, Your Honor.       Gus Kallergis of

  8 Calfee, Halter & Griswold.         I represent the Huntington National

  9 Bank.    Our borrower is a non-debtor, Rolta Advizex

 10 Technologies, but we have a pledge of the membership interest

 11 from debtor Rolta International.         And I like Mr. Malloy am here

 12 just to listen in and advise my client.

 13              THE COURT:    Okay.    Thank you.

 14              MS. HEATH:    Your Honor, Mary Ena Heath with Stewart

 15 Maples’ office.

 16              THE COURT:    Good afternoon.

 17              MS. HEATH:    Good afternoon.

 18              MR. THOMPSON:     Good afternoon, Your Honor.       Ryan

 19 Thompson, Maynard Cooper, on behalf of creditor Intergraph.

 20 Just listening in.

 21              THE COURT:    Okay.    Good afternoon.     Anyone else?

 22 Okay.    Let’s go straight into the status conference phase

 23 before we take up the first day matters.

 24              Mr. Maples, tell me about what the case is about.

 25              MR. MAPLES:    This case is about certain international




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 41 of 739
                                                                                5

  1 operations and mostly national companies that are engaged in

  2 various industries and services.         The triggering event of the

  3 filing of this case was a judgment taken in the Southern

  4 District of, well, in New York Superior Court in New York City,

  5 as well as a turnover order which ordered the turnover of cash

  6 from multiple of these entities who are guarantors of bonded

  7 indebtedness.

  8             Our plan going forward, we have had negotiations as

  9 well as the parent organization of International, which is

 10 Rolta India Ltd., who is in an insolvency proceeding in India

 11 currently with individuals and/or companies, and as those

 12 negotiations progress, we would expect then to make the Court

 13 aware of that and then engage in potentially a motion to sell

 14 or bidding procedures if that comes to fruition.

 15             THE COURT:     Okay.   Let me, before I go into -- I have

 16 a list of things I want to ask.         Let me start with Mr. Blythe.

 17 Mr. Blythe, any issues or questions you’d like to raise at this

 18 point at the beginning of the proceeding?

 19             MR. BLYTHE:     Your Honor, just a couple of things that

 20 I would like clarification on.         I know the debtors in these

 21 cases have filed motions for joint consolidation.             No, joint

 22 administration, not consolidation.

 23             And we are in the process of getting out solicitation

 24 for an unsecured creditors’ committee.           The debtors have not

 25 filed to have a consolidated committee.           So at this point I




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 42 of 739
                                                                                 6

  1 would just make the debtor aware that we intend to solicit for

  2 each individual debtor, unless something is filed or the Court

  3 directs otherwise.

  4             THE COURT:      Do you have another comment?        Because

  5 that dovetails into something I wanted to raise.             But, Mr.

  6 Blythe, anything else you’d like to raise at this point?

  7             MR. BLYTHE:      The only other issue, I notice on the

  8 list of the 20 largest unsecured creditors that the debtors

  9 have filed.       I just want to make sure that the objecting

 10 creditor, I didn’t see the name of the objecting creditor

 11 listed on the 20 largest, unless -- they did list Palta or

 12 Palta (pronouncing) (phonetic) Assets Holdings, and I just

 13 wonder if that’s the same entity that the cash collateral it

 14 sought to use.

 15             THE COURT:      Let’s ask Mr. Sparks.

 16             MR. SPARKS:      Your Honor, if I could defer to Mr.

 17 Saval on that?       That’s his (indiscernible) I think.

 18             THE COURT:      Okay.   Mr. Saval?     Sure.

 19             MR. SAVAL:      Good afternoon, Your Honor.        First of all

 20 I wanted to thank you for allowing me to appear at this first

 21 day hearing pending pro hac vice admission.

 22             THE COURT:      Not a problem.

 23             MR. SAVAL:      It is my understanding that the entity,

 24 the Pala entity referenced in the schedules is referring to the

 25 debt and the judgment held by our clients.




                                   WWW.JJCOURT.COM
Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document     Page 43 of 739
                                                                                7

  1             My understanding is that that entity was previously a

  2 note holder and had joined with our clients when the bonds went

  3 into default and accelerated the pursuit in the New York

  4 action.

  5             THE COURT:     And as I understand it, counsel, you are

  6 now counsel for that entity, not White and Case?

  7             MR. SAVAL:     That’s correct, Your Honor.

  8             THE COURT:     Okay.

  9             MR. SAVAL:     We’re actually counsel for three entities

 10 who we filed as the judgment creditors in our papers.

 11             THE COURT:     Okay.    Would you just, for the record

 12 we’re going to call your clients the judgment creditors, but

 13 for the record would you state who those entities are?

 14             MR. SAVAL:     Yes.    Those entities are Pinpoint

 15 Multi-Strategy Master Fund, Value Partners Fixed Income

 16 SPC - Value Partners Credit Opportunities Fund, that’s the

 17 second creditor, and the third is Value Partners Greater China

 18 High Yield Income Fund.

 19             THE COURT:     Okay.    Thank you.

 20             MR. SAVAL:     And I just wanted to clarify for Your

 21 Honor that the Pala entity is not our client.            I can disclose

 22 to the Court that our clients have acquired the notes that were

 23 held by Pala.

 24             THE COURT:     Okay.    So the debtor basically has listed

 25 the originating party, but your client is the successor to that




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 44 of 739
                                                                                8

  1 entity.

  2             MR. SAVAL:     We are the successor to the

  3 (indiscernible)      by Pala.    My understanding is that they all

  4 filled the notes independently before the purchase.

  5             THE COURT:     Okay.

  6             MR. SAVAL:     And acquired them through other

  7 institutions apart from Pala.

  8             THE COURT:     Okay.

  9             MR. SPARKS:     And, Your Honor, this is Dan Sparks

 10 again.    First of all I apologize for not saying who our clients

 11 were when I introduced myself and co-counsel.            But I will add

 12 color to that in this regard.

 13             Mr. Blythe and I spoke earlier this morning about

 14 this and my request to him was to make sure that we were a

 15 solicited party for a committee or committees, plural, if

 16 that’s the way this goes.        Because of that very thing that he

 17 pointed out.

 18             THE COURT:     Okay.   So I think for the record we have

 19 at least from this status conference had it clarified who your

 20 client is and we’re going to call that entity the judgment

 21 creditors for ease and convenience of the hearing.             But it will

 22 be the entities that were mentioned by Mr. Saval and it is the

 23 successor to Pala Associates Holdings that’s listed in the list

 24 of 20 largest creditors.

 25             Okay.    Mr. Blythe, anything else?




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 45 of 739
                                                                                9

  1             MR. BLYTHE:     Your Honor, I don’t have anything else

  2 in the status conference phase.

  3             THE COURT:     Okay.   Thank you.     Let me, Mr. Maples,

  4 here is an issue that the Court is concerned about that we’re

  5 going to have to address, and they are not segregated in one of

  6 the different motions, it is sort of permeating the entire

  7 case.

  8             The first is that the documents that have been filed,

  9 at least that I’ve seen, are duplicative in all six cases which

 10 would denote some type of consolidation that has not been

 11 approved by the Court.       And that’s a concern.       In fact, that’s

 12 going to be something that will need to be addressed.

 13             For instance, let me give you an example of what I’m

 14 talking about.      In the motions for approval of employment of

 15 your law firm, you list a retainer          that’s been issued.      Am I

 16 to understand that that retainer is times six?            But I think you

 17 said it’s a consolidated retainer.          Well a consolidated

 18 retainer can’t be approved in individual cases.

 19             So that issue permeates a lot of what I’ve seen in

 20 the pleadings and we’ll get into it individually as we move

 21 forward.    But that’s an issue.

 22             The second is that the Court has noted that you have

 23 entities that are creditors of each other listed in the list of

 24 20 largest creditors.       And in fact I think, if I’m not mistaken

 25 and you can correct me here, that the joint administration




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 46 of 739
                                                                                10

  1 motion is to jointly administer entities, some of whom are

  2 creditors of others.       That’s an issue.

  3             MR. MAPLES:     There were intercompany loans that

  4 transpired prior to, you know, the filing of this case.

  5             THE COURT:     I understand and that’s been raising

  6 questions under 327 as to whether or not you can do both, not

  7 have a conflict and is interested when you’re representing a

  8 creditor of another entity because the --

  9             MR. MAPLES:     And I proposed --

 10             THE COURT:     -- individual entities -- go ahead.

 11             MR. MAPLES:     My proposal was that if any disputes

 12 came up regarding those matters that we would retain conflict

 13 counsel to deal with those.

 14             THE COURT:     I’m not sure that’s the kind of conflict

 15 that can be waived or that can be --

 16             MR. MAPLES:     Okay.

 17             THE COURT:     -- addressed by conflict counsel.         That’s

 18 another issue that needs to be addressed.           I’m not ruling on

 19 it.   I’m just saying I’ve seen that issue in other cases and

 20 it’s more than representing someone who may have some other

 21 interest that conflicts.

 22             You’re talking about in the list of creditors you

 23 filed here, specifically stating certain entities are major

 24 creditors of the debtor and you want me to consolidate.              That’s

 25 the issue that’s going to have to be addressed.




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 47 of 739
                                                                                11

  1             And then the third issue is you have non-debtors who

  2 are I assume part of the Rolta universe who are providing

  3 funding for cash collaterals and provided retainers.             That also

  4 raises issues.      When a debtor’s counsel receives payment from a

  5 non-debtor, there are issues that come into play under 327

  6 also.

  7             So those are the three things that I looked at that

  8 said they need to be addressed.         I don’t know, well, we can

  9 talk about timing, but those are things that are problems that

 10 need to be addressed so that the Court and creditors are

 11 comfortable that there aren’t problems both administratively

 12 and structurally as we go forward in these cases.

 13             MR. MAPLES:     Yes, sir.

 14             THE COURT:     Okay.    Are there other issues that we’re

 15 having a general discussion on in the status conference phase

 16 of this hearing that would like to be raised by any of the

 17 counsel either for the judgment creditors or others?

 18             MR. SPARKS:     Judge, this is Dan Sparks.        Would it be

 19 appropriate now to tell you that we have an agreement on the

 20 motion to extend the deadline to file schedules?

 21             THE COURT:     No.

 22             MR. SPARKS:     Okay.

 23             THE COURT:     Because we’re going to get to that in a

 24 moment.    Just to be clear, and maybe I should have explained

 25 this.    The status conference under 105 says that the Court can




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 48 of 739
                                                                                12

  1 hold a conference where the efficient and expeditious

  2 resolution of the case is discussed.

  3             So you talk about issues, you raise issues, that kind

  4 of thing, but we’ll get to specific matters in a moment.               This

  5 is just the general phase of the case where issues that are

  6 germane to the entire panoply of things that we’ll discuss in a

  7 moment are relevant.

  8             Any other issues anyone would like to raise or have

  9 discussed at this point?

 10             MR. SAVAL:     Your Honor, this is Daniel Saval for the

 11 judgment creditors.       If I may be heard briefly?

 12             THE COURT:     Yes, you may.

 13             MR. SAVAL:     We filed an objection to cash collateral

 14 and we filed it this morning and we appreciate Your Honor, you

 15 know, considering that even though it was filed this morning.

 16             It does raise issues beyond just the use of cash

 17 collateral relating to the circumstances in which the debtors

 18 filed these cases.       As our papers explained it was filed just

 19 days after the debtors were required to comply with the

 20 turnover order of the New York State Court and did not do so.

 21             And the case was filed in this district where none of

 22 the debtors are incorporated, where none of the debtors have

 23 their headquarters or principal place of business here.

 24             You know we have a number of concerns regarding the

 25 case and I just wanted to make, that are reflected in our




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 49 of 739
                                                                                13

  1 pleading, and I just wanted to make sure that the Court was

  2 aware of those because it may be that in the near future we do

  3 seek relief with respect to these cases and arising out of the

  4 circumstances in which the filing was made where the major

  5 creditors here are bondholders.         Our clients are the largest

  6 bondholders.      The bonds have been in default and were

  7 accelerated two years ago.        Though it wasn’t until the eve of

  8 having to actually comply with enforcement orders of the New

  9 York Court that the bankruptcy case was filed.

 10             THE COURT:     Thank you.    I had sufficient time after

 11 my grains this morning to review your pleadings, your

 12 objection, and I saw that issue and that’s an issue, well,

 13 those issues.

 14             The first issue you raise about the timing and the

 15 good faith allegedly of the filing is something that will be

 16 germane if there is an appropriate motion filed.

 17             But the second issue you raised was one that I had

 18 already been alerted to when I reviewed the pleadings.               And,

 19 Mr. Maples, another issue that has been raised by the judgment

 20 creditors and the Court is concerned about is 1408 venue.

 21             Principal place of business, principal assets,

 22 residence or domicile.       I’m not sure which one this is.          And

 23 that’s an issue that’s going to need to be addressed between

 24 now and the time we have a continued hearing because it is

 25 unusual to have, I think your declaration says the nerve




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 50 of 739
                                                                                 14

  1 center, in the papers?

  2              MR. MAPLES:    Yes.

  3              THE COURT:    And I’m not sure if you’re alleging the

  4 nerve center is the principal place of business, the residence,

  5 domicile or what.      But that’s an issue that I think before we

  6 go too far in this proceeding is going to need to be addressed

  7 to the satisfaction of the Court, because otherwise you may not

  8 be doing a lot here.       Maybe the six needs to be venued

  9 someplace else.      But that is not an issue we will take up

 10 today.

 11              Is there any other issue that we need to put on the

 12 table as we discussed, the efficient and economical resolution

 13 of this case or these cases as they’re before me?             If not,

 14 let’s take up then in the order that they’re on the docket, the

 15 matters that are before the Court today.

 16              First of all is the debtors’ motion for joint

 17 administration of cases involving the six related debtors.                  Mr.

 18 Blythe, you mentioned something about this in the status

 19 conference.

 20              MR. BLYTHE:    Yes, Your Honor.      Richard Blythe for the

 21 Bankruptcy Administrator.

 22              We did have questions regarding -- related to the

 23 having a creditors’ committee, a joint committee or a single

 24 committee.

 25              And I know Your Honor raised other issues as far as




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 51 of 739
                                                                                 15

  1 the issue of the intercompany loans and how you could jointly

  2 administer cases where they may have those creditors of other

  3 debtors and also have problems I guess with counsel.

  4             So that is an issue that I think would need to be

  5 addressed before the Court allows a joint administration.

  6             THE COURT:     And this also goes to the comment I made

  7 earlier about all the documents being duplicative.             We have in

  8 de facto a substantive consolidation with the pleadings, but

  9 it’s being requested for a joint administration of the various

 10 entities, some of which are creditors of the other creditors.

 11             So I’m concerned about the competing interest being

 12 jointly administered in the cases.          Mr. Maples, do you want to

 13 make any comment with regard to that?          Because what I’m

 14 proposing to do, let me just tell you where we’re going, I’m

 15 going to go through all the matters and the ones that I can’t

 16 rule on we’re going to continue to a hearing next week and

 17 between now and then the debtor and other parties will have an

 18 opportunity to weigh in on those issues.

 19             But this issue on the motion for joint administration

 20 is one that I don’t believe today I can approve.            But if you

 21 have any comments on it you may so provide those now.

 22             MR. MAPLES:     Well, Your Honor, we were simply trying

 23 to proceed in a manner that would be the most cost effective

 24 and promote judicial economy by, you know, jointly, the joint

 25 procedural consolidation, not substantive consolidation.               But




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 52 of 739
                                                                                16

  1 I’ll be happy to address that and brief that.

  2             THE COURT:     Okay.   I think that’s fair, because that

  3 also affects some other things we’re going to talk about in a

  4 moment.    I mean I almost believe what’s going to have to happen

  5 between now and when we go forward, if we go forward in this

  6 case, is you’re going to have to bifurcate or trifurcate or

  7 six, whatever the word is for six, the matters.

  8             Because right now everything is tied together, cash

  9 collateral, your fees, joint administration, everything is tied

 10 together in a way that makes granting a motion for joint

 11 administration almost superfluous.          And so that’s why we’ve got

 12 to address those issues before I can adequately rule on a

 13 motion for joint administration.

 14             Does anyone else have any comments or things they’d

 15 like to raise with regard to that motion?           Okay.   That motion

 16 will be continued to the date that we’ll talk about in a

 17 moment.

 18             Let’s take up the motion by debtor-in-possession to

 19 extend time to file remaining schedules.           Mr. Sparks, you were

 20 going to give a statement about that earlier.

 21             MR. SPARKS:     Yes, Your Honor.      Thank you for that,

 22 for giving me an opportunity.         So I have spoken with debtors’

 23 counsel and exchanged e-mails and with Mr. Blythe and we

 24 suggested to debtors’ counsel that 14 days was too long.               He

 25 very quickly and graciously agreed to limit it to seven and I




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 53 of 739
                                                                                17

  1 agreed with -- and I reported that to Mr. Blythe, I spoke to

  2 him.    He had no objection to seven.

  3              If it’s all right with the Court and it pleases the

  4 Court, then we would agree to a consent order that he had seven

  5 additional days, which I think is November 19th, and not the 14

  6 that he pled for.      In all the cases.

  7              MR. MAPLES:    I think it’s the 21st.

  8              THE COURT:    Is that correct, Mr. Maples?

  9              MR. MAPLES:    I believe it will be the 21st, but that

 10 is correct.

 11              MR. SPARKS:    Seven additional days, whatever they

 12 are.

 13              MR. MAPLES:    Yes.

 14              THE COURT:    So that would be the 21st which is a

 15 Saturday.

 16              MR. SPARKS:    I thought you had asked for the 26th in

 17 your motion.

 18              MR. MAPLES:    I mean I guess the 20th which would be

 19 that Friday would be fine.

 20              THE COURT:    Mr. Sparks, any problem with the 20th?

 21 I’m comfortable with that.

 22              MR. SPARKS:    No objection, Your Honor.       Thank you

 23 very much.

 24              THE COURT:    Okay.   Mr. Blythe?

 25              MR. BLYTHE:    Your Honor, I have no objection to the




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 54 of 739
                                                                                18

  1 20th.

  2             THE COURT:     Okay.   Mr. Maples, then I’m going to

  3 approve the motion to extend time to file the schedules for

  4 approximately seven days to November 20th, but let me state

  5 this.    The schedules have to stand on their own.          Every entity

  6 if, I’m assuming they’re all separate legal entities, you’ll

  7 have to file --

  8             MR. MAPLES:     They are.

  9             THE COURT:     -- paperwork that are germane only to

 10 that entity, not other entities.         And I understand in a --

 11             MR. MAPLES:     Understood.

 12             THE COURT:     -- corporate environment like this, some

 13 of them will have very little in the schedules.            I understand

 14 that.    But they have to be separate so that everyone can take a

 15 picture, and have a picture, of what it is that each entity

 16 entails so that (indiscernible) --

 17             MR. MAPLES:     I understand that completely.

 18             THE COURT:     Okay.   Great.    So we will extend that to

 19 November 20th.

 20             The next matter on the docket is the application by

 21 debtor-in-possession to employ Mr. Maples’ firm as attorneys

 22 for the debtor.

 23             Mr. Maples, let me ask you this.         Why was your

 24 retainer received from Rolta Advizex Technologies?

 25             MR. MAPLES:     Well, because at that moment there was




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 55 of 739
                                                                                19

  1 not enough cash to pay my retainer and Rota Advizex, who is a

  2 wholly owned subsidiary of Rolta International, was able to do

  3 that.    And it’s not, you know, that’s why.

  4             THE COURT:     Okay.   Okay.    And how did the funds get

  5 from Rolta Advizex to the debtor or to the debtors?              Was it a

  6 loan?    Was it a corporate capital contribution?          Was it a gift?

  7 There are issues that come into play when a third party pays

  8 fees for a debtor who filed bankruptcy.           And all those issues

  9 are present here.

 10             I don’t know that you can answer them all now.             I

 11 think this is one of those we’re going to have to continue to a

 12 time future.      But the fact that the debtors did not pay the

 13 retainer to you, that they got it from a non-debtor entity,

 14 raises issues that need to be addressed.

 15             MR. MAPLES:     Okay, Your Honor.      Yes, sir.

 16             MR. MALLOY:     Your Honor?

 17             THE COURT:     Yes?

 18             MR. MALLOY:     Your Honor, this is Sean Malloy.         I

 19 represent Rolta Advizex.        I can try to answer your question, if

 20 you’d like.

 21             THE COURT:     I think I’d rather have it in a pleading

 22 so that everyone has it.

 23             MR. MALLOY:     We can do that.

 24             THE COURT:     (Indiscernible) answers.       Yes.    What I

 25 would suggest, counsel, is you get with Mr. Maples and provide




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 56 of 739
                                                                                20

  1 that information.

  2             One of the things I’ll note that that also brings

  3 into play is I don’t know the universe of this particular

  4 corporate entity.      And so here is an entity that looks

  5 something -- how many others are there out there?             Who is the

  6 parent?    Who owns who?     There’s no corporate structure that has

  7 been provided to the Court to this point that brings me an

  8 understanding of how it is that Rolta Advizex again paid the

  9 retainer.    It may become apparent once I see that, but right

 10 now I don’t have any of that information.

 11             And then it would also need to be did that entity

 12 provide a retainer separately for each debtor or only for

 13 International?      Questions that need to be addressed.

 14             MR. MAPLES:     Yes, sir.

 15             THE COURT:     Okay.   All right?

 16             MR. MAPLES:     Yes.

 17             THE COURT:     Mr. Blythe, any other issues that you

 18 need to have addressed in connection with the application to

 19 employ Mr. Maples’ firm?

 20             MR. BLYTHE:     None at this time that I’m aware of,

 21 Your Honor.

 22             THE COURT:     Okay.   Mr. Maples, in connection with

 23 your application also, you’re asking to be employed in all six

 24 cases.    That raises the issue again under 327, can you be

 25 employed for a creditor of another debtor or a debtor who is




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 57 of 739
                                                                                21

  1 owed money by creditors?

  2              You have six entities, each of them needs to stand

  3 alone.    And then the question becomes do you need separate

  4 counsel for some of those entities or not?           That’s another

  5 issue that needs to be addressed.

  6              MR. MAPLES:    I’ll be happy to, Your Honor.

  7              THE COURT:    Okay.    Let’s pick up then the emergency

  8 motion for debtor-in-possession order authorizing and directing

  9 the honoring of pre-petition payroll checks and the debtor to

 10 pay pre-petition wages and employee benefits of current

 11 employees.    Mr. Blythe, any questions or issues with regard to

 12 that motion?

 13              MR. BLYTHE:    Your Honor, I didn’t see a listing or

 14 breakdown of what the exact pre-petition wages were and whether

 15 any of the pre-petition wages were payments to officers or

 16 insiders.

 17              The amounts that are set forth appear not that large

 18 and so I don’t have a huge objection or problem with that as

 19 far as what they’re seeking to do.          But especially when we have

 20 six entities and there’s really no breakdown of what wages or

 21 payments are being made in each individual case.

 22              THE COURT:    Okay.    Mr. Maples, let me roll into

 23 another issue which I didn’t earlier but I saved it for this

 24 particular area.      The motions you filed, each of them says that

 25 there are eight employees.         The declaration by the principal




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 58 of 739
                                                                                 22

  1 says that there are 43 employees.          I’m not sure which one is

  2 correct and maybe if you aggregate, I guess six times eight is

  3 not 43 either.      So there needs to be clarification with regard

  4 to what employees of which entities you’re asking to pay for.

  5              And then as I understand it in looking at the

  6 emergency motion, the employees get paid once a month and they

  7 were paid at the end of October.         So is there any pre-petition

  8 wage issue that we’re dealing with on this emergency basis?

  9              MR. MAPLES:    Very small.

 10              THE COURT:    Okay.   And what does very small mean?

 11              MR. MAPLES:    But I’ll be very happy to provide the

 12 breakdown.

 13              THE COURT:    Okay.   Because, actually, let me get

 14 right to the bottom line here.         And other parties can weigh in

 15 if they have any questions.        Between now and a hearing next

 16 week, what amounts need to be paid for any of these items on an

 17 emergency basis?

 18              MR. MAPLES:    There are -- the only item and it really

 19 -- we can defer to next week on the employee motion.             I think

 20 one of the next motions we’ll talk about is the payment of some

 21 pre-petition tax debts, trust fund, back tax.            That one really

 22 is due and needs to be made.         But that’s the next motion.

 23              THE COURT:    That’s a different motion, yes.           I’m just

 24 dealing right now with the emergency need to take care of

 25 pre-petition payroll checks and so on.           If there is no




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                      Main Document     Page 59 of 739
                                                                                23

  1 emergency, and I, of course, went straight to how much is owed

  2 to the employees because I’m very sensitive to employees not

  3 being disrupted too much by the proceeding.

  4              But it looked like, I think you did a good job in

  5 saying there was zero.       And so if that’s the case, then it can

  6 wait a week and we can address the other issues here at that

  7 time.

  8              MR. MAPLES:    We agree with that, Your Honor.

  9              THE COURT:    Okay.   Thank you.     Then let’s move to the

 10 matter that you indicated, the emergency motion by the debtor

 11 for ability to pay pre-petition taxes and to honor checks for

 12 payment of taxes.      Tell me about that, Mr. Maples.

 13              MR. MAPLES:    The one issue that I think we have

 14 coming up and it has to do with Rolta UK and it’s the value

 15 added tax that, you know, the trust fund type tax in the UK.

 16 And that tax is due on the 7th and the amount of that is just

 17 over $100,000 and that money is in the UK.           It’s money that’s

 18 been collected by UK and it’s held for the taxing authority

 19 currently.

 20              THE COURT:    So it’s in that separate entity.          It’s

 21 not in Rolta International.        It’s in UK.

 22              MR. MAPLES:    It is not.     It’s in UK.

 23              THE COURT:    Okay.

 24              MR. MAPLES:    It is in UK and it is in UK’s bank

 25 account.




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 60 of 739
                                                                                24

  1             THE COURT:     Okay.    So, and we’re sort of doing this

  2 in the Rolta International case right now, but we can steal

  3 over to the others.       What you’re telling me is the Rolta

  4 International case does not have a tax obligation that needs to

  5 be handled on an emergency basis.

  6             MR. MAPLES:     Not before next week, that’s true, Your

  7 Honor.

  8             THE COURT:     Okay.

  9             MR. MAPLES:     I think we would be running there up

 10 probably to the 15th before we would have such tax that would

 11 be due.

 12             THE COURT:     And we’ll have a hearing before the 15th.

 13             MR. MAPLES:     Yes, sir.

 14             THE COURT:     Okay.    Then let me, it’s hard to do this

 15 when we have six entities, but you have all of the matters that

 16 are similar.      Let me move quickly from the emergency motion in

 17 the Rolta International case to the emergency motion regarding

 18 pre-petition taxes in the Rolta -- what is the name of the

 19 entity?

 20             MR. MAPLES:     UK.

 21             THE COURT:     Is it Global?

 22             MR. MAPLES:     UK.    United Kingdom.    UK.

 23             THE COURT:     UK.

 24                                   (Audio off)

 25             MR. MAPLES:     No, it is the Rolta UK, not --




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 61 of 739
                                                                                25

  1              THE COURT:    UK.

  2              MR. MAPLES:    Not --

  3                                  (Audio off)

  4              THE COURT:    It’s at the very back of my docket.

  5 Okay.    Let’s take that up because that seems to be more of an

  6 emergency than the others.         So this is in the Rolta UK Limited

  7 case, the emergency motion by the debtor for failure to pay

  8 pre-petition taxes and to honor checks for payment of taxes.

  9              Any objections or comments with regard to the request

 10 that’s being made by the debtor to pay the tax that’s been

 11 collected.    Do you know the exact number, Mr. Maples?

 12                                  (Audio off)

 13              UNIDENTIFIED ATTORNEY:      Just give me just a moment.

 14              THE COURT:    Sure.    While he’s getting that number,

 15 does anyone have a comment or objection with regard to the

 16 payment of that tax obligation?

 17              MR. MAPLES:    $109,000.

 18              THE COURT:    And you’re telling me that’s already

 19 sitting in an account segregated and it’s money that is owed on

 20 the value added taxes or whatever it’s called in the UK?

 21              MR. MAPLES:    Yes, sir.

 22              THE COURT:    Okay.    Mr. Blythe, any comments or

 23 objections?

 24              MR. BLYTHE:    Your Honor, if that’s represented that

 25 it is, and I’m not familiar with the UK value added tax, but it




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 62 of 739
                                                                                26

  1 sounds like it’s similar to withholding taxes here in the

  2 United States.       And so the trust fund taxes that actually

  3 belong and don’t belong to the debtor, so I don’t have any

  4 objection.

  5              THE COURT:    Okay.   Thank you.

  6              MR. MAPLES:    More like a sales tax.

  7              THE COURT:    Okay.   Mr. Sparks or Mr. Saval?

  8              MR. SPARKS:    I think Mr. Saval is going to handle

  9 this one, Judge.

 10              THE COURT:    Okay.

 11              MR. SAVAL:    Your Honor, we don’t have an objection

 12 per se.    It’s my understanding that the $109,000 is subject to

 13 the turnover order and when we get to cash collateral we will

 14 discuss some of those issues.         But we are not raising an

 15 objection to that tax, to the payment of that tax.

 16              THE COURT:    Okay.   When you say subject to you mean

 17 you complain that that money would go toward the judgment, but

 18 you’re not going to object if I approve the payment of that?

 19              MR. SAVAL:    That’s correct, Your Honor.

 20              THE COURT:    Okay.   That avoids then having to get

 21 into discussions about priority, the New York judgment versus

 22 an interest that the UK has, and I think that’s probably easier

 23 to do.

 24              Okay.    Does anyone else have any other comments or

 25 objections they’d like to raise in connection with the




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 63 of 739
                                                                                 27

  1 emergency motion by the debtor to pay the pre-petition taxes in

  2 the UK of $109,000?

  3             Hearing none, in the Rolta UK Limited case I am

  4 approving the payment of the $109,000 to the appropriate taxing

  5 authority in the UK for the trust fund taxes that have been

  6 discussed today.

  7             Mr. Maples, please submit an order with regard to

  8 that issue.

  9             MR. MAPLES:      I will, Your Honor.

 10             THE COURT:      Okay.   I’m going back to the main case,

 11 Rolta International, Inc., the issue with regard to other taxes

 12 and the issue with regard to other, honoring the payment of

 13 those taxes that is contained in the debtors’ motion will be

 14 continued to the date that we discuss in a moment.

 15             Now let’s take up the issue of the

 16 debtor-in-possession motion for authorization to use cash

 17 collateral.       I have reviewed at length the objection by the

 18 judgment creditors and let me do this.

 19             Mr. Maples, you reviewed it.          I know it came in late,

 20 but you probably had a chance to review it as I did.              There are

 21 a number of issues that were raised in that particular

 22 objection that need to be addressed.           How would you propose to

 23 address those issues?

 24             MR. MAPLES:      Well, Your Honor, you know, if we could

 25 have a budget approved for only immediate necessary payments




                                   WWW.JJCOURT.COM
Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document     Page 64 of 739
                                                                                 28

  1 that would be made through the next week, just very bare bones

  2 until we could get to that point, and then I could, you know,

  3 I’ll be happy to file a response.

  4             You know, one of the things that, and I realize it

  5 hasn’t happened yet and I’m in the process of drafting an, you

  6 know, an adversary proceeding, but I believe that the judgment

  7 creditors judgments and their statutory liens are due to be set

  8 aside, in which case I think there is going to be cash

  9 collateral.       Pardon me?

 10             THE COURT:      I saw that and I wasn’t conversing with

 11 what your theory is.        What is the legal basis for the argument

 12 that their lien can be avoided?

 13             MR. MAPLES:        That is a judgment lien that is due to

 14 be avoided because it was taken within 90 days of the petition

 15 date, as was the turnover order.          And also the assertion that

 16 the statutory lien under New York law is a statutory lien that

 17 will also be subject to being set aside under the avoidance

 18 powers.

 19             THE COURT:      So you’re saying under 547 as a

 20 preference?

 21             MR. MAPLES:        Yes.   Under 547 as a preference.      And I

 22 think under 545 to the extent that they assert the statutory

 23 liens.

 24             THE COURT:      I see.     Okay.   So we’ll take that up

 25 separately.




                                   WWW.JJCOURT.COM
Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document     Page 65 of 739
                                                                                29

  1             MR. MAPLES:     Yes.

  2             THE COURT:     But for the time being there is a

  3 judgment that exists, it has not been avoided, and it needs to

  4 be addressed until otherwise ruled on.

  5             MR. MAPLES:     Yes.

  6             THE COURT:     Mr. Maples, one of the other issues that

  7 was raised by the judgment creditors in their objection that

  8 the Court noted is that the 13-week budget that’s attached to

  9 the cash collateral motion shows case receipts of a hundred

 10 ninety-five eight hundred and thirteen dollars but operating

 11 expenses of $388,368.

 12             So in other words it doesn’t show the debtor’s going

 13 to generate sufficient cash to pay its own expenses over the

 14 13-week period.

 15             MR. MAPLES:     Your Honor, we could revisit that issue.

 16             THE COURT:     Well, I prefer (indiscernible) --

 17             MR. MAPLES:     (Indiscernible) spend more money than

 18 we’re taking in.

 19             THE COURT:     But you’re proposing to replace a lien

 20 when there is a negative cash flow attached to the motion to

 21 use cash collateral.       That’s why it comes up and is relevant

 22 here.

 23             MR. MAPLES:     Yes, sir.

 24             THE COURT:     Let me say this.      I agree if there is a

 25 way to provide for use of cash for one week the Court would be




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 66 of 739
                                                                                30

  1 amenable to it, but I have to find that the judgment creditors

  2 with their current lien are adequately protected, and I’m not

  3 -- well, here, let me say it this way.           I don’t know what your

  4 proposal for adequate protection is.

  5             MR. MAPLES:     Well it would be a replacement lien to

  6 the extent that their lien attaches on receivables.             And I can

  7 revise a budget -- and I’m sitting here with my President

  8 right now and --

  9             THE COURT:     But when you have a budget that shows a

 10 negative operation, there isn’t anything to have a replacement

 11 lien on is the issue.       That’s one issue.      And then the other

 12 issue is --

 13             MR. MAPLES:     We can defer making any payments between

 14 now and next week.       I know that right now.

 15             THE COURT:     I think that would be wise.

 16             MR. MAPLES:     Okay.

 17             THE COURT:     Because right now I’m having trouble

 18 seeing where there would be adequate protection.            That’s one

 19 issue.

 20             The other issue with your cash collateral budget is

 21 that the income is coming from another entity and I’m not sure

 22 what the basis of that money is or that income flow is.              It’s

 23 coming from Rolta Advizex Technologies.

 24             MR. MAPLES:     Yes, Your Honor.

 25             THE COURT:     It looks like the funding for the debtor




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 67 of 739
                                                                                    31

  1 is coming from non-debtor, without any explanation as to how

  2 that works.

  3             MR. MAPLES:     We’ll be happy to provide that

  4 information.

  5             THE COURT:     Okay.   Mr. Saval or Mr. Sparks, any other

  6 questions or issues?       Because we’re going to continue this

  7 matter until next week also.

  8             MR. SALAL:     Your Honor, this is Daniel Saval.         The

  9 only thing I would add just generally is that, as I think Your

 10 Honor alluded to, is there is an absence of detail about

 11 sources of cash, the basis on which cash is coming out from

 12 Advizex, the subsidiary.

 13             The 13-week forecast is for Rolta International.                I

 14 note that there are three foreign entities that are part of

 15 these Chapter 11 cases, a Netherlands entity, a UK entity, and

 16 an entity in the United Arab Emirates.           We don’t have any

 17 visibility into the cash position of those entities and we

 18 don’t have visibility into the other assets of the debtors

 19 based on the filings that it made to date.

 20             So I think all that makes it difficult to get an

 21 understanding about how the debtor is using or proposing to use

 22 cash collateral and the terms for use of cash collateral.

 23             THE COURT:     I think you’re spot on on all those

 24 issues.    I think the way you stated it in your objection was

 25 there’s not sufficient information about the debtors’ assets,




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 68 of 739
                                                                                32

  1 sources of operating cash, or cash management system.

  2             And, Mr. Maples, I think all of those need to be

  3 addressed and, once again, they need to be addressed separately

  4 because these cases have not been consolidated.

  5             MR. MAPLES:     I understand.

  6             THE COURT:     What it means, Mr. Maples, and I’m sure

  7 this is obvious to you, that there may be some entities that

  8 don’t need to use cash collateral and others that do.

  9             MR. MAPLES:     That’s right.     That is in fact correct,

 10 yes.

 11             THE COURT:     But the motions in front of the Court

 12 right now say the same thing and they all have the same

 13 contingent operating budget.

 14             MR. MAPLES:     Understood.

 15             THE COURT:     That’s why they need to be separated.

 16 Okay?

 17             MR. MAPLES:     Yes.   Yes, sir.

 18             THE COURT:     All right.    That goes to all of the

 19 matters that are currently on the docket for today on an

 20 emergency basis.      I would suppose that we, and I hope, Mr.

 21 Maples, this doesn’t get you in too much of a bind, but I’m

 22 sensitive to the need to have these issues resolved as soon as

 23 possible.

 24             Right now I’m considering or I’m proposing that we

 25 have the continued hearing on November the 10th at ten a.m.




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 69 of 739
                                                                                33

  1 Does that create a problem for anyone?           I haven’t heard

  2 anything from anyone.       Mr. Blythe, is that fine with the -- I’m

  3 going to go through the list.         Mr. Blythe?

  4             MR. BLYTHE:       Yes, Your Honor, I was just looking and

  5 it looks like the 10th, that’s a Tuesday, and I’m free that

  6 day.

  7             THE COURT:     And just so everyone understands if

  8 you’re looking at your calendar.         I would have done it a week

  9 from now which is the 11th, but that is Veterans Day, so that’s

 10 why it won’t happen that day.         And then the Court doesn’t have

 11 any availability the rest of the week.           So if we don’t do it on

 12 the 10th, it would be the week following the 10th.

 13             MR. SPARKS:       And for the benefit of those from the

 14 other cities, Your Honor, all times are central, correct?

 15             THE COURT:     Yes, I’m sorry.     Yes, we only deal with

 16 central time.      Correct.    Ten a.m. central time, or 9:57 to be

 17 correct.    Is there anyone who has an objection?          I’m amenable

 18 to considering a different date, but that’s the proposed date

 19 at this point.      Anyone have any problem?       Mr. Saval?

 20             MR. SAVAL:     That day and time works for me, Your

 21 Honor.

 22             THE COURT:     Okay.    Any of the other counsel who were

 23 just monitoring who have a tangential interest in these cases,

 24 does that create a problem for any of you?

 25             MR. MALLOY:       This is Sean Malloy.    It’s fine with me,




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 70 of 739
                                                                                  34

  1 Your Honor.       Thank you.

  2             THE COURT:      Anyone else?

  3             MR. THOMPSON:        Your Honor, this is Ryan Thompson.

  4 That doesn’t create any issues for me.            Thank you.

  5             THE COURT:      Okay.    Thank you.

  6             MR. KALLERGIS:        Your Honor, this is Gus Kallergis for

  7 Huntington National Bank.         It doesn’t create any issues for me

  8 either.    Sorry to interrupt.

  9             THE COURT:      Thank you.    No, no problem.      Thank you.

 10 Mr. Maples?

 11             MR. MAPLES:        Although I would like to have some more

 12 time, I am available and can make that happen.

 13             THE COURT:      Well, and you’re the primary person we

 14 need to have available.         If we did more time it would be the

 15 following week, the (indiscernible) are because of the

 16 emergency motions that were filed on behalf of your client.                   If

 17 we went two weeks instead of one, is that going to create a

 18 problem for your client’s operation?

 19             MR. MAPLES:        No, Your Honor.

 20             THE COURT:      So we could make it --

 21             MR. MAPLES:        Could I (indiscernible) propose Tuesday

 22 the 17th?

 23             THE COURT:      Tuesday the 17th?      Okay.   Let me see if

 24 that creates a problem for anyone else who’s on the phone.                   Mr.

 25 Blythe?




                                   WWW.JJCOURT.COM
Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document     Page 71 of 739
                                                                                35

  1             MR. BLYTHE:     No problem with the 17th, Your Honor.

  2             THE COURT:     Okay.   Mr. Saval?

  3             MR. SAVAL:     I have no problem with the 17th, Your

  4 Honor.

  5             THE COURT:     Okay.   And other counsel who gave me

  6 their comments a moment ago, any of you have any problem with

  7 ten a.m. central time on November 17th?

  8             MR. MALLOY:     Again, Sean Malloy, Your Honor.          No

  9 problem.    Thank you.

 10             THE COURT:     Okay.

 11             MR. THOMPSON:      Your Honor, Ryan Thompson.       That is

 12 perfectly fine.      Thank you.

 13             THE COURT:     Thank you.

 14             MR. KALLERGIS:      Your Honor, Gus Kallergis.       That’s

 15 perfectly fine with me as well.         Thank you.

 16             THE COURT:     Okay.   I understand Mr. Maples is going

 17 to need additional time.        I was pushing him, but I was doing

 18 that because of the emergency nature.          If we can go to the

 19 17th, it does not create a problem with the operations.

 20 Everything will still as it is, there won’t be any unauthorized

 21 use of cash collateral, there won’t be any things that happen,

 22 Mr. Maples, as you know.        Things will maintain the status quo

 23 until November 17th at ten a.m. where we will take up all these

 24 other matters again, and in the meantime we will take up

 25 anything else, if notice is sufficient, that is filed in the




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 72 of 739
                                                                                36

  1 meantime.

  2             UNIDENTIFIED ATTORNEY:       Thank you.

  3             MR. SPARKS:     Your Honor, could I be heard?        Could I

  4 be heard briefly?

  5             THE COURT:     Yes, you may.     I’m sorry, who is that?

  6             MR. SPARKS:     I don’t want to throw a -- it’s Dan

  7 Sparks, and I’m sorry, Your Honor.          I don’t want to throw a fly

  8 in the ointment.      I thought I heard Mr. Maples say his client

  9 didn’t need to expend money until the 15th on payroll issues.

 10 If I’m mistaken, I apologize.         But given that’s what I heard, I

 11 thought I would raise it.

 12             THE COURT:     Okay.

 13             MR. MAPLES:     I think we can deal with that issue.

 14 You know, that’s when withholding deposits were due to be made,

 15 but I think we could work with it until we deal with that on

 16 the 17th.

 17             THE COURT:     Okay.   But no, Mr. Sparks, thank you for

 18 raising that.      That is an issue that I would have thought of in

 19 the middle of the night tonight, so thanks for raising that.

 20 And, Mr. Maples, thanks for that response.

 21             It sounds like we can safely go to November 17th at

 22 ten a.m., take up all these issues.          Mr. Maples, in the

 23 meantime you will be providing additional documentation and

 24 other information so that when we get to that hearing we will

 25 be in a better position to make some definitive rulings, one




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 73 of 739
                                                                                37

  1 way or the other, on the matters that are pending.

  2              MR. MAPLES:    Yes, sir.    Yes, sir.

  3              THE COURT:    Okay.    Before I adjourn this hearing, is

  4 there anything else that anyone wants to raise at this point

  5 that we have not covered so far?         Hearing none, we are

  6 adjourned.

  7              ALL ATTORNEYS:     Thank you, Your Honor.

  8                                    * * * * *

  9                        C E R T I F I C A T I O N

 10              I, JANET D. PERSONS, court approved transcriber,

 11 certify that the foregoing is a correct transcript from the

 12 official electronic sound recording of the proceedings in the

 13 above-entitled matter, and to the best of my ability.

 14

 15 /s/ Janet D. Persons

 16 JANET D. PERSONS

 17 J&J COURT TRANSCRIBERS, INC.            DATE:    November 16, 2020

 18

 19

 20

 21

 22

 23

 24

 25




                                  WWW.JJCOURT.COM
Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 74 of 739
                EXHIBIT B




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 75 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                  RECEIVED NYSCEF: 04/26/2019




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            1 of Page
                                Main Document     8   76 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                  RECEIVED NYSCEF: 04/26/2019




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            2 of Page
                                Main Document     8   77 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                  RECEIVED NYSCEF: 04/26/2019




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            3 of Page
                                Main Document     8   78 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                  RECEIVED NYSCEF: 04/26/2019




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            4 of Page
                                Main Document     8   79 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                 RECEIVED NYSCEF: 04/26/2019




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           5 of Page
                               Main Document     8   80 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                 RECEIVED NYSCEF: 04/26/2019




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           6 of Page
                               Main Document     8   81 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                  RECEIVED NYSCEF: 04/26/2019




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            7 of Page
                                Main Document     8   82 of 739
FILED: NEW YORK COUNTY CLERK 04/26/2019 04:12 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 230                                                  RECEIVED NYSCEF: 04/26/2019




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            8 of Page
                                Main Document     8   83 of 739
                EXHIBIT C




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document     Page 84 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                       RECEIVED NYSCEF: 06/12/2018




                                                                                                              EXECUTION      VERSION




                                                                  ROLTA,            LLC


                                                                             and


                                                       ROLTA          INDIA          LIMITED
                                                              as Parent        Guarantor


                                                                             and


                                 THE     ENTITIES           LISTED           ON SCHEDULE                  I     HERETO
                                                           as Subsidiary           Guarantors


                                                                             and


                                         DB    TRUSTEES               (HONG           KONG)         LIMITED
                                                     as Trustee        and     Security         Agent


                                                                             and


                                  DEUTSCHE           BANK         TRUST             COMPANY             AMERICAS
                                           as Paying        and   Transfer         Agent     and    Registrar




                                                                      Indenture


                                                       Dated       as of      May      16,   2013




                                                             10.75%        Senior       Notes


                                                                      Due      2018




             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                         Desc
                                              Main Document     Page 85 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018



                                                                             TABLEOFCONTENTS



                                                                                                                                                                                                              PAGE




                                                                                                ARTICLE                    1
                                                 DEFINITIONS                      AND        INCORPORATION                             BY REFERENCE

                                              ~~
             Section    1.01.       Definitions.....................................................................................................1
             Section    1.02.       Rules         of    Construction..................................................................................30


                                                                                                ARTICLE                   2

                                          ISSUE,          EXECUTION,                      FORM           AND         REGISTRATION                          OF NOTES


             Section    2.01.       Authentication                       and       Delivery               of Notes               and       Note         Guarantees......................31
             Section    2.02.       Execution                  of Notes            and       Note          Guarantees                    ...................................................31
             Section    2.03.       Certificate                of Authentication.......................................................................32
             Section    2.04.       Form,          Denomination                          and       Date          of Notes;               Payments                ...................................32
             Section    2.05.       Registration,                   Transfer               and       Exchange                   .........................................................35
             Section    2.06.       Book-entry                  Provisions                for       Global            Notes.....................................................37
             Section    2.07.       Special            Transfer              Provisions........................................................................38
             Section    2.08.       Mutilated,                 Defaced,              Destroyed,                  Stolen             and       Lost        Notes            ..............................41
             Section    2.09.       Further            Issues            .............................................................................................41
             Section    2.10.       Cancellation                    of Notes;               Disposition                   Thereof              ...............................................42
             Section    2.11.       Open          Market             Purchases                  and        Cancellation                      of Notes...................................42
             Section    2.12.       CUSIP,             ISIN         or      Common                 Code          Numbers                 ...................................................43


                                                                                                ARTICLE                   3
                                                                                              REDEMPTION


             Section    3.01.       Redemption                   for       Taxation               Reasons              ..............................................................43
             Section    3.02.       Optional              Redemption                     ..................................................................................44
             Section    3.03.       Method             and        Effect          of Redemption...............................................................45


                                                                                                ARTICLE                   4
                                                                                                COVENANTS


             Section    4.01.       Payment               of Notes              ........................................................................................46
             Section    4.02.       Maintenance                     of Office               or Agency                 ...............................................................48
             Section    4.03.       Governmental                       Approvals                  and        Licenses;                 Compliance                    with         Law.................49
                                                                                                                                                                                          .................49
             Section    4.04.       Payment               of     Taxes          and        other          Claims              ...........................................................49
             Section    4.05.       Limitation                 on Indebtedness                         .........................................................................50
             Section    4.06.       Limitation                 on Restricted           Payments                 .............................................................54
                                                                     ~
             Section    4.07.       Limitation                 on Liens    .....................................................................................58
             Section    4.08.       Limitation          on Dividend                    and Other                 Payment                 Restrictions                          Affecting
                                                    ~ ~
                       Restricted            Subsidiaries...........................................................................................58




                                                                                                             .
                                                                                                             1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                     Desc
                                                            Main Document     Page 86 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018



                                                                                           Table             of     Contents

                                                                                                   (continued)
                                                                                                                                                                                                                        Page


             Section    4.09.    Limitation                 on Sales              and Issuances                       of Capital                Stock                  in Restricted
                               T ~
                       Subsidiaries............................................................................................................60
             Section    4.10.         Limitation               on Issuances                       of      Guarantees                       by Restricted                   Subsidiaries............61
             Section    4.11.         Limitation               on Sale               and       Leaseback                       Transactions                    ........................................61
             Section    4.12.         Repurchase                  of Notes                Upon             a Change                   of    Control........................................62
             Section    4.13.         Limitation               on Asset                Sales           ............................................................................62
             Section    4.14.         Limitation               on      Transactions                          with         Shareholders                     and       Affiliates                ....................64
             Section    4.15.         Limitation               on Business                     Activities                  ................................................................66
             Section    4.16.          Use      of Proceeds                     ..........................................................................................66
             Section    4.17.         Maintenance                     of Insurance...........................................................................66
             Section    4.18.         Designation                   of Restricted                       and         Unrestricted                    Subsidiaries...........................66
                                              r
             Section    4.19.         Anti-Layering                       ..............................................................................................68
             Section    4.20.         Provision              of Financial                      Statements                      and       Reports..........................................68
             Section    4.21.         Additional               Amounts.....................................................................................71
             Section    4.22.         No      Payments               for         Consents                 ..........................................................................73
             Section    4.23.         Suspension                 of Certain                   Covenants                     ...............................................................74
             Section    4.24.         Limitation               on      the       Issuer           ..............................................................................74
                                      r                      r
             Section    4.25.         Currency              Indemnity                    ....................................................................................76
             Section    4.26.         Amendments                     to or Prepayments                                   of the         Intercompany                       Loans......................77
             Section    4.27.          Waiver           of Stay,             Extension                  or        Usury          Laws           ..................................................77


                                                                                                 ARTICLE                         5

                                                     CONSOLIDATION,                              MERGER                    AND         SALE          OF ASSETS


             Section    5.01.         Consolidation,                       Merger              and           Sale         of Assets             ..................................................78


                                                                                                 ARTICLE                         6
                                                                                  DEFAULT                    AND          REMEDIES


             Section    6.01.         Events          of Default.........................................................................................80
             Section    6.02.         Acceleration                  ................................................................................................81
             Section    6.03.
                        v.v~.         Other
                                      ~tr'cer       Remedies           ...........................................................................................82
                                                    iiemeuies...........................................................................................
             Section    6.04.          Waiver           of Past            Defaults               ..............................................................................82
             Section    6.05.         Control             by Majority                    ....................................................................................82
             Section    6.06.         Limitation
                                      ~imitation               on Suits               ......................................................................................82
             Section    6.07.         Rights          of Holders                   to Receive                  Payment........................................................83
             Section    6.08.         Compliance                    Certificate                 ...............................................................................83
             Section    6.09.         Collection               Suit         by      Trustee             ...........................................................................83
             Section    6.10.         Trustee             May       File         Proofs            of Claim                   ..............................................................84
                                                    ~~
             Section    u.i
                        6.11. i.      cPriorities            .....................................................................................................84
             Section    6.12.         Restoration                 of Rights                and         Remedies                   ...........................................................84
             Section    6.13.          Undertaking                  for        Costs.................................................................................85
             Section    6.14.         Rights          and       Remedies                   Cumulative................................................................85
             Section    6.15.         Delay          or     Omission                 Not        Waiver                 ...................................................................85


                                                                                                                  ..

             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                             Main Document     Page 87 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018



                                                                                    Table           of     Contents

                                                                                            (continued)
                                                                                                                                                                                                      Page


                                                                                           ARTICLE                      7
                                                                   THE          TRUSTEE               AND           THE        AGENTS


             Section   7.01.     General             .......................................................................................................85
             Section   7.02.     Certain            Rights           of    Trustee             and        Agents             .........................................................86
             Section   7.03.     Individual               Rights           of     Trustee........................................................................89
             Section   7.04.     Trustee's             Disclaimer...................................................................................89
             Section   7.05.     Notice          of Default                .........................................................................................89
             Section   7.06.     Compensation                        and        Indemnity                .....................................................................89
             Section   7.07.     Replacement                    of    Trustee...............................................................................90
             Section   7.08.     Successor      Trustee    by Consolidation,                         Merger,               Conversion               or                                Transfer.....91.....91
                                 AX
             Section   7.09.     Money     Held    in Trust   ...................................................................................91
                                 D     '
             Section   7.10.     Paying    Agent     in EU ....................................................................................91


                                                                                           ARTICLE                       8
                               DEFEASANCE                 AND        DISCHARGE                     AND            SATISFACTION                       AND         DISCHARGE


             Section   8.01.     Defeasance                  and          Discharge                of Indenture.....................................................91
             Section   8.02.     Covenant              Defeasance..................................................................................93
             Section   8.03.     Application                 of Trust             Money             ........................................................................93
             Section   8.04.     Repayment                  to Issuer....................................................................................94
             Section   8.05.     Reinstatement..............................................................................................94
             Section   8.06.     Satisfaction                and          Discharge                .........................................................................94


                                                                                           ARTICLE                       9

                                                    AMENDMENTS,                           SUPPLEMENTS                          AND         WAIVERS


             Section   9.01.     Amendments                    without              Consent               of Holders                  ...................................................95
             Section   9.02.     Amendments                    with          Consent              of Holders                   ........................................................96
             Section   9.03.     Effect        of    Consent.........................................................................................97
                                                           Agents'
             Section   9.04.     Trustee's            and Agents               Rights            and Obligations                          ...........................................98


                                                                                         ARTICLE                        10
                                                                                 PARENT              GUARANTEE


             Section    10.01.     Parent                                                              ......................................................................................98
                                                    Guarantee......................................................................................98
             Section    10.02.      Guarantee                 Unconditional                        .........................................................................98
             Section    10.03.     Discharge;                 Reinstatement.........................................................................99
             Section    10.04.      Waiver           by     the      Parent             Guarantor                     ..............................................................99
             Section    10.05.     Subrogation...............................................................................................99
             Section    10.06.     Stay        of Acceleration                       ..................................................................................99
             Section    10.07.     Ranking              of Parent                Guarantee                     .................................................................100
             Section    10.08.     Execution                and       Delivery                of Parent                 Guarantee.........................................100
             Section    10.09.     Release            of the         Parent              Guarantee                    ............................................................100


                                                                                                         ...

             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                        Main Document     Page 88 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018



                                                                                  Table          of      Contents

                                                                                          (continued)
                                                                                                                                                                                                       Page


             Section    10.10.     Limitation               of the        Parent             Guarantee........................................................101


                                                                                         ARTICLE                   11
                                                                        SUBSIDIARY                     GUARANTEES


             Section    11.01.     The       Subsidiary                Guarantees.....................................................................101
                                                                                                     .....................................................................101
             Section    11.02.     Guarantee                 Unconditional                      .......................................................................101
             Section    11.03.     Discharge;                 Reinstatement.......................................................................102
             Section    11.04.      Waiver           by Each             Subsidiary                   Guarantor...................................................102
             Section    11.05.     Subrogation                   and       Contribution                    ................................................................102
             Section    11.06.     Stay       of Acceleration                      ................................................................................103
             Section    11.07.     Limitation               on Amount                    of Subsidiary                     Guarantee               .....................................103
             Section    11.08.     Ranking             of Subsidiary                     Guarantees                   .........................................................103
             Section    11.09.     Further            Subsidiary                 Guarantors                   ..............................................................103
             Section    11.10.     Execution               and       Delivery              of Subsidiary                     Guarantee                  ..................................104
             Section    11.11.     Release            of the        Subsidiary                  Guarantees                   ....................................................104


                                                                                         ARTICLE                   12
                                                                        SECURITY                 TO BE GRANTED


             Section    12.01.     Security            to be Granted                     ............................................................................105
             Section    12.02.     Certificates..............................................................................................107
             Section    12.03.     Intercompany                     Loans................................................................................107
             Section    12.04.     Authorization                    of Actions               to be          Taken           by    the      Security               Agent          Under
                       the   Security        Documents........................................................................................107
             Section    12.05.     Authorization                    of Receipt               of Funds               by      the     Security             Agent             Under         the

                       Security     Documents
                                    uocuments                   .............................................................................................108
             Section    12.06.     Release            of Security..................................................................................108


                                                                                         ARTICLE                   13
                                                                                   MISCELLANEOUS


             Section    13.01.     Ranking             ...................................................................................................109
             Section    13.02.     Trust        Indenture               Act       Controls               ..................................................................109
             Section    13.03.     Notices.....................................................................................................109
             Section    13.04.     Certificate               and       Opinion              as to Conditions                         Precedent..............................110                 ........1..1....................
             Section    13.05.     Statements                Required               in     Certificate                or     Opinion.......................................111
             Section    13.06.     Payment              Date         Other           Than         a Business                 Day.............................................111
             Section    13.07.     Governing      Law,                    Consent              to Jurisdiction;           Waiver             of Jury                       Trial,
                                                 ~~
                                   of Immunities     ...........................................................................................111
             Section    13.08.     No      Adverse             Interpretation                     of Other              Agreements                   ....................................113
             Section    13.09.     Successors                ...............................................................................................113
             Section    13.10.     Duplicate      Originals              ................................................................................113
                                                ~~
             Section    13.11.     Separability      .............................................................................................113                                                     I I


                                                                                                      .
                                                                                                      IV
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                      Desc
                                                        Main Document     Page 89 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018



                                                                                  Table          of    Contents

                                                                                         (continued)
                                                                                                                                                                                          Page


             Section    13.12.         Table        of   Contents            and       Headings.............................................................113
             Section    13.13.         No    Personal           Liability             of Incorporators,                          Stockholders,                       Officers,
                       Directors            or Employees                .......................................................................................113
             Section    13.14.         Force        Majeure            ........................................................................................113
             Section    13.15.         USA      Patriot         Act.......................................................................................113
             Section    13.16.         Anti-Money              Laundering                   and        Terrorism..................................................114




             SCHEDULES                 AND          EXHIBITS


             SCHEDULE              I         List    of Initial          Subsidiary                   Guarantors


             EXHIBIT       A                 Form         of Certificated                  Note


             EXHIBIT       B                 Form         of   Transfer            Notice


             EXHIBIT        C                Form         of Restricted                Global             Note


             EXHIBIT       D                 Form         of Regulation                  S Global              Note


             EXHIBIT        E-1              Form         of Issuer          Authorization                      Certificate


             EXHIBIT        E-2              Form         of Note         Guarantor                   Authorization                     Certificate


             EXHIBIT       F                 Form         of Paying             and       Transfer              Agent          Appointment                      Letter


             EXHIBIT        G                Form         of Certificate                to be Delivered                        in    Connection                      with    Transfers
                                             Pursuant           to Regulation                    S


             EXHIBIT       H                 Form         of   Certificate              to be Delivered                        in    Connection                      with    Transfers    to
                                             QIBs


             EXHIBIT        I                Form         of Supplemental                      Indenture


             EXHIBIT       J                 Form         of Compliance                     Certificate


             EXHIBIT       K                 Trustee,          Security           Agent,           Paying             and       Transfer              Agent            and    Registrar


             EXHIBIT       L                 Form         of Notation               of Parent               Guarantee


             EXHIBIT       M                 Form         of Notation               of Subsidiary                    Guarantee




                                                                                                      V
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                      Desc
                                                         Main Document     Page 90 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                               INDENTURE,                             dated    as of May                       16,       2013,           among               (i)    Rolta,            LLC,            a Delaware
                                                                                 "Issuer"
             limited            liability          company                 (the "Issuer"),                        (ii)     Rolta           India   Limited,                        a company                        organized
                                                                                                                                               Guarantor"
             under           the     laws         of the         Republic                of    India           (the       "Parent              Guarantor"),                              (iii)       the          entities          listed
             in     Schedule                I hereto            collectively               as the initial                       Subsidiary                   Guarantors                       (and         together             with
                                                                                          Guarantors"
             the       Parent         Guarantor                  the      "Note           Guarantors")                           and         (iv)      DB           Trustees              (Hong                  Kong)
             Limited,               as Trustee               and       Security               Agent,              and      Deutsche                   Bank           Trust            Company                      Americas,                 as

             Paying            and         Transfer             Agent         and         Registrar.


                                                                                                            RECITALS


                               WHEREAS,                         the    Issuer            has       duly        authorized                    the      execution                   and          delivery               of this
             Indenture               to provide                 for     the       issuance                of up          to US$200,000,000                                    in aggregate                        principal
             amount             of the           Issuer's             10.75%             Senior             Notes          Due          2018          and, if and when     issued,    any
                                                                                                                                                     "Notes"
             Additional                Notes            as provided                    herein             (collectively,                 the         "Notes").   All things     necessary                                               to
             make         this       Indenture                  a valid        agreement                     of the            Issuer,         in     accordance                      with           its     terms,           have
             been        done,         and        the       Issuer         has         done         all     things             necessary               to make                  the     Notes               (in     the       case      of

             the       Additional                Notes,           when            duly        authorized),                      when          executed                   by     the      Issuer              and
             authenticated                    and        delivered                by     or on behalf                     of the         Trustee               and         duly         issued              by      the       Issuer,
             the       valid        obligations                 of the        Issuer            as hereinafter                       provided.


                               WHEREAS,                         each       Note          Guarantor                   has        duly         authorized                    the        execution                   and        delivery
             of this           Indenture             as guarantor                      of the        Notes.               All      things             necessary                   to make                  this      Indenture               a
             valid        agreement                 of      each        initial          Note         Guarantor,                   in    accordance                        with         its      terms,            have        been

             done,         and        each        initial         Note        Guarantor                     has      done         all     things             necessary                  to make                   the     Note

             Guarantees,                    when         the      Notes           are      executed                by      the       Issuer            and          authenticated                          and      delivered

             by      or on behalf                  of the         Trustee              and         duly       issued            by      the         Issuer,          the        valid            obligations                  of    such
             initial         Note          Guarantor               as hereinafter                     provided.


                               WHEREAS,                         pursuant               to the         Security                 Documents                     (as         defined              below),              the       Issuer

             has       agreed          to grant             a security                 interest            in the         Collateral                  (as      defined             below)                  to the         Trustee
             and       the      Security            Agent,             as the           case        may         be,       in     order         to     secure              the      obligations                      of the          Issuer
             with        respect            to the          Notes,         the         obligations                 of the          Note             Guarantors                    under            the       Note
             Guarantees                    and     the       performance                      of    all      other         obligations                  of the             Issuer             and          the      Note
             Guarantors                 under            this     Indenture,                  the     Notes              and      the        Note           Guarantees.


                                                                          THIS            INDENTURE                               WITNESSETH


                               For      and        in consideration                           of the         premises                and       the      purchase                   of the            Notes              by    the
             Holders               thereof,         the         parties        hereto              covenant               and        agree,            for         the     equal          and         proportionate
             benefit           of    all     Holders,              as follows:


                                                                                                             ARTICLE                     1

                                                             DEFINITIONS                      AND           INCORPORATION                             BY REFERENCE


                               Section             1.01.           Definitions.




             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                        Main Document     Page 91 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                                                           Indebtedness"
                             "Acquired                                                         means            Indebtedness                      of    a Person                existing             at the             time
             such      Person                 becomes             a Restricted                Subsidiary                  or Indebtedness                        of the              Parent         Guarantor                      or
             a Restricted                     Subsidiary            assumed               in connection                      with         an Asset              Acquisition                    by     the         Parent
             Guarantor              or such               Restricted              Subsidiary                 whether             or not           Incurred               in connection                          with,          or in
             contemplation                       of,      the     Person          merging              with        or into           the     Parent             Guarantor                or a Restricted

             Subsidiary                 or becoming                  a Restricted                    Subsidiary.

                                                                Notes"
                             "Additional                                      has       the      meaning                  assigned           to        such      term           in     Section             2.09.

                                                                                  Rate"
                             "Adjusted                     Treasury                              means,              with      respect             to any            redemption                     date,         the         rate
            per      annum              equal          to the       semi-annual                  equivalent                  yield         to maturity                  of the          Comparable

             Treasury             Issue,             assuming             a price         for        the    Comparable                      Treasury              Issue              (expressed                  as a
            percentage                  of      its principal              amount)              equal           to the        Comparable                       Treasury                Price         for        such
             redemption                  date.

                             "Affiliate"
                                                           means,          with         respect            to any          Person,           any         other          Person           (1)        directly              or

             indirectly             controlling,                  controlled              by,        or under              direct         or indirect                common                control               with,
             such      Person;                 (2)     who       is a director             or officer                of      such         Person             or any         Subsidiary                     of     such
             Person          or of            any      Person        referred            to in         clause          (1)     of this           definition;                or (3)         who             is a spouse
             or any        person               cohabiting                as a spouse,                 child,        parent,          brother,                sister,       parent-in-law,
             grandchild,                 grandparent,                    uncle,         aunt,        nephew               or niece           of        a Person            described                  in clause                    (1)
                                                                                                      "control"
             or (2).       For       purposes                   of this     definition,                                        (including,                    with        correlative                 meanings,
                                   "controlling,"                                                     by"
             the     terms                                               "controlled                            and        "under            common                     control           with"),                as
             applied         to any              Person,           means          the     possession,                     directly          or indirectly,                   of the            power              to direct
             or cause             the         direction           of the      management                        and        policies          of        such      Person,               whether                  through

             the     ownership                   of voting           securities,                by     contract              or otherwise.

                                                        Transaction"
                             "Affiliate                                                  has      the       meaning                assigned              to     such        term         in     Section                 4.14.

                             "Agent"
                                                       means        any      Security                Agent,          Registrar,              Paying              and        Transfer                Agent               or

             Authenticating                          Agent.

                                                     Members"
                             "Agent                                         has     the         meaning               assigned              to    such          term        in       Section           2.06.

                                                                Premium"
                             "Applicable                                                 means,             with       respect             to a Note              at any              redemption                   date,            the
             greater         of     (1)         1.00%           of the      principal                amount           of     such          Note         and       (2)      the        excess          of        (A)          the
            present          value              at such          redemption               date         of the         redemption                   price         of      such          Note         at May               16,
             2016,        plus          all     required           remaining               scheduled                  interest            payments                due       on         such      Note             (but

             excluding              accrued                and     unpaid          interest            to the         redemption                   date)         through                May          16,         2016,
             computed               using             a discount            rate        equal         to the         Adjusted               Treasury                 Rate        plus         50 basis                points,
             over      (B)        the         principal           amount           of     such         Note          on      such         redemption                    date.

                                                 Acquisition"
                             "Asset                                            means             (1)       an investment                    by         the     Parent            Guarantor                  or any
             Restricted              Subsidiary                   in any       other          Person            pursuant              to which                such        Person              shall         become                   a
             Restricted              Subsidiary                   or shall         be merged                  into        or consolidated                       with        the        Parent          Guarantor
             or any        Restricted                   Subsidiary;               or (2)         an acquisition                      by     the        Parent           Guarantor                or any
             Restricted              Subsidiary                   of the      property                and       assets        of      any        Person           other          than         the     Parent




                                                                                                                      2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                      Main Document     Page 92 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             Guarantor             or any           Restricted               Subsidiary                that      constitute             substantially                     all     of   a division             or
             line     of business              of      such         Person.

                                            Disposition"
                            "Asset                                           means            the      sale      or other          disposition                 by        the     Parent          Guarantor
             or any       Restricted                Subsidiary               (other           than      to the          Parent        Guarantor                  or another                Restricted

             Subsidiary)             of     (1)      all     or substantially                    all    of the          Capital           Stock          of     any       Significant

             Subsidiary;             or (2)          all     or substantially                    all    of the          assets        that        constitute              a division                or line        of
            business           of the         Parent           Guarantor               or any           Significant               Subsidiary.

                                            Sale"
                            "Asset                          means           any       sale,      transfer             or other         disposition                  (including                by     way       of

             merger,         consolidation                     or    Sale       and        Leaseback                  Transaction)                 of    any        of     its property               or assets

             (including            any        sale     of      Capital          Stock          of      a Subsidiary                or any           issuance               of     Capital           Stock      of       a
             Restricted            Subsidiary)                 in one         transaction                  or a series            of related              transactions                    by the         Parent
                                                                                                                                                                                            Sale"
             Guarantor             or any           Restricted               Subsidiary                to any           Person;        provided                 that       "Asset                         shall
             not    include:



                            (1)               sales        or other          dispositions                  of    inventory,               receivables                    and      other        current
             assets       in the        ordinary             course          of business;



                            (2)               sales,        transfers              or other          dispositions                of    assets           constituting                   a Permitted
             Investment              or Restricted                   Payment               permitted              to be made                 under            Section             4.06;


                            (3)               sales,        transfers              or other          dispositions                of    assets           with        a Fair         Market            Value          not
             in excess            of US$1.0                million           (or     the      Dollar          Equivalent               thereof)               in any            transaction            or series
             of related           transactions;


                            (4)             any        sale,        transfer,          assignment                 or other            disposition                 of      any       property           or
             equipment              that      has      become             damaged,                  worn         out,     obsolete            or otherwise                       unsuitable             for    use
             in connection                 with        the     business              of the         Parent            Guarantor              or the           Restricted               Subsidiaries;


                            (5)             any        transfer,            assignment                  or other          disposition                   deemed             to occur            in
             connection             with          creating           or granting                any        Permitted              Lien;


                            (6)             a transaction                   covered            under            Section          5.01(a);            and



                            (7)             a sale,          transfer           or other             disposition             to the          Parent            Guarantor                  or a Restricted

             Subsidiary,             including,                without             limitation,             an issuance                 of    Capital             Stock            by    a Restricted

             Subsidiary             to the          Parent          Guarantor               or to another                  Restricted                Subsidiary.

                                                               Indebtedness"
                            "Attributable                                                           means,            in respect             of     a Sale          and         Leaseback

             Transaction,               the     present             value,          discounted                at the       interest          rate        implicit               in the      Sale       and
             Leaseback              Transaction,                    of the         total      obligations                of the       lessee            for     rental           payments             during
             the    remaining              term        of the         lease         in the          Sale        and     Leaseback                 Transaction.

                                                                     Agent"
                            "Authenticating                                            refers          to a Person               engaged                to authenticate                    the       Notes         in
             the    stead         of the       Trustee.              As      of the        date        of this          Indenture,                Deutsche               Bank          Trust         Company
             Americas             has      been        named            as the         Authenticating                     Agent.




                                                                                                                 3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                     Main Document     Page 93 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                                                                       Certificate"
                             "Authorization                                                             has        the         meaning                  assigned               to    such         term         in        Section
             2.02(a).

                                                                   Officer"
                             "Authorized                                                    means,          with         respect               to the           Issuer,         the      Parent            Guarantor                   or a

             Subsidiary                Guarantor,                    as applicable,                     any        one            person,            officer           or director,                   who,          in     each

             case,         is authorized                    to represent                    the      Issuer,          the         Parent            Guarantor                  or a Subsidiary

             Guarantor,                as the          case          may         be,        as designated                         in the          Authorization                      Certificate                   furnished                to
             the      Trustee.

                                                           Life"
                             "Average                                  means,                at any         date         of       determination                       with          respect             to any

             Indebtedness,                      the     quotient                obtained              by     dividing                   (1)       the        sum      of the          products                of     (a)       the
            number               of years             from          such         date         of     determination                          to the           dates        of    each         successive
             scheduled                principal               payment                  of    such       Indebtedness                           and        (b)       the    amount                of     such        principal
            payment               by      (2)     the        sum          of    all      such        principal                 payments.

                                                           Directors"
                             "Board               of                                     means          the        board               of     directors              elected            or appointed                      by     the
             stockholders                  of the            Parent             Guarantor               to manage                       the       business                of the        Parent            Guarantor                   or

             any      committee                  of        such       board            duly         authorized                    to take           the        action          purported                 to be taken                   by
             such         committee.

                                                  Resolution"
                             "Board                                                   means           any       resolution                     of the           Board           of Directors                    taking           an
             action         which          it is authorized                           to take          and      adopted                     at a meeting                   duly         called          and         held        at
            which           a quorum                  of     disinterested                    members                   (if       so required)                     was      present              and      acting
             throughout                 or adopted                   by        written             resolution                 executed                  by     every           member                 of the        Board            of

             Directors.

                                                           Day"
                             "Business                                    means              any      day      which               is not          a Saturday,                      Sunday,             legal        holiday               or
             other         day     on which                  banking               institutions                 in The                 City        of New             York,           London              and            Singapore
             (or     in    any     other          place             in which                payments               on the               Notes            are        to be made)                  are      authorized                   or

             required            by      law          or governmental                          regulation                     to close.

                                                                   Lease"
                             "Capitalized                                             means,            with        respect                 to any            Person,             any      lease         of        any      property
             (whether             real,         personal              or mixed)                    which,          in         conformity                     with         GAAP,            is required                    to be
             capitalized                on the             balance              sheet         of     such       Person.

                                                                                  Obligations"
                             "Capitalized                          Lease                                              means                 the     discounted                  present               value         of the
             rental         obligations                 under             a Capitalized                     Lease.

                                                       Stock"
                             "Capital                                     means,              with         respect                to any          Person,             any       and        all        shares,            interests,
            participations                      or other             equivalents                    (however                   designated,                    whether               voting            or non-voting)                        in

             equity         of    such          Person,              whether                 outstanding                  on the               Original              Issue          Date         or issued

             thereafter,               including,                  without             limitation,              all           Common                    Stock         and       Preferred                Stock.

                                                                    Notes"
                             "Certificated                                             means           the      Notes,                 in     certificated,                registered                  form,             executed
             and      delivered             by         the     Issuer            and         authenticated                        by        or on behalf                  of the         Trustee              in     exchange
             for     the     Global             Notes,             upon          the        occurrence                  of the              events           set forth              in the        second             sentence
             of    Section             2.04(e).




                                                                                                                              4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                          Main Document     Page 94 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                                                             Control"
                             "Change                  of                                 means           the     occurrence                  of     one         or more              of the         following
             events:



                             (1)              the       merger,                   amalgamation                       or consolidation                       of the           Parent             Guarantor                   with         or
             into     another             Person             or the           merger              or amalgamation                           of     another           Person               with        or into               the
             Parent         Guarantor,                  or the              direct        or indirect                sale      of    all     or substantially                        all      the     consolidated
             assets        of the          Parent           Guarantor                    to another              Person;


                             (2)              (a)       Mr.           Kamal              K.     Singh          is the        beneficial              owner            (as         such        term         is used                in
             Rule       13d-3            of the        Exchange                      Act)        of    less      than        26.0%    of the                    total    voting             power               of the
                                                                                                                                 "person"                            "group"
             Voting          Stock          of the           Parent               Guarantor,                or (b)          any                                 or                          (as      such             terms            are
            used in            Sections               13(d)           and         14(d)         of the         Exchange               Act)          is or becomes                       the      "beneficial
            owner"
                               (as       such         term        is used                in Rule            13d-3       of the         Exchange                    Act),           directly           or indirectly,
             of the        total         voting         power                of the           Voting           Stock         of the         Parent          Guarantor                     greater              than         such
             total      voting           power             held         beneficially                   by      the     individual                 identified                in     sub-clause                   (a)     of this
             clause        (2);


                             (3)              individuals                      who            on the        Original            Issue            Date       constituted                    the      Board              of

             Directors,              together              with             any      new         directors            whose           election             to the           Board           of Directors                      was
             approved               by     a vote           of    at least               two-thirds              of the         directors                then       still         in office          who              were
             either        directors              on the          Original                    Issue      Date         or whose               election             was            previously                so approved,
             cease       for       any      reason            to constitute                      a majority              of the            Board           of     Directors                then       in        office;            or



                             (4)              the          adoption                of     a plan         relating            to the         liquidation                 or dissolution                         of the
             Parent         Guarantor                  or the           Issuer.

                                                                                     Offer"
                             "Change                  of     Control                                     has    the      meaning                 assigned             to         such      term           in    Section

             4.12.
               .12.

                             "Clearstream"
                                                                       means              Clearstream                  Banking,                  société          anonyme,                  Luxembourg.

                             "Code"
                                                  means               the     U.S.            Internal         Revenue                Code          of     1986,            as amended.

                             "Collateral"
                                                                 means             all    collateral             securing,                 or purported                     to be       securing,                 directly              or

             indirectly,             the     Notes               or any            Note         Guarantee               pursuant                 to the          Security               Documents,                      and
             shall      initially           consist              of     a security                interest           in the         Issuer's             rights        under              the     Intercompany
             Loans         and       the      security                interests                over      the     Issuer's            rights         and          claims            with         respect               to the
             Interest          Reserve                Account.

                                                                                              Agreement"
                             "Commodity                           Hedging                                                   means           any         spot,       forward                or option

             commodity                   price         protection                    agreements                 or other             similar            agreement                   or arrangement
             designed              to protect               against               fluctuations                 in commodity                       prices.

                                                           Stock"
                             "Common                                           means,             with         respect          to any            Person,            any          and      all      shares,             interests
             or other          participations                         in,    and         other         equivalents                  (however               designated                   and       whether                   voting
             or non-voting)                      of    such           Person's                 common                stock      or ordinary                     shares,            whether                or not

             outstanding                  at the        date          of this            Indenture,              and         includes,             without             limitation,                  all        series         and
             classes         of     such          common                    stock         or ordinary                 shares.



                                                                                                                         5
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                            Main Document     Page 95 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                   Issue"
                             "Comparable                               Treasury                                        means                 the     U.S.       Treasury                    security                 having           a

             maturity              comparable                     to May                  16,      2016          that         would                be utilized,                  at the        time             of      selection              and
             in accordance                     with             customary                    financial                practice,                in pricing                new           issues             of     corporate                 debt
             securities             with        a maturity                        comparable                     to May                  16,       2016.

                                                                                                   Price"
                             "Comparable                               Treasury                                        means,                 with       respect                to any         redemption                       date        (1)
             the     average             of the            bid         and         asked           prices             for     the        Comparable                       Treasury                  Issue             (expressed                  in
             each       case        as a percentage                               of     its principal                      amount)                 on the         third          Business                     Day        preceding
             such       redemption                    date,            as set forth                   in the           daily            statistical             release               (or      any            successor               release)
            published               by        the     Federal                    Reserve              Bank             of New                 York          and         designated                  "Composite                            3:30
             p.m.       Quotations                        for      U.S.            Government                              Securities";                    or (2)          if    such          release                (or     any
             successor              release)               is not            published                  or does               not        contain              such         prices             on        such          Business              Day,

             (a)     the    average                 of the         Reference                       Treasury                  Dealer                Quotations                   for     such            redemption                    date,
             after      excluding                   the     highest                    and      lowest            of        such         Reference                 Treasury                   Dealer                 Quotations,                  or

             (b)     if fewer            than        three             such            Reference                  Treasury                    Dealer           Quotations                     are         available,                 the
             average           of     all      such         quotations.

                                                                        EBITDA"
                             "Consolidated                                                             means,                with            respect          to any             Person             for         any         period,
             Consolidated                     Net         Income                  of     such         Person                for        such         period         plus,          to the            extent              such         amount
            was       deducted                 in calculating                           such          Consolidated                           Net      Income:



                             (1)                Consolidated                             Interest              Expense;


                             (2)                income                  taxes            (other           than         income                 taxes         attributable                     to extraordinary                             and

            non-recurring                      gains             (or        losses)           or sales                of     assets);              and



                             (3)                depreciation                           expense,                 amortization                         expense             and          all     other            non-cash                items

            reducing               Consolidated                         Net            Income             (other             than            non-cash             items           in a period                        which           reflect
             cash       expenses               paid             or to be paid                      in another                     period),             less       all     non-cash                  items               increasing
             Consolidated                     Net         Income;


                             all     as determined                               on     a consolidated                         basis           for     such         Person                  and         its     Subsidiaries

             (excluding               Unrestricted                           Subsidiaries)                       in    conformity                      with        GAAP;                    provided                  that     (i)        if any
             Restricted              Subsidiary                        is not           a Wholly                 Owned                  Restricted                Subsidiary,                      Consolidated
             EBITDA                 shall       be reduced                         (to       the      extent           not         otherwise                  reduced                 in accordance                          with

             GAAP)            by      an amount                        equal             to (A)           the     amount                     of the        Consolidated                        Net            Income
             attributable                to    such             Restricted                   Subsidiary                     multiplied                   by     (B)        the        percentage                      ownership
             interest        in the            income                  of        such        Restricted                    Subsidiary                  not      owned                 on the             last        day      of     such
            period          by      the       Parent             Guarantor                      or any           of the                Restricted               Subsidiaries;                       and          (ii)
            notwithstanding                          the         preceding,                     the     provision                      for     taxes          based             on the            income                or profits               of,
             and      the    depreciation                         and            amortization                    and          other            non-cash                 expenses                  of,         a Restricted

             Subsidiary               of      a Person                  will           be added                 to the            Consolidated                     Net           Income                 to compute
             Consolidated                     EBITDA                        of     such         person            only            to the            extent        that          a corresponding                              amount
            would           not      be prohibited                           at the           date        of     determination                           to be dividended                                to such             person            by
             such       Restricted                  Subsidiary                        under           the       terms             of    its     charter           or any              agreement,                        instrument,
            judgment,                decree,               order,                statute,          rule         or governmental                               regulation                    applicable                   to that
             Restricted              Subsidiary                        or its          stockholders.




                                                                                                                                   6
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                             Main Document     Page 96 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                                                          Charges"
                              "Consolidated                            Fixed                                           means,               with            respect                    to any           Person             for         any     period,
             the     sum       (without                 duplication)                        of     (1)        Consolidated                        Interest                   Expense                    for     such            period             and

             (2)     all     cash      and         non-cash                   dividends                   paid,         declared,                     accrued                     or accumulated                            during             such
            period           on      any      Disqualified                          Stock              or Preferred                    Stock               of     such             Person               or any             of     its
             Subsidiaries                   (other            than          Unrestricted                       Subsidiaries)                          held            by         Persons                other         than         the        Parent
             Guarantor                or any            Wholly                Owned                    Restricted                 Subsidiary,                          except                for      dividends                  payable                 in
             the     Parent           Guarantor's                      Capital               Stock             (other         than            Disqualified                               Stock).

                                                                                                  Expense"
                              "Consolidated                            Interest                                              means,               with            respect                    to any           Person              for       any
            period,           the      amount                 that      would               be included                      in gross                 interest                   expense                 on     a consolidated
             income           statement                   prepared                  in    accordance                     with           GAAP                     for        such             period           of     such          Person                and
             its    Restricted               Subsidiaries,                          plus,         to the          extent              not        included                    in        such         gross           interest             expense,
             and      to the         extent             incurred,                 accrued                or payable                    during               such             period                by        such         Person             and         its
             Restricted               Subsidiaries,                         without               duplication,                    (1)        interest                  expense                  attributable                     to
             Capitalized                   Lease          Obligations,                       (2)         amortization                       of        debt            issuance                 costs           and         original                issue
             discount             expense               and          non-cash                    interest          payments                      in respect                       of      any         Indebtedness,                          (3)     the
             interest         portion              of     any          deferred                  payment               obligation,                         (4)        all        commissions,                         discounts                    and
             other         fees      and      charges                  with          respect              to letters              of        credit              or similar                    instruments                       issued             for

             financing              purposes                  or in respect                       of     any       Indebtedness,                                (5)     the            net     costs           associated                    with

             Hedging              Obligations                    (including                       the     amortization                        of       fees),               (6)         interest              accruing                 on

             Indebtedness                    of     any         other             Person               that     is Guaranteed                              by,         or secured                       by     a Lien             on        any      asset

             of,     such      Person              or any              of     its     Restricted                  Subsidiaries                             and         (7)        any         capitalized                   interest;
            provided                that     interest                expense                attributable                    to interest                     on         any         Indebtedness                           bearing             a

             floating          interest             rate        will         be computed                          on     a pro          forma                    basis            as if the              rate        in     effect           on the

             date       of    determination                          had          been           the     applicable                   rate         for          the         entire            relevant               period.

                                                                                    Income"
                              "Consolidated                            Net                                     means,             with           respect                    to any            Person                for     any         period,
             the     aggregate               of the            net          income               (or      loss)        of     such            Person                   and         its       Restricted                   Subsidiaries
             for     such         period,           on        a consolidated                            basis,         determined                          in conformity                            with            GAAP;               provided
             that     the     following                   items             shall         be excluded                       in computing                               Consolidated                           Net         Income
             (without             duplication):



                              (1)                 the     net        income                 (or        loss)      of     any          Person                that            is not            a Restricted                      Subsidiary                     or
             that     is accounted                      for     by          the      equity             method               of       accounting                        except                that:



                              (a)                 subject             to the             exclusion                contained                      in    clause                    (5)     below,               the     Parent
                                                  Guarantor's                       equity              in the         net        income                   of     any            such         Person                for     such            period
                                                  shall        be included                        in     such          Consolidated                             Net          Income                 up        to the        aggregate
                                                  amount               of     cash           actually             distributed                         by        such             Person             during                such         period            to
                                                  the     Parent              Guarantor                       or a Restricted                          Subsidiary                         as a dividend                          or other
                                                  distribution                      (subject,                 in the        case         of       a dividend                           or other               distribution                    paid            to
                                                  a Restricted                      Subsidiary,                   to the              limitations                       contained                       in clause                (3)     below);
                                                  and



                              (b)                 the     Parent              Guarantor's                        equity           in a net                  loss            of     any         such           Person             for        such
                                                  period             will         be included                     in determining                                such             Consolidated                        Net         Income                  to




                                                                                                                                  7
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                  Desc
                                                                             Main Document     Page 97 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                the        extent          funded              with            cash       or other            assets            of the        Parent          Guarantor                 or
                                                Restricted                     Subsidiaries;


                             (2)                the        net     income               (or     loss)           of      any         Person           accrued            prior        to the        date        it becomes
             a Restricted                 Subsidiary                    or is merged                       into       or consolidated                        with       the        Parent          Guarantor                  or

             any      of the        Restricted                    Subsidiaries                      or all        or substantially                        all    of the           property             and     assets              of
             such         Person          are     acquired                 by         the     Parent              Guarantor                  or any          of the        Restricted                Subsidiaries;


                             (3)                the        net     income               (but         not        loss)         of     any      Restricted                Subsidiary                to the         extent                that
             the     declaration                or payment                       of     dividends                  or similar                distributions                   by     such         Restricted

             Subsidiary              of     such           net         income               is not         at the         time         permitted                by     the      operation                of the      terms                  of
             its    charter,         articles              of     association                   or other                constitutive                  document                or any             agreement,
             instrument,             judgment,                        decree,           order,             statute,            rule     or governmental                            regulation              applicable                       to
             such         Restricted              Subsidiary;


                             (4)                the        cumulative                   effect            of      a change              in    accounting                 principles;


                             (5)                any        net         after      tax         gains         (but        not         losses)          realized           on the            sale     or other
             disposition             of     (a)       any         property                  or asset            of the             Parent          Guarantor               or any          Restricted

             Subsidiary              that        is not           sold          in the         ordinary                 course          of     its business                  or (b)        any         Capital          Stock
             of     any     Person          (including                     any         gains          by       the      Parent             Guarantor                 or a Restricted                     Subsidiary
             realized          on    sales            of    Capital               Stock          of the            Parent             Guarantor                 or of        any     Restricted

             Subsidiary);


                             (6)                any        translation                  gains             and        losses           due     solely            to fluctuations                   in currency

             values          and     related               tax     effects;             and



                             (7)                any        net         after-tax              extraordinary                        or non-recurring                       gains           (but     not       losses).

                                                                                 Worth"
                              "Consolidated          Net                                                  means,              at any         date       of      determination,                     (i)    with       respect
                                       stockholders'
             to the         Issuer,                                              equity             as set forth                   on the          most         recently            available              quarterly                   or
             annual          consolidated                       balance               sheet         of the           Issuer           and      its    Restricted                  Subsidiaries,                  less        any
             amounts             attributable                    to Disqualified                          Stock          or any             equity           security             convertible                into       or
             exchangeable                   for       Indebtedness,                           the     cost         of treasury                 stock            and     the       principal              amount              of        any
            promissory                 notes          receivable                      from          the     sale        of the          Capital            Stock         of the           Issuer         or any          of        its
             Restricted             Subsidiaries,                        each          item         to be determined                           in     conformity                   with       GAAP             and       (ii)
                                                                                                        stockholders'
             with      respect            to the           Parent              Guarantor,                                                     equity            as set forth               on the          most

             recently          available               quarterly                  or annual                    consolidated                   balance             sheet         of the        Parent           Guarantor
             and      the     Restricted                   Subsidiaries,                      plus,        to the             extent         not      included,               any     Preferred                Stock              of
             the     Parent         Guarantor,                     less        any          amounts               attributable                to Disqualified                        Stock         or any           equity
             security          convertible                      into       or exchangeable                              for        Indebtedness,                  the      cost       of treasury                stock             and
             the     principal            amount                 of     any       promissory                      notes            receivable                from       the        sale     of the         Capital
             Stock          of the        Parent            Guarantor                   or any             of the             Restricted              Subsidiaries,                   each         item        to be
             determined                in conformity                           with         GAAP.

                                                                                                                                                             Ratio"
                             "Consolidated                             Priority               Indebtedness                           Leverage                                   means,            on     any
             Transaction               Date,           the         ratio         of     (x)     the        aggregate                  principal              amount             of Priority               Indebtedness

             outstanding               on       such             Transaction                   Date,            to (y)         the      aggregate                amount              of    Total         Assets.



                                                                                                                               8
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                          Main Document     Page 98 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                                                                                 Office"
                              "Corporate                       Trust                                 means           the        office          of the          Trustee          at which                 the     corporate
             trust     business                   of the       Trustee                is principally                 administered,                    which               at the        date         of this
             Indenture               is located                at DB             Trustees             (Hong              Kong)           Limited,               Level          52,     International
             Commerce                     Centre,             1 Austin                Road         West,        Kowloon,                    Hong           Kong.             Attention:               Managing
             Director.

                                                                                       Agreement"
                              "Currency                     Hedging                                                  means               any      currency                swap         agreement,                   currency
             cap      agreement,                    currency                  floor      agreement,                  currency               futures             agreement,                   commodity                      option
             agreement                   or any           other          similar            agreement                or arrangement                         which             may       consist             of     one         or
             more        of the            foregoing                 agreements,                     designed              to protect              against              fluctuations                  in currency
            prices.

                              "Custodian"
                                                                   means              Deutsche              Bank          Trust          Company                  Americas,                  as custodian                      with
             respect          to the             Notes         in global                form.

                              "Default"
                                                          means               any      event         that     is,     or after            notice           or passage                  of time             or both
             would          be,          an Event             of Default.

                              "Depositary"
                                                                    means             the      depositary                 of    each        Global              Note,         which           will         initially            be
             DTC.

                                                                    Stock"
                              "Disqualified                                            means           any         class         or series          of      Capital             Stock          of     any         Person
             that      by     its        terms       or otherwise                      is (1)        required              to be redeemed                         prior         to the         date        that        is    183
             days       after        the          Stated       Maturity                 of the         Notes,             (2)     redeemable                     at the        option              of the        holder             of
             such       class            or series            of     Capital            Stock          at any            time       prior        to the          date        that      is     183         days         after        the
             Stated         Maturity                of the              Notes          or (3)        convertible                  into      or exchangeable                            for     Capital             Stock

             referred           to in clause                   (1)        or (2)        above          or Indebtedness                           having           a scheduled                      maturity             prior            to
             the     date       that         is 183         days             after      the     Stated         Maturity                  of the      Notes;             provided                   that     any        Capital
             Stock          that         would          not        constitute               Disqualified                   Stock           but     for      provisions                  thereof             giving
             holders          thereof               the    right             to require              such      Person             to repurchase                     or redeem                  such          Capital
                                                                                                              sale"                                               control"
             Stock          upon           the      occurrence                   of     an "asset                              or "change                  of                           occurring                 prior           to
             the     date       that         is    183      days             after      the     Stated   Maturity                        of the Notes                   shall        not      constitute
                                                                                              sale"                                         control"
             Disqualified                    Stock         if the             "asset                  or "change                         of                           provisions                   applicable                to
             such       Capital              Stock          are         no     more           favorable             to the         holders            of        such         Capital           Stock            than        the
            provisions                   contained                 in    Section              4.12     and          Section              4.13     and           such      Capital             Stock             specifically
            provides                that         such      Person              will      not       repurchase                   or redeem                any          such      stock          pursuant                to    such
            provision                prior         to the          Issuer's             repurchase                  of     such          Notes       as are            required              to be repurchased
            pursuant                to     Section            4.12           and       Section         4.13.

                                                    Equivalent"
                              "Dollar                                                  means,          with         respect              to any          monetary                amount               in     a currency
             other       than            U.S.       dollars,             at any         time         for     the     determination                       thereof,              the      amount              of U.S.
             dollars         obtained                by       converting                    such      foreign              currency              involved               in     such          computation                     into
             U.S.       dollars             at the         noon           buying            rate      for     U.S.         dollars             in New            York           City         for     cable         transfers
             as certified                  for     customs               purposes               by     the     Federal              Reserve              Bank           of New               York          on the            date
             of     determination.

                              "DTC"
                                                   means                The      Depository                  Trust         Company                  and         its    successors.




                                                                                                                           9
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                             Main Document     Page 99 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                    Offering"
                             "Equity                                            means             an underwritten                           primary                public          offering,                   after          the
             Original          Issue          Date,          of        Common                 Stock            of the          Parent                Guarantor              ; provided                      that       (i)      the
             aggregate              gross         cash         proceeds                   received             by      the         Parent             Guarantor                 as a result                  of       such

             offering          will      be no             less        than        US$20.0               million               (or        the        Dollar         Equivalent                        thereof)               and        (ii)
             any      such       offering              shall           result        in      such        Capital              Stock             being          listed       and            eligible             for          dealing
             on      a Recognized                     Exchange.

                             "Euroclear"
                                                              means                Euroclear               Bank              S.A./N.V.

                                                       Default"
                             "Event              of                                has      the     meaning                  assigned                 to such             term        in     Section                 6.01.

                                                  Proceeds"
                             "Excess                                            has         the     meaning                  assigned                 to     such       term          in     Section                4.13(c).

                                                            Act"
                             "Exchange                                   means              the     U.S.         Securities                    Exchange                   Act      of       1934,            as amended.

                                                                   Value"                                                                                                                     arm'
                             "Fair          Market                                       means           the     price             that      would              be paid            in      an arm's-length
             transaction               between               an informed                      and        willing              seller         under            no     compulsion                         to     sell       and           an
             informed              and      willing            buyer               under          no     compulsion                       to buy,             as determined                           in good                faith         by
             the     Board          of Directors,                      whose             determination                        shall         be conclusive                        if evidenced                        by       a Board
             Resolution.

                                                                         Date"
                             "Final           Maturity                                      means            May             16,     2018.

                             "Fitch"
                                                 means              Fitch           Inc.,         a subsidiary                     of Fimalac,                    S.A.,         and        its        successors.

                                                                                                   Ratio"
                             "Fixed            Charge                  Coverage                                      means,               on         any      Transaction                    Date,             the      ratio           of      (1)
             the     aggregate              amount                of     Consolidated                        EBITDA                   for        the       then      most          recent               four         fiscal

             quarters          prior        to        such        Transaction                     Date         for     which               consolidated                     financial                  statements                     of the
             Parent          Guarantor                 are     available                  (which             may        be internal                     consolidated                       financial                 statements)
                                                              Period"
             (the      "Four           Quarter                Period")                   to (2)        the      aggregate                   Consolidated                        Fixed             Charges                 during
             such       Four         Quarter               Period.            In     making             the      foregoing                      calculation:



                             (A)              pro          forma          effect            shall       be given                to any               Indebtedness                     Incurred,                    repaid             or
                                                                                                                              Period"
             redeemed               during            the     period               (the      "Reference                       Period")                 commencing                          on         and      including                     the
             first     day     of the          Four          Quarter                Period             and      ending              on      and            including             the        Transaction                        Date
             (other       than         Indebtedness                      Incurred                 or repaid              under              a revolving                   credit           or similar
             arrangement                 (or        under           any         predecessor                    revolving                   credit           or similar             arrangement)                              in      effect
             on the       last        day      of      such         Four           Quarter             Period),               in     each            case       as if      such            Indebtedness                           had
             been       Incurred,              repaid             or redeemed                      on the            first         day      of       such         Reference                  Period            ; provided
             that,      in the        event           of     any        such         repayment                  or redemption,                              Consolidated                     EBITDA                       for        such
            period        will        be calculated                       as if the               Parent         Guarantor                      or such             Restricted                   Subsidiary                       had        not
             earned          any       interest             income              actually               earned           during              such           period          in respect                   of the            funds
             used       to repay            or redeem                    such         Indebtedness;


                             (B)               Consolidated                         Interest            Expense                attributable                     to interest                on         any      Indebtedness
             (whether              existing            or being               Incurred)                 computed                    on      a pro           forma          basis           and         bearing                a

             floating          interest           rate       will        be computed                         as if the              rate        in     effect        on the             Transaction                          Date

             (taking         into       account              any         Interest             Rate         Hedging                  Agreement                      applicable                    to    such



                                                                                                                         10
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                         Main Document    Page 100 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             Indebtedness                     if        such      Interest             Rate          Hedging                 Agreement                    has     a remaining                        term         in excess               of
             12 months                 or,         if    shorter,            at least          equal           to the             remaining               term          of      such         Indebtedness)                      had
             been        the     applicable                     rate      for        the      entire          period;


                               (C)                 pro      forma              effect         will       be given                  to the         creation,              designation                      or redesignation
             of     Restricted                Subsidiaries                       and       Unrestricted                       Subsidiaries                  as if        such             creation,           designation                  or
             redesignation                    had          occurred                  on the          first      day          of     such         Reference                   Period;


                               (D)                 pro      forma              effect         will       be given                  to Asset              Dispositions                      and       Asset
             Acquisitions                    (including                   giving           pro       forma              effect            to the         application                  of proceeds                   of    any
            Asset         Disposition)                         that      occur          during               such       Reference                  Period           as if they                   had       occurred             and
             such        proceeds                  had      been          applied              on the           first         day         of    such       Reference                      Period;           and



                               (E)                 pro      forma              effect         will       be given                  to asset          dispositions                      and          asset       acquisitions

             (including                giving             pro      forma              effect         to the           application                  of proceeds                       of     any       asset        disposition)
             that     have           been           made          by      any        Person             that        has           become           a Restricted                      Subsidiary                 or has          been
             merged            with          or into              the     Parent             Guarantor                  or any             Restricted              Subsidiary                       during         such

             Reference                 Period              and        that       would           have          constituted                      Asset       Dispositions                         or Asset

            Acquisitions                     had          such          transactions                   occurred                   when          such       Person              was          a Restricted

             Subsidiary                 as if           such       asset         dispositions                   or asset                acquisitions                were              Asset          Dispositions                    or
            Asset         Acquisitions                         that       occurred               on the             first         day      of    such       Reference                      Period;


            provided                 that     to the             extent          that        clause           (D)       or (E)             of this        definition                  requires              that    pro        forma
             effect       be given                      to an Asset               Acquisition                   or Asset                  Disposition                   (or         asset        acquisition              or asset

             disposition),                   such          pro        forma            calculation                   will         be based              upon        the         four         full      fiscal       quarters

             immediately                     preceding                   the      Transaction                    Date              of the        Person,           or division                      or line        of business
             of the       Person,              that         is acquired                    or disposed                      for     which          financial                 information                    is available.

                                                                                       Guarantor"
                               "Future                   Subsidiary                                                     has         the        meaning            assigned                  to      such      term        in
             Section            11.09.

                               "GAAP"
                                                          means            generally                 accepted                 accounting                  principles                  in India              as in effect
             from        time         to time.              All         ratios         and       computations                           contained            or referred                     to in this            Indenture
             shall       be     computed                    in conformity                        with         GAAP                 applied          on      a consistent                      basis.

                                                         Notes"
                               "Global                                    has        the      meaning                 assigned                  to such         term           in     Section              2.04.

                                                                        Securities"
                               "Government                                                           means              securities                that      are     direct             obligations                 of the
            United             States          of America                      for      the      timely             payment                    of which           its        full     faith         and      credit        is
            pledged.

                               "Guarantee"
                                                                      means           any        obligation,                      contingent              or otherwise,                       of     any        Person

             directly           or indirectly                      guaranteeing                      any       Indebtedness                        or other             obligation                   of     any      other
             Person            and,         without               limiting             the      generality                   of the            foregoing,               any          obligation,                direct         or

             indirect,           contingent                      or otherwise,                    of     such           Person             (1)     to purchase                      or pay           (or     advance                or

             supply           funds           for        the      purchase                 or payment                   of)         such        Indebtedness                        or other           obligation               of
             such        other         Person              (whether                  arising           by      virtue             of partnership                   arrangements,                            or by
             agreements                     to keep-well,                      to purchase                    assets,             goods,          securities                 or services,                   to take-or-pay,



                                                                                                                              11
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                             Main Document    Page 101 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             or to maintain                    financial              statement                conditions              or otherwise)                   or (2)          entered              into     for
            purposes               of    assuring              in    any      other           manner           the     obligee           of     such         Indebtedness                         or other
             obligation                 of the        payment              thereof             or to protect             such obligee                    against              loss        in respect                thereof
                                                                                                                      "Guarantee"
             (in     whole          or in part);               provided              that        the     term                                      shall         not        include     endorsements
                                                                                                                                                                                 "Guarantee"
             for     collection               or deposit              in the         ordinary                course        of business.                 The       term                            used                          as
                                                                                                                           "Guarantor"
             a verb       has           a corresponding                      meaning.                 The      term                                      means              a Person               who        has
            provided               a Guarantee.

                                                           Period"
                             "Guarantee                                            has       the      meaning             assigned            to      such       term          in     Section             10.09(c).

                                                                Indebtedness"
                             "Guaranteed                                                               has     the     meaning               assigned             to such              term         in    Section
             4.10.

                                                        Obligation"
                             "Hedging                                                   of     any      Person            means         the     obligations                   of     such          Person
            pursuant            to any            Commodity                       Hedging              Agreement,                 Currency               Hedging                Agreement                     or
             Interest         Rate           Hedging                Agreement.

                             "Holder"
                                                       means           the    Person                 in whose          name            a Note          is registered                  in the         Note
             register.

                             "IFRS"
                                                  means             the     International                    Financial            Reporting                Standards.

                             "Incur"
                                                    means,           with         respect            to any       Indebtedness                     or Disqualified                         Stock,          to incur,

             create,         issue,           assume,           Guarantee                    or otherwise                 become             liable        for     or with                respect         to,       or

            become            responsible                  for,       the     payment                  of,    contingently                or otherwise,                      such          Indebtedness                       or

             Disqualified                    Stock;       provided                 that        (1)     any     Indebtedness                   and       Disqualified                       Stock         of     a
             Person          existing             at the        time         such         Person             becomes             a Restricted                Subsidiary                    will     be deemed
             to be Incurred                    by      such         Restricted                 Subsidiary              at the      time         it becomes                   a Restricted

             Subsidiary                 and      (2)     the        accretion             of     original     issue              discount      shall              not        be considered                       an
                                                                                                       "Incurrence,"                    "Incurred"                               "Incurring"
             Incurrence                 of    Indebtedness.                   The            terms                                                                          and                                          have
             meanings               correlative                with         the     foregoing.

                             "Indebtedness"
                                                                      means,              with        respect         to any           Person          at any           date         of    determination
             (without          duplication):



                             (1)                all    indebtedness                     of     such          Person        for    borrowed                 money;


                             (2)                all    obligations                 of        such      Person          evidenced               by      bonds,               debentures,                  notes           or
             other       similar             instruments;

                                                                                                                                                                                              bankers'
                             (3)                all    obligations                 of      such        Person          in respect             of      letters          of    credit,
             acceptances                     or other          similar            instruments;


                             (4)                all    obligations                 of      such        Person          to pay          the     deferred            and         unpaid              purchase
            price        of property                   or services,                except            Trade       Payables;


                             (5)                all    Capitalized                  Lease            Obligations                 and    Attributable                    Indebtedness;




                                                                                                                     12
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                      Main Document    Page 102 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                           (6)                  all    Indebtedness                       of     other         Persons             secured                    by     a Lien             on     any     asset        of     such

             Person,        whether                   or not        such         Indebtedness                       is assumed                      by        such      Person;               provided             that      the
             amount         of     such           Indebtedness                      shall           be the          lesser        of     (a)        the        Fair        Market              Value        of     such        asset
             at such       date          of     determination                       and         (b)     the     amount              of        such            Indebtedness;


                           (7)                  all    Indebtedness                       of     other         Persons             Guaranteed                         by        such         Person         to the         extent
             such       Indebtedness                     is Guaranteed                         by      such         Person;


                           (8)                  to the         extent           not       otherwise                 included              in this               definition,                  Hedging
             Obligations;


                           (9)                  all    Disqualified                      Stock          issued            by      such         Person                valued             at the       greater          of     its

            voluntary             or involuntary                          liquidation                  preference                 and         its     maximum                      fixed           repurchase              price
            plus        accrued              dividends;              and



                           (10)                 any         Preferred              Stock             issued          by     (a)     such            Person,                if    such         Person        is a
             Restricted            Subsidiary                      or (b)        any          Restricted                 Subsidiary                  of        such         Person            valued          at the
             greater       of     its        voluntary              or involuntary                          liquidation                preference                     and         its    maximum                 fixed
            repurchase              price             plus        accrued               dividends.


                           The          amount               of     Indebtedness                       of     any        Person           at any               date        shall        be the         outstanding
            balance         at such              date         of    all     unconditional                       obligations                    as described                        above            and,    with         respect
             to contingent                    obligations,                 the      maximum                    liability            upon             the        occurrence                    of the       contingency
             giving       rise     to the              obligation;                provided



                           (1)                  that        the     amount               outstanding                     at any          time            of     any        Indebtedness                    issued          with
             original       issue             discount              is the         face         amount              of    such          Indebtedness                            less     the       remaining
            unamortized                      portion          of the            original              issue        discount              of     such            Indebtedness                       at such         time        as
             determined                 in     conformity                  with          GAAP;


                           (2)                  that        money           borrowed                   and      set aside                at the               time     of the            Incurrence              of      any
             Indebtedness                     in order          to prefund                     the     payment                 of the         interest                on        such         Indebtedness                  shall
                                                              "Indebtedness"
            not      be deemed                  to be                                                   so long             as such             money                 is held            to    secure         the        payment
             of    such     interest;                 and



                           (3)                  that        the     amount               of     Indebtedness                      with         respect                to any            Hedging            Obligation
             shall      be equal               to the         net     amount               payable              if the         Commodity                           Hedging               Agreement,

             Currency            Hedging                    Agreement                   or Interest                 Rate        Hedging                   Agreement                      giving        rise      to      such

             Hedging            Obligation                   terminated                   at that           time         due      to default                    by     such            Person.


                           For      the         avoidance                  of     doubt,              customer              deposits                 and           advance              payments              received              in
             the     ordinary            course              of business                  from          customers                 for      goods                or services                   purchased             in the

             ordinary           course            of business                    will         not     constitute               Indebtedness.

                           "Indenture"
                                                              means              this      indenture                 (including                 all       Exhibits                hereto)            as originally
             executed            or as it may                     from          time       to time            be      supplemented                             or amended                     by     one      or more
             indentures            supplemental                           hereto          entered             into        pursuant                  to the           applicable                provisions                hereof.




                                                                                                                          13
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                      Main Document    Page 103 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                              "India"
                                                 means               the     Republic                of        India.

                                                                                              Subsidiaries"
                              "Initial           Non-Guarantor                                                                    means            Rolta          Thales                Limited,            Rolta
             Canada            Ltd.,          Rolta        Asia          Pacific             Pty     Ltd.,         Rolta          Benelux              N.V.,            AT        Solutions               Group,            LLC,
             Rolta          Deutschland                   GmbH              Germany                  and         Rolta           Saudi          Arabia            Ltd.

                                                                                  Guarantors"
                              "Initial           Subsidiary                                                           means             Rolta      International,                        Inc.,       Rolta         Middle
             East      FZ-LLC                 and      Rolta            U.K.          Limited.

                                                                        Loans"
                              "Intercompany                                                  means             each         of    (i)    the      intercompany                          note       dated          as of         May
             16,     2013           issued        by      Rolta            International,                      Inc.        to the        Issuer,         (ii)     the      intercompany                       note          dated
             as of      May           16,      2013         issued              by     Rolta         U.K.          Limited               to the        Issuer,           (iii)      the        intercompany
            note       dated           as of      May             16,      2013         issued            by      Rolta          Middle            East         FZ-LLC                  to the        Issuer,            (iv)
             any      intercompany                      note         issued            by      a Subsidiary                      Guarantor               to the          Issuer           evidencing                 the
             obligations                 of    such        Subsidiary                   Guarantor                  to repay              advances                made             to it by         the      Issuer          and

             (v)     any      loan         extended               by       the       Issuer         in U.S.             Dollars            with        the       Issuer           as obligee,                to lend             the
            proceeds                of the       offering               of the          Notes            or any            Additional               Notes              to a Subsidiary                       Guarantor

             as obligor              pursuant              to intercompany                            loans             (and      any       novation                  thereof),            which           will      be         at all
             times          in the        aggregate                at a minimum                          for     the       aggregate               principal              amount                 of the       Notes             or
            Additional                 Notes           then        outstanding.

                                                                                 Date"
                              "Interest                Payment                                  means             May            16 and          November                    16 of            each        year,

             commencing                       November                   16,         2013.

                                                                                             Agreement"
                              "Interest                Rate          Hedging                                                     means          any      interest                rate     protection

             agreement,                  interest          rate         future          agreement,                    interest           rate      option             agreement,                  interest          rate

             swap           agreement,                interest             rate       cap      agreement,                    interest           rate        collar        agreement,                    interest           rate
             hedge           agreement,                option              or future               contract             or other           similar              agreement                  or arrangement

             designed               to protect             against              fluctuations                    in interest              rates.

                                                                           Date"
                              "Interest                Record                                means             the       date         specified             as the        interest               record           date      in the

             forms          of the         Notes          attached                hereto           as Exhibits                   A,      C and         D.

                                                                            Account"
                              "Interest                Reserve                                           means             the     designated                   account             in the         name            of the

             Issuer,         held        at Deutsche                    Bank           Trust         Company                     Americas,               and          maintained                  in U.S.           dollars
             for     the     benefit            of holders                 of     any        Notes,            in respect               of which                the     Issuer           charged             to the

             Security              Agent         on the            Original              Issue           Date         in    order         to    secure            the      obligations                    of the         Issuer
             under          the     Notes           and       this       Indenture                 and         of the           Note       Guarantors                   under            the      Note       Guarantees
             and      all     of    its right,            title      and         interest           in     such          account.

                                                                            Agreement"
                              "Interest                Reserve                                                  means            that      certain              agreement                 dated           as of May                  16,
             2013,          among             Rolta,        LLC,            the        Trustee,            the        Security             Agent            and        Deutsche                  Bank        Trust

             Company                 Americas.

                              "Investment"
                                                                  means:



                              (1)               any       direct           or indirect                advance,                  loan      or other              extension                of      credit       to another

             Person;



                                                                                                                           14
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                         Main Document    Page 104 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                              (2)              any          capital             contribution                   to another                    Person              (by       means              of     any            transfer               of
             cash       or other             property               to others                 or any          payment                  for        property                 or services                   for        the      account                 or
            use       of     others);


                              (3)              any          purchase                   or acquisition                     of     Capital             Stock             (or     options,                  warrants                   or other
             rights         to acquire               such           Capital             Stock),              Indebtedness,                        bonds,             notes,          debentures                        or other
             similar          instruments                    or     securities                 issued          by         another             Person;                or



                              (4)              any          Guarantee                    of    any          obligation                 of    another                 Person.


                              For      the        purposes                 of the            provisions               of       Sections                 4.06         and      4.18,           (1)        the         Parent
             Guarantor               will         be deemed                     to have              made          an Investment                          in      an Unrestricted                              Subsidiary                       in
             an amount                equal          to the             Fair      Market               Value              of the        Parent             Guarantor's                     proportionate                              interest
             in the         assets          (net     of the              liabilities            owed           to any             Person             other            than        the      Parent               Guarantor                        or a

             Restricted              Subsidiary                     and         that     are        not      Guaranteed                      by      the        Parent            Guarantor                     or a Restricted

             Subsidiary)                of     a Restricted                      Subsidiary                   that        is designated                        an Unrestricted                            Subsidiary
             calculated              as of the               time          of     such         designation;                      (2)        if the        Parent             Guarantor                    or any

             Subsidiary                of the         Parent               Guarantor                  sells        or otherwise                      disposes                of     any        Investment                            of    any
             direct         or indirect              Subsidiary                       of the         Parent           Guarantor                    such           that,       after        giving               effect               to any
             such          sale     or disposition,                        such         Person              is no         longer            a Subsidiary                      of the           Parent                Guarantor,
             the      Parent         Guarantor                    will         be deemed                    to have            made               an Investment                       on the              date         of      any          such

             sale      or disposition                   equal              to the            Fair      Market              Value             of the            Parent          Guarantor's                           Investments
             in    such       Subsidiary                    that        were           not     sold         or disposed                     of;     (3)        the        acquisition                    by     the       Parent
             Guarantor               or any           Subsidiary                       of the         Parent              Guarantor                 of     a Person                 that       holds                an Investment
             in a third             Person           will          be deemed                   to be          an Investment                         by      the        Parent           Guarantor                         or such

             Subsidiary                in    such           third         Person              in an amount                       equal            to the         Fair        Market                Value              of the

             Investments                    held      by      the         acquired                  Person           in    such         third           Person;              and        (4)        any         property
             transferred               to or from                   any         Person              shall      be valued                    at its        Fair        Market             Value                 at the          time             of
             such       transfer,             as determined                           in good             faith       by       the      Board              of     Directors.

                                                                   Grade"                                                              "AAA,"                    "AA,"            "A"                "BBB,"
                                  "Investment                                            means              a rating            of                                                            or                               as
                                           "+"                    "-"
             modified                by a               or                  indication,                   or an equivalent                          rating            representing                        one         of the               four
                                                                                                                                                                                                                                          "Aaa,"
            highest           rating          categories,                   by         S&P          or any          of its successors                             or assigns,                  or a rating                     of
                "Aa,"           "A"              "Baa,"                                                             "1,"  "2"      "3"
            or                               or                          as modified                   by      a               or                              indication,                 or an equivalent

            rating          representing                    one          of the         four         highest              rating    categories,     by                         Moody's                        or any           of         its
                                                                                                       "AAA,"                 "AA,"     "A,"    "BBB,"                                                                                    "+"
             successors       or assigns,  or a rating                                          of                                                                                   as modified                          by     a                   or
             "-"
                  indication,      or an equivalent                                           rating          representing                        one      of the            four       highest                 rating
             categories,               by     Fitch           or any             of     its    successors                   or assigns,                   or the            equivalent                    ratings              of         any
             internationally                      recognized                    rating          agency              or agencies,                     as the            case         may            be,     which               shall
            have           been      designated                     by     the         Parent          Guarantor                  as having                    been          substituted                      for     S&P,
             Moody's                or Fitch           or two               or three            of them,                  as the        case         may             be.

                              "Issuer"
                                                    means                the      party         named              as such              in the           first        paragraph                    of this            Indenture                      or

             any       successor              obligor               under             this     Indenture                  and        the      Notes              pursuant               to this               Indenture.

                              "Lien"
                                                  means             any         mortgage,                   pledge,            security              interest,               encumbrance,                             lien       or
             charge           of    any       kind          (including,                   without              limitation,                   any        conditional                   sale          or other                 title




                                                                                                                            15
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                           Main Document    Page 105 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




             retention            agreement                   or lease            in the            nature             thereof             or any            agreement                   to create             any
             mortgage,             pledge,              security             interest,                  lien,         charge,            easement                  or encumbrance                         of        any     kind).

                                                                                                  Amount"
                            "Maximum                          Guaranteed                                                     has        the     meaning                  assigned             to    such            term         in
             Section         10.10.

                            "Moody's"
                                                            means           Moody's                      Investors                Service,             Inc.,           a subsidiary                of Moody's

             Corporation,                 and         its     successors.

                                                        Proceeds"
                            "Net         Cash                                          means:



                            (1)                with          respect            to any             Asset              Sale        (other           than          the     issuance             or sale           of    Capital

             Stock),        the     proceeds                   of    such         Asset             Sale             in the       form          of     cash            or cash          equivalents,                  including
            payments              in respect                  of    deferred                 payment                   obligations                   (to     the        extent          corresponding                       to the

            principal,            but     not         interest,             component                         thereof)             when             received              in the         form        of    cash            or cash

             equivalents             and        proceeds                   from             the     conversion                     of     other            property             received            when             converted
             to cash        or cash            equivalents,                      net        of:



                            (a)                brokerage                   commissions                           and        other         fees        and         expenses               (including                  fees        and
                                               expenses               of     counsel                    and          investment                bankers)                 related          to     such       Asset            Sale;


                            (b)                provisions                  for        all     taxes             (whether                or not         such            taxes      will        actually               be paid             or

                                               are      payable)                 as a result                    of     such       Asset             Sale         without            regard          to the
                                               consolidated                      results                of    operations                  of the           Parent           Guarantor               and         the
                                               Restricted                  Subsidiaries,                         taken         as a whole;



                            (c)                payments                   made              to repay                 Indebtedness                    or any             other       obligation                  outstanding
                                               at the          time        of     such             Asset             Sale     that         either           (x)        is secured             by    a Lien             on the

                                               property               or assets                   sold        or (y)         is required                   to be paid               as a result                of     such            sale;
                                               and



                            (d)                appropriate                  amounts                      to be provided                        by     the         Parent         Guarantor                 or any
                                               Restricted                  Subsidiary                        as a reserve                 against                any      liabilities           associated                  with
                                               such          Asset                                                      without                                           pension             and      other           post-
                                                                            Sale,            including,                                       limitation,
                                               employment                        benefit                liabilities,              liabilities               related            to environmental                            matters
                                               and          liabilities           under                 any      indemnification                            obligations                  associated                  with         such
                                               Asset     Sale,              all       as determined                           in conformity                        with        GAAP             and       reflected                   in an
                                               Officers'
                                                                      Certificate                       delivered                 to the        Trustee;                and



                            (2)                with          respect            to any             issuance                 or sale           of     Capital              Stock,          the      proceeds                 of    such
             issuance         or sale            in the             form         of     cash            or cash             equivalents,                    including               payments                   in respect                of
             deferred         payment                  obligations                    (to         the        extent         corresponding                          to the        principal,               but        not

             interest,       component                        thereof)            when              received                 in the           form          of    cash         or cash           equivalents                     and
            proceeds              from         the      conversion                     of     other   property                          received         when      converted      to cash                                  or cash
                                                         attorneys'                              accountants'                                        underwriters'                                                         agents'
             equivalents,                net     of                                   fees,                                             fees,                             or placement

             fees,       discounts             or commissions                               and         brokerage,                  consultant                    and       other        fees       incurred                in
             connection              with        such              issuance             or sale               and       net       of taxes             paid            or payable               as a result                thereof.




                                                                                                                             16
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                      Main Document    Page 106 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                                                                                Subsidiaries"
                                "Non-Guarantor                                                                     means           the     Initial          Non-Guarantor                           Subsidiaries
             together             with             any      future         Restricted                 Subsidiary                  that    does        not         provide            a Subsidiary
             Guarantee.

                                                                Person"
                                "Non-U.S.                                          means              a Person             that      is not        a U.S.            person,              as defined              in
             Regulation                      S.

                                                   Guarantee"
                                "Note                                            means             any       guarantee               of the          obligations                   of the        Issuer           under        this
             Indenture                  and         the     Notes          by     any        Note          Guarantor.

                                                   Guarantors"
                                "Note                                               means             the     Parent            Guarantor                  together           with         the       Subsidiary
             Guarantors.

                                "Notes"
                                                          has     the     meaning              assigned               to    such         term        in the          Recitals              of this          Indenture.

                                                            Purchase"
                                "Offer               to                                means             an offer           to purchase                Notes            by        the      Issuer          from        the
             Holders              commenced                         by     the     Issuer          mailing            a notice             by      first      class          mail,         postage            prepaid,             to
             the     Trustee                 and         each       Holder          at its         last     address               appearing                in the      Note             register           stating:



                                (1)                 the      provision              in this           Indenture                 pursuant             to which            the         offer       is being              made
             and      that        all        Notes          validly            tendered             will      be accepted                   for      payment                 on      a pro       rata        basis;


                                (2)                 the      purchase              price           and      the     date          of purchase                (which               shall      be a Business

             Day          no    earlier             than          30     days      nor        later     than        60       days        from         the      date          such         notice           is mailed)
                                                                                                      Date"
             (the     "Offer                 to     Purchase                   Payment                Date");


                                (3)                 that        any      Note          not     tendered             will          continue            to accrue               interest              pursuant           to its

             terms;


                                (4)                 that,         unless         the      Issuer           defaults             in the      payment                of the          purchase                 price,      any
            Note          accepted                  for      payment              pursuant                to the       Offer         to Purchase                     shall        cease         to accrue              interest
             on      and        after         the         Offer        to Purchase                 Payment                 Date;


                                (5)                 that        Holders            electing              to have           a Note          purchased                  pursuant               to the          Offer        to
             Purchase                 will         be required              to surrender                     the      Note,         together               with       the      form          entitled           "Option
                                                                         Purchase"
             of     the        Holder               to     Elect                                      on the        reverse              side      of the         Note            completed,                 to the

             Paying             Agent               at the        address           specified               in the         notice         prior        to the          close            of business               on the
             Business                 Day          immediately                   preceding                  the    Offer           to Purchase                 Payment                  Date;


                                (6)                 that        Holders            will       be entitled              to withdraw                    their          election             if the       Paying           Agent

             receives,                not         later      than        the     close         of business                  on the         third       Business                Day           immediately
            preceding                   the        Offer          to Purchase                 Payment               Date,          a facsimile                transmission                     or letter             setting
             forth        the     name               of     such         Holder,             the    principal               amount              of Notes             delivered                for     purchase               and
             a statement                     that         such      Holder             is withdrawing                       his     election           to have               such         Notes            purchased;
             and



                                (7)                 that        Holders            whose            Notes          are      being         purchased                  only          in part          will      be issued
             new      Notes              equal             in principal                amount              to the          unpurchased                     portion           of the          Notes




                                                                                                                           17
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                        Desc
                                                                           Main Document    Page 107 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




             surrendered;                     provided                that     each         Note         purchased                  and      each         new         Note          issued          shall             be in a
            principal               amount              of US$200,000                           or any          amount              in    excess          thereof             which           is an integral
             multiple              of US$1,000.


                              One             Business               Day      prior         to the          Offer        to Purchase                   Payment                Date,          the        Issuer              shall
             deposit          with            the      Paying           Agent           money               sufficient              to pay         the       purchase               price          of     all     Notes                 or
            portions               thereof             to be accepted                      by     the       Issuer         for      payment               on the           Offer           to Purchase
             Payment               Date.            On the            Offer        to Purchase                    Payment                Date,        the      Issuer          shall         (a)        accept              for
            payment                on         a pro       rata        basis        Notes            or portions                thereof           tendered               pursuant              to an Offer                         to

             Purchase;                  and      (b)      deliver,            or cause              to be delivered,       to the                        Trustee             all     Notes              or portions
                                                                                                      Officers'
             thereof          so accepted                     together             with         an                 Certificate                            specifying                 the     Notes              or portions
             thereof          accepted                 for     payment                by     the        Issuer.        The          Paying            Agent           shall         promptly                  mail           to the
             Holders               of Notes             so accepted                   payment                in an amount                    equal           to the        purchase                price,              and
             upon       receipt                of written              order          of the         Issuer          signed          by      an Officer,                the        Trustee              shall

            promptly                authenticate                      and      mail        to    such        Holders                a new          Note        equal          in principal                      amount                  to

             any     unpurchased                        portion              of the        Note          surrendered;                    provided              that      each         Note          purchased                          and
             each       new         Note            issued            shall       be in         a principal              amount              of US$200,000                           or any             amount                   in

             excess          thereof             which            is an integral                    multiple             of US$1,000.                     The         Issuer          will      publicly
             announce                   the     results          of     an Offer            to Purchase                    as soon           as practicable                        after      the        Offer              to
             Purchase               Payment                  Date.          The       Issuer         will         comply            with         Rule        14e-1          under            the        Exchange                       Act
             and     any       other            securities               laws         and       regulations                thereunder                  to the         extent           such         laws              and
             regulations                  are       applicable,                in the           event        that     the        Issuer          is required                to repurchase                        Notes
            pursuant               to an Offer                   to Purchase.


                              The         offer         is required                to contain                or incorporate                      by     reference              information

             concerning                   the       business               of the       Parent            Guarantor                 and      its      Subsidiaries                   which              the      Parent
             Guarantor                  in good              faith      believes             will        assist       such          Holders              to make              an informed                       decision
             with       respect               to the         Offer           to Purchase,                 including               a brief          description                 of the          events                 requiring
             the     Issuer             to make            the        Offer        to Purchase,                    and        any        other        information                   required              by
             applicable                  law        to be included                    therein.              The      offer          is required              to contain                all     instructions                           and
             materials              necessary                  to enable              such          Holders           to tender              Notes           pursuant                to the         Offer              to
             Purchase.

                              "Officer"
                                                        means               one     of the           executive                officers           of the         Parent             Guarantor                    or,     in the
             case      of     a Restricted                     Subsidiary,                  one      of the          directors              or officers               of      such         Restricted
             Subsidiary.


                              "Officers'                  Certificate"
                                                                                           means            a certificate                 signed          by     two          Officers;     provided                                  that,
                                                                                                                                                                                    "Officers'
             with     respect                 to any          Subsidiary                Guarantor                   having           only        one        Officer,           an
             Certificate"
                                               means           a certificate                signed            by     such         Officer.

                                                                 Counsel"
                              "Opinion                  of                              means             a written              opinion              from       external              legal            counsel
             selected              by     the       Parent            Guarantor,                provided              that       such        counsel             will       be       acceptable                   to the
             Trustee           in its           sole      discretion.

                                                                         Date"
                              "Original                   Issue                         means             the       date       on which               the      Notes           are      originally                    issued
             under          this        Indenture.




                                                                                                                         18
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                           Main Document    Page 108 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                            "outstanding"
                                                                  when        used        with           respect              to the         Notes           means,             as of the                date        of

             determination,                   all    Notes          theretofore                    authenticated                     and        delivered                 under         this        Indenture,
             except:



                            (1)              Notes           theretofore                cancelled                  by        the     Paying            and         Transfer             Agent             or accepted

             by    the     Paying          and        Transfer             Agent             for     cancellation;


                            (2)              Notes           for     whose            payment                  or redemption                       money                in the         necessary                 amount
             has    been        theretofore                 deposited              with         the       Trustee              or any             Paying            and         Transfer             Agent                in trust
             for    the     Holders            of     such         Notes;         provided                 that,        if    such          Notes          are      to be redeemed,                             notice           of
             such        redemption                 has     been         duly         given          pursuant                 to this          Indenture                 or provision                    therefor

             reasonably              satisfactory                  to the       Trustee              has        been          made;            and



                            (3)              Notes           in    exchange               for        or in lieu               of which               other          Notes            have       been

             authenticated                and        delivered              pursuant                to this         Indenture.


                            A     Note        does         not      cease         to be         outstanding                        because           the       Issuer           or any          Affiliate                 of the
             Issuer        holds       the      Note;         provided                that         in determining                        whether              the        Holders              of the        requisite
             amount          of      outstanding                  Notes         have          given          any        request,               demand,                  authorization,                    direction,
             notice,        consent            or waiver              under           this         Indenture,                 Notes          owned             by        the        Issuer      or any               Affiliate
             of the        Issuer        or beneficially                    held        for        the     Issuer             or an Affiliate                      of the           Issuer       shall          be
             disregarded               and      deemed               not     to be outstanding,                               except           that,         for     the       purpose              of     determining
             whether          the      Trustee             shall      be protected                       in relying                on       any     such           request,             demand,
             authorization,               direction,                notice,           consent              or waiver,                   only       Notes            for        which          the        Trustee             has
                                      Officers'
             received           an                           Certificate               from           the       Issuer             or an Affiliate                      of the         Issuer            evidencing
             such        ownership              or beneficial                   holding              shall        be         so disregarded.                       Notes            so owned               or

             beneficially              held         that     have          been        pledged               in    good             faith      may         be regarded                     as outstanding                        if

             the    pledgee           establishes                  to the       reasonable                     satisfaction                  of the          Trustee             the       pledgee's                 right        to
             act    with      respect           to    such         Notes          and        that        the      pledgee               is not         the     Issuer               or an Affiliate                    of the

             Issuer.

                                                                                Amount"
                            "Parent             Guaranteed                                                 has      the        meaning                 assigned                to     such      term            in    Section
             10.10.

                                                                                   Agent"
                            "Paying                 and     Transfer                                      shall         mean            Deutsche               Bank             Trust         Company
             Americas.

                                                      Date"
                            "Payment                                 has        the     meaning                   assigned              to     such        term           in    Section             4.01(a).

                                                           Businesses"
                            "Permitted                                                 means              any       business                 which            is the           same          as or ancillary                     or

             complementary                      to any            of the        businesses                  of the            Parent           Guarantor                  and        the      Restricted
             Subsidiaries              on      the        Original          Issue            Date.

                                                           Indebtedness"
                            "Permitted                                                         has        the      meaning                  assigned               to     such        term          in    Section
             4.05(b).

                                                           Investment"
                            "Permitted                                                  means:




                                                                                                                    19
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                     Main Document    Page 109 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                             (1)             any      Investment                     in the          Issuer            or a Note             Guarantor                  that         is primarily                engaged
             in   a Permitted               Business                or a Person                  which             will,      upon           the     making              of     such           Investment,
             become           a Note          Guarantor                  that       is primarily                   engaged              in    a Permitted                     Business             or will            be
            merged            or consolidated                       with          or into,           or transfer                 or convey              all      or substantially                     all     its      assets

            to,     the     Issuer        or a Note                Guarantor               that        is primarily                    engaged              in    a Permitted                   Business;


                             (2)             cash       or Temporary                       Cash             Investments;


                             (3)             payroll,              travel         and     similar                advances              made           in the           ordinary            course           of

             business          to cover             matters             that       are    expected                  at the         time        of     such          advances              ultimately                  to be
            treated          as expenses                in accordance                      with         GAAP;


                             (4)             stock,          obligations                 or securities                      received           in     satisfaction                    of judgments;



                             (5)             any      Investment                     pursuant               to a Hedging                     Obligation                  designed               solely           to
            protect          any      Note         Guarantor                  against           fluctuations                     in commodity                       prices,           interest        rates           or
             foreign         currency              exchange                 rates;


                             (6)             receivables,                    trade       credits            or other              current            assets         owing             to the       Parent
             Guarantor              or any          Restricted                   Subsidiary,                if     created            or acquired                 in the         ordinary             course               of

             business          and        payable            or dischargeable                          in        accordance                  with      customary                     trade       terms;


                             (7)             Investments                     consisting                of        consideration                  received                in     connection                with          an
             Asset         Sale      under          Section             4.13(a)(iv)(B),                      and         made          in    compliance                      with,       Section            4.13;


                             (8)             pledges               or deposits                 (x)    with          respect            to leases              or utilities              provided              to third
            parties         in the        ordinary             course             of business                    or (y)          otherwise             described                 in the          definition                of
             "Permitted                  Liens";


                             (9)             purchases                  and       acquisitions                    of     inventory,                 supplies,            material               or equipment
             from         suppliers          or vendors                  in the          ordinary                course           of the        Permitted                    Business;


                             (10)            Investments                     in    existence                on      the      Original               Issue        Date;          and



                             (11)            repurchases                     of the       Notes.

                                                        Liens"
                             "Permitted                                      means:


                             (1)             Liens           for     taxes,            assessments,                     governmental                       charges             or claims            that         are

             being         contested           in    good            faith        by     appropriate                     legal        or administrative                         proceedings                   promptly
             instituted            and     diligently               conducted                  and      for        which              a reserve            or other             appropriate                 provision,
             if any,        as shall         be required                    in    conformity                     with       GAAP             shall         have         been          made;


                             (2)             statutory              and          common               law         Liens          of    landlords                 and     carriers,              warehousemen,
            mechanics,                suppliers,              materialmen,                      repairmen                   or other           similar              Liens            arising       in the

             ordinary          course          of business                    and       with         respect             to amounts                  not      yet       delinquent                or being
             contested             in good           faith         by      appropriate                 legal            or administrative                        proceedings                    promptly




                                                                                                                       20
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                     Main Document    Page 110 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




             instituted             and         diligently            conducted                    and      for     which             a reserve                or other         appropriate               provision,
             if any,       as shall              be required               in     conformity                      with        GAAP               shall      have        been         made;


                              (3)                Liens         incurred            or deposits                    made           to secure               the     performance                   of tenders,
                                                                                                                                  bankers'
            bids,       leases,           statutory             or regulatory                      obligations,                                          acceptances,                 surety       and         appeal

            bonds,            government                     contracts,           performance                        and       return-of-money                           bonds          and      other
             obligations               of       a similar           nature         incurred                 in the           ordinary              course         of business                 (exclusive              of
             obligations               for       the     payment                of borrowed                     money);


                              (4)                leases         or subleases                   granted             to others                that     do not          materially               interfere          with
             the     ordinary             course             of business                of the           Parent           Guarantor                  and       the     Restricted              Subsidiaries,
             taken        as a whole;



                              (5)                Liens         on property                   of,     or on          shares            of     Capital           Stock          or Indebtedness                   of,           any
             Person           existing             at the       time        such         Person             (i)     becomes                  a Restricted                Subsidiary              or (ii)        is
             merged            with         or into          or consolidated                        with          the     Parent             Guarantor               or any          Restricted

             Subsidiary;               provided                that      such          Liens          do not             extend             to or cover              any       property           or assets               of
             the     Parent           Guarantor                or any           Restricted                 Subsidiary                  other         than        the     property              or assets         of
             such       Person            (if     such        Person            becomes               a Restricted                     Subsidiary)                   or the         property        or assets

             acquired           by      the        Parent           Guarantor                or such              Restricted                 Subsidiary                (if     such      Person           is merged
            with        or into         or consolidated                         with       the       Parent              Guarantor                 or such           Restricted            Subsidiary);
            provided            further               that      such      Liens           were           not       created            in     contemplation                     of     or in connection
            with        the     transactions                   or series           of transactions                           pursuant              to which             such         Person        became                 a
             Restricted               Subsidiary;


                              (6)                Liens         in   favor         of the            Issuer          or any            Note          Guarantor;


                              (7)                Liens         arising          from          the     rendering                  of        a final       judgment               or order          against            the
             Parent        Guarantor                   or any          Restricted                  Subsidiary                 that         do not         give       rise      to an Event                of

             Default;


                              (8)                Liens         securing            reimbursement                             obligations                 with        respect          to letters          of    credit,
            performance                     and        surety         bonds            and         completion                  guarantees                 that       encumber             documents                   and
             other      property                 relating           to such            letters        of       credit         and          the     products            and      proceeds            thereof;


                              (9)                Liens         existing           on the             Original                Issue         Date;


                              (10)               Liens         securing            Indebtedness                          which             is Incurred            to refinance                 Secured
             Indebtedness                    which           is permitted                 to be Incurred                       under             Section          4.05(b)(iv),                provided               that
             such       Liens         do not            extend           to or cover                 any          property             or assets               of the        Parent       Guarantor                  or

             any     Restricted                  Subsidiary               other         than         the       property               or assets            securing             the     Indebtedness

            being         refinanced;


                              (11)               Liens         securing            Hedging                  Obligations                     permitted             to be Incurred                  under
             Section           4.05(b)(v),                provided               that        (i)    Indebtedness                       relating           to any             such     Hedging
             Obligation               is,       and      is permitted                  under          the       covenant               described                 under         Section          4.07       to be,
             secured           by     a Lien            on the         same            property              securing                such          Hedging             Obligation               or (ii)        such
             Liens        are       encumbering                     customary                  initial          deposits              or margin                 deposits            or are       otherwise



                                                                                                                        21
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                       Main Document    Page 111 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




             within        the      general              parameters                       customary                in the         industry             and       incurred             in the           ordinary
             course          of business;



                             (12)               Liens             securing                Attributable                  Indebtedness                    permitted               to be Incurred                          under
             this     Indenture;


                             (13)               Liens             securing                indebtedness                   permitted               to be Incurred                      under            Section

             4.05(b)(xii),               provided                  that           (a)     any        such      Lien        is created              prior         to,     at the       time           of      or within                   30
             days       after       entering                into         the       agreement                 underlying                 such       Indebtedness                      and        (b)       the          aggregate
             book        of property                   and         assets           (as reflected                  in the        most        recently             available                 consolidated
             financial           statements                   of the              Parent            Guarantor              or,      if any        such        property               and       assets                 have         been
             acquired            since          the      date            of    such           financial            statements,               the       cost      of      such        property                    and        assets)
             subject         to Liens                incurred                 pursuant               to this       clause           (13)       does        not         exceed         the       aggregate
            principal            amount                of     Indebtedness                          Incurred            pursuant            to     Section              4.05(b)(xii);


                             (14)               Liens             securing                Indebtedness                   permitted                under          Section             4.05(b)(xvi),
            provided             that         (i)     such         Liens            extend             to or cover               only       the        equipment,                property                  or asset

             whose         purchase,                  or the         personal                   property            whose              development,                    construction                    or

             improvement,                      is to be financed                              with        such         Indebtedness,                   as the          case      may           be;        (ii)        such

             Liens        are     Incurred                  in the            ordinary               course        of business                   of the       Parent            Guarantor                    and         its
             Restricted             Subsidiaries;                         (iii)         such        Liens         are    created           no      later      than         90       days        after            the
             acquisition                of    such          equipment,                        property            or asset             or the      completion                   of    development,
             construction                    or improvement                              of    such         personal             property,             as the          case         may        be;        and          (iv)        the
             aggregate              book            value          of property                      and     assets         (as reflected                 in the          most         recently                   available
             consolidated                    financial              statements                      of the        Parent         Guarantor,                or,     if any            such       property                      and
             assets       have          been          acquired                    since        the     date       of     such        financial             statements,                the       cost             of    such

            property             and         assets)          subject               to Liens               Incurred           pursuant              to this            clause         (14)       does             not         exceed
             the      aggregate               principal                  amount               of     Indebtedness                   Incurred            pursuant               to     Section               4.05(b)(xvi);


                             (15)               Liens             under            the        Security            Documents;


                             (16)               Liens             securing                Permitted               Priority             Indebtedness;


                             (17)               survey             exceptions,                       easements               or reservations                     of,     or rights             of     others                for,
             licenses,           rights-of-way,                          leases,              sewers,         electric            lines,         gas    lines,          telegraph               and         telephone
             lines       and     other              similar         purposes,                      or zoning            or other           restrictions                 as to the              use        of real

            property             that        were           not     incurred                  in connection                   with         Indebtedness                   and        that       do not                 in the
             aggregate              materially                    adversely                   affect        the    value          of    said       properties                 or materially                       impair
             their     use       in the             operation                 of the          business             of    such          Person;


                             (18)               security                 given           in the        ordinary            course           of business                  (and         not      in connection
             with      the      borrowing                     of money                    or the          obtaining            of      credit)         to a public              utility          or any

             municipality                    or governmental                              or other            public          authority             when          required                by    such              utility           or

             municipality                    or governmental                              or other            authority              in connection                     with         the     operations                      of the
             Parent        Guarantor                   and         its        Restricted               Subsidiaries;




                                                                                                                         22
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                              Main Document    Page 112 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                             (19)               Liens           incurred                or pledges              or deposits   made      in the ordinary    course    of the
                                                                                                              workers'
             Permitted              Business                   in connection                      with                    compensation,       unemployment        insurance
             and     other        types             of    social         security               and       employee                health              and        disability              benefits;


                             (20)               Liens           arising             out     of     conditional                   sale,        title       retention                consignment                     or similar
             arrangements                     for        the     sale        of    goods           entered              into     by      the        Parent             Guarantor                 or any           of     its
             Restricted                Subsidiaries                  in the             ordinary              course            of the        Permitted                  Business                in    accordance
            with       past       practice;

                                               bankers'
                             (21)                                       Liens,            rights         of     setoff          and      other            similar            Liens         existing              solely             with
             respect         to cash            and         cash        equivalents                      on    deposit            in one              or more            accounts                maintained                    by
             the     Parent         Guarantor                    granted                in the         ordinary            course          of business                       in favor            of the          bank           or
             banks         with        which              such       accounts                are        maintained,                   securing                 amounts              owing             to     such        bank
            with       respect           to cash                management                        and        operating            account                 arrangements,                        including                those

             involving              pooled               accounts,                netting          arrangements                       or sweep                  accounts;                provided                that,         unless
             such      Liens           are      non-consensual                            and       arise        by      operation                  of     law,        in no        case         shall        any        such
             Liens         secure            (directly             or indirectly)                      the     repayment                 of      any           Indebtedness;


                             (22)               Liens           relating             to purchase                  orders           and         other            agreements                  entered              into      with

             customers              of the            Parent            Guarantor                  or any          of     its    Restricted                     Subsidiaries                   in the         ordinary
             course          of business;



                             (23)               leases           and         licenses             of     intellectual              property                    that     do not            materially                interfere
            with       the     ordinary                  course          of the           Permitted                Business              of the                Parent         Guarantor                    and     the
             Restricted                Subsidiaries,                    taken           as a whole;



                             (24)               Liens           on      Capital             Stock             or other           securities                 or assets              of    any      Unrestricted

             Subsidiary                that      secure             obligations                   of     such       Unrestricted                         Subsidiary;


                             (25)               the       filing        of UCC                financing                 statements                    solely           as a precautionary                           measure;


                             (26)               any        encumbrance                        or restriction                    (including                  put        and     call        arrangements)                         with
             respect         to Capital                   Stock         of        any     joint         venture           or similar                  arrangement                       pursuant             to any            joint
             venture          or similar                  agreement;


                             (27)               Liens           on      equipment                   of the         Parent             Guarantor                   or any           Restricted                 Subsidiary
             and     located            on the            premises                 of     any       client        or supplier                  in the            ordinary               course             of the
             Permitted              Business;


                             (28)               Liens           on      assets            or securities                 deemed            to arise                in connection                       with        and          solely
             as a result            of the            execution,                   delivery              or performance                        of        contracts            to sell           such         assets            or
             securities           if     such            sale      is otherwise                   permitted               by      this        Indenture;


                             (29)               Liens           in connection                       with        any       disposition                     of    Capital             Stock         of       a Restricted

             Subsidiary                pursuant                 to Indian               regulatory                or shareholding                           requirements,                       including,               without

             limitation,               the     ability           to invest                proceeds              received              from            the       disposition                of     such           Capital
             Stock         to create             an escrow                   account,              the        ability          to pass          the         control           of        such     escrow                account
             to a third           party         and         the      entry          into        put      or call          arrangements                          with      third          parties;



                                                                                                                         23
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                        Main Document    Page 113 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                               (30)              Liens          of     a collection                     bank             arising               under         Section              4-210            of the          New          York
             Uniform                Commercial                     Code          on      items            in the               course            of     collection                  in favor            of banking
             institutions                                    as a matter                of      law                                               deposits                                           the     right         of        set-
                                          arising                                                            encumbering                                                 (including
             off)         within        general              parameters                 customary                         in the          banking               industry;


                               (31)              Liens          on      assets          pursuant                    to merger                   agreements,                    stock            or asset            purchase
             agreements                   and        similar           agreements                      in respect                      of the         disposition                   of     such        assets;


                               (32)              Liens          in connection                         with           the        defeasance,                   discharge                   or redemption                         of
             Indebtedness                      of the         Parent          Guarantor                      or any               of     its     Restricted                  Subsidiaries;


                               (33)              Liens           securing             the        Interest                 Reserve                Account;                   and



                               (34)              Liens           securing             obligations                         in      an aggregate                       principal              amount             not        to exceed
             US$2.5                million          (or      the     Dollar           Equivalent                          thereof)              at any          one          time         outstanding,

                                                                                                                                                                 Liens"
            provided                 that,      with         respect           to the           Collateral,                       "Permitted                                        will        refer        only         to the
             Liens           described               in clauses              (1),       (2),          (9),       (10),            (15)         and       (17)         of this            definition.

                                                                                   Indebtedness"
                               "Permitted                     Priority                                                            means            any       Priority               Indebtedness;                      provided

             that,         on the         date         of    Incurrence                 of      such           Indebtedness,                           and       after        giving            effect         thereto               and
             the     application                    of the         proceeds              thereof,                   the        Consolidated                      Priority                Indebtedness                    Leverage
             Ratio          would              be no        greater          than         (i)      0.5         to        1.0 with              respect           to any             Incurrence                 of

             Indebtedness                      on      or prior          to May                 16,      2014,             (ii)        0.45       to     1.0 with              respect               to any         Incurrence
             of     Indebtedness                     following               May             16,      2014               and        on     or prior             to May               16,      2016          and        (iii)         0.40     to
             1.0 with               respect          to any           Incurrence                   of     Indebtedness                           thereafter.

                               "Person"
                                                        means            any       individual,                       corporation,                       partnership,                     limited           liability
             company,                 joint         venture,            trust,        unincorporated                                organization                      or government                         or any              agency
             or political                 subdivision                  thereof.

                                                                                      Agreement"
                               "Pledge               and        Security                                                       means             that        certain           agreement                    dated          as of            May
             16,     2013,            among             Rolta,         LLC,           Rolta             International,                          Inc.,      Rolta             U.K.          Limited,               Rolta          Middle
             East         FZ-LLC,               the         Trustee          and        the        Security                    Agent.

                                                              Stock"
                                   "Preferred                                    as applied                    to the             Capital              Stock           of     any        Person            means               Capital
             Stock           of     any        class        or classes             that         by       its        term          is preferred                  as to the                payment              of     dividends,
             or as to the                 distribution                 of    assets             upon           any         voluntary                    or involuntary                       liquidation                  or
             dissolution                  of    such         Person,             over        shares                 of    Capital               Stock           of     any        other         class        of     such          Person.

                                                             Office"
                               "Principal                                      means               the         office             of the         principal                  Paying           and        Transfer                Agent         at
             which           the      business               of the         principal                 Paying                and          Transfer             Agent               is principally

             administered,                      which          at the        date         of this               Indenture                      is located              at Deutsche                    Bank          Trust

             Company                  Americas,                 60 Wall               Street,            27th             Floor,           New           York,           New             York         10005,            United
             States          of America.

                               "principal"
                                                              of     any     Indebtedness                            means               the      principal                 amount              of     such         Indebtedness
             (or     if     such       Indebtedness                      was        issued              with             original              issue       discount,                 the      face         amount               of     such



                                                                                                                               24
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                         Main Document    Page 114 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




             Indebtedness                    less        the      remaining                      unamortized                        portion              of the          original                   issue        discount              of
             such        Indebtedness),                        together                  with,         unless           the         context              otherwise                     indicates,                any      premium
             then      payable              on        such        Indebtedness.

                                                        Indebtedness"
                              "Priority                                                           means              any       Indebtedness                           (a)        of     any         Restricted

             Subsidiary               (other            than           a Subsidiary                      Guarantor                   or the             Issuer)             other            than         Indebtedness
             Incurred           under             Section               4.05(b)(iii)                    that        continues                to be classified                             under             such        clause           of
             Section           4.05         and         (b)       any        Secured               Indebtedness                        of the            Issuer             or a Note                  Guarantor,                  other
             than      the     Notes             (including                   any         Additional                   Notes)             and           Indebtedness                          Incurred              under          Section

             4.05(b)(iii)              that        continues                  to be classified                          under             such           clause             of        Section             4.05.

                              "QIB"
                                                 has        the        meaning                  assigned              to     such         term            in     Section                 2.04(c).

                                                      Agencies"
                              "Rating                                              means               (1)     S&P,           (2)      Moody's                    and            (3)     Fitch;           provided                that        if

             S&P,          Moody's,                   Fitch,           two         of     any      of the            three          or all         three             of them                 shall        not      make           a rating
             of the        Notes           publicly               available,                    one         or more            nationally                      recognized                     statistical               rating
             organizations                      (as     defined               in        Section              3(a)(62)           under              the         Exchange                   Act),           as the          case      may
            be,     selected               by     the       Parent            Guarantor,                      which            shall         be         substituted                    for      S&P,             Moody's,                Fitch,
             two      of     any      of the            three           or all           three         of them,               as the          case            may        be.

                                                      Category"
                              "Rating                                               means   (1)                 with       respect                 to     S&P,           any           of the          following
                                    "BB,"                "B,"           "CCC,"          "CC,"                   "C"             "D"
             categories:                                                                                                   and                      (or
                                                                                                                                                      equivalent                              successor     categories);
                                                                                                                                                               "Ba,"                            "B,"  "Caa,"     "Ca,"
             (2) with          respect                to Moody's,                        any      of the            following                 categories:
             "C"               "D"
                  and                       (orequivalent                           successor     categories);                               (3)          with         respect                to Fitch,             any        of the
                                                      "BB,"                          "B,"   "CCC,"      "CC,"                              "C"                       "D"
             following               categories:                                                                                                         and                (or              equivalent                  successor

             categories);                  and        (4)      the      equivalent                     of     any       such          category                  of      S&P,             Moody's                  or Fitch           used

            by      another           Rating                Agency.                In     determining                      whether                 the         rating            of the         Notes              has     decreased
                                                                                                                                                                                    ("+"                         "-"
            by   one or more    gradations,                                        gradations                   within              Rating              Categories                                   and                 for     S&P;
                  "1," "2"        "3"                                                                   "+"                   "-"
             and            and         for                                  Moody's;                            and                   for     Fitch;                or the            equivalent                  gradations                  for
             another           Rating          Agency)                   will            be taken              into        account    (e.g.,  with                               respect             to     S&P,          a decline                  in
                                             "BB+"                      "BB,"                                                   "BB-"        "B+,"
             a rating          from                               to                       as well             as from                    to                                      will         constitute                a decrease
             of    one       gradation).

                                                      Date"
                              "Rating                                  means              in     connection                    with          actions              contemplated                            under          Section
             5.01      that         date        which             is 90        days            prior         to the        earlier            of        (x)     the         occurrence                      of    any      such
             actions          as set forth                    therein              and      (y)        a public            notice             of the            occurrence                      of     any         such        actions.

                                                      Decline"
                              "Rating                                         means               in    connection                    with          actions              contemplated                            under           Section
             5.01      the      notification                    by      any         of the             Rating           Agencies                   that         such          proposed                    actions          will        result
             in any         of the          events             listed         below:



                              (a)                in the           event            the     Notes              are     rated          by      all        three         of the             Rating             Agencies               on the

             Rating          Date          as Investment                           Grade,              the     rating          of the          Notes              by        any          two         of the        three          Rating
            Agencies                will        be below                 Investment                      Grade;


                              (b)                in the           event            the     Notes              are     rated          by      any          two,          but        not        all     three,        of the          three

             Rating          Agencies                  on the           Rating              Date             as Investment                     Grade,                 the        rating             of the         Notes          by        any
             of    such       two          Rating             Agencies                   will      be below                   Investment                       Grade;


                                                                                                                              25
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                          Main Document    Page 115 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                            (c)                in the      event            the     Notes         are     rated            by     one,     and      only         one,         of the        three            Rating
            Agencies              on the          Rating            Date          as Investment                     Grade,         the     rating            of the      Notes             by      such         Rating
            Agency           will         be below              Investment                  Grade;            or



                            (d)                in the      event            the     Notes         are     rated            below         Investment                  Grade            by    all        three         of the

             Rating         Agencies              on the            Rating          Date,         the     rating            of the        Notes          by     any         Rating          Agency                  will
             be decreased                 by     one      or more                 gradations             (including                gradations                 within          Rating              Categories                as
             well       as between               Rating             Categories).

                            "RBI"
                                            means             the      Reserve             Bank          of     India.

                                                           Exchange"
                            "Recognized                                                  means            the        Bombay              Stock          Exchange                 Limited,               National
             Stock        Exchange                of    India          Limited,             the    London                  Stock         Exchange,               the     New            York            Stock
             Exchange               and     the        Nasdaq              National            Market.

                                                                                   Dealer"
                            "Reference                   Treasury                                       means            each       of    any      three         investment                  banks             of
             recognized              standing             that       is a primary                  U.S.         Government                    securities               dealer           in The           City         of
            New         York,        selected            by      the        Parent         Guarantor                  in good            faith.

                                                                                                   Quotations"
                            "Reference                   Treasury                  Dealer                                           means,          with         respect              to each            Reference

             Treasury             Dealer          and      any         redemption                 date,         the        average         as determined                      by      the       Trustee,               of

             the    bid     and      asked         prices            for     the      Comparable                      Treasury            Issue         (expressed                 in      each         case         as a
            percentage               of    its    principal                amount)             quoted           in writing               to the         Trustee             by     such         Reference

             Treasury             Dealer          at 5:00           p.m.          (New         York           City       Time)           on the         third        Business               Day         preceding
             such       redemption                date.

                            "Register"
                                                        has      the       meaning             assigned               to such            term      in        Section          2.05.

                            "Registrar"
                                                         has        the      meaning              assigned                 to such         term         in    Section            2.05.

                                                           S"
                            "Regulation                             means           Regulation                  S under            the     Securities                Act.

                                                                                    Note"
                            "Regulation                    S Global                               has         the     meaning              assigned             to such            term           in    Section
             2.04(c).

                                                       Jurisdiction"
                            "Relevant                                                    has      the     meaning                 assigned          to        such      term          in    Section
             4.21(a).

                                                                           Jurisdiction"
                            "Relevant                  Taxing                                              has        the       meaning            assigned              to      such       term          in
             Section         4.21(a).

                                                                 Assets"
                            "Replacement                                             has     the      meaning                   assigned          to such            term        in     Section
             4.13(b)(ii).

                                                                                         Note"
                            "Restricted                  Certificated                                    has         the     meaning              assigned             to     such         term         in     Section
             2.04(d).




                                                                                                                    26
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                       Desc
                                                                     Main Document    Page 116 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                                                                                 Note"
                            "Restricted                  Global                                  has      the     meaning               assigned              to     such       term           in     Section
             2.04(c).

                                                         Payments"
                            "Restricted                                                    has      the      meaning                assigned           to such              term         in        Section       4.06.

                                                         Subsidiary"
                            "Restricted                                                      means           any        Subsidiary               of the            Parent          Guarantor                  other
             than       an Unrestricted                       Subsidiary.

                                           144A"
                            "Rule                             means               Rule        144A           under        the         Securities              Act.

                            "SGX-ST"
                                                       has       the        meaning                 assigned             to    such        term        in         Section          4.02(c).

                            "S&P"                                                                                                                                                                         McGraw-
                                               means            Standard                 &      Poor's           Ratings             Services,              a division              of        The
             Hill      Companies,                Inc.,         and         its     successors.

                                                                                    Transaction"
                            "Sale        and         Leaseback                                                          means           any      direct            or indirect                 arrangement

             relating         to property                (whether                  real,        personal            or mixed),                 now       owned              or hereafter                     acquired

             whereby           the      Parent           Guarantor                   or any            Restricted                  Subsidiary               transfers           such               property           to
             another          Person           and     the       Parent              Guarantor                  or any             Restricted           Subsidiary                  leases             it from          such

             Person.

                                                  Indebtedness"
                            "Secured                                                         means            any       Indebtedness                    of the         Parent            Guarantor                or a

             Restricted             Subsidiary                 secured              by       a Lien.

                                                       Act"
                            "Securities                              means                the     U.S.          Securities             Act       of     1933,          as amended.

                                                                  Legend"
                            "Securities                Act                                   has       the      meaning               assigned               to    such       term            in     Section

             2.04(d).

                                                     Agent"
                            "Security                                      means             a security             agent            appointed               by      the    Trustee                 to hold       the
             Collateral            on    its    behalf           and         on behalf                 of the          Holders             under        the         Security             Documents
            pursuant           to the          terms          thereof,              the      appointment                      of which            is authorized                    by         the     Holders

             hereunder,              which           shall       initially               be DB            Trustees             (Hong            Kong)              Limited.

                                                     Documents"
                            "Security                                                    means            the     Pledge             and     Security                Agreement,                      the     Interest
             Reserve           Agreement                  and        all         security           agreements,                     pledge        agreements,                   assignments,
             mortgages,              deeds        of trust,                security              trustee,          intercreditor                 or collateral                 agency                 agreements,
             control          agreements               or other                  grants          or transfers                 of     security          executed               and        delivered               by        the

             Issuer,        the     Note        Guarantors                       or any          other          Pledgor             creating           (or        purporting                  to create)          a Lien
            upon        the       Collateral             in     favor            of the          Security           Agent,             in each          case,         as amended,                         modified,
            renewed,              restated           or replaced,                    in whole                or in part,              from       time         to time.

                                                              Subsidiary"
                              "Significant                                                      means            any      Restricted               Subsidiary                  that       would              be a
                                      subsidiary"
             "significant                                               as defined                  in Article                1, Rule           1-02         of Regulation                         S-X,
            promulgated                 under          the       Securities                  Act,         as such         regulation                  is in effect             on the               Original            Issue
             Date.




                                                                                                                    27
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                     Main Document    Page 117 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                   Maturity"
                              "Stated                                         means,            (1)       with        respect           to any         Indebtedness,                         the      date
             specified              in     such        debt       security            as the          fixed           date        on which             the     final         installment                  of principal
             of    such       Indebtedness                     is due           and      payable                as set forth              in the        documentation                             governing                such
             Indebtedness                    and       (2)    with         respect           to any             scheduled                installment                 of principal                   of    or interest
             on      any     Indebtedness,                     the        date     specified                as the           fixed       date        on which                such           installment              is due
             and      payable              as set forth              in the         documentation                            governing               such      Indebtedness.

                                                                     Indebtedness"
                              "Subordinated                                                                means             any        Indebtedness                     of the         Issuer           or any         Note
             Guarantor               that         is contractually                      subordinated                    or junior           in right           of payment                      to the        Notes              or
             to any         Note           Guarantee,                as applicable,                    pursuant                to a written              agreement                     to    such         effect.

                              "Subsidiary"
                                                               means,             with       respect              to any           Person,            any      corporation,                       association               or
             other         business             entity        of which              more           than          50%         of the       voting             power             of the         outstanding
             Voting           Stock          is owned,               directly            or indirectly,                    by      such      Person            and         one        or more              other
             Subsidiaries                  of      such       Person.

                                                              Guarantee"
                              "Subsidiary                                                    means              any      Guarantee                   of the        obligations                    of the         Issuer
            under           this     Indenture                and     the        Notes          by        any     Subsidiary                Guarantor.

                                                              Guarantor"
                              "Subsidiary                                                    means              the     Initial         Subsidiary                 Guarantors                     and      any      other

             Restricted                  Subsidiary            that        Guarantees                     the    obligations                of the           Issuer          under           this        Indenture
                                                                                                                 Guarantor"
             and      the     Notes;            provided              that        "Subsidiary                                                    does         not        include             any        Person

            whose            Subsidiary                 Guarantee                 has     been            released             in accordance                   with            this     Indenture                 and      the
            Notes.

                                                           Person"
                              "Surviving                                         has      the      meaning                 assigned             to    such         term         in     Section             5.01(a).

                                                                             Date"
                              "Tax          Redemption                                       has      the        meaning                assigned             to such            term         in     Section           3.01.

                                                                              Investment"
                              "Temporary                       Cash                                             means             any     of the        following:



                              (1)               United            States          dollars,            Indian           rupees,           Euros         or,     in the            case        of     any      Restricted

             Subsidiary,                  local        currencies                held     by       such          Restricted               Subsidiaries                    from         time         to time          in the

             ordinary              course           of the        Permitted               Business;


                              (2)                 direct      obligations                 of the           United             States       of America,                     Canada,                 a member                of
             the     European                Union            or the         Republic                of    India         or,      in each            case,      any        agency              of       either      of the

             foregoing               or obligations                   fully        and       unconditionally                            Guaranteed                  by     the        United             States       of
            America                or any          agency            of    either         of the           foregoing,                in each           case         maturing                 within          one        year;


                              (3)                 demand            or time             deposit            accounts,               certificates               of     deposit            and         money            market
             deposits              maturing              within           365      days         of the           date        of    acquisition               thereof             issued            by     a bank           or
             trust      company                 that       is organized                  under            the    laws          of the      United             States            of America,                  the
            United            Kingdom                  or India           and      which             bank         or trust           company                 has      capital,              surplus          and
            undivided                profits           aggregating                 in     excess            of US$100.0                    million            (or        the     Dollar             Equivalent
                                                                                                                       "A"
             thereof)              and     has      outstanding                   debt       which           is rated                      (or       such          similar            equivalent                 rating)             or
            higher           by     at least           one     nationally                recognized                     statistical          rating           organization                     (as       defined           in
             Section           3(a)(62)              under         the      Exchange                  Act);



                                                                                                                      28
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                      Main Document    Page 118 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                               (4)               repurchase                   obligations                   with          a term            of not          more            than          30      days             for

             underlying                 securities                  of the         types          described                in clause                (2)        above          entered                 into         with       a bank
             or trust          company                     meeting           the         qualifications                    described                 in        clause            (3)      above;


                               (5)               commercial                    paper,              maturing                not        more          than         180        days           after            the      date      of
             acquisition                thereof,                 issued       by         a corporation                     (other            than         an Affiliate                    of the             Parent

             Guarantor)                 organized                    and      in     existence               under              the     laws         of the            United              States                of America,

             any       state         thereof               or any       foreign              country              recognized                   by     the        United                States              of America                    with
                                                                                                                                                                                       "P-1"
             a rating           at the           as of which
                                               time                                         any       investment                      therein         is made                of                            (or     higher)
                                                        "A-1"
             according                to Moody's     or                                      (or      higher)             according                  to     S&P            or Fitch;



                               (6)               securities                 with         maturities                of     six     months              or less               from           the        date         of      acquisition

             thereof,           issued           or fully             and      unconditionally                             Guaranteed                     by         any     state,             commonwealth                              or

             territory           of the          United               States         of America,                       or by          any       political              subdivision                         or taxing
                                                                                            "A"
             authority               thereof,               and      rated         at least                       by      S&P,          Moody's                      or Fitch;



                               (7)               any          money           market               fund          that      has        at least            95.0%             of     its         assets            continuously
             invested            in investments                         of the            types           described               in clauses                   (1)     through                  (5)        above;           and



                               (8)               demand                 or time             deposit              accounts,              certificates                   of    deposit                  and          money            market
             deposits            with          (i)         State     Bank           of      India,         ICICI           Bank             or Axis             Bank,             (ii)     Union                  Bank        of     India,
                                other          bank              or trust                                  organized                  under          the        laws         of the             India             whose            long-
             (iii)     any                                                         company
             term        debt         is rated              by     Moody's,                 S&P           or Fitch              as high             or higher               than           any         of those              banks
             listed       in    clause               (i)     of this        paragraph                 or (iv)             any         other         bank         organized                      under             the      laws          of the

             India;       provided                   that,         in the      case          of      clause            (iv),      such          deposits               do not              exceed                 US$2.5
             million           (or      the      Dollar              Equivalent                   thereof)              with          any      single           bank         or US$5.0                           million           (or        the
             Dollar           Equivalent                     thereof)          in the            aggregate,                    at any         date        of     determination                             thereafter.

                                                 Assets"
                               "Total                                 means,                as of         any      date,         the        total     consolidated                         assets                of the       Parent
             Guarantor                 and       its        Restricted               Subsidiaries                   measured                    in accordance                            with         GAAP                 as of the
             last      date      of the              most          recent          fiscal         quarter           for        which           consolidated                       financial                      statements               of
             the      Parent           Guarantor                    (which           the      Parent             Guarantor                   will     use            its best            efforts             to compile                   in    a

             timely           manner)                 are        available            (which              may          be internal                  consolidated                         financial                 statements).

                                                     Payables"
                               "Trade                                          means,              with          respect              to any         Person,                any          accounts                  payable               or

             any       other         indebtedness                       or monetary                       obligation              to trade                creditors               created,                  assumed                or
             Guaranteed                  by          such          Person          or any            of    its     Subsidiaries                     arising            in the             ordinary                  course          of
             business            in connection                        with          the      acquisition                  of     goods              or services                  and           payable               within             90
             Business                Days.

                                                                     Date"
                               "Transaction                                          means,               with      respect              to the           Incurrence                      of     any         Indebtedness,
             the      date      such          Indebtedness                     is to be Incurred                               and,     with         respect               to any              Restricted                   Payment,
             the      date      such          Restricted                  Payment                 is to be made.

                               "Trustee"
                                                             means           the     party           named              as such             in the         first        paragraph                      of this             Indenture
             or any           successor                    trustee        under           this       Indenture                  pursuant             to Article                   7.

                                                                              Act"
                               "Trust            Indenture                                   has      the        meaning                assigned                to     such            term           in     Section              13.02.



                                                                                                                           29
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                           Main Document    Page 119 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                                  Subsidiary"
                             "Unrestricted                                                        means              (1)     any          Subsidiary               of the             Parent          Guarantor                       that
             at the       time       of     determination                      shall        be designated                       an Unrestricted                           Subsidiary                  by        the        Board
             of     Directors             in the         manner            provided                in this           Indenture                 and      (2)       any          Subsidiary                  of    an
            Unrestricted                   Subsidiary.

                                                                               Obligations"
                             "U.S.         Government                                                           means              securities               that         are     (1)     direct            obligations
             of the       United            States          of America                  for       the     payment                of which                  its    full        faith      and         credit           is
            pledged             or (2)        obligations                 of      a Person              controlled                   or supervised                   by         and      acting            as an

             agency          or instrumentality                           of the        United              States           of America                    the     payment                of which                    is

            unconditionally                        Guaranteed                   as a full           faith         and        credit          obligation                  by     the      United             States               of

            America,              which,            in     either         case,        are     not       callable               or redeemable                       at the            option          of the            issuer
             thereof         at any          time         prior      to the           Stated            Maturity                of the         Notes,             and         shall      also         include               a

             depository              receipt             issued         by      a bank            or trust            company                 as custodian                     with       respect                to any
             such      U.S.         Government                     Obligation                 or a specific                     payment               of     interest            on      or principal                       of    any
             such      U.S.         Government                     Obligation                 held        by         such       custodian                  for     the        account            of the           holder               of
             a depository                 receipt;          provided                 that     (except                as required                by      law)         such         custodian                     is not
             authorized              to make               any      deduction                 from          the       amount               payable               to the         holder          of     such

             depository              receipt             from       any        amount              received                by    the         custodian              in respect                  of the           U.S.
             Government                    Obligation               or the            specific           payment                 of        interest         on      or principal                  of the              U.S.
             Government                    Obligation               evidenced                  by       such         depository                   receipt.

                                           Person"
                             "U.S.                                has     the        meaning              assigned               to        such       term         in Regulation                       S.

                                                   Stock"
                             "Voting                                means,             with         respect            to any              Person,           Capital             Stock           of    any            class           or

            kind       ordinarily                 having          the     power             to vote            for     the       election             of     directors,                managers                   or other

            voting          members                 of the         governing                 body         of      such          Person.

                                                    Owned"
                             "Wholly                                      means,             with        respect              to any           Restricted                 Subsidiary,                  the

             ownership               of     all     of the         outstanding                    Capital            Stock            of     such       Subsidiary                     (other         than            any
             director's             qualifying               shares            or Investments                        by      foreign            nationals                 mandated                by        applicable

             law)      by     the     Parent             Guarantor                or one            or more                Wholly             Owned               Subsidiaries                   of the           Parent
             Guarantor.


                             Section              1.02.           Rules         of    Construction.                          Unless            the    context                 otherwise               requires                   or
             except         as otherwise                   expressly                 provided,


                            (a)            an accounting                       term         not     otherwise                   defined            has       the         meaning            assigned                   to it in
             accordance               with          GAAP;

                                           "herein,"               "hereof"
                            (b)                                                         and         other         words              of     similar          import             refer      to this               Indenture
             as a whole              and          not     to any        particular                 Section,                Article           or other             subdivision;


                            (c)            all     references                to any           Person            include               the     successors                  and         permitted                  assigns               of
             that     Person;


                            (d)            all     references                to      Sections            or Articles                      or Exhibits              refer         to     Sections                 or Articles
             or Exhibits              of     or to this             Indenture                unless            otherwise                   indicated;              and




                                                                                                                      30
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                     Main Document    Page 120 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                            (e)             references              to agreements                           or instruments,                        or to         statutes             or regulations,                       are        to
             such        agreements                    or instruments,                     or statutes                  or regulations,                        as amended,                    modified                 or
             supplemented                       from       time      to time               (or     to successor                   statutes                and      regulations).


                                                                                                           ARTICLE                     2

                                                       ISSUE,      EXECUTION,                       FORM            AND         REGISTRATION                            OF NOTES


                             Section             2.01.           Authentication                        and         Delivery                of Notes              and          Note       Guarantees.                            Upon
             the    execution                  and      delivery             of this            Indenture,                or from             time            to time           thereafter,                Notes            may
            be executed                    and       delivered            by      the       Issuer              in an aggregate                      principal                 amount              outstanding                     of
            not     more          than          US$200,000,000                          (other             than         Notes          issued             pursuant              to     Section             2.08            or
             Section         2.09)             to the      Trustee              or an Authenticating                                 Agent              for      authentication,                      accompanied
                          Officers'
            by      an                            Certificate                of the         Issuer              directing            such          authentication                       and        specifying                    the
             amount           of Notes                 to be authenticated,                           the        applicable                 rate        at which               interest            will         accrue            on
             such        Notes,           the      date     on which                 the        original            issuance                of     such         Notes           is to be authenticated,
             the    date      from             which        interest            will       begin            to accrue,                the        date         or dates           on which                  interest              on
             such        Notes         will        be payable                and       the        date          on which               the       principal               of     such         Notes          will           be
            payable           and          other        terms        relating              to     such          Notes           and        the     Note           Guarantees.                      The          Trustee               or
             an Authenticating                          Agent           shall      thereupon                      authenticate               and              deliver           such         Notes          to or upon
                                                                                                                                       Officers'
             the    written            order           of the      Issuer          (as       set forth              in    such                                   Certificate)                  signed            by        two
            Authorized                    Officers.


                             The          Trustee          and      the       Authenticating                            Agent          shall        have          the         right      to decline                   to
             authenticate                  and       deliver         any        Notes            under            this        Section            if the         Trustee               reasonably
             determines                that        such        action         may          not      lawfully                  be taken             or if the            Trustee               reasonably
             determines                that        such        action         would              expose            the        Trustee             or the          Authenticating                          Agent             to
            personal              liability,            unless       indemnity                     and/or           security               satisfactory                  to the         Trustee                 or the

            Authenticating                       Agent,           as applicable,                     against              such         liability              is provided                to the            Trustee               or
             the    Authenticating                        Agent,          as applicable.


                             Section             2.02.           Execution                 of Notes                and        Note          Guarantees.                        (a)     The         Notes           shall          be
             executed             by       or on behalf                 of the         Issuer              by     the     signature                of      an Authorized                       Officer                of the
             Issuer.        Each           Note         Guarantor                shall          execute             its Note               Guarantee                 by        the     signature                 of    an
            Authorized                    Officer         of     such        Note          Guarantor.                     Such             signatures                may         be the            manual              or
             facsimile             signature              of the         present             or any              future         Authorized                      Officers.              With          the        delivery               of
             this    Indenture,                  the     Issuer         and      each            initial         Note          Guarantor                  is furnishing,                      and         from         time           to
             time        thereafter,              the     Issuer         and       each           Note           Guarantor                  may          furnish           to both             the        Trustee                and
             the    Authenticating                        Agent,      a certificate        substantially                                     in the           form        of     Exhibits                 E-1      and           E-2
                                                            Certificate"
             (an    "Authorization                          Certificate")          identifying         and                             certifying                 the      incumbency                       and
             specimen               (or       facsimile)           signatures                    of the           Authorized                     Officers.              Until          the     Trustee                and        the

            Authenticating                       Agent          receive            a subsequent                         Authorization                         Certificate,               the       Trustee                 and     the

            Authenticating                       Agent          shall        be entitled                   to conclusively                         rely        on the           last     Authorization
             Certificate               delivered               to them           for       purposes                of     determining                      the       Authorized                    Officers.
             Typographical                       and      other         minor           errors             or defects             in       any      signature                  shall         not     affect           the

            validity          or enforceability                         of     any       Note          which              has    been             duly         authenticated                       and      delivered                  by
             or on behalf                  of the         Trustee.




                                                                                                                         31
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                     Main Document    Page 121 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                           (b)              In     case     the       Authorized                       Officers             who        shall         have          signed         any      of the           Notes            or

             any      of the       Note           Guarantees,                  as applicable,                      shall            cease         to be          such     Authorized                  Officers
             before        the     Note           shall       be authenticated                           and       delivered                 by      or on behalf                 of the          Trustee               or
             disposed            of by           or on behalf                 of the            Issuer,          such         Note          and          Note       Guarantee                nevertheless

             may        be authenticated                      and          delivered                  or disposed               of        as though               the     Persons            who           signed            such
            Note        and       the       Note          Guarantees                  had        not      ceased              to be         such         Authorized               Officers;                 and     any
            Note        may        be       signed          on behalf                of the            Issuer,          and         any      Note          Guarantee               may         be     signed             on
             behalf        of the           Note        Guarantors,                   by        such       Persons              as, at the                actual         date     of the          execution                  of
             such       Note         and         Note       Guarantee,                    shall        be Authorized                        Officers,              although             at the        date         of the
             execution             and        delivery             of this           Indenture                any        such         Persons              were          not     Authorized                  Officers.


                            Section               2.03.          Certificate                   of Authentication.                            Only           such         Notes         as shall             bear
             thereon          a certification                    of    authentication                       substantially                     as set forth                   in the     forms           of the           Notes
             in Exhibits               A,     C and         D hereto,                 executed                by       the     Trustee              or an Authenticating                             Agent              by
             manual           signature              of     one       of     its     authorized                  signatories,                   shall       be entitled               to the         benefits                of
             this     Indenture              or be valid               or obligatory                       for     any         purpose.                  Such      certification                by      the        Trustee
             or an Authenticating                           Agent             upon             any      Note           executed              by      or on behalf                 of the          Issuer           shall          be
             conclusive                evidence             that      the      Note             so authenticated                          has      been          duly        authenticated                   and
             delivered            hereunder                 and       that         the     Holder             thereof           is entitled                 to the        benefits           of this

             Indenture.


                            Section               2.04.          Form,             Denomination                         and         Date          of Notes;              Payments.                (a)       The         Notes,
             the    Note         Guarantees                 and       the          certificates               of       authentication                      shall        be     substantially                 in the
             form       set forth            in Exhibits               A,          C, D,         M      and        N    hereof.              On the              Original          Issue        Date,             the
            Notes         shall         be issued             in the          form             provided            in       Section             2.04(c).            The        Notes         shall          be

            numbered,                  lettered,           or otherwise                    distinguished                       in    such         manner                or in    accordance                      with        the
                                                                                                    Officers'
             instructions               set forth            in the          applicable                                         Certificate                  and        delivered            by      the
            Authorized                  Officers            of the          Issuer             executing                the     same          with          the     approval             of the         Trustee.


                            The         Notes           may        be issued                   with      appropriate                  insertions,                  omissions,              substitutions                      and

            variations,                and       may       have        imprinted                      or otherwise                   reproduced                   thereon          such        legend              or

             legends,            not     inconsistent                 with           the        provisions               of this            Indenture,               as may            be required                  to

             comply           with          any      law      or with              any         rules      or regulations                        pursuant             thereto,           with         the     rules           of

             any      securities             market           in which                   the     Notes           are     admitted                 to trading,                or to conform                   to general
            usage.



                           (b)              Each          Note        shall         be dated              the      date        of     its    authentication.                       Each         Note             shall        bear
             interest         from          the     date      of      issuance                 thereof           or from             the      most          recent           Interest          Payment                  Date
             to which            interest            has     been          paid          or duly          provided                  for     and          shall     be payable                on the              dates
             specified            on the            face      of the         form          of Note               set forth            as Exhibits                  A,        C and       D     hereto.              Interest
             on the        Notes            shall       be calculated                      on the         basis          of    a 360-day                   year         comprised              of twelve                 30-

             day      months.



                           (c)              On the          Original                Issue         Date,          an appropriate                          Authorized               Officer            will         execute
             and      deliver           to the          Trustee            or the          Authenticating                       Agent              (i)    for      Notes         sold      within            the
                                                                                                      buyers"
            United          States           to "qualified                   institutional                                          as defined              in and            pursuant            to Rule            144A
                                                                                                                                                                                                                    Note"
             (each,        a "QIB"),                 one      or more               restricted              global            Notes           (each,             a "Restricted                 Global               Note"),



                                                                                                                       32
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                      Main Document    Page 122 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             in definitive,                fully     registered                   form      without             interest             coupons,               in a denomination                                of
             US$200,000                    or any         amount              in     excess         thereof             which           is an integral                   multiple                 of US$1,000,

             substantially                 in the       form          of    Exhibit             C hereto;               and      (ii)     for     Notes            sold        outside               the      United
             States      in offshore                transactions                    in reliance               on    Regulation                   S, one           or more                 Regulation                 S
                                                                                                                    Note"
             global       Notes      (each,   a "Regulation                                  S Global                         and,               together            with            the        Restricted
                                                    Notes"
             Global         Note(s),     "Global    Notes"),                                in definitive,                 fully         registered                form         without                 interest

             coupons,            in     a denomination                        of US$200,000                         or any           amount            in     excess            thereof                which         is an
             integral          multiple            of US$1,000,                      substantially                  in the           form        of    Exhibit            D      hereto.               All        such
             Global         Notes          so executed                     and      delivered             to the          Trustee           or the           Authenticating                            Agent
            pursuant            to clauses              (i)     and        (ii)     of this       subsection                   (c)      shall     be in           an aggregate                       principal
             amount          that       shall       equal        the        aggregate              principal               amount               of the        Notes            that         are        to be issued
             on the       Original              Issue         Date.           The         aggregate             principal                amount             of the        Restricted                    Global
            Notes        and        the     Regulation                 S Global                 Notes         may         from          time      to time            be increased                        or
             decreased            by       adjustments                 made              on the         records           of the          Custodian                for     the            Depositary                or its

             nominee,            as hereinafter                   provided.



                          (d)              Each        Restricted                  Global         Note,            each     restricted       Certificated         Note                                 issued    in
                                                                                                                                   ("                                                                      Note"
             exchange             for      interests            in the            Restricted            Global            Note     ("Restricted           Certificated                                     Note")
             shall      bear      the      legends             as set forth                below,            unless            such      Note          has     been            sold        pursuant                to a
             registration               statement              that        has      been        declared            effective               under           the     Securities                  Act:


                            The         Restricted              Global              Note        shall        bear        the     following              legend             (the           "Securities                    Act
             Legend"
             Legend")             on the           face        thereof:


                            "THIS            NOTE,              THE           PARENT                 GUARANTEE                              AND             THE          SUBSIDIARY
             GUARANTEES                            RELATED                        TO THIS               NOTE              HAVE              NOT BEEN                       REGISTERED
             UNDER              THE          UNITED                   STATES                SECURITIES                          ACT         OF         1933,        AS AMENDED                                     (THE

             "SECURITIES                           ACT"),             AND      ACCORDINGLY,                                          THIS         NOTE,              THE             PARENT
             GUARANTEE                          AND           THE           SUBSIDIARY    GUARANTEES                                                     MAY NOT                           BE OFFERED,
             SOLD,          PLEDGED                     OR OTHERWISE                                    TRANSFERRED                               EXCEPT                   AS             SET FORTH    IN
             THE        FOLLOWING                             SENTENCE.                      BY         ITS     ACQUISITION                             HEREOF,                       THE HOLDER
                                                                                                                                                                                        BUYER"
             (1)     REPRESENTS                         THAT               (A)       IT    IS    A      "QUALIFIED                          INSTITUTIONAL                                                                (AS
             DEFINED                  IN     RULE             144A           UNDER                THE           SECURITIES                        ACT)             OR          (B)        IT      IS
             ACQUIRING                       THIS         NOTE               IN      AN OFFSHORE                                TRANSACTION                                IN        COMPLIANCE
             WITH         REGULATION                              S    UNDER                 THE             SECURITIES                         ACT,         (2)     AGREES                       THAT              IT
             WILL         NOT WITHIN                            THE          TIME           PERIOD                  REFERRED                          TO IN          RULE                  144(D)             UNDER
             THE        SECURITIES                        ACT          AS IN              EFFECT                WITH             RESPECT                     TO      SUCH                  TRANSFER,
             RESELL              OR OTHERWISE                                     TRANSFER                    THIS             NOTE             EXCEPT                   (A)         IF     SUCH
             PURCHASER     IS AN INITIAL     INVESTOR,      (I) TO ROLTA       INDIA   LIMITED     (THE
             "COMPANY"
             "COMPANY")     OR  ANY    SUBSIDIARY       THEREOF;     (II) INSIDE     THE   UNITED
             STATES    TO A QUALIFIED     INSTITUTIONAL          BUYER     IN COMPLIANCE          WITH
             RULE           144A           UNDER                THE           SECURITIES                        ACT;            (III)       OUTSIDE                  THE              UNITED                      STATES
             IN      AN OFFSHORE                          TRANSACTION                                   IN    COMPLIANCE                               WITH               RULE                 904       UNDER
             THE        SECURITIES                        ACT          (IF         AVAILABLE);                           OR       (IV)      PURSUANT                            TO THE
             EXEMPTION                        FROM              REGISTRATION                                  PROVIDED                      BY RULE                       144        UNDER                    THE
             SECURITIES                      ACT          (IF     AVAILABLE);                             (B)       IF     SUCH             PURCHASER                                IS     A
             SUBSEQUENT                            INVESTOR                        OF AN           INTEREST                        IN     THE          RESTRICTED                                GLOBAL



                                                                                                                   33
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                      Main Document    Page 123 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




            NOTE,         AS        SET         FORTH             IN         (A)        ABOVE             AND,          IN     ADDITION,              PURSUANT                     TO ANY
             OTHER            AVAILABLE                          EXEMPTION                          FROM          THE          REGISTRATION
             REQUIREMENTS                               UNDER                THE         SECURITIES                     ACT         (PROVIDED                THAT            AS A
             CONDITION                         TO THE            REGISTRATION                              OF TRANSFER                      OF ANY            OF THE           NOTES,
             THE        PARENT                  GUARANTEE                           OR THE               SUBSIDIARY                  GUARANTEES                      OTHERWISE
             THAN         AS DESCRIBED                             IN        (A)(I),          (A)(II)        OR     (A)(III)        ABOVE             OR     (C)    BELOW,                  THE
             ISSUER,           THE             PARENT             GUARANTOR,                               THE      SUBSIDIARY              GUARANTORS,       THE
             TRUSTEE,               THE           PAYING                 AGENT,   THE TRANSFER                                       AGENT,   OR  THE   REGISTRAR
             MAY,   IN          CIRCUMSTANCES                                THAT   ANY OF THEM                                      DEEMS    APPROPRIATE,
             REQUIRE                EVIDENCE                     AS TO COMPLIANCE                                       WITH         ANY        SUCH         EXEMPTION);                         OR
             (C)      PURSUANT                    TO AN            EFFECTIVE                         REGISTRATION                        STATEMENT                   UNDER                  THE
             SECURITIES                        ACT      AND            (3)    AGREES                    THAT       IT        WILL     DELIVER              TO EACH                  PERSON
             TO       WHOM              THIS         NOTE          IS        TRANSFERRED                           A NOTICE                 SUBSTANTIALLY                            TO THE
             EFFECT            OF THIS                  LEGEND.                    IN    CONNECTION                          WITH       ANY          TRANSFER                OF THIS
            NOTE,         INCLUDING                         THE          PARENT                    GUARANTEE                     AND        THE         SUBSIDIARY
             GUARANTEES                          RELATING                      TO THIS                  NOTE,           WITHIN           THE        TIME      PERIOD
             REFERRED                    TO ABOVE,                      THE             HOLDER              MUST             CHECK          THE       APPROPRIATE                           BOX
             SET        FORTH            ON THE REVERSE                                   HEREOF                  RELATING               TO THE            MANNER                  OF
             SUCH        TRANSFER                       AND            SUBMIT                  THIS         CERTIFICATE                     TO THE         TRUSTEE.                   AS
                                                                                                                  TRANSACTION"
            USED         HEREIN,                 THE        TERMS                   "OFFSHORE                                                           AND        "UNITED
             STATES"
                                 HAVE                THE         MEANINGS                          GIVEN          TO THEM               BY REGULATION                          S     UNDER
             THE        SECURITIES                      ACT.           THE          INDENTURE                      CONTAINS                 A PROVISION
             REQUIRING                     THE          TRUSTEE,                    THE            PAYING          AGENT             AND        THE        TRANSFER
            AGENT             TO REFUSE                     TO REGISTER                             ANY           TRANSFER               OF THIS           NOTE           IN
                                                                                                    RESTRICTIONS."
             VIOLATION                     OF THE              FOREGOING


                          Each          Global          Note       (i)       shall       be delivered              by        or on behalf         of the     Trustee         to DTC

             acting      as the         Depositary               or,        pursuant           to DTC's            instructions,            shall     be delivered             by     or on
            behalf       of the          Trustee          on behalf                of DTC            to and       deposited          with      the    Custodian,             and     in either
             case     shall     be registered                  in the         name            of    Cede      &    Co.,       or such       other     name         as DTC           shall

             specify,         and       (ii)    shall     also     bear            a legend             substantially           to the      following         effect:


                          "UNLESS                    THIS        CERTIFICATE                             IS PRESENTED                     BY AN AUTHORIZED
             REPRESENTATIVE                                 OF THE                 DEPOSITORY                      TRUST             COMPANY                 ("DTC")           TO THE
             ISSUER            OR        ITS      AGENT                FOR           REGISTRATION                            OF TRANSFER,                  EXCHANGE                         OR
             PAYMENT,                    AND         ANY          CERTIFICATE                             ISSUED             IS REGISTERED                    IN    THE        NAME
             OF CEDE                &    CO.         OR     IN    SUCH                  OTHER             NAME            AS IS REQUESTED                          BY AN
             AUTHORIZED                         REPRESENTATIVE                                      OF DTC          (AND            ANY       PAYMENT                IS      MADE            TO
             CEDE        &     CO.             OR TO SUCH                     OTHER                 ENTITY          AS IS REQUESTED                           BY AN
             AUTHORIZED                         REPRESENTATIVE                                      OF DTC), ANY                    TRANSFER,                 PLEDGE                OR
             OTHER            USE          HEREOF                FOR          VALUE                 OR OTHERWISE                         BY OR TO ANY                        PERSON               IS
             WRONGFUL                          INASMUCH                      AS         THE        REGISTERED                    OWNER              HEREOF,             CEDE           &     CO.,
             HAS        AN     INTEREST                     HEREIN.


                          THIS            SECURITY                     IS    A GLOBAL                      NOTE           WITHIN            THE      MEANING                 OF THE
             INDENTURE                         HERE1NAFTER                              REFERRED                  TO AND            IS REGISTERED                       IN     THE
            NAME              OF A DEPOSITARY                                  OR A NOMINEE                             THEREOF.               THIS        SECURITY                   MAY


                                                                                                             34
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                   Desc
                                                                 Main Document    Page 124 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




            NOT         BE EXCHANGEABLE                                             IN     WHOLE                    OR      IN       PART               FOR        A SECURITY
             REGISTERED,                         AND            NO TRANSFER                                OF THIS                   SECURITY                      IN         WHOLE                OR        IN       PART
             MAY   BE REGISTERED,     IN THE NAME     OF ANY PERSON      OTHER    THAN                                                                                                                       SUCH
             DEPOSITARY      OR A NOMINEE    THEREOF,     EXCEPT   IN THE LIMITED
                                                       INDENTURE."
             CIRCUMSTANCES        DESCRIBED   IN THE


                           Global             Notes        may           be deposited                     with        such        other          Depositary                    that      is a clearing

             agency         registered             under           the        Exchange                  Act      as the          Issuer          may            from          time      to time          designate
             in writing             to the       Trustee,              and      shall         bear        such         legend             as may           be appropriate.



                          (e)            If     at any          time      the        Depositary                  notifies            the     Issuer             that      it is unwilling                    or unable
             to continue             as Depositary                      for     such          Global             Notes          or if at any                time         the      Depositary                  shall         no
             longer       be a clearing                  agency               registered                under         the       Exchange                  Act,         the      Issuer         shall        appoint               a
             successor             Depositary               with         respect             to such             Global           Notes.           If     (i)     a successor                  Depositary                   for
             such       Global         Notes            is not         appointed                  by    the      Issuer          within           90      days          after         the     Issuer         receives
             such       notice         or becomes                 aware             of     such         ineligibility,                or (ii)           an Event               of Default               has
             occurred            and      is continuing                   with           respect          to the          Notes,           the     Issuer          will         execute,              and       the
             Trustee        or an Authenticating           Agent,    upon    receipt     by the Trustee     or an Authenticating
                                 Officers'
            Agent         of an                Certificate       of the  Issuer    directing    the authentication     and delivery

             thereof,        will       authenticate                   and         deliver,            Certificated                  Notes         (which              may           bear      the      Securities
            Act       Legend)           in      any      authorized                  denominations                         in    an aggregate                     principal                 amount           equal          to
             the     principal          amount             of     such         Global              Notes            in exchange                  for       such         Global              Notes.       Persons

             exchanging                interests           in the         Global              Notes           for     Certificated                 Notes            will        be required                  to
            provide          to the           Registrar,            through                the     relevant               clearing           system,              written              instructions               and
             other      information                   required            by       the      Issuer          and       the       Registrar               to complete,                    execute             and
             deliver       such         Certificated                Notes.



                           (f)           Global            Notes          shall          in all        respects             be entitled                 to the          same           benefits          under             this
             Indenture             as Certificated                     Notes          authenticated                       and     delivered                hereunder.



                          (g)            The       Person              in whose               name            any      Note          is registered                  at the            close       of business                    on

             any      Interest         Record            Date          with         respect            to any          Interest            Payment                Date          shall         be entitled              to
             receive        the      interest,           if any,          payable                 on    such         Interest             Payment                Date         notwithstanding                         any
             transfer        or exchange                   of     such         Note          subsequent                   to the          Interest              Record           Date         and       prior         to
             such       Interest        Payment                  Date.


                           Section              2.05.           Registration,                     Transfer             and        Exchange.                      The       Notes            are      issuable              only
             in registered              form.           The        Issuer           will         keep         at the office                or agency                   to be maintained                         for    the
                                                                                                              "Registrar"                                                     "Register"
            purpose          as provided                  in      Section            4.02          (the       "Registrar"),                      a register              (the "Register")                         in

             which,        subject            to such            reasonable                 regulations                   as it may              prescribe,                  it will        register,           and        will
             register       the      transfers             of,     Notes            as provided                     in this       Article            2.         Deutsche               Bank          Trust

             Company               Americas              has       been            appointed               as the          initial         Registrar.                  The       name             and    address              of
             the     registered           holder           of     each         Note           and       the      amount              of    each         Note           will      be recorded                    in the
             Register.             Such         Register            shall          be in written                    form         in the       English              language                  or in any            other
             form       capable           of being              converted                  into        such      form           within           a reasonable                    time.            Such       Register
             shall      be open           for     inspection                  by     or on behalf                    of the          Trustee              during           normal             business            hours




                                                                                                                     35
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                   Main Document    Page 125 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




             upon       prior            written          request.              The         Registrar             shall           provide                a copy          of the         updated             Register

             every       quarter                 to the        Issuer.


                              Upon              due      presentation                   for       registration                   of transfer                of     any      Note,         the     Issuer               shall
             execute               and     the        Trustee              or an Authenticating                                 Agent          shall        authenticate                  and         deliver               in the
            name         of the            transferee                 or transferees                  a new             Note            or Notes              in authorized                    denominations
             for     a like         aggregate                  principal              amount.


                              A      Holder             may          register           the       transfer            of     a Note            only         by     written             application                  to the
             Registrar               stating            the        name         of the        proposed                 transferee                  and      otherwise                  complying                  with          the
             terms       of this            Indenture.                     No      such         registration                    of transfer               shall      be      effected            until,           and         such
             transferee               shall        succeed                 to the       rights        of       a Holder                 only        upon,          final      acceptance                    and
            registration                  of the         transfer             by      the       Registrar               in the          Register.                 Prior       to the          registration                    of       any
             transfer          by         a Holder                 as provided                herein,           the        Issuer,          the       Trustee              and     any        agent          of     any           of
             them       shall            treat     the        Person            in whose              name            the        Note          is registered                 as the           owner            thereof              for
             all    purposes               whether                 or not         the     Note        shall          be overdue,                     and         neither          the     Issuer,           the         Trustee,
            nor       any          such      agent            shall        be affected               by        notice            to the        contrary.                 Furthermore,                     any          Holder
             of     a Global              Note          shall,        by     acceptance                   of     such           Global             Note,          agree       that       transfers                of
            beneficial                interests               in    such        Global            Note          may         be effected                    only      through              a book-entry
             system           maintained                      by     the     Depositary,                   Euroclear                 and        Clearstream                      and     that        ownership                      of      a
            beneficial                interest            in the           Note         shall       be required                    to be reflected                       in a book              entry.            At        the
             option           of    such          Holder,             Notes           may         be exchanged                       for       other          Notes          of    any        authorized
             denomination                        and      of       a like        aggregate                principal                amount,                upon       surrender                 of the          Notes              to be
             exchanged                   to the         Registrar.                 When            Notes          are        presented                   to the      Registrar                with        a request                    to
            register           the        transfer             or to exchange                      them          for        an equal               principal               amount             of Notes                 of     other

             authorized                  denominations,                         the      Registrar               shall          register            the     transfer              or make             the      exchange
             as requested                   if the        requirements                      for      such        transactions                       set forth            herein          are     met.           To          permit
            registrations                   of transfers                   and        exchanges,                 the       Issuer           and          each      Note           Guarantor                 shall           execute
             and      the      Trustee             or an Authenticating                               Agent                shall        authenticate                  Notes             at the        Registrar's
            request.



                              Every              Note         presented               or surrendered                        for     registration                   of transfer                or for          exchange
             shall      (if        so required                 by     the       Issuer          or the         Registrar)                 be duly                endorsed,              or be         accompanied

             by      a written             instrument                  of transfer                 duly        executed,                 by        the     Holder           thereof            or his          attorney
             duly       authorized                    in writing                in a form            satisfactory                    to the          Issuer          and         the     Registrar.


                              The         Issuer          may          require           payment                of      a sum            sufficient               to cover              any     tax       or other
             governmental                        charge             that     may         be imposed                    in connection                       with       any         exchange                or
             registration                 of transfer                 of Notes              (other         than         any        such            transfer         taxes          or other            similar
             governmental                        charge             payable             upon        exchanges).                      No        service             charge          to any            Holder                 shall        be
             made        for        any          such     transaction.


                              The         Issuer          shall        not        be required                  to exchange                     or register                 a transfer            of     (1)       any         Notes
             for     a period              of     15 days             immediately                    preceding                    the      first         mailing           of notice             of redemption                              of
            Notes           to be redeemed                           or (2)        any        Notes            called           or being             called          for     redemption.




                                                                                                                           36
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                           Main Document    Page 126 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                              All        Notes            issued             upon           any       transfer                   or exchange                     of Notes                 shall           be valid              obligations
             of the       Issuer,              evidencing                     the         same           debt          and            entitled           to the            same          benefits               under           this

             Indenture,              as the               Notes             surrendered                    upon                 such          transfer           or exchange.


                              Claims                against             the       Issuer            for        the         payment                  of principal                   of,     premium,                       if any,          or
             interest          on the            Notes               will        become              void             unless              presentation                      for     payment                    is made               as
             required              in this           Indenture                   within             a period                    of     six      years.


                               Section               2.06.             Book-entry                    Provisions                         for       Global              Notes.              (a)      Each            Restricted
             Global           Note         initially                 shall         (i)     be registered                             in the       name           of        a nominee                    of the            Depositary,

             (ii)    be delivered                     to the            Custodian                    on behalf                       of the         Depositary                     and         (iii)        bear       the       Securities
            Act       Legend.                  Each             Regulation                   S Global                      Note           initially            shall         (i)    be registered                         in the           name
             of     a nominee                  for        the        Depositary                   and          (ii)        be delivered                       to the         Custodian                      on behalf                of the

             Depositary.                   Interests                  in the             Regulation                        S Global               Notes              may         be held               by      any        member                 of,
             or participants      in,                      the        Depositary,                    including                        Euroclear                 and         Clearstream                        (collectively,                     the
                         Members"
             "Agent      Members").


                              Agent             Members                      shall         have           no      rights              under            this     Indenture                  with             respect             to any
             Global           Note         held            on their              behalf             by     the         Depositary,                       or the            Custodian,                    or under                the       Global

            Notes,           and         the        Depositary                    may         be treated                        by      the      Issuer,             the     Trustee               and         any         agent           of     any
             of them            as the              absolute                owner           of      such              Global              Note          for     all        purposes                whatsoever.

            Notwithstanding                               the        foregoing,                  nothing                   herein              shall         prevent             the      Issuer,              the     Trustee               or any
             agent       of        any     of them,                   from           giving           effect                to any             written           certification,                        proxy           or other
             authorization                     furnished                    by     the      Depositary                          or impair,                   as between                   the          Depositary                    and        its
            Agent         Members,                        the        operation               of      customary                         practices                governing                  the          exercise             of the             rights
             of     a Holder              of        any      Global              Note.



                          (b)                  Except                as provided                    in     Section                    2.07,        transfers                of     a Global                 Note           shall       be
             limited           to transfers                     of     such          Global              Note              in whole,                   but     not         in part,         to the             Depositary,                      its
             successors                  or their            respective                    nominees.                        Interests                  of beneficial                     owners                in a Global                   Note

             may        be transferred,                          and        transfers               increasing                        or decreasing                        the      aggregate                   principal                  amount
             of     Global          Notes             may            be conducted                         only             in        accordance                 with         the         rules          and        procedures                     of
             the     Depositary                     and,         to the          extent             relevant,                    the      provisions                  of     Section                   2.07.         In     addition,
             Certificated                 Notes              shall          be transferred                            to all          beneficial                owners                 in exchange                     for       their
             beneficial              interests                  in    any        Restricted                    Global                 Note          or Regulation                         S Global                   Note,
             respectively,                     only        under             the         circumstances                               set forth           in     Section                2.04(e).



                             (c)               Any         beneficial                     interest             in one                of the            Global          Notes             that          is transferred                      to a
             Person           who         takes            delivery                in the           form              of    an interest                      in the         other         Global               Note          will,         upon

             transfer,             cease            to be an interest                         in     such              Global                Note        and         become               an interest                     in the           other
             Global           Note         and,           accordingly,                       will         thereafter                      be     subject             to all        transfer                 restrictions,                  if any,
             and       other        procedures                        applicable                  to beneficial                           interests             in    such          other              Global          Note            for       as

             long       as it remains                      such             an interest.



                          (d)                  In     connection                     with           the        transfer                of      an entire              Restricted                   Global             Note            or
             Regulation                  S Global                    Note        to beneficial                         owners                  pursuant               to     Section              2.06(b),                the      Restricted
             Global           Note         or Regulation                            S Global                   Note,             as the           case         may          be,        shall           be deemed                   to be




                                                                                                                                     37
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                            Desc
                                                                             Main Document    Page 127 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             surrendered                 to the            Trustee             for        cancellation,                       and         the     Issuer            shall             execute,          and      the      Trustee
             or an Authenticating                                Agent           shall           authenticate                      and          deliver,            to each               beneficial              owner
             identified            by     the        Depositary                      in        exchange                 for     its beneficial                      interest              in    such          Restricted
             Global        Note          or Regulation                          S Global                    Note,            as the         case         may             be,     an equal              aggregate
            principal             amount               of       Certificated                    Notes             of     authorized                    denominations.



                           (e)            Any             Certificated                     Note         delivered                    in    exchange                      for     an interest              in a Restricted
             Global        Note          pursuant                  to     Section                2.06(b)               or (d)          shall,          except              as otherwise                  provided                by
             Section         2.07(d),               bear          the        legends              in accordance                           with         Section                 2.07(d).



                           (f)            The             registered             holder                of     a Global                 Note            may          grant             proxies          and      otherwise
             authorize             any        Person,              including                    Agent             Members                  and         Persons                 that       may        hold        interests
             through         Agent             Members,                       to take            any         action            which             a Holder                  is entitled               to take          under           this
             Indenture             or the           Notes.


                            Section             2.07.                Special               Transfer               Provisions.                      Unless                 and         until      the     Securities               Act
             Legend          is removed                        from          a Certificated                       Note          or Restricted                        Global              Note          pursuant            to
             Section         2.07(d)             below,                 the    following                     additional                   provisions                     shall         apply         to the          proposed

             transfer,           exchange                   or replacement                         of       Certificated                    Notes             or,        to the          extent         relevant           to the

             Trustee,            the     Paying                and       Transfer                Agent,                the     Registrar                 or the            Depositary,                   any         beneficial
             interest       in     a Global                    Note:



                           (a)            Transfers                     to Qualified                    Institutional                      Buyers.                  The          following               provisions               shall

             apply        with         respect              to the         registration                     of      any        proposed                 transfer                 of     a Note          (or     interest          in a
             Global        Note)          to a QIB:



                                                    (i)              The       Registrar                    shall           register            the     transfer                 of     any      Certificated                 Note

                            containing                     the       Securities                  Act        Legend               if (x)          the     requested                     transfer          is after          the        time
                            period            referred                 to in Rule                 144        under             the        Securities                 Act         as in effect                 with      respect              to
                            such         transfer                or (y)         such            transfer               is being            made              by     a proposed                    transferor              who          has
                            checked                 the        box       provided                 for        on the            form         of Note                 stating,             or has         otherwise
                            advised             the            Issuer,         the        Paying             and            Transfer              Agent             and          the     Registrar              in writing,
                            that        the     sale           has       been         made             in     compliance                        with         the         provisions               of    Rule           144A        to a
                            transferee                    who          has     signed             the        transfer              notice              provided                  for     on the         form           of Note           in

                            substantially                        the     form             of    Exhibit                B.



                                                (ii)                 If the      Note             to be transferred                              is a Certificated                            Note       containing                the
                            Securities                    Act      Legend                 and      the        proposed                    transferee                 is an Agent                     Member              holding
                            such         interest                on behalf                 of    a QIB,                upon          receipt            by        the      Registrar              of     (x)     the
                            documents                       referred            to in           Section                2.07(a)(i)                above             (if     such          transfer            is pursuant                to
                            clause            (y)         of     Section             2.07(a)(i)                  above)              and         (y)     instructions                     given         in     accordance
                            with         the        Depositary's                      and         the        Registrar's                   procedures,                         the      Registrar              shall      reflect            on
                            its books                and         records              the        date        of        such        transfer             and         an increase                   in the         principal
                            amount              of the             Restricted                   Global              Note           in an amount                          equal          to the         principal            amount
                            of the            Certificated                    Note             to be transferred                           and         the        Paying               and      Transfer              Agent           shall
                            cancel            the         Certificated                    Note          so transferred.




                                                                                                                              38
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                          Main Document    Page 128 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                        (iii)                Subject              to the              rules         and        procedures                  of the            Depositary,                     if the
                         proposed               interest              to be transferred                             is an interest                   in the            Restricted                   Global             Note,            (x)
                         such       transfer               may         be     effected                 only         through             the         book-entry                  system                maintained                      by
                         the     Depositary                   in compliance                            with         the        applicable                 provisions                     of the        Securities                  Act
                         Legend          and          (y)        the     transferee                    is required                   to hold          such             interest           through               an Agent
                         Member.



                                        (iv)                 Subject              to the              rules         and        procedures                  of the            Depositary,                     an interest                    in
                         the     Regulation                   S Global                 Note            proposed                  to be transferred                           to a QIB                transferee                   shall
                         be required               to be held                    on behalf                    of    such          transferee                through                 Agent            Members                     and
                         upon       receipt            by        the     Registrar                    of      certificates                by        the    transferor                    and        the     transferee                     in

                         substantially                  the        form          of        Exhibit             H,     the        Registrar                shall         reflect           on        its books               and
                         records         the       date          of      such          transfer               and        an increase                  in the            principal                amount                of the
                         Restricted              Global                Note           in    an amount                     equal         to the            principal                 amount             of the
                         beneficial              interest              in the          Regulation                      S Global                Note         to be transferred,                              and         shall
                         decrease            the       Regulation                      S Global                    Note         in a like            amount.



                        (b)           Transfers                  of Interests                     in a Regulation                         S Global                 Note             to Other               U.S.         Persons.
             Subject      to the       rules          and         procedures                      of the           Depositary,                  an interest                    in    a Regulation                        S Global
            Note       proposed         to be transferred                              to any               U.S.         Person           transferee                   shall         be required                   to be held
             on behalf         of   such         other           U.S.         Person              transferee                   through              Agent              Members.



                         (c)          Transfers                  to Non-U.S.                      Persons.                     The      following                  provisions                    shall          apply            with
             respect      to registration                    of transfers                    of       a Note             (or     interest            in a Global                     Note)           to a Non-U.S.
             Person:



                                           (i)               The         Registrar                    shall         register           the      transfer                of    any         Certificated                   Note

                         containing               the        Securities                    Act        Legend              to a Non-U.S.                       Person                upon            receipt            by       the
                         Registrar              from         the        transferor                    of     a transfer               notice          provided                 for        on the            form         of Note
                         or in      substantially                      the       form            of    Exhibit              B.



                                         (ii)                If the          proposed                      transferor                is an Agent                  Member                  holding               a beneficial
                         interest        in the             Restricted                     Global            Note,             upon       receipt            by        the      Registrar                  of     (x)       a
                         certificate             by        the     transferor                    in    substantially                    the         form          of     Exhibit             G       and        (y)
                         instructions                 in     accordance                      with           the      Depositary's                     and         the        Registrar's                   procedures,
                         the     Registrar                 shall       reflect              on        its books                and     records             the         date         of    such         transfer                 and        a
                         decrease            in the           principal                    amount              of the           Restricted                 Global              Note         in       an amount                    equal
                         to the       principal                  amount               of the           beneficial                 interest            in the            Restricted                   Global             Note           to
                         be transferred,                     and         shall         increase                the        Regulation                  S Global                 Note            in    a like            amount.



                                        (iii)                If the          proposed                      transferor                is a holder              of        a Certificated                      Note            and         the
                         proposed               transferee                  is an Agent                      Member,                  upon          receipt             by     the        Registrar                of the
                         documents                 required                 by    Section                   2.07(c)(i)                above          and       instructions                         given         in
                         accordance                with            the       Depositary's                          and      the       Registrar's                  procedures,                       the     Registrar
                         shall      reflect           on      its books                    and        records             the      date        of     such         transfer               and        an increase                      in
                         the     principal              amount                of the             Regulation                     S Global              Note,             as the           case        may          be,       in    an
                         amount          equal              to the          principal                  amount              of the         Certificated                       Note          to be transferred,




                                                                                                                      39
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                   Main Document    Page 129 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                 and           the      Paying           and      Transfer              Agent                shall         cancel          the        Certificated                     Note          so
                                 transferred.



                                                       (iv)              Subject          to the           rules         and         procedures                   of the            Depositary,                     an interest                in
                                 the          Regulation                 S Global              Note          shall           be required                   to be held                through                  Agent
                                 Members.



                                (d)                  Securities           Act         Legend.              Upon              the         registration                 of transfer,                 exchange                  or
            replacement                           of Notes           bearing             the     Securities                    Act         Legend,               the        Registrar                 shall        deliver          only
            Notes           that              bear       the      Securities             Act      Legend                unless              (i)     the        requested              transfer,                exchange                 or
            replacement                           is after         the     time         period         referred                to in Rule                  144         under          the        Securities                 Act      as in
             effect         with              respect           to such           transfer,            exchange                     or replacement                          and      the         transferee                 is not        an
            Affiliate                  of the            Issuer       and       has      not      been         an Affiliate                        for     three            months           prior            to    such

             transfer,                 (ii)       is made           in connection                     with         a transfer                 under             sub-clause                 (i)     of       Section           2.07(c)
             above              or (iii)             there      is delivered                to the           Registrar                   an Opinion                    of    Counsel                  reasonably
             satisfactory                       to the         Issuer          to the       effect          that        neither              such          legend            nor      the        related             restrictions
             on transfer                       are     required            in order            to maintain                     compliance                       with         the     provisions                     of the

             Securities                     Act.         Upon         the       registration                 of transfer,                    exchange                  or replacement                          of Notes              not

            bearing               the          Securities             Act        Legend,              the      Registrar                   shall         deliver             Notes          that        do not             bear      the
             Securities                     Act        Legend.



                                (e)                  General.             By      its    acceptance                     of     any         Note          bearing              the     Securities                    Act      Legend,
             each         Holder                  of     such      a Note             acknowledges                       the         restrictions                 on transfer                    of     such         Note         set
             forth         in this              Indenture                and     in the         Securities                   Act          Legend               and      agrees            that         it will        transfer
             such         Note                only       as provided                  in this         Indenture.                     The          Registrar              shall        not        register             a transfer               of

             any      Note              unless             such      transfer            complies               with               the     restrictions                  on transfer                   of     such         Note         set
             forth         in this              Indenture.                In     connection                  with            any         transfer           of Notes,                each          Holder                agrees          by
             its     acceptance                        of the       Notes         to furnish                 the     Registrar                    or the         Issuer            such          certifications,                    legal

             opinions                  or other               information                as either             of them                   may        reasonably                     require             to confirm                 that
             such         transfer                   is being        made             pursuant             to an exemption                               from,          or a transaction                           not      subject

             to,     the        registration                    requirements                   of the          Securities                   Act;         provided                  that     the         Registrar              shall
             not      be required                        to determine                   (but     may          rely           on      a determination                          made           by        the     Issuer          with
             respect             to)          the      sufficiency               of     any      such         certifications,                        legal           opinions              or other                information.


                                 The           Registrar             shall        retain         copies            of        all     letters,            notices            and       other           written
             communications                                  received           pursuant              to     Section                 2.06          or this        Section             2.07            in accordance
             with         its     customary                     procedures.                    The      Issuer               shall         have          the     right         to inspect                   and      make           copies
             of     all    such               letters,         notices          or other             written            communications                                 at any         reasonable                     time         upon
             the      giving                  of reasonable                   written          notice          to the              Registrar.



                                 (f)                 The       Trustee,          the      Paying             and        Transfer                   Agent          and         the     Registrar                    shall      have           no
             obligation                       or duty          to monitor,                determine                  or inquire                    as to compliance                          with             any     restrictions
             on transfer                       imposed             under         this       Indenture                or under                  applicable                   law      with         respect                to any
             transfer              of         any      interest          in     any      Note          (including                    any          transfers            between               or among                      Depositary
            participants                        or beneficial                  owners            of    interests                   in any           Global             Note)         other            than          to require

             delivery                  of      such        certificates               and      other          documentation                              or evidence                  as are            required              by,        and
             to do         so if and                   when         expressly               required               by        the     terms           of,       this      Indenture,                    and         to examine




                                                                                                                              40
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                              Main Document    Page 130 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             the     same          to determine                       substantial                  compliance                     as to form                  with         the       express             requirements
            hereof.


                              Section               2.08.           Mutilated,                   Defaced,                Destroyed,                        Stolen         and        Lost      Notes.              (a)        The
             Issuer         shall         execute               and       deliver           to the          Trustee               Certificated                      Notes         in     such         amounts                 and         at
             such      times            as to enable                    the        Trustee           to fulfill             its        responsibilities                        under         this        Indenture                 and
             the     Notes.



                            (b)                In     case        any        Note          shall         become             mutilated,                      defaced            or be apparently

             destroyed,                 lost        or stolen,               upon          the     request            of the             registered                 holder            thereof,            the      Issuer            in its
             discretion             may             execute,              and,        upon          the     written               request              of Authorized                        Officers              of the

             Issuer,         the        Trustee             or an Authenticating                                 Agent             shall         authenticate                     and        deliver,             a new            Note

            bearing            a number                   not      contemporaneously                                  outstanding,                         in exchange                   and        substitution                    for

             the     mutilated                 or defaced                 Note,            or in lieu            of       and          substitution                  for       the     Note           so apparently

             destroyed,                 lost        or stolen.               In     every          case      the         applicant               for         a substitute                Note            shall         furnish            to
             the     Issuer,         the         Note          Guarantors                   and      the       Trustee,                  and         any         agent         of the        Issuer,             the     Note
             Guarantors                  or the           Trustee             such          security             and/or            indemnity                      as may          be required                     by     each            of
             them       to indemnify                        and         defend             and      to     save          each          of them               harmless                and,      in     every            case         of

             destruction,                 loss         or theft,             evidence               to their             satisfaction                      of the         apparent             destruction,                       loss        or
             theft     of     such         Note           and         of the          ownership                  thereof.                Upon              the     issuance             of     any        substitute

            Note,        such           Holder,              if    so requested                    by      the     Issuer,               the     Note             Guarantors                 or the          Trustee,                or

             any      agent         thereof,              will        pay          a sum          sufficient               to cover                  any         stamp         duty,         tax      or other
             governmental                       charge             that       may          be imposed                    in relation                  thereto              and       any      other         expenses

             (including              the         fees       and         expenses                 of the      Trustee                   or its         agent(s))             connected                    with          the
            preparation                   and         issuance               of the         substitute                Note.             The          Trustee              is hereby            authorized,                    in

             accordance                   with         and        subject            to the         foregoing                  conditions                    in this           clause          (b),       to authenticate
             and      deliver,             or cause               the        authentication                    and         delivery                  of,     from          time        to time,            Notes             in

             exchange               for        or in lieu             of Notes,                  respectively,                    which              become               mutilated,                defaced,
             destroyed,                 stolen          or lost.             Each          Note          delivered                in     exchange                   for     or in lieu              of     any         Note          shall

             carry      all       the      rights          to principal,                    premium                (if     any),             interest             (including                rights         to accrued                     and
            unpaid            interest              and      Additional                    Amounts)                which                were          carried             by      such       Note.



                            (c)                Mutilated                or defaced                  Certificated                       Notes          must          be      surrendered                    before
            replacements                       will       be issued.                  In     the     event            any         such         mutilated,                  defaced,               destroyed,                  lost        or
             stolen         certificate                has        become              or is about                 to become                     due          and      payable,               the      Issuer            in its
             discretion             may,              instead           of        issuing          a new         certificate,                   pay          such         Notes.


                              Section               2.09.           Further                Issues.          The           Issuer             may,           from          time       to time,             without              notice
             to or the            consent              of the           Holders,                 create      and          issue             Additional                Notes            having             the      same            terms
             and      conditions                    as the         Notes            (including               the         benefit             of the          Note          Guarantees                     and      the

             Collateral)                in all         respects               (or     in all        respects              except               for     the        issue        date,         issue        price          and         the
             first     interest            period            and,         to the           extent         necessary,                    certain             temporary                  securities                law         transfer

             restrictions)                 so that             such       Additional                     Notes           may           be consolidated                           and        form         a single             class
             with      the        previously                   outstanding                   Notes          and          vote          together               as one           class         on     all     matters               with
             respect          to the           Notes;             provided              that        the     issuance                   of     any          such      Additional                    Notes          is permitted
             under        Section                4.05        and        the        other         provisions                of this             Indenture                  and        that     any         such
             Additional                 Notes           will        not       be issued              under            the         same          CUSIP,                ISIN           or other             identifying



                                                                                                                          41
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                          Main Document    Page 131 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




             numbers             as the          outstanding                     Notes               unless          such      Additional                Notes             are      fungible              with        the

             outstanding                Notes           for        U.S.         federal               income           tax     purposes.


                            In    addition,                  the     issuance                   of     any     Additional               Notes        by        the         Issuer         will       be       subject            to
             the    following               conditions:



                           (a)             all       obligations                 with            respect            to the      Additional                Notes             will         be      secured            and
             guaranteed               under            this        Indenture,                   the      Note         Guarantees             and         the     Security                  Documents                    to the
             same        extent          and         on the          same            basis            as the        Notes        outstanding                on the               date         the      Additional
            Notes          are    issued;


                           (b)             on the             issue        date         of       any         Additional           Notes,           the     Issuer             will         lend        the       proceeds
             of the        offering              of the        Additional                       Notes          to a Subsidiary                   Guarantor                   pursuant                to an

             Intercompany                      Loan           and      each           relevant                Subsidiary            Guarantor                  is permitted                      to Incur            the
             Indebtedness                  represented                     by        such            additional             borrowings              under                 Section          4.05;


                           (c)            the         Parent          Guarantor                       and      the     Issuer      have          delivered                  to the         Trustee             an
             Officers'
                                 Certificate,                  in form               and             substance            reasonably              satisfactory                     to the           Trustee,

             confirming                 that      the        issuance                of the            Additional              Notes        complies                 with          this       Indenture;                   and



                           (d)            the         Parent          Guarantor                       and      the     Issuer      have          delivered                  to the         Trustee             one         or

             more        Opinions                of     Counsel,                in      form            reasonably              satisfactory               to the            Trustee,               confirming,

             among          other         things,             that     the        issuance                   of the     Additional                Notes          does            not       conflict            with

             applicable             law          and     that,        after          giving              effect        to the      issuance              of the             Additional                 Notes           and

             any    transactions                     related          thereto,                  the     Lien         or Liens         created            under             the      Security              Documents,
             as amended,                  extended,                  renewed,                   restated,             supplemented                  or otherwise                         modified              or

             replaced            pursuant               to    such         transaction,                       are    valid      and      perfected               Liens             not        otherwise                subject
             to any        limitation,                 imperfection                        or new             hardening            or preference                      period,              in equity              or at law,
             that    such        Lien          or Liens              were            not        otherwise              subject          to immediately                           prior         to the         issuance                of
             such     Additional                  Notes              and        such            amendment,                   extension,            renewal,                  restatement,
             supplement,                 modification                      or replacement.


                            Section              2.10.              Cancellation                        of Notes;            Disposition                 Thereof                   All        Notes       .surrendered
                                                                                                                                                                                                            surrendered
             for    payment,              redemption,                      registration                      of transfer           or exchange,                      if     surrendered                   to the           Issuer
             or any        agent          of the         Issuer            or the               Trustee,            shall     be delivered                 to the            Registrar                 for

             cancellation;                and         no Notes                  shall           be issued             in lieu      thereof           except                as expressly                   permitted                   by
             any     of the        provisions                      of this        Indenture.                    The         Registrar            shall     dispose                 of     canceled               Notes
             held     by     it in accordance                         with           its        customary               procedures,                and      (upon                the      written            request             of
             the    Issuer)         deliver             a certificate                      of        disposition             to the      Issuer.           If the            Issuer            shall         acquire             any
             of the      Notes,            such         acquisition                     shall          not     operate          as a redemption                            or satisfaction                    of the
             indebtedness                 represented                      by        such            Notes        unless        and      until      the        same           are        delivered               to the
             Registrar            for     cancellation.


                            Section              2.11.              Open         Market                 Purchases               and      Cancellation                        of Notes.                 The       Issuer           or

             any    Note          Guarantor                   may         purchase                    Notes          in the     open        market             or by             tender          or by         any         other
             means         at any          price,            so long             as such                acquisition             does      not       otherwise                    violate            the      terms          of
             this    Indenture.                All      Notes             that        are        purchased                  or otherwise             redeemed                      by     the       Issuer          will         be




                                                                                                                        42
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                       Main Document    Page 132 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




             cancelled            and        any        Notes           purchased                or otherwise                      redeemed                    by      the        Issuer           or any           Note
             Guarantor             will         not      be reissued                  or resold                 to any          Person             other         than            the     Issuer          or a Note
             Guarantor.


                             Section            2.12.             CUSIP,             ISIN           or     Common                  Code            Numbers.                      The        Issuer         in issuing              the
                                                                                                               Code"
            Notes         may         use       "CUSIP,                 ISIN         or Common                                         numbers                 (if     then        generally                  in use),         and,
             if    so, the       Trustee               and the            Paying           and       Transfer                  Agent          shall        use         for       the        Notes         "CUSIP,
                                                        Code"
             ISIN       or Common                                         numbers           in notices                    of redemption                        as a convenience                               to Holders;
            provided             that       any         such          notice         may       state            that      no     representation                        is made                as to the
             correctness               of      such       numbers                either         as printed                     on the        Notes             or as contained                          in any         notice
             of    a redemption                   and          that     reliance            may           be placed                only         on the               other        identification                     numbers
            printed          on the            Notes,           and       any        such      redemption                        shall       not      be       affected                by     any        defect            in or
             omission            of      such          numbers.                The      Issuer            will         promptly              notify            the         Trustee         and           the     Paying
                                                                                                                                                                                        Code"
             and     Transfer               Agent          of       any      change            in the            "CUSIP,                 ISIN        or Common                                           numbers.


                                                                                                          ARTICLE                      3

                                                                                                          REDEMPTION


                             Section            3.01.            Redemption                   for         Taxation                Reasons.                 (a)        The         Notes            may         be

             redeemed,                at the       option              of the        Issuer          or a Surviving                         Person             with          respect              to the Issuer,    as a
                                                                                                                                           days'                                                     days'
             whole         but    not        in part,            upon          giving          not        less         than      30                      nor         more          than           60         notice   to
             the     Holders            and       the      Trustee              (which           notice                shall     be irrevocable),                            at a redemption                         price
             equal      to       100%          of the           principal             amount               thereof,              together             with            accrued               and        unpaid          interest

             (including               any      Additional                    Amounts),                   if any,          to the           date      fixed            by     the        Issuer          or the
                                                                                                                                                                                                            Date"
             Surviving            Person,               as the          case         may       be,        for     redemption                      (the      "Tax             Redemption                     Date")              if,
             as a result           of:



                                                  (i)             any        change           in,        or amendment                        to,     the       statutes,               regulations                  or official
                             administrative                      guidance               having             the          force      of      law,          of the         Issuer's              or a Surviving
                             Person's              Relevant                 Taxing          Jurisdiction,                       affecting             taxation;                  or



                                                (ii)              any        change           in the             existing           official             position                regarding                the
                             application                 or interpretation                          of    such           statutes,           regulations                     or official                 administrative
                             guidance               (including                 a holding,                 judgment                 or order               by         a court           of    competent

                             jurisdiction),


                             which           change              or amendment                        becomes                   effective             or,       in the            case        of    an official

            position,            is announced                       (A)      with       respect             to the             Issuer,          on       or after            the       Original               Issue        Date,
             or (B)       with        respect             to a Surviving                    Person                organized                 or resident                    for     tax       purposes               in a
            jurisdiction                that      is not         the       Issuer's           Relevant                   Taxing             Jurisdiction                     as of the              Original               Issue

             Date,      on       or after          the         date       such        Surviving                  Person            becomes                 a Surviving                       Person,            with
             respect         to any            payment                due      or to become                       due          under        the      Notes,             the        Issuer           or a Surviving

             Person,          as the           case       may          be,     is,    or on the                 next       Interest             Payment                 Date           would            be,     required              to

            pay      Additional                 Amounts,                   and       such       requirement                       cannot             be avoided                    by       the        taking         of
             reasonable               measures                 by      the     Issuer,         Surviving                       Person         or any             Note            Guarantor,                   as the        case

             may       be; provided                     that     no       such        notice             of redemption                      shall          be given                earlier             than     90     days
            prior       to the         earliest           date         on which             the          Issuer           or a Surviving                       Person,                 as the          case     may          be,



                                                                                                                        43
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                        Main Document    Page 133 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             would        be obligated                      to pay         such       Additional                 Amounts                 if a payment                   in respect                 of the           Notes
             were       then        due;        and provided                   further             that     where            any        such        requirement                  to pay             Additional
             Amounts               is due        to taxes              imposed            by       India         or any         political            subdivision                  or taxing                   authority
             thereof         or therein,               the        Issuer        or the         Surviving                Person           shall       be permitted                      to redeem                 the
            Notes        in accordance                        with       the     provisions                hereof            only        if the       rate       of withholding                          or
             deduction              in respect                of which             Additional                Amounts                  are     required                is in excess                 of    20%         (plus
             applicable              surcharge                 and      cess).



                          (b)              Prior         to the         mailing           of       any     notice           of redemption                       of the         Notes          pursuant                to
             Section          3.01(a),           the        Issuer         or a Surviving                    Person,              as the           case      may        be,     will         deliver            to the
             Trustee         at least           30      days         but     not      more          than         60     days         before          a redemption                  date:

                                                                        Officers'
                                                 (i)              an                           Certificate                 stating          that     such        change           or amendment
                            referred            to in          Section          3.01(a)             has     occurred,                describing                 the     facts     related                thereto            and

                            stating         that         such          requirement                  cannot            be    avoided            by     the        Issuer,         a Surviving                     Person
                            or any          Note            Guarantor,                as the         case        may        be,      taking          reasonable                 measures;                     and



                                                (ii)              an Opinion                 of     Counsel             of recognized                     standing              with         respect            to tax
                            matters             of the         Issuer's            or a Surviving                      Person's              Relevant                 Taxing           Jurisdiction,

                            stating          that        the      requirement                     to pay         such       Additional                Amounts                  results         from            such
                            change              or amendment                       referred              to in    Section               3.01(a).


                            The       Trustee               is entitled            to accept               such        certificate             and         opinion             as sufficient
             evidence              of the       satisfaction                 of the          conditions                precedent               described                above,           in which                   event            it
             shall     be conclusive                        and      binding           on the            Holders.


                             Section            3.02.             Optional             Redemption.



                            (a)            On or after                  May        16,       2016,         the     Issuer           may        on     any        one       or more             occasions
             redeem          all     or any            part       of the       Notes,             at the     redemption                     prices         (expressed                  as percentages                           of
            principal              amount)             set forth            below,           plus         accrued            and        unpaid            interest,           if any,          on the           Notes

             redeemed,              to the          applicable                 date      of redemption,                       if redeemed                  during          the     twelve-month
            period        beginning                    on May              16 of the           years        indicated                below,           subject            to the         rights           of holders
             of Notes             on the        relevant               Record          Date          to receive               interest             on the        relevant              Interest               Payment
             Date:


             Year                                                                                                                                                     Redemption                        Price

             2016........................................................................................
                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          105.3750%
             2017........................................................................................
                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          102.6875%



                          (b)              The         Issuer          may       at its        option        redeem               the       Notes,         in whole              but         not        in part,           at

             any     time         prior     to May                16,      2016,        at a redemption                        price         equal         to    100%           of the         principal
             amount          of the         Notes             redeemed                plus        the     Applicable                  Premium                as of,        and     accrued                    and
            unpaid          interest,           if any,            to the       redemption                  date.



                            (c)            At      any        time       and       from           time     to time            prior         to May              16,    2016,           the     Issuer           may             at
             its   option          redeem              up     to 35%            of the         aggregate                principal             amount              of the        Notes              (including




                                                                                                                  44
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                       Main Document    Page 134 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             any     Additional                    Notes)            with         the      Net        Cash          Proceeds                  of     one        or more              sales          of    Common
             Stock           of the        Parent             Guarantor                  in an Equity                  Offering                    at a redemption                        price           of    110.75%                  of
             the    principal              amount                  of the         Notes          redeemed,                  plus             accrued            and          unpaid           interest,              if any,           to
             the    redemption                     date;       provided                  that     at least           65%           of the            aggregate                 principal                  amount              of the
            Notes            originally               issued             on the          Original             Issue           Date           remains              outstanding                   after           each         such
             redemption                 and          any       such            redemption                takes         place            within             60     days          after         the        closing             of the
             related          Equity           Offering.

                                                                                                                                             days'                                                        days'
                             (d)              The          Issuer         will      give         not      less       than          30                      nor        more          than        60                      notice              of

             any     redemption                      and       the       Issuer          shall         give      the      Trustee                   and     Registrar                notice              of    any       such
            redemption                  not         less      than         45      days         (or      such        shorter             period            as agreed                 by       the        Trustee             or

             Registrar)               prior         to the          date         fixed      for        redemption.                      If    less        than         all    of the          Notes             are     to be
             redeemed                at any           time,          the        Trustee          or the          Registrar                   will      select           Notes           for     redemption                        as
             follows:



                                                     (i)             if the        Notes          are     listed         on        any         national               securities               exchange,                     in
                               compliance                    with         the      requirements                     of the           principal                  national             securities                 exchange                    on
                              which           the          Notes          are     listed;         or



                                                   (ii)              if the        Notes          are     not        listed          on        any        national             securities                 exchange,                    on        a
                              pro      rata        basis,           by     lot     or by         such         other           method                as the         Trustee              or Registrar                    in its          sole
                               discretion                  shall      deem          to be         fair        and      appropriate                        and     in     accordance                      with         the
                              procedures                     of DTC.



                             (e)              A     Note           of US$200,000                         in principal                   amount               or less            shall         not        be redeemed                        in

            part.       If     any      Note              is to be redeemed                           in part        only,         the         notice            of redemption                       relating                to    such

            Note        will         state        the       portion              of the      principal               amount                   to be redeemed.                         A    new            Note          in
            principal               amount                equal          to the         unredeemed                   portion                 will     be issued                 upon           cancellation                       of the
             original           Note.          On and               after         the     redemption                   date,         interest              will         cease         to accrue                 on Notes                 or

            portions                of them               called         for     redemption.



                              (f)             If the         Issuer            elects       to redeem                 the      Notes                pursuant                 to the       optional              redemption
            provisions                of      Section              3.02          hereof,         it must            furnish           to the              Trustee,              at least            30        days       but       not
                                                                                                                                    Officers'
             more        than         60      days          before             a redemption                    date,          an                                Certificate                setting             forth:



                                                     (i)            the        clause        of this           Indenture                     pursuant             to which                the       redemption                     shall

                               occur;


                                                   (ii)             the        redemption                 date;


                                                  (iii)             the        principal              amount            of the               Notes         to be redeemed;                               and



                                                  (iv)              the        redemption                 price.


                               Section             3.03.            Method               and      Effect            of Redemption.                              (a)     The         notice           of redemption
            will       identify            the       Notes           to be redeemed                           and      will        include                or state            the     following:




                                                                                                                        45
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                           Main Document    Page 135 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                  (i)                the      clause            of this           Indenture                pursuant                to which                the      redemption                        shall

                             occur;


                                                (ii)                 the      redemption                     date;


                                               (iii)                 the     redemption                      price,          including               the        portion             thereof              representing
                             any       accrued                interest;


                                               (iv)                  the     place            or places                where           Notes          are         to be       surrendered                      for

                             redemption;


                                                 (v)                 Notes         called             for       redemption                   must          be      so surrendered                         in    order            to
                             collect          the       redemption                      price;


                                               (vi)                  on the         redemption                        date      the      redemption                     price            will      become                  due        and
                             payable             on Notes                    called           for     redemption,                      and     interest             on Notes                    called         for
                             redemption                      will      cease           to accrue                  on    and        after       the      redemption                        date;          and



                                              (vii)                  if any        Note             contains             a CUSIP,                   ISIN          or Common                       Code          number,                    no
                             representation                          is being            made             as to the            correctness                   of the           CUSIP,                ISIN          or Common

                             Code        number                     either       as printed                     on the        Notes           or as contained                            in the          notice            of
                             redemption                      and       that       the         Holder             should           rely       only          on the            other         identification

                             numbers               printed              on the            Notes.



                         (b)             Once            notice               of redemption                           is sent       to the           Holders,                Notes              called         for
            redemption                 become                 due          and     payable                  at the       redemption                    price            on the           redemption                    date,           and
            upon        surrender               of the              Notes         called             for        redemption,                  the      Issuer            shall        redeem                such           Notes            at
             the     redemption                 price.              On and             after         the        redemption                   date,      interest              will         cease          to accrue                   on

             the     Notes         or portions                      of them            called             for     redemption.                       Failure             to give            notice          or any               defect
             in the     notice          to any               Holder              shall         not        affect        the       validity            of the            notice           to any           other            Holder.


                                                                                                                ARTICLE                  4

                                                                                                                COVENANTS


                             Section            4.01.                Payment                  of Notes.                (a)     The       Issuer            will         pay        the      principal                of,        any
            premium             on      (if     any)           and          interest,            and        Additional                   Amounts,                  if any,           on the          Notes                on the
             dates      and        in the         manner                provided                    in the        Notes           and        this     Indenture.                     Not         later      than           9:00
             a.m.     (New          York              City          time)        on the             date        which           is one          Business                 Day         prior          to the           Interest
             Payment            Date,          the       due          date        of     any         principal               on     any       Notes,              the        Tax     Redemption                           Date
            pursuant           to    Section                 3.01          or the         redemption                     date          pursuant             to     Section                3.02       (each            a
                                    Date"
             "Payment               Date"),              the          Issuer           will         pay         or cause           to be paid                to the           account               of the           Paying                and
             Transfer          Agent             at the             Principal                 Office,            in    such       coin         or currency                    of the            United            States              of
            America            as at the                time          of payment                     shall         be legal             tender         for        the        payment               of public                    and
            private          debts,           in immediately                           available                 funds,           an amount                 which             shall         be      sufficient                  to pay
             the     aggregate                amount                of principal,                    interest           or premium                     or all           of    such          amounts,                 as the            case

             may      be,     becoming                   due          in respect                 of the           Notes           on     such         Payment                 Date;             provided              that        if the
             Issuer      or any          Affiliate                   of the        Issuer             is acting              as Paying                and         Transfer                Agent,            it shall,             on       or




                                                                                                                          46
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                           Main Document    Page 136 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             before          each        due            date,         segregate                   and      hold       in     a separate                  trust         fund       for         the        benefit           of the
             Holders             a sum             of money                       sufficient              to pay          such         amounts              until         paid          to     such          Holders                   or
             otherwise                disposed                  of     as provided                       in this      Indenture.                    In     each          case         the       Issuer             shall

            promptly                 notify             the         Trustee               and      the     Paying           and         Transfer                 Agent          of      its     compliance                          with
             this     Section            4.01(a).                   The           Issuer          shall     procure              that,         before            9:00         a.m.        (New              York           City             time)
             on the          third       Business                     Day          before            each          Payment              Date,         the        bank           effecting                  payment                  for      it
             has      confirmed                    by     tested              telex         or authenticated                          SWIFT              message                to the           Paying              and
             Transfer              Agent            the        payment                    instructions                relating            to      such           payment.               The           Paying              and
             Transfer              Agent            shall            not          be bound               to make            any        payment                 until       it has             received               the        full
             amount              due     to be paid                        to it pursuant                  to this          Section              4.01.            The         Trustee               (or      the     principal

             Paying           and        Transfer                    Agent)               shall      not      be liable               to account                  for     interest              on money                   paid             to it

             by      the     Issuer.



                             (b)              An         installment                       of principal,                  premium                or interest               will         be considered                           paid          on
             the     date        due      if the              Paying               and       Transfer              Agent,             other         than         the      Issuer             or any           Affiliate                   of the

             Issuer,         holds            on that                date         money             designated                  for     and       sufficient               to pay              the         installment.                      If
             the     Issuer          or any              Affiliate                 of the          Issuer          acts      as Paying                   and      Transfer                Agent,              an installment
             of principal                or interest                       will          be considered                    paid        on the         due          date        only           if paid          to the            Holders.



                             (c)              The         Paying                  and       Transfer               Agent,             which         will         include              the       Issuer            or any

             Affiliate             of the           Issuer             if it is acting                    as Paying               and         Transfer             Agent,             will          make            payments                       in
             respect          of the           Notes                represented                    by     the       Global            Notes          by      wire         transfer               of       immediately
             available               funds          to the             accounts                   specified           by        the     Holders              of the           Global                Notes.           With
             respect          to Certificated                              Notes,           the      Paying           and        Transfer                Agent           will         make            all     payments                      by
             wire        transfer             of     immediately                           available               funds         to the         accounts                 specified                  by      the     Holders
             thereof          or,       if no           such          account               is specified,                  by     mailing            (at         the     expense                of the            Issuer)              a
             check          to each            Holder's                     registered                address;             provided               that         if the         Issuer            or any             Affiliate                 of

             the     Issuer          is acting                 as Paying                   and       Transfer              Agent,              it shall          make           such           payment                   to the
             Holders             as specified                        above.



                             (d)              At        least         three              Business           Days           prior        to the           first         Payment                Date           and,         if there                has
             been          any       change              with          respect              to the         matters              set forth           in the             below-mentioned                               certificate,
             at least         three           Business                     Days           prior      to each            Payment     Date                     thereafter,                  the        Issuer           shall
                                                                                                                              Officers'
             furnish          the       Paying                 and         Transfer                Agent           with    an                                  Certificate                    instructing                  the         Paying
             and      Transfer                Agent                 as to any              circumstances                        in which             payments                    of principal                      of,     or interest
             or premium                  on,         the        Notes              due       on      such          date     shall         be      subject               to deduction                       or withholding

             for,     or on          account                  of,     any          Taxes           described               in    Section             4.21,          and         the     rate          of     any         such
             deduction                or withholding.                               If    any       such        deduction                or withholding                           shall         be required                         and       if
             the     Issuer          therefore                  becomes                    liable         to pay          Additional                 Amounts,                    if any,             pursuant                  to
             Section             4.21      then            at least               three         Business             Days             prior       to each               Payment                 Date,          the        Issuer
             shall         furnish         the          Paying               and          Transfer            Agent             with          a certificate               which                specifies                 the        amount
             required              to be withheld                            on      such          payment            to Holders                    of the         Notes,             and           the      Additional

             Amounts,                 if any,            due          to the             Holders           of the          Notes,             and        at least         one         Business                    Day          prior          to
             such          Payment                 Date,            will          pay      to the         Paying            and        Transfer             Agent               such          Additional                   Amounts,
             if any,         as shall              be required                       to be paid               to    such         Holders.




                                                                                                                            47
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                              Main Document    Page 137 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                           (e)                Whenever                     the     Issuer          appoints              a Paying              and          Transfer               Agent            other           than        a
             Person           who           is also           acting           as the        Trustee             for     the      purpose              of paying                   amounts                due        in respect
             of the      Notes,               it will             cause        such        Paying           and         Transfer             Agent                to execute                  and      deliver             to the
             Trustee           an instrument                          substantially                  in the         form         of     Exhibit              F hereof               in which                  such         agent
             shall     agree           with           the         Issuer,          among           other         things,           to be bound                      by      and         observe            the
            provisions                of this               Indenture              (including                 the      Notes).           The         Issuer              shall      cause           each         Paying               and
             Transfer            Agent               other          than         a Person            who         is also         acting          as the             Trustee               to execute                 and
             deliver          to the          Trustee                an instrument                    in which                such       Paying               and         Transfer              Agent            shall          agree
            with       the      Trustee,


                                                      (i)             that       it will       hold        all      sums         received              by          it as such              Paying             and        Transfer
                              Agent            for          the    payment                 of the      principal                of,     or premium                       or interest                on,       the      Notes
                              (whether                    such       sums          have       been         paid         to it by          or on behalf                      of the            Issuer          or by          any
                              other          obligor               on the          Notes           or the        Note          Guarantee)                    in trust             for     the       benefit            of the
                              Holders                or of the               Trustee;


                                                     (ii)             that       it will       as soon              as possible                give          the      Trustee              written             notice            of

                              any          failure           by      the     Issuer          (or     by    any          other         obligor           on the              Notes             or the       Note

                              Guarantee)                      to make              any      payment                 of the        principal                 of,     or premium                      or interest                 on,
                              the      Notes                and      any       other        payments                to be made                  by      or on behalf                       of the          Issuer            under

                              this         Indenture,                 when           the     same         shall         be due           and       payable;                 and



                                                  (iii)               that       it will       pay        any       such         sums          so held              in trust             by     it to the            Trustee
                              upon           the       Trustee's                 written           request             at any         time       during              the         continuance                   of      a failure
                              referred               to in clause                  (ii)     above.



                              Anything                      in this        Section           4.01         to the        contrary               notwithstanding,                               the    Issuer            may          at

             any      time,          for     the          purpose            of     obtaining              a satisfaction                    and       discharge                   of this           Indenture                  or for

             any      other          reason,                pay      or cause              to be paid               to the        Trustee             all         sums       held          in trust           by       the       Issuer
             or any       Paying                  and        Transfer              Agent           hereunder,                 as required                   by      this         Section            4.01        and        such
             sums        shall        be held                 by     the      Trustee          upon           the       trusts         herein         contained.                        If the       Paying              and
             Transfer            Agent               shall         pay       all     sums          held       in trust           to the        Trustee               as required                    under           this
             Section           4.01,          the           Paying           and       Transfer            Agent            shall       have          no          further          liability            for      the       money
             so paid          over          to the            Trustee.



                              Anything                      in this        Section           4.01         to the        contrary               notwithstanding,                               the    agreements                       to
            hold       sums           in trust               as provided                   in this        Section             4.01       are     subject                 to the          provisions                 of     Section
             8.04.


                              Section              4.02.             Maintenance                      of Office               or Agency.                    (a)      The         Issuer         will          maintain                in
             the     Borough                 of      Manhattan,                    the      City      of New               York,         an office                  or agency                 where            Notes            may
             be    surrendered                     for        registration                 of transfer              or exchange                    or for            presentation                    for       payment
             and      where           notices                and      demands                to or upon                 the      Issuer         in respect                  of the            Notes           and        this
             Indenture               may          be         served.             The       Issuer         hereby            initially           designates                   the         Principal             Office               as
             such      office              of the           Issuer.            The        Issuer       will         give       prompt            written                 notice          to the         Trustee                 of the

             location,            and         any           change           in the         location,            of     such          office         or agency.                     If     at any          time          the
             Issuer       fails        to maintain                       any       such       required              office            or agency               or fails             to furnish                 the      Trustee




                                                                                                                        48
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                            Main Document    Page 138 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




             with       the       address                   thereof,            such         presentations,                           surrenders,                notices             and         demands                  may          be
             made         or served                    to the           Trustee.



                            (b)                  The         Issuer            may        also           from          time           to time           designate               one         or more                 other           offices
             or agencies                  where               the       Notes            may            be      surrendered                      or presented                  for        any          of     such        purposes
             and      may          from              time          to time             rescind               such          designations;                  provided,                  however,                     that     no        such
             designation                      or rescission                     shall         in        any        manner                relieve         the     Issuer             of     its     obligation                  to
             maintain               an office                  or agency                 in    each                place           where          principal            of,      and         interest                or premium

             on,      any     Notes                  are     payable.                  The         Issuer             will         give         prompt          written              notice             to the           Trustee             of

             any      such          designation                         or rescission                        and      of      any        change           in the         location                 of        any      such         other
             office         or agency.



                            (c)                  So long                as the          Notes                are     listed          on the           Singapore               Exchange                        Securities

             Trading              Limited                   (the        "SGX-ST")                        and         the      SGX-ST                   so requires,                 there          will           be a Paying                  and
             Transfer             Agent                in     Singapore.                   The           Issuer             will         give      to the        Trustee                 written              notice        of the
             location             of      any          such         office             or agency                     and      of     any        change           of     location                 thereof.                The        Issuer
             has      initially               appointed                  the       Trustee,                  the      Paying              and         Transfer          Agent               and         the       Registrar                 listed
             in Exhibit                  K.



                            (d)                  So long                as any           of the              Notes           remain               outstanding,                 each          of the               Subsidiary
             Guarantors                   will          maintain                 in the        Borough                       of     Manhattan,                  the     City          of New                  York         an office                 or

             agency           where                  notices            and        demands                     to or upon                  each        of the         Note           Guarantors                      in respect               of

             the      Notes            and           the     Note           Guarantee                    or this             Indenture                 may       be     served.                  Each          of the          Note
             Guarantors                   hereby               initially               designates                     the     Principal                Office          as the             office            or agency                 for
             each       such           purpose.                    In    case          any         of the            Note            Guarantors                shall         fail        to maintain                     any        such

             office         or agency                       or shall            fail     to give                notice             of the         location            or of         any          change              in the          location

             thereof,           presentations                           and        demands                     may          be made               and     notices             may           be      served               at the
             Trustee's                 office.


                              Section                  4.03.             Governmental                              Approvals                    and     Licenses;               Compliance                          with        Law.
             The       Parent             Guarantor                     will,          and     will            cause           each         Restricted                Subsidiary                    to,       (a)      obtain          and
             maintain               in        full     force            and       effect           all        governmental                        approvals,                 authorizations,                           consents,
            permits,              concessions                        and         licenses                as are            necessary                  to engage              in the          Permitted                 Businesses,
                     preserve                  and          maintain              good             and         valid         title        to its       properties               and         assets                              land-
             (b)                                                                                                                                                                                               (including
            use       rights)            free          and         clear        of      any        Liens             other           than        Permitted              Liens;             and          (c)       comply             with          all

             laws,        regulations,                        orders,            judgments                      and          decrees             of    any      governmental                           body.


                              Section                  4.04.             Payment                   of     Taxes              and      other           Claims.            The             Parent             Guarantor                 will

            pay       or discharge,                          and        cause           each            of     its     Subsidiaries                    to pay          or discharge                         before          the       same
            become                delinquent                    (a)      all      material                   taxes,          assessments                  and         governmental                            charges             levied            or
             imposed              upon               the      Parent            Guarantor                      or any              Subsidiary                or its      income                  or profits               or property
             and      (b)     all        material                  lawful            claims              for       labor,           materials             and         supplies              that,           if unpaid,               might

            by      law       become                   a Lien            upon           the        property                  of the         Parent           Guarantor                    or any             Subsidiary,                    other
             than       any        such              tax,      assessment,                    charge                 or claim               the       amount,           applicability                         or validity               of
            which           is being                  contested                 in good                 faith         by      appropriate                 proceedings                       and         for       which             adequate
            reserves              have               been       established.




                                                                                                                                    49
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                                Main Document    Page 139 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                                 Section              4.05.             Limitation                  on Indebtedness.                             (a)       The           Parent       Guarantor                  will        not,       and
             will         not     permit              any           Restricted                Subsidiary                to,     Incur           any        Indebtedness                       (including                Acquired

             Indebtedness),                      provided                     that        the     Parent          Guarantor                    and         any       Restricted                Subsidiary                   may
             Incur          Indebtedness                        (including                    Acquired               Indebtedness)                         if,     after        giving          effect          to the
             Incurrence                  of     such            Indebtedness                        and     the      receipt              and        application                  of the         proceeds

             therefrom,                  (x)     no           Default             has      occurred               and         is continuing,                       (y)     the     Fixed             Charge            Coverage
             Ratio          would              not       be less             than         3.0     to      1.0 with            respect            to any             Incurrence                  of    Indebtedness                        and

             (z)     if    such          Indebtedness                        constitutes                  Priority            Indebtedness,                         such         Indebtedness                    constitutes
             Permitted                Priority                 Indebtedness.                      Notwithstanding                              the     foregoing,                  the        Parent         Guarantor
            will          not     permit              any           Restricted                Subsidiary                to Incur               any      Disqualified                      Stock          (other            than
             Disqualified                      Stock            held         by      the      Issuer         or a Note                   Guarantor,                  so long             as it is so held).



                                (b)            Notwithstanding                                the      foregoing,                  the     Parent                Guarantor               and      any      Restricted

             Subsidiary                  may   Incur,    to the                           extent          provided              below,               each          and      all     of the           following
             ("                            Indebtedness"
             ("Permitted                   Indebtedness"):



                                                        (i)             Indebtedness                      of the         Issuer            under            the      Notes           (excluding                  any
                                Additional                     Notes)             and       each          Note         Guarantee,                    the         Parent          Guarantor               and         any
                                 Subsidiary                    Guarantor                   under          the     Intercompany                         Loans               extended             with         respect              to the
                                 gross         proceeds                  from           the      offering            of the          Notes             on the             Original             Issue       Date;


                                                      (ii)              Indebtedness                      of the         Parent            Guarantor                      or any         Restricted                  Subsidiary
                                 outstanding                        on the         Original               Issue        Date         excluding                     Indebtedness                   permitted                  under
                                 Section              4.05(b)(i)                  and       Section             4.05(b)(iii);


                                                     (iii)              Indebtedness                      of the         Parent            Guarantor                      or any         Restricted                  Subsidiary
                                 owed          to the               Parent         Guarantor                 or any            Restricted                   Subsidiary;                  provided                that       (A)        any
                                 event         which                results          in    (x)      any      Restricted                   Subsidiary                     to which              such      Indebtedness                        is
                                 owed           ceasing               to be a Restricted                          Subsidiary                    or (y)            any      subsequent                  transfer             of      such

                                 Indebtedness                         (other         than         to the         Parent            Guarantor                     or any           Restricted              Subsidiary)
                                 shall        be deemed,                      in each             case,         to constitute                   an Incurrence                       of    such         Indebtedness
                                not      permitted                    by      this        Section           4.05(b)(iii)                  and        (B)         if the         Issuer         is the      obligor                on
                                 such         Indebtedness,                          such        Indebtedness                      must         expressly                  be      subordinated                      in right          of
                                payment                  to the         Notes,             and         if any        Note           Guarantor                     is the        obligor          on      such
                                 Indebtedness                         (and        it is not            owed          to the         Issuer            or a Note                 Guarantor),                 such
                                 Indebtedness                         must        be expressly                    subordinated                        in right             of payment                  to the           Note
                                 Guarantee                     of     such        Note           Guarantor               and        (C)         if the           Indebtedness                   is owed               to the
                                 Issuer         or any               Note         Guarantor,                    such      Indebtedness                           must       be evidenced                        by     an
                                unsubordinated                             promissory                   note         or a similar                    instrument                   under         applicable                  law
                                 (with         respect                to any          obligor             thereunder                 other           than          the     Issuer         or a Note                  Guarantor);

                                                                                                          ("                                                                    Indebtedness"
                                                     (iv)               Indebtedness                      ("Permitted                      Refinancing                          Indebtedness")                          of the
                                 Parent          Guarantor                     or any            Restricted               Subsidiary                   issued              in     exchange               for,        or the         net
                                proceeds                     of which             are      used         to refinance                     or refund,                replace,            exchange,                  renew,
                                                                                                                                                                                     "refinance"
                                repay,    redeem,                       defease,     discharge       or extend    (collectively,                                                                                     and
                                "refinances"                               "refinanced"
                                                                     and                       shall   have   a correlative                                                 meaning),                 then           outstanding
                                 Indebtedness                         Incurred              under          the     proviso                of    Section              4.05(a)             or    Section               4.05(b)(i),



                                                                                                                              50
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                              Main Document    Page 140 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                       Section           4.05(b)(ii),                     Section         4.05(b)(iv),                   Section             4.05(b)(x),                    Section                    4.05(b)(xv)                       or
                       Section           4.05(b)(xvi)                      and      any        refinancings                 thereof                in an amount                            not      to exceed                   the
                       amount            so refinanced                       or refunded                   (plus        premiums,                       accrued             interest,                  fees        and

                       expenses);                provided                  that     (A)        Indebtedness                  the           proceeds               of which                       are     used            to
                      refinance                or refund              the         Notes         or Indebtedness                            that        is pari        passu                 with,           or
                       subordinated                      in right           of payment                  to,      the     Notes             or any             Note          Guarantee                       shall         only
                      be permitted                      under         this        Section           4.05(b)(iv)                 if     (1)        in     case        the        Notes              are      refinanced
                       in part        or the             Indebtedness                     to be refinanced                       is pari               passu          with            the        Notes             or any
                      Note       Guarantee,                        such      new         Indebtedness,                    by         its     terms            or by         the            terms          of      any
                       agreement                  or instrument                     pursuant              to which               such             new         Indebtedness                          is outstanding,
                       is expressly                    made         pari      passu            with,          or subordinate                        in right           of payment                           to,     the

                      remaining                  Notes             or such          Note         Guarantee,                 as the            case            may      be,           or (2)            in      case           the
                       Indebtedness                      to be refinanced                       is subordinated                            in right           of payment                         to the           Notes              or

                       any     Note            Guarantee,                   such      new           Indebtedness,                      by     its       terms          or by               the      terms           of        any
                       agreement                  or instrument                     pursuant              to which               such             new         Indebtedness                          is issued                  or
                      remains              outstanding,                     is expressly                  made          subordinate                      in right            of payment                           to the
                      Notes          or such                 Note         Guarantee,                as the         case     may              be,        at least           to the            extent               that        the
                       Indebtedness                      to be refinanced                       is subordinated                            to the         Notes            or such                 Note

                       Guarantee,                     as the        case      may         be,       (B)       such       new          Indebtedness,                         determined                           as of the
                       date     of     Incurrence                    of     such      new           Indebtedness,                      does             not     mature                prior            to the           Stated

                      Maturity                of the          Indebtedness                     to be refinanced                            or refunded,                    and             the     Average                    Life
                       of    such       new            Indebtedness                   is at least                equal      to the            remaining                     Average                     Life        of the

                       Indebtedness                      to be refinanced                       or refunded,                    and          (C)        in no        event                 may         Indebtedness
                       of the        Issuer             or any            Note       Guarantor                 be refinanced                           pursuant             to this               clause            by
                      means           of       any       Indebtedness                     of    any        Restricted                 Subsidiary                     that        is not             the        Issuer           or a

                      Note       Guarantor;


                                           (v)               Indebtedness                   Incurred               by     the        Issuer             or any         Note                Guarantor
                      pursuant                to Hedging                   Obligations                  entered           into         in the            ordinary                course                 of business
                       and     designed                  solely           to protect            the       Parent          Guarantor                      or any            of        its     Restricted
                       Subsidiaries                     from        fluctuations                 in interest              rates,            currencies                 or the               price           of
                       commodities                       and        not     for     speculation;


                                        (vi)                 the     Guarantee                 by      the       Parent         Guarantor                     or any             of        its     Restricted
                       Subsidiaries                     of    Indebtedness                     of the         Parent        Guarantor                         or any            of     its       Restricted
                       Subsidiaries                    permitted                 to be Incurred                    by     another                 provision                of this               Section                4.05;


                                      (vii)                  Indebtedness                   arising            from        the        honoring                  by     a bank                    or other            financial
                       institution               of      a check,            draft        or similar                  instrument                  inadvertently,                           except              in the           case
                       of    daylight                 overdrafts,                drawn          against           insufficient                     funds         in the              ordinary                  course               of

                      business;               provided,                   however,             that       this        Indebtedness                       is extinguished                            within               five
                      Business                Days;


                                     (viii)               Indebtedness     of the                             Parent        Guarantor                     or any            Restricted                         Subsidiary
                                                        workers'
                       in respect                of                 compensation                                 claims              and      claims             arising               under              similar

                       legislation,                   or in connection                     with           self-insurance                      or similar                requirements,                              in     each
                       case     in the            ordinary                course          of business;



                                                                                                                 51
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                   Main Document    Page 141 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                          (ix)               Indebtedness                  of the          Parent          Guarantor                   or any               Restricted                 Subsidiary
                       incurred                 in the       ordinary             course          of business                  in connection                         with          cash        pooling
                       arrangements,                         cash       management                      and      other         Indebtedness                      incurred                   in the        ordinary
                       course            of business                   in respect             of netting             services,               overdraft                 protections                     and      similar

                       arrangements;


                                             (x)             Indebtedness                  of    any        Person             acquired               by      or merged                      into      the     Parent
                       Guarantor                     or any       of     its     Restricted               Subsidiaries;                   provided                   that        (A)        such
                       Indebtedness                      is not         incurred           in contemplation                            of     such         acquisition                      or merger                and

                       (B)       after          giving         effect          to such          acquisition                or merger,                  either              (1)        the     Parent
                       Guarantor                     would       be permitted                    to incur            at least          US$1.00                  of      additional
                       Indebtedness                      pursuant               to the      Fixed          Charge              Coverage                 Ratio              test        set forth             in the
                       first         paragraph               of this           covenant           or (2)           the    Fixed             Charge              Coverage                    Ratio            of the
                      Parent             Guarantor                would           not      be lower              than          immediately                      prior            to    such         acquisition
                       or merger;



                                          (xi)               Indebtedness                  consisting                of the           financing                 of     insurance                    premiums,

                       including                 Indebtedness                    representing                   installment                  insurance                 premiums,                      incurred             in

                      the        ordinary              course           of business



                                         (xii)               Indebtedness                  in respect               of    self-insurance                        obligations,                    performance,
                                                                                                                advance                                                                                  return-
                       indemnity,                    surety,        judgment,                  appeal,                                payment,                  statutory,                  customs,
                       of-money,                     value      added            or other          tax        or other              guarantees                or other                  similar          bonds,
                       instruments                     or obligations                   and      completion                    guarantees                  and         warranties                    provided              by
                      the       Parent               Guarantor             or any          of    its     Restricted                 Subsidiaries                     or relating                    to liabilities,
                       obligations                    or guarantees                 Incurred              in the          ordinary               course              of business;



                                       (xiii)                Indebtedness                  arising            from        agreements                    of the              Parent             Guarantor              or a

                      Restricted                     Subsidiary                providing            for       indemnification,                         adjustment                       of purchase                  price,
                       earn-out                 or other         similar           obligations,                 in each              case        Incurred                  or assumed                   in
                       connection                     with      the     disposition                of     any       business,                assets          of the              Parent           Guarantor                or
                       of      a Restricted                  Subsidiary,                 other         than      Guarantees                     of    Indebtedness                          Incurred            by     any
                      Person              acquiring              all     or any          portion           of      any     of the            Parent             Guarantor's                       or a
                      Restricted                     Subsidiary's                business              or assets           for        the       purpose               of     financing                 an

                       acquisition;                   provided,                however,            that       the        maximum                     assumable                    liability            in respect
                       of      all    this       Indebtedness                    shall      at no         time       exceed               the        gross       proceeds                     actually
                      received                  by     the     Parent           Guarantor               and/or           the        relevant           Restricted                      Subsidiary               in
                       connection                     with      the     disposition;


                                       (xiv)                 obligations                with      respect            to trade               letters        of        credit,           performance                    and

                       surety          bonds             and     completion                    guarantees                provided                by     the       Parent                Guarantor               or any
                       of      its    Restricted               Subsidiaries                    securing            obligations,                   entered               into          in the         ordinary
                       course            of business,                  to the       extent          the       letters          of     credit,          bonds               or guarantees                      are    not
                       drawn            upon           or,     if and          to the      extent          drawn           upon             is honored                  in accordance                         with     its
                      terms            and,          if to be reimbursed,                        is reimbursed                       no      later      than           30        days         following
                      receipt             of       a demand              for     reimbursement                       following                  payment                    on the           letter       of    credit,
                      bond            or guarantee;




                                                                                                              52
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                Main Document    Page 142 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                            (xv)          Indebtedness                     of the            Parent          Guarantor                   or a Restricted                         Subsidiary
                        with          a maturity               of    one     year         or less           and       used         by      the     Parent             Guarantor                   or such
                        Restricted                  Subsidiary              for     working                 capital          purposes              in an aggregate                           principal
                        amount                at any      time        outstanding                     (together             with          any      refinancings                   thereof)                    not        to
                        exceed              US$10.0              million           (or    the         Dollar             Equivalent               thereof);


                                           (xvi)          Indebtedness                     of the            Parent          Guarantor                   or any          Restricted                        Subsidiary:



                                                          (i)               constituting                    purchase                money              Indebtedness                    Incurred                    to
                                                                            finance             all     or any             part         of the     purchase                   price         of        equipment,

                                                                            property               or assets               of the         Parent             Guarantor                 or a Restricted

                                                                            Subsidiary                  to be used                  by     the     Parent              Guarantor                      or a
                                                                            Restricted                  Subsidiary                  in the        Permitted                   Business;                     or



                                                          (ii)              Incurred               to finance                all        or any          part     of the          cost            of

                                                                            development,                       construction                      or improvement                            of personal

                                                                            property               of the           Parent           Guarantor                  or a Restricted                             Subsidiary
                                                                            to be used                 by      the        Parent          Guarantor                   or a Restricted

                                                                            Subsidiary                  in the            Permitted               Business;


                                                          provided                that     (A)         the     aggregate                  principal              amount               of     such

                                                          Indebtedness                     will        not      exceed              the     purchase                  price      of        such             equipment,

                                                          property                or assets            so acquired                      or the      cost         of     development,
                                                          construction                    or improvement                            of     such         personal               property,                    as the            case

                                                          may         be,     and         (B)      such         Indebtedness                      will         be Incurred                   no            later     than

                                                          90        days      after        the        acquisition                  of     such      equipment,                    property                     or assets
                                                          or the           completion                  of      development,                      construction                    or improvement                                     of
                                                          such        personal              property,                 as the            case      may          be;      and provided                          further
                                                          that       the     aggregate                  principal              amount              at any             time       outstanding                        of        all
                                                          such        Indebtedness                      Incurred              pursuant                  to this         clause             (p)        (together
                                                          with        any         refinancings                  thereof)                 does      not         exceed           US$10.0                      million
                                                          (or       the     Dollar          Equivalent                     thereof)             less      the        aggregate               amount                   of       all
                                                          Net        Proceeds              of Asset                 Sales          applied          by         the     Parent          Guarantor                        or

                                                          any        Restricted                 Subsidiary                  to permanently                           repay       any         such
                                                          Indebtedness                     pursuant                 to     Section             4.13;         and



                                       (xvii)             Indebtedness                     of the            Parent          Guarantor                   or any          Restricted                        Subsidiary
                        not      otherwise               specifically                permitted                 under          clauses             (i)     through              (xvi)         above                 in an
                        aggregate                  principal          amount              at any            time         outstanding                   not      to exceed                  US$5.0                  million
                        (or     the         Dollar       Equivalent                 thereof);


            provided          that,         if any      Indebtedness                     Incurred              under          this        Section              4.05(b)           constitutes                       Priority
             Indebtedness,                 on the       date        of the        Incurrence                   of     such         Indebtedness                       and      after         giving                effect

             thereto,     such         Indebtedness                   constitutes                 Permitted                 Priority             Indebtedness.



                        (c)            For         purposes           of    determining                      compliance                   with          this     Section              4.05,            in the            event
             that   an item           of     Indebtedness                  meets         the      criteria               of more           than          one       of the        types                of     Permitted




                                                                                                               53
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                    Main Document    Page 143 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             Indebtedness,                   or of         Indebtedness                        described                     in the           proviso              in    Section              4.05(a)           and        one     or
             more        types         of    Permitted                 Indebtedness,                            the         Parent            Guarantor,                     in its     sole       discretion,                shall

             classify,           and        from         time         to time            may             reclassify,                   such          item         of     Indebtedness                    and        only      be
             required            to include                the        amount             of     such            Indebtedness                          as one            of     such          types.


                           Section                4.06.          Limitation                    on Restricted                           Payments.                       (a)     The       Parent          Guarantor                 will

             not,   and      will           not     permit             any         Restricted                   Subsidiary                     to,     directly               or indirectly               (the         payments
             or any       other         actions             described                   in     clauses                (i)    through                 (iv)     below             being           collectively                 referred
                                                         Payments"
             to as "Restricted                           Payments"):



                                                   (i)            declare               or pay            any          dividend                 or make                 any      distribution                  on      or with
                                                                                                                                                                                   Subsidiaries'
                           respect             to the           Parent             Guarantor's                        or any             of the         Restricted                                                   Capital
                           Stock             (other         than           dividends                 or distributions                            payable                solely          in     shares          of    Capital
                           Stock             of the         Parent            Guarantor                       (other             than         Disqualified                     Stock           or Preferred                 Stock)
                           or in options,                       warrants                or other                rights            to acquire                 shares             of     such       Capital            Stock)
                           held         by        Persons             other         than            the       Parent              Guarantor                  or any             Wholly             Owned               Restricted

                           Subsidiary;


                                                  (ii)           purchase,                    call        for       redemption                       or redeem,                  retire         or otherwise

                           acquire                for     value         any         shares               of     Capital                Stock          (including                 options,              warrants              or other

                           rights           to acquire                 such         shares               of     Capital                Stock)           of the           Parent           Guarantor                 or any
                           direct            or indirect               parent            of the               Parent             Guarantor                   held         by     any         Persons            other        than

                           the      Parent               Guarantor                 or any            Wholly                  Owned               Restricted                     Subsidiary               or of         any
                           Restricted                    Subsidiary                 held            by        any      Affiliate                of the            Parent             Guarantor                (other        than        a
                           Restricted                    Subsidiary);


                                              (iii)              make              any        voluntary                     or optional                 principal                payment,                or voluntary                     or
                           optional                redemption,                     repurchase,                        defeasance,                     or other               voluntary                or optional
                           acquisition                    or retirement                       for        value,             of    Subordinated                          Indebtedness                    (excluding                 any
                           (A)         Intercompany                         Loan             or (B)            intercompany                          Indebtedness                       between               or among                the
                           Parent             Guarantor                    and      any        Restricted                        Subsidiary);                     or



                                               (iv)              make              any        Investment,                        other          than         a Permitted                     Investment;


                           if,    at the           time         of,    and         after        giving                effect            to,    the      proposed                     Restricted           Payment:



                                                                       (A)               a Default                    has         occurred                  and        is continuing                   or would              occur
                                                  as a result                of     such        Restricted                       Payment;


                                                                       (B)               immediately                             after        giving          pro        forma            effect         to     such

                                                  transaction,                    the    Parent                 Guarantor                     could          not        Incur         at least         US$1.00               of
                                                  Indebtedness                      under            the        proviso                  in    Section             4.05(a);             or



                                                                       (C)               such            Restricted                     Payment,                  together              with       the        aggregate
                                                  amount              of     all    Restricted                      Payments                    made          by        the      Parent          Guarantor                 and        the
                                                  Restricted                 Subsidiaries                       after            the      Original                Issue         Date,          shall     exceed              the      sum
                                                  of:




                                                                                                                             54
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                       Main Document    Page 144 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                                     (1)                50%             of the        aggregate               amount               of the
                                             Consolidated                       Net      Income                 of the       Parent            Guarantor                  (or,      if the
                                             Consolidated                       Net      Income                 is a loss,            minus              100%         of the         amount                  of
                                             such      loss)         accrued                 on         a cumulative                  basis         during          the        period            (taken
                                             as one        accounting                        period)            beginning                on the            first     day         of the          fiscal
                                             quarter          commencing                            after       the    Original               Issue          Date         and       ending                 on
                                             the    last      day         of the             Parent          Guarantor's                  most             recently            ended             fiscal
                                             quarter          for     which              consolidated                      financial               statements                 of the           Parent
                                             Guarantor               (which               the        Parent           Guarantor                   will      use     its best              efforts            to
                                             compile           in     a timely                 manner              and       which            may          be internal                   financial

                                             statements)                  are         available;              plus



                                                                     (2)                100%              of the       aggregate                   Net       Cash         Proceeds
                                             received           by         the        Parent             Guarantor               after       the         Original             Issue         Date            as
                                             a capital          contribution                        to its         common                equity            by,     or from               the
                                             issuance           and             sale     of       its     Capital          Stock          (other            than        Disqualified

                                             Stock)        to a Person                       who          is not       a Subsidiary                       of the         Parent

                                             Guarantor,               including                     any       such         Net        Cash          Proceeds              received                  upon
                                             the    exercise               by      a Person                 who        is not          a Subsidiary                   of the             Parent
                                             Guarantor               of         any      options,               warrants              or other             rights         to acquire
                                             Capital          Stock              of the           Parent           Guarantor                 (other          than        Disqualified

                                             Stock),          in each              case           after       deducting                the        amount            of      any       such          Net
                                             Cash       Proceeds                  used            to redeem,                repurchase,                    defease            or otherwise

                                             acquire          or retire                for        value         any     Subordinated                        Indebtedness                       or
                                             Capital          Stock              of the           Parent           Guarantor                 or any          Restricted

                                             Subsidiary;               plus



                                                                     (3)                the        amount             by     which            Indebtedness                       of the          Parent
                                             Guarantor               is reduced                     on the           Parent           Guarantor's                   balance               sheet
                                             upon       the     conversion                         or exchange                   (other           than       by     a Subsidiary                       of
                                             the    Parent           Guarantor)                         subsequent                to the           Original              Issue       Date             of

                                             any      Indebtedness                       of the             Parent         Guarantor                     convertible                or
                                             exchangeable                        for     Capital              Stock          (other          than          Disqualified                    Stock)                of
                                             the    Parent           Guarantor                      (less       the     amount               of     any         cash,         or the        Fair
                                             Market           Value              of     any         other        property,               distributed                by        the    Parent
                                             Guarantor               upon              such         conversion                   or exchange);                     provided,

                                             however,               that         the     foregoing                  amount             shall         not        exceed           the       net        cash
                                            proceeds                received                 by     the      Parent          Guarantor                    from        the      Incurrence                        of
                                             such      Indebtedness;                          plus



                                                                     (4)                an amount                    equal        to the           net      reduction               in
                                             Investments                   (other             than          reductions                in Permitted                  Investments)                           that
                                             were      made            after           the        Original            Issue           Date         in     any      Person            resulting
                                             from       (A)         payments                   of       interest        on       Indebtedness,                      dividends                  or
                                             repayments                    of     loans           or advances                    by    such          Person,             in    each         case            to
                                             the    Parent           Guarantor                      or any           Restricted               Subsidiary                  (except,               in
                                             each      case,         to the             extent            any      such          payment                 or proceeds                 are



                                                                                               55
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                              Main Document    Page 145 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                                              included                     in the          calculation                  of    Consolidated                         Net        Income),                 or (B)
                                                              the        unconditional                           release           of        a Guarantee                    provided                by     the        Parent
                                                              Guarantor                      or a Restricted                       Subsidiary                       after      the       Original                Issue            Date
                                                              of     an obligation                          of     another              Person,               (C)        to the        extent            that        an
                                                              Investment                        made             after     the         Original               Issue         Date            is sold         or
                                                              otherwise                     liquidated                   or repaid             for       cash,           the       lesser           of    (x)        cash
                                                             return                 of     capital          with         respect              to such               Investment                 (less           the      cost           of

                                                              disposition,                       if any)            and      (y)        the        initial          amount             of     such         Investment,
                                                              or (D)                from         redesignations                         of Unrestricted                           Subsidiaries                    as
                                                              Restricted                     Subsidiaries,                       not     to exceed,                   in     each        case,           the      amount
                                                              of     Investments                           (other         than          Permitted                   Investments)                     made            by          the
                                                              Parent                Guarantor                    or a Restricted                       Subsidiary                    after      the        Original
                                                              Issue             Date            in any           such       Person.



                      (b)           The           foregoing               provision                    shall        not     be violated                       by      reason           of:



                                            (i)            the      payment                     of    any         dividend               or redemption                         of     any       Capital                Stock
                      within         60          days       after         the        related               date     of     declaration                       or call        for      redemption                       if,    at
                       said      date        of     declaration                      or call          for        redemption,                   such           payment                 or redemption                          would

                       comply             with           Section           4.06(a);


                                          (ii)             the      redemption,                        repurchase,                      defeasance                    or other              acquisition                     or
                      retirement                  for     value           of        Subordinated                     Indebtedness                            of the         Issuer           or any            Note
                       Guarantor                  with       the     Net             Cash            Proceeds              of,     or in           exchange                 for,      a substantially
                       concurrent                  Incurrence                   of Permitted                       Refinancing                       Indebtedness;


                                         (iii)             the      redemption,                        repurchase                      or other              acquisition                 of    Capital                Stock             of

                       the    Parent              Guarantor                 (or          options,            warrants                  or other              rights         to acquire                   such         Capital

                       Stock)        in exchange                         for,        or out           of the         net     cash            proceeds                 of    a substantially
                       concurrent                  capital          contribution                       or sale            (other             than       to a Subsidiary                         of the           Parent

                       Guarantor)                  of,     shares              of        Capital            Stock         (other             than       Disqualified                        Stock)          of the
                       Parent        Guarantor                     (or     options,                  warrants              or other                rights           to acquire                such         Capital

                       Stock);           provided                that       the           amount             of     any      such            net       cash          proceeds                that        are     utilized
                       for    any        such           Restricted                   Payment                will         be excluded                     from            Section             4.06(a)(iv)(C)(2);


                                         (iv)              the      redemption,                        repurchase,                      defeasance                    or other              acquisition                     or
                      retirement                  for     value           of        Subordinated                     Indebtedness                            of the         Issuer           or any            Note
                       Guarantor                  in exchange                       for,     or out            of the        net         cash         proceeds                 of,     a substantially
                       concurrent                  capital          contribution                       or sale            (other             than       to a Subsidiary                         of the           Parent

                       Guarantor)                  of,     shares              of the           Capital             Stock          (other             than          Disqualified                    Stock)             of the
                       Issuer       or any               Note        Guarantor                       (or     options,             warrants                   or other             rights        to acquire                       such
                       Capital            Stock);           provided                     that        the     amount               of     any         such          net      cash       proceeds                  that        are
                      utilized            for      any       such          Restricted                      Payment               will         be     excluded                  from          Section

                       4.06(a)(iv)(C)(2);


                                           (v)             the      payment                     of    any         dividends                  or distributions                        declared,                 paid          or
                       made         by       a Restricted                      Subsidiary                   payable,               on        a pro           rata        basis        or on          a basis                more




                                                                                                                    56
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                 Main Document    Page 146 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                        favorable                 to the           Parent                Guarantor,                   to all           holders              of        any        class        of     Capital            Stock                of
                        such         Restricted                   Subsidiary,                       at least               a majority                 of which                    is held,           directly               or

                        indirectly                through                 Restricted                      Subsidiaries,                     by       the      Parent               Guarantor;


                                           (vi)                 the       declaration                       and      payment                    by     the         Parent               Guarantor                 of the              annual
                        dividend               in respect                      of      its    Capital              Stock           for         the     fiscal           year            ended         June         30,           2013            in
                        an amount                   under               this         clause          (vi)         not       to exceed                 US$10.0                      million            (or    the        Dollar
                        Equivalent                   thereof);


                                       (vii)                    the       repurchase,                       redemption                      or other                  acquisition                  or retirement                           for
                        value         of     any           Capital                  Stock          of the          Parent                Guarantor                    (or        options,           warrants                 or other
                        rights        to acquire                    such               Capital             Stock)            held         by         any      future,              current            or former                   officer,
                        director            or employee                             of the          Parent              Guarantor                    or any             Restricted                  Subsidiaries                       (or

                        any       such         Person's                   assigns,                 estates           or heirs)                 pursuant                 to any              equity          subscription

                        agreement,                   stock              option               agreement                     or similar                plans            or other                contractual
                        arrangements                           or agreements;                            provided                 that         the     aggregate                    price          paid         for     all        such

                        repurchased,                       redeemed,                         acquired              or retired                  Capital                Stock          may           not      exceed               US$1.0
                        million            (or       the        Dollar                 Equivalent                  thereof)                in any            fiscal              year       and       may         not        exceed
                        US$2.5             million                (or         the       Dollar             Equivalent                     thereof)                 in the          aggregate;


                                      (viii)                    the       repurchase                       of     Capital                Stock         deemed                    to occur             upon            the        exercise
                        of    options,              warrants                    or other                 rights         in respect                   thereof                if    such        Capital             Stock

                        represents                  all        or a portion                    of the             exercise                price        thereof;


                                           (ix)                 the       declaration                       and      payment                    of    dividends                     to holders               of       any         class           or

                        series        of Disqualified                                  Stock         of the           Parent              Guarantor                     or any              preferred              stock              of     a
                        Restricted                  Subsidiary                         of the        Parent                Guarantor                  issued                on     or after           the     date           of this

                        Indenture                 that         was        permitted                      to be issued                     pursuant                 to       Section             4.05.



                                            (x)                 the       distribution,                         as a dividend                        or otherwise,                       of     Capital            Stock               (or

                        options,            warrants                    or other               rights             to acquire                   such         Capital                Stock)           of      or other
                        Investments                       in    any           Unrestricted                        Subsidiary                    (unless               the        Unrestricted                   Subsidiary's
                        principal              asset            is cash                or Temporary                         Cash           Investments);


                                           (xi)                 payments                      by     the        Parent            Guarantor                      of     cash         in lieu             of the        issuance                   of
                        fractional                shares              upon             (A)         the      exercise               of      options               or warrants,                      (B)      the       conversion
                        or exchange                       of      Capital                Stock            of the           Parent              Guarantor                     or (C)           stock         dividends,
                        splits        or business                       combinations;                           provided,                   however,                    that       any         such         cash        payment
                        shall        not       be     for         the      purpose                  of      evading                the      limitation                      of this          Section            4.06             (as
                        determined                    in good                  faith          by     the        Board             of      Directors);                    or



                                       (xii)                    other            Restricted                     Payments                  in     an aggregate                           amount            not      to exceed
                        US$2.0             million                (or         the       Dollar             Equivalent                     thereof)                 since          the       Original              Issue           Date;


            provided         that,     in the              case          of         clauses          (ii),        (iii),         (iv),      (vi),          (vii)        and         (xii)       of this           Section

             4.06(b),    no       Default                 shall         have            occurred                 and        be continuing                          or would                   occur         as a
             consequence              of the              actions              or payments                        set forth               therein.                 Each            Restricted                Payment                   made
            pursuant         to clause              (i),        (vi),          (vii)         and         (xi)     of this              Section             4.06(b)                shall        be included                       in



                                                                                                                            57
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                Desc
                                                                      Main Document    Page 147 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




             calculating                   whether             the         conditions               of     Section             4.06(a)(iv)(C)                        have          been          met     with           respect
             to any           subsequent                     Restricted                Payments.


                               The         amount              of     any         Restricted               Payments                  (other             than       cash)         will        be the         Fair             Market
             Value            on the         date           of the          Restricted               Payment                of the            asset(s)            or securities                   proposed                   to be
             transferred                   or issued            by         the     Parent           Guarantor                  or the           Restricted                 Subsidiary,                  as the             case

             may        be,     pursuant                    to the         Restricted               Payment.                The           value         of     any        assets           or securities                     that        are
            required                to be valued                    by      this       Section            4.06       will        be the             Fair       Market              Value.             The     Board                 of
            Directors'
                                       determination                          of the         Fair        Market           Value              of     any        assets        (including                 securities)
             other        than         cash         in a Restricted                        Payment               or a series                 of related              Restricted                   Payments                    must
            be based                upon           an opinion                    or an appraisal                    issued             by     an appraisal                   or investment                       banking
             firm       of recognized                         international                   standing              if the        Fair            Market           Value            exceeds             US$5.0
             million           (or     the         Dollar            Equivalent                thereof).


                              Not          later       than         the       date      of making                  any      Restricted                     Payment               in      excess         of US$5.0
             million       (or         the         Dollar            Equivalent                thereof),             the         Parent             Guarantor                will          deliver          to the            Trustee
                   Officers'
             an                             Certificate                    stating         that      such        Restricted                   Payment                is permitted                     and     setting               forth
             the     basis          upon           which            the       calculations                 required              by         this     Section              4.06          were       computed,
             together               with      a copy             of        any      fairness             opinion            or appraisal                     required              by      this       Indenture.


                               Section              4.07.             Limitation                  on Liens.               The          Parent            Guarantor                  will       not,     and           will      not
            permit            any      Restricted                    Subsidiary                to,       directly           or indirectly,                       incur,       assume               or permit                  to exist

             any       Lien          on the           Collateral                 (other        than        Permitted                   Liens).             The       Parent             Guarantor                will          not,
             and       will      not        permit            any          Restricted               Subsidiary                 to,      directly             or indirectly,                    incur,        assume                  or
            permit            to exist             any        Lien          (other         than      Permitted                   Liens)            of      any     nature             whatsoever                      on      any        of

             its    assets           or properties                    of      any      kind         (other          than         the        Collateral),              whether                  owned             at the
             Original               Issue      Date            or thereafter                   acquired,              unless              the      Notes           are      (or,        in respect               of     any         Lien
             on     any       Subsidiary                     Guarantor's                   property              or assets,                 any      Subsidiary                  Guarantee                  of        such

             Restricted                Subsidiary                    is)      equally          and        ratably           secured                by      such       Lien.


                               Section              4.08.             Limitation                  on Dividend                    and         Other           Payment                Restrictions                    Affecting
            Restricted                 Subsidiaries.                        (a)      Except          as provided                     below,              the      Parent            Guarantor                will            not,        and
            will       not      permit              any       Restricted                Subsidiary                  to,     create            or otherwise                    cause            or permit                to exist
             or become                 effective                any         encumbrance                      or restriction                       on the         ability           of      any     Restricted

             Subsidiary                to:



                                                      (i)             pay        dividends                or make              any          other         distribution                  on       any     Capital               Stock
                               of     such         Restricted                    Subsidiary               owned             by       the      Parent             Guarantor                  or any          other
                              Restricted                    Subsidiary;


                                                    (ii)              pay        any       Indebtedness                     or other               obligation               owed             to the         Parent
                               Guarantor                    or any            other        Restricted               Subsidiary;


                                                   (iii)              make            loans         or advances                  to the            Parent          Guarantor                   or any            other
                              Restricted                    Subsidiary;                 or



                                                   (iv)               sell,        lease      or transfer                 any        of      its    property               or assets              to the         Parent
                               Guarantor                    or any            other        Restricted               Subsidiary.



                                                                                                                          58
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                            Main Document    Page 148 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                        (b)             The           provisions                    of     Section          4.08(a)              do not             apply         to any               encumbrances                           or
            restrictions:



                                                (i)                existing               in agreements                    as in         effect           on the         Original                    Issue            Date,           or in
                            the      Notes,            the       Note          Guarantees,                  this      Indenture                    or the         Security                   Documents,                       or any

                            extensions,                    refinancings,                     renewals              or replacements                           of    any            of the            foregoing
                            agreements;                     provided                 that        the     encumbrances                         and      restrictions                      in        any      such

                            extension,                 refinancing,                      renewal            or replacement,                          taken         as a whole,                        are       no        more
                            restrictive               to the            Holders              than        those       encumbrances                            or restrictions                         that        are       then            in
                            effect        and         that         are       being          extended,              refinanced,                     renewed               or replaced;



                                              (ii)                 existing              under          or by       reason              of    applicable                 law,            rule,            regulation                  or

                            order;


                                             (iii)                 existing              with       respect          to any              Person           or the             property                 or assets               of       such
                            Person           acquired                   by     the       Issuer          or any       Note              Guarantor,                 at the           time             of     such
                            acquisition                    and      not       incurred                 in contemplation                           thereof,          which                encumbrances                            or
                            restrictions                   are     not        applicable                 to any       Person                 or the         property                or assets                   of    any
                            Person           other           than            such        Person           or the      property                    or assets             of        such         Person                so

                            acquired,                and         any         extensions,                 refinancings,                    renewals                or replacements                                thereof;
                        provided                     that     the         encumbrances                      and       restrictions                   in      any        such           extension,
                            refinancing,                    renewal                 or replacement,                       taken          as a whole,                    are       no         more           restrictive                to
                            the      Holders                than         those           encumbrances                      or restrictions                    that           are       then          in effect               and       that
                            are      being           extended,                 refinanced,                  renewed                or replaced;



                                             (iv)                  that       otherwise                 would        be prohibited                        under              Section                4.08(a)(iv)                  if

                            they      arise,           or are            agreed            to,    in the         ordinary                course           of business,                        and         (A)        restrict              in a

                            customary                  manner                 the        subletting,             assignment                     or transfer                  of    any             property               or asset
                            that      is subject                 to a lease                or license,              (B)         exist        by     virtue         of        any        Lien             on,     or
                            agreement                  to transfer,                  option             or similar              right        with         respect             to any                property                 or assets
                            of the        Parent             Guarantor                     or any         Restricted                Subsidiary                    not        otherwise                     prohibited                  by
                            this     Indenture                   or (C)            do not          relate        to any            Indebtedness,                        and        that            do not,

                            individually                    or in the               aggregate,               detract             from         the      value            of property                        or assets             of the
                            Parent         Guarantor                      or any            Restricted              Subsidiary                     in any          manner                    material                to the
                            Parent         Guarantor                      or any            Restricted              Subsidiary;


                                               (v)                 with        respect            to a Restricted                       Subsidiary                 and            imposed                   pursuant               to an
                            agreement                  that        has        been          entered          into         for     the        sale     or disposition                           of     all       or

                            substantially                    all        of the        Capital            Stock        of,        or property                  and        assets               of,        such         Restricted

                            Subsidiary                 that         is permitted                   by      Section              4.09,         Section             4.05            and         Section                4.13;


                                             (vi)                  with        respect            to any         Restricted                   Subsidiary                     and        imposed                  pursuant                   to
                            an agreement                         that        has     been         entered           into         for      the       Incurrence                    of     Indebtedness
                            permitted                 under             Section            4.05(b)(xv)                or        Section             4.05(b)(xvi)                       if,     as determined                          by
                            the      Board            of     Directors,                   the     encumbrances                          or restrictions                      are       (A)          customary                   for
                            such       type           of     agreement                    and      (B)      would           not,         at the        time         agreed                   to,    be      expected                  to




                                                                                                                     59
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                         Main Document    Page 149 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                            materially                and     adversely            affect           the      ability          of the             Issuer        to make              required             payments
                            on the        Notes;


                                           (vii)              purchase            money              obligations                   for      property             acquired               in the          ordinary
                            course         of business               that       impose              restrictions                  on the          property              purchased                or leased               of
                            the       nature          described          in     Section             4.08(a)(iv);


                                          (viii)              customary             non-assignment                            provisions                   in contracts                 and       licenses
                            entered            into     in the       ordinary             course            of the           Permitted               Business;


                                             (ix)             provisions            limiting               the       disposition                  or distribution                    of     assets           or

                           property                in joint      venture          agreements,                     asset           sale       agreements,                   sale      and        leaseback

                            agreements,                  stock       sale       agreements                  and        other          similar             agreements                 entered             into      with
                            the       approval              of the      Board        of      Directors,                if    (as      determined                  by     the        Board          of

                            Directors)                the     encumbrances                    or restrictions                      would            not,       at the       time          agreed             to,   be
                            expected               to materially               adversely               affect          the        ability          of the         Issuer          and      the     Note
                            Guarantors                 to make           required            payments                  on the             Notes;           which          limitation               is
                            applicable                only      to the        assets         that      are       the        subject          of     such         agreements;


                                               (x)            restrictions              on     cash         or other              deposits            or net           worth          imposed                 by
                            customers                 under       contracts             entered            into        in the            ordinary              course        of the           Permitted

                            Business;


                                             (xi)             customary             restrictions                  imposed                   on the         transfer           of,     or in licenses
                           related          to,       copyrights,              patents         or other              intellectual                  property             and         contained                in

                            agreements                  entered         into      in the        ordinary                course              of the         Permitted                Business;                or



                                           (xii)              Permitted            Refinancing                       Indebtedness;                    provided                that        the
                            encumbrances                      and     restrictions              contained                    in the          agreements                 governing                 that
                            Permitted                Refinancing                Indebtedness                     are        not     materially                 more        restrictive,                 taken         as a

                           whole,           than        those        contained               in the        agreements                       governing              the      debt          being
                           refinanced.


                            Section            4.09.          Limitation            on Sales                and        Issuances                  of Capital               Stock          in Restricted
            Subsidiaries.                  The        Parent         Guarantor               will         not     sell,       and         will      not        permit        any          Restricted

             Subsidiary,               directly          or indirectly,              to issue              or sell,           any         shares          of     Capital            Stock         of     a
             Restricted               Subsidiary              (including           in     each         case          options,             warrants               or other            rights        to purchase
             shares        of     such      Capital            Stock)         except:



                           (a)           to the         Parent        Guarantor                or a Wholly                        Owned            Restricted               Subsidiary,                   or,      in the
             case     of    a Restricted                 Subsidiary              that     is not           Wholly-Owned,                             pro       rata      to its       shareholders                      or

             incorporators;


                           (b)           to the         extent        such       Capital             Stock           represents                  director's             qualifying                shares           or is
             required            by    applicable              law      to be held             by      a Person                other          than         the    Parent            Guarantor                  or a

             Wholly             Owned          Restricted             Subsidiary;




                                                                                                                60
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                  Main Document    Page 150 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                             (c)               the      issuance                or sale           of     Capital            Stock             of     a Restricted                  Subsidiary                      (which
             remains               a Restricted                    Subsidiary                   after      any        such           issuance               or sale);            provided                   that         the     Parent
             Guarantor                  or such             Restricted                Subsidiary                  applies                 the      Net       Cash         Proceeds                  of      such          issuance
             or sale          in       accordance                  with          Section               4.13;      and



                             (d)               the      issuance                or sale           of     Capital            Stock             of     a Restricted                  Subsidiary                      if,

             immediately                       after        giving         effect            to     such        issuance                  or sale,           such         Restricted                 Subsidiary                   would
             no     longer             be      a Restricted                  Subsidiary                   and      any       remaining                      Investment                   in     such           Person            would
             have       been            permitted               to be made                      under          Section               4.06          if made           on the           date          of      such          issuance
             or sale          and provided                      that       the       Parent             Guarantor                    complies                with         Section             4.13.


                              Section                4.10.           Limitation                   on Issuances                       of     Guarantees                    by Restricted                        Subsidiaries.

             (a)    The        Parent               Guarantor                will         not     permit           any          Restricted                  Subsidiary                   (other           than           the     Issuer)
             that is not                a Subsidiary     Guarantor,     directly  or indirectly,                                                             to Guarantee                      any          Indebtedness
             ("                               Indebtedness"
             ("Guaranteed                     Indebtedness")        of the Issuer   or any Note                                                               Guarantor,                  unless               (x)       such
             Restricted                 Subsidiary                  simultaneously                         executes                  and          delivers           a supplemental                            indenture                 to
             this    Indenture                      providing             for       an unsubordinated                                Subsidiary                    Guarantee                  of payment                       of the

            Notes            by        such         Restricted               Subsidiary                   and      (y)      such            Restricted                   Subsidiary                 waives                and         will
             not     in any             manner              whatsoever                      claim         or take           the       benefit              or advantage                       of,    any         rights          of

             reimbursement,                            indemnity                 or subrogation                       or any               other          rights         against           the       Parent               Guarantor
             or any          other          Restricted                   Subsidiary                    as a result              of     any         payment                by     such          Restricted

             Subsidiary                  under           its    Subsidiary                   Guarantee                 until          the          Notes       have            been       paid            in    full.



                             (b)               If     the      Guaranteed                    Indebtedness                    (i)          ranks       pari         passu          in right               of payment                      with

             the     Notes             or any           Subsidiary                  Guarantee,                  then        the           Guarantee                 of     such          Guaranteed
             Indebtedness                      will         rank      pari        passu             in right          of payment                      with,          or subordinated                            to,      the

             Subsidiary                  Guarantee                   or (ii)         is subordinated                        in right               of payment                   to the          Notes              or any

             Subsidiary                  Guarantee,                  then           the      Guarantee                of     such            Guaranteed                    Indebtedness                         will        be
             subordinated                      in right            of payment                     to the        Subsidiary                        Guarantee               at least            to the           extent            that         the
             Guaranteed                     Indebtedness                     is subordinated                       to the             Notes              or the          Subsidiary                 Guarantee.


                              Section                4.11.           Limitation                   on Sale          and          Leaseback                     Transactions.                         The          Parent
             Guarantor                  will         not,      and       will       not       permit            any        Restricted                    Subsidiary                to,     enter            into         any      Sale
             and     Leaseback                       Transaction;                   provided               that       the        Parent              Guarantor                  or a Restricted                          Subsidiary
             may        enter           into         a Sale        and          Leaseback                 Transaction                       if:



                             (a)               the      Parent            Guarantor                    or such           Restricted                  Subsidiary,                   as the           case           may         be,
             could        have           (i)        Incurred             Indebtedness                     in an amount                            equal      to the            Attributable                     Indebtedness

             relating             to    such           Sale        and     Leaseback                     Transaction                      under           Section              4.05       and        (ii)       incurred                a
             Lien       to     secure               such       Indebtedness                       pursuant             to       Section              4.07,          in which              case,           the

             corresponding                          Indebtedness                     will         be deemed                 Incurred                 and       the        corresponding                         Lien           will          be
             deemed                incurred             pursuant                to those               provisions;


                             (b)               the      gross         cash          proceeds               of that          Sale            and       Leaseback                   Transaction                        are       at least
             equal        to the            Fair        Market            Value             of the         property                  that         is the      subject            of      such            Sale         and
             Leaseback                   Transaction;                     and




                                                                                                                           61
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                          Main Document    Page 151 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                           (c)            the        transfer               of     assets         in that           Sale         and         Leaseback                Transaction                      is permitted                      by,
             and     the    Parent          Guarantor                       or such             Restricted                    Subsidiary,                  as the       case          may        be,      applies             the
            proceeds              of    such            transaction                 in      compliance                        with,         Section          4.13.


                            Section             4.12.               Repurchase                       of Notes                 Upon          a Change                of Control.                  (a)      Not         later        than
             30     days     following                    a Change                  of     Control,               the     Issuer             will       make         an Offer             to Purchase                       all
                                                                                                                         Offer"
             outstanding                Notes             (a "Change                       of    Control                 Offer")              at a purchase                     price        equal         to     101%              of
             the    principal             amount                   thereof          plus         accrued             and         unpaid              interest,         if any,            to the          Offer         to
             Purchase             Payment                 Date            (as     defined             in clause                 (2)     of the          definition               of     "Offer            to
             Purchase"
             Purchase").



                           (b)            The            Issuer           will       timely           repay             all     Indebtedness                     or obtain              consents                as

             necessary             under,            or terminate,                       agreements                     or instruments                       that     would             otherwise                 prohibit                a
             Change          of        Control            Offer            required              to be made                     pursuant                to this       Section             4.12.


                            Section             4.13.               Limitation                  on Asset                Sales.              (a)     The      Parent             Guarantor                will        not,         and
             will    not     permit             any           Restricted                 Subsidiary                 to,        consummate                     any      Asset            Sale,        unless:



                                                  (i)               no      Default              shall       have             occurred               and     be continuing                       or would               occur
                            as a result                  of    such          Asset          Sale;


                                                 (ii)               the      consideration                        received              by        the      Parent          Guarantor                 or such
                            Restricted                   Subsidiary,                     as the         case       may           be,        is at least            equal         to the          Fair       Market
                            Value          of the              assets            sold      or disposed                    of;


                                             (iii)                  in the          case        of    an Asset                  Sale         that       constitutes               an Asset               Disposition,
                            the        Parent            Guarantor                  could            Incur         at least            US$1.00               of      Indebtedness                      under          the
                           proviso              in       Section                4.05(a)          after       giving             pro         forma           effect         to    such        Asset             Disposition;
                            and



                                             (iv)                   at least             75%         of the         consideration                         received              consists           of     cash,

                            Temporary                     Cash            Investments                    or Replacement                              Assets          (as        defined          below);              provided
                            that        in the           case        of     an Asset                 Sale      in which                 the         Parent         Guarantor                 or such            Restricted

                            Subsidiary                    receives                Replacement                      Assets              involving               aggregate                consideration                        in
                            excess          of US$10.0                           million          (or       the     Dollar             Equivalent                   thereof),             the      Parent
                            Guarantor                    shall        deliver              to the        Trustee                an opinion                 as to the             fairness            to the           Parent
                            Guarantor                    or such             Restricted                  Subsidiary                    of     such         Asset       Sale           from       a financial                  point
                            of view              issued             by      an accounting,                         appraisal                 or investment                      banking            firm         of
                           recognized                     international                     standing.               For          purposes                 of this      provision,                  each          of the

                            following                   will        be deemed                   to be cash:



                                                                          (A)              any       liabilities,                as shown                  on the       Parent            Guarantor's                       most
                                                 recent             consolidated                     balance                  sheet,         of the        Parent          Guarantor                   or any
                                                 Restricted                     Subsidiary                (other              than      contingent                  liabilities              and        liabilities               that
                                                 are          by    their         terms          subordinated                         to the         Notes          or any            Note       Guarantee)                       that
                                                 are          assumed               by     the       transferee                 of     any          such     assets         pursuant               to a customary

                                                 assumption,                       assignment,                    novation                  or similar              agreement                 that        releases                the




                                                                                                                          62
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                          Main Document    Page 152 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                              Parent            Guarantor                or such                Restricted             Subsidiary,                    as the       case       may         be,      from
                                              further           liability;            and



                                                                     (B)             any          securities,             notes        or other               obligations               received             by         the
                                              Parent            Guarantor                or any               Restricted              Subsidiary                   from       such       transferee                that
                                              are      promptly,                but         in    any         event       within          30      days         of     closing,          converted                 by      the
                                              Parent            Guarantor                or such                Restricted             Subsidiary,                    as the       case       may         be,      into

                                              cash,           to the         extent          of the           cash       received            in that               conversion.



                          (b)            Within             365       days          after         the     receipt          of    any        Net      Cash            Proceeds               from      an Asset

             Sale,     the      Parent          Guarantor                  or the        applicable                    Restricted            Subsidiary,                     as the         case     may          be,

             may     apply           such       Net       Cash         Proceeds                   to:



                                                (i)            permanently                       repay           unsubordinated                      Indebtedness                    of the          Parent
                           Guarantor                  or a Subsidiary                       Guarantor                  or any         Indebtedness                      of    a Restricted

                             Subsidiary                that     is not         a Subsidiary                      Guarantor                (and,          if   such         unsubordinated
                           Indebtedness                     repaid           is revolving                     credit      Indebtedness,                       to correspondingly                            reduce
                           commitments                        with         respect           thereto)             in each          case        owing               to a Person               other        than          the
                           Parent           Guarantor                 or a Restricted                         Subsidiary;              or



                                              (ii)             acquire              properties                  and assets    (other                than current    assets)                          that        will         be
                                                                                                                ("                                 Assets"
                           used         in the         Permitted               Businesses                       ("Replacement                      Assets");  provided,                             however,
                           that      any       such           reinvestment                       in Replacement                     Assets           made             pursuant              to a definitive

                           binding            agreement                    or a commitment                             approved             by      the       Board           of   Directors                of the
                           Parent           Guarantor                 that      is executed                     or approved                 within            such         time      will      satisfy           this

                           requirement,                     so long           as such              investment                   is consummated                         within           180        days      after
                             such       365th          day;


            provided            that,       pending             the        application                   of Net         Cash        Proceeds                  in     accordance               with        Section

             4.13(b)(i)           or (ii)        above,           such         Net       Cash            Proceeds               may       be temporarily                        invested             only        in cash
             or Temporary                   Cash         Investments.



                          (c)            Any          Net       Cash          Proceeds                  from       Asset         Sales that are                      not     applied          or invested                     as
                                                                                                                                    Proceeds."
            provided            in    Section            4.13(b)             will      constitute                 "Excess                                            Excess          Proceeds               of     less
             than    US$10.0                million            (or    the       Dollar             Equivalent                  thereof)           will        be carried             forward              and
             accumulated.                When            accumulated                        Excess              Proceeds            exceed               US$10.0              million          (or     the       Dollar
             Equivalent              thereof),            within             five     days          thereof,             the     Issuer          must          make          an Offer              to Purchase
            Notes         having         a principal                  amount             equal            to:



                                                (i)            accumulated                        Excess           Proceeds,              multiplied                  by


                                              (ii)             a fraction              (A)         the      numerator               of which                  is equal          to the        outstanding
                           principal                 amount           of the         Notes              and      (B)     the      denominator                       of which            is equal            to the

                           outstanding                  principal              amount                   of the     Notes           and      all pari               passu       Indebtedness

                             similarly           required              to be repaid,                     redeemed                or tendered                  for      in connection                  with         the
                           Asset         Sale,


                                             (iii)             rounded               down               to the     nearest            US$1,000.



                                                                                                                   63
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                     Main Document    Page 153 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                           (d)               The          offer         price          in     any        Offer         to Purchase                     will         be equal              to        100%         of the
            principal              amount                 plus        accrued                and      unpaid             interest             to the          date      of purchase,                       and      will            be
            payable            in cash.



                           (e)               If    any       Excess                 Proceeds                remain               after        consummation                         of     an Offer                to Purchase,
             the     Parent           Guarantor                   or any             Restricted                   Subsidiary                  may           use      those         Excess              Proceeds                 for       any
            purpose            not         otherwise                  prohibited                   by      this       Indenture.                If the             aggregate              principal                amount                 of
            Notes        (and             any      other          pari         passu           Indebtedness)                            tendered              in    such          Offer         to Purchase
             exceeds           the         amount                of    Excess               Proceeds,                 the        Trustee          will         select        the        Notes            to be purchased
             on    a pro           rata      basis          based              on the          principal                 amount               of the          Notes          and        such          other        pari         passu
             Indebtedness                    tendered.                  Upon              completion                   of        each      Offer            to Purchase,                   the        amount              of        Excess
             Proceeds               will        be reset              at zero.



                             (f)             Notwithstanding                                 the     provisions                    of this        Section             4.13,          the        Issuer           and       the
             Parent        Guarantor                      shall        not,         and       shall        not        permit             any     Restricted                  Subsidiary                    to,     sell        any
             Intercompany                         Loan.


                             Section               4.14.              Limitation                   on      Transactions                       with          Shareholders                       and      Affiliates.                   (a)
             The      Parent              Guarantor                   will         not,      and        will       not       permit            any       Restricted                 Subsidiary                    to,     directly
             or indirectly,                  enter          into,           renew            or extend                any          transaction                or arrangement                           (or       series         of
            related          transactions                    or arrangements)                                  (including,                without              limitation,                 the       purchase,                  sale,
             lease      or exchange                        of property                    or assets,               or the           rendering                 of     any      service)                involving
             aggregate               payments                    or consideration                           in     excess               of US$100,000                        (or     the        Dollar            Equivalent

             thereof)          with          (x)      any         holder              (or     any        Affiliate                 of    such        holder)           of      5.0%            or more             of      any           class
             of    Capital            Stock          of the Parent                          Guarantor                 or (y)            any     Affiliate             of the            Parent           Guarantor
                                                        Transaction"
             (each      an "Affiliate                   Transaction"),                                  unless:



                                                    (i)               the      Affiliate                Transaction                     is on        fair      and      reasonable                     terms            that        are       no
                             less          favorable                  to the         Parent             Guarantor                   or the       relevant              Restricted                    Subsidiary,                     as the
                             case          may        be,         than         those          that       would              have         been         obtained               in     a comparable
                             transaction                    by        the      Parent              Guarantor                 or the           relevant              Restricted                 Subsidiary                  with           a
                             Person               that      is not            an Affiliate                     of the        Parent            Guarantor;                   and



                                                   (ii)               the      Parent              Guarantor                 delivers            to the             Trustee:



                                                                             (A)             with          respect               to any        Affiliate              Transaction                      or series               of
                                                   related             Affiliate               Transactions                        involving                aggregate                consideration                        in excess
                                                   of US$2.5                    million      (or               the     Dollar             Equivalent                  thereof),                a Board             Resolution
                                                                                      Officers'
                                                   set forth                 in an                                Certificate                  certifying               that        such            Affiliate
                                                   Transaction                       complies                  with         this        covenant              and      such          Affiliate               Transaction
                                                   has       been             approved                by       a majority                 of the            disinterested                  members                  of the
                                                   Board              of      Directors;                and



                                                                             (B)             with          respect               to any        Affiliate              Transaction                      or series               of
                                                   related             Affiliate               Transactions                        involving                aggregate                consideration                        in excess
                                                   of US$5.0                       million           (or       the     Dollar             Equivalent                  thereof),                in    addition              to the
                                                   Board              Resolution                    required                in     Section           4.14(a)(ii)(A)                       above,             an opinion                     as




                                                                                                                             64
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                             Main Document    Page 154 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                               to the           fairness            to the         Parent          Guarantor            or such          Restricted                 Subsidiary,                 as
                                               the       case       may         be,        of    such       Affiliate           Transaction               from          a financial                point        of
                                               view           issued          by      an accounting,                     appraisal            or investment                   banking              firm        of
                                               recognized                   international                  standing.



                       (b)               The           limitation             set forth             in    Section          4.14(a)        above,          does          not      limit,       and          shall
             not   apply         to:



                                                 (i)             any        employment                    or compensation                      agreement                (whether             based             in
                           cash         or securities),                     officer         or director              indemnification                    agreement,                  severance                  or
                           termination                    agreement                 or any          similar          arrangement                 entered          into        by     the     Parent
                           Guarantor                   or any          of    its      Restricted             Subsidiaries               and      payments                pursuant               thereto             and

                           any         transactions                 pursuant               to     stock       option        plans,        stock         ownership                  plans        and
                           employee                    benefit         plans          or similar             arrangements                 in     each      case         in the        ordinary
                           course             of business;



                                               (ii)              the     payment                 of reasonable                 and     customary             fees         and        reimbursement
                           of    expenses                 (pursuant                to indemnity                   arrangements                  or otherwise)                  of    officers,
                           directors,                 employees                or consultants                     of the       Parent          Guarantor            or any            of     its
                           Restricted                  Subsidiaries;


                                              (iii)              transactions                   between            or among             the     Parent           Guarantor                and        any
                           Wholly              Owned              Restricted                    Subsidiary              or between              or among            Wholly                Owned
                           Restricted                  Subsidiaries;


                                              (iv)               any        Restricted              Payment              of the        type      described              in clauses                 (i)    or (ii)
                           of    Section               4.06(a)           if permitted                by      Section           4.06;


                                                (v)              any        sale      of    Capital           Stock        (other        than      Disqualified                     Stock)           of the
                           Parent          Guarantor;


                                              (vi)               loans        or advances                   to employees                 in the         ordinary           course            of business
                           not     to exceed,                   in the        aggregate,                  US$1.0          million         (or     the     Dollar          Equivalent                     thereof)
                           at any         one          time       outstanding;


                                           (vii)                 any        agreement               between              any     Person          and      an Affiliate                of     such          Person

                           existing             at the          time        such        Person            is acquired             by    or merged                into      the       Parent
                           Guarantor                   or any          of    its      Restricted             Subsidiaries;               provided            that        such         agreement                     was
                           not     entered               into       in contemplation                         of    such        acquisition             or merger;



                                          (viii)                 any        purchases               by     the     Parent        Guarantor's               Affiliates                of    Indebtedness
                           or Disqualified                        Stock            of the         Parent          Guarantor            or any       of     its    Restricted                 Subsidiaries
                           the     majority                of which                Indebtedness                   or Disqualified                 Stock          is purchased                   by        Persons
                           who          are     not       Affiliates               of the          Parent         Guarantor;            provided             that        such        purchases                 by
                           the     Parent              Guarantor's                  Affiliates              are     on the        same         terms       as such             purchases                  by    such
                           Persons              who        are      not       Affiliates                 of the     Parent          Guarantor;             and




                                                                                                                   65
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                               Desc
                                                                       Main Document    Page 155 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                  (ix)                transactions                     with             customers,                 clients,         suppliers,                    or purchasers                          or
                              sellers           of       goods           or services,                    derivatives                     or insurance                   or lessors                    or lessees                 or
                              providers                   of     employees                  or other                    labor        or property,                  in the           ordinary                  course             of
                              business               and          that       are     fair        or on terms                        at least         as favorable                     as arm's                    length           as
                              determined                       by     the     Board              of     Directors.


                              In     addition,                 the       requirements                        of        Section              4.14(a)(ii)            shall        not            apply           to (A)
             Investments                   (other              than        Permitted                   Investments)                         not     prohibited                 by        Section               4.06;         (B)
             transactions                  pursuant                  to agreements                          in        effect         on the         Original             Issue                Date          and      described                     in
             the    offering              memorandum                           of the             Issuer                dated        May           9, 2013,             or any                amendment                     or
             modification                   or replacement                           thereof,                    so long             as such            amendment,                       modification                        or
             replacement                   is not              more         disadvantageous                               to the            Parent         Guarantor                     and          its    Restricted
             Subsidiaries                  than            the      original          agreement                          in     effect         on the         Original                Issue             Date          and         (C)         any
             transaction                 between                 or among                  the         Parent             Guarantor,                 any       Wholly                 Owned                  Restricted

             Subsidiary                  and      any           Restricted                 Subsidiary                     that        is not        a Wholly               Owned                      Restricted

             Subsidiary;                 provided                   that     in the          case            of        clause          (3),       (A)      such         transaction                         is entered                into         in
             the    ordinary               course                of business                and             (B)         none         of the         minority             shareholders                             or minority

            partners            of       or in       such            Restricted                  Subsidiary                     is a Person                described                     in     clause             (x)      or (y)            of
             Section           4.14(a).


                              Section             4.15.               Limitation                  on Business                        Activities.                 The      Parent                 Guarantor                   will        not,
             and      will         not     permit              any       Restricted                    Subsidiary                     to,     directly           or indirectly,                        engage               in any

             business              other         than           Permitted              Businesses.


                              Section             4.16.               Use      of Proceeds.                              The         Parent         Guarantor                  will            not,         and      will        not
            permit           any         Restricted                   Subsidiary                  to,       use          the     net        proceeds             from          the        sale          of the           Notes
             issued          and         sold        on the           Original              Issue                Date,  in any                    amount,          for     any            purpose                   other         than         (a)
                                                                                                                  Proceeds"
             as specified                 under             the       caption          "Use                 of                                 in the         offering              memorandum                               of the
             Issuer          dated         May             9, 2013;            and         (b)         pending                 the     application                 of    all        of        such          net      proceeds                  in
             such      manner,                  to invest              the     portion                 of        such         net     proceeds              not     yet        so applied                      in     cash          or

             Temporary                   Cash            Investments.


                              Section             4.17.               Maintenance                           of Insurance.                         The      Parent          Guarantor                         will,       and          will
             cause       its       Restricted                    Subsidiaries                    to,        maintain                 insurance              with        reputable                     and         financially
             sound           carriers            against              such         risks         and             in    such         amounts               as is customarily                             carried             by
             similarly              situated               businesses,                including,                        without              limitation,            property                     and         casualty
             insurance.


                              Section             4.18.               Designation                       of Restricted                        and        Unrestricted                      Subsidiaries.                          (a)     The
             Board           of Directors                      may         designate                   any            Restricted              Subsidiary                to be an Unrestricted

             Subsidiary;                 provided                   that:



                                                     (i)              no     Default              shall               have       occurred               and       be continuing                             at the          time         of        or
                              after        giving              effect         to such              designation;


                                                   (ii)               such         Restricted                         Subsidiary               does        not     own          any            Disqualified                       Stock             of
                              the        Issuer            or any           Note       Guarantor                         or Disqualified                      or Preferred                        Stock              of the           Parent




                                                                                                                                66
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                            Desc
                                                                            Main Document    Page 156 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                           Guarantor                 or a Restricted                      Subsidiary                    that      is not       a Subsidiary                     Guarantor            or hold

                           any      Indebtedness                     of,     or any             Lien        on      any        property              of,     the     Parent         Guarantor               or any
                           Restricted                Subsidiary,                  if    such      Disqualified                        or Preferred                 Stock         or Indebtedness
                           could       not          be Incurred                  under          Section             4.05          or such        Lien          would            violate          Section            4.07;


                                          (iii)               such         Restricted                  Subsidiary                  does        not     own          any      Voting             Stock      of
                           another         Restricted                    Subsidiary,                  and        all     of     its    Subsidiaries                  are     Unrestricted
                           Subsidiaries                 or are           being           concurrently                     designated                 to be Unrestricted                          Subsidiaries
                           in accordance                  with            this         Section          4.18(a);


                                          (iv)                such         Restricted                  Subsidiary                  has     no    outstanding                     Indebtedness                   that
                           could       trigger           a cross-default                         to the          Indebtedness                    of the         Parent           Guarantor              or any
                           other      Restricted                   Subsidiary                   and     none             of the        Parent          Guarantor                 or any          Restricted

                           Subsidiary                Guarantees                    or provides                    credit          support            for     the     Indebtedness                  of    such
                           Restricted                Subsidiary;                  and



                                             (v)              the        Investment                   deemed               to have          been           made        thereby            in     such      newly
                           designated                Unrestricted                      Subsidiary                 and          each      other         newly          designated                 Unrestricted

                           Subsidiary                being          concurrently                      redesignated                     would           be permitted                 to be made                  under
                           Section         4.06.



                          (b)         None            of the         Parent              Guarantor                 nor         any      Restricted                 Subsidiary             will      at any
             time:



                                              (i)             provide              a guarantee                    of,      or similar            credit            support         to,     any
                           Indebtedness                  of     an Unrestricted                          Subsidiary                   (including               of    any        undertaking,
                           agreement                 or instrument                      evidencing                     such       Indebtedness);


                                             (ii)             be directly                 or indirectly                    liable        for     any         Indebtedness                  of     any
                          Unrestricted                  Subsidiary;                     or



                                          (iii)               be directly                 or indirectly                    liable        for     any         other         Indebtedness                 that
                          provides             that      the        holder             thereof          may            (upon          giving          notice,         the       lapse       of time            or

                          both)       declare            a default                 thereof            (or        cause         the     payment               thereof            to be      accelerated                 or
                          payable            prior       to its           final         scheduled                 maturity)              upon          the     occurrence                 of     a default
                          with       respect           to any              other         Indebtedness                      that       is Indebtedness                      of    an Unrestricted

                           Subsidiary                (including                   any        corresponding                      right       to take           enforcement                   action         against
                           such      Unrestricted                    Subsidiary.



                          (c)          The          Board           of     Directors              may            designate               any     Unrestricted                    Subsidiary              to be a
             Restricted            Subsidiary;                provided                  that:



                                              (i)             no     Default              shall        have            occurred            and        be continuing                   at the        time         of        or
                           after     giving            effect         to such                designation;


                                             (ii)             any        Indebtedness                       of    such          Unrestricted                  Subsidiary                 outstanding                  at
                           the     time       of      such         designation                   which            will         be deemed                   to have         been       Incurred             by       such




                                                                                                                   67
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                    Main Document    Page 157 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                            newly              designated                     Restricted                  Subsidiary              as a result                of    such        designation                      would               be
                            permitted                    to be Incurred                         under         Section            4.05;


                                                (iii)                 any       Lien           on the         property             of     such         Unrestricted                      Subsidiary                   at the
                             time         of     such           designation                     which            shall       be deemed                  to have             been          incurred              by      such

                            newly              designated                     Restricted                  Subsidiary              as a result                of    such        designation                      would               be
                            permitted                    to be incurred                         under         Section            4.07;


                                                (iv)                  such       Unrestricted                        Subsidiary                is not        a Subsidiary                   of        another
                            Unrestricted                        Subsidiary                     (that        is not       concurrently                   being          designated                     as a Restricted

                             Subsidiary);                       and



                                                  (v)                 if     such       Restricted                  Subsidiary                 is not        designated                   as a Non-Guarantor

                             Subsidiary,                       such         Restricted                  Subsidiary               will         upon          such     designation                      execute             and
                             deliver            to the            Trustee               a supplemental                         indenture              to this        Indenture                   by     which            such
                             Restricted                   Subsidiary                    will       become                a Subsidiary                  Guarantor.


                             Section             4.19.                Anti-Layering.                          Each         of the         Parent            Guarantor                and         the         Issuer       will
             not    Incur,          and        will         not        permit            any         Subsidiary                 Guarantor               to Incur,             any         Indebtedness                        if
             such       Indebtedness                       is contractually                             subordinated                in right            of payment                   to any             other

             Indebtedness                  of the               Parent          Guarantor,                    the      Issuer           or any         Subsidiary                  Guarantor,                   as the             case

             may      be,     unless             such           Indebtedness                         is also         contractually                    subordinated                   in right                of payment

             to the      Notes            and         the       Note           Guarantees,                    on      substantially                   identical             terms;          provided                   that        this
             requirement                  does           not         apply          to distinctions                      between              categories               of    Indebtedness                        that         exist

             by    reason           of    any           Liens              or Guarantees                     securing             or in favor                of    some            but     not         all     of      such

             Indebtedness.


                             Section             4.20.                Provision                  of Financial                   Statements                  and     Reports.                (a)        For       so long                as

             any    Notes           are        outstanding,                      the      Parent             Guarantor                 will      provide            to the          Trustee              the        following
             reports,         in the           English                language:



                                                   (i)                within            90      days         after       the     end          of the        Parent          Guarantor's                       fiscal      year

                            beginning                    with          the      first          fiscal       year         ending          after        the     Original              Issue         Date,             annual
                            reports             containing,                     to the           extent           applicable,                 and      in    a level          of     detail           that       is
                             comparable                        to that          included                 in the        offering               memorandum                      of the          Issuer            dated              May
                             9, 2013,              the         following                 information:                     (A)     audited              consolidated                   balance                 sheets           of the
                             Parent            Guarantor                     of the            end       of the        two       most          recent         fiscal         years          and         audited
                             consolidated                        income              statements                   and      statements                  of    cash       flow         of the            Parent
                             Guarantor                    for        the      two       most            recent        fiscal       years,             including              complete                  footnotes                   to
                             such         financial                  statements                   and       the      audit       report          of     a member                   firm      of       an

                             internationally                          recognized                     firm      or independent                         accountants                  on the             financial

                             statements;                       (B)         unaudited              pro       forma            consolidated                    income            statement                     information
                             and         balance                sheet         information                    of the          Parent           Guarantor                (which,             for        the      avoidance
                             of    doubt,               will         not      include             the       provision             of     a full        income               statement                 or balance
                             sheet         to the              extent          not      reasonably                    available),               together            with        explanatory                         footnotes,
                             for     any        material                    acquisitions,                   dispositions                 or recapitalizations                             that        have          occurred
                             since         the        beginning                  of the            most          recently          completed                  fiscal         year;          (C)        an operating




                                                                                                                          68
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                             Main Document    Page 158 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                       and      financial                    review             of the         audited              financial           statements,                    including                 a discussion                       of
                      the      results             of        operations,                   financial            condition,               EBITDA                     and       liquidity                and       capital
                      resources                   of the             Parent            Guarantor,                and        a discussion                    of material                   commitments                             and
                       contingencies                           and        critical           accounting                policies;              (D)      description                      of the            business,
                      management                             and         shareholders                   of the         Parent          Guarantor                    (on       a consolidated                        basis),
                       all    material                  affiliate              transactions                   and     a description                    of     all     material                 contractual

                       arrangements,                            including               material               debt       instruments;                    (E)       a description                         of material
                      risk      factors                 and          material            recent           developments;                       and      (F)        an income                     statement                    and
                      balance               sheet              for       the     Note          Guarantors                 and        Issuer,         on      a combined                        basis;


                                           (ii)                 within             60      days         following              the     end       of the             first     three            fiscal           quarters                in
                       each      fiscal             year             of the        Parent            Guarantor                beginning                with           the      quarter               ending             March

                       31,     2013,              all        quarterly              reports             of the        Parent          Guarantor                   containing                    the        following
                       information:                          (A)       an unaudited                     condensed                  consolidated                     balance               sheet           as of the                end
                       of     such       quarter                   and         unaudited                condensed                 statements                 of     income                and        cash         flow            for
                      the      most          recent                  quarter           year-to-date                  period           ending           on the               unaudited                 condensed
                      balance               sheet             date,        and         the     comparable                    prior      year          periods,               together                with

                       condensed                    footnote                   disclosure               reviewed               by     a member                    firm        of    an internationally
                      recognized                        firm         or independent                        accountants                 together              with            the    review                 report

                      thereon;              (B)          unaudited                   pro       forma           income              statement                information                        and        balance             sheet
                       information                       of the           Parent             Guarantor,               together            with         explanatory                        footnotes,                   for     any
                      material              acquisitions,                          dispositions                 or recapitalizations                              that       have          occurred                 since           the

                      beginning                    of the             relevant               quarter;          (C)        an operating                 and          financial                  review            of the

                      unaudited                    financial                   statements,                including               a discussion                    of the           results            of     operations,
                       financial             condition,                        EBITDA                and       material              changes              in liquidity                   and         capital

                      resources                   of the             Parent            Guarantor,                and        a discussion                    of material                   changes                not         in the

                       ordinary              course                  of business                 in commitments                         and         contingencies                         since           the     most
                      recent          report;                  (D)       material              recent          developments;                     and         (E)         an income                    statement                    and
                      balance               sheet              for       the     Note          Guarantors                 and        Issuer,         on      a combined                        basis;           and



                                       (iii)                    promptly                 after       the       occurrence                of     (A)         any       material                 acquisition                    or
                       disposition                      or restructuring,                         (B)      any        senior         executive                  officer            changes                 at the        Parent
                       Guarantor                   or change                     in auditors               of the           Parent        Guarantor                    or (C)            any         other        material
                       event         not          in the             ordinary              course          of business,                 solely          with          respect              to this           sub-clause

                       (C),     that        the          Parent                Guarantor                announces                 publicly,            a report               containing                    a
                       description                      of     such            event         and,       in the        event          of the         occurrence                     of     any         material
                       acquisition                      or disposition,                       within           75     days         following                the      occurrence                      of     such
                      material              acquisition                         or disposition,                     unaudited            pro        forma              consolidated                        income
                       statement                  information                       and        balance              sheet       information                   of the           Parent            Guarantor,
                      together              with              explanatory                     footnotes,              for     any       such         material                acquisition                    or

                       disposition;                      and



                                        (iv)                    as soon              as they            are     available,              but     in any              event          not         more          than            10
                       days      after            they             are     filed        with        the       relevant            exchange(s)                     on which                 the        Parent
                       Guarantor's                       common                    shares           are    at any           time       listed         for       trading,                true     and         correct
                       copies          of      any            financial                or other           report          filed       with       such           exchange.




                                                                                                                     69
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                       Main Document    Page 159 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                            (b)                 So long               as any           Note          remains                  outstanding,                        the        Parent        Guarantor       will                         provide
                                                                                                                                                                                                 Officers'
             to the        Trustee               (A)         within           90       days         after        the          close         of        each            fiscal         year,  an
             Certificate                 stating             each           of the        Fixed         Charge                  Coverage                        Ratio          and         the     Consolidated                           Priority
             Indebtedness                       Leverage                  Ratio         with          respect                 to the        four               most       recent            fiscal           quarters                and        most
            recent          fiscal             quarter,              respectively,                   and         showing                  in reasonable                            detail         the     calculation                      of
             each       such         ratio,            including                 the      arithmetic                 computations                                of     each         component                     of     each            such

            ratio,         with          a certificate                    from         the      Parent            Guarantor's                             external              auditors             verifying                  the

             accuracy              and          correctness                   of the           calculation                     and        arithmetic                      computation;                        and        (B)         as soon
             as possible                  and         in any           event           within          10 days                  after          the         Parent              Guarantor              becomes                       aware          or
                                                                                                                                                                                                  Officers'
             should          reasonably                      become                 aware           of the         occurrence                             of    a Default,                 an                                 Certificate

             setting         forth             the     details              of the        Default,               and          the     action                   which           the        Parent         Guarantor
            proposes               to take                with        respect           thereto.



                            (c)                 All       financial                statement                and pro              forma                    financial               information                     shall         be
            prepared               in     accordance                        with       GAAP             as in effect                       on the                date        of      such        report           or financial
             statement               (or        otherwise                   on the           basis      of       GAAP                 as then                   in effect)                and      on     a consistent                      basis
             for     the     periods                  presented;               provided,                however,                     that           the         reports            set forth            in     Section

             4.20(a)(i),                (ii)     and         (iii)        above         may,          in the             event            of        a change                 in applicable                     GAAP,                    present
             earlier        periods                  on     a basis           that        applied            to such                periods;                    and provided                      further            that           the
             audited           financial                  statements                   set forth            in     Section                 4.20(a)(i)(A)                           will      be prepared                       in

             accordance                   with            both        GAAP              and         International                       Financial                      Reporting                  Standards                   until         such

             time       as GAAP                       has       converged                 with        International                         Financial                     Reporting                  Standards.



                            (d)                 At        any        time      that       any        of the          Parent                Guarantor's                         Subsidiaries                    are        Unrestricted
             Subsidiaries                      and        any        such          Unrestricted                   Subsidiary                         or group                  of Unrestricted                          Subsidiaries,
             if taken          together                   as one            Subsidiary,                constitutes                        a Significant                         Subsidiary                   of the            Parent

             Guarantor,                  then          the       annual             and       quarterly                  financial                  information                      required                by     the         first       two
             clauses          of this                covenant                shall        include            either             (A)        a reasonably                           detailed              presentation,                       either
             on the         face          of the            financial               statements                or in the                   footnotes                    thereto,             of the           financial
             condition               and         results             of     operations                of the             Parent             Guarantor                        and      its       Restricted                Subsidiaries
             separate              from          the        financial               condition               and          results               of     operations                     of the         Unrestricted
             Subsidiaries                      of the           Parent           Guarantor                  or (B)             stand-alone                        audited                 or unaudited                    reviewed
             financial             statements,                       as the          case       may         be,          of    such            Unrestricted                        Subsidiary                  or Unrestricted
             Subsidiaries                      (as     a group               or otherwise)                    together                    with             an unaudited                     reconciliation                          to the
             financial             information                        of the          Parent          Guarantor                      and            its        Subsidiaries,                    which          reconciliation
            will       include                 the     following                   items:           revenue,                  EBITDA,                      net        income,               cash,        total          assets,            total

             debt,         shareholders                      equity,               capital          expenditures                        and           interest             expense.



                            (e)                 Substantially                       concurrently                    with            the        issuance                  to the            Trustee            of the            reports
             specified              in     Section               4.20(a)(i),                 (ii)     and        (iii)         above,               the         Parent            Guarantor                  shall        also           post
             copies          of     such             reports           on      such          confidential                      website                    as may           be then               maintained                     by        the
             Parent          Guarantor.



                             (f)                Further,              the      Issuer     and           each              Note            Guarantor                     have          agreed             that,          for      as long             as
                                                                                securities"
             any       Notes            are      "restricted                                                 within                 the        meaning                  of        Rule       144(a)(3)                  under             the
             Securities              Act,             during           any         period           in which                  the     Issuer                   or such            Note           Guarantor                    is neither
             subject          to     Section                 13 or           15(d)        of the        Exchange                        Act,              nor      exempt                 from       reporting                  pursuant



                                                                                                                               70
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                             Main Document    Page 160 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             to Rule        12g3-2(b)                    thereunder,                     the        Issuer            or such            Note        Guarantor,                       as the         case          may           be,
             shall      supply             to (i)        any         Holder             or beneficial                     owner            of     a Note             or (ii)           a prospective                         purchaser
             of    a Note        or a beneficial                           interest            therein             designated                   by      such         Holder             or beneficial                        owner,
             the      information                 specified                  in,    and         meeting                the       requirements                       of    Rule          144A(d)(4)                       under              the
             Securities              Act      upon             the     request             of        any        Holder             or beneficial                    owner              of     a Note.


                            Section               4.21.          Additional                     Amounts.                     (a)     All        payments                  of principal                     of,        and
            premium              (if       any)          and     interest               on the             Notes         or under               the       Note            Guarantees                      will        be made
             without         withholding                        or deduction                        for,      or on          account              of,     any        present                or future                 taxes,
             duties,       assessments                     or governmental                                 charges               of whatever                   nature             imposed                  or levied                  by        or
             within       the        United              States,            India         or any             other          jurisdiction                  in which                the        Issuer,              a Surviving
             Person         or an applicable                           Note          Guarantor                    is organized                    or resident                    for        tax     purposes                     or any
            political           subdivision                 or taxing                    authority                thereof            or therein                (each,             as applicable,                         a
                                                          Jurisdiction"
             "Relevant                 Taxing             Jurisdiction")                             or any           jurisdiction                   through               which             payment                   is made                  by
             or on behalf                  of the         Issuer,                a Surviving                  Person             or a Note                Guarantor,                    or any             political
             subdivision                or taxing                authority              thereof      or therein    (together                                     with            the        Relevant                  Taxing
                                                                                    Jurisdictions"
             Jurisdictions,                 the      "Relevant                      Jurisdictions"),          unless    such                                   withholding                        or deduction                        is
             required           by      law        or by         regulation                    or governmental                             policy            having              the        force          of     law.           In    the
             event       that        any      such         withholding                         or deduction                      is so required,                     the         Issuer,            a Surviving
             Person         or the applicable                          Note    Guarantor,                              as the        case         may          be,        will        pay         such           additional
                              ("                                     Amounts"
             amounts          ("Additional                           Amounts")        as will                           result           in receipt             by        the         Holder              of     each        Note,               of
             such       amounts               as would                 have          been            received               by     such         Holder              had          no     such         withholding                           or
             deduction               been         required,                 except             that        no     Additional                    Amounts                  shall         be payable:



                                                   (i)               for     or on         account                of:



                                                                           (A)             any        tax,        duty,          assessment                   or governmental                                  charge             that
                                                  would              not         have      been             imposed                but     for:



                                                                                                     (1)              the     existence                 of     any        present             or former
                                                                       connection                     between                the         Holder           or beneficial                      owner               of     such          Note,
                                                                       and         the     Relevant                   Jurisdiction                   other          than         merely              holding                 such
                                                                       Note          or the            receipt              of payments                      thereunder                 or under                  a Note

                                                                       Guarantee,                     including,                   without              limitation,                   such        Holder               or
                                                                       beneficial                    owner            being          or having                 been          a national,                   domiciliary                          or
                                                                       resident                of     such         Relevant                Jurisdiction                    or treated                 as a resident
                                                                       thereof             or being                or having                been          physically                   present                 or engaged                       in
                                                                       a trade             or business                   therein            or having                    or having                  had          a permanent
                                                                       establishment                          therein;


                                                                                                     (2)              the     presentation                     of        such         Note          (in        cases         in which
                                                                       presentation                        is required)                  more           than        30      days            after         the      later          of the
                                                                       date         on which                    the     payment                 of the         principal                of,       premium,                       if any,
                                                                       and         interest            on,        such        Note          became               due         and        payable                  pursuant                  to
                                                                       the         terms            thereof           or was             made           or duly             provided                 for,         except              to the
                                                                       extent            that         the       Holder             thereof           would               have          been         entitled                to    such




                                                                                                                            71
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                           Main Document    Page 161 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                      Additional                  Amounts               if it had             presented                  such       Note          for     payment                on

                                                       any        date     within             such       30-day              period;


                                                                                 (3)           the      failure          of the          Holder                 or beneficial                  owner           to

                                                       comply             with          a timely           request            of the          Issuer,             a Surviving                  Person           or

                                                       any        Note          Guarantor              addressed                to the          Holder,              to provide
                                                       information                     concerning               such         Holder's                or beneficial                    owner's

                                                      nationality,                 residence,                identity           or connection                        with         any      Relevant

                                                       Jurisdiction,                   if and         to the         extent          that      due         and       timely             compliance
                                                      with         such         request          is required                 under            the        statutes,          regulations                  or
                                                       official           administrative                     guidance                having              a force          of    law        of the
                                                      Relevant              Jurisdiction                   in   order          to reduce                  or eliminate                  any
                                                      withholding                      or deduction                  as to which                    Additional                 Amounts                 would
                                                      have          otherwise              been         payable               to such           Holder;              or



                                                                                 (4)           the      Holder           or beneficial                         owner        being          a direct,
                                                       indirect            or constructive                      owner           of      10%          or more              of the         total
                                                       combined                 voting          power           of     all     classes              of    stock          entitled      to vote                 of
                                                                                                                                                                               corporation"
                                                      Rolta          International,                    Inc.,       or a "controlled                            foreign                                          for
                                                      U.S.         federal             income          tax      purpose              related              (within           the     meaning                of
                                                       section            864(d)(4)              of the         Code)           to Rolta                 International,                   Inc.



                                                       (B)                any     estate,           inheritance,                gift,         sale,        transfer,            personal

                                     property           or similar               tax,      assessment                  or other               governmental                      charge;


                                                       (C)                any     withholding                   or deduction                    that            is imposed               or levied
                                     pursuant           to European                     Council             Directive                2003/48/EC                      or any           other

                                     Directive            implementing                        the     conclusions                    of the          ECOFIN                 Council              meeting
                                     of November                    26-27,             2000         on the        taxation              of     savings              income              or any          law

                                     implementing                    or complying                      with,         or introduced                        in    order       to conform                   to,
                                     such     Directives;


                                                       (D)                any     tax,        duty,        assessment                   or other               governmental                      charge             to
                                     the    extent           such        tax,     duty,         assessment                   or other           governmental                          charge            results
                                     from       the     presentation                    of the         Note          (where           presentation                       is required)              for
                                     payment            and        the     payment               can        be made             without                  such       withholding                   or
                                     deduction               by     the     presentation                   of the        Note           for     payment                  elsewhere;                or



                                                        (E)               any     combination                    of taxes,              duties,                assessments                or
                                     governmental                    charges             referred              to in the         preceding                      clauses         (A),       (B),         (C)
                                     and    (D);        or



                                     (ii)          to a Holder                  that      is a fiduciary,                    partnership                   or person              other          than         the
                       sole    beneficial          owner            of    any      payment                 to the       extent           that            such      payment               would           be
                      required        to be included                     in the         income             under        the      laws          of        a Relevant               Jurisdiction,
                       for    tax   purposes,           of    a beneficiary                    or settlor,              with         respect              to the         fiduciary,              or a
                      member          of that         partnership                 or a beneficial                    owner            who           would           not        have       been




                                                                                                      72
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                        Main Document    Page 162 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                entitled            to     such              Additional                Amounts                  had     that      beneficiary,                   settlor,           partner              or
                                beneficial                 owner               been         the      Holder             thereof.


                                The         Issuer,             Surviving                   Person            or applicable                    Note       Guarantor,                  as the         case       may             be,
            will       (i)      make           such         withholding                       or deduction                      and     (ii)     remit          the     full      amount              deducted                     or
            withheld                 to the         relevant                  authority               in accordance                    with          applicable                law.      The         Issuer,

             Surviving                 Person              or applicable                      Note            Guarantor,               as the           case      may          be,     will         make        reasonable
             efforts          to obtain                original                tax      receipts              or certified              copies           thereof          evidencing                   the      payment
             of     any      taxes,           duties,             assessment                      or governmental                          charges          so deducted                     or withheld                       and
            paid       to the           Relevant                  Jurisdiction.                      The        Issuer,            Surviving             Person           or applicable                      Note

             Guarantor,                  as the            case          may          be,     will        furnish             to the       Holders              and      the     Trustee,              within             60        days
             after        the        date      the       payment                  of       any       taxes,           duties,         assessment                or governmental                            charges                 so
             deducted                 or withheld                      is due          pursuant               to applicable                    law,      either         original              tax     receipts                or
             certified               copies           thereof                evidencing                 such          payment              or,    if     such         receipts          are      not       obtainable,
             other        evidence                of       such              payments.


                                At      least         30     days             prior        to each            date       on which                any      payment               under           or with             respect               to
             the     Notes            is due           and        payable,                  if the        Issuer,          Surviving               Person             or applicable                   Note

             Guarantor,                  as the            case          may          be,     will        be obligated                  to pay           Additional                  Amounts                 with         respect
             to such            payment,                   the        Issuer,           Surviving                Person             or applicable                 Note           Guarantor,                  as the            case
                                                                                                                Officers'
             may       be,       will         deliver             to the          Trustee               an                            Certificate               stating          the      fact        that      such
            Additional                   Amounts                      will      be payable                    and       the     amounts                so payable               and      will         set forth               such
             other        information                      necessary                   to enable                the      Paying            Agent          to pay          such         Additional                   Amounts
             to the          Holders             on        such          payment                  date.


                                In    addition,                 the          Issuer,         Surviving                 Person           or applicable                   Note          Guarantor,                as the                  case

             may       be,       will         pay        any           stamp,           issue,          registration,                 documentary,                      value         added            or other                similar

             taxes        and         other           duties            (including                   interest           and        penalties)            payable               in any         Relevant
             Jurisdiction                   in respect                   of the         creation,               issue,          offering,              execution               or enforcement                       of the

            Notes,            the       Note          Guarantees,                       or any            documentation                        with       respect          thereto.



                             (b)              Whenever                        there         is mentioned                      in any        context             the     payment                of principal                    of,
             and       any       premium                   or interest                  on,       any        Note        or under               any      Note          Guarantee,                   such      mention
             shall        be deemed                    to include                     payment              of Additional                    Amounts                provided               for        in this         Indenture
             to the          extent           that,        in     such          context,              Additional                   Amounts               are,     were          or would               be payable                        in
            respect             thereof.


                                Section             4.22.               No       Payments                 for         Consents.                The       Parent          Guarantor                  will      not,            and
             will      not       permit             any          of     its     Subsidiaries                    to,     directly           or indirectly,                 pay         or cause             to be paid

             any       consideration,                       whether                   by     way         of     interest,            fee       or otherwise,                   to any         Holder            for           or as an
             inducement                     to any             consent,                waiver           or amendment                        of    any       of the         terms          or provisions                        of this

             Indenture,                 the     Notes                 or any           Note          Guarantee                 unless          such       consideration                       is offered              to be
            paid        or is paid               to all           Holders               that         consent,            waive             or agree         to amend                  such          term       or
            provision                 within             the      time          period            set forth             in the         solicitation               documents                    relating             to    such

             consent,                waiver           or amendment.




                                                                                                                              73
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                               Main Document    Page 163 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                             Section             4.23.              Suspension                      of     Certain           Covenants.                           (a)     If    on     any        date     following                the
             date     of this           Indenture,                  the        Notes         have           a rating              of        Investment                   Grade          from         any       two       of    the
             three     Rating             Agencies                     and      no     Default               or Event                  of     Default              has         occurred            and     is continuing,

             then,     beginning                  on that                day       and       continuing                   until             such      time,             if any,        at which            the      Notes
             cease     to have             a rating                 of
                                                                  Investment       Grade    from   at least two of                                                               the    three       Rating           Agencies
                                                                          Period"
             (such     period,             the          "Suspension       Period"),      the following     provisions                                                                  of this       Indenture                shall
             be     suspended:



                                                  (i)               Section              4.05,


                                                 (ii)               Section              4.06,


                                             (iii)                  Section              4.08,


                                              (iv)                  Section              4.09,


                                                  (v)               Section              4.10,


                                              (vi)                  Section              4.11,


                                            (vii)                   Section              4.13,


                                           (viii)                   Section              5.01(a)(iv);                and



                                              (ix)                  Section              5.01(b)(iv).



                            (b)            During                 any        period          that         the     foregoing                    covenants                   have        been         suspended,                the
             Board          of Directors                   may           not       designate                any      of the                 Restricted                  Subsidiaries               as Unrestricted
                                                                                                                                                                                                  Subsidiary."
             Subsidiaries                 pursuant                  to    Section            4.18           or the         definition                  of         "Unrestricted



                            (c)            Such            covenants                  will       be reinstituted                            and      apply              according              to their          terms        as of
             and     from         the     first         day         on which                 a Suspension                      Period               ceases              to be in          effect.         Such
             covenants             will      not,          however,                  be of           any        effect         with           regard              to actions              of the         Parent
             Guarantor             or any               Restricted                 Subsidiary                   properly                    taken          in     compliance                 with        the     provisions
             of this        Indenture                during              the       continuance                    of the           Suspension                          Period,         and        following
             reinstatement                 (i)       the        calculations                   under            Section                4.06         will          be made              as if      such      covenant                had
             been      in effect            since             the        date      of this           Indenture                 except               that          no    Default           will      be deemed                  to
             have      occurred              solely               by      reason          of        a Restricted                  Payment                       made           while      that      covenant               was
             suspended              and       (ii)        all       Indebtedness                         incurred,           or Disqualified                              Stock         issued,          during          the
             Suspension                 Period             will          be classified                    to have           been             incurred                  or issued          pursuant             to    Section
             4.05(b)(ii).           Upon                the       occurrence                   of        a Suspension                        Period,              the     amount             of    Excess           Proceeds
             shall     be reset            at the             amount             in effect                at the     beginning                       of the             Suspension                 Period.



                            (d)            There              can        be no         assurance                 that       the         Notes              will         ever      achieve           a rating          of
             Investment                 Grade            or that             any      such          rating         will        be maintained.


                             Section             4.24.              Limitation                 on         the    Issuer.




                                                                                                                          74
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                          Main Document    Page 164 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                            (a)             The        Issuer         will       at all         times         remain               a direct          Wholly              Owned                Restricted

             Subsidiary               of    Rolta            International,                   Inc.      and        an indirect                   Wholly             Owned               Restricted

             Subsidiary               of the        Parent             Guarantor.



                            (b)             Notwithstanding                           anything               contained                    in this        Indenture               to the         contrary,                the
             Issuer         will      not       engage           in any          business               activity              or undertake                   any      other             activity,           except             any
             activity          (A)      relating             to the          offering,             sale       or issuance                      of the       Notes,          the        incurrence                  of
             Indebtedness                   represented                 by       the      Notes             or any          Additional                  Notes         issued                under      this
             Indenture               (including               lending            the       proceeds              thereof                 to the      Parent          Guarantor                      or certain
             Restricted               Subsidiaries                  under           the      terms          of the           Intercompany                      Loans),                and      any         other
             activities             in connection                    therewith,                 (B)     undertaken                       with      the      purpose              of     fulfilling            any
             obligations               under           the     Notes,           the       Guarantees,                      this         Indenture,            the     Security                Documents                    or
             for   purposes                of     consent            solicitations                    or tenders                  for     the    Notes         or refinancing                         of the            Notes,

             (C)      directly          related             to the      establishment                        and/or               maintenance                  of the        Issuer's                corporate

             existence,              or (D)         for       the     purpose                of providing                    application                 outsource                services             and

             conducting                such        other         business              operations                  as may                be approved                 by      the        Issuer's
             management                     committee.



                            (c)             The        Issuer         will       not       (A)        issue        any          Capital           Stock         other        than            to Rolta

             International,                 Inc.        or (B)         acquire               or receive               any         property            or assets             (including,                    without

             limitation,              any       Capital             Stock        or Indebtedness                            of      any        Person),            other      than            (x)     the

             Intercompany                       Loans         or (y)          cash        for      ongoing                 corporate              activities             of the             Issuer         described                in

             the     preceding              paragraph.



                            (d)             Neither            the     Issuer          nor         Rolta         International,                      Inc.     will         at any            time      while             the
            Notes          are       outstanding                make            any       election              for       the       Issuer        to be treated                   as other             than         a
             disregarded                entity          of     Rolta          International,                    Inc.        for         U.S.      federal          income               tax     purposes.



                            (e)             The        Issuer         will       not       create,           incur,          assume               or suffer           to exist               any      Lien         (except
             for   Permitted                Liens            of the        Issuer)            of      any     kind          against             or upon            any      of        its    property              or

             assets,         or any         proceeds                therefrom                 other         than          under           the     Security            Documents.



                             (f)            Except            as necessary                    to permit                timely             delivery           to the         Paying              Agent          of        sums
             sufficient             to pay         principal               and       interest           when              so becoming                    due        under         the         Notes,          the        Issuer
            will      not      at any           time         maintain            cash           balances              in     amounts                greater          than         the        minimum
             amounts               required            by     applicable                  law      or regulation                         or in order           to pay            taxes          which          may             be
             applicable               to or payable                   by      the      Issuer,          the      Parent                 Guarantor             or certain                Restricted
             Subsidiaries                  in respect               of the       Intercompany                          Loans              or the        Notes.         Whenever                      the     Issuer
            receives               a payment                or prepayment                       under           any         of the            Intercompany                  Loans,              it will        use         the
             funds        received               solely        to satisfy              its      obligations                  (to        the     extent        of the         amount                 owing           in
            respect           of     such        obligations)                  under            the    Notes              and       this        Indenture.



                            (g)             For     so long             as any            Notes           are      outstanding,                     none        of the           Issuer,            Rolta

             International,                 Inc.        or the         Parent          Guarantor                   will          commence                   or take         any         action          to cause               a

            winding-up                  or liquidation                     of the         Issuer            except           that         the     Issuer        may         be wound                   up     or
             liquidated              subsequent                 to a consolidation,                             merger                  or transfer           of     assets           conducted                in
             accordance                with        Section             5.01(a).




                                                                                                                       75
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                       Main Document    Page 165 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                            (h)                 Except                  as provided                         in this         Indenture,                  the       Issuer         will         not,         and         the     Parent
             Guarantor                  will          procure                 that         the        Issuer           does         not,         assign           or novate               its       rights         under             any
             Intercompany                            Loan.


                             Section                   4.25.                 Currency                   Indemnity.                      (a)      The        U.S.       Dollar            is the            sole         currency             of
             account           and         payment                          for     all        sums          payable               by     the      Issuer           and the             Note              Guarantors                  under
                                                                                                                                                                  Currency"
             the     Notes           and             the         Note         Guarantees                       (the         "Contractual                          Currency").                        Any          amount             received
             or recovered                      in      currency                    other             than       the       Contractual                       Currency              in respect                    of the         Notes         or
             the     Note           Guarantees                          (whether                     as a result              of,       or of the                enforcement                       of,     a judgment                    or order
             of     a court          of        any          jurisdiction,                        in the             winding             up,       liquidation                   or dissolution                         of the        Parent

             Guarantor,                  any           Subsidiary                         or otherwise)                       by     the        Holder             in respect                 of      any        sum         expressed              to
             be due         to it from                        the      Issuer              or a Note                  Guarantor                   shall          constitute             a discharge                      of the          Issuer
             or the        Note            Guarantor,                         as the             case         may         be,       only         to the           extent         of the             Contractual                     Currency
             amount           which                  the         recipient                 is able            to purchase                       with        the     amount              so received                      or recovered
             in other          currency                          on the            date         of that             receipt          or recovery                    (or,        if it is not               possible                to make
             that     purchase                   on that                date,         on the                first      date         on which                 it is possible                    to do            so).     If that
            purchased                   amount                    is less           than             the     Contractual                      Currency               amount              expressed                      to be due            to
             the     recipient                 under                any       Note,              the        Issuer          and         the      Note         Guarantors                      shall        indemnify                  the
             recipient              against                   any       loss         sustained                  by        it as a result.                   For      the        purposes                  of this        indemnity,                 it
             will     be     sufficient                       for       the        Holder               to certify              (indicating                   the     sources                 of     information                     used)
             that     it would                 have               suffered                a loss            had       the       actual           purchase              of       Contractual                      Currency                been

             made        with           the          amount                  so received                      in that           other           currency              on the            date             of receipt             or

             recovery               (or,        if a purchase                             of     Contractual                    Currency                    on     such         date         had          not     been         possible,
             on the         first         date           on which                    it would                 have          been          possible).



                            (b)                 Each              of the            above              indemnities                      will,       to the          extent         permitted                     by      law:



                                                           (i)               constitute                    a separate               and         independent                     obligation                      from         the     other

                             obligations                          of the            Issuer             or the          Note          Guarantors;


                                                       (ii)                  give         rise        to a separate                     and        independent                    cause              of     action;


                                                      (iii)                  apply             irrespective                   of    any          waiver            granted              by         any      Holder;                and



                                                      (iv)                   continue                  in    full      force            and       effect          despite          any             other         judgment,                 order,
                             claim              or proof                    for      a liquidated                      amount                 in respect              of    any         sum              due     under             any     Note
                             or any                  other          judgment                         or order.



                            (c)                 Approval                          of the         RBI          will        be required                   in respect                of     any             indemnity
            payment(s)                     to be made                         by      the            Parent          Guarantor,                   if it is in respect                         of     its       direct         indemnity
             obligation,                 or if aggregate                              amounts                   paid         in respect                 of the        Guarantee                       of the           Parent
             Guarantor                  exceed                   the        Parent              Guaranteed                    Amount,                  in     each         case,        that          may         be required                 to
            be made               to,      or for                the        credit             of,     any      person              resident                outside         India,             in rupees                 or foreign

             currency,              before                    any       such         payment                    is made.                 No RBI                  approval              will         be required                    for
            payments                 in respect                        of     claims                 under          the     Parent              Guarantee                  up    to the             Parent             Guaranteed
            Amount                in the              event             of the            Issuer's              failure             to indemnify                     the        Holders                  in respect                of the
            Notes          under               its     currency                    indemnity.




                                                                                                                                     76
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                                   Main Document    Page 166 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                              Section            4.26.            Amendments                         to or Prepayments                                    of the            Intercompany                           Loans.               (a)
             Without              the       consent          of the             Holders             of        at least           a majority                     in aggregate                        principal               amount                 of
             the    Notes           then        outstanding,                     the       Issuer             and    the         Parent                Guarantor                   will         not,        and      will      not
            permit          any         Restricted                Subsidiary                  to,     (A)        prepay               or otherwise                          reduce              or permit              the
            prepayment                      or reduction                  of     any        Intercompany                          Loan                 or (B)         amend,                  modify           or alter            any
             Intercompany                      Loan         in any              manner              adverse               to the            Holders;                 provided                   that,        without           the
             consent           of       each       Holder               affected             thereby,               the     Issuer                and         the     Parent              Guarantor                  will      not,           and
             will     not      permit            any       Restricted                  Subsidiary                   to,         amend,                 modify              or alter             any         Intercompany
             Loan       to:



                                                   (i)            other             than      as permitted                       by        a majority                     of the          Holders              pursuant                 to

                              (A)        above,           change               the     Stated            Maturity                of the                principal              of,        or any             installment                  of
                              interest           on       such          loan;


                                                 (ii)             reduce              the     rate        of     interest              on         such          loan;


                                                (iii)             change               the        currency                for     payment                     of principal                      or interest             on         such

                              loan;


                                                (iv)              reduce              the     above-stated                        percentage                        of Notes                  the      consent              of whose

                              Holders             is necessary                       to modify                 or amend                    such          loans;


                                                  (v)             waive              a default                in the        payment                     of     any         amount               under           such         loan;            or



                                                (vi)              sell         or transfer                such        loan            other             than        pursuant                  to its        terms.



                            (b)              Notwithstanding                            the       foregoing,                    without                 the        consent               of     any         Holder,           any
             Intercompany                      Loan         may           be        amended               solely           to provide                        for     the      issuance                  of Additional

            Notes,          and         may        be prepaid                   or reduced                    to facilitate                     or otherwise                      accommodate                          or reflect                  a

             redemption,                    repurchase                  or exchange                      of     outstanding                       Notes             in     accordance                       with       the     terms               of

             this    Indenture                 or through                     any     tender          offer          or exchange                          offer.



                            (c)              The         Issuer          and         the     Parent             Guarantor                       will      not,        and         will         not      permit          any
             Restricted                 Subsidiary                to,     sell        any     Intercompany                            Loan              or to,            directly             or indirectly,                  incur,
             assume           or permit                  to exist             any      Lien         on        any     Intercompany                                 Loan,          other          than         pursuant              the

             Security             Documents.


                              Section            4.27.             Waiver              of Stay,               Extension                    or      Usury            Laws.                Each           of the        Issuer            and
            Note        Guarantors                      covenants,                  to the         extent           that        it may                 lawfully              do      so, that               it shall         not        at any
             time      insist           upon,           or plead,              or in any             manner                whatsoever                          claim          or take               the      benefit          or
             advantage                of,     any        stay      or extension                      law         or any           usury                 law        or other               law        that     would            prohibit
             or forgive             the        Issuer        or such                 Note         Guarantor,                    as the             case         may          be,      from             paying          all     or any
            portion           of the           principal                of,     or premium                      or interest                 on the              Notes             as contemplated                            herein,
             wherever               enacted,              now           or at any             time            hereafter               in        force,         or that            may           affect         the      covenants
             or the      performance                       of this             Indenture.                  Each           of the            Issuer              and        Note           Guarantors                   hereby
             expressly              waives,              to the          extent            that     it may            lawfully                    do      so,       all     benefit             or advantage                       of     any
             such      law         and       covenants                  that         it shall        not        hinder,            delay                or impede                   the        execution               of     any




                                                                                                                          77
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                         Main Document    Page 167 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




            power           herein           granted                to the         Trustee,              but      shall        suffer           and      permit              the         execution                 of        every
             such      power           as though                    no        such        law      had         been       enacted.


                                                                                                            ARTICLE                        5

                                                                  CONSOLIDATION,                            MERGER                  AND          SALE          OF ASSETS


                             Section            5.01.                Consolidation,                       Merger               and         Sale         of Assets.                    (a)    The       Issuer                will      not
             consolidate               with,             merge            with          or into          another           Person,               permit             any          Person             to merge                  with          or
             into     it,    or sell,         convey,                   transfer,           lease         or otherwise                     dispose             of     all        or substantially                            all     of the
            properties               and      assets               of the         Issuer          and      its     Restricted                   Subsidiaries                      (computed                    on        a
             consolidated                  basis)            (as        an entirety                or substantially                        an entirety                in one                transaction                   or a
             series         of related             transactions)                        unless           each       of the           following                 conditions                    is satisfied:



                                                   (i)              the        Issuer        shall        be the           continuing                    Person,                or the          Person             (if       other
                             than      it)     formed                   by     such        consolidation                       or merger,                or with                 or into           which            the        Issuer
                             consolidated                     or merged,     or that acquired      or leased                                                 such           property                 and       assets               (the
                                                             Person"
                             "Surviving                      Person")    shall  be  Rolta   International,                                                   Inc.,          or any            direct           subsidiary                    of
                             Rolta         International,                         Inc.      treated            as a disregarded                          entity            for        U.S.         federal           income                 tax

                             purposes,                   organized                 and      validly             existing             under            the      laws          of the           United              States,             any
                             state      thereof,                  the        District        of     Columbia,                   or any            territory               thereof             and       will         expressly
                             assume,               by        a supplemental                        indenture               to this             Indenture,                  executed                 and        delivered                   to
                             the     Trustee,                 all       the     obligations                of the          Issuer              under         this         Indenture                 and        the       Notes,              as
                             the     case          may            be,        including             the     obligation                 to pay            Additional                      Amounts                   with             respect
                             to any          jurisdiction                      in which             it is organized                        or resident                for         tax       purposes                or through
                             which           it makes                   payments,                 and      this       Indenture                  and        the     Notes               shall        remain               in full
                             force         and          effect;


                                                 (ii)                immediately                    after         giving            effect         to such                transaction,                 no         Default
                             shall      have              occurred                and      be continuing;



                                               (iii)                 immediately                    after         giving            effect         to such                transaction                 on       a pro           forma

                             basis,          the        Issuer           or the          Surviving                Person,             as the            case        may           be,       will      have           a
                             Consolidated                         Net         Worth          equal          to or greater                      than      the        Consolidated                       Net         Worth               of
                             Rolta         International,                         Inc.      immediately                    prior           to    such         transaction;


                                               (iv)                  immediately                    after         giving            effect         to       such          transaction                 on       a pro           forma

                             basis,          the        Parent            Guarantor                 could          Incur            at least          US$1.00                    of     Indebtedness                         under
                             the     proviso                 in     Section              4.05(a);

                                                                                                                                                                                       Officers'
                                                   (v)              the        Issuer        shall         deliver             to the           Trustee             (x)     an                               Certificate

                             (attaching                  the        arithmetic               computations                       to demonstrate                            compliance                   with              clauses

                             (iii)     and         (iv)        of this           Section            5.01(a))              and        (y)        an Opinion                  of         Counsel,              in     each             case

                             stating          that           such         consolidation,                       merger           or transfer                  and          the         relevant          supplemental
                             indenture                   complies                with       this        Section            5.01(a)              and      that        all        conditions                 precedent
                             provided                  for        in this        Indenture                relating             to    such         transaction                     have          been         complied

                             with;




                                                                                                                          78
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                             Main Document    Page 168 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                              (vi)                   (1)      each         Note          Guarantor                    shall      execute             and         deliver           a supplemental
                           indenture                  to this              Indenture                  confirming                 that         its Note            Guarantee                  shall           apply         to the
                           obligations                      of the           Issuer            or the          Surviving                Person,              as the         case           may       be,       in
                           accordance                       with           the     Notes              and      this       Indenture                  and     (2)     the        confirmation                        by     the
                           Parent          Guarantor                         of    its     Parent            Guarantee                  pursuant              to this            clause           (v)        shall        not
                          result         in         any         reduction                 of the         Parent            Guaranteed                      Amount;                   and



                                           (vii)                     no      Rating             Decline               shall       have          occurred.



                          (b)            No Note                       Guarantor                 shall         consolidate                    with,         merge           with           or into           another

             Person,        permit            any           Person                to merge              with          or into          it,     or sell,           convey,              transfer,              lease        or
             otherwise             dispose                of     all       or substantially                        all     of the            properties             and         assets          of the          Parent
             Guarantor             and        its         Restricted                 Subsidiaries                     (computed                  on        a consolidated                       basis)          (as       an

             entirety       or substantially                               an entirety                 in one            transaction                  or a series               of related               transactions)
             to another            Person                 (other            than         the     Issuer            or a Note                 Guarantor)               unless               each      of the              following
             conditions            is met:



                                                    (i)              (1)      such         Note          Guarantor                    shall      be the            continuing                 Person,                or the
                           Person             (if         other         than        it)     formed             by        such         consolidation                   or merger,                   or with                or into
                          which            the            Note         Guarantor                  consolidated                        or merged,                  or that            acquired                or leased            such

                          property                  and          assets           shall         be the         Issuer,           another              Note          Guarantor                   or shall             become             a
                          Note        Guarantor                            concurrently                   with           the    transaction                  in     accordance                    with         this
                           Indenture                      and        (2)     with         respect             to the           Parent          Guarantor                  and         the    Parent             Guarantee,
                           such       transaction                          shall         not     result            in any        reduction                  of the         Parent            Guaranteed

                          Amount;


                                               (ii)                  immediately                       after        giving            effect          to     such         transaction,                  no      Default
                           shall      have                occurred                 and         be continuing;



                                              (iii)                  immediately                       after        giving            effect          to     such         transaction                   on     a pro        forma

                          basis,         the          Parent                Guarantor                 will         have         a Consolidated                      Net         Worth             equal          to or
                           greater            than             the      Consolidated                         Net      Worth             of the         Parent             Guarantor                immediately
                          prior       to       such              transaction;


                                              (iv)                   immediately                       after        giving            effect          to such             transaction                   on     a pro        forma

                          basis,         the          Parent                Guarantor                 could           Incur          at least          US$1.00                  of     Indebtedness                       under
                           the      proviso                 in     Section                4.05(a);

                                                                                                                                                                                      Officers'
                                                (v)                  the      Issuer            shall        deliver            to the          Trustee             (x)     an                                Certificate

                           (attaching                     the     arithmetic                    computations                         to demonstrate                       compliance                    with          clauses

                           (iii)     and        (iv)            of this            Section             5.01(b))                and     (y)      an Opinion                  of        Counsel,               in each             case

                           stating         that             such           consolidation,                      merger                or transfer              and         the        relevant            supplemental
                           indenture                  complies                    with         this     provision                 and         that     all     conditions                   precedent                 provided
                           for     in this                Indenture                relating             to     such        transaction                     have      been             complied                with;         and



                                              (vi)                   no      Rating             Decline               shall       have          occurred,




                                                                                                                           79
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                            Main Document    Page 169 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




            provided                 that     this         Section         5.01(b)                 shall     not         apply          to any            sale         or other          disposition                that
             complies                with          Section          4.13        or any              Subsidiary                 Guarantor                  whose               Subsidiary               Guarantee                  is

             unconditionally                         released            in accordance                       with            Section           11.11.


                                                                                                            ARTICLE                     6

                                                                                             DEFAULT                   AND       REMEDIES


                              Section               6.01.          Events             of Default.                  Each          of the            following                  events          is an "Event                  of
             Default":



                           (a)                default             in the       payment                of principal                     of    (or      premium,                  if any,        on)      the     Notes
            when         the         same           becomes              due         and      payable              at maturity,                     upon         acceleration,                     redemption                  or

             otherwise;


                           (b)                default             in the       payment                of     interest            or Additional                         Amounts                on     any      Note         when
             the     same           becomes                 due     and        payable,               and         such        default           continues                 for         a period         of     30      days;


                           (c)                default             in the       performance                        or breach                 of the         provisions                  of Article             5 or the
             failure       by         the      Issuer         to make                or consummate                           an Offer               to Purchase                      in the      manner
             described                under          Section             4.12         or     Section          4.13;


                           (d)                the     Parent          Guarantor                     or any             Restricted              Subsidiary                     defaults           in the
            performance                       of     or breaches                any         other          covenant               or agreement                         in this         Indenture              or under
             the     Notes            (other          than        a default                specified              in     Section             6.01(a),            (b),         (c),     or (j))       and      such
             default          or breach                continues                for        a period           of        45    consecutive                      days       after         written         notice            by        the
             Trustee           or the              Holders          of     25%             or more           in        aggregate              principal                 amount            of the        Notes;


                           (e)                there         occurs         with            respect          to any            Indebtedness                       of the          Parent            Guarantor               or

             any       Restricted                  Subsidiary              having              an outstanding                          principal               amount                of US$10.0               million               (or
             the     Dollar            Equivalent                  thereof)            or more              in the            aggregate                  for     all     such         Indebtedness                   of     all
             such       Persons,               whether              such         Indebtedness                      now          exists         or shall                hereafter             be created,              (a)         an
             event       of         default          that     results           in     such          Indebtedness                      being             due     and          payable          prior         to its        Stated

             Maturity                and/or          (b)     a default               in payment                   of principal                  of,       or interest                 or premium               on,         or any
             other       amounts                   in respect            of,     such          Indebtedness                      when              the     same          becomes               due      and         payable;


                              (f)             one      or more             final           judgments                   or orders              for        the     payment                of money              are
             rendered               against           the     Parent            Guarantor                   or any            Restricted                  Subsidiary                  and      are     not     paid         or

             discharged,                    and      there         is a period                of     60     consecutive                      days         following                  entry       of the       final
            judgment                  or order             that     causes            the      aggregate                  amount              for        all     such         final      judgments                 or orders

             outstanding                    and      not     paid        or discharged                       against             all        such         Persons              to exceed              US$10.0
             million           (or      the        Dollar          Equivalent                 thereof)                 during          which             a stay          of     enforcement,                  by      reason
             of    a pending                 appeal          or otherwise,                     is not         in effect;



                           (g)                an involuntary                      case         or other                proceeding                   is commenced                        against         the        Parent
             Guarantor                 or any          Restricted                Subsidiary                  with            respect          to it or its               debts          under         any      applicable

             bankruptcy,                    insolvency               or other                similar          law         now          or hereafter                    in effect             seeking          the
             appointment                     of     a receiver,                liquidator,                 assignee,             custodian,                    trustee,              sequestrator             or similar




                                                                                                                         80
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                         Main Document    Page 170 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




             official            of the          Parent           Guarantor                   or any             Restricted                   Subsidiary                   or for          any          substantial                     part        of
             the     property                   and     assets           of the         Parent             Guarantor                   or any            Restricted                      Subsidiary,                     and        such

             involuntary                    case        or other            proceeding                     remains                  undismissed                       and       unstayed                     for     a period              of
             60     consecutive                       days;       or an order                   for       relief         is entered                against              the        Parent              Guarantor                        or any
             Restricted                   Subsidiary                under          any         applicable                     bankruptcy,                     insolvency                    or other                 similar             law        as
            now          or hereafter                   in    effect;


                              (h)               the     Parent             Guarantor                  or any            Restricted                 Subsidiary                      (i)     commences                           a

            voluntary                 case         under           any       applicable                   bankruptcy,                       insolvency                  or other                 similar                 law       now         or
            hereafter                in     effect,           or consents                to the            entry             of     an order             for        relief       in an involuntary                                  case
            under             any      such           law,       (ii)      consents             to the               appointment                   of     or taking                  possession                       by       a

            receiver,                liquidator,               assignee,                custodian,                    trustee,           sequestrator                        or similar                 official               of the
             Parent            Guarantor                 or any            Restricted                 Subsidiary                      or for       all        or substantially                           all        of the

            property                 and        assets        of the            Parent          Guarantor                     or any           Restricted                    Subsidiary                      or (iii)            effects

             any        general             assignment                    for     the      benefit               of     creditors;


                               (i)              any      Note            Guarantor               denies                or disaffirms                    its         obligations                      under          its Note
             Guarantee                    or,     except          as permitted                       by     this        Indenture,                 any         Note           Guarantee                      is determined                          to
            be unenforceable                             or invalid                or shall               for      any        reason           cease            to be in full                        force          and        effect;


                               (j)              the     failure            by     the      Issuer           to establish                    the     Interest                 Reserve                  Account                  or to
             maintain                the        Interest          Reserve               Amount                  in the             Interest        Reserve                   Account;


                              (k)               any      default            by     the        Parent             Guarantor                    or any            obligor              under             the         Security
             Documents                     in the          performance                     of        any        of     its     obligations                 under              the        Security                  Documents                     or

             this       Indenture,                 which           adversely                  affects            the         enforceability,                        validity,              perfection                     or priority
             of the           applicable                Lien            on the       Collateral                      or which               adversely                  affects            the         condition                    or value
             of the           Collateral,               taken            as a whole,                  in any             material              respect;               or



                               (1)              the     Parent            Guarantor                   or any            Restricted                 Subsidiary                    denies                or disaffirms                       its
             obligations                   under           any          Security           Document                      or,        other       than           in accordance                           with         this         Indenture
             and        the      Security              Documents,                       any      Security                    Document               ceases                 to be or is not                          in full         force
             and        effect         or the           Security                Agent          or the            Trustee,              as applicable,                        ceases              to have                 a first

            priority             security              interest            in the        Collateral                    (subject               to any           Permitted                   Liens).


                               Section                6.02.             Acceleration.                      If    an Event                of Default                    (other             than          an Event                   of
             Default             specified               in    Section             6.01(g)                or 6.01(h)                  above)            occurs               and         is continuing                         under           this

             Indenture,                   the     Trustee               or the      Holders                 of        at least         25%         in aggregate                          principal                  amount                of the
            Notes             then         outstanding,                   by      written             notice            to the          Issuer           (and          to the            Trustee               if    such           notice            is
             given         by        the        Holders),               may,       and         the        Trustee                  at the      written               direction                  of     such          Holders
             (subject            to it being                  indemnified                     or secured                     to its      satisfaction)                       shall        declare                  the     principal

             of,    premium,                     if any,         and       accrued              and         unpaid                 interest        on the              Notes              to be immediately                                due
             and        payable.                Upon          a declaration                     of    acceleration,                         such     principal                  of,        premium,                      if any,          and
             accrued             and        unpaid             interest            shall        be immediately                              due     and             payable.               If        an Event               of      Default
             specified               in     Section            6.01(g)             or 6.01(h)                    above              occurs         with             respect           to the            Parent             Guarantor
             or any           Restricted                 Subsidiary,                    the     principal                    of,     premium,                  if    any,       and         accrued                  and         unpaid
             interest            on the           Notes           then          outstanding                     shall         automatically                         become                and          be immediately




                                                                                                                              81
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                           Main Document    Page 171 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             due       and     payable                    without             any       declaration                    or other                  act     on the              part     of the         Trustee                   or any
             Holder.


                              Section                6.03.           Other             Remedies.                      If        an Event                of Default                  occurs          and         is continuing,
             the     Trustee             may          pursue,                 in its        own           name         or as trustee                         of      an express               trust,         any          available

            remedy             by       proceeding                       at law           or in equity                     to collect                  the        payment             of principal                    of       and
             interest          on the               Notes          or,        to enforce                  the     performance                           of     any         provision               of the            Notes            or this

             Indenture,                 including,                  but        not     limited              to,       directing                  a foreclosure                      on the          Collateral                   in
             accordance                  with             the     terms          of the            Security                 Documents                        and       take         such          further            action   on
                                                                                                                                                                                                                     Holders'
            behalf           of the           Holders               with         respect             to the            Collateral                   in       accordance                    with        such
             instruction                 and         the        relevant              Security              Documents.                             The        Trustee               may       maintain                 a proceeding
             even       if it does                  not     possess              any         of the          Notes               or does               not        produce            any          of them             in the
            proceeding.


                              Section                6.04.             Waiver               of Past             Defaults.                   The          Holders               of    at least           a majority                     in
            principal              amount                  of the         outstanding                      Notes                by    written                notice          to the         Issuer           and          to the
             Trustee           may            on behalf                  of    all     the        Holders              waive               all     past           defaults           and       rescind               and         annul          a
             declaration                 of     acceleration                        and      its     consequences                            if:       (a)     all     existing             Events              of    Default,
             other       than           the     nonpayment                           of the         principal                   of,    premium,                      if any,         and      interest               on the            Notes
             that      have         become                 due       solely            by      such          declaration                     of        acceleration,                   have          been            cured            or

            waived,            and            (b)     the        rescission                 would            not       conflict                  with         any        judgment                 or decree                 of    a court
             of     competent                  jurisdiction.                     Upon              such           waiver,              the         Default             shall        cease           to exist,              and         any
             Event        of Default                      arising             therefrom                   shall       be deemed                        to have               been      cured,           but          no        such
             waiver           shall           extend             to any          subsequent                       or other                 Default                or impair            any         right         consequent
             thereon.


                              Section                6.05.           Control                 by Majority.                            The     Holders                  of     at least         a majority                    in

             aggregate               principal                   amount               of the         outstanding                       Notes             may           direct         the     time,             method                and
            place        of     conducting                       any          proceeding                   for        any        remedy                 available               to the        Trustee                or exercising

             any      trust        or power                  conferred                 on the              Trustee.                  However,                  the       Trustee            may         refuse             to follow

             any       direction               that         conflicts                with         law       or this              Indenture,                   that       may         involve            the          Trustee               in
            personal               liability,               or that           the      Trustee              determines                       in good                 faith      may         be unduly                     prejudicial
             to the       rights          of Holders                      not        joining              in the           giving            of     such             direction             and       may         take            any        other
             action          it deems                proper            that          is not        inconsistent                       with          any           such       direction              received                   from
             Holders.              In    addition,                 the        Trustee              will         not        be required                   to expend                   its    own         funds             in

             following                  such         direction                if it does             not         reasonably                      believe              that      reimbursement                             or

             satisfactory                 indemnification                              is assured                 to it.


                              Section                6.06.           Limitation                    on Suits.                    A     Holder             may           not       institute            any        proceeding,
            judicial           or otherwise,                        with         respect             to this               Indenture                   or the          Notes,          or for          the       appointment
             of     a receiver                or trustee,                 or for            any      other            remedy                under             this       Indenture                or the         Notes                unless:



                             (a)               the        Holder              has      previously                     given           the        Trustee               written             notice          of    a continuing
             Event        of       Default;


                             (b)               the        Holders              of     at least             25%             in    aggregate                   principal               amount             of       outstanding
            Notes         make            a written                 request               to the           Trustee               to pursue                   the      remedy;




                                                                                                                                 82
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                              Main Document    Page 172 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                              (c)               such         Holder              or Holders                   offer          the     Trustee                  and         the      Security                Agent           indemnity
             reasonably                   satisfactory                     to the        Trustee                and     the         Security                  Agent             against             any          costs,       liability
             or expense,                   to be incurred                        in compliance                         with         such              request;


                              (d)               the        Trustee            does          not         comply              with         the      request                 within           (x)       60      days         after      receipt
             of the       written                request               pursuant              to     Section             6.06(b)                or (y)             60      days         after         the      receipt             of the
             offer       of     indemnity                    pursuant               to       Section             6.06(c),                whichever                       occurs         later;            and



                              (e)               during             such          60-day            period,             the     Holders                   of       a majority                  in     aggregate                principal
             amount             of the               outstanding                  Notes            do not             give         the      Trustee                    a direction                 that      is inconsistent
             with      the          request.


                               Section                6.07.             Rights           of Holders                   to Receive                      Payment.                   Notwithstanding                              anything
             to the       contrary                    in this          Article           6, the          right         of     any         Holder                  of     a Note          to receive                 payment                of

             the     principal                  of,    premium,                   if any,           or interest                on,        such           Note             or any           payment                 under          any
            Note         Guarantee,                        or to bring              suit          for     the        enforcement                        of     any            such     payment,                   on      or after         the
             due      date          expressed                    in the        Notes,             shall         not     be impaired                          or affected                  without                the      consent           of
             such      Holder.


                               Section                6.08.               Compliance                     Certificate.                     The          Parent             Guarantor                   shall         submit           an
             Officers'
             Officers                Certificate                   to the         Trustee,               in     substantially                         the      form            attached              hereto              as Exhibit              J,
             on      or before                 a date            not      more         than         90        days       after           the      end          of        each        fiscal         year,         that       a review
             has     been            conducted                    of the         activities               of the            Parent             Guarantor                   and the Restricted
                                                                                                                                                                          Subsidiaries'
             Subsidiaries                      and         the     Parent          Guarantor's                        and      the        Restricted                                      performance
             under        this         Indenture,                   the       Notes           and        the      Security                 Documents,                          and      that         the      Parent
             Guarantor                    and         each        Restricted                 Subsidiary                  have            fulfilled                 all       of their         respective                   obligations

             hereunder,                   or,        if there           has      been         a default                in the            fulfillment                     of     any      such             obligation,

             specifying                   each         such            default         and         the     nature             and         status             thereof.                The       Parent              Guarantor
             shall       also         be obligated                        to notify           the        Trustee              in writing                     of        any      default             or defaults               in the

            performance                         of     any        covenants                 or agreements                          under              this        Indenture.


                               If     any        Default                occurs         and         is continuing                         and          is known                  or has         been          notified             to the

             Trustee,               the        Trustee             will       send          notice            of the         Default                  to each             holder           within             90       days        after        it

             occurs,           unless                the     Default             has        been         cured;          provided                      that,           except          in the             case      of     a default             in
             the     payment                   of the            principal             of     or interest               on         any         Note,              the     Trustee              may          withhold               the
            notice            if and            so long             as the        board             of     directors,               the          executive                    committee                    or a trust
             committee                    of     directors                 of the        Trustee              in good               faith         determine                     that       withholding                      the     notice
             is in the              interest           of the             Holders.


                               Section                6.09.               Collection               Suit         by     Trustee.                  If     an Event                 of    Default               in payment
             specified               in     Section               6.01(a)           or       Section             6.01(b)             occurs                  and         is continuing,                     the        Trustee            may
            recover            judgment                     in its         own       name               and      as trustee                 of        an express                  trust        for         the     whole           amount

            remaining                  unpaid,               together              with           interest            on      overdue                  principal                 or premium                       and,       to the
             extent           lawful,             overdue                 installments                   of     interest,            in        each           case            at the       rate       specified               in the

            Notes,            and         such         further              amount            as is sufficient                        to cover                    the        costs      and          expenses                of

             collection,                  including                 the       reasonable                  compensation,                               expenses,                 disbursements                          and        advances




                                                                                                                              83
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                              Main Document    Page 173 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             of the       Trustee,              its     agents         and      counsel                 and       any         other         amounts                 due      to the            Trustee
             hereunder.


                              Section            6.10.           Trustee            May          File          Proofs           of Claim.                    The      Trustee              may          file        proofs         of
             claim       and        other         papers           or documents                        as may            be necessary                        or advisable                      in order             to have
             the     claims             of the        Trustee          (including                    any        claim          for     the       compensation,                        expenses,
             disbursements                     and       advances               of the           Trustee,               its    agents            and         counsel,              and         any      other          amounts
             due      to the         Trustee            hereunder)                and           the     Holders                allowed            in     any         judicial            proceedings

            relating              to the       Issuer          or any         Note          Guarantor                   or their            respective                 creditors                 or property,                 and
             is entitled             and       empowered                  to collect,                  receive            and         distribute              any          money,               securities                or other

            property               payable             or deliverable                  upon            conversion                     or exchange                    of the         Notes              or upon             any
             such       claims.             Any         custodian,              receiver,                  assignee,             trustee,              liquidator,                 sequestrator                     or other
             similar          official           in    any       such       judicial             proceeding                     is hereby               authorized                  by         each      Holder              to
             make        such           payments               to the        Trustee              and,          if the         Trustee            consents                 to the         making               of     such
            payments                directly            to the         Holders,                to pay           to the         Trustee            any         amount               due         to it for            the

             compensation,                      expenses,               disbursements                          and      advances                 of the             Trustee,             its     agent         and

             counsel,             and      any         other      amounts                 due         to the       Trustee                 hereunder.                 Nothing                  in this         Indenture
             shall      be deemed                     to empower                the        Trustee              to authorize                   or consent                   to,     or accept                or adopt             on
             behalf          of    any      Holder,              any     plan         of reorganization,                              arrangement,                      adjustment                     or composition

             affecting             the     Notes          or the         rights           of     any       Holder              thereof,           or to authorize                         the        Trustee              to vote
             in respect             of the            claim       of    any       Holder               in any           such          proceeding.


                              Section            6.11.           Priorities.                   Subject            to the             Security           Documents,                       if the         Trustee
             collects             any     money              pursuant           to this              Article,           it shall           pay       out      the      money               in the         following
             order:


                             First,         to the           Trustee          and         the     Agents             to the            extent          necessary                  to reimburse                      the
             Trustee              or Agents             for      any     expenses                    (including                reasonable                    expenses               of     its    counsel)
             incurred              in connection                  with        the      enforcement                       of     any         rights           or remedies                   under          this
             Indenture              or the        Note           Guarantees                    or the          collection                  or distribution                    of     such         amounts                 held      or
             realized             and      any        fees      and      expenses                incurred               in connection                        with          carrying              out     its        functions
             under       this        Indenture                 (including             properly                  incurred              legal       fees);


                             Second,              to the         Trustee            for        the     benefit            of     Holders               for     amounts                due         and        unpaid           on
             the     Notes          for     the       principal           and        interest,              ratably,             without             preference                    or priority                 of     any
             kind,       according                to the         amounts              due         and       payable                  on the       Notes              for     principal                 and      interest;
             and


                              Third,           any      surplus          remaining                     after      such          payments                 shall         be paid                 to the        Issuer,         or
             the     Note          Guarantors                  or to whomever                          may        be lawfully                    entitled             thereto.


                              The         Trustee,             upon      written               notice           to the         Issuer,           may          fix     a record                 date      and         payment
             date      for        any     payment               to Holders                pursuant                to this            Section            6.11.


                              Section            6.12.           Restoration                    of Rights               and          Remedies.                 If the             Trustee             or any          Holder
             has      instituted            a proceeding                    to enforce                  any       right         or remedy                    under          this      Indenture                  and        the

            proceeding                   has     been          discontinued                     or abandoned                         for    any        reason,             or has          been          determined




                                                                                                                     84
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                       Main Document    Page 174 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




             adversely                to the         Trustee            or to the                Holder,                then,            subject             to any           determination                           in the

            proceeding,                     the     Issuer,           any      Note             Guarantors,                      the          Trustee             and        the      Holders                   shall        be restored

             severally               and      respectively                    to their               former             positions                   hereunder                 and       thereafter                    all         rights          and
            remedies                 of the         Issuer,           any      Note             Guarantors,                      the          Trustee             and        the      Holders                   shall         continue
             as though                no      such          proceeding                   had         been          instituted.


                               Section              6.13.           Undertaking                        for      Costs.               In       any         suit      for       the     enforcement                            of     any       right
             or remedy                    under        this     Indenture                   or in any                   suit     against                the      Trustee              for        any          action           taken              or
             omitted            by         it as Trustee,               a court              may             require            any           party          litigant           in    such             suit         (other          than           the

             Trustee)               to file        an undertaking                         to pay             the costs                   of the          suit,        and       the     court             may            assess
                                                                                                               attorneys'
            reasonable                    costs,        including               reasonable                     attorneys                        fees,        against            any         party             litigant             (other
             than       the     Trustee)                in the         suit        having              due         regard            to the             merits            and        good             faith         of the          claims
             or defenses                   made         by      the     party             litigant.             This            Section                 6.13        does        not         apply             to a suit              by       a
             Holder            to enforce                payment                of principal                       of     or interest                   on       any      Note         on the                 respective                   due

             dates,        or a suit              by     Holders              of more                 than         10%           in principal                      amount              of the             outstanding
            Notes.


                               Section              6.14.           Rights           and         Remedies                      Cumulative.                         No right             or remedy                         conferred                    or

            reserved                to the         Trustee            or to the                Holders              under                this       Indenture                 is intended                      to be exclusive
             of    any        other         right        or remedy,                  and         all     such            rights            and        remedies                 are,     to the                extent           permitted

            by      law,       cumulative                     and      in addition                     to every                other            right         and       remedy               hereunder                       or now               or
            hereafter                existing            at law         or in equity                     or otherwise.                              The        assertion              or exercise                       of     any         right
             or remedy                    hereunder,             or otherwise,                         shall            not     prevent                 the      concurrent                   assertion                   or exercise
             of    any        other         right        or remedy.


                               Section              6.15.           Delay            or     Omission                     Not         Waiver.                  No       delay          or omission                         of the

             Trustee            or of         any       Holder           to exercise                     any        right            or remedy                    accruing              upon              any         Event              of
             Default            shall         impair           any      such          right            or remedy                     or constitute                      a waiver                 of     any          such          Event               of
             Default            or an acquiescence                              therein.                 Every             right           and        remedy                 given          by        this       Article             6 or by
             law      to the          Trustee               or to the           Holders                 may         be exercised                          from          time         to time,                 and         as often                as

             may        be deemed                    expedient,                by        the     Trustee                 or by            the       Holders,                 as the         case          may            be.


                                                                                                               ARTICLE                          7

                                                                                     THE         TRUSTEE                      AND         THE         AGENTS


                               Section              7.01.           General.                   (a)      The         duties               and        responsibilities                        of the             Trustee               are       as
             set forth              herein.            Whether                or not            expressly                  so provided,                        every          provision                   of this             Indenture

             relating           to the            conduct            or affecting                     the      liability                 of     or affording                    protection                     to the             Trustee               is
             subject           to this            Article        7.



                              (b)             Except            during             the      continuance                         of       an Event                of     Default,              the         Trustee                 shall
            perform                 only      those           duties          that        are     specifically                       set forth                in this          Indenture                     and       no         others,
             and      no      implied               covenants                 or obligations                        shall            be read              into        this      Indenture                     against              the
             Trustee.                In    case        an Event               of     Default                 has        occurred                 and         is continuing                       and          the     Trustee                 has
             received               written            notification                  thereof             pursuant                   to     Section               7.05,         the     Trustee                  shall          exercise
             those         rights           and      powers            vested              in it by            this           Indenture,                  and         use      the      same             degree               of     care
             and      skill         in their           exercise,              as a prudent                     person                would              exercise              or use             under              the



                                                                                                                               85
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                Desc
                                                                        Main Document    Page 175 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




             circumstances                             in the           conduct             of     such               person's                own         affairs.            During                  the        continuance                       of        an
             Event         of Default,                        the        Trustee            shall           act         upon            the       written             direction                 of the           Holders               of        at least

             25%         of the            aggregate                     principal               amount                    of the           Notes           then         outstanding,                        subject                to its

             receiving                indemnity                      and/or            security                  to its          reasonable                     satisfaction.



                               (c)                Should                the     Trustee                become                    a creditor               of the          Issuer               or any            of the             Note

             Guarantors,                    rights             of the           Trustee                to obtain                   payment                 of     claims             in certain                   cases             or to realize
             on     certain            property                    received             by        the           Trustee                in respect                of    any          such         claims                as security                  or
             otherwise                 shall            be limited.                    The         Trustee                   is permitted                      to engage                  in    other            transactions.                          The
             Issuer        hereby                 irrevocably                       waives,                in     favor            of the              Trustee,           any        conflict                of        interest             which

             may         arise         by     virtue               of the           Trustee                acting                in various               capacities                 under             this        Indenture                     or for
             other        customers                      of the            Trustee.                The            Issuer            acknowledges                          that        the        Trustee                 and         its
             affiliates              may           have            interests            in,       or may                   be providing                        or may           in the               future            provide
             financial               or other                 services              to other               parties                with           interests             which              the        Issuer            may          regard              as

             conflicting                   with          its       interests            and          may              possess               information                   (whether                    or not            material                 to the

             Issuer),           other             than         as a result                  of the              Trustee                acting            as Trustee                 hereunder,                     that         the        Trustee

             may         not      be entitled                      to     share         with           the        Issuer.                Consistent                   with          its     long-standing                            policy             to
             hold        in confidence                          the        affairs          of       its        customers,                       the     Trustee             will         not        disclose                confidential
             information                     obtained                    from         the        Issuer               without               the        Issuer's          written                consent                 in each              instance
             to any        of the             Trustee's                    other         customers.                          Without                   prejudice              to the foregoing,       the                                  Issuer
                                                                                                                                                                              customers'
             agrees            that        the         Trustee             may          deal           (whether                   for       its    own           or its                      account)                                      in,    or

             advise            on,     securities                    of       any      party           and            that        such           dealing              or giving                 of    advice,                will      not
             constitute                a conflict                   of     interest              for       the         purposes                   of this         Indenture.



                            (d)                   No provision                         of this             Indenture                    shall          be construed                       to relieve                   the     Trustee                 from

             liability           for        its        own         negligent                action,                its      own          negligent                 failure           to act            or its           own          willful

             misconduct,                     except                that       the      Trustee                   shall           not     be liable                with        respect                to any             action             it takes
             or omits                to take             in good               faith        in accordance                              with            a direction              received                 by        it pursuant                     to
             Section             6.02         or 6.05.



                               (e)                Notwithstanding                                anything                   herein               to the         contrary,                 the        Trustee             shall         not         be
             responsible                    for        recitals,              statements,                       warranties                       or representations                             of     any         party            contained
             in this       Indenture                         or any           other         agreement                        or other                  document,                entered                into        in connection
             herewith                or therewith                         and       shall         assume                   the      accuracy                   and       correctness                    thereof                and          shall        not
             be responsible                            for     the        execution,                   legality,                  effectiveness,                       adequacy,                     genuineness,                          validity
             or enforceability                               or admissibility                          in evidence                          of    any          such      agreement                      or other                document                      or

             any      trust          thereby                 constituted                 or evidenced.                                 Notwithstanding                              the        generality                    of the

             foregoing,                    each         Holder                shall      be       solely                 responsible                     for     making               its       own          independent
             appraisal                of    and          investigation                        into         the          financial                 condition,              creditworthiness,                                   condition,
             affairs,           status            and          nature           of the           Issuer                and        any         Note         Guarantor,                     and         the        Trustee              shall          not
             at any        time            have              any        responsibility                          for        the     same            and         each       Holder                shall            not     rely         on the
             Trustee             in respect                    thereof.


                                Section                 7.02.             Certain             Rights                  of     Trustee               and         Agents.              Subject                 to     Section                 7.01:



                               (a)                In     the        absence             of bad                  faith        on        its part,           the        Trustee              may          conclusively                         rely,
             and      shall           be protected                        in acting               or refraining                          from            acting,         upon             any         resolution,                    certificate,



                                                                                                                                       86
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                              Desc
                                                                                Main Document    Page 176 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             statement,                instrument,                      opinion,              report,            notice,             request,               direction,                consent,              order,          bond,
             debenture,                note,              other         evidence                 of    indebtedness                        or other            paper            or document                      (whether               in
             original          or facsimile                           form)          believed              by     it to be genuine                           and       to have             been            signed           or
            presented               by        the         proper             Person.              The          Trustee              need            not     investigate                 any       fact        or matter
             stated         in the        document,                         but,         in the        case       of     any             document                 which          is specifically                        required             to
            be furnished                   to the               Trustee              pursuant                  to any        provision                    hereof,          the        Trustee              shall         examine
             the     document                   to determine                         whether              it conforms                      to the           requirements                   of this            Indenture                 (but
             need       not        confirm                 or investigate                        the     accuracy                  of mathematical                           calculations                     or other            facts
             stated         therein).                 The         Trustee,                 in its       discretion,                  may            make          further             inquiry          or investigation
             into      such        facts             or matters                 as it sees               fit    and         shall         do        so if requested                     in writing                 to do          so by
             the     Holders             of      at least               25%           of the           aggregate               principal                    amount           of Notes                 then         outstanding;
            provided,however,                                    that        if any         payment                to be made                        to the         Trustee             within             a reasonable
             time       in respect                   of     any         loss,        action,           proceeding,                       claim,            penalty,           damages,                 costs,             expense,
             disbursement                      or other                 liability            likely            to be        suffered                 or incurred                by       it in the            making              of    such
             investigation                     is,    in the            opinion              of the            Trustee,              not        assured             to the         Trustee             by      the        security
             afforded              to it by               the     terms            of this            Indenture,               the         Trustee            may          require              indemnity                  and/or

             security            satisfactory                     to the             Trustee             against            such           loss,          action,         proceeding,                      claim,          penalty,
             damages,               cost,            expense,                 disbursement                       or other                liability           as a condition                      to taking                 any      such

             action.

                                                                                                                                                                                                                          Officers'
                            (b)                Before                 the     Trustee             acts         or refrains                 from            acting,         it may          require             an

             Certificate               or an Opinion                            of       Counsel               prepared                  and        delivered             at the         cost         of the            Issuer

             conforming                  to      Sections                    13.04          and        13.05           and         the      Trustee               shall      not        be liable             for        any      action
             it takes          or omits                   to take            in good             faith         in reliance                  on       such         certificate             or opinion.



                             (c)               The          Trustee             may          act       through               its     attorneys                and         agents          and         shall         not      be
            responsible                  for         the        misconduct                    or negligence                         of     any        attorney              or agent              appointed                  with       due
             care      by      it hereunder.                           To      the       extent          an agent                  has      been           named           by      the     Trustee                 in     connection
            with        this       Indenture,                     the       parties          hereto             shall        cooperate                    to ensure              that      such            agent          can
            perform              the      duties                for     which              it was         appointed.                      Upon            an Event              of Default,                   the        Trustee
             shall      be entitled                   to require                   all     agents              to act        solely            in     accordance                  with          its    directions.



                            (d)                The          Trustee                shall      be under                 no     obligation                    to exercise                 any       of the            rights         or
            powers             vested            in it by               this        Indenture                  at the        request                or direction                 of     any       of the           Holders,
             unless         such         Holders                  have          offered               to the       Trustee                 security               or indemnity                    reasonably
             satisfactory                to it against                        any        loss,        action,           proceeding,                       claim,          penalty,              damages,                  cost,
             disbursement,                       liability                  or expenses                  that     might              be        suffered             or incurred                  by      it in          compliance
             with       such        request                 or direction.



                             (e)               The          Trustee                shall      not        be liable                 for     any        action          it takes           or omits              to take            in
             good        faith         that          it believes                to be authorized                            or within                 its    rights         or powers                  or for            any      action
             it takes          or omits                   to take            in accordance                       with        the          direction               of the        Holders               in     accordance
             with       Section               6.02          or 6.05             relating               to the       time,            method                 and      place         of     conducting                      any
            proceeding                   for         any        remedy               available                 to the         Trustee,                or exercising                     any       trust        or power
             conferred              upon             the        Trustee,              under            this      Indenture.




                                                                                                                              87
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                              Main Document    Page 177 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                              (f)            The          Trustee           may          consult            with      counsel                or other                   professional                     advisors              of    its

             selection,              and        the       written          advice           of     such        counsel                or advisors                       or any           Opinion                 of    Counsel
             shall      be full             and         complete            authorization                     and         protection                     in respect                of        any     action            taken,
             suffered               or omitted              by      it hereunder                   in good            faith           and        in reliance                    thereon.



                           (g)               No provision                    of this             Indenture                shall        require                  the     Trustee               to expend                 or risk            its
             own       funds           or otherwise                   incur         any          financial            liability              in the              performance                       of     its     duties

            hereunder,                 or in the             exercise              of     its    rights        or powers,                    unless                it receives                 security               and

             indemnity                satisfactory                  to it against                 any        loss,        action,            proceeding,                        claim,             penalty,             damages,
             cost,      disbursement,                        liability           or expense.



                           (h)               If     any      Note         Guarantor                    is substituted                  to make                    payments                    on behalf               of the
             Issuer       pursuant                  to Article              10 and/or               Article           11 hereof,                    the          Issuer           shall        promptly                 notify            the
             Trustee           and          any       clearing            house           through             which             the     Notes                  are      traded           of    such          substitution.

                                                                                                                                                                                Officers'
                              (i)            The          Trustee           may          request            that     the        Issuer            deliver               an                                Certificate

             setting          forth         the       names          of     individuals                  and/or           titles        of  officers       authorized        at such time                                            to
                                                                                                                                                 Officers'
             take      specified                  actions        pursuant                to this         Indenture,                   which                      Certificate      may be
                                                                                                                 Officers'
             signed           by      any         person         authorized                 to     sign     an                                Certificate.



                              (j)            In     connection                   with       the        exercise            by      it of          its         trusts,        powers,               authorities                 or

             discretions               (in        including,              without               limitation,               any         modification,                          waiver,               authorization                     or

             determination),                        the     Trustee              shall      have          regard           to the            general                  interests              of the          Holders             as a
             class      but         shall         not     have       regard             to any           interests              arising            from               circumstances                       particular                to
             individual               Holders               (whatever               their         number)                 and      in particular,                         but      without                limitation,                shall
            not      have           regard          to the          consequences                       of the        exercise                of         its     trusts,         powers,                 authorities                 or

             discretions               for        individual               Holders               (whatever                their        number)                       resulting               from         their        being             for

             any      purpose               domiciled                or resident                 in,     or otherwise                     connected                       with,         or subject                to the
            jurisdiction                  of,      any      country,              state         or territory               and        a Holder                    shall         not       be       entitled           to require,
            nor       shall         any      Holder            be     entitled            to claim,                from         the     Issuer,                  the      Trustee              or any            other         Person

             any      indemnification                         or payment                   in respect                of    any         tax        consequence                           of     any        such         exercise
            upon        individual                  Holders               except          to the          extent           already            provided                     in     Section               4.21          and/or         any
            undertaking                     given          in addition              to,         or in       substitution                  for,          Section              4.21         pursuant                to this
             Indenture.



                           (k)               The          Trustee           shall        not      be liable               for      errors           in judgment                         made            by      it in good
             faith     unless             it is proved               that        the      Trustee             was         negligent                 in         ascertaining                    the      pertinent              facts.



                              (1)            The          Trustee           shall        have          no     obligation                to monitor                        the      financial                 performance
             of the       Issuer            or any          Note          Guarantor.



                          (m)                The          Trustee           shall        have          no     obligation                or duty                   to monitor,                  determine                  or
             inquire          as to compliance                            with       any         of the        Covenants                     contained                     in Article                4.       The        Trustee
             shall      not         be responsible                    for     the        creditworthiness                          or solvency                          of the          Issuer            or any         Note
             Guarantor.



                           (n)               The          Trustee           is not         obliged            to do         or omit                to do              anything                which             in its      opinion
            would          or may                 be illegal             or would               result        in the            Trustee             or any               Agent            being           in breach                 of



                                                                                                                      88
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                          Main Document    Page 178 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             any      law,       rule,         regulation,                   or any         decree,               order            or judgment                     of         any        court,           or practice,

            request,            direction,                  notice,          announcement                             or similar              action              (whether                  or not          having            the
             force       of     law)          of     any       relevant              government,                       government                       agency,                regulatory                   authority,                 stock
             exchange             or self-regulatory                              organization                        to which               the      Trustee                 or Agent                 is subject.


                              Section               7.03.           Individual                  Rights            of       Trustee.               The        Trustee,                    in its      individual                  or any
             other       capacity,                  may        become               the     owner               or pledgee                  of Notes                   and       may            otherwise                 deal        with
             the      Issuer       or its           Affiliates               with         the      same           rights            it would                have         if it were                  not     the         Trustee             and

             nothing           herein              shall          obligate           the     Trustee               to account                  for      any            profits            earned             from          any
             business            or transactional                           relationship.                      Any          Agent            may        do the                same          with           like     rights.


                              Section               7.04.            Trustee's              Disclaimer.                          The        Trustee               (a)        makes           no        representation                        as
             to the      validity              or adequacy                       of this          Indenture,                     the     Notes          or the               Note          Guarantee                 of     any        Note

             Guarantor,                 (b)        is not         accountable                   for       the      Issuer's              use        or application                          of the          proceeds                  from
             the      Notes,        (c)        is not          responsible                  for        any        statement                 in the          Notes              other            than        its    certificate                  of
             authentication                        and      (d)      shall        not      have           any         responsibility                       for     the         Issuer's               or any             Holder's
             compliance                  with            any       state      or U.S.              federal             securities              law          or any             other            applicable                 law        in
             connection                 with         the       Notes.             Under            no       circumstance                       will         the         Trustee              or any             Agent            be
             liable      to any           party             for     any       special,             indirect,                punitive              or consequential                               loss       or damage                   even
             if the      Trustee              or any              Agent,          as applicable,                           has     been        advised                  of     such         loss          or damage                   and
            regardless              of whether                      the      claim         for         loss       or damage                   is made                  in negligence,                       for      breach            of
             contract           or otherwise.                         This        provision                   shall         remain           in     full         force          and         effect

             notwithstanding                         the       discharge                of the            Notes             and        or the         resignation                        or replacement                       or
             removal            of the             Trustee            or Agent.


                              Section               7.05.           Notice            of Default.                     If    any        Default              occurs              and         is continuing                    and           is
             known            to the          Trustee,              the      Trustee              shall         send          notice           of the            Default                 to each            Holder           within

             30    days         after         it occurs,              or,       if later,          within              15 days              after       it is known                       to the           Trustee           unless
             the      Default           has         been          cured;         provided                 that,            except         in the            case         of     a default                  in the         payment
             of the       principal                 of      or premium                    or interest                  on        any     Note,          the        Trustee                may          withhold              the
            notice         if and            so long              as the         board            of    directors,                 the      executive                   committee                      or a trust
             committee                 of the            Trustee             in good              faith        determines                    that       withholding                         the       notice             is in the
             interest          of the          Holders.                   The       Trustee               shall        not        be deemed                   to have                knowledge                      of     a Default
             or Event            of Default                    unless           and       until         it obtains                 actual          knowledge                        of     such           Default           or Event
             of    Default          through                  written            notification                   describing                   the       circumstances                             of    such,         and

             identifying                the         circumstances                       constituting                       such        Default              or Event                of      Default.


                              Section               7.06.            Compensation                          and         Indemnity.                     (a)     Each             of the            Issuer           and      the        Note
             Guarantors                 agrees              to be jointly                  and         severally                 responsible                     for     and         shall           pay      the        Trustee
             and      each       Agent               compensation                         as agreed               upon             in writing                for        its    services.                   The
             compensation                      of the             Trustee            and        each          Agent              is not       limited              by         any         law        on     compensation
             of    a trustee            of     an express                   trust.         The          Issuer             shall       reimburse                   the         Trustee               and        each        Agent
            upon        request               for     all      reasonable                  out-of-pocket                          expenses,                 disbursements                            and          advances

             (including             costs            of      collection)                incurred                or made                by     the       Trustee                and         each           Agent,           including
             the      reasonable                   compensation,                        expenses                and          disbursements                         of the            agents               and      counsel             of
             each       Agent            and         the       Trustee            and       other          Persons                 not      regularly                  within             their        respective
             employ.



                                                                                                                            89
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                           Main Document    Page 179 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                            (b)              Each           of the             Issuer        and         the        Note             Guarantors                    agrees              to be jointly                   and

             severally             responsible                     for      and         shall         indemnify                      the      Trustee              and           each        Agent            or any
            predecessor                  Trustee                 or Agent               and       their            respective                     agents,           employees,                      officers            and
             directors            for,       and          hold          it harmless                against,                any         obligations,                    taxes,           judgments,                     suits,         loss,
             action,         proceeding,                     claim,             penalty,              damages,                    cost,           disbursement,                         liability             or expense
             incurred             by     it without                 gross          negligence                       or willful                misconduct                         on     its part             arising           out    of        or
             in connection                    with           the        acceptance                 or administration                                  of this          Indenture                    and       its     duties          under
             this      Indenture                  and       the     Notes,             including                   (i)     the       costs          and          expenses                of       defending                 itself
             against            any      claim             or liability                and       of      complying                      with            any      process                served            upon          it or any               of
             its     officers           in connection                       with         the      exercise                  or performance                            of     any            of    its    powers              or duties
            under          this        Indenture                  and      the        Notes           and          (ii)     the        compensation,                             expenses                and
             disbursements                        of the           agents          and          counsel               of        each         Agent            and          the     Trustee               and         other       Persons
            not       regularly              within           their            respective                   employ.



                            (c)              To           secure         the      Issuer's              payment                   obligations                      in this            Section             7.06,         the     Trustee
            will       have        a lien           prior          to the         Notes           on         all     money                 or property                     held        or collected                    by      the

             Trustee,             in its        capacity                as Trustee,                   except              money               or property                    held           in trust          to pay           principal

             of,     and     interest              on particular                      Notes.



                            (d)              This           Section             7.06         shall           survive             the         redemption                     or maturity                      of the         Notes,          the
             termination                 of this            Indenture,                  and       the         resignation                     or termination                           of the           appointment                    of the

             Trustee.


                             Section               7.07.            Replacement                         of     Trustee.                     (a)     (i)    The        Trustee                 may         resign            at any         time

            by       30    days         prior           written            notice           to the           Issuer.



                                                   (ii)             The          Holders                of    a majority                     in principal                    amount                of the            outstanding
                             Notes            may           remove               the     Trustee               by         30      days            prior       written              notice               to the        Trustee.



                                                  (iii)             The          Issuer          may           remove                 the         Trustee            if:     (A)        the        Trustee             is adjudged
                             a bankrupt                     or an insolvent;                          (B)          a receiver                 or other              public             officer            takes         charge             of
                             the       Trustee               or its        property;                  or (C)              the     Trustee                 becomes                 incapable                  of      acting.


                             A     resignation                     or removal                    of the            Trustee                 and       appointment                        of       a successor                  Trustee
             shall        become              effective                 only       upon           the        successor                     Trustee's               acceptance                      of     appointment                      as
            provided               in this           Section              7.07.



                            (b)              If    the       Trustee              has       been             removed                 by       the         Holders,               Holders                of    a majority               in
            principal              amount                 of the         Notes           may            appoint                 a successor                   Trustee                 with        the        consent            of the
             Issuer.            Otherwise,                   if the        Trustee               resigns                 or is removed,                          or if a vacancy                         exists         in the         office
             of     Trustee            for        any       reason,             the     Issuer              shall         promptly                  appoint                a successor                    Trustee,             provided

             that,        in the        case        of      a resignation                    of the            Trustee                 in     connection                    with            a bankruptcy                      of the

             Issuer,        the        Trustee              will         have         the       right         to appoint                     a successor                    Trustee               if no        successor
             Trustee            is appointed                      within           10 Business                       Days             of notice               of     such             resignation.                    If the
             successor                Trustee              does          not     deliver              its     written                acceptance                    within              30        days        after      the      retiring
             Trustee            resigns             or is removed,                        the      retiring                Trustee                (at      the     expense                   of the          Issuer),           the
             Issuer         or the           Holders               of     a majority                  in the              aggregate                 principal                amount                of the            outstanding




                                                                                                                                90
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                           Main Document    Page 180 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




            Notes        may              petition            any         court              of    competent                   jurisdiction                 for        the     appointment                      of     a successor
             Trustee.



                             (c)               Upon           delivery                   by       the      successor                 Trustee           of       a written               acceptance                    of     its
             appointment                       to the        retiring                 Trustee              and      to the           Issuer,          (i)       the      retiring            Trustee               shall          transfer
             all     money              or property                     held        by        it as Trustee                    to the        successor                   Trustee,                subject           to the           lien
            provided                for        in    Section              7.06,           (ii)      the         resignation                or removal                    of the            retiring          Trustee                shall
             become               effective                and       (iii)        the         successor                Trustee             shall       have            all    the       rights,           powers              and
             duties          of the            Trustee             under              this        Indenture.                   Upon         request               of     any        successor               Trustee,                 the
             Issuer          and         each         Note          Guarantor                      shall         execute             any      and         all     instruments                     for      fully       vesting                  in
             and      confirming                      to the            successor                  Trustee               all    such        rights,          powers                 and      trusts.            The         Issuer
             shall      give         notice            of     any         resignation                      and       any         removal              of the            Trustee              and        each        appointment
             of    a successor                      Trustee             to all           Holders,                and       include           in the             notice          the        name          of the            successor
             Trustee              and      the        address                of    its       Corporate                 Trust            Office.



                             (d)               Notwithstanding                                 replacement                      of the        Trustee              pursuant                 to this         Section                 7.07,
             the     Issuer's              obligations                    under               Section              7.06         shall      continue                for       the      benefit             of the           retiring
             Trustee.


                              Section                7.08.              Successor                   Trustee               by     Consolidation,                         Merger,                  Conversion                   or
             Transfer.                  If the        Trustee                consolidates                        with,         merges             or converts                   into,         or transfers                   all     or

             substantially                     all    of     its     corporate                     trust        business              or assets             (including                     the     administration                          of
             the     trust         created            by      this        Indenture)                     to,      another             corporation                      or national                banking
             association,                  the        resulting,                  surviving                 or transferee                   corporation                      or national                  banking
             association                  without             any            further              act      shall         be the          successor                Trustee             with          the     same             effect             as
             if the     successor                     Trustee                had         been           named            as the          Trustee            in this            Indenture.


                              Section                7.09.              Money                Held          in     Trust.           The       Trustee              will        not       be liable               for        interest             on

             any      money               received                 by     it except                 as it may                  agree       in writing                  with         the      Issuer.            Money                held
             in trust         by         the        Trustee             need          not         be     segregated                  from          other          funds             except          to the          extent
             required              by      law        and          except             for         money            held         in trust          under           Article             8.


                              Section                7.10.              Paying                Agent             in EU.           If the        Issuer            maintains                  a Paying                and           Transfer
             Agent           in    a European                      Union               member                   state,         it shall       maintain                  such         an agent              in      a European
             Union           member                  state         that        will          not       be obliged                 to withhold                    or deduct                 tax     pursuant                 to
             European                Council                Directive                    2003/48/EC                       or any           other          directive                 implementing                      the
             conclusions                   of the           ECOFIN                       Council                meeting              of November                        26-27,             2000         on the             taxation                  of
             savings              income              or any             law          implementing                         or complying                      with,           or introduced                      in order              to
             conform               to,     such         Directives.


                                                                                                                   ARTICLE                    8

                                          DEFEASANCE                           AND            DISCHARGE                        AND       SATISFACTION                         AND          DISCHARGE


                              Section                8.01.              Defeasance                       and       Discharge                  of Indenture.                          (a)     The        Issuer             will      be
             deemed               to have             paid,         and           will        be discharged                       from         any          and        all    obligations                   in respect                 of the

            Notes,           on the             183rd            day         after           the       deposit            referred           to in          clause            (i)     of this           Section              8.01(a)
             has     been          made,              and      the        provisions                     of this           Indenture               will         no       longer            be in        effect         with




                                                                                                                                91
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                             Main Document    Page 181 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




             respect       to the         Notes              (and        the         Trustee,            at the             expense                of the                Issuer,            shall           execute                 proper
             instruments             acknowledging                              the        same),              except             as to (1)                rights              of registration                          of transfer
             and    exchange              of the             Notes;            (2)      substitution                       of     apparently                     mutilated,                       defaced,                 destroyed,
             lost   or stolen         Notes;                 (3)     obligations                     to maintain                    paying                 agencies;                      and         (4)      the       rights              of the
             Holders        as beneficiaries                            hereof          with            respect             to the            monies                 so deposited                           with         the         Trustee
            payable        to all         or any              of them;               provided                  that        the      following                       conditions                        shall        have             been
             satisfied:



                                                 (i)              the        Issuer          (A)        has         deposited                 with             the        Trustee,                 in trust,              cash           in U.S.

                          dollars,             U.S.          Government                       Obligations                         or a combination                                   thereof               that,         through               the
                          payment                of      interest              and      principal                    in respect                thereof                   in    accordance                         with          their        terms
                          will      provide                  money             in an amount                          sufficient                to pay                the        principal                   of,    premium,                    if

                          any,       and         accrued                 interest            on the             Notes             on the             Stated               Maturity                    of     such         payments                    in
                          accordance                     with        the        terms          of this               Indenture                 and          the          Notes             and         (B)        has          delivered                  to
                          the      Trustee               an Opinion                     of    Counsel                     or a certificate                          of        an internationally                                recognized
                          firm       of     independent                         accountants                         to the         effect           that        the           amount                  deposited                     by   the
                          Issuer          is sufficient                      to provide                 payment                   for     the        principal                      of,     premium,                      if    any,          and
                          accrued              interest              on,       the      Notes            on the              Stated            Maturity                       of     such          payment                     in
                          accordance                     with        the        terms          of this               Indenture                 and          an Opinion                           of    Counsel                  to the
                          effect          that         the     Holders                have          a valid,               perfected,                    exclusive                    Lien            over         such             trust;


                                               (ii)               the        Issuer          has        delivered                 to the            Trustee                   (A)         either            (x)     an Opinion                       of
                          Counsel                of recognized                         standing                 with         respect               to U.S.                federal                income              tax            matters
                          that      is based                 on      a change                in applicable                        U.S.         federal                   income              tax           law       occurring                 after

                          the      Original                  Issue        Date          to the           effect            that      beneficial                      owners                 will           not     recognize

                          income,              gain           or loss           for        U.S.         federal             income                 tax         purposes                   as a result                    of the

                          Issuer's             exercise                 of     its     option            under             this      Section                   8.01            and        will         be      subject               to U.S.
                          federal           income                 tax        on the          same             amount               and        in the               same             manner                 and         at the           same
                          time       as would                   have           been          the        case         if    such         deposit,                defeasance                            and        discharge                   had
                          not      occurred                  or (y)           a ruling             directed                to the         Issuer                or the              Trustee                received                  from           the
                          U.S.       Internal                 Revenue                  Service            to the             same             effect            as the              aforementioned                                  Opinion
                          of     Counsel                and        (B)        an Opinion                       of     Counsel                 of recognized                              international                         standing              to
                          the      effect             that     the       creation              of the               defeasance                     trust        does               not     violate                the      U.S.
                          Investment                     Company                     Act      of        1940,             as amended,                       and           after           the         passage              of        123      days

                          following                    the     deposit,               the     trust         fund           will         not        be      subject                  to the            effect         of        Section
                          547       of the             United             States            Bankruptcy                      Code              or     Section                   15 of the                   New          York             Debtor
                          and      Creditor                  Law;

                                                                                                                                                                                                           Officers'
                                            (iii)                 the        Issuer          shall        have             delivered                 to the              Trustee                 an
                          Certificate                   stating           that        the      deposit                was         not     made                 by        it with            the        intent            of preferring
                          the      Holders               over           any          other         of    its        creditors             or with                the           intent            of     defeating,
                          hindering,                   delaying                or defrauding                         any          other         of       its    creditors                    or others;                   and



                                            (iv)                  immediately                       after           giving          effect              to such                 deposit                on      a pro           forma

                          basis,          no      Event            of        Default,              or event                that      after           the        giving               of notice                    or lapse               of time
                          or both           would               become                 an Event                 of Default,                    shall            have               occurred                 and      be continuing
                          on the          date          of     such           deposit              or during                 the        period             ending                  on the              183rd            day          after      the



                                                                                                                           92
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                              Desc
                                                                        Main Document    Page 182 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                              date         of     such        deposit,               and          such         defeasance                         shall      not      result           in a breach                   or violation

                              of,     or constitute                    a default                  under,             any            other          agreement                or instrument                       to which                 the
                              Parent             Guarantor                   or any              of the            Restricted                     Subsidiaries                  is a party                or by        which             the
                              Parent             Guarantor                   or any              of the            Restricted                     Subsidiaries                  is bound.



                          (b)                In       the     case        of        either            discharge                 or defeasance                        of the           Notes,             each         of the

             Subsidiary                   Guarantees                  will          terminate.


                              Section              8.02.             Covenant                    Defeasance.                             The        Issuer         may          omit         to comply                  with           any
             term,       provision                 or condition                      set forth                in,     and            this         Indenture               shall       no      longer            be in        effect
            with        respect            to     Section             5.01(a)(iii),                     Section                 5.01(a)(iv),                  Section              5.01(b)(iii)                   and       Section

             5.01(b)(iv),                  Section            4.05,          Section                  4.06,         Section                 4.07,         Section              4.08,         Section              4.09,          Section

             4.10,       Section                4.11,        Section             4.13,            Section                4.14,             Section           4.15,          Section               4.16,        Section             4.17,
             Section           4.18,            Section             6.01(c)               with         respect             to        Section              5.01(a)(iii),                 Section               5.01(a)(iv),
             Section           5.01(b)(iii)                   and        Section                 5.01(b)(iv),                       Section           6.01(d)              with         respect             to other
            provisions                under             Section              5.01(a)              and         Section                    5.01(b),          and       Section                6.01(e),            Section

             6.01(f),          Section                6.01(g)             and        Section                6.01(h)                 shall         be deemed                 not        to be Events                    of        Default;
            provided                the     following                 conditions                       have         been             satisfied:



                          (a)                   The     Issuer            has        deposited                     with         the         Trustee,           in trust,            of       cash         in U.S.            dollars,
            U.S.        Government                       Obligations                       or a combination                                  thereof          that         through             the        payment                 of
             interest          and         principal                in respect                  thereof             in     accordance                      with       their         terms            will       provide

             money            in     an amount                    sufficient                to pay             the        principal                 of,     premium,                   if any,           and       accrued
             interest          on the            Notes            on the            Stated             Maturity                     of     such       payments                  in accordance                        with         the
             terms       of this            Indenture                 and           the     Notes;


                          (b)                   The     Issuer            has        delivered                     to the           Trustee               an Opinion                   of    Counsel               of recognized

             standing              to the         effect          that       the          creation             of the               defeasance                 trust           does         not     violate            the        U.S.
             Investment                   Company                   Act        of      1940,            as amended,                          and      after        the         passage             of       123      days

             following               the        deposit,            the        trust         fund           will         not        be      subject           to the           effect         of     Section               547         of the
             United           States            Bankruptcy                     Code              or    Section                 15 of the              New          York            Debtor               and       Creditor               Law;
             and



                          (c)                   The     Issuer            has        delivered                     to the           Trustee               an Opinion                   of    Counsel               of recognized

             standing              with         respect             to U.S.            federal               income                  tax        matters           to the          effect          that        beneficial
             owners           will         not        recognize                income,                 gain          or loss                for     U.S.       federal             income               tax     purposes                 as a
            result       of        such         deposit             and        defeasance                     of     certain                 covenants               and          Events            of Default                   and      will
            be      subject          to U.S.                federal          income                   tax     on the                same           amount            and          in the          same         manner               and        at
             the     same           time         as would              have            been            the         case        if        such       deposit          and          defeasance                   had         not
             occurred.


                              Section              8.03.            Application                        of     Trust            Money.                 Subject             to      Section            8.04,           the     Trustee
             shall      hold         in trust,              the     money                 or,     U.S.         Government                            Obligations                   deposited                  with         it pursuant
             to    Section            8.01         or       8.02,      and           apply            the      deposited                     money            and         the      proceeds                 from           deposited
             U.S.       Government                       Obligations                       to the           payment                      of principal                of     and        premium                  or interest               on
             the     Notes           in    accordance                     with            the     Notes             and         this         Indenture.                   Such         money                and      U.S.
             Government                     Obligations                      shall         be         segregated                     from          other       funds.




                                                                                                                                93
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                          Main Document    Page 183 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                               Section               8.04.             Repayment                     to Issuer.                  Subject             to        Sections                  6.11,          7.06,        8.01           and

             8.02,       the        Trustee      shall                 promptly                 pay         to the        Issuer             upon              written          request                  by      the     Issuer             in the
                                       Officers'
             form        of     an                                Certificate                   any         excess           money             held            by     the       Trustee                  at any          time         and
             thereupon                be relieved                      from        all      liability            with          respect              to     such          money.                   The Trustee                       shall
                                                                                                                                                                                                   Officers'
            pay       to the          Issuer             upon          written             request              by     the       Issuer         in the               form           of      an                              Certificate

             any      money              held            for     payment                 with        respect            to the          Notes              that         remains                  unclaimed                  for       two

             years,       provided                   that        before           making                  such        payment                 the        Trustee              may            at the             expense              of the
             Issuer         publish                 once        in a newspaper                            of    general              circulation                     in New               York            City,         or send                 to
             each       Holder                entitled            to     such         money,                notice            that      the     money                 remains                    unclaimed                and            that
             after       a date           specified                   in the      notice              (at      least      30         days      after            the      date             of the          publication                     or

            notice)            any        remaining                    unclaimed                   balance              of money                    shall           be repaid                    to the         Issuer.             After
            payment                 to the           Issuer,           Holders              entitled             to     such           money               must          look             solely           to the         Issuer                for

            payment,                unless               applicable               law           designates                another              Person,                 and          all      liability            of the            Trustee
             with      respect                to     such        money             shall           cease.


                               Section               8.05.             Reinstatement.                           If     and       for        so long              as the         Trustee                   is unable               to apply

             any      money              or U.S.                Government                       Obligations                     held        in trust               pursuant                 to     Sections              8.01            or
             8.02      by       reason              of     any         legal      proceeding                         or by       reason             of         any      order             or judgment                     of        any
             court       or governmental                                authority                enjoining,                 restraining                    or otherwise                          prohibiting                   such

             application,                     the    Issuer's             obligations                     under          this        Indenture                   and          the        Notes            shall        be reinstated
             as though                no       such            deposit           in trust           had         been          made.            If the            Issuer             makes                any      payment                  of
            principal               of      or interest                 on      any        Notes            because              of the         reinstatement                              of     its     obligations,                     it
             shall       be       subrogated                    to the          rights           of the          Holders               of     such             Notes          to receive                      such       payment
             from        the        money                or U.S.          Government                           Obligations                   held          in trust.


                               Section               8.06.             Satisfaction                   and        Discharge.                     This             Indenture                   will         be discharged                           and
            will      cease           to be of                 further          effect           as to all             Notes           issued             thereunder,                       when:



                              (a)              the        Issuer         has      paid           or caused                to be paid                     all     sums          payable                   by      it under            this

             Indenture;


                              (b)              either:           (i)     all     Notes             that        have       been          authenticated,                          except                  lost,     stolen            or
             destroyed                Notes              that     have           been           replaced               or paid           and         Notes              for     whose                  payment              money                     has
            been         deposited                   in trust            and      thereafter                   repaid          to the          Issuer,               have           been           delivered              to the
             Trustee            for       cancellation,                      or (ii)         all      Notes            that      have          not         been          delivered                     to the          Trustee              for
             cancellation                     have         become                due       and        payable               by       reason              of the          mailing                  of     a notice              of
            redemption                     or otherwise                        or will          become                due        and        payable                 within            one          year          and      the        Issuer
             has      irrevocably                    deposited                  or caused                   to be deposited                         with          the     Trustee                   as trust           funds             in trust

             solely         for       the       benefit               of the      holders,                  cash       in U.S.              dollars,              non-callable                          Government

             Securities,                 or a combination                             of     cash           in U.S.            dollars          and            non-callable                        Government

             Securities,                 in     amounts                as will             be      sufficient,                without           consideration                               of     any          reinvestment                          of

             interest,            to pay             and        discharge                the       entire            Indebtedness                        on the          Notes               not         delivered              to the
             Trustee            for       cancellation                    for      principal,                  premium,                 if any,                and       accrued                  interest           to the          date             of

             maturity               or redemption;



                              (c)              in respect                of      Section              8.06(b)(ii),                   above,              the      deposit                 will      not         result         in a
             breach           or violation                      of,     or constitute                     a default              under,             any         other          instrument                       to which                 the




                                                                                                                              94
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                              Desc
                                                                             Main Document    Page 184 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




             Issuer      or any        Note           Guarantor                is a party                or by        which             the         Issuer       or any               Note         Guarantor                 is
             bound        (other       than          with        respect          to the          borrowing                   of       funds          to be      applied                concurrently                    to
             make     the       deposit             required           to effect            such          satisfaction                   and         discharge               and            any     similar
             concurrent            deposit            relating            to other             Indebtedness,                       and         in    each       case         the        granting            of     Liens
             to secure          such      borrowings);


                         (d)           the         Parent          Guarantor                has        delivered              irrevocable                     instructions                    to the        Trustee               to

             apply    the       deposited                money            toward            the      payment                 of the            Notes          at maturity                    or on the
            redemption              date,           as the         case     may         be;       and



                          (e)          the         Parent          Guarantor                has        delivered              an Officer's                     Certificate                   and      an Opinion
             of   Counsel          to the           Trustee          stating            that       all    conditions                   precedent                to        satisfaction               and
             discharge          have        been            satisfied.


                                                                                                     ARTICLE                       9

                                                                 AMENDMENTS,                        SUPPLEMENTS                          AND          WAIVERS


                           Section           9.01.            Amendments                       without           Consent                 of Holders.                       (a)        The     Issuer,         the       Note
             Guarantors            and       the         Trustee           may         amend             or supplement                         this     Indenture,                     the    Notes           or the
            Note      Guarantees                   without           the       consent            of     any      Holder,                to:



                                              (i)             cure        any     ambiguity,                    defect,            omission                  or inconsistency                            in this

                          Indenture,                 the     Notes,         the        Note         Guarantees                     or any             Security              Document;


                                             (ii)             comply             with          Article          5;


                                           (iii)              evidence                and      provide               for     the        acceptance                   of     appointment                     by     a
                           successor                Trustee          or    Security               Agent;


                                           (iv)               provide            for     the       issuance                of Additional                      Notes              in    accordance                  with
                          the      limitations                set forth           in this           Indenture;


                                             (v)              in    any        other        case         where             a supplemental                       indenture                    to this        Indenture
                          is required                or permitted                 to be           entered             into        pursuant              to the            provisions                 of this
                          Indenture                 without          the       consent             of     any        Holder;


                                           (vi)               effect        any        changes             to this            Indenture                 in a manner                     necessary                to

                          comply             with          the     procedures                  of the       relevant                   clearing             system;


                                          (vii)               add        additional               Collateral                 to    secure             the     Notes              or the           Note

                          Guarantees;


                                       (viii)                 add        any     Subsidiary                 Guarantor                     or any             Subsidiary                     Guarantee              or
                          release          any           Subsidiary              Guarantor                 from            any         Subsidiary                Guarantee                    as provided                    or
                          permitted                 by     the     terms         of     this       Indenture;


                                           (ix)               conform             the       text         of this           Indenture,                 the     Notes,              the       Note         Guarantees
                                                                                                                                                                                                          Notes"
                          or the       Security                  Documents                  to any         provision                    of the         "Description                          of the



                                                                                                                 95
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                    Main Document    Page 185 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                            section            of the         offering            memorandum                        of the             Issuer         relating             to the      Notes    dated   May
                                                                                                                                                                                           Notes"
                            9, 2013             to the          extent          that     such           provision              in the            "Description                     of the              was
                            intended                 to be a verbatim                        recitation            of    a provision                      of this        Indenture,                    the    Notes,             the
                          Note          Guarantees                    or the           Security            Documents;                       or



                                                (x)               to make              any        other     change             that          does         not      adversely                  affect         the      rights
                            of    any        Holder.


                            Section             9.02.             Amendments                      with      Consent              of Holders.                       (a)     Amendments,
             supplements                 or other             modifications                       of this        Indenture                   or any             Security           Document                     may         be
             made      by        the    Issuer,            the      Note         Guarantors                 and         the     Trustee              with          the     consent                of the        Holders
             of not     less        than        a majority                 in    aggregate                principal             amount               of the          outstanding                       Notes,          and
             the    Holders            of     a majority               in principal                     amount           of the             outstanding                  Notes              may        waive          future
             compliance                by      the        Issuer       and       the      Note            Guarantors                  with        any          provision                of this          Indenture                or
             the   Notes;           provided,                 however,             that        no       such     amendment,                         supplement,                       modification,                    or
            waiver        may,          without               the     consent             of      each      Holder             affected              thereby:



                                                  (i)             change          the        Stated         Maturity                 of the         principal              of,         or any          installment
                            of    interest              on,     any      Note;


                                                (ii)              reduce         the      principal              amount               of,        or premium,                    if any,           or interest               on,

                            any        Note;


                                              (iii)               change          the        place,         currency             or time              of payment                       of principal                  of,    or

                          premium,                      if any,       or interest                 on,     any    Note;


                                               (iv)               impair         the      right          to institute                suit     for     the         enforcement                     of     any
                          payment                    on    or after         the        Stated           Maturity              (or,      in the            case      of     a redemption,                        on     or
                            after       the       redemption                    date)        of     any     Note         or any              Note          Guarantee;


                                                (v)               reduce         the         above-stated                 percentage                      of     outstanding                   Notes          the
                            consent             of whose              Holders                is necessary                 to modify                  or amend                   this         Indenture;


                                               (vi)               waive          a default              in the      payment                   of principal                 of,         premium,                if any,           or
                            interest           on the             Notes;


                                             (vii)                reduce         the      percentage                    or aggregate                  principal                 amount              of       outstanding
                          Notes             the        consent           of whose                 Holders           is necessary                     for        waiver           of         compliance                with
                            certain           provisions                 of this         Indenture               or for         waiver               of        certain          defaults;


                                            (viii)                release         any         Note         Guarantor                  from          its Note             Guarantee,                    except          as
                          provided                    in this       Indenture;


                                               (ix)               amend,           change               or modify              any          Note          Guarantee                    in    a manner               that

                            adversely                   affects       the       Holders;


                                                (x)               reduce         the         amount            payable               upon         a Change                 of     Control               Offer         or an
                            Offer           to Purchase                with        the         Excess           Proceeds                from         an Asset               Sale             or change              the      time




                                                                                                                   96
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                      Main Document    Page 186 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                           or manner                     by        which           a Change                 of        Control            Offer         or an Offer              to Purchase                   with         the
                           Excess                Proceeds               from             an Asset                Sale         may        be made             or by      which             the        Notes         must          be
                           repurchased                        pursuant                 to a Change                     of     Control            Offer        or an Offer                 to Purchase                 with
                           the     Excess                 Proceeds                 from           an Asset               Sale;


                                                 (xi)               change               the      redemption                      date        or the      redemption                 price           of the        Notes
                           from         that            stated         in        Section            3.01         or     Section             3.02(a);


                                                (xii)               amend,               change             or modify                   the     obligation             of the         Issuer              or any      Note
                           Guarantor                     to pay             Additional                 Amounts;


                                           (xiii)                   release              any        Collateral,                   except         as provided                in this        Indenture                 and        the

                           Security                 Documents;


                                            (xiv)                   amend,               change             or modify                   any      provision             of the         Security               Documents

                           relating               to the           Collateral,                 or any            provision                  of this       Indenture             relating              to the

                           Collateral,                   in     a manner                   that      adversely                    affects        the     Holders,             except            in    accordance
                           with         the        other           provisions                  of the            Security               Documents                  or this         Indenture;                or



                                                (xv)                amend,               change             or modify                   any      provision             of this         Indenture                  or the

                           related              definition                  affecting               the     ranking                of the        Notes         or any          Note        Guarantee                  in    a
                           manner                 which             adversely                  affects           the         Holders.



                          (b)              It is not               necessary                for       Holders                to approve                the    particular              form           of     any
            proposed             amendment,                          supplement                     or waiver,                    but    is sufficient               if their        consent                approves
             the    substance               thereof.



                          (c)              An           amendment,                       supplement                     or waiver               under         this     Section            9.02            shall    become
             effective          on receipt                    by      the        Trustee            of written                 consents              from       the     Holders              of the           requisite
            percentage                in principal                    amount                of the          outstanding                     Notes.           After      an amendment,
             supplement                or waiver                    under           this       Section                9.02        becomes              effective,           the      Issuer           shall        send         to
             the    Holders            affected                thereby              a notice               briefly            describing               the     amendment,                    supplement                    or
             waiver.            The        Issuer             shall         send         supplemental                         indentures               to Holders              upon        request.                Any
             failure      of the           Issuer             to     send          such        notice,            or any            defect         therein,           shall        not,    however,                  in any

             way       impair         or affect                the      validity               of     any        such          supplemental                   indenture              or waiver.


                           Section                9.03.             Effect          of      Consent.                   (a)     After          an amendment,                     supplement                    or waiver
             becomes            effective,                it shall               bind       every          Holder                 unless        it is of the           type         requiring               the     consent
             of    each    Holder                 affected.                 If    the      amendment,                         supplement                 or waiver             is of the              type        requiring
             the    consent           of        each          Holder              affected,             the       amendment,                      supplement                  or waiver               shall        bind
             each      Holder           that            has     consented                   to it and             every            subsequent                Holder           of     a Note            that
             evidences            the       same              debt      as the             Note         of the           consenting                  Holder.



                          (b)              If     an amendment,                             supplement                       or waiver             changes            the      terms         of       a Note,         the
             Trustee        may         require                the      Holder              to deliver                 it to the            Trustee           so that         the     Trustee               may      place
             an appropriate                     notation               of the            changed              terms            on the          Note          and     return         it to the             Holder,           or
             exchange             it for          a new            Note           that      reflects             the         changed             terms.         The      Trustee             may            also     place
             an appropriate                      notation              on        any       Note        thereafter                   authenticated.                    However,               the          effectiveness



                                                                                                                             97
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                        Main Document    Page 187 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             of the         amendment,                         supplement              or waiver                   is not          affected           by      any       failure          to annotate                  or
             exchange               Notes              in this       fashion.

                                                                                                     Agents'
                              Section                 9.04.        Trustee's              and                              Rights            and      Obligations.                      Each       of the            Trustee
             and      the     Agents                  is entitled          to receive,                  and        shall       be fully            protected                in relying            upon,            an
             Opinion               of     Counsel               stating       that       the      execution                   of     any       amendment,                     supplement                    or waiver
             authorized                  pursuant               to this      Article           is authorized                        or permitted                  by     this      Indenture                 and      that
             such       amendment,                       supplement                   or waiver                constitutes                   the    legal,        valid         and       binding
             obligations                  of the         party          or parties            executing                 such          amendment,                    supplement                   or waiver,                 and
                  Officers'
             an                               Certificate               stating        that       all     conditions                  precedent               have          been         complied               with.             If
             the      Trustee             or the         Agents,             as the         case        may          be,      has       received              such        an Opinion                   of    Counsel,                  it
             shall      sign            the         amendment,               supplement                   or waiver                  so long              as the        same        does         not        adversely
             affect         the     rights,             duties,         liabilities            or immunities                        of the          Trustee            or the         Agents,               as the         case

             may       be.         Each              of the      Trustee           and      the         Agents             may,         but        is not      obligated            to,         execute              any
                                                                                                                                                                                Agents'
             amendment,                        supplement                 or waiver             that          affects          the      Trustee's              or the                             own          rights,
             duties         or immunities                        under        this       Indenture.                   The          rights,         privileges,                protections,                  immunities
             and      benefits                given           to the      Trustee,            including,                   without            limitation,               its     right      to be
             compensated                        and      indemnified                  are      extended                 to,       and      shall      be enforceable                       by,     Deutsche
             Bank        Trust            Company                 Americas               in     each          of     its      capacities              under          this       Indenture.




                                                                                                         ARTICLE                      10

                                                                                               PARENT                GUARANTEE


                              Section                 10.01.       Parent             Guarantee.                     Subject            to the            provisions              of this         Article             10, the
             Parent          Guarantor                   hereby           Guarantees,                   jointly            and       severally,               as principal                obligor             to each
             Holder           of        a Note          authenticated                  by      the       Trustee              or the          Authenticating                      Agent           and        to the
             Trustee           and            its    successors              and       assigns            the       due        and      punctual              payment               of the         principal                of,
            premium,                    if any,         and       interest         on,      and         all     other         amounts               payable             under,           the     Notes          and         this
             Indenture.


                              Section                 10.02.       Guarantee                  Unconditional.                            The        obligations                 of the       Parent
             Guarantor                  hereunder                 are     unconditional                       and     absolute                and,        without             limiting           the        generality
             of the         foregoing,                  will      not     be released,                   discharged                   or otherwise                     affected           by:



                             (a)                any      extension,               renewal,              settlement,                  compromise,                       waiver            or release             in
             respect          of        any         obligation            of the         Issuer          under             this      Indenture               or any           Note,        by     operation                  of
             law      or otherwise;



                            (b)                 any      modification                  or amendment                           of     or supplement                      to this          Indenture              or any

            Note;


                             (c)                any      change           in the         corporate                 existence,                 structure            or ownership                    of the            Issuer,
             or any          insolvency,                      bankruptcy,              reorganization                          or other             similar         proceeding                   affecting              the
             Issuer         or its            assets      or any          resulting             release              or discharge                    of     any     obligation                  of the        Issuer
             contained                  in this         Indenture             or any           Note;




                                                                                                                       98
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                          Main Document    Page 188 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                          (d)                  the     existence                of     any       claim,              set off          or other               rights         which              the     Parent
             Guarantor                  may          have      at any             time         against              the      Issuer,            the        Trustee           or any             other            Person,
            whether                in connection                    with          this        Indenture                   or any           unrelated                transactions;                    provided                that

            nothing            herein             prevents               the      assertion                  of     any      such          claim             by     separate             suit        or compulsory

             counterclaim;


                           (e)                 any       invalidity,                 irregularity,                    or unenforceability                                relating          to or against                     the
             Issuer       or any               Subsidiary                 Guarantor                    for        any       reason           of this              Indenture              or any                Note;       or



                             (f)               any       other       act        or omission                        to act         or delay              of        any     kind      by         the     Issuer,            the
             Trustee          or any              other        Person              or any          other             circumstance                       whatsoever                     which              might,           but      for
             the    provisions                   of this          paragraph,                   constitute                   a legal          or equitable                   discharge                     of     or defense               to
             such      Parent              Guarantor's                    obligations                   hereunder.


                             Section                 10.03.         Discharge;                   Reinstatement.                              The           Parent          Guarantor's                         obligations
            hereunder                   will      remain            in     full       force        and             effect         until         the     Parent             Guarantee                  is released
            pursuant               to     Section             10.09            hereof.            If     at any             time          any      payment                 of the         principal                 of,
            premium,                 if any,           or interest                on      any      Note              or any           other           amount              payable              by      the        Issuer          under
             this     Indenture                  is rescinded                   or must            be otherwise                           restored                or returned              upon            the         insolvency,

            bankruptcy                    or reorganization                            of the          Issuer              or otherwise,                     the        Parent         Guarantor's
             obligations                  hereunder                 with          respect          to        such          payment               will         be reinstated                    as though                  such
            payment                had         been         due      but        not      made           at such              time.           All        payments                 under           the           Parent
             Guarantee                  will      be made                in U.S.              dollars.


                             Section                 10.04.         Waiver               by     the      Parent              Guarantor.                           The     Parent           Guarantor

             irrevocably                  waives            acceptance                    hereof,                 presentment,                     demand,                protest          and         any         notice          not
            provided                for        herein,         as well             as any          requirement                        that         at any           time         any      action               be taken           by
             any      Person              against           the      Issuer            or any           other             Person.               In particular,                   the      Parent                Guarantor

             irrevocably                  waives            its     right         to require                  the         Trustee           to pursue                   or exhaust               the           Trustee's            legal
             or equitable                  remedies               against              the      Issuer              prior         to exercising                     the     Trustee's                 rights            under          the
             Parent        Guarantee.


                             Section                 10.05.         Subrogation.                        Upon               making               any         payment              with          respect             to any
             obligation                 of the        Issuer             under         this      Article                  10, the          Parent             Guarantor                 will         be        subrogated                to
             the    rights          of the           payee          against              the     Issuer              with         respect             to     such         obligation,                 provided                  that      the
             Parent        Guarantor                     may        not        enforce            any             right      of     subrogation,                        or any         right         to receive
            payment                in the         nature            of     contribution                      or otherwise,                       from             any     other        Note           Guarantor,                  with
            respect          to      such         payment                 so long              as any              amount            payable                 by     the     Issuer             hereunder                  or under
             the    Notes           remains               unpaid.


                             Section                 10.06.         Stay          of Acceleration.                           If     acceleration                        of the      time         for           payment            of

             any      amount               payable             by        the      Issuer         under              this      Indenture                    or the         Notes          is stayed                upon           the

             insolvency,                  bankruptcy                     or reorganization                                of the      Issuer,               all     such      amounts                 otherwise
             subject         to acceleration                        under             the      terms              of this         Indenture                   are       nonetheless                  payable               by     the
             Parent        Guarantor                     hereunder                   forthwith                on      demand                by        the     Trustee             or the         Holders.




                                                                                                                            99
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                          Main Document    Page 189 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                 Section            10.07.           Ranking                     of Parent              Guarantee.                       The             Parent            Guarantee                       is (a)       a senior
             obligation                of the             Parent         Guarantor;                       (b)      senior          in right              of payment                        to all            existing            and
             future          obligations                    of the          Parent               Guarantor                expressly                  subordinated                          in right                 of payment                    to
             the      Parent           Guarantee;                    and            (c)    at least            pari      passu            in right                 of payment                    with               all    other

             unsecured,                 unsubordinated                               Indebtedness                      of the        Parent                  Guarantor                   (subject                   to any         priority
             rights         of     such       unsubordinated                                Indebtedness                     pursuant                   to applicable                       law).


                                 Section            10.08.           Execution                     and         Delivery             of Parent                       Guarantee.                     (a)         To         evidence                its
             Parent          Guarantee                      set forth               in    Section               10.01,       the         Parent               Guarantor                    hereby               agrees             that       the
             Parent          Guarantee                      substantially                        in the         form       attached                as Exhibit                     L hereto                   will         be endorsed

             by      an Officer               or a director                         of the         Parent             Guarantor                 and           delivered                  to the             Trustee              for
             attachment                 to each               Note            authenticated                       and      delivered                    by     the         Trustee.



                             (b)             The            Parent            Guarantor                   hereby            agrees             that          its     Parent             Guarantee                         set forth          in
             Section              10.01        will          remain             in        full     force          and      effect             notwithstanding                               any         failure             to endorse
             or attach                to each          Note           such            Parent             Guarantee.



                             (c)             If     an Officer                      or director                 whose          signature                     is on         the      Parent                  Guarantee                  no
             longer          holds           that          office        at the            time          the      Trustee           authenticates                           the         Note         to which                  the        Parent
             Guarantee                 is attached,                   the       Parent              Guarantee                will         be valid                   nonetheless.


                                 Section            10.09.           Release                 of the            Parent          Guarantee.                           (a)     The          Parent               Guarantee                   given

             by      the     Parent           Guarantor                     will          be released                  upon,


                                                      (i)            repayment                      in     full       of the        principal                      of,     premium,                    if    any,          and       interest
                                 on    the    Notes               and         all        other      amounts                payable                 by        the         Issuer;           or



                                                    (ii)             a defeasance                         as provided                    in    Section                   8.01.



                             (b)             No release                       and         discharge                of the          Parent             Guarantee                     will        be          effective              against

             the      Trustee,              any       Agent             or the             Holders                of Notes           if       a Default                    or Event               of Default                     shall         have
             occurred                 and    be continuing                            under         this          Indenture               as of the                  time          of      such             proposed               release
             and      discharge                   until          such         time         as such              Default            or Event               of Default                       is cured                  or waived                 and
                                                                                                                                                        Officers'
             until         the     Issuer           shall         have          delivered                 to the         Trustee               an                                  Certificate                       and      an Opinion
             of      Counsel            stating              that       all     conditions                     precedent             provided                       for      in this            Indenture                    relating             to
             such          release           and          discharge                 have          been          complied              with              and         that         such       release                  and      discharge
             is authorized                   and           permitted                  under         this          Indenture.                  At        the        request              of the              Issuer,          the        Trustee
             will      execute               and          deliver           an instrument                         evidencing                   such            release             and          discharge                    and        do     all
             other         things           necessary                   to release                 the     Parent           Guarantor                        from          its     obligations                       hereunder.



                             (c)             The            Parent            Guarantee                   will         be in       effect           for        the         period           commencing                             on       (and

             including)                the        Original               Issue            Date       and ending                     on        (and           including)                  the      sixth              anniversary                     of
                                                                                                       Period"
             the      Maturity               Date           (the        "Guarantee                                           ), if not              earlier               released.               For          the         avoidance                    of

             doubt,          any        rights             of the        Holders                  and      any         liability              of the           Parent              Guarantor                    that         have           arisen
             or accrued                 under              the      Parent               Guarantee                during           the        Guarantee                     Period              will          continue                 after         the
             Guarantee                 Period               and      will           survive              any      release.




                                                                                                                            100
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                              Main Document    Page 190 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                              Section               10.10.           Limitation                    of the           Parent            Guarantee.                  Notwithstanding                             anything               in
             this     Indenture                  to the            contrary,                as at the           Original               Issue      Date,           the     Parent              Guarantor's
            potential              liability               under          the       Parent              Guarantee               is capped              at an amount                        equal        to 200            percent
             of the      total           initial           aggregate     principal     amount                                     of the       Notes           being          US$400,000,000                              (the
                                                                 Amount"
             "Parent               Guaranteed                    Amount").         The Parent                                     Guaranteed               Amount                   will        be reduced                 by        any
             amounts               paid        by      the         Parent           Guarantor                   under          the     Parent          Guarantee                   from          time         to time.           The
             Parent       Guaranteed                         Amount                 may           be increased                    by    the     Parent            Guarantor                   from        time       to time

             up     to a maximum                            of 200            percent              of the           then      outstanding                 total         aggregate                principal                amount
                                                                                                                             Amount"
             of the      Notes              (the           "Maximum                         Guaranteed                       Amount").                 In the           event           that,      on     any
             anniversary                  of the             Original               Issue          Date,            the     Parent        Guaranteed                    Amount                  is less       than        the
             Maximum                  Guaranteed                      Amount,                     the        Parent         Guarantor             shall         give          notice            thereof          to the
             Holders            and        to the            Trustee                and      shall           not:



                                                     (i)             declare                or pay            any         dividends,            interest           or make                 any        other      payment

                              on,      and         will        procure                that        no     dividend,                interest        or other              payment                 is made             on     any
                              class         of      its      Capital             Stock            (including                 preference             shares)             or     Subordinated

                              Indebtedness;                         or



                                                    (ii)             redeem,                 reduce,            cancel,              buy-back             or otherwise                       acquire          for     any
                              consideration                         any        of     its     share           capital         or its         Subordinated                     Indebtedness;


                              until        the       earlier             of     (A)         the    next         calendar               day     on which                 the     Parent            Guaranteed
             Amount             is increased                       to be         equal            to the        Maximum                   Guaranteed                    Amount;                  and      (B)       the     183rd

             day      after        the      date           on which                 all      of the           Notes          have       been       redeemed                   in     full.


                                                                                                               ARTICLE                   11

                                                                                              SUBSIDIARY                      GUARANTEES


                              Section               11.01.            The        Subsidiary                    Guarantees.                     Subject            to .the
                                                                                                                                                                       the         provisions                 of this
            Article           11,      each          of the           Subsidiary                       Guarantors                 (whether           originally                 a signatory                   hereto            or
             added       pursuant                   to a supplemental                                  indenture)              hereby,          jointly           and         severally,                guarantees                   as
            principal              obligor                to each             Holder              of     a Note            authenticated                  by      the     Trustee               or the

            Authenticating                         Agent             and        to the            Trustee             and      its     successors              and        assigns               the     due      and
            punctual               payment                  of the            principal                of,    premium,                 if any,      and        interest             on,         and     all     other
             amounts               payable                 under,         the        Notes             and      this        Indenture.


                              Section               11.02.            Guarantee                        Unconditional.                     The      obligations                     of      each        Subsidiary
             Guarantor                hereunder                     are       unconditional                         and      absolute           and,       without              limiting               the      generality
             of the      foregoing,                        shall      not       be released,                    discharged                   or otherwise                 affected               by:



                          (a)                any           extension,                 renewal,                 settlement,              compromise,                      waiver               or release             in
             respect          of      any        obligation                    of the         Issuer           under          this      Indenture              or any              Note,         by     operation                of
             law      or otherwise;



                          (b)                any           modification                      or amendment                         of    or supplement                     to this             Indenture              or any

            Note;




                                                                                                                            101
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                              Main Document    Page 191 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                           (c)             any        change            in the             corporate                    existence,                 structure              or ownership                     of the       Issuer,
             or any        insolvency,                  bankruptcy,                       reorganization                          or other             similar               proceeding                 affecting             the
             Issuer       or its       assets           or any          resulting                    release             or discharge                      of    any         obligation              of the          Issuer
             contained             in this            Indenture              or any              Note;


                          (d)              the        existence              of      any        claim,              set off            or other             rights           which         the       Subsidiary
             Guarantor             may           have       at any           time           against                the         Issuer,         the     Trustee                or any          other        Person,
             whether             in connection                  with          this          Indenture                    or any          unrelated                transactions;                  provided               that

             nothing          herein           prevents             the       assertion                    of     any          such       claim            by     separate             suit      or compulsory

             counterclaim;


                           (e)             any        invalidity,                 irregularity,                     or unenforceability                                 relating          to or against                  the
             Issuer       or any           other         Note       Guarantor                        for        any       reason             of this            Indenture              or any           Note;          or



                           (f)             any        other       act        or omission                         to act          or delay             of        any      kind       by     the       Issuer,          the
             Trustee          or any           other       Person             or any                 other          circumstance                      whatsoever                      which            might,         but      for
             the      provisions              of this         Section                11.02,               constitute                  a legal        or equitable                     discharge               of     or defense

             to such          Subsidiary                Guarantor's                       obligations                      hereunder.


                              Section            11.03.         Discharge;                       Reinstatement.                              Each          Subsidiary                 Guarantor's
             obligations               hereunder                shall        remain                  in full            force          and      effect           until        the     principal               of,    premium,
             if any,       and       interest            on the         Notes               and           all     other          amounts              payable                by     the    Issuer             under          this
             Indenture             have        been        paid         in        full.         If    at any             time          any      payment                  of the        principal              of,
            premium,               if any,            or interest             on          any        Note           or any             other         amount              payable            by       the      Issuer          under

             this     Indenture              is rescinded                 or must                    be otherwise                       restored                or returned               upon          the        insolvency,

             bankruptcy                or reorganization                            of the            Issuer             or otherwise,                      each         Subsidiary                Guarantor's
             obligations               hereunder                with         respect                 to     such          payment               shall           be reinstated                  as though               such
            payment              had       been         due      but      not           made              at such              time.         All      payments                    under        the      Subsidiary
             Guarantees                shall          be made             in U.S.               dollars.


                              Section            11.04.         Waiver                by Each                   Subsidiary                   Guarantor.                      Each         Subsidiary
             Guarantor             irrevocably                  waives                acceptance                        hereof,           presentment,                       demand,             protest             and       any
             notice       not      provided               for     herein,                 as well               as any           requirement                     that        at any        time         any         action          be
             taken       by      any       Person          against                the       Issuer              or any           other         Person.                 In particular,                  each         Subsidiary
             Guarantor             irrevocably                  waives                its      right            to require               the       Trustee             to pursue              or exhaust                the
             Trustee's            legal        or equitable                   remedies                     against              the      Issuer         prior            to exercising                  the        Trustee's
             rights       under         the      Subsidiary                  Guarantee.


                              Section            11.05.         Subrogation                          and          Contribution.                       Upon              making            any        payment                with
             respect          to any         obligation                of the             Issuer            under              this      Article            11, the             Subsidiary               Guarantor

             making           such        payment               shall         be          subrogated                     to the          rights        of the            payee           against           the      Issuer
             with       respect         to     such        obligation;                    provided                      that     the      Subsidiary                     Guarantor               may          not     enforce
             either       any      right         of     subrogation,                       or any               right      to receive                 payment                 in the       nature             of

             contribution,                 or otherwise,                     from           any           other          Note          Guarantor,                     with      respect           to     such        payment
             so long          as any          amount            payable                   by     the        Issuer             hereunder                or under                the      Notes          remains
             unpaid.




                                                                                                                           102
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                    Main Document    Page 192 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                              Section                  11.06.          Stay         of Acceleration.                           If     acceleration                   of the          time            for        payment               of

             any       amount               payable              by         the     Issuer           under            this      Indenture                  or the         Notes           is stayed                 upon           the

             insolvency,                   bankruptcy                       or reorganization                            of the          Issuer,           all     such           amounts              otherwise
             subject          to acceleration                           under             the      terms           of this          Indenture                are      nonetheless                      payable                by      the

             Subsidiary                   Guarantors                    hereunder                    forthwith                on      demand               by      the      Trustee              or the            Holders.


                              Section                  11.07.          Limitation                   on Amount                   of Subsidiary                       Guarantee.                        Notwithstanding
             anything               to the             contrary              in this             Article,           each        Note           Guarantor,                  and       by        its    acceptance                      of

            Notes,           each           Holder,              hereby                 confirms              that       it is the            intention              of     all     such         parties            that        the

             Subsidiary                   Guarantee                    of     such            Subsidiary                 Guarantor                  not      constitute                 a fraudulent
             conveyance                     under            applicable                    fraudulent                 conveyance                     provisions                   of the         United                States

             Bankruptcy                     Code             or any           comparable                      law        of    any        other        jurisdiction.                      To         effectuate                that

             intention,               the       Trustee,               the        Holders               and        the       Subsidiary                Guarantors                    hereby                irrevocably
             agree          that         the     obligations                   of       each         Subsidiary                 Guarantor                    under          its     Subsidiary                     Guarantee
             are      limited             in an amount                        not        to exceed                 the    maximum                     amount               that      can         be guaranteed                         by
             the      applicable                  Subsidiary                      Guarantor                 without             rendering                  the      Subsidiary                   Guarantee,                    as it
             relates         to      such            Subsidiary                   Guarantor,                  voidable                under           applicable                  law      relating                to fraudulent
             conveyance                        or fraudulent                      transfer              or similar             laws           affecting              the     rights            of     creditors
             generally.


                              Section                  11.08.          Ranking                   of Subsidiary                      Guarantees.                     The        Subsidiary                       Guarantee                   of
             each       Subsidiary                      Guarantor:                      (a)      is a senior             obligation                  of      such         Subsidiary                   Guarantor;                     (b)        is
             senior          in right             of payment                      to all          existing            and       future              obligations                of     such           Subsidiary
             Guarantor                   expressly                subordinated                          in right          of payment                      to its      Subsidiary                     Guarantee;                    and           (c)
             ranks          at least            pari      passu              in right              of payment                  with           all    other         unsecured,                   unsubordinated
             Indebtedness                       of      such        Subsidiary                     Guarantor                  (subject              to any          priority             rights            of      such

             unsubordinated                            Indebtedness                       pursuant                 to applicable                     law).


                              Section                  11.09.          Further                 Subsidiary                 Guarantors.                        (a)    The           Parent             Guarantor                 will
             cause          each          of     its     future             Restricted                  Subsidiaries                   (other          than         Persons              designated                    as a Non-
             Guarantor                   Subsidiary),                   promptly                    upon           becoming                   a Restricted                  Subsidiary,                     to execute                   and
             deliver          to the            Trustee              a supplemental                           indenture                 to this           Indenture                 pursuant                to which                it will
             Guarantee                   the     payment                    of the            Notes.



                             (b)                The       Parent              Guarantor                   may         designate                 any        future          Restricted                  Subsidiaries                        as a
            Non-Guarantor                              Subsidiary                   (together                with        the        Initial         Non-Guarantor                          Subsidiaries,                       the
                                                          Subsidiaries"                                                                                                                                Non-
             "Non-Guarantor                               Subsidiaries");                               provided               that       any         such         newly            designated
             Guarantor                   Subsidiary                  (together                   with        its    Restricted                 Subsidiaries),                       together                with        all    other
            Non-Guarantor                              Subsidiaries                      (and        their         respective                 Restricted                  Subsidiaries),                        in the

             aggregate,                  does          not       account                for      more         than           10.0%            of the         Parent           Guarantor's                        consolidated
             revenue               for     the         most         recent              fiscal       quarter             or Total              Assets            as of the              last         date        of the        most
             recent          fiscal            quarter           for        which             consolidated                     financial              statements                   are     available                   (which              the
             Parent          Guarantor                    will         use        its     best       efforts           to compile                    in a timely                  manner).                 In    the      event             that
             the      Non-Guarantor                            Subsidiaries                       (and        their       respective                  Restricted                   Subsidiaries),                      in the

             aggregate,                  account              for      more              than        10.0%            of the          Parent           Guarantor's                      consolidated                      revenue
             for      the    most              recent         fiscal          quarter               or Total             Assets           as of the                last     date         of the            most         recent
             fiscal         quarter             for      which              consolidated                      financial               statements                   are     available                 (which             the        Parent



                                                                                                                              103
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                             Main Document    Page 193 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             Guarantor               will             use    its best            efforts         to compile                   in     a timely             manner),                the        Parent           Guarantor
            will       promptly                    upon         such        financial             statements                   becoming                   available,                procure                that     one       or
             more       Non-Guarantor                              Subsidiaries                   execute               and        deliver           to the        Trustee               a supplemental
             indenture              to this             Indenture                pursuant              to which                they         will       Guarantee                  the       payment                 of the
            Notes         so that                the       remaining               Non-Guarantor                          Subsidiaries                     (together                with           their      respective
             Restricted               Subsidiaries)                         do not         account               for     more         than           10.0%          of the            Parent               Guarantor's
             consolidated                       revenue            for        such      fiscal          quarter           or Total                 Assets         as of the                 last      date        of    such
             fiscal       quarter.



                             (c)                Each         Restricted                Subsidiary                  that        Guarantees       the                 Notes              after         the      Original
                                                                                                                                     Guarantor"
             Issue      Date          is referred                  to as a "Future                          Subsidiary                                                       and,       upon           execution               of
             the applicable                          supplemental                    indenture              to this            Indenture,                 will     be a "Subsidiary
             Guarantor."
                                                     Any      Non-Guarantor                           Subsidiary                   that      after        the     Original               Issue             Date        provides
             a Subsidiary                       Guarantee                will        cease        to be          a Non-Guarantor                             Subsidiary                  upon              providing               such

             Subsidiary                Guarantee.


                              Section                  11.10.        Execution                and        Delivery                  of Subsidiary                   Guarantee.                        (a)      To       evidence
             its     Subsidiary                    Guarantee                  set forth          in     Section             11.01,            each         Subsidiary                   Guarantor                   hereby
             agrees          that         (i)        such     Subsidiary                Guarantee                      substantially                   in the          form           attached               as Exhibit              M
             hereto          will     be endorsed                        by      an Officer                 or a director                   of      such         Subsidiary                  Guarantor                  and
             delivered              to the             Trustee           for       attachment                   to each            Note            authenticated                      and      delivered                by     the
             Trustee           and          (ii)       a Supplemental                       Indenture                  substantially                     in the         form          attached                as Exhibit                 I

             hereto          will     be executed                        on behalf              of      such           Subsidiary                  Guarantor                 by       one      of      its     Officers             or

             directors.



                             (b)                Each         Subsidiary                 Guarantor                  hereby             agrees             that     its        Subsidiary                 Guarantee                  set
             forth      in     Section                 11.01         will        remain           in     full      force           and       effect         notwithstanding                             any        failure          to
             endorse            or attach                   to each           Note         such        Subsidiary                   Guarantee.



                             (c)                If     an Officer                or director              whose            signature                 is on        any         Supplemental                         Indenture
             or on the              Subsidiary                    Guarantee                no     longer               holds         that        office          at the        time          the      Trustee
             authenticates                       the       Note      to which               a Subsidiary                    Guarantee                     is attached,                 the         Subsidiary
             Guarantee                will            be valid           nonetheless.



                             (d)                Upon          execution                of this          Indenture                   or a Supplemental                             Indenture,                  as

             applicable,                  the         delivery           of      any    Note           by       the      Trustee,              after       the      authentication                           thereof

             hereunder,               shall             constitute               due       delivery              of the            Subsidiary                Guarantee                  set forth                 in this
             Indenture               on behalf                   of the          Subsidiary                 Guarantor.



                             (e)                The         Parent          Guarantor                  shall       cause            any       Restricted                 Subsidiary                   so required                  by
             Section           4.18,             to execute                 a Supplemental                        Indenture                 in the         form          of Exhibit                   I to this
             Indenture               and             a notation             of     Subsidiary                   Guarantee                 in the          form          of    Exhibit               M      to this
             Indenture               in         accordance                  with       Section            4.18          and        this      Article             11.


                              Section                  11.11.        Release            of the           Subsidiary                   Guarantees.                       (a)       A    Subsidiary                   Guarantee
             given        by        a Subsidiary                     Guarantor                shall         automatically                          and     unconditionally                           be released
            upon:




                                                                                                                         104
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                            Main Document    Page 194 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                     (i)             repayment                    in     full        of the         Notes;


                                                   (ii)                 a defeasance                    or satisfaction                        and         discharge                   of the         Notes           as provided
                              in     Section               8.01;


                                                  (iii)              the          designation                   by      the      Parent             Guarantor                   of     a Subsidiary                     Guarantor
                              as an Unrestricted                                  Subsidiary                  in     compliance                     with          the     terms             of this           Indenture;               or



                                                  (iv)               the          sale,     merger                 or other            transfer              of     a Subsidiary                      Guarantor                 in
                              compliance                     with            the     terms             of this           Indenture                 (including                  Sections                4.09,          4.13      and

                              5.01)         resulting                   in    such         Subsidiary                    Guarantor                    no     longer            being           a Restricted

                              Subsidiary,                   provided                    that      (1)     such           Subsidiary                      Guarantor                   is simultaneously
                              released               from           its      obligations                 in respect                    of     any        of the          Parent             Guarantor's                  other
                              Indebtedness                         or any            Indebtedness                        of     any         other          Restricted                  Subsidiary                 and        (2)      the
                              proceeds                    from          such        sale       or disposition                       are        used         for        the     purposes                permitted                or
                              required               by      this         Indenture.



                             (b)             No release                      and        discharge                  of the        Subsidiary                      Guarantor                   from        its     Subsidiary
             Guarantee                shall         be effective                     against             the         Trustee,               any       Agent             or the          Holders                of Notes              (i)        if
             a Default              or Event                of     Default                shall         have          occurred                and        be continuing                         under           this     Indenture
             as of the             time       of      such          proposed                   release             and        discharge                  until          such         time       as such               Default              or
             Event          of     Default                is cured             or waived                 and          (ii)     until         the      Parent             Guarantor                    shall      have
                                                                                 Officers'
             delivered              to the          Trustee                  an                           Certificate                       stating         that        all     conditions                precedent
            provided                for     in this           Indenture                   relating              to    such          release              and       discharge                 have         been          complied
             with      and         that      such           release               and      discharge                  is authorized                        and      permitted                  under           this      Indenture.
             At      the     request              of the          Parent             Guarantor,                    the        Trustee              shall         execute               and      deliver           an
             instrument                   evidencing                    such        release             and          discharge                 and         do     all    such           other          acts      and         things

             necessary               to release                   the        Subsidiary                 Guarantor                   from           its     obligations                   hereunder.


                                                                                                               ARTICLE                        12

                                                                                               SECURITY                      TO BE GRANTED


                              Section               12.01.           Security               to be         Granted.                     (a)     The          obligations                  of the          Issuer          with
             respect          to the         Notes,               the        obligations                 of the              Note           Guarantors                   under           the      respective                 Note
             Guarantees                   and       the       performance                         of    all        other        obligations                     of the         Issuer           and       the         Note
             Guarantors                   under            this     Indenture,                    the    Notes                and       the     Note             Guarantees                    will      be      secured              on         a
             first     priority             basis          (subject                to any          Permitted                   Liens)           by         a Lien            on the          Collateral,                which
             shall         consist          of:



                                                     (i)                a security              interest              in the           Issuer's             rights,            title     and          interest          in     each

                              Intercompany                          Loan            and        in the           rights          of the          Issuer            in     connection                    therewith,               as
                              further             provided                   in the        Pledge               and          Security              Agreement;                      and



                                                   (ii)                 security           interests                 in the         Issuer's               rights            and       claims           with          respect          to
                              the     Interest               Reserve                Account,                  as further                provided                  in the           Interest            Reserve
                              Agreement.




                                                                                                                              105
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                             Main Document    Page 195 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                             (b)            In        order              to     secure             the       obligations                 of the           Issuer         with         respect             to the            Notes,              the
             obligations               of the               Note              Guarantors                     under         the        Note          Guarantees                  and        the     performance                            of       all
             other         obligations                    of the               Issuer           and       the       Note         Guarantors                    under         this      Indenture,                    the        Notes
             and      the     Note          Guarantees,                           the         Issuer          and        the     Subsidiary                    Guarantors                  will,         for       the      benefit                 of
             the     Holders               of the            Notes:



                                                      (i)                 execute               one        or more               Security                Documents                  granting              to the            Trustee
                              and      the        Security                     Agent,              for       the     benefit            of the           Holders           of the           Notes,             first        priority
                                                                                                                                         Lien"
                              Liens         (collectively,                             the       "First            Priority              Lien")               on the       Collateral                  (subject                 to any
                              Permitted                     Liens);


                                                   (ii)                   take         all     requisite              steps        under             applicable                 laws        and        undertake                        other

                              customary                      procedures                        in connection                      with         the       granting            and       perfection                    (if        relevant)
                              of the         First              Priority               Lien           on the          Collateral                   (subject         to any            Permitted                 Liens)
                              including                   making                 all         filings         necessary                 to maintain                  the      security              interest                by      the

                              Security                Documents;                             and

                                                                                                                                                                  Officers'
                                                 (iii)                    promptly                    deliver            to the        Trustee             an                              Certificate                   stating               that

                              entry         into            the        Security                Documents                    has        been          duly         and     validly               authorized                      and       an
                              Opinion                 of        Counsel                 to the           effect          that     (A)         in the          opinion            of    such            counsel,                 such
                              action         has            been              taken           with        respect           to the            recording,                registering                 and        filing              of    or
                              with         respect                to this             Indenture                    and     the        Security             Documents                   and         all       other

                              instruments                         of      further              assurance                 as is necessary                       to make              effective                the     First

                              Priority             Lien                (subject               to Permitted                     Liens)          created            by      the       Security              Documents                           in

                              the     Collateral                        referenced                     in this        clause            (b)        and     referencing                    the      details           of         such

                              action;            or (B)                 in the          opinion               of     such        counsel,                no     such       action           is necessary                        to make
                              such         First            Priority              Lien           (subject                to Permitted                    Liens)         effective.



                             (c)            The             Trustee               and          each          Holder,             by      accepting                the     Notes            and         the      Note

             Guarantees,                   acknowledges                                that        the       Collateral               as now              or hereafter                 constituted                     shall            be held
             for     the     benefit             of       all      the         Holders                 under         the        Security             Documents,                     and         that      the       Lien            granted
            under           this     Indenture                     and          the      Security                  Documents                       in respect           of the            Trustee              and         the
             Holders               is subject                to and              qualified                and        limited            in all           respects          by       the      Security                Documents
             and      actions           that          may              be taken                thereunder.



                             (d)            Each                Holder,                by       its      acceptance                thereof,               consents              and        agrees            to the             terms              of
             the     Security              Documents                            (including,                   without             limitation,                 the      provisions                  providing                    for
             foreclosure                and           release                 of the           Collateral)                 as the         same            may       be in effect                   or may                be amended
             from       time         to time                in     accordance                         with         their        terms          and        authorizes                the     Trustee                to appoint                      a

             security              agent       to hold                   the      Collateral                  on      its behalf,                  which          security            agent            shall        be DB
             Trustees              (Hong              Kong)                   Limited              on the           Original             Issue            Date;         each        Holder               authorizes                     the
             Trustee           to direct               the         Security                   Agent           to enter            into         the       Security          Documents                         and         to perform
             its    obligations                  and         exercise                  its      rights          thereunder                    in    accordance                  therewith.



                             (e)            Notwithstanding                                     (i)      anything               to the         contrary             contained                   in this         Indenture,                         the

             Security              Documents,                          the       Notes             or any           other         instrument                   governing,                  evidencing                      or relating
             to any         Indebtedness,                              (ii)     the      time,           order           or method                  of    attachment                  of    any          Liens,            (iii)         the




                                                                                                                                106
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                                Main Document    Page 196 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




             time       or order           of     filing           or recording                   of        financing               statements                 or other             documents                     filed      or
            recorded               to perfect               any      Lien         upon           any         Collateral,               (iv)       the       time         of taking              possession                  or
             control          over        any      Collateral                    or (v)        the      rules          for        determining                  priority             under        the         New          York
            Uniform                Commercial                     Code           or any           other            law       of    any       relevant              jurisdiction                 governing
             relative         priorities               of    secured              creditors,                the      Issuer,          the       Parent             Guarantor                and        the     Subsidiary
             Guarantors               will        ensure            that:



                                                                      (A)                the      Liens             granted           pursuant                 to the          Security           Documents                       will
                                                 rank        at least             equally             and          ratably          with        all     other          valid,           enforceable                  and
                                                 perfected                 Liens,          whenever                    granted             upon         any        present              or future             Collateral,
                                                 but        only      to the             extent         such           other         Liens            are    permitted                  under         this        Indenture
                                                 to exist            and         to rank          equally                and       ratably            with         the       Notes         and        the     Note

                                                 Guarantees;                      and



                                                                      (B)                all     proceeds                  of the        Collateral                applied              under          the     Security
                                                 Documents                       shall         be allocated                   and      distributed                  as set forth                in     Section              6.11.


                              Section            12.02.            Certificates.                      (a)        On or before                 a date           not        more          than      90         days         after

             the    end       of     each        fiscal        year,          as required                     by     Section             6.08         hereof,            the       Parent         Guarantor                  shall
             furnish          to the         Trustee              a Compliance                        Certificate                  in the        form           of Exhibit                J hereto.



                           (b)             The         Issuer           and       the      Parent                Guarantor               shall         furnish            to the          Security             Agent     and
                                                                                                                                                                                                                 Officers'
             the    Trustee           on        or prior            to any          proposed                     release           of the        Collateral                  by     the     Issuer           an

             Certificate             certifying,                  and       an Opinion                      of     Counsel,              stating            that       such         release           will        comply
             with       the      terms          of this        Indenture                  and         the        relevant            Security               Documents.


                              Section            12.03.            Intercompany                        Loans.                The      Issuer           will,        on the           Original                Issue         Date
             and    from           time       to time              as any          of the            Intercompany                        Loans              may        be novated                in     accordance
             with       the      terms          of this        Indenture,                  grant            or cause               to be granted                   to the           Trustee,            for       the
             benefit          of the         Holders               of the         Notes,              a first        priority            Lien          on the            Issuer's           rights           under          the

             Intercompany                    Loans            to the             Trustee          in order                 to secure             the        obligations                 of the         Issuer             with
             respect          to the         Notes,           the       obligations                   of the           Note         Guarantors                    under           the     Note         Guarantees
             and    the       performance                     of     all     other         obligations                     of the          Issuer           and        the     Note         Guarantors                    under
             this   Indenture,                  the     Notes            and       the         Note         Guarantees.


                              Section            12.04.            Authorization                       of Actions                  to be        Taken             by     the       Security           Agent               Under
             the    Security           Documents.                          (a)     The         Security              Agent            shall       be the            representative                      on behalf                 of
             the    Holders            of the           Notes            and       shall         act        upon          the      written            direction              of the         Holders               of the
            Notes         with        regard            to all       voting,              consent                and       other       rights           granted              to the         Holders               of the
            Notes         under           the     Security                 Documents.



                           (b)             Subject             to the            terms          of the             Security           Documents,                       the        Trustee         may,            in its         sole
             discretion             and       without              the      consent               of the            Holders           of the           Notes,             on behalf              of the           Holders
             of the       Notes,           take        all    actions              it deems                 necessary               or appropriate                        in order           to direct              the

             Security            Agent          to (A)             enforce           any         of     its       rights          or any         of the           rights          of the        Holders              of the
            Notes         under           the     Security                 Documents                    and         (B)      receive             any        and        all     amounts               payable              from




                                                                                                                         107
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                        Main Document    Page 197 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




             the     Security                Agent           in respect                of the          obligations                   of the        Issuer         and      the        Note          Guarantors
            hereunder.



                            (c)               Subject               to the         terms         of the            Security            Documents                   and      Section                 7.02(d),        the
             Trustee            shall         have          the      power            to institute                 and        to instruct              the     Security              Agent           to maintain
             such       suits      and          proceedings                       as it may             deem             expedient               to prevent               any        impairment                  of the
             Collateral            by         any          acts      that      may         be unlawful                        or in violation                  of the      Security                 Documents                  or
             this     Indenture,                and          such         suits        and       proceedings                        as the       Security              Agent          may          deem         expedient
             to preserve                or protect                  its     interest            and     the        interests               of the       Holders           of the             Notes         in the
             Collateral            (including                      power             to instruct             the      Security                Agent          to institute              and          maintain           suits
             or proceedings                      to restrain                 the         enforcement                     of     or compliance                    with      any         legislative               or other
             governmental                      enactment,                    rule        or order            that        may          be unconstitutional                            or otherwise                 invalid
             if the      enforcement                         of,     or compliance                      with,          such           enactment,                rule     or order              would            impair         the

             security           interest             hereunder                    or be prejudicial                         to the         interests           of the       Holders                 of the       Notes          or
             the     Security                Agent).               The      Trustee             is hereby                irrevocably                   authorized               by     each          Holder         of the
            Notes         to instruct                  the         Security            Agent           to effect               any      release           of    Liens          or the          Collateral
             contemplated                      by      Section               12.06         hereof            or by            the     terms        of the         Security             Documents.                   The
             Trustee            and      the        Security                Agent           shall       not        be deemed                  to have            knowledge                    of     any     acts      that

             may       be unlawful                         or in violation                   of the          Security                Documents                  or this         Indenture               unless           and
             until      it obtains              actual              knowledge                   of     such        unlawful                 acts       or violation              through               written
             notification                describing                   the      circumstances                        of        such,        and     identifying                 the     circumstances

             constituting                    such          unlawful               acts      or violation.



                           (d)                The          Trustee            will        not        be responsible                     for      the     adequacy               of the             Collateral            in
             respect          of the           obligations                   of the          Issuer          and         the        Note      Guarantors                 hereunder.


                              Section               12.05.           Authorization                      of Receipt                   of Funds            by     the      Security             Agent            Under           the

            Security             Documents.                         The       Security                Agent          is authorized                     to receive              and      distribute               any
             funds        for     the         benefit              of the         Holders              of the        Notes            under         the        Security              Documents,                  and      to
             make        further              distributions                   of      such           funds         to the           Holders            of the      Notes             according               to the
            provisions                of this              Indenture                 and       the     Security                Documents.


                              Section               12.06.           Release               of Security.                   (a)The            security           created           in respect                of the
             Collateral            granted                  under           the      Security            Documents                      may        be released                  in    certain

             circumstances,                      including                  any        of the          following:



                                                     (i)             upon          repayment                  in     full       of the        Notes;            and



                                                    (ii)             upon          defeasance                 and           discharge              of the        Notes           as provided                   above
                              under           Section               8.01.



                           (b)                Any           release          of the            Collateral              made            in compliance                     with         this         Section        12.06
             shall      not       be deemed                    to impair                 the     Lien         under            the     Security              Documents                  or the          Collateral
             thereunder                 in    contravention                          of the          provisions                 of this        Indenture                or the         Security
             Documents.




                                                                                                                         108
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                          Main Document    Page 198 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                           (c)               Upon          repayment                 in full             of the        Notes           as provided                       under           (a)(i)         above               or upon
             defeasance                and      discharge               of the          Notes                as provided                   under             (a)(ii)        above,             the        Issuer             shall

            notify         the    Trustee             of     such        event             as soon             as reasonably                        practicable.


                                                                                                         ARTICLE                      13

                                                                                                    MISCELLANEOUS


                            Section             13.01.         Ranking.                    The          Notes          are      (a)        senior            obligations                   of the           Issuer;             (b)
             senior        in right           of payment                 to any             existing                and      future           obligations                    of the            Issuer             expressly
             subordinated                    in right        of payment                     to the            Notes;           (c)     guaranteed                      by        the     Note          Guarantors                      on
             a senior          basis,          subject         to the           limitations                    set forth             in Article                 10 and             Article             11;        (d)       at least
            pari      passu            in right         of payment                   with          all       other         unsecured,                    unsubordinated                              Indebtedness                       of
             the     Issuer         (subject            to any          priority             rights            of     such       unsubordinated                             Indebtedness                          pursuant                 to
             applicable             law);         and       (e)     effectively                   subordinated                       to all         existing                and        future          obligations                     of
             the     Non-Guarantor                         Subsidiaries.


                            Section             13.02.         Trust           Indenture                     Act      Controls.                   If this          Indenture                  is,    at any             time,
            required             to be qualified                   under             the     United                 States       Trust             Indenture                Act          of     1939,             as amended
             (the     "Trust            Indenture                  Act")          and        any         provision                 of this              Indenture                 limits,            qualifies               or
             conflicts           with         another          provision                   that         is required              to be included                          in this              Indenture                 by      the
             Trust       Indenture               Act,       the     required                provision                  shall         control.                 The       Issuer             shall        provide                notice
             to the       Trustee             prior        to qualification                       of this            Indenture                pursuant                  to the          Trust          Indenture                     Act
             as soon          as practicable.                     The         Trustee             shall            reserve           the     right           to resign                 (subject             to     Section

             7.07(a)(i))            upon          such        qualification                       or receipt                of notice               thereof.             If the          Trustee                 exercises                 its
            right        to resign,            it will        use       its     reasonable                     best        efforts          to assist              the       Issuer            in the            appointment
             of     a successor               trustee.


                            Section             13.03.         Notices.                (a)        All        notices           or demands                       required                or permitted                     by       the
             terms        of the        Notes           or this         Indenture                  to be given                   to or by                the       Holders               are        required                to be in

            writing           and       may       be given               or served                 by        being          sent      by          prepaid              courier           or by          being
             deposited,             first-class              postage             prepaid,                in the            United           States             mail,         if intended                    for       the       Issuer
             or any        Note         Guarantor,                 as the            case         may          be,     mailed,              delivered                  or faxed                to Rolta,                LLC,
             5865        North          Point         Parkway,                Alpharetta,                     Georgia              30022,               USA,            Fax:           +1-678-942-5001;                                 if
             intended            for     the     Trustee,             addressed                   to the            Trustee           at the             corporate                 trust        office            of the
             Trustee          at DB           Trustees             (Hong             Kong)               Limited,              Level              52,     International                        Commerce                       Centre,
             1 Austin            Road          West,         Kowloon,                  Hong              Kong,              Facsimile                No.:          +852-2203-7320/7323,
            Attention:              Managing                 Director;                if intended                    for     the      Paying                 and       Transfer                Agent              or the

             Registrar,             addressed               to Deutsche                     Bank              Trust         Company                     Americas,                  Trust            and      Agency
             Services,            60 Wall             Street,         27th           Floor,             MS         NYC60-2710,                           New           York,            New           York            10005,
                          Fax:                                                Attention:                     Corporates                Team              -                                      with         a copy               to
            USA,                        732-578-4635,                                                                                                          Rolta,            LLC,
             Deutsche             Bank          Trust         Company                  Americas,                      c/o     Deutsche                   Bank           National                    Trust         Company,
             Trust       and      Agency                Services,              100         Plaza             One,      Mailstop                   JCY03-0699,                          Jersey           City,           New
                                                            Fax:                                                    Attention:                    Corporates                 Team           -
             Jersey        07311,             USA,                       732-578-4635,                                                                                                               Rolta,           LLC;             and,
             if intended               for     any      Holder,               addressed                  to such            Holder                at such           Holder's                  last      address               as it
             appears          in the          Note         register            (or    otherwise                     delivered               to      such         Holders                in accordance                          with
             applicable             DTC,            Euroclear                 or Clearstream                          procedures).                      Copies              of     any         notice            or
             communication                       to a Holder,                   if given                by     the     Issuer,             will         be mailed                 to the            Trustee              at the



                                                                                                                      109
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                    Main Document    Page 199 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             same        time.             Defect               in mailing               a notice             or communication                               to any             particular            Holder               shall
             not      affect         its    sufficiency                       with       respect            to other              Holders.



                             (b)             Any              notice          or demand                    shall      be deemed                    to have            been          sufficiently                  given         or
             served           when          so sent               or deposited                   and,         if to the            Holders,               when            delivered            in accordance
             with       the        applicable                   rules         and       procedures                   of the         Depositary.                     Any          such        notice          shall         be
             deemed             to have                 been          delivered              on the           day        such        notice          is delivered                   to the         Depositary                   or if

             by      mail,         when           so sent              or deposited.                       Any       notice          to the          Trustee               shall        be effective                 only
             upon        receipt.



                             (c)             Where                 this       Indenture               provides               for     notice,           the         notice          may       be waived                   in

             writing           by     the        Person                entitled          to receive                 such          notice,          either          before           or after          the         event,        and
             the     waiver            shall            be the            equivalent              of the            notice.           Waivers                of notice              by     Holders                must          be
             filed      with         the        Trustee,                but     such         filing          is not         a condition                   precedent                to the        validity            of       any
             action          taken          in reliance                     upon        such      waivers.


                               Section                 13.04.           Certificate              and         Opinion                as to Conditions                            Precedent.                  (a)    Upon              any
             request           or application                          by     the       Issuer         to the         Trustee              to take           any       action            under        this         Indenture,
             the     Issuer          shall            furnish             to the        Trustee              at the         Trustee's               request:

                                                                           Officers'
                                                        (i)             an Officers                   Certificate                  stating          that,       in the           opinion            of the          signers,
                               all    conditions                      precedent,               if any,             provided              for      in this          Indenture               relating               to the
                               proposed                      action         have        been         complied                with;


                                                      (ii)              an Opinion                of       Counsel                stating          that      all     such          conditions                precedent
                               have         been              complied               with;       and



                                                     (iii)              an incumbency                         certificate                giving           the      names            and       specimen

                               signatures                     of Authorized                    Officers               for     any        such        Authorized                     Officers           who           have          not

                               previously                      provided               specimen                signatures                 to the        Trustee.



                             (b)             In         any       case        where            several             matters           are       required              to be certified                   by,         or covered

             by      an Opinion                   of         Counsel            of,      any     specified                  Person,              it is not          necessary              that       all     such
             matters           be certified                      by,      or covered                  by     the      Opinion               of     Counsel                of,     only       one      such          Person,
             or that         they          be        so certified                or covered                  by      only          one      document,                 but         one      such        Person              may
             certify          or give             an Opinion                    of      Counsel              with        respect             to     some           matters           and       one         or more              such
             Persons            as to other                     matters,             and       any         such       Person             may         certify          or give             an Opinion                 of
             Counsel               as to        such            matters            in    one     or several                  documents.



                             (c)             Any               certificate              of   an Officer                  of the          Issuer           or any          Note          Guarantor                  may        be

             based,          insofar             as it relates                  to legal          matters,               upon         an Opinion                     of     Counsel,             unless             such
             Officer           knows,                 or in the             exercise             of reasonable                      care          should           know,           that      such          Opinion              of
             Counsel               with         respect               to the         matters           upon          which           his         certificate              is based            are     erroneous.

             Any        Opinion                 of      Counsel               may        be based,                 and       may         state       that       it is so based,                    insofar           as it
             relates          to factual                     matters,          upon          a certificate                  of,     or representations                            by,     an officer                or officers
             of the          Issuer         or a Note                   Guarantor                stating            that      the        information                  with          respect           to     such         factual
             matters           is in the                possession                   of the       Issuer            or such           Note           Guarantor,                    as the      case          may          be,




                                                                                                                         110
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                              Main Document    Page 200 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




             unless         such         counsel            knows,              or in the          exercise               of reasonable                      care          should          know,              that        the
             certificate            or representations                           with         respect         to such                 matters          are      erroneous.



                            (d)            Where            any      Person              is required                to make,                 give      or execute                   two      or more

             applications,                 requests,              consents,              certificates,                   statements,                 opinions               or other              instruments
             under         this     Indenture,               they         may,          but     need         not,        be consolidated                           and      form          one       instrument.


                             Section            13.05.         Statements                   Required                in        Certificate              or      Opinion.               Each          certificate                   or
             opinion          with         respect           to compliance                      with        a condition                      or covenant                   provided               for        in this
             Indenture             must        include:



                            (a)            a statement                   that     each         person          signing                 the     certificate               or opinion                has         read        the
             covenant              or condition                and         the     related            definitions;


                            (b)            a brief          statement               as to the              nature             and      scope          of the          examination                       or
             investigation                 upon        which             the      statement                or opinion                  contained                in the         certificate                   or opinion
             is based;



                            (c)            a statement                   that,     in the         opinion                of     each         such       person,             that      person              has        made
             such       examination                   or investigation                        as is necessary                         to enable              the     person           to express                  an

             informed              opinion            as to whether                      or not        such         covenant                  or condition                  has      been          complied

             with;      and



                            (d)            a statement                   as to whether                     or not,            in the         opinion            of    each          such         person,             such
             condition             or covenant                 has        been          complied              with,            provided               that      an Opinion                   of     Counsel                 may
                                    Officers'
             rely     on      an                            Certificate              or certificates                      of public                officials           with         respect              to matters                of

             fact.


                             Section            13.06.         Payment                  Date       Other            Than              a Business               Day.           If    any      payment                  with
             respect          to a payment                   of    any          principal            of,     premium,                   if any,         or interest                 on     any          Note

             (including              any       payment              to be made                  on      any     date            fixed         for     redemption                    or purchase                      of    any
            Note)          is due         on    a day         which              is not        a Business                 Day          in the         relevant              place         of payment                      or in
             the     place         of business               of the          Trustee,            then        the         payment                need         not      be made               on      such          date,          but

             may       be made             on the           next         succeeding                Business                   Day        with        the       same          force         and          effect        as if
             made        on       such      date,       and        no       interest           shall        accrue              for     the        intervening                period.


                             Section            13.07.            Governing                 Law,           Consent               to Jurisdiction;                        Waiver            of Jury             Trial,
             Waiver           of Immunities.                       (a)     Each          of the        Notes,             the         Note         Guarantees                 and         this     Indenture
             shall      be governed                   by,     and         construed              in     accordance                     with,         the       laws         of the         State          of New
             York.



                            (b)            The       Issuer          and         each         of the        Note          Guarantors                   hereby              irrevocably                   and

            unconditionally                      submits             to the         non-exclusive,                        personal                 jurisdiction                of    any         New           York             state
             or United             States         federal           court          located            in the        Borough                   of     Manhattan,                    The      City          of New
             York       in connection                   with         any         suit,        action        or proceeding                          arising           out     of     or relating                  to this

             Indenture,              any       Note         or any          Note          Guarantee                 or any             transaction                   contemplated                       hereby             or
             thereby.              The     Issuer           and      each          of the        Note         Guarantors                      irrevocably                   and      unconditionally
            waive,           to the        fullest          extent         permitted               by       applicable                  law,         any       objection             which               it may            now



                                                                                                                111
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                     Main Document    Page 201 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             or hereafter                     have         to the         laying           of the         venue              of     any         such      suit,           action         or proceeding                       brought
             in     such          a court               and      any      claim           that      any           such       suit,         action         or proceeding                       brought             in    such            a
             court       has            been         brought              in an inconvenient                                forum.             Each           of the        parties            hereto        irrevocably
             and       unconditionally                             waives            any         and     all        right         to trial            by jury         in any            legal       proceeding
             arising              out      of      or relating                 to this         Indenture                 or the           transactions                    contemplated                    hereby.              To
             the     extent             that        the         Issuer         or any          Note          Guarantor,                    as the         case           may       be,       has     or hereafter                   may
             acquire              any         sovereign                  or other           immunity                   from          jurisdiction                   of     any        court        or from             any         legal
            process                with           respect          to itself            or its      property,                  the        Issuer         or such             Note           Guarantor,                 as the
             case       may             be,       irrevocably                  waives            such          immunity                   in respect                of     its     obligations              hereunder                       or
             under           any         Note            or any          Note          Guarantee,                   as applicable.                      The         Issuer            and     each        of the         Note
             Guarantors                      agree         that        final        judgment                 in     any        such           suit,     action            or proceeding,                    brought                in
             such        a court                shall         be conclusive                      and     binding               upon            the      Issuer            or the        Note         Guarantor,                    as the
             case       may             be,        and,       to the        extent          permitted                  by      applicable                 law,            may         be enforced               in any             court
             to the jurisdiction                              of which              the     Issuer            or any              of the         Note         Guarantors,                     as the       case         may          be,
             is subject                 by        a suit        upon        such          judgment                  or in any                 manner            provided                by      law,      provided                 that
             service              of process                    is effected             upon           the        Issuer          or any              of the        Note          Guarantors,                as the           case

             may        be,        in the           manner               specified               in the           following                   subsection                  or as otherwise                   permitted                   by
             applicable                   law.



                              (c)                  As     long         as any          of the          Notes             remain               outstanding,                  the       Issuer         and     each            of the

            Note         Guarantors                        shall         at all      times         have             an authorized                      agent          in the          City      of New             York,
             upon        whom                 process              may         be      served          in any             legal           action         or proceeding                        arising        out        of    or

             relating              to this           Indenture,                 any       Note         or any             Note            Guarantee.                  Service              of process             upon             such
             agent           and        written               notice        of      such         service             mailed             or delivered                      to the       Issuer          or any          Note

             Guarantor,                    as the             case       may        be,     shall        to the             fullest           extent          permitted                by     applicable                law         be
             deemed                in     every           respect              effective           service               of process                   upon          the     Issuer           or such         Note

             Guarantor,                    as the             case       may        be,     in any             such         legal          action         or proceeding.                        The        Issuer            and
             each       of the               Note          Guarantors                  hereby            appoint               CT Corporation                             System             as its      agent          for        such

            purpose,                and           covenants                and         agrees          that         service             of process               in any            suit,       action        or

            proceeding                       may          be made               upon        it at the              office          of      such         agent         at 111           Eighth            Avenue,              New
             York,           New             York          10011.              Notwithstanding                           the       foregoing,                 the         Issuer         or any          Note          Guarantor

             may,        with             prior         written           notice           to the         Trustee,                terminate               the        appointment                    of     CT
             Corporation                        System             and         appoint           another              agent             for     the     above             purposes              so that         the         Issuer
             and       the        Note            Guarantors                   shall       at all       times            have           an agent              for     the        above          purposes               in the

             City       of New                    York.           The      Issuer           and        each          of the           Note            Guarantors                 hereby            agree        to take             any
             and       all        action           as may              be necessary                    to maintain                    the       designation                  and         appointment                   of     an
             agent           in    full         force           and      effect        until       the        Final          Maturity                  Date         (or     earlier,          if the       Notes             are
            prepaid                in     full).



                              (d)                  The        Issuer        and        each        of the            Note          Guarantors                   hereby             irrevocably                waive,               to the
             fullest          extent               permitted              by      applicable                  law,          any       requirement                     or other              provision             of    law,
            rule,       regulation                      or practice                 which         requires                  or otherwise                  establishes                    as a condition                     to the

             institution,                  prosecution                    or completion                        of     any         suit,        action         or proceeding                        (including
             appeals)               arising               out     of     or relating              to this            Indenture                  or any          Note             or any         Note        Guarantee,
             the     posting                 of     any         bond       or the          furnishing,                   directly              or indirectly,                    of    any      other        security.




                                                                                                                             112
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                            Main Document    Page 202 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                             Section             13.08.        No        Adverse              Interpretation                       of Other                Agreements.                        This       Indenture

             may       not     be used             to interpret                    another       indenture                     or loan             or debt         agreement                    of the         Parent
             Guarantor              or any             Subsidiary                  of the      Parent              Guarantor,                  and         no    such          indenture                or loan            or
             debt       agreement                may         be used               to interpret              this         Indenture.                  In      addition,             no        other       agreement
             or document                  may           be used          to interpret                 this        Indenture              with           regard           to any            rights,         duties               or
             obligations             of the             Trustee          created             hereunder.


                             Section             13.09.        Successors.                     All      agreements                      of the          Issuer           and        any         Note       Guarantor
             in this       Indenture               and        the    Notes            shall      bind             its    successors.                   All       agreements                     of the         Trustee                 in
             this     Indenture                shall      bind         its     successor.


                             Section             13.10.        Duplicate                   Originals.                    The      parties            may          sign        any        number            of        copies
             of this         Indenture.                 Each        signed            copy       shall            be an original,                      but       all     of them              together
             represent             the     same          agreement.


                             Section             13.11.        Separability.                     In     case             any     provision                 in this           Indenture                 or in the
            Notes          is invalid,             illegal          or unenforceable,                             the      validity,               legality            and      enforceability                       of the

             remaining              provisions                 shall         not      in any         way           be affected                     or impaired                 thereby.


                             Section             13.12.          Table             of Contents               and          Headings.                   The         Table            of    Contents               and
             headings           of the           Articles           and            Sections           of this            Indenture                 have         been          inserted            for

             convenience                  of reference                  only,          are     not      to be considered                             a part        of this              Indenture              and         in no

             way       modify            or restrict             any          of the       terms            and         provisions                 of this         Indenture.


                             Section             13.13.        No        Personal              Liability                 of Incorporators,                             Stockholders,                     Officers,
            Directors              or Employees.                        No recourse                    for        the      payment                 of the         principal               of,     premium,                  if

             any,      or interest              on      any      of the            Notes        or for            any         claim      based             thereon             or otherwise                     in respect

             thereof,          and       no     recourse             under            or upon               any         obligation,                 covenant              or agreement                     of the
             Issuer        or any          Note          Guarantor                  in this      Indenture,                     or in        any       of the          Notes            or the          Note
             Guarantees                  or because               of the            creation           of    any          Indebtedness                     represented                    thereby,              shall           be
             had      against            any     incorporator,                      stockholder,                   officer,            director,                employee                 or controlling
            person           of the        Issuer          or any            Note        Guarantor                      or of     any         successor                 Person            thereof.            Each

             Holder,          by     accepting                the      Notes,           waives              and         releases             all     such        liability.              The      waiver              and
             release         are     part        of the        consideration                    for         the         issuance             of the          Notes           and        the     Note
             Guarantees.


                             Section             13.14.        Force               Majeure.                 The         Agents          shall          not       incur         any        liability            for        not

            performing                   any     act      or fulfilling                 any     duty,             obligation                 or responsibility                          hereunder               by        reason
             of     any      occurrence                 beyond               the     control          of the             Agents          (including                    but     not        limited          to any               act
             or provision                 of    any       present             or future          law          or regulation                        or governmental                            authority,              any            act
             of     God       or war,           civil      unrest,            local        or national                   disturbance                   or disaster,                 any         act     of terrorism,
             or the        unavailability                    of the          Federal           Reserve                  Bank          wire         or facsimile                 or other               wire          or
             communication                       facility).


                             Section             13.15.          USA          Patriot          Act.          The          parties        hereto               acknowledge                       that      in order               to

             help      the     United            States          government                    fight         the         funding             of terrorism                    and        money            laundering
             activities,           pursuant              to Federal                  regulations                  that        became               effective             on     October                 1, 2003




                                                                                                                        113
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                     Main Document    Page 203 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             (Section           326        of the       USA            PATRIOT                 Act),         all      financial               institutions                  are     required              to obtain,

            verify,          record         and       update           information                 that        identifies              each            person          establishing                  a

            relationship                or opening                  an account.               The         parties          to this           Indenture                 agree         that        they       will
            provide           to the         Agents            such       information                  as it may                request,                from      time            to time,          in     order          for
             the     Agents           to    satisfy       the         requirements                  of the            USA        PATRIOT                       Act,         including               but      not
             limited          to the        name,         address,              tax     identification                    number                  and     other         information                   that         will
             allow       it to identify                 the        individual            or entity             who         is establishing                       the     relationship                     or opening
             the     account           and        may         also      ask     for      formation                 documents                      such       as articles              of     incorporation                      or
             other       identifying                documents                 to be provided.


                              Section          13.16.          Anti-Money                   Laundering                    and        Terrorism.                       Each         of the          Trustee              and
             the     Paying        and        Transfer               Agent            may     take         and        instruct              any        delegate             to take          any         action
            which         they         in their         discretion               (acting          properly               in     accordance                     with      applicable                  laws          and        the
             Trustee's           and        the     Paying             and      Transfer            Agent's               internal                policies            and         guidelines)               consider

            necessary             so as to comply                        with         any     applicable                 law,        regulation,                  request             of     a public              or

            regulatory             authority             which            relates           to the        prevention                   of     fraud,           money              laundering,                terrorism
             or other          criminal             activities           or the          provision               of      financial                and     other         services              to    sanctioned
            persons            or entities.             Such          action          may      include             but         is not         limited            to the           interception                 and
             investigation                 of transactions                    on the         Issuer's              accounts                 (particularly                   those          involving               the
             international                 transfer           of     funds)           including            the        source           of the            intended             recipient              of    funds
            paid       into      or out        of the          Issuer's           accounts.               To       the        extent         permitted                 by     law          and      regulation

             and       if reasonably                practicable,                 the     Trustee            or the            Paying              and      Transfer                Agent,           as the          case

             may       be,     shall       notify        the         Issuer       as early           as possible                  of the            existence                of     any      such

             circumstance                  prior        to taking             any       action,        provided                 that         if    such        notification                  is not        possible
             or reasonably                  practicable                to be made                 prior        to the          taking             of     such         action,         as soon             as
            possible           or reasonably                       practicable              thereafter              if permitted                    by     law         and        regulation.




                                                                                                                 114
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                      Main Document    Page 204 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                       RECEIVED NYSCEF: 06/12/2018




                            IN WITNESS        WHEREOF,       the parties hereto have caused this Indenture                 to be
                     duly executed   as of the date first written above.


                                                                    Very      Truly     Yours,

                                                                      ROLTA,           LLC,       as Issuer



                                                                      By:
                                                                               Nam6:         //            $F2R#
                                                                              Title:                                       f'p
                                                                                                              y p

                                                                      ROLTA            INDIA      LIMIT       ED,   as Parent
                                                                      Guarantor



                                                                     By:
                                                                              Name:
                                                                              Title:


                                                                      Signed      for on behalf           of each of the
                                                                     Subsidiary             Guarantors       named in
                                                                     Schedule I hereto




                                                                     By:
                                                                                       e:
                                                                                            PRO
                                                                              Title:
                                                                                                              7




                                                                [Indenture]




          Case 20-82282-CRJ11             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                               Desc
                                          Main Document    Page 205 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                   RECEIVED NYSCEF: 06/12/2018




                            IN WTTNESS          WHEREOF,       the parties hereto have caused this Indenture                 to be
                     duly executed   as ofthe    date first written above.


                                                                       Very Truly        Yours,

                                                                        ROLTA,            LC, as Issuer



                                                                        By:
                                                                               Name:
                                                                               Title:


                                                                        ROLTA           INDIA     LIMITED,        as Parent
                                                                        Guarantor



                                                                        By:
                                                                               Name:
                                                                               Title:


                                                                       Signed      for on behalf          of each of the
                                                                       Subsidiary Guarantors                 named   in
                                                                       Schedule I hereto




                                                                       By:
                                                                               Name:               ~i'.                  -
                                                                                           Q,w                       ,
                                                                               Title:




                                                                 ltndcntarei




          Case 20-82282-CRJ11          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                    Desc
                                       Main Document    Page 206 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                        RECEIVED NYSCEF: 06/12/2018




                             IN WITNESS     WHERE0F,       the parties hereto have caused this Indenture                  to be
                     duly executed as of the date first written above.

                                                                    Very Truly          Yours,

                                                                     ROLTA,            LLC,      as Issuer



                                                                     By:
                                                                              Name:
                                                                              Title:


                                                                     ROLTA             INDIA      LIMITED,       as Parent
                                                                     Guarantor



                                                                     By:
                                                                                                 w½A-
                                                                              Name:       ittt                -&m4
                                                                              Title:     hite-set            tww     te   -¾ tro


                                                                     Signed       for on behalf         of each of the
                                                                     Subsidiary Guarantors                   named   in
                                                                     Schedule I hereto




                                                                     By:
                                                                              Name:
                                                                              Title:




                                                               tt«<le«i«~el




          Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                 Desc
                                        Main Document    Page 207 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                 Very      Truly     Yours,

                                                   DB TRUSTEES                  (HONG         KONG)
                                                   LIMITED,            as Trustee         and Security      Agent



                                                   By:
                                                            Name:
                                                                               Stuart     Harding
                                                            Title:
                                                                         Authorised        Signate-f


                                                   By:
                                                            Name:                    paylineLeg
                                                            Title:              AuthorisedSipatory




                                                   DEUTSCHE              BANK            TRUST         COMPANY
                                                   AMERICAS,              as Paying          and Transfer     Agent
                                                   and Registrar


                                                    By:     Deutsche          Bank      National    Trust

                                                            Company



                                                    By:
                                                            Name:
                                                            Title:




                                                    By:
                                                            Name:
                                                            Title:




                                             [Indenture]




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                Main Document    Page 208 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                RECEIVED NYSCEF: 06/12/2018




                                                 Very     Truly     Yours,


                                                   DB TRUSTEES                 (HONG           KONG)
                                                   LIMITED,           as Trusteeand            Security     Agent



                                                   By:
                                                           Name:
                                                           Title:




                                                   By:
                                                           Name:
                                                           Title:




                                                   DEUTSCHE             BANK         TRUST          COMPANY
                                                   AMERICAS,             as Paying       and     Transfer     Agent
                                                   and    Registrar



                                                   By:     Deutsche          Bank   National       Trust

                                                           Company



                                                   By
                                                           Name:                     Linda       Reale
                                                           Title:                    Vice      President



                                                   ay:
                                                           Name:                           I,.'
                                                                                      274da     Camacho
                                                           Title:
                                                                                     Wee        Phkt




                                           I indenture]




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                Main Document    Page 209 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                                                                                                        SCHEDULE      I


                                                       List     of   Initial   Subsidiary         Guarantors


                    Name      of     Subsidiary        Guarantor                                    Jurisdiction          of   Incorporation



            Rolta   International.          Inc.                                         Delaware
            Rolta   U.K.     Limited                                                     United      Kingdom

            Rolta   Middle         East   FZ-LLC                                         United      Arab      Emirates




            (HK) 0656Ã1S3/IHD~Xaptor               ~          docx
                                                                               Sch-I-I



          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                  Desc
                                                   Main Document    Page 210 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                        EXHIBIT               A

                                                   FORM              OF FACE                   OF CERTIFICATED                             NOTE


                                                                                        ROLTA,                 LLC


                         [INSERT            IF    ISSUED              IN        EXCHANGE                      FOR           A BENEFICIAL                 INTEREST            IN
            RESTRICTED                 GLOBAL                NOTE:              THIS       NOTE,              THE            PARENT          GUARANTEE                      AND         THE
             SUBSIDIARY                 GUARANTEES                              RELATED                  TO THIS               NOTE         HAVE          NOT BEEN
             REGISTERED                 UNDER                THE        UNITED                   STATES                 SECURITIES                ACT      OF       1933,    AS
             AMENDED                 (THE        "SECURITIES                      ACT"),               AND
                                                                                                    ACCORDINGLY,                                         THIS       NOTE,         THE
             PARENT           GUARANTEE                       AND           THE          SUBSIDIARY    GUARANTEES                                          MAY NOT                BE
             OFFERED,            SOLD,           PLEDGED                    OR OTHERWISE                                 TRANSFERRED                     EXCEPT             AS     SET
             FORTH       IN      THE        FOLLOWING                           SENTENCE.                     BY        ITS       ACQUISITION                  HEREOF,             THE
             HOLDER            (1)    REPRESENTS                       THAT              (A)      IT     IS    A     "QUALIFIED                   INSTITUTIONAL
             BUYER"
                             (AS       DEFINED                IN     RULE              144A            UNDER                THE     SECURITIES                 ACT)         OR    (B)    IT
             IS ACQUIRING                   THIS         NOTE              IN    AN OFFSHORE                                TRANSACTION                   IN     COMPLIANCE
             WITH      REGULATION                        S    UNDER               THE            SECURITIES                    ACT,        (2)    AGREES             THAT         IT
             WILL      NOT WITHIN                       THE         TIME         PERIOD                 REFERRED                    TO IN         RULE         144(D)       UNDER
             THE     SECURITIES                  ACT          AS IN             EFFECT                 WITH          RESPECT             TO       SUCH          TRANSFER,
             RESELL       OR OTHERWISE                               TRANSFER                      THIS         NOTE              EXCEPT           (A)    IF    SUCH
             PURCHASER     IS AN INITIAL    INVESTOR,      (I) TO ROLTA       INDIA   LIMITED   (THE
             "COMPANY"
             "COMPANY")     OR ANY SUBSIDIARY          THEREOF;     (II) INSIDE     THE UNITED
             STATES    TO A QUALIFIED    INSTITUTIONAL          BUYER     IN COMPLIANCE        WITH
             RULE       144A         UNDER              THE         SECURITIES                         ACT;         (III)     OUTSIDE             THE      UNITED            STATES
             IN    AN OFFSHORE                     TRANSACTION                              IN     COMPLIANCE                         WITH         RULE          904     UNDER
             THE     SECURITIES                  ACT          (IF    AVAILABLE);                              OR      (IV)     PURSUANT                  TO THE
             EXEMPTION                 FROM             REGISTRATION                              PROVIDED                     BY RULE             144    UNDER             THE
             SECURITIES                ACT        (IF    AVAILABLE);                             (B)     IF   SUCH             PURCHASER                  IS    A
             SUBSEQUENT                     INVESTOR                  OF AN              INTEREST                     IN      THE     RESTRICTED                    GLOBAL
            NOTE,       AS      SET         FORTH            IN      (A)        ABOVE              AND,            IN       ADDITION,             PURSUANT                  TO ANY
             OTHER        AVAILABLE                      EXEMPTION                         FROM               THE           REGISTRATION
             REQUIREMENTS                        UNDER               THE          SECURITIES                        ACT        (PROVIDED                 THAT          AS A
             CONDITION                 TO THE            REGISTRATION                                  OF TRANSFER                      OF ANY            OF THE            NOTES,
             THE     PARENT             GUARANTEE                           OR THE                SUBSIDIARY                        GUARANTEES                      OTHERWISE
             THAN       AS DESCRIBED                          IN     (A)(I),           (A)(II)          OR     (A)(III)           ABOVE           OR     (C)     BELOW,            THE
             ISSUER,      THE           PARENT               GUARANTOR,                                THE     SUBSIDIARY                        GUARANTORS,                      THE
             TRUSTEE,            THE        PAYING                 AGENT,   THE TRANSFER                                          AGENT,           OR THE REGISTRAR
             MAY,   IN        CIRCUMSTANCES                            THAT   ANY OF THEM                                          DEEMS           APPROPRIATE,
             REQUIRE            EVIDENCE                 AS TO COMPLIANCE                                           WITH          ANY       SUCH         EXEMPTION);                     OR
             (C)    PURSUANT                TO AN             EFFECTIVE                        REGISTRATION                           STATEMENT                  UNDER             THE
             SECURITIES                ACT        AND         (3)     AGREES                     THAT          IT       WILL        DELIVER              TO EACH             PERSON
             TO     WHOM             THIS    NOTE             IS     TRANSFERRED                              A NOTICE                  SUBSTANTIALLY                        TO THE
             EFFECT       OF THIS                LEGEND.                   IN    CONNECTION                             WITH         ANY         TRANSFER               OF THIS
            NOTE,       INCLUDING                       THE         PARENT                GUARANTEE                           AND       THE        SUBSIDIARY
             GUARANTEES                     RELATING                   TO THIS                   NOTE,          WITHIN               THE         TIME     PERIOD
             REFERRED                TO ABOVE,                    THE           HOLDER                 MUST             CHECK           THE       APPROPRIATE                     BOX


                                                                                                       A-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                Desc
                                                          Main Document    Page 211 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                         RECEIVED NYSCEF: 06/12/2018




             SET    FORTH        ON THE        REVERSE      HEREOF            RELATING     TO THE     MANNER             OF
             SUCH      TRANSFER         AND      SUBMIT        THIS     CERTIFICATE          TO THE   TRUSTEE.            AS
                                                                              TRANSACTION"
            USED       HEREIN,      THE      TERMS       "OFFSHORE                                AND      "UNITED
             STATES"
                            HAVE       THE     MEANINGS         GIVEN         TO THEM     BY REGULATION              S   UNDER
             THE    SECURITIES          ACT.     THE     INDENTURE             CONTAINS      A PROVISION
             REQUIRING           THE    TRUSTEE,         THE   PAYING          AGENT      AND   THE   TRANSFER
            AGENT        TO REFUSE           TO REGISTER          ANY         TRANSFER     OF THIS    NOTE      IN
             VIOLATION           OF THE        FOREGOING         RESTRICTIONS.]




                                                                        A-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                 Desc
                                                Main Document    Page 212 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             No.


                                                                                                     US$


                                                                                          ROLTA,              LLC


                                                                 10.75%            SENIOR                 NOTES            DUE          2018


                                                                                       Certificated            Note



                                                                       Unconditionally                     Guaranteed                 by


                                                    the    Signatories              listed     on the        Note         Guarantees                 hereto




                                                                                                                                                "Issuer"
                         Rolta,         LLC,         a Delaware              limited          liability       company                 (the      "Issuer"),             for     value

            received,          hereby        promises              to pay      to                                 or registered                 assigns,           upon        surrender
            hereof       the     principal           sum      of                                   (US$                                ) as set forth               on the       books          and
            records       of the        Trustee,           on May            16,     2018,         or on     such         earlier        date       as the         principal           hereof

             may      become         due       in    accordance              with       the    provisions             hereof.


                         Interest          Rate:          10.75%       per         annum.


                         Interest          Payment            Dates:         May          16 and          November                16 of      each      year,         commencing
            November              16,   2013.


                         Interest          Record           Dates:       May          1 and        November                1.


                         Reference              is hereby            made          to the      further        provisions               set forth         on the           reverse         hereof.
             Such     further       provisions               shall     for    all     purposes             have     the         same       effect      as though               fully      set
             forth    at this      place.


                         This       Note       shall       not     be valid           or obligatory               until         the    certificate            of    authentication
            hereon       shall      have       been         duly     signed          by      the    Trustee         or an Authenticating                            Agent        acting
            under       the     Indenture.




                                                                                                     A-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                         Desc
                                                             Main Document    Page 213 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS     WHEREOF,         the   Issuer     has   caused      this   instrument   to be duly
             executed.


                         Date:


                                                                          ROLTA,            LLC



                                                                          By:

                                                                                   Name:
                                                                                   Title:




                                                                      A-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                  Desc
                                              Main Document    Page 214 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                CERTIFICATE            OF AUTHENTICATION


                        This   is one    of the   10.75%      Senior   Notes         Due      2018    described     in the    Indenture
             referred    to in this     Note.


                                                                               DEUTSCHE                BANK       TRUST        COMPANY
                                                                               AMERICAS,               as Authenticating          Agent


                                                                               By:         Deutsche      Bank     National      Trust

                                                                                           Company




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                                         A-5
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                            Desc
                                                  Main Document    Page 215 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                        FORM                OF REVERSE                          OF CERTIFICATED                                          NOTE


                                                                                                       ROLTA,                  LLC
                                                                                   10.75%              Senior         Notes             Due         2018


                             1.               Principal                   and     Interest.


                             The        Issuer         promises                  to pay         the     principal               of this           Note           on May               16,     2018.


                             The        Issuer         promises                  to pay         interest           on the          principal                amount               of this           Note          on    each
             Interest           Payment               Date,         as set forth                on the          face        of this           Note,         at the            rate      of    10.75%                per
             annum.


                             Interest          will         be payable                  semiannually                     (to      the        Holders              of record                of the        Notes            at the
             close        of business                 on May               1 or November                        1 immediately                        preceding                  the        Interest          Payment

             Date)         on     each        Interest             Payment               Date,         commencing                       November                       16,     2013.


                             Interest          on this             Note          will         accrue       from          the      most            recent          date         to which              interest             has
             been        paid       on this           Note          (or,        if there        is no         existing            default            in the            payment               of     interest           and        if

             this     Note        is authenticated                         between              a regular             record            date        and          the     next         interest           payment

             date,        from      such         interest            payment                  date)      or,    if no          interest            has      been             paid,      from          the      Original

             Issue        Date.         Interest            will          be computed                   on the         basis            of    a 360-day                  year         of twelve              30-day
             months.


                             Interest          not      paid          when             due      and      any       interest             on principal,                    premium                   or interest             not
            paid         when       due        will      be paid                to the         Persons          that        are       Holders              on      a special               record           date,         which
             will        be the      15th        day        preceding                   the     date      fixed        by       the      Issuer            for     the        payment               of     such

             interest,           whether              or not         such         day         is a Business                 Day.             At     least         15 days             before             a special
             record         date,       the      Issuer            will         send      to each          Holder              and       to the          Trustee               a notice             that     sets         forth

             the     special         record            date,         the        payment            date        and       the      amount              of       interest              to be paid.               In      any
             case        in which          the        date         of the         payment               of principal                  of,     premium                   on     or interest                 on the         Notes
             is not        a Business                 Day      in the            relevant             place        of payment                     or in the             place          of business                    of the

             Paying          Agent,           then       payment                  of     such         principal,            premium                  or interest                 need         not        be made              on
             such        date     but      may         be made                  on the          next      succeeding                    Business                 Day.          Any         payment               made           on
             such        Business             Day        shall            have      the        same       force          and       effect           as if made                  on the            date      on which
             such        payment              is due,          and         no     interest            on the        Notes            shall         accrue              for     the     period            after        such
             date.


                             2.               Indenture;                   Note         Guarantees.


                             This        is one         of the             Notes         issued     under              an Indenture,                       dated             as of May                16,     2013           (as
                                                                                          "Indenture"
             amended              from        time          to time,     the              "Indenture"),                     among                 Rolta,          LLC,          a Delaware                   limited
                                                               "Issuer"
             liability           company               (the    "Issuer"),                     Rolta       India      Limited,                     a company                   organized                  under         the
                                                                                                                   Guarantor"
             laws        of the      Republic                 of     India         (the        "Parent             Guarantor"),                          the      Subsidiary                  Guarantors
             listed  in Schedule    I thereto                                   (and      together             with       the      Parent             Guarantor,                     the     "Note
             Guarantors"
             Guarantors"),       DB   Trustees                                    (Hong          Kong)             Limited,              as Trustee                    and      Security              Agent,              and
             Deutsche             Bank          Trust          Company                   Americas,                 as Paying                 and      Transfer                 Agent           and         Registrar.
             Capitalized              terms            used         herein          are        used      as defined                in the           Indenture                  unless             otherwise



                                                                                                                   A-6
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                          Main Document    Page 216 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             indicated.               The        terms         of the            Notes             include          those         stated          in the           Indenture              and      those         made
            part       of the         Indenture               by      reference                to the            Trust         Indenture              Act.          The      Notes          are      subject            to all
             such       terms,           and      Holders                 are    referred             to the         Indenture               and           the     Trust        Indenture             Act        for         a
             statement              of    all     such        terms.              To     the        extent          permitted               by     applicable                   law,      in the       event            of

             any      inconsistency                     between                 the     terms            of this         Note       and         the        terms      of the            Indenture,              the
             terms         of the         Indenture                will         control.


                             The         Notes          are        general             obligations                 of the         Issuer.             The        Indenture               provides           for        the
             issuance             from          time      to time               of up         to    such         principal              amount              or amounts                  as may         from            time
             to time         be authorized                     of the            Notes,             and      the     originally              issued              Notes          and      any      Additional
            Notes           vote      together               for     all     purposes                as a single                 class.      This           Note          is guaranteed                as set forth
             in the        Indenture.


                             The         Indenture                 limits,         among              other         things,         the      ability             of the         Issuer          to Incur          or
             guarantee              additional                Indebtedness                         and     issue         disqualified                  or preferred                    stock,      declare
             dividends              on     its     Capital             Stock           or purchase                   or redeem               Capital               Stock,         make           investments                      or
             other         specified             Restricted                  Payments,                   issue      or sell         Capital                Stock      of Restricted

             Subsidiaries,                 guarantee                 Indebtedness,                        sell      assets,         create          any          Liens,         enter      into       certain            Sale
             and Leaseback                       Transactions,                        enter        into      agreements                   that     restrict           the       Restricted
             Subsidiaries'
             Subsidiaries                   ability           to pay            dividends,                transfer              assets       or make                intercompany                    loans,         enter

             into      transactions                   with         equity         holders             or affiliates                or effect               a consolidation                      or merger.


                             3.                  Optional             Redemption.


                             On or after                 May           16,       2016,         the        Issuer         may        on      any        one        or more              occasions            redeem
             all     or any        part         of the        Notes,             at the        redemption                      prices       (expressed                    as percentages                   of
            principal              amount)              set forth               below,             plus      accrued             and      unpaid             interest,            if any,         on the          Notes

            redeemed,                 to the          applicable                 date         of redemption,                      if redeemed                     during          the     twelve-month

            period          beginning                  on May                16 of the              years         indicated              below,             subject          to the        rights        of holders
             of Notes              on the         relevant             Record                Date         to receive              interest            on the         relevant             Interest          Payment
             Date:


                    Year                                                                                                                                                        Redemption                      Price

                    2016.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              105.3750%
                    2017.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              102.6875%


                             The         Issuer         may          at its       option             redeem              the     Notes,           in whole             but        not     in part,         at any
             time       prior       to May              16,        2016,         at a redemption                         price          equal         to     100%          of     the     principal             amount
             of the        Notes          redeemed                  plus         the     Applicable                  Premium                 as of,          and      accrued             and      unpaid

             interest,          if any,          to the        redemption                      date.


                             At     any         time         and      from            time         to time          prior        to May            16,       2016,          the        Issuer      may          at its
             option         redeem              up     to 35%              of the          aggregate                principal              amount                of the         Notes       with       the       Net
             Cash          Proceeds              of    one         or more             sales         of    Common                  Stock          of the           Issuer         in     an Equity              Offering
             at a redemption                      price        of      110.75%                 of the            principal              amount             of the         Notes          redeemed,                plus
             accrued            and       unpaid             interest,            if any,           to the         redemption                    date;       provided              that         at least        65%              of
             the      aggregate             principal                amount              of the           Notes          originally               issued           on the          Original           Issue            Date




                                                                                                                     A-7
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                          Main Document    Page 217 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




             remains                outstanding                       after       each           such         redemption                      and           any      such        redemption                    takes            place
            within         60         days             after         the      closing                of the          related           Equity               Offering.

                                                                                                                                   days'                                                         days'
                               The          Issuer             will        give          not         less     than         30                        nor      more         than           60                   notice            of     any
            redemption                      and         the      Issuer                shall     give          the        Trustee             and           Registrar             notice             of      any     such
            redemption                      not        less       than           45      days          (or        such          shorter          period             as agreed                  by      the    Trustee             or

             Registrar)                prior            to the          date            fixed         for     redemption.                       If     less       than      all      of the            Notes          are       to be
            redeemed                   at any            time,             the     Trustee                  or the         Registrar                 will         select       Notes             for       redemption                   as
             follows:



                               (1)                 if the             Notes             are     listed            on     any       national                 securities               exchange,                 in     compliance
            with         the        requirements                        of the            principal                  national             securities                 exchange                   on which              the        Notes
             are     listed;           or



                               (2)                 if the             Notes             are     not         listed         on     any        national                securities                exchange,                  on     a pro
            rata      basis,           by        lot      or by            such          other         method                as the          Trustee               or Registrar                     in its         sole     discretion
             shall       deem           to be fair                    and        appropriate                      unless          otherwise                   required               by     law           or by       applicable
             stock        exchange                      or clearing                     system              requirements.


                               A      Note             of US$200,000                             in principal                     amount               or less           shall        not       be redeemed                      in part.
             If    any     Note             is to be redeemed                                  in part            only,          the    notice              of redemption                        relating            to     such        Note
            will       state          the        portion              of the            principal                 amount               to be redeemed.                           A    new           Note           in principal
             amount             equal             to the          unredeemed                          portion              will        be issued                  upon         cancellation                    of the           original

            Note.         On and                  after         the        redemption                       date,        interest            will           cease        to accrue                  on Notes               or portions
             of them                called         for         redemption.


                               4.                  Registered                      Form;              Denominations;                             Transfer;                 Exchange.


                               The          Notes              are      in registered                        form          without              coupons                 in denominations                             of

            US$200,000                           and      any          multiple                 of     $1,000              in     excess             thereof.              A     Holder              may        register              the
             transfer           or exchange                           of Notes                 in accordance                       with          the        Indenture.                 The           Trustee              may         require
             a Holder                to furnish                  appropriate                     endorsements                          and           transfer           documents                      and     to pay            any
             taxes        and         fees        required                  by         law      or permitted                      by      the        Indenture.                  Pursuant                  to the         Indenture,
             there       are         certain             periods                 during          which               the        Trustee              will      not       be required                      to issue,            register
             the     transfer               of     or exchange                          any      Note             or certain              portions                 of    a Note.


                               5.                  Defaults                   and        Remedies.


                               If     an Event                  of     Default,                 as defined                  in the           Indenture,                  occurs            and         is continuing,                   the
             Trustee            or the            Holders                  of     at least             25%           in aggregate                      principal               amount               of the          Notes          then

             outstanding                     may          declare                all     the     Notes               to be immediately                               due       and        payable.

            Notwithstanding                               the         prior        sentence,                  if a bankruptcy                           or insolvency                       default            with         respect           to
             the     Issuer            or any             Restricted                     Subsidiary                    occurs           and          is continuing,                    the          Notes           automatically
            become                  immediately                        due        and          payable.                Holders               may            not      enforce              the       Indenture               or the
            Notes          except                as provided                      in the             Indenture.                   The        Trustee               may         require              security              and

             indemnity                 satisfactory                        to it before                     it enforces                the      Indenture                  or the          Notes.              Subject            to
             certain           limitations,                     Holders                  of     at least             a majority                 in     aggregate                 principal                 amount              of the
            Notes          then         outstanding                         may           direct            the      Trustee            in its          exercise               of remedies.



                                                                                                                                 A-8
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                                 Main Document    Page 218 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                             6.              Amendment                     and      Waiver.


                             Subject            to certain             exceptions,                the    Indenture             and      the        Notes    may      be    amended,              or
             default         may         be waived,                with      the        consent          of the       Holders           of     a majority           in aggregate
            principal             amount            of the         outstanding                Notes.            Without             notice         to or the     consent          of    any
             Holder,          the        Issuer      and         the    Trustee           may        amend           or supplement                   the   Indenture         or the           Notes

             to,    among           other         things,         cure       any        ambiguity,              defect         or inconsistency,                  or make         any         other
             change          that        does      not      adversely              affect         the    rights        of     any     Holder.


                             7.              Authentication.


                             This        Note       is not         valid        until       the     Trustee           (or     Authenticating                Agent)        signs        the
             certificate            of     authentication                  on the           other        side       of this     Note.


                             8.              Governing                  Law.


                             This        Note       shall        be governed                  by,       and     construed             in accordance               with,     the        laws      of the
             State      of New             York.


                             9.              Abbreviations.



                             Customary                abbreviations                     may       be used            in the      name          of    a Holder        or an assignee,
             such      as:        TEN        COM            (=     tenants         in common),                    TEN         ENT        (=    tenants              the                           JT
                                                                                                                                                            by            entireties),
             TEN        (= joint           tenants          with        right      of                                  and      not     as tenants          in common),                 CUST           (=
                                                                                    survivorship
                                     and        U/G/M/A/                  (= Uniform       Gifts                to Minors              Act).
             Custodian)


                             The         Issuer          will      furnish          a copy              of the       Indenture                to    any    Holder         upon         written
             request          and         without               charge.




                                                                                                              A-9
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                       Main Document    Page 219 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                                                                       TRANSFER                        NOTICE


                               FOR     VALUE                  RECEIVED                    the      undersigned                    registered                  holder          hereby         sell(s),

             assign(s)           and      transfer(s)               unto


             Insert       Taxpayer               Identification                No.




             Please        print       or typewrite                  name        and        address            including               zip        code         of      assignee


             the      within       Note       and       all    rights         thereunder,                 hereby            irrevocably                    constituting                and

             appointing
             attorney           to transfer           said       Note         on the         books             of the        Issuer          with          full        power      of
             substitution              in the       premises.


                                            In     connection                with        any       transfer            of this         Note:


                                                                                                   [Check             One]


                                            (a)               this    Note           is being           transferred                to the          Issuer;


                                            (b)               this    Note           is being           transferred                pursuant                to and            in accordance                 with
                                                              Rule         144A          under          the     U.S.        Securities                  Act       of     1933,       as amended                   (the
                                                              "Securities                Act")           and,        accordingly,                    the       undersigned                  does         hereby
                                                              further          certify           that    this        Note         is being              transferred              to a Person               that
                                                              the     undersigned                   reasonably                   believes            is purchasing                   this     Note          for     its
                                                              own          account,          or for           one      or more           accounts                    with      respect            to which
                                                              such         Person           exercises            sole        investment                    discretion,             and such               Person
                                                                                                                                                                                     buyer"
                                                              and       each         such        account             is a "qualified                     institutional                                     within
                                                              the     meaning               of    Rule          144A,            in each           case        in      a transaction               meeting
                                                              the     requirements                      of Rule         144A            and        in      accordance                with         any
                                                              applicable              securities               laws         of    any        state       of the          United           States;


                                            (c)               this    Note           is being           transferred                pursuant                to and            in accordance                 with
                                                              Regulation                 S and:



                                                              (A)              the     offer        of this          Note         was        not        made           to a Person                in the
                                                                               United            States;         and



                                                              (B)              either:



                                                                               (i)               at the        time      the       buy        order            was       originated,               the
                                                                                                 transferee             was         outside              the        United        States          or the
                                                                                                 undersigned                     and    any         person              acting       on     its    behalf

                                                                                                 reasonably                 believed              that         the      transferee           was         outside
                                                                                                 the     United             States,          or




                                                                                                              A-10
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                    Desc
                                                                     Main Document    Page 220 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                                                                      (ii)                 the     transaction                    was         executed          in,      on    or through                  the
                                                                                           facilities           of     a designated                     offshore             securities              market
                                                                                           and        neither          the        undersigned                 nor        any      Person            acting
                                                                                           on     its behalf               knows              that     the    transaction                  was
                                                                                           prearranged                     with         a buyer          in the        United              States;         and



                                                       (C)            no      directed                selling          efforts           have         been       made          in contravention
                                                                      of the          requirements                         of     Rule         903(b)         or 904(b)               of    Regulation

                                                                      S, as applicable;                          and



                                                       (D)            the      transaction                    is not            part     of     a plan        or scheme                to evade                the
                                                                      registration                    requirements                       of the        Securities              Act;


                                         (d)          this    Note           is being             transferred                    in    a transaction                permitted                by    Rule
                                                       144     and      the         undersigned                      has        delivered             to the       Trustee            or the
                                                      Registrar              such          additional                evidence                 that     the    Issuer,          any         Note

                                                       Guarantor,               the        Trustee,             the        Paying             and      Transfer             Agent           or the
                                                      Registrar              may           require            as to compliance                         with       such         available

                                                       exemption;               or



                                         (e)          the     undersigned                    did        not     purchase                 this        Note     as part          of the         initial
                                                       distribution                 thereof            and      the        transfer             is being         effected             pursuant                 to
                                                       and    in     accordance                    with         an applicable                        exemption               (other         than         (a)
                                                      through           (d)         above)            from       the        registration                requirements                       under         the
                                                       Securities             Act          and     the        undersigned                     has      delivered              to the        Trustee,                the

                                                      Paying          and       Transfer                Agent              or the         Registrar            such          additional

                                                       evidence              that     the        Issuer,         any            Note      Guarantor,                  the     Trustee,             the

                                                      Paying          and       Transfer                Agent              or the         Registrar            may          require           as to
                                                       compliance                   with         such         available                exemption.


             If none         of the     foregoing         boxes         is checked,                    the      Trustee,                the     Paying         and          Transfer           Agent                or
             the     Registrar         shall    not    be obligated                  to register                this       Note          in the        name         of      any       Person          other
             than     the     Holder       hereof       unless        and       until           the     conditions                     to any         such     transfer            or registration
             set forth        herein      and    in    Section         2.05          of the           Indenture                  shall        have      been          satisfied.




             Date:




            NOTICE:              The      signature          to this         assignment                   must         correspond                     with     the       name          as written
             upon      the     face    of the       within-mentioned                         instrument                    in every             particular,              without            alteration
             or any         change      whatsoever.


             TO BE COMPLETED                            BY PURCHASER                                    IF     (b)     ABOVE                    IS    CHECKED.




                                                                                                       A-11
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                             Main Document    Page 221 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                          The       undersigned            represents             and       warrants      that       it is purchasing           this     Note        for        its    own
             account         or an account              with    respect           to which        it exercises             sole investment              discretion               and
                                                                                                                            buyer"
             that    it and     any     such         account        is a "qualified              institutional                        within           the     meaning                of
             Rule       144A        under      the     Securities          Act        and   is aware        that     the    sale      to it is being         made          in
             reliance        on Rule          144A        and   acknowledges                   that    it has      received        such     information               regarding
             the    Issuer      as the       undersigned             has     requested           pursuant           to Rule        144A     or has       determined                   not
             to request         such        information             and    that       it is aware       that       the   transferor        is relying          upon        the
             undersigned's              foregoing           representations                  in order     to claim           the   exemption            from      registration
            provided           by    Rule      144A.


                          Dated:


                          NOTICE:               To     be executed               by    an executive            officer




                                                                                               A-12
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                 Desc
                                                           Main Document    Page 222 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                  OPTION             OF HOLDER                  TO ELECT                  PURCHASE


                          If you      wish       to have       all    of this      Note       purchased          by       the     Issuer        pursuant       to    Section
             4.12      or 4.13       of the      Indenture,          check       the   box:         0

                          If you      wish       to have       a portion          of this      Note       purchased              by       the   Issuer      pursuant       to
             Section       4.12      or 4.13       of the      Indenture,           state     the       amount      (in        original         principal       amount)
             below:




                                        US$                                                         .


                          Wire       transfer       instructions           for    delivery          of proceeds             from          the   purchase        of the      Note
             are     as follows:



                                                                       t                                                   l




             Date:


             Your       Signature:


             (Sign      exactly       as your        name      appears           on the       other       side   of this         Note)


             Signature          Guarantee¹:




                          1                                                                                               institution"
                              Signatures      must be guaranteed               by an "eligible          guarantor                         meeting the requirements
             of the Trustee, which              requirements         include     membership   or participation                   in the Securities Transfer
                                                                                                                                            program"
             Association   Medallion             Program    ("STAMP")              or such other "signature                     guarantee               as may be
             determined   by the Trustee             in addition  to, or in substitution                  for, STAMP,             all in accordance           with     the United
             States Securities  Exchange              Act of 1934, as amended.




                                                                                             A-13
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                           Desc
                                                         Main Document    Page 223 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                             RECEIVED NYSCEF: 06/12/2018




                    TRUSTEE,         SECURITY         AGENT             PAYING             AND          TRANSFER             AGENT   AND
                                                                   REGISTRAR




                                                              Trustee         and       Security        Agent


                                                      DB      Trustees          (Hong          Kong)         Limited
                                                  Level      52,   International               Commerce             Centre
                                                                      1 Austin          Road       West

                                                                   Kowloon,             Hong          Kong


                                                  Paying       and      Transfer          Agent        and      Registrar


                                                  Deutsche         Bank         Trust      Company              Americas
                                                              Trust       and     Agency           Services
                                                               60 Wall          Street,        27th     Floor
                                                                       MSNYC              60-2710
                                                             New      York,         New      York         10005
                                                               United         States        of America




                                                                           A-14
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                              Desc
                                              Main Document    Page 224 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                EXHIBIT                     B


                                                                              FORM             OF TRANSFER                            NOTICE


                               FOR         VALUE                 RECEIVED                    the      undersigned                   registered                  holder          hereby         sell(s),

             assign(s)               and     transfer(s)               unto


             Insert       Taxpayer                Identification                  No.




             Please        print           or typewrite                 name        and        address           including               zip        code         of      assignee


             the      within          Note       and       all    rights         thereunder,                 hereby           irrevocably                    constituting                and

             appointing
             attorney               to transfer        said         Note         on the         books            of the        Issuer          with          full        power      of
             substitution                  in the    premises.


                               In     connection             with          any      transfer           of this         Note:


                                                                                                      [Check             One]


                                               (a)               this    Note           is being           transferred               to the          Issuer;


                                               (b)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Rule         144A          under          the     U.S.       Securities                  Act       of     1933,       as amended                   (the
                                                                 "Securities                Act")           and,       accordingly,                    the       undersigned                  does         hereby
                                                                 further          certify           that    this       Note         is being              transferred              to a Person               that
                                                                 the     undersigned                   reasonably                  believes            is purchasing                   this     Note          for     its
                                                                 own          account,          or for           one      or more          accounts                    with      respect            to which
                                                                 such         Person           exercises            sole       investment                    discretion,             and such               Person
                                                                                                                                                                                       buyer"
                                                                 and       each         such        account            is a "qualified                     institutional                                     within
                                                                 the     meaning               of    Rule          144A,           in each           case        in      a transaction               meeting
                                                                 the     requirements                      of Rule         144A           and        in      accordance                with         any
                                                                 applicable              securities              laws         of    any        state       of the          United           States;


                                               (c)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Regulation                 S and:



                                                                 (A)              the     offer        of this         Note         was        not        made           to a Person                in the
                                                                                  United            States;         and



                                                                 (B)              either:



                                                                                  (i)               at the        time     the       buy        order            was       originated,               the
                                                                                                    transferee             was        outside              the        United        States          or the
                                                                                                    undersigned                    and    any         person              acting       on     its    behalf

                                                                                                    reasonably                believed              that         the      transferee           was         outside
                                                                                                    the     United            States,          or




                                                                                                                 B-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                        Main Document    Page 225 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                            (ii)                 the      transaction                   was            executed          in,      on     or through                     the
                                                                                                 facilities           of      a designated                       offshore             securities              market
                                                                                                 and        neither          the        undersigned                    nor        any      Person            acting
                                                                                                 on     its behalf               knows                 that     the    transaction                  was
                                                                                                 prearranged                     with         a buyer             in the        United              States;             and



                                                            (C)             no      directed                selling          efforts              have         been       made           in contravention
                                                                            of the            requirements                       of     Rule            903(b)         or 904(b)               of    Regulation

                                                                            S, as applicable;                          and



                                                            (D)             the      transaction                    is not            part        of     a plan        or scheme                to evade                 the
                                                                            registration                    requirements                       of the           Securities              Act;


                                          (d)               this     Note          is being             transferred                    in    a transaction                   permitted                by     Rule
                                                            144       and     the         undersigned                      has        delivered                to the       Trustee             or the
                                                            Registrar              such          additional                evidence                    that     the    Issuer,           any        Note

                                                            Guarantor,                the        Trustee,             the        Paying                and      Transfer             Agent           or the
                                                            Registrar              may           require            as to compliance                            with       such         available

                                                            exemption;                   or



                                          (e)               the     undersigned                     did       not     purchase                    this        Note     as part           of the        initial
                                                            distribution                  thereof            and      the        transfer                is being         effected             pursuant                 to
                                                            and      in     accordance                    with        an applicable                           exemption               (other         than         (a)
                                                            through           (d)         above)            from        the       registration                   requirements                       under         the
                                                            Securities              Act          and      the       undersigned                        has      delivered              to the        Trustee,                 the

                                                            Paying          and          Transfer             Agent              or the           Registrar             such          additional

                                                            evidence               that       the      Issuer,          any           Note         Guarantor,                  the     Trustee,             the

                                                            Paying          and          Transfer             Agent              or the           Registrar             may          require           as to
                                                            compliance                    with         such         available                exemption.


             If none          of the     foregoing             boxes          is checked,                    the      Trustee,                the        Paying         and          Transfer           Agent                 or
             the     Registrar          shall    not        be obligated                   to register                this       Note             in the        name         of      any       Person             other
             than     the      Holder       hereof           unless          and         until        the     conditions                     to any            such     transfer              or registration
             set forth         herein      and        in    Section          2.05             of the        Indenture                  shall           have      been          satisfied.


             Date:


            NOTICE:               The      signature               to this         assignment                    must         correspond                       with     the       name          as written
             upon       the     face    of the        within-mentioned                              instrument                   in every                particular,              without            alteration
             or any         change       whatsoever.


             TO BE COMPLETED                                 BY PURCHASER                                     IF     (b)     ABOVE                       IS    CHECKED.


                            The      undersigned                   represents              and         warrants              that           it is purchasing                    this       Note        for        its     own
             account          or an account                 with      respect              to which                it exercises                   sole investment                       discretion                 and
                                                                                                                                                   buyer"
             that     it and      any     such        account             is a "qualified                       institutional                                within                     the     meaning                  of
             Rule       144A       under        the        Securities              Act        and      is aware              that           the        sale     to it is being                made           in
             reliance         on Rule           144A         and      acknowledges                          that      it has           received                 such     information                   regarding


                                                                                                              B-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                   Main Document    Page 226 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             the   Issuer    as the       undersigned          has    requested      pursuant          to Rule       144A    or has       determined             not
             to request      such        information        and      that   it is aware        that   the   transferor      is relying          upon    the
            undersigned's             foregoing         representations           in order       to claim      the   exemption           from     registration
            provided        by    Rule      144A.


             Dated:


            NOTICE:              To   be executed         by   an executive          officer




                                                                                     B-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                               Desc
                                                        Main Document    Page 227 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                           EXHIBIT            C


                                                      FORM             OF RESTRICTED                             GLOBAL             NOTE


                                                                                     ROLTA,               LLC


                        THIS        NOTE,        THE         PARENT                 GUARANTEE                            AND      THE         SUBSIDIARY
             GUARANTEES                    RELATED                 TO THIS              NOTE              HAVE            NOT BEEN                REGISTERED
             UNDER        THE         UNITED            STATES                 SECURITIES                       ACT        OF     1933,       AS AMENDED                          (THE
             "SECURITIES               ACCORDINGLY,
                                       ACT"),          ANDTHIS NOTE,   THE PARENT
             GUARANTEE      AND THE SUBSIDIARY      GUARANTEES       MAY NOT BE OFFERED,
             SOLD,  PLEDGED    OR OTHERWISE    TRANSFERRED       EXCEPT   AS SET FORTH   IN
             THE     FOLLOWING                   SENTENCE.                     BY      ITS         ACQUISITION                      HEREOF,                 THE HOLDER
                                                                                                                                                              BUYER"
             (1)   REPRESENTS                THAT            (A)         IT   IS   A    "QUALIFIED                        INSTITUTIONAL                                                 (AS
             DEFINED           IN     RULE        144A            UNDER             THE            SECURITIES                   ACT)         OR      (B)        IT    IS
             ACQUIRING                THIS      NOTE              IN     AN OFFSHORE                            TRANSACTION                       IN       COMPLIANCE
             WITH      REGULATION                      S    UNDER               THE          SECURITIES                    ACT,        (2)    AGREES                   THAT        IT
             WILL      NOT WITHIN                     THE         TIME         PERIOD               REFERRED                    TO IN         RULE              144(D)        UNDER
             THE     SECURITIES                 ACT         AS IN             EFFECT               WITH          RESPECT               TO     SUCH              TRANSFER,
             RESELL        OR OTHERWISE                            TRANSFER                    THIS         NOTE            EXCEPT             (A)         IF    SUCH
             PURCHASER     IS AN INITIAL     INVESTOR,      (I) TO ROLTA       INDIA   LIMITED     (THE
             "COMPANY"
             "COMPANY")     OR  ANY    SUBSIDIARY       THEREOF;     (II) INSIDE     THE   UNITED
             STATES    TO A QUALIFIED     INSTITUTIONAL          BUYER     IN COMPLIANCE          WITH
             RULE       144A        UNDER             THE         SECURITIES                       ACT;         (III)     OUTSIDE             THE           UNITED             STATES
             IN    AN OFFSHORE                  TRANSACTION                             IN     COMPLIANCE                         WITH         RULE                  904    UNDER
             THE     SECURITIES                 ACT         (IF    AVAILABLE);                            OR      (IV)     PURSUANT                    TO THE
             EXEMPTION                FROM            REGISTRATION                            PROVIDED                     BY RULE             144         UNDER              THE
             SECURITIES               ACT       (IF    AVAILABLE);                           (B)     IF   SUCH             PURCHASER                       IS    A
             SUBSEQUENT                    INVESTOR                    OF AN         INTEREST                     IN     THE      RESTRICTED                          GLOBAL
            NOTE,       AS     SET         FORTH           IN      (A)        ABOVE            AND,            IN       ADDITION,             PURSUANT                       TO ANY
             OTHER        AVAILABLE                    EXEMPTION                       FROM               THE           REGISTRATION
             REQUIREMENTS                    UNDER                 THE         SECURITIES                       ACT        (PROVIDED                   THAT                AS A
             CONDITION                TO THE           REGISTRATION                                OF TRANSFER                      OF ANY             OF THE                NOTES,
             THE     PARENT            GUARANTEE                          OR THE              SUBSIDIARY                       GUARANTEES                            OTHERWISE
             THAN       AS DESCRIBED                        IN     (A)(I),         (A)(II)          OR     (A)(III)         ABOVE             OR       (C)           BELOW,          THE
             ISSUER,       THE         PARENT              GUARANTOR,                              THE     SUBSIDIARY               GUARANTORS,       THE
             TRUSTEE,           THE        PAYING                AGENT,             THE            TRANSFER                  AGENT,   OR  THE   REGISTRAR
             MAY,   IN       CIRCUMSTANCES                           THAT               ANY           OF THEM                DEEMS    APPROPRIATE,
             REQUIRE           EVIDENCE                AS TO COMPLIANCE                                         WITH         ANY          SUCH         EXEMPTION);                        OR
             (C)    PURSUANT               TO AN            EFFECTIVE                    REGISTRATION                             STATEMENT                          UNDER          THE
             SECURITIES               ACT       AND         (3)        AGREES                THAT          IT       WILL        DELIVER                TO EACH                PERSON
             TO     WHOM            THIS     NOTE           IS     TRANSFERRED                            A NOTICE                  SUBSTANTIALLY                              TO THE
             EFFECT        OF THIS           LEGEND.                     IN    CONNECTION                           WITH        ANY          TRANSFER                      OF THIS
            NOTE,       INCLUDING                     THE         PARENT               GUARANTEE                          AND       THE        SUBSIDIARY
             GUARANTEES                    RELATING                    TO THIS               NOTE,          WITHIN               THE         TIME          PERIOD
             REFERRED               TO ABOVE, THE HOLDER   MUST CHECK                                                               THE       APPROPRIATE                          BOX
             SET    FORTH           ON THE REVERSE  HEREOF  RELATING                                                              TO THE             MANNER                   OF



                                                                                                   C-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                      Desc
                                                        Main Document    Page 228 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             SUCH      TRANSFER                AND      SUBMIT            THIS         CERTIFICATE                  TO THE        TRUSTEE.                 AS
                                                                                             TRANSACTION"
            USED       HEREIN,            THE     TERMS            "OFFSHORE                                                   AND        "UNITED
             STATES"
                               HAVE        THE        MEANINGS                GIVEN          TO THEM           BY REGULATION                          S   UNDER
             THE      SECURITIES             ACT.       THE        INDENTURE                  CONTAINS               A PROVISION
             REQUIRING              THE     TRUSTEE,               THE    PAYING               AGENT           AND     THE       TRANSFER
            AGENT          TO REFUSE              TO REGISTER                  ANY           TRANSFER               OF THIS       NOTE           IN
             VIOLATION              OF THE          FOREGOING                 RESTRICTIONS.


                        UNLESS            THIS      CERTIFICATE                  IS    PRESENTED               BY AN AUTHORIZED
             REPRESENTATIVE                      OF THE           DEPOSITORY                   TRUST         COMPANY              ("DTC")             TO THE
             ISSUER        OR      ITS    AGENT         FOR        REGISTRATION                       OF TRANSFER,                EXCHANGE                         OR
             PAYMENT,              AND      ANY        CERTIFICATE                    ISSUED          IS REGISTERED                  IN    THE        NAME
             OF CEDE           &   CO.    OR     IN    SUCH        OTHER              NAME          AS IS REQUESTED                       BY AN
            AUTHORIZED                   REPRESENTATIVE                        OF DTC           (AND      ANY         PAYMENT               IS    MADE              TO
             CEDE      &   CO.      OR TO SUCH                OTHER           ENTITY            AS IS REQUESTED                      BY AN
            AUTHORIZED                   REPRESENTATIVE                        OF DTC), ANY                  TRANSFER,               PLEDGE               OR
             OTHER         USE      HEREOF            FOR     VALUE            OR OTHERWISE                     BY OR TO ANY                      PERSON                IS
             WRONGFUL               INASMUCH                 AS    THE        REGISTERED                 OWNER            HEREOF,            CEDE              &    CO.,
             HAS      AN   INTEREST              HEREIN.


                        THIS       SECURITY             IS   A GLOBAL                 NOTE          WITHIN          THE        MEANING            OF THE
             INDENTURE               HEREINAFTER                   REFERRED                  TO AND          IS REGISTERED                   IN       THE
            NAME        OF A DEPOSITARY                       OR A NOMINEE                          THEREOF.           THIS       SECURITY                 MAY
            NOT       BE EXCHANGEABLE                         IN    WHOLE              OR      IN    PART      FOR        A SECURITY
             REGISTERED,                 AND     NO TRANSFER                     OF THIS             SECURITY             IN    WHOLE            OR       IN       PART
             MAY       BE REGISTERED,                   IN    THE        NAME          OF ANY           PERSON            OTHER           THAN            SUCH
             DEPOSITARY                  OR A NOMINEE                THEREOF,                 EXCEPT           IN    THE       LIMITED

             CIRCUMSTANCES                       DESCRIBED               IN    THE       INDENTURE.




                                                                                       C-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                     Desc
                                                      Main Document    Page 229 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




            No.       R-1                                                                                                          CUSIP:          775793           AAO
                                                                                                                                   Common              Code:        093317220
                                                                                                                                   ISIN     Number:               US775793AA06




                                                                                                  ROLTA,                LLC


                                                                         RESTRICTED                               GLOBAL                  NOTE

                                                        Principal          amount              US$33,098,000,                        as revised            by     the
                                                          Schedule              of    Exchanges                   of Notes           attached          hereto


                                                                                                  ROLTA,                LLC


                                                                         10.75%             SENIOR               NOTES             DUE        2018


                                                                                       Restricted                 Global        Note



                                                                             Unconditionally                        Guaranteed              by


                                                        the    Signatories                  listed         on the       Note         Guarantee             hereto

                                                                                                                                                       "Issuer"
                            Rolta,           LLC,        a Delaware                  limited          liability         company             (the       "Issuer"),           for    value

             received,            hereby           promises              to pay        to CEDE                &     CO.       or registered              assigns,         upon          surrender
             hereof         the     principal            sum        of    THIRTY-THREE                              MILLION                 AND         NINETY-EIGHT
             THOUSAND                        UNITED             STATES                  DOLLARS                     (US$33,098,000),                        as revised            by     the
             Schedule             of     Exchanges              of Notes              attached              hereto,        on      May      16,     2018,         or on      such         earlier

             date     as the           principal          hereof          may         become               due     in   accordance              with        the    provisions              hereof.


                            Interest            Rate:         10.75%            per     annum.


                            Interest            Payment             Dates:            May         16 and           November               16 of      each         year,     commencing
            November                   16,   2013.


                            Interest            Record         Dates:           May            1 and        November                 1.


                            Reference               is hereby             made          to the         further          provisions            set forth           on the      reverse           hereof.
             Such      further            provisions            shall        for      all    purposes              have        the     same       effect        as though              fully    set
             forth     at this          place.


                            This         Note       shall      not       be valid            or obligatory                 until      the     certificate           of    authentication
             hereon         shall        have       been       duly        signed            by      the    Trustee           or an Authenticating                        Agent          acting
             under       the      Indenture.




                                                                                                             C-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                         Desc
                                                                 Main Document    Page 230 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS         WHEREOF,     the   Issuer     has   caused      this   instrument   to be duly
             executed.


                         Date:   May    16,   2013


                                                                          ROLTA,            LLC



                                                                          By:

                                                                                   Name:
                                                                                   Title:




                                                                      C-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                Desc
                                                Main Document    Page 231 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                CERTIFICATE            OF AUTHENTICATION


                        This   is one    of the   10.75%      Senior   Notes         Due      2018    described     in the    Indenture
             referred    to in this     Note.


                                                                               DEUTSCHE                BANK       TRUST        COMPANY
                                                                               AMERICAS,               as Authenticating          Agent


                                                                               By:         Deutsche      Bank     National      Trust

                                                                                           Company




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                                         C-5
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                            Desc
                                                  Main Document    Page 232 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                              FORM                 OF REVERSE                           OF RESTRICTED                                  GLOBAL                        NOTE


                                                                                                       ROLTA,                  LLC
                                                                                   10.75%              Senior          Notes            Due         2018


                             1.               Principal                   and     Interest.


                             The        Issuer         promises                  to pay         the      principal              of this           Note           on May               16,     2018.


                             The        Issuer         promises                  to pay          interest          on the          principal                amount               of this           Note          on    each
             Interest           Payment               Date,         as set forth                 on the         face        of this           Note,         at the            rate      of    10.75%                per
             annum.


                             Interest          will         be payable                  semiannually                     (to      the        Holders              of record                of the        Notes            at the
             close        of business                 on May               1 or November                        1 immediately                        preceding                  the        Interest          Payment

             Date)         on     each        Interest             Payment               Date,         commencing                       November                       16,     2013.


                             Interest          on this             Note          will         accrue        from         the      most            recent          date         to which              interest             has
             been        paid       on this           Note          (or,        if there         is no        existing            default            in the            payment               of     interest           and        if

             this     Note        is authenticated                         between              a regular            record             date        and          the     next         interest           payment

             date,        from      such         interest            payment                  date)      or,    if no          interest            has      been             paid,         from       the      Original

             Issue        Date.         Interest            will          be computed                    on the        basis            of    a 360-day                  year         of twelve              30-day
             months.


                             Interest          not      paid          when             due      and      any       interest             on principal,                    premium                   or interest             not
            paid         when       due        will      be paid                to the         Persons          that        are       Holders              on      a special                record          date,         which
             will        be the      15th        day        preceding                   the     date      fixed        by       the      Issuer            for     the        payment               of     such

             interest,           whether              or not         such         day         is a Business                 Day.             At     least         15 days             before             a special
             record         date,       the      Issuer            will         send      to each           Holder             and       to the          Trustee               a notice             that     sets         forth

             the     special         record            date,         the        payment            date        and       the      amount              of       interest              to be paid.               In      any
             case        in which          the        date         of the         payment               of principal                  of,     premium                   on     or interest                 on the         Notes
             is not        a Business                 Day      in the            relevant             place        of payment                     or in the             place          of business                    of the

             Paying          Agent,           then       payment                  of     such         principal,            premium                  or interest                 need         not        be made              on
             such        date     but      may         be made                  on the          next      succeeding                    Business                 Day.           Any          payment              made            on
             such        Business             Day        shall            have      the        same       force         and        effect           as if made                  on the            date      on which
             such        payment              is due,          and         no     interest            on the        Notes            shall         accrue              for     the     period            after        such
             date.


                             2.               Indenture;                   Note         Guarantee.


                             This        is one         of the             Notes         issued     under              an Indenture,                       dated             as of May                16,     2013           (as
                                                                                          "Indenture"
             amended              from        time          to time,     the              "Indenture"),                     among                 Rolta,          LLC,          a Delaware                   limited
                                                               "Issuer"
             liability           company               (the    "Issuer"),                     Rolta       India      Limited,                     a company                   organized                  under         the
                                                                                                                   Guarantor"
             laws        of the      Republic                 of     India         (the        "Parent             Guarantor"),                          the      Subsidiary                  Guarantors
             listed  on Schedule    I thereto                                    (and         together          with        the       Parent           Guarantor                     the     "Note
             Guarantors"
             Guarantors"),       DB  Trustees                                     (Hong           Kong)            Limited,              as Trustee                    and      Security              Agent,              and
             Deutsche             Bank          Trust          Company                   Americas,                 as Paying                 and      Transfer                 Agent           and         Registrar.
             Capitalized              terms            used         herein          are        used      as defined                in the           Indenture                  unless             otherwise



                                                                                                                   C-6
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                          Main Document    Page 233 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             indicated.               The      terms          of the           Notes            include           those          stated          in the        Indenture                  and      those         made
            part       of the         Indenture             by      reference                 to the           Trust         Indenture               Act.          The       Notes          are      subject              to all
             such       terms,         and      Holders                 are    referred             to the         Indenture                 and        the        Trust      Indenture                  Act     for           a
             statement            of    all     such        terms.              To      the        extent         permitted                 by    applicable                 law,         in the         event            of

             any       inconsistency                  between                 the     terms           of this          Note           and      the      terms         of the            Indenture,              the
             terms        of the        Indenture                will         control.


                            The        Notes          are        general             obligations                 of the         Issuer.              The       Indenture                 provides              for     the
             issuance            from         time      to time               of up        to      such        principal               amount            or amounts                     as may           from          time
             to time        be authorized                     of the           Notes,            and      the      originally                issued           Notes          and         any      Additional
            Notes          vote       together             for      all    purposes                as a single                 class.        This        Note          is guaranteed                     as set forth
             in the       Indenture.


                            The        Indenture                 limits,         among              other         things,         the        ability          of the         Issuer             to incur         or
             guarantee             additional               Indebtedness                        and       issue         disqualified                   or preferred                    stock,      declare
             dividends            on     its     Capital             Stock           or purchase                   or redeem                 Capital               Stock,         make           investments                        or
             other        specified            Restricted                  Payments,                  issue       or sell         Capital              Stock          of Restricted

             Subsidiaries,               guarantee                  Indebtedness,                       sell      assets,         create          liens,           enter      into         certain    Sale                and
                                                                                                                                                                                              Subsidiaries'
             Leaseback                Transactions,                     enter         into       agreements                    that     restrict             the     Restricted               Subsidiaries

             ability       to pay           dividends,                  transfer           assets         or make               intercompany                        loans,          enter         into
             transactions               with         equity          holders               or affiliates                or effect            a consolidation                           or merger.


                            3.                 Optional              Redemption.


                            On or after                May           16,       2016          the      Issuer           may       on      any         one       or more             occasions               redeem                   all
             or any        part        of the        Notes,             at the        redemption                   prices         (expressed                   as percentages                       of principal

             amount)             set forth           below,             plus         accrued            and       unpaid              interest,            if any,          on the         Notes           redeemed,
             to the       applicable                date         of redemption,                       if redeemed                     during           the     twelve-month                       period

             beginning             on May              16 of the               years            indicated              below,           subject              to the        rights         of holders                 of

            Notes          on the        relevant             Record                Date         to receive               interest           on the           relevant             Interest          Payment
             Date:


                   Year                                                                                                                                                      Redemption                        Price

                   2016.......................................................................................
                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               105.3750%
                   2017.......................................................................................
                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               102.6875%


                            The        Issuer         may          at its       option             redeem              the     Notes,            in whole             but         not     in part,         at any
             time       prior      to May             16,        2016         at a redemption                          price      equal           to     100%            of the          principal             amount
             of the       Notes         redeemed                   plus        the     Applicable                  Premium                   as of,          and     accrued              and      unpaid

             interest,          if any,        to the         redemption                     date.


                            At     any        time      and         from            time        to time           prior        to May             16,        2016,          the        Issuer      may          at its
             option        redeem             up     to 35%               of the         aggregate                principal                 amount            of the         Notes          with         the     Net
             Cash         Proceeds             of    one         or more             sales         of     Common                 Stock           of the            Issuer         in     an Equity              Offering
             at a redemption                    price         of     110.75%                  of the           principal              amount            of the         Notes             redeemed,                   plus
             accrued            and     unpaid             interest,            if any,          to the          redemption                    date;         provided              that         at least         65%               of
             the     aggregate              principal              amount              of the           Notes           originally               issued            on the          Original              Issue         Date




                                                                                                                   C-7
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                        Main Document    Page 234 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             remains                outstanding                       after       each           such         redemption                       and          any      such        redemption                 takes            place
            within          60        days          after            the      closing                of the          related            Equity              Offering.

                                                                                                                                   days'                                                      days'
                               The          Issuer             will        give          not         less     than         30                        nor      more         than        60                   notice            of     any
            redemption                      and         the      Issuer                shall      give         the        Trustee              and          Registrar             notice          of      any      such
            redemption                      not         less      than           45      days          (or        such          shorter          period             as agreed               by      the    Trustee             or

             Registrar)                prior            to the          date            fixed         for     redemption.                       If     less       than      all      of the         Notes          are       to be
            redeemed                   at any            time,             the     Trustee                  or the         Registrar                 will         select       Notes          for       redemption                   as
             follows:



                               (1)                 if the             Notes             are     listed            on     any       national                 securities               exchange,              in     compliance
            with         the        requirements                        of the            principal                  national             securities                 exchange                on which              the        Notes
             are     listed;           or



                               (2)                 if the             Notes             are     not         listed         on      any        national               securities              exchange,                 on     a pro
             rata        basis,         by        lot     or by            such           other         method                  as the         Trustee              or Registrar                  in its         sole       discretion
             shall       deem           to be            fair         and        appropriate                      and       in     accordance                     with         the    procedures                  of     DTC.


                               A      Note          of US$200,000                                in principal                     amount               or less           shall        not     be redeemed                     in part.
             If    any     Note             is to be redeemed                                  in part            only,          the     notice             of redemption                     relating            to     such        Note
            will       state          the        portion              of the            principal                 amount               to be redeemed.                           A    new        Note           in principal
             amount             equal             to the          unredeemed                          portion              will         be issued                 upon         cancellation                 of the           original

            Note.          On and                 after         the        redemption                       date,        interest             will          cease        to accrue               on Notes               or portions
             of them                called         for        redemption.


                               4.                  Registered                      Form;              Denominations;                             Transfer;                 Exchange.


                               The          Notes              are      in registered                        form          without              coupons                 in denominations                          of

             US$200,000                          and      any          multiple                 of     $1,000              in     excess             thereof.              A     Holder           may        register              the
             transfer           or exchange                           of Notes                 in accordance                       with          the        Indenture.                 The        Trustee              may         require
             a Holder                to furnish                  appropriate                     endorsements                           and          transfer           documents                   and     to pay            any
             taxes        and         fees        required                  by         law      or permitted                      by      the        Indenture.                  Pursuant               to the          Indenture,
             there        are        certain             periods                 during          which               the        Trustee              will      not       be required                   to issue,            register
             the     transfer               of     or exchange                          any      Note             or certain              portions                 of    a Note.


                               5.                  Defaults                   and        Remedies.


                               If     an Event                  of     Default,                 as defined                  in the            Indenture,                 occurs          and        is continuing,                   the
             Trustee            or the            Holders                  of     at least             25%           in aggregate                      principal               amount            of the          Notes          then

             outstanding                     may          declare                all     the     Notes               to be immediately                               due       and      payable.

            Notwithstanding                               the         prior        sentence,                  if a bankruptcy                           or insolvency                       default         with         respect           to
             the     Issuer            or any             Restricted                     Subsidiary                    occurs            and         is continuing,                    the       Notes           automatically
             become                 immediately                        due        and          payable.                Holders                may           not      enforce           the       Indenture               or the
            Notes          except                as provided                      in the             Indenture.                   The         Trustee              may         require           security              and

             indemnity                 satisfactory                        to it before                     it enforces                 the     Indenture                  or the        Notes.             Subject            to
             certain           limitations,                     Holders                  of     at least             a majority                 in     aggregate                 principal              amount              of the
            Notes          then         outstanding                         may           direct            the      Trustee             in its         exercise               of remedies.




                                                                                                                                  C-8
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                                 Main Document    Page 235 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                             6.              Amendment                     and      Waiver.


                             Subject            to certain             exceptions,                the    Indenture           and      the        Notes    may      be    amended,              or
             default         may         be waived,                with      the        consent          of the      Holders          of     a majority           in aggregate
            principal             amount            of the         outstanding                Notes.            Without           notice         to or the     consent          of    any
             Holder,          the        Issuer      and         the    Trustee           may        amend          or supplement                  the   Indenture         or the           Notes

             to,    among           other         things,         cure       any        ambiguity,              defect       or inconsistency,                  or make         any         other
             change          that        does      not      adversely              affect         the    rights      of     any     Holder.


                             7.              Authentication.


                             This        Note       is not         valid        until       the     Trustee         (or     Authenticating                Agent)        signs        the
             certificate            of     authentication                  on the           other        side     of this     Note.


                             8.              Governing                  Law.


                             This        Note       shall        be governed                  by,       and     construed           in accordance               with,     the        laws      of the
             State      of New             York.


                             9.              Abbreviations.



                             Customary                abbreviations                     may       be used           in the     name          of    a Holder        or an assignee,
             such      as:        TEN        COM            (=     tenants         in common),                    TEN       ENT        (=    tenants              the                           JT
                                                                                                                                                          by            entireties),
             TEN        (= joint           tenants          with        right      of                                and      not     as tenants          in common),                 CUST           (=
                                                                                    survivorship
                                     and        U/G/M/A/                  (= Uniform       Gifts                to Minors            Act).
             Custodian)


                             The         Issuer          will      furnish          a copy              of the      Indenture               to    any    Holder         upon         written
             request          and         without               charge.




                                                                                                              C-9
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                   Desc
                                                                       Main Document    Page 236 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                                          TRANSFER                        NOTICE


                               FOR         VALUE                 RECEIVED                    the      undersigned                   registered                  holder          hereby         sell(s),

             assign(s)               and     transfer(s)               unto


             Insert       Taxpayer                Identification                  No.




             Please        print           or typewrite                 name        and        address            including              zip        code         of      assignee


             the      within          Note       and       all    rights         thereunder,                 hereby            irrevocably                   constituting                and

             appointing
             attorney               to transfer        said         Note         on the         books            of the        Issuer          with          full        power      of
             substitution                  in the    premises.


                               In     connection             with          any      transfer           of this          Note:


                                                                                                      [Check             One]


                                               (a)               this    Note           is being           transferred               to the          Issuer;


                                               (b)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Rule         144A          under          the     U.S.        Securities                 Act       of     1933,       as amended                   (the
                                                                 "Securities                Act")           and,        accordingly,                   the       undersigned                  does         hereby
                                                                 further          certify           that    this       Note         is being              transferred              to a Person               that
                                                                 the     undersigned                   reasonably                  believes            is purchasing                   this     Note          for     its
                                                                 own          account,          or for           one      or more          accounts                    with      respect            to which
                                                                 such         Person           exercises            sole       investment                    discretion,             and such               Person
                                                                                                                                                                                       buyer"
                                                                 and       each         such        account            is a "qualified                     institutional                                     within
                                                                 the     meaning               of    Rule          144A,           in each           case        in      a transaction               meeting
                                                                 the     requirements                      of Rule         144A           and        in      accordance                with         any
                                                                 applicable              securities               laws        of    any        state       of the          United           States;


                                               (c)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Regulation                 S and:



                                                                 (A)              the     offer        of this          Note        was        not        made           to a Person                in the
                                                                                  United            States;         and



                                                                 (B)              either:



                                                                                  (i)               at the        time      the      buy        order            was       originated,               the
                                                                                                    transferee             was        outside              the        United        States          or the
                                                                                                    undersigned                    and    any         person              acting       on     its    behalf

                                                                                                    reasonably                believed              that         the      transferee           was         outside
                                                                                                    the     United            States,          or




                                                                                                                 C-10
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                        Main Document    Page 237 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                            (ii)                 the      transaction                   was            executed          in,      on     or through                  the
                                                                                                 facilities           of        a designated                     offshore             securities               market
                                                                                                 and        neither          the        undersigned                    nor        any       Person            acting
                                                                                                 on     its behalf               knows                 that     the    transaction                   was
                                                                                                 prearranged                     with         a buyer             in the        United               States;         and



                                                             (C)            no        directed              selling          efforts              have         been       made           in contravention
                                                                            of the            requirements                       of     Rule            903(b)         or 904(b)               of     Regulation

                                                                            S, as applicable;                          and



                                                             (D)            the        transaction                  is not            part        of     a plan        or scheme                to evade                 the
                                                                            registration                    requirements                       of the           Securities              Act;


                                           (d)               this    Note          is being             transferred                    in    a transaction                   permitted                 by    Rule
                                                             144      and       the       undersigned                      has        delivered                to the       Trustee             or the
                                                             Registrar             such          additional                evidence                    that     the    Issuer,           any         Note

                                                             Guarantor,                the       Trustee,             the        Paying                and      Transfer             Agent            or the
                                                             Registrar             may           require            as to compliance                            with       such         available

                                                             exemption;                  or



                                          (e)                the     undersigned                    did       not     purchase                    this        Note     as part           of the         initial
                                                             distribution                 thereof            and      the        transfer                is being         effected             pursuant                  to
                                                             and     in     accordance                    with        an applicable                           exemption               (other          than         (a)
                                                             through            (d)       above)            from          the     registration                    requirements                       under         the
                                                             Securities               Act        and      the       undersigned                        has      delivered              to the         Trustee,                the

                                                             Paying         and          Transfer             Agent              or the           Registrar             such          additional

                                                             evidence              that       the      Issuer,            any         Note         Guarantor,                  the     Trustee,              the

                                                             Paying         and          Transfer             Agent              or the           Registrar             may          require            as to
                                                             compliance                   with         such         available                exemption.


             If none          of the     foregoing              boxes           is checked,                  the      Trustee,                the        Paying         and          Transfer            Agent                or
             the     Registrar          shall     not        be obligated                   to register               this       Note             in the        name         of      any       Person             other
             than     the      Holder       hereof            unless         and         until        the     conditions                     to any            such     transfer              or registration
             set forth         herein      and         in    Section            2.05          of the        Indenture                  shall           have      been          satisfied.


             Date:


            NOTICE:               The      signature                to this        assignment                      must         correspond                     with     the       name           as written
             upon       the     face    of the         within-mentioned                             instrument                   in every                particular,              without             alteration
             or any         change       whatsoever.


             TO BE COMPLETED                                  BY PURCHASER                                    IF     (b)     ABOVE                       IS    CHECKED.


             The      undersigned               represents                and      warrants                 that     it is purchasing                           this   Note           for      its    own
             account          or an account                  with      respect              to which               it exercises                   sole investment                       discretion                 and
                                                                                                                                                   buyer"
             that     it and     any      such         account            is a "qualified                       institutional                                within                     the     meaning                  of
             Rule       144A       under         the        Securities             Act        and      is aware              that           the        sale     to it is being                made           in
             reliance         on Rule           144A          and      acknowledges                          that     it has           received                 such     information                    regarding


                                                                                                             C-11
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                    Main Document    Page 238 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             the     Issuer    as the       undersigned          has    requested      pursuant          to Rule       144A    or has       determined             not
             to request        such        information        and      that   it is aware        that   the   transferor      is relying          upon    the
            undersigned's               foregoing         representations           in order       to claim      the   exemption           from     registration
            provided          by    Rule      144A.


             Date:


            NOTICE:                To   be executed         by   an executive          officer




                                                                                      C-12
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                               Desc
                                                          Main Document    Page 239 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                 OPTION             OF HOLDER                   TO ELECT                  PURCHASE


                          If you      wish      to have       all    of this      Note        purchased          by       the     Issuer        pursuant       to    Section
             4.12      or 4.13     of the       Indenture,          check        the   box:         0

                          If you      wish      to have       a portion           of this      Note       purchased              by       the   Issuer      pursuant       to
             Section      4.12      or 4.13       of the      Indenture,           state      the       amount      (in        original         principal       amount)
             below:


                                       US$                                                          .


                          Wire      transfer       instructions            for    delivery          of proceeds             from          the   purchase        of the      Note
             are    as follows:



                                                                      t                                                    l




                          Date:


                          Your      Signature:


                          (Sign     exactly        as your          name      appears         on the        other     side        of this        Note)


                          Signature          Guarantee2:




                          2                                                                                               institution"
                              Signatures     must be guaranteed               by an "eligible           guarantor                         meeting the requirements
             of the Trustee, which             requirements         include      membership   or participation                   in the Securities Transfer
                                                                                                                                            program"
             Association   Medallion            Program    ("STAMP")               or such other "signature                     guarantee               as may be
             determined   by the Trustee            in addition  to, or in substitution                   for, STAMP,             all in accordance           with     the United
             States Securities  Exchange             Act of 1934, as amended.




                                                                                             C-13
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                            Desc
                                                        Main Document    Page 240 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                SCHEDULE                 OF EXCHANGES                       OF NOTES


                         The   following        changes         in the    aggregate           principal      amount      of Notes    represented       by
             this   Global     Note     have    been     made:


                                           Amount        of
               Date      of              decrease        in              Amount          of     increase      in
             Decrease/           aggregate          principal              aggregate            principal             Outstanding
              Increase                amount        of Notes                 amount            of Notes                  Balance           Signature




                                                                                  C-14
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                   Desc
                                                     Main Document    Page 241 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                        RECEIVED NYSCEF: 06/12/2018




                    TRUSTEE,        SECURITY            AGENT,             PAYING             AND          TRANSFER     AGENT   AND
                                                                     REGISTRAR




                                                         Trustee         and       Security        Agent


                                                 DB      Trustees          (Hong          Kong)         Limited
                                             Level      52,   International               Commerce             Centre
                                                                 1 Austin          Road       West

                                                              Kowloon,             Hong          Kong


                                             Paying       and      Transfer          Agent        and      Registrar


                                             Deutsche         Bank         Trust      Company              Americas
                                                         Trust       and     Agency           Services
                                                          60 Wall          Street,        27th     Floor
                                                                  MSNYC              60-2710
                                                        New      York,         New      York         10005
                                                           United        States        of America




                                                                               C-15
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                        Desc
                                              Main Document    Page 242 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                                                                                                               EXHIBIT               D


                                                FORM        OF REGULATION                         S GLOBAL          NOTE


                                                                         ROLTA,              LLC


                       UNLESS            THIS     CERTIFICATE                  IS    PRESENTED               BY AN AUTHORIZED
             REPRESENTATIVE                     OF THE           DEPOSITORY                  TRUST         COMPANY              ("DTC")           TO THE
             ISSUER        OR     ITS    AGENT         FOR        REGISTRATION                      OF TRANSFER,                EXCHANGE                   OR
             PAYMENT,             AND      ANY       CERTIFICATE                    ISSUED          IS REGISTERED                IN    THE       NAME
             OF CEDE          &   CO.    OR     IN   SUCH         OTHER             NAME          AS IS REQUESTED                     BY AN
            AUTHORIZED                  REPRESENTATIVE                       OF DTC           (AND      ANY        PAYMENT              IS     MADE         TO
             CEDE      &   CO.     OR TO SUCH                OTHER           ENTITY           AS IS REQUESTED                     BY AN
             AUTHORIZED                 REPRESENTATIVE                       OF DTC), ANY                  TRANSFER,             PLEDGE           OR
             OTHER         USE     HEREOF            FOR     VALUE           OR OTHERWISE                     BY OR TO ANY                     PERSON           IS
             WRONGFUL              INASMUCH                 AS    THE        REGISTERED                OWNER            HEREOF,           CEDE         &    CO.,
             HAS      AN   INTEREST             HEREIN.


                       THIS       SECURITY            IS    A GLOBAL                NOTE          WITHIN          THE        MEANING           OF THE
             INDENTURE              HEREINAFTER                   REFERRED                 TO AND          IS REGISTERED                  IN    THE
            NAME       OF A DEPOSITARY                       OR A NOMINEE                         THEREOF.          THIS        SECURITY           MAY
            NOT       BE EXCHANGEABLE                        IN    WHOLE             OR      IN    PART      FOR        A SECURITY
             REGISTERED,                AND     NO TRANSFER                    OF THIS             SECURITY             IN    WHOLE          OR   IN       PART
             MAY      BE REGISTERED,                   IN    THE     NAME            OF ANY           PERSON            OTHER          THAN       SUCH
             DEPOSITARY                 OR A NOMINEE                THEREOF,               EXCEPT            IN   THE        LIMITED

             CIRCUMSTANCES                      DESCRIBED               IN    THE      INDENTURE.




                                                                                     D-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                              Desc
                                                     Main Document    Page 243 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




            No.        S-1                                                                                                       CUSIP:             U77587              AA8
                                                                                                                                 Common              Code:          093317238
                                                                                                                                 ISIN        Number:              USU77587AA83




                                                                                                 ROLTA,              LLC


                                                                      REGULATION                             S    GLOBAL                     NOTE

                                                       Principal           amount             US$166,902,000,                          as revised           by     the
                                                           Schedule            of    Exchanges                   of Notes             attached        hereto


                                                                                                 ROLTA,             LLC


                                                                         10.75%            SENIOR            NOTES                DUE         2018


                                                                                    Regulation               S Global             Note



                                                                             Unconditionally                      Guaranteed                 by


                                                         the    Signatories                listed         on the     Note          Guarantee               hereto

                                                                                                                                                     "Issuer"
                             Rolta,          LLC,         a Delaware                limited          liability       company                 (the    "Issuer"),               for     value

             received,             hereby         promises               to pay       to CEDE               &     CO.      or registered               assigns,             upon       surrender
             hereof          the      principal           sum       of     ONE        HUNDRED                      SIXTY-SIX                   MILLION                   NINE         HUNDRED
             AND           TWO           THOUSAND                        UNITED               STATES               DOLLARS                    (US$166,902,000),                         as revised

             by      the     Schedule             of    Exchanges              of Notes              attached            hereto,         on May             16,     2018,       or on         such
             earlier         date      as the          principal           hereof          may       become          due         in    accordance                with     the       provisions
             hereof.


                              Interest          Rate:          10.75%         per     annum.


                              Interest          Payment             Dates:          May          16 and          November                16 of      each         year,      commencing
            November                   16,   2013.


                              Interest          Record           Dates:       May           1 and         November                1.


                             Reference                 is hereby           made        to the         further        provisions               set forth           on the        reverse          hereof.
             Such          further       provisions                shall     for     all    purposes              have      the        same       effect         as though            fully      set
             forth         at this      place.


                              This       Note          shall    not      be valid           or obligatory                until         the    certificate           of    authentication
             hereon           shall      have          been      duly       signed          by      the    Trustee         or an Authenticating                           Agent         acting
             under          the      Indenture.




                                                                                                            D-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                        Desc
                                                                   Main Document    Page 244 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                 RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS      WHEREOF,         the   Issuer     has   caused      this   instrument   to be duly
             executed.


                         Date:   May    16, 2013


                                                                           ROLTA,            LLC



                                                                           By:

                                                                                    Name:
                                                                                    Title:




                                                           [Regulation S Global Security]
                                                                       D-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                   Desc
                                              Main Document    Page 245 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                CERTIFICATE            OF AUTHENTICATION


                        This   is one    of the   10.75%      Senior   Notes         Due      2018    described     in the    Indenture
             referred    to in this     Note.


                                                                               DEUTSCHE                BANK       TRUST        COMPANY
                                                                               AMERICAS,               as Authenticating          Agent


                                                                               By:         Deutsche      Bank     National      Trust

                                                                                           Company




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                   [Regulation S Global Security - Subsidiary Guarantee]
                                                                          D-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                            Desc
                                                  Main Document    Page 246 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                          FORM                OF REVERSE                           OF REGULATION                                      S GLOBAL                         NOTE


                                                                                                       ROLTA,                  LLC
                                                                                   10.75%              Senior          Notes            Due         2018


                             1.               Principal                   and     Interest.


                             The        Issuer         promises                  to pay         the      principal              of this           Note           on May               16,     2018.


                             The        Issuer         promises                  to pay          interest          on the          principal                amount               of this           Note          on    each
             Interest           Payment               Date,         as set forth                 on the         face        of this           Note,         at the            rate      of    10.75%                per
             annum.


                             Interest          will         be payable                  semiannually                     (to      the        Holders              of record                of the        Notes            at the
             close        of business                 on May               1 or November                        1 immediately                        preceding                  the        Interest          Payment

             Date)         on     each        Interest             Payment               Date,         commencing                       November                       16,     2013.


                             Interest          on this             Note          will         accrue        from         the      most            recent          date         to which              interest             has
             been        paid       on this           Note          (or,        if there         is no        existing            default            in the            payment               of     interest           and        if

             this     Note        is authenticated                         between              a regular            record             date        and          the     next         interest           payment

             date,        from      such         interest            payment                  date)      or,    if no          interest            has      been             paid,         from       the      Original

             Issue        Date.         Interest            will          be computed                    on the        basis            of    a 360-day                  year         of twelve              30-day
             months.


                             Interest          not      paid          when             due      and      any       interest             on principal,                    premium                   or interest             not
            paid         when       due        will      be paid                to the         Persons          that        are       Holders              on      a special                record          date,         which
             will        be the      15th        day        preceding                   the     date      fixed        by       the      Issuer            for     the        payment               of     such

             interest,           whether              or not         such         day         is a Business                 Day.             At     least         15 days             before             a special
             record         date,       the      Issuer            will         send      to each           Holder             and       to the          Trustee               a notice             that     sets         forth

             the     special         record            date,         the        payment            date        and       the      amount              of       interest              to be paid.               In      any
             case        in which          the        date         of the         payment               of principal                  of,     premium                   on     or interest                 on the         Notes
             is not        a Business                 Day      in the            relevant             place        of payment                     or in the             place          of business                    of the

             Paying          Agent,           then       payment                  of     such         principal,            premium                  or interest                 need         not        be made              on
             such        date     but      may         be made                  on the          next      succeeding                    Business                 Day.           Any          payment              made            on
             such        Business             Day        shall            have      the        same       force          and       effect           as if made                  on the            date      on which
             such        payment              is due,          and         no     interest            on the        Notes            shall         accrue              for     the     period            after        such
             date.


                             2.               Indenture;                   Note         Guarantee.


                             This        is one         of the             Notes         issued     under              an Indenture,                       dated             as of May                16,     2013           (as
                                                                                          "Indenture"
             amended              from        time          to time,     the              "Indenture"),                     among                 Rolta,          LLC,          a Delaware                   limited
                                                               "Issuer"
             liability           company               (the    "Issuer"),                     Rolta       India      Limited,                     a company                   organized                  under         the
                                                                                                                   Guarantor"
             laws        of the      Republic                 of     India         (the        "Parent             Guarantor"),                          the      Subsidiary                  Guarantors
             listed  on Schedule    I thereto                                    (and         together          with        the       Parent           Guarantor                     the     "Note
             Guarantors"
             Guarantors"),       DB  Trustees                                     (Hong           Kong)            Limited,              as Trustee                    and      Security              Agent,              and
             Deutsche             Bank          Trust          Company                   Americas,                 as Paying                 and      Transfer                 Agent           and         Registrar.
             Capitalized              terms            used         herein          are        used      as defined                in the           Indenture                  unless             otherwise



                                                                                                                   D-5
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                          Main Document    Page 247 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             indicated.               The      terms          of the           Notes            include           those          stated          in the        Indenture                  and      those         made
            part       of the         Indenture             by      reference                 to the           Trust         Indenture               Act.          The       Notes          are      subject              to all
             such       terms,         and      Holders                 are    referred             to the         Indenture                 and        the        Trust      Indenture                  Act     for           a
             statement            of    all     such        terms.              To      the        extent         permitted                 by    applicable                 law,         in the         event            of

             any       inconsistency                  between                 the     terms           of this          Note           and      the      terms         of the            Indenture,              the
             terms        of the        Indenture                will         control.


                            The        Notes          are        general             obligations                 of the         Issuer.              The       Indenture                 provides              for     the
             issuance            from         time      to time               of up        to      such        principal               amount            or amounts                     as may           from          time
             to time        be authorized                     of the           Notes,            and      the      originally                issued           Notes          and         any      Additional
            Notes          vote       together             for      all    purposes                as a single                 class.        This        Note          is guaranteed                     as set forth
             in the       Indenture.


                            The        Indenture                 limits,         among              other         things,         the        ability          of the         Issuer             to incur         or
             guarantee             additional               Indebtedness                        and       issue         disqualified                   or preferred                    stock,      declare
             dividends            on     its     Capital             Stock           or purchase                   or redeem                 Capital               Stock,         make           investments                        or
             other        specified            Restricted                  Payments,                  issue       or sell         Capital              Stock          of Restricted

             Subsidiaries,               guarantee                  Indebtedness,                       sell      assets,         create           liens,          enter      into         certain    Sale                and
                                                                                                                                                                                              Subsidiaries'
             Leaseback                Transactions,                     enter         into       agreements                    that     restrict             the     Restricted               Subsidiaries

             ability       to pay           dividends,                  transfer           assets         or make               intercompany                        loans,          enter         into
             transactions               with         equity          holders               or affiliates                or effect            a consolidation                           or merger.


                            3.                 Optional              Redemption.


                            On or after                May           16,       2016          the      Issuer           may       on      any         one       or more             occasions               redeem                   all
             or any        part        of the        Notes,             at the        redemption                   prices         (expressed                   as percentages                       of principal

             amount)             set forth           below,             plus         accrued            and       unpaid              interest,            if any,          on the         Notes           redeemed,
             to the       applicable                date         of redemption,                       if redeemed                     during           the     twelve-month                       period

             beginning             on May              16 of the               years            indicated              below,           subject              to the        rights         of holders                 of

            Notes          on the        relevant             Record                Date         to receive               interest           on the           relevant             Interest          Payment
             Date:


                   Year                                                                                                                                                      Redemption                        Price

                   2016.......................................................................................
                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               105.3750%
                   2017.......................................................................................
                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               102.6875%


                            The        Issuer         may          at its       option             redeem              the     Notes,            in whole             but         not     in part,         at any
             time       prior      to May             16,        2016         at a redemption                          price      equal           to     100%            of the          principal             amount
             of the       Notes         redeemed                   plus        the     Applicable                  Premium                   as of,          and     accrued              and      unpaid

             interest,          if any,        to the         redemption                     date.


                            At     any        time      and         from            time        to time           prior        to May             16,        2016,          the        Issuer      may          at its
             option        redeem             up     to 35%               of the         aggregate                principal                 amount            of the         Notes          with         the     Net
             Cash         Proceeds             of    one         or more             sales         of     Common                 Stock           of the            Issuer         in     an Equity              Offering
             at a redemption                    price         of     110.75%                  of the           principal              amount            of the         Notes             redeemed,                   plus
             accrued            and     unpaid             interest,            if any,          to the          redemption                    date;         provided              that         at least         65%               of
             the     aggregate              principal              amount              of the           Notes           originally               issued            on the          Original              Issue         Date




                                                                                                                   D-6
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                        Main Document    Page 248 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             remains                outstanding                       after       each           such         redemption                      and           any      such        redemption                 takes            place
            within         60         days             after         the      closing                of the          related           Equity               Offering.

                                                                                                                                   days'                                                      days'
                               The          Issuer             will        give          not         less     than         30                        nor      more         than        60                   notice            of     any
            redemption                      and         the      Issuer                shall     give          the        Trustee             and           Registrar             notice          of      any     such
            redemption                      not        less       than           45      days          (or        such          shorter          period             as agreed               by      the    Trustee             or

             Registrar)                prior            to the          date            fixed         for     redemption.                       If     less       than      all      of the         Notes          are       to be
            redeemed                   at any            time,             the     Trustee                  or the         Registrar                 will         select       Notes          for       redemption                   as
             follows:



                               (1)                 if the             Notes             are     listed            on     any       national                 securities               exchange,              in     compliance
            with         the        requirements                        of the            principal                  national             securities                 exchange                on which              the        Notes
             are     listed;           or



                               (2)                 if the             Notes             are     not         listed         on     any        national                securities              exchange,                 on     a pro
            rata      basis,           by        lot      or by            such          other         method                as the          Trustee               or Registrar                  in its         sole     discretion
             shall       deem           to be            fair         and        appropriate                      and       in    accordance                      with         the    procedures                  of     DTC.


                               A      Note             of US$200,000                             in principal                     amount               or less           shall        not     be redeemed                     in part.
             If    any     Note             is to be redeemed                                  in part            only,          the    notice              of redemption                     relating            to     such        Note
            will       state          the        portion              of the            principal                 amount               to be redeemed.                           A    new        Note           in principal
             amount             equal             to the          unredeemed                          portion              will        be issued                  upon         cancellation                 of the           original

            Note.         On and                  after         the        redemption                       date,        interest            will           cease        to accrue               on Notes               or portions
             of them                called         for         redemption.


                               4.                  Registered                      Form;              Denominations;                             Transfer;                 Exchange.


                               The          Notes              are      in registered                        form          without              coupons                 in denominations                          of

            US$200,000                           and      any          multiple                 of     $1,000              in     excess             thereof.              A     Holder           may        register              the
             transfer           or exchange                           of Notes                 in accordance                       with          the        Indenture.                 The        Trustee              may         require
             a Holder                to furnish                  appropriate                     endorsements                          and           transfer           documents                   and     to pay            any
             taxes        and         fees        required                  by         law      or permitted                      by      the        Indenture.                  Pursuant               to the         Indenture,
             there       are         certain             periods                 during          which               the        Trustee              will      not       be required                   to issue,            register
             the     transfer               of     or exchange                          any      Note             or certain              portions                 of    a Note.


                               5.                  Defaults                   and        Remedies.


                               If     an Event                  of     Default,                 as defined                  in the           Indenture,                  occurs          and        is continuing,                   the
             Trustee            or the            Holders                  of     at least             25%           in aggregate                      principal               amount            of the          Notes          then

             outstanding                     may          declare                all     the     Notes               to be immediately                               due       and      payable.

            Notwithstanding                               the         prior        sentence,                  if a bankruptcy                           or insolvency                       default         with         respect           to
             the     Issuer            or any             Restricted                     Subsidiary                    occurs           and          is continuing,                    the       Notes           automatically
            become                  immediately                        due        and          payable.                Holders               may            not      enforce           the       Indenture               or the
            Notes          except                as provided                      in the             Indenture.                   The        Trustee               may         require           security              and

             indemnity                 satisfactory                        to it before                     it enforces                the      Indenture                  or the        Notes.             Subject            to
             certain           limitations,                     Holders                  of     at least             a majority                 in     aggregate                 principal              amount              of the
            Notes          then         outstanding                         may           direct            the      Trustee            in its          exercise               of remedies.




                                                                                                                                 D-7
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                                 Main Document    Page 249 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                             6.              Amendment                     and      Waiver.


                             Subject            to certain             exceptions,                the    Indenture             and      the        Notes    may      be    amended,              or
             default         may         be waived,                with      the        consent          of the       Holders           of     a majority           in aggregate
            principal             amount            of the         outstanding                Notes.            Without             notice         to or the     consent          of    any
             Holder,          the        Issuer      and         the    Trustee           may        amend           or supplement                   the   Indenture         or the           Notes

             to,    among           other         things,         cure       any        ambiguity,              defect         or inconsistency,                  or make         any         other
             change          that        does      not      adversely              affect         the    rights        of     any     Holder.


                             7.              Authentication.


                             This        Note       is not         valid        until       the     Trustee           (or     Authenticating                Agent)        signs        the
             certificate            of     authentication                  on the           other        side       of this     Note.


                             8.              Governing                  Law.


                             This        Note       shall        be governed                  by,       and     construed             in accordance               with,     the        laws      of the
             State      of New             York.


                             9.              Abbreviations.



                             Customary                abbreviations                     may       be used            in the      name          of    a Holder        or an assignee,
             such      as:        TEN        COM            (=     tenants         in common),                    TEN         ENT        (=    tenants              the                           JT
                                                                                                                                                            by            entireties),
             TEN        (= joint           tenants          with        right      of                                  and      not     as tenants          in common),                 CUST           (=
                                                                                    survivorship
                                     and        U/G/M/A/                  (= Uniform       Gifts                to Minors              Act).
             Custodian)


                             The         Issuer          will      furnish          a copy              of the       Indenture                to    any    Holder         upon         written
             request          and         without               charge.




                                                                                                              D-8
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                       Main Document    Page 250 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                                                                                           TRANSFER                        NOTICE


                               FOR         VALUE                 RECEIVED                    the       undersigned                    registered                 holder           hereby            sell(s),

             assign(s)               and     transfer(s)               unto


             Insert       Taxpayer                Identification                  No.


             Please        print           or typewrite                 name        and         address           including               zip        code         of      assignee


             the      within          Note       and       all    rights         thereunder,                  hereby            irrevocably                   constituting                    and

             appointing
             attorney               to transfer        said         Note         on the          books            of the        Issuer          with          full        power          of
             substitution                  in the    premises.


                               In     connection             with          any      transfer            of this         Note:


                                                                                                       [Check             One]


                                               (a)               this    Note            is being           transferred               to the          Issuer;


                                               (b)               this    Note            is being           transferred               pursuant                to and            in accordance                    with
                                                                 Rule         144A          under           the     U.S.        Securities                 Act       of     1933,        as amended                     (the
                                                                 "Securities                Act")            and,       accordingly,                    the       undersigned                    does         hereby
                                                                 further          certify            that    this       Note         is being              transferred               to a Person                 that
                                                                 the     undersigned                    reasonably                  believes            is purchasing                     this       Note        for      its
                                                                 own          account,           or for           one      or more           accounts                   with       respect             to which
                                                                 such         Person            exercises            sole       investment                    discretion,                and such              Person
                                                                                                                                                                                           buyer"
                                                                 and       each          such        account            is a "qualified                     institutional                                       within
                                                                 the     meaning                of    Rule          144A,           in each           case        in      a transaction                 meeting
                                                                 the     requirements                       of Rule            144A        and        in      accordance                 with          any
                                                                 applicable               securities              laws         of    any        state       of the          United             States;


                                               (c)               this    Note            is being           transferred               pursuant                to and            in accordance                    with
                                                                 Regulation                 S and:



                                                                 (A)              the      offer        of this         Note          was       not        made           to a Person                  in the
                                                                                  United             States;         and



                                                                 (B)              either:



                                                                                  (i)                at the        time        the     buy       order            was       originated,                 the
                                                                                                     transferee             was        outside              the        United        States            or the
                                                                                                     undersigned                    and     any        person              acting         on     its    behalf

                                                                                                     reasonably                believed              that         the      transferee               was        outside
                                                                                                     the     United            States,          or



                                                                                  (ii)               the     transaction               was           executed               in,     on    or through               the
                                                                                                     facilities           of    a designated                      offshore           securities                market



                                                                                                                  D-9
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                       Desc
                                                                        Main Document    Page 251 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                                                and        neither          the         undersigned                    nor        any     Person              acting
                                                                                                on     its behalf                knows                 that     the    transaction                   was
                                                                                                prearranged                      with         a buyer             in the       United                States;         and



                                                             (C)            no        directed             selling          efforts               have         been       made           in contravention
                                                                            of the           requirements                        of     Rule            903(b)         or 904(b)               of     Regulation

                                                                            S, as applicable;                         and



                                                             (D)            the        transaction                 is not             part        of     a plan        or scheme                to evade                 the
                                                                            registration                   requirements                        of the           Securities              Act;


                                           (d)               this    Note         is being             transferred                     in    a transaction                   permitted                 by    Rule
                                                             144      and       the      undersigned                      has         delivered                to the      Trustee              or the
                                                             Registrar            such          additional                 evidence                    that     the    Issuer,           any         Note

                                                             Guarantor,                the      Trustee,             the        Paying                 and      Transfer           Agent              or the
                                                             Registrar            may           require            as to compliance                             with       such         available

                                                             exemption;                 or



                                          (e)                the     undersigned                   did       not     purchase                     this        Note     as part           of the         initial
                                                             distribution                thereof            and      the         transfer                is being         effected             pursuant                  to
                                                             and     in     accordance                   with        an applicable                            exemption             (other            than         (a)
                                                             through            (d)      above)            from          the      registration                    requirements                       under         the
                                                             Securities               Act       and      the       undersigned                         has      delivered            to the           Trustee,                the

                                                             Paying         and         Transfer             Agent               or the           Registrar             such        additional

                                                             evidence             that       the      Issuer,            any          Note         Guarantor,                the     Trustee,                the

                                                             Paying         and         Transfer             Agent               or the           Registrar             may         require             as to
                                                             compliance                  with         such         available                 exemption.


             If none          of the     foregoing              boxes           is checked,                 the      Trustee,                 the        Paying         and        Transfer              Agent                or

             the     Registrar          shall     not        be obligated                   to register              this        Note             in the        name         of    any         Person             other
             than     the      Holder       hereof            unless         and        until        the     conditions                      to any            such     transfer              or registration
             set forth         herein      and         in    Section            2.05         of the        Indenture                   shall           have      been        satisfied.


             Date:


            NOTICE:               The      signature                to this       assignment                      must         correspond                      with     the       name           as written
             upon       the     face    of the         within-mentioned                            instrument                    in every                particular,              without             alteration
             or any         change       whatsoever.


             TO BE COMPLETED                                  BY PURCHASER                                   IF     (b)     ABOVE                        IS    CHECKED.


             The      undersigned               represents                and     warrants                 that     it is purchasing                            this   Note         for        its    own
             account          or an account                  with      respect              to which              it exercises                    sole investment                       discretion                 and
                                                                                                                                                   buyer"
             that     it and     any      such         account            is a "qualified                      institutional                                 within                     the     meaning                  of
             Rule       144A       under         the        Securities            Act        and      is aware              that            the        sale     to it is being                made           in
             reliance         on Rule           144A          and      acknowledges                         that     it has            received                 such     information                    regarding
             the     Issuer      as the         undersigned                 has       requested                pursuant                 to Rule                144A       or has          determined                      not
             to request          such      information                    and     that        it is aware                 that        the      transferor              is relying               upon           the



                                                                                                            D-10
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                    Main Document    Page 252 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                   RECEIVED NYSCEF: 06/12/2018




             undersigned's             foregoing     representations       in order     to claim   the   exemption   from   registration
            provided         by    Rule     144A.


             Date:


            NOTICE:               To   be executed     by   an executive      officer




                                                                             D-11
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                                     Main Document    Page 253 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                 OPTION             OF HOLDER                   TO ELECT                  PURCHASE


                          If you      wish      to have       all    of this      Note        purchased          by       the     Issuer        pursuant       to    Section
             4.12      or 4.13     of the       Indenture,          check        the   box:         0

                          If you      wish      to have       a portion           of this      Note       purchased              by       the   Issuer      pursuant       to
             Section      4.12      or 4.13       of the      Indenture,           state      the       amount      (in        original         principal       amount)
             below:


                                       US$                                                          .


                          Wire      transfer       instructions            for    delivery          of proceeds             from          the   purchase        of the      Note
             are    as follows:



                                                                      t                                                    l




                          Date:


                          Your      Signature:


                          (Sign     exactly        as your          name      appears         on the        other     side        of this        Note)


                          Signature          Guarantee3:




                          3                                                                                               institution"
                              Signatures     must be guaranteed               by an "eligible           guarantor                         meeting the requirements
             of the Trustee, which             requirements         include      membership   or participation                   in the Securities Transfer
                                                                                                                                            program"
             Association   Medallion            Program    ("STAMP")               or such other "signature                     guarantee               as may be
             determined   by the Trustee            in addition  to, or in substitution                   for, STAMP,             all in accordance           with     the United
             States Securities  Exchange             Act of 1934, as amended.




                                                                                             D-12
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                            Desc
                                                        Main Document    Page 254 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                                                SCHEDULE                 OF EXCHANGES                       OF NOTES


                         The   following        changes         in the    aggregate           principal      amount      of Notes    represented       by
             this   Global     Note     have    been     made:


                                           Amount        of
               Date      of              decrease        in              Amount          of     increase      in
             Decrease/           aggregate          principal              aggregate            principal             Outstanding
              Increase                amount        of Notes                 amount            of Notes                  Balance           Signature




                                                                                  D-13
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                   Desc
                                                     Main Document    Page 255 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                        RECEIVED NYSCEF: 06/12/2018




                    TRUSTEE,        SECURITY            AGENT,             PAYING             AND          TRANSFER     AGENT   AND
                                                                     REGISTRAR


                                                         Trustee         and       Security        Agent


                                                 DB      Trustees          (Hong          Kong)         Limited
                                             Level      52,   International               Commerce             Centre
                                                                 1 Austin          Road       West

                                                              Kowloon,             Hong          Kong


                                             Paying       and      Transfer          Agent        and      Registrar


                                             Deutsche         Bank         Trust      Company              Americas
                                                         Trust       and     Agency           Services
                                                          60 Wall          Street,        27th     Floor
                                                                  MSNYC               60-2710
                                                        New      York,         New      York         10005
                                                           United        States        of America




                                                                               D-14
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                        Desc
                                              Main Document    Page 256 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                   EXHIBIT              E-1


                                               FORM           OF ISSUER                      AUTHORIZATION                                   CERTIFICATE



                                                                                                       [Date]


                                 I, [Name],              [Title],          acting          on behalf            of    Rolta,        LLC,           hereby        certify           that:



                           (A)              the    persons            listed          on    Schedule              I hereto          are    (i)     Authorized                Officers          of the
             Issuer       (as    defined           below)           for     purposes            of the          Indenture             dated         as of May                16,    2013       (as
                                                                                                                                                 "Indenture"
             amended,            modified              or supplemented                        from        time   to time,              the       "Indenture")                  among           Rolta,
                                                                                                                  "Issuer"
             LLC,      a Delaware                 limited           liability          company              (the "Issuer"),                   Rolta         India      Limited,     a
                                                                                                                                                                           Guarantor"
             company             organized             under         the        laws       of the      Republic               of    India   (the "Parent                   Guarantor"),
                                                                                                                                         Guarantors"
             the    entities       listed         on    Schedule                I thereto         (the      "Subsidiary                  Guarantors"),                       DB       Trustees

             (Hong        Kong)          Limited,           as Trustee                 and      Security             Agent,         and      Deutsche               Bank           Trust

             Company             Americas,               as Paying               and       Transfer             Agent         and     Registrar;               and    (ii)     the      duly
             authorized            person          who       executed                 or will        execute          the      Notes         (as      defined        under           the

             Indenture)            by    his      manual            or facsimile                signature             or signature               in    scanned           format            delivered
             through           e-mail       was        at the       time         of    such      execution,              duly        elected           or appointed,                 qualified          and

             acting       as the        holder         of the        office           set forth        opposite             his     name;


                           (B)              each       signature             appearing               on     Schedule               I hereto           is the    person's              genuine

             signature;           and



                           (C)              attached          hereto            as Schedule                II    is a true,          correct          and      complete              specimen           of

             the    certificates            representing                  the     Notes.


                                                                                  [Signature               Page         Follows]




                                                                                                          E-1-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                             Desc
                                                                Main Document    Page 257 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                           RECEIVED NYSCEF: 06/12/2018




                       IN   WITNESS       WHEREOF,         I have   hereunto      signed       my name   as of   the   date   first
             written   above.




                                                                       ROLTA,            LLC



                                                                       By:

                                                                                Name:
                                                                                Title:




                                                                    E-1-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                        Desc
                                              Main Document    Page 258 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                                   Schedule     I


                                                    SPECIMENS          OF     SIGNATURES


                       Name                                Title                           Signature




                                                                      E-1-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                     Desc
                                              Main Document    Page 259 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                  Schedule     II


                                                           SPECIMENS          OF     THE
                                                           144A   GLOBAL            NOTE
                                       AND     THE     REGULATION               S    GLOBAL   NOTE




                                                                      E-1-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                   Desc
                                              Main Document    Page 260 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                    EXHIBIT                   E-2


                               [FORM                 OF NOTE                GUARANTOR                            AUTHORIZATION                                CERTIFICATE]


                                                                                                             [Date]


                              I, [Name],              [Title],         of     [the      Parent           Guarantor/a               Subsidiary                Guarantor              listed       in
             Schedule               I],     acting      on behalf              of      [the       Parent         Guarantor/a                Subsidiary            Guarantor                  listed     in

             Schedule               I] to the         Indenture               (as      defined           below)          (the      "Parent             Guarantor"/"Subsidiary
             Guarantor"
                                            ), hereby        certify           that:



                              (A)              the    persons            listed         on        Schedule             I hereto         are    (i)    Authorized               Officers           of the
             [Parent           Guarantor/Subsidiary                                 Guarantor]                  for     purposes            of the         Indenture          dated    as of May
                                                                                                                                                                              "Indenture"
             16,     2013        (as        amended,             modified               or supplemented                        from      time         to time,   the                          )
                                                                                                                                                        "Issuer"
             among            Rolta,          LLC,       a Delaware                  limited             liability        company              (the                         ), Rolta          India

             Limited,           a company                 organized                 under          the      laws       of the      Republic             of    India         (the "Parent
             Guarantor"                                                                                                                                                       Guarantors"
                                            ), the    entities         listed          on     Schedule                I thereto         (the    "Subsidiary                                                  ),
             DB      Trustees               (Hong        Kong)              Limited,              as Trustee             and      Security           Agent,       and         Deutsche                Bank
             Trust       Company                   Americas,                as Paying              and      Transfer            Agent          and     Registrar;             and     (ii)     the      duly
             authorized                   person      who        executed               or will          execute          the     Note         Guarantee              (as     defined           under         the

             Indenture)                   endorsed        on     the        Notes           (as    defined            under       the     Indenture)            by      his     manual            or

             facsimile              signature           or signature                   in    scanned            format          delivered             through          e-mail         was       at the
             time      of     such          execution,            duly        elected             or appointed,                 qualified            and     acting         as the      holder           of

             the     office         set forth          opposite              his     name;


                              (B)              each      signature                 appearing              on     Schedule             I hereto         is the     person's              genuine

             signature;              and



                              (C)              attached           hereto            as Schedule                 II    is a true,        correct         and     complete              specimen                 of

             the     certificates              representing                  the     Notes.


                                                                                       [Signature               Page       Follows]




                                                                                                               E-2-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                 Desc
                                                                   Main Document    Page 261 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                         RECEIVED NYSCEF: 06/12/2018




                       IN   WITNESS       WHEREOF,         I have   hereunto      signed     my name   as of   the   date   first
             written   above.


                                                                        [PARENT            GUARANTOR/SUBSIDIARY

                                                                        GUARANTOR]



                                                                       By:

                                                                               Name:
                                                                               Title:




                                                                    E-2-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                              Main Document    Page 262 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                            RECEIVED NYSCEF: 06/12/2018




                                                                Schedule       I


                                                    SPECIMENS       OF      SIGNATURES


             Name                           Company                        Signature     Signature




                                                                   E-2-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08             Desc
                                              Main Document    Page 263 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                  Schedule     II


                                                           SPECIMENS          OF     THE
                                                           144A   GLOBAL            NOTE
                                       AND     THE     REGULATION               S    GLOBAL   NOTE




                                                                      E-2-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                   Desc
                                              Main Document    Page 264 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                          EXHIBIT                       F


                          FORM               OF PAYING                             AND           TRANSFER                       AGENT                   APPOINTMENT                                LETTER


                                                                                                                                                                                                                            [Date]


             Deutsche                 Bank         Trust          Company                   Americas
             Trust       and          Agency            Services
             60 Wall             Street,         27th            Floor
             MSNYC                   60-2710
            New         York,           New          York              10005
             United            States         of America


                               Re:               10.75%                Senior            Notes          Due        2018          of     Rolta,           LLC


                               Reference               is hereby                    made         to the       Indenture                  dated    as of May   16,                         2013          (as      amended,
                                                                                                                                       "Indenture"
             modified                or supplemented                           from         time         to time,     the              "Indenture")       among                            Rolta,         LLC,              a
                                                                                                              "Issuer"
             Delaware                 limited         liability               company                  (the "Issuer"),                     Rolta          India        Limited,      a company
                                                                                                                                                                        Guarantor"
             organized                under          the     laws            of the         Republic               of    India  (the "Parent                            Guarantor"),        the                        entities
                                                                                                                           Guarantors"
             listed       on      Schedule                 I thereto   (the                 "Subsidiary                                                         and        together             with       the      Parent
                                                               Guarantors"
             Guarantor,                the      "Note          Guarantors"),                             DB        Trustees              (Hong            Kong)             Limited,              as Trustee                    (the
             "Trustee"
             "Trustee")                 and        Security               Agent,            and        Deutsche                Bank             Trust      Company                  Americas,                   as Paying
             and       Transfer              Agent          and          Registrar.                Terms           used          herein           are      used        as defined                 in the

             Indenture.


                               The      Issuer          hereby                appoints             Deutsche               Bank            Trust          Company                 Americas                 as the
                                                                                                                                                                                 "Agent"
            paying             agent,         authenticating                         agent,        registrar             and          transfer           agent         (the      "Agent")                 with         respect
             to the       Notes           and        the     Agent                 hereby         accepts            such         appointment.                       By      accepting                 such

             appointment,                    the      Agent              agrees           to be bound                   by      and       to perform                 the       services            with         respect                to
             itself      set forth              in the           terms         and        conditions               set forth              in the          Indenture               and      the        Notes,           as well
             as the       following                  terms             and         conditions             to all         of which                the     Issuer            agrees         and         to all      of which

             the      rights          of the       holders               from            time     to time            of the           Notes            shall      be       subject:



                               (a)              The        Agent              shall        be entitled               to the           compensation                        to be agreed                  upon        in

             writing           with       the       Issuer             and         the    Note         Guarantors,                    jointly           and      severally,               for     all     services
             rendered             by     it under                the     Indenture,                and       the        Issuer          and       the     Note         Guarantors,                    jointly           and

             severally,               agree        promptly                   to pay            such      compensation                          and      to reimburse                    the     Agent           upon
             request           for     all      reasonable                   out-of-pocket                    expenses,                  disbursements                       and         advances               (including
             costs       of     collection)                 incurred                 or made            by     the       Agent,            including                 the     reasonable

             compensation,                      expenses                 and         disbursements                       of    such         agents,             counsels            and         other         Persons
             not      regularly              within          its       employ,              in    connection                  with         the        services             rendered              by     it under             the
             Indenture.                 The        Issuer          and         the       Note       Guarantors                   jointly           and         severally            hereby              agree          to

             indemnify                 the      Agent            and         its     officers,          directors,               agents           and          employees                 and      any      successors
             thereto           for,     and        to hold             it harmless                 against,             any      obligations,                   taxes,         judgments,                  suits,           loss,
             action,           proceeding,                  claim,            penalty,             damages,                  cost,       disbursement,                       liability           or expense
             incurred            by      it without                gross            negligence                or willful               misconduct                    on      its part           arising          out        of    or
             in connection                    with         its     acting            as Agent             under           the        Indenture                 and     the     Notes,            including                  (1)




                                                                                                                        F-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                         Main Document    Page 265 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




             the    costs            and      expenses                    of        defending                  itself          against              any        claim            or liability                  and     of        complying
            with         any         process                served             upon          it or any                  of     its    officers                in    connection                    with         the        exercise            or
            performance                       of       any      of       its powers                   or duties                    under           the        Indenture                and        the      Notes            and        (2)     the

             compensation,                         expenses                    and         disbursements                             of    such          agents,              counsels                  and     other            Persons
            not     regularly                 within               the        its     employ.               The              obligations                 of the           Issuer             and        the     Note             Guarantors
            under         this         paragraph                    (a)        shall        survive               the         payment                   of the        Notes,               the     termination                     or expiry
             of the       Indenture                     or this           letter            and       the       resignation                       or removal                    of the            Agent.             Under             no
             circumstance                       will         the     Agent                be liable               to any              party            for     any       special,                indirect,            punitive               or
             consequential                       loss         or damage,                     even              if it has             been          advised               of     such         loss        or damage.                     This
            provision                 shall         remain               in     full        force           and          effect           notwithstanding                             the        discharge                of the          Notes
             and      or the           resignation                   or replacement                                or removal                      of the           Agent.



                               (b)                 In       acting            under          the          Indenture                   and         in     connection                   with         the        Notes,             the    Agent
             is acting               solely         as agent                  of the            Issuer            and          does         not        assume              any        obligation                 towards                or

            relationship                   of      agency                or trust            for          or with              any         of the            owners             or holders                 of the           Notes,
             except            that     all        funds           held             by    the        Agent              for        the     payment                  of principal                   interest               or other
             amounts                 (including                Additional                       Amounts)                       on,        the      Notes            shall,           subject            to the        provisions                    of

             the    Indenture,                   be held              in trust              by       the        Agent                and        applied             as set forth                  in the         Indenture                   and
             in the       Notes,              but        need         not           be      segregated                       from          other         funds           held         by      the        Agent,            except             as
            required             by        law.



                               (c)                 The        Agent                 may         consult                 with         counsel                 satisfactory                  to it and            any         advice            or
            written             opinion                of     such         counsel                 shall          be full             and         complete                 authorization                       and        protection                    in
            respect            of      any         action           taken,               suffered               or omitted                      to be taken                   by      it under            the        Indenture                in

             good        faith         and         in       accordance                      with          such           advice             or opinion.



                               (d)                 The        Agent                 shall        be       fully          protected                  and        shall          incur          no     liability              for     or in
            respect            of      any         action           taken                or omitted                to be taken                         or thing           suffered                by      it in reliance                     upon

             any     Note,            notice,               direction,                   consent,               certificate,                     affidavit,              statement                 or other               paper         or
             document                  reasonably                    believed                   by        it to be genuine                             and         to have           been          presented                 or signed

            by     the     proper               party          or parties.



                               (e)                 The        Agent                 and      any          of      its     Affiliates,                   in its       individual                   capacity                or any            other

             capacity,               may         become                  the         owner            of,       or acquire                   any         interest              in,    any         Notes          or other
             obligations                 of the             Issuer             with         the       same              rights            that      it would               have            if it were               not     the        Paying
             and      Transfer                Agent,               and         may          engage                or be interested                            in     any        financial                or other            transaction
            with         the     Issuer,               and      may             act       on,      or as depository,                               Trustee               or agent                for,     any        committee                     or

            body         of holders                     of Notes                or other              obligations                         of the         Issuer,              as freely             as if it were                   not       the
            Agent.



                               (f)                 The        Agent                 shall        give          the       Trustee                 written            notice            of     any         failure           by     the        Issuer
             (or    by     any         other            obligor                on the           Notes             or the             Note           Guarantees)                      to make               any       payment                  of
             the    principal,                  or premium                          or interest                 on,          the     Notes              and        any        other          payments                 to be made                    on
            behalf         of the             Issuer           under                the     Indenture,                       when          the         same          shall           be due             and     payable                and        at

             any     time            during             the     continuance                          of     any          such            failure         the        Agent             will        pay         any     such          sums           so
            held       in trust            by       it to the              Trustee                upon            the         Trustee's                 written               request.




                                                                                                                                   F-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                               Main Document    Page 266 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                               (g)                The         Agent            shall         not         be under              any         liability                for     interest                  on       any        monies
             received                by     it pursuant                  to any            of the           provisions                   of the           Indenture                   or the               Notes.



                               (h)                The         Agent            shall         be         obligated             to perform                       such          duties              and         only           such            duties
             as are        in the            Indenture                 and       the        Notes            specifically                  set forth,                 and         no        implied                  duties               or
             obligation                   shall      be read              into        the     Indenture                  or the           Notes            against                the       Agent.                  The           Agent               shall
            not      be under                any        obligation                   to take             any       action            under           the        Indenture                   which                may            tend           to
             involve            it in        any      expense                 or liability,                  the     payment                   of which                   within            a reasonable                             time           is

            not,       in its         opinion,             assured               to it.        The           Agent            shall        have            no        obligation                       to expend                    its      own
             funds        or otherwise                      incur          any         financial                 liability           in the              performance                        of         its     obligations
            hereunder                     or under            the        Indenture.                     Notwithstanding                              anything                   contained                    herein               to the

             contrary,               the      obligations                  of the            Agents              under          this          Agent             Appointment                             Letter              are           several
             and      not,       and         shall        under           no         circumstances                       be deemed                       to be, joint.



                               (i)                The         Agent            may          at any           time         resign              by      giving               written              notice              of      its
            resignation                    to the       Issuer            and         the      Trustee               and       specifying                      the        date        on which                      its     resignation
             shall      become                  effective;               provided                  that      such          date          shall        be at least                  60       days               after        the           date        on
            which            such          notice          is given              unless             the      Issuer           agrees                to accept               shorter                   notice.             Upon

            receiving                 such         notice           of resignation,                         if required                  by        the     Indenture                    the           Issuer           shall              promptly
             appoint    a successor                           [paying                agent,             authenticating                        agent,            registrar               and            transfer                 agent]              (the
                             Agent"
             "Successor      Agent")                            by        written             instrument                     substantially                      in the            form            hereof               in triplicate

             signed          on behalf                of the             Issuer,            one         copy        of which                  shall        be delivered                           to the            resigning
             Agent,            one         copy       to the             Successor                  Agent            and       one         copy           to the            Trustee.                     Upon             the
             effectiveness                      of the        appointment                          of      a successor                   paying            agent,               the        Agent               shall         have              no
             further           obligations                  under             this     letter            or the          Indenture.


                               Such          resignation                   shall           become                effective               upon            the        earlier           of        (i)     the      effective                     date            of
             such       resignation                   and       (ii)       the        acceptance                    of    appointment                          by         the     Successor                      Agent,                   as
            provided                 below.           The       Issuer               may,          at any           time        and           for     any           reason,             remove                  the         Agent               and
             appoint            a successor                   paying              agent,            by      written             instrument                      in triplicate                         signed             on behalf                    of
             the     Issuer,              one      copy        of which                    shall         be delivered                    to the           Agent                 being           removed,                     one           copy            to
             the     Successor                    Agent         and           one      copy             to the        Trustee.                Any          removal                 of the               Agent               and           any
             appointment                     of     a Successor                      Agent              shall       become                effective                  upon          acceptance                          of
             appointment                     by      the      Successor                    Agent             as provided                    below.              Upon              its resignation                               or removal,
             the     Agent             shall       be      entitled              to the         payment                  by        the     Issuer              of     its       compensation                              for       the
             services            rendered               hereunder                     and      to the            reimbursement                             of       all                                 incurred                  out-of-
                                                                                                                                                                            properly
            pocket             expenses               in connection                         with           the     services               rendered                  by       it hereunder.


                               The         Issuer          shall         remove               the          Agent          and        appoint               a Successor                          Agent               if the           Agent               (i)
             shall      become                  incapable                of      acting,            (ii)     shall         be adjudged                         bankrupt                 or insolvent,                             (iii)        shall
             commence                      a voluntary                   case        or other               proceeding                    seeking               liquidation,                          reorganization                             or
             other       relief            with      respect              to it or its                  debts       under            any           bankruptcy,                     insolvency                          or other
             similar           law         now       or hereafter                     in     effect          or seeking                   the        appointment                           of     a trustee,                    receiver,
             liquidator,                  custodian             or other               similar              official            of       it or any              substantial                       part         of      its property,

             (iv)      shall         consent            to,     or shall              have          had          entered             against              it a court               order                for,        any         such           relief
             or to the               appointment                    of     or taking                possession                     by     any         such           official              in         any       involuntary                         case




                                                                                                                             F-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                 Desc
                                                                           Main Document    Page 267 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             or other           proceedings                         commenced                        against           it,    (v)        shall      make           a general                assignment                   for      the
            benefit           of     creditors                  or (vi)         shall         fail        generally                to pay           its    debts          as they           become                due.



                              Any           Successor                  Agent            appointed                 as provided                      herein          shall           execute              and      deliver          to its
            predecessor                     and         to the         Issuer          and          the     Trustee                an instrument                    accepting                such             appointment
             (which           may           be in the                form       of      an acceptance                          signature                  to the         letter       of the            Issuer      appointing
             such       Successor                  Agent)               and        thereupon                    such         Successor                 Agent,             without            any          further         act,
             deed       or conveyance,                              shall      become                 vested            with         all     the      rights,            powers,            duties            and
             obligations                of     its predecessor                          hereunder,                  with            like      effect         as if originally                       named           as Agent
             and      such          predecessor                       shall     pay           over         to    such         successor                   agent          all    monies            or other           property
             at the        time        held            by     it hereunder.



                              (j)                 Notwithstanding                                 anything             contained                   herein         to the             contrary,             each      of the
             Issuer         and       the      Note                Guarantors                 hereby             irrevocably                     agrees          that          any     and        all     of the         rights
             and      obligations                      of    any       Agent            and,         to the        extent                applicable,               the         obligations                of the         Issuer
             and      the     Note           Guarantors                       toward              any      Agent             set forth              in the        Indenture                 shall         be deemed                  to
            have        been          included                     in this      letter.



                              (k)                 Each             Agent         shall            at all        times         be a responsible                           financial            institution                 which            is
             authorized                by     law            to exercise                its       respective                 powers              and       duties              hereunder                and      under         the
             Indenture               and      the            Notes.



                              (1)                 If        an Event            of   Default                occurs             and         is continuing,                       the    Trustee             shall     be
             entitled          to require                    all     Agents          to,          and      each         Agent              shall      be required                     to,   act         solely      in

             accordance                 with            the         Trustee's             directions.



                              (m)                 Each             Agent         shall            comply           with            all     applicable               withholding,                        information

             reporting               and      backup                 withholding                     tax        requirements                       under          the      U.S.         Internal              Revenue
             Code        of         1986,         as amended,                       and       the         Treasury             regulations                   issued               thereunder                  in respect           of

             any      payment                on,            or in respect               of,        a Note          or under                 the      Note          Guarantee                 (including                  the
             collection               of IRS                Form        W-8          ECI,            IRS        Form           W-8          BEN            and      IRS           Form       W-9,             as the       case

             may        be,     and         the        filing         of      IRS       Form              1099      and            IRS       Form           1096).



                              (n)                 Any           notice          or communication                                   to the          Agent          will         be deemed                  given          when
             sent     by      facsimile                     transmission,                  with            transmission                     confirmed.                     Any         notice            to the      Agent
             will     be      effective                 only         upon        receipt.                 The      notice                or communication                              should            be      addressed                to
             the    Agent             at:


                              Deutsche                      Bank        Trust        Company                     Americas
                              Trust          and            Agency             Services
                                                                        27'
                              60 Wall                  Street,          27         Floor

                              MS        NYC60-2710
                              New           York,             New           York          10005
                              Fax:           732-578-4635
                              Attn:           Corporates                      Team            -                    LLC
                                                                                                   Rolta,




                                                                                                                             F-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                             Main Document    Page 268 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                            With       a copy         to:


                            Deutsche             Bank       National                Trust       Company
                            Trust       and        Agency             Services
                            100      Plaza         One,     Mailstop                JCY03-0699

                            Jersey       City,       New         Jersey          07311
                            Fax:       732-578-4635
                            Attn:       Corporates                Team          -                   LLC
                                                                                      Rolta,




                            Any       notice        to the        Issuer         or the         Trustee          shall     be given             as set forth          in the         Indenture.



                            (o)              Any     corporation                 into       which         the    Agent           may       be merged             or converted                or any
             corporation              with      which           the     Agent          may       be consolidated                       or any      corporation             resulting           from

             any     merger,          conversion                or consolidation                    to which             the     Agent          shall     be a party            or any
             corporation              succeeding                to the      business             of the         Agent          shall     be the         successor          to    such     Agent
            hereunder               (provided            that     such      corporation               shall         be    qualified             as aforesaid)             without        the
             execution             or filing        of    any         document              or any        further         act     on the        part     of    any    of the         parties
            hereto.



                            (p)              Any     amendment,                      supplement             or waiver              under         Sections          9.01      and      9.02      of
             the     Indenture          that       adversely             affects         the     Agent          shall      not     affect        the     Agent's          rights,       powers,
             obligations,             duties        or immunities,                    unless        the    Agent           has         consented          thereto.



                            (q)              The     Issuer           and   the       Note       Guarantors                agree         that    the     provisions             of   Section

             7.01(e),        Section           7.02(d),          Section             7.02(e),        Section             7.05     and       Section           13.07   of the          Indenture
             shall      apply        hereto,        mutatis            mutandis.


                                                                                    [Signature            Page       Follows]




                                                                                                          F-5
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                 Main Document    Page 269 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                            RECEIVED NYSCEF: 06/12/2018




                        The    agreement      set forth       in this   letter    shall    be construed            in accordance   with   and
             governed     by    the   laws   of the   State     of New       York.


                                                                                   ROLTA,            LLC



                                                                                   By:

                                                                                            Name:
                                                                                            Title:




                                                                                   ROLTA             INDIA     LIMITED
                                                                                   As     Parent       Guarantor




                                                                                   By:

                                                                                            Name:
                                                                                            Title:




                                                                                   [SUBSIDIARY                 GUARANTOR]
                                                                                   As     Subsidiary         Guarantor




                                                                                   By:

                                                                                            Name:
                                                                                            Title:




                                                                                 F-6
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                Desc
                                                Main Document    Page 270 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                        RECEIVED NYSCEF: 06/12/2018




             Agreed      and      accepted:


              DEUTSCHE               BANK         TRUST       COMPANY
              AMERICAS,               as Paying       and    Transfer     Agent
              and     Registrar


              By:       Deutsche        Bank      National     Trust

                        Company




              By:

                       Name:
                       Title:




              By:

                       Name:
                       Title:




             Acknowledged:


              DB      TRUSTEES            (HONG          KONG)
              LIMITED,            as Trustee       and   Security       Agent




              By:

                       Name:
                       Title:




              By:

                       Name:
                       Title:




                                                                                  F-7
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                                     Main Document    Page 271 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                    EXHIBIT                     G

                                                            FORM           OF CERTIFICATE                             TO BE DELIVERED
                                                                    IN     CONNECTION                        WITH             TRANSFERS
                                                                          PURSUANT                    TO REGULATION                               S


                                                                                                        [Date]


             Deutsche               Bank            Trust     Company                Americas,
                  as Registrar                  and     Paying           and      Transfer         Agent


             Rolta,       LLC,
                  as Issuer


             and


             The      Note          Guarantors                (as      defined        below)


             Re:              Rolta,            LLC
                                                                                                             "Notes"
                              10.75%                Senior       Notes         Due       2018        (the    "Notes")


             Dear       Sirs:


                         Reference     is hereby      made   to the Indenture,      dated    as of                                                    May       16,       2013      (the
             "Indenture"                                                                                                                                                               "Issuer"
             "Indenture"),         among     , Rolta,   LLC,    a Delaware     limited    liability                                                     company              (the      "Issuer"),
             Rolta    India   Limited,     a company      organized      under    the laws      of the Republic        of                                                           India           (the
                           Guarantor"
             "Parent       Guarantor"),       the Subsidiary       Guarantors       listed   in Schedule       I thereto                                                             (the
                                Guarantors"
             "Subsidiary                          and   together     with    the  Parent     Guarantor      the   "Note
             Guarantors"                                                                                     "Trustee"
             Guarantors"),          DB Trustees      (Hong     Kong)     Limited,       as Trustee     (the "Trustee")                                                                    and

             Security              Agent,           and      Deutsche             Bank       Trust       Company                Americas,              as Paying            and      Transfer
            Agent         and        Registrar.                Capitalized               terms       used      but      not     defined          herein         shall       have         the
             meanings               given           to them          in the       Indenture.


                              This         letter      relates         to US$                                              principal           amount           of Notes            which            are
             evidenced               by       one      or more           Restricted            Global          Notes          (CUSIP           No.      775793            AA0;           ISIN        No.

            US775793AA06;                              Common               Code         093317220)               and       held        with     the     Depositary               in the           name
                                                                                         "Transferor"
             of     [insert         name          of transferor]               (the      "Transferor").                     The        Transferor              has    requested                a
             transfer          of        such       beneficial           interest         in the      Notes          to a Person               who      will     take       delivery               thereof
             in the       form           of     an equal          principal           amount          of Notes             evidenced             by     one      or more            Regulation                  S
             Global           Notes           (CUSIP             No.     U77587            AA8;         ISIN         No.      USU77587AA83;                           Common               Code
             093317238).


                              In    connection                with        such       request         and     in respect            of     such       Notes,          we    hereby           certify
             that     such          sale      has      been       effected           pursuant          to and         in    accordance               with       either       Rule          903        or
             Rule       904         of     Regulation               S or Rule            144     under         the     United           States        Securities           Act      of      1933,          as
             amended                (the        "Securities              Act"),       and       accordingly                we     hereby         further         certify         that:



                              (1)                if the      transfer          has    been       effected            pursuant           to Rule         903      or Rule           904:




                                                                                                            G-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                         Desc
                                                                       Main Document    Page 272 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                             (A)        the      offer      of the          Notes          was     not      made         to a Person                in the
                                                        United           States;


                                             (B)        either:



                                                        (i)              at the       time         the     buy      order         was       originated,              the
                                                                         transferee               was      outside          the     United            States        or we          and

                                                                         any     Person             acting         on     our      behalf        reasonably                believed
                                                                         that     the       transferee             was      outside            the    United             States,         or



                                                        (ii)             the     transaction                was         executed         in,     on     or through                 the
                                                                         facilities           of    a designated                  offshore            securities           market
                                                                         and     neither            we      nor     any      Person            acting          on    our     behalf
                                                                         knows             that    the      transaction              was       pre-arranged                 with          a
                                                                         buyer         in the        United             States;


                                             (C)        no      directed          selling           efforts        have         been        made        in     contravention
                                                        of the         requirements                  of     Rule         903(b)         or 904(b)              of   Regulation

                                                        S, as applicable;                     and



                                             (D)        the      transaction                is not        part     of    a plan         or scheme               to evade            the
                                                        registration              requirements                    of the          Securities            Act;        or



                       (2)        if the   transfer    has      been       effected           pursuant             to Rule           144,       the     Securities            have
             been   transferred     in a transaction           permitted              by     Rule         144.


                                                               [Signature             Page         Follows]




                                                                                        2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                       Desc
                                                   Main Document    Page 273 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                RECEIVED NYSCEF: 06/12/2018




             You,      the    Issuer   and      the   Note     Guarantors           are    entitled           to rely     upon      this     letter     and    are

             irrevocably          authorized          to produce         this   letter    or a copy             hereof         to any      interested         party   in

             any    administrative             or legal      proceedings          or official           inquiry         with     respect       to the     matters
             covered         hereby.    Terms         used     in this     certificate        have       the      meanings          set forth         in Regulation
             S.



                                                                                          Very        truly     yours,
                                                                                          [Name          of    Transferor]




                                                                                           By:

                                                                                                       Authorized               Signature




                                                                                          3



          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                   Desc
                                                        Main Document    Page 274 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                              EXHIBIT                        H

                                                          FORM                OF CERTIFICATE                                  TO BE DELIVERED
                                                          IN     CONNECTION                             WITH             TRANSFERS                          TO QIBs


                                                                                                              [Date]


             Deutsche              Bank          Trust          Company                 Americas,
                as Registrar               and         Paying           and        Transfer             Agent


             Rolta,       LLC,
                as Issuer


             and


             The      Note         Guarantors                   (as    defined             below)

                                                                                     "Issuer"
                             Re:               Rolta,           LLC         (the     "Issuer")
                                                                                                                                          "Notes"
                                               10.75%                Senior        Notes             Due      2018         (the           "Notes")


                             Dear       Sirs:


                             Reference                 is hereby              made          to the Indenture                        (as         amended,           modified             or
                                                                                                "Indenture"
             supplemented                  from           time         to time,            the "Indenture")                           dated    as of May    16,                    2013        among
                                                                                                                                           "Issuer"
             Rolta,       LLC,          a Delaware                    limited            liability          company                 (the   "Issuer"),   Rolta                       India   Limited,                    a
                                                                                                                                                                                       Guarantor"
             company               organized               under         the       laws        of the         Republic                of        India   (the "Parent                   Guarantor"),
                                                                                                                                                     Guarantors"
             the     entities         listed         on        Schedule            I thereto    (the                  "Subsidiary                                                  and       together            with
                                                                                     Guarantors"
             the     Parent       Guarantor                    the     "Note         Guarantors"),                            DB      Trustees             (Hong           Kong)         Limited,                as
                                    "Trustee"
             Trustee          (the "Trustee")                         and        Security            Agent,             and     Deutsche                Bank        Trust         Company
             Americas,                as Paying                and     Transfer              Agent           and        Registrar.                Capitalized               terms        used        but     not
             defined          herein           shall       have         the      meanings                  given        to them              in the       Indenture.


                             This       letter         relates         to US$                                           million             principal          amount             of Notes            which
             are     evidenced             by        one        or more            Regulation                 S Global               Notes           (CUSIP           No.         U77587            AA8;
             ISIN      No.         USU77587AA83;                                 Common               Code            093317238)                   and     held       with        the    Depositary
             through       [Euroclear]     [Clearstream]                                       in the        name         of       [insert         name        of transferor]                 (the
             "Transferor"
             "Transferor").            The Transferor                                    has     requested               that        a transfer    of such                   beneficial              interest               in
                                                                                                                                              "Transferee"
             the     Notes         to a Person                  who      will       take        delivery               thereof         (the "Transferee")                            in the       form           of     an
             equal      principal              amount                of Notes             evidenced                by     one        or more             Restricted            Global          Notes
             (CUSIP             No.     775793                 AA0;         ISIN         No.         US775793AA06;                               Common             Code          093317220).


                                                                                                       [Check            One]


                                               In    connection                  with        such       request            and        in respect            of     such       Notes,          the
                                               Transferee                does        hereby            certify           that       (i)     it is a "qualified                    institutional
                                               buyer"                                                                                                                                 ("
                                                                 ("QIB")                as defined               in     and      pursuant               to Rule            144A       ("Rule           144A")
                                            under              the     Securities              Act,         purchasing                    the    Notes       for     its    own         account            (or        for
                                               the     account              of     one      or more            QIBs            over         which         account           it exercises              sole




                                                                                                                 H-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                      Desc
                                                                      Main Document    Page 275 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                    investment             discretion)          and      (ii)        the     transfer          was        made       in    a transaction

                                    meeting         the     requirements               of     Rule          144A.


                                    The     Transferor            did    not     purchase                  such        Notes       as part        of the      initial
                                    distribution           thereof       and      the       transfer              is being         effected          pursuant            to and         in
                                    accordance             with      an applicable                   exemption                 from       the    registration
                                    requirements              of the     Securities                Act       and        the    Transferor             has     delivered              to the

                                    Trustee,        the     Paying       and      Transfer                 Agent          or the       Registrar            such        additional
                                    evidence         the     Issuer,      the     Note          Guarantor,                 the     Trustee,          the    Paying             and
                                    Transfer        Agent         or the       Registrar              may          require         as to compliance                     with         such
                                    available        exemption.


                        You,     the    Issuer      and     the   Note         Guarantors                  are      entitled          to rely       upon      this       letter       and
             are   irrevocably         authorized          to produce           this        letter         or a copy             hereof         to any      interested               party    in

             any   administrative           or legal        proceeding            or official                inquiry           with       respect         to the        matters
             covered      hereby.




                                                                                              Very          truly        yours,
                                                                                                [Name             of    Transferee              or Transferor]


                                                                                                [Name             of    DTC        participant             holding          such
                                                                                              position                 on behalf          of beneficial              owner]


                                                                                                 By:

                                                                                                              Authorized                  Signature




                                                                                             H-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                         Desc
                                                     Main Document    Page 276 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                    EXHIBIT   I




                                                    SUPPLEMENTAL                         INDENTURE


                                                      dated      as of                                ,


                                                                            among


                                                                   ROLTA,               LLC
                                                                     as the      Issuer


                                                                               and


                                                        ROLTA          INDIA             LIMITED
                                                          as the     Parent            Guarantor


                                                                               and


                                              The     entities     listed      on      Schedule              I hereto

                                                      as the     Subsidiary              Guarantors


                                                                               and


                                         DB    TRUSTEES               (HONG              KONG)               LIMITED
                                                     as Trustee          and         Security             Agent




                                                                               and


                                  DEUTSCHE             BANK         TRUST              COMPANY                       AMERICAS
                                         as Paying         and     Transfer            Agent       and            Registrar




                                                     10.75%        Senior        Notes          Due         2018




                                                                               I-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                Desc
                                              Main Document    Page 277 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                 Indenture"

                                               of,,
                             THIS         SUPPLEMENTAL                                        INDENTURE                        (this       "Supplemental                                                       ),
             entered         into        as                                                        among,                  Rolta,         LLC,          a Delaware                  limited           liability
                                              "Issuer"
             company              (the                             ), Rolta            India   Limited,                    a company                 organized               under          the       laws          of the
                                                                                        Guarantor"
            Republic              of India            (the      "Parent                                               ), the        Subsidiary                 Guarantors               listed         on
                                                                                                 Guarantors"
             Schedule             I hereto    (the              "Subsidiary                                                         and      together            with         the     Parent           Guarantor
                                   Guarantors"
            the      "Note                                          ) and         [insert         each          new         Guarantor                executing                this     Supplemental
                                                                                                                                                   "Undersigned"
            Indenture             and         itsjurisdiction                     of incorporation]                           (each   an                                               ) and          DB
                                                                                                                            "Trustee"
             Trustees          (Hong             Kong)             Limited,             as trustee              (the                                ) and        security            agent,           and
            Deutsche              Bank          Trust         Company                   Americas,                as paying                and       transfer           agent         and       registrar.
             Capitalized             terms            used         but      not        defined         herein              shall      have         the      meanings                given         to them                in
            the      Indenture             (as       defined             below).


                                                                                                       RECITALS


                             WHEREAS,                        the     Issuer,            the     Note        Guarantors                 party            thereto,         the        Trustee           and         certain
             other      parties          thereto            entered            into       the     Indenture,                 dated         as of May               16,       2013        (as      amended                     or
                                                                                                  "Indenture"
             supplemented                     to the         date hereof,                 the                                      ), relating              to the      Issuer's              10.75'/o              Senior
                                                              "Notes"
            Notes        Due        2018             (the               ).


                             WHEREAS,                        pursuant             to     Sections              11.09          and      11.10            of the       Indenture                each        new

             Subsidiary             Guarantor                  (other          than       Persons               designated                as a Non-Guarantor                             Subsidiary)                       is
            required          to enter               into     a supplemental                       indenture                 which           supplemental                     indenture               may           be
             entered         into        without             the     consent             of the        Holders               pursuant              to    Section             9.01(a)(viii).


                             WHEREAS,                        as a condition                     to the         Trustee             entering             into     the     Indenture                and        the
            purchase           of the           Notes          by        the     Holders,            the       Parent           Guarantor                 agreed         pursuant              to the
             Indenture            to cause              any        future         Restricted                Subsidiaries                   (other         than       Persons            designated                     as a
            Non-Guarantor                        Subsidiary)                   to provide              Subsidiary                   Guarantees.


                                                                                                  AGREEMENT


                             NOW,             THEREFORE,                           in    consideration                       of the        premises              and     mutual               covenants
            herein       contained                   and      intending                to be legally                  bound,           the        parties        to this         Supplemental
             Indenture            hereby              agree        as follows:


                             Section            1.     Capitalized                 terms          used          herein          and       not       otherwise                defined          herein            are
            used       as defined                in the        Indenture.


                             Section            2.     Each         Undersigned,                     by        its    execution               of this          Supplemental                    Indenture,
             agrees       to be          a Subsidiary                    Guarantor               under           the        Indenture              and      to be bound                 by      all     the         terms
             of the      Indenture               applicable                 to     Subsidiary                  Guarantors,                 including,              but        not     limited            to,        Article
             11 thereof.              To       evidence              its       Guarantee               set forth              in this        Indenture,                the     Subsidiary
             Guarantor              hereby             agrees         that        a notation              of     such         Guarantee,                  substantially                in the          form           of
             Exhibit         M,      shall        be endorsed                     by     an authorized                      officer          of    such        Subsidiary               Guarantor                    on
             each      Note         authenticated                    and         delivered             by      the         Trustee         prior         to (and         continuing                   to be

             outstanding),                on         or after        the       date       thereof.




                                                                                                                     I-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                     Main Document    Page 278 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                             Section           3.         This             Supplemental                  Indenture             shall        be governed                   by    and         construed           in
             accordance                 with        the         laws          of the        State       of New             York        without              giving        effect          to applicable
            principles             of     conflicts                   of    law       to the       extent          that      the     application                of the         law    of      another
            jurisdiction                would             be required                     thereby.


                             Section           4.         This             Supplemental                  Indenture             may         be       signed            in various            counterparts
            which           together           will         constitute                  one       and      the     same        instrument.


                             Section           5.         This             Supplemental                  Indenture             is an amendment                           supplemental                   to the
             Indenture             and      the       Indenture                     and     this      Supplemental                    Indenture                will      henceforth                be read
             together.


                             Section           6.         The          recitals           contained              herein        shall        be taken             as the        statements                of the

             Issuer,         the   Note          Guarantors                         and     the     Undersigned,                    and       the       Trustee          assumes             no

             responsibility                for        their           correctness.                   The      Trustee          makes              no     representations                    as to the

             validity         or sufficiency                          of this          Supplemental                  Indenture.


                             Section           7.         Notwithstanding                            anything              contained              herein,         nothing            in this
             Supplemental                   Indenture                       shall      relieve          the      Issuer,       the        Note         Guarantors              or the         Trustee         of     any
             of their         obligations                  under              the      Indenture,             as amended                   and       supplemented                    by     this
             Supplemental                   Indenture,                       and      the     Notes.           The         Trustee          shall        not     be responsible                    and      shall

             have       no    liability             for         the        validity         or efficiency                  of this         Supplemental                   Indenture.                The      Issuer

             and      the    Note         Guarantors                         acknowledge                   and      agree          that     the        indemnification                    and       other

            provisions              of     Section                7.06          of the        Indenture              shall         apply         to this        Supplemental                   Indenture             and
             the      transactions               contemplated                           therein         as if      set forth           herein.


                             Section           8.         All         of the          provisions              of the        Indenture               shall       remain          in   full       force       and
             effect         as set forth              therein.


                                                                                            [Signature              Page           Follows]




                                                                                                                     I-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                          Desc
                                                                            Main Document    Page 279 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                         RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS       WHEREOF,        the   parties         hereto      have      caused    this   Supplemental
             Indenture        to be duly   executed   as of the   date       first   above        written.


                                                                              ROLTA,            LLC



                                                                              By:

                                                                                       Name:
                                                                                       Title:


                                                                              ROLTA             INDIA        LIMITED
                                                                              As     Parent       Guarantor




                                                                              By:

                                                                                       Name:
                                                                                       Title:


                                                                              [SUBSIDIARY                    GUARANTOR]
                                                                              As     Subsidiary          Guarantor




                                                                              By:

                                                                                       Name:
                                                                                       Title:


                                                                              [NEW         GUARANTOR]
                                                                              As     Subsidiary          Guarantor




                                                                              By:

                                                                                       Name:
                                                                                       Title:




                                                                            I-4
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                              Desc
                                                Main Document    Page 280 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                             Very   Truly       Yours,


                                                              DB    TRUSTEES              (HONG         KONG)
                                                              LIMITED,           as Trustee       and   Security        Agent




                                                              By:

                                                                     Name:
                                                                     Title:




                                                              By:

                                                                     Name:
                                                                     Title:




                                                              DEUTSCHE              BANK         TRUST        COMPANY
                                                              AMERICAS,              as Paying       and     Transfer     Agent
                                                              and   Registrar


                                                              By:     Deutsche           Bank    National      Trust

                                                                      Company




                                                              By:

                                                                     Name:
                                                                     Title:




                                                              By:

                                                                     Name:
                                                                     Title:




                                                            I-5
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                    Desc
                                              Main Document    Page 281 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                           RECEIVED NYSCEF: 06/12/2018




                                                                                              SCHEDULE    I
                                                                                             TO EXHIBIT   I

                                                                               GUARANTORS4
                                             LIST       OF SUBSIDIARY          GUARANTORS


                       1.        Rolta    International,       Inc.


                       2.        Rolta    U.K.      Limited


                       3.        Rolta    Middle       East   FZ-LLC




                      4
                          To be updated   as of the date of any Supplemental    Indenture.




                                                                        I-6
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08         Desc
                                                 Main Document    Page 282 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                  EXHIBIT                  J


                                                            FORM                 OF COMPLIANCE                                CERTIFICATE



                                                                                                          [Date]


                            This      Compliance                   Certificate                is delivered                pursuant              to     Section              6.08         of the

             Indenture,             dated     as of         May          16,      2013,         as amended,                  supplemented                          or modified                    from        time        to
                                  "Indenture"
             time     (the        "Indenture"),                  among             Rolta,          LLC,        a Delaware                     limited             liability             company              (the
             "Issuer"
             "Issuer"),            Rolta   India   Limited,                        a company                 organized                 under          the     laws            of the          Republic              of
                                               Guarantor"
             India      (the       "Parent     Guarantor"),                             the     entities           listed         on    Schedule                  I thereto              (the
                                       Guarantors"
             "Subsidiary                                    and,                   together            with         the     Parent            Guarantor,                   the "Note
             Guarantors"                                                                                                                                                      "Trustee"
             Guarantors")                    and     DB         Trustees            (Hong            Kong)          Limited,              as trustee                (the      "Trustee")                     and

             security          agent,        and        Deutsche              Bank         Trust       Company                    Americas,                 as paying                  and      transfer
             agent      and       registrar.              Terms          defined             in the       Indenture               are     used            herein         as therein                  defined.


                            Each          of the        undersigned                hereby            certifies            to the        Trustee              as follows:


                             1.             I am the            duly       elected,            qualified             and      acting            [title]        or      [title],          as the           case     may
             be,     of the       Issuer.


                            2.              I have         reviewed               and        am familiar               with         the       contents               of this            Compliance
             Certificate.


                            3.              I have         reviewed               the     terms         of the         Indenture                and         the      Security                 Documents
             and     have         made       or caused             to be made                  under         my       supervision,                    a review                in reasonable                      detail
             of the      Collateral               and     the     condition               of the        Collateral.                 Such         review              did       not       disclose            the
             existence            during          or at the         end          of the       annual          period          covered                by     this       Compliance

             Certificate,            and       I have       no      knowledge                   of the        existence                as of the             date        of this              Compliance

             Certificate,            of     any      condition             or event             which         would           impair             the       perfected                   security           interest
             created         by     the     Indenture             and       the      Security           Documents                      with       at least            the      priority              of     such

             security          interest        on the           Original           Issue        Date[,           except           as set forth                below].


                            4.              Based          upon         the       advice        of     counsel,             all     action           has      been            taken           with        respect         to
             the     recording,             registering,               filing,       re-recording,                   registering                and         refiling              of    all     supplemental

             indentures,             financing             statements,                continuation                   statements                 or other              instruments                    of     further
             assurance             as may          be necessary                   to maintain                the     Liens          granted               pursuant                to the        Security
             Documents               to the        extent         required              by    the     Security              Documents,                      if any            [and,       if necessary,

             reciting        the     details         of    such         action].


                            5.               Since        the     Original              Issue        Date:



                                            (a)                 none       of the         Issuer        nor        any      Note          Guarantor                  has       changed                its
                          jurisdiction               of    organization,                   name,          identity          or corporate                     structure                 to such            an extent
                          that      any      financing             statement                 or other         Security                 Document                filed          by       or on behalf                  of
                          the      Security             Agent       would            become             misleading;




                                                                                                             J-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                        Desc
                                                                  Main Document    Page 283 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                             (b)                the        Issuer           has     performed                  any       re-filing,             re-recording                  or
                          continuation                   of     documentation                        with         respect          to the            Collateral             as necessary                   to
                          maintain             such           security              interest         in the          Collateral               in favor           of the         Security             Agent         on
                          behalf         of the          Holders               of Notes,


                          except,            in each           case,          (i)     any      of the        foregoing                 that     has       been         previously                  disclosed         to
                          the     Security            Agent              in    accordance                   with         the    Indenture                and         any      relevant             Security
                          Document                  and        in respect                 of which             the       Issuer        and      each          Note         Guarantor                have
                          delivered                to the       Security                  Agent       all      required            documents                    and        other      filings          required
                          to maintain                the       perfection                  and      priority             of the        Security               Agent's           security            interest        in
                          the     Collateral               after         giving            effect      to      such         event,           in each           case        as required               by     the
                          Indenture                and        the    relevant               Security              Documents                   and      (ii)     any        of the        foregoing
                          described                in Attachment                          1 hereto          in respect               of which             the        Issuer         or the         Note
                          Guarantor                 is delivering                    to the         Security             Agent          herewith               all     required           statements               and
                          other        filings           required              to maintain                  the      perfection               and       priority            of the       Security
                          Agent's            security               interest              in the     Collateral                after         giving           effect       to     such        event,        in each

                          case,        as required                  by     the       Indenture              and       the      relevant               Security             Documents.


                            6.               That        a review                   has    been       conducted                   of the        activities             of the         Parent           Guarantor
             and the Restricted      Subsidiaries       and the Parent                                                     Guarantor's                 and       the       Restricted
             Subsidiaries'
             Subsidiaries     performance         under   the Indenture,                                                    in each            case       since         the        Original           Issue       Date,
             [and    that        the   Issuer            and        each        Restricted              Subsidiary                   have        been          since        the      Original             Issue
             Date     and        are    in    compliance                      with         of their         respective                 all    obligations                  under       the
             Indenture]/[if              there           has        been        a default            in the          fulfillment                of     any       obligation              under            the

             Indenture,            specifying                 each         such           default       and          the    nature            and      status          thereof.]


                                                                                          [Signature              Page         Follows]




                                                                                                                   J-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                    Desc
                                                                     Main Document    Page 284 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                       RECEIVED NYSCEF: 06/12/2018




                           IN   WITNESS       WHEREOF,               the   undersigned     has      executed   this   Compliance
             Certificate        as of the   date   first   written     above.


                                                                                  ROLTA           INDIA    LIMITED




                                                                                  By:

                                                                                         Name:
                                                                                         Title:




                                                                                J-3
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                                   Main Document    Page 285 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                        RECEIVED NYSCEF: 06/12/2018




                                                                                                                                EXHIBIT   K

                    TRUSTEE,        SECURITY            AGENT,             PAYING             AND          TRANSFER     AGENT     AND
                                                                     REGISTRAR




                                                         Trustee         and       Security        Agent


                                                 DB      Trustees          (Hong          Kong)         Limited
                                             Level      52,   International               Commerce             Centre
                                                                 1 Austin          Road       West

                                                              Kowloon,             Hong          Kong


                                             Paying       and      Transfer          Agent        and      Registrar


                                             Deutsche         Bank         Trust      Company              Americas
                                                         Trust       and     Agency           Services
                                                          60 Wall          Street,        27th     Floor
                                                                  MSNYC              60-2710
                                                        New      York,         New      York         10005
                                                           United        States        of America




                                                                               K-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                            Desc
                                              Main Document    Page 286 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                                   EXHIBIT                      L


                                                      FORM               OF NOTATION                                 OF PARENT                            GUARANTEE

                                                                                                                                                          Guarantor"
                             For      value           received,              the        undersigned                       (the         "Parent            Guarantor")                                hereby,             jointly
             and      severally,             Guarantees                    as principal                    obligor              to each             Holder                of      a Note             authenticated                       by
             the     Trustee           or the             Authenticating                       Agent           and         to the           Trustee             and             its     successors                     and      assigns
             the     due     and       punctual               payment                   of the        principal                  of,       premium,                  if    any,             and     interest              on,      and         all
             other       amounts             payable               under,              the     Notes           and        the          Indenture.                    The          obligations                    of the          Parent
             Guarantor              are      unconditional                        and         absolute              and,         without               limiting                 the         generality                 of the

             foregoing,              will       not        be released,                  discharged                      or otherwise                    affected                     by:     (1)     any         extension,
             renewal,           settlement,                  compromise,                        waiver             or release                  in respect                  of         any     obligation                     of the
             Issuer         under         the        Indenture              or any             Note,         by      operation                   of     law          or otherwise;                         (2)     any
             modification                   or amendment                          of    or supplement                          to the          Indenture                   or any              Note;             (3)     any
             change          in the         corporate                existence,                 structure                 or ownership                        of the             Issuer,            or any              insolvency,
            bankruptcy,                   reorganization                       or other              similar             proceeding                    affecting                      the    Issuer          or its           assets           or

             any      resulting             release           or discharge                      of    any      obligation                      of the         Issuer                  contained              in the
             Indenture             or any            Note;         (4)      the         existence              of        any         claim,           set off             or other                rights         which            the
             Parent         Guarantor                 may          have           at any        time         against                 the      Issuer,          the         Trustee                 or any          other

             Person,         whether                 in    connection                   with         the     Indenture                     or any        unrelated                      transactions;                     provided
             that     nothing             herein           prevents               the        assertion              of    any          such        claim             by         separate              suit        or

             compulsory                   counterclaim;                     (5)        any      invalidity,                    irregularity,                  or unenforceability                                      relating          to
             or against             the     Issuer           for     any          reason             of the         Indenture                  or any           Note;                 or (6)         any         other          act     or
             omission           to act           or delay             of     any         kind         by     the         Issuer,           the      Trustee                or any              other         Person               or any
             other       circumstance                       whatsoever                   which             might,              but      for      the     provisions                         of this         paragraph,
             constitute             a legal           or equitable                     discharge              of     or defense                    to the            Parent                 Guarantor's
             obligations               hereunder.


                             This         Parent            Guarantee                  will      not       be discharged                         with          respect                 to any          Note             except          by
            payment             in full          of the         principal                of,     premium,                      if any,          and      interest                 on the            Notes              and      all
             other       amounts             payable,                in respect                 of the         Parent                Guarantor,                 as otherwise                          contemplated                       in
             the     Indenture.                 In    case         of the          failure           of the          Issuer             punctually                   to pay                 any      such         principal              of,
            premium,               if any,            and      interest            on the            Notes           and         all       other        amounts                       payable,             the         Parent
             Guarantor              hereby                agrees       to cause                any         such          payment                 to be made                      punctually                  when               and      as
             the     same       shall        become                due       and         payable,              whether                  at the          stated             maturity,                 by      acceleration,
             call     for    redemption                     or otherwise,                      and     as if         such            payment              were             made              by      the     Issuer.


                             Subject            to certain               exceptions                   as set forth                     in the         Indenture,                       the     Parent             Guarantor

             hereby          further         agrees            that        all     payments                 of,      or in respect                      of,     principal                     of,     and         premium                (if

             any)      and      interest              on the         Notes              or under             a Note              Guarantee                    will         be made                  without

             withholding                  or deduction                     for,        or on         account              of,        any       present               or future                taxes,          duties,
             assessments                  or governmental                              charges             of whatever                     nature          imposed                      or levied                by      or within

             any      jurisdiction               in which                the       Issuer,            a Surviving                      Person           (as      defined                     in the        Indenture)                   or

             any      Note         Guarantor                 is organized                     or resident                 for        tax      purposes                    (or         any     political                subdivision
             or taxing          authority                  thereof          or therein)                    or any          jurisdiction                   through                     which           payment                 is made

             by     or behalf             of the           Issuer,         a Surviving                     Person               or a Note               Guarantor,                          or any         political
             subdivision               or taxing               authority                 thereof            or therein,                    unless         such             withholding                       or deduction                       is



                                                                                                                         L-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                      Main Document    Page 287 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




             required             by        law     or by         regulation                 or governmental                    policy         having          the     force       of     law.          In     the
             event         that        any        such        withholding                or deduction                   is so required,               the      Issuer,         a Surviving

             Person,          the       Parent            Guarantor               or the         Subsidiary                Guarantors,               as the       case       may         be,      will         pay
             such         Additional                Amounts                   as will        result        in receipt          by     the    holder          of this         Parent         Guarantee
             of    such       amounts                as would                 have       been         received          by     such      holder         had      no      such      withholding                           or
             deduction              been           required.



                             Notwithstanding                           the       foregoing,                as at the         Original          Issue        Date,        the    Parent
             Guarantor's                    potential             liability          under        the       Parent         Guarantee              is capped            at an amount                      equal            to
             200         percent            of the        total      initial         aggregate              principal     amount   of the Notes   being
                                                                                                                  Amount"
            US$400,000,000                              (the      "Parent               Guaranteed                Amount").      The Parent   Guaranteed                                           Amount
            will         be reduced                by     any        amounts             paid         by    the     Parent          Guarantor            under         the     Parent            Guarantee
             from         time         to time           up     to a maximum                     of 200           percent           of the      then      outstanding                   total      aggregate
                                                                                                                                                         Amount"
             Principal             Amount                of the        Notes            (the    "Maximum                      Guaranteed                 Amount").


                             The            obligations              of the          Parent           Guarantor              to the      holder         of this        Note       and           to the
             Trustee          pursuant               to this          Parent            Guarantee             and       the     Indenture            are       expressly           set forth                  in

            Article           10 of the              Indenture,                 and      reference            is hereby             made        to    such       Article         and        Indenture
             for     the     precise              terms        of the          Parent          Guarantee.


                             This           Parent         Guarantee                  shall     not        be valid          or obligatory               for     any     purpose                until         the
             certificate               of     authentication                    on the         Note         upon        which         this     Parent          Guarantee              is endorsed
             shall        have         been        executed              by      the     Trustee            under        the    Indenture             by       manual          signature                 of        one
             of    its     authorized                officers.


                             Capitalized                   terms         used          but     not     defined           herein         have      the       meanings            given            to them                 in

             the     Indenture.


             Date:




                                                                                                                     ROLTA               INDIA          LIMITED




                                                                                                                     By:

                                                                                                                                Name:
                                                                                                                                Title:




                                                                                                                  L-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                       Main Document    Page 288 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                                 EXHIBIT                    M

                                                      FORM               OF NOTATION                               OF SUBSIDIARY                                 GUARANTEE

                                                                                                                                                                                          Guarantors"
                           For            value          received,                 each       of the             undersigned                  (the        "Subsidiary                     Guarantors")
             hereby,          jointly                 and      severally,                Guarantees                    as principal                 obligor          to each              Holder                  of    a Note
             authenticated                       by     the        Trustee             or the        Authenticating                         Agent           and      to the         Trustee                     and      its
             successors                   and         assigns             the      due      and      punctual                payment                of the         principal              of,      premium,                     if any,
             and      interest              on,        and        all     other        amounts               payable               under,          the     Notes           and      the          Indenture.                    The
             obligations                   of     each         Subsidiary                   Guarantor                  are      unconditional                     and      absolute                and,            without

             limiting          the          generality                   of the        foregoing,                  will       not     be released,                  discharged                    or otherwise
             affected          by:          (1)        any        extension,                renewal,               settlement,                compromise,                      waiver              or release                  in
            respect           of     any          obligation                    of the       Issuer          under            the     Indenture                 or any         Note,             by        operation                of
             law      or otherwise;                         (2)     any         modification                     or amendment                       of     or supplement                         to the            Indenture
             or any        Note;                (3)     any        change            in the          corporate                existence,                 structure           or ownership                              of the

             Issuer,       or any                insolvency,                     bankruptcy,                     reorganization                     or other            similar           proceeding
             affecting             the          Issuer         or its           assets       or any              resulting            release             or discharge                  of       any         obligation                   of
             the     Issuer          contained                     in the          Indenture               or any            Note;          (4)     the     existence              of        any       claim,             set off
             or other          rights             which             the         Subsidiary                Guarantor                 may           have      at any         time           against                the     Issuer,
             the     Trustee               or any             other           Person,         whether                in connection                       with      the     Indenture                   or any

            unrelated               transactions;                        provided             that         nothing            herein              prevents           the     assertion                     of     any        such
             claim       by        separate                 suit        or compulsory                       counterclaim;                     (5)        any     invalidity,                 irregularity,                     or

            unenforceability                            relating               to or against                 the       Issuer         for         any     reason           of the         Indenture                      or any

            Note;        or (6)             any         other           act      or omission                 to act          or delay              of     any     kind       by      the         Issuer,               the
             Trustee          or any                  other        Person            or any          other          circumstance                        whatsoever                 which              might,             but        for

             the     provisions                   of this           paragraph,                constitute                   a legal          or equitable                 discharge                    of        or defense                 to
             such       Subsidiary                      Guarantor's                    obligations                  hereunder.


                           This             Subsidiary                     Guarantee                will         not      be discharged                     with         respect             to any               Note         except

            by     payment                  in full           of the            principal            of,     premium,                 if any,            and      interest          on the                 Notes          and        all
             other       amounts                  payable,                 in respect              of      any       Subsidiary                   Guarantor,               or as otherwise
             contemplated                        in the           Indenture.                 In    case           of the          failure          of the        Issuer        punctually                         to pay        any
             such       principal                 of,       premium,                 if any,         and          interest           on the             Notes       and      all     other             amounts

            payable,               each          of the            Subsidiary                Guarantors                    hereby            agrees             to cause           any        such               payment             to
            be made                punctually                     when           and     as the            same           shall      become               due      and       payable,                 whether                  at the
             stated       maturity,                    by     acceleration,                   call         for     redemption                     or otherwise,                 and          as if          such         payment
            were        made              by      the       Issuer.


                            Subject                   to certain                exceptions                 as set forth               in the            Indenture,             each          of the               Subsidiary
             Guarantors                    hereby             further             agrees          that      all     payments                 of,        or in respect               of,       principal                  of,    and
            premium                 (if     any)            and         interest         in respect                of this          Subsidiary                  Guarantee                 will         be made
            without           withholding                          or deduction                    for,      or on           account              of,     any     present           or future                     taxes,
             duties,       assessments                            or governmental                          charges            of whatever                    nature          imposed                  or levied                by         or
            within         any            jurisdiction                    in which            the        Issuer,           a Surviving                   Person          (as       defined                 in the

             Indenture)                   or the         applicable                  Subsidiary                   Guarantor                 is organized                 or resident                       for     tax
            purposes               (or          any      political               subdivision                 or taxing               authority              thereof            or therein)                       or any
            jurisdiction                   through                which            payment                is made             by     or behalf              of the         Issuer,            a Surviving



                                                                                                                          M-1
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                              Main Document    Page 289 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 11                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             Person        or a Note              Guarantor,            or any             political           subdivision                   or taxing            authority            thereof          or

             therein,       unless          such       withholding                  or deduction                    is required                by     law    or by          regulation            or
             governmental                  policy       having          the        force       of      law.        In    the      event        that       any      such       withholding                   or
             deduction             is so required,              each        Subsidiary                   Guarantor                severally               agrees         to pay        such
            Additional              Amounts             as will        result         in receipt               by       the     holder          of this          Subsidiary              Guarantee                of
             such       amounts            as would            have     been          received                by    such         holder             had     no    such       withholding                    or
             deduction             been         required.


                           The          obligations            of the     Subsidiary                    Guarantors                   to the         holder        of this        Note       and        to the
             Trustee        pursuant              to this      Subsidiary              Guarantee                    and        the      Indenture            are        expressly          set forth              in
            Article         11 of the             Indenture,          and       reference                is hereby               made          to    such        Article         and      Indenture
             for     the   precise          terms       of the        Subsidiary                Guarantee.


                           This         Subsidiary             Guarantee              shall         not       be valid             or obligatory                  for      any    purpose          until
             the     certificate           of    authentication                on the           Note          upon            which        this       Subsidiary              Guarantee                is
             endorsed          shall        have       been      executed              by      the       Trustee              or an Authenticating                           Agent        under             the
             Indenture             by    manual         signature             of     one       of      its    authorized                 officers.


                           Capitalized                terms      used         but     not       defined             herein            have        the     meanings               given      to them               in

             the     Indenture.


             Date:




                                                                                                               ROLTA                    INTERNATIONAL,                               INC.




                                                                                                               By:

                                                                                                                               Name:
                                                                                                                               Title:




                                                                                                               ROLTA                    U.K.        LIMITED




                                                                                                               By:

                                                                                                                               Name:
                                                                                                                               Title:




                                                                                                               ROLTA                    MIDDLE               EAST           FZ-LLC




                                                                                                               By:

                                                                                                                               Name:
                                                                                                                               Title:




                                                                                                             M-2
             (HK) 06562/183/INDENTURE/Raptor
                                           Indenturedocx

          Case 20-82282-CRJ11                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                Main Document    Page 290 of 739
                EXHIBIT D




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 291 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                                                                      Execution    Version




                                          ROLTA           AMERICAS                   LLC


                                                                 and


                                          ROLTA           INDIA          LIMITED
                                                  as Parent        Guarantor


                                                                 and


                        THE   ENTITIES          LISTED           ON SCHEDULE                 I    HERETO
                                              as Subsidiary            Guarantors


                                                                 and


                              CITICORP            INTERNATIONAL                         LIMITED
                                          as Trustee       and     Security         Agent


                                                                 and



                                  CITIBANK,            N.A.,     LONDON               BRANCH
                                          as Paying        and    Transfer       Agent


                                                                 and


                      CITIGROUP          GLOBAL           MARKETS                DEUTSCHLAND               AG
                                                         as Registrar




                                                          Indenture


                                              Dated     as of July         24,   2014




                                                8.875%         Senior        Notes


                                                          Due      2019




          Case 20-82282-CRJ11      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                          Desc
                                   Main Document    Page 292 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018



                                                                             TABLEOFCONTENTS



                                                                                                                                                                                                              PAGE




                                                                                                ARTICLE                    1
                                                 DEFINITIONS                      AND        INCORPORATION                             BY REFERENCE

                                              ~~
             Section    1.01.       Definitions.....................................................................................................1
             Section    1.02.       Rules         of    Construction..................................................................................30


                                                                                                ARTICLE                   2

                                          ISSUE,          EXECUTION,                      FORM           AND         REGISTRATION                          OF NOTES


             Section    2.01.       Authentication                       and       Delivery               of Notes               and       Note         Guarantees......................31
             Section    2.02.       Execution                  of Notes            and       Note          Guarantees                    ...................................................31
             Section    2.03.       Certificate                of Authentication.......................................................................32
             Section    2.04.       Form,          Denomination                          and       Date          of Notes;               Payments                ...................................32
             Section    2.05.       Registration,                   Transfer               and       Exchange                   .........................................................35
             Section    2.06.       Book-entry                  Provisions                for       Global            Notes.....................................................37
             Section    2.07.       Special            Transfer              Provisions........................................................................38
             Section    2.08.       Mutilated,                 Defaced,              Destroyed,                  Stolen             and       Lost        Notes            ..............................41
             Section    2.09.       Further            Issues            .............................................................................................41
             Section    2.10.       Cancellation                    of Notes;               Disposition                   Thereof              ...............................................42
             Section    2.11.       Open          Market             Purchases                  and        Cancellation                      of Notes...................................43
             Section    2.12.       CUSIP,             ISIN         or      Common                 Code          Numbers                 ...................................................43


                                                                                                ARTICLE                   3
                                                                                              REDEMPTION


             Section    3.01.       Redemption                   for       Taxation               Reasons              ..............................................................43
             Section    3.02.       Optional              Redemption                     ..................................................................................44
             Section    3.03.       Method             and        Effect          of Redemption...............................................................46


                                                                                                ARTICLE                   4
                                                                                                COVENANTS


             Section    4.01.       Payment               of Notes              ........................................................................................46
             Section    4.02.       Maintenance                     of Office               or Agency                 ...............................................................48
             Section    4.03.       Governmental                       Approvals                  and        Licenses;                 Compliance                    with         Law.................49
                                                                                                                                                                                          .................49
             Section    4.04.       Payment               of     Taxes          and        other          Claims              ...........................................................49
             Section    4.05.       Limitation                 on Indebtedness                         .........................................................................50
             Section    4.06.       Limitation                 on Restricted           Payments                 .............................................................54
                                                                     ~
             Section    4.07.       Limitation                 on Liens    .....................................................................................58
             Section    4.08.       Limitation          on Dividend                    and Other                 Payment                 Restrictions                          Affecting
                                                    ~ ~
                       Restricted            Subsidiaries...........................................................................................58




                                                                                                             .
                                                                                                             1



          Case 20-82282-CRJ11                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                     Desc
                                                            Main Document    Page 293 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018



                                                                                           Table             of     Contents

                                                                                                   (continued)
                                                                                                                                                                                                                   Page


             Section    4.09.    Limitation                 on Sales              and Issuances                       of Capital                Stock                in Restricted
                               T ~
                       Subsidiaries............................................................................................................60
             Section    4.10.         Limitation               on Issuances                       of      Guarantees                    by Restricted                   Subsidiaries............61
             Section    4.11.         Limitation               on Sale               and       Leaseback                    Transactions                     ........................................61
             Section    4.12.         Repurchase                  of Notes                Upon             a Change                of     Control........................................62
             Section    4.13.         Limitation               on Asset                Sales           ............................................................................62
             Section    4.14.         Limitation               on      Transactions                          with      Shareholders                      and       Affiliates             ....................64
             Section    4.15.         Limitation               on Business                     Activities                ................................................................66
             Section    4.16.          Use      of Proceeds                     ..........................................................................................66
             Section    4.17.         Maintenance                     of Insurance...........................................................................66
             Section    4.18.         Designation                   of Restricted                       and         Unrestricted                  Subsidiaries...........................66
                                              r
             Section    4.19.         Anti-Layering                       ..............................................................................................68
             Section    4.20.         Provision              of Financial                      Statements                   and       Reports..........................................68
             Section    4.21.         Additional               Amounts.....................................................................................71
             Section    4.22.         No      Payments               for         Consents                 ..........................................................................73
             Section    4.23.         Suspension                 of Certain                   Covenants                   ...............................................................74
             Section    4.24.         Limitation               on      the       Issuer           ..............................................................................75
                                      r                      r
             Section    4.25.         Currency              Indemnity                    ....................................................................................76
             Section    4.26.         Amendments                     to or Prepayments                                 of the        Intercompany                       Loans......................77
             Section    4.27.          Waiver           of Stay,             Extension                  or        Usury        Laws           ..................................................77
             Section    4.28.         Taxes         ...........................................................................................................78


                                                                                                 ARTICLE                      5

                                                     CONSOLIDATION,                              MERGER                   AND        SALE          OF ASSETS


             Section    5.01.         Consolidation,                       Merger              and           Sale       of Assets             ..................................................78


                                                                                                 ARTICLE                      6
                                                                                  DEFAULT                    AND        REMEDIES


             Section    6.01.         Events          of Default.........................................................................................80
             Section    6.02.
                        v.v~.         Acceleration
                                      ~CCeceratlOn                  ................................................................................................82
             Section    6.03.
                        v.v~.         Other
                                      utr'cer       Remedies          ...........................................................................................82
                                                    iiemeuleS...........................................................................................
             Section    6.04.          Waiver           of Past            Defaults               ..............................................................................82
             Section    6.05.         Control            by Majority                     ....................................................................................82
             Section    6.06.         Limitation               on Suits               ......................................................................................83
             Section    6.07.         Rights          of Holders                   to Receive                  Payment........................................................83
             Section    6.08.         Compliance                    Certificate                 ...............................................................................83
             Section    6.09.         Collection               Suit         by      Trustee             ...........................................................................84
             Section    6.10.         Trustee           May         File         Proofs            of Claim                 ..............................................................84
                                                    ~~
             Section    6.11.
                        u. i i.       cPriorities            .....................................................................................................84
             Section    6.12.         Restoration                 of Rights                and         Remedies                 ...........................................................85
             Section    6.13.          Undertaking                  for        Costs.................................................................................85
             Section    6.14.         Rights          and      Remedies                    Cumulative................................................................85


                                                                                                                  ..
                                                                                                                  11



          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                             Main Document    Page 294 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018



                                                                                           Table         of     Contents

                                                                                                 (continued)
                                                                                                                                                                                                                  Page


             Section    6.15.        Delay          or     Omission                  Not       Waiver...................................................................85


                                                                                                ARTICLE                     7
                                                                        THE          TRUSTEE               AND         THE        AGENTS


             Section    7.01.         General             .......................................................................................................86
             Section    7.02.        Certain             Rights           of    Trustee             and        Agents           .........................................................87
             Section    7.03.        Individual               Rights            of     Trustee........................................................................89
             Section    7.04.         Trustee's             Disclaimer...................................................................................89
             Section    7.05.        Notice          of Default                 .........................................................................................90
             Section    7.06.        Compensation                         and        Indemnity                 .....................................................................90
             Section    7.07.        No      Personal               Liability              of any          Director,                Officer,           Agent           or Employee                      of
                       the Trustee..............................................................................................................91
                                                    '
             Section    7.08.  Information                  Sharing....................................................................................91
             Section    7.09.         Taxes        ...........................................................................................................92
             Section    7.10.        Replacement                     of    Trustee...............................................................................92
             Section    7.11.        Successor      Trustee    by Consolidation,                          Merger,               Conversion               or                               Transfer.....93.....93
                                     AX
             Section    7.12.        Money     Held    in Trust    ...................................................................................93
                                     D     '
             Section    7.13.        Paying    Agent     in EU   ....................................................................................93
             Section    7.14.        Rights         of the          Trustee              and       the        Security            Agent           in other            roles           .......................93


                                                                                                ARTICLE                     8
                                DEFEASANCE                    AND         DISCHARGE                      AND         SATISFACTION                       AND           DISCHARGE


             Section    8.01.        Defeasance                   and          Discharge                of Indenture.....................................................93
             Section    8.02.        Covenant               Defeasance..................................................................................95
             Section    8.03.        Application                  of Trust             Money             ........................................................................95
             Section    8.04.        Repayment                   to Issuer....................................................................................96
             Section    8.05.
                        o.v~.        Reinstatement..............................................................................................96
                                     iietnStatement..............................................................................................
             Section    8.06.        Satisfaction                 and          Discharge                .........................................................................96


                                                                                                ARTICLE                     9

                                                         AMENDMENTS,                           SUPPLEMENTS                         AND        WAIVERS


             Section    9.01.        Amendments                     without                Consent             of Holders                ...................................................97
             Section    9.02.        Amendments                     with          Consent              of Holders                 ........................................................98
             Section    9.03.        Effect        of     Consent.........................................................................................99
                                                                Agents'
             Section    9.04.         Trustee's            and Agents               Rights            and Obligations                          .........................................100


                                                                                              ARTICLE                      10
                                                                                      PARENT              GUARANTEE


             Section    10.01.          Parent                                                                    ....................................................................................1
                                                         Guarantee....................................................................................100
             Section    10.02.          Guarantee                  Unconditional                        .......................................................................100



                                                                                                              ...
                                                                                                              111



          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                        Desc
                                                             Main Document    Page 295 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018



                                                                                  Table          of      Contents

                                                                                          (continued)
                                                                                                                                                                                                  Page


             Section    10.03.     Discharge;                 Reinstatement.......................................................................101
             Section    10.04.      Waiver           by     the     Parent            Guarantor                  ............................................................101
             Section    10.05.     Subrogation.............................................................................................101
             Section    10.06.     Stay       of Acceleration                      ................................................................................102
             Section    10.07.     Ranking             of Parent               Guarantee                  .................................................................102
             Section    10.08.     Execution               and       Delivery              of Parent                Guarantee.........................................102
             Section    10.09.     Release            of the        Parent            Guarantee                  ............................................................102
             Section    10.10.     Limitation               of the         Parent            Guarantee........................................................103


                                                                                         ARTICLE                   11
                                                                         SUBSIDIARY                    GUARANTEES


             Section    11.01.     The       Subsidiary                 Guarantees.....................................................................103
                                                                                                           .....................................................................10
             Section    11.02.     Guarantee                 Unconditional                      .......................................................................103
             Section    11.03.     Discharge;                 Reinstatement.......................................................................104
             Section    11.04.      Waiver           by Each             Subsidiary                   Guarantor...................................................104
             Section    11.05.     Subrogation                    and      Contribution                    ................................................................104
             Section    11.06.     Stay       of Acceleration                      ................................................................................105
             Section    11.07.     Limitation               on Amount                    of Subsidiary                     Guarantee               .....................................105
             Section    11.08.     Ranking             of Subsidiary                     Guarantees                   .........................................................105
             Section    11.09.     Further            Subsidiary                 Guarantors                   ..............................................................105
             Section    11.10.     Execution               and       Delivery              of Subsidiary                     Guarantee                  ..................................106
             Section    11.11.     Release            of the        Subsidiary                  Guarantees                   ....................................................107


                                                                                         ARTICLE                   12
                                                                        SECURITY                 TO BE GRANTED


             Section    12.01.     Security            to be Granted                     ............................................................................107
             Section    12.02.     Certificates..............................................................................................109
             Section    12.03.     Intercompany                     Loans................................................................................109
             Section    12.04.     Authorization                    of Actions               to be          Taken           by    the      Security             Agent            Under
                       the   Security        Documents........................................................................................109
             Section    12.05.     Authorization                    of Receipt               of Funds               by      the     Security             Agent             Under         the

                       Security     uocuments
                                    Documents                   .............................................................................................110
             Section    12.06.     Release            of Security..................................................................................110


                                                                                         ARTICLE                   13
                                                                                   MISCELLANEOUS


             Section    13.01.     Ranking             ...................................................................................................111
             Section    13.02.     Trust        Indenture               Act       Controls               ..................................................................111
             Section    13.03.     Notices.....................................................................................................111
             Section    13.04.     Certificate               and        Opinion             as to Conditions                         Precedent..............................112                 ....1..1........................
             Section    13.05.     Statements                Required               in     Certificate                or     Opinion.......................................113


                                                                                                      .
                                                                                                      1V



          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                Desc
                                                        Main Document    Page 296 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018



                                                                                       Table          of     Contents

                                                                                               (continued)
                                                                                                                                                                                                    Page


             Section    13.06.         Payment            Date            Other           Than         a Business                 Day.............................................113
             Section    13.07.         Governing      Law,                     Consent              to Jurisdiction;          Waiver             of Jury                         Trial,
                                                     ~~
                                       of Immunities     ...........................................................................................113
             Section    13.08.         No     Adverse              Interpretation                      of Other             Agreements                    ....................................115
             Section    13.09.         Successors                 ...............................................................................................115
             Section    13.10.         Duplicate                 Originals              ................................................................................115
                                       V
             Section    13.11.         Separability                 .............................................................................................115
             Section    13.12.         Table        of    Contents                and       Headings.............................................................115
             Section    13.13.         No     Personal                Liability             of Incorporators,                         Stockholders,                       Officers,
                       Directors            or Employees                     .......................................................................................115
             Section    13.14.         Force         Majeure                ........................................................................................115
             Section    13.15.         USA        Patriot            Act.......................................................................................115
             Section    13.16.         Anti-Money                   Laundering                   and        Terrorism..................................................116




             SCHEDULES                 AND          EXHIBITS


             SCHEDULE              I         List     of Initial              Subsidiary                   Guarantors


             EXHIBIT       A                 Form           of Certificated                     Note


             EXHIBIT       B                 Form           of     Transfer              Notice


             EXHIBIT        C                Form           of Restricted                    Global            Note


             EXHIBIT       D                 Form           of Regulation                     S Global               Note


             EXHIBIT        E-1              Form           of Issuer             Authorization                      Certificate


             EXHIBIT        E-2              Form           of Note             Guarantor                  Authorization                     Certificate


             EXHIBIT       F                 Form           of Paying                and        Transfer             Agent           Appointment                       Letter


             EXHIBIT        6                Form           of Certificate                    to be Delivered                       in     Connection                     with      Transfers
                                             Pursuant                to Regulation                     S


             EXHIBIT       H                 Form           of     Certificate                to be Delivered                       in     Connection                     with      Transfers       to
                                              QIBs


             EXHIBIT        I                Form           of Supplemental                         Indenture


             EXHIBIT       J                 Form           of Compliance                        Certificate


             EXHIBIT       K                  Trustee,            Paying             and        Transfer             Agent           and       Registrar



                                                                                                           V



          Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                               Desc
                                                          Main Document    Page 297 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                 RECEIVED NYSCEF: 06/12/2018



                                                Table   of    Contents

                                                    (continued)
                                                                                             Page


             EXHIBIT   L   Form   of Notation    of Parent        Guarantee


             EXHIBIT   M   Form   of Notation    of Subsidiary         Guarantee




                                                             V1



          Case 20-82282-CRJ11     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08              Desc
                                  Main Document    Page 298 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                               INDENTURE,                              dated        as of          July  24, 2014,                     among              (i)     Rolta         Americas                       LLC,        a
                                                                                                           "Issuer"
             Delaware                limited              liability         company                  (the "Issuer"),                       (ii)     Rolta             India   Limited,                         a company
                                                                                                                                                                          Guarantor"
             organized               under           the         laws      of the          Republic               of    India          (the         "Parent               Guarantor"),                            (iii)      the
             entities           listed        in     Schedule               I hereto               collectively                as the initial                     Subsidiary                   Guarantors                      (and
                                                                                                                              Guarantors"
             together            with         the      Parent            Guarantor                  the      "Note            Guarantors")                            and      (iv)         Citicorp
             International                   Limited,                 as Trustee               and         Security            Agent,              Citibank,                N.A.,            London               Branch,              as

             Paying            and         Transfer              Agent,            and      Citigroup                 Global           Markets                   Deutschland                      AG,           as Registrar.


                                                                                                            RECITALS


                               WHEREAS,                          the     Issuer           has      duly        authorized                  the      execution                   and          delivery             of this
             Indenture               to provide                  for     the       issuance               of up        to US$300,000,000                                    in aggregate                       principal
             amount             of the           Issuer's              8.875%             Senior            Notes          Due         2019         and, if and when     issued,    any
                                                                                                                                                   "Notes"
             Additional               Notes              as provided                    herein            (collectively,                the        "Notes").   All things     necessary                                               to
             make         this       Indenture                   a valid       agreement                     of the          Issuer,         in     accordance                     with           its     terms,           have
             been        done,           and       the       Issuer        has          done        all     things           necessary               to make                 the      Notes              (in     the       case       of

             the       Additional                Notes,            when            duly        authorized),                   when           executed                 by     the       Issuer             and
             authenticated                     and        delivered                by     or on behalf                  of the          Trustee                 and      duly         issued             by      the       Issuer,
             the       valid        obligations                  of the        Issuer            as hereinafter                    provided.


                               WHEREAS,                          each      Note           Guarantor                  has      duly         authorized                   the        execution                   and        delivery
             of this           Indenture              as guarantor                      of the       Notes.             All      things             necessary                  to make                  this     Indenture                 a
             valid        agreement                  of      each        initial          Note        Guarantor,                 in     accordance                      with          its     terms,            have        been

             done,         and       each          initial         Note        Guarantor                    has      done        all    things             necessary                  to make                  the     Note

             Guarantees,                   when            the     Notes           are      executed              by       the     Issuer            and          authenticated                         and      delivered

             by      or on behalf                  of the          Trustee              and        duly       issued          by       the        Issuer,          the       valid           obligations                   of    such
             initial         Note          Guarantor                  as hereinafter                  provided.


                               WHEREAS,                          pursuant               to the        Security               Documents                     (as        defined               below),             the       Issuer

             has       agreed         to grant               a security                 interest           in the       Collateral                  (as         defined          below)                 to the         Trustee
             and       the      Security             Agent,              as the          case       may         be,     in     order         to     secure             the      obligations                      of the          Issuer
             with        respect            to the           Notes,         the         obligations               of the         Note             Guarantors                   under           the        Note
             Guarantees                    and      the       performance                     of    all      other         obligations                of the             Issuer             and         the     Note
             Guarantors                  under            this        Indenture,              the     Notes            and       the       Note           Guarantees.


                                                                           THIS            INDENTURE                             WITNESSETH


                               For       and       in consideration                         of the           premises              and       the      purchase                  of the            Notes              by    the
             Holders             thereof,            the         parties       hereto              covenant             and        agree,            for        the     equal           and        proportionate
             benefit           of    all     Holders,                 as follows:


                                                                                                             ARTICLE                   1

                                                              DEFINITIONS                      AND          INCORPORATION                           BY REFERENCE


                               Section             1.01.              Definitions.




          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                         Main Document    Page 299 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                             Notes"
                              "2013                              means         the       10.75%               Senior           Notes             due       2018          issued          by          Rolta,           LLC          on

             May        16,      2013.

                                                          Indebtedness"
                              "Acquired                                                        means           Indebtedness                        of     a Person              existing               at the            time
             such       Person          becomes                  a Restricted                 Subsidiary                   or Indebtedness                         of the           Parent            Guarantor                    or
             a Restricted                Subsidiary                assumed                in connection                      with          an Asset              Acquisition                     by     the          Parent
             Guarantor               or such             Restricted              Subsidiary                 whether              or not               Incurred            in connection                          with,            or in
             contemplation                     of,       the     Person          merging               with       or into             the     Parent             Guarantor                  or a Restricted

             Subsidiary                or becoming                    a Restricted                  Subsidiary.

                                                               Notes"
                              "Additional                                     has       the      meaning               assigned               to        such       term        in     Section               2.09.

                                                                                 Rate"
                              "Adjusted                   Treasury                               with         respect           to any             redemption                    date,          (i)    the          yield,
             under         the      heading              which          represents               the      average              for     the        immediately                    preceding      week,
                                                                                                                                                                                    "H.15(519)"
             appearing              in the           most        recently           published                 statistical              release             designated                                                        or any
             successor              publication                  which         is published                   weekly             by        the        Board         of     Governors                    of the
             Federal           Reserve               System           and        which          establishes                  yields          on         actively           traded           United                  States

             Treasury             securities               adjusted           to constant                  maturity              under             the     caption             "Treasury                    Constant

             Maturities",                for       the     maturity              corresponding                        to the          Comparable                      Treasury              Issue             (if     no

             maturity            is within               three      (3)      months             before           or after             July        24,      2017,          yields           for        the      two
            published               maturities                 most       closely             corresponding                      to the           Comparable                     Treasury                   Issue            shall
             be determined                     and        the     Adjusted              Treasury               Rate          shall         be interpolated                       or extrapolated                             from
             such       yields         on      a straight             line       basis,         rounding               to the          nearest             month)              or (ii)          if    such           release
             (or     any      successor               release)            is not        published                during              the     week            preceding                the        calculation                      date
             or does          not      contain             such       yields,           the     rate       per        annum            equal             to the        semi-annual                      equivalent
             yield      to maturity                  of the        Comparable                    Treasury                  Issue,          assuming                a price           for        the      Comparable

             Treasury            Issue            (expressed              as a percentage                        of    its principal                     amount)             equal          to the
             Comparable                    Treasury              Price        for    such           redemption                  date,         in       each        case        calculated                   on the            third
             Business            Day         immediately                     preceding               the      redemption                     date.

                              "Affiliate"
                                                          means,          with       respect            to any              Person,           any         other          Person            (1)        directly               or

             indirectly             controlling,                 controlled               by,       or under               direct          or indirect                common                control                 with,
             such       Person;             (2)      who         is a director                or officer              of     such          Person            or any         Subsidiary                      of       such
             Person          or of         any       Person           referred            to in clause                 (1)      of this            definition;              or (3)            who           is a spouse
             or any        person            cohabiting                  as a spouse,                child,           parent,          brother,                sister,      parent-in-law,
             grandchild,               grandparent,                     uncle,       aunt,          nephew                 or niece           of        a Person            described                   in clause                  (1)
                                                                                                     "control"
             or (2).       For      purposes                   of this       definition,                                        (including,                    with        correlative                  meanings,
                                  "controlling,"                                                    by"
             the     terms                                              "controlled                            and          "under            common                     control            with"),                 as
             applied          to any           Person,            means           the     possession,                      directly          or indirectly,                    of the           power                to direct
             or cause            the     direction               of the       management                       and         policies              of     such       Person,            whether                    through
             the     ownership                 of voting              securities,              by      contract              or otherwise.

                                                      Transaction"
                              "Affiliate                                                has      the       meaning               assigned                 to     such       term           in        Section             4.14.

                              "Agent"
                                                     means         any        Security              Agent,            Registrar              or Paying                   and        Transfer                Agent.

                                                  Members"
                              "Agent                                         has     the        meaning               assigned               to       such       term       in      Section              2.06.




          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                      Main Document    Page 300 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                                                Law"
                             "Applicable                                      means               any       law       or regulation                    including,                   but      not      limited           to:        (a)
             any      domestic                  or foreign              statute             or regulation;                    (b)     rule       or practice                   of     any      Authority,                 stock
             exchange              or self-regulatory                            organisation                     with        which             the     Trustee                or any          Agent             is bound                or
             accustomed                   to comply;                    and     (c)     agreement                    entered             into     by      the       Trustee                 or any          Agent          and

             any      authority                 or between                any      two            or more            authorities.

                                                                Premium"
                             "Applicable                                                     means,            with       respect               to a Note                at any             redemption               date,           the
             greater         of    (1)          1.00%            of the       principal                 amount            of        such        Note      and            (2)     the        excess          of    (A)      the
            present          value              at such          redemption                   date         of the         redemption                    price        of        such          Note         at July        24,
             2017,       plus           all     required            remaining                  scheduled                 interest             payments                   due         on      such      Note         (but

             excluding              accrued                and      unpaid             interest             to the        redemption                    date)        through                  July        24,     2017,
             computed               using           a discount                rate          equal          to the        Adjusted                Treasury                 Rate         plus         50 basis            points,
             over      (B)        the         principal           amount               of     such         Note          on     such          redemption                   date.

                                                 Acquisition"
                             "Asset                                               means              (1)      an investment                      by      the       Parent             Guarantor                  or any
             Restricted             Subsidiary                    in any          other           Person           pursuant                to which                such         Person              shall        become                 a
             Restricted             Subsidiary                    or shall            be merged                   into        or consolidated                       with            the      Parent          Guarantor
             or any       Restricted                    Subsidiary;                or (2)            an acquisition                      by      the     Parent                Guarantor               or any
             Restricted             Subsidiary                    of the         property               and        assets           of     any        Person             other         than         the     Parent
             Guarantor              or any              Restricted               Subsidiary                   that       constitute               substantially                       all     of     a division               or
             line     of business                  of      such         Person.

                                                 Disposition"
                             "Asset                                              means               the      sale       or other             disposition                  by        the     Parent             Guarantor
             or any       Restricted                    Subsidiary                (other             than      to the          Parent            Guarantor                     or another                 Restricted

             Subsidiary)                  of     (1)      all    or substantially                       all    of the           Capital               Stock         of     any         Significant

             Subsidiary;                  or (2)          all    or substantially                       all    of the           assets          that     constitute                   a division                 or line           of
            business              of the          Parent           Guarantor                  or any           Significant                   Subsidiary.

                                                 Sale"
                             "Asset                              means           any         sale,      transfer              or other           disposition                    (including                  by    way         of

             merger,          consolidation                        or     Sale        and         Leaseback                   Transaction)                    of    any         of     its property                or assets

             (including             any           sale      of     Capital            Stock           of      a Subsidiary                    or any           issuance                of     Capital            Stock         of           a
             Restricted             Subsidiary)                    in one          transaction                    or a series                 of related             transactions                     by the          Parent
                                                                                                                                                                                                        Sale"
             Guarantor              or any              Restricted               Subsidiary                   to any           Person;            provided                 that           "Asset                        shall
            not      include:



                             (1)                  sales         or other          dispositions                    of     inventory,                   receivables                    and      other         current
             assets       in the              ordinary            course          of business;



                             (2)                  sales,         transfers             or other             dispositions                   of    assets            constituting                    a Permitted
             Investment                  or Restricted                    Payment                 permitted               to be made                   under             Section              4.06;


                             (3)                  sales,         transfers             or other             dispositions                   of    assets            with         a Fair         Market             Value             not
             in excess             of US$1.0                    million          (or        the      Dollar           Equivalent                 thereof)                in any             transaction             or series
             of related            transactions;




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                          Main Document    Page 301 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                           (4)                any         sale,        transfer,             assignment                 or other            disposition                    of    any        property                or
             equipment               that     has         become               damaged,                 worn           out,    obsolete                  or otherwise                  unsuitable                   for       use
             in connection                  with         the      business                of the        Parent           Guarantor                  or the         Restricted                Subsidiaries;


                           (5)                any        transfer,             assignment                    or other          disposition                   deemed               to occur              in
             connection              with          creating             or granting                  any       Permitted               Lien;


                           (6)                a transaction                    covered               under        Section              5.01(a);             and



                           (7)                a sale,           transfer             or other            disposition                 to the         Parent            Guarantor                 or a Restricted

             Subsidiary,              including,                  without                limitation,            an issuance                   of     Capital              Stock        by     a Restricted

             Subsidiary              to the         Parent             Guarantor                  or to another                    Restricted               Subsidiary.

                                                                  Indebtedness"
                           "Attributable                                                                means,            in respect                of     a Sale           and     Leaseback

             Transaction,               the        present             value,            discounted              at the            interest          rate        implicit           in the         Sale            and
             Leaseback               Transaction,                   of the            total        obligations                of the          lessee         for      rental         payments                      during
             the     remaining               term         of the            lease         in the        Sale     and          Leaseback                   Transaction.

                           "Authority"
                                                            means              any         competent              regulatory,                  tax,        prosecuting                   or governmental

             authority,          whether                 domestic                  or foreign.

                                                                    Certificate"
                           "Authorization                                                              has     the      meaning               assigned                to    such         term       in        Section
             2.02(a).

                                                                Officer"
                           "Authorized                                                   means,         with         respect          to the             Issuer,       the        Parent         Guarantor                      or a

             Subsidiary              Guarantor,                   as applicable,                     any       one       person,          officer             or director,                  who,         in        each

             case,      is authorized                    to represent                    the      Issuer,       the       Parent         Guarantor                    or a Subsidiary

             Guarantor,              as the         case          may         be,        as designated                   in the        Authorization                        Certificate                 furnished                    to
             the     Trustee.

                                                        Life"
                           "Average                                 means,                at any         date     of      determination                      with          respect           to any

             Indebtedness,                   the     quotient                obtained              by     dividing             (1)     the         sum       of the         products               of        (a)     the
            number          of years               from           such        date         of     determination                     to the         dates         of    each         successive
             scheduled            principal                payment                  of     such        Indebtedness                   and          (b)     the     amount              of    such            principal
            payment             by     (2)     the        sum          of    all      such        principal             payments.

                                                        Directors"
                           "Board              of                                     means            the     board          of     directors              elected             or appointed                    by        the
             stockholders               of the            Parent             Guarantor                 to manage               the      business                 of the         Parent          Guarantor                      or

             any      committee               of        such       board            duly         authorized               to take         the        action           purported               to be taken                       by
             such       committee.

                                               Resolution"
                           "Board                                                  means           any       resolution               of the             Board         of Directors                 taking                an
             action       which         it is authorized                           to take          and      adopted               at a meeting                    duly         called        and        held            at
            which         a quorum                 of     disinterested                     members              (if     so required)                     was       present            and      acting
             throughout              or adopted                   by        written             resolution             executed               by     every            member                of the       Board                of
             Directors.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                       Main Document    Page 302 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                                                        Day"
                               "Business                               means             any        day      which          is not           a Saturday,                  Sunday,                 legal         holiday               or
             other          day      on which                banking             institutions                 in The           City        of New             York,             London               and         Singapore
             (or      in    any       other        place            in which            payments                  on the        Notes            are     to be made)                        are     authorized                       or
             required              by      law     or governmental                         regulation                 to close.

                                                                  Lease"
                               "Capitalized                                       means,              with        respect           to any            Person,            any         lease          of    any         property
             (whether                real,       personal             or mixed)                which,          in     conformity                  with         GAAP,                 is required                    to be
             capitalized                  on the        balance              sheet        of        such     Person.

                                                                               Obligations"
                               "Capitalized                       Lease                                             means           the        discounted                present                 value         of the
            rental           obligations                under          a Capitalized                      Lease.

                                                       Stock"
                               "Capital                                 means,            with         respect           to any            Person,            any        and         all     shares,            interests,
            participations                     or other              equivalents                (however                 designated,                  whether                 voting             or non-voting)                           in

             equity          of      such        Person,             whether             outstanding                  on the           Original              Issue            Date         or issued

             thereafter,                including,                without           limitation,               all     Common                    Stock         and        Preferred                  Stock.

                                                                    Notes"
                               "Certificated                                        means             the     Notes,           in     certificated,               registered                      form,         executed
             and       delivered              by       the        Issuer       and       authenticated                    by        or on behalf                 of the           Trustee                in    exchange
             for      the     Global             Notes,            upon       the     occurrence                    of the          events         set forth              in the            second              sentence
             of      Section            2.04(e).

                                                              Control"
                               "Change                 of                            means            the     occurrence                   of     one        or more              of the           following
             events:



                               (1)               the     merger,             amalgamation                         or consolidation                       of the           Parent             Guarantor                    with            or
             into      another               Person           or the         merger            or amalgamation                            of    another           Person               with          or into              the
             Parent           Guarantor,                or the          direct        or indirect                 sale     of       all    or substantially                          all     the     consolidated
             assets          of the          Parent          Guarantor               to another                Person;


                               (2)               (a)    Mr.          Kamal          K.     Singh             is the      beneficial                owner            (as        such          term         is used               in
             Rule           13d-3         of the        Exchange                 Act)          of    less     than        26.0%    of the                    total    voting                power              of the
                                                                                                                              "person"                            "group"
             Voting            Stock          of the          Parent          Guarantor,                   or (b)        any                                 or                             (as     such            terms            are
            used in               Sections             13(d)         and      14(d)        of the            Exchange                 Act)        is or becomes                        the        "beneficial
            owner"
                                  (as      such        term         is used         in Rule               13d-3       of the          Exchange                  Act),           directly             or indirectly,
             of the          total        voting        power              of the        Voting             Stock         of the           Parent        Guarantor                     greater                than        such
             total         voting          power            held      beneficially                   by     the     individual                  identified               in     sub-clause                    (a)     of this
             clause          (2);


                               (3)               individuals                 who         on the            Original            Issue           Date      constituted                       the     Board             of

             Directors,                 together             with      any       new       directors                whose            election            to the          Board              of Directors                    was
             approved                by      a vote          of     at least         two-thirds                of the          directors              then       still         in office            who             were
             either          directors             on the           Original             Issue        Date          or whose               election            was            previously                  so approved,
             cease          for      any      reason           to constitute                   a majority              of the             Board         of     Directors                   then      in       office;            or



                               (4)               the        adoption           of     a plan           relating           to the           liquidation               or dissolution                           of the
             Parent           Guarantor                 or the         Issuer.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                       Main Document    Page 303 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                                Offer"
                            "Change                of    Control                                 has        the     meaning              assigned            to     such      term              in     Section
               .12.
             4.12.

                            "Clearstream"
                                                                  means             Clearstream                    Banking,             société            anonyme,              Luxembourg.

                            "Code"
                                               means             the      U.S.        Internal          Revenue                 Code         of     1986,         as amended.

                            "Collateral"
                                                          means               all    collateral             securing,               or purported               to be       securing,                       directly             or

             indirectly,             the    Notes          or any             Note       Guarantee                  pursuant            to the         Security            Documents,                             and
             shall      initially          consist          of      a security              interest          in the          Issuer's            rights      under         the       Intercompany
             Loans.

                                                                                      Agreement"
                            "Commodity                      Hedging                                                  means           any      spot,         forward           or option

             commodity                price        protection                  agreements               or other              similar          agreement               or arrangement
             designed             to protect            against              fluctuations              in commodity                        prices.

                                                        Stock"
                            "Common                                       means,             with      respect            to any           Person,          any      and       all        shares,                interests
             or other         participations                     in,     and        other       equivalents                 (however                designated             and        whether                      voting
             or non-voting)                   of    such         Person's              common                stock          or ordinary               shares,         whether                   or not

             outstanding               at the        date        of this            Indenture,              and      includes,              without          limitation,                  all        series            and
             classes        of      such       common                  stock         or ordinary                  shares.

                                                                                         Issue"
                            "Comparable                          Treasury                               means             the       U.S.      Treasury              security              having                  a

             maturity             comparable                to July            24,     2017          that     would             be utilized,               at the     time           of     selection                   and
             in accordance                 with         customary                   financial          practice,              in pricing              new         issues       of     corporate                        debt
             securities             with      a maturity                 comparable                  to July          24,       2017.

                                                                                         Price"
                            "Comparable                          Treasury                               means,              with        respect            to any      redemption                          date,           if
             clause        (ii)     of the         Adjusted               Treasury              Rate         is applicable,                 the      average           of three,                or such                 lesser
             number           as is obtained                   by       the     Trustee,             Reference                Treasury              Dealer          Quotations                       for         such
             redemption                date.

                                                                  EBITDA"
                            "Consolidated                                                    means,           with        respect           to any          Person         for       any             period,
             Consolidated                  Net      Income               of    such         Person           for     such        period           plus,      to the        extent               such             amount
             was      deducted             in calculating                      such         Consolidated                  Net        Income:



                            (1)             Consolidated                       Interest           Expense;


                            (2)             income               taxes         (other         than      income              taxes          attributable              to extraordinary                                 and

             non-recurring                 gains         (or       losses)           or sales          of     assets);           and



                            (3)             depreciation                      expense,              amortization                   expense           and      all     other          non-cash                      items

             reducing             Consolidated                   Net          Income          (other          than        non-cash                items      in a period                  which                  reflect
             cash      expenses             paid        or to be paid                   in another                 period),          less     all     non-cash             items            increasing
             Consolidated                  Net      Income;


                            all     as determined                       on     a consolidated                     basis       for     such         Person           and    its       Subsidiaries

             (excluding              Unrestricted                      Subsidiaries)                 in conformity                   with         GAAP;             provided               that            (i)        if any




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                       Main Document    Page 304 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             Restricted              Subsidiary                  is not            a Wholly                   Owned                  Restricted                      Subsidiary,                     Consolidated
             EBITDA                 shall         be reduced                  (to      the           extent             not        otherwise                   reduced                  in     accordance                      with

             GAAP)             by     an amount                    equal            to (A)             the         amount                 of the          Consolidated                              Net     Income
             attributable                 to such          Restricted                     Subsidiary                      multiplied                     by      (B)            the      percentage                    ownership
             interest          in the         income             of        such        Restricted                       Subsidiary                    not        owned                   on the           last        day           of     such

            period           by     the      Parent          Guarantor                         or any          of the               Restricted                   Subsidiaries;                           and      (ii)
             notwithstanding                       the       preceding,                    the         provision                    for      taxes             based             on the             income               or profits                    of,
             and      the      depreciation                    and         amortization                        and            other          non-cash                  expenses                     of,     a Restricted

             Subsidiary               of     a Person               will          be added                   to the            Consolidated                           Net            Income               to compute
             Consolidated                    EBITDA                   of     such          person                  only         to the            extent             that         a corresponding                               amount
             would           not     be prohibited                       at the           date         of      determination                             to be dividended                                 to such              person              by
             such          Restricted              Subsidiary                     under              the     terms             of     its     charter                or any              agreement,                      instrument,
            judgment,                decree,            order,             statute,             rule         or governmental                                   regulation                    applicable                   to that
             Restricted              Subsidiary                  or its            stockholders.

                                                                                       Charges"
                              "Consolidated                         Fixed                                               means,              with          respect                to any             Person               for        any      period,
             the     sum          (without             duplication)                       of     (1)        Consolidated                          Interest                 Expense                  for     such            period               and

             (2)     all     cash      and        non-cash                  dividends                      paid,          declared,                 accrued                 or accumulated                               during              such

            period           on     any       Disqualified                        Stock              or Preferred                        Stock           of     such             Person              or any            of      its
             Subsidiaries                   (other        than           Unrestricted                        Subsidiaries)                         held          by        Persons                  other         than          the         Parent
             Guarantor               or any            Wholly               Owned                    Restricted                    Subsidiary,                       except              for     dividends                     payable                 in
             the     Parent          Guarantor's                    Capital                Stock             (other             than          Disqualified                             Stock).

                                                                                               Expense"
                              "Consolidated                         Interest                                                  means,              with          respect                 to any            Person               for        any
            period,           the     amount              that        would               be         included                 in     gross           interest               expense                  on     a consolidated

             income            statement                prepared                  in   accordance                         with            GAAP                 for     such             period            of     such           Person                 and
             its    Restricted               Subsidiaries,                        plus,         to the             extent            not         included                  in     such          gross           interest                 expense,
             and      to the         extent            incurred,                accrued                or payable                        during           such             period              by        such         Person               and         its
             Restricted              Subsidiaries,                       without                duplication,                        (1)      interest                expense                  attributable                     to
             Capitalized                  Lease         Obligations,                       (2)         amortization                         of     debt          issuance                    costs         and         original                  issue
             discount              expense             and       non-cash                      interest             payments                     in respect                     of      any      Indebtedness,                             (3)     the
             interest          portion            of     any        deferred                   payment                  obligation,                      (4)     all       commissions,                           discounts                      and
             other         fees      and      charges               with           respect                 to letters               of      credit            or similar                  instruments                       issued               for

             financing              purposes              or in respect                         of     any          Indebtedness,                          (5)        the        net         costs        associated                       with

             Hedging               Obligations                 (including                       the        amortization                       of      fees),           (6)           interest             accruing                  on
             Indebtedness                    of    any       other           Person                  that      is Guaranteed                             by,         or secured                     by     a Lien              on         any      asset

             of,     such         Person           or any           of      its     Restricted                     Subsidiaries                       and            (7)        any       capitalized                    interest;
            provided               that      interest            expense                  attributable                        to interest                 on         any        Indebtedness                          bearing               a

             floating          interest            rate      will          be      computed                        on     a pro           forma                basis            as if the            rate        in      effect            on the
             date       of    determination                      had         been              the     applicable                     rate         for        the      entire             relevant               period.

                                                                                  Income"
                              "Consolidated                         Net                                      means,                 with         respect               to any                Person             for      any         period,
             the     aggregate               of the          net      income                   (or         loss)        of     such          Person                  and         its     Restricted                   Subsidiaries
             for     such         period,          on     a consolidated                              basis,            determined                       in conformity                           with           GAAP;                    provided
             that     the      following                items            shall         be excluded                           in computing                            Consolidated                         Net         Income
             (without              duplication):




          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                    Desc
                                                                         Main Document    Page 305 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                             (1)                the        net     income              (or        loss)      of     any           Person              that         is not           a Restricted                   Subsidiary                    or
             that     is accounted                    for        by      the     equity            method               of        accounting                    except              that:



                             (a)                subject               to the         exclusion               contained                    in     clause                 (5)    below,           the     Parent
                                                Guarantor's                     equity            in the          net        income                 of    any           such         Person           for     such         period
                                                shall           be included                  in     such         Consolidated                            Net        Income                up    to the         aggregate
                                                amount                of   cash            actually             distributed                    by        such           Person            during            such         period            to
                                                the        Parent          Guarantor                  or a Restricted                           Subsidiary                      as a dividend                      or other
                                                distribution                    (subject,             in the         case            of    a dividend                         or other          distribution                    paid            to
                                                a Restricted                    Subsidiary,                     to the            limitations                   contained                   in clause              (3)     below);
                                                and



                             (b)                the        Parent          Guarantor's                     equity             in a net               loss          of     any        such       Person             for     such
                                                period            will         be included                  in determining                               such           Consolidated                    Net        Income                  to
                                                the        extent          funded             with         cash         or other                assets             of the            Parent          Guarantor                  or
                                                Restricted                    Subsidiaries;


                             (2)                the        net     income              (or        loss)      of     any           Person                 accrued              prior         to the          date     it becomes
             a Restricted                 Subsidiary                   or is merged                      into      or consolidated                              with           the        Parent        Guarantor                     or

             any      of the        Restricted                    Subsidiaries                    or all         or substantially                            all        of the           property            and         assets            of
             such         Person          are     acquired                 by        the     Parent             Guarantor                  or any               of the          Restricted                  Subsidiaries;


                             (3)                the        net     income              (but        not      loss)            of    any         Restricted                     Subsidiary                to the           extent             that
             the     declaration                or payment                      of     dividends                 or similar                    distributions                        by     such       Restricted

             Subsidiary              of     such            net       income               is not         at the        time          permitted                     by        the     operation               of the         terms               of
             its    charter,        articles               of     association                  or other             constitutive                         document                    or any           agreement,
             instrument,             judgment,                        decree,          order,            statute,            rule         or governmental                                 regulation               applicable                    to
             such         Restricted              Subsidiary;


                             (4)                the        cumulative                  effect         of        a change                  in accounting                         principles;


                             (5)                any         net       after      tax        gains         (but      not           losses)             realized                 on the          sale     or other
             disposition             of     (a)       any         property                 or asset          of the               Parent            Guarantor                   or any            Restricted

             Subsidiary              that        is not           sold         in the         ordinary              course                of    its business                        or (b)        any       Capital             Stock
             of     any     Person          (including                     any        gains         by      the     Parent                Guarantor                      or a Restricted                      Subsidiary
             realized          on    sales            of     Capital             Stock            of the         Parent             Guarantor                      or of            any      Restricted

             Subsidiary);


                             (6)                any         translation                gains          and         losses            due         solely             to fluctuations                      in currency
             values         and     related                tax     effects;            and



                             (7)                any         net       after-tax             extraordinary                         or non-recurring                              gains          (but     not         losses).

                                                                                Worth"
                             "Consolidated          Net                                               means,                 at any            date        of       determination,                      (i)    with         respect
                                      stockholders'
             to the        Issuer,                                              equity            as set forth                    on the            most            recently                available              quarterly                or
             annual          consolidated                       balance              sheet         of the         Issuer             and        its       Restricted                     Subsidiaries,                   less        any
             amounts           attributable                      to Disqualified                      Stock             or any             equity               security                 convertible               into         or
             exchangeable                   for       Indebtedness,                         the      cost        of treasury                    stock              and        the        principal            amount                 of     any




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                           Main Document    Page 306 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




            promissory                  notes          receivable                 from       the     sale        of the             Capital              Stock         of the            Issuer         or any               of      its
             Restricted                Subsidiaries,                  each         item      to be determined                              in    conformity                     with          GAAP                and        (ii)
                                                                                                 stockholders'
            with       respect            to the        Parent           Guarantor,                                                        equity          as set forth                   on the             most

            recently            available              quarterly                or annual                consolidated                      balance              sheet       of the             Parent             Guarantor
             and      the     Restricted                Subsidiaries,                     plus,      to the            extent            not     included,                any       Preferred                  Stock                of
             the     Parent         Guarantor,                  less        any      amounts               attributable                    to Disqualified                         Stock          or any             equity
             security           convertible                  into       or exchangeable                          for        Indebtedness,                       the      cost       of treasury                     stock           and
             the     principal             amount              of    any        promissory                  notes            receivable                  from         the       sale          of the         Capital
             Stock          of the        Parent          Guarantor                 or any           of the            Restricted                  Subsidiaries,                    each          item         to be
             determined                 in conformity                    with           GAAP.

                                                                                                                                                          Ratio"
                              "Consolidated                         Priority              Indebtedness                         Leverage                                     means,              on      any
             Transaction                  Date,        the      ratio        of     (x)     the      aggregate                    principal              amount             of Priority                  Indebtedness

             outstanding                 on     such         Transaction                   Date,          to (y)            the     aggregate                  amount              of     Total         Assets.

                                                                            Office"
                              "Corporate                   Trust                                means            the         office            of the          Trustee           at which               the         corporate
             trust     business                of the        Trustee              is principally                  administered,                      which               at the          date         of this
             Indenture              is located             at Citicorp                  International                       Limited,             39/F          Citibank                 Tower,           Citibank

             Plaza,         3 Garden              Road,             Central,             Hong        Kong.              Attention:                  Managing                    Director.

                                                                                  Agreement"
                              "Currency                  Hedging                                                  means                  any     currency                swap           agreement,                   currency
             cap      agreement,                 currency               floor        agreement,                  currency                  futures             agreement,                     commodity                      option
             agreement                 or any          other         similar            agreement                or arrangement                            which            may          consist             of     one           or
             more       of the           foregoing                 agreements,                  designed                to protect                 against             fluctuations                    in currency
            prices.

                              "Custodian"
                                                               means            Citibank,                N.A.,         London                  Branch,            as custodian                        with        respect                 to
             the     Notes          in global            form.

                              "Default"
                                                       means            any        event          that     is,    or after                notice          or passage                    of time          or both
             would          be,     an Event              of Default.

                              "Depositary"
                                                                means             the      depositary                  of     each         Global              Note,        which              will      initially                  be
             DTC.

                                                                 Stock"
                              "Disqualified                                        means            any      class            or series             of     Capital              Stock           of     any          Person
             that     by      its   terms         or otherwise                     is (1)         required              to be redeemed                           prior         to the          date          that       is     183
             days       after       the        Stated        Maturity               of the          Notes,             (2)        redeemable                    at the       option             of the            holder                 of
             such       class       or series             of       Capital          Stock          at any          time            prior        to the          date        that        is     183      days          after              the
             Stated         Maturity              of the            Notes         or (3)          convertible                     into     or exchangeable                              for     Capital             Stock
             referred           to in clause                 (1)      or (2)        above           or Indebtedness                             having           a scheduled                     maturity                prior                to
             the     date       that      is 183         days          after       the      Stated          Maturity                     of the      Notes;            provided                 that         any        Capital
             Stock          that    would          not         constitute                Disqualified                   Stock             but      for     provisions                    thereof             giving
             holders          thereof            the     right        to require              such          Person                to repurchase                    or redeem                    such          Capital
                                                                                                           sale"                                                 control"
             Stock          upon        the      occurrence                  of    an "asset                                or "change                    of                             occurring                  prior           to
             the     date       that      is    183      days          after       the      Stated   Maturity                            of the Notes                  shall        not        constitute
                                                                                          sale"                                             control"
             Disqualified                 Stock          if the         "asset                    or "change                             of                        provisions                   applicable                    to




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                       Main Document    Page 307 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             such       Capital           Stock            are        no      more             favorable                  to the            holders           of     such            Capital            Stock               than          the
            provisions                 contained                 in        Section             4.12         and          Section              4.13        and       such          Capital              Stock                specifically
            provides             that         such        Person              will          not       repurchase                      or redeem               any             such      stock           pursuant                    to such
            provision             prior            to the        Issuer's                repurchase                       of     such         Notes           as are           required               to be repurchased
            pursuant             to     Section                4.12         and         Section             4.13.

                                                   Equivalent"
                             "Dollar                                                    means,              with          respect              to any         monetary                     amount                in      a currency
             other       than          U.S.        dollars,               at any            time        for       the      determination                        thereof,               the        amount                of U.S.
             dollars         obtained               by     converting                        such          foreign              currency               involved                 in     such           computation                         into
             U.S.       dollars          at the           noon             buying              rate        for      U.S.            dollars          in New              York          City           for        cable            transfers
             as certified               for     customs                   purposes                 by      the       Federal                 Reserve            Bank             of New               York             on the             date
             of     determination.

                             "DTC"
                                                   means              The          Depository                     Trust             Company                  and        its    successors.

                                                    Offering"
                             "Equity                                               means              an underwritten                              primary              public          offering,                  after           the
             Original           Issue          Date,            of        Common                   Stock            of the            Parent          Guarantor;                     provided                that           (i)     the
             aggregate             gross            cash         proceeds                   received                by         the     Parent          Guarantor                     as a result                  of      such

             offering           will      be no            less           than        US$20.0                    million              (or     the     Dollar             Equivalent                    thereof)                   and      (ii)
             any      such        offering               shall            result        in      such          Capital                Stock          being          listed        and            eligible              for         dealing
             on     a Recognized                        Exchange.

                             "Euroclear"
                                                                means                 Euroclear                  Bank            S.A./N.V.

                                                         Default"
                             "Event                of                                 has      the      meaning                  assigned               to    such            term         in     Section                6.01.

                                                    Proceeds"
                             "Excess                                               has         the      meaning                  assigned              to     such            term         in     Section               4.13(c).

                                                           Act"
                             "Exchange                                      means              the      U.S.          Securities                    Exchange                   Act      of       1934,            as amended.

                                                                     Value"                                                                                                                        arm'
                             "Fair            Market                                        means             the       price          that        would           be paid             in       an arm's-length
             transaction                between                an informed                         and        willing                seller         under          no     compulsion                        to     sell       and          an
             informed             and         willing            buyer                under           no      compulsion                       to buy,          as determined                          in good                    faith         by
             the     Board            of Directors,                       whose             determination                            shall         be conclusive                      if evidenced                       by        a Board
             Resolution.

                                                                            Date"
                             "Final            Maturity                                        means              July         24,      2019.

                             "Fitch"
                                                   means              Fitch            Inc.,         a subsidiary                     of Fimalac,                   S.A.,            and        its   successors.

                                                                                                      Ratio"
                             "Fixed             Charge                    Coverage                                        means,               on     any       Transaction                       Date,            the       ratio         of        (1)
             the     aggregate                amount                 of     Consolidated                          EBITDA                     for    the      then         most         recent               four         fiscal
             quarters           prior         to        such         Transaction                      Date          for        which           consolidated                      financial                  statements                    of the
             Parent        Guarantor                     are     available                   (which               may          be internal                consolidated                          financial                statements)
                                                                Period"
             (the      "Four            Quarter                 Period")                    to (2)         the       aggregate                     Consolidated                      Fixed            Charges                 during
             such       Four          Quarter             Period.                In     making                the       foregoing                   calculation:




                                                                                                                                1



          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                            Main Document    Page 308 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                               (A)                pro         forma           effect         shall          be given                to any               Indebtedness                  Incurred,                repaid            or
                                                                                                                                  Period"
             redeemed                 during             the      period            (the      "Reference                          Period")                 commencing                    on        and        including                 the
             first      day      of the                Four      Quarter             Period             and        ending               on        and      including             the         Transaction                   Date
             (other       than          Indebtedness                         Incurred               or repaid                under                a revolving                credit       or similar
             arrangement                     (or        under           any     predecessor                    revolving                      credit           or similar              arrangement)                       in     effect
             on the        last        day         of     such          Four        Quarter             Period),                  in    each            case       as if      such       Indebtedness                          had
            been         Incurred,                 repaid             or redeemed                   on the             first           day        of     such       Reference                 Period           ; provided
             that,      in the         event             of     any      such          repayment                    or redemption,                           Consolidated                     EBITDA                   for       such
            period         will         be calculated                        as if the            Parent            Guarantor                       or such          Restricted                Subsidiary                      had      not
             earned           any       interest               income            actually              earned               during                such      period           in respect             of the            funds
            used        to repay              or redeem                      such         Indebtedness;


                               (B)                 Consolidated                      Interest               Expense                attributable                    to interest            on       any         Indebtedness
             (whether                existing             or being              Incurred)                   computed                    on        a pro      forma            basis       and       bearing                a

             floating           interest                rate     will        be computed                      as if the                rate         in effect          on the           Transaction                       Date

             (taking           into         account              any         Interest            Rate        Hedging                    Agreement                   applicable                to    such
             Indebtedness                    if        such       Interest            Rate          Hedging                 Agreement                       has      a remaining                   term         in excess                   of
             12 months                 or,        if    shorter,             at least         equal           to the             remaining                  term        of     such       Indebtedness)                          had
            been        the       applicable                    rate     for        the     entire           period;


                               (C)                pro         forma           effect         will       be given                  to the               creation,         designation                 or redesignation
             of      Restricted              Subsidiaries                      and        Unrestricted                       Subsidiaries                      as if     such          creation,              designation                     or
            redesignation                     had             occurred           on the             first      day          of     such            Reference                 Period;


                               (D)                pro         forma           effect         will       be given                  to Asset                Dispositions                  and        Asset
            Acquisitions                     (including                  giving            pro      forma              effect            to the            application                of proceeds                    of    any
            Asset         Disposition)                         that     occur          during               such       Reference                        Period         as if they             had        occurred                and
             such       proceeds                  had          been      applied              on the           first         day         of       such       Reference                 Period;           and



                               (E)                pro         forma           effect         will       be given                  to asset               dispositions                  and       asset         acquisitions

             (including                giving             pro     forma              effect         to the           application                        of proceeds               of     any       asset            disposition)
             that      have          been          made           by     any        Person            that         has           become                 a Restricted              Subsidiary                   or has            been
             merged            with          or into             the     Parent            Guarantor                   or any             Restricted                 Subsidiary                  during             such
             Reference                 Period             and         that     would             have         constituted                         Asset        Dispositions                   or Asset
            Acquisitions                     had          such         transactions                  occurred                    when             such       Person           was        a Restricted

             Subsidiary                 as if           such      asset         dispositions                   or asset                 acquisitions                   were       Asset            Dispositions                        or
            Asset         Acquisitions                         that      occurred                on the            first         day         of     such        Reference               Period           ;


            provided                 that     to the            extent          that        clause           (D)       or (E)             of this            definition               requires               that    pro        forma
             effect       be given                     to an Asset              Acquisition                    or Asset                  Disposition                   (or      asset         acquisition                  or asset

             disposition),                   such         pro         forma          calculation                    will         be based                 upon         the     four       full      fiscal           quarters

             immediately                     preceding                  the     Transaction                     Date              of the           Person,           or division                 or line            of business
             of the       Person,              that           is acquired                 or disposed                      for     which                financial            information                 is available.

                                                                                     Guarantor"
                              "Future                   Subsidiary                                                     has         the        meaning               assigned             to      such         term
             in      Section           11.09.




                                                                                                                             11



          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                             Main Document    Page 309 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                             "GAAP"
                                                    means               generally                accepted                accounting                   principles                  in India            as in effect
             from        time       to time.            All          ratios         and        computations                       contained                 or referred                to in this                 Indenture
             shall       be computed                    in conformity                          with         GAAP                applied         on         a consistent                   basis.

                                                  Notes"
                             "Global                                   has       the       meaning                assigned               to such              term         in     Section            2.04.

                                                                     Securities"
                             "Government                                                          means            securities                 that      are      direct            obligations                    of the
             United          States         of America                     for       the       timely            payment                of which               its     full       faith        and        credit          is
            pledged.

                             "Guarantee"
                                                                means               any        obligation,                 contingent                 or otherwise,                       of    any         Person

             directly           or indirectly                  guaranteeing                       any        Indebtedness                      or other              obligation                 of     any         other
             Person          and,      without                limiting              the        generality              of the           foregoing,                   any         obligation,                direct            or

             indirect,           contingent               or otherwise,                         of     such        Person              (1)     to purchase                       or pay        (or        advance                  or

             supply          funds         for     the        purchase                 or payment                    of)        such      Indebtedness                          or other           obligation                   of
             such        other        Person           (whether                  arising             by     virtue             of partnership                   arrangements,                         or by
             agreements                to keep-well,                       to purchase                     assets,             goods,         securities               or services,                   to take-or-pay,
             or to maintain                  financial                 statement                 conditions                    or otherwise)                   or (2)            entered             into     for
            purposes             of    assuring                in      any       other          manner             the         obligee          of      such          Indebtedness                        or other
             obligation               of the       payment                    thereof            or to protect                such obligee                       against              loss      in respect                    thereof
                                                                                                                           "Guarantee"
             (in     whole        or in part);                 provided                 that         the     term                                          shall           not     include     endorsements
                                                                                                                                                                                        "Guarantee"
             for     collection             or deposit                  in the         ordinary                  course           of business.                  The           term                       used                              as
                                                                                                                                  "Guarantor"
             a verb        has        a corresponding                          meaning.                   The      term                                          means               a Person               who         has
            provided             a Guarantee.

                                                              Period"
                             "Guarantee                                              has       the        meaning                assigned             to      such         term        in      Section             10.09(c).

                                                                Indebtedness"
                             "Guaranteed                                                                   has     the         meaning               assigned                 to such          term          in     Section
             4.10.

                                                       Obligation"
                             "Hedging                                                     of     any        Person              means          the      obligations                   of       such         Person
            pursuant             to any          Commodity                          Hedging                Agreement,                    Currency                Hedging                  Agreement                     or
             Interest         Rate         Hedging                  Agreement.

                             "Holder"
                                                       means            the      Person                in whose                name          a Note            is registered                   in the         Note
             register.

                             "IFRS"
                                                 means               the      International                      Financial               Reporting                   Standards.

                             "Incur"
                                                  means,               with         respect            to any          Indebtedness                        or Disqualified                         Stock,           to incur,

             create,         issue,        assume,               Guarantee                     or otherwise                     become               liable          for      or with           respect             to,        or
             become             responsible                   for,      the      payment                   of,    contingently                      or otherwise,                    such        Indebtedness                           or
             Disqualified                  Stock;        provided                    that        (1)       any     Indebtedness                       and       Disqualified                     Stock             of     a
             Person          existing            at the          time          such         Person               becomes               a Restricted                   Subsidiary                   will      be deemed
             to be Incurred                  by        such          Restricted                  Subsidiary                    at the        time       it becomes                   a Restricted

             Subsidiary               and        (2)     the         accretion              of       original     issue                 discount      shall                 not      be considered                        an
                                                                                                           "Incurrence,"                       "Incurred"                                "Incurring"
             Incurrence               of    Indebtedness.                        The           terms                                                                               and                                              have
             meanings             correlative                  with           the      foregoing.



                                                                                                                           1



          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                        Main Document    Page 310 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                           "Indebtedness"
                                                                      means,              with        respect            to any            Person                   at any          date        of     determination
             (without           duplication):



                           (1)                   all     indebtedness                    of     such         Person            for        borrowed                     money;


                           (2)                   all     obligations                of     such            Person           evidenced                      by       bonds,              debentures,               notes         or
             other       similar              instruments;

                                                                                                                                                                                                        bankers'
                           (3)                   all     obligations                of     such        Person               in respect                    of     letters           of    credit,
             acceptances                  or other             similar            instruments;


                           (4)                   all     obligations                of     such        Person               to pay             the        deferred                and         unpaid        purchase
            price        of property                    or services,               except             Trade         Payables;


                           (5)                   all     Capitalized                 Lease            Obligations                    and         Attributable                       Indebtedness;


                           (6)                   all    Indebtedness                     of     other         Persons              secured                     by     a Lien             on     any     asset       of       such

             Person,        whether                    or not       such          Indebtedness                     is assumed                        by        such     Person;                provided             that       the
             amount         of      such           Indebtedness                    shall           be the          lesser         of      (a)        the        Fair        Market              Value        of     such         asset
             at such        date          of     determination                     and         (b)     the     amount                of        such            Indebtedness;


                           (7)                   all    Indebtedness                     of     other         Persons              Guaranteed                          by        such         Person        to the           extent
             such       Indebtedness                      is Guaranteed                       by      such         Person;


                           (8)                   to the        extent          not       otherwise                 included                in this               definition,                  Hedging
             Obligations;


                           (9)                   all    Disqualified                     Stock         issued            by       such          Person                valued             at the        greater          of     its

            voluntary              or involuntary                          liquidation                preference                  and          its    maximum                       fixed        repurchase                  price
            plus        accrued               dividends;              and



                           (10)                  any      Preferred                Stock            issued         by       (a)      such            Person,                if    such         Person        is a
             Restricted             Subsidiary                     or (b)         any     Restricted                    Subsidiary                    of        such         Person            valued         at the
             greater       of      its        voluntary              or involuntary                        liquidation                 preference                      and         its    maximum                 fixed
            repurchase               price             plus        accrued           dividends.


                           The           amount               of    Indebtedness                      of     any        Person            at any                date        shall        be the         outstanding
            balance          at such              date        of     all     unconditional                     obligations                      as described                        above            and,    with         respect
             to contingent                     obligations,                 the    maximum                    liability              upon             the        occurrence                    of the       contingency
             giving       rise      to the              obligation;               provided



                           (1)                   that      the      amount               outstanding                    at any         time               of     any        Indebtedness                    issued           with
             original        issue             discount             is the         face        amount              of    such          Indebtedness                              less     the      remaining
            unamortized                       portion          of the         original               issue      discount                  of     such            Indebtedness                        at such        time         as
             determined                  in     conformity                  with         GAAP;


                           (2)                   that      money             borrowed                 and      set aside                at the                 time     of the            Incurrence               of     any
             Indebtedness                      in order            to prefund                 the     payment                 of the           interest                on        such         Indebtedness                   shall




                                                                                                                        1



          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                       Main Document    Page 311 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                 "Indebtedness"
             not      be deemed                  to be                                                       so long           as such             money              is held         to    secure          the      payment
             of      such     interest;              and



                              (3)               that        the        amount              of    Indebtedness                       with          respect            to any          Hedging             Obligation
             shall        be equal              to the           net     amount              payable              if the           Commodity                      Hedging              Agreement,

             Currency               Hedging                Agreement                       or Interest                Rate         Hedging                Agreement                   giving         rise      to     such

             Hedging             Obligation                   terminated                    at that           time        due       to default                  by     such         Person.


                             For         the     avoidance                    of     doubt,            customer                deposits              and         advance             payments               received               in
             the      ordinary             course            of business                    from          customers                 for        goods            or services                purchased              in the

             ordinary            course              of business                    will        not     constitute                 Indebtedness.

                              "Indenture"
                                                                 means              this     indenture                  (including                 all     Exhibits            hereto)           as originally
             executed               or as it may                  from             time      to time             be      supplemented                       or amended                     by    one        or more
             indentures                supplemental                       hereto            entered              into      pursuant                to the            applicable             provisions                hereof.

                              "India"
                                                  means                the     Republic                 of      India.

                                                                                                 Subsidiaries"
                              "Initial           Non-Guarantor                                                                      means                Rolta        Thales           Limited,             Rolta
             Canada            Ltd.,        Rolta           Asia          Pacific            Pty        Ltd.,        Rolta          Benelux                N.V.,          AT        Solutions            Group,             LLC,
             Rolta          Deutschland                     GmbH              Germany                   and       Rolta            Saudi          Arabia             Ltd.

                                                                                    Guarantors"
                              "Initial           Subsidiary                                                            means              Rolta          Global           B.V.,        Rolta        International,
             Inc.,      Rolta          Middle              East         FZ-LLC                  and       Rolta          U.K.           Limited.

                                                                         Loans"
                              "Intercompany                                                     means           each          of    (i)     an intercompany                          note       dated          as of        July
             24,      2014          issued           by     Rolta            Global             B.V.         to the        Issuer,             an intercompany                         note         dated         as of       July
             24,      2014          issued           by     Rolta            International,                     Inc.      to the           Issuer,          an intercompany                         note         dated        as
             of    July       24,      2014          issued             by     Rolta            U.K.         Limited               to the         Issuer,            and      an intercompany                          note
             dated          as of        July        24,     2014            issued             by     Rolta          Middle              East       FZ-LLC                 to the         Issuer        and        (ii)    any
             loan      extended                 by     the        Issuer            in U.S.            Dollars            with          the     Issuer           as obligee,                to lend         the
            proceeds                of the        offering               of the            Notes          or any           Additional                    Notes           to a Subsidiary                    Guarantor
             as obligor              pursuant                to intercompany                             loans           (and       any        novation                thereof),            which         will        be     at all
             times          in the        aggregate                    at a minimum                      for      the      aggregate                 principal                amount            of the       Notes            or
            Additional                 Notes              then         outstanding.

                                                                                   Date"
                              "Interest                Payment                                       means         January                24      and       July         24    of    each        year,

             commencing                     January               24,        2015.

                                                                                                Agreement"
                              "Interest                Rate            Hedging                                                     means           any      interest            rate       protection

             agreement,                  interest           rate         future            agreement,                   interest           rate      option              agreement,              interest            rate

             swap         agreement,                   interest              rate      cap        agreement,                   interest            rate         collar        agreement,               interest             rate
            hedge           agreement,                    option             or future                contract           or other              similar            agreement                 or arrangement
             designed               to protect              against                fluctuations                  in interest               rates.

                                                                             Date"
                              "Interest                Record                                   means           the       date          specified               as the        interest          record           date       in the
             forms          of the         Notes            attached                hereto            as Exhibits                  A,      C and           D.




                                                                                                                          1



          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                          Main Document    Page 312 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                              "Investment"
                                                                   means:



                              (1)              any         direct          or indirect                   advance,                  loan        or other                extension                of        credit           to another

             Person;


                              (2)              any         capital             contribution                   to another                      Person              (by       means              of     any            transfer              of
             cash      or other              property              to others                 or any          payment                    for        property                 or services                   for        the     account                 or
             use      of     others);


                              (3)              any         purchase                   or acquisition                      of       Capital            Stock             (or     options,                  warrants                   or other
             rights         to acquire              such           Capital             Stock),              Indebtedness,                          bonds,             notes,          debentures                        or other
             similar          instruments                   or     securities                 issued          by         another               Person;                or



                              (4)              any         Guarantee                    of    any          obligation                   of    another                 Person.


                              For      the        purposes                of the            provisions                   of       Sections               4.06         and      4.18,           (1)        the         Parent
             Guarantor               will         be deemed                    to have              made         an Investment                             in     an Unrestricted                               Subsidiary                      in
             an amount                equal         to the             Fair      Market               Value              of the           Parent            Guarantor's                     proportionate                             interest
             in the         assets          (net    of the              liabilities            owed           to any               Person             other            than        the      Parent               Guarantor                       or a
             Restricted              Subsidiary                    and         that     are        not      Guaranteed                        by      the        Parent            Guarantor                     or a Restricted

             Subsidiary)                of     a Restricted                     Subsidiary                   that         is designated                         an Unrestricted                            Subsidiary
             calculated              as of the              time          of     such         designation;                        (2)        if the        Parent             Guarantor                    or any

             Subsidiary               of the          Parent              Guarantor                  sells       or otherwise                         disposes                of     any        Investment                           of    any
             direct         or indirect              Subsidiary                      of the         Parent           Guarantor                      such          that,        after        giving               effect              to any
             such          sale     or disposition,                       such         Person              is no         longer              a Subsidiary                      of the           Parent                Guarantor,
             the      Parent         Guarantor                   will         be deemed                    to have                made             an Investment                       on the              date         of      any         such
             sale      or disposition                   equal             to the            Fair      Market                  Value           of the            Parent          Guarantor's                           Investments
             in    such       Subsidiary                   that        were           not     sold         or disposed                       of;     (3)        the        acquisition                    by     the       Parent
             Guarantor               or any           Subsidiary                      of the         Parent              Guarantor                   of     a Person                 that       holds                an Investment
             in a third             Person          will          be deemed                   to be          an Investment                           by      the        Parent           Guarantor                         or such

             Subsidiary               in     such          third         Person              in an amount                         equal            to the         Fair        Market                Value              of the
             Investments                   held      by      the         acquired                  Person           in        such        third          Person;              and        (4)        any         property
             transferred              to or from                   any         Person              shall      be valued                      at its        Fair        Market             Value                 at the          time            of
             such       transfer,             as determined                          in good             faith       by           the     Board             of     Directors.

                                                                  Grade"                                                                "AAA,"                   "AA,"             "A"                "BBB,"
                                  "Investment                                           means              a rating               of                                                           or                               as
                                           "+"                   "-"
             modified                by a              or                  indication,                   or an equivalent                            rating            representing                        one         of the              four
                                                                                                                                                                                                                                          "Aaa,"
             highest          rating          categories,                  by         S&P          or any       of its successors                                 or assigns,                   or a rating                     of
                 "Aa,"          "A"              "Baa,"                                                         "1,"  "2"      "3"
             or                              or                         as modified                   by      a            or                                   indication,                 or an equivalent

             rating         representing                   one          of the         four         highest              rating    categories,     by                           Moody's                        or any           of        its
                                                                                                      "AAA,"                 "AA,"     "A,"    "BBB,"                                                                                     "+"
             successors       or assigns,   or a rating                                        of                                                                                     as modified                          by    a                   or
             "-"
                  indication,      or  an equivalent                                         rating          representing                          one      of the            four       highest                 rating
             categories,              by      Fitch          or any             of     its    successors                      or assigns,                  or the            equivalent                    ratings              of        any
             internationally                      recognized                   rating          agency              or agencies,                       as the            case         may            be,     which               shall
             have          been      designated                    by     the         Parent          Guarantor                     as having                   been          substituted                      for     S&P,
             Moody's                or Fitch          or two               or three            of them,                  as the           case        may             be.




                                                                                                                              1



          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                          Main Document    Page 313 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                           "Issuer"
                                                means              the           party             named            as such           in the        first         paragraph                of this          Indenture                  or

             any     successor            obligor                under             this        Indenture               and        the       Notes           pursuant             to this         Indenture.

                           "Lien"
                                             means               any        mortgage,                      pledge,             security           interest,             encumbrance,                        lien        or
             charge      of        any    kind           (including,                     without              limitation,                any        conditional                 sale         or other              title
             retention             agreement               or lease                in the            nature          thereof             or any           agreement                   to create             any
             mortgage,              pledge,          security                interest,                lien,         charge,           easement                  or encumbrance                         of        any       kind).

                                                                                                   Amount"
                           "Maximum                        Guaranteed                                                      has        the     meaning               assigned               to    such            term
             in    Section          10.10.

                                                                   Date"
                           "Measurement                                                  means              May        16,       2013.

                           "Moody's"
                                                         means               Moody's                      Investors             Service,            Inc.,         a subsidiary                  of Moody's

             Corporation,                and       its     successors.

                                                     Proceeds"
                           "Net          Cash                                           means:



                             (1)            with          respect                to any             Asset           Sale        (other           than       the     issuance               or sale           of     Capital

             Stock),         the     proceeds               of     such            Asset             Sale          in the       form         of     cash          or cash            equivalents,                   including
            payments               in respect              of     deferred                    payment                obligations                  (to     the      extent            corresponding                         to the

            principal,             but    not      interest,                component                       thereof)             when            received               in the        form        of    cash            or cash
             equivalents              and       proceeds                from                 the     conversion                  of    other            property            received             when              converted
             to cash         or cash          equivalents,                        net        of:



                             (a)            brokerage                   commissions                            and        other         fees       and         expenses               (including                  fees          and
                                             expenses                  of     counsel                 and          investment               bankers)               related            to     such      Asset               Sale;


                             (b)            provisions                      for        all     taxes          (whether                or not        such          taxes        will        actually               be paid             or
                                             are     payable)                     as a result                 of     such        Asset           Sale       without             regard           to the
                                             consolidated                         results             of    operations                 of the           Parent           Guarantor               and         the
                                            Restricted                   Subsidiaries,                         taken           as a whole;



                             (c)            payments                   made                  to repay              Indebtedness                    or any          other         obligation                 outstanding
                                             at the         time            of     such             Asset          Sale        that      either          (x)      is secured               by    a Lien              on the

                                            property               or assets                       sold     or (y)         is required                  to be paid              as a result                 of     such          sale;
                                             and



                             (d)             appropriate                     amounts                      to be provided                    by     the         Parent         Guarantor                or any
                                            Restricted                   Subsidiary                        as a reserve                 against            any         liabilities           associated                    with
                                             such         Asset                                                       without                                          pension             and      other            post-
                                                                            Sale,             including,                                    limitation,
                                             employment                           benefit             liabilities,              liabilities              related           to environmental                             matters
                                             and         liabilities               under              any      indemnification                           obligations                  associated                  with          such
                                            Asset     Sale,                  all       as determined                        in conformity                       with       GAAP              and       reflected                  in an
                                            Officers'
                                                                       Certificate                    delivered                to the         Trustee;              and



                             (2)            with          respect                to any             issuance              or sale           of    Capital              Stock,          the      proceeds                   of    such
             issuance          or sale          in the           form             of     cash         or cash             equivalents,                   including              payments                    in respect                of



                                                                                                                           1



          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                       Main Document    Page 314 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             deferred             payment                      obligations                 (to    the          extent          corresponding                        to the        principal,              but     not

             interest,            component                       thereof)            when              received               in the        form            of    cash      or cash              equivalents                 and
            proceeds                  from          the         conversion                 of     other   property                     received          when      converted      to cash                               or cash
                                                                 attorneys'                          accountants'                                    underwriters'                                                      agents'
             equivalents,                     net         of                             fees,                                            fees,                           or placement

             fees,        discounts                  or commissions                              and      brokerage,                  consultant                   and      other         fees       incurred            in
             connection                     with          such         issuance             or sale             and       net       of taxes            paid         or payable                 as a result             thereof.

                                                                                  Subsidiaries"
                                "Non-Guarantor                                                                         means           the        Initial          Non-Guarantor                        Subsidiaries
             together             with             any         future        Restricted                  Subsidiary                   that    does           not         provide           a Subsidiary
             Guarantee.

                                                                Person"
                                "Non-U.S.                                           means                a Person              that       is not        a U.S.            person,              as defined           in
             Regulation                      S.

                                                   Guarantee"
                                "Note                                              means               any       guarantee                 of the           obligations                 of the        Issuer        under           this
             Indenture                  and        the         Notes        by      any          Note          Guarantor.

                                                   Guarantors"
                                "Note                                                means               the      Parent            Guarantor                 together              with        the      Subsidiary
             Guarantors.

                                "Notes"
                                                          has     the       meaning               assigned                to       such      term           in the         Recitals             of this         Indenture.

                                                               Purchase"
                                "Offer               to                                  means            an offer                 to purchase                Notes          by        the      Issuer       from        the
             Holders              commenced                           by    the     Issuer             mailing            a notice             by       first        class        mail,         postage          prepaid,             to
             the     Trustee                 and         each         Holder          at its           last      address             appearing                  in the       Note            register        stating:



                                (1)                 the         provision             in this            Indenture                  pursuant                to which            the       offer       is being           made
             and      that        all        Notes             validly           tendered               will      be accepted                     for       payment               on      a pro       rata      basis;


                                (2)                 the         purchase             price         and          the     date         of purchase                    (which             shall      be a Business

             Day          no    earlier             than          30       days      nor         later     than         60         days      from            the     date         such         notice        is mailed)
                                                                                                         Date"
             (the     "Offer                 to     Purchase                     Payment                 Date");


                                (3)                 that         any       Note          not      tendered              will          continue               to accrue             interest             pursuant          to its

             terms;


                                (4)                 that,         unless           the      Issuer             defaults             in the        payment                 of the        purchase             price,           any
            Note          accepted                  for        payment              pursuant                  to the       Offer           to Purchase                    shall        cease         to accrue            interest
             on     and         after         the         Offer          to Purchase                   Payment                 Date;


                                (5)                 that         Holders            electing              to have              a Note             purchased                 pursuant              to the        Offer         to
             Purchase                 will         be required                to surrender                       the      Note,           together                with      the     form          entitled         "Option
                                                                           Purchase"
             of     the        Holder               to     Elect                                         on the         reverse              side       of the           Note          completed,                to the

             Paying             Agent              at the         address            specified                  in the         notice         prior           to the         close           of business            on the
             Business                 Day          immediately                     preceding                    the     Offer          to Purchase                   Payment                 Date;


                                (6)                 that         Holders            will         be entitled               to withdraw                       their        election             if the      Paying             Agent

            receives,                 not         later        than        the     close          of business                   on the         third          Business              Day           immediately



                                                                                                                               1



          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                             Main Document    Page 315 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




            preceding                the     Offer             to Purchase                  Payment                 Date,          a facsimile                transmission                      or letter                setting
             forth      the     name              of     such          Holder,          the       principal               amount              of Notes              delivered                  for     purchase                         and
             a statement               that         such         Holder            is withdrawing                         his        election           to have              such        Notes              purchased;
             and



                              (7)                 that       Holders              whose           Notes            are       being         purchased                only         in part             will         be issued
            new        Notes          equal             in principal                  amount             to the          unpurchased                     portion             of the          Notes

             surrendered;                  provided                   that     each         Note         purchased                   and       each         new         Note          issued           shall            be in a
            principal               amount               of US$200,000                          or any         amount                in    excess           thereof             which           is an integral
             multiple           of US$1,000.


                              One          Business                  Day      prior         to the          Offer         to Purchase                   Payment                 Date,          the        Issuer              shall
             deposit          with          the        Paying           Agent           money               sufficient               to pay          the     purchase                 price          of     all     Notes                 or
            portions            thereof                to be accepted                      by     the       Issuer           for     payment                on the           Offer           to Purchase
             Payment                Date.         On the              Offer        to Purchase                    Payment                 Date,        the       Issuer          shall         (a)        accept              for
            payment             on         a pro          rata        basis        Notes            or portions                 thereof           tendered               pursuant               to an Offer                         to

             Purchase;               and      (b)         deliver,            or cause              to be delivered,       to the                          Trustee             all     Notes              or portions
                                                                                                      Officers'
             thereof          so accepted                     together             with         an                 Certificate                              specifying                 the     Notes              or portions
             thereof          accepted                 for     payment                by     the        Issuer.          The         Paying            Agent            shall         promptly                  mail           to the
             Holders           of Notes                  so accepted                  payment                in an amount                      equal         to the          purchase                 price,             and
             upon       receipt             of written                 order          of the         Issuer          signed           by      an Officer,                 the        Trustee              shall

            promptly                authenticate                      and      mail        to    such        Holders                 a new           Note        equal          in principal                      amount                  to

             any     unpurchased                         portion             of the        Note          surrendered;                     provided               that     each          Note          purchased                          and
             each       new         Note          issued              shall       be in         a principal               amount              of US$200,000                            or any             amount                   in
             excess         thereof           which               is an integral                    multiple             of US$1,000.                       The         Issuer          will         publicly
             announce                the     results             of     an Offer            to Purchase                      as soon           as practicable                        after      the         Offer             to
             Purchase               Payment                  Date.          The       Issuer         will         comply             with         Rule        14e-1           under            the        Exchange                       Act
             and     any       other          securities                 laws         and       regulations                  thereunder                 to the          extent           such          laws             and
             regulations               are        applicable,                  in the           event        that        the       Issuer         is required                 to repurchase                        Notes
            pursuant            to an Offer                      to Purchase.


                              The      offer             is required               to contain                or incorporate                       by     reference               information

             concerning                the        business                 of the       Parent            Guarantor                  and       its     Subsidiaries                    which              the      Parent
             Guarantor                in good                faith      believes             will        assist          such        Holders               to make              an informed                       decision
             with       respect            to the            Offer           to Purchase,                 including                 a brief          description                 of the          events                 requiring
             the     Issuer          to make               the        Offer        to Purchase,                    and         any        other        information                    required               by
             applicable               law         to be included                      therein.              The      offer           is required              to contain                 all     instructions                           and
             materials              necessary                  to enable              such          Holders              to tender             Notes          pursuant                 to the          Offer             to
             Purchase.

                              "Officer"
                                                         means              one     of the           executive                 officers           of the          Parent             Guarantor                    or,     in the
             case      of     a Restricted                     Subsidiary,                  one      of the          directors               or officers                of      such         Restricted
             Subsidiary.


                              "Officers'                   Certificate"
                                                                                           means            a certificate                  signed           by     two          Officers;     provided                                  that,
                                                                                                                                                                                      "Officers'
             with     respect              to any             Subsidiary                Guarantor                   having            only        one        Officer,            an
             Certificate"
                                            means              a certificate                signed            by     such           Officer.




                                                                                                                         1



          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                           Main Document    Page 316 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                                                               Counsel"
                             "Opinion                   of                            means             a written               opinion             from             external                legal      counsel
             selected             by     the     Parent          Guarantor,                provided                   that       such          counsel               will         be     acceptable                 to the
             Trustee          in its        sole         discretion.

                                                                       Date"
                             "Original                  Issue                         means             the       date         on which              the        Notes              are       originally              issued
            under          this        Indenture.

                             "outstanding"
                                                                     when        used        with           respect             to the         Notes           means,                  as of the             date        of

             determination,                      all    Notes          theretofore                    authenticated                    and         delivered                 under            this     Indenture,
             except:



                             (1)                Notes           theretofore                cancelled                 by        the    Paying             and          Transfer                Agent           or accepted

            by     the     Paying              and       Transfer             Agent             for     cancellation;


                             (2)                Notes           for     whose            payment                  or redemption                      money                  in the        necessary                  amount
            has     been           theretofore                 deposited              with         the       Trustee             or any            Paying              and         Transfer              Agent                in trust
             for    the     Holders               of     such         Notes;         provided                 that,       if    such         Notes           are        to be redeemed,                           notice             of
             such        redemption                    has     been         duly         given          pursuant                to this          Indenture                  or provision                     therefor

            reasonably                  satisfactory                  to the       Trustee              has       been          made;            and



                             (3)                Notes           in    exchange               for        or in lieu              of which               other           Notes             have         been
             authenticated                     and      delivered              pursuant                to this         Indenture.


                             A     Note          does         not      cease         to be outstanding                           because               the      Issuer             or any             Affiliate               of the
             Issuer        holds          the      Note;         provided                that         in determining                       whether              the         Holders              of the           requisite
             amount           of        outstanding                  Notes         have          given          any       request,               demand,                authorization,                        direction,
             notice,        consent               or waiver              under           this         Indenture,                Notes          owned             by         the        Issuer         or any             Affiliate
             of the        Issuer          or beneficially                     held        for        the     Issuer            or an Affiliate                      of the            Issuer          shall        be
             disregarded                  and        deemed             not     to be outstanding,                              except           that,         for      the        purpose              of     determining
            whether               the     Trustee             shall      be protected                       in relying               on      any     such            request,                demand,
             authorization,                  direction,                notice,           consent              or waiver,                  only       Notes             for        which          the         Trustee             has
                                         Officers'
            received              an                            Certificate               from           the       Issuer            or an Affiliate                        of the           Issuer          evidencing
             such        ownership                 or beneficial                   holding              shall        be        so disregarded.                        Notes             so owned               or

            beneficially                  held         that     have          been        pledged               in good              faith       may         be regarded                        as outstanding                       if
             the    pledgee              establishes                  to the       reasonable                   satisfaction                   of the          Trustee                 the     pledgee's                 right        to
             act    with          respect          to    such         Notes          and        that        the      pledgee              is not         the     Issuer                or an Affiliate                     of the
             Issuer.

                                                                                   Amount"
                             "Parent                 Guaranteed                                               has      the       meaning                 assigned                 to     such         term          in    Section
             10.10.

                                                                                      Agent"
                             "Paying                   and     Transfer                                      shall        mean            Citibank,              N.A.,             London               Branch.

                                                         Date"
                             "Payment                                   has        the     meaning                 assigned               to     such        term            in    Section              4.01(a).

                                                              Businesses"
                             "Permitted                                                   means              any       business                which            is the            same          as or ancillary                      or

             complementary                         to any            of the        businesses                  of the           Parent           Guarantor                   and         the     Restricted
             Subsidiaries                 on the             Original          Issue            Date.



                                                                                                                      1



          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                        Main Document    Page 317 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                        Indebtedness"
                             "Permitted                                                   has     the     meaning              assigned            to    such          term       in    Section
             4.05(b).

                                                        Investment"
                             "Permitted                                             means:



                             (1)             any      Investment                 in the     Issuer           or a Note           Guarantor               that         is primarily                  engaged
             in a Permitted               Business               or a Person              which          will,        upon       the     making           of     such         Investment,
             become           a Note          Guarantor             that     is primarily                engaged             in a Permitted                    Business                or will           be
             merged           or consolidated                    with      or into,         or transfer               or convey            all     or substantially                      all     its      assets

             to,    the     Issuer       or a Note             Guarantor             that       is primarily              engaged            in a Permitted                     Business;


                             (2)             cash       or Temporary                  Cash           Investments;


                             (3)             payroll,          travel       and      similar           advances              made        in the         ordinary              course           of
             business          to cover            matters         that      are     expected                at the     time      of      such      advances               ultimately                    to be
             treated        as expenses                 in accordance                with        GAAP;


                             (4)             stock,       obligations               or securities                received           in    satisfaction                 of judgments;



                             (5)             any      Investment                 pursuant            to a Hedging                Obligation               designed              solely              to
            protect          any      Note       Guarantor               against          fluctuations                in commodity                   prices,           interest          rates           or
             foreign         currency           exchange                rates;


                             (6)             receivables,                trade      credits          or other          current           assets         owing          to the          Parent
             Guarantor              or any         Restricted             Subsidiary,                if created          or acquired                in the        ordinary               course               of
             business          and       payable          or dischargeable                      in     accordance              with        customary                  trade       terms;


                             (7)             Investments                 consisting             of     consideration                received             in     connection                with            an
             Asset         Sale      under         Section         4.13(a)(iv)(B),                     and     made          in compliance                    with,       Section              4.13;


                             (8)             pledges           or deposits            (x)       with      respect         to leases              or utilities            provided               to third
            parties         in the       ordinary            course         of business                or (y)         otherwise            described              in the        definition                    of
             "Permitted               Liens";


                             (9)             purchases             and      acquisitions                of     inventory,              supplies,          material              or equipment
             from         suppliers          or vendors             in the         ordinary             course         of the       Permitted                 Business;


                             (10)            Investments                 in existence                on the       Measurement                     Date;         and



                             (11)            repurchases                 of the      Notes.

                                                        Liens"
                             "Permitted                                  means:



                             (1)             Liens       for      taxes,         assessments,                 governmental                  charges             or claims               that        are

             being         contested           in good           faith      by     appropriate                legal      or administrative                       proceedings                    promptly
             instituted            and    diligently             conducted             and       for     which          a reserve           or other             appropriate                   provision,
             if any,        as shall         be required                in conformity                  with      GAAP            shall      have         been          made;




          Case 20-82282-CRJ11                                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                 Desc
                                                                  Main Document    Page 318 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                              (2)                statutory             and     common                   law      Liens         of        landlords             and         carriers,         warehousemen,
             mechanics,                suppliers,                materialmen,                     repairmen                 or other             similar            Liens          arising       in the

             ordinary           course             of business                and       with         respect            to amounts                  not       yet     delinquent               or being
             contested              in good             faith        by    appropriate                  legal          or administrative                       proceedings                    promptly
             instituted             and         diligently             conducted                  and     for     which             a reserve                or other          appropriate               provision,
             if any,       as shall              be required                 in conformity                      with        GAAP               shall      have        been          made;


                              (3)                Liens          incurred           or deposits                  made           to secure               the     performance                    of tenders,
                                                                                                                                bankers'
            bids,       leases,           statutory              or regulatory                    obligations,                                         acceptances,                  surety       and         appeal

            bonds,            government                    contracts,             performance                     and       return-of-money                          bonds            and      other
             obligations               of       a similar            nature         incurred              in the         ordinary                course         of business                  (exclusive              of
             obligations               for       the     payment               of borrowed                     money);


                              (4)                leases         or subleases                 granted             to others                that     do not           materially               interfere          with
             the     ordinary             course             of business               of the           Parent          Guarantor                  and       the     Restricted               Subsidiaries,
             taken        as a whole;



                              (5)                Liens          on property                 of,     or on         shares            of     Capital           Stock          or Indebtedness                    of,           any
             Person           existing             at the        time        such       Person            (i)     becomes                  a Restricted                Subsidiary               or (ii)        is
             merged            with         or into          or consolidated                       with         the     Parent             Guarantor                or any          Restricted

             Subsidiary;               provided                 that      such        Liens          do not            extend             to or cover               any       property           or assets               of
             the     Parent           Guarantor                 or any         Restricted                 Subsidiary                 other         than        the     property              or assets          of
             such       Person            (if     such        Person           becomes               a Restricted                    Subsidiary)                   or the       property           or assets
             acquired           by      the        Parent            Guarantor              or such             Restricted                 Subsidiary                (if     such       Person           is merged
            with        or into         or consolidated                        with       the       Parent             Guarantor                 or such            Restricted               Subsidiary);
            provided            further              that       such       Liens         were           not      created            in     contemplation                      of     or in connection
            with        the     transactions                    or series           of transactions                      pursuant                to which             such         Person         became                 a
             Restricted               Subsidiary;


                              (6)                Liens          in   favor         of the          Issuer         or any            Note         Guarantor;


                              (7)                Liens          arising        from          the     rendering                 of        a final       judgment                or order          against            the
             Parent        Guarantor                   or any          Restricted                 Subsidiary                that         do not         give        rise      to an Event                of

             Default;


                              (8)                Liens          securing           reimbursement                         obligations                   with         respect          to letters          of    credit,
            performance                     and        surety          bonds          and         completion                guarantees                  that        encumber             documents                   and
             other      property                 relating            to such          letters        of       credit        and          the     products            and       proceeds            thereof;


                              (9)                Liens          existing           on the           Original             Issue           Date;


                              (10)               Liens          securing           Indebtedness                        which             is Incurred            to refinance                  Secured
             Indebtedness                    which           is permitted                to be Incurred                      under             Section          4.05(b)(iv),                 provided               that
             such       Liens         do not            extend            to or cover               any         property             or assets               of the         Parent       Guarantor                  or

             any     Restricted                  Subsidiary                other       than         the       property              or assets             securing             the     Indebtedness

            being         refinanced;




                                                                                                                        1



          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                        Desc
                                                                       Main Document    Page 319 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                             (11)               Liens             securing            Hedging                 Obligations                   permitted                  to be Incurred
             under        Section              4.05(b)(v),                provided                 that        (i)     Indebtedness                   relating            to any            such         Hedging
             Obligation                is,    and        is permitted                     under         the      covenant               described                under          Section            4.07              to be,
             secured            by     a Lien           on the            same         property                securing              such         Hedging               Obligation                 or (ii)            such
             Liens        are        encumbering                     customary                    initial        deposits              or margin              deposits               or are         otherwise
             within        the        general            parameters                   customary                      in the     industry              and        incurred             in the        ordinary
             course          of business;



                             (12)               Liens             securing            Attributable                     Indebtedness                    permitted                to be Incurred                        under
             this     Indenture;


                             (13)               Liens             securing            indebtedness                      permitted                to be Incurred                      under         Section

             4.05(b)(xii),               provided                  that       (a)     any        such         Lien           is created            prior         to,     at the       time         of      or within                 30
             days       after        entering               into     the       agreement                    underlying                 such        Indebtedness                      and     (b)        the          aggregate
             book        of property                   and         assets       (as reflected                    in the         most         recently             available                consolidated
             financial           statements                   of the          Parent             Guarantor               or,        if any        such       property                and     assets                 have       been
             acquired            since          the      date        of     such          financial              statements,                 the      cost       of      such        property                  and      assets)
             subject         to Liens                incurred             pursuant                to this            clause         (13)      does         not         exceed         the     aggregate
            principal            amount                of     Indebtedness                       Incurred              pursuant             to     Section              4.05(b)(xii);


                             (14)               Liens             securing            Indebtedness                      permitted                 under          Section             4.05(b)(xvi),
            provided             that         (i)     such         Liens        extend              to or cover                 only        the       equipment,                 property                or asset
             whose         purchase,                  or the         personal               property                 whose           development,                       construction                or

             improvement,                      is to be financed                          with         such          Indebtedness,                    as the           case      may         be;        (ii)        such
             Liens        are        Incurred               in the        ordinary               course              of business                of the       Parent             Guarantor                  and         its
             Restricted               Subsidiaries;                   (iii)         such         Liens         are      created            no      later     than          90    days        after             the
             acquisition                of    such          equipment,                    property              or asset             or the        completion                   of    development,
             construction                    or improvement                          of     such         personal              property,              as the            case     may         be;        and          (iv)      the
             aggregate               book           value          of property                   and        assets       (as reflected                  in the           most        recently                  available
             consolidated                    financial              statements                   of the        Parent           Guarantor,                 or,     if any            such     property                      and
             assets       have          been          acquired                since        the      date        of      such         financial             statements,                the     cost             of    such

            property             and         assets)          subject           to Liens                Incurred              pursuant              to this            clause        (14)      does             not         exceed
             the      aggregate               principal              amount                of    Indebtedness                       Incurred           pursuant                to Section                 4.05(b)(xvi);


                             (15)               Liens             under        the        Security             Documents;


                             (16)               Liens             securing            Permitted                 Priority             Indebtedness;


                             (17)               survey             exceptions,                   easements                   or reservations                     of,     or rights           of     others              for,
             licenses,           rights-of-way,                       leases,             sewers,             electric          lines,          gas    lines,           telegraph             and         telephone
             lines       and     other              similar         purposes,                   or zoning              or other            restrictions                 as to the           use         of real

            property             that        were           not     incurred               in connection                      with         Indebtedness                   and        that     do not                 in the
             aggregate               materially                   adversely               affect         the         value      of     said        properties               or materially                       impair
             their     use       in the             operation             of the           business              of     such         Person;


                             (18)               security             given           in the          ordinary                course         of business                  (and        not     in connection
             with      the      borrowing                     of money                or the           obtaining               of    credit)          to a public               utility        or any




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                          Main Document    Page 320 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




             municipality                or governmental                                  or other             public          authority                  when       required             by        such       utility            or

             municipality                or governmental                                  or other             authority            in connection                      with         the     operations                   of the
             Parent        Guarantor                    and       its     Restricted                    Subsidiaries;


                             (19)             Liens            incurred                  or pledges              or deposits   made      in the ordinary    course    of the
                                                                                                               workers'
             Permitted              Business                  in connection                        with                    compensation,       unemployment        insurance
             and     other       types             of    social           security               and       employee                health              and       disability           benefits;


                             (20)             Liens            arising               out     of     conditional                   sale,        title       retention           consignment                       or similar
             arrangements                    for        the     sale          of    goods           entered             into      by      the        Parent           Guarantor                or any           of     its
             Restricted               Subsidiaries                      in the           ordinary              course            of the        Permitted                Business               in     accordance
            with       past      practice;

                                              bankers'
                             (21)                                       Liens,             rights         of     setoff          and      other            similar          Liens         existing             solely             with
             respect         to cash           and         cash          equivalents                      on    deposit            in one              or more          accounts               maintained                    by
             the     Parent         Guarantor                   granted                  in the         ordinary           course           of business                     in favor           of the          bank           or
             banks        with        which              such           accounts              are        maintained,                   securing              amounts            owing               to     such        bank
            with       respect          to cash                management                          and        operating            account                 arrangements,                   including                  those

             involving              pooled              accounts,                  netting          arrangements                       or sweep                  accounts;           provided                  that,         unless
             such      Liens          are     non-consensual                               and       arise        by      operation                  of     law,      in no      case          shall        any        such
             Liens        secure         (directly                or indirectly)                        the     repayment                 of      any        Indebtedness;


                             (22)             Liens            relating               to purchase                  orders           and         other           agreements                entered              into      with
             customers              of the          Parent              Guarantor                   or any         of      its    Restricted                    Subsidiaries               in the           ordinary
             course          of business;



                             (23)             leases            and           licenses             of     intellectual              property                 that      do not         materially                  interfere
            with       the     ordinary                 course            of the           Permitted               Business               of the             Parent          Guarantor                   and     the
             Restricted               Subsidiaries,                     taken            as a whole;



                             (24)             Liens            on        Capital             Stock             or other           securities                or assets          of     any       Unrestricted

             Subsidiary               that     secure              obligations                     of     such      Unrestricted                          Subsidiary;


                             (25)             the        filing          of UCC                financing                statements                     solely        as a precautionary                           measure;


                             (26)             any         encumbrance                          or restriction                    (including                  put      and     call        arrangements)                        with
             respect         to Capital                  Stock           of        any     joint         venture           or similar                  arrangement                   pursuant              to any            joint
             venture          or similar                 agreement;


                             (27)             Liens            on        equipment                   of the        Parent              Guarantor                   or any       Restricted                  Subsidiary
             and     located           on the            premises                   of     any       client        or supplier                  in the           ordinary            course              of the
             Permitted              Business;


                             (28)             Liens            on        assets            or securities                deemed             to arise                in connection                    with        and          solely
             as a result            of the          execution,                      delivery              or performance                        of        contracts           to sell          such        assets            or
             securities          if     such            sale      is otherwise                     permitted               by      this        Indenture;




          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                         Main Document    Page 321 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                             (29)               Liens          in connection                       with           any        disposition                   of    Capital              Stock          of        a Restricted

             Subsidiary                 pursuant             to Indian              regulatory                       or shareholding                         requirements,                         including,                without

             limitation,               the      ability           to invest           proceeds                   received                  from        the       disposition                  of     such         Capital
             Stock         to create             an escrow                account,                 the         ability          to pass             the      control            of     such         escrow              account
             to a third           party          and        the     entry          into          put      or call            arrangements                       with        third        parties;


                             (30)               Liens          of    a collection                      bank            arising             under          Section           4-210             of the           New          York
             Uniform              Commercial                      Code         on      items             in the             course           of     collection                 in favor             of banking
             institutions                                  as a matter                of     law                                                 deposits                                      the        right        of        set-
                                         arising                                                          encumbering                                                (including
             off)    within             general            parameters                 customary                        in the         banking                industry;


                             (31)               Liens          on     assets          pursuant                   to merger                  agreements,                    stock         or asset               purchase
             agreements                  and       similar           agreements                        in respect                  of the         disposition                  of     such         assets;


                             (32)               Liens          in connection                       with           the        defeasance,                   discharge                 or redemption                          of
             Indebtedness                     of the        Parent           Guarantor                    or any              of     its     Restricted                 Subsidiaries;                     and



                             (33)               Liens          securing              obligations                       in    an aggregate                       principal              amount              not        to exceed
             US$2.5             million            (or      the     Dollar          Equivalent                         thereof)             at any           one        time         outstanding,

                                                                                                                                                             Liens"
            provided              that,        with         respect          to the              Collateral,                 "Permitted                                        will       refer           only        to the
             Liens         described               in clauses               (1),      (2),         (9),         (10),         (15)         and      (17)         of this            definition.

                                                                                 Indebtedness"
                             "Permitted                     Priority                                                         means               any      Priority             Indebtedness;                       provided

             that,     on the            date         of   Incurrence                 of     such             Indebtedness,                        and       after       giving           effect           thereto               and
             the     application                 of the           proceeds             thereof,                 the         Consolidated                     Priority               Indebtedness                      Leverage
             Ratio      would                 be no        greater         than            (i)     0.45          to       1.0 with               respect          to any            Incurrence                   of
             Indebtedness                     prior        to May            16,      2016             and        (iii)       0.40          to     1.0 with             respect           to any               Incurrence                 of
             Indebtedness                     thereafter.

                             "Person"
                                                       means           any      individual,                       corporation,                     partnership,                     limited          liability
             company,                 joint      venture,             trust,        unincorporated                              organization                     or government                         or any              agency
             or political               subdivision                  thereof.

                                                                                     Agreement"
                             "Pledge               and         Security                                                     means            that         certain          agreement                  dated            as of            July
             24,     2014,            among            Rolta        Americas                     LLC,           Rolta           International,                     Inc.,        Rolta          U.K.            Limited,
             Rolta      Middle                 East        FZ-LLC,              Rolta             Global               B.V.         the      Trustee              and       the       Security                 Agent.

                                                             Stock"
                                "Preferred                                     as applied                     to the          Capital              Stock          of     any        Person            means             Capital
             Stock         of    any          class        or classes           that         by         its     term         is preferred                   as to the               payment               of      dividends,
             or as to the               distribution                 of    assets           upon              any         voluntary                or involuntary                       liquidation                   or
             dissolution                of     such        Person,             over         shares              of      Capital             Stock          of     any       other         class           of     such        Person.

                                                           Office"
                             "Principal                                      means                the         office         of the          principal                 Paying           and         Transfer                Agent              at
             which         the        business              of the        principal                 Paying                and       Transfer               Agent           is principally

             administered,                     which           at the       date          of this              Indenture                   is located             at Citibank,                 N.A.,              London
             Branch             clo     Citibank,              N.A.,         Dublin                Branch,                  One       North            Wall          Quay,            Dublin              1, Ireland.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                       Main Document    Page 322 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                 "principal"
                                                                of     any         Indebtedness                       means            the        principal                 amount               of    such         Indebtedness
             (or     if        such     Indebtedness                      was            issued          with         original               issue           discount,               the     face           amount             of     such
             Indebtedness                      less       the        remaining                   unamortized                        portion             of the          original             issue           discount               of
             such          Indebtedness),                       together                 with,         unless           the         context             otherwise                 indicates,                 any      premium
             then         payable             on      such           Indebtedness.

                                                          Indebtedness"
                                 "Priority                                                        means              any       Indebtedness                          (a)     of     any       Restricted

             Subsidiary                  (other           than         a Subsidiary                      Guarantor                   or the            Issuer)             other         than         Indebtedness
             Incurred                 under         Section             4.05(b)(iii)                   that      continues                   to be classified                         under            such         clause
             of     Section             4.05,(b)             Indebtedness                         (only         in the          form          of bonds,                    notes          or other            similar
             instruments                     that     are       issued             in the         capital             markets)                of the            Issuer            or a Note                 Guarantor
             secured              only        be a Lien                on      intercompany                           loans          of the            proceeds               of      such            Indebtedness                    and

             (c)    any          Secured              Indebtedness                        of the            Issuer         or a Note                   Guarantor,                  other          than        the      Notes

             (including                 any         Additional                 Notes)              and         Indebtedness                        Incurred                under           Section             4.05(b)(iii)
             that         continues             to be classified                          under              such       clause           of       Section              4.05,         provided                 that         Priority
             Indebtedness                      shall        not        include             the         2013         Notes.

                                 "QIB"
                                                    has     the        meaning                 assigned               to    such         term            in     Section              2.04(c).

                                                      Agencies"
                                 "Rating                                           means               (1)     S&P,           (2)      Moody's                   and        (3)      Fitch;            provided               that        if

             S&P,              Moody's,               Fitch,           two         of     any      of the           three           or all         three            of them              shall        not     make            a rating
             of the            Notes         publicly                available,                one          or more            nationally                     recognized                   statistical             rating
             organizations                      (as       defined             in        Section              3(a)(62)           under              the        Exchange                Act),            as the         case          may
            be,      selected             by        the     Parent            Guarantor,                      which            shall         be        substituted                 for      S&P,            Moody's,                  Fitch,
             two          of    any      of the           three         or all           three         of them,               as the          case           may        be.

                                                      Category"
                                 "Rating                                            means   (1)                 with       respect                to     S&P,           any        of the             following
                                       "BB,"              "B,"          "CCC,"          "CC,"                   "C"             "D"
             categories:                                                                                                   and                     (orequivalent                          successor     categories);
                                                                                                                                                               "Ba,"                        "B,"  "Caa,"     "Ca,"
             (2) with             respect             to Moody's,                        any      of the            following                 categories:
             "C"                  "D"
                  and                         (orequivalent                         successor     categories);                             (3)           with         respect             to Fitch,             any         of the
                                                        "BB,"                        "B,"   "CCC,"      "CC,"                            "C"                        "D"
             following                 categories:                                                                                                      and                (or           equivalent                  successor

             categories);                    and      (4)      the       equivalent                    of     any       such          category                 of      S&P,          Moody's                  or Fitch              used

            by      another              Rating             Agency.                In     determining                      whether                 the        rating         of the          Notes            has      decreased
                                                                                                                                                                                ("+"                        "-"
            by   one or more    gradations,                                        gradations                   within              Rating             Categories                                and                 for      S&P;
                  "1," "2"        "3"                                                                   "+"                   "-"
             and            and         for                                  Moody's;                            and                   for     Fitch;               or the         equivalent                 gradations                   for
             another              Rating         Agency)                  will           be taken              into  account    (e.g.,  with                                 respect             to     S&P,          a decline                  in
                                               "BB+"                     "BB,"                                            "BB-"        "B+,"
             a rating             from                            to                       as well             as from              to                                        will         constitute                a decrease
             of     one         gradation).

                                                      Date"
                                 "Rating                               means              in connection                        with          actions             contemplated                         under          Section
             5.01         that        date      which             is 90        days         prior            to the        earlier            of       (x)     the         occurrence                  of     any      such
             actions             as set forth                therein               and      (y)        a public            notice             of the           occurrence                   of        any     such           actions.

                                                      Decline"
                                 "Rating                                      means               in    connection                    with          actions             contemplated                         under           Section
             5.01         the      notification                  by      any        of the             Rating           Agencies                   that        such         proposed                  actions          will         result
             in any             of the        events            listed        below:




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                          Main Document    Page 323 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                              (a)                in the      event            the     Notes         are     rated          by    all        three      of the            Rating          Agencies                   on the

             Rating         Date           as Investment                      Grade,          the    rating            of the      Notes             by        any    two         of the        three          Rating
            Agencies                will     be below                 Investment                  Grade;


                              (b)                in the      event            the     Notes          are    rated          by    any         two,         but      not      all      three,         of the          three

             Rating         Agencies                on the            Rating           Date         as Investment                  Grade,             the        rating           of the        Notes          by         any
             of     such      two          Rating         Agencies                  will     be below                 Investment                Grade;


                              (c)                in the      event            the     Notes          are    rated          by    one,         and         only       one,         of the        three          Rating
             Agencies               on the          Rating            Date          as Investment                     Grade,       the        rating            of the       Notes             by      such         Rating
             Agency            will         be below              Investment                  Grade;            or



                              (d)                in the      event            the     Notes          are    rated          below            Investment                   Grade           by     all        three         of the

             Rating         Agencies                on the            Rating           Date,        the     rating            of the         Notes          by       any        Rating          Agency                  will
             be decreased                   by      one      or more                gradations             (including              gradations                    within           Rating              Categories                as
             well       as between                  Rating            Categories).

                            "RBI"
                                              means             the      Reserve             Bank          of     India.

                                                             Exchange"
                            "Recognized                                                      means          the        Bombay               Stock          Exchange                  Limited,               National
             Stock         Exchange                 of    India          Limited,             the    London                Stock            Exchange,                the     New            York            Stock
             Exchange                 and     the        Nasdaq              National             Market.

                                                                                     Dealer"
                            "Reference                     Treasury                                       means           each         of    any      three          investment                  banks             of
             recognized                standing             that       is a primary                  U.S.         Government                     securities                dealer           in The           City         of
            New         York,          selected            by      the        Parent         Guarantor                  in good             faith.

                                                                                                     Quotations"
                            "Reference                     Treasury                  Dealer                                            means,             with        respect            to each             Reference

             Treasury               Dealer          and      any         redemption                 date,         the      average            as determined                       by      the       Trustee,               of
             the     bid    and        asked          prices           for     the         Comparable                   Treasury             Issue         (expressed                  in      each         case         as a
            percentage                 of    its    principal                amount)              quoted          in writing                to the         Trustee              by     such         Reference

             Treasury               Dealer          at 5:00           p.m.          (New          York          City      Time)             on the         third         Business               Day         preceding
             such       redemption                  date.

                            "Register"
                                                          has      the       meaning              assigned              to such             term      in        Section           2.05.

                            "Registrar"
                                                           has        the      meaning              assigned               to such            term         in    Section             2.05.

                                                             S"
                            "Regulation                               means            Regulation                 S under          the        Securities                 Act.

                                                                                      Note"
                            "Regulation                      S Global                                has        the     meaning               assigned               to such           term           in    Section
             2.04(c).

                                                         Jurisdiction"
                            "Relevant                                                       has     the     meaning               assigned                to     such       term          in    Section
             4.21(a).

                                                                             Jurisdiction"
                            "Relevant                    Taxing                                              has        the     meaning               assigned               to      such       term
             in     Section           4.21(a).




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                       Main Document    Page 324 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                 Assets"
                             "Replacement                                            has       the     meaning                 assigned           to such             term      in       Section
             4.13(b)(ii).

                                                                                           Note"
                             "Restricted                   Certificated                                    has     the     meaning               assigned              to    such             term       in    Section
             2.04(d).

                                                                              Note"
                             "Restricted                   Global                             has      the     meaning             assigned              to     such         term         in        Section
             2.04(c).

                                                           Payments"
                             "Restricted                                                has      the       meaning              assigned           to such             term         in        Section          4.06.

                                                           Subsidiary"
                             "Restricted                                                   means           any      Subsidiary               of the           Parent          Guarantor                      other
             than       an Unrestricted                     Subsidiary.

                                            144A"
                             "Rule                             means          Rule         144A            under         the     Securities              Act.

                             "SGX-ST"
                                                         has      the     meaning                assigned           to     such        term        in        Section          4.02(c).

                             "S&P"                                                                                                                                                                   McGraw-
                                                 means          Standard              &      Poor's          Ratings             Services,              a division             of        The
             Hill    Companies,                    Inc.,        and     its     successors.

                                                                                 Transaction"
                             "Sale         and         Leaseback                                                    means          any        direct          or indirect                 arrangement

             relating         to property                  (whether             real,        personal            or mixed),               now        owned             or hereafter                     acquired

             whereby           the     Parent              Guarantor              or any             Restricted                Subsidiary               transfers            such             property           to
             another         Person              and     the      Parent         Guarantor                   or any        Restricted               Subsidiary                 leases                it from         such
             Person.

                                                       Indebtedness"
                             "Secured                                                      means           any      Indebtedness                   of the         Parent             Guarantor                  or a
             Restricted            Subsidiary                   secured          by        a Lien.

                                                         Act"
                             "Securities                               means           the     U.S.          Securities            Act      of     1933,          as amended.

                                                                   Legend"
                             "Securities                 Act                               has       the     meaning              assigned              to    such      term             in        Section
             2.04(d).

                                                       Agent"
                             "Security                                  means             a security             agent          appointed               by      the     Trustee                to hold          the
             Collateral          on        its    behalf          and         on behalf              of the        Holders             under        the        Security             Documents
            pursuant           to the            terms         thereof,          the       appointment                   of which             is authorized                   by         the        Holders

             hereunder,              which             shall      initially           be      Citicorp           International                   Limited.

                                                       Documents"
                             "Security                                                means            the     Pledge            and     Security               Agreement                      and      all

             security         agreements,                      pledge         agreements,                    assignments,                 mortgages,                   deeds         of trust,                security
             trustee,        intercreditor                  or collateral                  agency            agreements,                 control             agreements                   or other             grants
             or transfers             of     security            executed               and       delivered              by      the     Issuer,         the     Note          Guarantors                      or any
             other       Pledgor            creating             (or    purporting                   to create)           a Lien          upon          the     Collateral                    in     favor      of the

             Security          Agent,             in    each       case,        as amended,                    modified,               renewed,                restated          or replaced,                    in
             whole          or in part,            from          time      to time.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                     Desc
                                                                       Main Document    Page 325 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                             Subsidiary"
                               "Significant                                                     means              any      Restricted                 Subsidiary                that       would           be a
                                       subsidiary"
             "significant                                                   as defined               in Article                 1, Rule        1-02            of    Regulation                   S-X,
            promulgated                     under          the     Securities                Act,           as such            regulation               is in effect                on the          Original            Issue
             Date.

                                                   Maturity"
                              "Stated                                           means,            (1)       with        respect           to any         Indebtedness,                      the      date
             specified              in     such       debt        security             as the           fixed           date     on which                the        final      installment                of principal
             of    such       Indebtedness                       is due          and       payable                as set forth              in the        documentation                           governing              such
             Indebtedness                    and      (2)    with             respect          to any             scheduled                installment                 of principal                 of    or interest
             on    any       Indebtedness,                       the        date     specified                as the           fixed       date        on which                such        installment               is due
             and      payable              as set forth                in the          documentation                           governing               such         Indebtedness.

                                                                       Indebtedness"
                              "Subordinated                                                                  means             any        Indebtedness                      of the      Issuer           or any         Note
             Guarantor               that         is contractually                        subordinated                    or junior           in right              of payment                 to the        Notes              or
             to any         Note           Guarantee,                  as applicable,                    pursuant                to a written              agreement                  to     such         effect.

                              "Subsidiary"
                                                                 means,             with       respect              to any           Person,            any         corporation,                  association              or
             other       business               entity       of which                  more          than          50%         of the       voting             power           of the        outstanding
             Voting           Stock          is owned,                 directly            or indirectly,                   by       such      Person               and       one     or more              other
             Subsidiaries                  of      such      Person.

                                                             Guarantee"
                              "Subsidiary                                                      means              any     Guarantee                    of the        obligations                  of the       Issuer
            under           this     Indenture               and        the        Notes          by        any     Subsidiary                Guarantor.

                                                             Guarantor"
                              "Subsidiary                                                      means              the     Initial         Subsidiary                  Guarantors                  and      any      other
             Restricted                  Subsidiary              that         Guarantees                    the    obligations                of the           Issuer          under         this        Indenture
                                                                                                                   Guarantor"
             and      the     Notes;            provided                that        "Subsidiary                                                    does         not         include         any       Person
            whose            Subsidiary                Guarantee                    has     been            released             in accordance                      with       this     Indenture                 and      the
            Notes.

                                                           Person"
                              "Surviving                                           has      the      meaning               assigned               to    such          term      in      Section            5.01(a).

                                                                               Date"
                              "Tax          Redemption                                         has      the        meaning                assigned             to     such      term         in     Section           3.01.

                              "Taxes"
                                                    means          all        taxes,        levies,           imposts,               charges,            assessments,                      deductions,
            withholdings                     and      related               liabilities.

                                                                                Investment"
                              "Temporary                      Cash                                                means             any     of the        following:



                              (1)               United            States            dollars,            Indian           rupees,           Euros         or,        in the       case       of      any     Restricted

             Subsidiary,                  local       currencies                   held     by       such          Restricted               Subsidiaries                     from       time        to time         in the

             ordinary              course           of the        Permitted                 Business;


                              (2)                 direct     obligations                    of the           United             States       of America,                      Canada,             a member                 of
             the     European                Union           or the            Republic                of    India         or,      in each            case,         any      agency           of     either        of the

             foregoing               or obligations                     fully        and       unconditionally                            Guaranteed                  by      the     United             States       of
            America                or any          agency              of     either        of the           foregoing,                in each           case         maturing              within          one         year;




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                        Main Document    Page 326 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                               (3)               demand                 or time              deposit              accounts,               certificates                  of     deposit                  and      money              market
             deposits             maturing                   within           365         days        of the         date          of    acquisition                    thereof               issued            by        a bank          or
             trust       company                 that         is organized                     under          the        laws          of the        United              States              of America,                     the
            United             Kingdom                     or India           and         which            bank          or trust             company                  has        capital,              surplus             and
            undivided                 profits               aggregating                   in    excess             of US$100.0                       million             (or        the       Dollar            Equivalent
                                                                                                                              "A"
             thereof)             and     has          outstanding                    debt           which          is rated                         (or     such            similar               equivalent                rating)                or
            higher           by       at least              one     nationally                  recognized                      statistical           rating            organization                          (as        defined              in
             Section            3(a)(62)                   under       the      Exchange                    Act);


                               (4)               repurchase                    obligations                   with          a term             of not         more            than           30      days         for

            underlying                   securities                 of the          types           described               in clause                (2)        above          entered                  into        with      a bank
             or trust          company                     meeting            the         qualifications                    described                 in        clause            (3)       above;


                               (5)               commercial                     paper,               maturing               not         more         than         180         days           after        the        date      of
             acquisition                 thereof,                issued        by         a corporation                     (other            than         an Affiliate                     of the         Parent

             Guarantor)                  organized                   and       in     existence                under             the     laws         of the            United               States            of America,

             any       state         thereof               or any       foreign                country             recognized                   by     the        United                States            of America                     with
                                                                                                                                                                                        "P-1"
             a rating           at the           as of which
                                               time                                            any     investment                      therein         is made                 of                        (or     higher)
                                                        "A-1"
             according                to Moody's     or                                        (or     higher)             according                  to     S&P            or Fitch;



                               (6)               securities                 with          maturities                of     six      months             or less               from            the        date        of     acquisition

             thereof,           issued           or fully              and      unconditionally                             Guaranteed                     by         any      state,             commonwealth                            or

             territory            of the         United               States           of America,                      or by           any      political              subdivision                       or taxing
                                                                                              "A"
             authority               thereof,               and       rated         at least                       by      S&P,           Moody's                     or Fitch;



                               (7)               any          money            market                fund         that      has         at least           95.0%             of      its      assets           continuously
             invested             in investments                        of the            types            described                in clauses                  (1)     through                   (5)    above;             and



                               (8)               demand                 or time              deposit              accounts,               certificates                  of     deposit                  and      money              market
             deposits             with         (i)         State      Bank           of      India,         ICICI           Bank             or Axis             Bank,              (ii)     Union              Bank          of     India,
                                  other        bank              or trust                                   organized                   under         the        laws          of the             India         whose              long-
             (iii)     any                                                          company
             term        debt         is rated              by     Moody's,                    S&P         or Fitch              as high             or higher                than           any         of those            banks
             listed       in      clause             (i)     of this         paragraph                  or (iv)            any         other         bank         organized                       under         the        laws          of the

             India;       provided                   that,         in the       case           of     clause            (iv),       such         deposits               do not               exceed             US$2.5
             million           (or      the      Dollar              Equivalent                     thereof)             with          any      single           bank          or US$5.0                       million             (or        the
             Dollar           Equivalent                     thereof)           in the           aggregate,                     at any         date        of     determination                           thereafter.

                                                 Assets"
                               "Total                                  means,                as of         any      date,          the       total     consolidated                          assets            of the         Parent
             Guarantor                 and       its        Restricted                Subsidiaries                   measured                    in accordance                             with         GAAP               as of the
             last      date       of the             most          recent           fiscal          quarter          for        which           consolidated                        financial                  statements                 of
             the      Parent           Guarantor                    (which            the       Parent            Guarantor                   will     use            its best             efforts         to compile                     in a

             timely           manner)                 are        available             (which              may          be internal                  consolidated                          financial             statements).

                                                     Payables"
                               "Trade                                           means,               with         respect              to any         Person,                any           accounts              payable                 or

             any       other         indebtedness                       or monetary                        obligation                to trade              creditors                created,              assumed                  or
             Guaranteed                   by         such          Person           or any            of    its     Subsidiaries                     arising            in the              ordinary                course          of




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                           Main Document    Page 327 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




             business            in connection                    with        the     acquisition                   of    goods            or services                   and         payable              within               90
             Business            Days.

                                                               Date"
                            "Transaction                                       means,           with         respect             to the          Incurrence                    of     any       Indebtedness,
             the     date     such         Indebtedness                     is to be Incurred                        and,        with         respect              to any            Restricted                 Payment,
             the     date       such       Restricted              Payment                  is to be made.

                            "Trustee"
                                                        means          the      party        named               as such            in the          first        paragraph                of this              Indenture
             or any         successor              trustee         under            this     Indenture                   pursuant             to Article                 7.

                                                                         Act"
                            "Trust           Indenture                                has       the     meaning                assigned                  to     such          term       in     Section                   13.02.

                                                                 Subsidiary"
                            "Unrestricted                                                       means              (1)     any       Subsidiary                    of the            Parent          Guarantor                       that
             at the       time       of    determination                      shall        be designated                      an Unrestricted                            Subsidiary                  by        the        Board
             of     Directors             in the        manner            provided              in this            Indenture                 and      (2)        any          Subsidiary                  of    an
             Unrestricted                 Subsidiary.

                                                                              Obligations"
                            "U.S.          Government                                                         means              securities                 that        are     (1)     direct            obligations
             of the       United           States          of America                  for      the     payment                of which                  its     full        faith      and         credit           is
            pledged             or (2)       obligations                 of     a Person              controlled                 or supervised                       by        and      acting            as an

             agency         or instrumentality                           of the         United             States          of America                    the       payment               of which                    is

             unconditionally                      Guaranteed                   as a full           faith         and      credit           obligation                   by     the      United             States               of

            America,             which,            in     either         case,        are     not      callable               or redeemable                         at the           option          of the            issuer
             thereof         at any         time         prior      to the           Stated           Maturity                of the         Notes,              and         shall      also         include               a

             depository              receipt            issued         by      a bank           or trust            company                 as custodian                      with       respect                to any
             such      U.S.         Government                    Obligation                 or a specific                    payment               of        interest          on      or principal                       of    any
             such      U.S.         Government                    Obligation                 held       by         such       custodian                  for       the       account            of the           holder               of
             a depository                 receipt;         provided                 that     (except               as required                by      law)          such         custodian                     is not
             authorized              to make              any      deduction                 from          the      amount               payable               to the          holder          of     such

             depository              receipt            from       any        amount            received                 by    the         custodian                in respect                 of the           U.S.
             Government                   Obligation               or the            specific          payment                 of        interest           on     or principal                  of the              U.S.
             Government                   Obligation               evidenced                 by       such         depository                   receipt.

                                           Person"
                            "U.S.                                has     the        meaning             assigned               to        such       term           in Regulation                      S.

                                                  Stock"
                            "Voting                                means,             with         respect           to any              Person,              Capital           Stock           of    any            class           or
            kind       ordinarily                having          the     power             to vote           for     the       election             of        directors,              managers                   or other

            voting          members               of the          governing                 body        of       such         Person.

                                                   Owned"
                            "Wholly                                      means,             with       respect             to any            Restricted                  Subsidiary,                  the

             ownership               of    all    of the          outstanding                 Capital              Stock            of     such       Subsidiary                      (other         than            any
             director's             qualifying              shares            or Investments                       by      foreign            nationals                  mandated                by        applicable

             law)      by     the      Parent           Guarantor                or one            or more               Wholly             Owned                Subsidiaries                   of the           Parent
             Guarantor.


                            Section              1.02.           Rules         of    Construction.                        Unless             the     context                 otherwise               requires                   or
             except         as otherwise                  expressly                 provided,




          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                    Main Document    Page 328 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                            (a)             an accounting                       term         not        otherwise              defined             has       the      meaning                   assigned                 to it in
             accordance                with          GAAP;

                                            "herein,"                  "hereof"
                            (b)                                                           and       other         words             of     similar           import             refer           to this           Indenture
             as a whole                and        not     to any           particular               Section,             Article            or other            subdivision;


                            (c)             all     references               to any            Person            include            the      successors                   and            permitted                assigns           of
             that     Person;


                            (d)             all     references               to     Sections               or Articles                   or Exhibits                refer           to    Sections                or Articles
             or Exhibits               of    or to this                Indenture              unless            otherwise                 indicated;               and



                            (e)             references                  to agreements                      or instruments,                      or to         statutes               or regulations,                       are     to
             such      agreements                       or instruments,                      or statutes               or regulations,                      as amended,                        modified              or
             supplemented                     from          time         to time          (or       to successor                   statutes           and       regulations).


                                                                                                          ARTICLE                    2

                                                        ISSUE,          EXECUTION,                  FORM           AND         REGISTRATION                           OF NOTES


                             Section              2.01.           Authentication                         and      Delivery                of Notes             and        Note             Guarantees.                     Upon
             the     execution               and         delivery           of this           Indenture,                 or from            time          to time             thereafter,                   Notes          may
            be executed                  and         delivered              by      the      Issuer            in an aggregate                     principal                  amount              outstanding                     of

            not      more         than        US$300,000,000                              (other          than         Notes         issued           pursuant                 to Section                   2.08
                                                                                                                                                                                   Officers'
             or     Section         2.09)           to the         Trustee             for      authentication,                      accompanied                         by     an Officers
             Certificate               of the           Issuer          directing             such         authentication                    and         specifying                      the     amount             of Notes
             to be      authenticated,                      the        applicable               rate       at which             interest             will      accrue               on         such     Notes,             the
             date      on which               the        original           issuance               of     such         Notes         is to be authenticated,                                    the         date     from
            which          interest           will        begin           to accrue,               the     date        or dates             on which                 interest              on     such         Notes             will
            be payable                 and        the      date         on which              the       principal             of     such       Notes           will           be payable                    and         other
             terms       relating            to         such      Notes           and        the    Note          Guarantees.                      The        Trustee               shall        thereupon
             authenticate        and                 deliver             such      Notes            to or upon                the        written            order        of the            Issuer            (as     set forth
                         Officers'
             in such                                    Certificate)              signed            by      two        Authorized                  Officers.


                             The        Trustee                shall      have       the       right           to decline            to authenticate                          and         deliver            any     Notes
            under          this     Section               if the        Trustee           reasonably                   determines                  that       such            action            may         not     lawfully
            be taken              or if the             Trustee           reasonably                    determines                 that     such            action        would                 expose             the
             Trustee          to personal                   liability,            unless           indemnity                 and/or          security               satisfactory                     to the         Trustee,
             as applicable,                  against              such      liability              is provided                to the         Trustee,                as applicable.


                             Section              2.02.           Execution                  of Notes             and        Note         Guarantees.                         (a)        The     Notes             shall     be
             executed             by     or on behalf                     of the        Issuer            by     the     signature              of     an Authorized                            Officer             of the
             Issuer.        Each         Note            Guarantor                shall        execute             its Note               Guarantee                 by      the          signature             of    an
            Authorized                 Officer             of     such       Note            Guarantor.                  Such            signatures             may            be the            manual              or
             facsimile             signature               of the          present            or any            future        Authorized                     Officers.               With             the     delivery             of
             this     Indenture,                  the     Issuer          and      each         initial         Note         Guarantor                 is furnishing,                          and     from          time         to
             time      thereafter,                 the     Issuer          and       each          Note         Guarantor                 may         furnish            to both                the     Trustee,             a
             certificate            substantially                       in the      form           of     Exhibits            E-1         and      E-2        (an        "Authorization



                                                                                                                         1



          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                         Main Document    Page 329 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




             Certificate"
             Certificate")                    identifying                and        certifying              the       incumbency                       and        specimen                (or     facsimile)
             signatures               of the          Authorized                 Officers.              Until          the        Trustee             receives             a subsequent
            Authorization                      Certificate,                the      Trustee             shall         be entitled                  to conclusively                      rely         on the          last
            Authorization                      Certificate               delivered                to them             for     purposes                 of     determining                   the       Authorized
             Officers.           Typographical                          and      other          minor           errors            or defects                in any            signature           shall            not        affect
             the    validity            or enforceability                        of       any       Note        which              has       been          duly       authenticated                     and
             delivered            by         or on behalf                of the           Trustee.



                           (b)                In     case      the      Authorized                   Officers            who            shall         have          signed         any       of the           Notes             or

             any      of the       Note             Guarantees,                  as applicable,                   shall            cease           to be         such      Authorized                    Officers
             before        the     Note             shall       be authenticated                        and       delivered                   by     or on behalf                  of the            Trustee              or
             disposed            of by             or on behalf                 of the          Issuer,         such         Note            and      Note           Guarantee                 nevertheless

             may        be authenticated                        and       delivered                 or disposed                   of     as though                the      Persons              who           signed            such
            Note         and      the        Note           Guarantees                had        not      ceased             to be           such      Authorized                  Officers;                  and        any
            Note        may        be         signed          on behalf               of the         Issuer,           and         any        Note          Guarantee               may          be      signed               on
             behalf        of the            Note         Guarantors,                  by       such       Persons                as, at the               actual        date      of the            execution                  of
             such       Note          and          Note       Guarantee,                  shall        be Authorized                         Officers,              although              at the         date        of the
             execution             and         delivery              of this         Indenture               any        such           Persons              were         not      Authorized                   Officers.


                            Section                 2.03.          Certificate               of Authentication.                               Only           such        Notes          as shall              bear
             thereon           a certification                     of    authentication                     substantially                      as set forth                   in the      forms              of the           Notes
             in Exhibits               A,      C and           D     hereto,           executed              by       the     Trustee               by      manual              signature               of     one        of       its
             authorized                signatories,                  shall       be entitled               to the           benefits               of this          Indenture              or be valid                    or

             obligatory                for     any        purpose.              Such         certification                   by     the       Trustee             upon          any      Note           executed                   by
             or on behalf                    of the         Issuer       shall         be conclusive                     evidence                   that     the      Note         so authenticated                             has
             been       duly       authenticated                        and      delivered              hereunder                   and        that        the      Holder          thereof             is entitled                  to
             the    benefits             of this            Indenture.


                            Section                 2.04.          Form,         Denomination                          and         Date            of Notes;             Payments.                   (a)      The         Notes,
             the    Note         Guarantees                   and        the     certificates                of       authentication                        shall        be     substantially                   in the
             form        set forth             in Exhibits               A,      C, D,          M      and        N    hereof.                On the             Original           Issue         Date,             the

            Notes         shall         be issued               in the          form         provided             in        Section             2.04(c).             The        Notes           shall         be

             numbered,                 lettered,             or otherwise                   distinguished                     in       such        manner               or in     accordance                       with        the
                                                                                                     Officers'
             instructions                set forth             in the          applicable                                         Certificate                and         delivered              by      the
             Authorized                 Officers              of the          Issuer         executing                 the        same         with         the      approval              of the            Trustee.


                            The         Notes             may        be issued               with       appropriate                     insertions,                 omissions,               substitutions                         and

             variations,               and         may       have        imprinted                  or otherwise                    reproduced                    thereon           such         legend              or

             legends,            not         inconsistent                with        the      provisions                 of this             Indenture,               as may            be required                      to

             comply            with          any      law       or with             any      rules         or regulations                       pursuant              thereto,            with          the     rules           of

             any      securities               market           in which               the      Notes           are     admitted                   to trading,                or to conform                     to general
             usage.



                           (b)                Each          Note        shall       be dated              the     date        of       its    authentication.                         Each        Note             shall        bear
             interest          from           the     date      of      issuance             thereof            or from                the     most          recent           Interest           Payment                  Date
             to which            interest             has      been          paid      or duly             provided                for       and       shall        be payable                  on the             dates
             specified            on the             face       of the         form         of Note             set forth              as Exhibits                  A,        C and       D      hereto.              Interest




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                        Main Document    Page 330 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             on the          Notes            shall      be calculated                    on the          basis        of    a 360-day               year        comprised                    of twelve             30-

             day      months.



                             (c)               On the          Original            Issue         Date,          an appropriate                     Authorized                 Officer            will        execute
             and      deliver            to the Trustee    (i) for Notes                                  sold       within           the    United             States         to "qualified
                                          buyers"
             institutional                          as defined     in and                              pursuant               to Rule           144A    (each,    a "QIB"),                                one      or
                                                                                                                                                  Note"
             more          restricted                global       Notes           (each,          a "Restricted                     Global        Note"),      in definitive,                              fully
             registered                 form         without         interest             coupons,              in     a denomination                      of US$200,000                             or any
             amount            in       excess          thereof           which           is an integral                   multiple           of US$1,000,                       substantially                   in the
             form       of     Exhibit               C hereto;             and     (ii)     for     Notes            sold        outside           the     United           States             in offshore
             transactions                 in reliance              on Regulation     S, one or more  Regulation                                                       S global                 Notes         (each,            a
                                                                   Note"
             "Regulation                       S Global                   and, together    with the Restricted                                                   Global             Note(s),               "Global

             Notes"),              in    definitive,              fully      registered                form          without             interest         coupons,                in      a denomination
             of US$200,000                           or any       amount            in excess               thereof              which        is an integral                  multiple                of

             US$1,000,                   substantially               in the         form          of      Exhibit            D hereto.             All     such         Global                Notes        so
             executed               and        delivered            to the         Trustee             pursuant              to clauses             (i)    and       (ii)     of this            subsection                   (c)
             shall      be in           an aggregate                 principal              amount              that        shall       equal       the        aggregate                 principal            amount
             of the        Notes              that     are     to be issued                on the          Original               Issue       Date.            The      aggregate                principal
             amount            of the           Restricted                Global          Notes           and        the     Regulation                  S Global             Notes            may         from          time
             to time          be increased                     or decreased                 by      adjustments                     made        on the          records             of the           Custodian
             for     the     Depositary                  or its      nominee,               as hereinafter                       provided.



                             (d)               Each        Restricted              Global           Note,            each      restricted       Certificated         Note                            issued    in
                                                                                                                                      ("                                                                 Note"
             exchange               for        interests          in the         Restricted                Global            Note     ("Restricted           Certificated                                Note")
             shall      bear        the        legends           as set forth              below,            unless              such       Note         has     been         sold        pursuant               to a
             registration                 statement             that       has      been          declared             effective             under         the       Securities                Act:


                              The         Restricted              Global           Note           shall      bear          the      following             legend            (the         "Securities                Act
             Legend"
             Legend")                   on the         face     thereof:


                              "THIS              NOTE,            THE         PARENT                   GUARANTEE                             AND           THE          SUBSIDIARY
             GUARANTEES                                RELATED                    TO THIS                 NOTE              HAVE             NOT BEEN                       REGISTERED
             UNDER                 THE           UNITED                STATES                SECURITIES                           ACT         OF         1933,       AS AMENDED                                  (THE

             "SECURITIES                              ACT"),              AND   ACCORDINGLY,                                          THIS         NOTE,             THE            PARENT
             GUARANTEE                               AND        THE          SUBSIDIARY    GUARANTEES                                                      MAY NOT                        BE OFFERED,
             SOLD,            PLEDGED                         OR OTHERWISE                                TRANSFERRED                               EXCEPT                  AS           SET FORTH    IN
             THE        FOLLOWING                              SENTENCE.                     BY           ITS        ACQUISITION                          HEREOF,                      THE HOLDER
                                                                                                                                                                                         BUYER"
             (1)     REPRESENTS                              THAT           (A)     IT      IS     A      "QUALIFIED                         INSTITUTIONAL                                                              (AS
             DEFINED                     IN     RULE            144A         UNDER                  THE           SECURITIES                        ACT)             OR       (B)        IT     IS
             ACQUIRING                           THIS          NOTE          IN      AN OFFSHORE                                  TRANSACTION                               IN      COMPLIANCE
             WITH            REGULATION                             S     UNDER               THE           SECURITIES                          ACT,           (2)    AGREES                    THAT               IT
             WILL            NOT WITHIN                           THE        TIME            PERIOD                   REFERRED                      TO IN            RULE                 144(D)           UNDER
             THE           SECURITIES                         ACT         AS IN           EFFECT                  WITH              RESPECT                    TO     SUCH                TRANSFER,
             RESELL                 OR OTHERWISE                                  TRANSFER                       THIS            NOTE           EXCEPT                  (A)         IF     SUCH
             PURCHASER     IS AN INITIAL    INVESTOR,      (I) TO ROLTA       INDIA   LIMITED   (THE
             "COMPANY"
             "COMPANY")     OR ANY SUBSIDIARY          THEREOF;     (II) INSIDE     THE UNITED
             STATES    TO A QUALIFIED    INSTITUTIONAL          BUYER     IN COMPLIANCE        WITH




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                       Main Document    Page 331 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             RULE         144A           UNDER                THE          SECURITIES                        ACT;         (III)     OUTSIDE              THE       UNITED                STATES
             IN     AN OFFSHORE                          TRANSACTION                               IN     COMPLIANCE                         WITH          RULE         904        UNDER
             THE        SECURITIES                      ACT          (IF       AVAILABLE);                          OR      (IV)     PURSUANT                    TO THE
             EXEMPTION                         FROM           REGISTRATION                              PROVIDED                     BY RULE               144    UNDER                THE
             SECURITIES                        ACT      (IF        AVAILABLE);                         (B)     IF    SUCH            PURCHASER                    IS    A
             SUBSEQUENT                         INVESTOR                        OF AN             INTEREST                  IN      THE      RESTRICTED                     GLOBAL
            NOTE,         AS        SET         FORTH               IN         (A)        ABOVE          AND,            IN       ADDITION,               PURSUANT                  TO ANY
             OTHER            AVAILABLE                            EXEMPTION                       FROM             THE           REGISTRATION
             REQUIREMENTS                               UNDER                  THE         SECURITIES                     ACT        (PROVIDED                   THAT         AS A
             CONDITION                         TO THE              REGISTRATION                              OF TRANSFER                       OF ANY            OF THE            NOTES,
             THE        PARENT                  GUARANTEE                             OR THE            SUBSIDIARY                        GUARANTEES                        OTHERWISE
             THAN         AS DESCRIBED                               IN        (A)(I),       (A)(II)          OR      (A)(III)         ABOVE              OR     (C)    BELOW,                  THE
             ISSUER,           THE             PARENT                GUARANTOR,                              THE      SUBSIDIARY              GUARANTORS,       THE
             TRUSTEE,               THE           PAYING                   AGENT,                 THE        TRANSFER                  AGENT,   OR  THE   REGISTRAR
             MAY,   IN          CIRCUMSTANCES                                  THAT                ANY          OF THEM                DEEMS    APPROPRIATE,
             REQUIRE                EVIDENCE                       AS TO COMPLIANCE                                       WITH         ANY          SUCH         EXEMPTION);                         OR
             (C)      PURSUANT                    TO AN              EFFECTIVE                      REGISTRATION                             STATEMENT                   UNDER                  THE
             SECURITIES                        ACT      AND              (3)    AGREES                 THAT          IT       WILL        DELIVER                TO EACH                PERSON
             TO       WHOM              THIS         NOTE            IS        TRANSFERRED                           A NOTICE                  SUBSTANTIALLY                             TO THE
             EFFECT            OF THIS                  LEGEND.                      IN    CONNECTION                         WITH          ANY          TRANSFER              OF THIS
            NOTE,         INCLUDING                           THE          PARENT                 GUARANTEE                         AND        THE         SUBSIDIARY
             GUARANTEES                          RELATING                        TO THIS               NOTE,           WITHIN                THE       TIME       PERIOD
             REFERRED                    TO ABOVE, THE HOLDER   MUST CHECK                                                                     THE        APPROPRIATE                           BOX
             SET        FORTH            ON THE REVERSE  HEREOF  RELATING                                                                    TO THE           MANNER                   OF
             SUCH        TRANSFER                       AND              SUBMIT               THIS           CERTIFICATE                       TO THE            TRUSTEE.                 AS
                                                                                                                    TRANSACTION"
            USED         HEREIN,                 THE          TERMS                   "OFFSHORE                                                            AND         "UNITED
             STATES"
                                 HAVE                THE           MEANINGS                       GIVEN             TO THEM                 BY REGULATION                          S     UNDER
             THE        SECURITIES                      ACT.             THE          INDENTURE                     CONTAINS                   A PROVISION
             REQUIRING                     THE          TRUSTEE,                      THE         PAYING             AGENT              AND         THE        TRANSFER
            AGENT             TO REFUSE                       TO REGISTER                          ANY          TRANSFER                     OF THIS             NOTE         IN
                                                                                                   RESTRICTIONS."
             VIOLATION                     OF THE              FOREGOING


                          Each          Global          Note         (i)       shall       be delivered             by        or on behalf           of the      Trustee       to DTC

             acting      as the         Depositary                 or,     pursuant           to DTC's               instructions,             shall      be delivered             by     or on
            behalf       of the          Trustee          on behalf                  of DTC         to and          deposited           with       the    Custodian,          and        in either
             case     shall     be registered                  in the           name         of    Cede        &    Co.,          or such      other      name         as DTC           shall

             specify,         and       (ii)    shall     also       bear            a legend          substantially                to the     following          effect:


                          "UNLESS                    THIS           CERTIFICATE                         IS PRESENTED                         BY AN AUTHORIZED
             REPRESENTATIVE                                 OF THE                   DEPOSITORY                      TRUST             COMPANY                   ("DTC")           TO THE
             ISSUER           OR         ITS      AGENT                  FOR           REGISTRATION                           OF TRANSFER,                       EXCHANGE                       OR
             PAYMENT,                    AND         ANY            CERTIFICATE                          ISSUED               IS REGISTERED                       IN    THE        NAME
             OF CEDE                &    CO.         OR       IN     SUCH                 OTHER          NAME              AS IS REQUESTED                             BY AN
             AUTHORIZED                         REPRESENTATIVE                                     OF DTC             (AND            ANY        PAYMENT                 IS   MADE               TO
             CEDE        &     CO.             OR TO SUCH                       OTHER              ENTITY             AS IS REQUESTED                             BY AN
             AUTHORIZED                         REPRESENTATIVE                                     OF DTC), ANY                       TRANSFER,                  PLEDGE                 OR
             OTHER            USE          HEREOF                  FOR          VALUE              OR OTHERWISE                              BY OR TO ANY                     PERSON                  IS




          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                    Desc
                                                                   Main Document    Page 332 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




             WRONGFUL                           INASMUCH                           AS       THE           REGISTERED                             OWNER                        HEREOF,                   CEDE              &      CO.,
             HAS        AN        INTEREST                           HEREIN.


                            THIS           SECURITY                           IS    A GLOBAL                       NOTE                WITHIN                     THE           MEANING                        OF THE
             INDENTURE                          HEREINAFTER                                 REFERRED                        TO AND                   IS REGISTERED                                      IN     THE
            NAME            OF A DEPOSITARY                                           OR A NOMINEE                                    THEREOF.                           THIS           SECURITY                         MAY
            NOT         BE EXCHANGEABLE                                               IN      WHOLE                 OR           IN     PART                FOR            A SECURITY
             REGISTERED,                             AND             NO TRANSFER                             OF THIS                   SECURITY                           IN        WHOLE                OR         IN         PART
             MAY   BE REGISTERED,     IN THE NAME     OF ANY PERSON      OTHER    THAN                                                                                                                              SUCH
             DEPOSITARY      OR A NOMINEE    THEREOF,     EXCEPT   IN THE LIMITED
                                                       INDENTURE."
             CIRCUMSTANCES        DESCRIBED   IN THE


                            Global              Notes           may           be deposited                  with         such          other         Depositary                      that       is a clearing

             agency         registered                 under            the        Exchange               Act      as the             Issuer         may               from         time       to time           designate
             in writing            to the            Trustee,               and      shall      bear        such          legend           as may                 be appropriate.



                          (e)              If    at any              time      the      Depositary                 notifies              the      Issuer               that       it is unwilling                   or unable
             to continue                 as Depositary                       for     such       Global             Notes           or if at any                    time         the      Depositary                   shall           no
             longer       be a clearing                     agency                 registered             under          the       Exchange                  Act,             the      Issuer         shall         appoint                 a
             successor             Depositary                    with         respect          to such             Global              Notes.          If        (i)     a successor                  Depositary                      for
             such       Global           Notes           is not             appointed            by       the      Issuer             within          90         days          after        the      Issuer         receives
             such       notice           or becomes                    aware           of     such        ineligibility,                 or (ii)            an Event                  of Default                has
             occurred            and       is continuing                       with         respect         to the Notes,                      the     Issuer              will        execute,               and        the
                                                                                                               Officers'
             Trustee,            upon       receipt              by      the       Trustee           of     an                            Certificate                      of the           Issuer           directing                the
             authentication                     and      delivery               thereof,          will          authenticate                   and      deliver,                  Certificated                  Notes
             (which         may          bear         the       Securities              Act      Legend)                 in any           authorized                      denominations                         in an
             aggregate             principal                amount                 equal      to the         principal                 amount               of         such       Global            Notes           in
             exchange              for     such         Global               Notes.           Persons             exchanging                     interests                in the           Global            Notes             for
             Certificated                Notes           will         be required               to provide                  to the         Registrar,                     through              the      relevant

             clearing            system,             written            instructions                  and        other           information                     required              by      the      Issuer            and         the
             Registrar            to complete,                        execute           and     deliver            such           Certificated                     Notes.



                           (f)             Global            Notes             shall         in all       respects               be entitled                to the             same           benefits           under               this
             Indenture             as Certificated                          Notes          authenticated                   and         delivered                  hereunder.



                          (g)              The        Person                in whose            name             any      Note          is registered                        at the         close        of business                    on

             any      Interest           Record             Date            with       respect            to any          Interest             Payment                    Date         shall        be entitled                  to
            receive         the      interest,              if any,            payable           on       such         Interest           Payment                       Date         notwithstanding                           any
             transfer        or exchange                        of     such         Note       subsequent                   to the         Interest                    Record           Date         and       prior           to
             such       Interest           Payment                    Date.


                            Section              2.05.               Registration,                Transfer                and         Exchange.                         The       Notes           are    issuable                    only
             in registered                form.             The         Issuer         will     keep            at the office                  or agency                      to be maintained                           for     the
                                                                                                                "Registrar"                                                          "Register"
            purpose          as provided                     in        Section          4.02         (the       "Registrar"),                        a register                 (the "Register")                           in

            which,          subject             to    such            reasonable               regulations                  as it may                prescribe,                     it will       register,              and         will

            register         the     transfers                  of,     Notes          as provided                  in this            Article          2.             Citigroup               Global           Markets
             Deutschland                  AG          has       been          appointed               as the           initial         Registrar.                      The      name            and      address                of the




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                        Main Document    Page 333 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             registered              holder             of     each         Note          and         the      amount                 of     each       Note          will         be recorded                  in the
             Register.               Such           Register               shall         be in written                     form             in the         English            language               or in any                   other
             form       capable               of being                converted                  into        such          form            within          a reasonable                    time.          Such          Register
             shall      be open               for       inspection                  by     or on behalf                        of the         Trustee              during           normal            business                   hours
            upon        prior            written             request.           The            Registrar              shall           provide              a copy            of the        updated              Register

             every       quarter                 to the        Issuer.


                              Upon            due        presentation                     for        registration                 of transfer                 of     any       Note,          the      Issuer              shall
             execute               and     the      Trustee                shall      authenticate                        and      deliver              in the        name           of the          transferee                   or
             transferees                  a new          Note          or Notes                 in    authorized                  denominations                         for        a like        aggregate
            principal               amount.


                              A      Holder             may          register             the        transfer             of    a Note              only      by      written              application                  to the
             Registrar               stating            the        name         of the           proposed                  transferee                  and     otherwise                   complying                  with          the
             terms       of this            Indenture.                     No       such         registration                    of transfer                 shall      be         effected           until,          and         such
             transferee               shall         succeed                to the         rights         of        a Holder                 only       upon,          final         acceptance                  and
            registration                  of the          transfer            by         the     Registrar                 in the           Register.                Prior         to the          registration                   of       any
             transfer          by         a Holder                 as provided                  herein,             the        Issuer,           the     Trustee              and      any         agent         of     any           of
             them       shall            treat      the       Person            in whose                 name             the     Note             is registered                   as the        owner              thereof             for
             all    purposes               whether                 or not          the     Note           shall          be overdue,                    and        neither           the      Issuer,           the         Trustee,
            nor       any          such      agent            shall        be affected                   by        notice         to the            contrary.                Furthermore,                      any         Holder
             of     a Global              Note          shall,        by      acceptance                      of    such          Global             Note,           agree          that     transfers                of
            beneficial                interests               in    such        Global               Note          may          be effected                  only       through               a book-entry
             system           maintained                      by     the     Depositary,                      Euroclear                    and      Clearstream                     and      that       ownership                       of      a
            beneficial                interest            in the           Note          shall          be required                   to be reflected                        in a book              entry.            At        the
             option           of    such          Holder,             Notes           may            be exchanged                          for      other       Notes          of      any         authorized
             denomination                        and      of       a like          aggregate                 principal                amount,                upon       surrender                  of the           Notes             to be
             exchanged                   to the         Registrar.                  When              Notes           are       presented                  to the       Registrar                with          a request                   to
            register           the        transfer             or to exchange                         them           for       an equal                principal              amount             of Notes                  of     other
             authorized                  denominations,                         the       Registrar                 shall         register             the     transfer             or make               the       exchange
             as requested                   if the        requirements                         for      such         transactions                      set forth             herein          are     met.            To         permit
            registrations                   of transfers                   and        exchanges,                    the        Issuer            and       each       Note          Guarantor                   shall           execute
             and      the      Trustee              shall          authenticate                      Notes          at the         Registrar's                  request.



                              Every              Note         presented                  or surrendered                         for        registration               of transfer                or for          exchange
             shall      (if        so required                 by     the       Issuer           or the            Registrar)                 be duly              endorsed,                or be       accompanied

            by       a written             instrument                  of transfer                    duly         executed,                 by      the      Holder           thereof             or his           attorney
             duly       authorized                  in writing                  in a form                satisfactory                      to the        Issuer         and         the     Registrar.


                              The         Issuer          may          require             payment                  of     a sum             sufficient              to cover              any      tax        or other
             governmental                        charge             that     may          be imposed                       in connection                      with           any     exchange                  or
            registration                  of transfer                 of Notes                 (other          than         any        such          transfer           taxes         or other             similar
             governmental                        charge             payable              upon           exchanges).                        No       service          charge            to any           Holder                  shall        be
             made        for        any          such        transaction.




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                           Main Document    Page 334 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                              The         Issuer         shall           not       be required                       to exchange                          or register                 a transfer              of     (1)      any           Notes
             for     a period             of     15 days                 immediately                      preceding                         the     first     mailing                 of notice             of redemption                            of
            Notes         to be redeemed                             or (2)            any        Notes              called            or being               called            for     redemption.


                              All        Notes          issued             upon           any        transfer                  or exchange                     of Notes                 shall        be valid               obligations
             of the       Issuer,              evidencing                   the         same            debt         and            entitled           to the           same           benefits            under            this

             Indenture,              as the            Notes             surrendered                      upon                such          transfer          or exchange.


                              Claims             against              the      Issuer              for       the         payment                  of principal                  of,     premium,                     if any,           or
             interest          on the           Notes             will        become                void            unless             presentation                      for     payment                  is made                as
            required               in this           Indenture                within              a period                    of     six     years.


                               Section               2.06.           Book-entry                     Provisions
                                                                                                   -Provisions                        for         Global            Notes.             (a)     Each           Restricted
             Global           Note         initially              shall          (i)     be registered                             in the         name         of       a nominee                  of the            Depositary,

             (ii)    be delivered                     to the          Custodian                    on behalf                       of the          Depositary                   and       (iii)        bear        the      Securities
            Act       Legend.                  Each          Regulation                    S Global                      Note          initially             shall        (i)    be registered                       in the            name
             of     a nominee                  for     the        Depositary                      and        (ii)        be delivered                       to the        Custodian                    on behalf                 of the
             Depositary.                   Interests                 in the            Regulation                        S Global                 Notes           may         be held             by      any        member                  of,
             or participants      in,                   the        Depositary,                      including                       Euroclear                and         Clearstream                      (collectively,                      the
                         Members"
             "Agent      Members").


                              Agent             Members                   shall          have           no      rights              under           this      Indenture                  with          respect             to any
             Global           Note         held         on their               behalf             by      the        Depositary,                       or the            Custodian,                 or under                the        Global

            Notes,           and         the     Depositary                    may           be treated                       by      the      Issuer,            the     Trustee               and       any         agent            of     any
             of them            as the           absolute                owner            of       such             Global             Note          for      all       purposes               whatsoever.

            Notwithstanding                            the        foregoing,                   nothing                   herein             shall         prevent             the      Issuer,            the      Trustee              or any
             agent       of        any     of them,                  from         giving             effect               to any            written           certification,                      proxy            or other
             authorization                     furnished                 by      the      Depositary                          or impair,                  as between                   the        Depositary                     and        its
            Agent         Members,                     the        operation                  of     customary                        practices               governing                   the       exercise                of the           rights
             of     a Holder              of     any         Global            Note.



                          (b)                  Except             as provided                      in     Section                   2.07,         transfers              of     a Global               Note           shall        be
             limited           to transfers                  of      such         Global                Note             in whole,                  but      not      in part,           to the           Depositary,                       its
             successors                  or their            respective                  nominees.                        Interests                 of beneficial                     owners              in a Global                   Note

             may        be transferred,                       and         transfers                increasing                       or decreasing                       the      aggregate                 principal                  amount
             of     Global          Notes             may         be conducted                           only            in        accordance                 with         the        rules        and        procedures                      of
             the     Depositary                  and,         to the           extent             relevant,                    the     provisions                   of     Section                2.07.         In     addition,
             Certificated                 Notes              shall        be transferred                            to all          beneficial                owners                in exchange                    for      their
            beneficial               interests               in      any       Restricted                    Global                 Note           or Regulation                       S Global                 Note,
             respectively,                     only      under             the         circumstances                               set forth           in    Section                2.04(e).



                             (c)               Any       beneficial                     interest             in one                of the           Global           Notes             that       is transferred                      to a
             Person           who         takes         delivery                 in the            form             of    an interest                     in the         other         Global             Note           will,         upon

             transfer,             cease         to be an interest                           in     such             Global                Note        and         become               an interest                  in the           other
             Global           Note         and,         accordingly,                       will          thereafter                   be       subject             to all       transfer               restrictions,                   if any,
             and       other        procedures                     applicable                     to beneficial                       interests              in     such         other            Global           Note           for        as

             long       as it remains                    such            an interest.




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                           Main Document    Page 335 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                           (d)             In        connection                    with         the        transfer            of        an entire            Restricted                  Global            Note        or
             Regulation                S Global                   Note         to beneficial                      owners              pursuant               to      Section              2.06(b),           the      Restricted
             Global        Note           or Regulation                           S Global                 Note,            as the         case        may           be,     shall        be deemed                  to be
             surrendered                 to the             Trustee               for     cancellation,                      and         the     Issuer           shall          execute,            and      the      Trustee
             shall       authenticate                      and        deliver,            to each               beneficial                owner             identified               by     the      Depositary                  in
             exchange              for     its       beneficial                   interest            in     such           Restricted                 Global              Note       or Regulation                     S Global

            Note,         as the          case          may           be,      an equal               aggregate                 principal               amount                of     Certificated                   Notes        of
             authorized                denominations.



                           (e)             Any             Certificated                    Note            delivered                in    exchange                   for     an interest               in a Restricted
             Global        Note           pursuant                  to      Section             2.06(b)               or (d)          shall,          except           as otherwise                   provided

             by      Section           2.07(d),                 bear        the     legends                in     accordance                    with         Section               2.07(d).



                           (f)             The             registered               holder             of       a Global              Note            may         grant          proxies            and      otherwise
             authorize             any         Person,              including                   Agent             Members                  and        Persons              that       may         hold       interests
             through           Agent             Members,                     to take            any         action           which             a Holder               is entitled               to take           under         this
             Indenture             or the            Notes.


                            Section              2.07.                Special              Transfer               Provisions.                     Unless              and        until      the       Securities               Act
             Legend            is removed                       from          a Certificated                      Note         or Restricted                      Global             Note           pursuant

             to   Section           2.07(d)                below,             the        following                  additional                 provisions                   shall        apply        to the         proposed

             transfer,           exchange                   or replacement                         of       Certificated                   Notes            or,      to the          extent          relevant           to the

             Trustee,            the     Paying                 and       Transfer               Agent,               the     Registrar                or the           Depositary,                   any         beneficial
             interest       in     a Global                     Note:



                           (a)             Transfers                     to Qualified                      Institutional                  Buyers.                 The        following                provisions               shall

             apply        with         respect              to the          registration                    of      any       proposed                 transfer             of      a Note           (or     interest          in a
             Global        Note)           to a QIB:



                                                     (i)              The         Registrar                 shall          register            the     transfer             of      any     Certificated                 Note

                            containing                      the       Securities                Act         Legend              if (x)          the     requested                   transfer          is after          the      time
                            period             referred                 to in Rule                144           under         the        Securities               Act        as in effect                  with      respect               to
                            such          transfer                or (y)          such          transfer              is being             made          by       a proposed                   transferor              who        has
                            checked                  the        box       provided                for        on the           form         of Note                stating,           or has          otherwise
                            advised              the            Issuer,         the       Paying                and        Transfer             Agent             and       the      Registrar               in writing,
                            that         the     sale           has       been          made          in compliance                            with      the         provisions                of    Rule           144A        to a
                            transferee                     who          has       signed          the        transfer            notice              provided               for      on the          form           of Note            in

                            substantially                         the       form          of    Exhibit               B.



                                                 (ii)                 If the        Note          to be transferred                             is a Certificated                         Note        containing                the
                            Securities                     Act      Legend                and      the          proposed                 transferee                is an Agent                   Member               holding
                            such          interest                on behalf                of    a QIB,               upon          receipt            by     the       Registrar              of     (x)     the
                            documents                       referred               to in        Section               2.07(a)(i)                above          (if      such         transfer             is pursuant                 to
                            clause             (y)         of     Section               2.07(a)(i)               above)             and        (y)     instructions                   given          in     accordance
                            with         the         Depositary's                        and      the        Registrar's                   procedures,                     the      Registrar               shall      reflect             on
                            its books                 and         records               the     date         of       such      transfer               and        an increase                  in the         principal
                            amount               of the             Restricted                  Global              Note        in an amount                         equal          to the          principal            amount




          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                            Main Document    Page 336 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                         of the        Certificated                    Note            to be transferred                             and        the     Paying              and         Transfer               Agent            shall
                         cancel        the       Certificated                     Note            so transferred.



                                        (iii)                Subject              to the              rules         and        procedures                 of the            Depositary,                     if the
                         proposed               interest              to be transferred                             is an interest                    in the          Restricted                   Global             Note,           (x)
                         such       transfer               may         be     effected                 only         through             the       book-entry                   system                maintained                      by
                         the    Depositary                    in compliance                            with         the        applicable                provisions                     of the        Securities                 Act
                         Legend          and          (y)        the     transferee                    is required                   to hold            such          interest           through               an Agent
                         Member.



                                         (iv)                Subject              to the              rules         and        procedures                 of the            Depositary,                     an interest                   in
                         the    Regulation                    S Global                 Note            proposed                  to be transferred                          to a QIB                transferee                  shall
                         be required               to be held                    on behalf                    of    such          transferee               through                 Agent            Members                    and
                         upon       receipt            by        the     Registrar                    of      certificates                 by     the     transferor                    and        the     transferee                  in

                         substantially                  the        form          of        Exhibit             H,     the        Registrar               shall         reflect           on        its books               and
                         records         the       date          of      such          transfer               and        an increase                   in the          principal                amount                of the
                         Restricted              Global                Note           in    an amount                     equal         to the           principal                 amount             of the
                         beneficial              interest              in the          Regulation                      S Global                 Note         to be transferred,                            and         shall
                         decrease            the       Regulation                      S Global                    Note         in a like             amount.



                        (b)           Transfers                  of Interests                     in a Regulation                          S Global                  Note          to Other               U.S.         Persons.
             Subject      to the       rules          and         procedures                      of the           Depositary,                   an interest                  in    a Regulation                        S Global
            Note       proposed          to be transferred                             to any               U.S.         Person            transferee                 shall         be required                   to be held
             on behalf         of   such         other           U.S.         Person              transferee                   through                Agent           Members.



                         (c)          Transfers                  to Non-U.S.                      Persons.                     The      following                    provisions                 shall          apply           with
             respect      to registration                    of transfers                    of       a Note             (or     interest             in a Global                   Note)           to a Non-U.S.
             Person:



                                           (i)               The         Registrar                    shall         register           the       transfer              of    any         Certificated                   Note

                         containing               the        Securities                    Act        Legend              to a Non-U.S.                         Person             upon            receipt            by       the
                         Registrar              from         the        transferor                    of     a transfer               notice           provided               for        on the            form         of Note
                         or in      substantially                      the       form            of    Exhibit              B.



                                          (ii)               If the          proposed                      transferor                is an Agent                   Member                holding               a beneficial
                         interest        in the             Restricted                     Global            Note,             upon        receipt            by      the      Registrar                  of     (x)       a
                         certificate             by        the     transferor                    in    substantially                    the       form           of      Exhibit            G       and        (y)
                         instructions                 in     accordance                      with           the      Depositary's                       and        the      Registrar's                   procedures,
                         the    Registrar                  shall       reflect              on        its books                and     records             the        date         of    such         transfer                 and        a
                         decrease            in the           principal                    amount              of the           Restricted                Global              Note         in       an amount                   equal
                         to the       principal                  amount               of the           beneficial                 interest             in the          Restricted                   Global             Note          to
                         be transferred,                     and         shall         increase                the        Regulation                   S Global               Note            in    a like            amount.



                                        (iii)                If the          proposed                      transferor                is a holder                of     a Certificated                      Note            and        the
                         proposed               transferee                  is an Agent                      Member,                  upon            receipt          by     the        Registrar                of the
                         documents                 required                 by    Section                   2.07(c)(i)                above            and      instructions                       given         in
                         accordance                with            the       Depositary's                          and      the       Registrar's                    procedures,                    the     Registrar




          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                   Main Document    Page 337 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                 shall           reflect          on       its books              and         records                 the     date          of    such         transfer             and         an increase                   in
                                 the          principal              amount               of the        Regulation                          S Global              Note,          as the         case            may         be,        in     an
                                 amount                  equal         to the           principal              amount                  of the          Certificated                    Note         to be transferred,
                                 and           the     Paying              and      Transfer               Agent                shall         cancel             the     Certificated                     Note         so
                                 transferred.



                                                       (iv)                Subject          to the            rules         and         procedures                     of the          Depositary,                     an interest                   in
                                 the          Regulation                   S Global               Note         shall            be required                      to be held             through                  Agent
                                 Members.



                                (d)                  Securities             Act         Legend.               Upon              the         registration                 of transfer,                 exchange                    or
             replacement                         of Notes              bearing              the     Securities                    Act         Legend,               the        Registrar                 shall        deliver               only
            Notes           that              bear       the      Securities               Act      Legend                 unless              (i)     the        requested              transfer,                exchange                    or
            replacement                          is after            the     time         period          referred                to in Rule                     144      under          the        Securities                 Act           as in
             effect         with              respect           to     such         transfer,            exchange                      or replacement                          and      the         transferee                 is not          an
            Affiliate                  of the            Issuer        and        has       not     been          an Affiliate                        for        three         months           prior            to    such

             transfer,                 (ii)     is made              in connection                     with           a transfer                 under             sub-clause                 (i)     of       Section             2.07(c)
             above              or (iii)             there       is delivered                 to the           Registrar                    an Opinion                    of    Counsel                  reasonably
             satisfactory                       to the         Issuer            to the      effect            that        neither              such             legend         nor      the        related            restrictions
             on transfer                       are     required              in order             to maintain                     compliance                       with         the     provisions                     of the
             Securities                   Act.           Upon          the        registration                 of transfer,                     exchange                  or replacement                          of Notes                   not

             bearing              the          Securities              Act         Legend,               the     Registrar                    shall          deliver            Notes          that        do not             bear           the
             Securities                   Act         Legend.



                                (e)                  General.               By      its     acceptance                     of     any         Note           bearing             the      Securities                   Act        Legend,
             each         Holder                 of      such        a Note             acknowledges                        the         restrictions                   on transfer                  of     such         Note            set
             forth         in this              Indenture                  and     in the          Securities                   Act          Legend               and      agrees            that         it will        transfer
             such         Note                only       as provided                    in this        Indenture.                       The          Registrar               shall       not        register             a transfer                  of

             any      Note              unless             such        transfer             complies              with                the     restrictions                   on transfer                  of     such         Note            set
             forth         in this              Indenture.                  In     connection                  with             any         transfer              of Notes,             each          Holder                agrees            by
             its     acceptance                       of the         Notes           to furnish                the     Registrar                     or the            Issuer         such          certifications,                         legal
             opinions                  or other               information                   as either            of them                    may        reasonably                     require             to confirm                   that
             such         transfer                   is being          made             pursuant              to an exemption                                from,         or a transaction                           not      subject

             to,     the        registration                    requirements                      of the         Securities                    Act;          provided                 that     the         Registrar               shall
             not      be required                        to determine                     (but      may         rely            on      a determination                          made           by        the     Issuer           with
             respect             to)          the      sufficiency                 of      any      such        certifications,                         legal            opinions             or other                information.


                                 The           Registrar               shall        retain          copies            of        all     letters,            notices            and       other           written

             communications                                  received             pursuant               to     Section                 2.06          or this          Section            2.07           in accordance
             with         its     customary                     procedures.                      The       Issuer               shall         have          the      right       to inspect                    and      make                copies
             of     all    such               letters,         notices            or other             written             communications                                 at any         reasonable                     time           upon
             the      giving                  of reasonable                     written           notice         to the               Registrar.



                                 (f)                 The       Trustee,            the      Paying             and         Transfer                   Agent            and       the     Registrar                    shall       have             no
             obligation                       or duty          to monitor,                  determine                  or inquire                     as to compliance                          with             any     restrictions
             on transfer                       imposed               under          this     Indenture                 or under                   applicable                   law      with         respect                to any
             transfer              of         any      interest            in     any      Note          (including                     any          transfers            between               or among                      Depositary




          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                                Main Document    Page 338 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




            participants                      or beneficial                       owners              of     interests              in any              Global            Note)          other         than      to require

             delivery              of     such          certificates                     and      other            documentation                            or evidence                   as are         required               by,         and
             to do       so if and                   when          expressly                    required               by     the         terms            of,     this     Indenture,                 and      to examine
             the      same          to determine                         substantial                    compliance                       as to form                 with         the     express           requirements
            hereof.


                              Section                 2.08.             Mutilated,                    Defaced,               Destroyed,                       Stolen            and      Lost       Notes.              (a)      The
             Issuer       shall               execute             and         deliver            to the            Trustee               Certificated                     Notes          in     such       amounts               and             at
             such       times             as to enable                       the     Trustee                to fulfill             its     responsibilities                       under           this     Indenture                       and
             the      Notes.



                           (b)                  In     case         any           Note          shall        become                mutilated,                     defaced          or be apparently

             destroyed,                  lost        or stolen,                   upon          the        request           of the             registered                holder          thereof,             the      Issuer              in its
             discretion                 may           execute,                and,        upon             the     written               request            of Authorized                       Officers             of the

             Issuer,          the        Trustee              shall           authenticate                       and       deliver,              a new            Note          bearing           a number                 not

             contemporaneously                                    outstanding,                        in     exchange                and          substitution                   for      the     mutilated                or
             defaced           Note,               or in lieu                of     and         substitution                  for         the        Note          so apparently                   destroyed,                   lost         or
             stolen.          In     every             case        the        applicant                    for    a substitute                    Note            shall        furnish          to the         Issuer,           the
            Note        Guarantors                          and        the        Trustee,             and        any        agent              of the           Issuer,         the     Note          Guarantors                     or the
             Trustee           such             security               and/or             indemnity                    as may              be required                    by     each          of them           to indemnify
             and      defend                 and       to    save            each         of them                harmless                 and,        in every              case        of     destruction,                   loss          or

             theft,      evidence                    to their            satisfaction                       of the          apparent                 destruction,                  loss        or theft         of      such           Note
             and      of the             ownership                     thereof.            Upon              the       issuance                 of    any          substitute             Note,          such        Holder,                 if so
             requested                  by      the     Issuer,              the         Note         Guarantors                    or the            Trustee,              or any            agent        thereof,             will             pay
             a sum        sufficient                    to cover                  any      stamp             duty,          tax      or other               governmental                        charge           that      may              be
             imposed               in relation                    thereto            and         any         other          expenses                  (including                 the      fees      and         expenses                   of
             the      Trustee                 or its        agent(s))                connected                   with        the         preparation                      and     issuance               of the         substitute
            Note.        The             Trustee              is hereby                  authorized,                   in    accordance                          with      and         subject           to the        foregoing
             conditions                  in this            clause            (b),        to authenticate                         and           deliver,            or cause             the     authentication                            and

             delivery              of,        from          time         to time,               Notes            in exchange                      for       or in lieu             of Notes,              respectively,
             which         become                    mutilated,                    defaced,                destroyed,                    stolen         or lost.           Each          Note          delivered                in
             exchange                   for     or in lieu               of        any      Note             shall         carry          all     the       rights         to principal,                  premium                    (if

             any),       interest               (including                    rights            to accrued                  and          unpaid             interest            and      Additional                  Amounts)
             which         were               carried             by     such            Note.



                           (c)                  Mutilated                    or defaced                    Certificated                    Notes            must           be    surrendered                   before
             replacements                       will         be issued.                    In     the        event          any          such         mutilated,                 defaced,              destroyed,                lost            or
             stolen       certificate                       has     become                 or is about                  to become                     due          and      payable,             the      Issuer           in its
             discretion                 may,           instead               of     issuing             a new           certificate,                    pay        such         Notes.


                              Section                 2.09.             Further                 Issues.              The      Issuer              may,            from          time      to time,             without               notice
             to or the             consent                  of the           Holders,                 create         and      issue              Additional                 Notes             having           the      same               terms
             and      conditions                     as the            Notes             (including                  the     benefit                 of the         Note         Guarantees                    and      the

             Collateral)                  in all        respects                   (or    in all           respects           except                 for      the       issue      date,         issue         price          and          the
             first     interest                period             and,        to the            extent           necessary,                     certain           temporary                   securities             law        transfer

             restrictions)                     so that            such        Additional                     Notes           may           be consolidated                             and      form       a single              class
             with       the        previously                     outstanding                     Notes            and       vote          together                 as one         class         on      all    matters                with



                                                                                                                                    1



          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                              Main Document    Page 339 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             respect          to the        Notes;              provided                  that          the     issuance           of     any      such       Additional                     Notes             is permitted

             under        Section               4.05       and         the        other            provisions                 of this     Indenture               and          that        any        such
             Additional              Notes              will        not      be issued                    under         the     same       CUSIP,             ISIN             or other               identifying
             numbers              as the          outstanding                     Notes                unless          such      Additional                Notes             are      fungible              with        the

             outstanding                 Notes            for       U.S.          federal               income           tax     purposes.


                             In    addition,                  the      issuance                   of     any     Additional               Notes         by       the         Issuer         will       be       subject          to
             the     following               conditions:



                            (a)             all     obligations                    with            respect            to the      Additional                 Notes            will         be      secured            and
             guaranteed                under            this        Indenture,                    the      Note         Guarantees                and      the     Security                  Documents                    to the
             same        extent           and       on the             same            basis            as the        Notes        outstanding                on the               date         the      Additional
            Notes           are    issued;


                            (b)             on the             issue         date         of       any         Additional            Notes,          the      Issuer            will         lend        the       proceeds
             of the         offering              of the         Additional                       Notes          to a Subsidiary                   Guarantor                   pursuant                to an

             Intercompany                       Loan           and        each          relevant                Subsidiary              Guarantor                is permitted                      to Incur           the
             Indebtedness                   represented                      by        such            additional             borrowings                under               Section          4.05;


                            (c)            the         Parent           Guarantor                       and      the     Issuer         have       delivered                  to the         Trustee             an
             Officers'
                                  Certificate,                   in form               and             substance            reasonably              satisfactory                     to the           Trustee,

             confirming                  that      the         issuance                of the            Additional              Notes          complies               with          this       Indenture;                and



                            (d)            the         Parent           Guarantor                       and      the     Issuer         have       delivered                  to the         Trustee             one        or
             more        Opinions                 of     Counsel,                 in      form            reasonably              satisfactory                to the           Trustee,               confirming,

             among           other         things,              that      the       issuance                   of the     Additional                Notes          does            not       conflict            with
             applicable              law          and      that,          after        giving              effect        to the         issuance           of the             Additional                 Notes           and

             any     transactions                   related             thereto,                  the     Lien         or Liens          created           under             the      Security              Documents,
             as amended,                   extended,                   renewed,                   restated,             supplemented                    or otherwise                       modified              or
             replaced             pursuant               to     such         transaction,                       are    valid       and     perfected               Liens             not        otherwise                subject
             to any         limitation,                 imperfection                         or new             hardening               or preference                   period,              in equity              or at law,
             that     such        Lien          or Liens               were            not        otherwise              subject          to immediately                           prior         to the         issuance              of
             such      Additional                  Notes               and        such            amendment,                   extension,            renewal,                  restatement,
             supplement,                  modification                       or replacement.


                             Section              2.10.              Cancellation                         of Notes;             Disposition                Thereof                   All        Notes          surrendered
             for    payment,               redemption,                       registration                      of transfer              or exchange,                   if     surrendered                   to the        Issuer
             or any         agent          of the          Issuer            or the               Trustee,            shall      be delivered                 to the           Registrar                 for

             cancellation;                 and         no Notes                   shall           be issued             in lieu         thereof         except               as expressly                   permitted                 by
             any     of the         provisions                      of this         Indenture.                    The         Registrar            shall      dispose                of     canceled               Notes
             held      by     it in accordance                            with         its        customary               procedures,                and       (upon               the      written            request           of
             the     Issuer)         deliver             a certificate                       of        disposition             to the      Issuer.            If the           Issuer            shall         acquire           any
             of the      Notes,             such         acquisition                      shall          not     operate          as a redemption                            or satisfaction                    of the
             indebtedness                  represented                       by        such            Notes        unless        and      until        the      same           are        delivered               to the
             Registrar             for     cancellation.




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                          Main Document    Page 340 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                             Section            2.11.             Open          Market                Purchases                   and        Cancellation                         of Notes.               The      Issuer            or

             any     Note        Guarantor                  may          purchase               Notes               in the        open         market                 or by         tender           or by         any        other
             means         at any           price,          so long             as such            acquisition                    does        not      otherwise                    violate           the     terms           of
             this     Indenture.               All      Notes            that         are     purchased                   or otherwise                    redeemed                      by    the     Issuer           will        be
             cancelled            and        any        Notes           purchased                  or otherwise                     redeemed                    by      the        Issuer           or any         Note
             Guarantor             will         not        be reissued                 or resold                 to any          Person             other         than            the     Issuer          or a Note
             Guarantor.


                             Section            2.12.             CUSIP,               ISIN           or    Common                  Code            Numbers.                      The        Issuer         in issuing               the
                                                                                                                Code"
            Notes         may         use       "CUSIP,                 ISIN          or Common                                         numbers                 (if     then        generally                in use),           and,
             if    so, the       Trustee               and the           Paying              and       Transfer                 Agent          shall        use         for       the        Notes        "CUSIP,
                                                        Code"
             ISIN       or Common                                        numbers               in notices                  of redemption                        as a convenience                            to Holders;
            provided             that       any         such        notice            may        state           that      no     representation                        is made                as to the
             correctness               of      such        numbers                either         as printed                     on the        Notes             or as contained                        in any           notice
             of     a redemption                  and        that       reliance              may           be placed               only         on the               other        identification                   numbers
            printed          on the            Notes,            and     any          such       redemption                       shall       not      be       affected                by     any        defect         in or
             omission            of      such          numbers.               The           Issuer          will        promptly              notify            the         Trustee         and         the      Paying
                                                                                                                                                                                         Code"
             and      Transfer              Agent           of     any       change             in the             "CUSIP,                ISIN        or Common                                           numbers.


                                                                                                            ARTICLE                     3

                                                                                                           REDEMPTION


                             Section            3.01.             Redemption                    for         Taxation               Reasons.                 (a)        The         Notes            may       be

             redeemed,                at the         option            of the          Issuer          or a Surviving                        Person             with          respect               to the Issuer,    as a
                                                                                                                                            days'                                                      days'
             whole         but    not        in part,             upon         giving           not         less        than      30                      nor         more          than           60          notice   to
             the     Holders            and       the       Trustee             (which             notice               shall     be irrevocable),                            at a redemption                       price
             equal      to       100%          of the            principal             amount                thereof,             together             with            accrued               and      unpaid           interest

             (including               any      Additional                    Amounts),                     if any,         to the           date      fixed            by     the        Issuer        or the
                                                                                                                                                                                                           Date"
             Surviving            Person,               as the          case          may       be,        for      redemption                     (the     "Tax              Redemption                   Date")                  if,
             as a result           of:



                                                  (i)             any        change             in,        or amendment                       to,     the       statutes,               regulations                or official
                             administrative                       guidance                  having           the         force      of      law,          of the         Issuer's              or a Surviving
                             Person's                Relevant             Taxing               Jurisdiction,                     affecting             taxation;                  or



                                                (ii)              any        change             in the             existing          official             position                regarding               the
                             application                   or interpretation                          of    such          statutes,           regulations                     or official              administrative
                             guidance                (including                 a holding,                  judgment                or order               by         a court           of    competent

                             jurisdiction),


                             which           change              or amendment                          becomes                  effective             or,       in the            case        of    an official

            position,            is announced                      (A)       with           respect           to the            Issuer,          on       or after            the       Original             Issue        Date,
             or (B)       with        respect              to a Surviving                      Person               organized                or resident                    for     tax       purposes              in a
            jurisdiction                that      is not          the     Issuer's              Relevant                  Taxing             Jurisdiction                     as of the              Original            Issue

             Date,      on       or after            the     date        such          Surviving                   Person           becomes                 a Surviving                       Person,           with
             respect         to any            payment              due         or to become                        due         under        the      Notes,             the        Issuer           or a Surviving

             Person,          as the           case        may         be,      is,    or on the                 next       Interest             Payment                 Date           would          be,      required                 to




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                        Main Document    Page 341 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




            pay      Additional               Amounts,                  and         such        requirement                 cannot             be avoided              by     the      taking            of
             reasonable              measures                 by      the     Issuer,           Surviving              Person           or any            Note      Guarantor,                 as the          case

             may       be; provided                    that     no     such          notice          of redemption                     shall        be given           earlier         than        90     days
            prior       to the        earliest           date         on which              the      Issuer          or a Surviving                   Person,           as the         case        may          be,
            would         be obligated                   to pay             such      Additional                Amounts                 if a payment                 in respect               of the          Notes
            were        then        due;      and provided                     further            that      where           any        such       requirement                 to pay          Additional
            Amounts                is due        to taxes             imposed              by     India         or any         political             subdivision                  or taxing             authority
             thereof         or therein,               the      Issuer         or the           Surviving              Person           shall        be permitted                  to redeem                  the
            Notes        in accordance                        with      the     provisions                  hereof          only        if the       rate     of withholding                       or
             deduction              in respect                of which              Additional                 Amounts              are      required            is in excess                of    20%          (plus
             applicable              surcharge                and      cess).



                          (b)              Prior        to the         mailing             of     any       notice         of redemption                    of the        Notes            pursuant
             to    Section          3.01(a),            the        Issuer       or a Surviving                       Person,           as the        case        may        be,     will      deliver               to the
             Trustee         at least          30       days         but      not     more           than       60     days         before          a redemption                   date:

                                                                       Officers'
                                                 (i)            an                              Certificate               stating         that      such         change           or amendment
                            referred           to in          Section           3.01(a)            has      occurred,               describing              the      facts        related          thereto            and

                             stating        that         such         requirement                  cannot            be    avoided             by    the     Issuer,          a Surviving                     Person
                            or any          Note          Guarantor,                  as the         case       may        be,      taking          reasonable               measures;                  and



                                              (ii)              an Opinion                  of     Counsel             of recognized                      standing           with          respect            to tax
                            matters           of the           Issuer's             or a Surviving                    Person's             Relevant              Taxing            Jurisdiction,

                             stating         that       the        requirement                   to pay         such       Additional                Amounts                results          from         such
                            change           or amendment                           referred            to in     Section              3.01(a).


                            The        Trustee            is entitled               to accept             such        certificate              and        opinion           as sufficient
             evidence              of the      satisfaction                   of the        conditions                precedent                described             above,           in which                event            it
             shall     be conclusive                     and         binding              on the        Holders.


                             Section          3.02.             Optional              Redemption.



                            (a)            On or after                 July         24,    2017          the    Issuer           may       on       any     one      or more               occasions
            redeem           all     or any            part     of the         Notes,            at the        redemption                 prices          (expressed                as percentages                        of
            principal              amount)             set forth            below,            plus       accrued            and        unpaid         interest,           if any,           on the            Notes

            redeemed,               to the          applicable                date        of redemption,                     if redeemed                  during        the        twelve-month
            period        beginning                  on July           24      of the           years       indicated               below,          subject          to the         rights         of holders
             of Notes             on the       relevant               Record              Date       to receive              interest            on the       relevant             Interest             Payment
             Date:


             Year                                                                                                                                                 Redemption                      Price

             2017........................................................................................
                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      104.438%
             2018........................................................................................
                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      102.219%



                          (b)              The         Issuer         may       at its          option         redeem            the      Notes,          in whole            but      not        in part,           at

             any     time         prior     to July             24,     2017,             at a redemption                    price        equal        to     100%           of the         principal




          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                    Desc
                                                                      Main Document    Page 342 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             amount             of the         Notes               redeemed                   plus         the     Applicable                    Premium                  as of,         and       accrued                  and
            unpaid            interest,              if any,            to the          redemption                     date.



                             (c)              At       any        time          and         from          time         to time          prior           to July            24,     2017,           the           Issuer          may         at
             its    option           redeem                 up      to 35%              of the            aggregate               principal               amount                 of the       Notes               (including
             any     Additional                     Notes)              with          the      Net        Cash         Proceeds                  of     one        or more            sales            of    Common
             Stock           of the        Parent                Guarantor                   in an Equity                    Offering                 at a redemption                        price           of     108.875%                      of
             the    principal              amount                   of the            Notes          redeemed,                   plus           accrued            and          unpaid           interest,              if any,            to
             the    redemption                      date;         provided                   that     at least             65%          of the          aggregate                 principal                  amount               of the
            Notes            originally                issued             on the             Original              Issue         Date           remains              outstanding                   after           each          such
             redemption                 and           any         such          redemption                   takes           place         within             60     days          after         the        closing              of the
             related          Equity           Offering.

                                                                                                                                                days'                                                        days'
                             (d)              The           Issuer            will      give         not      less        than        30                      nor      more          than          60                       notice              of

             any     redemption                       and         the     Issuer             shall         give        the     Trustee                 and     Registrar              notice                of     any       such
            redemption                  not          less        than         45       days         (or      such         shorter           period            as agreed               by         the        Trustee              or

             Registrar)               prior          to the             date         fixed      for        redemption.                     If    less        than         all    of the          Notes             are      to be
             redeemed                at any            time,            the      Trustee             or the            Registrar                will      select           Notes           for     redemption                         as
             follows:



                                                      (i)               if the         Notes          are        listed       on      any         national             securities                 exchange,                      in
                               compliance                        with         the      requirements                       of the        principal                  national           securities                   exchange                     on
                              which            the          Notes          are        listed;         or



                                                    (ii)                if the         Notes          are        not      listed        on        any        national             securities                 exchange,                     on        a
                              pro      rata         basis,           by        lot     or by         such          other         method                as the         Trustee              or Registrar                     in its          sole
                               discretion                   shall        deem           to be         fair        and        appropriate                     and     in     accordance                      with          the
                              procedures                      of DTC.



                             (e)              A      Note           of US$200,000                            in principal                  amount               or less            shall         not        be redeemed                         in
            part.       If     any      Note               is to be redeemed                              in part         only,         the       notice            of redemption                       relating                 to    such
            Note        will         state         the       portion                 of the      principal                amount                 to be redeemed.                         A    new            Note           in
            principal               amount                 equal          to the            unredeemed                     portion              will     be issued                 upon           cancellation                        of the
             original           Note.          On and                   after         the     redemption                     date,       interest             will         cease         to accrue                  on Notes                 or
            portions                of them                called         for        redemption.



                              (f)             If the          Issuer             elects         to redeem                  the      Notes              pursuant                 to the       optional               redemption
            provisions                of      Section               3.02             hereof,         it must              furnish         to the             Trustee,              at least            30        days        but       not
                                                                                                                                        Officers'
             more        than         60      days           before             a redemption                       date,         an                                Certificate               setting               forth:



                                                      (i)               the      clause          of this            Indenture                   pursuant             to which                the       redemption                      shall

                               occur;


                                                    (ii)                the      redemption                      date;


                                                   (iii)                the     principal                 amount             of the             Notes         to be redeemed;                               and



                                                   (iv)                 the      redemption                      price.




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                              Main Document    Page 343 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                             Section            3.03.                Method              and         Effect            of Redemption.                         (a)       The         notice          of redemption
            will      identify           the      Notes               to be redeemed                            and      will       include            or state               the      following:



                                                  (i)                the      clause            of this           Indenture                pursuant                to which                the     redemption                        shall

                             occur;


                                                (ii)                 the      redemption                     date;


                                               (iii)                 the     redemption                      price,          including               the        portion             thereof            representing
                             any       accrued                interest;


                                               (iv)                  the     place            or places                where          Notes           are         to be       surrendered                     for

                             redemption;


                                                 (v)                 Notes         called             for       redemption                   must          be      so surrendered                        in    order            to
                             collect          the       redemption                      price;


                                               (vi)                  on the         redemption                        date      the      redemption                     price          will       become                  due        and
                             payable             on Notes                    called           for     redemption,                     and      interest             on Notes                  called          for
                             redemption                      will      cease           to accrue                  on    and        after       the      redemption                      date;          and



                                              (vii)                  if any        Note             contains             a CUSIP,                   ISIN          or Common                       Code         number,                    no
                             representation                          is being            made             as to the             correctness                  of the           CUSIP,               ISIN         or Common
                             Code        number                     either       as printed                     on the        Notes           or as contained                          in the          notice             of
                             redemption                      and       that       the         Holder             should           rely       only          on the          other           identification
                             numbers               printed              on the            Notes.



                          (b)             Once           notice               of redemption                           is sent       to the           Holders,              Notes              called          for
            redemption                 become                 due          and     payable                  at the       redemption                    price            on the         redemption                     date,           and
            upon        surrender               of the              Notes         called             for        redemption,                  the      Issuer            shall        redeem              such            Notes            at
             the     redemption                 price.              On and             after         the        redemption                   date,      interest              will         cease         to accrue                   on
             the     Notes         or portions                      of them            called             for     redemption.                       Failure             to give          notice           or any               defect
             in the     notice           to any              Holder              shall         not        affect        the       validity            of the            notice         to any            other            Holder.


                                                                                                                ARTICLE                  4

                                                                                                                COVENANTS


                             Section            4.01.                Payment                  of Notes.                (a)      The      Issuer            will         pay      the       principal                of,        any
            premium              on     (if     any)           and          interest,            and        Additional                   Amounts,                  if any,           on the          Notes               on the
             dates      and        in the         manner                provided                    in the        Notes           and        this     Indenture.                     Not         later    than            9:00
             a.m.     (New            York            City          time)        on the             date        which           is one          Business                 Day         prior         to the           Interest
             Payment             Date,         the       due          date        of     any         principal               on     any       Notes,              the     Tax        Redemption                          Date

            pursuant             to    Section               3.01          or the         redemption                     date         pursuant              to      Section             3.02        (each            a
                                      Date"
             "Payment                 Date"),            the          Issuer           will         pay         or cause           to be paid                to the           account              of the           Paying                and
             Transfer           Agent            at the             Principal                 Office,            in    such       coin         or currency                    of the          United            States               of
            America              as at the              time          of payment                     shall         be legal            tender          for        the     payment                  of public                   and
            private          debts,           in immediately                           available                 funds,           an amount                 which             shall        be      sufficient                  to pay




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                           Main Document    Page 344 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             the     aggregate                  amount                 of principal,                     interest         or premium                       or all         of     such          amounts,                   as the             case

             may         be,     becoming                       due         in respect              of the          Notes            on     such         Payment                 Date;           provided                  that         if the
             Issuer         or any             Affiliate                of the            Issuer          is acting            as Paying                  and       Transfer                  Agent,              it shall,             on         or
            before             each       due            date,         segregate                 and      hold       in     a separate                   trust         fund       for         the        benefit           of the
             Holders             a sum              of money                   sufficient                to pay         such          amounts               until         paid          to     such          Holders                   or
             otherwise                 disposed                  of     as provided                     in this       Indenture.                    In     each          case         the       Issuer             shall

            promptly                  notify             the         Trustee             and      the     Paying            and        Transfer                  Agent          of      its     compliance                       with

             this     Section             4.01(a).                   The       Issuer            shall      procure             that,        before              9:00          a.m.       (New              York           City             time)
             on the          third        Business                     Day        before            each        Payment                   Date,       the        bank           effecting                  payment                for        it
            has       confirmed                     by     tested            telex         or authenticated                          SWIFT               message                to the           Paying              and
             Transfer                Agent           the        payment                  instructions                relating              to     such           payment.               The           Paying              and
             Transfer                Agent           shall            not      be bound                 to make            any        payment                  until       it has             received               the        full

             amount              due      to be paid                    to it pursuant                     to this         Section                4.01.           The         Trustee               (or      the     principal

             Paying             and      Transfer                     Agent)             shall      not      be liable               to account                   for     interest              on money                       paid         to it

             by      the     Issuer.



                             (b)               An         installment                     of principal,                premium                  or interest                will         be considered                           paid          on
             the     date        due       if the              Paying             and       Transfer             Agent,              other         than          the      Issuer             or any           Affiliate                 of the

             Issuer,           holds           on that                date     money               designated                  for     and         sufficient              to pay              the         installment.                      If
             the     Issuer           or any              Affiliate               of the          Issuer         acts       as Paying                    and      Transfer                Agent,              an installment
             of principal                 or interest                   will            be considered                  paid          on the          due          date         only          if paid          to the            Holders.



                               (c)             The         Paying                 and      Transfer              Agent,              which          will         include              the       Issuer            or any
             Affiliate               of the         Issuer             if it is acting                   as Paying               and        Transfer               Agent,             will          make            payments                       in
            respect             of the          Notes                represented                  by      the     Global             Notes           by      wire         transfer               of       immediately
             available                funds          to the            accounts                  specified           by        the     Holders               of the            Global               Notes.           With
             respect            to Certificated                         Notes,             the      Paying           and        Transfer                 Agent           will         make            all     payments                      by
             wire        transfer              of    immediately                          available             funds           to the          accounts                 specified                  by      the     Holders
             thereof            or,     if no            such          account             is specified,                  by     mailing              (at        the     expense                of the            Issuer)              a
             check          to each             Holder's                    registered               address;             provided                 that        if the          Issuer           or any             Affiliate                 of
             the     Issuer           is acting                 as Paying                  and      Transfer              Agent,             it shall            make           such           payment                   to the
             Holders             as specified                         above.



                             (d)               At        least         three            Business            Days          prior           to the         first         Payment                Date           and,         if there                has
             been          any        change              with          respect            to the          matters             set forth            in the             below-mentioned                               certificate,
             at least           three          Business                 Days             prior      to each           Payment     Date                       thereafter,                  the        Issuer           shall
                                                                                                                            Officers'
             furnish            the     Paying                  and         Transfer              Agent          with    an                                    Certificate                    instructing                  the         Paying
             and      Transfer                 Agent                 as to any             circumstances                       in which              payments                    of principal                      of,     or interest
             or premium                   on,        the         Notes            due       on      such        date       shall           be     subject               to deduction                       or withholding

             for,     or on           account                  of,     any        Taxes           described               in    Section              4.21,          and         the     rate          of     any         such
             deduction                 or withholding.                             If    any       such         deduction                  or withholding                         shall         be required                      and          if
             the     Issuer           therefore                  becomes                  liable         to pay         Additional                   Amounts,                    if any,             pursuant
             to     Section            4.21          then            at least            three      Business               Days            prior         to each              Payment                    Date,           the     Issuer
             shall         furnish           the         Paying              and         Transfer            Agent             with         a certificate                 which                specifies                 the     amount
             required                to be withheld                          on     such          payment             to Holders                   of the          Notes,             and           the      Additional

             Amounts,                  if any,            due          to the           Holders            of the         Notes,            and          at least          one        Business                    Day          prior          to




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                              Main Document    Page 345 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




             such       Payment                   Date,            will      pay        to the       Paying              and      Transfer             Agent               such        Additional                 Amounts,
             if any,       as shall               be required                      to be paid              to     such       Holders.



                           (e)                Whenever                      the     Issuer          appoints              a Paying             and          Transfer              Agent           other          than         a
             Person           who           is also           acting          as the          Trustee             for     the      purpose             of paying                   amounts              due       in respect
             of the      Notes,               it will             cause       such          Paying              and      Transfer             Agent               to execute                and       deliver           to the
             Trustee           an instrument                          substantially                   in the          form        of     Exhibit             F hereof              in which              such           agent
             shall      agree          with           the         Issuer,          among            other         things,          to be bound                     by      and         observe           the
            provisions                of this               Indenture               (including                  the     Notes).          The          Issuer            shall      cause          each          Paying              and
             Transfer            Agent               other           than         a Person           who          is also          acting         as the            Trustee             to execute                and
             deliver          to the          Trustee                an instrument                     in which                such       Paying              and        Transfer             Agent             shall         agree
            with        the     Trustee,


                                                      (i)             that        it will       hold        all       sums        received             by         it as such             Paying           and          Transfer
                              Agent            for          the     payment                of the       principal                of,     or premium                     or interest               on,     the      Notes
                              (whether                    such        sums          have        been        paid         to it by          or on behalf                     of the          Issuer        or by           any
                              other          obligor                on the          Notes           or the        Note          Guarantee)                   in trust            for    the       benefit           of the
                              Holders                or of the               Trustee;


                                                     (ii)             that        it will       as soon               as possible              give          the        Trustee          written            notice            of

                              any          failure           by      the     Issuer           (or     by        any      other         obligor          on the             Notes            or the       Note

                              Guarantee)                      to make               any       payment                 of the       principal                of,     or premium                    or interest                 on,
                              the      Notes                and      any      other           payments                to be made                 by     or on behalf                     of the          Issuer          under
                              this         Indenture,                 when           the      same          shall        be due          and        payable;                and



                                                  (iii)               that        it will       pay        any        such        sums         so held              in trust           by     it to the           Trustee
                              upon           the       Trustee's                  written           request             at any         time      during             the         continuance                 of     a failure
                              referred               to in clause                   (ii)      above.



                              Anything                      in this         Section           4.01         to the        contrary              notwithstanding,                             the    Issuer          may            at

             any     time,           for     the          purpose            of     obtaining               a satisfaction                    and      discharge                   of this         Indenture                  or for

             any     other           reason,                pay      or cause              to be paid                 to the       Trustee            all         sums       held        in trust         by       the        Issuer
             or any       Paying                  and        Transfer              Agent            hereunder,                 as required                  by      this        Section           4.01        and        such
             sums        shall        be held                 by      the     Trustee            upon           the      trusts        herein          contained.                      If the      Paying              and
             Transfer            Agent               shall          pay      all     sums           held        in trust          to the       Trustee               as required                  under

             this      Section              4.01,           the      Paying             and     Transfer                Agent          shall       have            no      further          liability            for     the

             money            so paid              over           to the          Trustee.



                              Anything                      in this         Section           4.01         to the        contrary              notwithstanding,                             the    agreements                       to
             hold       sums          in trust               as provided                   in this         Section             4.01      are      subject               to the         provisions                of      Section
             8.04.


                              Section               4.02.             Maintenance                      of Office               or Agency.                   (a)     The         Issuer         will       maintain                  in
             the     Borough                 of      Manhattan,                    the      City       of New             York,           an office                or agency                where           Notes             may
             be     surrendered                    for       registration                   of transfer               or exchange                   or for          presentation                   for      payment
             and     where            notices                and          demands             to or upon                 the      Issuer         in respect                 of the          Notes         and          this
             Indenture               may          be        served.               The       Issuer         hereby            initially           designates                  the       Principal            Office                as




          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                            Main Document    Page 346 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             such       office             of the             Issuer.             The         Issuer               will         give         prompt            written          notice               to the            Trustee               of the

             location,              and          any         change              in the         location,                      of     such       office          or agency.                    If     at any              time         the
             Issuer         fails         to maintain                       any        such         required                     office          or agency               or fails            to furnish                     the       Trustee
             with       the        address                  thereof,            such         presentations,                              surrenders,               notices             and          demands                  may          be
             made           or served                  to the           Trustee.



                             (b)                 The          Issuer           may        also           from              time          to time           designate              one         or more                  other           offices
             or agencies                   where              the       Notes            may            be      surrendered                        or presented                  for        any           of     such        purposes
             and      may          from              time          to time             rescind               such              designations;                 provided,                 however,                      that        no     such
             designation                      or rescission                     shall         in        any        manner                  relieve         the     Issuer             of     its     obligation                   to
            maintain                an office                  or agency                 in        each            place             where           principal           of,      and         interest                 or premium

             on,      any     Notes                  are      payable.                 The         Issuer             will            give       prompt           written             notice               to the           Trustee               of

             any      such          designation                         or rescission                        and          of    any        change           in the         location                  of        any        such         other
             office         or agency.



                             (c)                 So long                as the          Notes                are     listed             on the          Singapore                Exchange                        Securities

             Trading              Limited                   (the        "SGX-ST")                        and         the            SGX-ST               so requires,                 there           will           be     a Paying               and
             Transfer              Agent               in     Singapore.                   The           Issuer                will       give        to the       Trustee                 written              notice            of the
             location              of     any          such         office             or agency                     and         of     any      change            of     location                  thereof.                The        Issuer

             has      initially               appointed                  the       Trustee,                  the      Paying                 and        Transfer          Agent               and          the       Registrar                 listed
             in Exhibit                  K.



                             (d)                 So long                as any           of the              Notes              remain               outstanding,                each          of the                Subsidiary
             Guarantors                    will         maintain                 in the            Borough                      of     Manhattan,                 the     City         of New                    York            an office               or

             agency           where                  notices            and        demands                     to or upon                    each        of the         Note           Guarantors                         in respect               of
             the      Notes             and          the     Note           Guarantee                    or this                Indenture                may       be     served.                   Each          of the           Note
             Guarantors                    hereby              initially               designates                     the        Principal               Office          as the             office             or agency                 for
             each       such            purpose.                   In    case          any         of the            Note               Guarantors               shall         fail        to maintain                      any        such

             office         or agency                       or shall            fail     to give               notice                 of the         location           or of         any          change                 in the        location

             thereof,           presentations                           and        demands                     may             be made               and     notices            may           be      served                at the
             Trustee's                  office.


                              Section                  4.03.             Governmental                              Approvals                     and       Licenses;              Compliance                              with        Law.
             The       Parent             Guarantor                     will,          and     will            cause                each       Restricted               Subsidiary                    to,        (a)       obtain            and
            maintain                in        full     force            and       effect           all        governmental                           approvals,                authorizations,                             consents,
            permits,               concessions                       and         licenses                as are                necessary                to engage              in the          Permitted                     Businesses,
                     preserve                  and          maintain              good             and         valid            title        to its      properties               and         assets                                  land-
             (b)                                                                                                                                                                                                 (including
            use       rights)             free         and         clear        of      any        Liens             other              than       Permitted              Liens;             and           (c)       comply              with           all

             laws,        regulations,                        orders,            judgments                      and            decrees             of    any      governmental                            body.


                              Section                  4.04.             Payment                   of     Taxes                and       other          Claims.            The             Parent              Guarantor                 will

            pay       or discharge,                          and        cause           each            of     its        Subsidiaries                   to pay          or discharge                          before            the     same
            become                delinquent                    (a)      all      material                   taxes,             assessments                  and        governmental                             charges               levied           or
             imposed               upon              the      Parent            Guarantor                      or any                 Subsidiary               or its      income                   or profits                or property
             and      (b)     all        material                  lawful            claims              for       labor,             materials             and         supplies              that,            if unpaid,               might

            by      law       become                   a Lien            upon           the        property                     of the         Parent           Guarantor                   or any              Subsidiary,                    other
            than        any        such              tax,      assessment,                    charge                 or claim                  the      amount,           applicability                          or validity                 of




          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                                Main Document    Page 347 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             which              is being             contested                 in good             faith       by      appropriate                  proceedings                     and        for     which             adequate
             reserves                 have      been            established.


                                 Section              4.05.             Limitation                 on Indebtedness.                           (a)      The           Parent         Guarantor                  will       not,       and
             will         not     permit              any           Restricted              Subsidiary                 to,     Incur         any       Indebtedness                       (including                  Acquired

             Indebtedness),                      provided                     that        the     Parent         Guarantor                 and       any         Restricted                   Subsidiary                 may
             Incur          Indebtedness                        (including                  Acquired                Indebtedness)                      if,     after        giving            effect          to the
             Incurrence                  of     such            Indebtedness                      and      the      receipt            and       application                  of the           proceeds

             therefrom,                  (x)     no           Default             has      occurred              and         is continuing,                    (y)     the     Fixed               Charge           Coverage
             Ratio          would              not       be less             than         2.5     to    1.0 with             respect          to any            Incurrence                    of     Indebtedness                      and

             (z)     if    such          Indebtedness                        constitutes                Priority             Indebtedness,                      such         Indebtedness                      constitutes
             Permitted                 Priority                Indebtedness.                      Notwithstanding                          the      foregoing,                 the        Parent          Guarantor
             will         not     permit              any           Restricted              Subsidiary                 to Incur            any       Disqualified                        Stock         (other          than
             Disqualified                      Stock            held         by      the    Issuer          or a Note                Guarantor,                  so long                as it is so held).



                                (b)            Notwithstanding                              the        foregoing,              the      Parent               Guarantor                  and     any      Restricted

             Subsidiary                  may   Incur,    to the                           extent        provided               below,            each          and      all     of the             following
             ("                            Indebtedness"
             ("Permitted                   Indebtedness"):



                                                        (i)             Indebtedness                      of the        Issuer          under           the      Notes             (excluding                  any
                                Additional                     Notes)             the      Parent          Guarantor                 and      any            Subsidiary                 Guarantor                  under         each
                                Note           Guarantee                   and        the        Intercompany                    Loans            extended                  with         respect          to the          gross
                                proceeds                     from       the       offering             of the        Notes           on the          Original                Issue         Date;


                                                      (ii)              Indebtedness                      of the        Parent          Guarantor                     or any            Restricted                 Subsidiary
                                 outstanding                        on the         Original             Issue        Date         excluding                   Indebtedness                     permitted
                                under           Section                4.05(b)(i)                and       Section            4.05(b)(iii);


                                                     (iii)              Indebtedness                      of the        Parent          Guarantor                     or any            Restricted                 Subsidiary
                                 owed          to the               Parent         Guarantor                or any            Restricted                Subsidiary;                     provided               that      (A)        any
                                 event         which                results          in    (x)     any      Restricted                 Subsidiary                    to which              such        Indebtedness                       is
                                 owed           ceasing               to be a Restricted                         Subsidiary                  or (y)           any      subsequent                    transfer            of      such
                                 Indebtedness                         (other         than         to the        Parent          Guarantor                    or any           Restricted                Subsidiary)
                                 shall        be deemed,                      in each             case,       to constitute                  an Incurrence                         of    such        Indebtedness
                                not      permitted                    by      this        Section          4.05(b)(iii)                and       (B)          if the        Issuer         is the        obligor               on
                                 such         Indebtedness,                          such        Indebtedness                   must         expressly                 be      subordinated                        in right         of
                                payment                  to the         Notes,             and         if any       Note         Guarantor                    is the        obligor            on      such
                                 Indebtedness                         (and        it is not            owed         to the       Issuer            or a Note                Guarantor),                   such
                                 Indebtedness                         must        be expressly                   subordinated                     in right             of payment                    to the           Note
                                 Guarantee                     of     such        Note           Guarantor              and       (C)        if the          Indebtedness                     is owed              to the
                                 Issuer         or any               Note         Guarantor,                  such       Indebtedness                        must       be evidenced                          by    an
                                unsubordinated                             promissory                   note        or a similar                 instrument                   under           applicable                 law
                                 (with         respect                to any          obligor           thereunder                other          than          the     Issuer            or a Note                 Guarantor);

                                                                                                          ("                                                                Indebtedness"
                                                     (iv)               Indebtedness                      ("Permitted                   Refinancing                         Indebtedness")                            of the
                                 Parent          Guarantor                     or any            Restricted              Subsidiary                 issued             in     exchange                 for,        or the        net
                                proceeds                     of which             are      used         to refinance                 or refund,                 replace,                exchange,               renew,




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                              Main Document    Page 348 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                  "refinance"
                     repay,    redeem,                 defease,     discharge       or extend    (collectively,                                                                                      and
                     "refinances"                         "refinanced"
                                                    and                       shall   have   a correlative                                               meaning),                      then         outstanding
                     Indebtedness                       Incurred          under            the     proviso             of      Section             4.05(a)             or        Section

                     4.05(b)(i),               Section             4.05(b)(ii),              Section                4.05(b)(iv),                  Section             4.05(b)(x),                        Section

                     4.05(b)(xv)                   or    Section           4.05(b)(xvi)                   and         any      refinancings                     thereof                 in an amount                       not
                     to exceed                the       amount            so refinanced                      or refunded                   (plus         premiums,                      accrued              interest,
                     fees     and       expenses);                  provided               that        (A)      Indebtedness                       the     proceeds                     of which                  are
                     used       to refinance                     or refund            the        Notes         or Indebtedness                           that      is pari              passu              with,         or
                     subordinated                       in right         of payment                 to,       the     Notes             or any          Note           Guarantee                     shall         only
                     be permitted                   under          this        Section           4.05(b)(iv)                 if     (1)     in     case         the        Notes              are    refinanced
                     in part        or the              Indebtedness                  to be refinanced                         is pari           passu           with            the        Notes           or any
                     Note       Guarantee,                      such      new         Indebtedness,                     by        its     terms         or by          the            terms         of     any
                     agreement                 or instrument                    pursuant               to which               such         new          Indebtedness                          is outstanding,
                     is expressly                   made         pari      passu           with,          or subordinate                         in right         of payment                         to,     the

                     remaining                Notes             or such         Note         Guarantee,                     as the         case         may       be,           or (2)          in       case      the
                     Indebtedness                       to be refinanced                     is subordinated                            in right         of payment                         to the         Notes           or

                     any     Note          Guarantee,                   such       new           Indebtedness,                      by     its     terms          or by               the     terms          of     any
                     agreement                 or instrument                    pursuant               to which               such         new          Indebtedness                          is issued              or
                     remains            outstanding,                     is expressly                  made           subordinate                  in right             of payment                         to the
                     Notes         or such               Note          Guarantee,                as the         case        may           be,     at least            to the            extent             that     the
                     Indebtedness                       to be refinanced                     is subordinated                            to the      Notes             or such                 Note

                     Guarantee,                 as the           case      may        be,        (B)      such         new         Indebtedness,                       determined                         as of the
                     date     of    Incurrence                    of     such      new           Indebtedness,                      does          not     mature                 prior         to the           Stated

                     Maturity              of the          Indebtedness                    to be refinanced                             or refunded,                  and             the     Average               Life
                     of    such       new           Indebtedness                   is at least                equal         to the         remaining                   Average                  Life         of the
                     Indebtedness                       to be refinanced                     or refunded,                    and          (C)      in no        event                 may       Indebtedness
                     of the        Issuer           or any             Note       Guarantor                  be refinanced                       pursuant              to this               clause          by
                     means         of      any          Indebtedness                  of     any       Restricted                  Subsidiary                   that        is not            the        Issuer          or a
                     Note       Guarantor;


                                        (v)               Indebtedness                   Incurred              by      the        Issuer          or any          Note                Guarantor
                     pursuant            to Hedging                     Obligations                 entered             into        in the         ordinary                 course              of business
                     and     designed                   solely         to protect            the       Parent           Guarantor                  or any             of        its     Restricted
                     Subsidiaries                   from         fluctuations                in interest                rates,           currencies               or the               price         of
                     commodities                        and      not     for     speculation;


                                    (vi)                  the     Guarantee                by      the        Parent         Guarantor                   or any             of        its     Restricted
                     Subsidiaries                   of    Indebtedness                     of the         Parent            Guarantor                   or any             of     its       Restricted
                     Subsidiaries                   permitted                 to be Incurred                   by      another              provision                 of this               Section             4.05;


                                   (vii)                  Indebtedness                   arising             from       the        honoring               by      a bank                    or other          financial
                     institution              of        a check,          draft       or similar                instrument                  inadvertently,                            except             in the          case
                     of    daylight             overdrafts,                   drawn         against            insufficient                  funds          in the              ordinary                 course           of

                     business;             provided,                   however,             that       this     Indebtedness                       is extinguished                             within             five
                     Business              Days;




                                                                                                               1



          Case 20-82282-CRJ11                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                Main Document    Page 349 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                     (viii)           Indebtedness     of the                            Parent           Guarantor                or any               Restricted                 Subsidiary
                                                    workers'
                     in respect                  of             compensation                                   claims           and      claims           arising                 under          similar

                     legislation,                   or in connection                     with          self-insurance                    or similar                requirements,                         in each
                     case          in the          ordinary           course           of business;



                                        (ix)               Indebtedness                  of the          Parent           Guarantor                or any               Restricted                 Subsidiary
                     incurred                 in the       ordinary             course          of business                   in connection                      with          cash        pooling
                     arrangements,                         cash       management                      and       other         Indebtedness                   incurred                   in the        ordinary
                     course            of business                   in respect             of netting              services,            overdraft                 protections                     and      similar

                     arrangements;


                                           (x)             Indebtedness                  of     any       Person              acquired            by      or merged                      into      the     Parent
                     Guarantor                     or any       of     its     Restricted               Subsidiaries;                 provided                   that        (A)        such
                     Indebtedness                      is not         incurred           in contemplation                          of     such         acquisition                      or merger             and

                     (B)       after          giving         effect          to such          acquisition                or merger,                either              (1)        the     Parent
                     Guarantor                     would       be permitted                    to incur             at least          US$1.00               of      additional
                     Indebtedness                      pursuant               to the      Fixed           Charge              Coverage              Ratio              test        set forth             in the
                     first         paragraph               of this           covenant            or (2)          the     Fixed          Charge              Coverage                    Ratio            of the
                     Parent            Guarantor                would           not      be lower               than          immediately                   prior            to    such         acquisition
                     or merger;



                                        (xi)               Indebtedness                  consisting                 of the        financing                 of     insurance                    premiums,

                     including                 Indebtedness                    representing                    installment               insurance                 premiums,                      incurred            in
                     the       ordinary              course           of business



                                       (xii)               Indebtedness                  in respect                of    self-insurance                     obligations,                    performance,
                                                                                                               advance                                                                               return-
                     indemnity,                    surety,        judgment,                  appeal,                              payment,                  statutory,                  customs,
                     of-money,                     value      added            or other          tax         or other           guarantees                or other                  similar          bonds,
                     instruments                     or obligations                   and      completion                     guarantees               and         warranties                    provided             by
                     the      Parent               Guarantor             or any          of     its    Restricted                Subsidiaries                     or relating                   to liabilities,
                     obligations                    or guarantees                 Incurred               in the         ordinary             course              of business;



                                     (xiii)                Indebtedness                  arising             from        agreements                 of the              Parent             Guarantor              or a
                     Restricted                    Subsidiary                providing            for        indemnification,                      adjustment                       of purchase                  price,
                     earn-out                 or other         similar           obligations,                  in each           case        Incurred                  or assumed                   in
                     connection                     with      the     disposition                of      any       business,             assets          of the              Parent           Guarantor               or
                     of      a Restricted                  Subsidiary,                 other          than      Guarantees                  of    Indebtedness                          Incurred            by     any
                     Person             acquiring              all     or any          portion            of     any      of the         Parent             Guarantor's                       or a
                     Restricted                    Subsidiary's                business               or assets           for     the       purpose               of     financing                 an

                     acquisition;                   provided,                however,             that       the       maximum                   assumable                    liability            in respect
                     of      all    this       Indebtedness                    shall      at no          time       exceed            the        gross       proceeds                     actually
                     received                 by     the     Parent           Guarantor                and/or           the     relevant           Restricted                      Subsidiary               in
                     connection                     with      the     disposition;


                                     (xiv)                 obligations                with       respect            to trade            letters        of        credit,           performance                    and

                     surety          bonds             and     completion                    guarantees                 provided             by     the       Parent                Guarantor               or any
                     of      its    Restricted                Subsidiaries                   securing            obligations,                 entered               into          in the         ordinary




          Case 20-82282-CRJ11                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                               Main Document    Page 350 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                     course         of business,               to the        extent           the      letters           of    credit,            bonds           or guarantees                          are    not
                     drawn          upon      or,      if and         to the       extent            drawn          upon             is honored                  in accordance                           with         its
                     terms        and,       if to be reimbursed,                         is reimbursed                        no     later         than         30      days         following
                     receipt         of    a demand             for        reimbursement                        following                  payment                on the             letter        of     credit,
                     bond         or guarantee;



                                    (xv)            Indebtedness                   of the            Parent         Guarantor                      or a Restricted                         Subsidiary
                     with      a maturity              of    one      year        or less           and       used        by         the     Parent             Guarantor                   or such
                     Restricted            Subsidiary                for     working                capital         purposes                  in an aggregate                          principal
                     amount           at any        time       outstanding                    (together            with             any     refinancings                    thereof)                not         to
                     exceed          US$10.0               million          (or   the         Dollar            Equivalent                  thereof);


                                   (xvi)            Indebtedness                   of the            Parent         Guarantor                      or any          Restricted                    Subsidiary:



                                                    (i)               constituting                  purchase                  money           Indebtedness                       Incurred                  to
                                                                      finance           all     or any            part         of the        purchase                   price         of        equipment,

                                                                      property            or assets               of the            Parent             Guarantor                 or a Restricted

                                                                      Subsidiary                to be used                    by     the     Parent              Guarantor                      or a
                                                                      Restricted                Subsidiary                    in the        Permitted                   Business;                 or



                                                    (ii)              Incurred            to finance                all        or any             part     of the          cost            of

                                                                      development,                     construction                        or improvement                            of personal

                                                                      property            of the           Parent             Guarantor                   or a Restricted                         Subsidiary
                                                                      to be used               by      the       Parent             Guarantor                   or a Restricted

                                                                      Subsidiary                in the           Permitted                 Business;


                                                    provided               that    (A)         the     aggregate                    principal              amount               of     such
                                                    Indebtedness                   will        not      exceed                the     purchase                  price      of        such         equipment,

                                                    property               or assets           so acquired                     or the         cost         of     development,
                                                    construction                  or improvement                              of     such         personal               property,                as the             case

                                                    may        be,      and       (B)     such          Indebtedness                        will         be Incurred                   no        later      than
                                                    90      days       after       the        acquisition                 of        such      equipment,                    property                 or assets
                                                    or the           completion                of      development,                        construction                    or improvement                                  of
                                                    such        personal            property,                 as the           case        may           be;      and provided                      further
                                                    that      the      aggregate                principal            amount                 at any              time       outstanding                     of        all
                                                    such        Indebtedness                    Incurred             pursuant                     to this         clause             (p)        (together
                                                    with        any        refinancings                 thereof)                   does     not          exceed           US$10.0                  million
                                                    (or      the      Dollar        Equivalent                    thereof)                less      the        aggregate                amount                 of     all
                                                    Net       Proceeds             of Asset                Sales          applied             by         the     Parent          Guarantor                      or

                                                    any       Restricted                Subsidiary                 to permanently                              repay       any         such

                                                    Indebtedness                   pursuant                to     Section             4.13;            and



                                  (xvii)            Indebtedness                   of the            Parent         Guarantor                      or any          Restricted                    Subsidiary
                     not     otherwise           specifically                  permitted               under         clauses                (i)     through              (xvi)         above              in an
                     aggregate             principal           amount             at any            time        outstanding                      not      to exceed                  US$5.0               million
                     (or    the     Dollar       Equivalent                  thereof);




          Case 20-82282-CRJ11                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                            Main Document    Page 351 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




            provided             that,         if any        Indebtedness                            Incurred                 under              this      Section                 4.05(b)          constitutes                 Priority
             Indebtedness,                    on the          date        of the              Incurrence                      of    such           Indebtedness                           and      after      giving            effect

             thereto,       such            Indebtedness                       constitutes                     Permitted                       Priority           Indebtedness.



                          (c)               For          purposes              of     determining                            compliance                        with         this         Section          4.05,        in the         event
             that   an item              of     Indebtedness                        meets             the        criteria            of more                   than          one         of the      types         of    Permitted

             Indebtedness,                    or of         Indebtedness                        described                     in the            proviso                in    Section              4.05(a)         and          one     or
             more        types         of     Permitted                 Indebtedness,                            the         Parent             Guarantor,                       in its     sole       discretion,               shall

             classify,           and        from          time         to time            may             reclassify,                 such              item          of     Indebtedness                   and         only      be
             required            to include                the         amount             of     such            Indebtedness                           as one              of     such          types.


                           Section                4.06.           Limitation                    on Restricted                         Payments.                            (a)     The       Parent          Guarantor                 will

             not,   and      will           not     permit              any         Restricted                   Subsidiary                       to,     directly                or indirectly               (the       payments

             or any       other          actions            described                    in     clauses                (i)    through                   (iv)      below             being          collectively                 referred
                                                         Payments"
             to as "Restricted                           Payments"):



                                                   (i)            declare                or pay             any         dividend                  or make                   any      distribution                 on     or with
                                                                                                                                                                                       Subsidiaries'
                           respect              to the           Parent             Guarantor's                        or any             of the           Restricted                                                    Capital
                           Stock              (other         than        dividends                    or distributions                             payable                  solely          in     shares         of     Capital
                           Stock              of the        Parent             Guarantor                       (other             than          Disqualified                       Stock          or Preferred                  Stock)
                           or in options,                        warrants                or other                rights            to acquire                    shares             of     such      Capital             Stock)
                           held          by       Persons              other         than            the       Parent              Guarantor                     or any             Wholly             Owned             Restricted

                           Subsidiary;


                                                  (ii)            purchase,                    call        for       redemption                         or redeem,                   retire         or otherwise
                           acquire                for     value          any         shares               of     Capital             Stock               (including                  options,              warrants             or other
                           rights             to acquire                such         shares               of     Capital              Stock)               of the            Parent           Guarantor                 or any
                           direct             or indirect               parent            of the               Parent              Guarantor                    held         by      any         Persons           other         than
                           the      Parent               Guarantor                  or any            Wholly                   Owned                Restricted                      Subsidiary               or of        any
                           Restricted                     Subsidiary                 held            by        any      Affiliate                  of the             Parent             Guarantor            (other            than        a
                           Restricted                     Subsidiary);


                                               (iii)              make              any        voluntary                     or optional                   principal                 payment,               or voluntary                      or
                           optional                redemption,                      repurchase,                        defeasance,                        or other               voluntary                or optional
                           acquisition                     or retirement                       for        value,             of    Subordinated                             Indebtedness                    (excluding                 any
                           (A)         Intercompany                       Loan                or (B)            intercompany                            Indebtedness                        between               or among               the
                           Parent              Guarantor                 and         any        Restricted                        Subsidiary);                        or



                                                (iv)              make              any        Investment,                         other          than          a Permitted                      Investment;


                           if,    at the           time          of,    and         after        giving                effect            to,      the      proposed                      Restricted           Payment:



                                                                        (A)               a Default                    has         occurred                    and         is continuing                   or would             occur
                                                  as a result                 of     such        Restricted                        Payment;


                                                                        (B)               immediately                             after         giving           pro         forma            effect        to such

                                                  transaction,                     the    Parent                 Guarantor                      could           not         Incur         at least         US$1.00               of
                                                  Indebtedness                       under            the        proviso                  in     Section               4.05(a);             or




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                        Main Document    Page 352 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                                     (C)             such            Restricted                    Payment,               together               with          the      aggregate
                        amount       of    all    Restricted                     Payments               made           by      the     Parent                  Guarantor               and        the
                        Restricted         Subsidiaries                      after          the      Measurement                     Date,              shall        exceed            the        sum
                        of:



                                                               (1)                50%             of the      aggregate               amount                   of the
                                     Consolidated                      Net         Income               of the        Parent           Guarantor                       (or,     if the
                                     Consolidated                      Net         Income               is a loss,           minus               100%            of the         amount                 of
                                     such         loss)        accrued                 on         a cumulative               basis          during               the     period             (taken
                                     as one         accounting                         period)          beginning                 on the               first     day          of the        fiscal
                                     quarter            commencing                           after      the     Measurement                             Date         and       ending             on
                                     the     last       day         of the             Parent         Guarantor's                  most            recently               ended             fiscal
                                     quarter            for     which              consolidated                     financial              statements                    of the         Parent
                                     Guarantor                 (which               the        Parent          Guarantor                  will         use       its best            efforts           to
                                     compile              in    a timely                 manner               and     which           may              be internal                  financial

                                     statements)                    are         available;             plus



                                                               (2)                100%              of the      aggregate                  Net          Cash          Proceeds
                                     received             by         the        Parent             Guarantor              after      the          Measurement                         Date           as a
                                     capital         contribution                           to its     common                equity              by,       or from             the
                                     issuance             and         sale         of       its     Capital         Stock          (other              than          Disqualified

                                     Stock)          to a Person                       who          is not      a Subsidiary                      of the             Parent

                                     Guarantor,                 including                    any       such         Net      Cash           Proceeds                   received              upon
                                     the     exercise                by      a Person                 who       is not         a Subsidiary                       of the            Parent
                                     Guarantor                 of     any          options,             warrants             or other                  rights         to acquire
                                     Capital            Stock             of the            Parent          Guarantor                (other              than        Disqualified

                                     Stock),            in each              case           after      deducting               the        amount                of     any       such          Net
                                     Cash         Proceeds                  used            to redeem,               repurchase,                   defease               or otherwise
                                     acquire            or retire                for        value       any      Subordinated                           Indebtedness                    or
                                     Capital            Stock             of the            Parent          Guarantor                or any              Restricted

                                     Subsidiary;                 plus



                                                               (3)                the        amount            by     which          Indebtedness                             of the        Parent
                                     Guarantor                 is reduced                     on the          Parent         Guarantor's                        balance              sheet
                                     upon         the      conversion                        or exchange                  (other          than           by      a Subsidiary                     of
                                     the     Parent            Guarantor)                         subsequent               to the          Measurement                          Date         of

                                     any         Indebtedness                      of the            Parent         Guarantor                    convertible                   or
                                     exchangeable                          for     Capital             Stock          (other         than          Disqualified                       Stock)           of
                                     the     Parent            Guarantor                      (less     the     amount               of     any           cash,         or the         Fair
                                     Market             Value              of     any        other       property,                distributed                   by      the      Parent
                                     Guarantor                 upon              such         conversion                  or exchange);                        provided,

                                     however,                 that        the      foregoing                  amount           shall         not          exceed              the     net      cash
                                     proceeds                 received                 by     the     Parent          Guarantor                    from          the       Incurrence                   of
                                     such         Indebtedness;                         plus



                                                               (4)                an amount                   equal         to the         net         reduction                in
                                     Investments                     (other             than         reductions              in Permitted                        Investments)                     that




          Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                      Main Document    Page 353 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                           were               made          after        the      Measurement                            Date           in any           Person             resulting
                                                            from              (A)        payments                of     interest               on    Indebtedness,                          dividends                   or
                                                           repayments                        of     loans             or advances                    by     such           Person,            in      each         case            to
                                                            the        Parent             Guarantor                   or any                Restricted               Subsidiary                  (except,                in
                                                            each             case,        to the         extent             any         such         payment                or proceeds                     are
                                                            included                     in the        calculation                     of     Consolidated                       Net        Income),               or (B)
                                                            the        unconditional                          release             of        a Guarantee                   provided               by     the       Parent
                                                            Guarantor                      or a Restricted                        Subsidiary                   after        the        Measurement                            Date
                                                            of     an obligation                         of     another                Person,             (C)       to the         extent            that      an
                                                            Investment                      made              after        the      Measurement                           Date         is sold         or otherwise
                                                            liquidated                    or repaid               for       cash,            the     lesser          of     (x)     cash         return            of
                                                            capital               with        respect            to        such         Investment                   (less         the      cost       of

                                                            disposition,                      if any)           and         (y)        the     initial         amount               of      such       Investment,
                                                            or (D)                from        redesignations                           of Unrestricted                          Subsidiaries                  as
                                                            Restricted                     Subsidiaries,                      not       to exceed,                 in      each        case,          the     amount
                                                            of     Investments                         (other           than           Permitted               Investments)                      made           by           the
                                                            Parent                Guarantor                   or a Restricted                        Subsidiary                   after       the
                                                            Measurement                            Date          in     any         such           Person.



                     (b)           The          foregoing               provision                   shall        not        be violated                   by       reason           of:



                                          (i)            the      payment                   of     any        dividend                  or redemption                       of     any        Capital              Stock
                     within         60         days       after         the         related            date      of     declaration                      or call          for      redemption                     if,        at
                      said      date       of        declaration                  or call          for        redemption,                      such        payment                 or redemption                         would

                      comply            with           Section           4.06(a);


                                        (ii)             the      redemption,                       repurchase,                        defeasance                  or other              acquisition                    or
                     retirement                 for     value           of        Subordinated                    Indebtedness                           of the           Issuer          or any          Note
                      Guarantor                 with       the     Net            Cash           Proceeds               of,       or in exchange                          for,     a substantially
                      concurrent                 Incurrence                    of Permitted                     Refinancing                        Indebtedness;


                                       (iii)             the      redemption,                       repurchase                      or other              acquisition                  of    Capital              Stock             of
                      the    Parent             Guarantor                 (or        options,            warrants                   or other              rights          to acquire                such          Capital

                      Stock)        in exchange                        for,         or out        of the          net       cash            proceeds               of     a substantially
                      concurrent                 capital          contribution                      or sale             (other              than      to a Subsidiary                         of the          Parent

                      Guarantor)                 of,     shares              of     Capital             Stock           (other              than      Disqualified                       Stock)         of the
                      Parent        Guarantor                    (or     options,                 warrants                 or other             rights           to acquire                 such       Capital

                      Stock);          provided                that       the        amount              of      any        such             net    cash         proceeds                 that      are       utilized
                      for    any       such           Restricted                  Payment                will         be      excluded                from           Section              4.06(a)(iv)(C)(2);


                                       (iv)              the      redemption,                       repurchase,                        defeasance                  or other              acquisition                    or
                     retirement                 for     value           of        Subordinated                    Indebtedness                           of the           Issuer          or any          Note
                      Guarantor                 in     exchange                   for,     or out           of the          net         cash        proceeds                of,     a substantially
                      concurrent                 capital          contribution                      or sale             (other              than      to a Subsidiary                         of the          Parent

                      Guarantor)                 of,     shares              of the         Capital              Stock            (other            than       Disqualified                      Stock)            of the
                      Issuer       or any              Note        Guarantor                     (or     options,                warrants                 or other              rights        to acquire                     such
                      Capital           Stock);           provided                   that        the     amount                of       any        such        net        cash      proceeds                 that            are




          Case 20-82282-CRJ11                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                               Main Document    Page 354 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                       utilized           for       any         such         Restricted                  Payment                will         be     excluded                   from          Section

                       4.06(a)(iv)(C)(2);


                                           (v)                 the     payment                of     any        dividends                   or distributions                          declared,               paid            or
                       made          by       a Restricted                       Subsidiary                 payable,              on        a pro        rata            basis        or on         a basis              more
                       favorable                 to the          Parent            Guarantor,                   to all        holders              of        any        class        of    Capital             Stock                of
                       such         Restricted                  Subsidiary,                   at least               a majority               of which                   is held,          directly                or

                       indirectly                through               Restricted                  Subsidiaries,                   by        the     Parent               Guarantor;


                                          (vi)                 the     repurchase,                   redemption                    or other                  acquisition                  or retirement                        for
                       value         of     any          Capital             Stock           of the          Parent             Guarantor                    (or        options,           warrants                 or other
                       rights        to acquire                   such           Capital            Stock)             held      by         any      future,              current            or former                   officer,
                       director            or employee                        of the          Parent            Guarantor                    or any            Restricted                  Subsidiaries                       (or

                       any       such         Person's                 assigns,              estates           or heirs)               pursuant                to any            equity            subscription

                       agreement,                   stock            option          agreement                       or similar              plans           or other                contractual
                       arrangements                           or agreements;                       provided              that          the     aggregate                   price          paid         for     all        such

                       repurchased,                       redeemed,                 acquired                 or retired                Capital               Stock          may           not      exceed               US$1.0
                       million            (or       the        Dollar            Equivalent                  thereof)             in any            fiscal              year     and         may         not        exceed
                       US$2.5             million               (or        the     Dollar            Equivalent                  thereof)               in the            aggregate;


                                      (vii)                    the     repurchase                   of      Capital             Stock          deemed                   to occur             upon            the        exercise
                       of    options,              warrants                 or other               rights        in respect                  thereof               if    such        Capital             Stock
                       represents                  all        or a portion               of the             exercise             price         thereof;


                                     (viii)                    the     declaration                   and       payment                 of     dividends                    to holders               of       any         class            or
                       series        of Disqualified                             Stock         of the           Parent           Guarantor                     or any            preferred                stock           of        a
                       Restricted                  Subsidiary                    of the        Parent                Guarantor                issued               on     or after           the     date           of this
                       Indenture                 that         was       permitted                  to be issued                  pursuant                to         Section            4.05.



                                          (ix)                 the     distribution,                     as a dividend                      or otherwise,                       of     Capital            Stock               (or

                       options,            warrants                   or other           rights             to acquire                 such        Capital                Stock)           of     or other
                       Investments                       in    any         Unrestricted                     Subsidiary                 (unless               the        Unrestricted                   Subsidiary's
                       principal              asset            is cash           or Temporary                         Cash        Investments);


                                           (x)                 payments                 by     the       Parent           Guarantor                     of     cash         in lieu             of the        issuance                    of
                       fractional                shares              upon         (A)        the     exercise             of      options               or warrants,                      (B)      the       conversion
                       or exchange                       of     Capital            Stock            of the           Parent           Guarantor                     or (C)           stock         dividends,
                       splits        or business                      combinations;                      provided,                 however,                   that        any         such         cash        payment
                       shall        not       be     for        the     purpose               of     evading              the      limitation                      of this           Section           4.06             (as
                       determined                    in good               faith        by     the       Board           of      Directors);                    or



                                          (xi)                 other        Restricted                   Payments                in     an aggregate                           amount            not      to exceed
                       US$2.0             million               (or        the     Dollar            Equivalent                  thereof)               since            the     Measurement                            Date;


            provided        that,     in the              case        of     clauses           (ii),        (iii),      (iv),      (vi)        and           (xi)        of this          Section             4.06(b),                   no
             Default    shall        have           occurred                and         be continuing                     or would                  occur               as a consequence                            of the
             actions   or payments                       set forth               therein.              Each           Restricted               Payment                    made            pursuant                 to




          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                     Main Document    Page 355 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




             clause           (i),     (vi)        and         (x)        of this          Section          4.06(b)           shall           be included                   in calculating                    whether                     the
             conditions                    of    Section              4.06(a)(iv)(C)                      have        been         met         with           respect         to any              subsequent
             Restricted                 Payments.


                               The          amount               of       any         Restricted            Payments                (other               than       cash)         will        be the         Fair             Market
             Value            on the             date         of the           Restricted                Payment             of the           asset(s)             or securities                   proposed                   to be
             transferred                    or issued                by        the     Parent           Guarantor             or the            Restricted                  Subsidiary,                  as the             case

             may        be,      pursuant                     to the         Restricted                 Payment.             The         value           of     any        assets           or securities                     that        are
            required                 to be valued                     by        this       Section         4.06       will        be the             Fair       Market              Value.             The     Board                 of
            Directors'
                                           determination                        of the           Fair     Market            Value             of     any        assets        (including                 securities)
             other        than          cash         in a Restricted                          Payment              or a series                of related              Restricted                   Payments                    must
            be based                 upon           an opinion                       or an appraisal                 issued             by     an appraisal                   or investment                       banking
             firm       of recognized                          international                      standing           if the        Fair            Market           Value            exceeds             US$5.0
             million            (or        the      Dollar             Equivalent                  thereof).


                               Not          later        than         the        date       of making               any      Restricted                     Payment               in      excess         of US$5.0
             million       (or             the      Dollar             Equivalent                  thereof),           the        Parent             Guarantor                will          deliver          to the            Trustee
                   Officers'
             an                                 Certificate                  stating          that       such       Restricted                 Payment                is permitted                     and     setting               forth
             the     basis           upon           which             the       calculations                required              by         this     Section              4.06          were       computed,
             together                with         a copy             of      any       fairness           opinion            or appraisal                     required              by      this       Indenture.


                               Section               4.07.                Limitation                 on Liens.              The         Parent            Guarantor                  will       not,     and           will      not
            permit            any          Restricted                  Subsidiary                  to,    directly           or indirectly,                       incur,        assume              or permit                  to exist

             any       Lien           on the            Collateral                   (other        than      Permitted                  Liens).             The       Parent             Guarantor                will          not,
             and       will          not        permit          any          Restricted                 Subsidiary            to,        directly              or indirectly,                   incur,        assume                  or
            permit            to exist              any         Lien           (other         than       Permitted                Liens)            of      any     nature             whatsoever                      on      any         of
             its    assets            or properties                       of     any       kind         (other       than         the        Collateral),               whether                 owned             at the
             Original                Issue         Date          or thereafter                     acquired,           unless            the        Notes           are      (or,        in respect               of     any         Lien
             on     any        Subsidiary                      Guarantor's                    property             or assets,                any      Subsidiary                  Guarantee                  of        such
             Restricted                    Subsidiary                  is)      equally            and      ratably          secured                by      such        Lien.


                               Section               4.08.                Limitation                 on Dividend                  and         Other           Payment                Restrictions                    Affecting
            Restricted                  Subsidiaries.                           (a)     Except           as provided                below,                the      Parent            Guarantor                will            not,        and
            will       not       permit              any        Restricted                  Subsidiary                to,    create            or otherwise                    cause            or permit                to exist
             or become                     effective             any           encumbrance                       or restriction                    on the         ability           of      any     Restricted

             Subsidiary                    to:



                                                        (i)               pay        dividends             or make            any            other         distribution                  on       any     Capital                Stock
                               of      such         Restricted                       Subsidiary             owned            by     the        Parent             Guarantor                  or any          other
                               Restricted                     Subsidiary;


                                                     (ii)                 pay        any      Indebtedness                   or other               obligation               owed             to the         Parent
                               Guarantor                      or any            other         Restricted              Subsidiary;


                                                    (iii)                 make          loans           or advances               to the            Parent          Guarantor                   or any            other
                               Restricted                     Subsidiary;                   or




          Case 20-82282-CRJ11                                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                               Main Document    Page 356 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                              (iv)                  sell,      lease           or transfer              any          of     its property                     or assets                  to the           Parent
                             Guarantor                  or any              other        Restricted                 Subsidiary.



                         (b)             The           provisions                   of     Section             4.08(a)              do not             apply           to any            encumbrances                             or

             restrictions:



                                                 (i)                existing              in     agreements                   as in         effect              on the        Original                   Issue            Date,           or in

                             the      Notes,           the      Note           Guarantees,                     this      Indenture                    or the           Security                Documents,                         or any

                             extensions,                 refinancings,                         renewals               or replacements                             of    any            of the           foregoing
                             agreements;                     provided                that        the        encumbrances                         and        restrictions                     in    any          such

                             extension,                 refinancing,                     renewal               or replacement,                             taken        as a whole,                       are       no        more
                             restrictive               to the          Holders                 than         those       encumbrances                             or restrictions                         that        are       then            in
                             effect        and         that         are      being             extended,              refinanced,                     renewed                 or replaced;



                                               (ii)                 existing             under              or by      reason              of    applicable                   law,            rule,          regulation                   or

                             order;


                                              (iii)                 existing             with         respect           to any             Person               or the            property                or assets               of       such
                             Person           acquired                by       the       Issuer             or any       Note              Guarantor,                   at the           time           of      such
                             acquisition                 and         not      incurred                 in    contemplation                           thereof,           which                encumbrances                            or
                             restrictions                are        not       applicable                    to any       Person                 or the           property                or assets                  of    any
                             Person           other           than          such         Person              or the          property                or assets               of        such        Person                so

                             acquired,                and      any          extensions,                     refinancings,                   renewals                   or replacements                               thereof;
                         provided                     that     the         encumbrances                        and       restrictions                      in    any         such           extension,
                             refinancing,                    renewal                or replacement,                          taken          as a whole,                      are       no      more             restrictive                to
                             the      Holders                than         those          encumbrances                         or restrictions                      that           are       then         in     effect           and           that
                             are      being           extended,                refinanced,                    renewed                 or replaced;



                                              (iv)                  that      otherwise                  would           be prohibited                          under             Section               4.08(a)(iv)                  if

                             they      arise,           or are            agreed           to,     in the           ordinary               course               of business,                      and         (A)        restrict              in     a

                             customary                  manner                the        subletting,                assignment                    or transfer                     of    any        property                   or asset
                             that      is subject               to a lease                 or license,                 (8)         exist        by     virtue           of        any        Lien         on,        or
                             agreement                  to transfer,                 option             or similar                 right        with            respect            to any               property                 or assets
                             of the        Parent             Guarantor                    or any            Restricted                   Subsidiary                   not        otherwise                   prohibited                   by
                             this     Indenture                 or (C)              do not          relate          to any            Indebtedness,                          and        that        do not,

                             individually                    or in the              aggregate,                  detract             from         the        value            of property                      or assets              of the
                             Parent         Guarantor                       or any             Restricted              Subsidiary                     in    any        manner                  material                  to the
                             Parent         Guarantor                       or any             Restricted              Subsidiary;


                                                (v)                 with       respect             to a Restricted                         Subsidiary                   and            imposed                  pursuant               to an
                             agreement                  that        has       been             entered          into         for     the        sale        or disposition                         of     all       or

                             substantially                    all     of the          Capital               Stock        of,        or property                    and        assets              of,     such            Restricted

                             Subsidiary                 that         is permitted                   by        Section              4.09,         Section               4.05            and        Section                4.13;


                                              (vi)                  with       respect             to any           Restricted                   Subsidiary                       and        imposed                 pursuant                   to
                             an agreement                      that         has      been          entered             into         for     the        Incurrence                      of Indebtedness
                         permitted                     under          Section              4.05(b)(xv)                   or        Section             4.05(b)(xvi)                      if,      as determined                           by




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                          Main Document    Page 357 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                            the       Board           of    Directors,            the      encumbrances                          or restrictions                     are      (A)       customary                     for
                            such        type         of     agreement              and       (B)        would            not,       at the           time         agreed        to,     be       expected                   to

                            materially                and      adversely             affect           the      ability           of the             Issuer        to make              required             payments
                            on the        Notes;


                                           (vii)               purchase             money               obligations                   for     property              acquired               in the          ordinary
                            course         of business                 that       impose              restrictions                  on the           property              purchased                or leased                    of
                            the       nature          described             in    Section             4.08(a)(iv);


                                          (viii)               customary                non-assignment                           provisions                   in contracts                 and       licenses
                            entered            into        in the      ordinary              course           of the            Permitted               Business;


                                              (ix)             provisions               limiting             the     disposition                     or distribution                    of     assets           or

                           property                in joint         venture          agreements,                    asset           sale       agreements,                    sale      and        leaseback

                            agreements,                     stock      sale       agreements                  and        other          similar              agreements                 entered             into        with
                            the       approval              of the       Board          of     Directors,                if     (as     determined                   by     the        Board          of

                            Directors)                the     encumbrances                      or restrictions                       would            not,       at the       time          agreed             to,    be
                            expected               to materially                 adversely               affect          the        ability           of the         Issuer          and      the     Note
                            Guarantors                     to make        required             payments                  on the              Notes;           which          limitation               is
                            applicable                only         to the        assets        that      are       the        subject           of     such         agreements;


                                               (x)             restrictions               on     cash         or other              deposits                or net        worth          imposed                 by
                            customers                 under          contracts            entered            into        in the             ordinary              course        of the           Permitted

                            Business;


                                              (xi)             customary                restrictions                imposed                   on the          transfer           of,     or in licenses
                           related          to,       copyrights,                patents           or other           intellectual                    property             and         contained                in
                            agreements                     entered       into       in the         ordinary               course              of the          Permitted                Business;                or



                                           (xii)               Permitted             Refinancing                     Indebtedness;                          provided             that        the
                            encumbrances                       and      restrictions                contained                  in the          agreements                  governing                 that
                            Permitted                Refinancing                  Indebtedness                     are        not      materially                 more        restrictive,                 taken             as a

                           whole,           than           those      contained                in the        agreements                       governing               the      debt          being
                           refinanced.


                            Section            4.09.           Limitation               on Sales              and        Issuances                   of Capital               Stock          in Restricted
             Subsidiaries.                 The         Parent         Guarantor                will         not     sell,        and         will      not        permit        any          Restricted

             Subsidiary,               directly             or indirectly,              to issue             or sell,           any          shares          of     Capital            Stock         of     a
             Restricted               Subsidiary              (including             in      each         case       options,                warrants               or other            rights        to purchase
             shares        of     such      Capital            Stock)            except:



                           (a)           to the            Parent       Guarantor                or a Wholly                        Owned             Restricted               Subsidiary,                   or,       in the
             case     of    a Restricted                    Subsidiary             that      is not          Wholly-Owned,                             pro        rata      to its       shareholders                        or

             incorporators;


                           (b)           to the            extent       such       Capital              Stock        represents                     director's             qualifying                shares             or is
             required            by    applicable               law      to be held                by     a Person               other          than          the    Parent            Guarantor                  or a

             Wholly             Owned          Restricted               Subsidiary;




          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                     Main Document    Page 358 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                             (c)               the      issuance                or sale           of     Capital              Stock           of     a Restricted                  Subsidiary                      (which
             remains               a Restricted                    Subsidiary                   after      any        such           issuance               or sale);            provided                   that         the     Parent
             Guarantor                  or such             Restricted                Subsidiary                  applies                 the      Net       Cash         Proceeds                  of      such          issuance
             or sale          in       accordance                  with          Section               4.13;      and



                             (d)               the      issuance                or sale           of     Capital              Stock           of     a Restricted                  Subsidiary                      if,

             immediately                       after        giving         effect            to     such        issuance                  or sale,           such         Restricted                 Subsidiary                   would
             no     longer             be      a Restricted                  Subsidiary                   and      any         remaining                    Investment                   in     such           Person            would
             have       been            permitted               to be made                      under          Section               4.06          if made           on the           date          of      such          issuance
             or sale          and provided                      that       the       Parent             Guarantor                    complies                with         Section             4.13.


                              Section                4.10.           Limitation                   on Issuances                       of     Guarantees                    by Restricted                        Subsidiaries.

             (a)    The        Parent               Guarantor                will         not     permit           any         Restricted                   Subsidiary                   (other           than           the     Issuer)
             that is not                a Subsidiary     Guarantor,     directly  or indirectly,                                                             to Guarantee                      any          Indebtedness
             ("                               Indebtedness"
             ("Guaranteed                     Indebtedness")        of the Issuer   or any Note                                                               Guarantor,                  unless               (x)       such
             Restricted                 Subsidiary                  simultaneously                         executes                  and          delivers           a supplemental                            indenture                 to
             this    Indenture                      providing             for       an unsubordinated                                Subsidiary                    Guarantee                  of payment                       of the
            Notes            by        such         Restricted               Subsidiary                   and      (y)        such          Restricted                   Subsidiary                 waives                and         will
             not     in any             manner              whatsoever                      claim         or take             the     benefit              or advantage                       of,    any         rights          of

             reimbursement,                            indemnity                 or subrogation                       or any               other          rights         against           the       Parent               Guarantor
             or any          other          Restricted                   Subsidiary                    as a result             of      any         payment                by     such          Restricted

             Subsidiary                  under           its    Subsidiary                   Guarantee                 until          the          Notes       have            been       paid            in    full.



                             (b)               If     the      Guaranteed                    Indebtedness                      (i)        ranks       pari         passu          in right               of payment                      with
             the     Notes             or any           Subsidiary                  Guarantee,                  then          the         Guarantee                 of     such          Guaranteed
             Indebtedness                      will         rank      pari        passu             in right          of payment                      with,          or subordinated                            to,      the

             Subsidiary                  Guarantee                   or (ii)         is subordinated                          in right              of payment                  to the          Notes              or any

             Subsidiary                  Guarantee,                  then           the      Guarantee                of       such          Guaranteed                    Indebtedness                         will        be
             subordinated                      in right            of payment                     to the        Subsidiary                        Guarantee               at least            to the           extent            that         the
             Guaranteed                     Indebtedness                     is subordinated                       to the             Notes              or the          Subsidiary                 Guarantee.


                              Section                4.11.           Limitation                   on Sale          and          Leaseback                     Transactions.                         The          Parent
             Guarantor                  will         not,      and       will       not       permit            any        Restricted                    Subsidiary                to,     enter            into         any      Sale
             and     Leaseback                       Transaction;                   provided               that       the          Parent            Guarantor                  or a Restricted                          Subsidiary
             may        enter           into         a Sale        and          Leaseback                 Transaction                       if:



                             (a)               the      Parent            Guarantor                    or such           Restricted                  Subsidiary,                   as the           case           may         be,
             could        have           (i)        Incurred             Indebtedness                     in an amount                            equal      to the            Attributable                     Indebtedness

             relating             to    such           Sale        and     Leaseback                     Transaction                      under           Section              4.05       and        (ii)       incurred                a
             Lien       to     secure               such       Indebtedness                       pursuant               to    Section               4.07,          in which              case,           the

             corresponding                          Indebtedness                     will         be deemed                   Incurred               and       the        corresponding                         Lien           will          be
             deemed                incurred             pursuant                to those               provisions;


                             (b)               the      gross         cash          proceeds               of that            Sale          and       Leaseback                   Transaction                        are       at least
             equal        to the            Fair        Market            Value             of the         property                  that         is the      subject            of      such            Sale         and
             Leaseback                   Transaction;                     and




                                                                                                                               1



          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                          Main Document    Page 359 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                           (c)            the        transfer               of     assets         in that           Sale         and         Leaseback                Transaction                      is permitted                      by,
             and     the    Parent          Guarantor                       or such             Restricted                    Subsidiary,                  as the       case          may        be,      applies             the
            proceeds              of    such            transaction                 in      compliance                        with,         Section          4.13.


                            Section             4.12.               Repurchase                       of Notes                 Upon          a Change                of Control.                  (a)      Not         later        than
             30     days     following                    a Change                  of     Control,               the     Issuer             will       make         an Offer             to Purchase                       all
                                                                                                                         Offer"
             outstanding                Notes             (a "Change                       of    Control                 Offer")              at a purchase                     price        equal         to     101%              of
             the    principal             amount                   thereof          plus         accrued             and         unpaid              interest,         if any,            to the          Offer         to
             Purchase             Payment                 Date            (as     defined             in clause                 (2)     of the          definition               of     "Offer            to
             Purchase"
             Purchase").



                           (b)            The            Issuer           will       timely           repay             all     Indebtedness                     or obtain              consents                as

             necessary             under,            or terminate,                       agreements                     or instruments                       that     would             otherwise                 prohibit                a
             Change          of        Control            Offer            required              to be made                     pursuant                to this       Section             4.12.


                            Section             4.13.               Limitation                  on Asset                Sales.              (a)     The      Parent             Guarantor                will        not,         and
             will    not     permit             any           Restricted                 Subsidiary                 to,        consummate                     any      Asset            Sale,        unless:



                                                  (i)               no      Default              shall       have             occurred               and     be continuing                       or would               occur
                            as a result                  of    such          Asset          Sale;


                                                 (ii)               the      consideration                        received              by        the      Parent          Guarantor                 or such
                            Restricted                   Subsidiary,                     as the         case       may           be,        is at least            equal         to the          Fair       Market
                            Value          of the              assets            sold      or disposed                    of;


                                             (iii)                  in the          case        of    an Asset                  Sale         that       constitutes               an Asset               Disposition,
                            the        Parent            Guarantor                  could            Incur         at least            US$1.00               of      Indebtedness                      under          the
                           proviso              in       Section                4.05(a)          after       giving             pro         forma           effect         to    such        Asset             Disposition;
                            and



                                             (iv)                   at least             75%         of the         consideration                         received              consists           of     cash,

                            Temporary                     Cash            Investments                    or Replacement                              Assets          (as        defined          below);              provided
                            that        in the           case        of     an Asset                 Sale      in which                 the         Parent         Guarantor                 or such            Restricted

                            Subsidiary                    receives                Replacement                      Assets              involving               aggregate                consideration                        in
                            excess          of US$10.0                           million          (or       the     Dollar             Equivalent                   thereof),             the      Parent
                            Guarantor                    shall        deliver              to the        Trustee                an opinion                 as to the             fairness            to the           Parent
                            Guarantor                    or such             Restricted                  Subsidiary                    of     such         Asset       Sale           from       a financial                  point
                            of view              issued             by      an accounting,                         appraisal                 or investment                      banking            firm         of
                           recognized                     international                     standing.               For          purposes                 of this      provision,                  each          of the

                            following                   will        be deemed                   to be cash:



                                                                          (A)              any       liabilities,                as shown                  on the       Parent            Guarantor's                       most
                                                 recent             consolidated                     balance                  sheet,         of the        Parent          Guarantor                   or any
                                                 Restricted                     Subsidiary                (other              than      contingent                  liabilities              and        liabilities               that
                                                 are          by    their         terms          subordinated                         to the         Notes          or any            Note       Guarantee)                       that
                                                 are          assumed               by     the       transferee                 of     any          such     assets         pursuant               to a customary

                                                 assumption,                       assignment,                    novation                  or similar              agreement                 that        releases                the




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                          Main Document    Page 360 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                                              Parent            Guarantor               or such                 Restricted             Subsidiary,                   as the      case       may         be,      from
                                              further           liability;            and



                                                                     (B)             any          securities,             notes        or other               obligations             received             by         the
                                              Parent            Guarantor               or any                Restricted            Subsidiary                  from        such       transferee                that
                                              are      promptly,                but         in    any         event       within          30      days         of    closing,         converted                 by      the
                                              Parent            Guarantor               or such                 Restricted             Subsidiary,                   as the      case       may         be,      into

                                              cash,           to the         extent          of the           cash       received            in that           conversion.



                          (b)            Within             365       days          after         the     receipt          of    any        Net      Cash           Proceeds              from      an Asset

             Sale,     the      Parent          Guarantor                  or the       applicable                     Restricted            Subsidiary,                   as the         case     may          be,

             may     apply           such       Net       Cash         Proceeds                   to:



                                                (i)            permanently                       repay           unsubordinated                      Indebtedness                  of the          Parent
                           Guarantor                  or a Subsidiary                       Guarantor                  or any         Indebtedness                    of    a Restricted

                             Subsidiary                that     is not         a Subsidiary                      Guarantor                (and,          if   such        unsubordinated
                           Indebtedness                     repaid           is revolving                     credit      Indebtedness,                       to correspondingly                          reduce
                           commitments                        with         respect           thereto)             in each          case        owing            to a Person                other        than          the
                           Parent           Guarantor                 or a Restricted                         Subsidiary;              or



                                              (ii)             acquire              properties                  and assets    (other                than current    assets)                        that        will         be
                                                                                                                ("                                 Assets"
                           used         in the         Permitted               Businesses                       ("Replacement                      Assets");  provided,                           however,
                           that      any       such           reinvestment                       in Replacement                     Assets           made            pursuant             to a definitive

                           binding            agreement                    or a commitment                             approved             by      the       Board         of   Directors                of the
                           Parent           Guarantor                 that      is executed                     or approved                 within            such        time     will      satisfy           this

                           requirement,                     so long           as such              investment                   is consummated                        within          180        days      after
                             such       365th          day;


            provided            that,       pending             the        application                   of Net         Cash        Proceeds                  in accordance                 with        Section

             4.13(b)(i)           or (ii)        above,           such        Net       Cash             Proceeds               may       be temporarily                       invested            only        in cash
             or Temporary                   Cash         Investments.



                          (c)            Any          Net       Cash         Proceeds                   from       Asset         Sales that are                     not    applied          or invested                     as
                                                                                                                                    Proceeds."
            provided            in    Section            4.13(b)             will      constitute                 "Excess                                           Excess         Proceeds               of     less
             than    US$10.0                million            (or    the      Dollar              Equivalent                  thereof)           will        be carried           forward              and
             accumulated.                When            accumulated                        Excess              Proceeds            exceed               US$10.0            million          (or     the       Dollar
             Equivalent              thereof),           within             five      days          thereof,             the     Issuer          must         make         an Offer              to Purchase
            Notes         having         a principal                  amount            equal             to:



                                                (i)            accumulated                        Excess           Proceeds,              multiplied                 by


                                              (ii)             a fraction              (A)         the      numerator               of which                  is equal         to the       outstanding
                           principal                 amount           of the         Notes              and      (B)     the      denominator                       of which          is equal            to the

                           outstanding                  principal              amount                   of the     Notes           and      all pari            passu        Indebtedness

                             similarly           required              to be repaid,                     redeemed                or tendered                  for     in connection                 with         the
                           Asset         Sale,


                                             (iii)             rounded               down               to the     nearest            US$1,000.




          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                       Desc
                                                                     Main Document    Page 361 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                           (d)               The          offer         price          in     any        Offer         to Purchase                     will         be equal              to        100%         of the
            principal              amount                 plus        accrued                and      unpaid             interest             to the          date      of purchase,                       and      will            be
            payable            in cash.



                           (e)               If    any       Excess                 Proceeds                remain               after        consummation                         of     an Offer                to Purchase,
             the     Parent           Guarantor                   or any             Restricted                   Subsidiary                  may           use      those         Excess              Proceeds                 for       any
            purpose            not         otherwise                  prohibited                   by      this       Indenture.                If the             aggregate              principal                amount                 of
            Notes        (and             any      other          pari         passu           Indebtedness)                            tendered              in    such          Offer         to Purchase
             exceeds           the         amount                of    Excess               Proceeds,                 the        Trustee          will         select        the        Notes            to be purchased
             on    a pro           rata      basis          based              on the          principal                 amount               of the          Notes          and        such          other        pari         passu
             Indebtedness                    tendered.                  Upon              completion                   of        each      Offer            to Purchase,                   the        amount              of        Excess
             Proceeds               will        be reset              at zero.



                             (f)             Notwithstanding                                 the     provisions                    of this        Section             4.13,          the       Issuer            and       the
             Parent        Guarantor                      shall        not,         and       shall        not        permit             any     Restricted                  Subsidiary                    to,     sell        any
             Intercompany                         Loan.


                             Section               4.14.              Limitation                   on      Transactions                       with          Shareholders                       and      Affiliates.                   (a)
             The      Parent              Guarantor                   will         not,      and        will       not       permit            any       Restricted                 Subsidiary                    to,     directly
             or indirectly,                  enter          into,           renew            or extend                any          transaction                or arrangement                           (or       series         of
            related          transactions                    or arrangements)                                  (including,                without              limitation,                 the       purchase,                  sale,
             lease      or exchange                        of property                    or assets,               or the           rendering                 of     any      service)                involving
             aggregate               payments                    or consideration                           in     excess               of US$100,000                        (or     the        Dollar            Equivalent

             thereof)          with          (x)      any         holder              (or     any        Affiliate                 of    such        holder)           of      5.0%            or more             of      any           class
             of    Capital            Stock          of the Parent                          Guarantor                 or (y)            any     Affiliate             of the            Parent           Guarantor
                                                        Transaction"
             (each      an "Affiliate                   Transaction"),                                  unless:



                                                    (i)               the      Affiliate                Transaction                     is on        fair      and      reasonable                     terms            that        are       no
                             less          favorable                  to the         Parent             Guarantor                   or the       relevant              Restricted                    Subsidiary,                     as the
                             case          may        be,         than         those          that       would              have         been         obtained               in     a comparable
                             transaction                    by        the      Parent              Guarantor                 or the           relevant              Restricted                 Subsidiary                  with           a
                             Person               that      is not            an Affiliate                     of the        Parent            Guarantor;                   and



                                                   (ii)               the      Parent              Guarantor                 delivers            to the             Trustee:



                                                                             (A)             with          respect               to any        Affiliate              Transaction                      or series               of
                                                   related             Affiliate               Transactions                        involving                aggregate                consideration                        in excess
                                                   of US$2.5                    million      (or               the     Dollar             Equivalent                  thereof),                a Board             Resolution
                                                                                      Officers'
                                                   set forth                 in an                                Certificate                  certifying               that        such            Affiliate
                                                   Transaction                       complies                  with         this        covenant              and      such          Affiliate               Transaction
                                                   has       been             approved                by       a majority                 of the            disinterested                  members                  of the
                                                   Board              of      Directors;                and



                                                                             (B)             with          respect               to any        Affiliate              Transaction                      or series               of
                                                   related             Affiliate               Transactions                        involving                aggregate                consideration                        in excess
                                                   of US$5.0                       million           (or       the     Dollar             Equivalent                  thereof),                in    addition              to the
                                                   Board              Resolution                    required                in     Section           4.14(a)(ii)(A)                       above,             an opinion                     as




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                             Main Document    Page 362 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                               to the           fairness            to the         Parent          Guarantor            or such          Restricted                 Subsidiary,                 as
                                               the       case       may         be,        of    such       Affiliate           Transaction               from          a financial                point        of
                                               view           issued          by      an accounting,                     appraisal            or investment                   banking              firm        of
                                               recognized                   international                  standing.



                       (b)               The           limitation             set forth             in    Section          4.14(a)        above,          does          not      limit,       and          shall
             not   apply         to:



                                                 (i)             any        employment                    or compensation                      agreement                (whether             based             in
                           cash         or securities),                     officer         or director              indemnification                    agreement,                  severance                  or
                           termination                    agreement                 or any          similar          arrangement                 entered          into        by     the     Parent
                           Guarantor                   or any          of    its      Restricted             Subsidiaries               and      payments                pursuant               thereto             and

                           any         transactions                 pursuant               to     stock       option        plans,        stock         ownership                  plans        and
                           employee                    benefit         plans          or similar             arrangements                 in     each      case         in the        ordinary
                           course             of business;



                                               (ii)              the     payment                 of reasonable                 and     customary             fees         and        reimbursement
                           of    expenses                 (pursuant                to indemnity                   arrangements                  or otherwise)                  of    officers,
                           directors,                 employees                or consultants                     of the       Parent          Guarantor            or any            of     its
                           Restricted                  Subsidiaries;


                                              (iii)              transactions                   between            or among             the     Parent           Guarantor                and        any
                           Wholly              Owned              Restricted                    Subsidiary              or between              or among            Wholly                Owned
                           Restricted                  Subsidiaries;


                                              (iv)               any        Restricted              Payment              of the        type      described              in clauses                 (i)    or (ii)
                           of    Section               4.06(a)           if permitted                by      Section           4.06;


                                                (v)              any        sale      of    Capital           Stock        (other        than      Disqualified                     Stock)           of the
                           Parent          Guarantor;


                                              (vi)               loans        or advances                   to employees                 in the         ordinary           course            of business
                           not     to exceed,                   in the        aggregate,                  US$1.0          million         (or     the     Dollar          Equivalent                     thereof)
                           at any         one          time       outstanding;


                                           (vii)                 any        agreement               between              any     Person          and      an Affiliate                of     such          Person

                           existing             at the          time        such        Person            is acquired             by    or merged                into      the       Parent
                           Guarantor                   or any          of    its      Restricted             Subsidiaries;               provided            that        such         agreement                     was
                           not     entered               into       in contemplation                         of    such        acquisition             or merger;



                                          (viii)                 any        purchases               by     the     Parent        Guarantor's               Affiliates                of    Indebtedness
                           or Disqualified                        Stock            of the         Parent          Guarantor            or any       of     its    Restricted                 Subsidiaries
                           the     majority                of which                Indebtedness                   or Disqualified                 Stock          is purchased                   by        Persons
                           who          are     not       Affiliates               of the          Parent         Guarantor;            provided             that        such        purchases                 by
                           the     Parent              Guarantor's                  Affiliates              are     on the        same         terms       as such             purchases                  by    such
                           Persons              who        are      not       Affiliates                 of the     Parent          Guarantor;             and




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                               Desc
                                                                       Main Document    Page 363 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                    (ix)               transactions                        with         customers,                 clients,          suppliers,               or purchasers                      or
                                 sellers          of       goods            or services,                     derivatives                 or insurance                   or lessors             or lessees                 or
                                providers                  of       employees                   or other                labor         or property,                 in the         ordinary             course             of
                                business                 and         that     are        fair        or on terms                     at least         as favorable                    as arm's             length          as
                                 determined                     by     the         Board             of     Directors.


                                 In     addition,               the         requirements                         of    Section              4.14(a)(ii)             shall        not        apply       to (A)
             Investments                        (other          than         Permitted                     Investments)                     not    prohibited                by        Section             4.06;      (B)
             transactions                     pursuant                to agreements                          in       effect         on the         Original             Issue          Date         and      described                  in
             the     offering                 memorandum                            of the            Issuer            dated         July        17,     2014,         or any              amendment                 or
             modification                        or replacement                          thereof,                so long             as such            amendment,                    modification                    or
             replacement                        is not          more          disadvantageous                                to the         Parent          Guarantor                 and      its    Restricted
             Subsidiaries                       than          the     original             agreement                     in     effect         on the           Original              Issue        Date        and         (C)        any
             transaction                     between                or among                   the         Parent         Guarantor,                  any       Wholly             Owned              Restricted

             Subsidiary                     and      any         Restricted                    Subsidiary                    that     is not         a Wholly               Owned              Restricted

             Subsidiary;                     provided                 that         in the        case            of    clause          (3),       (A)       such       transaction                   is entered                into      in
             the     ordinary                   course              of business                 and          (B)        none         of the        minority              shareholders                      or minority
            partners               of       or in        such         Restricted                     Subsidiary                 is a Person                 described                 in clause             (x)      or (y)
             of     Section                 4.14(a).


                                 Section             4.15.             Limitation                     on Business                     Activities.                The       Parent            Guarantor                will        not,
             and      will            not     permit            any         Restricted                     Subsidiary                 to,     directly           or indirectly,                    engage            in any
             business                 other         than         Permitted                 Businesses.


                                 Section             4.16.              Use         of Proceeds.                         The         Issuer        will         transfer          the       proceeds               from          the
             sale         of the            Notes          issued            and         sold         on the            Original              Issue         Date       to the           Parent         Guarantor                  and
             other    Restricted                         Subsidiaries                     in the            manner              set forth             under                                    -     Corporate
                                                                                                                                                                    "Summary
             Structure"
                              and                   in the            offering             memorandum                               of the        Issuer         dated           July        17,     2014.          The         Parent
             Guarantor                   will       not,        and         will         not     permit                any      Restricted                Subsidiary                  to,    use      the      net     proceeds
             from          the        sale       of the             Notes          issued             and         sold        on the           Original            Issue       Date,   in any                  amount,                 for
                                                                                                                                                                                 Proceeds"
             any      purpose                   other          than         (a)     as specified                      under          the       caption           "Use        of                                   in the

             offering             memorandum                            of the            Issuer             dated            July       17,      2014;          and       (b)    pending              the        application
             of     all    of     such           net       proceeds                 in    such             manner,              to invest             the     portion            of     such         net      proceeds                not
             yet      so applied                  in cash              or Temporary                           Cash            Investments.


                                 Section             4.17.             Maintenance                           of Insurance.                        The       Parent          Guarantor                 will,        and         will
             cause          its       Restricted                    Subsidiaries                     to,     maintain                insurance              with        reputable              and          financially
             sound           carriers               against            such          risks           and         in    such          amounts              as is customarily                         carried          by
             similarly                 situated               businesses,                 including,                     without             limitation,               property              and      casualty
             insurance.


                                 Section             4.18.             Designation                          of Restricted                    and        Unrestricted                    Subsidiaries.                     (a)     The
             Board           of Directors                       may          designate                     any        Restricted               Subsidiary               to be an Unrestricted

             Subsidiary;                     provided                 that:



                                                        (i)            no         Default             shall           have          occurred              and      be continuing                     at the         time         of     or
                                 after         giving           effect             to such             designation;




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                              Main Document    Page 364 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                             (ii)             such         Restricted                  Subsidiary                 does        not     own          any      Disqualified                Stock          of
                           the     Issuer           or any          Note          Guarantor                 or Disqualified                     or Preferred                    Stock          of the     Parent
                           Guarantor                 or a Restricted                      Subsidiary                   that      is not       a Subsidiary                     Guarantor            or hold

                           any      Indebtedness                     of,     or any             Lien        on     any        property              of,     the     Parent         Guarantor               or any
                           Restricted                Subsidiary,                  if    such      Disqualified                       or Preferred                 Stock         or Indebtedness
                           could       not          be Incurred                  under          Section            4.05          or such        Lien          would            violate          Section            4.07;


                                         (iii)                such         Restricted                  Subsidiary                 does        not     own          any      Voting             Stock      of
                           another          Restricted                   Subsidiary,                  and        all    of     its    Subsidiaries                  are     Unrestricted
                           Subsidiaries                 or are           being           concurrently                    designated                 to be Unrestricted                          Subsidiaries
                           in accordance                  with            this         Section          4.18(a);


                                            (iv)              such         Restricted                  Subsidiary                 has     no    outstanding                     Indebtedness                  that
                           could       trigger           a cross-default                         to the       Indebtedness                      of the         Parent           Guarantor               or any
                           other      Restricted                   Subsidiary                   and     none            of the        Parent          Guarantor                 or any          Restricted

                           Subsidiary                Guarantees                    or provides                   credit          support            for     the     Indebtedness                  of    such
                           Restricted                Subsidiary;                  and



                                             (v)              the        Investment                   deemed              to have          been           made        thereby            in     such      newly
                           designated                Unrestricted                      Subsidiary                 and         each      other         newly          designated                 Unrestricted

                           Subsidiary                being          concurrently                      redesignated                    would           be permitted                 to be made
                          under        Section              4.06.



                          (b)         None            of the         Parent              Guarantor                 nor        any      Restricted                 Subsidiary             will      at any
             time:



                                              (i)             provide              a guarantee                   of,      or similar            credit            support         to,    any
                           Indebtedness                  of     an Unrestricted                          Subsidiary                  (including               of    any        undertaking,
                           agreement                 or instrument                      evidencing                     such      Indebtedness);


                                             (ii)             be directly                 or indirectly                   liable        for     any         Indebtedness                  of     any
                          Unrestricted                  Subsidiary;                     or



                                         (iii)                be directly                 or indirectly                   liable        for     any         other         Indebtedness                 that
                          provides             that      the        holder             thereof          may            (upon         giving          notice,         the       lapse      of time             or

                          both)       declare            a default                 thereof            (or    cause            the     payment               thereof            to be     accelerated                 or
                          payable            prior       to its           final         scheduled                maturity)              upon          the     occurrence                 of     a default
                          with       respect           to any              other         Indebtedness                     that       is Indebtedness                      of    an Unrestricted

                           Subsidiary                (including                   any        corresponding                     right       to take           enforcement                  action          against
                           such      Unrestricted                    Subsidiary.



                          (c)          The          Board           of     Directors              may         designate                 any     Unrestricted                    Subsidiary              to be a
             Restricted            Subsidiary;                provided                  that:



                                              (i)             no     Default              shall        have            occurred           and        be continuing                   at the        time        of    or
                           after     giving            effect         to such                designation;




          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                       Desc
                                                                    Main Document    Page 365 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                 (ii)                 any      Indebtedness                         of     such         Unrestricted                   Subsidiary                 outstanding                       at
                             the     time          of       such            designation                  which            will       be deemed                    to have           been       Incurred                  by         such

                            newly              designated                     Restricted                  Subsidiary                 as a result                 of   such        designation                    would               be
                            permitted                    to be Incurred                         under          Section              4.05;


                                                (iii)                 any      Lien            on the          property               of     such         Unrestricted                    Subsidiary                   at the
                             time         of    such            designation                     which            shall        be deemed                    to have           been          incurred              by      such

                            newly              designated                     Restricted                  Subsidiary                 as a result                 of   such        designation                    would               be
                            permitted                    to be incurred                         under          Section             4.07;


                                                (iv)                  such       Unrestricted                         Subsidiary                  is not         a Subsidiary                of     another
                            Unrestricted                        Subsidiary                     (that       is not          concurrently                    being         designated                 as a Restricted

                             Subsidiary);                       and



                                                  (v)                 if     such       Restricted                  Subsidiary                    is not        designated                 as a Non-Guarantor

                             Subsidiary,                       such         Restricted                  Subsidiary                  will         upon          such     designation                 execute                and
                             deliver            to the            Trustee               a supplemental                           indenture               to this        Indenture              by        which            such
                             Restricted                   Subsidiary                    will       become                 a Subsidiary                    Guarantor.


                             Section             4.19.                Anti-Layering.                          Each          of the           Parent             Guarantor             and         the         Issuer       will
             not    Incur,          and        will         not        permit            any        Subsidiary                    Guarantor                to Incur,           any         Indebtedness                        if
             such       Indebtedness                       is contractually                             subordinated                    in right           of payment                 to any             other
             Indebtedness                  of the               Parent          Guarantor,                    the        Issuer            or any         Subsidiary                Guarantor,                   as the             case

             may      be,     unless             such           Indebtedness                       is also            contractually                      subordinated                  in right               of payment
             to the      Notes            and         the       Note           Guarantees,                     on        substantially                   identical            terms;         provided                   that        this
             requirement                  does           not         apply          to distinctions                       between                categories             of     Indebtedness                       that         exist

             by    reason           of    any           Liens              or Guarantees                      securing              or in favor                  of   some          but     not         all     of      such
             Indebtedness.


                             Section             4.20.                Provision                  of Financial                     Statements                   and     Reports.              (a)        For       so long                as

             any    Notes           are        outstanding,                     the       Parent              Guarantor                   will      provide            to the        Trustee              the        following
             reports,         in the           English                language:



                                                   (i)                within            90      days          after       the       end          of the        Parent         Guarantor's                      fiscal         year

                            beginning                    with          the      first          fiscal      year           ending            after        the      Original           Issue         Date,             annual
                            reports             containing,                     to the           extent          applicable,                     and      in     a level       of     detail        that          is
                             comparable                        to that         included                  in the          offering                memorandum                    of the          Issuer            dated              July
                             17,     2014,              the       following                  information:                     (A)          audited             consolidated                balance               sheets             of
                             the     Parent               Guarantor                  of the             end      of the           two        most         recent         fiscal        years            and       audited
                             consolidated                        income              statements                  and        statements                    of    cash       flow        of the           Parent
                             Guarantor                    for        the      two       most            recent           fiscal       years,             including            complete                  footnotes                   to
                             such         financial                  statements                   and      the        audit         report          of     a member                 firm      of    an

                             internationally                          recognized                    firm        or independent                           accountants                on the          financial

                             statements;                       (B)         unaudited              pro      forma              consolidated                      income            statement                   information
                             and         balance                sheet         information                     of the          Parent             Guarantor              (which,             for     the         avoidance
                             of    doubt,               will         not      include             the      provision                 of     a full        income             statement              or balance
                             sheet         to the              extent          not      reasonably                     available),                 together            with        explanatory                       footnotes,




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                             Main Document    Page 366 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                     for     any     material                       acquisitions,                   dispositions                    or recapitalizations                           that         have           occurred
                     since       the       beginning                        of the           most         recently             completed                  fiscal           year;        (C)       an operating
                     and      financial                    review                of the         audited             financial           statements,                   including                  a discussion                     of
                     the     results             of        operations,                     financial             condition,              EBITDA                    and       liquidity              and         capital
                     resources                  of the             Parent            Guarantor,                  and        a discussion                   of material                  commitments                          and
                     contingencies                           and          critical          accounting                  policies;             (D)     description                      of the           business,
                     management                            and       shareholders                       of the         Parent          Guarantor                   (on       a consolidated                       basis),
                     all    material                  affiliate              transactions                   and        a description                  of     all     material                  contractual

                     arrangements,                            including                 material               debt      instruments;                     (E)      a description                        of material
                     risk     factors                 and          material             recent            developments;                       and     (F)         an income                    statement                   and
                     balance             sheet               for     the         Note        Guarantors                  and         Issuer,         on     a combined                      basis;


                                         (ii)                 within              60       days         following              the     end       of the            first      three            fiscal         quarters             in
                     each       fiscal            year             of the         Parent           Guarantor                  beginning               with          the       quarter             ending              June

                     30,     2014,              all        quarterly               reports              of the        Parent          Guarantor                  that        are       filed       with         the
                     relevant             exchange(s)                            on which                the     Parent          Guarantor's                     common                  shares           are        at such
                     time      listed             for        trading,              provided                that,       if at any          time         the         Parent              Guarantor's
                     common                shares                  are      not        listed       for        trading          on     a recognized                        stock        exchange,                 the
                     Parent         Guarantor                            shall       instead            provide             a quarterly              report             containing                  the        following
                     information:                          (A)       an unaudited                       condensed                consolidated                      balance              sheet           as of the                end
                     of     such       quarter                   and        unaudited                   condensed               statements                  of     income               and        cash         flow         for
                     the     most          recent                  quarter           year-to-date                     period          ending          on the               unaudited               condensed
                     balance             sheet              date,          and       the        comparable                   prior      year         periods,               together              with
                     condensed                    footnote                  disclosure                  reviewed               by     a member                   firm        of    an internationally
                     recognized                       firm          or independent                        accountants                  together             with            the    review               report

                     thereon;             (B)          unaudited                     pro     forma              income           statement                 information                    and           balance             sheet
                     information                       of the             Parent            Guarantor,                 together           with        explanatory                        footnotes,                  for     any
                     material             acquisitions,                           dispositions                   or recapitalizations                            that       have         occurred                since            the

                     beginning                   of the             relevant               quarter;             (C)      an operating                 and          financial              review               of the
                     unaudited                   financial                  statements,                   including              a discussion                    of the           results          of     operations,
                     financial             condition,                       EBITDA                  and         material             changes              in liquidity                  and       capital
                     resources                  of the             Parent            Guarantor,                  and        a discussion                   of material                  changes                not         in the

                     ordinary              course                  of business                  in commitments                          and         contingencies                        since          the     most
                     recent         report;                  (D)         material            recent            developments;                     and        (E)         an income                  statement                     and
                     balance             sheet               for     the         Note        Guarantors                  and         Issuer,         on     a combined                      basis;            and



                                     (iii)                    promptly                  after       the        occurrence                of    (A)         any       material              acquisition                      or
                     disposition                      or restructuring,                           (B)      any        senior         executive                  officer           changes               at the         Parent
                     Guarantor                   or change                       in auditors               of the           Parent        Guarantor                   or (C)            any       other         material
                     event         not          in the                                     course          of business,                                with          respect             to this           sub-
                                                                   ordinary                                                             solely
                     clause         (C),          that             the     Parent            Guarantor                 announces                publicly,                  a report             containing                   a
                     description                      of     such           event          and,         in the        event          of the         occurrence                    of     any       material
                     acquisition                      or disposition,                        within            75     days       following                 the      occurrence                    of      such
                     material             acquisition                        or disposition,                        unaudited            pro        forma             consolidated                       income
                     statement                  information                        and       balance                sheet       information                  of the           Parent             Guarantor,
                     together             with              explanatory                     footnotes,                for      any      such         material               acquisition                   or

                     disposition;                      and




          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                     Main Document    Page 367 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                                                       (iv)                as soon               as they           are        available,                    but      in any            event          not      more           than            10
                              days              after         they            are      filed      with         the       relevant                exchange(s)                         on which                 the     Parent
                              Guarantor's                           common                     shares        are       at any             time              listed         for      trading,           true         and       correct
                              copies                  of      any        financial               or other            report             filed          with             such        exchange.



                             (b)                 So long                  as any           Note          remains                  outstanding,                       the       Parent        Guarantor       will                        provide
                                                                                                                                                                                                   Officers'
             to the         Trustee               (A)            within             90     days         after        the          close        of       each            fiscal         year,  an
             Certificate                  stating                each           of the         Fixed         Charge                 Coverage                      Ratio           and       the     Consolidated                            Priority
             Indebtedness                        Leverage                     Ratio            with       respect                 to the        four             most       recent            fiscal          quarters                and         most
             recent          fiscal             quarter,                 respectively,                   and         showing                  in reasonable                         detail        the       calculation                      of
             each       such          ratio,               including                 the       arithmetic                computations                              of     each         component                     of     each            such

             ratio,         with         a certificate                        from         the        Parent          Guarantor's                           external              auditors             verifying                 the

             accuracy              and           correctness                        of the           calculation                   and        arithmetic                    computation;                       and         (B)        as soon
             as possible                  and              in any          event           within           10 days                 after        the         Parent              Guarantor             becomes                        aware          or
                                                                                                                                                                                                   Officers'
             should           reasonably                         become                  aware          of the         occurrence                           of    a Default,                an                              Certificate

             setting          forth             the        details              of the         Default,              and          the     action                 which           the       Parent           Guarantor
            proposes               to take                  with          respect              thereto.



                             (c)                 All          financial                statement                and pro              forma                  financial               information                     shall        be
            prepared               in      accordance                           with       GAAP              as in effect                     on the               date        of      such       report            or financial
             statement                (or        otherwise                      on the           basis        of     GAAP                 as then                 in effect)               and      on      a consistent                      basis
             for      the     periods                  presented;                   provided,                however,                   that          the         reports           set forth            in     Section

             4.20(a)(i),                 (ii)     and            (iii)        above            may,       in the             event          of        a change                   in applicable                  GAAP,                  present
             earlier         periods                  on       a basis              that       applied             to such              periods;                  and provided                    further              that           the
             audited           financial                      statements                   set forth            in     Section                4.20(a)(i)(A)                         will       be prepared                       in
             accordance                    with             both          GAAP                 and      International                       Financial                    Reporting                Standards                   until           such
             time       as GAAP                        has        converged                    with         International                       Financial                   Reporting                  Standards.



                             (d)                 At         any          time       that        any       of the         Parent               Guarantor's                         Subsidiaries                  are         Unrestricted
             Subsidiaries                       and         any          such          Unrestricted                   Subsidiary                       or group                  of Unrestricted                          Subsidiaries,
             if taken          together                     as one              Subsidiary,                  constitutes                    a Significant                         Subsidiary                  of the          Parent

             Guarantor,                   then             the      annual               and      quarterly                  financial                information                      required               by      the        first        two
             clauses           of this                covenant                   shall         include             either           (A)       a reasonably                          detailed            presentation,                         either
             on the          face          of the              financial                 statements                 or in the               footnotes                    thereto,             of the          financial
             condition                and         results                of     operations                  of the           Parent             Guarantor                      and      its      Restricted                 Subsidiaries
             separate              from           the          financial                 condition              and          results             of     operations                     of the         Unrestricted
             Subsidiaries                       of the            Parent             Guarantor                  or (B)             stand-alone                       audited               or unaudited                     reviewed
             financial             statements,                           as the          case         may       be,          of    such          Unrestricted                        Subsidiary                 or Unrestricted
             Subsidiaries                       (as        a group               or otherwise)                      together                with             an unaudited                     reconciliation                          to the
             financial             information                            of the           Parent           Guarantor                   and           its        Subsidiaries,                   which          reconciliation
            will       include                  the        following                   items:           revenue,                  EBITDA,                    net        income,               cash,      total            assets,            total

             debt,          shareholders                         equity,               capital          expenditures                        and         interest             expense.



                             (e)                 Substantially                           concurrently                    with           the      issuance                  to the           Trustee            of the            reports
             specified              in      Section                  4.20(a)(i),                 (ii)     and        (iii)         above,             the         Parent            Guarantor                 shall         also         post
             copies           of    such              reports              on       such         confidential                      website                  as may           be then              maintained                     by         the
             Parent           Guarantor.




          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                                 Main Document    Page 368 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                           (f)               Further,             the         Issuer     and                each        Note           Guarantor                  have              agreed            that,          for     as long                 as
                                                                               securities"
             any      Notes           are      "restricted                                                    within           the          meaning               of        Rule           144(a)(3)                  under             the
             Securities               Act,      during                any         period          in which               the          Issuer            or such             Note           Guarantor                       is neither
             subject        to     Section                 13 or            15(d)         of the            Exchange                   Act,        nor       exempt                 from          reporting                  pursuant
             to Rule          12g3-2(b)                   thereunder,                     the        Issuer            or such              Note         Guarantor,                      as the          case          may         be,
             shall      supply              to (i)        any         Holder             or beneficial                     owner              of     a Note             or (ii)            a prospective                         purchaser
             of    a Note         or a beneficial                           interest            therein             designated                     by      such         Holder              or beneficial                        owner,
             the      information                  specified                  in,    and         meeting                the       requirements                         of    Rule           144A(d)(4)                       under              the
             Securities               Act      upon             the     request             of       any         Holder               or beneficial                    owner               of     a Note.


                            Section                4.21.          Additional                     Amounts.                     (a)       All        payments                  of principal                      of,        and
            premium               (if       any)          and     interest               on the             Notes         or under                 the       Note            Guarantees                       will         be made
             without          withholding                        or deduction                        for,     or on           account                of,     any        present                 or future                 taxes,
             duties,       assessments                      or governmental                                 charges               of whatever                     nature             imposed                   or levied                 by         or
             within       the         United              States,            India         or any             other          jurisdiction                    in which                 the        Issuer,              a Surviving
             Person         or an applicable                            Note          Guarantor                    is organized                      or resident                     for        tax     purposes                  or any
            political            subdivision                 or taxing                    authority                thereof              or therein                (each,              as applicable,                         a
                                                           Jurisdiction"
             "Relevant                  Taxing             Jurisdiction")                            or any            jurisdiction                     through               which              payment                   is made                  by
             or on behalf                   of the         Issuer,                a Surviving                 Person              or a Note                  Guarantor,                     or any             political
             subdivision                 or taxing                authority              thereof      or therein    (together                                       with            the         Relevant                  Taxing
                                                                                     Jurisdictions"
             Jurisdictions,                  the      "Relevant                      Jurisdictions"),          unless    such                                     withholding                         or deduction                        is
             required            by      law        or by         regulation                    or governmental                               policy            having              the         force          of     law.         In     the
             event       that         any      such         withholding                         or deduction                      is so required,                       the         Issuer,             a Surviving
             Person         or the applicable                           Note    Guarantor,                              as the          case         may          be,        will        pay          such           additional
                              ("                                      Amounts"
             amounts          ("Additional                            Amounts")        as will                           result             in receipt             by        the         Holder               of     each        Note,               of
             such       amounts                as would                 have         been            received                by       such         Holder              had          no     such          withholding                           or
             deduction                been         required,                 except             that        no     Additional                      Amounts                  shall          be payable:



                                                    (i)               for     or on         account                of:



                                                                            (A)            any         tax,        duty,          assessment                     or governmental                                   charge              that
                                                   would              not         have     been             imposed                   but     for:



                                                                                                     (1)               the     existence                   of     any        present              or former
                                                                        connection                     between                the           Holder           or beneficial                       owner               of     such          Note,
                                                                        and         the     Relevant                   Jurisdiction                     other          than          merely              holding                 such
                                                                        Note          or the            receipt              of payments                        thereunder                  or under                  a Note

                                                                        Guarantee,                     including,                     without              limitation,                   such         Holder                or
                                                                        beneficial                   owner             being            or having                 been          a national,                    domiciliary                          or
                                                                        resident                of     such         Relevant                  Jurisdiction                    or treated                  as a resident
                                                                        thereof            or being                 or having                  been          physically                    present                 or engaged                       in
                                                                        a trade            or business                    therein              or having                    or having                   had          a permanent
                                                                        establishment                         therein;


                                                                                                     (2)               the     presentation                       of        such         Note           (in        cases         in which
                                                                        presentation                        is required)                    more           than        30      days             after         the      later           of the
                                                                        date         on which                    the     payment                   of the         principal                 of,       premium,                    if     any,



                                                                                                                                  1



          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                             Desc
                                                                            Main Document    Page 369 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                  and        interest         on,        such      Note          became                due          and     payable              pursuant                to
                                                  the     terms            thereof         or was           made           or duly              provided                for,         except           to the
                                                  extent         that       the      Holder           thereof             would           have             been        entitled             to    such
                                                  Additional                 Amounts               if it had             presented                  such       Note            for     payment                 on

                                                  any        date     within             such       30-day              period;


                                                                            (3)           the      failure          of the          Holder                 or beneficial                    owner             to

                                                  comply             with          a timely          request             of the          Issuer,             a Surviving                    Person             or

                                                  any        Note          Guarantor              addressed                to the          Holder,              to provide
                                                  information                     concerning               such         Holder's                or beneficial                    owner's

                                                  nationality,                residence,                identity           or connection                        with           any      Relevant

                                                  Jurisdiction,                   if and         to the         extent          that      due         and       timely               compliance
                                                  with        such         request          is required                 under            the        statutes,           regulations                     or
                                                  official           administrative                     guidance                having              a force            of    law        of the
                                                  Relevant              Jurisdiction                 in    order          to reduce                  or eliminate                    any
                                                  withholding                     or deduction                  as to which                    Additional                   Amounts                   would
                                                  have         otherwise              been         payable               to such           Holder;                or



                                                                            (4)           the      Holder           or beneficial                         owner         being           a direct,
                                                  indirect            or constructive                      owner           of      10%          or more                of the         total
                                                  combined                 voting          power           of     all     classes              of    stock          entitled      to vote                     of
                                                                                                                                                                          corporation"
                                                  Rolta         International,                    Inc.,      or a "controlled                             foreign                                             for
                                                  U.S.        federal             income          tax      purpose              related              (within            the      meaning                 of
                                                  section            864(d)(4)              of the         Code)           to Rolta                 International,                     Inc.



                                                  (B)                any      estate,          inheritance,                gift,         sale,        transfer,             personal

                                 property          or similar                tax,     assessment                  or other               governmental                       charge;


                                                  (C)                any     withholding                   or deduction                      that          is imposed                 or levied
                                 pursuant          to European                      Council           Directive                 2003/48/EC                      or any           other
                                 Directive           implementing                        the     conclusions                    of the          ECOFIN                  Council               meeting
                                 of November                   26-27,             2000         on the        taxation              of     savings              income                or any           law

                                 implementing                   or complying                      with,         or introduced                        in    order        to conform                      to,
                                  such     Directives;


                                                  (D)                any     tax,        duty,       assessment                    or other               governmental                        charge               to
                                 the     extent         such        tax,      duty,        assessment                   or other             governmental                        charge               results
                                 from       the    presentation                     of the        Note          (where           presentation                       is required)                  for
                                 payment           and        the     payment               can      be made               without                  such       withholding                       or
                                 deduction              by     the     presentation                  of the         Note           for     payment                  elsewhere;                   or



                                                   (E)               any      combination                   of taxes,              duties,                assessments                  or
                                 governmental                   charges              referred             to in the         preceding                      clauses           (A),       (B),          (C)
                                 and     (D);      or



                                 (ii)           to a Holder                that      is a fiduciary,                    partnership                   or person                other          than           the
                     sole   beneficial          owner          of    any       payment              to the         extent           that            such      payment                 would             be




          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                   Main Document    Page 370 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                                required              to be included                            in the          income             under           the     laws         of     a Relevant                   Jurisdiction,
                                for     tax     purposes,                      of     a beneficiary                      or settlor,              with      respect                 to the         fiduciary,              or a
                                member                of that                partnership                  or a beneficial                     owner          who             would           not         have       been
                                entitled            to     such              Additional                  Amounts                  had     that      beneficiary,                      settlor,           partner           or
                                beneficial                 owner               been         the        Holder             thereof.


                                The         Issuer,             Surviving                   Person             or applicable                     Note       Guarantor,                     as the         case       may          be,
             will      (i)      make           such         withholding                         or deduction                      and     (ii)      remit         the        full      amount              deducted                  or
             withheld                 to the        relevant                  authority                 in accordance                    with          applicable                   law.      The         Issuer,

             Surviving                 Person              or applicable                        Note           Guarantor,                as the           case       may            be,     will         make        reasonable
             efforts          to obtain                original                tax       receipts              or certified               copies           thereof             evidencing                   the      payment
             of     any      taxes,           duties,             assessment                      or governmental                           charges           so deducted                        or withheld                    and
            paid        to the          Relevant                  Jurisdiction.                        The        Issuer,          Surviving                Person             or applicable                      Note

             Guarantor,                  as the            case          may          be,       will       furnish              to the      Holders               and        the      Trustee,              within          60        days
             after        the        date      the       payment                    of     any         taxes,           duties,         assessment                or governmental                               charges              so
             deducted                 or withheld                      is due            pursuant               to applicable                    law,       either           original              tax     receipts             or
             certified               copies           thereof                evidencing                   such          payment             or,     if     such         receipts             are      not       obtainable,
             other        evidence                of       such              payments.


                                At      least         30     days             prior        to each              date       on which                any      payment                  under           or with             respect            to
             the     Notes             is due          and        payable,                  if the         Issuer,           Surviving               Person             or applicable                      Note

             Guarantor,                  as the            case          may          be,       will       be obligated                   to pay           Additional                     Amounts                 with      respect
             to such            payment,                   the        Issuer,            Surviving                Person             or applicable                   Note            Guarantor,                   as the         case
                                                                                                                 Officers'
             may       be,       will         deliver             to the            Trustee              an                             Certificate               stating             the      fact        that      such
            Additional                   Amounts                      will      be payable                     and        the     amounts                so payable                  and      will         set forth            such
             other        information                      necessary                     to enable                the      Paying           Agent           to pay             such         Additional                   Amounts
             to the          Holders             on        such          payment                  date.


                                In     addition,                the          Issuer,         Surviving                   Person           or applicable                      Note          Guarantor,                as the               case

             may       be,       will         pay        any           stamp,             issue,         registration,                  documentary,                      value            added            or other             similar
             taxes        and         other           duties            (including                     interest           and      penalties)               payable                 in any          Relevant
             Jurisdiction                   in respect                   of the           creation,               issue,          offering,              execution                  or enforcement                       of the

            Notes,            the       Note          Guarantees,                         or any           documentation                         with       respect             thereto.



                             (b)              Whenever                        there         is mentioned                        in any        context             the     payment                   of principal                 of,
             and       any       premium                   or interest                    on,      any        Note         or under               any      Note          Guarantee,                      such      mention
             shall        be deemed                    to include                     payment                of Additional                    Amounts                provided                  for        in this         Indenture
             to the          extent           that,        in     such          context,                Additional                 Amounts                 are,      were            or would               be payable                     in
             respect            thereof.


                                Section             4.22.               No       Payments                  for          Consents.                The       Parent            Guarantor                   will      not,         and
             will      not       permit             any          of     its     Subsidiaries                      to,     directly          or indirectly,                     pay         or cause             to be paid

             any       consideration,                       whether                   by     way          of      interest,           fee        or otherwise,                      to any         Holder            for        or as an
             inducement                     to any           consent,                    waiver           or amendment                        of     any      of the            terms          or provisions                     of this

             Indenture,                 the     Notes                 or any           Note            Guarantee                 unless          such       consideration                          is offered              to be
            paid        or is paid               to all           Holders                 that         consent,            waive            or agree          to amend                     such          term       or




          Case 20-82282-CRJ11                                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                               Main Document    Page 371 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




            provision              within             the        time         period            set forth             in the            solicitation                     documents                 relating           to    such

             consent,             waiver           or amendment.


                             Section              4.23.              Suspension                      of     Certain           Covenants.                           (a)     If    on     any        date     following                  the
             date     of this            Indenture,                  the        Notes         have           a rating              of        Investment                   Grade          from         any       two        of     the
             three      Rating             Agencies                     and      no     Default               or Event                  of     Default              has         occurred            and     is continuing,

             then,     beginning                   on that                day       and       continuing                   until             such      time,             if any,        at which            the      Notes
             cease      to have             a rating                 of
                                                                   Investment       Grade     from     at least two of                                                            the    three       Rating            Agencies
                                                                           Period"
             (such      period,             the          "Suspension       Period"),      the    following     provisions                                                               of this       Indenture                  shall
             be     suspended:



                                                   (i)               Section              4.05,


                                                  (ii)               Section              4.06,


                                              (iii)                  Section              4.08,


                                               (iv)                  Section              4.09,


                                                   (v)               Section              4.10,


                                               (vi)                  Section              4.11,


                                             (vii)                   Section              4.13,


                                            (viii)                   Section              5.01(a)(iv);                 and



                                               (ix)                  Section              5.01(b)(iv).



                            (b)             During                 any        period          that         the     foregoing                    covenants                   have        been         suspended,                  the
             Board          of Directors                    may           not       designate                any      of the                 Restricted                  Subsidiaries               as Unrestricted
                                                                                                                                                                                                   Subsidiary."
             Subsidiaries                  pursuant                  to    Section            4.18           or the         definition                  of         "Unrestricted



                            (c)             Such            covenants                  will       be reinstituted                            and      apply              according              to their          terms           as of
             and     from          the     first         day         on which                 a Suspension                     Period                ceases              to be in          effect.         Such
             covenants              will      not,          however,                  be of           any        effect        with            regard              to actions              of the         Parent
             Guarantor              or any               Restricted                 Subsidiary                   properly                    taken          in compliance                     with        the     provisions
             of this        Indenture                 during              the       continuance                    of the           Suspension                          Period,         and        following
             reinstatement                  (i)       the        calculations                   under            Section                4.06         will          be made              as if      such       covenant                 had
             been      in effect             since             the        date      of this           Indenture                except                that          no    Default           will      be deemed                    to
             have      occurred               solely               by      reason          of        a Restricted                  Payment                    made              while      that      covenant                   was
             suspended               and       (ii)        all       Indebtedness                         incurred,           or Disqualified                              Stock         issued,          during            the
             Suspension                  Period             will          be classified                    to have           been             incurred                  or issued          pursuant             to     Section
             4.05(b)(ii).            Upon                the       occurrence                   of        a Suspension                        Period,              the     amount             of    Excess           Proceeds
             shall     be reset             at the             amount             in effect                at the      beginning                      of the             Suspension                 Period.



                            (d)             There              can        be no         assurance                 that       the         Notes              will         ever      achieve           a rating              of
             Investment                  Grade            or that             any      such          rating         will       be maintained.




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                           Main Document    Page 372 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                              Section             4.24.            Limitation                   on      the    Issuer.



                            (a)              The      Issuer            will          at all      times            remain             a direct         Wholly             Owned                 Restricted

             Subsidiary                of    Rolta             International,                    Inc.        and      an indirect                  Wholly          Owned                  Restricted

             Subsidiary                of the        Parent              Guarantor.



                            (b)              Notwithstanding                             anything              contained                 in this          Indenture                 to the         contrary,                 the
             Issuer         will       not     engage               in any            business               activity           or undertake                   any       other          activity,              except               any
             activity          (A)      relating               to the          offering,               sale     or issuance                   of       Indebtedness,                      which           proceeds
             thereof          may           be on-lent               to the           Parent            Guarantor                   or any         company               controlled,                    directly              or

             indirectly,              by     the     Parent              Guarantor                    (including                lending            the     proceeds                 from          the     sale        of the
            Notes          to the           Parent         Guarantor                   or certain               Restricted                   Subsidiaries                under              the       terms        of the

             Intercompany                      Loans),              and        any       other          activities              in connection                    therewith,                  (B)        undertaken
             with       the        purpose           of        fulfilling             any       obligations                    under          such        Indebtedness                      or for        purposes                     of
             consent            solicitations                   or tenders                for         such      Indebtedness                       or refinancing                    of      such

             Indebtedness,                    (C)      directly              related             to the         establishment                       and/or         maintenance                         of the       Issuer's
             corporate               existence,                 or (D)          for      the      purpose                of providing                  information                   technology                    products
             and      services              and      conducting                    such          other         business               operations               as may               be approved                    by         the
             Issuer's           management                        committee.



                            (c)              The      Issuer            will       not         (A)      issue         any        Capital            Stock        other          than         to Rolta

             International,                  Inc.      or (B)               acquire             or receive                any        property             or assets            (including,                    without

             limitation,              any       Capital              Stock            or Indebtedness                          of     any      Person),            other        than            (x)     the

             Intercompany                      Loans,             (y)       intercompany                       loans           of the         proceeds             of    Indebtedness                         issued              by
             the     Issuer          to the         Parent            Guarantor                   or any           company                  directly          or indirectly                     controlled                   by     the
             Parent         Guarantor                 or (z)            cash       for      ongoing                corporate                 activities          of the             Issuer            described                in the

            preceding                 paragraph.



                            (d)              Neither              the       Issuer        nor         Rolta         International,                     Inc.    will        at any            time         while              the
            Notes          are       outstanding                   make           any        election              for     the        Issuer         to be treated                  as other              than        a
             disregarded                   entity         of     Rolta          International,                     Inc.        for     U.S.         federal        income                 tax      purposes.



                            (e)              The      Issuer            will       not         create,         incur,           assume              or suffer            to exist            any         Lien       (except
             for    Permitted                Liens             of the        Issuer)             of     any        kind        against             or upon         any         of     its    property               or

             assets,          or any         proceeds                 therefrom                  other         than        under            the     Security             Documents.



                              (f)            Except              as necessary                    to permit                timely            delivery          to the           Paying              Agent           of        sums
             sufficient              to pay         principal                and        interest             when          so becoming                     due     under             the        Notes,          the          Issuer
             will     not       at any         time            maintain               cash        balances                in    amounts              greater            than        the      minimum
             amounts                required          by         applicable                 law        or regulation                    or in order              to pay             taxes          which           may             be
             applicable               to or payable                     by      the      Issuer,             the     Parent            Guarantor               or certain                 Restricted
             Subsidiaries                   in respect               of the           Intercompany                        Loans          or the           Notes.         Whenever                       the     Issuer
             receives               a payment              or prepayment                          under            any         of the         Intercompany                     Loans,              it will         use         the
             funds        received              solely            to satisfy              its     obligations                   (to     the       extent       of the          amount                 owing             in
             respect          of      such        obligations)                   under            the     Notes            and        this        Indenture.




          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                         Main Document    Page 373 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                            (g)              For            so long             as any             Notes           are        outstanding,                     none       of the              Issuer,            Rolta

             International,                   Inc.            or the          Parent              Guarantor                   will         commence                   or take            any         action            to cause                a

             winding-up                    or liquidation                         of the           Issuer          except                that     the        Issuer       may            be wound                  up        or
             liquidated               subsequent                       to a consolidation,                               merger                 or transfer              of        assets           conducted                  in
             accordance                    with            Section              5.01(a).



                            (h)              Except                  as provided                       in this         Indenture,                  the       Issuer       will          not,         and         the     Parent
             Guarantor                will         procure                 that        the     Issuer             does         not,         assign           or novate               its      rights         under             any
             Intercompany                         Loan.


                             Section                4.25.               Currency                   Indemnity.                      (a)      The        U.S.       Dollar             is the          sole         currency                of
             account           and          payment                    for      all        sums         payable               by      the       Issuer         and the              Note            Guarantors                    under
                                                                                                                                                             Currency"
             the     Notes           and          the         Note         Guarantees                     (the         "Contractual                          Currency").                       Any          amount                received
             or recovered                    in     currency                    other         than         the      Contractual                        Currency               in respect                  of the         Notes            or
             the     Note           Guarantees                       (whether                 as a result                of,       or of the                enforcement                      of,     a judgment                     or order
             of     a court          of      any         jurisdiction,                       in the            winding               up,     liquidation                 or dissolution                          of the         Parent

             Guarantor,                any          Subsidiary                        or otherwise)                      by     the        Holder             in respect                of      any        sum         expressed                   to
             be due         to it from                     the      Issuer             or a Note                 Guarantor                   shall          constitute              a discharge                    of the            Issuer
             or the        Note            Guarantor,                      as the           case        may        be,         only         to the           extent       of the              Contractual                     Currency
             amount           which               the         recipient                is able           to purchase                       with        the     amount               so received                    or recovered
             in other          currency                       on the          date          of that            receipt          or recovery                    (or,      if it is not                possible                to make
             that     purchase                on that                date,         on the              first      date         on which                 it is possible                   to do            so).     If that
            purchased                 amount                   is less          than         the        Contractual                      Currency               amount               expressed                    to be due               to
             the     recipient               under               any       Note,            the        Issuer          and         the      Note         Guarantors                     shall        indemnify                      the
             recipient              against                any       loss        sustained                 by      it as a result.                     For      the     purposes                    of this        indemnity,                      it
             will     be     sufficient                    for       the      Holder               to certify             (indicating                    the     sources                of     information                     used)
             that     it would               have              suffered               a loss           had       the      actual            purchase              of     Contractual                       Currency                  been
             made        with          the        amount                so received                      in that          other            currency              on the             date           of receipt             or

             recovery               (or,     if a purchase                            of    Contractual                   Currency                     on     such       date           had         not     been         possible,
             on the         first         date        on which                    it would               have          been           possible).



                            (b)              Each              of the           above             indemnities                      will,        to the         extent          permitted                   by      law:



                                                        (i)             constitute                 a separate                  and         independent                   obligation                       from         the     other
                             obligations                       of the           Issuer            or the          Note           Guarantors;


                                                    (ii)                give          rise     to a separate                         and        independent                   cause            of     action;


                                                   (iii)                apply              irrespective                  of     any         waiver            granted              by        any      Holder;                and



                                                   (iv)                 continue                  in    full      force            and       effect          despite           any           other         judgment,                  order,
                             claim           or proof                  for        a liquidated                    amount                 in respect             of     any          sum            due     under             any      Note
                             or any               other          judgment                    or order.



                            (c)              Approval                        of the          RBI         will      be required                     in respect                 of     any           indemnity
            payment(s)                     to be made                      by     the        Parent             Guarantor,                   if it is in respect                        of     its       direct         indemnity
             obligation,               or if aggregate                            amounts                  paid         in respect                 of the        Guarantee                      of the           Parent
             Guarantor                exceed                  the      Parent              Guaranteed                    Amount,                  in     each         case,         that        may         be required                    to




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                              Main Document    Page 374 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             be made             to,     or for             the        credit         of,        any      person               resident             outside               India,          in rupees                 or foreign

             currency,              before                 any     such          payment                 is made.                    No RBI              approval              will            be required                   for
            payments                in respect                    of     claims             under          the       Parent            Guarantee                     up     to the             Parent           Guaranteed
            Amount               in the            event           of the            Issuer's             failure           to indemnify                        the       Holders                in respect              of the
            Notes        under               its    currency                   indemnity.


                              Section               4.26.              Amendments                         to or Prepayments                                of the           Intercompany                            Loans.               (a)
             Without             the         consent              of the             Holders             of        at least           a majority                in aggregate                         principal               amount                 of
             the    Notes           then           outstanding,                       the       Issuer             and    the         Parent            Guarantor                  will          not,        and      will         not
            permit         any          Restricted                     Subsidiary                  to,     (A)        prepay               or otherwise                     reduce               or permit              the
            prepayment                       or reduction                      of     any        Intercompany                          Loan             or (B)        amend,                   modify           or alter             any
             Intercompany                          Loan          in any              manner              adverse               to the        Holders;                 provided                   that,        without              the
             consent           of      each          Holder                  affected             thereby,               the     Issuer            and         the     Parent              Guarantor                  will         not,        and
            will     not       permit               any          Restricted                 Subsidiary                   to,         amend,             modify              or alter             any         Intercompany
             Loan       to:



                                                      (i)              other          than         as permitted                       by     a majority                   of the           Holders              pursuant                  to

                              (A)       above,               change                 the     Stated            Maturity                of the            principal             of,         or any             installment                  of
                              interest              on       such            loan;


                                                    (ii)               reduce              the     rate        of     interest              on     such         loan;


                                                   (iii)               change               the     currency                   for     payment                 of principal                     or interest              on         such

                              loan;


                                                   (iv)                reduce              the     above-stated                        percentage                    of Notes                  the      consent              of whose
                              Holders                is necessary                         to modify                 or amend                 such         loans;


                                                     (v)               waive              a default                in the        payment                 of     any         amount               under           such         loan;            or



                                                   (vi)                sell         or transfer                such        loan            other         than        pursuant                  to its        terms.



                           (b)                Notwithstanding                               the        foregoing,                    without             the        consent               of     any         Holder,           any
             Intercompany                          Loan          may           be     amended                  solely           to provide                    for     the     issuance                   of Additional

            Notes,         and         may           be prepaid                      or reduced                    to facilitate                 or otherwise                      accommodate                          or reflect                  a

             redemption,                     repurchase                      or exchange                      of    outstanding                    Notes             in     accordance                       with       the        terms            of
             this    Indenture                     or through                  any         tender          offer          or exchange                      offer.



                           (c)                The           Issuer            and         the     Parent            Guarantor                    will      not,        and         will         not      permit          any
             Restricted                Subsidiary                      to,     sell       any      Intercompany                            Loan          or to,           directly              or indirectly,                     incur,
             assume           or permit                     to exist            any        Lien          on        any     Intercompany                             Loan,          other          than         pursuant               the

             Security            Documents.


                              Section               4.27.               Waiver              of Stay,               Extension                or      Usury            Laws.                Each           of the        Issuer             and
            Note        Guarantors                         covenants,                 to the           extent            that        it may             lawfully             do      so, that                it shall         not        at any
             time      insist          upon,               or plead,                or in any             manner                whatsoever                      claim         or take                the      benefit          or
             advantage                 of,     any          stay        or extension                     law         or any            usury             law        or other              law         that     would               prohibit
             or forgive             the        Issuer             or such                 Note         Guarantor,                    as the         case        may          be,      from              paying          all        or any




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                              Main Document    Page 375 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




            portion            of the           principal                of,      or premium                    or interest               on the             Notes           as contemplated                            herein,
             wherever                enacted,                now         or at any              time         hereafter              in    force,          or that             may          affect         the       covenants
             or the          performance                      of this           Indenture.                   Each         of the          Issuer             and      Note           Guarantors                  hereby
             expressly               waives,                to the         extent         that        it may             lawfully             do       so,     all    benefit              or advantage                           of    any
             such       law         and         covenants                 that        it shall         not      hinder,             delay          or impede                   the        execution                of       any
            power            herein             granted             to the         Trustee,               but       shall       suffer          and          permit           the     execution                  of         every
             such       power             as though                  no        such      law        had         been          enacted.


                              Section              4.28.             Taxes.              (a)     The         Issuer           undertakes                  to provide                  to the         Trustee                 and         the
            Agents            all     documentation                             or information                       required             by       the       Trustee             or the           Agents               to comply
             with       any         Applicable                  Law.



                             (b)            The             Issuer         covenants                 with          the      Trustee             that      it will            notify         the      Trustee                 in

             writing           within            30         days      of becoming                        aware           of    any        change              that      affects             its     Tax       status
            pursuant               to any             Applicable                  Law.


                                                                                                              ARTICLE                     5

                                                                CONSOLIDATION,                                MERGER                AND          SALE           OF ASSETS


                              Section              5.01.             Consolidation,                        Merger               and       Sale           of Assets.                 (a)     The       Issuer                will        not
             consolidate                  with,            merge           with        or into            another             Person,            permit              any       Person              to merge                  with            or
             into      it,    or sell,           convey,              transfer,            lease           or otherwise                    dispose              of     all     or substantially                             all        of the
            properties                and        assets            of the         Issuer            and      its     Restricted                 Subsidiaries                    (computed                     on        a
             consolidated                   basis)            (as     an entirety                   or substantially                      an entirety                  in one             transaction                   or a
             series          of related               transactions)                    unless             each        of the          following                 conditions                  is satisfied:



                                                      (i)            the       Issuer          shall         be the           continuing                  Person,              or the         Person             (if        other
                              than        it)     formed              by        such       consolidation                       or merger,                 or with              or into            which            the        Issuer
                              consolidated                     or merged,     or that acquired      or leased                                                  such          property               and       assets               (the
                                                              Person"
                              "Surviving                      Person")    shall  be  Rolta   International,                                                   Inc.,          or any          direct           subsidiary                      of
                              Rolta         International,                        Inc.     treated              as a disregarded                          entity         for        U.S.          federal           income                   tax

                              purposes,                    organized               and         validly           existing             under            the      laws          of the         United             States,                 any
                              state        thereof,             the        District            of    Columbia,                   or any            territory            thereof              and       will         expressly
                              assume,                 by     a supplemental                          indenture                to this         Indenture,                   executed                and        delivered                   to
                              the     Trustee,                all     the        obligations                 of the           Issuer          under           this      Indenture                  and        the       Notes,                as
                              the     case            may       be,        including                the      obligation                  to pay          Additional                   Amounts                   with              respect
                              to any            jurisdiction                    in which              it is organized                     or resident                  for      tax        purposes                or through
                              which             it makes              payments,                     and      this        Indenture               and         the     Notes            shall         remain              in full
                              force         and           effect;


                                                   (ii)              immediately                      after         giving          effect          to       such      transaction,                   no        Default
                              shall        have             occurred              and      be continuing;



                                                  (iii)              immediately                      after         giving          effect          to       such      transaction                   on       a pro           forma

                              basis,            the       Issuer          or the         Surviving                  Person,              as the          case        may        be,        will      have           a
                              Consolidated                         Net         Worth           equal          to or greater                   than        the        Consolidated                     Net        Worth                  of
                              Rolta         International,                        Inc.     immediately                        prior        to      such        transaction;




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                           Main Document    Page 376 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                              (iv)                    immediately                      after          giving        effect              to    such             transaction               on      a pro        forma

                          basis,         the          Parent                 Guarantor                 could          Incur        at least              US$1.00                  of     Indebtedness                       under
                           the     proviso                  in     Section                  4.05(a);

                                                                                                                                                                                        Officers'
                                                (v)                   the          Issuer         shall       deliver            to the           Trustee                (x)     an                             Certificate

                           (attaching                     the     arithmetic                      computations                    to demonstrate                               compliance                 with
                           clauses            (iii)             and         (iv)      of this          Section             5.01(a))               and        (y)        an Opinion                 of     Counsel,                 in
                           each      case             stating                that         such      consolidation,                        merger              or transfer                 and       the        relevant
                           supplemental                           indenture                   complies                with        this          Section                5.01(a)          and     that       all        conditions
                          precedent                       provided                  for      in this          Indenture             relating                 to        such       transaction                  have         been
                           complied                   with;


                                              (vi)                    (1)          each      Note          Guarantor                shall          execute                and         deliver           a supplemental
                           indenture                  to this               Indenture                confirming                   that          its Note               Guarantee                shall          apply         to the
                           obligations                      of the             Issuer            or the        Surviving                  Person,             as the             case        may        be,      in
                           accordance                       with            the      Notes           and       this        Indenture                and           (2)     the      confirmation                       by     the
                           Parent         Guarantor                           of     its     Parent           Guarantee                  pursuant                  to this           clause         (v)        shall        not
                          result         in         any         reduction                   of the         Parent            Guaranteed                      Amount;                   and



                                          (vii)                       no       Rating             Decline             shall       have            occurred.



                          (b)            No Note                       Guarantor                   shall         consolidate                    with,        merge               with        or into           another

             Person,       permit             any           Person                 to merge               with        or into            it,     or sell,              convey,           transfer,              lease        or
             otherwise            dispose                  of    all        or substantially                        all     of the             properties                and       assets        of the           Parent
             Guarantor             and        its         Restricted                   Subsidiaries                    (computed                   on        a consolidated                      basis)           (as       an

             entirety       or substantially                                an entirety                in one             transaction                   or a series                of related              transactions)
             to another            Person                 (other             than          the     Issuer           or a Note                  Guarantor)                  unless            each       of the             following
             conditions            is met:



                                                    (i)               (1)          such      Note          Guarantor                shall          be the               continuing               Person,               or the
                           Person             (if         other         than          it)     formed             by       such      consolidation                          or merger,                   or with             or into
                          which           the             Note          Guarantor                   consolidated                    or merged,                         or that          acquired               or leased                such

                          property                  and          assets             shall         be the         Issuer,          another               Note             Guarantor               or shall              become              a
                          Note        Guarantor                             concurrently                    with          the    transaction                      in     accordance                 with         this
                           Indenture                      and         (2)     with          respect            to the           Parent           Guarantor                     and      the     Parent            Guarantee,
                           such      transaction                            shall          not     result           in any        reduction                  of the             Parent          Guaranteed

                          Amount;


                                               (ii)                   immediately                      after          giving        effect              to such                transaction,               no      Default
                           shall     have                 occurred                   and         be continuing;



                                              (iii)                   immediately                      after          giving        effect              to such                transaction                on     a pro        forma

                          basis,         the          Parent                 Guarantor                 will         have        a Consolidated                           Net         Worth          equal          to or
                           greater            than              the     Consolidated                          Net      Worth             of the          Parent                Guarantor                immediately
                          prior      to        such              transaction;




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                             Main Document    Page 377 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                  (iv)                  immediately                       after     giving         effect          to    such          transaction               on     a pro        forma

                              basis,            the       Parent            Guarantor                   could        Incur         at least         US$1.00                of     Indebtedness                    under
                              the     proviso                   in     Section              4.05(a);

                                                                                                                                                                                Officers'
                                                      (v)              the       Issuer            shall        deliver        to the         Trustee            (x)     an                            Certificate

                              (attaching                    the       arithmetic                  computations                  to demonstrate                         compliance                 with
                              clauses             (iii)         and       (iv)        of this           Section            5.01(b))           and       (y)      an Opinion                of     Counsel,               in
                              each         case             stating          that          such        consolidation,                  merger             or transfer              and      the       relevant
                              supplemental                            indenture                  complies            with       this        provision             and      that      all    conditions
                              precedent                     provided                 for     in this           Indenture           relating             to    such        transaction                 have        been
                              complied                    with;          and



                                                  (vi)                 no      Rating              Decline           shall      have          occurred,


            provided              that          this        Section                 5.01(b)            shall      not      apply        to any           sale         or other       disposition                  that
             complies               with         Section                4.13          or any            Subsidiary              Guarantor                whose            Subsidiary                  Guarantee                  is

            unconditionally                            released                in     accordance                  with        Section          11.11.


                                                                                                                  ARTICLE               6

                                                                                                  DEFAULT                AND       REMEDIES


                              Section                 6.01.            Events               of Default.                 Each       of the          following              events           is an "Event                    of
             Default":



                           (a)                  default              in the          payment               of principal                of    (or    premium,                   if any,      on)        the     Notes
            when         the        same          becomes                    due           and     payable              at maturity,               upon         acceleration,                   redemption                  or

             otherwise;


                           (b)                  default              in the          payment               of     interest         or Additional                      Amounts              on     any        Note        when
             the     same        becomes                      due       and          payable,              and      such       default          continues                for      a period            of     30     days;


                           (c)                  default              in the          performance                    or breach               of the        provisions               of Article                5 or the
             failure       by       the         Issuer               to make               or consummate                       an Offer            to Purchase                  in the      manner
             described              under              Section               4.12          or     Section          4.13;


                           (d)                  the      Parent             Guarantor                   or any           Restricted            Subsidiary                 defaults          in the
            performance                     of        or breaches                     any         other         covenant           or agreement                       in this      Indenture                 or under
             the     Notes          (other             than           a default                 specified           in     Section           6.01(a),           (b)      or (c))         and         such     default                 or
            breach            continues                   for        a period               of    45      consecutive               days        after         written           notice          by    the     Trustee                 or
             the     Holders               of     25%             or more              in        aggregate           principal               amount             of the         Notes;


                           (e)                  there         occurs             with            respect          to any       Indebtedness                     of the          Parent          Guarantor                or

             any       Restricted                 Subsidiary                        having          an outstanding                     principal              amount             of US$10.0                  million              (or
             the     Dollar          Equivalent                        thereof)              or more              in the       aggregate                for     all     such      Indebtedness                    of       all
             such       Persons,                 whether                such          Indebtedness                      now      exists         or shall              hereafter          be created,                 (a)         an
             event       of      default               that          results          in     such         Indebtedness                 being            due     and       payable           prior           to its       Stated




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                         Desc
                                                                             Main Document    Page 378 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             Maturity                and/or            (b)     a default                in payment                     of principal                   of,         or interest               or premium                  on,      or any
             other        amounts                    in respect            of,      such         Indebtedness                           when          the          same        becomes                due        and        payable;


                               (f)              one      or more                final      judgments                        or orders             for        the      payment                 of money                 are
            rendered                 against            the     Parent            Guarantor                      or any            Restricted                     Subsidiary                and       are     not      paid       or

             discharged,                    and        there        is a period                 of    60         consecutive                     days             following                entry        of the         final
            judgment                   or order              that       causes           the     aggregate                        amount           for        all     such          final       judgments                   or orders

             outstanding                    and        not     paid         or discharged                         against               all     such         Persons               to exceed                US$10.0
             million             (or      the        Dollar          Equivalent                 thereof)                 during               which              a stay       of     enforcement,                      by      reason
             of     a pending                   appeal         or otherwise,                     is not              in effect;



                              (g)               an involuntary                      case         or other                proceeding                     is commenced                            against          the     Parent
             Guarantor                    or any         Restricted                 Subsidiary                       with         respect          to it or its                debts          under           any      applicable

             bankruptcy,                    insolvency                    or other             similar               law          now         or hereafter                   in effect             seeking            the
             appointment                        of    a receiver,                liquidator,                    assignee,               custodian,                   trustee,             sequestrator                 or similar
             official            of the          Parent             Guarantor                 or any             Restricted                    Subsidiary                  or for           any       substantial               part         of
             the     property                   and     assets          of the          Parent             Guarantor                     or any             Restricted                   Subsidiary,               and       such

             involuntary                    case        or other            proceeding                     remains                 undismissed                        and       unstayed                for      a period             of
             60     consecutive                       days;         or an order                 for       relief            is entered             against               the       Parent           Guarantor                  or any
             Restricted                   Subsidiary                under           any        applicable                    bankruptcy,                         insolvency                 or other             similar          law        as
             now         or hereafter                   in     effect;


                              (h)               the     Parent            Guarantor                   or any            Restricted                 Subsidiary                      (i)      commences                   a

             voluntary                 case          under          any     applicable                    bankruptcy,                         insolvency                  or other              similar          law        now         or
             hereafter               in     effect,           or consents                 to the           entry             of    an order                 for     relief         in an involuntary                           case
             under            any      such           law,      (ii)      consents              to the               appointment                      of     or taking               possession                  by     a

             receiver,               liquidator,               assignee,                 custodian,                   trustee,                sequestrator                   or similar               official          of the
             Parent            Guarantor                 or any            Restricted                 Subsidiary                       or for         all        or substantially                     all     of the

            property                 and        assets         of the           Parent          Guarantor                     or any             Restricted                  Subsidiary                  or (iii)        effects

             any        general             assignment                    for     the      benefit               of    creditors;


                               (i)              any      Note           Guarantor                denies                or disaffirms                       its      obligations                 under          its Note
             Guarantee                    or,    except             as permitted                     by     this       Indenture,                  any            Note        Guarantee                  is determined                       to
             be unenforceable                            or invalid                or shall               for      any        reason             cease            to be in full                 force         and      effect;


                               (j)              any      default            by      the       Parent             Guarantor                     or any             obligor           under          the        Security
             Documents                     in the        performance                       of        any        of     its       obligations                  under           the        Security             Documents                    or
             this       Indenture,                   which          adversely                 affects            the         enforceability,                        validity,               perfection              or priority
             of the           applicable                Lien           on the           Collateral                   or which                 adversely                affects            the      condition                or value
             of the           Collateral,               taken           as a whole,                   in any             material                respect;             or



                              (k)               the     Parent            Guarantor                   or any            Restricted                 Subsidiary                      denies           or disaffirms                  its
             obligations                   under         any           Security            Document                        or,     other         than             in accordance                    with        this      Indenture
             and        the      Security              Documents,                       any      Security                    Document                  ceases              to be or is not                    in full          force
             and        effect         or the           Security                Agent          or the            Trustee,                as applicable,                      ceases             to have           a first

            priority             security              interest           in the          Collateral                   (subject                to any             Permitted                 Liens).




                                                                                                                                   1



          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                           Main Document    Page 379 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                              Section              6.02.           Acceleration.                            If      an Event               of Default                     (other          than          an Event                  of

             Default           specified                 in    Section              6.01(g)                or 6.01(h)                 above)               occurs           and          is continuing                          under             this

             Indenture,                 the     Trustee            or the            Holders                   of    at least            25%           in aggregate                      principal                  amount                  of the
            Notes        then           outstanding,                    by         written               notice            to the        Issuer            (and           to the         Trustee               if    such          notice                is
             given       by     the           Holders),              may,           and       the          Trustee                at the         written             direction                  of     such         Holders
             (subject          to it being                    indemnified                    or secured                      to its        satisfaction)                    shall         declare               the        principal

             of,    premium,                  if any,           and         accrued               and          unpaid              interest            on the             Notes          to be immediately                                       due
             and      payable.                Upon            a declaration                       of     acceleration,                     such           principal                of,     premium,                    if any,               and
             accrued           and        unpaid               interest             shall         be immediately                              due         and       payable.               If        an Event               of     Default

             specified             in     Section              6.01(g)              or 6.01(h)                      above           occurs             with        respect               to the          Parent             Guarantor
             or any         Restricted                   Subsidiary,                  the         principal                 of,     premium,                    if any,           and       accrued                  and         unpaid
             interest         on the              Notes          then         outstanding                        shall        automatically                         become                and          be immediately
             due      and      payable                  without             any       declaration                      or other               act      on the             part      of the             Trustee              or any
             Holder.


                              Section              6.03.           Other             Remedies.                        If    an Event                 of Default                  occurs               and      is continuing,
             the     Trustee             may          pursue,               in its        own            name          or as trustee                      of      an express                trust,           any         available

             remedy           by        proceeding                     at law         or in equity                         to collect               the        payment              of principal                      of        and
             interest         on the              Notes          or,        to enforce                   the        performance                      of     any         provision                    of the         Notes              or this

             Indenture,                 including,                but        not     limited               to,       directing                a foreclosure                      on the               Collateral                 in
             accordance                  with           the     terms          of the             Security                 Documents                      and       take         such           further              action   on
                                                                                                                                                                                                                     Holders'
            behalf          of the            Holders             with         respect                 to the          Collateral                 in      accordance                     with          such
             instruction                and        the        relevant              Security               Documents.                            The       Trustee               may        maintain                  a proceeding
             even       if it does                not       possess            any         of the           Notes             or does               not        produce             any          of them               in the
            proceeding.


                              Section              6.04.             Waiver               of Past              Defaults.                 The           Holders              of     at least              a majority                    in
            principal            amount                  of the         outstanding                       Notes             by      written               notice          to the          Issuer             and         to the
             Trustee           may            on behalf                of    all     the      Holders                  waive            all      past          defaults            and          rescind              and         annul             a
             declaration                 of     acceleration                   and          its        consequences                        if:      (a)     all     existing              Events               of     Default,
             other      than          the       nonpayment                         of the          principal                 of,     premium,                     if any,          and          interest             on the             Notes
             that     have         become                due       solely            by      such           declaration                    of       acceleration,                    have             been          cured              or

             waived,           and          (b)       the      rescission                 would             not        conflict               with         any        judgment                   or decree                  of     a court
             of     competent                 jurisdiction.                    Upon               such           waiver,             the         Default            shall          cease             to exist,             and         any
             Event        of Default                    arising             therefrom                    shall        be deemed                     to have               been       cured,              but        no      such
             waiver           shall         extend             to any          subsequent                        or other               Default                or impair             any             right      consequent
             thereon.


                              Section              6.05.           Control                 by Majority.                           The      Holders                 of     at least              a majority                  in
             aggregate              principal                  amount               of the             outstanding                   Notes             may          direct          the         time,         method                  and
            place        of    conducting                      any          proceeding                    for        any      remedy                 available               to the             Trustee              or exercising

             any      trust      or power                   conferred                on the               Trustee.                However,                  the       Trustee             may            refuse            to follow

             any      direction                that       conflicts                with       law          or this            Indenture,                   that       may          involve               the        Trustee                 in
            personal            liability,                or that           the      Trustee                determines                     in good                faith      may          be unduly                      prejudicial
             to the      rights           of Holders                    not        joining               in the            giving          of     such            direction              and          may           take         any         other
             action         it deems               proper            that          is not         inconsistent                      with          any          such        direction                  received                  from
             Holders.           In       addition,               the        Trustee               will         not         be required                  to expend                  its    own            funds             in




          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                            Main Document    Page 380 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




             following                such            direction               if it does                not      reasonably                     believe              that      reimbursement                             or

             satisfactory                  indemnification                            is assured                  to it.


                               Section                6.06.             Limitation                 on Suits.                  A      Holder             may            not       institute             any         proceeding,
            judicial            or otherwise,                          with       respect               to this         Indenture                  or the              Notes,          or for           the        appointment
             of     a receiver                  or trustee,                or for         any           other       remedy                 under           this         Indenture                or the            Notes         unless:



                              (a)               the        Holder             has     previously                    given            the        Trustee                written          notice           of        a continuing
             Event        of        Default;


                              (b)               the        Holders             of     at least            25%           in     aggregate                   principal                amount               of     outstanding
            Notes         make              a written                  request            to the          Trustee              to pursue                   the        remedy;


                              (c)               such         Holder              or Holders                     offer        the      Trustee                and        the       Security              Agent             indemnity
            reasonably                    satisfactory                     to the         Trustee               and      the         Security                Agent             against           any          costs,          liability
             or expense,                   to be incurred                        in compliance                          with         such         request;


                              (d)               the        Trustee            does          not         comply               with         the     request               within            (x)     60      days           after      receipt
             of the       written                request               pursuant              to     Section              6.06(b)                or (y)           60      days         after       the         receipt           of the
             offer       of     indemnity                    pursuant                to     Section               6.06(c),                whichever                    occurs          later;          and



                              (e)               during             such          60-day            period,              the       Holders               of       a majority                  in aggregate                     principal
             amount             of the               outstanding                  Notes            do not             give          the     Trustee                  a direction                that      is inconsistent
             with       the         request.


                               Section                6.07.             Rights            of Holders                    to Receive                 Payment.                      Notwithstanding                              anything
             to the       contrary                    in this          Article            6, the          right         of     any         Holder               of     a Note           to receive                  payment               of
             the     principal                  of,    premium,                   if any,           or interest                 on,        such         Note            or any            payment                  under         any
            Note         Guarantee,                        or to bring               suit         for     the      enforcement                        of     any             such     payment,                  on       or after         the
             due       date         expressed                    in the        Notes,             shall         not      be impaired                       or affected                    without              the       consent           of
             such       Holder.


                               Section                6.08.               Compliance                     Certificate.                      The        Parent             Guarantor                 shall           submit           an
             Officers'
             Officers                Certificate                   to the           Trustee,              in     substantially                     the       form             attached            hereto                as Exhibit              J,
             on      or before              a date               not      more         than         90         days      after            the     end        of        each         fiscal       year,          that          a review
            has      been           conducted                     of the         activities                of the            Parent             Guarantor                 and the Restricted
                                                                                                                                                                         Subsidiaries'
             Subsidiaries                   and            the     Parent            Guarantor's                      and       the        Restricted                                    performance
            under         this        Indenture,                    the       Notes           and         the      Security                 Documents,                        and      that       the         Parent
             Guarantor                    and         each        Restricted                 Subsidiary                  have             fulfilled              all       of their          respective                   obligations

            hereunder,                    or,        if there           has      been         a default                 in the            fulfillment                   of    any       such           obligation,

             specifying                   each         such            default         and         the        nature           and         status          thereof.                 The       Parent            Guarantor
             shall       also        be obligated                         to notify           the         Trustee              in writing                  of        any      default            or defaults                   in the
            performance                         of     any        covenants                 or agreements                           under          this          Indenture.


                               If    any         Default                occurs         and         is continuing                          and     is known                    or has          been        notified               to the

             Trustee,               the     Trustee                will       send          notice             of the         Default             to each                holder           within              90     days        after         it

             occurs,           unless                the     Default             has        been          cured;         provided                   that,            except          in the            case        of     a default             in
             the     payment                of the               principal             of     or interest                on         any         Note,           the      Trustee              may        withhold                 the




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                              Main Document    Page 381 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             notice        if and          so long              as the       board              of     directors,                the         executive                 committee                     or a trust
             committee                of    directors                 of the        Trustee                in good              faith         determine                    that         withholding                   the       notice
             is in the          interest              of the       Holders.


                             Section             6.09.            Collection                 Suit           by     Trustee.                  If    an Event                 of    Default              in payment

             specified           in     Section                6.01(a)         or    Section                 6.01(b)             occurs                 and         is continuing,                     the     Trustee             may
            recover           judgment                  in its        own       name             and         as trustee                 of        an express                trust         for        the     whole              amount

            remaining                 unpaid,            together            with          interest               on    overdue                    principal                or premium                      and,       to the
             extent        lawful,           overdue               installments                      of     interest,            in      each            case         at the        rate        specified                 in the

            Notes,         and        such            further         amount               as is sufficient                       to cover                 the        costs        and         expenses               of

             collection,              including                 the     reasonable                    compensation,                               expenses,                disbursements                       and         advances
             of the      Trustee,             its       agents           and      counsel                  and       any        other             amounts                 due      to the            Trustee
             hereunder.


                             Section             6.10.            Trustee            May             File        Proofs           of Claim.                         The     Trustee
                                                                                                                                                                            .Trustee             may          file        proofs         of
             claim       and       other          papers              or documents                         as may           be necessary                            or advisable                     in order             to have
             the     claims           of the           Trustee           (including                   any         claim          for     the            compensation,                       expenses,
             disbursements                   and          advances               of the              Trustee,             its     agents                and         counsel,             and         any      other          amounts
             due      to the       Trustee               hereunder)                 and          the        Holders              allowed                 in     any        judicial             proceedings

             relating           to the       Issuer             or any         Note          Guarantor                     or their                respective                creditors                 or property,                 and
             is entitled           and       empowered                      to collect,                   receive            and        distribute                    any        money,              securities                 or other

            property             payable               or deliverable                   upon               conversion                   or exchange                        of the          Notes             or upon             any
             such       claims.             Any          custodian,              receiver,                   assignee,                trustee,                liquidator,                sequestrator                     or other
             similar         official            in     any       such       judicial                proceeding                   is hereby                    authorized                 by         each      Holder              to
             make        such         payments                  to the         Trustee               and,         if the         Trustee                 consents                to the         making               of     such
            payments              directly               to the         Holders,                to pay            to the         Trustee                 any         amount              due         to it for            the

             compensation,                    expenses,                  disbursements                            and       advances                    of the            Trustee,             its     agent         and

             counsel,           and        any         other       amounts                 due         to the          Trustee               hereunder.                     Nothing                  in this         Indenture
             shall      be deemed                     to empower                 the        Trustee                to authorize                      or consent                   to,     or accept                or adopt             on
             behalf        of    any        Holder,               any     plan         of reorganization,                                arrangement,                         adjustment                     or composition

             affecting           the       Notes           or the         rights           of        any     Holder              thereof,                or to authorize                        the        Trustee              to vote
             in respect           of the              claim        of    any        Holder                in any          such          proceeding.


                             Section             6.11.            Priorities.                   Subject              to the            Security                Documents,                       if the        Trustee
             collects           any        money             pursuant            to this              Article,            it shall                pay      out       the      money              in the         following
             order:


                            First,          to the           Trustee           and         the       Agents             to the           extent               necessary                  to reimburse                     the
             Trustee            or Agents                for      any     expenses                    (including                 reasonable                         expenses              of     its       counsel)
             incurred            in connection                     with        the      enforcement                         of     any            rights            or remedies                  under          this
             Indenture            or the          Note            Guarantees                    or the            collection                  or distribution                       of     such            amounts               held     or
             realized           and        any        fees       and      expenses                   incurred               in connection                           with         carrying              out     its        functions
             under       this      Indenture                    (including             properly                   incurred               legal           fees);


                             Second,              to the          Trustee            for        the        benefit          of Holders                        for     amounts               due         and        unpaid           on
             the     Notes        for       the        principal            and       interest,                  ratably,          without                 preference                    or priority                 of     any




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                        Main Document    Page 382 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             kind,       according              to the          amounts              due        and       payable              on the            Notes            for     principal                   and         interest;
             and


                             Third,         any      surplus             remaining                    after      such         payments                 shall        be paid                 to the           Issuer,            or
             the     Note       Guarantors                 or to whomever                             may       be lawfully                  entitled              thereto.


                             The        Trustee,           upon          written           notice             to the        Issuer,          may           fix     a record                  date        and           payment
             date      for     any      payment             to Holders                  pursuant                to this         Section              6.11.


                             Section            6.12.           Restoration                 of Rights                 and      Remedies.                     If the         Trustee                  or any             Holder
             has      instituted          a proceeding                    to enforce                   any      right         or remedy                under             this        Indenture                     and         the

            proceeding                has       been       discontinued                    or abandoned                        for      any         reason,             or has             been          determined

             adversely             to the        Trustee           or to the             Holder,               then,          subject           to any            determination                          in the

            proceeding,                 the     Issuer,          any      Note          Guarantors,                     the     Trustee              and         the      Holders                   shall        be restored

             severally           and      respectively                   to their          former              positions             hereunder                    and       thereafter                   all          rights         and
            remedies             of the         Issuer,          any      Note          Guarantors,                     the     Trustee              and         the      Holders                   shall         continue
             as though             no     such       proceeding                 had        been           instituted.


                             Section            6.13.           Undertaking                     for      Costs.           In     any        suit       for        the     enforcement                            of     any      right
             or remedy               under         this     Indenture                 or in any                suit     against            the      Trustee               for        any          action           taken            or
             omitted          by      it as Trustee,               a court             may            require          any      party           litigant           in     such             suit       (other            than         the

             Trustee)          to file         an undertaking                       to pay             the costs            of the          suit,       and        the      court             may            assess
                                                                                                         attorneys'
             reasonable               costs,       including               reasonable                    attorneys                 fees,        against            any          party             litigant             (other
             than      the     Trustee)            in the         suit     having               due       regard          to the           merits            and        good              faith       of the            claims

             or defenses                made        by     the     party            litigant.             This        Section              6.13        does         not         apply             to a suit              by     a
             Holder          to enforce             payment               of principal                    of     or interest               on       any      Note          on the                 respective                   due

             dates,         or a suit         by    Holders              of more                than          10%       in principal                  amount               of the             outstanding
            Notes.


                             Section            6.14.           Rights         and        Remedies                    Cumulative.                     No right              or remedy                        conferred                    or
             reserved           to the         Trustee           or to the             Holders                under         this      Indenture                   is intended                      to be exclusive
             of    any       other      right       or remedy,                 and        all     such          rights         and      remedies                   are,     to the                extent           permitted

            by       law,     cumulative                  and     in addition                   to every              other        right         and       remedy                hereunder                       or now              or
            hereafter           existing            at law         or in equity                   or otherwise.                      The          assertion               or exercise                       of     any         right
             or remedy               hereunder,              or otherwise,                      shall          not     prevent             the      concurrent                    assertion                  or exercise
             of    any       other      right       or remedy.


                             Section            6.15.           Delay          or     Omission                  Not       Waiver.                No       delay           or .omission
                                                                                                                                                                               omission                      of the
             Trustee          or of       any       Holder          to exercise                   any         right       or remedy                  accruing               upon              any        Event             of
             Default          shall       impair           any     such         right           or remedy                 or constitute                    a waiver                  of     any         such           Event             of

             Default          or an acquiescence                           therein.               Every           right        and      remedy                   given          by        this       Article             6 or by
             law      to the         Trustee         or to the            Holders                may          be exercised                  from           time          to time,                 and        as often                as

             may       be deemed                 expedient,               by    the        Trustee              or by          the    Holders,                   as the         case          may            be.




          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                   Main Document    Page 383 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




                                                                                                                   ARTICLE                       7

                                                                                        THE          TRUSTEE                AND             THE        AGENTS


                                Section               7.01.            General.                 (a)        The        duties               and       responsibilities                           of the         Trustee               are        as
             set forth               herein.              Whether                or not             expressly               so provided,                        every           provision                    of this         Indenture

             relating            to the             conduct             or affecting                   the         liability               of    or affording                    protection                    to the          Trustee                 is

             subject             to this            Article           7.



                              (b)                  Except           during            the      continuance                       of        an Event                of     Default,                the        Trustee               shall
            perform                 only           those       duties            that        are      specifically                     set forth                in this         Indenture                    and       no      others,
             and      no       implied                covenants                  or obligations                       shall           be read               into        this         Indenture                against              the
             Trustee.                In      case         an Event               of     Default              has          occurred                and        is continuing                        and         the     Trustee               has
             received                written              notification                  thereof             pursuant                  to     Section               7.05,         the        Trustee             shall          exercise
             those         rights            and       powers              vested             in it by             this     Indenture,                      and         use      the        same             degree          of      care
             and      skill          in their             exercise,              as a prudent                      person             would                exercise             or use             under            the
             circumstances                          in the          conduct              of     such         person's                  own           affairs.             During                 the     continuance                       of        an
             Event          of       Default,              the        Trustee            shall         (subject                 to    Section               7.02(d))                 act        upon         the     written
             direction                of the          Holders               of    at least            25%            of the            aggregate                   principal                amount                 of the          Notes
             then        outstanding,                      subject           to its           receiving                indemnity                      and/or             security                to its       reasonable
             satisfaction.



                               (c)                 Should           the      Trustee                become                a creditor                 of the          Issuer               or any          of the            Note

             Guarantors,                     rights           of the         Trustee                to obtain              payment                    of     claims             in certain                   cases          or to realize
             on     certain             property               received                 by     the         Trustee              in respect                 of      any         such         claims             as security                  or
             otherwise                  shall         be limited.                   The         Trustee              is permitted                      to engage                     in    other         transactions.                          The
             Issuer         hereby                 irrevocably                   waives,              in    favor           of the              Trustee,             any        conflict                of    interest              which

             may         arise          by     virtue          of the            Trustee              acting           in various                     capacities                under             this        Indenture                  or for
             other        customers                    of the          Trustee.                 The         Issuer             acknowledges                             that     the        Trustee                and       its
             affiliates              may            have       interests               in,     or may              be providing                        or may              in the               future        provide
             financial               or other              services              to other             parties              with            interests             which               the        Issuer        may           regard              as

             conflicting                   with        its     interests               and      may          possess                  information                       (whether                 or not         material                 to the

             Issuer),            other             than       as a result               of the             Trustee              acting            as Trustee                   hereunder,                     that       the        Trustee

             may         not        be entitled                to      share          with          the      Issuer.                 Consistent                 with           its     long-standing                         policy             to
             hold        in confidence                        the      affairs           of     its        customers,                   the       Trustee               will         not        disclose             confidential
             information                      obtained                from        the         Issuer         without                  the       Issuer's            written                consent             in each               instance
             to any           of the           Trustee's                other           customers.                    Without                    prejudice                to the foregoing,       the                              Issuer
                                                                                                                                                                          customers'
             agrees            that       the        Trustee            may           deal          (whether               for        its       own        or its                        account)                                  in,     or
             advise            on,        securities             of        any        party          and      that         such            dealing              or giving                  of    advice,             will      not
             constitute                 a conflict               of     interest              for     the      purposes                     of this          Indenture.



                              (d)                  No provision                     of this           Indenture                  shall           be construed                        to relieve               the      Trustee                  from

             liability            for        its    own        negligent                 action,             its     own             negligent               failure            to act            or its        own          willful

             misconduct,                      except           that        the        Trustee              shall          not        be liable              with          respect               to any          action              it takes
             or omits                to take           in good              faith        in accordance                          with            a direction                received                 by        it pursuant
             to    Section                6.02        or 6.05.




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                             Main Document    Page 384 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                               (e)            Notwithstanding                               anything                 herein             to the            contrary,             the        Trustee             shall         not     be
             responsible                    for       recitals,              statements,                 warranties                     or representations                            of     any         party            contained
             in this          Indenture                     or any           other         agreement                     or other            document,                   entered               into       in connection
            herewith                 or therewith                       and      shall       assume                 the        accuracy                 and      correctness                    thereof              and         shall      not
            be responsible                            for     the       execution,                 legality,              effectiveness,                       adequacy,                   genuineness,                      validity
             or enforceability                              or admissibility                       in evidence                     of     any           such       agreement                   or other               document                   or

             any      trust          thereby                constituted                or evidenced.                           Notwithstanding                             the     generality                   of the

             foregoing,                    each        Holder             shall        be     solely            responsible                       for      making           its       own          independent
             appraisal                of     and        investigation                      into      the        financial                condition,                  creditworthiness,                               condition,
             affairs,           status            and        nature           of the         Issuer            and         any         Note         Guarantor,                   and        the        Trustee              shall         not
             at any           time         have             any      responsibility                      for        the    same              and        each       Holder              shall           not     rely         on the
             Trustee            in respect                    thereof.


                                Section                7.02.            Certain             Rights             of     Trustee                and        Agents.            Subject                to     Section             7.01:



                               (a)               In     the       absence             of bad            faith         on       its part,            the       Trustee            may           conclusively                       rely,
             and      shall          be protected                       in acting            or refraining                        from            acting,          upon          any        resolution,                    certificate,
             statement,                   instrument,                   opinion,             report,             notice,               request,             direction,             consent,                   order,         bond,
             debenture,                    note,        other           evidence              of     indebtedness                         or other             paper            or document                      (whether                  in
             original            or facsimile                       form)           believed              by        it to be genuine                          and      to have              been             signed          or
            presented                 by      the           proper           Person.              The          Trustee             need           not       investigate                 any        fact        or matter
             stated           in the         document,                    but,        in the         case           of    any          document                  which           is specifically                          required              to
            be furnished                      to the           Trustee               pursuant               to any             provision                  hereof,          the     Trustee                   shall        examine
             the     document                     to determine                      whether              it conforms                     to the            requirements                      of this            Indenture                 (but
            need         not         confirm                 or investigate                  the         accuracy                 of mathematical                           calculations                       or other             facts
             stated           therein).                The          Trustee,           in its         discretion,                      may         make          further          inquiry                or investigation
             into        such         facts           or matters               as it sees             fit       and        (subject               to      Section          7.02(d))                shall         do        so if
             requested                in writing                    to do        so by        the        Holders                  of    at least            25%          of the         aggregate                     principal
             amount             of Notes                    then        outstanding;                  provided,                    however,                 that      if any           payment                  to be made                  to
             the     Trustee                within            a reasonable                   time           in respect                  of    any          loss,      action,              proceeding,                     claim,
            penalty,             damages,                     costs,          expense,              disbursement                          or other             liability              likely           to be          suffered             or
             incurred                by     it in the              making             of    such          investigation                       is,       in the        opinion               of the            Trustee,             not
             assured            to the             Trustee              by     the     security                afforded                 to it by           the      terms         of this              Indenture,                  the
             Trustee            may           require               indemnity                and/or             security                satisfactory                  to the          Trustee                against             such

             loss,       action,             proceeding,                      claim,         penalty,                damages,                     cost,       expense,             disbursement                            or other

             liability           as a condition                         to taking             any           such          action.

                                                                                                                                                                                                                           Officers'
                              (b)                Before             the       Trustee             acts      or refrains                   from            acting,          it may            require             an
             Certificate                   or an Opinion                       of     Counsel               prepared                   and        delivered              at the            cost         of the            Issuer

             conforming                     to        Sections               13.04         and       13.05               and      the        Trustee             shall      not         be liable               for        any      action
             it takes           or omits                to take              in good          faith            in reliance                   on     such         certificate                or opinion.



                               (c)               The         Trustee            may         act      through                its        attorneys               and       agents            and         shall         not     be
            responsible                     for       the      misconduct                    or negligence                         of     any           attorney           or agent               appointed                  with          due
             care        by     it hereunder.                        To       the      extent            an agent                 has        been         named            by     the        Trustee                 in    connection
            with         this        Indenture,                   the     parties           hereto             shall           cooperate                  to ensure              that       such             agent         can




          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                              Main Document    Page 385 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




            perform               the      duties               for     which              it was          appointed.                      Upon              an Event                    of Default,                      the       Trustee
             shall       be entitled                  to require                    all     agents              to act         solely          in       accordance                         with            its        directions.



                            (d)                The          Trustee                shall        be under                 no      obligation                    to act              or to exercise                         any         of the
            rights         or powers                      vested             in it by           this       Indenture                  (whether                      or not           such            acting              or exercising                      of

             any      such         rights             or powers                    is at the             request               or direction                        of      any       of the              Holders)                unless            (i)
             the     Trustee             has         been             offered             by    the        Holders               security                or indemnity                              reasonably                       satisfactory
             to it against                any          loss,           action,            proceeding,                     claim,             penalty,                     damages,                   cost,            disbursement,

             liability            or expenses                         that        might         be       suffered               or incurred                        by       it as a result                       of     such         act    or
             exercise              and      (ii)          the     Trustee                 is satisfied                 that      the         act    or exercise                          of        any      of the             rights       or
            powers             vested               in it by            this        Indenture                   will      not       result          in         any          of     its     directors,                    officers,
             employees                   or agents                    incurring                personal                liability.



                            (e)                The          Trustee                shall        not       be liable               for        any        action               it takes                or omits              to take            in
             good         faith         that         it believes                   to be authorized                            or within                 its        rights           or powers                        or for         any      action
             it takes          or omits                to take               in accordance                        with          the        direction                      of the         Holders                  in accordance
            with         Section               6.02         or 6.05                relating            to the           time,         method                   and          place             of     conducting                      any
            proceeding                   for         any        remedy                available                 to the          Trustee,                or exercising                              any       trust         or power
             conferred              upon              the       Trustee,              under              this      Indenture.



                            (f)                The          Trustee                may         consult             with          counsel                or other                   professional                         advisors            of       its

             selection,             and         the         written               advice            of     such          counsel              or advisors                          or any             Opinion                  of     Counsel
             shall       be full           and            complete                  authorization                       and      protection                         in respect                  of       any          action          taken,
             suffered              or omitted                    by      it hereunder                      in good              faith         and         in reliance                         thereon.



                            (g)                No provision                          of this             Indenture               shall         require                     the      Trustee                to expend                   or risk             its
             own         funds          or otherwise                          incur         any          financial              liability               in the              performance                           of     its     duties

            hereunder,                  or in the                 exercise                of    its      rights          or powers,                     unless                it receives                    security                and

             indemnity                  satisfactory                     to it against                    any          loss,      action,               proceeding,                           claim,             penalty,              damages,
             cost,       disbursement,                           liability                or expense.



                            (h)                If     any        Note             Guarantor                 is substituted                         to make                   payments                      on behalf                 of the
             Issuer        pursuant                   to Article                   10 and/or                Article             11 hereof,                     the          Issuer             shall         promptly                   notify           the
             Trustee           and         any         clearing                   house         through                 which           the        Notes                  are      traded             of     such          substitution.

                                                                                                                                                                                              Officers'
                             (i)               The          Trustee                may         request             that         the        Issuer            deliver                an                                  Certificate

             setting        forth          the        names                  of    individuals                   and/or             titles         of     officers       authorized        at such time                                             to
                                                                                                                                                               Officers'
             take        specified                  actions             pursuant               to this            Indenture,                  which                            Certificate      may be
                                                                                                                          Officers'
             signed         by      any             person             authorized                   to     sign      an                                   Certificate.



                             (j)               In     connection                      with          the      exercise                 by      it of          its         trusts,         powers,                 authorities                or
             discretions                 (including,                     without               limitation,                    any       modification,                              waiver,               authorization                      or

             determination),                          the        Trustee              shall         have          regard              to the            general                  interests               of the           Holders                as a
             class       but       shall            not     have             regard            to any            interests              arising                from              circumstances                           particular                to
             individual                 Holders                 (whatever                   their         number)                and         in particular,                          but           without               limitation,                shall
            not      have          regard             to the            consequences                            of the         exercise                 of         its     trusts,            powers,                  authorities               or
             discretions                 for        individual                    Holders                (whatever                  their          number)                      resulting                from            their        being           for




          Case 20-82282-CRJ11                                                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                                  Main Document    Page 386 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




             any     purpose                domiciled                 or resident                     in,     or otherwise                     connected                 with,          or subject                to the
            jurisdiction                  of,     any       country,              state           or territory                    and        a Holder             shall           not     be      entitled            to require,
             nor     shall          any      Holder             be     entitled             to claim,                   from           the     Issuer,           the     Trustee               or any            other         Person

             any     indemnification                            or payment                      in respect                  of    any        tax      consequence                       of     any        such         exercise
            upon        individual                  Holders              except             to the                extent         already            provided                 in    Section               4.21         and/or          any
            undertaking                     given         in    addition              to,        or in            substitution                 for,       Section             4.21         pursuant               to this
             Indenture.



                            (k)              The        Trustee              shall         not         be liable                 for     errors           in judgment                   made             by     it in good
             faith     unless             it is proved                 that       the       Trustee                 was          grossly           negligent                 in    ascertaining                   the
            pertinent               facts.



                              (1)            The        Trustee              shall         have             no      obligation                to monitor                  the       financial                 performance
             of the      Issuer             or any          Note          Guarantor.



                         (m)                 The        Trustee              shall         have             no      obligation                 or duty            to monitor,                     determine               or
             inquire          as to compliance                           with         any             of the         Covenants                     contained              in Article                 4.         The      Trustee
             shall     not        be responsible                       for      the        creditworthiness                               or solvency                  of the           Issuer            or any          Note
             Guarantor.                   Unless           the       Trustee              receives                  prior         written             notice           from         the       Issuer,           the      Trustee
             shall     be entitled                  to assume,                 without                  any         further             inquiry,           that        the        Issuer          and         each       Note
             Guarantor                has       duly        performed                     all     of        its     obligations                  in accordance                      with          this        Indenture,

             including              each          of the         exhibits             attached                     hereto.



                            (n)              The        Trustee              is not             obliged              to do         or omit               to do     anything                   which             in its        opinion
            would           or may              be illegal              or would                  result            in the             Trustee            or any        Agent              being           in breach                 of

             any     law,         rule,         regulation,               or any                decree,              order         or judgment                    of     any        court,           or practice,

            request,           direction,                 notice,            announcement                             or similar                 action          (whether                 or not          having              the
             force       of    law)          of     any        relevant             government,                            government                     agency,             regulatory                  authority,                 stock
             exchange               or self-regulatory                            organization                        to which                the        Trustee          or Agent                  is subject.



                            (0)              Notwithstanding                              any          other         provision                 in this         Indenture,                    upon          delivery             of        a
            prior      written               notice            to the        Issuer,             the         Trustee              and        any         of the        Agents             may           assign          its
            respective                rights          and       liabilities               under              this         indenture                to any         branches,                  subsidiaries,
            representative                      offices,             affiliates             and             agents          of the           Trustee             or any            of the          Agents             (as the
             case      may          be),        as the          Trustee             or any              of the            Agents             (as the         case         may           be)       (or      such         assignee
             as the       case        may           be)        may       consider                     necessary                  in order           to comply                 with           any        Applicable                   Law.


                              Section             7.03.           Individual                     Rights              of     Trustee.               The       Trustee,               in its         individual                 or any
             other       capacity,                may          become               the         owner              or pledgee                 of Notes             and            may        otherwise                 deal         with
             the     Issuer          or its        Affiliates                with         the          same          rights            it would            have         if it were                not      the        Trustee              and

            nothing            herein             shall        obligate             the          Trustee             to account                    for     any     profits              earned             from         any
            business              or transactional                       relationship.                            Any        Agent            may          do the         same            with           like     rights.


                              Section             7.04.           Trustee               's Disclaimer.                            The        Trustee             (a)    makes                no     representation                         as
             to the      validity               or adequacy                    of this                Indenture,                 the      Notes           or the        Note            Guarantee                  of     any        Note

             Guarantor,                (b)        is not        accountable                       for        the     Issuer's                use      or application                      of the          proceeds               from
             the     Notes,           (c)       is not         responsible                      for     any         statement                 in the        Notes             other          than         its    certificate                  of




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                        Main Document    Page 387 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




             authentication                         and      (d)     shall        not        have          any         responsibility                        for      the        Issuer's               or any             Holder's
             compliance                   with             any      state       or U.S.             federal             securities                law          or any             other           applicable                 law         in
             connection                   with         the       Notes.           Under             no       circumstance                         will         the        Trustee              or any             Agent            be
             liable      to any             party            for     any        special,            indirect,                punitive               or consequential                               loss        or damage                     even
             if the      Trustee                or any             Agent,          as applicable,                           has     been          advised                 of     such         loss          or damage                   and
            regardless                  of whether                  the      claim           for        loss       or damage                    is made                  in negligence,                        for     breach                of
             contract             or otherwise.                       This        provision                    shall         remain            in     full         force          and        effect

             notwithstanding                           the        discharge             of the             Notes             and         or the          resignation                       or replacement                         or
             removal               of the            Trustee          or Agent.


                              Section                7.05.           Notice            of Default.                     If    any         Default               occurs             and        is continuing                        and         is
             known           to the             Trustee,             the        Trustee            shall         send          notice            of the            Default                 to each             Holder             within
             30      days       after          it occurs,             or,       if later,           within             15 days                after        it is known                      to the           Trustee              unless
             the      Default             has        been          cured;         provided                 that,            except          in the             case        of        a default               in the         payment
             of the         principal                 of     or premium                  or interest                   on         any      Note,           the        Trustee               may          withhold                 the
            notice          if and             so long             as the        board             of    directors,                 the       executive                   committee                     or a trust
             committee                   of the            Trustee           in good               faith         determines                    that       withholding                        the        notice             is in the
             interest         of the                Holders.              The       Trustee                shall        not        be deemed                     to have               knowledge                      of     a Default
             or Event              of Default                    unless          and     until           it obtains                 actual          knowledge                         of     such           Default              or Event
             of    Default              through              written             notification                    describing                   the        circumstances                            of    such,         and

             identifying                  the        circumstances                      constituting                        such         Default               or Event                of    Default.


                              Section                7.06.           Compensation                           and        Indemnity.                        (a)     Each            of the            Issuer          and       the        Note
             Guarantors                   agrees             to be jointly                and           severally                 responsible                      for     and         shall           pay      the        Trustee
             and      each         Agent              compensation                       as agreed                 upon             in writing                  for       its     services.                  The
             compensation                           of the         Trustee             and     each            Agent              is not        limited               by        any         law        on      compensation
             of    a trustee              of        an express              trust.           The         Issuer             shall         reimburse                   the        Trustee               and        each           Agent
            upon        request                for     all       reasonable                  out-of-pocket                         expenses,                   disbursements                           and         advances

             (including                 costs          of    collection)                incurred                 or made                 by     the       Trustee                 and        each           Agent,           including
             the      reasonable                    compensation,                       expenses                  and         disbursements                           of the           agents               and      counsel              of
             each       Agent             and         the        Trustee          and         other         Persons                 not       regularly                  within             their        respective
             employ.



                            (b)                If     a Default              or an Event                    of     Default                shall          have            occurred                 or if the           Trustee
             finds       it expedient                       or necessary                 or is requested                            by     the        Issuer             and/or             the        Holders              to
             undertake                  duties         which              are     of    an exceptional                            nature            or otherwise                       outside               the      scope            of the
             Trustee's              normal                 duties         and      obligations                     under            this       Indenture,                      each         of the           Issuer          and         the
            Note        Guarantors                         agrees         to be jointly                    and         severally               responsible                       for        and        shall         pay         to the
             Trustee           such            additional                 remuneration                      as the            Issuer           and         the        Trustee               may          separately                 agree
             in writing.



                             (c)               Each          of the         Issuer            and        the       Note           Guarantors                     agrees               to be jointly                   and

             severally              responsible                     for     and        shall        indemnify                      the     Trustee                 and          each        Agent              or any
            predecessor                    Trustee                 or Agent             and        their         respective                   agents,              employees,                       officers           and
             directors             for,        and         hold       it harmless                  against,                 any      obligations,                        taxes,        judgments,                     suits,           loss,
             action,         proceeding,                         claim,         penalty,                damages,                  cost,       disbursement,                            liability             or expense
             incurred              by     it without                 gross         negligence                    or willful                 misconduct                          on     its part             arising          out        of        or




          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                            Main Document    Page 388 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




             in connection                      with          the      acceptance                   or administration                               of this        Indenture               and         its     duties              under
             this     Indenture                 and       the        Notes,             including              (i)      the          costs         and      expenses              of     defending                      itself
             against           any       claim           or liability                  and      of     complying                          with       any      process            served           upon             it or any                  of
             its    officers             in connection                      with         the      exercise                 or performance                          of    any       of    its     powers                 or duties
            under           this     Indenture                     and      the        Notes          and      (ii)        the        compensation,                       expenses               and
             disbursements                       of the             agents          and        counsel             of      each            Agent           and      the       Trustee            and         other            Persons
            not       regularly             within              their        respective                 employ.



                             (d)            To         secure            the       Issuer's            payment                   obligations                   in this          Section           7.06,            the        Trustee
            will       have         a lien         prior            to the         Notes          on     all     money                    or property               held         or collected                  by         the

             Trustee,              in its       capacity                 as Trustee,                 except           money                 or property                  held      in trust            to pay                principal

             of,    and       interest            on particular                        Notes.



                             (e)            This          Section                7.06         shall      survive                the        redemption                   or maturity                  of the             Notes,            the
             termination                  of this             Indenture,                and      the        resignation                      or termination                     of the          appointment                         of the
             Trustee.


                              Section             7.07.              No      Personal                 Liability                 of any             Director,             Officer,          Agent              or Employee

             of the         Trustee.              (a)         To     the       extent          permitted                   by        law,         each        of the       Issuer         and         the          Parent
             Guarantor                covenants                     with         the     Trustee            that        it shall             not       (and       covenants                that        it shall               procure
             that     none          of    (i)     its     respective                   directors,              officers,                   agents          or employees                   or (ii)            its     respective
             affiliates            or subsidiaries                         or any            of their          respective                        directors,         officers,             agents             or employees

             shall)        take       any        proceedings                       which            may        arise            out         of     or in      connection                 with         this         Indenture

             (including               any        dispute               relating           to any            non-contractual                              obligations               arising             out         of     or in
             connection                  with          this        Indenture)                 against          any          director,                 officer,          agent          or employee                       of the

             Trustee.              The      Issuer,             the        Parent         Guarantor                    and           the     Trustee             agree          that     this        subclause                     (a)        is
             for    the      benefit             of,     and         may          be     enforced              by,         any            director,           officer,           agent          or employee                         of the
             Trustee           so affected.



                             (b)            Each              of the        Issuer            and       the     Parent                Guarantor                  hereby           agrees             to jointly                  and

             severally              indemnify                   and        hold         harmless               each             and         any       director,           officer,            agent          or employee
             of the         Trustee              against             any         Liability             incurred                 by        such        person            as a result             of     any         breach                of
             the      covenant              in     subclause                   (a).


                              Section             7.08.              Information                      Sharing.                  (a)        The       Trustee            and      the      Agents               shall           treat
             information                  provided                  hereunder                  as confidential,                            but      (unless         consent              is prohibited                        by       law)
             each         of the         Issuer          and         the       Note          Guarantors                    hereby                 consent          to the         transfer             and         disclosure

            by      the     Trustee              and          the      Agents            of     any       information                        relating            to it provided                      hereunder                    to and
            between                branches,                  subsidiaries,                   representative                          offices,           affiliates             and      agents              of the            Trustee
             and      the      Agents             and          third        parties            selected               by    any            of them,              wherever               situated,             for
             confidential                 use          (including                 without              limitation                    in    connection               with          the     provision                     of     any
             service           and       for      data         processing,                    statistical               and          risk         analysis         purposes).                  The       Trustee                   and
             the      Agents             and      any          such         branch,             subsidiary,                     representative                     office,          affiliate,               agent            or third

            party         may        transfer                 and      disclose               any      such           information                      as required                by     any         Applicable                      Law,
             court,         legal        process               or regulator                    or Authority,                         auditor           or otherwise                    (whether               government
             or otherwise)                     including                   any      auditor            thereof             of        a party           and       may       use         (and       its performance




                                                                                                                                 1



          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                        Desc
                                                                           Main Document    Page 389 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             will       be        subject             to the            rules      of)     any      communications,                                  clearing              or payment                    systems,

             intermediary                        bank            or other           system.



                              (b)                In     the       event           that     the     consent               of       a third         party            is required                in order               to use,
             transfer              or disclose                    information                  pursuant              to       subclause                  (a),      the      Issuer          shall         procure                such
             consent               from          such            third         party.


                                  Section              7.09.              Taxes.           (a)    The          Trustee             and         the       Agents             shall        make            payments                  free
             of withholdings                             or deductions                     on      account              of        Taxes          unless            required              by     any          Applicable
             Law.



                              (b)                The           Trustee            and      the     Agents             shall             be entitled                to deduct                Taxes,            and       shall         have
            no       obligation                  to gross-up                     any      payment                hereunder                  or to pay                 any         additional                 amount              as a
            result           of       such        Taxes.



                              (c)                In     the       event           that     Taxes              become              payable               by      the        Trustee           or any             of the          Agents
             in respect                  of    any            prior       credit         to the       Issuer          by          the     Trustee               or any            of the       Agents,                the        Trustee
             or any           of the           Agents,                  as the          case     may           be,    shall         have          the        right         to debit            any       balances                 held

            by       the      Trustee                 or any             of the         Agents,             as the        case           may           be,    in      satisfaction                 of     such        Taxes               and
             the     Issuer              shall         remain             liable         for     any          deficiencies                  thereof.


                                  Section              7.10.             Replacement                     of     Trustee.                 (a)     (i)     The          Trustee            may         resign           at any            time

            by       30      days         prior             written             notice         to the         Issuer.



                                                       (ii)              The       Holders               of    a majority                 in principal                     amount             of the            outstanding
                              Notes              may            remove             the     Trustee              by     30         days         prior         written              notice        to the             Trustee.



                                                      (iii)              The       Issuer         may           remove              the        Trustee              if:     (A)      the      Trustee               is adjudged
                                  a bankrupt                    or an insolvent;                      (B)       a receiver                 or other                public          officer           takes           charge           of
                                  the     Trustee                or its         property;             or (C)          the         Trustee              becomes                incapable                 of      acting.


                                  A     resignation                     or removal                of the         Trustee                and       appointment                       of     a successor                  Trustee
             shall         become                effective                only          upon       the        successor                 Trustee's                  acceptance                 of     appointment                      as
            provided                    in this          Section               7.10.



                              (b)                If    the        Trustee           has        been           removed              by      the         Holders,              Holders               of    a majority                  in
            principal                   amount                of the        Notes          may           appoint              a successor                    Trustee              with      the         consent             of the
             Issuer.              Otherwise,                     if the         Trustee           resigns            or is removed,                          or if a vacancy                        exists           in the         office
             of     Trustee              for          any       reason,            the    Issuer            shall     promptly                   appoint                  a successor                Trustee,              provided

             that,        in the          case          of       a resignation                   of the         Trustee             in connection                          with         a bankruptcy                    of the

             Issuer,          the         Trustee                will      have          the     right         to appoint                 a successor                      Trustee            if no       successor
             Trustee              is appointed                        within            10 Business                  Days           of notice                of     such          resignation.                     If the
             successor                   Trustee                does       not      deliver           its      written             acceptance                     within           30      days         after        the        retiring
             Trustee              delivers                its     notice           of resignation                    or receives                   notice             of    its     removal,                 the     retiring
             Trustee              may          itself           (at      the     expense            of the           Issuer)             appoint              a Successor                   Trustee,                or the

             retiring             Trustee               (at      the      expense              of the          Issuer),            the         Issuer           or the        Holders              of        a majority               in
             the     aggregate                    principal                amount              of the          outstanding                     Notes            may         petition           any           court         of
             competent                   jurisdiction                     for      the     appointment                       of    a successor                     Trustee.




          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                                Main Document    Page 390 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                             (c)               Upon           delivery                   by      the       successor                 Trustee            of      a written                  acceptance                  of     its
             appointment                       to the        retiring                 Trustee              and         to the        Issuer,           (i)      the       retiring            Trustee              shall           transfer
             all     money              or property                     held        by        it as Trustee                     to the       successor                   Trustee,                subject           to the            lien
            provided                for        in    Section              7.06,           (ii)      the         resignation                or removal                     of the           retiring          Trustee                 shall
             become               effective                and       (iii)        the         successor                Trustee             shall        have          all     the          rights,         powers              and
             duties          of the            Trustee             under              this       Indenture.                    Upon         request              of       any        successor               Trustee,                 the
             Issuer          and         each         Note          Guarantor                      shall         execute             any      and         all      instruments                    for      fully        vesting                  in
             and       confirming                     to the            successor                  Trustee               all    such        rights,           powers                and       trusts.            The         Issuer
             shall      give         notice            of     any         resignation                      and         any       removal               of the          Trustee               and        each        appointment
             of    a successor                      Trustee             to all           Holders,                and          include        in the             notice          the         name         of the             successor
             Trustee              and      the        address                of    its       Corporate                  Trust           Office.



                             (d)               Notwithstanding                                 replacement                      of the        Trustee               pursuant                 to this         Section                 7.10,
             the     Issuer's              obligations                    under               Section              7.06         shall      continue                for       the      benefit              of the           retiring
             Trustee.


                              Section                7.11.              Successor                   Trustee               by     Consolidation,                        Merger,                   Conversion                    or
             Transfer.                  If the        Trustee                consolidates                        with,          merges            or converts                      into,      or transfers                    all     or

             substantially                     all    of     its     corporate                     trust        business                or assets            (including                    the       administration                         of
             the     trust         created            by      this        Indenture)                    to,       another               corporation                   or national                 banking
             association,                  the        resulting,                  surviving                 or transferee                   corporation                      or national                   banking
             association                  without             any            further             act       shall         be the          successor                 Trustee             with          the     same             effect             as
             if the      successor                    Trustee                had         been          named             as the          Trustee             in this            Indenture.


                              Section                7.12.              Money                Held          in     Trust.           The       Trustee               will       not          be liable             for        interest             on

             any       money              received                 by     it except                 as it may                  agree       in writing                 with           the      Issuer.            Money                held
             in trust         by         the        Trustee             need          not        be     segregated                   from          other           funds            except           to the         extent

             required              by      law        and          except             for        money             held         in trust          under            Article             8.


                              Section                7.13.              Paying                Agent             in EU.           If the          Issuer          maintains                   a Paying               and            Transfer
             Agent           in    a European                      Union                 member                 state,         it shall       maintain                 such           an agent              in     a European
             Union           member                  state         that        will          not      be obliged                  to withhold                    or deduct                  tax      pursuant                to
             European                Council                Directive                    2003/48/EC                       or any           other         directive                  implementing                       the
             conclusions                   of the           ECOFIN                       Council                meeting              of November                       26-27,               2000        on the              taxation                  of
             savings              income              or any             law          implementing                         or complying                       with,          or introduced                       in order              to
             conform               to,     such         Directives.


                              Section                7.14.              Rights              of the          Trustee              and       the     Security                 Agent            in other            roles.              All

             rights,         power              and        indemnities                        contained                  in     Section           4.28          and         this      Article           7 shall              apply,
             mutatis              mutandis,                 to the           Trustee                and         the      Security            Agent,              in      each         case,          in their           other
             respective                  roles        hereunder                    and         under             the      Security            Documents.


                                                                                                                   ARTICLE                    8

                                          DEFEASANCE                           AND            DISCHARGE                        AND       SATISFACTION                         AND           DISCHARGE


                              Section                8.01.              Defeasance                      and           Discharge               of Indenture.                          (a)      The       Issuer              will      be
             deemed               to have             paid,         and           will        be discharged                       from           any         and      all     obligations                   in respect                     of the




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                         Desc
                                                                             Main Document    Page 391 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




            Notes,        on the           183rd              day         after         the     deposit                referred             to in clause                           (i)      of this              Section                 8.01(a)
             has    been        made,           and           the     provisions                     of this            Indenture                    will         no        longer               be in effect                        with
             respect       to the          Notes              (and         the         Trustee,            at the             expense                 of the                Issuer,              shall           execute                 proper
             instruments              acknowledging                               the         same),             except             as to (1)                rights               of registration                            of transfer
             and     exchange              of the             Notes;              (2)     substitution                       of     apparently                      mutilated,                         defaced,                 destroyed,
             lost    or stolen          Notes;                (3)     obligations                      to maintain                    paying                     agencies;                     and         (4)      the       rights              of the
             Holders         as beneficiaries                             hereof          with            respect             to the            monies                  so deposited                             with         the         Trustee
            payable         to all         or any              of them;                 provided                 that        the      following                        conditions                          shall        have             been
             satisfied:



                                                  (i)               the        Issuer          (A)        has         deposited                 with              the        Trustee,                   in trust,              cash           in U.S.

                           dollars,             U.S.          Government                        Obligations                         or a combination                                     thereof                that,         through               the
                           payment                of      interest               and      principal                    in respect                thereof                    in    accordance                           with          their        terms
                           will      provide                  money               in an amount                         sufficient                to pay                 the        principal                     of,    premium,                    if

                           any,       and         accrued                 interest             on the             Notes             on the             Stated                Maturity                      of     such         payments                    in
                           accordance                     with        the         terms          of this               Indenture                 and             the        Notes               and         (B)        has          delivered                  to
                           the      Trustee               an Opinion                      of    Counsel                     or a certificate                           of        an internationally                                  recognized
                           firm       of     independent                          accountants                         to the         effect           that         the           amount                    deposited                     by   the
                           Issuer          is sufficient                       to provide                 payment                   for     the         principal                        of,     premium,                      if    any,          and
                           accrued              interest              on,         the     Notes            on the              Stated            Maturity                        of      such           payment                     in
                           accordance                     with        the         terms          of this               Indenture                 and             an Opinion                           of    Counsel                  to the
                           effect          that         the     Holders                  have         a valid,               perfected,                     exclusive                     Lien             over         such             trust;


                                                (ii)                the        Issuer          has        delivered                 to the            Trustee                    (A)           either            (x)     an Opinion                       of
                           Counsel                of recognized                          standing                 with         respect               to U.S.                 federal                  income              tax            matters
                           that      is based                 on      a change                 in applicable                        U.S.         federal                    income                tax           law       occurring                 after
                           the      Original                  Issue         Date          to the           effect            that      beneficial                       owners                   will           not     recognize

                           income,              gain           or loss             for       U.S.         federal             income                 tax          purposes                     as a result                    of the
                           Issuer's             exercise                  of     its     option            under             this      Section                    8.01            and          will         be      subject               to U.S.
                           federal           income                 tax         on the          same             amount               and        in the                same              manner                  and         at the           same
                           time       as would                   have            been          the        case         if    such         deposit,                 defeasance                              and        discharge                   had
                           not      occurred                  or (y)            a ruling             directed                to the         Issuer                 or the                Trustee                received                  from           the
                           U.S.       Internal                 Revenue                   Service            to the             same             effect             as the                aforementioned                                  Opinion
                           of     Counsel                and         (B)        an Opinion                       of     Counsel                 of recognized                               international                           standing              to
                           the      effect             that     the        creation              of the               defeasance                     trust         does               not       violate                the      U.S.
                           Investment                     Company                      Act      of        1940,             as amended,                          and         after             the         passage              of        123      days

                           following                    the     deposit,                the     trust         fund           will         not        be      subject                  to the               effect         of        Section
                           547       of the             United             States             Bankruptcy                      Code              or     Section                    15 of the                     New          York             Debtor
                           and      Creditor                  Law;

                                                                                                                                                                                                                Officers'
                                             (iii)                  the        Issuer          shall        have             delivered                 to the               Trustee                   an
                           Certificate                   stating            that         the     deposit                was         not     made                  by        it with              the        intent            of preferring
                           the      Holders               over            any          other         of    its        creditors             or with                 the           intent              of     defeating,
                           hindering,                   delaying                  or defrauding                        any          other         of        its    creditors                     or others;                    and



                                             (iv)                   immediately                       after           giving          effect                to     such            deposit                  on      a pro           forma

                           basis,          no      Event             of        Default,              or event                that      after           the         giving                of notice                     or lapse               of time




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                 Desc
                                                                          Main Document    Page 392 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                              or both             would             become                 an Event                 of Default,                   shall        have         occurred                and      be continuing
                              on the            date         of     such        deposit               or during                  the      period           ending            on the            183rd          day        after        the
                              date         of     such        deposit,               and         such         defeasance                       shall      not     result           in a breach                   or violation

                              of,     or constitute                    a default                 under,             any          other          agreement               or instrument                        to which                the
                              Parent             Guarantor                   or any             of the            Restricted                   Subsidiaries                 is a party                or by        which             the
                              Parent             Guarantor                   or any             of the            Restricted                   Subsidiaries                 is bound.



                          (b)               In        the     case        of        either           discharge               or defeasance                        of the          Notes,             each         of the

             Subsidiary               Guarantees                      will          terminate.


                              Section              8.02.             Covenant                   Defeasance.                           The        Issuer         may         omit         to comply                 with            any
             term,       provision                 or condition                      set forth               in,     and          this         Indenture            shall         no     longer            be in         effect

            with        respect            to     Section             5.01(a)(iii),                    Section               5.01(a)(iv),                  Section            5.01(b)(iii)                   and        Section

             5.01(b)(iv),                  Section            4.05,          Section                 4.06,         Section               4.07,         Section             4.08,        Section              4.09,           Section

             4.10,       Section                4.11,        Section             4.13,            Section             4.14,            Section            4.15,        Section                4.16,        Section

             4.17,       Section                4.18,        Section                6.01(c)            with         respect               to     Section          5.01(a)(iii),                  Section

             5.01(a)(iv),                 Section             5.01(b)(iii)                      and        Section               5.01(b)(iv),               Section            6.01(d)                with        respect            to

             other       provisions                   under           Section                5.01(a)              and      Section                5.01(b),            and      Section                6.01(e),               Section

             6.01(f),          Section                6.01(g)             and        Section                6.01(h)              shall         be deemed                not        to be Events                    of Default;

            provided                the     following                 conditions                      have         been           satisfied:



                           (a)                  The     Issuer            has        deposited                    with       the         Trustee,           in trust,          of        cash         in U.S.            dollars,
            U.S.        Government                       Obligations                       or a combination                               thereof          that       through             the         payment                 of
             interest          and        principal                 in respect                  thereof            in accordance                        with        their      terms            will         provide

             money            in     an amount                    sufficient                to pay            the        principal               of,    premium,                   if any,           and      accrued
             interest          on the            Notes            on the            Stated            Maturity                   of     such       payments                 in accordance                        with         the
             terms       of this            Indenture                 and           the     Notes;


                          (b)                   The     Issuer            has        delivered                    to the          Trustee              an Opinion                  of    Counsel              of recognized

             standing              to the         effect          that       the          creation            of the              defeasance                trust          does         not     violate            the        U.S.
             Investment                   Company                   Act        of      1940,           as amended,                        and      after        the        passage             of      123       days

             following               the        deposit,            the        trust         fund          will      not         be      subject           to the          effect         of     Section               547         of the
             United           States            Bankruptcy                     Code             or    Section              15 of the               New          York          Debtor                and      Creditor                Law;
             and



                           (c)                  The     Issuer            has        delivered                    to the          Trustee              an Opinion                  of    Counsel              of recognized

             standing              with         respect             to U.S.            federal              income                tax        matters           to the        effect           that        beneficial
             owners           will         not        recognize                income,                 gain         or loss              for     U.S.      federal            income                tax      purposes                as a
            result       of        such         deposit             and        defeasance                    of     certain               covenants               and       Events              of Default                   and      will
            be     subject           to U.S.                federal          income                  tax     on the              same           amount            and       in the            same         manner              and         at
             the     same           time         as would              have            been           the         case      if        such       deposit          and        defeasance                    had         not
             occurred.


                              Section              8.03.            Application                       of     Trust         Money.                  Subject            to    Section              8.04,           the     Trustee
             shall      hold         in trust,              the     money                 or,    U.S.         Government                          Obligations                 deposited                   with         it pursuant

             to    Section            8.01         or       8.02,      and           apply            the     deposited                   money            and        the     proceeds                 from            deposited




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                          Main Document    Page 393 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




             U.S.       Government                        Obligations                     to the           payment                 of principal                    of     and            premium                 or interest                   on
             the     Notes           in       accordance                 with            the     Notes              and      this        Indenture.                     Such             money                 and     U.S.
             Government                        Obligations                   shall        be         segregated                   from         other         funds.


                               Section               8.04.            Repayment                       to Issuer.                 Subject             to     Sections                 6.11,             7.06,         8.01

             and      8.02,         the        Trustee      shall              promptly                    pay        to the            Issuer         upon             written                request           by      the      Issuer
                                                     Officers'
             in the        form           of    an                             Certificate                     any        excess              money              held         by         the     Trustee               at any           time
             and      thereupon                     be relieved                from            all     liability             with        respect             to     such            money.                     The Trustee
                                                                                                                                                                                                                 Officers'
             shall       pay        to the           Issuer           upon         written              request              by     the        Issuer            in the            form          of      an
             Certificate                 any        money             held         for     payment                   with         respect             to the            Notes             that         remains              unclaimed
             for     two       years,              provided             that       before              making                such         payment                 the        Trustee                 may         at the          expense
             of the        Issuer             publish           once          in     a newspaper                       of     general                circulation                    in New                York          City,           or
             send       to each               Holder            entitled             to such             money,               notice            that        the        money               remains                unclaimed                         and
             that      after        a date           specified                in the           notice          (at     least            30     days         after         the        date         of the             publication                     or

             notice)           any        remaining                   unclaimed                      balance           of money                  shall           be repaid                     to the          Issuer.           After
            payment                 to the          Issuer,           Holders              entitled              to    such             money             must          look             solely           to the         Issuer               for

            payment,                unless            applicable                   law         designates                 another               Person,             and            all     liability             of the          Trustee
             with       respect               to    such        money              shall         cease.


                               Section               8.05.            Reinstatement.                           If     and         for        so long             as the         Trustee                  is unable             to apply

             any      money               or U.S.              Government                       Obligations                      held         in trust            pursuant                 to     Sections               8.01

             or     8.02       by        reason           of    any        legal          proceeding                    or by            reason             of    any         order             or judgment                      of     any
             court         or governmental                            authority                 enjoining,                  restraining                   or otherwise                         prohibiting                  such

             application,                     the    Issuer's            obligations                     under            this      Indenture                    and         the     Notes               shall        be reinstated
             as though               no        such        deposit             in trust              had       been          made.              If the           Issuer            makes                any      payment                 of
            principal               of     or interest                on      any         Notes            because                of the         reinstatement                           of      its     obligations,                    it
             shall       be       subrogated                   to the         rights            of the          Holders                 of    such          Notes            to receive                      such      payment
             from        the        money             or U.S.            Government                           Obligations                     held        in trust.


                               Section               8.06.            Satisfaction                     and       Discharge.                      This            Indenture                 will          be discharged                          and
            will       cease         to be of              further            effect            as to all             Notes             issued            thereunder,                     when:



                              (a)              the     Issuer           has        paid         or caused                 to be paid                  all        sums         payable                   by      it under              this

             Indenture;


                            (b)                either:          (i)    all     Notes             that         have        been           authenticated,                         except                 lost,     stolen           or
             destroyed               Notes            that       have          been            replaced               or paid             and        Notes             for      whose                payment                money                   has
            been         deposited                   in trust          and      thereafter                    repaid          to the           Issuer,            have             been          delivered               to the
             Trustee           for        cancellation,                    or (ii)         all        Notes           that        have         not        been          delivered                    to the          Trustee              for
             cancellation                     have        become               due        and          payable              by      reason            of the            mailing                 of      a notice            of
            redemption                    or otherwise                       or will           become                 due        and         payable              within             one         year           and      the      Issuer
            has       irrevocably                    deposited                or caused                  to be deposited                         with            the      Trustee                 as trust            funds            in trust

             solely         for      the        benefit          of the            holders,              cash         in U.S.                dollars,            non-callable                          Government

             Securities,                 or a combination                            of    cash          in U.S.             dollars             and        non-callable                         Government

             Securities,                 in     amounts               as will             be     sufficient,                 without             consideration                            of     any           reinvestment                         of

             interest,            to pay            and        discharge                 the         entire         Indebtedness                      on the             Notes             not          delivered              to the




          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                              Desc
                                                                           Main Document    Page 394 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             Trustee          for     cancellation                     for        principal,              premium,                 if any,            and         accrued               interest          to the         date           of

             maturity           or redemption;



                          (c)              in respect                  of    Section             8.06(b)(ii),                    above,         the         deposit             will         not     result       in     a
             breach       or violation                     of,       or constitute                    a default             under,            any         other       instrument                     to which               the
             Issuer      or any            Note           Guarantor                  is a party                or by        which             the         Issuer       or any                Note        Guarantor                 is
             bound        (other           than          with        respect              to the        borrowing                   of       funds          to be applied                      concurrently                   to
             make       the     deposit                 required             to effect            such          satisfaction                   and         discharge                   and        any     similar
             concurrent               deposit             relating               to other             Indebtedness,                      and         in    each       case             the    granting            of     Liens
             to secure          such        borrowings);


                         (d)               the       Parent            Guarantor                 has          delivered             irrevocable                     instructions                    to the        Trustee               to

             apply      the         deposited              money                  toward          the      payment                 of the            Notes          at maturity                     or on the
            redemption                 date,            as the         case        may         be;      and



                          (e)              the       Parent            Guarantor                 has          delivered             an Officer's                     Certificate                    and       an Opinion
             of   Counsel             to the            Trustee              stating           that      all     conditions                  precedent                to        satisfaction               and
             discharge              have       been             satisfied.


                                                                                                           ARTICLE                       9

                                                                     AMENDMENTS,                          SUPPLEMENTS                          AND          WAIVERS


                           Section               9.01.            Amendments                          without           Consent                of Holders.                       (a)        The     .Issuer,
                                                                                                                                                                                                     Issuer,        the       Note
             Guarantors               and        the       Trustee                may         amend             or supplement                        this     Indenture,                     the     Notes          or the
            Note        Guarantees                   without                the     consent              of     any     Holder,                to:



                                                  (i)             cure           any      ambiguity,                  defect,            omission                  or inconsistency                            in this

                          Indenture,                     the     Notes,             the       Note        Guarantees                     or any             Security              Document;


                                                 (ii)             comply                with          Article         5;


                                             (iii)                evidence                 and        provide              for     the        acceptance                   of     appointment                     by     a
                           successor                    Trustee             or     Security              Agent;


                                             (iv)                 provide               for     the       issuance                of Additional                     Notes              in     accordance                 with
                          the        limitations                  set forth               in this         Indenture;


                                                 (v)              in        any     other         case          where            a supplemental                       indenture                     to this       Indenture
                          is required                    or permitted                     to be         entered             into        pursuant              to the            provisions                 of this
                          Indenture                     without              the     consent             of     any        Holder;


                                             (vi)                 effect           any        changes             to this           Indenture                 in a manner                      necessary               to

                          comply                 with          the     procedures                     of the       relevant                  clearing              system;


                                            (vii)                 add         additional                 Collateral                to    secure             the     Notes              or the           Note

                          Guarantees;




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                        Main Document    Page 395 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                            (viii)                add      any         Subsidiary                   Guarantor                  or any             Subsidiary                Guarantee                or
                          release             any           Subsidiary                 Guarantor                 from        any          Subsidiary                  Guarantee                  as provided                 or
                          permitted                    by     the     terms            of     this        Indenture;


                                               (ix)               conform               the        text       of this        Indenture,                  the        Notes,          the      Note        Guarantees
                                                                                                                                                                                                          Notes"
                            or the          Security              Documents                        to any        provision                 of the            "Description                     of the
                            section            of the          offering            memorandum                           of the            Issuer         relating             to the         Notes    dated   July
                                                                                                                                                                                                Notes"
                            17,214            to the          extent            that        such        provision                in the          "Description                       of     the             was
                            intended                 to be a verbatim                         recitation              of    a provision                      of this        Indenture,                 the    Notes,             the
                          Note          Guarantees                    or the            Security               Documents;                      or



                                                (x)               to make              any          other       change            that          does         not      adversely               affect         the      rights
                            of    any        Holder.


                            Section             9.02.             Amendments                         with       Consent             of Holders.                       (a)     Amendments,
             supplements                 or other              modifications                         of this        Indenture                   or any             Security          Document                   may         be
             made      by        the    Issuer,             the     Note          Guarantors                    and        the     Trustee              with          the     consent             of the        Holders
             of not     less        than        a majority                 in     aggregate                   principal            amount               of the          outstanding                    Notes,          and
             the    Holders            of     a majority                in principal                      amount            of the             outstanding                  Notes           may        waive          future
             compliance                by      the        Issuer        and       the         Note          Guarantors                   with        any          provision               of this        Indenture                or
             the   Notes;           provided,                 however,                 that        no     such       amendment,                        supplement,                       modification,                 or
            waiver        may,          without               the     consent                 of     each       Holder            affected              thereby:



                                                  (i)             change           the         Stated           Maturity                of the         principal              of,        or any        installment
                            of    interest              on,     any     Note;


                                                (ii)              reduce          the         principal             amount               of,        or premium,                 if any,           or interest               on,

                            any        Note;


                                              (iii)               change           the         place,          currency             or time              of payment                      of principal                of,    or

                          premium,                      if any,       or interest                   on,       any    Note;


                                               (iv)               impair          the         right         to institute                suit     for     the         enforcement                  of     any
                          payment                    on     or after        the         Stated            Maturity               (or,      in the            case      of     a redemption,                     on     or
                            after       the       redemption                    date)          of       any     Note        or any              Note          Guarantee;


                                                (v)               reduce          the         above-stated                   percentage                      of     outstanding                  Notes        the
                            consent             of whose                Holders                is necessary                  to modify                  or amend               this         Indenture;


                                               (vi)               waive          a default                 in the       payment                  of principal                 of,        premium,              if any,           or
                            interest           on the             Notes;


                                             (vii)                reduce          the         percentage                   or aggregate                  principal              amount              of       outstanding
                          Notes             the        consent          of whose                    Holders            is necessary                     for        waiver           of     compliance                 with
                            certain           provisions                of this             Indenture                or for        waiver               of        certain      defaults;


                                            (viii)                release          any         Note           Guarantor                  from          its Note             Guarantee,                 except          as
                          provided                    in this       Indenture;




          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                      Main Document    Page 396 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                              (ix)                amend,               change             or modify                  any      Note        Guarantee                in    a manner                 that

                           adversely                  affects             the     Holders;


                                                (x)               reduce              the       amount              payable             upon        a Change               of     Control               Offer       or an
                           Offer           to Purchase                     with        the        Excess             Proceeds               from       an Asset             Sale        or change                 the     time
                           or manner                  by         which           a Change                 of        Control           Offer         or an Offer                 to Purchase                 with         the
                           Excess             Proceeds                from             an Asset                Sale         may       be made             or by      which              the        Notes         must          be
                           repurchased                      pursuant               to a Change                       of     Control           Offer        or an Offer                  to Purchase                 with
                           the     Excess              Proceeds                   from          an Asset               Sale;


                                              (xi)                change              the       redemption                    date         or the     redemption                   price           of the        Notes
                           from         that         stated          in        Section            3.01         or     Section           3.02(a);


                                             (xii)                amend,               change             or modify                  the     obligation             of the          Issuer              or any      Note
                           Guarantor                  to pay              Additional                 Amounts;


                                           (xiii)                 release             any         Collateral,                except           as provided             in this            Indenture                 and        the

                           Security              Documents;


                                            (xiv)                 amend,               change             or modify                  any      provision            of the          Security                Documents

                           relating             to the           Collateral,                 or any            provision                of this       Indenture                 relating            to the

                           Collateral,                 in     a manner                   that       adversely                 affects         the     Holders,             except             in    accordance
                           with         the     other            provisions                  of the            Security              Documents               or this            Indenture;                 or



                                              (xv)                amend,               change             or modify                  any      provision            of this          Indenture                   or the
                           related            definition                  affecting               the     ranking              of the         Notes         or any          Note           Guarantee                in    a
                           manner               which             adversely                  affects           the         Holders.



                          (b)              It is not             necessary                  for     Holders                to approve               the    particular              form            of     any
            proposed             amendment,                        supplement                     or waiver,                 but      is sufficient               if their         consent                approves
             the    substance               thereof.



                          (c)              An        amendment,                        supplement                     or waiver              under         this     Section             9.02            shall    become
             effective          on receipt                  by      the        Trustee            of written                 consents            from        the     Holders               of the           requisite
            percentage                in principal                  amount                of the          outstanding                   Notes.            After      an amendment,
             supplement                or waiver                  under           this       Section                9.02      becomes               effective,          the        Issuer           shall        send         to
             the    Holders            affected              thereby              a notice               briefly            describing              the     amendment,                     supplement                    or
             waiver.            The        Issuer           shall         send         supplemental                         indentures              to Holders              upon           request.              Any
             failure      of the           Issuer           to     send          such        notice,            or any            defect        therein,           shall         not,      however,                in any

             way       impair         or affect              the      validity               of     any        such          supplemental                  indenture               or waiver.


                           Section              9.03.             Effect          of      Consent.                   (a)     After         an amendment,                        supplement                  or waiver
             becomes            effective,              it shall               bind         every        Holder              unless          it is of the           type         requiring                the     consent
             of    each    Holder              affected.                  If    the      amendment,                         supplement                or waiver             is of the               type        requiring
             the    consent           of      each          Holder              affected,             the       amendment,                     supplement                  or waiver                shall        bind
             each      Holder           that         has      consented                   to it and             every          subsequent                 Holder           of     a Note             that
             evidences            the       same            debt      as the             Note         of the           consenting                Holder.




          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                      Main Document    Page 397 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




                             (b)                 If    an amendment,                       supplement                       or waiver                  changes             the      terms           of       a Note,            the
             Trustee           may            require             the     Holder           to deliver                   it to the            Trustee               so that         the      Trustee                may         place
             an appropriate                           notation            of the        changed                terms             on the          Note          and     return             it to the            Holder,               or
             exchange                   it for         a new        Note         that      reflects               the       changed                terms.            The       Trustee              may            also        place
             an appropriate                           notation            on    any      Note           thereafter                 authenticated.                         However,                  the       effectiveness
             of the         amendment,                           supplement                or waiver                  is not           affected              by     any     failure               to annotate                   or
             exchange               Notes                in this        fashion.

                                                                                                        Agents'
                              Section                  9.04.         Trustee's              and                                 Rights           and         Obligations.                       Each         of the            Trustee
             and      the     Agents                   is entitled             to receive,                  and       shall        be fully             protected                in relying                  upon,         an
             Opinion               of     Counsel                 stating        that      the        execution                   of     any       amendment,                      supplement                       or waiver
             authorized                  pursuant                 to this        Article         is authorized                          or permitted                  by     this          Indenture                 and        that
             such          amendment,                       supplement                  or waiver                  constitutes                   the    legal,         valid            and       binding
             obligations                  of the            party         or parties            executing                       such      amendment,                       supplement                     or waiver,                  and
                  Officers'
             an                               Certificate                 stating        that         all     conditions                  precedent                 have         been           complied                  with.             If
             the      Trustee             or the            Agents,             as the        case          may         be,       has        received               such       an Opinion                      of    Counsel,                    it
             shall         sign         the      amendment,                     supplement                    or waiver                  so long              as the        same            does         not        adversely
             affect         the     rights,              duties,          liabilities            or immunities                          of the          Trustee             or the          Agents,                 as the           case

             may       be.         Each               of the       Trustee           and        the         Agents              may,         but       is not        obligated              to,         execute                any
                                                                                                                                                                                        Agents'
             amendment,                       supplement                    or waiver             that            affects          the        Trustee's              or the                                  own       rights,
             duties         or immunities                          under         this      Indenture.                    The           rights,         privileges,                 protections,                     immunities
             and      benefits                given            to the       Trustee,            including,                      without            limitation,               its        right      to be
             compensated                         and        indemnified                 are      extended                   to,        and     shall         be enforceable                        by,       Citibank,
            N.A.,           London                    Branch         and        Citicorp          Global                Markets                  Deutschland                     AG        in their            respective
             capacities                 under            this      Indenture.


                                                                                                             ARTICLE                      10

                                                                                                 PARENT                  GUARANTEE



                              Section                  10.01.        Parent             Guarantee.                      Subject               to the         provisions                   of this         Article               10, the
             Parent          Guarantor                      hereby          Guarantees,                     jointly             and      severally,                 as principal                  obligor             to each
             Holder           of        a Note              authenticated                  by    the         Trustee               and        to the         Trustee             and        its    successors                    and
             assigns          the         due          and       punctual            payment                  of the            principal              of,     premium,                   if any,            and     interest

             on,      and     all        other           amounts               payable           under,               the       Notes          and        this      Indenture.                    The         Parent
             Guarantor                   further             Guarantees                 as principal                    obligor              to each              Holder           of     a Note             authenticated

            by       the     Trustee                  and       to the      Trustee             and         its    successors                    and         assigns         the         due       and        punctual
            payment                of      all        amounts             due       under        the          Subsidiary                     Guarantee               of the             Notes           by     Rolta

             International,                       Inc.


                              Section                  10.02.        Guarantee                  Unconditional.                               The       obligations                  of the          Parent
             Guarantor                   hereunder                  are     unconditional                         and       absolute               and,       without              limiting              the        generality
             of the         foregoing,                    will      not        be released,                  discharged                   or otherwise                     affected               by:



                             (a)                 any        extension,              renewal,                settlement,                   compromise,                      waiver               or release                in
            respect           of        any           obligation            of the         Issuer            under              this     Indenture                 or any          Note,           by        operation                 of
             law      or otherwise;




                                                                                                                            1



          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                            Main Document    Page 398 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                          (b)                  any       modification                    or amendment                                of     or supplement                       to this          Indenture                  or any

            Note;


                           (c)                 any       change            in the        corporate                       existence,                    structure             or ownership                        of the       Issuer,
             or any       insolvency,                       bankruptcy,                  reorganization                              or other                similar          proceeding                    affecting               the
             Issuer       or its           assets         or any           resulting              release                 or discharge                         of    any      obligation                   of the          Issuer
             contained               in this          Indenture                  or any         Note;


                          (d)                  the     existence               of     any       claim,              set off               or other              rights        which             the     Parent
             Guarantor                  may          have         at any         time         against              the      Issuer,               the        Trustee           or any            other            Person,
             whether               in connection                    with         this        Indenture                   or any              unrelated                transactions;                   provided                that

             nothing           herein             prevents               the     assertion                  of     any         such          claim             by     separate            suit        or compulsory

             counterclaim;


                           (e)                 any       invalidity,                irregularity,                    or unenforceability                                   relating             to or against                 the
             Issuer       or any               Subsidiary                 Guarantor                   for        any       reason                of this            Indenture             or any                Note;       or



                             (f)               any       other       act       or omission                        to act            or delay              of        any     kind      by        the     Issuer,            the
             Trustee          or any              other        Person             or any          other             circumstance                          whatsoever                     which             might,           but      for
             the    provisions                   of this          paragraph,                  constitute                   a legal               or equitable                 discharge                    of     or defense               to
             such      Parent              Guarantor's                   obligations                   hereunder.


                             Section                 10.03.        Discharge;                   Reinstatement.                                   The         Parent          Guarantor's                        obligations
            hereunder                   will      remain            in    full       force        and             effect            until         the     Parent             Guarantee                 is released

            pursuant               to     Section             10.09        hereof.               If    at any              time             any        payment               of the        principal                 of,
            premium,                 if any,           or interest               on      any      Note              or any                other         amount              payable              by        the     Issuer         under
             this     Indenture                  is rescinded                  or must            be otherwise                              restored                or returned             upon            the         insolvency,

            bankruptcy                    or reorganization                           of the          Issuer              or otherwise,                         the       Parent         Guarantor's
             obligations                  hereunder                with          respect          to        such          payment                  will         be reinstated                    as though                  such
            payment                had         been         due     but        not      made           at such                 time.             All      payments                 under          the           Parent
             Guarantee                  will      be made                in U.S.             dollars.


                             Section                 10.04.         Waiver              by     the      Parent                 Guarantor.                           The     Parent          Guarantor

             irrevocably                  waives            acceptance                   hereof,                 presentment,                          demand,              protest         and         any         notice          not
            provided                for        herein,         as well            as any          requirement                             that         at any         time         any     action               be taken            by
             any      Person              against           the     Issuer            or any           other             Person.                  In particular,                   the     Parent                Guarantor

             irrevocably                  waives            its    right         to require                  the         Trustee              to pursue                   or exhaust              the           Trustee's            legal
             or equitable                  remedies                against            the      Issuer              prior            to exercising                     the     Trustee's                rights            under          the
             Parent        Guarantee.


                             Section                 10.05.        Subrogation.                        Upon               making                  any        payment               with         respect             to any

             obligation                 of the        Issuer            under         this      Article                  10, the             Parent             Guarantor                will         be        subrogated                to
             the    rights          of the           payee          against             the     Issuer              with            respect             to      such        obligation,                provided                  that      the
             Parent        Guarantor                     may       not         enforce           any             right         of       subrogation,                      or any         right        to receive
            payment                in the         nature           of     contribution                      or otherwise,                          from             any     other        Note          Guarantor,                   with
             respect         to      such         payment                so long              as any              amount                  payable              by     the     Issuer            hereunder                  or under
             the    Notes           remains               unpaid.




                                                                                                                           1        1



          Case 20-82282-CRJ11                                            Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                         Main Document    Page 399 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                 Section           10.06.           Stay          of Acceleration.                                If     acceleration                           of the          time          for     payment                 of

             any       amount             payable              by     the         Issuer             under             this       Indenture                       or the          Notes              is stayed                upon          the

             insolvency,                 bankruptcy                   or reorganization                                  of the               Issuer,              all        such       amounts                otherwise
             subject             to acceleration                     under              the     terms              of this             Indenture                        are     nonetheless                    payable               by       the
             Parent          Guarantor                    hereunder                    forthwith                  on    demand                     by        the        Trustee               or the          Holders.


                                 Section           10.07.           Ranking                   of Parent                 Guarantee.                            The             Parent            Guarantee                   is (a)        a senior
             obligation              of the              Parent       Guarantor;                          (b)      senior              in right               of payment                        to all        existing            and
             future          obligations                   of the      Parent                 Guarantor                   expressly                       subordinated                          in right             of payment                     to
             the      Parent         Guarantee;                     and          (c)     at least               pari     passu                 in right                 of payment                    with           all    other

             unsecured,               unsubordinated                              Indebtedness                          of the            Parent                  Guarantor                   (subject               to any          priority
             rights         of     such      unsubordinated                                 Indebtedness                       pursuant                      to applicable                       law).


                                 Section           10.08.           Execution                    and            Delivery                 of Parent                       Guarantee.                     (a)     To         evidence                its

             Parent          Guarantee                    set forth              in     Section                 10.01,            the         Parent              Guarantor                     hereby              agrees           that      the
             Parent          Guarantee                    substantially                      in the             form          attached                  as Exhibit                     L hereto               will         be endorsed

             by      an Officer              or a director                       of the          Parent                Guarantor                     and           delivered                  to the          Trustee             for
             attachment                to each               Note          authenticated                          and         delivered                      by     the         Trustee.



                             (b)            The           Parent           Guarantor                       hereby             agrees               that           its     Parent             Guarantee                     set forth
             in      Section          10.01          will          remain              in     full         force        and            effect           notwithstanding                                any          failure       to
             endorse              or attach               to each          Note              such          Parent             Guarantee.



                             (c)            If     an Officer                    or director                    whose              signature                      is on the              Parent             Guarantee                   no
             longer          holds          that          office      at the             time             the     Trustee                authenticates                           the         Note         to which              the         Parent
             Guarantee                is attached,                  the      Parent                  Guarantee                    will         be valid                   nonetheless.


                                 Section           10.09.           Release                 of the           Parent               Guarantee.                             (a)     The          Parent           Guarantee                    given

             by      the     Parent          Guarantor                 will            be released                     upon,


                                                    (i)             repayment                        in    full        of the            principal                      of,     premium,                  if any,           and       interest
                                 on the      Notes             and         all        other          amounts                  payable                   by        the         Issuer;           or



                                                   (ii)             a defeasance                           as provided                        in    Section                   8.01.



                             (b)            No release                     and         discharge                   of the              Parent             Guarantee                      will        be     effective                against
             the      Trustee,            any        Agent           or the              Holders                  of Notes                if a Default                          or Event               of     Default             shall           have
             occurred              and      be continuing                          under             this         Indenture                    as of the                  time          of      such        proposed                 release
             and       discharge                 until       such          time          as such                Default                or Event                of Default                       is cured              or waived                   and
                                                                                                                                                             Officers'
             until         the     Issuer          shall       have          delivered                     to the         Trustee                   an                                  Certificate                   and      an Opinion
             of      Counsel           stating              that     all     conditions                         precedent                 provided                       for      in this            Indenture                relating              to
             such          release         and           discharge                have         been              complied                 with               and         that         such       release              and      discharge
             is authorized                  and           permitted                under             this         Indenture.                       At        the        request              of the         Issuer,            the       Trustee
             will      execute             and           deliver       an instrument                              evidencing                        such            release             and          discharge                and        do       all
             other         things         necessary                 to release                  the         Parent             Guarantor                          from          its     obligations                   hereunder.



                             (c)            The           Parent           Guarantee                       will        be in           effect            for        the         period           commencing                         on       (and

             including)              the         Original            Issue              Date          and         ending                 on        (and           including)                  the      sixth          anniversary                       of



                                                                                                                              1



          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                              Desc
                                                                           Main Document    Page 400 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                                                                                         Period"
             the    Maturity              Date              (the      "Guarantee                         Period"),                 if not        earlier        released.                 For      the          avoidance                 of

             doubt,       any          rights              of the         Holders                 and        any      liability           of the        Parent            Guarantor                   that       have         arisen
             or accrued                under               the     Parent             Guarantee                     during         the     Guarantee                Period               will      continue                 after         the
             Guarantee                Period                and      will        survive                any         release.


                              Section               10.10.           Limitation                    of the            Parent            Guarantee.                  Notwithstanding                              anything              in
             this     Indenture                to the              contrary,                as at the               Original            Issue      Date,           the     Parent               Guarantor's
            potential            liability                 under          the       Parent              Guarantee                 is capped             at an amount                        equal          to      150       percent
             of the      total         initial
                                           aggregate     principal     amount                                                     of the        Notes         being            US$450,000,000                                (the
                                                 Amount"
             "Parent            Guaranteed       Amount").         The Parent                                                     Guaranteed                Amount                   will        be reduced                  by      any
             amounts            paid           by      the         Parent           Guarantor                   under            the     Parent         Guarantee                   from          time          to time.            The
             Parent       Guaranteed                         Amount                  may          be increased                    by      the    Parent            Guarantor                    from         time        to time

            up      to a maximum                            of     150        percent              of the           then      outstanding                  total         aggregate                 principal                amount
                                                                                                                             Amount"
             of the      Notes            (the             "Maximum                         Guaranteed                       Amount").                  In the           event           that,        on     any
             anniversary                of the               Original               Issue          Date,            the     Parent         Guaranteed                    Amount                  is less         than        the
             Maximum                   Guaranteed                     Amount,                     the    Parent              Guarantor              shall       give           notice            thereof             to the
             Holders            and      to the              Trustee                and      shall           not:



                                                     (i)             declare                or pay            any         dividends,             interest           or make                 any       other          payment

                              on,      and       will            procure              that        no     dividend,                interest         or other              payment                 is made               on     any
                              class       of        its      Capital            Stock             (including                  preference             shares)             or     Subordinated

                              Indebtedness;                         or



                                                    (ii)             redeem,                 reduce,                cancel,        buy-back                or otherwise                       acquire            for     any
                              consideration                         any        of     its       share         capital            or its      Subordinated                      Indebtedness;


                              until      the         earlier             of     (A)         the    next         calendar               day      on which                 the     Parent            Guaranteed
            Amount              is increased                       to be        equal             to the            Maximum                Guaranteed                    Amount;                  and        (B)       the     183rd

             day      after      the      date             on which                 all      of the          Notes            have        been      redeemed                   in     full.


                                                                                                               ARTICLE                    11

                                                                                                SUBSIDIARY                       GUARANTEES


                              Section               11.01.            The        Subsidiary                    Guarantees.                      Subject            to the           provisions                  of

             this     Article           11,         each           of the           Subsidiary                  Guarantors                 (whether                originally                   a signatory                 hereto
             or added            pursuant                   to a supplemental                                indenture)                hereby,        jointly             and        severally,                  guarantees
             as principal               obligor                  to each            Holder              of     a Note             authenticated                 by       the        Trustee             and          to the
             Trustee           and       its     successors                     and          assigns            the        due     and       punctual              payment                  of the         principal                of,
            premium,                  if any,             and       interest              on,      and        all     other        amounts            payable              under,               the     Notes            and        this
             Indenture.


                              Section               11.02.            Guarantee                     Unconditional.                         The       obligations                    of      each        Subsidiary
             Guarantor                hereunder                     are       unconditional                         and       absolute           and,       without              limiting               the        generality
             of the      foregoing,                        shall      not       be released,                    discharged                   or otherwise                  affected               by:




                                                                                                                             1



          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                              Main Document    Page 401 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




                           (a)             any       extension,                    renewal,                  settlement,                 compromise,                       waiver           or release              in
             respect          of    any         obligation               of the            Issuer                under         this     Indenture                 or any           Note,        by       operation               of
             law      or otherwise;



                          (b)              any      modification                           or amendment                          of     or supplement                       to this         Indenture               or any

            Note;


                           (c)             any       change              in the            corporate                    existence,                 structure              or ownership                   of the          Issuer,
             or any        insolvency,                   bankruptcy,                       reorganization                         or other             similar             proceeding                affecting              the
             Issuer       or its         assets          or any          resulting                    release            or discharge                      of    any       obligation              of the          Issuer
             contained              in this         Indenture                 or any              Note;


                          (d)              the      existence                 of      any        claim,             set off            or other             rights         which         the       Subsidiary
             Guarantor              may          have        at any           time           against               the      Issuer,            the     Trustee              or any          other        Person,
             whether             in connection                   with          this          Indenture                   or any          unrelated                transactions;                 provided                 that

             nothing          herein             prevents          the         assertion                    of     any         such      claim             by     separate           suit       or compulsory

             counterclaim;


                           (e)             any       invalidity,                   irregularity,                    or unenforceability                                relating          to or against                   the
             Issuer       or any           other         Note       Guarantor                         for         any      reason            of this            Indenture            or any          Note;          or



                           (f)             any       other        act         or omission                         to act        or delay              of        any      kind      by     the      Issuer,          the
             Trustee          or any             other      Person             or any                 other         circumstance                      whatsoever                    which           might,          but         for
             the      provisions                of this        Section                11.02,               constitute                 a legal        or equitable                   discharge               of     or defense
             to such          Subsidiary                 Guarantor's                       obligations                     hereunder.


                              Section             11.03.         Discharge;                       Reinstatement.                             Each          Subsidiary                Guarantor's
             obligations                 hereunder               shall        remain                  in full           force          and      effect           until      the     principal              of,     premium,
             if any,       and       interest            on the          Notes               and           all     other         amounts              payable              by      the     Issuer          under          this
             Indenture              have         been       paid         in        full.         If    at any            time          any      payment                  of the      principal              of,
            premium,                if any,         or interest                on          any        Note          or any             other         amount              payable           by      the     Issuer          under
             this     Indenture              is rescinded                  or must                    be otherwise                      restored                or returned              upon        the     insolvency,

             bankruptcy                  or reorganization                           of the            Issuer            or otherwise,                      each         Subsidiary              Guarantor's
             obligations                 hereunder               with         respect                 to     such        payment                shall           be reinstated                as though               such
            payment                had     been          due      but     not            made              at such             time.         All      payments                   under       the      Subsidiary
             Guarantees                  shall      be made               in U.S.                dollars.


                              Section             11.04.         Waiver                by Each                   Subsidiary                  Guarantor.                    Each          Subsidiary
             Guarantor               irrevocably                 waives                acceptance                       hereof,          presentment,                      demand,              protest            and      any
             notice       not       provided               for    herein,                  as well               as any          requirement                     that      at any         time       any         action          be
             taken       by        any     Person           against                the       Issuer              or any          other         Person.                In particular,                 each         Subsidiary
             Guarantor               irrevocably                 waives                its    right              to require             the        Trustee             to pursue            or exhaust                the
             Trustee's             legal         or equitable                  remedies                     against             the     Issuer          prior            to exercising               the         Trustee's
             rights       under           the     Subsidiary                  Guarantee.


                              Section             11.05.         Subrogation                          and          Contribution.                      Upon             making            any       payment                with

            respect           to any         obligation                 of the             Issuer            under             this     Article             11, the             Subsidiary            Guarantor




                                                                                                                           1



          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                    Main Document    Page 402 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




             making             such        payment                  shall        be       subrogated                   to the             rights           of the         payee           against              the     Issuer
             with       respect             to     such         obligation;                provided                    that          the       Subsidiary                 Guarantor                 may          not         enforce
             either       any      right               of    subrogation,                   or any             right        to receive                     payment                in the        nature           of

             contribution,                   or otherwise,                        from       any         other          Note               Guarantor,                with          respect           to        such      payment
             so long            as any            amount              payable              by     the      Issuer               hereunder                   or under               the     Notes           remains
             unpaid.


                            Section                    11.06.        Stay         of Acceleration.                              If     acceleration                   of the          time         for     payment                   of

             any      amount            payable                 by        the     Issuer         under            this          Indenture                   or the        Notes            is stayed              upon            the

             insolvency,               bankruptcy                         or reorganization                            of the              Issuer,          all     such          amounts            otherwise
             subject        to acceleration                           under          the        terms           of this              Indenture                are     nonetheless                    payable                 by      the

             Subsidiary                Guarantors                     hereunder                  forthwith                  on         demand               by      the     Trustee             or the           Holders.


                            Section                    11.07.        Limitation                 on Amount                        of Subsidiary                       Guarantee.                    Notwithstanding
             anything            to the                contrary            in this         Article,             each            Note            Guarantor,                 and        by     its    acceptance                       of

            Notes,         each         Holder,                 hereby             confirms               that         it is the               intention             of     all      such       parties               that     the

             Subsidiary                Guarantee                     of     such         Subsidiary                    Guarantor                     not      constitute                a fraudulent
             conveyance                 under                applicable                fraudulent                 conveyance                          provisions                  of the        United                States

             Bankruptcy                 Code                 or any         comparable                    law          of       any        other        jurisdiction.                      To      effectuate                 that

             intention,           the        Trustee,                the        Holders           and          the       Subsidiary                     Guarantors                    hereby             irrevocably
             agree        that     the           obligations                 of     each         Subsidiary                      Guarantor                    under         its      Subsidiary                  Guarantee
             are      limited          in an amount                         not     to exceed                  the      maximum                        amount              that       can       be guaranteed                         by
             the      applicable                  Subsidiary                    Guarantor               without                 rendering                   the      Subsidiary                 Guarantee,                    as it
             relates       to     such            Subsidiary                    Guarantor,                voidable                     under           applicable                 law      relating              to fraudulent
             conveyance                  or fraudulent                          transfer          or similar                    laws           affecting             the     rights           of    creditors
             generally.


                            Section                    11.08.        Ranking               of Subsidiary                             Guarantees.                     The        Subsidiary                     Guarantee                   of
             each       Subsidiary                      Guarantor:                 (a)     is a senior                  obligation                    of      such        Subsidiary                Guarantor;                       (b)        is
             senior        in right               of payment                    to all      existing               and           future              obligations                of     such        Subsidiary
             Guarantor             expressly                      subordinated                    in right              of payment                         to its     Subsidiary                   Guarantee;                     and           (c)
             ranks        at least          pari            passu          in right          of payment                         with           all    other         unsecured,                  unsubordinated
             Indebtedness                    of         such       Subsidiary                   Guarantor                   (subject                 to any          priority            rights           of     such
             unsubordinated                            Indebtedness                    pursuant                to applicable                          law).


                            Section                    11.09.        Further              Subsidiary                    Guarantors.                           (a)    The          Parent           Guarantor                  will
             cause        each         of        its     future           Restricted              Subsidiaries                          (other          than         Persons             designated                    as a Non-
             Guarantor             Subsidiary),                       promptly                  upon           becoming                        a Restricted                 Subsidiary,                   to execute                    and
             deliver        to the           Trustee               a supplemental                         indenture                      to this           Indenture                 pursuant             to which                it will
             Guarantee             the           payment                  of the         Notes.



                           (b)               The            Parent          Guarantor               may           designate                      any        future         Restricted                Subsidiaries                         as a
            Non-Guarantor                              Subsidiary       (together    with                              the           Initial         Non-Guarantor                         Subsidiaries,                      the
                                                          Subsidiaries"                                                                                                                                Non-
             "Non-Guarantor                               Subsidiaries");         provided                                      that        any        such         newly            designated
             Guarantor             Subsidiary                       (together              with          its     Restricted                     Subsidiaries),                       together             with         all     other
            Non-Guarantor                              Subsidiaries                 (and         their         respective                      Restricted                 Subsidiaries),                       in the

             aggregate,            does                not      account            for      more          than           10.0%                 of the         Parent          Guarantor's                       consolidated




                                                                                                                            1



          Case 20-82282-CRJ11                                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                      Desc
                                                                           Main Document    Page 403 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




             revenue            for     the         most           recent              fiscal        quarter            or Total           Assets            as of the              last        date         of the        most
             recent          fiscal          quarter             for      which             consolidated                   financial                 statements               are        available                 (which            the
             Parent          Guarantor                    will         use       its     best        efforts        to compile                    in a timely                manner).                In      the        event         that
             the      Non-Guarantor                          Subsidiaries                        (and       their        respective                  Restricted               Subsidiaries),                       in the

             aggregate,               account                for       more             than         10.0%          of the          Parent            Guarantor's                   consolidated                        revenue
             for      the     most       recent              fiscal            quarter            or Total              Assets         as of the              last        date      of the           most           recent
             fiscal         quarter           for        which            consolidated                      financial               statements                are         available             (which              the        Parent
             Guarantor                will          use     its best              efforts            to compile                in     a timely             manner),               the       Parent            Guarantor
             will      promptly                 upon             such         financial               statements                becoming                   available,               procure               that      one         or
             more           Non-Guarantor                          Subsidiaries                       execute            and        deliver           to the         Trustee               a supplemental
             indenture              to this           Indenture                   pursuant                 to which             they         will       Guarantee                 the       payment                 of the
            Notes            so that          the        remaining                     Non-Guarantor                       Subsidiaries                     (together               with          their       respective
             Restricted               Subsidiaries)                           do not            account           for     more         than           10.0%           of the          Parent              Guarantor's
             consolidated                    revenue               for         such        fiscal          quarter            or Total              Assets          as of the              last      date          of     such
             fiscal         quarter.



                             (c)              Each          Restricted                    Subsidiary                that        Guarantees       the                  Notes             after        the      Original
                                                                                                                                      Guarantor"
             Issue          Date       is referred                  to as a "Future                             Subsidiary                                                   and,        upon          execution                 of
             the applicable                        supplemental                        indenture                to this         Indenture,                 will      be a "Subsidiary
             Guarantor."
                                                   Any       Non-Guarantor                                Subsidiary                that      after        the     Original                Issue          Date          provides
             a Subsidiary                    Guarantee                    will         cease         to be         a Non-Guarantor                            Subsidiary                   upon           providing                  such

             Subsidiary                Guarantee.


                              Section               11.10.             Execution                  and       Delivery                of Subsidiary                    Guarantee.                      (a)      To        evidence

             its     Subsidiary                 Guarantee                      set forth             in    Section            11.01,           each         Subsidiary                  Guarantor                   hereby
             agrees          that      (i)         such      Subsidiary                     Guarantee                   substantially                   in the        form          attached                 as Exhibit                M
             hereto          will      be endorsed                        by      an Officer                    or a director                of      such         Subsidiary                  Guarantor                   and
             delivered              to the           Trustee              for          attachment                 to each           Note            authenticated                   and         delivered                 by     the
             Trustee           and       (ii)        a Supplemental                             Indenture               substantially                   in the            form        attached                as Exhibit                   I
             hereto          will      be executed                       on behalf                   of    such         Subsidiary                  Guarantor                by     one         of     its     Officers               or
             directors.



                             (b)              Each          Subsidiary                     Guarantor                hereby             agrees           that        its     Subsidiary                  Guarantee                    set
             forth      in     Section               11.01             will       remain              in full       force           and       effect         notwithstanding                           any         failure            to
             endorse            or attach                 to each              Note         such           Subsidiary                Guarantee.



                             (c)              If    an Officer                   or director                 whose            signature               is on        any        Supplemental                         Indenture
             or on the              Subsidiary                    Guarantee                     no    longer            holds         that        office          at the         time       the        Trustee
             authenticates                    the        Note          to which                  a Subsidiary                  Guarantee                   is attached,                 the       Subsidiary
             Guarantee                will          be valid              nonetheless.



                             (d)              Upon           execution                    of this           Indenture                or a Supplemental                            Indenture,                  as

             applicable,               the          delivery              of     any        Note           by     the     Trustee,              after       the      authentication                          thereof

             hereunder,                shall          constitute                  due       delivery               of the           Subsidiary                Guarantee                  set forth               in this
             Indenture                on behalf                  of the          Subsidiary                     Guarantor.




                                                                                                                          1



          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                              Main Document    Page 404 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                             (e)            The             Parent           Guarantor                  shall          cause              any          Restricted                   Subsidiary                      so required

             by      Section          4.18,            to execute                   a Supplemental                            Indenture                      in the           form             of     Exhibit             I to this
             Indenture               and        a notation                   of     Subsidiary                     Guarantee                     in the            form            of        Exhibit           M      to this
             Indenture               in    accordance                        with         Section             4.18           and          this        Article               11.


                              Section                11.11.            Release              of the         Subsidiary                          Guarantees.                         (a)        A      Subsidiary                 Guarantee
             given          by     a Subsidiary                        Guarantor                  shall          automatically                           and         unconditionally                            be released
             upon:



                                                      (i)              repayment                  in      full        of the          Notes;


                                                     (ii)                a defeasance                   or satisfaction                           and         discharge                       of the         Notes           as provided
                              in     Section                 8.01;


                                                 (iii)                 the      designation                      by     the        Parent              Guarantor                        of     a Subsidiary                     Guarantor
                              as an Unrestricted                                  Subsidiary                  in      compliance                       with           the      terms                of this          Indenture;                or



                                                  (iv)                 the        sale,     merger                 or other               transfer              of        a Subsidiary                       Guarantor                  in
                              compliance                       with          the        terms          of this           Indenture                     (including                   Sections                  4.09,          4.13
                              and         5.01)             resulting              in     such         Subsidiary                    Guarantor                       no      longer               being         a Restricted

                              Subsidiary,                     provided                   that     (1)      such          Subsidiary                          Guarantor                       is simultaneously
                              released                from            its    obligations                  in respect                      of     any         of the          Parent                 Guarantor's                  other
                              Indebtedness                          or any              Indebtedness                     of       any          other          Restricted                      Subsidiary                  and       (2)       the
                              proceeds                   from            such       sale        or disposition                        are         used          for       the       purposes                  permitted                 or
                              required                by       this         Indenture.



                             (b)            No release                       and         discharge                 of the           Subsidiary                       Guarantor                      from        its       Subsidiary
             Guarantee                shall           be effective                      against           the         Trustee,                 any       Agent              or the              Holders               of Notes               (i)        if
             a Default              or Event                  of     Default              shall         have          occurred                   and         be continuing                            under           this      Indenture
             as of the             time         of     such           proposed                  release            and        discharge                      until          such             time       as such              Default               or
             Event          of     Default               is cured             or waived                   and         (ii)        until          the     Parent              Guarantor                       shall        have
                                                                                Officers'
             delivered              to the            Trustee               an                             Certificate                         stating          that         all        conditions                  precedent
            provided               for     in this             Indenture                  relating               to    such          release                 and        discharge                    have           been        complied
             with      and         that     such              release             and      discharge                   is authorized                          and         permitted                   under           this      Indenture.
             At      the     request            of the             Parent            Guarantor,                    the        Trustee                 shall          execute                  and       deliver            an
             instrument                  evidencing                      such       release             and           discharge                   and         do      all     such             other          acts        and       things

             necessary               to release                    the      Subsidiary                  Guarantor                    from              its    obligations                       hereunder.


                                                                                                               ARTICLE                           12

                                                                                                SECURITY                     TO BE GRANTED


                              Section                12.01.            Security             to be          Granted.                       (a)     The          obligations                        of the        Issuer           with
             respect             to the      Notes,                the       obligations                  of the             Note              Guarantors                    under              the      respective                 Note
             Guarantees                   and        the       performance                        of    all        other          obligations                      of the           Issuer              and         the      Note
             Guarantors                   under             this      Indenture,                  the     Notes               and          the     Note              Guarantees                       will      be        secured             on         a
             first     priority            basis             (subject              to any          Permitted                   Liens)              by         a Lien              on the             Collateral,                which
             shall         consist         of        a security                 interest           in the             Issuer's                 rights,          title        and             interest          in     each




                                                                                                                              1



          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                                Desc
                                                                             Main Document    Page 405 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             Intercompany                      Loan               and         in the           rights          of the          Issuer          in     connection                 therewith,                 as further
            provided                in the         Pledge                 and         Security                 Agreement;                     and



                             (b)            In        order             to    secure              the       obligations                    of the      Issuer         with          respect           to the             Notes,             the
             obligations               of the               Note             Guarantors                     under          the        Note          Guarantees                and      the      performance                           of        all
             other         obligations                    of the             Issuer            and       the        Note         Guarantors                  under        this       Indenture,                   the         Notes
             and      the     Note          Guarantees,                         the          Issuer          and        the        Subsidiary                Guarantors                 will,         for       the      benefit                 of
             the      Holders              of the            Notes:



                                                      (i)                execute               one        or more                Security             Documents                  granting              to the             Trustee
                              and      the        Security                    Agent,              for       the     benefit            of the         Holders            of the          Notes,             first         priority
                                                                                                                                        Lien"
                              Liens         (collectively,                            the       "First            Priority              Lien")              on the       Collateral                 (subject                  to any
                              Permitted                     Liens);


                                                   (ii)                  take         all     requisite              steps          under           applicable                laws       and        undertake                       other

                              customary                      procedures                       in connection                        with       the     granting            and        perfection                   (if        relevant)
                              of the         First              Priority              Lien           on the          Collateral                (subject           to any            Permitted                Liens)
                              including                   making                all         filings         necessary                  to maintain                the     security              interest                by     the

                              Security                Documents;                            and

                                                                                                                                                               Officers'
                                                 (iii)                   promptly                    deliver            to the         Trustee          an                             Certificate                    stating              that

                              entry         into            the        Security               Documents                     has        been          duly      and      validly              authorized                      and      an
                              Opinion                 of        Counsel                to the           effect          that       (A)        in the        opinion            of    such           counsel,                  such
                              action         has            been             taken           with        respect            to the           recording,              registering                 and        filing             of     or
                              with         respect                to this            Indenture                    and      the        Security          Documents                    and        all       other
                              instruments                         of     further              assurance                 as is necessary                      to make             effective                the     First

                              Priority             Lien                (subject              to Permitted                     Liens)          created          by       the      Security              Documents                           in
                              the     Collateral                       referenced                     in this        clause            (b)     and      referencing                    the      details           of         such

                              action;            or (B)                in the          opinion               of     such         counsel,             no     such        action          is necessary                         to make
                              such         First            Priority              Lien          (subject                to Permitted                  Liens)          effective.



                             (c)            The             Trustee               and         each          Holder,              by        accepting           the      Notes           and         the      Note

             Guarantees,                   acknowledges                               that        the       Collateral                as now           or hereafter                  constituted                    shall           be held
             for     the     benefit             of       all      the        Holders                 under          the       Security              Documents,                  and         that      the       Lien           granted
            under           this     Indenture                     and         the      Security                  Documents                    in respect             of the           Trustee              and         the
             Holders               is subject                to and             qualified                and         limited               in all     respects           by      the      Security                Documents
             and      actions           that          may              be taken               thereunder.



                             (d)            Each                Holder,               by       its      acceptance                  thereof,           consents               and      agrees             to the              terms             of
             the      Security             Documents                          (including,                    without               limitation,              the      provisions                 providing                     for
             foreclosure                and           release                of the           Collateral)                  as the           same       may        be in effect                  or may                be amended
             from       time         to time                in     accordance                        with         their        terms          and      authorizes                the     Trustee                to appoint                      a

             security              agent       to hold                  the     Collateral                     on    its behalf,               which          security              agent           shall        be       Citicorp
             International                  Limited                     on the          Original                  Issue        Date;           each         Holder        authorizes                   the       Trustee               to
             direct         the      Security                Agent              to enter                into        the     Security                Documents                 and       to perform                      its
             obligations               and         exercise                   its     rights            thereunder                    in    accordance                therewith.




                                                                                                                               1



          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                              Main Document    Page 406 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                           (e)             Notwithstanding                                (i)     anything                to the        contrary                contained                  in this         Indenture,                 the

             Security            Documents,                   the          Notes            or any            other           instrument                  governing,                    evidencing                 or relating
             to any        Indebtedness,                      (ii)      the        time,          order            or method                 of     attachment                    of     any      Liens,           (iii)        the
             time       or order           of     filing           or recording                     of        financing               statements                  or other              documents                     filed      or
             recorded              to perfect               any       Lien         upon            any         Collateral,               (iv)       the        time         of taking              possession                   or
             control          over        any      Collateral                     or (v)         the      rules          for        determining                   priority              under        the         New          York
             Uniform               Commercial                     Code            or any           other            law        of     any      relevant               jurisdiction                 governing
             relative         priorities               of    secured               creditors,                 the      Issuer,          the        Parent             Guarantor                 and        the     Subsidiary
             Guarantors               will        ensure             that:



                                                                       (A)                 the     Liens             granted            pursuant                  to the          Security            Documents                       will
                                                 rank        at least              equally              and         ratably           with         all     other          valid,           enforceable                   and
                                                 perfected                  Liens,              whenever                 granted             upon          any        present              or future              Collateral,
                                                 but        only       to the             extent          such           other         Liens             are    permitted                  under          this        Indenture
                                                 to exist             and         to rank           equally               and        ratably             with         the       Notes          and        the     Note

                                                 Guarantees;                       and



                                                                       (B)                 all     proceeds                of the           Collateral                applied              under           the     Security
                                                 Documents                        shall          be allocated                   and      distributed                   as set forth                in      Section              6.11.


                              Section            12.02.            Certificates.                        (a)        On or before                   a date          not        more          than       90         days         after

             the    end       of     each        fiscal        year,          as required                      by     Section               6.08         hereof,            the        Parent         Guarantor                  shall
             furnish          to the         Trustee              a Compliance                          Certificate                  in the         form           of Exhibit                 J hereto.



                           (b)             The         Issuer           and        the          Parent             Guarantor                shall         furnish            to the           Security             Agent     and
                                                                                                                                                                                                                     Officers'
             the    Trustee           on        or prior             to any          proposed                      release           of the         Collateral                  by      the     Issuer           an
             Certificate             certifying,                  and        an Opinion                       of    Counsel,                stating            that       such          release           will        comply
            with        the      terms          of this        Indenture                    and         the        relevant            Security                Documents.


                              Section            12.03.            Intercompany                          Loans.                The      Issuer            will,        on the            Original                Issue         Date
             and    from           time       to time              as any           of the             Intercompany                         Loans              may        be novated                 in     accordance
            with        the      terms          of this        Indenture,                       grant         or cause               to be granted                    to the            Trustee,            for       the
            benefit           of the         Holders               of the          Notes,              a first        priority              Lien          on the            Issuer's           rights            under          the

             Intercompany                    Loans            to the              Trustee           in order               to secure                the        obligations                 of the          Issuer             with
             respect          to the         Notes,           the       obligations                     of the           Note         Guarantors                     under           the      Note         Guarantees
             and    the       performance                     of      all     other             obligations                   of the         Issuer            and        the     Note          Guarantors                    under
             this   Indenture,                  the     Notes              and      the          Note         Guarantees.


                              Section            12.04.            Authorization                         of Actions                  to be         Taken             by     the        Security           Agent               Under
             the    Security           Documents.                           (a)     The          Security              Agent            shall        be the            representative                       on behalf                 of
             the    Holders            of the           Notes              and      shall          act        upon        the        written             direction              of the          Holders               of the
            Notes         with        regard            to all        voting,               consent                and        other      rights            granted              to the         Holders                of the
            Notes         under           the     Security                  Documents.



                           (b)             Subject             to the             terms           of the            Security            Documents,                        the        Trustee          may,            in its         sole
             discretion             and       without                the     consent               of the            Holders            of the            Notes,             on behalf               of the           Holders
             of the       Notes,           take        all    actions               it deems                  necessary               or appropriate                         in order           to direct               the




                                                                                                                          1



          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                        Main Document    Page 407 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             Security            Agent              to (A)           enforce             any         of     its     rights               or any         of the       rights             of the        Holders            of the
            Notes         under              the      Security              Documents                       and          (B)        receive             any       and      all     amounts                 payable         from
             the     Security                Agent           in respect                of the             obligations                     of the        Issuer          and        the       Note          Guarantors
            hereunder.



                           (c)                Subject               to the         terms         of the                Security             Documents                    and        Section                7.02(d),        the
             Trustee            shall         have          the      power            to institute                     and         to instruct              the     Security                 Agent          to maintain
             such       suits      and          proceedings                       as it may                deem               expedient               to prevent                 any         impairment                 of the
             Collateral            by         any          acts      that      may         be unlawful                             or in violation                  of the         Security                Documents                  or
             this     Indenture,                   and       such         suits        and       proceedings                             as the       Security             Agent             may          deem         expedient
             to preserve                or protect                  its     interest            and        the         interests                of the        Holders             of the            Notes         in the
             Collateral            (including                      power             to instruct                  the     Security                 Agent          to institute                 and         maintain           suits
             or proceedings                        to restrain               the         enforcement                          of     or compliance                      with       any         legislative              or other
             governmental                      enactment,                    rule        or order                 that        may          be unconstitutional                               or otherwise                invalid
             if the      enforcement                         of,     or compliance                         with,           such            enactment,                rule        or order             would            impair         the

             security           interest             hereunder                    or be prejudicial                             to the          interests           of the          Holders                of the       Notes          or
             the     Security                Agent).               The      Trustee             is hereby                     irrevocably                   authorized                  by    each          Holder         of the
            Notes         to instruct                  the         Security            Agent              to effect                 any      release           of    Liens          or the            Collateral
             contemplated                      by      Section               12.06         hereof             or by                the     terms         of the         Security               Documents.                  The
             Trustee            and      the        Security                Agent           shall          not         be deemed                   to have           knowledge                       of     any     acts      that

             may      be unlawful                          or in violation                   of the           Security                    Documents                  or this            Indenture              unless           and
            until       it obtains                 actual           knowledge                   of        such          unlawful                 acts       or violation                 through              written
            notification                 describing                   the      circumstances                             of        such,        and      identifying                the        circumstances

             constituting                    such          unlawful               acts      or violation.



                           (d)                The          Trustee            will        not        be responsible                          for      the     adequacy                  of the            Collateral            in
            respect           of the           obligations                   of the          Issuer           and             the        Note      Guarantors                    hereunder.


                              Section               12.05.           Authorization                         of Receipt                     of Funds             by    the         Security            Agent            Under           the

            Security             Documents.                         The       Security                Agent              is authorized                      to receive              and        distribute               any
             funds        for     the         benefit              of the         Holders                 of the         Notes             under         the        Security              Documents,                    and      to
             make        further              distributions                   of      such           funds             to the            Holders            of the        Notes              according              to the
            provisions                of this              Indenture                 and       the        Security                  Documents.


                              Section               12.06.           Release               of Security.                        (a)The            security           created              in respect               of the
             Collateral            granted                  under           the      Security               Documents                       may          be released                    in certain

             circumstances,                        including                any        of the             following:



                                                     (i)             upon          repayment                      in     full        of the        Notes;            and



                                                    (ii)             upon          defeasance                      and          discharge               of the          Notes            as provided                  above
                              under           Section               8.01.



                           (b)                Any           release          of the            Collateral                  made             in compliance                        with        this         Section        12.06
             shall      not      be deemed                     to impair                 the     Lien             under             the     Security              Documents                    or the          Collateral
             thereunder                 in    contravention                          of the          provisions                      of this        Indenture               or the            Security
             Documents.




                                                                                                                              11



          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                          Main Document    Page 408 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                           (c)            Upon             repayment                in     full         of the        Notes           as provided                    under           (a)(i)         above               or upon
             defeasance                and      discharge               of the           Notes              as provided                   under        (a)(ii)          above,             the      Issuer              shall

             notify        the    Trustee             of     such        event            as soon             as reasonably                        practicable.


                                                                                                        ARTICLE                      13

                                                                                                   MISCELLANEOUS


                            Section             13.01.         Ranking.                   The          Notes          are      (a)        senior          obligations                 of the         Issuer;              (b)
             senior        in right          of payment                  to any            existing                and      future           obligations                 of the            Issuer           expressly
             subordinated                 in right           of payment                    to the            Notes;           (c)     guaranteed                   by        the     Note         Guarantors                      on

             a senior           basis,       subject           to the          limitations                    set forth             in Article              10 and             Article            11;       (d)         at least
            pari       passu           in right        of payment                   with          all       other         unsecured,                 unsubordinated                            Indebtedness                         of
             the      Issuer         (subject          to any           priority            rights            of     such      unsubordinated                           Indebtedness                        pursuant                  to
             applicable              law);        and       (e)      effectively                  subordinated                      to all         existing             and        future         obligations                     of
             the      Non-Guarantor                        Subsidiaries.


                            Section             13.02.         Trust           Indenture                    Act      Controls.                   If this      Indenture                  is,    at any            time,
            required             to be qualified                   under            the     United                 States       Trust             Indenture             Act         of      1939,          as amended
             (the      "Trust           Indenture                  Act")         and        any         provision                 of this           Indenture                 limits,          qualifies                or
             conflicts           with        another           provision                  that         is required              to be included                       in this             Indenture                by      the
             Trust       Indenture              Act,        the      required              provision                  shall         control.               The      Issuer            shall         provide               notice
             to the       Trustee            prior         to qualification                       of this           Indenture                pursuant              to the           Trust         Indenture                     Act

             as soon           as practicable.                    The         Trustee             shall           reserve           the     right         to resign                (subject          to      Section

             7.10(a)(i))             upon         such        qualification                      or receipt               of notice                thereof.          If the          Trustee              exercises                   its
            right        to resign,            it will        use       its    reasonable                     best        efforts           to assist          the       Issuer            in the         appointment
             of     a successor              trustee.


                            Section             13.03.         Notices.               (a)        All        notices           or demands                    required                or permitted                    by        the
             terms        of the         Notes         or this          Indenture                 to be given                  to or by              the      Holders                are       required                 to be in

            writing            and      may       be given               or served                by        being          sent       by         prepaid         courier             or by          being
             deposited,              first-class             postage            prepaid,                in the           United             States         mail,         if intended                 for       the        Issuer
             or any        Note          Guarantor,                as the           case         may          be,     mailed,              delivered               or faxed                to Rolta            Americas
                          5865         North         Point                                                                  Georgia                                                 Fax:         +1-678-942-
             LLC,                                                  Parkway,                 Alpharetta,                                            30022,          USA,
             5001;        if intended                for     the      Trustee,              addressed                  to the         Trustee              at the        corporate                  trust         office            of
             the      Trustee           at Citicorp               International                    Limited,                39/F           Citibank            Tower,                Citibank              Plaza,             3
             Garden            Road,         Central,             Hong          Kong,             Facsimile                 No.:          +852         2323          0279,           Attention:                   Agency
             and      Trust;         if intended               for      the     Paying                 and        Transfer            Agent            addressed                   to the        Paying                 and
             Transfer            Agent          at London                  Branch,               c/o        Citibank,               N.A.,          Dublin          Branch,                 One       North               Wall

             Quay,         Dublin            1, Ireland,              Facsimile                  Nos.:             +353       1 6226210                    (payment)                  / +353            1 5060339

             (transfer),             Attention:              Agency              and        Trust;            if intended                   for     the     Registrar                addressed                  to the
             Registrar            at Citigroup                 Global            Markets                    Deutschland                    AG,        Reuterweg                     16,        60323           Frankfurt,
             Germany,                Facsimile              No.:        +49         69      1366             1429,         Attention:                Agency              and         Trust;          and,          if
             intended            for     any      Holder,             addressed                   to     such        Holder               at such          Holder's                 last       address             as it
             appears           in the        Note          register           (or    otherwise                     delivered                to     such       Holders               in accordance                         with
             applicable              DTC,          Euroclear                  or Clearstream                         procedures).                    Copies             of     any         notice         or
             communication                      to a Holder,                   if given                by     the     Issuer,             will      be mailed                 to the           Trustee             at the




                                                                                                                     111



          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                    Desc
                                                                     Main Document    Page 409 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                               RECEIVED NYSCEF: 06/12/2018




             same        time.             Defect               in mailing               a notice             or communication                               to any             particular            Holder               shall
             not      affect         its    sufficiency                       with       respect            to other              Holders.



                             (b)             Any              notice          or demand                    shall      be deemed                    to have            been          sufficiently                  given         or
             served           when          so sent               or deposited                   and,         if to the            Holders,               when            delivered            in accordance
             with       the        applicable                   rules         and       procedures                   of the         Depositary.                     Any          such        notice          shall         be
             deemed             to have                 been          delivered              on the           day        such        notice          is delivered                   to the         Depositary                   or if

             by      mail,         when           so sent              or deposited.                       Any       notice          to the          Trustee               shall        be effective                 only
             upon        receipt.



                             (c)             Where                 this       Indenture               provides               for     notice,           the         notice          may       be waived                   in

             writing           by     the        Person                entitled          to receive                 such          notice,          either          before           or after          the         event,        and
             the     waiver            shall            be the            equivalent              of the            notice.           Waivers                of notice              by     Holders                must          be
             filed      with         the        Trustee,                but     such         filing          is not         a condition                   precedent                to the        validity            of       any
             action          taken          in reliance                     upon        such      waivers.


                               Section                 13.04.           Certificate              and         Opinion                as to Conditions                            Precedent.                  (a)    Upon              any
             request           or application                          by     the       Issuer         to the         Trustee              to take           any       action            under        this         Indenture,
             the     Issuer          shall            furnish             to the        Trustee              at the         Trustee's               request:

                                                                           Officers'
                                                        (i)             an Officers                   Certificate                  stating          that,       in the           opinion            of the          signers,
                               all    conditions                      precedent,               if any,             provided              for      in this          Indenture               relating               to the
                               proposed                      action         have        been         complied                with;


                                                      (ii)              an Opinion                of       Counsel                stating          that      all     such          conditions                precedent
                               have         been              complied               with;       and



                                                     (iii)              an incumbency                         certificate                giving           the      names            and       specimen
                               signatures                     of Authorized                    Officers               for     any        such        Authorized                     Officers           who           have          not

                               previously                      provided               specimen                signatures                 to the        Trustee.



                             (b)             In         any       case        where            several             matters           are       required              to be certified                   by,         or covered

             by      an Opinion                   of         Counsel            of,      any     specified                  Person,              it is not          necessary              that       all     such
             matters           be certified                      by,      or covered                  by     the      Opinion               of     Counsel                of,     only       one      such          Person,
             or that         they          be        so certified                or covered                  by      only          one      document,                 but         one      such        Person              may
             certify          or give             an Opinion                    of      Counsel              with        respect             to     some           matters           and       one         or more              such
             Persons            as to other                     matters,             and       any         such       Person             may         certify          or give             an Opinion                 of
             Counsel               as to        such            matters            in    one     or several                  documents.



                             (c)             Any               certificate              of   an Officer                  of the          Issuer           or any          Note          Guarantor                  may        be

             based,          insofar             as it relates                  to legal          matters,               upon         an Opinion                     of     Counsel,             unless             such
             Officer           knows,                 or in the             exercise             of reasonable                      care          should           know,           that      such          Opinion              of
             Counsel               with         respect               to the         matters           upon          which           his         certificate              is based            are     erroneous.

             Any        Opinion                 of      Counsel               may        be based,                 and       may         state       that       it is so based,                    insofar           as it
             relates          to factual                     matters,          upon          a certificate                  of,     or representations                            by,     an officer                or officers
             of the          Issuer         or a Note                   Guarantor                stating            that      the        information                  with          respect           to     such         factual
             matters           is in the                possession                   of the       Issuer            or such           Note           Guarantor,                    as the      case          may          be,




                                                                                                                         11



          Case 20-82282-CRJ11                                                 Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                              Main Document    Page 410 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




             unless         such         counsel            knows,              or in the          exercise               of reasonable                      care          should          know,              that        the
             certificate            or representations                           with         respect         to such                 matters          are      erroneous.



                            (d)            Where            any      Person              is required                to make,                 give      or execute                   two      or more

             applications,                 requests,              consents,              certificates,                   statements,                 opinions               or other              instruments
             under         this     Indenture,               they         may,          but     need         not,        be consolidated                           and      form          one       instrument.


                             Section            13.05.         Statements                   Required                in        Certificate              or      Opinion.               Each          certificate                   or
             opinion          with         respect           to compliance                      with        a condition                      or covenant                   provided               for        in this
             Indenture             must        include:



                            (a)            a statement                   that     each         person          signing                 the     certificate               or opinion                has         read        the
             covenant              or condition                and         the     related            definitions;


                            (b)            a brief          statement               as to the              nature             and      scope          of the          examination                       or
             investigation                 upon        which             the      statement                or opinion                  contained                in the         certificate                   or opinion
             is based;



                            (c)            a statement                   that,     in the         opinion                of     each         such       person,             that      person              has        made
             such       examination                   or investigation                        as is necessary                         to enable              the     person           to express                  an
             informed              opinion            as to whether                      or not        such         covenant                  or condition                  has      been          complied

             with;      and



                            (d)            a statement                   as to whether                     or not,            in the         opinion            of    each          such         person,             such
             condition             or covenant                 has        been          complied              with,            provided               that      an Opinion                   of     Counsel                 may
                                    Officers'
             rely     on      an                            Certificate              or certificates                      of public                officials           with         respect              to matters                of
             fact.


                             Section            13.06.         Payment                  Date       Other            Than              a Business               Day.           If    any      payment                  with
             respect          to a payment                   of    any          principal            of,     premium,                   if any,         or interest                 on     any          Note

             (including              any       payment              to be made                  on      any     date            fixed         for     redemption                    or purchase                      of    any
            Note)          is due         on    a day         which              is not        a Business                 Day          in the         relevant              place         of payment                      or in
             the     place         of business               of the          Trustee,            then        the         payment                need         not      be made               on      such          date,          but

             may       be made             on the           next         succeeding                Business                   Day        with        the       same          force         and          effect        as if
             made        on       such      date,       and        no       interest           shall        accrue              for     the        intervening                period.


                             Section            13.07.            Governing                 Law,           Consent               to Jurisdiction;                        Waiver            of Jury             Trial,
             Waiver           of Immunities.                       (a)     Each          of the        Notes,             the         Note         Guarantees                 and         this     Indenture
             shall      be governed                   by,     and         construed              in     accordance                     with,         the       laws         of the         State          of New
             York.



                            (b)            The       Issuer          and         each         of the        Note          Guarantors                   hereby              irrevocably                   and

             unconditionally                     submits             to the         non-exclusive,                        personal                 jurisdiction                of    any         New           York             state
             or United             States         federal           court          located            in the        Borough                   of     Manhattan,                    The      City          of New
             York       in connection                   with         any         suit,        action        or proceeding                          arising           out     of     or relating                  to this

             Indenture,              any       Note         or any          Note          Guarantee                 or any             transaction                   contemplated                       hereby             or
             thereby.              The     Issuer           and      each          of the        Note         Guarantors                      irrevocably                   and      unconditionally
             waive,          to the        fullest          extent         permitted               by       applicable                  law,         any       objection             which               it may            now



                                                                                                                11



          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                              Desc
                                                                     Main Document    Page 411 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                  RECEIVED NYSCEF: 06/12/2018




             or hereafter                     have         to the         laying           of the         venue              of     any         such      suit,           action         or proceeding                       brought
             in     such          a court               and      any      claim           that      any           such       suit,         action         or proceeding                       brought             in    such            a
             court       has            been         brought              in an inconvenient                                forum.             Each           of the        parties            hereto        irrevocably
             and       unconditionally                             waives            any         and     all        right         to trial            by jury         in any            legal       proceeding
             arising              out      of      or relating                 to this         Indenture                 or the           transactions                    contemplated                    hereby.              To
             the     extent             that        the         Issuer         or any          Note          Guarantor,                    as the         case           may       be,       has     or hereafter                   may
             acquire              any         sovereign                  or other           immunity                   from          jurisdiction                   of     any        court        or from             any         legal
            process                with           respect          to itself            or its      property,                  the        Issuer         or such             Note           Guarantor,                 as the
             case       may             be,       irrevocably                  waives            such          immunity                   in respect                of     its     obligations              hereunder                       or
             under           any         Note            or any          Note          Guarantee,                   as applicable.                      The         Issuer            and     each        of the         Note
             Guarantors                      agree         that        final        judgment                 in     any        such           suit,     action            or proceeding,                    brought                in
             such        a court                shall         be conclusive                      and     binding               upon            the      Issuer            or the        Note         Guarantor,                    as the
             case       may             be,        and,       to the        extent          permitted                  by      applicable                 law,            may         be enforced               in any             court
             to the jurisdiction                              of which              the     Issuer            or any              of the         Note         Guarantors,                     as the       case         may          be,
             is subject                 by        a suit        upon        such          judgment                  or in any                 manner            provided                by      law,      provided                 that
             service              of process                    is effected             upon           the        Issuer          or any              of the        Note          Guarantors,                as the           case

             may        be,        in the           manner               specified               in the           following                   subsection                  or as otherwise                   permitted                   by
             applicable                   law.



                              (c)                  As     long         as any          of the          Notes             remain               outstanding,                  the       Issuer         and     each            of the
            Note         Guarantors                        shall         at all      times         have             an authorized                      agent          in the          City      of New             York,
             upon        whom                 process              may         be      served          in any             legal           action         or proceeding                        arising        out        of    or

             relating              to this           Indenture,                 any       Note         or any             Note            Guarantee.                  Service              of process             upon             such
             agent           and        written               notice        of      such         service             mailed             or delivered                      to the       Issuer          or any          Note

             Guarantor,                    as the             case       may        be,     shall        to the             fullest           extent          permitted                by      applicable               law         be
             deemed                in     every           respect              effective           service               of process                   upon          the     Issuer           or such         Note

             Guarantor,                    as the             case       may        be,     in any             such         legal          action         or proceeding.                        The        Issuer            and
             each       of the               Note          Guarantors                  hereby            appoint               CT Corporation                             System             as its      agent          for        such

            purpose,                and           covenants                and         agrees          that         service             of process               in any            suit,       action        or

            proceeding                       may          be made               upon        it at the              office          of      such         agent         at 111           Eighth            Avenue,              New
             York,           New             York          10011.              Notwithstanding                           the       foregoing,                 the         Issuer         or any          Note          Guarantor

             may,        with             prior         written           notice           to the         Trustee,                terminate               the        appointment                    of     CT
             Corporation                        System             and         appoint           another              agent             for     the     above             purposes              so that         the         Issuer
             and       the        Note            Guarantors                   shall       at all       times            have           an agent              for     the        above          purposes               in the

             City       of New                    York.           The      Issuer           and        each          of the           Note            Guarantors                 hereby            agree        to take             any
             and       all        action           as may              be necessary                    to maintain                    the       designation                  and         appointment                   of     an
             agent           in    full         force           and      effect        until       the        Final          Maturity                  Date         (or     earlier,          if the       Notes             are
            prepaid                in     full).



                              (d)                  The        Issuer        and        each        of the            Note          Guarantors                   hereby             irrevocably                waive,               to the
             fullest          extent               permitted              by      applicable                  law,          any       requirement                     or other              provision             of    law,
             rule,      regulation                      or practice                 which         requires                  or otherwise                  establishes                    as a condition                     to the

             institution,                  prosecution                    or completion                        of     any         suit,        action         or proceeding                        (including
             appeals)               arising               out     of     or relating              to this            Indenture                  or any          Note             or any         Note        Guarantee,
             the     posting                 of     any         bond       or the          furnishing,                   directly              or indirectly,                    of    any      other        security.




                                                                                                                             11



          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                 Desc
                                                                            Main Document    Page 412 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                             Section             13.08.        No        Adverse              Interpretation                        of Other                Agreements.                        This       Indenture

             may       not     be used             to interpret                    another       indenture                     or loan              or debt         agreement                    of the         Parent
             Guarantor              or any             Subsidiary                  of the      Parent              Guarantor,                   and         no    such          indenture                or loan            or
             debt       agreement                may         be used               to interpret              this            Indenture.                In      addition,             no        other       agreement
             or document                  may           be used          to interpret                 this        Indenture                with          regard           to any            rights,         duties               or
             obligations             of the             Trustee          created             hereunder.


                             Section             13.09.        Successors.                     All      agreements                        of the         Issuer           and        any         Note       Guarantor
             in this       Indenture               and        the    Notes            shall      bind             its    successors.                    All       agreements                     of the         Trustee                 in
             this     Indenture                shall      bind         its     successor.


                             Section             13.10.        Duplicate                   Originals.                    The       parties            may          sign        any        number            of        copies
             of this         Indenture.                 Each        signed            copy       shall            be an original,                       but       all     of them              together
            represent              the     same          agreement.


                             Section             13.11.        Separability.                     In     case             any      provision                 in this           Indenture                 or in the
            Notes          is invalid,             illegal          or unenforceable,                             the        validity,              legality            and      enforceability                       of the

             remaining              provisions                 shall         not      in any         way           be affected                      or impaired                 thereby.


                             Section             13.12.          Table             of Contents               and             Headings.                 The         Table            of    Contents               and
             headings           of the           Articles           and            Sections           of this            Indenture                  have         been          inserted            for
             convenience                  of reference                  only,          are     not      to be considered                              a part        of this              Indenture              and         in no

             way       modify            or restrict             any          of the       terms            and         provisions                  of this         Indenture.


                             Section             13.13.        No        Personal              Liability                 of Incorporators,                              Stockholders,                     Officers,
            Directors              or Employees.                        No recourse                    for        the         payment               of the         principal               of,     premium,                  if

             any,      or interest              on      any      of the            Notes        or for            any         claim        based            thereon             or otherwise                     in respect

             thereof,          and       no     recourse             under            or upon               any         obligation,                  covenant              or agreement                     of the
             Issuer        or any          Note          Guarantor                  in this      Indenture,                     or in         any       of the          Notes            or the          Note
             Guarantees                  or because               of the            creation           of    any             Indebtedness                   represented                    thereby,              shall           be
             had      against            any     incorporator,                      stockholder,                   officer,              director,               employee                 or controlling
            person           of the        Issuer          or any            Note        Guarantor                      or of      any         successor                 Person            thereof.            Each

             Holder,          by     accepting                the      Notes,           waives              and         releases              all     such        liability.              The      waiver              and
             release         are     part        of the        consideration                    for         the         issuance              of the          Notes           and        the     Note
             Guarantees.


                             Section             13.14.        Force               Majeure.                 The         Agents            shall         not       incur         any        liability            for        not

            performing                   any     act      or fulfilling                 any     duty,             obligation                  or responsibility                          hereunder               by        reason
             of     any      occurrence                 beyond               the     control          of the             Agents            (including                   but     not        limited          to any               act
             or provision                 of    any       present             or future          law          or regulation                         or governmental                            authority,              any            act
             of     God       or war,           civil      unrest,            local        or national                   disturbance                    or disaster,                 any         act     of terrorism,
             or the        unavailability                    of the          Federal           Reserve                  Bank           wire         or facsimile                 or other               wire          or
             communication                       facility).


                             Section             13.15.          USA          Patriot          Act.          The             parties       hereto              acknowledge                       that      in order               to

            help       the     United            States          government                    fight         the         funding              of terrorism                    and        money            laundering
             activities,           pursuant              to Federal                  regulations                  that        became                effective             on     October                 1, 2003




                                                                                                                        11



          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                     Main Document    Page 413 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




             (Section           326        of the       USA            PATRIOT                 Act),         all      financial               institutions                  are     required              to obtain,

            verify,          record         and       update           information                 that        identifies              each            person          establishing                  a

            relationship                or opening                  an account.               The         parties          to this           Indenture                 agree         that        they       will
            provide           to the         Agents            such       information                  as it may                request,                from      time            to time,          in     order          for
             the     Agents           to    satisfy       the         requirements                  of the            USA        PATRIOT                       Act,         including               but      not
             limited          to the        name,         address,              tax     identification                    number                  and     other         information                   that         will
             allow       it to identify                 the        individual            or entity             who         is establishing                       the     relationship                     or opening
             the     account           and        may         also      ask     for      formation                 documents                      such       as articles              of     incorporation                      or
             other       identifying                documents                 to be provided.


                              Section          13.16.          Anti-Money                   Laundering                    and        Terrorism.                       Each         of the          Trustee              and
             the     Paying        and        Transfer               Agent            may     take         and        instruct              any        delegate             to take          any         action
            which         they         in their         discretion               (acting          properly               in     accordance                     with      applicable                  laws          and        the
             Trustee's           and        the     Paying             and      Transfer            Agent's               internal                policies            and         guidelines)               consider

            necessary             so as to comply                        with         any     applicable                 law,        regulation,                  request             of     a public              or

            regulatory             authority             which            relates           to the        prevention                   of     fraud,           money              laundering,                terrorism
             or other          criminal             activities           or the          provision               of      financial                and     other         services              to    sanctioned
            persons            or entities.             Such          action          may      include             but         is not         limited            to the           interception                 and
             investigation                 of transactions                    on the         Issuer's              accounts                 (particularly                   those          involving               the
             international                 transfer           of     funds)           including            the        source           of the            intended             recipient              of    funds
            paid       into      or out        of the          Issuer's           accounts.               To       the        extent         permitted                 by     law          and      regulation
             and       if reasonably                practicable,                 the     Trustee            or the            Paying              and      Transfer                Agent,           as the          case

             may       be,     shall       notify        the         Issuer       as early           as possible                  of the            existence                of     any      such
             circumstance                  prior        to taking             any       action,        provided                 that         if    such        notification                  is not        possible
             or reasonably                  practicable                to be made                 prior        to the          taking             of     such         action,         as soon             as
            possible           or reasonably                       practicable              thereafter              if permitted                    by     law         and        regulation.




                                                                                                                 11



          Case 20-82282-CRJ11                                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                      Main Document    Page 414 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                                 SIGNATURES


                          IN   WITNESS     WHEREOF,           the parties       hereto          have     caused       this   Indenture        to be

                duly   executed   as of the date   first   written   above.


                                                                            Very        Truly      Yours,


                                                                            ROLTA               AMERICAS                LLC,      as Issuer


                                                                                                   ~Q~wQ=
                                                                             By:
                                                                                         Name:         Hiranya       Ashar
                                                                                         Title:        Director


                                                                              ROLTA               INDIA           LIMITED,        as Parent
                                                                             Guarantor




                                                                             By:
                                                                                         Name:         Hiranya       Ashar
                                                                                         Title:        Director


                                                                             Signed          for    on behalf           of each      of the

                                                                             Subsidiary                Guarantors            named       in
                                                                             Schedule              I hereto




                                                                             By:
                                                                                         Name:         Hiranya       Ashar
                                                                                         Title:        Director




                                                                     [ I11d
                                                                          e1ll'ill e]




          Case 20-82282-CRJ11             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                            Desc
                                          Main Document    Page 415 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                Very          Truly     Yours,


                                                  CITICORP                    INTERNATIONAL
                                                  LIMITED,                as Trustee        and   Security   Agent




                                                  By:
                                                               Name:
                                                                                          Terence Ye!!r~
                                                                                          Tcrczce Ye!<r~
                                                               Title:                     vice Preside




                                                  CITIBANK,                   N.A.,   LONDON           BRANCH,
                                                  as Paying             and    Transfer      Agent




                                                  By:
                                                               Name:
                                                               Title:




                                                  CITIGROUP                      GLOBAL           MARKETS
                                                  DEUTSCHLAND                         AG,     as Registrar




                                                  By:
                                                               Name:
                                                               Title:




                                            Pndentu     re]




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                     Desc
                                Main Document    Page 416 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                    RECEIVED NYSCEF: 06/12/2018




                                                 Very     Truly          Yours,

                                                   CITICORP                INTERNATIONAL
                                                   LI'\lITED, .            as Trustee      and Security   Agent



                                                   By:
                                                            Name:
                                                            Title:




                                                   CITIBANK,                 N.A., LONDON           BRANCH,
                                                   .I'-
                                                   as Paying             and Transfer
                                                                                ..I'I; Agent
                                                                                       .

                                                                                      •,   I
                                                    Bv:
                                                                Na:ne:
                                                                fitle:


                                                     '                            '
                                                    CITIGROUP                 GLOBAL
                                                                                .            MARKETS
                                                    DEUTSCHI                 AND AG,      ... Registrar
                                                                                  .tt.(', .t~
                                                                                          as



                                                    By:
                                                                Name:
                                                                Title:




                                             t1IIndenture]
                                                 ttientur<.'1




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                        Desc
                                Main Document    Page 417 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                RECEIVED NYSCEF: 06/12/2018




                                                Very     Truly     Yours,

                                                 CITICORP             INTERNATIONAL
                                                 LIMITED,            as Trustee    and Security    Agent



                                                 By:
                                                          Name:
                                                          Title:




                                                 CITIBANK,             N.A., LONDON         BRANCH,
                                                 as Paying         and Transfer Agent



                                                 By:
                                                          Name:
                                                          Title:



                                                 CITIGROUP              GLOBAL        MARKETS
                                                 DEUTSCHLAND                 AS,    as Registrar


                                                                                                                   2
                                                                                                           <.,i'

                                                 By:
                                                          Name.                                                     ' 'JlitI!c!q
                                                          Title:              '
                                                                        Gabr e Ie r'Isc




                                                            '
                                           [Indenturej




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                   Desc
                                Main Document    Page 418 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                    SCHEDULE      I


                                                     List   of   Initial   Subsidiary         Guarantors


                     Name      of     Subsidiary     Guarantor                                  Jurisdiction          of   Incorporation



             Rolta   Global         B.V.                                             Netherlands

             Rolta   International,          Inc.                                    Delaware

             Rolta   U.K.     Limited                                                United      Kingdom

             Rolta   Middle         East   FZ-LLC                                    United      Arab      Emirates




                                                                           Seh-I-l



          Case 20-82282-CRJ11                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                    Main Document    Page 419 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                        EXHIBIT               A

                                                   FORM              OF FACE                   OF CERTIFICATED                             NOTE


                                                                       ROLTA                   AMERICAS                       LLC


                         [INSERT            IF    ISSUED              IN        EXCHANGE                      FOR           A BENEFICIAL                 INTEREST            IN
            RESTRICTED                 GLOBAL                NOTE:              THIS       NOTE,              THE            PARENT          GUARANTEE                      AND         THE
             SUBSIDIARY                 GUARANTEES                              RELATED                  TO THIS               NOTE         HAVE          NOT BEEN
             REGISTERED                 UNDER                THE        UNITED                   STATES                 SECURITIES                ACT      OF       1933,    AS
             AMENDED                 (THE        "SECURITIES                      ACT"),               AND
                                                                                                    ACCORDINGLY,                                         THIS       NOTE,         THE
             PARENT           GUARANTEE                       AND           THE          SUBSIDIARY    GUARANTEES                                          MAY NOT                BE
             OFFERED,            SOLD,           PLEDGED                    OR OTHERWISE                                 TRANSFERRED                     EXCEPT             AS     SET
             FORTH       IN      THE        FOLLOWING                           SENTENCE.                     BY        ITS       ACQUISITION                  HEREOF,             THE
             HOLDER            (1)    REPRESENTS                       THAT              (A)      IT     IS    A     "QUALIFIED                   INSTITUTIONAL
             BUYER"
                             (AS       DEFINED                IN     RULE              144A            UNDER                THE     SECURITIES                 ACT)         OR    (B)    IT
             IS ACQUIRING                   THIS         NOTE              IN    AN OFFSHORE                                TRANSACTION                   IN     COMPLIANCE
             WITH      REGULATION                        S    UNDER               THE            SECURITIES                    ACT,        (2)    AGREES             THAT         IT
             WILL      NOT WITHIN                       THE         TIME         PERIOD                 REFERRED                    TO IN         RULE         144(D)       UNDER
             THE     SECURITIES                  ACT          AS IN             EFFECT                 WITH          RESPECT             TO       SUCH          TRANSFER,
             RESELL       OR OTHERWISE                               TRANSFER                      THIS         NOTE              EXCEPT           (A)    IF    SUCH
             PURCHASER     IS AN INITIAL    INVESTOR,      (I) TO ROLTA       INDIA   LIMITED   (THE
             "COMPANY"
             "COMPANY")     OR ANY SUBSIDIARY          THEREOF;     (II) INSIDE     THE UNITED
             STATES    TO A QUALIFIED    INSTITUTIONAL          BUYER     IN COMPLIANCE        WITH
             RULE       144A         UNDER              THE         SECURITIES                         ACT;         (III)     OUTSIDE             THE      UNITED            STATES
             IN    AN OFFSHORE                     TRANSACTION                              IN     COMPLIANCE                         WITH         RULE          904     UNDER
             THE     SECURITIES                  ACT          (IF    AVAILABLE);                              OR      (IV)     PURSUANT                  TO THE
             EXEMPTION                 FROM             REGISTRATION                              PROVIDED                     BY RULE             144    UNDER             THE
             SECURITIES                ACT        (IF    AVAILABLE);                             (B)     IF   SUCH             PURCHASER                  IS    A
             SUBSEQUENT                     INVESTOR                  OF AN              INTEREST                     IN      THE     RESTRICTED                    GLOBAL
            NOTE,       AS      SET         FORTH            IN      (A)        ABOVE              AND,            IN       ADDITION,             PURSUANT                  TO ANY
             OTHER        AVAILABLE                      EXEMPTION                         FROM               THE           REGISTRATION
             REQUIREMENTS                        UNDER               THE          SECURITIES                        ACT        (PROVIDED                 THAT          AS A
             CONDITION                 TO THE            REGISTRATION                                  OF TRANSFER                      OF ANY            OF THE            NOTES,
             THE     PARENT             GUARANTEE                           OR THE                SUBSIDIARY                        GUARANTEES                      OTHERWISE
             THAN       AS DESCRIBED                          IN     (A)(I),           (A)(II)          OR     (A)(III)           ABOVE           OR     (C)     BELOW,            THE
             ISSUER,      THE           PARENT               GUARANTOR,                                THE     SUBSIDIARY                        GUARANTORS,                      THE
             TRUSTEE,            THE        PAYING                 AGENT,   THE TRANSFER                                          AGENT,           OR THE REGISTRAR
             MAY,   IN        CIRCUMSTANCES                            THAT   ANY OF THEM                                         DEEMS            APPROPRIATE,
             REQUIRE            EVIDENCE                 AS TO COMPLIANCE                                           WITH          ANY       SUCH         EXEMPTION);                     OR
             (C)    PURSUANT                TO AN             EFFECTIVE                        REGISTRATION                           STATEMENT                  UNDER             THE
             SECURITIES                ACT        AND         (3)     AGREES                     THAT          IT       WILL        DELIVER              TO EACH             PERSON
             TO     WHOM             THIS    NOTE             IS     TRANSFERRED                              A NOTICE                  SUBSTANTIALLY                        TO THE
             EFFECT       OF THIS                LEGEND.                   IN    CONNECTION                             WITH         ANY         TRANSFER               OF THIS
            NOTE,       INCLUDING                       THE         PARENT                GUARANTEE                           AND       THE        SUBSIDIARY
             GUARANTEES                     RELATING                   TO THIS                   NOTE,          WITHIN               THE         TIME     PERIOD
             REFERRED                TO ABOVE,                    THE           HOLDER                 MUST             CHECK           THE       APPROPRIATE                     BOX




          Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                Desc
                                                          Main Document    Page 420 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                      RECEIVED NYSCEF: 06/12/2018




             SET    FORTH        ON THE        REVERSE      HEREOF         RELATING     TO THE     MANNER             OF
             SUCH      TRANSFER         AND      SUBMIT        THIS     CERTIFICATE       TO THE   TRUSTEE.            AS
                                                                           TRANSACTION"
            USED       HEREIN,     THE       TERMS       "OFFSHORE                             AND      "UNITED
             STATES"
                            HAVE       THE     MEANINGS         GIVEN      TO THEM     BY REGULATION              S   UNDER
             THE    SECURITIES          ACT.     THE     INDENTURE          CONTAINS      A PROVISION
             REQUIRING           THE    TRUSTEE,         THE   PAYING        AGENT     AND   THE   TRANSFER
            AGENT        TO REFUSE           TO REGISTER          ANY     TRANSFER      OF THIS    NOTE      IN
             VIOLATION           OF THE        FOREGOING         RESTRICTIONS.]




          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                              Desc
                                                Main Document    Page 421 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             No.


                                                                                                      US$


                                                                          ROLTA                  AMERICAS                        LLC


                                                                 8.875%         SENIOR                    NOTES                DUE         2019


                                                                                         Certificated              Note



                                                                      Unconditionally                           Guaranteed               by


                                                the     Signatories                 listed       on the          Note       Guarantees                  hereto




                                                                                                                                                                      "Issuer"
                          Rolta       Americas             LLC,        a Delaware                   limited         liability           company              (the     "Issuer"),          for
            value      received,            hereby         promises           to pay          to                                   or registered              assigns,        upon
             surrender           hereof       the    principal          sum         of                                   (US$                                 ) as set forth            on the
            books        and      records       of the       Trustee,          on         July      24,     2019          or on         such      earlier        date    as the       principal
            hereof       may       become            due    in      accordance               with         the     provisions              hereof.


                          Interest          Rate:      8.875%          per     annum.


                          Interest          Payment          Dates:          January             24    and        July      24     of    each       year,        commencing
             January       24,      2015.


                          Interest          Record         Dates:       January              9 and         July      9.


                          Reference            is hereby             made      to the            further          provisions              set forth          on the       reverse        hereof.
             Such      further       provisions             shall      for    all     purposes              have         the      same         effect       as though         fully      set
             forth     at this      place.


                          This       Note      shall       not    be valid            or obligatory                 until         the    certificate             of   authentication
            hereon        shall      have      been        duly      signed          by      the      Trustee            acting         under       the     Indenture.




          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                      Desc
                                                             Main Document    Page 422 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                       RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS   WHEREOF,   the   Issuer    has   caused     this   instrument    to be duly
             executed.


                         Date:


                                                                  ROLTA           AMERICAS         LLC



                                                                  By:

                                                                         Name:
                                                                         Title:




          Case 20-82282-CRJ11             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                             Desc
                                          Main Document    Page 423 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                CERTIFICATE            OF AUTHENTICATION


                        This   is one    of the   8.875%      Senior   Notes         Due      2019     described      in the   Indenture
             referred    to in this     Note.


                                                                               CITICORP               INTERNATIONAL                 LIMITED,
                                                                               as Trustee            and   Security    Agent




                                                                               By:

                                                                                           Name:
                                                                                           Title:




          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                  Main Document    Page 424 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                           FORM                OF REVERSE                          OF CERTIFICATED                                          NOTE


                                                                                           ROLTA               AMERICAS                          LLC
                                                                                      8.875%              Senior          Notes            Due         2019


                               1.                Principal                   and     Interest.


                             The          Issuer          promises                  to pay         the      principal              of this           Note           on July             24,     2019.


                             The          Issuer          promises                  to pay          interest          on the          principal                amount               of this          Note           on    each
             Interest           Payment                  Date,         as set forth                 on the         face        of this           Note,         at the            rate      of    8.875%               per
             annum.


                             Interest             will         be payable                  semiannually                     (to      the        Holders              of record                of the        Notes           at the
             close       of business                     on     January              9 or July              9 immediately                        preceding                  the     Interest            Payment

             Date)        on        each         Interest             Payment               Date,         commencing                       January              24,        2015.


                             Interest             on this             Note          will         accrue        from         the      most            recent          date         to which              interest            has
             been        paid        on this             Note          (or,        if there         is no        existing            default            in the            payment               of    interest            and       if
             this     Note          is authenticated                          between              a regular            record             date        and          the     next         interest           payment

             date,       from         such         interest             payment                  date)      or,    if no          interest            has      been             paid,      from         the      Original
             Issue       Date.             Interest            will          be computed                    on the        basis            of    a 360-day                  year         of twelve             30-day
             months.


                             Interest             not         paid       when             due      and      any       interest             on principal,                    premium                  or interest             not
            paid        when          due         will        be paid              to the         Persons          that        are       Holders              on      a special                record         date,         which
             will      be the         15th          day        preceding                   the     date      fixed        by       the      Issuer            for     the        payment               of    such

             interest,          whether                  or not         such         day         is a Business                 Day.             At     least         15 days             before             a special
             record          date,         the     Issuer             will         send      to each           Holder             and       to the          Trustee               a notice            that     sets         forth
             the      special         record              date,         the        payment             date       and       the      amount              of     interest                to be paid.              In       any
             case       in which              the        date         of the         payment               of principal                  of,     premium                   on     or interest                on the         Notes
             is not       a Business                     Day         in the         relevant             place        of payment                     or in the             place          of business                    of the

             Paying          Agent,              then         payment                of     such         principal,            premium                  or interest                 need         not        be made             on
             such        date       but      may          be made                  on the          next       succeeding                   Business                 Day.          Any          payment              made          on
             such       Business                 Day          shall          have      the        same        force        and        effect           as if made                  on the            date     on which
             such       payment                  is due,          and         no     interest            on the       Notes             shall         accrue              for     the     period            after        such
             date.


                             2.                  Indenture;                   Note         Guarantees.


                             This          is one          of the             Notes
                                                                           issued     under    an Indenture,      dated   as of July    24, 2014      (as
                                                                            "Indenture"
             amended                from         time   to time,     the "Indenture"),           among      Rolta   Americas      LLC,    a Delaware
                                                                        "Issuer"
             limited           liability           company       (the   "Issuer"),       Rolta   India   Limited,      a company      organized      under
                                                                                                 Guarantor"
             the      laws        of the         Republic     of India        (the "Parent       Guarantor"),         the Subsidiary      Guarantors
             listed       on        Schedule               I thereto                (and         together          with        the       Parent           Guarantor,                     the     "Note

             Guarantors"),                         Citicorp              International                    Limited,             as Trustee                   and       Security                 Agent,         Citibank,
            N.A.,         London                 Branch,              as Paying                  and      Transfer           Agent               and      Citigroup                 Global             Markets
             Deutschland                    AG,          as Registrar.                     Capitalized                terms          used            herein          are        used       as defined                 in the




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                                             Main Document    Page 425 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                          RECEIVED NYSCEF: 06/12/2018




             Indenture             unless              otherwise               indicated.                  The         terms          of the        Notes          include             those        stated          in the
             Indenture             and        those           made            part     of the            Indenture               by     reference                to the      Trust          Indenture                Act.
             The       Notes          are     subject               to all      such          terms,             and     Holders              are      referred            to the       Indenture               and            the
             Trust         Indenture               Act        for      a statement                  of     all     such        terms.             To       the    extent         permitted               by
             applicable               law,         in the           event       of     any         inconsistency                      between              the     terms         of this         Note         and         the
             terms         of the        Indenture,                   the      terms          of the         Indenture                 will       control.


                             The       Notes             are        general           obligations                  of the          Issuer.             The       Indenture              provides              for        the
             issuance             from        time         to time             of up          to    such         principal              amount              or amounts                 as may           from             time
             to time         be authorized                       of the         Notes,             and      the         originally             issued            Notes        and       any        Additional
            Notes           vote      together                for      all    purposes               as a single                 class.        This         Note          is guaranteed                 as set forth
             in the        Indenture.


                             The        Indenture                   limits,          among           other          things,           the      ability           of the       Issuer           to Incur             or
             guarantee              additional                 Indebtedness                        and     issue          disqualified                    or preferred                stock,        declare
             dividends             on       its     Capital             Stock          or purchase                     or redeem               Capital             Stock,        make            investments                    or
             other         specified              Restricted                  Payments,                  issue         or sell        Capital             Stock        of Restricted

             Subsidiaries,                  guarantee                  Indebtedness,                      sell     assets,            create         any         Liens,       enter         into      certain             Sale
             and Leaseback                        Transactions,                      enter         into      agreements                    that      restrict         the     Restricted
             Subsidiaries'
             Subsidiaries                    ability           to pay          dividends,                  transfer            assets          or make             intercompany                     loans,           enter
             into      transactions                    with         equity           holders          or affiliates                   or effect            a consolidation                     or merger.


                             3.                   Optional              Redemption.


                             On or after                  July         24,      2017,          the        Issuer         may          on      any      one       or more            occasions               redeem                  all
             or any         part      of the            Notes,           at the         redemption                     prices         (expressed                  as percentages                    of principal

             amount)              set forth             below,           plus         accrued              and         unpaid          interest,             if any,        on the          Notes         redeemed,
             to the        applicable                  date         of redemption,                       if redeemed                  during           the       twelve-month                      period

             beginning              on       July        24      of the         years          indicated                below,             subject           to the        rights          of holders               of
            Notes           on the          relevant             Record               Date         to receive               interest           on the            relevant           Interest          Payment
             Date:


                    Year                                                                                                                                                      Redemption                      Price

                    2017.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             104.438%
                    2018.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             102.219%


                             The        Issuer           may          at its         option          redeem              the     Notes,             in whole           but       not       in part,         at any
             time       prior       to July             24,     2017,           at a redemption                          price        equal          to     100%          of the        principal              amount
             of the        Notes         redeemed                     plus      the      Applicable                     Premium                as of,        and     accrued               and      unpaid

             interest,          if any,           to the         redemption                    date.


                             At     any        time           and      from          time          to time         prior         to July            24,      2017,         the      Issuer         may        at its
             option         redeem             up       to 35%               of the       aggregate                    principal              amount             of the      Notes           with       the     Net
             Cash          Proceeds               of    one         or more            sales         of    Common                   Stock           of the         Issuer        in     an Equity              Offering
             at a redemption                       price         of     108.875%                   of the          principal               amount            of the         Notes           redeemed,                plus
             accrued            and      unpaid               interest,          if any,            to the         redemption                     date;      provided               that       at least        65%             of
             the      aggregate              principal                amount             of the           Notes           originally                issued         on the         Original            Issue              Date




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                             Desc
                                                                        Main Document    Page 426 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                           RECEIVED NYSCEF: 06/12/2018




             remains                outstanding                       after       each           such         redemption                      and           any      such        redemption                    takes            place
            within         60         days             after         the      closing                of the          related           Equity               Offering.

                                                                                                                                   days'                                                         days'
                               The          Issuer             will        give          not         less     than         30                        nor      more         than           60                   notice            of     any
            redemption                      and         the      Issuer                shall     give          the        Trustee             and           Registrar             notice             of      any     such
            redemption                      not        less       than           45      days          (or        such          shorter          period             as agreed                  by      the    Trustee             or

             Registrar)                prior            to the          date            fixed         for     redemption.                       If     less       than      all      of the            Notes          are       to be
            redeemed                   at any            time,             the     Trustee                  or the         Registrar                 will         select       Notes             for       redemption                   as
             follows:



                               (1)                 if the             Notes             are     listed            on     any       national                 securities               exchange,                 in compliance
            with         the        requirements                        of the            principal                  national             securities                 exchange                   on which              the        Notes
             are     listed;           or



                               (2)                 if the             Notes             are     not         listed         on     any        national                securities                exchange,                  on     a pro
            rata      basis,           by        lot      or by            such          other         method                as the          Trustee               or Registrar                     in its         sole     discretion
             shall       deem           to be fair                    and        appropriate                      unless          otherwise                   required               by     law           or by       applicable
             stock        exchange                      or clearing                     system              requirements.


                               A      Note             of US$200,000                             in principal                     amount               or less           shall        not       be redeemed                      in part.
             If    any     Note             is to be redeemed                                  in part            only,          the    notice              of redemption                        relating            to     such        Note
            will       state          the        portion              of the            principal                 amount               to be redeemed.                           A    new           Note           in principal
             amount             equal             to the          unredeemed                          portion              will        be issued                  upon         cancellation                    of the           original
            Note.         On and                  after         the        redemption                       date,        interest            will           cease        to accrue                  on Notes               or portions
             of them                called         for         redemption.


                               4.                  Registered                      Form;              Denominations;                             Transfer;                 Exchange.


                               The          Notes              are      in registered                        form          without              coupons                 in denominations                             of
             US$200,000                          and      any          multiple                 of     $1,000              in     excess             thereof.              A     Holder              may        register              the
             transfer           or exchange                           of Notes                 in accordance                       with          the        Indenture.                 The           Trustee              may         require
             a Holder                to furnish                  appropriate                     endorsements                          and           transfer           documents                      and     to pay            any
             taxes        and         fees        required                  by         law      or permitted                      by      the        Indenture.                  Pursuant                  to the         Indenture,
             there       are         certain             periods                 during          which               the        Trustee              will      not       be required                      to issue,            register
             the     transfer               of     or exchange                          any      Note             or certain              portions                 of    a Note.


                               5.                  Defaults                   and        Remedies.


                               If     an Event                  of     Default,                 as defined                  in the           Indenture,                  occurs            and         is continuing,                   the
             Trustee            or the            Holders                  of     at least             25%           in aggregate                      principal               amount               of the          Notes          then

             outstanding                     may          declare                all     the     Notes               to be immediately                               due       and        payable.

            Notwithstanding                               the         prior        sentence,                  if a bankruptcy                           or insolvency                       default            with         respect           to
             the     Issuer            or any             Restricted                     Subsidiary                    occurs           and          is continuing,                    the          Notes          automatically
            become                  immediately                        due        and          payable.                Holders               may            not      enforce              the       Indenture               or the
            Notes          except                as provided                      in the             Indenture.                   The        Trustee               may         require              security              and

             indemnity                 satisfactory                        to it before                     it enforces                the      Indenture                  or the          Notes.              Subject            to
             certain           limitations,                     Holders                  of     at least             a majority                 in     aggregate                 principal                 amount              of the
            Notes          then         outstanding                         may           direct            the      Trustee            in its          exercise               of remedies.




          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                  Desc
                                                                                 Main Document    Page 427 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                             6.              Amendment                     and      Waiver.


                             Subject            to certain             exceptions,                the    Indenture          and      the        Notes    may       be      amended,              or
             default         may         be waived,                with      the        consent          of the     Holders          of     a majority            in aggregate
            principal             amount            of the         outstanding                Notes.          Without            notice         to or the        consent          of    any
             Holder,          the    Issuer          and         the    Trustee           may        amend         or supplement                  the   Indenture            or the           Notes

             to,    among           other         things,         cure       any        ambiguity,            defect        or inconsistency,                    or make          any         other
             change          that     does         not      adversely              affect         the    rights      of    any     Holder.


                             7.              Authentication.


                             This        Note       is not         valid        until       the     Trustee        signs      the     certificate           of    authentication                  on
             the     other        side      of this         Note.


                             8.              Governing                  Law.


                             This        Note       shall        be governed                  by,       and   construed             in accordance                with,      the        laws      of the
             State      of New             York.


                             9.              Abbreviations.



                             Customary                abbreviations                     may       be used          in the     name          of    a Holder         or an assignee,
             such      as:        TEN       COM             (=     tenants         in common),                    TEN      ENT        (=    tenants               the                             JT
                                                                                                                                                         by              entireties),
             TEN        (= joint          tenants           with        right      of                                and    not      as tenants          in common),                    CUST           (=
                                                                                    survivorship
                                     and        U/G/M/A/                  (= Uniform       Gifts              to Minors             Act).
             Custodian)


                             The         Issuer          will      furnish              a copy          of the     Indenture               to    any    Holder           upon          written
             request          and         without               charge.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                       Main Document    Page 428 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                                                       TRANSFER                        NOTICE


                               FOR     VALUE                  RECEIVED                    the      undersigned                   registered                  holder          hereby         sell(s),

             assign(s)           and      transfer(s)               unto


             Insert       Taxpayer               Identification                No.




             Please        print       or typewrite                  name        and        address           including               zip        code         of      assignee


             the      within       Note       and       all    rights         thereunder,                 hereby           irrevocably                    constituting                and

             appointing
             attorney           to transfer           said       Note         on the         books            of the        Issuer          with          full        power      of
             substitution              in the       premises.


                                            In     connection                with        any       transfer            of this        Note:


                                                                                                   [Check             One]


                                            (a)               this    Note           is being           transferred               to the          Issuer;


                                            (b)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                              Rule         144A          under          the     U.S.       Securities                  Act       of     1933,       as amended                   (the
                                                              "Securities                Act")           and,       accordingly,                    the       undersigned                  does         hereby
                                                              further          certify           that    this       Note         is being              transferred              to a Person               that
                                                              the     undersigned                   reasonably                  believes            is purchasing                   this     Note          for     its
                                                              own          account,          or for           one      or more          accounts                    with      respect            to which
                                                              such         Person           exercises            sole       investment                    discretion,             and such               Person
                                                                                                                                                                                    buyer"
                                                              and       each         such        account            is a "qualified                     institutional                                     within
                                                              the     meaning               of    Rule          144A,           in each           case        in      a transaction               meeting
                                                              the     requirements                      of Rule         144A           and        in      accordance                with         any
                                                              applicable              securities              laws         of    any        state       of the          United           States;


                                            (c)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                              Regulation                 S and:



                                                              (A)              the     offer        of this         Note         was        not        made           to a Person                in the
                                                                               United            States;         and



                                                              (B)              either:



                                                                               (i)               at the        time      the      buy        order            was       originated,               the
                                                                                                 transferee             was        outside              the        United        States          or the
                                                                                                 undersigned                    and    any         person              acting       on     its    behalf

                                                                                                 reasonably                believed              that         the      transferee           was         outside
                                                                                                 the     United            States,          or




          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                     Main Document    Page 429 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




                                                                      (ii)                 the     transaction                    was         executed          in,      on    or through                  the
                                                                                           facilities              of     a designated                  offshore             securities              market
                                                                                           and        neither            the      undersigned                 nor        any      Person            acting
                                                                                           on     its behalf               knows              that     the    transaction                  was
                                                                                           prearranged                     with         a buyer          in the        United              States;         and



                                                       (C)            no      directed                selling            efforts         have         been       made          in contravention
                                                                      of the          requirements                         of     Rule         903(b)         or 904(b)               of    Regulation

                                                                      S, as applicable;                            and



                                                       (D)            the      transaction                    is not            part     of     a plan        or scheme                to evade                the
                                                                      registration                    requirements                       of the        Securities              Act;


                                         (d)          this    Note           is being             transferred                    in    a transaction                permitted                by    Rule
                                                       144     and      the         undersigned                      has        delivered             to the       Trustee            or the
                                                      Registrar              such          additional                   evidence              that     the    Issuer,          any         Note

                                                       Guarantor,               the        Trustee,             the        Paying             and      Transfer             Agent           or the
                                                      Registrar              may           require            as to compliance                         with       such         available

                                                       exemption;               or



                                         (e)          the     undersigned                    did        not        purchase              this        Note     as part          of the         initial
                                                       distribution                 thereof            and         the     transfer             is being         effected             pursuant                 to
                                                       and    in     accordance                    with         an applicable                        exemption               (other         than         (a)
                                                      through           (d)         above)            from          the     registration                requirements                       under         the
                                                       Securities             Act          and     the        undersigned                     has      delivered              to the        Trustee,                the

                                                      Paying          and       Transfer                Agent              or the         Registrar            such          additional
                                                       evidence              that     the        Issuer,            any         Note      Guarantor,                  the     Trustee,             the

                                                      Paying          and       Transfer                Agent              or the         Registrar            may          require           as to
                                                       compliance                   with         such         available                exemption.


             If none         of the     foregoing           boxes       is checked,                    the         Trustee,             the     Paying         and          Transfer           Agent                or
             the     Registrar         shall    not    be    obligated               to register                this       Note          in the        name         of      any       Person          other
             than     the     Holder       hereof       unless        and       until           the     conditions                     to any         such     transfer            or registration
             set forth        herein      and    in    Section         2.05          of the           Indenture                  shall        have      been          satisfied.




             Date:




            NOTICE:              The      signature          to this         assignment                   must            correspond                  with     the       name          as written
             upon      the     face    of the       within-mentioned                         instrument                    in every             particular,              without            alteration
             or any         change      whatsoever.


             TO BE COMPLETED                            BY PURCHASER                                    IF     (b)       ABOVE                  IS    CHECKED.




                                                                                                             -11



          Case 20-82282-CRJ11                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                            Desc
                                                             Main Document    Page 430 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                          The       undersigned            represents             and       warrants      that       it is purchasing           this     Note        for        its    own
             account         or an account              with    respect           to which        it exercises             sole investment              discretion               and
                                                                                                                            buyer"
             that    it and     any     such         account        is a "qualified              institutional                        within           the     meaning                of
             Rule       144A        under      the     Securities          Act        and   is aware        that     the    sale      to it is being         made          in
             reliance        on Rule          144A        and   acknowledges                   that    it has      received        such     information               regarding
             the    Issuer      as the       undersigned             has     requested           pursuant           to Rule        144A     or has       determined                   not
             to request         such        information             and    that       it is aware       that       the   transferor        is relying          upon        the
             undersigned's              foregoing           representations                  in order     to claim           the   exemption            from      registration
            provided           by    Rule      144A.


                          Dated:


                          NOTICE:               To     be executed               by    an executive            officer




          Case 20-82282-CRJ11                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                 Desc
                                                           Main Document    Page 431 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                                                    OPTION             OF HOLDER                    TO ELECT             PURCHASE


                          If you          wish      to have      all    of this      Note       purchased          by    the     Issuer      pursuant        to    Section
             4.12     or 4.13         of the       Indenture,          check       the   box:         0

                          If you          wish      to have      a portion          of this         Note     purchased          by   the     Issuer     pursuant
             to    Section         4.12     or 4.13      of the        Indenture,           state     the    amount       (in     original      principal          amount)
             below:




                                           US$                                                        .


                          Wire         transfer       instructions           for    delivery          of proceeds            from     the    purchase         of the     Note
             are     as follows:



                                                                         t                                                 l




             Date:


             Your       Signature:


             (Sign      exactly           as your      name      appears           on the       other       side   of this      Note)


             Signature             Guarantee¹:




                             1                                                                                           institution"
                                 Signatures      must be guaranteed              by an "eligible           guarantor                      meeting the requirements
            of the Trustee, which                 requirements         include     membership   or participation                 in the Securities Transfer
                                                                                                                                            program"
            Association   Medallion                 Program   ("STAMP")              or such other "signature                   guarantee               as may be
             determined   by the Trustee               in addition  to, or in substitution                   for, STAMP,         all in accordance          with   the United
             States Securities  Exchange                Act of 1934, as amended.




          Case 20-82282-CRJ11                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                     Desc
                                                           Main Document    Page 432 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                          RECEIVED NYSCEF: 06/12/2018




                 TRUSTEE,   SECURITY          AGENT           PAYING               AND         TRANSFER   AGENT   AND
                                                           REGISTRAR




                                               Trustee       and      Security         Agent



                                             Citicorp       International              Limited
                                                    39/F      Citibank           Tower
                                                           Citibank         Plaza
                                                           3 Garden         Road
                                                                  Central

                                                             Hong         Kong


                                               Paying        and      Transfer         Agent


                                         Citibank,          N.A.,         London         Branch
                                       c/o     Citibank,          N.A.,      Dublin        Branch
                                                   One      North         Wall      Quay
                                                         Dublin        1, Ireland


                                                               Registrar



                                Citigroup         Global          Markets         Deutschland        AG
                                                           Reuterweg              16
                                                         60323        Frankfurt

                                                               Germany




          Case 20-82282-CRJ11     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                       Desc
                                  Main Document    Page 433 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                EXHIBIT                     8


                                                                              FORM             OF TRANSFER                            NOTICE


                               FOR         VALUE                 RECEIVED                    the      undersigned                   registered                  holder          hereby         sell(s),

             assign(s)               and     transfer(s)               unto


             Insert       Taxpayer                Identification                  No.




             Please        print           or typewrite                 name        and        address           including               zip        code         of      assignee


             the      within          Note       and       all    rights         thereunder,                 hereby           irrevocably                    constituting                and

             appointing
             attorney               to transfer        said         Note         on the         books            of the        Issuer          with          full        power      of
             substitution                  in the    premises.


                               In     connection             with          any      transfer           of this         Note:


                                                                                                      [Check             One]


                                               (a)               this    Note           is being           transferred               to the          Issuer;


                                               (b)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Rule         144A          under          the     U.S.       Securities                  Act       of     1933,       as amended                   (the
                                                                 "Securities                Act")           and,       accordingly,                    the       undersigned                  does         hereby
                                                                 further          certify           that    this       Note         is being              transferred              to a Person               that
                                                                 the     undersigned                   reasonably                  believes            is purchasing                   this     Note          for     its
                                                                 own          account,          or for           one      or more          accounts                    with      respect            to which
                                                                 such         Person           exercises            sole       investment                    discretion,             and such               Person
                                                                                                                                                                                       buyer"
                                                                 and       each         such        account            is a "qualified                     institutional                                     within
                                                                 the     meaning               of    Rule          144A,           in each           case        in      a transaction               meeting
                                                                 the     requirements                      of Rule         144A           and        in      accordance                with         any
                                                                 applicable              securities              laws         of    any        state       of the          United           States;


                                               (c)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Regulation                 S and:



                                                                 (A)              the     offer        of this         Note         was        not        made           to a Person                in the
                                                                                  United            States;         and



                                                                 (B)              either:



                                                                                  (i)               at the        time     the       buy        order            was       originated,               the
                                                                                                    transferee             was        outside              the        United        States          or the
                                                                                                    undersigned                    and    any         person              acting       on     its    behalf

                                                                                                    reasonably                believed              that         the      transferee           was         outside
                                                                                                    the     United            States,          or




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                        Main Document    Page 434 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                            (ii)                 the      transaction                   was            executed          in,      on     or through                     the
                                                                                                 facilities           of      a designated                       offshore             securities              market
                                                                                                 and        neither          the        undersigned                    nor        any      Person            acting
                                                                                                 on     its behalf               knows                 that     the    transaction                  was
                                                                                                 prearranged                     with         a buyer             in the        United              States;             and



                                                            (C)             no      directed                selling          efforts              have         been       made           in contravention
                                                                            of the            requirements                       of     Rule            903(b)         or 904(b)               of    Regulation

                                                                            S, as applicable;                          and



                                                            (D)             the      transaction                    is not            part        of     a plan        or scheme                to evade                 the
                                                                            registration                    requirements                       of the           Securities              Act;


                                          (d)               this     Note          is being             transferred                    in    a transaction                   permitted                by     Rule
                                                            144       and     the         undersigned                      has        delivered                to the       Trustee             or the
                                                            Registrar              such          additional                evidence                    that     the    Issuer,           any        Note

                                                            Guarantor,                the        Trustee,             the        Paying                and      Transfer             Agent           or the
                                                            Registrar              may           require            as to compliance                            with       such         available

                                                            exemption;                   or



                                          (e)               the     undersigned                     did       not     purchase                    this        Note     as part           of the        initial
                                                            distribution                  thereof            and      the        transfer                is being         effected             pursuant                 to
                                                            and      in     accordance                    with        an applicable                           exemption               (other         than         (a)
                                                            through           (d)         above)            from        the       registration                   requirements                       under         the
                                                            Securities              Act          and      the       undersigned                        has      delivered              to the        Trustee,                 the

                                                            Paying          and          Transfer             Agent              or the           Registrar             such          additional
                                                            evidence               that       the      Issuer,          any           Note         Guarantor,                  the     Trustee,             the

                                                            Paying          and          Transfer             Agent              or the           Registrar             may          require           as to
                                                            compliance                    with         such         available                exemption.


             If none          of the     foregoing             boxes          is checked,                    the      Trustee,                the        Paying         and          Transfer           Agent                 or
             the     Registrar          shall    not        be obligated                   to register                this       Note             in the        name         of      any       Person             other
             than     the      Holder       hereof           unless          and         until        the     conditions                     to any            such     transfer              or registration
             set forth         herein      and        in    Section          2.05             of the        Indenture                  shall           have      been          satisfied.


             Date:


            NOTICE:               The      signature               to this         assignment                    must         correspond                       with     the       name          as written
             upon       the     face    of the        within-mentioned                              instrument                   in every                particular,              without            alteration
             or any         change       whatsoever.


             TO BE COMPLETED                                 BY PURCHASER                                     IF     (b)     ABOVE                       IS    CHECKED.


                            The      undersigned                   represents              and         warrants              that           it is purchasing                    this       Note        for        its     own
             account          or an account                 with      respect              to which                it exercises                   sole investment                       discretion                 and
                                                                                                                                                   buyer"
             that     it and      any     such        account             is a "qualified                       institutional                                within                     the     meaning                  of
             Rule       144A       under        the        Securities              Act        and      is aware              that           the        sale     to it is being                made           in
             reliance         on Rule           144A         and      acknowledges                          that      it has           received                 such     information                   regarding




          Case 20-82282-CRJ11                                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                Desc
                                                                   Main Document    Page 435 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             the   Issuer    as the       undersigned          has    requested      pursuant          to Rule       144A    or has       determined             not
             to request      such        information        and      that   it is aware        that   the   transferor      is relying          upon    the
            undersigned's             foregoing         representations           in order       to claim      the   exemption           from     registration
            provided        by    Rule      144A.


             Dated:


            NOTICE:              To   be executed         by   an executive          officer




          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                               Desc
                                                        Main Document    Page 436 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                           EXHIBIT            C


                                                      FORM             OF RESTRICTED                             GLOBAL             NOTE


                                                                         ROLTA               AMERICAS                     LLC


                        THIS        NOTE,        THE         PARENT                 GUARANTEE                            AND      THE         SUBSIDIARY
             GUARANTEES                    RELATED                 TO THIS              NOTE              HAVE            NOT BEEN                REGISTERED
             UNDER        THE         UNITED            STATES                 SECURITIES                       ACT        OF     1933,       AS AMENDED                          (THE
             "SECURITIES               ACCORDINGLY,
                                       ACT"),          ANDTHIS NOTE,   THE PARENT
             GUARANTEE      AND THE SUBSIDIARY      GUARANTEES       MAY NOT BE OFFERED,
             SOLD,  PLEDGED    OR OTHERWISE    TRANSFERRED       EXCEPT   AS SET FORTH   IN
             THE     FOLLOWING                   SENTENCE.                     BY      ITS         ACQUISITION                      HEREOF,                 THE HOLDER
                                                                                                                                                              BUYER"
             (1)   REPRESENTS                THAT            (A)         IT   IS   A    "QUALIFIED                        INSTITUTIONAL                                                 (AS
             DEFINED           IN     RULE        144A            UNDER             THE            SECURITIES                   ACT)         OR      (B)        IT    IS
             ACQUIRING                THIS      NOTE              IN     AN OFFSHORE                            TRANSACTION                       IN       COMPLIANCE
             WITH      REGULATION                      S    UNDER               THE          SECURITIES                    ACT,        (2)    AGREES                   THAT        IT
             WILL      NOT WITHIN                     THE         TIME         PERIOD               REFERRED                    TO IN         RULE              144(D)        UNDER
             THE     SECURITIES                 ACT         AS IN             EFFECT               WITH          RESPECT               TO     SUCH              TRANSFER,
             RESELL        OR OTHERWISE                            TRANSFER                    THIS         NOTE            EXCEPT             (A)         IF    SUCH
             PURCHASER     IS AN INITIAL     INVESTOR,      (I) TO ROLTA       INDIA   LIMITED     (THE
             "COMPANY"
             "COMPANY")     OR  ANY    SUBSIDIARY       THEREOF;     (II) INSIDE     THE   UNITED
             STATES    TO A QUALIFIED     INSTITUTIONAL          BUYER     IN COMPLIANCE          WITH
             RULE       144A        UNDER             THE         SECURITIES                       ACT;         (III)     OUTSIDE             THE           UNITED             STATES
             IN    AN OFFSHORE                  TRANSACTION                             IN     COMPLIANCE                         WITH         RULE                  904    UNDER
             THE     SECURITIES                 ACT         (IF    AVAILABLE);                            OR      (IV)     PURSUANT                    TO THE
             EXEMPTION                FROM            REGISTRATION                            PROVIDED                     BY RULE             144         UNDER              THE
             SECURITIES               ACT       (IF    AVAILABLE);                           (B)     IF   SUCH             PURCHASER                       IS    A
             SUBSEQUENT                    INVESTOR                    OF AN         INTEREST                     IN     THE      RESTRICTED                          GLOBAL
            NOTE,       AS     SET         FORTH           IN      (A)        ABOVE            AND,            IN       ADDITION,             PURSUANT                       TO ANY
             OTHER        AVAILABLE                    EXEMPTION                       FROM               THE           REGISTRATION
             REQUIREMENTS                    UNDER                 THE         SECURITIES                       ACT        (PROVIDED                   THAT                AS A
             CONDITION                TO THE           REGISTRATION                                OF TRANSFER                      OF ANY             OF THE                NOTES,
             THE     PARENT            GUARANTEE                          OR THE              SUBSIDIARY                        GUARANTEES                           OTHERWISE
             THAN       AS DESCRIBED                        IN     (A)(I),         (A)(II)          OR     (A)(III)         ABOVE             OR       (C)           BELOW,          THE
             ISSUER,       THE         PARENT              GUARANTOR,                              THE     SUBSIDIARY               GUARANTORS,       THE
             TRUSTEE,           THE        PAYING                AGENT,             THE            TRANSFER                  AGENT,   OR  THE   REGISTRAR
             MAY,   IN       CIRCUMSTANCES                           THAT               ANY           OF THEM                DEEMS    APPROPRIATE,
             REQUIRE           EVIDENCE                AS TO COMPLIANCE                                         WITH         ANY          SUCH         EXEMPTION);                        OR
             (C)    PURSUANT               TO AN            EFFECTIVE                    REGISTRATION                             STATEMENT                          UNDER          THE
             SECURITIES               ACT       AND         (3)        AGREES                THAT          IT       WILL        DELIVER                TO EACH                PERSON
             TO     WHOM            THIS     NOTE           IS     TRANSFERRED                            A NOTICE                  SUBSTANTIALLY                              TO THE
             EFFECT        OF THIS           LEGEND.                     IN    CONNECTION                           WITH         ANY         TRANSFER                      OF THIS
            NOTE,       INCLUDING                     THE         PARENT               GUARANTEE                          AND       THE        SUBSIDIARY
             GUARANTEES                    RELATING                    TO THIS               NOTE,          WITHIN               THE         TIME          PERIOD
             REFERRED               TO ABOVE, THE HOLDER   MUST CHECK                                                               THE       APPROPRIATE                          BOX
             SET    FORTH           ON THE REVERSE  HEREOF  RELATING                                                              TO THE             MANNER                   OF




          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                      Desc
                                                        Main Document    Page 437 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             SUCH      TRANSFER                AND      SUBMIT            THIS         CERTIFICATE                  TO THE        TRUSTEE.                 AS
                                                                                            TRANSACTION"
            USED       HEREIN,            THE     TERMS            "OFFSHORE                                                   AND        "UNITED
             STATES"
                               HAVE        THE        MEANINGS                GIVEN       TO THEM              BY REGULATION                          S   UNDER
             THE      SECURITIES             ACT.       THE        INDENTURE                CONTAINS                 A PROVISION
             REQUIRING              THE     TRUSTEE,               THE    PAYING               AGENT           AND     THE       TRANSFER
            AGENT          TO REFUSE              TO REGISTER                  ANY       TRANSFER                   OF THIS       NOTE           IN
             VIOLATION              OF THE          FOREGOING                 RESTRICTIONS.


                        UNLESS            THIS      CERTIFICATE                  IS    PRESENTED               BY AN AUTHORIZED
             REPRESENTATIVE                      OF THE           DEPOSITORY                   TRUST         COMPANY              ("DTC")             TO THE
             ISSUER        OR      ITS    AGENT         FOR        REGISTRATION                       OF TRANSFER,                EXCHANGE                         OR
             PAYMENT,              AND      ANY        CERTIFICATE                    ISSUED          IS REGISTERED                  IN    THE        NAME
             OF CEDE           &   CO.    OR     IN    SUCH        OTHER              NAME          AS IS REQUESTED                       BY AN
            AUTHORIZED                   REPRESENTATIVE                        OF DTC           (AND      ANY         PAYMENT               IS    MADE              TO
             CEDE      &   CO.      OR TO SUCH                OTHER           ENTITY            AS IS REQUESTED                      BY AN
            AUTHORIZED                   REPRESENTATIVE                        OF DTC), ANY                  TRANSFER,               PLEDGE               OR
             OTHER         USE      HEREOF            FOR     VALUE            OR OTHERWISE                     BY OR TO ANY                      PERSON                IS
             WRONGFUL               INASMUCH                 AS    THE        REGISTERED                 OWNER            HEREOF,            CEDE              &    CO.,
             HAS      AN   INTEREST              HEREIN.


                        THIS       SECURITY             IS   A GLOBAL                 NOTE          WITHIN          THE        MEANING            OF THE
             INDENTURE               HEREINAFTER                   REFERRED               TO AND             IS REGISTERED                   IN       THE
            NAME        OF A DEPOSITARY                       OR A NOMINEE                          THEREOF.           THIS       SECURITY                 MAY
            NOT       BE EXCHANGEABLE                         IN    WHOLE              OR      IN    PART      FOR        A SECURITY
             REGISTERED,                 AND     NO TRANSFER                     OF THIS             SECURITY             IN    WHOLE            OR       IN       PART
             MAY       BE REGISTERED,                   IN    THE        NAME          OF ANY           PERSON            OTHER           THAN            SUCH
             DEPOSITARY                  OR A NOMINEE                THEREOF,                EXCEPT            IN    THE       LIMITED
             CIRCUMSTANCES                       DESCRIBED               IN    THE       INDENTURE.




          Case 20-82282-CRJ11                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                     Desc
                                                      Main Document    Page 438 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




            No.       R-1                                                                                                        CUSIP:             775788             AAO
                                                                                                                                 Common                Code:           109064971
                                                                                                                                 ISIN         Number:                US775788AA03




                                                                             ROLTA                  AMERICAS                       LLC


                                                                         RESTRICTED                           GLOBAL                    NOTE

                                                  Principal              amount           US$49,875,000.00,                             as revised             by      the
                                                          Schedule            of    Exchanges                  of Notes            attached             hereto


                                                                                 ROLTA               AMERICAS                      LLC


                                                                       8.875%             SENIOR              NOTES               DUE          2019


                                                                                    Restricted                Global         Note



                                                                           Unconditionally                         Guaranteed                  by


                                                        the     Signatories               listed         on the      Note         Guarantee                  hereto

                                                                                                                                                                             "Issuer"
                              Rolta       Americas              LLC,       a Delaware                    limited       liability              company                (the    "Issuer"),            for
             value          received,           hereby         promises            to pay           to CEDE            &         CO.         or registered              assigns,          upon
             surrender              hereof        the    principal          sum           of    FORTY-NINE                        MILLION                    EIGHT            HUNDRED
             AND            SEVENTY-FIVE                         THOUSAND                          UNITED              STATES                  DOLLARS
             (US$49,875,000.00),                              as revised           by     the      Schedule            of    Exchanges                  of Notes             attached         hereto,
             on      July     24,     2019,        or on        such      earlier          date      as the         principal            hereof          may          become         due      in
             accordance               with       the     provisions              hereof.


                              Interest          Rate:         8.875%        per         annum.


                              Interest          Payment           Dates:           January               24   and     July        24     of     each         year,      commencing
             January           24,      2015.


                              Interest          Record          Dates:        January               9 and      July         9.


                              Reference            is hereby             made           to the       further        provisions                  set forth            on the      reverse         hereof.
             Such       further          provisions              shall     for      all    purposes            have         the        same         effect      as though            fully         set
             forth      at this         place.


                              This       Note      shall        not    be valid            or obligatory               until           the     certificate             of    authentication
             hereon           shall      have      been         duly      signed          by       the    Trustee           acting           under       the     Indenture.




          Case 20-82282-CRJ11                                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                         Desc
                                                                  Main Document    Page 439 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                             RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS         WHEREOF,   the   Issuer    has   caused     this   instrument    to be duly
             executed.


                         Date:   July   24,   2014


                                                                        ROLTA           AMERICAS         LLC



                                                                        By:

                                                                               Name:
                                                                               Title:




          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                            Desc
                                                 Main Document    Page 440 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                CERTIFICATE            OF AUTHENTICATION


                        This   is one    of the   8.875%      Senior   Notes         Due      2019     described      in the   Indenture
             referred    to in this     Note.


                                                                               CITICORP               INTERNATIONAL                 LIMITED,
                                                                               as Trustee            and   Security    Agent




                                                                               By:

                                                                                           Name:
                                                                                           Title:




          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                  Main Document    Page 441 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                                 FORM                 OF REVERSE                           OF RESTRICTED                                  GLOBAL                      NOTE


                                                                                           ROLTA               AMERICAS                          LLC
                                                                                      8.875%              Senior          Notes            Due         2019


                               1.                Principal                   and     Interest.


                             The          Issuer          promises                  to pay         the      principal              of this           Note          on July            24,     2019.


                             The          Issuer          promises                  to pay          interest          on the          principal                amount             of this          Note           on    each
             Interest           Payment                  Date,         as set forth                 on the         face        of this           Note,         at the          rate      of    8.875%               per
             annum.


                             Interest             will         be payable                  semiannually                     (to      the        Holders            of record                of the        Notes           at the
             close       of business                     on     January              9 or July              9 immediately                        preceding                the     Interest            Payment

             Date)        on        each         Interest             Payment               Date,         commencing                       January             24,       2015.


                             Interest             on this             Note          will         accrue        from         the      most            recent         date        to which              interest            has
             been        paid        on this             Note          (or,        if there         is no        existing            default            in the          payment               of    interest            and       if
             this     Note          is authenticated                          between              a regular            record             date        and        the     next         interest           payment

             date,       from         such         interest             payment                  date)      or,    if no          interest            has      been           paid,         from      the      Original
             Issue       Date.             Interest            will          be computed                    on the        basis            of    a 360-day                year         of twelve             30-day
             months.


                             Interest             not         paid       when             due      and      any       interest             on principal,                   premium                 or interest             not
            paid        when          due         will        be paid              to the         Persons          that        are       Holders              on     a special               record         date,         which
             will      be the         15th          day        preceding                   the     date      fixed        by       the      Issuer          for      the       payment               of    such

             interest,          whether                  or not         such         day         is a Business                 Day.             At     least       15 days             before             a special
             record          date,         the     Issuer             will         send      to each           Holder             and       to the          Trustee             a notice            that     sets         forth
             the      special         record              date,         the        payment             date       and       the      amount              of    interest               to be paid.              In       any
             case       in which              the        date         of the         payment               of principal                  of,     premium                 on     or interest                on the         Notes
             is not       a Business                     Day         in the         relevant             place        of payment                     or in the            place         of business                    of the

             Paying          Agent,              then         payment                of     such         principal,            premium                  or interest               need         not        be made             on
             such        date       but      may          be made                  on the          next       succeeding                   Business                Day.          Any          payment              made           on
             such       Business                 Day          shall          have      the        same        force        and        effect           as if made                on the            date     on which
             such       payment                  is due,          and         no     interest            on the       Notes             shall         accrue            for     the     period            after        such
             date.


                             2.                  Indenture;                   Note         Guarantee.


                             This          is one          of the             Notes
                                                                           issued     under    an Indenture,      dated   as of July    24, 2014      (as
                                                                            "Indenture"
             amended                from         time   to time,     the "Indenture"),           among      Rolta   Americas      LLC,    a Delaware
                                                                        "Issuer"
             limited           liability           company       (the   "Issuer"),       Rolta   India   Limited,      a company      organized      under
                                                                                                 Guarantor"
             the      laws        of the         Republic     of India        (the "Parent       Guarantor"),         the Subsidiary      Guarantors
             listed       on        Schedule               I thereto                (and         together          with        the       Parent           Guarantor                   the     "Note

             Guarantors"),                         Citicorp              International                    Limited,             as Trustee                   and      Security               Agent,          Citibank,
            N.A.,         London                 Branch,              as Paying                  and      Transfer           Agent               and      Citigroup               Global             Markets
             Deutschland                    AG,          as Registrar.                      Capitalized               terms           used           herein          are       used         as defined                 in the




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                             Main Document    Page 442 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             Indenture             unless              otherwise               indicated.                  The         terms         of the        Notes            include          those        stated          in the
             Indenture             and        those           made            part     of the            Indenture              by     reference                to the        Trust       Indenture                Act.
             The       Notes          are     subject               to all      such          terms,             and     Holders             are        referred         to the        Indenture              and            the
             Trust         Indenture               Act        for      a statement                  of     all     such         terms.           To      the     extent        permitted               by
             applicable               law,         in the           event       of     any         inconsistency                     between              the       terms      of this         Note         and         the
             terms         of the        Indenture,                   the      terms          of the         Indenture                will       control.


                             The       Notes             are        general           obligations                  of the          Issuer.            The       Indenture             provides              for        the
             issuance             from        time         to time             of up          to    such         principal             amount              or amounts                 as may          from             time
             to time         be authorized                       of the         Notes,             and      the         originally            issued            Notes         and      any       Additional
            Notes           vote      together                for      all    purposes               as a single                class.        This         Note         is guaranteed                 as set forth
             in the        Indenture.


                             The        Indenture                   limits,          among           other          things,          the      ability           of the        Issuer         to Incur             or
             guarantee              additional                 Indebtedness                        and     issue          disqualified                  or preferred                stock,        declare
             dividends             on       its     Capital             Stock          or purchase                     or redeem              Capital            Stock,         make           investments                    or
             other         specified              Restricted                  Payments,                  issue         or sell       Capital             Stock        of Restricted

             Subsidiaries,                  guarantee                  Indebtedness,                      sell     assets,           create         any        Liens,         enter       into      certain             Sale
             and Leaseback                        Transactions,                      enter         into      agreements                   that      restrict          the     Restricted
             Subsidiaries'
             Subsidiaries                    ability           to pay          dividends,                  transfer             assets        or make               intercompany                  loans,           enter
             into      transactions                    with         equity           holders          or affiliates                  or effect            a consolidation                    or merger.


                             3.                   Optional              Redemption.


                             On or after                  July         24,      2017,          the        Issuer         may         on      any        one     or more           occasions               redeem                  all
             or any         part      of the            Notes,           at the         redemption                     prices        (expressed                  as percentages                   of principal

             amount)              set forth             below,           plus         accrued              and         unpaid         interest,             if any,         on the        Notes         redeemed,
             to the        applicable                  date         of redemption,                       if redeemed                 during             the     twelve-month                     period

             beginning              on       July        24      of the         years          indicated                below,            subject           to the       rights          of holders               of
            Notes           on the          relevant             Record               Date         to receive               interest          on the            relevant          Interest          Payment
             Date:


                    Year                                                                                                                                                      Redemption                    Price

                    2017.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           104.438%
                    2018.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           102.219%


                             The        Issuer           may          at its         option          redeem              the     Notes,            in whole           but      not       in part,         at any
             time       prior       to July             24,     2017           at a redemption                          price        equal         to     100%          of the        principal             amount
             of the        Notes         redeemed                     plus      the      Applicable                     Premium               as of,          and     accrued            and      unpaid

             interest,          if any,           to the         redemption                    date.


                             At     any        time           and      from          time          to time         prior         to July           24,        2017,      the      Issuer         may        at its
             option         redeem             up       to 35%               of the       aggregate                    principal             amount             of the       Notes         with       the     Net
             Cash          Proceeds               of    one         or more            sales         of    Common                   Stock          of the        Issuer        in     an Equity              Offering
             at a redemption                       price         of     108.875%                   of the          principal              amount              of the        Notes         redeemed,                plus
             accrued            and      unpaid               interest,          if any,            to the         redemption                    date;        provided            that       at least        65%             of
             the      aggregate              principal                amount             of the           Notes           originally               issued           on the      Original            Issue              Date




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                        Main Document    Page 443 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             remains                outstanding                       after       each           such         redemption                      and           any      such        redemption                 takes            place
            within          60        days          after            the      closing                of the          related           Equity               Offering.

                                                                                                                                   days'                                                      days'
                               The          Issuer             will        give          not         less     than         30                        nor      more         than        60                   notice            of     any
            redemption                      and         the      Issuer                shall      give         the        Trustee             and           Registrar             notice          of      any     such
            redemption                      not         less      than           45      days          (or        such          shorter          period             as agreed               by      the    Trustee             or

             Registrar)                prior            to the          date            fixed         for     redemption.                       If     less       than      all      of the         Notes          are       to be
            redeemed                   at any            time,             the     Trustee                  or the         Registrar                 will         select       Notes          for       redemption                   as
             follows:



                               (1)                 if the             Notes             are     listed            on     any       national                 securities               exchange,              in compliance
            with         the        requirements                        of the            principal                  national             securities                 exchange                on which              the        Notes
             are     listed;           or



                               (2)                 if the             Notes             are     not         listed         on     any        national                securities              exchange,                 on     a pro
             rata        basis,         by        lot     or by            such           other         method                  as the        Trustee               or Registrar                  in its        sole        discretion
             shall       deem           to be            fair         and        appropriate                      and       in    accordance                      with         the    procedures                  of     DTC.


                               A      Note          of US$200,000                                in principal                     amount               or less           shall        not     be redeemed                     in part.
             If    any     Note             is to be redeemed                                  in part            only,          the    notice              of redemption                     relating            to     such        Note
            will       state          the        portion              of the            principal                 amount               to be redeemed.                           A    new        Note           in principal
             amount             equal             to the          unredeemed                          portion              will        be issued                  upon         cancellation                 of the           original
            Note.          On and                 after         the        redemption                       date,        interest            will           cease        to accrue               on Notes               or portions
             of them                called         for        redemption.


                               4.                  Registered                      Form;              Denominations;                             Transfer;                 Exchange.


                               The          Notes              are      in registered                        form          without              coupons                 in denominations                          of
             US$200,000                          and      any          multiple                 of     $1,000              in     excess             thereof.              A     Holder           may        register              the
             transfer           or exchange                           of Notes                 in accordance                       with          the        Indenture.                 The        Trustee              may         require
             a Holder                to furnish                  appropriate                     endorsements                          and           transfer           documents                   and     to pay            any
             taxes        and         fees        required                  by         law      or permitted                      by      the        Indenture.                  Pursuant               to the         Indenture,
             there        are        certain             periods                 during          which               the        Trustee              will      not       be required                   to issue,            register
             the     transfer               of     or exchange                          any      Note             or certain              portions                 of    a Note.


                               5.                  Defaults                   and        Remedies.


                               If     an Event                  of     Default,                 as defined                  in the           Indenture,                  occurs          and        is continuing,                   the
             Trustee            or the            Holders                  of     at least             25%           in aggregate                      principal               amount            of the          Notes          then

             outstanding                     may          declare                all     the     Notes               to be immediately                               due       and      payable.

            Notwithstanding                               the         prior        sentence,                  if a bankruptcy                           or insolvency                       default         with         respect           to
             the     Issuer            or any             Restricted                     Subsidiary                    occurs           and          is continuing,                    the       Notes          automatically
            become                  immediately                        due        and          payable.                Holders               may            not      enforce           the       Indenture               or the
            Notes          except                as provided                      in the             Indenture.                   The        Trustee               may         require           security              and

             indemnity                 satisfactory                        to it before                     it enforces                the      Indenture                  or the        Notes.             Subject            to
             certain           limitations,                     Holders                  of     at least             a majority                 in     aggregate                 principal              amount              of the
            Notes          then         outstanding                         may           direct            the      Trustee            in its          exercise               of remedies.




          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                                 Main Document    Page 444 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                             6.              Amendment                     and      Waiver.


                             Subject            to certain             exceptions,                the    Indenture          and      the        Notes    may       be      amended,              or
             default         may         be waived,                with      the        consent          of the     Holders          of     a majority            in aggregate
            principal             amount            of the         outstanding                Notes.          Without            notice         to or the        consent          of    any
             Holder,          the    Issuer          and         the    Trustee           may        amend         or supplement                  the   Indenture            or the           Notes

             to,    among           other         things,         cure       any        ambiguity,            defect        or inconsistency,                    or make          any         other
             change          that     does         not      adversely              affect         the    rights      of    any     Holder.


                             7.              Authentication.


                             This        Note       is not         valid        until       the     Trustee        signs      the     certificate           of    authentication                  on
             the     other        side      of this         Note.


                             8.              Governing                  Law.


                             This        Note       shall        be governed                  by,       and   construed             in accordance                with,      the        laws      of the
             State      of New             York.


                             9.              Abbreviations.



                             Customary                abbreviations                     may       be used          in the     name          of    a Holder         or an assignee,
             such      as:        TEN       COM             (=     tenants         in common),                    TEN      ENT        (=    tenants               the                             JT
                                                                                                                                                         by              entireties),
             TEN        (= joint          tenants           with        right      of                                and    not      as tenants          in common),                    CUST           (=
                                                                                    survivorship
                                     and        U/G/M/A/                  (= Uniform       Gifts              to Minors             Act).
             Custodian)


                             The         Issuer          will      furnish              a copy          of the     Indenture               to    any    Holder           upon          written
             request          and         without               charge.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                       Main Document    Page 445 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                                                                          TRANSFER                        NOTICE


                               FOR         VALUE                 RECEIVED                    the      undersigned                   registered                  holder          hereby         sell(s),

             assign(s)               and     transfer(s)               unto


             Insert       Taxpayer                Identification                  No.




             Please        print           or typewrite                 name        and        address           including               zip        code         of      assignee


             the      within          Note       and       all    rights         thereunder,                 hereby           irrevocably                    constituting                and

             appointing
             attorney               to transfer        said         Note         on the         books            of the        Issuer          with          full        power      of
             substitution                  in the    premises.


                               In     connection             with          any      transfer           of this         Note:


                                                                                                      [Check             One]


                                               (a)               this    Note           is being           transferred               to the          Issuer;


                                               (b)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Rule         144A          under          the     U.S.       Securities                  Act       of     1933,       as amended                   (the
                                                                 "Securities                Act")           and,       accordingly,                    the       undersigned                  does         hereby
                                                                 further          certify           that    this       Note         is being              transferred              to a Person               that
                                                                 the     undersigned                   reasonably                  believes            is purchasing                   this     Note          for     its
                                                                 own          account,          or for           one      or more          accounts                    with      respect            to which
                                                                 such         Person           exercises            sole       investment                    discretion,             and such               Person
                                                                                                                                                                                       buyer"
                                                                 and       each         such        account            is a "qualified                     institutional                                     within
                                                                 the     meaning               of    Rule          144A,           in each           case        in      a transaction               meeting
                                                                 the     requirements                      of Rule         144A           and        in      accordance                with         any
                                                                 applicable              securities              laws         of    any        state       of the          United           States;


                                               (c)               this    Note           is being           transferred               pursuant                to and            in accordance                 with
                                                                 Regulation                 S and:



                                                                 (A)              the     offer        of this         Note         was        not        made           to a Person                in the
                                                                                  United            States;         and



                                                                 (B)              either:



                                                                                  (i)               at the        time     the       buy        order            was       originated,               the
                                                                                                    transferee             was        outside              the        United        States          or the
                                                                                                    undersigned                    and    any         person              acting       on     its    behalf

                                                                                                    reasonably                believed              that         the      transferee           was         outside
                                                                                                    the     United            States,          or




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                        Main Document    Page 446 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                            (ii)                 the      transaction                   was            executed          in,      on     or through                  the
                                                                                                 facilities              of     a designated                     offshore             securities               market
                                                                                                 and        neither            the      undersigned                    nor        any       Person            acting
                                                                                                 on     its behalf               knows                 that     the    transaction                   was
                                                                                                 prearranged                     with         a buyer             in the        United               States;         and



                                                             (C)            no        directed              selling            efforts            have         been       made           in contravention
                                                                            of the            requirements                       of     Rule            903(b)         or 904(b)               of     Regulation

                                                                            S, as applicable;                            and



                                                             (D)            the        transaction                  is not            part        of     a plan        or scheme                to evade                 the
                                                                            registration                    requirements                       of the           Securities              Act;


                                           (d)               this    Note          is being             transferred                    in    a transaction                   permitted                 by    Rule
                                                             144      and       the       undersigned                      has        delivered                to the       Trustee             or the
                                                             Registrar             such          additional                   evidence                 that     the    Issuer,           any         Note

                                                             Guarantor,                the       Trustee,             the        Paying                and      Transfer             Agent            or the
                                                             Registrar             may           require            as to compliance                            with       such         available

                                                             exemption;                  or



                                          (e)                the     undersigned                    did       not        purchase                 this        Note     as part           of the         initial
                                                             distribution                 thereof            and         the     transfer                is being         effected             pursuant                  to
                                                             and     in     accordance                    with        an applicable                           exemption               (other          than         (a)
                                                             through            (d)       above)            from          the     registration                    requirements                       under         the
                                                             Securities               Act        and      the       undersigned                        has      delivered              to the         Trustee,                the

                                                             Paying         and          Transfer              Agent             or the           Registrar             such          additional
                                                             evidence              that       the      Issuer,            any         Note         Guarantor,                  the     Trustee,              the

                                                             Paying         and          Transfer              Agent             or the           Registrar             may          require            as to
                                                             compliance                   with         such         available                exemption.


             If none          of the     foregoing              boxes           is checked,                  the         Trustee,             the        Paying         and          Transfer            Agent                or
             the     Registrar          shall     not        be obligated                   to register               this       Note             in the        name         of      any       Person             other
             than     the      Holder       hereof            unless         and         until        the     conditions                     to any            such     transfer              or registration
             set forth         herein      and         in    Section            2.05          of the        Indenture                  shall           have      been          satisfied.


             Date:


            NOTICE:               The      signature                to this        assignment                      must         correspond                     with     the       name           as written
             upon       the     face    of the         within-mentioned                             instrument                   in every                particular,              without             alteration
             or any         change       whatsoever.


             TO BE COMPLETED                                  BY PURCHASER                                    IF     (b)       ABOVE                     IS    CHECKED.


             The      undersigned               represents                and      warrants                 that     it is purchasing                           this   Note           for      its    own
             account          or an account                  with      respect              to which               it exercises                   sole investment                       discretion                 and
                                                                                                                                                   buyer"
             that     it and     any      such         account            is a "qualified                       institutional                                within                     the     meaning                  of
             Rule       144A       under         the        Securities             Act        and      is aware                that         the        sale     to it is being                made           in
             reliance         on Rule           144A          and      acknowledges                          that        it has        received                 such     information                    regarding


                                                                                                                   -11



          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                    Main Document    Page 447 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             the     Issuer    as the       undersigned          has    requested      pursuant          to Rule       144A    or has       determined             not
             to request        such        information        and      that   it is aware        that   the   transferor      is relying          upon    the
            undersigned's               foregoing         representations           in order       to claim      the   exemption           from     registration
            provided          by    Rule      144A.


             Date:


            NOTICE:                To   be executed         by   an executive          officer




          Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                               Desc
                                                          Main Document    Page 448 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                    OPTION             OF HOLDER                    TO ELECT             PURCHASE


                          If you         wish      to have       all    of this      Note        purchased         by    the      Issuer      pursuant        to    Section
             4.12     or 4.13        of the        Indenture,          check        the   box:        0

                          If you         wish      to have       a portion           of this        Note     purchased           by   the     Issuer     pursuant
             to    Section       4.12      or 4.13       of the        Indenture,           state     the    amount        (in     original      principal          amount)
             below:


                                          US$                                                         .


                          Wire       transfer         instructions            for    delivery         of proceeds           from       the    purchase         of the     Note
             are    as follows:



                                                                         t                                                 l




                          Date:


                          Your       Signature:


                             (Sign      exactly       as your          name      appears         on the        other     side     of this     Note)


                             Signature          Guarantee2:




                          2                                                                                               institution"
                              Signatures        must be guaranteed               by an "eligible           guarantor                       meeting the requirements
            of the Trustee, which                 requirements         include      membership   or participation                 in the Securities Transfer
                                                                                                                                             program"
            Association   Medallion                Program    ("STAMP")               or such other "signature                   guarantee               as may be
             determined   by the Trustee               in addition  to, or in substitution                   for, STAMP,          all in accordance          with   the United
             States Securities  Exchange                Act of 1934, as amended.




          Case 20-82282-CRJ11                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                      Desc
                                                           Main Document    Page 449 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                SCHEDULE                 OF EXCHANGES                     OF NOTES


                         The   following        changes         in the    aggregate         principal      amount      of Notes    represented       by
             this   Global     Note     have    been     made:


                                           Amount        of
               Date      of              decrease        in              Amount        of     increase      in
             Decrease/           aggregate          principal              aggregate          principal             Outstanding
              Increase                amount        of Notes                 amount          of Notes                  Balance           Signature




          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                 Desc
                                                     Main Document    Page 450 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                          RECEIVED NYSCEF: 06/12/2018




                 TRUSTEE,   SECURITY          AGENT,           PAYING              AND         TRANSFER   AGENT   AND
                                                           REGISTRAR




                                               Trustee       and      Security         Agent



                                             Citicorp       International              Limited
                                                    39/F      Citibank           Tower
                                                           Citibank         Plaza
                                                           3 Garden         Road
                                                                  Central

                                                             Hong         Kong


                                               Paying        and      Transfer         Agent


                                         Citibank,          N.A.,         London         Branch
                                       c/o     Citibank,          N.A.,      Dublin        Branch
                                                   One      North         Wall      Quay
                                                         Dublin        1, Ireland


                                                               Registrar



                                 Citigroup        Global          Markets         Deutschland       AG
                                                           Reuterweg              16
                                                         60323        Frankfurt

                                                               Germany




          Case 20-82282-CRJ11      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                     Desc
                                   Main Document    Page 451 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                                                                                                               EXHIBIT               D


                                                FORM        OF REGULATION                         S GLOBAL          NOTE


                                                             ROLTA            AMERICAS                 LLC


                       UNLESS            THIS     CERTIFICATE                  IS    PRESENTED               BY AN AUTHORIZED
             REPRESENTATIVE                     OF THE           DEPOSITORY                  TRUST         COMPANY              ("DTC")           TO THE
             ISSUER        OR     ITS    AGENT         FOR        REGISTRATION                      OF TRANSFER,                EXCHANGE                   OR
             PAYMENT,             AND      ANY       CERTIFICATE                    ISSUED          IS REGISTERED                IN    THE       NAME
             OF CEDE          &   CO.    OR     IN   SUCH         OTHER             NAME          AS IS REQUESTED                     BY AN
            AUTHORIZED                  REPRESENTATIVE                       OF DTC           (AND      ANY        PAYMENT              IS     MADE         TO
             CEDE      &   CO.     OR TO SUCH                OTHER           ENTITY           AS IS REQUESTED                     BY AN
            AUTHORIZED                  REPRESENTATIVE                       OF DTC), ANY                  TRANSFER,             PLEDGE           OR
             OTHER         USE     HEREOF            FOR     VALUE           OR OTHERWISE                     BY OR TO ANY                     PERSON           IS
             WRONGFUL              INASMUCH                 AS    THE        REGISTERED                OWNER            HEREOF,           CEDE         &    CO.,
             HAS      AN   INTEREST             HEREIN.


                       THIS       SECURITY            IS    A GLOBAL                NOTE          WITHIN          THE        MEANING           OF THE
             INDENTURE              HEREINAFTER                   REFERRED              TO AND             IS REGISTERED                  IN    THE
            NAME       OF A DEPOSITARY                       OR A NOMINEE                         THEREOF.          THIS        SECURITY           MAY
            NOT       BE EXCHANGEABLE                        IN    WHOLE             OR      IN    PART      FOR        A SECURITY
             REGISTERED,                AND     NO TRANSFER                    OF THIS             SECURITY             IN    WHOLE          OR   IN       PART
             MAY      BE REGISTERED,                   IN    THE     NAME            OF ANY           PERSON            OTHER          THAN       SUCH
             DEPOSITARY                 OR A NOMINEE                THEREOF,               EXCEPT            IN   THE        LIMITED
             CIRCUMSTANCES                      DESCRIBED               IN    THE      INDENTURE.




          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                              Desc
                                                     Main Document    Page 452 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                             RECEIVED NYSCEF: 06/12/2018




            No.       S-1                                                                                                          CUSIP:             U77583             AA7
                                                                                                                                   Common                Code:          109059323
                                                                                                                                   ISIN         Number:            USU77583AA79




                                                                             ROLTA                    AMERICAS                          LLC


                                                                      REGULATION                              S    GLOBAL                      NOTE

                                                  Principal            amount             US$250,125,000.00,                                 as revised           by     the
                                                          Schedule            of    Exchanges                     of Notes             attached           hereto


                                                                                 ROLTA                 AMERICAS                        LLC


                                                                       8.875%             SENIOR               NOTES               DUE           2019


                                                                                   Regulation                 S Global                Note



                                                                           Unconditionally                           Guaranteed                  by


                                                        the     Signatories               listed           on the        Note         Guarantee                hereto

                                                                                                                                                                               "Issuer"
                              Rolta       Americas              LLC,       a Delaware                      limited         liability            company            (the        "Issuer"),            for
             value          received,           hereby         promises             to pay            to CEDE              &      CO.          or registered             assigns,           upon
             surrender              hereof        the    principal          sum           of    TWO           HUNDRED                          AND        FIFTY              MILLION               ONE
             HUNDRED                     AND        TWENTY-FIVE                                THOUSAND                         UNITED                STATES                 DOLLARS
             (US$250,125,000.00),                              as revised            by        the     Schedule             of     Exchanges                   of Notes          attached          hereto,
             on      July     24,     2019,        or on        such      earlier          date        as the         principal              hereof        may          become         due      in
             accordance               with       the     provisions              hereof.


                              Interest          Rate:         8.875%       per       annum.


                              Interest          Payment           Dates:           January             24     and        July      24     of     each      year,        commencing
             January           24,      2015.


                              Interest          Record          Dates:      January                  9 and        July      9.


                              Reference            is hereby             made        to the            further           provisions               set forth        on the         reverse          hereof.
             Such       further          provisions              shall     for      all    purposes               have          the      same         effect      as though            fully         set
             forth      at this         place.


                              This       Note      shall        not    be valid            or obligatory                   until         the     certificate            of    authentication
             hereon           shall      have      been         duly     signed            by        the    Trustee             acting         under       the     Indenture.




          Case 20-82282-CRJ11                                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                           Desc
                                                                  Main Document    Page 453 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                              RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS         WHEREOF,    the   Issuer    has   caused     this   instrument    to be duly
             executed.


                         Date:   July   24,   2014


                                                                         ROLTA           AMERICAS         LLC



                                                                         By:

                                                                                Name:
                                                                                Title:




                                                         [Regulation S Global Security]




          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                             Desc
                                                 Main Document    Page 454 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                CERTIFICATE            OF AUTHENTICATION


                        This   is one    of the   8.875%      Senior   Notes         Due      2019     described      in the   Indenture
             referred    to in this     Note.


                                                                               CITICORP               INTERNATIONAL                 LIMITED,
                                                                               as Trustee            and   Security    Agent




                                                                               By:

                                                                                           Name:
                                                                                           Title:




                                                   [Regulation S Global Security - Subsidiary Guarantee]




          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                  Main Document    Page 455 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                            FORM                 OF REVERSE                            OF REGULATION                                     S GLOBAL                       NOTE


                                                                                           ROLTA               AMERICAS                          LLC
                                                                                      8.875%              Senior          Notes            Due         2019


                               1.                Principal                   and     Interest.


                             The          Issuer          promises                  to pay         the      principal              of this           Note          on July            24,     2019.


                             The          Issuer          promises                  to pay          interest          on the          principal                amount             of this          Note           on    each
             Interest           Payment                  Date,         as set forth                 on the         face        of this           Note,         at the          rate      of    8.875%               per
             annum.


                             Interest             will         be payable                  semiannually                     (to      the        Holders            of record                of the        Notes           at the
             close       of business                     on     January              9 or July              9 immediately                        preceding                the     Interest            Payment

             Date)        on        each         Interest             Payment               Date,         commencing                       January             24,       2015.


                             Interest             on this             Note          will         accrue        from         the      most            recent         date        to which              interest            has
             been        paid        on this             Note          (or,        if there         is no        existing            default            in the          payment               of    interest            and       if
             this     Note          is authenticated                          between              a regular            record             date        and        the     next         interest           payment

             date,       from         such         interest             payment                  date)      or,    if no          interest            has      been           paid,         from      the      Original
             Issue       Date.             Interest            will          be computed                    on the        basis            of    a 360-day                year         of twelve             30-day
             months.


                             Interest             not         paid       when             due      and      any       interest             on principal,                   premium                 or interest             not
            paid        when          due         will        be paid              to the         Persons          that        are       Holders              on     a special               record         date,         which
             will      be the         15th          day        preceding                   the     date      fixed        by       the      Issuer          for      the       payment               of    such

             interest,          whether                  or not         such         day         is a Business                 Day.             At     least       15 days             before             a special
             record          date,         the     Issuer             will         send      to each           Holder             and       to the          Trustee             a notice            that     sets         forth
             the      special         record              date,         the        payment             date       and       the      amount              of    interest               to be paid.              In       any
             case       in which              the        date         of the         payment               of principal                  of,     premium                 on     or interest                on the         Notes
             is not       a Business                     Day         in the         relevant             place        of payment                     or in the            place         of business                    of the

             Paying          Agent,              then         payment                of     such         principal,            premium                  or interest               need         not        be made             on
             such        date       but      may          be made                  on the          next       succeeding                   Business                Day.          Any          payment              made           on
             such       Business                 Day          shall          have      the        same        force        and        effect           as if made                on the            date     on which
             such       payment                  is due,          and         no     interest            on the       Notes             shall         accrue            for     the     period            after        such
             date.


                             2.                  Indenture;                   Note         Guarantee.


                             This          is one          of the             Notes
                                                                           issued     under    an Indenture,      dated   as of July    24, 2014      (as
                                                                            "Indenture"
             amended                from         time   to time,     the "Indenture"),           among      Rolta   Americas      LLC,    a Delaware
                                                                        "Issuer"
             limited           liability           company       (the   "Issuer"),       Rolta   India   Limited,      a company      organized      under
                                                                                                 Guarantor"
             the      laws        of the         Republic     of India        (the "Parent       Guarantor"),         the Subsidiary      Guarantors
             listed       on        Schedule               I thereto                (and         together          with        the       Parent           Guarantor                   the     "Note

             Guarantors"),                         Citicorp              International                    Limited,             as Trustee                   and      Security               Agent,          Citibank,
            N.A.,         London                 Branch,              as Paying                  and      Transfer           Agent               and      Citigroup               Global             Markets
             Deutschland                    AG,          as Registrar.                      Capitalized               terms           used           herein          are       used         as defined                 in the




          Case 20-82282-CRJ11                                                Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                             Main Document    Page 456 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             Indenture             unless              otherwise               indicated.                  The         terms         of the        Notes            include          those        stated          in the
             Indenture             and        those           made            part     of the            Indenture              by     reference                to the        Trust       Indenture                Act.
             The       Notes          are     subject               to all      such          terms,             and     Holders             are        referred         to the        Indenture              and            the
             Trust         Indenture               Act        for      a statement                  of     all     such         terms.           To      the     extent        permitted               by
             applicable               law,         in the           event       of     any         inconsistency                     between              the       terms      of this         Note         and         the
             terms         of the        Indenture,                   the      terms          of the         Indenture                will       control.


                             The       Notes             are        general           obligations                  of the          Issuer.            The       Indenture             provides              for        the
             issuance             from        time         to time             of up          to    such         principal             amount              or amounts                 as may          from             time
             to time         be authorized                       of the         Notes,             and      the         originally            issued            Notes         and      any       Additional
            Notes           vote      together                for      all    purposes               as a single                class.        This         Note         is guaranteed                 as set forth
             in the        Indenture.


                             The        Indenture                   limits,          among           other          things,          the      ability           of the        Issuer         to Incur             or
             guarantee              additional                 Indebtedness                        and     issue          disqualified                  or preferred                stock,        declare
             dividends             on       its     Capital             Stock          or purchase                     or redeem              Capital            Stock,         make           investments                    or
             other         specified              Restricted                  Payments,                  issue         or sell       Capital             Stock        of Restricted

             Subsidiaries,                  guarantee                  Indebtedness,                      sell     assets,           create         any        Liens,         enter       into      certain             Sale
             and Leaseback                        Transactions,                      enter         into      agreements                   that      restrict          the     Restricted
             Subsidiaries'
             Subsidiaries                    ability           to pay          dividends,                  transfer             assets        or make               intercompany                  loans,           enter
             into      transactions                    with         equity           holders          or affiliates                  or effect            a consolidation                    or merger.


                             3.                   Optional              Redemption.


                             On or after                  July         24,      2017,          the        Issuer         may         on      any        one     or more           occasions               redeem                  all
             or any         part      of the            Notes,           at the         redemption                     prices        (expressed                  as percentages                   of principal

             amount)              set forth             below,           plus         accrued              and         unpaid         interest,             if any,         on the        Notes         redeemed,
             to the        applicable                  date         of redemption,                       if redeemed                 during             the     twelve-month                     period

             beginning              on       July        24      of the         years          indicated                below,            subject           to the       rights          of holders               of
            Notes           on the          relevant             Record               Date         to receive               interest          on the            relevant          Interest          Payment
             Date:


                    Year                                                                                                                                                      Redemption                    Price

                    2017.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           104.438%
                    2018.......................................................................................
                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           102.219%


                             The        Issuer           may          at its         option          redeem              the     Notes,            in whole           but      not       in part,         at any
             time       prior       to July             24,     2017           at a redemption                          price        equal         to     100%          of the        principal             amount
             of the        Notes         redeemed                     plus      the      Applicable                     Premium               as of,          and     accrued            and      unpaid

             interest,          if any,           to the         redemption                    date.


                             At     any        time           and      from          time          to time         prior         to July           24,        2017,      the      Issuer         may        at its
             option         redeem             up       to 35%               of the       aggregate                    principal             amount             of the       Notes         with       the     Net
             Cash          Proceeds               of    one         or more            sales         of    Common                   Stock          of the        Issuer        in     an Equity              Offering
             at a redemption                       price         of     108.875%                   of the          principal              amount              of the        Notes         redeemed,                plus
             accrued            and      unpaid               interest,          if any,            to the         redemption                    date;        provided            that       at least        65%             of
             the      aggregate              principal                amount             of the           Notes           originally               issued           on the      Original            Issue              Date




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                        Main Document    Page 457 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




             remains                outstanding                       after       each           such         redemption                      and           any      such        redemption                 takes            place
            within         60         days             after         the      closing                of the          related           Equity               Offering.

                                                                                                                                   days'                                                      days'
                               The          Issuer             will        give          not         less     than         30                        nor      more         than        60                   notice            of     any
            redemption                      and         the      Issuer                shall     give          the        Trustee             and           Registrar             notice          of      any     such
            redemption                      not        less       than           45      days          (or        such          shorter          period             as agreed               by      the    Trustee             or

             Registrar)                prior            to the          date            fixed         for     redemption.                       If     less       than      all      of the         Notes          are       to be
            redeemed                   at any            time,             the     Trustee                  or the         Registrar                 will         select       Notes          for       redemption                   as
             follows:



                               (1)                 if the             Notes             are     listed            on     any       national                 securities               exchange,              in compliance
            with         the        requirements                        of the            principal                  national             securities                 exchange                on which              the        Notes
             are     listed;           or



                               (2)                 if the             Notes             are     not         listed         on     any        national                securities              exchange,                 on     a pro
            rata      basis,           by        lot      or by            such          other         method                as the          Trustee               or Registrar                  in its         sole     discretion
             shall       deem           to be            fair         and        appropriate                      and       in    accordance                      with         the    procedures                  of     DTC.


                               A      Note             of US$200,000                             in principal                     amount               or less           shall        not     be redeemed                     in part.
             If    any     Note             is to be redeemed                                  in part            only,          the    notice              of redemption                     relating            to     such        Note
            will       state          the        portion              of the            principal                 amount               to be redeemed.                           A    new        Note           in principal
             amount             equal             to the          unredeemed                          portion              will        be issued                  upon         cancellation                 of the           original
            Note.         On and                  after         the        redemption                       date,        interest            will           cease        to accrue               on Notes               or portions
             of them                called         for         redemption.


                               4.                  Registered                      Form;              Denominations;                             Transfer;                 Exchange.


                               The          Notes              are      in registered                        form          without              coupons                 in denominations                          of
             US$200,000                          and      any          multiple                 of     $1,000              in     excess             thereof.              A     Holder           may        register              the
             transfer           or exchange                           of Notes                 in accordance                       with          the        Indenture.                 The        Trustee              may         require
             a Holder                to furnish                  appropriate                     endorsements                          and           transfer           documents                   and     to pay            any
             taxes        and         fees        required                  by         law      or permitted                      by      the        Indenture.                  Pursuant               to the         Indenture,
             there       are         certain             periods                 during          which               the        Trustee              will      not       be required                   to issue,            register
             the     transfer               of     or exchange                          any      Note             or certain              portions                 of    a Note.


                               5.                  Defaults                   and        Remedies.


                               If     an Event                  of     Default,                 as defined                  in the           Indenture,                  occurs          and        is continuing,                   the
             Trustee            or the            Holders                  of     at least             25%           in aggregate                      principal               amount            of the          Notes          then

             outstanding                     may          declare                all     the     Notes               to be immediately                               due       and      payable.

            Notwithstanding                               the         prior        sentence,                  if a bankruptcy                           or insolvency                       default         with         respect           to
             the     Issuer            or any             Restricted                     Subsidiary                    occurs           and          is continuing,                    the       Notes          automatically
            become                  immediately                        due        and          payable.                Holders               may            not      enforce           the       Indenture               or the
            Notes          except                as provided                      in the             Indenture.                   The        Trustee               may         require           security              and

             indemnity                 satisfactory                        to it before                     it enforces                the      Indenture                  or the        Notes.             Subject            to
             certain           limitations,                     Holders                  of     at least             a majority                 in     aggregate                 principal              amount              of the
            Notes          then         outstanding                         may           direct            the      Trustee            in its          exercise               of remedies.




          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                                 Main Document    Page 458 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                             6.              Amendment                     and      Waiver.


                             Subject            to certain             exceptions,                the    Indenture          and      the        Notes    may       be      amended,              or
             default         may         be waived,                with      the        consent          of the     Holders          of     a majority            in aggregate
            principal             amount            of the         outstanding                Notes.          Without            notice         to or the        consent          of    any
             Holder,          the    Issuer          and         the    Trustee           may        amend         or supplement                  the   Indenture            or the           Notes

             to,    among           other         things,         cure       any        ambiguity,            defect        or inconsistency,                    or make          any         other
             change          that     does         not      adversely              affect         the    rights      of    any     Holder.


                             7.              Authentication.


                             This        Note       is not         valid        until       the     Trustee        signs      the     certificate           of    authentication                  on
             the     other        side      of this         Note.


                             8.              Governing                  Law.


                             This        Note       shall        be governed                  by,       and   construed             in accordance                with,      the        laws      of the
             State      of New             York.


                             9.              Abbreviations.



                             Customary                abbreviations                     may       be used          in the     name          of    a Holder         or an assignee,
             such      as:        TEN       COM             (=     tenants         in common),                    TEN      ENT        (=    tenants               the                             JT
                                                                                                                                                         by              entireties),
             TEN        (= joint          tenants           with        right      of                                and    not      as tenants          in common),                    CUST           (=
                                                                                    survivorship
                                     and        U/G/M/A/                  (= Uniform       Gifts              to Minors             Act).
             Custodian)


                             The         Issuer          will      furnish              a copy          of the     Indenture               to    any    Holder           upon          written
             request          and         without               charge.




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                       Main Document    Page 459 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




                                                                                           TRANSFER                        NOTICE


                               FOR         VALUE                 RECEIVED                    the       undersigned                    registered                 holder           hereby            sell(s),

             assign(s)               and     transfer(s)               unto


             Insert       Taxpayer                Identification                  No.


             Please        print           or typewrite                 name        and         address           including               zip        code         of      assignee


             the      within          Note       and       all    rights         thereunder,                  hereby            irrevocably                   constituting                    and

             appointing
             attorney               to transfer        said         Note         on the          books            of the        Issuer          with          full        power          of
             substitution                  in the    premises.


                               In     connection             with          any      transfer            of this         Note:


                                                                                                       [Check             One]


                                               (a)               this    Note            is being           transferred               to the          Issuer;


                                               (b)               this    Note            is being           transferred               pursuant                to and            in accordance                    with
                                                                 Rule         144A          under           the     U.S.        Securities                 Act       of     1933,        as amended                     (the
                                                                 "Securities                Act")            and,       accordingly,                    the       undersigned                    does         hereby
                                                                 further          certify            that    this       Note         is being              transferred               to a Person                 that
                                                                 the     undersigned                    reasonably                  believes            is purchasing                     this       Note        for      its
                                                                 own          account,           or for           one      or more           accounts                   with       respect             to which
                                                                 such         Person            exercises            sole       investment                    discretion,                and such              Person
                                                                                                                                                                                           buyer"
                                                                 and       each          such        account            is a "qualified                     institutional                                       within
                                                                 the     meaning                of    Rule          144A,           in each           case        in      a transaction                 meeting
                                                                 the     requirements                       of Rule            144A        and        in      accordance                 with          any
                                                                 applicable               securities              laws         of    any        state       of the          United             States;


                                               (c)               this    Note            is being           transferred               pursuant                to and            in accordance                    with
                                                                 Regulation                 S and:



                                                                 (A)              the      offer        of this         Note          was       not        made           to a Person                  in the
                                                                                  United             States;         and



                                                                 (B)              either:



                                                                                  (i)                at the        time        the     buy       order            was       originated,                 the
                                                                                                     transferee             was        outside              the        United        States            or the
                                                                                                     undersigned                    and     any        person              acting         on     its    behalf

                                                                                                     reasonably                believed              that         the      transferee               was        outside
                                                                                                     the     United            States,          or



                                                                                  (ii)               the     transaction               was           executed               in,     on    or through               the
                                                                                                     facilities           of    a designated                      offshore           securities                market




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                       Desc
                                                                        Main Document    Page 460 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                                                and        neither          the         undersigned                    nor        any     Person              acting
                                                                                                on     its behalf                knows                 that     the    transaction                   was
                                                                                                prearranged                      with         a buyer             in the       United                States;         and



                                                             (C)            no        directed             selling          efforts               have         been       made           in contravention
                                                                            of the           requirements                        of     Rule            903(b)         or 904(b)               of     Regulation

                                                                            S, as applicable;                         and



                                                             (D)            the        transaction                 is not             part        of     a plan        or scheme                to evade                 the
                                                                            registration                   requirements                        of the           Securities              Act;


                                           (d)               this    Note         is being             transferred                     in    a transaction                   permitted                 by    Rule
                                                             144      and       the      undersigned                      has         delivered                to the      Trustee              or the
                                                             Registrar            such          additional                 evidence                    that     the    Issuer,           any         Note

                                                             Guarantor,                the      Trustee,             the        Paying                 and      Transfer           Agent              or the
                                                             Registrar            may           require            as to compliance                             with       such         available

                                                             exemption;                 or



                                          (e)                the     undersigned                   did       not     purchase                     this        Note     as part           of the         initial
                                                             distribution                thereof            and      the         transfer                is being         effected             pursuant                  to
                                                             and     in     accordance                   with        an applicable                            exemption             (other            than         (a)
                                                             through            (d)      above)            from          the      registration                    requirements                       under         the
                                                             Securities               Act       and      the       undersigned                         has      delivered            to the           Trustee,                the

                                                             Paying         and         Transfer              Agent              or the           Registrar             such        additional
                                                             evidence             that       the      Issuer,            any          Note         Guarantor,                the     Trustee,                the

                                                             Paying         and         Transfer              Agent              or the           Registrar             may         require             as to
                                                             compliance                  with         such         available                 exemption.


             If none          of the     foregoing                boxes         is checked,                 the      Trustee,                 the        Paying         and        Transfer              Agent                or
             the     Registrar          shall     not        be     obligated               to register              this        Note             in the        name         of    any         Person             other
             than     the      Holder       hereof            unless         and        until        the     conditions                      to any            such     transfer              or registration
             set forth         herein      and         in    Section            2.05         of the        Indenture                   shall           have      been         satisfied.


             Date:


            NOTICE:               The      signature                to this       assignment                      must         correspond                      with     the       name           as written
             upon       the     face    of the         within-mentioned                            instrument                    in every                particular,              without             alteration
             or any         change       whatsoever.


             TO BE COMPLETED                                  BY PURCHASER                                   IF     (b)     ABOVE                        IS    CHECKED.


             The      undersigned               represents                and     warrants                 that     it is purchasing                            this   Note         for        its    own
             account          or an account                  with      respect              to which              it exercises                    sole investment                       discretion                 and
                                                                                                                                                   buyer"
             that     it and     any      such         account            is a "qualified                      institutional                                 within                     the     meaning                  of
             Rule       144A       under         the        Securities            Act        and      is aware              that            the        sale     to it is being                made           in
             reliance         on Rule           144A          and      acknowledges                         that     it has            received                 such     information                    regarding
             the     Issuer      as the         undersigned                 has       requested                pursuant                 to Rule                144A       or has          determined                      not
             to request          such      information                    and     that        it is aware                 that        the      transferor              is relying               upon           the




          Case 20-82282-CRJ11                                       Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                               Desc
                                                                    Main Document    Page 461 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                   RECEIVED NYSCEF: 06/12/2018




             undersigned's             foregoing     representations       in order     to claim   the   exemption   from   registration
            provided         by    Rule     144A.


             Date:


            NOTICE:               To   be executed     by   an executive      officer




                                                                               -11



          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                                     Main Document    Page 462 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                    OPTION             OF HOLDER                    TO ELECT             PURCHASE


                          If you         wish      to have       all    of this      Note        purchased         by    the      Issuer      pursuant        to    Section
             4.12     or 4.13        of the        Indenture,          check        the   box:        0

                          If you         wish      to have       a portion           of this        Note     purchased           by   the     Issuer     pursuant
             to    Section       4.12      or 4.13       of the        Indenture,           state     the    amount        (in     original      principal          amount)
             below:


                                          US$                                                         .


                          Wire       transfer         instructions            for    delivery         of proceeds           from       the    purchase         of the     Note
             are    as follows:



                                                                         t                                                 l




                          Date:


                          Your       Signature:


                             (Sign      exactly       as your          name      appears         on the        other     side     of this     Note)


                             Signature          Guarantee3:




                          3                                                                                               institution"
                              Signatures        must be guaranteed               by an "eligible           guarantor                       meeting the requirements
            of the Trustee, which                 requirements         include      membership   or participation                 in the Securities Transfer
                                                                                                                                             program"
            Association   Medallion                Program    ("STAMP")               or such other "signature                   guarantee               as may be
             determined   by the Trustee               in addition  to, or in substitution                   for, STAMP,          all in accordance          with   the United
             States Securities  Exchange                Act of 1934, as amended.




          Case 20-82282-CRJ11                              Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                      Desc
                                                           Main Document    Page 463 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                SCHEDULE                 OF EXCHANGES                     OF NOTES


                         The   following        changes         in the    aggregate         principal      amount      of Notes    represented       by
             this   Global     Note     have    been     made:


                                           Amount        of
               Date      of              decrease        in              Amount        of     increase      in
             Decrease/           aggregate          principal              aggregate          principal             Outstanding
              Increase                amount        of Notes                 amount          of Notes                  Balance           Signature




          Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                 Desc
                                                     Main Document    Page 464 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                          RECEIVED NYSCEF: 06/12/2018




                 TRUSTEE,   SECURITY          AGENT,           PAYING              AND         TRANSFER   AGENT   AND
                                                           REGISTRAR


                                               Trustee       and      Security         Agent



                                             Citicorp       International              Limited
                                                    39/F      Citibank           Tower
                                                           Citibank         Plaza
                                                           3 Garden         Road
                                                                  Central

                                                             Hong         Kong


                                               Paying        and      Transfer         Agent


                                         Citibank,          N.A.,         London         Branch
                                       c/o     Citibank,          N.A.,      Dublin        Branch
                                                   One      North         Wall      Quay
                                                         Dublin        1, Ireland


                                                               Registrar



                                 Citigroup        Global          Markets         Deutschland       AG
                                                           Reuterweg              16
                                                         60323        Frankfurt

                                                               Germany




          Case 20-82282-CRJ11      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                     Desc
                                   Main Document    Page 465 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                        RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                              EXHIBIT               E-1


                                                 FORM              OF ISSUER                   AUTHORIZATION                                 CERTIFICATE



                                                                                                             [Date]


                         I, [Name],               [Title],         acting          on behalf            of     Rolta      Americas                LLC,     hereby          certify      that:



                              (A)               the    persons            listed      on      Schedule                I hereto       are    (i)    Authorized              Officers       of the
             Issuer          (as     defined           below)         for     purposes              of the           Indenture        dated    as of July    24, 2014      (as
                                                                                                                                            "Indenture"
             amended,                modified              or supplemented                     from           time      to time,       the  "Indenture")        among       Rolta
                                                                                                                                          "Issuer"
             Americas                LLC,        a Delaware                 limited         liability               company         (the "Issuer"),      Rolta     India   Limited,
                                                                                                                                                                   Guarantor"
             a company                 organized              under         the      laws      of the          Republic            of India    (the "Parent        Guarantor"),
                                                                                                                                        Guarantors"
             the    entities           listed         on     Schedule              I thereto        (the         "Subsidiary            Guarantors"),          Citicorp
             International                  Limited,              as Trustee           and     Security               Agent,        Citibank,            N.A.,       London           Branch,       as

             Paying           and      Transfer              Agent          and      Citigroup               Global        Markets           Deutschland              AG,        as Registrar;
             and      (ii)     the     duly       authorized                person          who      executed              or will         execute         the    Notes        (as    defined
            under            the     Indenture)              by     his     manual          or facsimile                 signature           or signature            in     scanned        format
             delivered              through            e-mail         was      at the        time        of     such      execution,              duly     elected         or appointed,
             qualified              and     acting           as the       holder        of the          office         set forth       opposite           his     name;


                              (B)               each       signature           appearing                on     Schedule            I hereto         is the       person's        genuine

             signature;              and



                              (C)               attached           hereto          as Schedule                 II    is a true,      correct         and        complete         specimen           of
             the    certificates                representing                the      Notes.


                                                                                     [Signature               Page        Follows]




                                                                                                               -1-1



          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                    Desc
                                                                     Main Document    Page 466 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                RECEIVED NYSCEF: 06/12/2018




                       IN   WITNESS   WHEREOF,   I have   hereunto     signed     my name    as of the   date   first
             written   above.




                                                             ROLTA            AMERICAS      LLC



                                                             By:

                                                                     Name:
                                                                     Title:




                                                           -1-



          Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                Desc
                                        Main Document    Page 467 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                 RECEIVED NYSCEF: 06/12/2018




                                               Schedule     I


                                  SPECIMENS       OF      SIGNATURES


                     Name              Title                           Signature




                                                    -1-



          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                                Main Document    Page 468 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                RECEIVED NYSCEF: 06/12/2018




                                               Schedule     II


                                        SPECIMENS          OF     THE
                                        144A   GLOBAL            NOTE
                           AND    THE   REGULATION           S    GLOBAL   NOTE




                                                     -1-



          Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08             Desc
                                 Main Document    Page 469 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                      INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                            EXHIBIT                 E-2


                            [FORM                OF NOTE               GUARANTOR                        AUTHORIZATION                                  CERTIFICATE]


                                                                                                    [Date]


                          I, [Name],              [Title],       of      [the       Parent       Guarantor/a                 Subsidiary             Guarantor              listed       in
             Schedule           I],    acting       on behalf             of      [the    Parent       Guarantor/a                Subsidiary               Guarantor                listed     in
             Schedule           I] to the         Indenture              (as    defined          below)         (the      "Parent            Guarantor"/"Subsidiary
             Guarantor"
             Guarantor"),                 hereby         certify          that:



                          (A)             the     persons             listed        on   Schedule             I hereto         are    (i)    Authorized                 Officers         of the
             [Parent        Guarantor/Subsidiary                               Guarantor]              for     purposes           of the          Indenture              dated    as of July
                                                                                                                                                                        "Indenture"
             24,   2014      (as        amended,             modified               or supplemented                   from       time       to time,            the     "Indenture")
                                                                                                                                                                       "Issuer"
             among        Rolta         Americas              LLC,        a Delaware               limited         liability          company              (the        "Issuer"),      Rolta
             India   Limited,             a company                  organized            under        the     laws       of the        Republic            of        India   (the "Parent
             Guarantor"                                                                                                                                                 Guarantors"
             Guarantor"),                 the     entities           listed       on     Schedule            I thereto         (the     "Subsidiary                     Guarantors"),

             Citicorp       International                Limited,               as Trustee            and      Security         Agent,            Citibank,             N.A.,       London

             Branch,        as Paying             and        Transfer           Agent        and       Citigroup             Global         Markets              Deutschland                 AG,     as

             Registrar;          and      (ii)    the    duly         authorized             person          who       executed             or will        execute          the      Note
             Guarantee            (as     defined            under       the        Indenture)         endorsed              on the         Notes         (as     defined          under       the

             Indenture)           by     his     manual          or facsimile                signature           or signature               in    scanned              format        delivered
             through        e-mail         was      at the       time          of    such      execution,             duly      elected           or appointed,                 qualified           and

             acting       as the        holder       of the          office         set forth       opposite           his     name;


                          (B)             each       signature                appearing          on    Schedule              I hereto            is the    person's             genuine

             signature;          and



                          (C)             attached            hereto           as Schedule             II    is a true,         correct          and      complete              specimen            of
             the   certificates            representing                 the     Notes.


                                                                                  [Signature           Page        Follows]




                                                                                                       â€”-1



          Case 20-82282-CRJ11                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                          Desc
                                                               Main Document    Page 470 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                               RECEIVED NYSCEF: 06/12/2018




                       IN   WITNESS   WHEREOF,   I have   hereunto      signed     my name   as of the   date   first
             written   above.


                                                              [PARENT            GUARANTOR/SUBSIDIARY

                                                              GUARANTOR]



                                                             By:

                                                                     Name:
                                                                     Title:




                                                          E-2-2



          Case 20-82282-CRJ11           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                Desc
                                        Main Document    Page 471 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                          RECEIVED NYSCEF: 06/12/2018




                                               Schedule       I


                                   SPECIMENS      OF      SIGNATURES


             Name               Company                   Signature    Signature




                                                  E-2-3



          Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08        Desc
                                 Main Document    Page 472 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                RECEIVED NYSCEF: 06/12/2018




                                               Schedule     II


                                        SPECIMENS          OF     THE
                                        144A   GLOBAL            NOTE
                           AND    THE   REGULATION           S    GLOBAL   NOTE




                                                   E-2-4



          Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08             Desc
                                 Main Document    Page 473 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                    INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                 RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                              EXHIBIT                      F


                          FORM                   OF PAYING                             AND              TRANSFER                    AGENT                   APPOINTMENT                               LETTER


                                                                                                                                                                                                                               [Date]


             Citibank,                N.A.,          London                  Branch
             c/o     Citibank,                  N.A.,          Dublin                  Branch
             One       North              Wall          Quay
             Dublin             1
             Ireland


                               Re:                  8.875%                 Senior             Notes         Due           2019      of     Rolta            Americas              LLC


                               Reference                   is hereby                   made             to the       Indenture
                                                                                                                             dated    as of July   24,                                       2014          (as     amended,
                                                                                                                           "Indenture"
             modified                 or supplemented                              from            time   to time,    the "Indenture")         among                                          Rolta           Americas
                                                                                                                         "Issuer"
             LLC,         a Delaware                      limited                liability            company      (the "Issuer"),       Rolta   India                                       Limited,     a
                                                                                                                                                                                                 Guarantor"
             company                  organized                  under             the        laws        of the          Republic              of     India   (the "Parent                      Guarantor"),
                                                                                                                                                            Guarantors"
             the     entities              listed         on         Schedule          I thereto    (the                     "Subsidiary                                                      and          together             with
                                                                                          Guarantors"
             the     Parent     Guarantor,                             the       "Note    Guarantors"),                              Citicorp                 International                  Limited,              as Trustee
                      "Trustee"
             (the     "Trustee")        and                          Security                Agent,         Citibank,              N.A.,             London             Branch,             as Paying               and
             Transfer                Agent           and        Citigroup                     Global         Markets               Deutschland                     AG,         as Registrar.                     Terms              used
             herein            are       used       as defined                     in the           Indenture.


                               The         Issuer          hereby                 appoints             Citibank,      N.A.,   London     Branch                                     as the          paying            agent,
                                                                                                   "Agent"
             registrar              and         transfer              agent            (the        "Agent")      with    respect   to the Notes                                      and       the       Agent            hereby
             accepts            such            appointment.                       By         accepting              such         appointment,                     the    Agent             agrees            to be bound

             by     and        to perform                  the         services                with       respect           to itself           set forth             in the        terms           and       conditions
             set forth              in the          Indenture                    and         the    Notes,           as well         as the            following               terms         and         conditions                  to
             all    of which                the      Issuer                agrees            and        to all      of which              the        rights       of the         holders            from         time          to
             time      of the             Notes           shall            be     subject:



                               (a)                  The        Agent              shall        be entitled                 to the        compensation                     to be agreed                     upon         in

             writing            with         the      Issuer               and         the     Note        Guarantors,                   jointly            and     severally,               for     all      services
             rendered                by     it under                 the        Indenture,               and        the    Issuer          and        the      Note       Guarantors,                    jointly           and

             severally,               agree          promptly                     to pay            such       compensation                        and        to reimburse                  the     Agent           upon
             request            for       all     reasonable                      out-of-pocket                     expenses,               disbursements                       and         advances               (including
             costs        of     collection)                   incurred                  or made            by       the     Agent,             including               the     reasonable

             compensation,                          expenses                    and      disbursements                      of     such         agents,            counsels            and         other         Persons
             not     regularly                  within           its       employ,                 in    connection               with          the      services             rendered              by     it under             the
             Indenture.                   The        Issuer            and         the        Note        Guarantors                jointly             and       severally            hereby              agree          to

             indemnify                    the     Agent              and         its    officers,            directors,             agents             and        employees                 and      any         successors
             thereto           for,        and       to hold                it harmless                  against,           any      obligations,                  taxes,         judgments,                   suits,          loss,
             action,           proceeding,                      claim,            penalty,               damages,                cost,      disbursement,                       liability           or expense
             incurred               by     it without                  gross            negligence                  or willful            misconduct                     on     its part           arising          out        of    or
             in connection                       with          its     acting            as Agent                under       the         Indenture                and     the     Notes,            including                  (1)
             the     costs           and        expenses                   of     defending                itself         against          any         claim        or liability              and        of      complying




          Case 20-82282-CRJ11                                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                          Desc
                                                                                Main Document    Page 474 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




             with          any         process                served            upon           it or any               of     its    officers                in connection                       with        the        exercise            or
            performance                         of       any      of       its powers                    or duties                under           the        Indenture               and         the      Notes           and        (2)     the

             compensation,                           expenses                    and         disbursements                          of    such          agents,              counsels                  and     other           Persons
             not      regularly                 within               the        its     employ.                The          obligations                 of the           Issuer            and         the     Note            Guarantors
             under          this         paragraph                    (a)       shall         survive             the         payment                  of the        Notes,               the     termination                    or expiry
             of the         Indenture                     or this           letter            and        the     resignation                     or removal                   of the            Agent.             Under             no
             circumstance                         will         the     Agent                be liable             to any             party            for     any       special,                indirect,           punitive               or
             consequential                         loss         or damage,                     even            if it has            been          advised               of    such          loss        or damage.                    This
            provision                   shall         remain               in     full        force            and      effect           notwithstanding                             the        discharge               of the          Notes
             and       or the            resignation                   or replacement                                or removal                   of the          Agent.



                                 (b)                 In       acting            under          the        Indenture                  and         in     connection                   with         the        Notes,            the    Agent
             is acting                 solely         as agent                  of the            Issuer         and          does         not        assume             any         obligation                 towards               or

            relationship                     of      agency                or trust            for        or with             any         of the            owners            or holders                  of the          Notes,
             except              that     all        funds           held             by     the        Agent          for        the     payment                 of principal                    interest              or other
             amounts                   (including                Additional                        Amounts)                   on,        the      Notes            shall,          subject             to the         provisions                  of
             the      Indenture,                   be held              in trust              by        the     Agent               and        applied             as set forth                  in the         Indenture                  and
             in the         Notes,              but        need         not           be      segregated                    from          other         funds           held         by     the         Agent,           except             as
            required               by        law.



                                 (c)                 Any         funds                held         by     the     Agents                 in relation               to the           Notes              are     held       as banker
             and       shall           not      be        subject           to the             relevant                United             Kingdom                   Financial                   Conduct               Authority's
             client         money               rules.



                                 (d)                 The        Agent                 may          consult             with         counsel                 satisfactory                  to it and            any        advice            or
            written               opinion                of    such         counsel                  shall       be full             and         complete                authorization                        and       protection                    in
            respect              of      any         action           taken,               suffered             or omitted                     to be taken                   by     it under             the       Indenture                in
             good          faith         and         in       accordance                      with         such         advice             or opinion.



                                 (e)                 The        Agent                 shall        be fully             protected                  and        shall          incur         no      liability             for     or in
             respect              of     any         action           taken                or omitted                to be taken                      or thing           suffered                by      it in reliance                    upon

             any      Note,             notice,               direction,                   consent,             certificate,                    affidavit,              statement                 or other              paper         or
             document                    reasonably                    believed                    by     it to be genuine                            and      to have             been           presented                or signed

             by     the      proper               party          or parties.



                                 (f)                 The        Agent                 and      any         of    its        Affiliates,                in its       individual                   capacity               or any            other

             capacity,                 may         become                  the         owner             of,    or acquire                  any         interest             in,     any        Notes           or other
             obligations                     of the           Issuer             with         the        same          rights            that      it would              have             if it were              not     the        Paying
             and       Transfer                 Agent,               and         may          engage             or be interested                            in    any        financial                 or other           transaction
             with          the     Issuer,               and      may             act       on,      or as depository,                            Trustee               or agent                for,     any        committee                    or

             body          of holders                     of Notes                or other               obligations                     of the         Issuer,              as freely             as if it were                  not       the
             Agent.



                                 (g)                 The        Agent                 shall        give         the     Trustee                 written            notice            of    any          failure          by     the        Issuer
             (or      by     any         other            obligor               on the             Notes          or the            Note           Guarantees)                     to make                any       payment                 of
             the      principal,                  or premium                          or interest               on,         the     Notes              and        any        other         payments                 to be made                    on
             behalf          of the             Issuer           under                the     Indenture,                    when          the         same         shall           be due              and     payable               and        at




          Case 20-82282-CRJ11                                                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                     Desc
                                                                                 Main Document    Page 475 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




             any      time           during          the      continuance                    of     any        such         failure               the       Agent             will      pay          any        such             sums           so
            held        in trust            by     it to the           Trustee            upon           the         Trustee's                  written                request.



                               (h)                 The      Agent            shall       not       be under                 any         liability                for      interest            on      any        monies
            received                 by     it pursuant               to any          of the            provisions                    of the           Indenture                  or the           Notes.



                               (i)                 The      Agent            shall       be obligated                      to perform                       such          duties           and       only          such            duties
             as are       in the             Indenture                and      the      Notes            specifically                   set forth,                 and         no      implied              duties               or
             obligation                   shall      be read           into       the     Indenture                   or the           Notes             against               the      Agent.             The           Agent               shall
            not       be under               any        obligation                to take          any         action           under             the        Indenture                  which           may            tend           to
             involve            it in        any      expense               or liability,                the     payment                    of which                    within          a reasonable                        time           is

            not,       in its         opinion,             assured            to it.         The         Agent             shall        have            no        obligation                  to expend                   its      own
             funds        or otherwise                      incur       any          financial               liability           in the               performance                       of     its     obligations
            hereunder                     or under          the       Indenture.                  Notwithstanding                                 anything                   contained               herein              to the

             contrary,               the      obligations               of the           Agents              under             this        Agent             Appointment                         Letter            are           several
             and      not,       and         shall        under         no      circumstances                         be deemed                       to be, joint.



                               (j)                 The      Agent            may         at any          time          resign              by      giving               written            notice          of      its
            resignation                    to the        Issuer         and        the     Trustee               and        specifying                      the        date       on which                 its     resignation
             shall      become                  effective;            provided                 that      such          date           shall        be at least                   60     days          after        the           date        on
            which            such          notice          is given            unless           the      Issuer            agrees                to accept                shorter             notice.            Upon

            receiving                 such         notice          of resignation,                      if required                   by        the      Indenture                   the      Issuer          shall          promptly
                                                                                                                                                                                                                            A.gent"
             appoint            a successor                   [paying             agent,           registrar               and        transfer               agent]             (the         "Successor                     Agent")
            by       written              instrument               substantially                   in the            form         hereof                in triplicate                  signed           on behalf                      of the

             Issuer,         one           copy       of which                shall      be delivered                      to the             resigning                  Agent,              one       copy            to the
             Successor                    Agent         and     one         copy         to the          Trustee.                Upon              the        effectiveness                      of the            appointment
             of    a successor                    paying           agent,         the      Agent              shall        have            no      further               obligations                  under              this         letter
             or the       Indenture.                     If the        Issuer          fails       to appoint                   the        Successor                     Agent          by       the       date          on which
             the     Agent's                resignation                becomes                 effective,                the     Agent                shall            have       the        right      to appoint                      the
             Successor                    Agent.


                               Such          resignation                shall         become                 effective                upon            the        earlier          of    (i)     the      effective                    date            of
             such       resignation                   and      (ii)     the       acceptance                    of     appointment                          by         the     Successor                Agent,                   as
            provided                 below.           The      Issuer             may,         at any           time        and            for     any           reason,             remove             the        Agent               and
             appoint            a successor                   paying           agent,             by    written             instrument                       in triplicate                    signed            on behalf                    of
             the     Issuer,              one      copy       of which                shall        be delivered                       to the            Agent                being         removed,                 one           copy            to
             the      Successor                   Agent        and          one       copy         to the         Trustee.                 Any           removal                 of the          Agent             and           any
             appointment                     of     a Successor                   Agent            shall        become                 effective                  upon           acceptance                   of
             appointment                     by      the      Successor                Agent             as provided                     below.               Upon             its resignation                         or removal,
             the     Agent            shall        be      entitled           to the           payment                by       the      Issuer              of     its       compensation                        for       the
             services            rendered                hereunder                and        to the          reimbursement                              of       all                            incurred                 out-of-
                                                                                                                                                                         properly
            pocket           expenses                 in connection                      with          the     services                rendered                  by       it hereunder.


                               The          Issuer         shall       remove             the          Agent          and        appoint                 a Successor                       Agent           if the           Agent               (i)
             shall      become                  incapable              of     acting,           (ii)     shall         be adjudged                          bankrupt                  or insolvent,                      (iii)        shall
             commence                      a voluntary                case        or other              proceeding                     seeking                liquidation,                    reorganization                            or
             other       relief            with      respect           to it or its               debts         under            any            bankruptcy,                      insolvency                   or other




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                           Desc
                                                                        Main Document    Page 476 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




             similar           law       now              or hereafter                   in      effect         or seeking                   the     appointment                        of     a trustee,                receiver,
             liquidator,                custodian                     or other             similar            official           of       it or any            substantial                    part          of     its property,

             (iv)      shall         consent                  to,     or shall           have           had       entered             against               it a court              order        for,            any      such        relief
             or to the              appointment                         of     or taking                possession                   by      any      such          official            in     any          involuntary                   case
             or other           proceedings                           commenced                         against          it,    (v)       shall       make           a general                 assignment                       for      the
            benefit            of     creditors                     or (vi)        shall         fail     generally                  to pay           its    debts          as they             become                 due.



                               Any           Successor                   Agent             appointed                as provided                      herein           shall          execute                and        deliver           to its
            predecessor                      and          to the         Issuer           and       the       Trustee                an instrument                     accepting                 such              appointment
             (which            may           be in the                 form         of     an acceptance                        signature                   to the         letter        of the             Issuer         appointing
             such       Successor                        Agent)              and    thereupon                   such           Successor                 Agent,             without              any             further         act,
             deed       or conveyance,                                shall        become                vested          with          all     the      rights,            powers,              duties             and
             obligations                 of     its predecessor                            hereunder,                 with            like      effect         as if originally                         named              as Agent
             and       such          predecessor                        shall      pay           over      to     such          successor                   agent          all    monies               or other             property
             at the         time        held             by      it hereunder.



                               (k)                  Notwithstanding                               anything               contained                   herein          to the            contrary,                  each      of the
             Issuer         and        the      Note                 Guarantors                  hereby           irrevocably                      agrees         that           any     and          all        of the         rights
             and      obligations                        of     any      Agent             and,         to the        extent              applicable,                the         obligations                     of the         Issuer
             and      the      Note            Guarantors                       toward             any        Agent            set forth              in the         Indenture                  shall            be deemed                  to
            have        been           included                      in this       letter.



                               (1)                  Each              Agent         shall          at all       times           be        a responsible                    financial              institution                    which            is
             authorized                 by      law            to exercise                 its     respective                  powers              and        duties             hereunder                  and        under          the
             Indenture                and       the            Notes.



                               (m)                  If        an Event             of    Default              occurs             and         is continuing,                       the        Trustee              shall      be
             entitled           to require                     all     Agents            to,      and       each         Agent               shall      be required                     to,     act         solely         in
             accordance                  with             the         Trustee's               directions.



                               (n)                  Any             notice         or communication                                  to the          Agent          will         be deemed                       given          when
             sent      by      facsimile                      transmission,                    with        transmission                       confirmed.                     Any         notice              to the         Agent
            will       be      effective                  only         upon         receipt.               The      notice                or communication                               should              be addressed                        to
             the    Agent              at:


                               Citibank,                      N.A.,          London              Branch

                                        Citibank,                     N.A.,        Dublin                Branch
                               One           North              Wall          Quay
                               Dublin               1
                               Ireland
                               Fax       (Payment):                           +35316226210
                               Fax       (Transfer):                         +35315060334
                               Attn:           Agency                   and        Trust



                               Any           notice             to the          Issuer           or the         Trustee               shall          be given              as set forth                     in the         Indenture.



                               (0)                  Any              corporation                 into      which               the     Agent            may         be merged                    or converted                         or any
             corporation                     with         which              the    Agent               may       be consolidated                            or any              corporation                     resulting              from




          Case 20-82282-CRJ11                                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                   Desc
                                                                               Main Document    Page 477 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




             any     merger,         conversion               or consolidation                to which             the     Agent          shall     be a party            or any
             corporation            succeeding                to the     business           of the     Agent             shall     be the         successor          to    such     Agent
            hereunder             (provided            that     such      corporation           shall         be    qualified             as aforesaid)             without        the
             execution            or filing       of     any    document              or any        further         act     on the        part     of    any    of the         parties
            hereto.



                            (p)          Any       amendment,                    supplement           or waiver              under         Sections          9.01      and      9.02     of
             the     Indenture         that     adversely              affects       the    Agent       shall        not     affect        the     Agent's          rights,       powers,
             obligations,            duties      or immunities,                   unless      the    Agent           has         consented          thereto.



                            (q)          The      Issuer        and      the      Note      Guarantors               agree         that    the     provisions             of   Section

             7.01(e),        Section          7.02(d),         Section           7.02(e),      Section             7.05     and       Section           13.07   of the          Indenture
             shall      apply      hereto,       mutatis          mutandis.


                                                                             [Signature             Page       Follows]




          Case 20-82282-CRJ11                                  Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                               Desc
                                                               Main Document    Page 478 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                            RECEIVED NYSCEF: 06/12/2018




                        The    agreement      set forth       in this   letter   shall    be construed            in accordance   with   and
             governed     by    the   laws   of the   State     of New       York.


                                                                                 ROLTA              AMERICAS            LLC



                                                                                 By:

                                                                                           Name:
                                                                                           Title:




                                                                                 ROLTA              INDIA     LIMITED
                                                                                 As      Parent       Guarantor




                                                                                 By:

                                                                                           Name:
                                                                                           Title:




                                                                                 [SUBSIDIARY                  GUARANTOR]
                                                                                 As      Subsidiary         Guarantor




                                                                                 By:

                                                                                           Name:
                                                                                           Title:




          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                               Desc
                                                Main Document    Page 479 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                         RECEIVED NYSCEF: 06/12/2018




             Agreed      and     accepted:


              CITIBANK,            N.A.,      LONDON            BRANCH,          as

              Paying       and    Transfer         Agent




              By:

                       Name:
                       Title:




              CITIGROUP                GLOBAL              MARKETS
              DEUTSCHLAND                    AG,       as Registrar




              By:

                       Name:
                       Title:




             Acknowledged:


              CITICORP            INTERNATIONAL                       LIMITED,
              as Trustee         and    Security       Agent




              By:

                       Name:
                       Title:




          Case 20-82282-CRJ11                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                                      Main Document    Page 480 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                     EXHIBIT                 G

                                                             FORM          OF CERTIFICATE                            TO BE DELIVERED
                                                                     IN    CONNECTION                       WITH            TRANSFERS
                                                                          PURSUANT                  TO REGULATION                                S


                                                                                                         [Date]


             Citibank,               N.A.,           London           Branch,
                  as Paying             and          Transfer           Agent



             Citigroup                Global           Markets            Deutschland              AG,
                  as Registrar


             Rolta       Americas                    LLC,
                  as Issuer


             and


             The      Note            Guarantors               (as      defined        below)


             Re:              Rolta          Americas              LLC
                                                                                                            "Notes"
                               8.875%                Senior       Notes         Due      2019      (the     "Notes")


             Dear       Sirs:


                          Reference        is hereby      made     to the Indenture,         dated   as of July          24, 2014      (the
             "Indenture"
             "Indenture"),           among       , Rolta     Americas      LLC,      a  Delaware       limited       liability      company       (the
             "Issuer"
             "Issuer"),        Rolta   India     Limited,       a company        organized       under     the    laws       of the   Republic       of
                                             Guarantor"
             India     (the "Parent          Guarantor"),          the Subsidiary        Guarantors         listed      in Schedule        I thereto
                                          Guarantors"
             (the "Subsidiary                                   and together       with    the Parent        Guarantor          the "Note
             Guarantors"                                                                                        "Trustee"
             Guarantors"),            Citicorp      International       Limited,       as Trustee      (the "Trustee")              and Security

            Agent,            Citibank,               N.A.,        London            Branch,        as Paying              and    Transfer             Agent          and         Citigroup
             Global           Markets                Deutschland                AG,      as Registrar.              Capitalized                terms          used        but     not      defined
            herein            shall     have           the    meanings            given         to them           in the     Indenture.


                              This          letter      relates         to US$                                            principal           amount           of Notes              which          are
             evidenced                by      one       or more           Restricted            Global          Notes       (CUSIP            No.      775788              AAO          ; ISIN         No.

            US775788AA03;                               Common              Code         109064971)                and     held        with     the     Depositary                  in the        name
                                                                                         "Transferor"
             of     [insert          name        of transferor]                 (the     "Transferor").                    The        Transferor              has     requested               a
             transfer           of     such          beneficial           interest       in the     Notes          to a Person                who      will      take           delivery          thereof
             in the       form          of     an equal            principal           amount        of Notes             evidenced             by     one      or more              Regulation              S
             Global           Notes           (CUSIP              No.     U77583          AA7;           ISIN      No.      USU77583AA79                             ; Common                Code
             109059323).


                              In      connection               with       such        request      and      in respect            of     such       Notes,           we     hereby           certify
             that     such           sale     has       been       effected           pursuant       to and          in    accordance               with       either            Rule       903        or




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                     Desc
                                                                        Main Document    Page 481 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                       RECEIVED NYSCEF: 06/12/2018




             Rule   904      of     Regulation        S or Rule                144      under           the     United            States         Securities              Act         of     1933,         as
             amended         (the     "Securities           Act"),           and      accordingly                   we      hereby          further         certify             that:



                       (1)             if the    transfer       has          been       effected              pursuant            to Rule           903         or Rule              904:



                                                    (A)              the      offer      of the          Notes            was     not      made         to a Person                    in the
                                                                     United           States;


                                                    (B)              either:



                                                                     (i)              at the       time         the       buy      order         was       originated,                    the
                                                                                      transferee               was        outside          the     United              States          or we          and

                                                                                      any     Person             acting           on     our      behalf          reasonably                    believed
                                                                                      that     the       transferee               was      outside              the    United               States,         or



                                                                     (ii)             the     transaction                  was         executed           in,     on     or through                   the
                                                                                      facilities           of       a designated                 offshore              securities               market
                                                                                      and     neither            we        nor     any      Person              acting          on      our      behalf
                                                                                      knows             that    the        transaction              was         pre-arranged                     with         a
                                                                                      buyer         in the          United             States;


                                                    (C)              no      directed          selling           efforts          have         been        made          in     contravention
                                                                     of the         requirements                    of     Rule         903(b)         or 904(b)                of     Regulation

                                                                     S, as applicable;                        and



                                                    (D)              the      transaction                is not          part     of    a plan         or scheme                 to evade               the
                                                                     registration              requirements                      of the          Securities              Act;         or



                       (2)             if the    transfer       has          been       effected              pursuant            to Rule           144,         the     Securities                have
             been   transferred           in a transaction                  permitted              by     Rule           144.


                                                                            [Signature             Page         Follows]




          Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                     Desc
                                                          Main Document    Page 482 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                RECEIVED NYSCEF: 06/12/2018




             You,      the    Issuer   and      the   Note     Guarantors           are    entitled           to rely     upon      this     letter     and    are

             irrevocably          authorized          to produce         this   letter    or a copy             hereof         to any      interested         party   in

             any    administrative             or legal      proceedings          or official           inquiry         with     respect       to the     matters
             covered         hereby.    Terms         used     in this     certificate       have        the      meanings          set forth         in Regulation
             S.



                                                                                          Very        truly     yours,
                                                                                          [Name          of    Transferor]




                                                                                           By:

                                                                                                       Authorized               Signature




          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                   Desc
                                                        Main Document    Page 483 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                            RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                       EXHIBIT                   H

                                                           FORM             OF CERTIFICATE                               TO BE DELIVERED
                                                           IN     CONNECTION                           WITH            TRANSFERS                       TO QIBs


                                                                                                            [Date]


             Citibank,             N.A.,          London               Branch,
               as Paying               and          Transfer            Agent



             Citigroup             Global            Markets             Deutschland                   AG,
               as Registrar


             Rolta       Americas                   LLC,
               as Issuer


             and


             The      Note         Guarantors                    (as    defined          below)

                                                                                                           "Issuer"
                             Re:               Rolta            Americas            LLC         (the       "Issuer")
                                                                                                                                      "Notes"
                                               8.875%              Senior         Notes          Due        2019        (the          "Notes")


                             Dear          Sirs:


                             Reference                is hereby             made          to the Indenture                      (as      amended,            modified            or
                                                                                              "Indenture"
             supplemented                    from          time        to time,          the "Indenture")               dated   as of July                         24,      2014       among             Rolta
                                                                                                                                 "Issuer"
            Americas               LLC,            a Delaware               limited            liability        company     (the "Issuer"),                             Rolta        India   Limited,
                                                                                                                                                                                     Guarantor"
             a company                organized                  under      the         laws       of the      Republic                 of   India  (the "Parent                     Guarantor"),
                                                                                                                                               Guarantors"
             the     entities         listed         on         Schedule          I thereto    (the            "Subsidiary                                                  and       together           with
                                                                                    Guarantors"
             the  Parent     Guarantor                          the     "Note       Guarantors"),                        Citicorp             International              Limited,            as Trustee
                   "Trustee"
             (the "Trustee")         and                    Security             Agent,          Citibank,             N.A.,           London         Branch,            as Paying             and
             Transfer           Agent           and         Citigroup             Global           Markets           Deutschland                     AG,      as Registrar.                Capitalized
             terms       used         but      not     defined             herein          shall       have       the        meanings            given        to them           in the       Indenture.


                             This      letter         relates           to US$                                      million             principal          amount          of Notes            which
             are     evidenced               by      one         or more          Regulation                S Global             Notes           (CUSIP          No.      U77583             AA7;
             ISIN      No.         USU77583AA79;                             Common                 Code         109059323)                    and    held       with      the     Depositary
             through       [Euroclear]     [Clearstream]                                      in the       name         of     [insert        name         of transferor]              (the
             "Transferor"
             "Transferor").            The Transferor                                   has     requested            that        a transfer    of such                  beneficial            interest          in
                                                                                                                                          "Transferee"
             the     Notes         to a Person                   who      will      take       delivery           thereof          (the "Transferee")                         in the       form          of   an
             equal       principal             amount                 of Notes           evidenced             by       one      or more            Restricted            Global        Notes
             (CUSIP             No.     775788                  AA0;       ISIN         No.      US775788AA03;                               Common           Code         109064971).


                                                                                                    [Check           One]


                                               In    connection                  with      such        request          and       in respect           of     such       Notes,        the
                                               Transferee                does       hereby           certify         that       (i)     it is a "qualified                 institutional




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                         Desc
                                                                       Main Document    Page 484 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                       INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                   RECEIVED NYSCEF: 06/12/2018




                                    buyer"                                                                                                                            ("
                                                    ("QIB")             as defined                in    and       pursuant              to Rule             144A      ("Rule              144A")
                                    under        the     Securities           Act,      purchasing                      the     Notes         for     its    own       account              (or        for
                                    the     account           of     one    or more              QIBs           over         which          account          it exercises                 sole
                                    investment                discretion)           and      (ii)         the     transfer           was       made          in    a transaction

                                    meeting            the     requirements                 of     Rule          144A.


                                    The      Transferor               did    not     purchase                   such        Notes       as part         of the        initial
                                    distribution              thereof        and      the        transfer              is being         effected             pursuant            to and           in
                                    accordance                with      an applicable                     exemption                 from       the     registration
                                    requirements                   of the    Securities                 Act       and         the    Transferor              has      delivered              to the

                                    Trustee,           the     Paying        and       Transfer                 Agent          or the        Registrar             such         additional
                                    evidence            the     Issuer,       the     Note             Guarantor,               the     Trustee,             the    Paying             and
                                    Transfer           Agent          or the       Registrar               may          require         as to compliance                        with         such
                                    available           exemption.


                        You,     the    Issuer         and     the    Note         Guarantors                   are      entitled           to rely         upon      this       letter       and
             are   irrevocably         authorized             to produce             this        letter         or a copy             hereof         to any         interested               party           in

             any   administrative            or legal          proceeding             or official                 inquiry            with      respect            to the        matters
             covered      hereby.




                                                                                                   Very          truly         yours,
                                                                                                    [Name              of    Transferee               or Transferor]


                                                                                                    [Name              of    DTC        participant                holding          such
                                                                                                   position                 on behalf          of beneficial                 owner]


                                                                                                       By:

                                                                                                                   Authorized                  Signature




          Case 20-82282-CRJ11                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                     Desc
                                                        Main Document    Page 485 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                                                                               EXHIBIT   I




                                      SUPPLEMENTAL                          INDENTURE


                                        dated       as of                                ,


                                                              among


                                          ROLTA          AMERICAS                        LLC
                                                       as the       Issuer


                                                                  and


                                          ROLTA          INDIA              LIMITED
                                            as the     Parent             Guarantor


                                                                  and


                                The     entities     listed       on      Schedule              I hereto
                                        as the      Subsidiary              Guarantors


                                                                  and


                            CITICORP               INTERNATIONAL                                LIMITED
                                       as Trustee           and         Security             Agent




                                                                  and



                                CITIBANK,             N.A.,       LONDON                     BRANCH
                                       as Paying         and       Transfer              Agent




                                       8.875%        Senior         Notes          Due         2019




                                                                  I-1



          Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                        Desc
                                 Main Document    Page 486 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                         RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                     Indenture"
                            THIS             SUPPLEMENTAL                                       INDENTURE                        (this       "Supplemental                           Indenture"),
             entered           into     as of                                         ,            , among,                  Rolta        Americas                 LLC,           a Delaware                 limited
                                                                     "Issuer"
             liability          company                  (the        "Issuer"),              Rolta        India          Limited,               a company                   organized               under         the
                                                                                                                       Guarantor"
             laws        of the        Republic                 of     India         (the       "Parent                Guarantor"),                     the        Subsidiary               Guarantors
                                                                                                                         Guarantors"
             listed       on     Schedule           I hereto   (the                       "Subsidiary                                                       and       together             with       the       Parent
                                                       Guarantors"
             Guarantor                the     "Note    Guarantors")                                and        [insert          each        new          Guarantor                 executing     this
                                                                                                                                                                                     "Undersigned"
            Supplemental                     Indenture                  and         its jurisdiction                       of incorporation]                       (each         an "Undersigned")
                                                                                                                                    "Trustee"
             and      Citicorp              International                  Limited,               as Trustee                  (the "Trustee"),                        and        security          agent          and

             Citibank,              N.A.,         London               Branch,              as paying                  and     transfer              agent.          Capitalized                 terms          used         but
             not      defined          herein             shall        have         the     meanings                   given         to them            in the        Indenture               (as     defined
             below).


                                                                                                         RECITALS


                            WHEREAS,                            the     Issuer,           the     Note        Guarantors                   party           thereto,          the        Trustee           and     certain
             other       parties            thereto           entered             into      the    Indenture,                  dated         as of          July      24,        2014       (as     amended                   or
                                                                                                   "Indenture"
             supplemented                     to the            date hereof,                the    "Indenture"),                          relating             to the       Issuer's             8.875%               Senior
                                                                 "Notes"
            Notes         Due         2019             (the      "Notes").


                            WHEREAS,                            pursuant             to     Sections             11.09          and        11.10           of the       Indenture                 each       new

             Subsidiary               Guarantor                   (other          than       Persons              designated                as a Non-Guarantor                               Subsidiary)                     is
             required           to enter               into      a supplemental                      indenture                 which            supplemental                      indenture               may      be
             entered           into     without               the      consent              of the       Holders               pursuant               to    Section              9.01(a)(viii).


                            WHEREAS,                            as a condition                    to the         Trustee             entering              into      the     Indenture               and        the
            purchase             of the           Notes           by     the        Holders,           the       Parent             Guarantor                 agreed         pursuant              to the
             Indenture              to cause              any         future         Restricted               Subsidiaries                  (other            than      Persons             designated                  as a
            Non-Guarantor                         Subsidiary)                   to provide               Subsidiary                  Guarantees.


                                                                                                   AGREEMENT


                           NOW,                THEREFORE,                             in consideration                         of the       premises                 and     mutual              covenants
             herein        contained                   and      intending                 to be legally                    bound,         the        parties         to this         Supplemental
             Indenture              hereby              agree         as follows:


                            Section               1.     Capitalized                  terms         used          herein            and     not        otherwise                 defined          herein          are
             used        as defined               in the          Indenture.


                            Section               2.     Each          Undersigned,                    by        its       execution             of this           Supplemental                    Indenture,
             agrees        to be a Subsidiary                             Guarantor                under           the        Indenture               and      to be bound                  by      all     the    terms
             of the       Indenture                applicable                  to    Subsidiary                  Guarantors,                 including,                but        not     limited           to,    Article
             11 thereof.                To        evidence              its     Guarantee                set forth              in this         Indenture,                 the     Subsidiary
             Guarantor                hereby             agrees          that        a notation             of     such         Guarantee,                    substantially                 in the         form         of
             Exhibit           M,      shall       be endorsed                      by      an authorized                     officer           of    such         Subsidiary               Guarantor                  on
             each        Note         authenticated                     and         delivered            by      the         Trustee         prior          to (and          continuing                   to be

             outstanding),                   on        or after         the     date        thereof.




                                                                                                                       t



          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                           Desc
                                                                        Main Document    Page 487 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                             Section           3.         This             Supplemental                  Indenture             shall        be governed                   by    and         construed           in
             accordance                 with        the         laws          of the        State       of New             York        without              giving        effect          to applicable
            principles             of     conflicts                   of    law       to the       extent          that      the     application                of the         law    of      another
            jurisdiction                would             be required                     thereby.


                             Section           4.         This             Supplemental                  Indenture             may         be       signed            in various            counterparts
            which           together           will         constitute                  one       and      the     same        instrument.


                             Section           5.         This             Supplemental                  Indenture             is an amendment                           supplemental                   to the
             Indenture             and      the       Indenture                     and     this      Supplemental                    Indenture                will      henceforth                be read
             together.


                             Section           6.         The          recitals           contained              herein        shall        be taken             as the        statements                of the

             Issuer,         the   Note          Guarantors                         and     the     Undersigned,                    and       the       Trustee          assumes             no

             responsibility                for        their           correctness.                   The      Trustee           makes             no     representations                    as to the

             validity         or sufficiency                          of this          Supplemental                      Indenture.


                             Section           7.         Notwithstanding                            anything              contained              herein,         nothing            in this
             Supplemental                   Indenture                       shall      relieve          the      Issuer,       the        Note         Guarantors              or the         Trustee         of     any
             of their         obligations                  under              the      Indenture,             as amended                   and       supplemented                    by     this
             Supplemental                   Indenture,                       and      the     Notes.           The         Trustee          shall        not     be responsible                    and      shall
             have       no    liability             for         the        validity         or efficiency                  of this         Supplemental                   Indenture.                The      Issuer
             and      the    Note         Guarantors                         acknowledge                   and      agree          that     the        indemnification                    and       other
            provisions              of     Section                7.06          of the        Indenture              shall         apply         to this        Supplemental                   Indenture             and
             the      transactions               contemplated                           therein         as if      set forth           herein.


                             Section           8.         All         of the          provisions              of the        Indenture               shall       remain          in   full       force       and
             effect         as set forth              therein.


                                                                                            [Signature              Page           Follows]




                                                                                                                     t



          Case 20-82282-CRJ11                                               Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                          Desc
                                                                            Main Document    Page 488 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                              RECEIVED NYSCEF: 06/12/2018




                         IN   WITNESS       WHEREOF,        the   parties           hereto       have      caused    this   Supplemental
             Indenture        to be duly   executed   as of the   date          first   above        written.


                                                                                 ROLTA             AMERICAS               LLC



                                                                                 By:

                                                                                          Name:
                                                                                          Title:


                                                                                 ROLTA             INDIA        LIMITED
                                                                                 As     Parent       Guarantor




                                                                                 By:

                                                                                          Name:
                                                                                          Title:


                                                                                 [SUBSIDIARY                    GUARANTOR]
                                                                                 As     Subsidiary          Guarantor




                                                                                 By:

                                                                                          Name:
                                                                                          Title:


                                                                                 [NEW        GUARANTOR]
                                                                                 As     Subsidiary          Guarantor




                                                                                 By:

                                                                                          Name:
                                                                                          Title:




                                                                            t



          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                 Desc
                                                Main Document    Page 489 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                              INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                 RECEIVED NYSCEF: 06/12/2018




                                               Very      Truly       Yours,


                                                  CITICORP             INTERNATIONAL                        LIMITED,
                                                  as Trustee         and      Security       Agent




                                                  By:

                                                           Name:
                                                           Title:




                                                  CITIBANK,             N.A.,       LONDON            BRANCH,          as

                                                  Paying       and    Transfer           Agent




                                                  By:

                                                           Name:
                                                           Title:




                                                  CITIGROUP                GLOBAL                MARKETS
                                                  DEUTSCHLAND                      AG,       as Registrar



                                                  Der~
                                                  By:

                                                           Name:
                                                           Title:




                                              t



          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                       Desc
                                Main Document    Page 490 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                           RECEIVED NYSCEF: 06/12/2018




                                                                                              SCHEDULE    I
                                                                                             TO EXHIBIT   I

                                                                               GUARANTORS4
                                             LIST       OF SUBSIDIARY          GUARANTORS


                     1.          Rolta    Global,      B.V.


                     2.          Rolta    International,       Inc.


                     3.          Rolta    U.K.      Limited


                     4.          Rolta    Middle       East   FZ-LLC




                     4
                          To be updated   as of the date of any Supplemental    Indenture.




                                                                        t



          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08         Desc
                                                 Main Document    Page 491 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                     RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                  EXHIBIT                      J


                                                                 FORM                 OF COMPLIANCE                                CERTIFICATE



                                                                                                             [Date]


                            This           Compliance                   Certificate               is delivered                pursuant           to     Section             6.08         of the

             Indenture,               dated     as of            July        24,      2014,        as amended,                  supplemented                      or modified                    from        time         to
                                    "Indenture"
             time       (the        "Indenture"),                     among             Rolta        Americas                 LLC,       a Delaware                  limited             liability
                                           "Issuer"
             company                (the "Issuer"),                     Rolta          India   Limited,                 a company               organized                  under          the        laws        of the
                                                                                        Guarantor"
             Republic               of     India   (the          "Parent                Guarantor"),                    the     entities         listed        on         Schedule              I thereto             (the
                                             Guarantors"
             "Subsidiary                                                      and,      together            with        the     Parent          Guarantor,              the "Note
             Guarantors"                                                                                                                                             "Trustee"
             Guarantors")                        and     Citicorp              International                 Limited,              as Trustee              (the      "Trustee"),                     and

             Security            Agent            and        Citibank,             N.A.,          London           Branch,             as paying             and          transfer            agent.          Terms
             defined           in the           Indenture             are      used        herein          as therein              defined.


                            Each               of the        undersigned                hereby            certifies           to the       Trustee           as follows:


                               1.                I am the            duly       elected,           qualified             and       acting        [title]       or      [title],          as the           case     may
            be,     of the          Issuer.


                            2.                   I have         reviewed               and        am familiar               with       the     contents             of this             Compliance
             Certificate.


                            3.                   I have         reviewed               the     terms         of the         Indenture            and        the      Security                 Documents
             and    have            made          or caused              to be made                under          my      supervision,                 a review              in reasonable                       detail
             of the       Collateral                   and     the     condition               of the        Collateral.               Such       review             did      not        disclose            the
             existence              during             or at the         end          of the      annual           period          covered            by    this       Compliance

             Certificate,                 and     I have         no      knowledge                   of the        existence            as of the            date          of this            Compliance

             Certificate,                 of    any      condition              or event             which         would           impair         the       perfected                  security           interest
             created           by        the    Indenture               and      the     Security            Documents                  with       at least           the     priority               of     such

             security           interest            on the           Original           Issue        Date[,           except          as set forth            below].


                            4.                   Based          upon         the       advice        of     counsel,            all    action         has     been          taken             with        respect         to
             the    recording,                  registering,                filing,        re-recording,                 registering             and        refiling              of    all    supplemental

             indentures,                  financing             statements,                continuation                  statements              or other            instruments                     of     further
             assurance               as may             be necessary                   to maintain                the    Liens         granted             pursuant               to the        Security
             Documents                    to the        extent          required             by    the     Security            Documents,                   if any          [and,         if necessary,

            reciting           the        details        of     such         action].


                            5.                   Since         the      Original             Issue        Date:



                                                 (a)                 none       of the         Issuer        nor        any     Note         Guarantor               has      changed                 its
                          jurisdiction                   of    organization,                    name,         identity          or corporate                 structure                 to such            an extent
                          that           any      financing              statement                or other         Security            Document                   filed      by        or on behalf                  of
                          the        Security                Agent        would            become            misleading;




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                       Main Document    Page 492 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




                                             (b)                the        Issuer           has     performed                 any       re-filing,             re-recording                  or
                          continuation                   of     documentation                        with         respect          to the           Collateral             as necessary                   to
                          maintain             such           security              interest         in the          Collateral              in favor           of the         Security             Agent         on
                          behalf         of the          Holders               of Notes,


                          except,            in each           case,          (i)     any      of the        foregoing                that     has       been         previously                  disclosed         to
                          the     Security            Agent              in    accordance                   with       the     Indenture                and         any      relevant             Security
                          Document                  and        in respect                 of which             the     Issuer         and      each          Note         Guarantor                have
                          delivered                to the       Security                  Agent       all      required            documents                   and        other      filings          required
                          to maintain                the       perfection                  and      priority           of the         Security               Agent's           security            interest        in
                          the     Collateral               after         giving            effect      to      such         event,          in each           case        as required               by     the
                          Indenture                and        the    relevant               Security              Documents                  and      (ii)     any        of the        foregoing
                          described                in Attachment                          1 hereto          in respect              of which             the        Issuer         or the         Note
                          Guarantor                 is delivering                    to the         Security           Agent           herewith               all     required           statements               and
                          other        filings           required              to maintain                  the      perfection              and       priority            of the       Security
                          Agent's            security               interest              in the     Collateral               after         giving           effect       to     such        event,        in each

                          case,        as required                  by     the       Indenture              and       the     relevant               Security             Documents.


                            6.               That        a review                   has    been       conducted                 of the         activities             of the         Parent           Guarantor
             and the Restricted      Subsidiaries       and the Parent                                                     Guarantor's                and       the       Restricted
             Subsidiaries'
             Subsidiaries     performance         under   the Indenture,                                                    in each           case       since         the        Original           Issue       Date,
             [and    that        the   Issuer            and        each        Restricted              Subsidiary                  have        been          since        the      Original             Issue
             Date     and        are    in    compliance                      with         of their         respective                all    obligations                  under       the
             Indenture]/[if              there           has        been        a default            in the          fulfillment               of     any       obligation              under            the

             Indenture,            specifying                 each         such           default       and          the    nature           and      status          thereof.]


                                                                                          [Signature              Page        Follows]




          Case 20-82282-CRJ11                                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                   Desc
                                                                     Main Document    Page 493 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                       RECEIVED NYSCEF: 06/12/2018




                           IN   WITNESS       WHEREOF,               the   undersigned     has      executed   this   Compliance
             Certificate        as of the   date   first   written     above.


                                                                                  ROLTA           INDIA    LIMITED




                                                                                  By:

                                                                                         Name:
                                                                                         Title:




          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                      Desc
                                                   Main Document    Page 494 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                     INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                          RECEIVED NYSCEF: 06/12/2018




                                                                                                                  EXHIBIT   K

                 TRUSTEE,   SECURITY          AGENT,           PAYING              AND         TRANSFER   AGENT     AND
                                                           REGISTRAR




                                               Trustee       and      Security         Agent



                                             Citicorp       International              Limited
                                                    39/F      Citibank           Tower
                                                           Citibank         Plaza
                                                           3 Garden         Road
                                                                  Central

                                                             Hong         Kong


                                               Paying        and      Transfer         Agent


                                         Citibank,          N.A.,         London         Branch
                                       c/o     Citibank,          N.A.,      Dublin        Branch
                                                   One      North         Wall      Quay
                                                         Dublin        1, Ireland




                                                               Registrar



                                 Citigroup        Global          Markets         Deutschland       AG
                                                           Reuterweg              16
                                                         60323        Frankfurt

                                                               Germany




          Case 20-82282-CRJ11      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                         Desc
                                   Main Document    Page 495 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                                 EXHIBIT                          L


                                                       FORM                OF NOTATION                                OF PARENT                            GUARANTEE

                                                                                                                                                           Guarantor"
                              For        value         received,                the      undersigned                    (the       "Parent                 Guarantor")                          hereby,                jointly
             and      severally,               Guarantees                    as principal                     obligor          to each              Holder            of     a Note              authenticated                          by
             the     Trustee             and      to the           Trustee              and         its     successors                and       assigns              the     due         and       punctual
            payment                of the        principal                of,      premium,                   if any,        and        interest             on,      and         all     other            amounts
            payable              under,          the        Notes          and        the       Indenture.                  The        Parent           Guarantor                   further                Guarantees                       as
            principal              obligor            to each             Holder               of     a Note          authenticated                     by      the         Trustee             and         to the              Trustee
             and      its    successors                  and        assigns             the         due      and      punctual                payment                of     all     amounts                     due        under            the

             Subsidiary                  Guarantee                 of the          Notes             by      Rolta       International,                       Inc.


                              The        obligations                    of the         Parent              Guarantor              are        unconditional                        and         absolute                 and,
             without             limiting             the      generality                of the             foregoing,             will        not      be released,                      discharged                       or
             otherwise               affected               by:     (1)      any        extension,                   renewal,               settlement,                compromise,                          waiver                or
             release          in respect               of      any        obligation                  of the         Issuer        under             the      Indenture                  or any             Note,               by
             operation              of     law        or otherwise;                     (2)         any      modification                     or amendment                         of     or supplement                               to
             the     Indenture               or any            Note;            (3)     any          change           in the          corporate                existence,                 structure                   or

             ownership                of the           Issuer,            or any          insolvency,                   bankruptcy,                     reorganization                          or other               similar

            proceeding                   affecting                the     Issuer          or its           assets       or any              resulting               release             or discharge                       of     any
             obligation              of the           Issuer            contained                   in the         Indenture                or any         Note;            (4)     the        existence                   of        any
             claim,          set off         or other              rights          which              the     Parent           Guarantor                may           have          at any            time            against               the

             Issuer,         the     Trustee                or any          other         Person,              whether             in connection                          with          the     Indenture                    or any
             unrelated              transactions;                   provided                   that        nothing          herein            prevents                the     assertion                    of    any         such
             claim          by     separate             suit       or compulsory                            counterclaim;                     (5)     any       invalidity,                    irregularity,                     or

             unenforceability                         relating             to or against                     the     Issuer           for     any       reason              of the            Indenture                    or any

            Note;           or (6)        any         other        act      or omission                      to act      or delay               of     any          kind      by        the      Issuer,               the
             Trustee             or any          other         Person              or any             other        circumstance                      whatsoever                    which              might,               but        for
             the     provisions                of this            paragraph,                   constitute               a legal             or equitable                   discharge                  of        or defense                   to
             the     Parent          Guarantor's                        obligations                  hereunder.


                              This         Parent           Guarantee                   will         not      be     discharged                 with          respect             to any           Note              except            by
            payment                in full        of the           principal                of,      premium,               if any,            and      interest             on the             Notes                and        all
             other          amounts            payable,                 in respect                  of the         Parent         Guarantor,                   as otherwise                      contemplated                              in
             the     Indenture.                  In    case         of the            failure             of the      Issuer           punctually                   to pay          any         such            principal                   of,
            premium,                if any,           and         interest            on the              Notes       and       all     other          amounts                payable,                 the           Parent
             Guarantor               hereby             agrees            to cause                  any      such       payment                to be made                    punctually                     when             and           as
             the     same          shall       become                due        and       payable,                 whether             at the         stated           maturity,                 by        acceleration,
             call     for        redemption                  or otherwise,                        and       as if     such        payment                  were           made           by     the         Issuer.


                              Subject            to certain                exceptions                     as set forth                in the         Indenture,                   the     Parent                Guarantor

             hereby           further           agrees            that      all       payments                 of,     or in respect                   of,     principal                 of,     and            premium                    (if

             any)      and         interest           on the             Notes          or under               a Note           Guarantee                    will      be made                  without

             withholding                   or deduction                     for,       or on            account          of,      any         present               or future            taxes,             duties,
             assessments                   or governmental                             charges              of whatever                     nature         imposed                 or levied                    by    or within

             any      jurisdiction                in which                 the        Issuer,             a Surviving                 Person            (as     defined                 in the         Indenture)                      or




          Case 20-82282-CRJ11                                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                       Desc
                                                                          Main Document    Page 496 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                    RECEIVED NYSCEF: 06/12/2018




             any      Note         Guarantor                   is organized                  or resident            for        tax     purposes              (or     any      political              subdivision
             or taxing             authority              thereof             or therein)              or any          jurisdiction               through             which         payment                   is made

             by      or behalf               of the       Issuer,             a Surviving              Person            or a Note              Guarantor,                 or any         political
             subdivision                    or taxing             authority             thereof            or therein,           unless           such        withholding                  or deduction                    is
             required             by        law     or by         regulation                 or governmental                     policy           having            the     force       of     law.          In    the
             event         that        any        such        withholding                or deduction                   is so required,                  the        Issuer,         a Surviving

             Person,          the       Parent            Guarantor               or the          Subsidiary                 Guarantors,                as the         case       may         be,      will        pay
             such         Additional                Amounts                   as will        result        in receipt            by      the     holder            of this        Parent         Guarantee
             of    such       amounts                as would                 have       been         received            by     such         holder          had     no      such        withholding                     or
             deduction              been           required.



                             Notwithstanding                           the       foregoing,                as at the           Original           Issue        Date,          the     Parent
             Guarantor's                    potential             liability          under        the       Parent           Guarantee                 is capped            at an amount                      equal        to
             150         percent            of the        total      initial         aggregate               principal     amount   of the Notes   being
                                                                                                                   Amount"
            US$450,000,000                              (the      "Parent               Guaranteed                 Amount").      The Parent   Guaranteed                                               Amount
            will         be reduced                by     any        amounts             paid         by     the    Parent            Guarantor               under         the     Parent            Guarantee
             from         time         to time           up     to a maximum                      of       150     percent             of the      then        outstanding                   total      aggregate
                                                                                                                                                              Amount"
             Principal             Amount                of the        Notes            (the    "Maximum                        Guaranteed                    Amount").


                             The            obligations              of the          Parent           Guarantor                to the         holder         of this        Note       and           to the
             Trustee          pursuant               to this          Parent            Guarantee                and      the        Indenture           are        expressly             set forth
             in Article             10 of the              Indenture,                and       reference               is hereby              made       to    such         Article           and       Indenture
             for     the     precise              terms        of the          Parent          Guarantee.


                             This           Parent         Guarantee                 shall      not        be valid            or obligatory                  for     any      purpose               until         the
             certificate               of     authentication                    on the         Note         upon         which           this     Parent            Guarantee              is endorsed
             shall        have         been        executed              by      the     Trustee            under         the        Indenture            by        manual          signature                 of    one
             of    its     authorized                officers.


                             Capitalized                   terms         used          but     not     defined            herein          have         the     meanings               given           to them             in
             the     Indenture.


             Date:




                                                                                                                       ROLTA                  INDIA           LIMITED




                                                                                                                       By:

                                                                                                                                     Name:
                                                                                                                                     Title:




          Case 20-82282-CRJ11                                          Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                    Desc
                                                                       Main Document    Page 497 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                                                      RECEIVED NYSCEF: 06/12/2018




                                                                                                                                                                                                                    EXHIBIT                      M

                                                FORM                  OF NOTATION                                   OF SUBSIDIARY                                    GUARANTEE

                                                                                                                                                                                                Guarantors"
                           For          value             received,            each        of the              undersigned                      (the          "Subsidiary                       Guarantors")
             hereby,        jointly             and         severally,                Guarantees                         as principal                  obligor            to each               Holder               of     a Note
             authenticated                     by     the       Trustee             and        to the          Trustee                 and      its        successors                  and       assigns                 the     due        and
            punctual             payment                   of the       principal                of,      premium,                      if any,             and     interest             on,       and         all        other
             amounts          payable                  under,           the     Notes            and           the        Indenture.                   The         obligations                   of     each             Subsidiary
             Guarantor              are        unconditional                        and        absolute                  and,        without                limiting             the      generality                     of the

             foregoing,                will         not     be released,                  discharged                          or otherwise                   affected              by:       (1)       any          extension,
             renewal,            settlement,                    compromise,                      waiver                  or release              in respect                 of     any        obligation                       of the
             Issuer       under           the         Indenture               or any           Note,               by      operation                  of     law       or otherwise;                     (2)         any
             modification                     or amendment                       of     or supplement                               to the       Indenture                  or any              Note;          (3)         any
             change         in the             corporate               existence,                structure                     or ownership                       of the         Issuer,           or any                 insolvency,
             bankruptcy,                  reorganization                       or other                similar                proceeding                    affecting              the       Issuer            or its           assets           or

             any      resulting               release            or discharge                    of      any         obligation                 of the             Issuer          contained                   in the
             Indenture            or any              Note;           (4)     the      existence                    of        any      claim,              set off       or other               rights          which                the

             Subsidiary                Guarantor                  may         have         at any              time            against          the         Issuer,          the       Trustee                or any             other

             Person,        whether                   in connection                     with          the          Indenture                  or any          unrelated                  transactions;                      provided
             that      nothing            herein            prevents             the       assertion                     of    any       such          claim           by      separate                suit         or

             compulsory                  counterclaim;                        (5)     any        invalidity,                     irregularity,                    or unenforceability                                relating               to
             or against           the          Issuer           for     any      reason               of the             Indenture               or any             Note;            or (6)            any      other            act       or
             omission            to act             or delay            of     any        kind          by         the        Issuer,         the         Trustee           or any              other          Person                or any
             other       circumstance                       whatsoever                    which              might,              but      for       the       provisions                  of this            paragraph,
             constitute           a legal                 or equitable                discharge                     of     or defense                  to such              Subsidiary                  Guarantor's
             obligations                hereunder.


                           This           Subsidiary                  Guarantee                   will         not            be discharged                       with       respect             to any              Note            except

             by     payment              in full            of the          principal             of,        premium,                    if any,            and        interest           on the              Notes             and        all
             other       amounts                payable,              in respect                 of      any         Subsidiary                   Guarantor,                     or as otherwise
             contemplated                      in the           Indenture.                In     case          of the               failure           of the         Issuer            punctually                    to pay            any
             such       principal               of,       premium,              if any,               and          interest            on the             Notes          and       all     other          amounts

            payable,          each             of the           Subsidiary                Guarantors                          hereby            agrees             to cause              any       such             payment                to
             be made          punctually                     when            and      as the             same             shall         become                due        and       payable,               whether                    at the
             stated       maturity,                 by      acceleration,                  call          for        redemption                    or otherwise,                        and        as if        such            payment
            were        made           by      the         Issuer.


                            Subject                 to certain              exceptions                   as set forth                    in the            Indenture,                  each        of the            Subsidiary
             Guarantors                 hereby              further           agrees           that          all     payments                   of,        or in respect                  of,      principal                   of,     and
            premium              (if      any)            and     interest            in respect                    of this           Subsidiary                   Guarantee                    will      be made
            without          withholding                         or deduction                    for,        or on             account              of,      any       present             or future                 taxes,
             duties,       assessments                       or governmental                             charges                 of whatever                      nature          imposed                or levied                   by      or
             within        any         jurisdiction                   in which             the         Issuer,                a Surviving                   Person             (as       defined              in the

             Indenture)                or the          applicable                Subsidiary                        Guarantor                  is organized                     or resident                    for        tax
            purposes             (or          any     political              subdivision                     or taxing                  authority                 thereof            or therein)                    or any
            jurisdiction                 through                which         payment                   is made                 by      or behalf               of the           Issuer,           a Surviving




          Case 20-82282-CRJ11                                           Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                                          Desc
                                                                        Main Document    Page 498 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                                                                                                                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                                                                                                                              RECEIVED NYSCEF: 06/12/2018




             Person        or a Note             Guarantor,             or any          political           subdivision                   or taxing             authority           thereof            or

             therein,       unless         such       withholding                   or deduction                 is required                by     law     or by          regulation             or
             governmental                 policy           having       the     force         of    law.        In    the      event        that       any      such          withholding                  or
             deduction             is so required,               each       Subsidiary               Guarantor                 severally               agrees          to pay       such
            Additional              Amounts                as will     result         in receipt            by       the     holder          of this          Subsidiary                Guarantee               of
             such       amounts           as would             have        been       received             by    such         holder             had     no     such       withholding                     or
             deduction             been        required.


                           The       obligations              of the        Subsidiary               Guarantors                   to the         holder         of this         Note       and        to the
             Trustee        pursuant             to this       Subsidiary              Guarantee                 and        the      Indenture            are         expressly           set forth
             in Article            11 of the         Indenture,             and       reference             is hereby                made         to     such         Article       and     Indenture
             for     the   precise        terms            of the     Subsidiary                Guarantee.


                           This       Subsidiary               Guarantee              shall        not     be valid             or obligatory                   for     any      purpose          until
             the     certificate          of    authentication                 on the         Note         upon            which        this       Subsidiary                 Guarantee               is
             endorsed          shall       have       been          executed          by      the    Trustee               under        the       Indenture              by     manual
             signature         of    one        of   its    authorized              officers.


                           Capitalized               terms          used      but     not     defined            herein            have        the     meanings                 given     to them               in
             the     Indenture.


             Date:




                                                                                                            ROLTA                    GLOBAL,                  B.V.




                                                                                                            By:

                                                                                                                            Name:
                                                                                                                            Title:




                                                                                                            ROLTA                    INTERNATIONAL,                                INC.




                                                                                                            By:

                                                                                                                            Name:
                                                                                                                            Title:




                                                                                                            ROLTA                    U.K.        LIMITED




                                                                                                            By:

                                                                                                                            Name:




          Case 20-82282-CRJ11                                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                                                                 Desc
                                                                Main Document    Page 499 of 739
FILED: NEW YORK COUNTY CLERK 06/12/2018 02:00 PM                                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 17                                                              RECEIVED NYSCEF: 06/12/2018




                                                      Title:




                                                ROLTA          MIDDLE   EAST   FZ-LLC




                                                By:

                                                      Name:
                                                      Title:




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08              Desc
                                Main Document    Page 500 of 739
                EXHIBIT E




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 501 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           1 of Page
                               Main Document     7   502 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           2 of Page
                               Main Document     7   503 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           3 of Page
                               Main Document     7   504 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           4 of Page
                               Main Document     7   505 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           5 of Page
                               Main Document     7   506 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           6 of Page
                               Main Document     7   507 of 739
FILED: NEW YORK COUNTY CLERK 10/20/2020 02:06 PM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 387                                                 RECEIVED NYSCEF: 10/19/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           7 of Page
                               Main Document     7   508 of 739
                EXHIBIT F




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 509 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          1 of Page
                              Main Document     9   510 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          2 of Page
                              Main Document     9   511 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          3 of Page
                              Main Document     9   512 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          4 of Page
                              Main Document     9   513 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          5 of Page
                              Main Document     9   514 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          6 of Page
                              Main Document     9   515 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          7 of Page
                              Main Document     9   516 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                        INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                               RECEIVED NYSCEF: 09/02/2020




        Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                          8 of Page
                              Main Document     9   517 of 739
FILED: NEW YORK COUNTY CLERK 09/02/2020 02:58 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 350                                                  RECEIVED NYSCEF: 09/02/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            9 of Page
                                Main Document     9   518 of 739
                EXHIBIT G




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 519 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                            1


              1   SUPREME COURT OF THE STATE OF NEW YORK
                  NEW YORK COUNTY : CIVIL TERM : PART 48
              2   --------------------------------------x
                  PALA ASSETS HOLDINGS LTD., PINPOINT
              3   MULTI-STRATEGY FUND VALUE PARTNERS
                  FIXED INCOME SPC - VALUE PARTNERS
              4   CREDIT OPPORTUNITIES FUND, VALUE
                  PARTNERS GREATER CHINA HIGH YIELD
              5   INCOME FUND,

              6                                 Plaintiffs,             INDEX NO.
                                                                       652798/2018
              7                     -against-

              8   ROLTA, LLC, ROLTA INDIA LTD., ROLTA
                  INTERNATIONAL, INC., ROLTA U.K. LTD.,
              9   ROLTA MIDDLE EAST FZ-LLC, ROLTA
                  AMERICAS LLC, and ROLTA GLOBAL B.V.,
             10
                                           Defendants.
             11   --------------------------------------x
                                           December 20, 2019
             12
                                                 60 Centre Street
             13                                 New York, New York

             14   B E F O R E :

             15                     HON. ANDREA MASLEY,

             16                                  Supreme Court Justice.

             17   A P P E A R A N C E S :
                  WHITE & CASE, LLP
             18       1221 Avenue of the Americas
                      New York, New York 10020-1095
             19   BY: GREGORY M. STARNER ESQ.
                      CHRISTOPHER VOLPE, ESQ.
             20       Attorneys for the Plaintiffs

             21   SIRI & GLIMSTAD, LLP
                      200 Park Avenue, 17th Floor
             22       New York, New York 10166
                  BY: MASON BARNEY, ESQ.
             23       Attorneys for the Defendants

             24
                                                     KAREN MENNELLA
             25                                      Senior Court Reporter
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            1 of Page
                                Main Document    47   520 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                            2
                                                 Proceedings
              1                  THE COURT:    In the matter of Pala Assets Holdings

              2       against Rolta, LLC.

              3                  For Plaintiffs I see Mr. Starner is here and

              4       Mr. Volpe.     Okay.   And for Rolta I see Mr. Barney.

              5                  MR. BARNEY:     Yes, Your Honor.

              6                  THE COURT:    Wonderful.     We had a summary judgement

              7       motion from the Plaintiffs, which, for the purposes of

              8       argument, we'll call Pala.        And the issue of fact that the

              9       Defendants raised comes down, it seems to me, to two things.

             10       Whether Pala and others are actually the registered holder

             11       of the global note, which of course the name on the note is

             12       Seed; but pursuant to Section 2.06, whether the registered

             13       holders of the notes have proxies from Seed to take action

             14       or to take this action.

             15                  So, two issues.     One, are they the right person.

             16       Are they the registered holders and do they have the

             17       authority to proceed, right.        Two issues.    So let me just

             18       say, based on Mr. Starner's affirmation with the charts

             19       attached, initially I looked at it and said, well, doesn't

             20       that raise -- isn't that proving an issue of fact, right?

             21       Because there are all these different options.           But as I dug

             22       in, it seemed to me that as to that the three entities are

             23       in different positions or might be in different positions

             24       and the Defendant is raising different issues with regard to

             25       those two issues as to each one.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            2 of Page
                                Main Document    47   521 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                            3
                                                 Proceedings
              1                  So for the purposes of argument, let's start with

              2       Pinpoint and walk through, one, what evidence is before the

              3       court based upon which I can determine that they are the

              4       registered holder with the authority to proceed with the

              5       action and for which I could grant summary judgement today.

              6                  MR. STARNER:     Surely, Your Honor.      So Pinpoint --

              7       and I think maybe just to clarify whether or not the

              8       Plaintiffs were registered holders, that's not in dispute.

              9       They're not the registered holders.         Seed Co. is the

             10       registered holder.      So the Plaintiffs here are all

             11       beneficial owners.

             12                  So the issue in dispute, as I understand, is that

             13       the Defendants are challenging whether or not certain of the

             14       Plaintiffs are owners and whether they have authority to

             15       proceed.

             16                  THE COURT:    Right.

             17                  MR. STARNER:     So Pinpoint, they are not challenging

             18       their ownership.      They're not challenging their authority.

             19       So there's no dispute that Pinpoint is the beneficial owner

             20       of the notes.

             21                  THE COURT:    It's the acceleration as to Pinpoint.

             22                  MR. STARNER:     Correct.

             23                  THE COURT:     Okay.     So let's just talk about

             24       acceleration then.

             25                  MR. STARNER:     Okay.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            3 of Page
                                Main Document    47   522 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                                4
                                                 Proceedings
              1                  THE COURT:    Hold on one second.      Agreed?

              2                  MR. BARNEY:     No, Your Honor.     We have -- I'm sorry.

              3       We have a couple of arguments on Pinpoint.           One being this

              4       issue of the book entries that are required by the

              5       indentures.

              6                  THE COURT:    With the brokers?

              7                  MR. BARNEY:     Well, the indentures themselves in

              8       Section 2.05 require that the beneficial interest in the

              9       note shall be required to be reflected in a book entry.             And

             10       the book entry that they're referring to there is from

             11       either DTC, Euroclear or Clear Stream.          And our contention

             12       is that they have not provided that book entry from either

             13       DTC, Euroclear or Clear Stream for Pinpoint or for VP.              And

             14       because they haven't provided that, they haven't satisfied

             15       2.05 and established that they are, in fact, the beneficial

             16       owner.

             17                  THE COURT:    Okay.    So have a seat.

             18                  And for that you have the broker letters, correct?

             19       Because it's actually the brokers that have the accounts,

             20       not the Plaintiff?

             21                  MR. STARNER:     Let me step back.     I'll address that

             22       argument in a moment.       But take it a step back in terms of

             23       how this is structured.

             24                  The Plaintiffs are beneficial owners of the notes.

             25       They hold the notes through -- you know, they have a broker
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            4 of Page
                                Main Document    47   523 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                                  5
                                                 Proceedings
              1       and then the broker ultimately has an account with DTC, Seed

              2       Co. and so they are beneficial owners.          And that's a fairly

              3       standard structure of the notes.         And so it's not

              4       necessarily an issue with how it's structured.           Well, what

              5       evidence do you have to show that they actually are owners

              6       of the notes?     That's kind of where we are.

              7                  THE COURT:    Pinpoint.

              8                  MR. STARNER:     Notice we have sworn affidavits from

              9       the brokers.     We've got bank account statements.           The court

             10       may recall in February we were here before you last, one of

             11       the questions was I want to see evidence maybe of when they

             12       purchased the notes.       We actually have the trading activity,

             13       the trade history of the note.        So that's all evidence that

             14       we've submitted.      No dispute that evidence is admissible.

             15       This is on Pinpoint now.

             16                  The only argument that I understand that they're

             17       raising on Pinpoint is this book entry argument.             It's a

             18       very kind of technical argument under the indenture.                And

             19       their argument is there's a provision that refers to this

             20       book entry stuff.      It's Section 2.05, but it has nothing to

             21       do with enforcement of the notes.         It has nothing to do with

             22       beneficial note holders enforcing their rights.              What it has

             23       to do with is registration and transfer of interest.                So it

             24       has nothing to do with note holders.

             25                  So it's all about whether Seed registers transfers
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            5 of Page
                                Main Document    47   524 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                   RECEIVED NYSCEF: 03/16/2020

                                                                                               6
                                                  Proceedings
              1       of interest of notes, but there's no transfer of interest of

              2       notes.    We're not talking about that.        So Section 2.05 we

              3       submit to the court is totally irrelevant here.              It has no

              4       application.     It's not implicated in this enforcement

              5       proceeding.

              6                   THE COURT:   Alright.      Section -- hold on.      Let's

              7       just talk about Section 2 --

              8                   MR. STARNER:    2.05.

              9                   THE COURT:     No, I understand that.     But the title

             10       of Article 2 is execution -- issue execution form and

             11       registration of notes.

             12                   MR. STARNER:     Correct.

             13                   THE COURT:     2.05 provides registration transfer and

             14       exchange.

             15                   MR. STARNER:     So this is somewhat technical, but

             16       this deals with how the holder is set up as the registered

             17       holder of the notes.

             18                   THE COURT:     Which is here Deutsche Bank.

             19                   MR. STARNER:     Seed & Co. is the registered holder

             20       for the notes.

             21                   THE COURT:     Well, Deutsche Bank is the registrar.

             22                   MR. STARNER:     Yes.     That's a slightly different

             23       role, right.

             24                   THE COURT:     Okay.    And in this the issuer is Rolta.

             25                   MR. STARNER:     Right.    There's two sets of notes,
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            6 of Page
                                Main Document    47   525 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                                7
                                                 Proceedings
              1       two different issues, yes, but same provision.

              2                  THE COURT:     And the registered holder in this

              3       paragraph is Seed & Co.

              4                  MR. STARNER:     Right.

              5                  THE COURT:    Okay.

              6                  MR. STARNER:     So you'll see, Your Honor --

              7                  THE COURT:    So this is about Seed & Co.

              8                  MR. STARNER:     Right.   But this is all about Seed &

              9       Co. kind of maintaining records of its ownership in the

             10       notes, recording registered transfers of notes.              So there's

             11       no transfer of interest in the notes.          Seed & Co. is the

             12       registered holder.      Their name is on the notes.          No dispute.

             13       All the notes.

             14                  What they've done is they've authorized the

             15       beneficial holders.

             16                  THE COURT:    The seven letters.

             17                  MR. STARNER:     That's it.    So this has nothing to do

             18       with that.     So I think in the Defendant's interpretation of

             19       this provision what they're saying is you can't sue unless

             20       you abide by these kind of the registered holder registering

             21       the notes.     One, totally not applicable.       Two, if you read

             22       it the way they read it, no beneficial holder could ever

             23       sue, ever.

             24                  THE COURT:    Right.

             25                  MR. STARNER:     Because no beneficial holder, none of
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            7 of Page
                                Main Document    47   526 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                              8
                                                 Proceedings
              1       them are registered with DTC.         Why?   Because that's not how

              2       it's structured.      You got Seed & Co. a holder --

              3                  THE COURT:    Right.    I understand that.        Okay.   Just

              4       have a seat.

              5                  Do you have anything to say about this Section

              6       2.05?

              7                  MR. BARNEY:     Yes, Your Honor, I do.

              8                  THE COURT:    Okay.

              9                  MR. BARNEY:     So first to address this question of

             10       whether it's just Seed & Co., this whole section refers to

             11       the holder.     Right now because they're suing under 6.05,

             12       they are sitting in the shoes of a holder.

             13                  THE COURT:    Pursuant to those letters from Seed &

             14       Co.?

             15                  MR. BARNEY:     Correct.    But if they're sitting in

             16       the shoes of the holder, you'll pardon the quote from

             17       Spiderman, "with great power becomes great responsibility,"

             18       here Seed & Co. is giving them all their authority, but that

             19       means they're also required to abide by the same rules that

             20       Seed & Co. is as a holder.        They would required to under any

             21       other section here.      And as a result, this section, because

             22       it refers to holders, applies to them.          If they're going to

             23       come in under 6.05 or -- yes, 6.07 and say we have the right

             24       to sue because we are a holder and now we're sitting in the

             25       holder's shoes, then they also have to abide by this
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            8 of Page
                                Main Document    47   527 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                                9
                                                 Proceedings
              1       section.

              2                  Now, this section has multiple sentences and

              3       several clauses.      Most of the rest of this does deal with

              4       registering transferring of notes.         However, there is this

              5       one sentence in the middle on Page 36 of document number 279

              6       that's the indenture 2019 --

              7                  THE COURT:    I got in.

              8                  MR. BARNEY:     -- that says, "Furthermore, any holder

              9       of a global note shall by accepting such global note agree

             10       that transfers of beneficial interest in the global note may

             11       be effective only through a book entry system maintained by

             12       depository -- by the depository;" that's DTC, Euroclear and

             13       Clear Stream, "and that ownership of beneficial interest in

             14       the note shall be required to be reflected in a book entry."

             15                  So that sentence does apply to beneficial interest,

             16       which is what Plaintiffs are claiming they have here.               And

             17       so they're a holder.       And if they're standing in the shoes

             18       of the holder and they say we have a beneficial interest,

             19       well to prove that you need a book entry from DTC, Euroclear

             20       or Clear Stream.

             21                  Now to address the second argument Mr. Starner

             22       raised regarding the fact that, well, it would be impossible

             23       for anyone to do this.       That's not true.     As they explained

             24       in other areas and as we agree, the way that these notes are

             25       held is DTC or Seed holds them.         They have a participating
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            9 of Page
                                Main Document    47   528 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                             10
                                                 Proceedings
              1       bank and the participating bank has the interest and then

              2       participating bank sells that interest to Plaintiffs.               Well,

              3       the way that they could satisfy this is to show the book

              4       entry showing that the participating bank holds this portion

              5       of the note and then show that this participating bank holds

              6       it in the name of the Plaintiffs.         It's just -- it's a

              7       chain.    It's not an impossibility.       It's simply a method of

              8       doing this.

              9                  What they don't have is that first piece, the book

             10       entry that shows -- from DTC, Euroclear or Clear Stream that

             11       shows the participating bank is the holder or owner of this

             12       beneficial interest --

             13                  THE COURT:    Got it.

             14                  MR. BARNEY:     -- in these notes.

             15                  THE COURT:    I understand.

             16                  MR. BARNEY:     So that is a requirement, because

             17       they're standing in the shoes.        They are required to satisfy

             18       that.

             19                  THE COURT:    Such a weird sentence, because it may

             20       be effective only through a book entry system maintained by

             21       DTC, Euroclear -- so what do you have?          You're saying you

             22       don't have to satisfy this at all?

             23                  MR. STARNER:     No, that argument doesn't apply.

             24       One, no law was cited in reference to anywhere in the world

             25       where there was ever interpreted the way they're
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           10 of Page
                                Main Document     47  529 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                            11
                                                 Proceedings
              1       interpreting it, one.       Number two, they didn't raise this

              2       any time before summary judgement.         I just note that,

              3       because there's some novel, brand-new argument they've now

              4       carved out.     But the way you read this, I think it's clear

              5       from the language from the provision, it talks about

              6       registration, transfer and exchange.          And that whole

              7       paragraph is about the holder registering, transferring --

              8                  THE COURT:    Holder being Seed & Co.?

              9                  MR. STARNER:     Right.   No dispute.     We're not Seed &

             10       Co.   And Seed & Co. is defined as the holder.          This is

             11       structuring the way the note's going to be issued and

             12       maintained.     And this paragraph deals with transferring the

             13       notes.    And, again, yes, we're beneficial holders, but our

             14       ownership interest is not registered with Seed & Co.,

             15       because that's not the way it's structured.           Seed & Co. is

             16       the holder and the ownership interest is held through the

             17       brokerage firm through, ultimately --

             18                  THE COURT:    And that's the reason that I have the

             19       letter from the broker?

             20                  MR. STARNER:     Correct.

             21                  THE COURT:    Because it's the broker that's

             22       registered here?

             23                  MR. STARNER:     Well, they are participants.        They're

             24       participating.     They have an account with, in fact --

             25                  THE COURT:    J.P. Morgan or HSBC?
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           11 of Page
                                Main Document     47  530 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                               12
                                                 Proceedings
              1                  MR. STARNER:     J.P. Morgan on the one hand with VP

              2       and Citibank with Pinpoint.

              3                  THE COURT:    Okay.    So is there a document -- the

              4       document I have to satisfy this is the letter from the

              5       broker saying I have an account with the bank and the bank

              6       is registered with Seed & Co.?

              7                  MR. STARNER:     You've got kind of three or

              8       four pieces of evidence.       You've got an affidavit from the

              9       fact witnesses saying this is how this is set up, this is

             10       our ownership structure.       You've got the letter from Seed &

             11       Co. authorizing they're the bank, the brokerage, basically

             12       acknowledging that the brokerage firm has an account request

             13       with them and that they're now authorizing the ultimate

             14       beneficial holder, the Plaintiff's, authority.

             15                  Then you also have evidence from the bank the

             16       brokerage firm saying this is how it's set up.           So, yes, you

             17       have a few pieces of evidence on this.

             18                  THE COURT:    And then I have the bank.       So I have

             19       Seed & Co. to the bank, bank to the broker, broker to the

             20       Plaintiffs?

             21                  MR. STARNER:     Correct.

             22                  THE COURT:    Okay.

             23                  MR. STARNER:     The bank and brokerage are the same.

             24       VP is a little bit different.        They're layered.        There's a

             25       few layers there.      Pinpoint is a little bit simpler, because
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           12 of Page
                                Main Document     47  531 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           13
                                                 Proceedings
              1       it goes Seed & Co., bank, Pinpoint.

              2                  THE COURT:    Okay.

              3                  MR. STARNER:     And we've got evidence from each of

              4       those pieces to establish that chain.

              5                  THE COURT:    Okay.    Alright.    What's wrong with that

              6       in Pinpoint's case?

              7                  MR. BARNEY:     In Pinpoint's case, the issue is this

              8       section is very clear that the note shall be required to be

              9       reflected in a book entry.        They don't have evidence of the

             10       book entry.     They haven't submitted the book entry itself.

             11       They haven't submitted a line in a ledger or in a computer

             12       program from DTC, Euroclear or Clear Stream saying here's

             13       the book entry; yes, this is reflected in our book entry; we

             14       have now satisfied 2.05.

             15                  THE COURT:    So you have the transactions, but Seed

             16       & Co. and the bank are the two ends of the book entry.

             17                  MR. BARNEY:     Yes, Your Honor.

             18                  THE COURT:    At the end of the day, the problem is

             19       if there's some nefarious other party out there who is

             20       actually the owner, right.        And your client is saying, oh, I

             21       don't know who to pay.       I owe someone, but I don't know who

             22       to pay.

             23                  So from my perspective I have to be satisfied that

             24       the entities before me are the entities you're supposed to

             25       be paying.     And I understand what you're saying.          I mean, I
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           13 of Page
                                Main Document     47  532 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           14
                                                 Proceedings
              1       don't know why you couldn't get a book entry.           But if I have

              2       this end of the book entry and that end of the book entry,

              3       the two entities on the book entry, I don't -- I am

              4       satisfied with what I have with regard to Pinpoint.             I don't

              5       see that another party could come in and say these two

              6       entities on this side, these two sides of the transaction,

              7       are either lying or they are wrong.         I'm going to find with

              8       regard to Pinpoint I have the documentation I need to find

              9       that Pinpoint is the right entity.

             10                   Moving on, do you have any other issues with

             11       Pinpoint?

             12                   MR. BARNEY:    The other issue with Pinpoint would be

             13       the Pala notes.      But I don't know if you want to move on to

             14       that.

             15                   THE COURT:    I want to do that separately.        So with

             16       regard to Pinpoint, do you have any other issues?

             17                   MR. BARNEY:    The only other one would be

             18       acceleration.

             19                   THE COURT:    Let's talk about acceleration.

             20                   MR. BARNEY:    Would you like me --

             21                   THE COURT:    What's the problem?     I want to hear

             22       what your problem with acceleration is.

             23                   MR. BARNEY:    Sure.   The problem with acceleration

             24       is that the indenture is quite clear as to how notice and

             25       notice of acceleration are supposed to go.           To accelerate
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           14 of Page
                                Main Document     47  533 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                   RECEIVED NYSCEF: 03/16/2020

                                                                                               15
                                                  Proceedings
              1       the notes you need three things; an event of default.                Yes,

              2       we agree that happened.        Two, the holders of 25 percent in

              3       aggregate of the principal outstanding notes must agree to

              4       accelerate.      And three, they must jointly send notice to

              5       both the issuer and the trustee.

              6                    Here there are a few problems.       One, as I think

              7       we'll discuss in a little bit, there is this issue with VP

              8       and whether VP satisfies the ownership requirement.              So we

              9       have this question the Seed letters point to J.P. Morgan

             10       Chase -- J.P. Morgan, excuse me, but they're claiming under

             11       HSBC.     We'll get to that in a minute, but that's one issue.

             12       So if they do bot own those amounts, then the Plaintiffs did

             13       not have the 25 percent.

             14                    THE COURT:    When they issued the letters.

             15                    MR. BARNEY:    When they issued the letters, correct.

             16       So that's just an issue of fact that's been raised.              But

             17       setting that aside, I believe we'll get to that in a little

             18       bit.      The other issue is the notice itself.        So the notice

             19       is supposed to be sent to the issuer and to the trustee.

             20                    Section 13.03(a) deals with notes.        And it says,

             21       that all notices and demands -- fast forwarding a little

             22       bit -- may be given or served by being sent or prepaid by

             23       prepaid currier or by being deposited first class postage

             24       paid in the United States mail, if intended for the issuer

             25       or any note guarantor, as the case may be, mail, delivered
                                 KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            15 of Page
                                 Main Document     47  534 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           16
                                                 Proceedings
              1       or faxed to -- and then it provides the address for Rolta

              2       LLC -- then semicolon, if intended for the trustee,

              3       addressed to the trustee -- and then they give the address

              4       for the corporate trust office -- and then semicolon and

              5       then they move on to the next.

              6                   The way the sentence is structured is three

              7       clauses.    The first clause says that notice may be given or

              8       served by currier or first class U.S. mail.           The second

              9       clause says if it's being sent to the issuer or the note

             10       guarantor, the people who are asking for your money, you can

             11       do it by mail, by delivery, by fax.         They'll accept

             12       anything.     The third clause, if you're sending it to the

             13       trustee, well, no, they don't say anything in there about a

             14       fax.

             15                   So you go back to the first clause, the general

             16       application clause, and that only allows currier or U.S.

             17       first class mail.      So once you read those three clauses,

             18       it's clear that fax transmission does not apply to the

             19       trustee.    The only evidence Plaintiffs provide was that this

             20       was faxed to the trustee.       And as a result, it didn't

             21       actually satisfy 13.03(a).        Plaintiffs argument that, well,

             22       wait a minute, they have a fax number here so it must have

             23       been able to be faxed, but that's not the way the sentence

             24       is structured.

             25                   In addition, it's also very important, because the
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           16 of Page
                                Main Document     47  535 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                             17
                                                 Proceedings
              1       next portion of 13.03, which is 13.03(b), says that any

              2       notice to the trustee shall be effective only upon receipt.

              3       And because it was sent by fax, we don't have a fax cover

              4       sheet.    We don't have a fax confirmation.        We haven't been

              5       given -- the court hasn't been presented with a confirmation

              6       from the trustee saying, yep, we received it on this date.

              7       Therefore, they haven't satisfied the second part of the

              8       notice, which is establishing when it was received.

              9                   THE COURT:   Have a seat.     Thank you.

             10                   MR. STARNER:    I guess two pieces there.        The fax

             11       argument, I think we'll just refer the court to the

             12       language.     There is a reference to a fax number and the

             13       trustee.     And it's our argument, certainly, that the reason

             14       that's included is to allow the parties to send notice by

             15       facsimile.     It's our contention we put in evidence of our

             16       fact witness that notice was sent to the trustee.             So we

             17       think that satisfies the requirements.          There's no dispute

             18       that corporate notice was provided to the issuer.             No issue

             19       on that front.     And this is, I think, not a basis to suggest

             20       acceleration was not effective.

             21                   But, you know, Your Honor, I think the fallback

             22       here is this is something where the court can't get

             23       comfortable with the acceleration notice, you know.             That's

             24       something what we can deal with down the road.           And, you

             25       know, we acknowledge that this, frankly, is a little bit of
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           17 of Page
                                Main Document     47  536 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                             18
                                                 Proceedings
              1       a smaller issue in terms of the total amount of claims.

              2       That's all I'll say on that.

              3                  THE COURT:    Well, doesn't it affect all three of

              4       the entities?

              5                  MR. STARNER:     Only as to the 2019 notes.        So the

              6       2018 notes -- the 2000 notes.

              7                  THE COURT:    2018, 2019.

              8                  MR. STARNER:     Only is relevant for the 2019 notes.

              9                  THE COURT:    Because the 2018 were due already?

             10                  MR. STARNER:     Both have matured.      We, in fact,

             11       accelerated both.      We are not seeking summary judgement with

             12       respect to acceleration of '18s.         It's not before the court

             13       today.    We did move for summary judgement on the

             14       acceleration of '19s.       We do believe that we've satisfied

             15       the notice provisions.

             16                  But my point to the court is ultimately if we can't

             17       get there on summary judgement, okay, we still would be

             18       entitled to partial summary judgement for the rest of the

             19       claims.    So it's the math exercise.

             20                  THE COURT:    For which there was no acceleration?

             21                  MR. STARNER:     No acceleration.     The acceleration is

             22       only relevant so that both notes are matured.           The '19 notes

             23       matured in July of this year.        So fully due -- all of the

             24       interest payments are due.        The acceleration was only

             25       relevant if we had properly, as we contend, we accelerated
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           18 of Page
                                Main Document     47  537 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                            19
                                                 Proceedings
              1       in October of '18.      So what would that do?       That means as of

              2       October of last year everything was due and interest started

              3       to accrue there.      So if to the extent we and the court was

              4       uncomfortable with this question --

              5                  THE COURT:    I am uncomfortable.

              6                  MR. STARNER:     -- that period of a year of interest

              7       we would not be seeking partial summary judgement on that

              8       today is my point.

              9                  THE COURT:    Right.    But you would get it with

             10       regard to it maturing when it actually matured.

             11                  MR. STARNER:     So maturity as of July of this year.

             12       We get all principal that's due and then those prior

             13       interest payments.      Acceleration was really only relevant

             14       for interest accruing on the total amount.           Think of it as

             15       post judgment interest, in effect.         So it would be

             16       accelerated, everything was due.         And so between October and

             17       today that's, you know, the period of time that we were

             18       entitled -- we would accrue for interest on all of our '19

             19       notes.

             20                  But if the court's not comfortable with that

             21       standard, then I think we've basically set that aside for

             22       summary judgement purposes.

             23                  THE COURT:    Okay.    But I could still grant summary

             24       judgement.     And you are asking for summary judgement with

             25       regard to those notes as to the maturity date, not including
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           19 of Page
                                Main Document     47  538 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           20
                                                 Proceedings
              1       acceleration interest?

              2                   MR. STARNER:    Correct.    All those numbers, none of

              3       those numbers include interest associated with the

              4       acceleration.     We had not really done that math yet, because

              5       it would all depend on when we ultimately got the ruling.

              6       So those numbers are separate from the acceleration.

              7                   THE COURT:    Okay.   So anything else with regard to

              8       Pinpoint?

              9                   MR. BARNEY:    I would -- I mean, I have just two

             10       quick points on the acceleration.         One, the note that the

             11       witness --

             12                   THE COURT:    Hold on.   Because, to be clear, I am

             13       denying their motion for summary judgement as to the

             14       acceleration.     So what else do want to tell me about

             15       acceleration?

             16                   MR. BARNEY:    I will stop there.

             17                   THE COURT:    I agree with you and your reading of

             18       this provision as to the notice, reading it as you're

             19       reading it.

             20                   MR. BARNEY:    The only point then that I would raise

             21       is, and this is a minor point, I will admit, the notice of

             22       motion in this case was very clear --

             23                   THE COURT:    Actually, hold on one second, because

             24       it doesn't really matter because you're not going to seek it

             25       if you're just going to seek the judgment based on the
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           20 of Page
                                Main Document     47  539 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                               21
                                                 Proceedings
              1       maturity date.     So it's not an open issue.

              2                   MR. STARNER:    Well, I would have to think through

              3       that.

              4                   THE COURT:    I suppose that I could say that it's

              5       ambiguous as to whether the notice is one way or the other.

              6       And you could have a trial on the issue of that interest, if

              7       you want.

              8                   MR. STARNER:    The trustee's notice I could.           So

              9       that claim would still have that interest claim on the

             10       acceleration.

             11                   THE COURT:    I can see your reading of it.        I can

             12       see -- you're not seeking summary judgement as to your

             13       reading, you're just reading it as an issue of fact.

             14                   MR. BARNEY:    Correct.

             15                   THE COURT:    So as to your motion for summary

             16       judgement on the reading of the acceleration provision, the

             17       way you're saying, I am denying your motion for summary

             18       judgement as to that reading and finding an issue of fact on

             19       acceleration.

             20                   MR. STARNER:    Understood.

             21                   THE COURT:    To be clear.    What else do you have to

             22       say as to Pinpoint only?

             23                   MR. BARNEY:    As to Pinpoint only, the only other

             24       issue I'd raise is in their notice of motion.           They were

             25       very clear that it was Plaintiffs together, as a unit, were
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           21 of Page
                                Main Document     47  540 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           22
                                                  Proceedings
              1       asking for summary judgement for the full amount.             They

              2       weren't -- this idea of the partial summary judgement and

              3       six different scenarios that could possibly come out, it

              4       only came up in their reply brief.         And as a result, we

              5       believe that partial summary judgement wouldn't be

              6       appropriate here.

              7                   In addition, partial summary judgement here, giving

              8       partial summary judgement, for instance, just to Pinpoint,

              9       is going to prejudice the Defendants, because we're going to

             10       then be fighting a battle on two fronts.          We're going to be

             11       working regarding the judgment on the one hand and trying to

             12       figure out how we can satisfy that; and working on whatever

             13       claims remain over here on the other hand.           And as a

             14       result --

             15                   THE COURT:     I'm just going to interrupt you,

             16       because the court can always grant pieces of summary

             17       judgement.     I mean --

             18                   MR. BARNEY:     Understood, Your Honor.

             19                   THE COURT:     I completely reject that argument.

             20       Sorry.

             21                   MR. BARNEY:     Understood.

             22                   THE COURT:     It's creative but, you know, based on

             23       all the summary judgement motions that are before this court

             24       and everywhere, the court can grant partial --

             25                   MR. BARNEY:     Understood, Your Honor.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           22 of Page
                                Main Document     47  541 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                            23
                                                 Proceedings
              1                  THE COURT:    -- regardless of whether it's requested

              2       or not.    I can even do -- the power of my position, I can

              3       grant reverse summary judgement, even if you don't ask for

              4       it, right?

              5                  MR. BARNEY:     This is true.

              6                  THE COURT:    So I think I can also do partial

              7       summary judgement when I have multiple parties.

              8                  MR. BARNEY:     Understood.

              9                  THE COURT:    Alright.    So, to be clear, with regard

             10       to Pinpoint, Plaintiffs are asking for -- looking at your

             11       charts, Mr. Starner --

             12                  MR. STARNER:     Yes, this is Exhibit 1 to my

             13       affidavit.     Document number 326, Your Honor.

             14                  THE COURT:    Yes.    So which as to Pinpoint?

             15                  MR. STARNER:     Scenario six, which is the last page

             16       of the exhibit.

             17                  THE COURT:    Scenario six.     Okay.    You are asking

             18       for, with regard to the 2018 notes, the interest payment --

             19       the interest calculation that you have here in scenario six

             20       is up until today or --

             21                  MR. STARNER:     No, those are interest payments that

             22       were due previously.       So they're not accruing.      Those are

             23       all payments that were due before maturity.           So there's no

             24       dispute about those numbers, as far as I'm aware.

             25                  THE COURT:    Alright.    So with regard to Pinpoint,
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           23 of Page
                                Main Document     47  542 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           24
                                                 Proceedings
              1       for the reasons stated on the record so far, the court is

              2       granting summary judgement in favor of Pinpoint and against

              3       the Defendants in the amount of $86,824,200.

              4                  Moving on to VP China, we're going to go through

              5       the same thing again.       Okay.   So step by step, VP China,

              6       looking at that agreement.

              7                  MR. STARNER:     Thank you, Your Honor.      So now VP

              8       China, the same overarching kind of structure we talked

              9       about applies.     The only difference now is the way VP held

             10       their notes.     It was layered, so they didn't just have one

             11       bank involved.     They had three.      So it kind of -- the direct

             12       bank, the direct kind of brokerage bank, was HSBC.             And then

             13       there's an intermediary bank they used, Euroclear.             And then

             14       it was J.P. Morgan at the top, who then had the account with

             15       Seed & Co.

             16                  So what do we have in terms of evidence, we've got

             17       the authorization letter from Seed & Co. that J.P.M. also

             18       coordinated.     Now I want to pause there for a moment, Your

             19       Honor.    The authorization letter on its face doesn't

             20       authorize J.P.M. to do anything, right?          It authorizes VP,

             21       Value Partners, Plaintiff here to sue.          So I want to circle

             22       back on that, because standing alone that authorization

             23       letter, no dispute, that's admissible evidence, gives Value

             24       Partners the authority to sue on the notes.           So the

             25       authority, I think, question is definitively determined by
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           24 of Page
                                Main Document     47  543 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           25
                                                 Proceedings
              1       that evidence.     In addition to, of course, we have the fact

              2       witness evidence.

              3                   So where we kind of run into I think the

              4       Defendant's challenge is, well, you know, we don't have, you

              5       know, evidence from the intermediary bank.           And it's a

              6       little confusing, because you have some stuff from HSBC and

              7       you have these bank accounts from HSBC, but that's not

              8       J.P.M.     Hey, wait a minute here, there's something fishy

              9       here.     There's inconsistencies with the evidentiary record.

             10                   And we submit to the court there are no

             11       inconsistencies at all with what we've put in to the court.

             12       We've articulated very clearly, both in our papers and

             13       through our fact witness, how this was structured.             There's

             14       to dispute, no evidence --

             15                   THE COURT:   And I also have no witness on the other

             16       side disputing that.

             17                   MR. STARNER:    Right.   There's no admissible

             18       evidence.     It kind of goes back to what we talked about with

             19       Pinpoint.     It's like what if someone came forward and said

             20       those are my notes.      What if someone said no, no, all that

             21       stuff that was in put in that's wrong, they're lying.

             22       That's not the standard for summary judgement.

             23                   THE COURT:   Well, the standard is I need someone on

             24       the other side explaining the alternative.

             25                   MR. STARNER:    Right.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           25 of Page
                                Main Document     47  544 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                              26
                                                 Proceedings
              1                  THE COURT:    And I don't have it.

              2                  MR. STARNER:     With admissible evidence, right.        Not

              3       just speculation.      So, going back --

              4                  THE COURT:    Nonetheless, before I issue another

              5       judgment like the one I just did, I need to be certain --

              6                  MR. STARNER:     Absolutely.    Understood.

              7                  THE COURT:    -- that the factual record is there

              8       demonstrating your right to this judgment.

              9                  MR. STARNER:     Right.   So in terms of the evidence

             10       and how it fits together, what we've got is the

             11       authorization letter from Seed & Co. that says Value

             12       Partners you can sue.       And it refers to the amount of the

             13       notes they can sue on.       There's an amount, okay.

             14                  THE COURT:    So can you just hold on for one second

             15       and have a seat.      Why isn't that enough?

             16                  MR. BARNEY:     Why isn't that enough, Your Honor?

             17                  THE COURT:    Yes.

             18                  MR. BARNEY:     For a couple of reasons.      The way that

             19       the Seed & Co. letters are structured is the notes that they

             20       are giving provision on are identified by two things; the

             21       bank and the amount.       So here Seed & Co. gave permission

             22       based on notes held by J.P.M.C. for this amount.             However,

             23       they're suing on notes held by -- that they say are held

             24       through HSBC.     Now, it's the same amount, but that means

             25       that the notes that Seed & Co. gave permission on are not
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           26 of Page
                                Main Document     47  545 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                               27
                                                 Proceedings
              1       directly tied to the notes that they are suing on, unlike in

              2       the Pinpoint situation.

              3                  THE COURT:    Okay.    Alright.

              4                  MR. BARNEY:     And now Mr. Starner gave you that

              5       connection, but I will note we didn't hear anything about

              6       J.P.M.C. until the reply brief.         That's the first time they

              7       raised any question regarding J.P. Morgan.

              8                  THE COURT:    So, hold on.     So are you saying then,

              9       you know, do you want me to adjourn today's summary

             10       judgement as to VP China to give you an opportunity for a

             11       sur-reply?

             12                  MR. BARNEY:     No.   What I'm saying, Your Honor, is

             13       that the only evidence we have for this chain, this HSBC to

             14       I believe it's Euroclear to J.P. Morgan to DTC, is the

             15       affidavit of Mr. Cam.       That's the only evidence we have of

             16       that chain.

             17                  THE COURT:    And what do you have?

             18                  MR. BARNEY:     Well, but here's the issue, Your

             19       Honor.    Mr. Cam doesn't say how he knows that.         He doesn't

             20       say he has firsthand evidence of it.          He just says that

             21       that's the chain.      And as a result, he is not a competent

             22       witness to testify to that.

             23                  As Your Honor said in the previous ruling, you

             24       know, he has to have firsthand knowledge of this.             And his

             25       affidavit doesn't tell us he has first-hand knowledge.              He
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           27 of Page
                                Main Document     47  546 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                                 28
                                                 Proceedings
              1       doesn't work for any of those banks.          So he's just saying

              2       here's my understanding, but at best that's hearsay.                It's

              3       like saying oh, yes, I fell down, I broke my clavicle and

              4       these three ribs.      Well, no, you fell down and, you know, it

              5       hurts.    Your doctor told you you broke your clavicle and

              6       three ribs.     But that the courts have said is hearsay.            And

              7       I'm actually happy to provide a case cite on that.

              8                  THE COURT:    Hold on one second.      Go ahead.

              9                  MR. BARNEY:     So the case cite is Bhowmik v.

             10       Santana, that's 140 AD3d 460, and it's at Page 461.             That's

             11       a First Department 2016 case.        That's actually where I got

             12       the clavicle and ribs examples.         So this chain, we don't

             13       have that connection.       They haven't put in evidence that is

             14       firsthand knowledge on that.

             15                  Second, they assert, well, it's consistent with all

             16       the other evidence.      However, all the other evidence, other

             17       than Mr. Cam's original affidavit, is inadmissible because

             18       it is not appropriately before the court.          And I can get

             19       into that, if you like, or I can hold that argument, if you

             20       prefer.

             21                  THE COURT:    Let's hear from Mr. Starner on that

             22       one.

             23                  MR. STARNER:     Thank you, Your Honor.

             24                  Let me just start with the, I think, novel argument

             25       that our fact witness doesn't have personal knowledge.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           28 of Page
                                Main Document     47  547 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                               29
                                                 Proceedings
              1                  THE COURT:    Well, if he has personal knowledge as

              2       to the books and records of his company.

              3                  MR. STARNER:     He says, "I have personal knowledge

              4       of the facts stated herein."        This is the, just to be clear,

              5       he's the fund manager.       He's the one.     He's not a custodian.

              6       He's the fact witness who's involved with these funds.              He

              7       said that he attests to all of the facts in his affirmation.

              8       So there's no basis to say he doesn't have firsthand

              9       knowledge.

             10                  THE COURT:    No.   The problem is he's not an

             11       appropriate witness with regard to Chase, HSBC or Euroclear.

             12       That's the problem.

             13                  MR. STARNER:     Okay.   He doesn't work for those

             14       banks.    I get that.    But just to be clear, his attesting to

             15       the way that VP's holdings are structured, he absolutely has

             16       firsthand knowledge of that.        I want to be clear about that.

             17       So he knows, certainly has a basis to know, that it's held

             18       through HSBC, Euroclear, J.P.M.         He knows that, okay.        And I

             19       would also note --

             20                  THE COURT:    How does he know that?       He knows that

             21       from his -- is that where we get the bank statements?

             22                  MR. STARNER:     Yes.    So bank statements, let's go

             23       there.    Those are HSBC bank statements that show when the

             24       notes were bought by Value Partners over the course of the

             25       last six years.      They started buying though notes back in
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           29 of Page
                                Main Document     47  548 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                             30
                                                 Proceedings
              1       2001.     So we have records to show when each of the notes

              2       they own were purchased.       In that same record, it also

              3       refers to Euroclear as the intermediary holder, okay.               Then

              4       we have the information in evidence about J.P.M. going to

              5       Seed & Co. and where is the connection between Euroclear and

              6       J.P.M.     that's Mr. Cam, who says, look, that's how this is

              7       structured.     So I think he certainly is a competent witness

              8       to put those connections together.

              9                   THE COURT:   Well, the bottom line, though, is that

             10       he relies on those statements to confirm his position in the

             11       fund.

             12                   MR. STARNER:    I might characterize it as

             13       corroboration, certainly.       I don't think he need those

             14       statements, frankly.       He could say we own these notes; this

             15       is the way they're structured; we just stop there.             I would

             16       argue, Your Honor, in terms of evidence and meeting our

             17       burden, but we put in bank statements and put in more than

             18       that.

             19                   We can argue about whether or not the statements

             20       from the banker are admissible, you know, because -- but the

             21       bank account statements, you know, we put in, you know,

             22       we've identified 10 or 12 cases.         The court has discretion

             23       to consider whether those statements come in as

             24       self-authenticated documents.        And again, I think it's

             25       important to look at that in the context of what are the
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           30 of Page
                                Main Document     47  549 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                              31
                                                 Proceedings
              1       Defendants putting forward in terms of evidence.             And it's

              2       zero.

              3                   In terms of not directly tied, there's a reference

              4       to only raising J.P.M. in the reply.          Just to be clear,

              5       that's been in this case since day one back in February.

              6       The authorization letters are from Seed & Co. to J.P.M., so

              7       that's certainly been front and center from day one.

              8                   So I'll stop there, unless you want me to

              9       address --

             10                   THE COURT:    No.   Have a seat.

             11                   If I tell you that I'm going to accept the bank

             12       statements both because they are records, even though they

             13       are not records of VP China, they are records that are being

             14       used by the manager, number one.         And number two, you

             15       haven't really given anything to me.          If I accept it just

             16       prima facie, let's say, I need something from you that says,

             17       no, these records shouldn't be accepted; they're not

             18       reliable.     Because at the end of the day the only thing that

             19       I really care about is are they reliable or not.             And you

             20       haven't given me anything to say they're not reliable.

             21                   MR. BARNEY:    Well, Your Honor, my statement there

             22       would be to get past that prima facie evidence hurdle they

             23       must submit admissible evidence.         So this admissibility --

             24       first off, just to go back to what Mr. Starner said a moment

             25       ago, he said, well, the connection between J.P. Morgan Chase
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           31 of Page
                                Main Document     47  550 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                              32
                                                 Proceedings
              1       and Euroclear, that's Mr. Cam.        As Your Honor pointed out,

              2       he only knows that through -- because he was told that.

              3       Because he found that out through a document, from whatever

              4       else.     The person who should have testified to that is

              5       someone from Euroclear or J.P. Morgan.

              6                   Second, as to --

              7                   THE COURT:    What would that person testify to?           You

              8       know what that person would testify to?          It would be a

              9       records custodian that would come in and say, yep, this is

             10       my record -- this is my statement that shows their position

             11       that I'm holding.

             12                   MR. BARNEY:    Well, Your Honor, they actually don't

             13       have any statement in -- any bank statement in there from

             14       Euroclear.     They have a reference to Euroclear on some of

             15       the HSBC bank statements, and they have the Seed & Co.

             16       letters that reference J.P. Morgan, but there is no document

             17       connecting Euroclear to J.P. Morgan.          That's the leap that

             18       they're make with Mr. Cam.        And that's the -- that's why the

             19       fact that his testimony is based on third-party knowledge is

             20       an issue.

             21                   Next, if I can go on the record --

             22                   THE COURT:    Wait.   Let's just look at the document

             23       that -- oh, here it is.       Okay.   Exhibit 3 to Cam.       So the

             24       Citibank document has the Rolta LLC 10.75 percent, May 16,

             25       2018, right?     It identifies it.      And then the face amount is
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           32 of Page
                                Main Document     47  551 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                                 33
                                                  Proceedings
              1       $1,450,000, right?       And settlement at the bottom of this is

              2       Euroclear, right?      That's Exhibit 1 to Cam.

              3                   MR. BARNEY:     Yes.

              4                   THE COURT:    Okay.    Exhibit 2 to Cam, where do I

              5       find the $1,450,000?

              6                   MR. BARNEY:     I believe it's at the bottom.       The

              7       line starts 19-11/18.

              8                   THE COURT:    Oh, 1,400,000.    Okay.    Thank you.      Got

              9       it.     Alright.   And that is HSBC, Rolta -- same note, okay.

             10       How do I get from Citibank, Euroclear to Exhibit 2?

             11       Mr. Starner, can you just walk me through this, please?

             12                   MR. STARNER:     Certainly.

             13                   THE COURT:     How do I get from Exhibit 1 to Exhibit

             14       2.

             15                   MR. STARNER:    So --

             16                   THE COURT:     Oh, because it's Citi Group.       Never

             17       mind, I see it.      I see it.     And then I go to Exhibit 3,

             18       HSBC.     Now --

             19                   MR. STARNER:     Your Honor, it just shows current

             20       holdings as of June of '19, static number.

             21                   THE COURT:     So the holding now is 20,800,000,

             22       right?

             23                   MR. STARNER:     Correct.

             24                   THE COURT:    Alright.    And the reason --

             25                   MR. STARNER:     That includes the Pala notes.          That
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           33 of Page
                                Main Document     47  552 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           34
                                                 Proceedings
              1       math is straightforward.       We know what that number is.

              2                  THE COURT:    Alright.    So as to the $1,450,000, if I

              3       tell you that I'm going to accept these statements that I've

              4       just walked through on the record as admissible evidence

              5       that supports their position, do you have anything -- any

              6       admissible evidence to challenge that?

              7                  MR. BARNEY:     My only response is, as I said before,

              8       our position is that these are not admissible in and of

              9       themselves.     That a bulk of inadmissible evidence does not

             10       create admissible evidence that each one of them don't have

             11       a consortium of records for those documents.           And these are

             12       not -- all of the cases that they cited to, the documents

             13       that were considered to be self-authenticating were

             14       essentially consumer-level bank records.          Stuff that even a

             15       financially illiterate lawyer, like myself, would look at it

             16       and say, oh, yeah, I've gotten this credit card statement

             17       every month.     They weren't these type of complicated

             18       documents.

             19                  THE COURT:    There's another provision in the CPLR,

             20       though, for electronic records.         So even if I agree on -- if

             21       I were to accept this argument that you're making now that

             22       commercial bank statements are not the same as consumer bank

             23       statements, which I actually don't agree with, there's also

             24       the alternate provision about electronic records, which also

             25       gets these documents in.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           34 of Page
                                Main Document     47  553 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           35
                                                 Proceedings
              1                  So on those two grounds, I'm accepting these

              2       documents.     Do you have any other argument with regard to VP

              3       China?

              4                  MR. BARNEY:     With VP China the other argument would

              5       be the fact that it would refer to the Seed letters where we

              6       have this connection between J.P. Morgan and the disconnect

              7       with HSBC.     We still haven't seen any documents that connect

              8       Euro -- HSBC to Euroclear, but not Euroclear to J.P. Morgan.

              9                  And just to clarify, Mr. Starner said this has been

             10       in since the beginning.       Well, Mr. Cam has never mentioned

             11       J.P. Morgan until his very last affidavit after we made our

             12       opposition.     So, yes, the document has been in there; and,

             13       yes, the reference to J.P. Morgan has been in there, but

             14       this is the first time we're hearing an explanation of this

             15       whole chain.     And it's that connection between that they

             16       haven't shown between Euroclear and J.P. Morgan that's the

             17       issue.

             18                  THE COURT:    What I have, though, is corroborating

             19       the letter from Seed & Co. to VP China, right?           So that

             20       connection between Seed & Co. authorizing VP China and the

             21       chain up to J.P. Morgan, I would say, are corroborating to

             22       authorize VP China be here today asking for this judgment.

             23                  So I am satisfied, as I sit here today, that A, I

             24       am not going -- that the Plaintiff has presented evidence

             25       that it is the proper Plaintiff as with regard to the
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           35 of Page
                                Main Document     47  554 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           36
                                                 Proceedings
              1       $1,450,000 that we're talking about.          So do you have

              2       anything else with regard to these particular $1,450,000?

              3                  MR. BARNEY:     Yes.    The last piece would be this

              4       question about Pala notes, because the $1,450,000, I

              5       believe, is the Pala.

              6                  THE COURT:    Separate issue.      We're going to move on

              7       to that, but as to --

              8                  MR. BARNEY:     I believe there are -- I believe the

              9       VP clients are asking for more than the 1.45 million.

             10       They're asking for many times that.         And so --

             11                  THE COURT:    I understand that.      But in my --

             12                  MR. BARNEY:     Understood.

             13                  THE COURT:    I can't do so many things at a time.

             14       So that's my first chain.         So with regard to VP China, so

             15       far we have a sufficient record with regard to 1.4 million.

             16                  MR. STARNER:     Sorry.    If I may, Your Honor, sorry

             17       to interrupt.     That number, the 1.45, that was the purchase

             18       VP made from Pala in November of '18.          Sorry if there was

             19       any confusion there.       So I don't know whether we'd look at

             20       the underlying documents.         The chart we put together shows

             21       the total amounts of VP's holding.         And again, when I say

             22       VP, VP have different holdings.

             23                  THE COURT:    VP China is the one I'm working with

             24       right now.

             25                  MR. STARNER:     Excellent.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           36 of Page
                                Main Document     47  555 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                   RECEIVED NYSCEF: 03/16/2020

                                                                                               37
                                                   Proceedings
              1                    THE COURT:   So how do I get -- so I'm satisfied,

              2       you're asking for?

              3                    MR. STARNER:     A total amount is 26.390.       And that

              4       is reflected in a document I'm going to point the court to

              5       in a moment.      Your Honor can get there.       This is Cam

              6       Exhibit 2 that shows the trading activity.            That is all of

              7       the notes up until that last purchase of 1.45 in November of

              8       '18.      So this is document number 291, Cam Exhibit 2, which

              9       shows the total trading activities of VP on the 18 notes.

             10       And if you added up all those numbers, except for that

             11       transaction at the end, that's where you get to the

             12       26,390,000 number, if I'm not mistaken.

             13                    THE COURT:   If I add up, looking at the bottom is

             14       Ben Holder's 9, the HSBC statement.

             15                    MR. STARNER:     Sorry, what exhibit are you looking

             16       at, Your Honor?

             17                    THE COURT:   Exhibit 2.

             18                    MR. STARNER:    Yes.

             19                    THE COURT:   Page number 009.

             20                    MR. STARNER:    Yes.

             21                    THE COURT:   Bates number.     Okay.    Now, where are

             22       you seeing the 26,390,000?

             23                    MR. STARNER:     I apologize, Your Honor.

             24                    THE COURT:     Because I only see 16,772,000.       Let me

             25       just -- it's 10:54, and I need to be able to walk through
                                 KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            37 of Page
                                 Main Document     47  556 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                              38
                                                 Proceedings
              1       each transaction the way we are doing it right now and make

              2       a record of my findings as to each of your challenges.              This

              3       is going to take -- I can't rush this.          I have a meeting

              4       with the administrative judge in six minutes.           And I'm

              5       meeting with my mom's doctor that I have to get to at 2:00.

              6       So I can't finish this up in the next six minutes.             And it

              7       deserves, you know, as much time as it takes.

              8                  So let me ask you if we could -- you see how I'm --

              9       you see where I'm going, right?         You see I'm trying to make

             10       this record.

             11                  MR. STARNER:     Sure.

             12                  MR. BARNEY:     If I may, Your Honor, my calendar is

             13       in my jacket pocket.

             14                  THE COURT:    Okay.      But to be quite honest with you,

             15       I want to finish this on Monday.

             16                  MR. STARNER:     On Monday?

             17                  THE COURT:    I do.      Can we do this on Monday?

             18                  MR. BARNEY:     I'm supposed to be leaving for the

             19       holidays tomorrow.

             20                  MR. STARNER:     We can do it first thing -- we're

             21       available, Your Honor.       We have an interest to get this

             22       done, respecting counsel's schedule.

             23                  THE COURT:    When are you back?

             24                  MR. BARNEY:     I should be back on Thursday next

             25       week.
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           38 of Page
                                Main Document     47  557 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                               39


              1                   MR. BARNEY:    And I'm around the following week.

              2                   THE COURT:    I'm here everyday.     So you two, you

              3       talk about this, and I'm here everyday.          I'm not going

              4       anywhere.     And I'm sorry to do this to you, but I just --

              5       I'm not seeing, you know, even if I have this meeting --

              6       hold on one second.       I might be able to get another half

              7       hour or 45 minutes.       I don't know if that would be enough

              8       after that meeting.       I only meet with her once a year, so.

              9                   Off the record.

             10                   (Whereupon, there was an off-the-record

             11       discussion.)

             12                   THE COURT:    Hold off on your judgment on Pinpoint.

             13       We're going to try to wrap up the whole thing either the

             14       30th or the 8th.

             15                   Have a good holiday.     Have a nice time.       Sorry that

             16       we're not able to --

             17                   MR. STARNER:    We appreciate the court's time.         We

             18       appreciate the rescheduling the hearing today, and we

             19       appreciate the court's assistance.

             20                   THE COURT:    We'll get through it.      We'll do it

             21       right.    And we'll get it done right.

             22                   MR. STARNER:    Hopefully, you'll get some time.

             23

             24

             25
                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           39 of Page
                                Main Document     47  558 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                  RECEIVED NYSCEF: 03/16/2020

                                                                                           40


              1                                 ************

              2                            C E R T I F I C A T E

              3

              4   I, Karen M. Mennella, a Senior Court Reporter for the State of

              5   New York do hereby certify that the foregoing is a true and

              6   accurate transcription of my original stenographic notes.

              7

              8

              9                                            Karen M. Mennella,

             10                                            Senior Court Reporter

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

                                KAREN MENNELLA - OFFICIAL COURT REPORTER

          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           40 of Page
                                Main Document     47  559 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                                                     RECEIVED NYSCEF: 03/16/2020

                                                                                                                                                     1

                      $               2016 [1] - 28:11            20:1, 20:4, 20:6,          ahead [1] - 28:8             authenticating [1] -
                                      2018 [5] - 18:6, 18:7,      20:10, 20:14, 20:15,       allow [1] - 17:14             34:13
          $1,450,000 [6] - 33:1,       18:9, 23:18, 32:25         21:10, 21:16, 21:19        allows [1] - 16:16           authority [8] - 2:17,
           33:5, 34:2, 36:1,          2019 [5] - 1:11, 9:6,      accept [5] - 16:11,         alone [1] - 24:22             3:4, 3:14, 3:18, 8:18,
           36:2, 36:4                  18:5, 18:7, 18:8           31:11, 31:15, 34:3,        alright [8] - 6:6, 13:5,      12:14, 24:24, 24:25
          $86,824,200 [1] - 24:3      25 [2] - 15:2, 15:13        34:21                       23:9, 23:25, 27:3,          authorization [5] -
                                      26,390,000 [2] - 37:12,    accepted [1] - 31:17         33:9, 33:24, 34:2            24:17, 24:19, 24:22,
                      '                37:22                     accepting [2] - 9:9,        alternate [1] - 34:24         26:11, 31:6
                                      26.390 [1] - 37:3           35:1                       alternative [1] - 25:24      authorize [2] - 24:20,
          '18 [3] - 19:1, 36:18,      279 [1] - 9:5              account [7] - 5:1, 5:9,     ambiguous [1] - 21:5          35:22
            37:8                      291 [1] - 37:8              11:24, 12:5, 12:12,        AMERICAS [1] - 1:9           authorized [1] - 7:14
          '18s [1] - 18:12            2:00 [1] - 38:5             24:14, 30:21               Americas [1] - 1:18          authorizes [1] - 24:20
          '19 [3] - 18:22, 19:18,                                accounts [2] - 4:19,        amount [11] - 18:1,          authorizing [3] -
            33:20                                 3               25:7                        19:14, 22:1, 24:3,           12:11, 12:13, 35:20
          '19s [1] - 18:14                                       accrue [2] - 19:3,           26:12, 26:13, 26:21,        available [1] - 38:21
                                      3 [2] - 32:23, 33:17        19:18                       26:22, 26:24, 32:25,        Avenue [2] - 1:18,
                      0               30th [1] - 39:14           accruing [2] - 19:14,        37:3                         1:21
                                      326 [1] - 23:13             23:22                      amounts [2] - 15:12,         aware [1] - 23:24
          009 [1] - 37:19             36 [1] - 9:5               accurate [1] - 40:6          36:21
                                                                 acknowledge [1] -           ANDREA [1] - 1:15                       B
                      1                           4               17:25                      apologize [1] - 37:23
                                                                 acknowledging [1] -         applicable [1] - 7:21        B.V [1] - 1:9
          1 [3] - 23:12, 33:2,        45 [1] - 39:7               12:12                                                   Bank [2] - 6:18, 6:21
                                                                                             application [2] - 6:4,
           33:13                      460 [1] - 28:10            action [3] - 2:13, 2:14,                                 bank [35] - 5:9, 10:1,
                                                                                              16:16
          1,400,000 [1] - 33:8        461 [1] - 28:10             3:5                                                      10:2, 10:4, 10:5,
                                                                                             applies [2] - 8:22, 24:9
          1.4 [1] - 36:15             48 [1] - 1:1               activities [1] - 37:9                                     10:11, 12:5, 12:11,
                                                                                             apply [3] - 9:15, 10:23,
          1.45 [3] - 36:9, 36:17,                                activity [2] - 5:12, 37:6                                 12:15, 12:18, 12:19,
                                                                                              16:18
           37:7
                                                  6              AD3d [1] - 28:10            appreciate [3] - 39:17,       12:23, 13:1, 13:16,
          10 [1] - 30:22                                         add [1] - 37:13                                           24:11, 24:12, 24:13,
                                                                                              39:18, 39:19
          10.75 [1] - 32:24           6.05 [2] - 8:11, 8:23      added [1] - 37:10                                         25:5, 25:7, 26:21,
                                                                                             appropriate [2] - 22:6,
          10020-1095 [1] - 1:18       6.07 [1] - 8:23            addition [3] - 16:25,                                     29:21, 29:22, 29:23,
                                                                                              29:11
          10166 [1] - 1:22            60 [1] - 1:12               22:7, 25:1                                               30:17, 30:21, 31:11,
                                                                                             appropriately [1] -
          10:54 [1] - 37:25           652798/2018 [1] - 1:6      address [6] - 4:21,          28:18                        32:13, 32:15, 34:14,
          12 [1] - 30:22                                          8:9, 9:21, 16:1, 16:3,     areas [1] - 9:24              34:22
          1221 [1] - 1:18                         8               31:9                       argue [2] - 30:16,           banker [1] - 30:20
          13.03 [1] - 17:1                                       addressed [1] - 16:3         30:19                       banks [2] - 28:1, 29:14
          13.03(a [1] - 15:20         8th [1] - 39:14            adjourn [1] - 27:9                                       BARNEY [46] - 1:22,
                                                                                             argument [19] - 2:8,
          13.03(a) [1] - 16:21                                   administrative [1] -         3:1, 4:22, 5:16, 5:17,       2:5, 4:2, 4:7, 8:7,
          13.03(b [1] - 17:1                      9               38:4                        5:18, 5:19, 9:21,            8:9, 8:15, 9:8, 10:14,
          140 [1] - 28:10                                        admissibility [1] -          10:23, 11:3, 16:21,          10:16, 13:7, 13:17,
          16 [1] - 32:24              9 [1] - 37:14                                                                        14:12, 14:17, 14:20,
                                                                  31:23                       17:11, 17:13, 22:19,
          16,772,000 [1] - 37:24                                 admissible [10] - 5:14,      28:19, 28:24, 34:21,         14:23, 15:15, 20:9,
          17th [1] - 1:21                         A               24:23, 25:17, 26:2,         35:2, 35:4                   20:16, 20:20, 21:14,
          18 [1] - 37:9                                           30:20, 31:23, 34:4,        arguments [1] - 4:3           21:23, 22:18, 22:21,
                                      abide [3] - 7:20, 8:19,                                                              22:25, 23:5, 23:8,
          19-11/18 [1] - 33:7                                     34:6, 34:8, 34:10          Article [1] - 6:10
                                       8:25                                                                                26:16, 26:18, 27:4,
                                                                 admit [1] - 20:21           articulated [1] - 25:12
                                      able [4] - 16:23, 37:25,                                                             27:12, 27:18, 28:9,
                      2                39:6, 39:16
                                                                 affect [1] - 18:3           aside [2] - 15:17,
                                                                 affidavit [6] - 12:8,                                     31:21, 32:12, 33:3,
                                      absolutely [2] - 26:6,                                  19:21
          2 [8] - 6:7, 6:10, 33:4,                                                                                         33:6, 34:7, 35:4,
                                                                  23:13, 27:15, 27:25,       assert [1] - 28:15
           33:10, 33:14, 37:6,         29:15                                                                               36:3, 36:8, 36:12,
                                                                  28:17, 35:11               ASSETS [1] - 1:2
           37:8, 37:17                accelerate [2] - 14:25,                                                              38:12, 38:18, 38:24,
                                                                 affidavits [1] - 5:8        Assets [1] - 2:1
          2.05 [8] - 4:8, 4:15,        15:4                                                                                39:1
                                                                 affirmation [2] - 2:18,     assistance [1] - 39:19
           5:20, 6:2, 6:8, 6:13,      accelerated [3] -                                                                   Barney [1] - 2:4
                                                                  29:7                       associated [1] - 20:3
           8:6, 13:14                  18:11, 18:25, 19:16                                                                based [6] - 2:18, 3:3,
                                                                 aggregate [1] - 15:3        attached [1] - 2:19
          2.06 [1] - 2:12             acceleration [25] -                                                                  20:25, 22:22, 26:22,
                                                                 ago [1] - 31:25             attesting [1] - 29:14
          20 [1] - 1:11                3:21, 3:24, 14:18,                                                                  32:19
                                                                 agree [7] - 9:9, 9:24,      attests [1] - 29:7
          20,800,000 [1] - 33:21       14:19, 14:22, 14:23,                                                               basis [3] - 17:19, 29:8,
                                                                  15:2, 15:3, 20:17,         Attorneys [2] - 1:20,
                                       14:25, 17:20, 17:23,                                                                29:17
          200 [1] - 1:21                                          34:20, 34:23
                                       18:12, 18:14, 18:20,                                   1:23
          2000 [1] - 18:6                                                                                                 Bates [1] - 37:21
                                       18:21, 18:24, 19:13,      agreed [1] - 4:1            authenticated [1] -
          2001 [1] - 30:1                                                                                                 battle [1] - 22:10
                                                                 agreement [1] - 24:6         30:24
                                     KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                          Desc
                                                             41 of Page
                                                  Main Document     47  560 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                                                    RECEIVED NYSCEF: 03/16/2020

                                                                                                                                                    2

          becomes [1] - 8:17           15:25, 20:22, 28:7,        23:9, 29:4, 29:14,          20:2, 21:14, 33:23         create [1] - 34:10
          beginning [1] - 35:10        28:9, 28:11, 31:5          29:16, 31:4                corroborating [2] -         creative [1] - 22:22
          Ben [1] - 37:14             CASE [1] - 1:17            Clear [6] - 4:11, 4:13,      35:18, 35:21               credit [1] - 34:16
          beneficial [17] - 3:11,     cases [2] - 30:22,          9:13, 9:20, 10:10,         corroboration [1] -         CREDIT [1] - 1:4
           3:19, 4:8, 4:15, 4:24,      34:12                      13:12                       30:13                      current [1] - 33:19
           5:2, 5:22, 7:15, 7:22,     center [1] - 31:7          clearly [1] - 25:12         counsel's [1] - 38:22       currier [3] - 15:23,
           7:25, 9:10, 9:13,          Centre [1] - 1:12          client [1] - 13:20          COUNTY [1] - 1:1             16:8, 16:16
           9:15, 9:18, 10:12,         certain [2] - 3:13, 26:5   clients [1] - 36:9          couple [2] - 4:3, 26:18     custodian [2] - 29:5,
           11:13, 12:14               certainly [6] - 17:13,     Co [33] - 3:9, 5:2, 6:19,   course [3] - 2:11,           32:9
          best [1] - 28:2              29:17, 30:7, 30:13,        7:3, 7:7, 7:9, 7:11,        25:1, 29:24
          between [7] - 19:16,         31:7, 33:12                8:2, 8:10, 8:14, 8:18,     court [18] - 3:3, 5:9,                 D
           30:5, 31:25, 35:6,         certify [1] - 40:5          8:20, 11:8, 11:10,          6:3, 17:5, 17:11,
           35:15, 35:16, 35:20        chain [9] - 10:7, 13:4,     11:14, 11:15, 12:6,         17:22, 18:12, 18:16,       date [3] - 17:6, 19:25,
          Bhowmik [1] - 28:9           27:13, 27:16, 27:21,       12:11, 12:19, 13:1,         19:3, 22:16, 22:23,         21:1
          bit [6] - 12:24, 12:25,      28:12, 35:15, 35:21,       13:16, 24:15, 24:17,        22:24, 24:1, 25:10,        deal [2] - 9:3, 17:24
           15:7, 15:18, 15:22,         36:14                      26:11, 26:19, 26:21,        25:11, 28:18, 30:22,       deals [3] - 6:16, 11:12,
           17:25                      challenge [2] - 25:4,       26:25, 30:5, 31:6,          37:4                        15:20
          book [22] - 4:4, 4:9,        34:6                       32:15, 35:19, 35:20        COURT [112] - 1:1,          December [1] - 1:11
           4:10, 4:12, 5:17,          challenges [1] - 38:2      comfortable [2] -            2:1, 2:6, 3:16, 3:21,      default [1] - 15:1
           5:20, 9:11, 9:14,          challenging [3] - 3:13,     17:23, 19:20                3:23, 4:1, 4:6, 4:17,      Defendant [1] - 2:24
           9:19, 10:3, 10:9,           3:17, 3:18                commercial [1] -             5:7, 6:6, 6:9, 6:13,       Defendant's [2] - 7:18,
           10:20, 13:9, 13:10,        characterize [1] -          34:22                       6:18, 6:21, 6:24, 7:2,      25:4
           13:13, 13:16, 14:1,         30:12                     company [1] - 29:2           7:5, 7:7, 7:16, 7:24,      Defendants [7] - 1:10,
           14:2, 14:3                 chart [1] - 36:20          competent [2] - 27:21,       8:3, 8:8, 8:13, 9:7,        1:23, 2:9, 3:13, 22:9,
          books [1] - 29:2            charts [2] - 2:18,          30:7                        10:13, 10:15, 10:19,        24:3, 31:1
          bot [1] - 15:12              23:11                     completely [1] - 22:19       11:8, 11:18, 11:21,        defined [1] - 11:10
          bottom [4] - 30:9,          Chase [3] - 15:10,         complicated [1] -            11:25, 12:3, 12:18,        definitively [1] - 24:25
           33:1, 33:6, 37:13           29:11, 31:25               34:17                       12:22, 13:2, 13:5,         delivered [1] - 15:25
          bought [1] - 29:24          CHINA [1] - 1:4            computer [1] - 13:11         13:15, 13:18, 14:15,       delivery [1] - 16:11
          brand [1] - 11:3            China [12] - 24:4, 24:5,   confirm [1] - 30:10          14:19, 14:21, 15:14,       demands [1] - 15:21
          brand-new [1] - 11:3         24:8, 27:10, 31:13,       confirmation [2] -           17:9, 18:3, 18:7,          demonstrating [1] -
          brief [2] - 22:4, 27:6       35:3, 35:4, 35:19,         17:4, 17:5                  18:9, 18:20, 19:5,          26:8
          broke [2] - 28:3, 28:5       35:20, 35:22, 36:14,      confusing [1] - 25:6         19:9, 19:23, 20:7,         denying [2] - 20:13,
          broker [8] - 4:18, 4:25,     36:23                     confusion [1] - 36:19        20:12, 20:17, 20:23,        21:17
           5:1, 11:19, 11:21,         CHRISTOPHER [1] -          connect [1] - 35:7           21:4, 21:11, 21:15,        Department [1] -
           12:5, 12:19                 1:19                      connecting [1] - 32:17       21:21, 22:15, 22:19,        28:11
          brokerage [6] - 11:17,      circle [1] - 24:21         connection [7] - 27:5,       22:22, 23:1, 23:6,         deposited [1] - 15:23
           12:11, 12:12, 12:16,       cite [2] - 28:7, 28:9       28:13, 30:5, 31:25,         23:9, 23:14, 23:17,
                                                                                                                         depository [2] - 9:12
           12:23, 24:12               cited [2] - 10:24, 34:12    35:6, 35:15, 35:20          23:25, 25:15, 25:23,
                                                                                                                         deserves [1] - 38:7
          brokers [3] - 4:6, 4:19,                               connections [1] - 30:8       26:1, 26:4, 26:7,
                                      Citi [1] - 33:16                                                                   determine [1] - 3:3
           5:9                                                   consider [1] - 30:23         26:14, 26:17, 27:3,
                                      Citibank [3] - 12:2,                                                               determined [1] - 24:25
          bulk [1] - 34:9                                                                     27:8, 27:17, 28:8,
                                       32:24, 33:10              considered [1] - 34:13                                  Deutsche [2] - 6:18,
                                                                                              28:21, 29:1, 29:10,
          burden [1] - 30:17          CIVIL [1] - 1:1            consistent [1] - 28:15                                   6:21
                                                                                              29:20, 30:9, 31:10,
          buying [1] - 29:25          claim [2] - 21:9           consortium [1] -                                        difference [1] - 24:9
                                                                                              32:7, 32:22, 33:4,
          BY [2] - 1:19, 1:22         claiming [2] - 9:16,        34:11                                                  different [9] - 2:21,
                                                                                              33:8, 33:13, 33:16,
                                       15:10                     consumer [2] - 34:14,                                    2:23, 2:24, 6:22, 7:1,
                                                                                              33:21, 33:24, 34:2,
                     C                claims [3] - 18:1,          34:22
                                                                                              34:19, 35:18, 36:6,
                                                                                                                          12:24, 22:3, 36:22
                                       18:19, 22:13              consumer-level [1] -                                    direct [2] - 24:11,
                                                                                              36:11, 36:13, 36:23,
          calculation [1] - 23:19     clarify [2] - 3:7, 35:9     34:14                                                   24:12
                                                                                              37:1, 37:13, 37:17,
          calendar [1] - 38:12        class [3] - 15:23, 16:8,   contend [1] - 18:25                                     directly [2] - 27:1,
                                                                                              37:19, 37:21, 37:24,
          Cam [6] - 27:15,             16:17                     contention [2] - 4:11,                                   31:3
                                                                                              38:14, 38:17, 38:23,
           32:23, 33:2, 33:4,         clause [5] - 16:7, 16:9,    17:15                                                  disconnect [1] - 35:6
                                                                                              39:2, 39:12, 39:20
           37:5, 37:8                  16:12, 16:15, 16:16       context [1] - 30:25                                     discretion [1] - 30:22
                                                                                             Court [4] - 1:16, 1:25,
          cam [5] - 27:19, 30:6,      clauses [3] - 9:3, 16:7,   coordinated [1] -                                       discuss [1] - 15:7
                                                                                              40:4, 40:10
           32:1, 32:18, 35:10          16:17                      24:18                                                  discussion [1] - 39:11
                                                                                             court's [3] - 19:20,
          cam's [1] - 28:17           clavicle [3] - 28:3,       corporate [2] - 16:4,                                   dispute [10] - 3:8,
                                                                                              39:17, 39:19
          card [1] - 34:16             28:5, 28:12                17:18                                                   3:12, 3:19, 5:14,
                                                                                             courts [1] - 28:6
          care [1] - 31:19            clear [13] - 11:4, 13:8,   correct [10] - 3:22,                                     7:12, 11:9, 17:17,
                                                                                             cover [1] - 17:3
          carved [1] - 11:4            14:24, 16:18, 20:12,       4:18, 6:12, 8:15,                                       23:24, 24:23, 25:14
                                                                                             CPLR [1] - 34:19
          case [8] - 13:6, 13:7,       20:22, 21:21, 21:25,       11:20, 12:21, 15:15,                                   disputing [1] - 25:16
                                     KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                          Desc
                                                            42 of Page
                                                 Main Document     47  561 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                                                    RECEIVED NYSCEF: 03/16/2020

                                                                                                                                                   3

          doctor [2] - 28:5, 38:5     establishing [1] - 17:8    facts [2] - 29:4, 29:7                                   33:21, 36:21
                                                                                                       G
          document [11] - 9:5,        Euro [1] - 35:8            factual [1] - 26:7                                      HOLDINGS [1] - 1:2
           12:3, 12:4, 23:13,         Euroclear [23] - 4:11,     fairly [1] - 5:2           general [1] - 16:15          holdings [3] - 29:15,
           32:3, 32:16, 32:22,         4:13, 9:12, 9:19,         fallback [1] - 17:21       given [5] - 15:22, 16:7,      33:20, 36:22
           32:24, 35:12, 37:4,         10:10, 10:21, 13:12,      far [3] - 23:24, 24:1,      17:5, 31:15, 31:20          Holdings [1] - 2:1
           37:8                        24:13, 27:14, 29:11,        36:15                    GLIMSTAD [1] - 1:21          holds [3] - 9:25, 10:4,
          documentation [1] -          29:18, 30:3, 30:5,        fast [1] - 15:21           GLOBAL [1] - 1:9              10:5
           14:8                        32:1, 32:5, 32:14,        favor [1] - 24:2           global [4] - 2:11, 9:9,      holiday [1] - 39:15
          documents [8] -              32:17, 33:2, 33:10,       fax [9] - 16:11, 16:14,     9:10                        holidays [1] - 38:19
           30:24, 34:11, 34:12,        35:8, 35:16                 16:18, 16:22, 17:3,      grant [5] - 3:5, 19:23,      HON [1] - 1:15
           34:18, 34:25, 35:2,        event [1] - 15:1             17:4, 17:10, 17:12        22:16, 22:24, 23:3          honest [1] - 38:14
           35:7, 36:20                everyday [2] - 39:2,       faxed [3] - 16:1, 16:20,   granting [1] - 24:2          Honor [28] - 2:5, 3:6,
          done [4] - 7:14, 20:4,       39:3                        16:23                    great [2] - 8:17              4:2, 7:6, 8:7, 13:17,
           38:22, 39:21               everywhere [1] -           February [2] - 5:10,       GREATER [1] - 1:4             17:21, 22:18, 22:25,
          down [4] - 2:9, 17:24,       22:24                       31:5                     GREGORY [1] - 1:19            23:13, 24:7, 24:19,
           28:3, 28:4                 evidence [37] - 3:2,       fell [2] - 28:3, 28:4      grounds [1] - 35:1            26:16, 27:12, 27:19,
          DTC [11] - 4:11, 4:13,       5:5, 5:11, 5:13, 5:14,    few [3] - 12:17, 12:25,    Group [1] - 33:16             27:23, 28:23, 30:16,
           5:1, 8:1, 9:12, 9:19,       12:8, 12:15, 12:17,         15:6                     guarantor [2] - 15:25,        31:21, 32:1, 32:12,
           9:25, 10:10, 10:21,         13:3, 13:9, 16:19,        fighting [1] - 22:10        16:10                        33:19, 36:16, 37:5,
           13:12, 27:14                17:15, 24:16, 24:23,      figure [1] - 22:12         guess [1] - 17:10             37:16, 37:23, 38:12,
          due [8] - 18:9, 18:23,       25:1, 25:2, 25:5,         financially [1] - 34:15                                  38:21
           18:24, 19:2, 19:12,         25:14, 25:18, 26:2,                                                               hopefully [1] - 39:22
           19:16, 23:22, 23:23         26:9, 27:13, 27:15,
                                                                 findings [1] - 38:2                   H
                                                                 finish [2] - 38:6, 38:15                                hour [1] - 39:7
          dug [1] - 2:21               27:20, 28:13, 28:16,      firm [3] - 11:17, 12:12,   half [1] - 39:6              HSBC [16] - 11:25,
                                       30:4, 30:16, 31:1,          12:16                    hand [4] - 12:1, 22:11,       15:11, 24:12, 25:6,
                     E                 31:22, 31:23, 34:4,       First [1] - 28:11           22:13, 27:25                 25:7, 26:24, 27:13,
                                       34:6, 34:9, 34:10,        first [13] - 8:9, 10:9,    happy [1] - 28:7              29:11, 29:18, 29:23,
          EAST [1] - 1:9               35:24                                                hear [3] - 14:21, 27:5,       32:15, 33:9, 33:18,
                                                                   15:23, 16:7, 16:8,
          effect [1] - 19:15          evidentiary [1] - 25:9       16:15, 16:17, 27:6,       28:21                        35:7, 35:8, 37:14
          effective [4] - 9:11,       examples [1] - 28:12         27:25, 31:24, 35:14,     hearing [2] - 35:14,         hurdle [1] - 31:22
           10:20, 17:2, 17:20         excellent [1] - 36:25        36:14, 38:20              39:18                       hurts [1] - 28:5
          either [4] - 4:11, 4:12,    except [1] - 37:10         first-hand [1] - 27:25     hearsay [2] - 28:2,
           14:7, 39:13                exchange [2] - 6:14,       firsthand [5] - 27:20,      28:6                                    I
          electronic [2] - 34:20,      11:6                        27:24, 28:14, 29:8,      held [7] - 9:25, 11:16,
           34:24                      excuse [1] - 15:10           29:16                     24:9, 26:22, 26:23,         idea [1] - 22:2
          end [5] - 13:18, 14:2,      execution [2] - 6:10       fishy [1] - 25:8            29:17                       identified [2] - 26:20,
           31:18, 37:11               exercise [1] - 18:19       fits [1] - 26:10           hereby [1] - 40:5              30:22
          ends [1] - 13:16            Exhibit [11] - 23:12,      FIXED [1] - 1:3            herein [1] - 29:4            identifies [1] - 32:25
          enforcement [2] -            32:23, 33:2, 33:4,        Floor [1] - 1:21           HIGH [1] - 1:4               illiterate [1] - 34:15
           5:21, 6:4                   33:10, 33:13, 33:17,      following [1] - 39:1       history [1] - 5:13           implicated [1] - 6:4
          enforcing [1] - 5:22         37:6, 37:8, 37:17                                    hold [11] - 4:1, 4:25,       important [2] - 16:25,
                                                                 foregoing [1] - 40:5
          entities [6] - 2:22,        exhibit [2] - 23:16,                                   6:6, 20:12, 20:23,            30:25
                                                                 form [1] - 6:10
           13:24, 14:3, 14:6,          37:15                                                 26:14, 27:8, 28:8,          impossibility [1] -
                                                                 forward [2] - 25:19,
           18:4                       explained [1] - 9:23                                   28:19, 39:6, 39:12            10:7
                                                                   31:1
          entitled [2] - 18:18,       explaining [1] - 25:24                                holder [27] - 2:10, 3:4,     impossible [1] - 9:22
                                                                 forwarding [1] - 15:21
           19:18                      explanation [1] -                                      3:10, 6:16, 6:17,           inadmissible [2] -
                                                                 four [1] - 12:8
          entity [1] - 14:9            35:14                                                 6:19, 7:2, 7:12, 7:20,        28:17, 34:9
                                                                 frankly [2] - 17:25,
          entries [1] - 4:4           extent [1] - 19:3                                      7:22, 7:25, 8:2, 8:11,      INC [1] - 1:8
                                                                   30:14
          entry [21] - 4:9, 4:10,                                                            8:12, 8:16, 8:20,           include [1] - 20:3
                                                                 front [2] - 17:19, 31:7
           4:12, 5:17, 5:20,                     F               fronts [1] - 22:10          8:24, 9:8, 9:17, 9:18,      included [1] - 17:14
           9:11, 9:14, 9:19,                                                                 10:11, 11:7, 11:8,          includes [1] - 33:25
                                                                 full [1] - 22:1
           10:4, 10:10, 10:20,        face [2] - 24:19, 32:25                                11:10, 11:16, 12:14,        including [1] - 19:25
                                                                 fully [1] - 18:23
           13:9, 13:10, 13:13,        facie [2] - 31:16, 31:22                               30:3                        INCOME [2] - 1:3, 1:5
                                                                 fund [2] - 29:5, 30:11
           13:16, 14:1, 14:2,         facsimile [1] - 17:15                                 holder's [1] - 8:25          inconsistencies [2] -
                                                                 FUND [3] - 1:3, 1:4,
           14:3                       fact [17] - 2:8, 2:20,                                Holder's [1] - 37:14           25:9, 25:11
                                                                   1:5
          ESQ [3] - 1:19, 1:19,         4:15, 9:22, 11:24,                                  holders [10] - 2:13,         indenture [3] - 5:18,
                                                                 funds [1] - 29:6
           1:22                         12:9, 15:16, 17:16,                                  2:16, 3:8, 3:9, 5:22,         9:6, 14:24
                                                                 Furthermore [1] - 9:8
          essentially [1] - 34:14       18:10, 21:13, 21:18,                                 5:24, 7:15, 8:22,           indentures [2] - 4:5,
                                                                 FZ [1] - 1:9
          establish [1] - 13:4          25:1, 25:13, 28:25,                                  11:13, 15:2                   4:7
                                                                 FZ-LLC [1] - 1:9
          established [1] - 4:15        29:6, 32:19, 35:5                                   holding [3] - 32:11,         INDEX [1] - 1:6

                                     KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                          Desc
                                                            43 of Page
                                                 Main Document     47  562 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                                                     RECEIVED NYSCEF: 03/16/2020

                                                                                                                                                     4

          INDIA [1] - 1:8              jacket [1] - 38:13            33:7                     Monday [3] - 38:15,         multiple [2] - 9:2, 23:7
          information [1] - 30:4       jointly [1] - 15:4          LLC [6] - 1:8, 1:9, 1:9,    38:16, 38:17               must [4] - 15:3, 15:4,
          instance [1] - 22:8          judge [1] - 38:4              2:2, 16:2, 32:24         money [1] - 16:10            16:22, 31:23
          intended [2] - 15:24,        judgement [27] - 2:6,       LLP [2] - 1:17, 1:21       month [1] - 34:17
            16:2                         3:5, 11:2, 18:11,         look [5] - 30:6, 30:25,    Morgan [17] - 11:25,                   N
          interest [29] - 4:8,           18:13, 18:17, 18:18,        32:22, 34:15, 36:19       12:1, 15:9, 15:10,
            5:23, 6:1, 7:11, 9:10,       19:7, 19:22, 19:24,       looked [1] - 2:19           24:14, 27:7, 27:14,        name [3] - 2:11, 7:12,
            9:13, 9:15, 9:18,            20:13, 21:12, 21:16,      looking [4] - 23:10,        31:25, 32:5, 32:16,         10:6
            10:1, 10:2, 10:12,           21:18, 22:1, 22:2,          24:6, 37:13, 37:15        32:17, 35:6, 35:8,         necessarily [1] - 5:4
            11:14, 11:16, 18:24,         22:5, 22:7, 22:8,         LTD [3] - 1:2, 1:8, 1:8     35:11, 35:13, 35:16,       need [8] - 9:19, 14:8,
            19:2, 19:6, 19:13,           22:17, 22:23, 23:3,       lying [2] - 14:7, 25:21     35:21                       15:1, 25:23, 26:5,
            19:14, 19:15, 19:18,         23:7, 24:2, 25:22,                                   most [1] - 9:3               30:13, 31:16, 37:25
            20:1, 20:3, 21:6,            27:10                                M               motion [6] - 2:7,           nefarious [1] - 13:19
            21:9, 23:18, 23:19,        judgment [7] - 19:15,                                   20:13, 20:22, 21:15,       never [2] - 33:16,
            23:21, 38:21                 20:25, 22:11, 26:5,       mail [5] - 15:24, 15:25,    21:17, 21:24                35:10
          intermediary [3] -             26:8, 35:22, 39:12         16:8, 16:11, 16:17        motions [1] - 22:23         NEW [2] - 1:1, 1:1
            24:13, 25:5, 30:3          July [2] - 18:23, 19:11     maintained [3] - 9:11,     move [4] - 14:13, 16:5,     new [1] - 11:3
          INTERNATIONAL [1] -          June [1] - 33:20             10:20, 11:12               18:13, 36:6                New [7] - 1:13, 1:18,
            1:8                        Justice [1] - 1:16          maintaining [1] - 7:9      moving [2] - 14:10,          1:22, 40:5
          interpretation [1] -                                     manager [2] - 29:5,         24:4                       next [5] - 16:5, 17:1,
            7:18                                   K                31:14                     MR [113] - 2:5, 3:6,         32:21, 38:6, 38:24
          interpreted [1] - 10:25                                  MASLEY [1] - 1:15           3:17, 3:22, 3:25, 4:2,     nice [1] - 39:15
          interpreting [1] - 11:1      KAREN [1] - 1:24            MASON [1] - 1:22            4:7, 4:21, 5:8, 6:8,       NO [1] - 1:6
          interrupt [2] - 22:15,       Karen [2] - 40:4, 40:9      math [3] - 18:19, 20:4,     6:12, 6:15, 6:19,          none [2] - 7:25, 20:2
            36:17                      kind [10] - 5:6, 5:18,       34:1                       6:22, 6:25, 7:4, 7:6,      nonetheless [1] - 26:4
          involved [2] - 24:11,         7:9, 7:20, 12:7, 24:8,     matter [2] - 2:1, 20:24     7:8, 7:17, 7:25, 8:7,      note [19] - 2:11, 4:9,
            29:6                        24:11, 24:12, 25:3,        matured [4] - 18:10,        8:9, 8:15, 9:8, 10:14,      5:13, 5:22, 5:24, 9:9,
          irrelevant [1] - 6:3          25:18                       18:22, 18:23, 19:10        10:16, 10:23, 11:9,         9:10, 9:14, 10:5,
          issue [24] - 2:8, 2:20,      knowledge [9] -             maturing [1] - 19:10        11:20, 11:23, 12:1,         11:2, 13:8, 15:25,
            3:12, 4:4, 5:4, 6:10,       27:24, 27:25, 28:14,       maturity [4] - 19:11,       12:7, 12:21, 12:23,         16:9, 20:10, 27:5,
            13:7, 14:12, 15:7,          28:25, 29:1, 29:3,          19:25, 21:1, 23:23         13:3, 13:7, 13:17,          29:19, 33:9
            15:11, 15:16, 15:18,        29:9, 29:16, 32:19         mean [3] - 13:25, 20:9,     14:12, 14:17, 14:20,       note's [1] - 11:11
            17:18, 18:1, 21:1,         knows [5] - 27:19,           22:17                      14:23, 15:15, 17:10,       notes [55] - 2:13, 3:20,
            21:6, 21:13, 21:18,         29:17, 29:18, 29:20,       means [3] - 8:19, 19:1,     18:5, 18:8, 18:10,          4:24, 4:25, 5:3, 5:6,
            21:24, 26:4, 27:18,         32:2                        26:24                      18:21, 19:6, 19:11,         5:12, 5:21, 6:1, 6:2,
            32:20, 35:17, 36:6                                     meet [1] - 39:8             20:2, 20:9, 20:16,          6:11, 6:17, 6:20,
          issued [3] - 11:11,                      L               meeting [5] - 30:16,        20:20, 21:2, 21:8,          6:25, 7:10, 7:11,
            15:14, 15:15                                            38:3, 38:5, 39:5,          21:14, 21:20, 21:23,        7:12, 7:13, 7:21, 9:4,
          issuer [6] - 6:24, 15:5,     language [2] - 11:5,         39:8                       22:18, 22:21, 22:25,        9:24, 10:14, 11:13,
            15:19, 15:24, 16:9,          17:12                     MENNELLA [1] - 1:24         23:5, 23:8, 23:12,          14:13, 15:1, 15:3,
            17:18                      last [7] - 5:10, 19:2,      Mennella [2] - 40:4,        23:15, 23:21, 24:7,         15:20, 18:5, 18:6,
          issues [7] - 2:15, 2:17,       23:15, 29:25, 35:11,       40:9                       25:17, 25:25, 26:2,         18:8, 18:22, 19:19,
            2:24, 2:25, 7:1,             36:3, 37:7                mentioned [1] - 35:10       26:6, 26:9, 26:16,          19:25, 23:18, 24:10,
            14:10, 14:16               law [1] - 10:24                                         26:18, 27:4, 27:12,         24:24, 25:20, 26:13,
                                                                   method [1] - 10:7
          itself [2] - 13:10, 15:18    lawyer [1] - 34:15                                      27:18, 28:9, 28:23,         26:19, 26:22, 26:23,
                                                                   middle [1] - 9:5
                                       layered [2] - 12:24,                                    29:3, 29:13, 29:22,         26:25, 27:1, 29:24,
                                                                   MIDDLE [1] - 1:9
                                         24:10                                                 30:12, 31:21, 32:12,
                      J                                            might [3] - 2:23,
                                                                                               33:3, 33:6, 33:12,
                                                                                                                           29:25, 30:1, 30:14,
                                       layers [1] - 12:25                                                                  33:25, 36:4, 37:7,
                                                                    30:12, 39:6
          J.P [17] - 11:25, 12:1,      leap [1] - 32:17                                        33:15, 33:19, 33:23,        37:9, 40:6
                                                                   million [2] - 36:9,
           15:9, 15:10, 24:14,         leaving [1] - 38:18                                     33:25, 34:7, 35:4,         nothing [4] - 5:20,
                                                                    36:15
           27:7, 27:14, 31:25,         ledger [1] - 13:11                                      36:3, 36:8, 36:12,          5:21, 5:24, 7:17
                                                                   mind [1] - 33:17
           32:5, 32:16, 32:17,         letter [8] - 11:19, 12:4,                               36:16, 36:25, 37:3,        notice [19] - 5:8,
                                                                   minor [1] - 20:21
           35:6, 35:8, 35:11,            12:10, 24:17, 24:19,                                  37:15, 37:18, 37:20,        14:24, 14:25, 15:4,
                                                                   minute [3] - 15:11,
           35:13, 35:16, 35:21           24:23, 26:11, 35:19                                   37:23, 38:11, 38:12,        15:18, 16:7, 17:2,
                                                                    16:22, 25:8
          J.P.M [8] - 24:17,           letters [10] - 4:18,                                    38:16, 38:18, 38:20,        17:8, 17:14, 17:16,
                                                                   minutes [3] - 38:4,
           24:20, 25:8, 29:18,           7:16, 8:13, 15:9,                                     38:24, 39:1, 39:17,         17:18, 17:23, 18:15,
                                                                    38:6, 39:7
           30:4, 30:6, 31:4,             15:14, 15:15, 26:19,                                  39:22                       20:18, 20:21, 21:5,
                                                                   mistaken [1] - 37:12
           31:6                          31:6, 32:16, 35:5                                    MULTI [1] - 1:3              21:8, 21:24
                                                                   mom's [1] - 38:5
          J.P.M.C [2] - 26:22,         level [1] - 34:14                                      MULTI-STRATEGY [1]          notices [1] - 15:21
                                                                   moment [4] - 4:22,
           27:6                        line [3] - 13:11, 30:9,                                 - 1:3                      novel [2] - 11:3, 28:24
                                                                    24:18, 31:24, 37:5
                                      KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                         Desc
                                                              44 of Page
                                                   Main Document     47  563 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                                                    RECEIVED NYSCEF: 03/16/2020

                                                                                                                                                    5

          November [2] - 36:18,       2:10, 14:13, 33:25,        21:23, 22:8, 23:10,        7:1, 7:19, 11:5,             reference [6] - 10:24,
           37:7                       36:4, 36:5, 36:18          23:14, 23:25, 24:2,        20:18, 21:16, 26:20,          17:12, 31:3, 32:14,
          number [14] - 9:5,         papers [1] - 25:12          25:19, 27:2, 39:12         34:19, 34:24                  32:16, 35:13
           11:1, 16:22, 17:12,       paragraph [3] - 7:3,       Pinpoint's [2] - 13:6,     provisions [1] - 18:15        referring [1] - 4:10
           23:13, 31:14, 33:20,       11:7, 11:12                13:7                      proxies [1] - 2:13            refers [5] - 5:19, 8:10,
           34:1, 36:17, 37:8,        pardon [1] - 8:16          Plaintiff [4] - 4:20,      purchase [2] - 36:17,          8:22, 26:12, 30:3
           37:12, 37:19, 37:21       Park [1] - 1:21             24:21, 35:24, 35:25        37:7                         reflected [5] - 4:9,
          numbers [5] - 20:2,        part [1] - 17:7            Plaintiff's [1] - 12:14    purchased [2] - 5:12,          9:14, 13:9, 13:13,
           20:3, 20:6, 23:24,        PART [1] - 1:1             Plaintiffs [17] - 1:6,      30:2                          37:4
           37:10                     partial [8] - 18:18,        1:20, 2:3, 2:7, 3:8,      purposes [3] - 2:7,           regard [16] - 2:24,
                                      19:7, 22:2, 22:5,          3:10, 3:14, 4:24,          3:1, 19:22                    14:4, 14:8, 14:16,
                     O                22:7, 22:8, 22:24,         9:16, 10:2, 10:6,         pursuant [2] - 2:12,           19:10, 19:25, 20:7,
                                      23:6                       12:20, 15:12, 16:19,       8:13                          23:9, 23:18, 23:25,
          October [3] - 19:1,        participants [1] -          16:21, 21:25, 23:10       put [9] - 17:15, 25:11,        29:11, 35:2, 35:25,
           19:2, 19:16                11:23                     pocket [1] - 38:13          25:21, 28:13, 30:8,           36:2, 36:14, 36:15
          OF [2] - 1:1               participating [7] -        point [6] - 15:9, 18:16,    30:17, 30:21, 36:20          regarding [3] - 9:22,
          off-the-record [1] -        9:25, 10:1, 10:2,          19:8, 20:20, 20:21,       putting [1] - 31:1             22:11, 27:7
           39:10                      10:4, 10:5, 10:11,         37:4                                                    regardless [1] - 23:1
          office [1] - 16:4           11:24                     pointed [1] - 32:1                    Q                  registered [17] - 2:10,
          once [2] - 16:17, 39:8     particular [1] - 36:2      points [1] - 20:10                                        2:12, 2:16, 3:4, 3:8,
          one [30] - 2:15, 2:25,     parties [2] - 17:14,       portion [2] - 10:4, 17:1   questions [1] - 5:11           3:9, 3:10, 6:16, 6:19,
           3:2, 4:1, 4:3, 5:10,       23:7                      position [5] - 23:2,       quick [1] - 20:10              7:2, 7:10, 7:12, 7:20,
           7:21, 9:5, 10:24,         Partners [4] - 24:21,       30:10, 32:10, 34:5,       quite [2] - 14:24,             8:1, 11:14, 11:22,
           11:1, 12:1, 14:17,         24:24, 26:12, 29:24        34:8                       38:14                         12:6
           15:6, 15:11, 20:10,       PARTNERS [3] - 1:3,        positions [2] - 2:23       quote [1] - 8:16              registering [3] - 7:20,
           20:23, 21:5, 22:11,        1:3, 1:4                  possibly [1] - 22:3                                       9:4, 11:7
           24:10, 26:5, 26:14,       party [3] - 13:19, 14:5,   post [1] - 19:15                       R                 registers [1] - 5:25
           28:8, 28:22, 29:5,         32:19                     postage [1] - 15:23                                      registrar [1] - 6:21
           31:5, 31:7, 31:14,        past [1] - 31:22           power [2] - 8:17, 23:2     raise [4] - 2:20, 11:1,       registration [4] - 5:23,
           34:10, 36:23, 39:6        pause [1] - 24:18          prefer [1] - 28:20          20:20, 21:24                  6:11, 6:13, 11:6
          open [1] - 21:1            pay [2] - 13:21, 13:22     prejudice [1] - 22:9       raised [4] - 2:9, 9:22,       reject [1] - 22:19
          OPPORTUNITIES [1] -        paying [1] - 13:25         prepaid [2] - 15:22,        15:16, 27:7                  relevant [4] - 18:8,
           1:4                       payment [1] - 23:18         15:23                     raising [3] - 2:24,            18:22, 18:25, 19:13
          opportunity [1] -          payments [4] - 18:24,      presented [2] - 17:5,       5:17, 31:4                   reliable [3] - 31:18,
           27:10                      19:13, 23:21, 23:23        35:24                     read [4] - 7:21, 7:22,         31:19, 31:20
          opposition [1] - 35:12     people [1] - 16:10         previous [1] - 27:23        11:4, 16:17                  relies [1] - 30:10
          options [1] - 2:21         percent [3] - 15:2,        previously [1] - 23:22     reading [8] - 20:17,          remain [1] - 22:13
          original [2] - 28:17,       15:13, 32:24              prima [2] - 31:16,          20:18, 20:19, 21:11,         reply [4] - 22:4, 27:6,
           40:6                      period [2] - 19:6,          31:22                      21:13, 21:16, 21:18           27:11, 31:4
          outstanding [1] - 15:3      19:17                     principal [2] - 15:3,      really [5] - 19:13, 20:4,     Reporter [3] - 1:25,
          overarching [1] - 24:8     permission [2] -            19:12                      20:24, 31:15, 31:19           40:4, 40:10
          owe [1] - 13:21             26:21, 26:25              problem [6] - 13:18,       reason [3] - 11:18,           request [1] - 12:12
          own [3] - 15:12, 30:2,     person [4] - 2:15,          14:21, 14:22, 14:23,       17:13, 33:24                 requested [1] - 23:1
           30:14                      32:4, 32:7, 32:8           29:10, 29:12              reasons [2] - 24:1,           require [1] - 4:8
          owner [4] - 3:19, 4:16,    personal [3] - 28:25,      problems [1] - 15:6         26:18                        required [7] - 4:4, 4:9,
           10:11, 13:20               29:1, 29:3                proceed [3] - 2:17,        receipt [1] - 17:2             8:19, 8:20, 9:14,
          owners [5] - 3:11,         perspective [1] -           3:4, 3:15                 received [2] - 17:6,           10:17, 13:8
           3:14, 4:24, 5:2, 5:5       13:23                     proceeding [1] - 6:5        17:8                         requirement [2] -
          ownership [7] - 3:18,      piece [2] - 10:9, 36:3     program [1] - 13:12        record [12] - 24:1,            10:16, 15:8
           7:9, 9:13, 11:14,         pieces [5] - 12:8,         proper [1] - 35:25          25:9, 26:7, 30:2,            requirements [1] -
           11:16, 12:10, 15:8         12:17, 13:4, 17:10,                                   32:10, 32:21, 34:4,           17:17
                                                                properly [1] - 18:25
                                      22:16                                                 36:15, 38:2, 38:10,          rescheduling [1] -
                                                                prove [1] - 9:19
                     P               PINPOINT [1] - 1:2         provide [2] - 16:19,
                                                                                            39:9, 39:10                   39:18
                                                                                           recording [1] - 7:10          respect [1] - 18:12
                                     Pinpoint [30] - 3:2,        28:7
          page [1] - 23:15                                                                 records [12] - 7:9,           respecting [1] - 38:22
                                      3:6, 3:17, 3:19, 3:21,    provided [3] - 4:12,
          Page [3] - 9:5, 28:10,                                                            29:2, 30:1, 31:12,           response [1] - 34:7
                                      4:3, 4:13, 5:7, 5:15,      4:14, 17:18
           37:19                                                                            31:13, 31:17, 32:9,          responsibility [1] -
                                      5:17, 12:2, 12:25,        provides [2] - 6:13,
          paid [1] - 15:24            13:1, 14:4, 14:8,                                     34:11, 34:14, 34:20,          8:17
                                                                 16:1
          PALA [1] - 1:2              14:9, 14:11, 14:12,                                   34:24                        rest [2] - 9:3, 18:18
                                                                proving [1] - 2:20
          Pala [8] - 2:1, 2:8,        14:16, 20:8, 21:22,                                  refer [2] - 17:11, 35:5       result [5] - 8:21,
                                                                provision [9] - 5:19,
                                    KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                           Desc
                                                           45 of Page
                                                Main Document     47  564 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                 INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                                                      RECEIVED NYSCEF: 03/16/2020

                                                                                                                                                      6

            16:20, 22:4, 22:14,        32:15, 35:5, 35:19,         23:17, 23:19, 29:25,      States [1] - 15:24                       T
            27:21                      35:20                       38:4, 38:6                static [1] - 33:20
          reverse [1] - 23:3          seeing [2] - 37:22,         slightly [1] - 6:22        stenographic [1] -            talks [1] - 11:5
          ribs [3] - 28:4, 28:6,       39:5                       smaller [1] - 18:1          40:6                         technical [2] - 5:18,
            28:12                     seek [2] - 20:24, 20:25     someone [5] - 13:21,       step [4] - 4:21, 4:22,          6:15
          rights [1] - 5:22           seeking [3] - 18:11,         25:19, 25:20, 25:23,       24:5                         TERM [1] - 1:1
          road [1] - 17:24             19:7, 21:12                 32:5                      still [4] - 18:17, 19:23,     terms [7] - 4:22, 18:1,
          role [1] - 6:23             self [2] - 30:24, 34:13     somewhat [1] - 6:15         21:9, 35:7                     24:16, 26:9, 30:16,
          Rolta [6] - 2:2, 2:4,       self-authenticated [1]      sorry [8] - 4:2, 22:20,    stop [3] - 20:16,               31:1, 31:3
            6:24, 16:1, 32:24,         - 30:24                     36:16, 36:18, 37:15,       30:15, 31:8                  testified [1] - 32:4
            33:9                      self-authenticating          39:4, 39:15               straightforward [1] -         testify [3] - 27:22,
          ROLTA [7] - 1:8, 1:8,        [1] - 34:13                SPC [1] - 1:3               34:1                           32:7, 32:8
            1:9, 1:9                  sells [1] - 10:2            speculation [1] - 26:3     STRATEGY [1] - 1:3            testimony [1] - 32:19
          rules [1] - 8:19            semicolon [2] - 16:2,       Spiderman [1] - 8:17       Stream [6] - 4:11,            THE [112] - 1:1, 2:1,
          ruling [2] - 20:5, 27:23     16:4                       standard [4] - 5:3,         4:13, 9:13, 9:20,              2:6, 3:16, 3:21, 3:23,
          run [1] - 25:3              send [2] - 15:4, 17:14       19:21, 25:22, 25:23        10:10, 13:12                   4:1, 4:6, 4:17, 5:7,
          rush [1] - 38:3             sending [1] - 16:12         standing [3] - 9:17,       Street [1] - 1:12               6:6, 6:9, 6:13, 6:18,
                                      Senior [3] - 1:25, 40:4,     10:17, 24:22              structure [3] - 5:3,            6:21, 6:24, 7:2, 7:5,
                     S                 40:10                      STARNER [69] - 1:19,        12:10, 24:8                    7:7, 7:16, 7:24, 8:3,
                                      sent [5] - 15:19, 15:22,     3:6, 3:17, 3:22, 3:25,    structured [11] - 4:23,         8:8, 8:13, 9:7, 10:13,
          Santana [1] - 28:10          16:9, 17:3, 17:16           4:21, 5:8, 6:8, 6:12,      5:4, 8:2, 11:15, 16:6,         10:15, 10:19, 11:8,
          satisfied [8] - 4:14,       sentence [5] - 9:5,          6:15, 6:19, 6:22,          16:24, 25:13, 26:19,           11:18, 11:21, 11:25,
           13:14, 13:23, 14:4,         9:15, 10:19, 16:6,          6:25, 7:4, 7:6, 7:8,       29:15, 30:7, 30:15             12:3, 12:18, 12:22,
           17:7, 18:14, 35:23,         16:23                       7:17, 7:25, 10:23,        structuring [1] - 11:11         13:2, 13:5, 13:15,
           37:1                       sentences [1] - 9:2          11:9, 11:20, 11:23,       stuff [4] - 5:20, 25:6,         13:18, 14:15, 14:19,
          satisfies [2] - 15:8,       separate [2] - 20:6,         12:1, 12:7, 12:21,         25:21, 34:14                   14:21, 15:14, 17:9,
           17:17                       36:6                        12:23, 13:3, 17:10,       submit [3] - 6:3,               18:3, 18:7, 18:9,
          satisfy [6] - 10:3,         separately [1] - 14:15       18:5, 18:8, 18:10,         25:10, 31:23                   18:20, 19:5, 19:9,
           10:17, 10:22, 12:4,        served [2] - 15:22,          18:21, 19:6, 19:11,       submitted [3] - 5:14,           19:23, 20:7, 20:12,
           16:21, 22:12                16:8                        20:2, 21:2, 21:8,          13:10, 13:11                   20:17, 20:23, 21:4,
          scenario [3] - 23:15,       set [4] - 6:16, 12:9,        21:20, 23:12, 23:15,      sue [7] - 7:19, 7:23,           21:11, 21:15, 21:21,
           23:17, 23:19                12:16, 19:21                23:21, 24:7, 25:17,        8:24, 24:21, 24:24,            22:15, 22:19, 22:22,
          scenarios [1] - 22:3        sets [1] - 6:25              25:25, 26:2, 26:6,         26:12, 26:13                   23:1, 23:6, 23:9,
          schedule [1] - 38:22        setting [1] - 15:17          26:9, 28:23, 29:3,        sufficient [1] - 36:15          23:14, 23:17, 23:25,
          seat [5] - 4:17, 8:4,       settlement [1] - 33:1        29:13, 29:22, 30:12,      suggest [1] - 17:19             25:15, 25:23, 26:1,
           17:9, 26:15, 31:10         seven [1] - 7:16             33:12, 33:15, 33:19,      suing [3] - 8:11,               26:4, 26:7, 26:14,
          second [10] - 4:1,          several [1] - 9:3            33:23, 33:25, 36:16,       26:23, 27:1                    26:17, 27:3, 27:8,
           9:21, 16:8, 17:7,          shall [5] - 4:9, 9:9,        36:25, 37:3, 37:15,       summary [27] - 2:6,             27:17, 28:8, 28:21,
           20:23, 26:14, 28:8,                                     37:18, 37:20, 37:23,       3:5, 11:2, 18:11,              29:1, 29:10, 29:20,
                                       9:14, 13:8, 17:2
           28:15, 32:6, 39:6                                       38:11, 38:16, 38:20,       18:13, 18:17, 18:18,           30:9, 31:10, 32:7,
                                      sheet [1] - 17:4
          section [7] - 6:6, 8:10,                                 39:17, 39:22               19:7, 19:22, 19:23,            32:22, 33:4, 33:8,
                                      shoes [5] - 8:12, 8:16,
           8:21, 9:1, 9:2, 13:8                                   Starner [8] - 2:3, 9:21,    19:24, 20:13, 21:12,           33:13, 33:16, 33:21,
                                       8:25, 9:17, 10:17
          Section [7] - 2:12, 4:8,                                 23:11, 27:4, 28:21,        21:15, 21:17, 22:1,            33:24, 34:2, 34:19,
                                      show [5] - 5:5, 10:3,
           5:20, 6:2, 6:7, 8:5,                                    31:24, 33:11, 35:9         22:2, 22:5, 22:7,              35:18, 36:6, 36:11,
                                       10:5, 29:23, 30:1
           15:20                                                  Starner's [1] - 2:18        22:8, 22:16, 22:23,            36:13, 36:23, 37:1,
                                      showing [1] - 10:4
          see [13] - 2:3, 2:4,                                    start [2] - 3:1, 28:24      23:3, 23:7, 24:2,              37:13, 37:17, 37:19,
                                      shown [1] - 35:16
           5:11, 7:6, 14:5,                                       started [2] - 19:2,         25:22, 27:9                    37:21, 37:24, 38:14,
                                      shows [7] - 10:10,
           21:11, 21:12, 33:17,                                    29:25                     supports [1] - 34:5             38:17, 38:23, 39:2,
                                       10:11, 32:10, 33:19,
           37:24, 38:8, 38:9                                      starts [1] - 33:7          suppose [1] - 21:4              39:12, 39:20
                                       36:20, 37:6, 37:9
          Seed [39] - 2:12, 2:13,                                 State [1] - 40:4           supposed [4] - 13:24,         themselves [2] - 4:7,
                                      side [3] - 14:6, 25:16,
           3:9, 5:1, 5:25, 6:19,                                  STATE [1] - 1:1             14:25, 15:19, 38:18            34:9
                                       25:24
           7:3, 7:7, 7:8, 7:11,                                   statement [6] - 31:21,     SUPREME [1] - 1:1             therefore [1] - 17:7
                                      sides [1] - 14:6
           8:2, 8:10, 8:13, 8:18,                                  32:10, 32:13, 34:16,      Supreme [1] - 1:16            they've [3] - 7:14, 11:3
                                      simpler [1] - 12:25
           8:20, 9:25, 11:8,                                       37:14                     sur [1] - 27:11               third [2] - 16:12, 32:19
                                      simply [1] - 10:7
           11:9, 11:10, 11:14,                                    statements [15] - 5:9,     sur-reply [1] - 27:11         third-party [1] - 32:19
                                      SIRI [1] - 1:21
           11:15, 12:6, 12:10,                                     29:21, 29:22, 29:23,      surely [1] - 3:6              three [10] - 2:22, 12:7,
                                      sit [1] - 35:23
           12:19, 13:1, 13:15,                                     30:10, 30:14, 30:17,      sworn [1] - 5:8                 15:1, 15:4, 16:6,
                                      sitting [3] - 8:12, 8:15,
           15:9, 24:15, 24:17,                                     30:19, 30:21, 30:23,                                      16:17, 18:3, 24:11,
                                       8:24                                                  system [2] - 9:11,
           26:11, 26:19, 26:21,                                    31:12, 32:15, 34:3,                                       28:4, 28:6
                                      situation [1] - 27:2                                    10:20
           26:25, 30:5, 31:6,                                      34:22, 34:23                                            Thursday [1] - 38:24
                                      six [7] - 22:3, 23:15,
                                     KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                           Desc
                                                             46 of Page
                                                  Main Document     47  565 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                INDEX NO. 652798/2018
NYSCEF DOC. NO. 338                                                                       RECEIVED NYSCEF: 03/16/2020

                                                                                                         7

          tied [2] - 27:1, 31:3        under [5] - 5:18, 8:11,   YIELD [1] - 1:4
          title [1] - 6:9               8:20, 8:23, 15:10        YORK [2] - 1:1, 1:1
          today [8] - 3:5, 18:13,      underlying [1] - 36:20    York [7] - 1:13, 1:18,
            19:8, 19:17, 23:20,        understood [7] -           1:22, 40:5
            35:22, 35:23, 39:18         21:20, 22:18, 22:21,
          today's [1] - 27:9            22:25, 23:8, 26:6,                   Z
          together [4] - 21:25,         36:12
            26:10, 30:8, 36:20         unit [1] - 21:25          zero [1] - 31:2
          tomorrow [1] - 38:19         United [1] - 15:24
          top [1] - 24:14              unless [2] - 7:19, 31:8
          total [5] - 18:1, 19:14,     unlike [1] - 27:1
            36:21, 37:3, 37:9          up [11] - 6:16, 12:9,
          totally [2] - 6:3, 7:21       12:16, 22:4, 23:20,
          trade [1] - 5:13              35:21, 37:7, 37:10,
          trading [3] - 5:12,           37:13, 38:6, 39:13
            37:6, 37:9
          transaction [3] - 14:6,                 V
            37:11, 38:1
          transactions [1] -           VALUE [3] - 1:3, 1:3,
            13:15                       1:4
          transcription [1] -          Value [4] - 24:21,
            40:6                        24:23, 26:11, 29:24
          transfer [5] - 5:23, 6:1,    VOLPE [1] - 1:19
            6:13, 7:11, 11:6           Volpe [1] - 2:4
          transferring [3] - 9:4,      VP [24] - 4:13, 12:1,
            11:7, 11:12                 12:24, 15:7, 15:8,
          transfers [3] - 5:25,         24:4, 24:5, 24:7,
            7:10, 9:10                  24:9, 24:20, 27:10,
          transmission [1] -            31:13, 35:2, 35:4,
            16:18                       35:19, 35:20, 35:22,
          trial [1] - 21:6              36:9, 36:14, 36:18,
          true [3] - 9:23, 23:5,        36:22, 36:23, 37:9
            40:5                       VP's [2] - 29:15, 36:21
          trust [1] - 16:4
          trustee [11] - 15:5,                    W
            15:19, 16:2, 16:3,
                                       wait [3] - 16:22, 25:8,
            16:13, 16:19, 16:20,
                                        32:22
            17:2, 17:6, 17:13,
            17:16                      walk [3] - 3:2, 33:11,
          trustee's [1] - 21:8          37:25
                                       walked [1] - 34:4
          try [1] - 39:13
                                       week [2] - 38:25, 39:1
          trying [2] - 22:11, 38:9
                                       weird [1] - 10:19
          two [20] - 2:9, 2:15,
            2:17, 2:25, 6:25, 7:1,     WHITE [1] - 1:17
            7:21, 11:1, 13:16,         whole [4] - 8:10, 11:6,
            14:3, 14:5, 14:6,           35:15, 39:13
            15:2, 17:10, 20:9,         witness [10] - 17:16,
            22:10, 26:20, 31:14,        20:11, 25:2, 25:13,
            35:1, 39:2                  25:15, 27:22, 28:25,
          type [1] - 34:17              29:6, 29:11, 30:7
                                       witnesses [1] - 12:9
                                       wonderful [1] - 2:6
                     U                 world [1] - 10:24
          U.K [1] - 1:8                wrap [1] - 39:13
          U.S [2] - 16:8, 16:16
          ultimate [1] - 12:13                    Y
          ultimately [4] - 5:1,
           11:17, 18:16, 20:5          year [5] - 18:23, 19:2,
          uncomfortable [2] -           19:6, 19:11, 39:8
           19:4, 19:5                  years [1] - 29:25

                                      KAREN MENNELLA - OFFICIAL COURT REPORTER


          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                                              47 of Page
                                                   Main Document     47  566 of 739
               EXHIBIT H




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 567 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                       

                     6835(0(&28572)7+(67$7(2)1(:<25.
                      &2817<2)1(:<25.&,9,/7(5037
                     [
                      3$/$$66(76+2/',1*6/7'3,132,17
                     08/7,675$7(*<)81'9$/8(3$571(56),;('
                      ,1&20(63&9$/8(3$571(56&5(',723325781,7,(6
                     )81'9$/8(3$571(56*5($7(5&+,1$+,*+<,(/'
                      ,1&20()81'
                                                            ,QGH[
                      
                                         3ODLQWLIIV
                               DJDLQVW
              
                      52/7$//&52/7$,1',$/7'52/7$
                     ,17(51$7,21$/,1&52/7$8./7'52/7$
                      0,''/(($67)=//&52/7$$0(5,&$6//&DQG
                     52/7$*/2%$/%9

                                       'HIHQGDQWV
                      [
                                       )HEUXDU\
                          &HQWUH6WUHHW
                                       1HZ<RUN1HZ<RUN

                    %()25(

                            +2125$%/($1'5($0$6/(<
                              -XVWLFHRIWKH6XSUHPH&RXUW
             
                      $33($5$1&(6
             
                              :+,7( &$6(
                            $WWRUQH\VIRUWKH3ODLQWLIIV
                              $YHQXHRIWKH$PHULFDV
                            1HZ<RUN1<
                              %<*5(*25<067$51(5(64
                            6(482,$.$8/%$55<(64

                            6,5, */,067$'//3
                              $WWRUQH\VIRUWKH'HIHQGDQWV
                            3DUN$YHQXHWK)ORRU
                              1HZ<RUN1<
                            %<0$621%$51(<(64

             

                                        0RQLFD$0DUWLQH]
                                          6HQLRU&RXUW5HSRUWHU
             




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            1 of Page
                                Main Document    62   568 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                   7LPHQRWHGSP 

                                  7+(&2857,QWKHPDWWHURI3DOD$VVHWV

                      DJDLQVW5ROWD,VHH0U6WDUQHULVKHUHDQGZLWK\RX

                      LV0V%DUU\

                                  0567$51(50V6HTXRLD.DXO%DUU\

                                  7+(&2857$QG0U%DUQH\DJDLQ

                                  05%$51(<<HV*RRGDIWHUQRRQ\RXU+RQRU

                                  7+(&28576RSLFNLQJXSZKHUHZHOHIWRII

                                  $JDLQ, PVRVRUU\,ZDVQ WDEOHWRILQLVK

                     WKLVRQ,WKLQNLWZDV'HFHPEHUUG'HFHPEHUWK

                     6RSLFNLQJXSZKHUHZHOHIWRIILVWKHUHDQ\WKLQJQHZ

                     WRUHSRUWVLQFHZHZHUHKHUHRQ'HFHPEHUWKUHJDUGLQJ

                     WKLVFDVH"

                                 0567$51(5,GRQ WWKLQNVR

                                 7+(&28572ND\$QGVRZHOHIWLWRQWKDW

                     GD\:HZHUHWDONLQJDERXWWKHDQGORRNLQJ

                     DW0U6WDUQHU VFKDUWZHDUHRQ

                                 0567$51(5,I\RXZRXOGOLNH,WKLQNZKHUH

                     ZHZHUH\RXU+RQRULI\RXUHFDOO

                                 7+(&28577KHUHLWLV/LQH93&KLQD

                     ,GRQ WWKLQNWKDWZH&RQFOXGHGWKHWZRLVVXHVWKDW

                     ZH UHGLVFXVVLQJDJDLQDUHZKHWKHUWKHSODLQWLIIVDUH

                     WKHUHJLVWHUHGKROGHUVRIWKHQRWHDQGZKHWKHUWKH\

                     KDYHWKHGRFXPHQWDWLRQQHHGHGWRWDNHWKLVDFWLRQIURP

                     &HGH &RDQGDUH\RXJRLQJWREHFRUUHFWLQJWKH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            2 of Page
                                Main Document    62   569 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      WUDQVFULSW"<RXNQRZWKDWKDV&HGH6(('

                                  0567$51(5:HFHUWDLQO\FDQDQGZLOO

                                  7+(&2857, PMXVWIRUWRGD\LWLV

                      &('(

                                  0567$51(5$VRSSRVHGWR

                                  7+(&2857:H OOJHWLWULJKW

                                  0567$51(5:H OOIL[WKDW

                                  ,GHIHUWR\RXU+RQRUEXW,JXHVVZKDW,ZDV

                      SUHSDUHGWRGRZHFDQWDONDERXWVRPXFKRIWKHOHJDO

                     SRLQWVLI\RXZDQWWRUHKDVKZKDWZHDOUHDG\GLG,

                     WKLQNZKHUHZHZHUH,NLQGRIFRPPLWWHGWRFRPHEDFNWR

                     \RXDQGZHZRXOGZDONWKURXJKWKHGRFXPHQWVVSHFLILFDOO\

                     DVWR

                                 7+(&2857$VWRWKHPLOOLRQ"

                                 0567$51(57KHUHDVRQPLOOLRQZKDW\RX

                     DUHUHIHUULQJWR

                                 7+(&285793&KLQD

                                 0567$51(56RLI, PORRNLQJRQWKHFKDUW

                                 7+(&2857,WLVWKH

                                 0567$51(57KLVLVGRFNHW

                                 7+(&28575LJKW

                                 0567$51(5:LWKWKHGLIIHUHQWVFHQDULRV

                     ,ZDVORRNLQJDWVFHQDULRWKUHHDQGWKHUHDVRQ, P

                     ORRNLQJDWVFHQDULRWKUHH, PKDSS\WRORRNDWWZR

                     ,I\RXUHFDOOWKHUHZDVRXWVWDQGLQJLVVXHRI3DODQRWHV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            3 of Page
                                Main Document    62   570 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DQGZKHWKHURUQRWWKH\ZLOOEHLQFOXGHGDVSDUWRIWKH

                      VXPPDU\MXGJPHQWRUQRW+DSS\WRWDNHWKDWXSRUSXW

                      WKDWDVLGHIRUWKHPRPHQWEHFDXVHWKDWREYLRXVO\

                      FKDQJHVWKHQXPEHUVDOLWWOHELW

                                  7+(&2857,WKLQNWKHRQHLVVXHWKDW,ZDV

                      GHQ\LQJWKHPRWLRQIRUVXPPDU\MXGJPHQWZDVMXVWDVWR

                      DFFHOHUDWLRQ

                                  0567$51(5&RUUHFW

                                  05%$51(<&RUUHFW

                                 7+(&28576RPRYLQJP\SODQZDVWRJRLQ

                     DQRUGHUHGIDVKLRQWKURXJK

                                 0567$51(56RLI\RXORRNDWP\FKDUW

                     WKHFKDUWZHSUHSDUHGVFHQDULRWKUHHWKRVHQXPEHUVDUH

                     WKHDFWXDOVFHQDULRIRXULVWKHRQHZH UHLQ7KDW

                     LVVXPPDU\MXGJPHQWRQDOOQRWHVH[FHSWIRUWKH3DOD

                     QRWHVDFFHOHUDWLRQFDQ WEHUHVROYHGRQVXPPDU\

                     MXGJPHQW

                                 ,WLVWKHVDPHDVWKHFKDUWVFHQDULRWKUHH,W

                     LVMXVWWKHDQGNHHSLQPLQGWKHDFFHOHUDWLRQGDWH

                     UHDOO\LVRQO\UHOHYDQWIRUWKHLQWHUHVWDFFUXDOZKLFK

                     LVQRWLQWKHVHFKDUWV6R,WKLQNZHFDQXVHVFHQDULR

                     WKDWFKDUWVFHQDULRWKUHHDQG,FDQZDONWKHFRXUW

                     WKURXJKWKHQXPEHUVKHUH

                                 7+(&28575LJKW

                                 0567$51(5%HFDXVHWKHVHQXPEHUVMXVW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            4 of Page
                                Main Document    62   571 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      ORRNLQJQRZDWWKH93HQWLWLHVWKRVHUHIOHFWWKH93

                      HQWLWLHVKROGLQJVRIWKHDQGQRWHV

                                  7+(&28575LJKW

                                  0567$51(56RPDLQO\IRUHDV\UHIHUHQFH

                      PD\EH,FDQVWDUWZLWK93FUHGLW7KHUHDUHRQO\

                      QRWHVIRUWKDWHQWLW\

                                  7+(&28572ND\

                                  0567$51(5/HW VVWDUWZLWK93FUHGLW

                                  6R\RXZLOOVHHOLVWHGWKHUHZH YHJRW

                     VRLQSULQFLSOHRIQRWHV6ROHW V

                     QRZ,ZRXOGOLNHWRGLUHFWWKHFRXUWWRYDULRXV

                     GRFXPHQWVLQWKHUHFRUGWKDWUHIOHFWWKRVHQRWHV

                                 )LUVW,ZRXOGUHIHUWKHFRXUWDVWRZKDWLV

                     , PVRUU\%HDUZLWKPH7KLVLV'RFNHW1RDQG

                     VRWKLVLV([KLELWWRWKH6WDUQHUGHFODUDWLRQ$QG

                     ZKDWWKLVLVLVWKHDIILGDYLWIURP&HGH &R&('(

                      &R

                                 7+(&2857,WKLQNZHKDYHORVWSDUWRIWKH

                     ILOH$OO,KDYHLVWKH:RRYROXPHV

                                 0567$51(52ND\7KHQ,JXHVVGR\RX

                     KDYHWKH.DPGHFODUDWLRQE\FKDQFH":RRLVWKHSLQSRLQW

                     ZLWQHVV.DPLVWKHUHOHYDQW93ZLWQHVV

                                 7+(&2857/HWPHMXVWXVHWKH(&)EHFDXVH

                     RK,KDYH.DP,KDYHDQDIILUPDWLRQE\.DP.$0

                                 0567$51(5'R\RXE\FKDQFHKDYHWKH6WDUQHU




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            5 of Page
                                Main Document    62   572 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      GHFODUDWLRQ"

                                  7+(&2857,GRQ WDQG,GRQ WNQRZZK\

                      VRPHWKLQJJRWORVWVLQFHZHZHUHODVWKHUH

                                  0567$51(53HUKDSVZHFDQJLYH\RXDFRS\

                                  'R\RXKDYHDFRS\"

                                  05%$51(<,GRQ WKDYHDQH[WUD

                                  7+(&2857, OOXVHWKHHOHFWURQLF

                                  0567$51(5,DSSUHFLDWHWKHUHDUHDORWRI

                      GRFXPHQWV

                                 7+(&28572ND\6R&HGH &R

                     DIILGDYLWDQGH[KLELWV

                                 0567$51(5&RUUHFW

                                 7+(&28572ND\

                                 0567$51(56RWKLVLVWKHDIILGDYLWIURPWKH

                     &HGH &RFXVWRGLDQRIUHFRUGVDQG

                                 7+(&2857:KRVHQDPHLV-RKQ)DLWK

                     )$,7+

                                 0567$51(5<HV

                                 7+(&28572ND\

                                 0567$51(5,I,FRXOGGLUHFWWKHFRXUW V

                     DWWHQWLRQWRZKDWLV([KLELW&WRKLVDIILGDYLWVWLOO

                     LQ'RFNHW1RDQG\RXZLOOVHHWKHUHLVDQ

                     DXWKRUL]DWLRQOHWWHUGDWHG2FWREHUDQG\RX

                     ZLOOVHHLQWKHVHFRQGSDUDJUDSKWKHUHDUHIHUHQFHWR

                     ZHOO\RXNQRZWKHUHOLQHLVDUHIHUHQFHWRWKH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            6 of Page
                                Main Document    62   573 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      QRWHVGXH6RWKHVHDUHWKH QRWHV

                                  7+(&28572ND\

                                  0567$51(56HFRQGSDUDJUDSKWKHUHUHIHUVWR

                      DSDUWLFLSDQW-30RUJDQ+ROGLQJDQGDQDQGEHQHILFLDO

                      RZQHU9DOXHG3DUWQHUV)L[HG,QFRPH63&9DOXH3DUWQHUV

                      &UHGLW2SSRUWXQLWLHV)XQG6RDYHU\ORQJQDPHEXW

                      WKDWLV9DOXH3DUWQHUWKDWLV93FUHGLWLQRXUFKDUW

                                  7+(&28572ND\

                                  0567$51(56HHWKHUHIHUHQFHWR

                     6RLQIDFHDPRXQWRIQRWHV

                                 7+(&28572ND\

                                 0567$51(56RWKLVUHIOHFWVWKH

                     DXWKRUL]DWLRQOHWWHUIURP&HGH &RIRU93FUHGLWIRU

                     QRWHVDQGDIDFHDPRXQWRIPLOOLRQ

                                 7+(&28572ND\6RZLWKUHJDUGWR

                     DXWKRUL]DWLRQKDYHDVHDW

                                 0567$51(5<HVRND\

                                 7+(&2857:KDWLV\RXUREMHFWLRQWRWKLV

                     DXWKRUL]DWLRQIRU93FUHGLWWRJRIRUZDUGZLWKUHJDUGWR

                     WKHQRWHVIDFHYDOXHPLOOLRQ"

                                 05%$51(<7KHREMHFWLRQWKDWZHKDGUDLVHG

                     SUHYLRXVO\,UDLVHDJDLQDVWRWKHUHIHUHQFHKHUHWR

                     -30RUJDQWKURXJKRXWPRVWRIWKLVOLWLJDWLRQWKH93

                     HQWLWLHVKDYHEHHQYHU\FOHDUWKDWWKHLUQRWHVZHUHKHOG

                     WKURXJK+6%&DQGKHUHWKHRQO\ZD\WRLGHQWLI\DQRWH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            7 of Page
                                Main Document    62   574 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      LVE\WKHEDQNDQGWKHRQO\UHIHUHQFHKHUHLVQRWWR

                      +6%&EXWUDWKHUWR-30RUJDQ

                                  7+(&28572ND\6RVKRZPHRQHRIWKRVH

                      UHIHUHQFHVSOHDVH

                                  05%$51(<,QWKHVHFRQGSDUDJUDSKILUVW

                      OLQH'7&LVLQIRUPHGE\LW VSDUWLFLSDQW-30RUJDQ

                      &KDVHWKDWRQWKHGDWHKHUHRI

                                  7+(&28571RXQGHUVWDQGWKDW7DONLQJ

                      DERXWWKH+6%&<RXDUHVD\LQJWKDWWKHKLVWRU\LVWKDW

                     WKH\ YHEHHQWDONLQJDERXW+6%&KROGLQJ

                                 05%$51(<<HV$QGVRLI\RXZHUHWRJRWR

                     IRUH[DPSOH,KDWHWRDVNWKH.DPDIILGDYLW

                                 7+(&28572ND\

                                 05%$51(</HWPHJHWWKHUH\RXU+RQRU2QH

                     VHFRQG

                                 0567$51(57KDWLV'RFNHW1R

                                 7+(&28572ND\$QGWKLVLVWKH.DP

                     DIILGDYLWRI6HSWHPEHU"

                                 05%$51(<<HV

                                 7+(&28572ND\:KDWH[KLELW"

                                 05%$51(<,WZRXOGEHZHOOWKHUHDUHD

                     QXPEHURIWKHH[KLELWVEXWIRUH[DPSOHWKHSULPDU\RQH

                     LV.DP([KLELWZKLFKLVWKHRQO\OHWWHURUDIILGDYLW

                     RUDQ\WKLQJWKH\KDYHIURPDEDQNDQGLWLVIURP+6%&

                     DQGLWGRHVOLVWWKDWZRXOGEH3DJHRIWKDW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            8 of Page
                                Main Document    62   575 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DIILGDYLW<HV6HHLWVD\VRQWKHVHFXULW\QDPH

                      OLQHWKHQWKHKROGLQJPLOOLRQ

                                  7+(&28578KKXK

                                  05%$51(<$QGWKLVLVLWLVIURP+6%&

                                  7+(&28576RWKH\DUHKROGLQJWKHSRVLWLRQ

                      WKH\VD\RI9DOXH3DUWQHUV2ND\$QGWKLVFHUWLILFDWH

                      RIKROGLQJLVIRUWKHPLOOLRQRILWLVWKHVDPH

                      DVWKHPLOOLRQLQWKHFKDUW

                                  6RKRZGR\RXH[SODLQWKHFKDQJH"

                                 7KDQNV0U%DUQH\KDYHDVHDW

                                 0567$51(5,IWKHFRXUWPD\UHFDOOKRZWKLV

                     EHQHILFLDORZQHUVKLSZDVVHWXS\RXUHFDOOSLQSRLQWLW

                     ZDVMXVWLWZDV&HGH &RUHJLVWHUHGQRWHKROGHUWKDW

                     SDUWLFLSDQWEDQNDQGWKHQWKHEDQNWKDWZDVWKHEURNHU

                     IRUSLQSRLQW:LWK9DOXH3DUWQHUVWKHUHLVRQHPRUH

                     SLHFHRIWKHFKDLQ6RLWJRHV&HGH &R-30RUJDQ

                     (XURFOHDU+6%&9DOXH3DUWQHUV6RLI\RXORRNDWWKLV

                     GRFXPHQW

                                 7+(&2857,VHHWKH(XURFOHDU

                                 0567$51(55LJKW:KDWWKLVUHIOHFWVLV

                     +6%&ZKLFKLV9DOXH3DUWQHU&UHGLW VGLUHFWEDQNEURNHU

                     7KH\KDYHDQDFFRXQWZLWK(XURFOHDU%DQNDQGVR

                     EDVLFDOO\KRZLWZRUNHGLV\RXKDYH&HGH &RRI

                     FRXUVHLVWKHUHJLVWHUHGQRWHKROGHUIRUDOORIWKH

                     QRWHV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            9 of Page
                                Main Document    62   576 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  7+(&28575LJKW

                                  0567$51(5,WKDVSDUWLFLSDQWVDQGWKDW

                      ZLOOEHWKH-30RUJDQEDQNLQWKLVSDUWLFXODULQVWDQFH

                                  7+(&2857+RZGR,NQRZWKDW"

                                  0567$51(57KDWLVIURPWKHDXWKRUL]DWLRQ

                      OHWWHUZHMXVWORRNHGDWZKHUHLWVDLGWKDW-30RUJDQLV

                      DSDUWLFLSDQWZKLFKLVGRFXPHQW'RFNHW1R

                                  7+(&28576R&HGH &RSRLQWVWR-30RUJDQ

                      7KHQZKDWGR,KDYHWKDWFRQQHFWV-30RUJDQWR+6%&"

                                 0567$51(56XUH,I,RQHSRLQWRI

                     FODULILFDWLRQ7KHDXWKRUL]DWLRQOHWWHU,WKLQNLV

                     LPSRUWDQWWRQRWHDXWKRUL]HV9DOXHG3DUWQHUVRND\

                     6RLWGRHVUHFRJQL]H-30RUJDQLVWKHSDUWLFLSDQWDQG

                     UHOLHVFHUWDLQO\XSRQWKHUHSUHVHQWDWLRQVPDGHEXWWR

                     EHFOHDUWKHDXWKRUL]DWLRQOHWWHUGRHVQRWDXWKRUL]H

                     -30RUJDQWRGRDQ\WKLQJLWVSHFLILFDOO\DXWKRUL]HV

                     9DOXH3DUWQHUV2ND\

                                 6RWKHZD\WKHZKROHV\VWHPLVVWUXFWXUHGLW

                     DOORZVWKHSDUWLFLSDQWVDQGWKHSDUWLHVXOWLPDWH

                     EHQHILFLDORZQHUVWRJHWWKDWDXWKRUL]DWLRQIURPWKH

                     XOWLPDWHUHJLVWHUHGKROGHU1RWZLWKVWDQGLQJWKHIDFW

                     WKHUHPD\EHVRPHLQWHUPHGLDU\EDQNLQWKHUH

                                 7+(&28572ND\

                                 0567$51(5,WKLQN,PDGHWKHSRLQWWKHUH

                                 :LWKUHVSHFWWRWKHGLIIHUHQWSLHFHVRIWKH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           10 of Page
                                Main Document     62  577 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      FKDLQVR\RXKDYHWKH+6%&SLHFHVDQGWKHUHDUHD

                      QXPEHURIWKHP,WLVQRWMXVWWKLVGRFXPHQW7KHUH

                      DUHDQXPEHURWKHUEDQNUHFRUGV, PKDSS\WRZDONWKH

                      FRXUWWKURXJK

                                  ,I\RXUHFDOODWRXUODVWKHDULQJWKHUHZDVDQ

                      DUJXPHQWDERXWKRZVRPHRIWKHPDWHULDOZDV

                      LQDGPLVVLEOH:HDUJXHWKDWKDGRQHWKH\ZHUHVHOI

                      DXWKHQWLFDWLQJDVEXVLQHVVEDQNUHFRUGV7KHUHZHUH

                      VRPHEDFNDQGIRUWKRQWKDWSRLQW,WKLQNXOWLPDWHO\

                     EDVHGRQP\UHDGLQJRIWKHUHFRUGP\UHFROOHFWLRQWKH

                     FRXUWLQGLFDWHGLWZDVLQFOLQHGWRDOORZWKRVHWRFRPH

                     LQZKHWKHULWLVVHOIDXWKHQWLFDWLQJRUXQGHUWKH

                     HOHFWURQLFUHFRUGH[FHSWLRQWRKHDUVD\

                                 %XWIUDQNO\P\DUJXPHQWZRXOGEH\HVLW

                     VKRXOGFRPHLQ7KH\DUHDOOFRUURERUDWLQJEXW,KDYH

                     PLVVLOHHYLGHQFH,WKLQNDOVRE\LWVHOIHVWDEOLVKHV

                     DJDLQNHHSLQPLQGWKLVFRPHVLQWRWKHWRSDQGWKH

                     ERWWRP,HVWDEOLVKWKDWZHJRWDUHJLVWHUHGKROGHU

                     &HGH &RDXWKRUL]LQJDEHQHILFLDORZQHUDQGWKHUHLV

                     QRHYLGHQFHWRVXJJHVWDQ\WKLQJWKHUHLVQRLVVXH

                     WKHUHLVQRQRDGPLVVLEOHHYLGHQFHFRPPLWWHGE\WKH

                     GHIHQGDQWWRFDOODQGTXHVWLRQDQ\WKLQJSXWIRUZDUGLQ

                     WHUPVRIWKDWRZQHUVKLSVWUXFWXUH,MXVWZDQWHGWRVD\

                     WKDWIURPWKHRXWVHW,ZRXOGOLNHWR,JXHVVZDON

                     WKURXJKDIHZDGGLWLRQDOGRFXPHQWVWKDWKDYHWKHQVKRZ




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           11 of Page
                                Main Document     62  578 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      \RXWKH+6%& VSRVLWLRQDQGWKHNLQGRIVWUXFWXUHWKDW

                      LVVHWXS

                                  7+(&28575LJKW

                                  0567$51(57KHILUVWSRLQW,SRLQWWKHFRXUW

                      ZRXOGEHWKHDIILGDYLWLWVHOIIURPWKHIDFWZLWQHVV

                      7KDWLV'RFXPHQW1RWKDWLV0U.DP VDIILGDYLW

                      ZKHUHKHGHVFULEHVWKHZD\WKDWWKLVLVVWUXFWXUHGLQ

                      WHUPVRI\RXNQRZGLUHFW\RXNQRZGLUHFWEURNHUDJH

                      DFFRXQWZLWK+6%&

                                 7+(&28572ND\:KDWSDUDJUDSK"

                                 0567$51(57KLVLV

                                 7+(&2857$QGIRUWKHUHFRUG.DP(GPDQ

                     .DPLVWKHIXQGPDQDJHUIRU9DOXH3DUWQHUV+RQJ.RQJ

                     ZKLFKZHDUHFDOOLQJ93FUHGLW2ND\,WLVRQ

                     3DJH1R+HUHLWLV3DUDJUDSK

                     ([KLELW,QHHGVRPHWKLQJWKDWJHWVIURP(XURFOHDU

                     WRFRQQHFWXS(XURFOHDUDQG-30RUJDQRQWKH

                                 0567$51(5<HV/HWPHILQGWKDW

                                 :KLOH, PORRNLQJIRUWKDW\RXU+RQRU, OO

                     NHHSZDONLQJWKURXJKVRPHRIWKHEDQNGRFXPHQWV,I,

                     FDQGLUHFWWKHFRXUW VDWWHQWLRQWRZKDWLV'RFNHW1R

                     ZKLFKLVH[KLELW

                                 7+(&2857

                                 0567$51(5([KLELWWRWKH.DP

                     GHFODUDWLRQ$QG\RXZLOOVHHZKDWWKLVLVLVDEDQN




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           12 of Page
                                Main Document     62  579 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      VWDWHPHQWDVSUHVHQWHGRXWE\0U.DPIURPWKHLU+6%&

                      DFFRXQWDQG\RXZLOOVHHUHIOHFWHGWKHUHWKH

                      PLOOLRQIDFHYDOXHRIWKHQRWHVDFWXDOO\UHIHUHQFH

                      WR(XURFOHDU(&/5WKHERWWRPOHIWFRUQHUWKHUH

                                  7+(&28575LJKW<RXKDYHGHPRQVWUDWHG

                      KDYHVHYHUDOGRFXPHQWVWKDWVKRZWKHFRQQHFWLRQEHWZHHQ

                      +6%&DQG(XURFOHDU,VWLOOGRQ WVHHDQ\WKLQJ

                      FRQQHFWLQJ-30RUJDQDQGHLWKHU(XURFOHDURU+6%&ZLWK

                      UHJDUGWRWKH

                                 0567$51(5<HDKZHOOZHGRKDYHWKH

                     DXWKRUL]DWLRQOHWWHUWKDWLGHQWLILHG

                                 7+(&2857:HGREXW\RXNQRZ,ZRXOGIHHOD

                     ORWPRUHFRPIRUWDEOHLI,KDGSURRIRIWKHFKDLQ

                                 0567$51(5,I,FRXOGGLUHFW\RXUDWWHQWLRQ

                     WRWKLVLV'RFNHW1R7KLVLV([KLELWWR

                     WKH:RRGHFODUDWLRQQRZDQGZKDWWKLVLVLVD+6%&

                     ZKDWWKLVLVLVDQDFFHOHUDWLRQQRWLFH7KHUHDVRQ,

                     GLUHFW\RXUDWWHQWLRQWRWKLVSULQFLSDOO\LWGRHVUHIHU

                     WR-30DQG&HGHDQG93DJDLQDQGWKHUHIHUHQFH,SRLQW

                     \RXWR

                                 7+(&2857,VHH&LWLFRUS

                                 0567$51(57KLVLVSUREDEO\'RFNHW1R

                                 7+(&28575LJKW

                                 0567$51(5,WKLQNLWLV3DJHRILI

                     \RXNLQGRIORRNDWWKHIDFWV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           13 of Page
                                Main Document     62  580 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  05%$51(<:KDW%DWHVQXPEHU"

                                  0567$51(57ZHQW\WKUHH:KDWWKLVLVLV

                      DGHPDQGDFFHOHUDWLQJQRWHV/RRNDWWKHQH[WSDJH

                      %DWHV\RXZLOOVHHWKHUHIHUHQFHWKHUHWRNLQGRI

                      $%DQG&VHFWLRQV

                                  7+(&2857:DLWDVHFRQG

                                  0567$51(5<HS

                                  7+(&28577KH:RR([KLELW

                                  0567$51(5<HV

                                 7+(&2857,VDUHJLVWHUHGOHWWHU

                                 05%$51(<)RXUWHHQ

                                 0567$51(5([KLELWVRUU\

                                 7+(&28572K-30RUJDQ2ND\:KHUHLVWKH

                     FRQQHFWLRQ"

                                 0567$51(56HFRQGSDJHWKHUH\RXVHH

                     UHIHUHQFHVWRLQWKHSULQFLSDODPRXQWRZQHGLI\RX

                     ORRNDWWKHERWWRPNLQGRIURZHDFKRQHRIWKRVH

                     VHFWLRQV\RXZLOOVHHDUHIHUHQFHWR

                                 7+(&2857:KDWLVWKH5ROWD%DWHVQXPEHU"

                                 0567$51(55ROWD%DWHV1R

                                 7+(&28577KDQN\RX

                                 0567$51(5'RFXPHQWSURGXFHGE\WKH

                     GHIHQGDQWVDQG\RXZLOOVHH\RXKDYH6HFWLRQ$VD\V

                     H[HFXWLRQE\EHQHILFLDORZQHU\RXVHHWKDW"

                                 7+(&2857<HV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           14 of Page
                                Main Document     62  581 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  0567$51(57KDWLVH[HFXWHGE\9DOXH

                      3DUWQHUV93FUHGLW<RXZLOOVHHWKHUHIHUHQFH

                      WKHUH

                                  7+(&28575LJKW

                                  0567$51(51H[WER[-30RUJDQ&KDVH

                                  7+(&28575LJKW

                                  0567$51(57KXVWKHSDUWLFLSDQW

                                  7+(&2857$QGWKHQ&HGH &R

                                  0567$51(5$QGWKHQWKHQH[WVHFWLRQLV

                     H[HFXWHGE\&HGH &R

                                 7+(&28572ND\

                                 0567$51(57KLVLVMXVWPRUHHYLGHQFHRIWKH

                     

                                 7+(&28571RDFWXDOO\LVWKLVLVWKHILUVW

                     HYLGHQFHFRQQHFWLRQWR-30RUJDQ"

                                 0567$51(57KHUHLVDOVRWKHDXWKRUL]DWLRQ

                     OHWWHU7KHUHLVDUHIHUHQFHWR-30RUJDQ

                                 7+(&28577KHUHLVDUHIHUHQFHEXWWKHUHLV

                     QRWKLVFRQQHFWVXSDOORIWKHP

                                 6RKDYHDVHDW

                                 0U%DUQH\ZK\LVQ WWKLVHQRXJKWRFRQQHFW

                     WKDW"

                                 05%$51(<7KHRQO\ZD\WRLGHQWLI\ZKLFK

                     QRWHVZH UHWDONLQJDERXWLQERWKRIWKHVHGRFXPHQWVLV

                     E\WKHEDQNDQGWKHDPRXQW7KHUHLVQR\RXNQRZ




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           15 of Page
                                Main Document     62  582 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      VHSDUDWHLGHQWLILHUVD\LQJWKLVEDWFKRIQRWHVLVEDWFK

                      1R7KHRQO\ZD\LVE\WKHDPRXQWDQGWKHEDQN

                      +HUHZHKDYHWKHPVD\LQJWKDWWKH\KDYHDXWKRUL]DWLRQWR

                      DFWRQEHKDOIRIQRWHPLOOLRQLQQRWHVKHOGE\

                      -30&EXWWKHRQO\GRFXPHQWVZHKDYHDUHWKHPVD\LQJ

                      WKH\RZQRZQHGE\+6%&WKXV\RXNQRZWKH

                      ZKLOHZHKDYHWKRVHWZRVHSDUDWHGRFXPHQWVDV\RXU+RQRU

                      ZDVVD\LQJWKHFRQQHFWLRQEHWZHHQ+6%&DQG-30&ZH

                      GRQ WKDYHDGRFXPHQWVKRZLQJWKDW\HW

                                 ,QIDFWLI\RXORRNDW0U.DP VDIILGDYLW

                                 7+(&28577KLVLVEDVLFDOO\5ROWDLV

                     DFWXDOO\WKHVDPHFKDLQDVWKHOHWWHU

                                 05%$51(<&RUUHFW\RXU+RQRU

                                 7+(&28572ND\6RZHVWLOOGRQ WRND\

                                 05%$51(<$QGLQIDFWLI\RXZHUHWRORRN

                     LQWKH.DPDIILGDYLW\RXU+RQRUSRLQWHGRXW,WKLQNLW

                     ZDVRQ3DJHDW3DUDJUDSK0U.DPUHSHDWHGO\

                     UHIHUHQFHV+6%&EXWLQWKLVGRFXPHQWDVIDUDV,

                     FRXOGILQGWKHUHDUHQRUHIHUHQFHVWR-30&$QGVRLW

                     LV\RXNQRZZH UHWU\LQJWRFRQQHFWWKHGRWVDQGWKDW

                     LVZKDWZH UHWU\LQJWRGR

                                 0567$51(56RUU\\RXU+RQRU,ILQDOO\

                     IRXQGZKDW,ZDVORRNLQJIRU7KHUHLVDVXSSOHPHQWDO

                     DIILGDYLWSXWLQZLWKRXUUHSO\

                                 7+(&28572ND\




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           16 of Page
                                Main Document     62  583 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  0567$51(57KDWVSHOOVWKLVRXW0U.DP

                      WDONHGDERXWWKHVWUXFWXUHRIWKHKROGLQJV,

                      DSRORJL]H7RRNPHDZKLOHWRILQGLW

                                  7+(&2857:KDWGRFXPHQWQXPEHULVWKDW"

                                  0567$51(57KDWLVDYHU\JRRGTXHVWLRQ

                      6RLWZDVILOHGRQ1RYHPEHUWK

                                  05%$51(<

                                  0567$51(5WKDQN\RX

                                  7+(&28577KHGRFXPHQWQXPEHULV"

                                 0567$51(5

                                 7+(&28572ND\

                                 0567$51(56RWKLVLV3DUDJUDSKRI

                     'RFXPHQW1RZKLFKLVWKHWKHIDFWZLWQHVV

                     DUWLFXODWLQJKRZWKHKROGLQJVZHUHVWUXFWXUHG

                                 7+(&28572ND\

                                 05%$51(<$QGWKHLVVXHWKHUH\RXU+RQRU

                     VRUU\

                                 7+(&2857*RDKHDG

                                 05%$51(<7KHLVVXHWKHUH\RXU+RQRULV

                     0U.DPLVKH VDQHPSOR\HHRI93

                                 7+(&28575LJKW

                                 05%$51(<%XWKH VWDONLQJDERXWDVWUXFWXUH

                     EHWZHHQIRXUGLIIHUHQWEDQNVDQGQRQHRIZKLFKDUHZH

                     KDYHGRFXPHQWVFRQQHFWLQJWKHPDQGRQWRSRIWKDW\RX

                     NQRZKLVNQRZOHGJHRIWKLVLVKHDUVD\,PHDQKH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           17 of Page
                                Main Document     62  584 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      GRHVQ WDWWHVWKHUH\HV,KDYHZDONHGLQWR-30&DQG

                      ORRNHGDWWKHGRFXPHQWVDQGWKLVWKDWWKHRWKHUWKLQJ

                      DQGWKHUHIRUH,NQRZRQILUVWKDQGWKDWWKLVLVWKH

                      VWUXFWXUH+H VPHUHO\KHVWDWHVZKDWWKHVWUXFWXUH

                      LVEXWLWLVQRGLIIHUHQWWKDQ0U6WDUQHUVWDWLQJLW

                      EHFDXVHQHLWKHURIWKHPKDGILUVWKDQGNQRZOHGJH,WLV

                      DOOVHFRQGKDQG$QGDVVXFKLWLVKHDUVD\

                                  6LQFHZHKDYHQRGRFXPHQWVFRQQHFWLQJWKHPLW

                      LVLQDGPLVVLEOH

                                 0567$51(5, PKDSS\WRDGGUHVVWKHKHDUVD\

                     SRLQWLI\RXZRXOGOLNHPHWR,GRQ WWKLQNLWKROGV

                     XS

                                 7+(&2857$OOULJKW:HOO,WKLQNWKDW

                     0U.DPFDQVD\DQGKDVKHFDQVD\KLPVHOIXPWKDW

                     9DOXH3DUWQHUVKROGVLW VEHQHILFLDOLQWHUHVWLQWKH

                     QRWHVWKURXJK+6%&$QGWKHQWKHGRFXPHQWVVKRZWKDW

                     ZHOOWKDW(XURFOHDUKROGVLWZLWK&KDVH-30RUJDQDQG

                     WKDW-30RUJDQVRKRZGR,PDNHWKHOLQNKRZLVKH

                     LQSRVLWLRQWRVD\WKDW+6%&KROGVDW(XURFOHDU"+H V

                     DW93ULJKW"

                                 0567$51(5<HVLWLV,PHDQWKDWLVD

                     QXPEHURIGRFXPHQWVWKDWZHMXVWORRNHGDW6RPHRIWKH

                     +6%&GRFXPHQWVLI\RXUHFDOOWKHILUVWZHORRNHGDWLV

                     DUHIHUHQFHWR(XURFOHDU7KHUHIHUHQFHWR(XURFOHDU

                     DQGQXPEHURI+6%&GRFXPHQWVZHFDQSRLQWWR




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           18 of Page
                                Main Document     62  585 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  7+(&28572ND\6REDFNWR([KLELWRI

                      .DP V\HDK.DP VDIILGDYLWZKHUHLWVD\VWKDW

                                  0567$51(5<RXFDQORRNWKHUHLWVD\V

                      GHSRVLWRU\EDQN

                                  7+(&2857+6%&FHUWLILFDWHRIKROGLQJIRU

                      9DOXH3DUWQHUVDQGLWLVKHOGDW(XURFOHDUDQGWKHQ

                      (XURFOHDUKROGVDW&KDVH-30RUJDQ,WKLQN,KDYH

                                  05%$51(<7KHLVVXHLVMXVWWKHFRQQHFWLRQ

                      EHWZHHQ(XURFOHDUDQG-30&7KDWLVWKHSLHFHWKDWZH

                     GRQ WKDYHDQ\GRFXPHQWVRQ$QGDVIDUDV,NQRZWKH

                     RQO\SODFHZKHUHZHVHHWKDWLV0U.DP VVHFRQG

                     DIILGDYLW

                                 7+(&2857:HKDYHWKHILUVWGRFXPHQW

                     2ND\$QGWKHFRQQHFWLRQEHWZHHQ(XURFOHDUDQG

                     -30RUJDQ"

                                 0567$51(5,PHDQ\RXU+RQRUWKHZD\LW

                     LVVHWXSWKH\DUHDQLQWHUPHGLDU\EDQN%DVLFDOO\

                     VD\LQJ\RXJRWR+6%&,ZDQWWREX\WKLVERQG+6%&

                     WXUQVDURXQGDQGVD\V,ZDQWWREX\WKHERQG7KH\EX\

                     WKURXJK(XURFOHDU(XURFOHDUKDSSHQVWREHWKHHQWLW\

                     WKH\JRWR(XURFOHDUWXUQVDURXQGDQGVD\V, OOEX\

                     IURP\RX-30RUJDQ:K\"%HFDXVH\RXDUHDSDUWLFLSDQW

                     ZLWK&HGH &RLVWKHUHJLVWHUHGKROGHU

                                 6RWKHLGHDWKDW0U.DPFHUWDLQO\LVDIDFW

                     ZLWQHVVZRXOGNQRZKRZWKH\DUHWREX\WKLVQRWH$QG




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           19 of Page
                                Main Document     62  586 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      ,DOVRZRXOGDUJXH\RXU+RQRUWKDWE\LWVHOIPDNHVWKH

                      FRQQHFWLRQ,ZRXOGDOVRDUJXHWKDW\RX YHHVWDEOLVKHG

                      ERWKVLGHVRIZKHUHWKHVWDUWWRZKHUHWKLVHQGV$QG

                      ZKDWWKHGHIHQGDQWVKDYHQ WGRQHLVDFWXDOO\SXWIRUZDUG

                      DGPLVVLEOHHYLGHQFHWRVD\WKDWLVQRWWKHFDVH,Q

                      IDFW\RXGRQ WRZQWKHVHQRWHV7KH\GRQ WKDYHDQ\

                      HYLGHQFHWRDFWXDOO\VD\WKDWWKDWLVQRWWUXH7KH\

                      GRQ WKDYHDQ\WKLQJWRVD\WKDWLVIDOVH:KDWWKH\

                      DUHVD\LQJLVZHOO\RXQHHGWREULQJVRPHERG\HOVHLQ

                     FXVWRGLDQRIUHFRUGVIURP

                                 7+(&2857(XURFOHDU

                                 0567$51(5(XURFOHDUZKLFK,ZRXOGMXVW

                     DUJXHLVQRWQRWWKHDSSURSULDWHVWDQGDUGRQVXPPDU\

                     MXGJPHQWLQWKLVFLUFXPVWDQFHVZKHUHWKH\KDYHQRW

                     SUHVHQWHGDQ\HYLGHQFHWRVD\WKDWZKDWDOORXU

                     SLHFHVDOOWDNHQWRJHWKHUFHUWDLQO\WHOODVXIILFLHQW

                     VWRU\WRHVWDEOLVKRXUVWDQGLQJWRVXHDQGUHFRYHURQ

                     RXUQRWHV

                                 $JDLQ,ZRXOGDUJXHMXVWZLWKWKH

                     DXWKRUL]DWLRQOHWWHUE\LWVHOIVD\LQJ\RX93DXWKRUL]HG

                     WRGRWKLVVKRXOGEHVXIILFLHQW:H YHDGGHGDORWPRUH

                     WRWKDWFKDLQ$QGWKDWLVZK\LWLVVHWXSWKDWZD\WR

                     DOORZXVWRGRWKLV,WKLQNWKDWLVZKHUH,ZRXOG

                     VXJJHVWWRWKHFRXUWZKHUHZHHQGXSEHFDXVHZHSXW

                     IRUZDUGDIILUPDWLYHHYLGHQFHWRHVWDEOLVKWKHRZQHUVKLS




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           20 of Page
                                Main Document     62  587 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      WKHFKDLQWKHWRSDQGWKHERWWRPDQG,GRQ WWKLQNWKH

                      GHIHQGDQWVKDYHFRPHIRUZDUGZLWKDQ\DGPLVVLEOH

                      HYLGHQFHWRVD\WKDWZKDWZH UHVD\LQJLVLQIDFW

                      ZURQJRUIDOVH

                                  05%$51(<0\UHVSRQVH\RXU+RQRU

                      UHVSHFWIXOO\LWLVWKHLUEXUGHQWRHVWDEOLVKWKLV

                      SRUWLRQRILW$QGZKHQLWFDPHWRDOORIWKHRWKHU

                      EDQNVWKH\GLGSXWLQFXVWRGLDQRIUHFRUGVVWDWHPHQWV

                                  6RIRUSLQSRLQWWKH\SXWLQWKHVWDWHPHQWRI

                     9LQFHQW*HURVD7KDWLV'RFXPHQW+H VIURP

                     0RUJDQ6WDQOH\DQG,EHOLHYHLWZDVIRU3DOD7KDW

                     ZRXOGEH'RFXPHQWZKLFKLVWKHDIILGDYLWRI0DWWKHZ

                     <RXQJDQGKH VIURP8%66RDWVRPHSRLQWWKH\

                     WKRXJKW\HDKSUREDEO\ZHGRQHHGWKLVFXVWRGLDQRI

                     UHFRUGVWREHDEOHWRHQWHUWKHLQIRUPDWLRQ7KH\MXVW

                     GLGQ WGRLWIRU-30RUJDQRU

                                 7+(&2857:K\VKRXOGQ W,MXVWUHO\RQWKH

                     &HGH &RWKHRULJLQDOGRFXPHQWWKDWVD\V\RXNQRZ

                     RXUEHQHILFLDOIROGHUDW-30RUJDQWHOOVXV

                                 05%$51(<:HOO\RXU+RQRUWKDWLVKHDUVD\

                     7KHIDFWWKDW&HGHSURYLGH

                                 7+(&2857:HOOLWLVKHDUVD\WKDWWKH\DUH

                     ZLOOLQJWRUHO\RQ

                                 05%$51(<7KH\DUHZLOOLQJWRUHO\RQ,W

                     LVVWLOOKHDUVD\\RXU+RQRU,WLVVWLOOWKLUGSDUW\




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           21 of Page
                                Main Document     62  588 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      HYLGHQFHWKDWLVQRWDGPLVVLEOHLQFRXUWWKDWWKH

                      IDFWWKDW&HGHLVUHO\LQJRQLWWKDWLVWKHLUEXVLQHVV

                      SUDFWLFH7KH\DUHZLOOLQJWRWDNHWKDWULVNWKDWLV

                      ILQH7KH\KDYH, PVXUHDFRQWUDFWZLWK-30RUJDQ

                      , PVXUHWKDWFRQWUDFWVD\VVRPHWKLQJWKDW-30RUJDQ

                      ZRXOGQRWZDQWWRUHO\RQ:HGRQ WKDYHWKDWFRQWUDFW

                      ZHGRQ WKDYHWKDWHYLGHQFH:HMXVWKDYHWKLVLVZKDW

                      -30RUJDQWROGXV7KHQZHKDYHWKLV

                                  7+(&28575LJKWEXWZKDW,KDYHLVDQ

                     DGPLVVLEOHGRFXPHQWIURPWKHXQGLVSXWHGKROGHU,FDQ W

                     UHPHPEHUWKHGLIIHUHQWWLWOHVEXW&HGH &RULJKW

                     WKH\KDGWKHP7KH\DUHKROGLQJWKHP

                                 05%$51(<%XWDJDLQWKHRQO\ZD\WR

                     LGHQWLI\ZKLFKQRWHVWKH\DUHJHWWLQJSHUPLVVLRQRQLV

                     E\WKHEDQNDQGWKHDPRXQW$QGWKHEDQNDQGWKHDPRXQW

                     WKH\DUHJHWWLQJSHUPLVVLRQRQGRQ WPDWFKXSWRWKH

                     EDQNDQGDPRXQWWKDWWKH\VD\WKH\RZQRWKHUWKDQ

                     WKURXJKWKLVFKDLQDQGZHGRQ WKDYHWKHIXOOFKDLQ

                     $QGWKDWLVWKHLVVXHWKDWZH UHUDLVLQJ

                                 7+(&2857$OOULJKW:HOOEDVHGRQWKH

                     RULJLQDO&HGH &ROHWWHUDQGWKH&HGH &ROHWWHU

                     DQGWKHGRFXPHQWVWKDWOLQNXS.DP([KLELW.DP

                     ([KLELWXPZKLFKOLQNVXSWKH+6%&DQGWKH(XURFOHDU

                     DQGWKHQ93-30RUJDQ&KDVHDQG(XURFOHDUVRUU\

                     &HGHXP, PJRLQJWRILQGWKDWWKHSODLQWLII




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           22 of Page
                                Main Document     62  589 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      HVWDEOLVKHGLW VRZQHUVKLSLW VDXWKRULW\WREULQJ

                      WKHDFWLRQ<HV

                                  $QGDQ\ZD\VRWKHVXPPDU\MXGJPHQWLV

                      JUDQWHGZLWKUHJDUGWRWKHPLOOLRQQRWHV

                      2ND\

                                  6RDUH\RXVHHNLQJDFFHOHUDWLRQRQWKLV"

                                  0567$51(51R\RXU+RQRU7KHRQO\

                      DGGLWLRQDOSRLQWRQWKLVWKHVHDUHWKHQRWHVKHOG

                      E\93FUHGLW7KHUHDUHDOVRLQWHUHVWSD\PHQWV

                                 7+(&28575LJKW

                                 0567$51(57KDWZHUHPLVVHGLQWKHDPRXQW

                     RI

                                 7+(&28575LJKW

                                 0567$51(5,GRQ WWKLQNWKHUHLVDQ\

                     GLVSXWHDERXWWKHLQWHUHVWSD\PHQWV

                                 6RWRWDOSULQFLSDODQGPLVVHGLQWHUHVWSD\PHQWV

                     GXHRQWKHQRWHVIRU93FUHGLWLVWKLVQXPEHU

                     

                                 7+(&2857$UH\RXFKDOOHQJLQJWKHDFFRXQW

                     WKHFDOFXODWLRQRIWKHLQWHUHVW"

                                 05%$51(<1R\RXU+RQRU

                                 7+(&28572ND\

                                 6RWKHVXPPDU\MXGJPHQWLVJUDQWHGDVWR

                     GDPDJHVWRR

                                 0RYLQJRQ




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           23 of Page
                                Main Document     62  590 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  0567$51(56ROHW VGRWKHVDPH,JXHVV

                      ZLWK93&KLQD,ZRXOGSURSRVHWRVWDUWZLWKWKH

                      QRWHV\RXU+RQRU

                                  6RWKHUHZH YHJRWQRWHVXQGHUWKHSULQFLSDO

                      DPRXQWRIPLOOLRQ

                                  7+(&28575LJKW

                                  0567$51(5/HW VVWDUWZLWK

                      DJDLQWKHVDPHWKLVLVQRZ'RFNHWZKLFKLVWKDW

                      VDPH

                                 7+(&2857<RXNQRZZKDW, PVRUU\%HIRUH

                     \RXVWDUWWKLVFKDLQ, PJRLQJWRDVN(ODLQHWRFRPH

                     XS,KDYHWRVLJQVRPHHPHUJHQF\RUGHUV, PH[

                     SDUWH

                                 0567$51(58QGHUVWDQGDEOH\RXU+RQRU

                                 7+(&2857:H UHJRLQJWRJHWWKURXJKWKLV,

                     SURPLVH\RX7KLVZLOOEHTXLFN

                                  $EULHISDXVH 

                                  &DVHUHFDOOHG

                                 7+(&28576RUU\

                                 9DOHQWLQH V'D\LVWRGD\DQGWKHUHDUHVRPDQ\

                     ZHGGLQJVWKH\KDYHWREHGRQHWRGD\,WLVDUHDOO\

                     EXVLQHVVGD\

                                 %DFNRQWKHUHFRUGDW7KDQN\RXIRU\RXU

                     SDWLHQFH0RYLQJRQWR"

                                 0567$51(593&KLQDVWDUWLQJZLWK




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           24 of Page
                                Main Document     62  591 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      QRWHV

                                  7+(&2857

                                  0567$51(5<HV

                                  7+(&28572ND\

                                  0567$51(5,I,FDQGLUHFWWKHFRXUW V

                      DWWHQWLRQWKLVLVQRZ'RFNHW

                                  7+(&2857+ROGRQ

                                  0567$51(5([KLELW'WRWKH6WDUQHU

                      DIILGDYLW7KLVLVWKHODVWSDJHRIWKLVWKDWH[KLELW

                     VRUU\1RWWKHODVWSDJH,WLV([KLELW'WRWKDW

                     'RFNHW1R

                                 7+(&2857*RWLW

                                 0567$51(56RWKDWLVWKHDXWKRUL]DWLRQ

                     OHWWHUIURP&HGH &R

                                 7+(&28572ND\

                                 0567$51(57R93&KLQDRQWKHQRWHVLQ

                     WKHDPRXQWRI

                                 7+(&28572ND\

                                 0567$51(57KHQLI,FDQGLUHFW\RXU

                     DWWHQWLRQWR'RFNHW

                                 7+(&2857

                                 0567$51(5:KLFKDUHEDQNUHFRUGVIURP+6%&

                     DQGWKHODVWSDJHRIWKDWH[KLELWRUWKDWGRFXPHQWWKLV

                     LV'RFXPHQW.DPLV([KLELWWRWKH.DPDIILGDYLW

                                 7+(&2857.DPJRWLW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           25 of Page
                                Main Document     62  592 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  0567$51(5/DVWSDJHRIWKDWH[KLELW

                                  7+(&2857<HVVLU

                                  0567$51(5$QG\RXZLOOVHHWKDWWKDWLVD

                      UHFRUGIRUIDFH

                                  7+(&2857<HVDQGLWVD\VWKDWLWLVDFFRXQW

                      93GHSRVLWRU\EDQN(XURFOHDU

                                  0567$51(55LJKW$QGWKHUHLVDQRWKHU

                      UHIHUHQFHLI,FRXOGGLUHFW\RXUDWWHQWLRQWR'RFNHW

                      ZKLFKLV.DP([KLELW6RRQHH[KLELWXSRQWKDW

                     VDPHDIILGDYLW

                                 7+(&28572ND\([KLELW

                                 0567$51(51RW([KLELW, PVRUU\

                                 7+(&2857([KLELW

                                 0567$51(51RW([KLELW:HOOZKDW

                     ([KLELWLVMXVWIRUUHIHUHQFHWKDWQXPEHU

                                 7+(&2857<HDK

                                 0567$51(57KDWUHIOHFWVWKHSOXVDQ

                     DPRXQWWKH\SXUFKDVHGIURP3DOD

                                 6RQRWWRFRQIXVHWKHFRXUWWRRPXFKEXWLI

                     \RXORRNDW.DP([KLELWZKLFKLV'RFNHW

                                 7+(&28575LJKW

                                 0567$51(57KLVVSHOOVLWRXWDOLWWOHPRUH

                     FOHDUO\

                                 :KDW\RXZLOOVHHKHUH\RXU+RQRULV

                     EDVLFDOO\WKHLUSXUFKDVHUHFRUGIRUDOORIWKHQRWHV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           26 of Page
                                Main Document     62  593 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DQGLI,FRXOGGLUHFW\RXUDWWHQWLRQWRLWLV1RYHPEHU

                      LVWKHGDWHRQWKHERWWRPOHIW

                                  7+(&2857<HV

                                  0567$51(56RWKDWLVNLQGRIWKHVHFRQGWR

                      ODVWSXUFKDVHLQ

                                  $WWKDWSRLQWLQWLPHWKHLUWRWDOKROGLQJV

                      IDFHRIWKHQRWHVZDV<RXVHHWKDW"

                                  7+(&28575LJKWEXWWKHQZHEULQJLQ%13

                      3DULEDV

                                 0567$51(5:HOOWKDWLVQRZ,JXHVVWKDW

                     LVVD\VEURNHUVKRUWQDPH

                                 7+(&2857%XW\RXNQRZ,IROORZ\RXU\RX

                     NQRZZKRHYHUQHJRWLDWHVRUPDNHVWKHWUDQVDFWLRQ

                     KDSSHQWKHEURNHU$WWKHHQGRIWKHGD\LWLVZKR

                     RZQVWKHQRWHV

                                 0567$51(5:HOONHHSLQPLQGWKHEURNHU

                     PD\MXVWEURNHUIUDQNO\FDQEHDJX\\RXFDOOKH

                     FDOOVVRPHERG\HOVHGRHVQ WDFWXDOO\WRXFKWKHERQG

                                 7+(&28571R,XQGHUVWDQGWKDW

                                 0567$51(5, PQRWVXUHLIWKDWLVWKH

                     EURNHU$VIDUDV,NQRZQRQHRIWKHHQWLWLHVWKHUH

                     HYHUKHOGDQ\RIWKHQRWHVDWDQ\SRLQWLQWLPH

                                 7+(&28575LJKW

                                 0567$51(5$VVHWRXWLQWKHDIILGDYLWRI

                     0U.DPLWZDVDOZD\V&HGH &R-30(XURFOHDU




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           27 of Page
                                Main Document     62  594 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      +6%&

                                  7+(&28575LJKWULJKW2ND\

                                  6RVWLFNLQJZLWKWKHDOOULJKW$QG\RX

                      DUHVD\LQJWKDWWKH

                                  0567$51(5,WKLQNWKHRWKHUUHDVRQIUDQNO\

                      ,SRLQWHG\RXKHUHZHFDQJREDFNWRWKLVODWHULVWR

                      UHIOHFW

                                  7+(&28577KHLVKHUH

                                  0567$51(55LJKWFRUUHFW$QGWKHQWKHUH

                     LVDGGLWLRQDOSXUFKDVHIURP3DODSXUFKDVHG3DOD VQRWHV

                     LQ1RYHPEHURIZKLFK,XQGHUVWDQGZH OOJHWWR

                     VHSDUDWHO\6RWKDWLVZK\WKHWKH

                     ZDVWKHIDFHDPRXQWRIWKHPRUHUHFHQWEDQNDFFRXQW

                     VWDWHPHQWZHORRNHGDWZKLFKZDV'RFNHW1RWWR

                     WKURZWRRPDQ\QXPEHUVWRWKHFRXUW,JXHVVIRURXU

                     SXUSRVHV,PD\EHMXVWGLUHFW\RXEDFNWRWKDW.DP

                     ([KLELW'RFNHWZKLFKVKRZVWKHEDQNDFFRXQW

                     VWDWHPHQWVDVRIWKHHDUOLHUGDWHVKRZVWKHKROGLQJVRI

                     

                                 7+(&28572ND\$QG\RXDUHVWLOOPLVVLQJ

                     WKHOLQNVDPHDUJXPHQW"

                                 05%$51(<6DPHDUJXPHQW\HV\RXU+RQRU

                                 7+(&2857$QGIRUWKHVDPHUHDVRQV,ZRXOG

                     EHPXFKKDSSLHUZLWKWKDWDIILGDYLWOLQNLQJWKH

                     (XURFOHDUEXWDWWKHHQGRIWKHGD\,WKLQNWKDWWKH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           28 of Page
                                Main Document     62  595 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      SODLQWLIIVKDYHHVWDEOLVKHGWKHLUVWDQGLQJDQG

                      RZQHUVKLS

                                  6RPRYLQJRQ

                                  0567$51(56RMXVWWRZUDSWKDWXS\RXU

                      +RQRUWKHWRWDOQRWHVQRWHVKHOGE\93&KLQDLV

                      WKHSULQFLSDODPRXQWRIZLWKPLVVHGLQWHUHVW

                      SD\PHQWVRI

                                  7+(&2857$UH\RXFKDOOHQJLQJWKH

                      FDOFXODWLRQ"

                                 05%$51(<1R\RXU+RQRU

                                 7+(&28572ND\7KDQN\RX

                                 05%$51(<, PDVVXPLQJMXVWWREHFOHDU

                     WKDWGRHVQRWLQFOXGHDQ\DFFHOHUDWLRQ"

                                 0567$51(5&RUUHFW

                                 05%$51(<6RLQWKDWFDVHQR\RXDUHQRW

                                 7+(&28577REHFOHDUWKHDFFHOHUDWLRQLVVXH

                     ,UXOHGRQWKHODVWWLPHDQGGHQLHGVXPPDU\MXGJPHQWDV

                     WRDFFHOHUDWLRQ

                                 0567$51(58QGHUVWRRG1RQHRIWKHVH

                     QXPEHUVLQFOXGHDQ\DFFHOHUDWLRQ

                                 6RWKHWRWDOWKHQIRU93&KLQDRQWKH

                     QRWHVLVDWRWDODPRXQWRISULQFLSDOSOXVPLVVHG

                     LQWHUHVWSD\PHQWVRIWKLVQXPEHU

                                 7+(&28575LJKW6R\RXZLOOKDYHMXGJPHQW

                     IRUWKDWDPRXQW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           29 of Page
                                Main Document     62  596 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  0RYLQJRQ

                                  0567$51(50RYLQJRQWRWKHQRWHVIRU

                      93&KLQD

                                  7+(&2857

                                  0567$51(5LQIDFHDPRXQW

                                  6R,ZRXOGILUVWGLUHFWWKHFRXUW VDWWHQWLRQ

                      EDFNWRWKH&HGH &RDIILGDYLWZKLFKLV'RFNHW1R

                      

                                  7+(&28572ND\

                                 0567$51(5$QGLWLV([KLELW(WRWKH

                     6WDUQHU([KLELWZKLFKUHIOHFWV

                                 7+(&28572ND\2ND\([KLELW

                                 0567$51(5$W([KLELW(DVLQHOHSKDQWRU

                     HFKR

                                 7+(&28572ND\

                                 0567$51(5$QGWKDWUHIOHFWVWKH2FWREHU

                     DXWKRUL]DWLRQOHWWHUIURP&HGH &RZLWKUHVSHFW

                     WRWKHLQIDFHDPRXQWRIWKHQRWHVKHOG

                     E\93&KLQD

                                 7+(&28572ND\$QG-30RUJDQ

                                 0567$51(5,ZRXOGGLUHFWWKHFRXUWWR

                     'RFNHWZKLFKLV+6%&UHFRUGVDQGLWORRNVOLNH

                                 05%$51(<<RXVDLG

                                 0567$51(56RUU\7KDQN\RX

                     ([KLELWWRWKH.DPDIILGDYLW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           30 of Page
                                Main Document     62  597 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  7+(&28572ND\

                                  0567$51(5$QGLWORRNVDERXWVL[RUVHYHQ

                      SDJHVLQ7KHUHLVDUHIHUHQFHWRWKHIDFH

                      DPRXQWLQKROGLQJVIRUWKHQRWHVKHOGE\93&KLQDDQG

                      WKHVDPHUHIHUHQFHWR(XURFOHDUDVWKHGHSRVLWRU\EDQN

                                  7+(&28572ND\6DPHREMHFWLRQ

                                  05%$51(<6DPHREMHFWLRQ

                                  7+(&28576DPHUXOLQJ$QGIRUWKHVDPH

                      UHDVRQVDVZLWKWKHSULRUQRWHVWKHQRWHVDVWR

                     93&KLQDWKHFRXUWILQGVWKDWWKHSODLQWLIIKDV

                     HVWDEOLVKHGLW VRZQHUVKLSRIWKHLQ

                     SULQFLSOH$VWRWKHFDOFXODWLRQRIWKHLQWHUHVW

                     

                                 05%$51(<6DPH1RREMHFWLRQ\RXU+RQRU

                                 7+(&28571RREMHFWLRQ

                                 0567$51(57REHFOHDUWKDWLVQRW

                     FDOFXODWLRQ7KRVHDUHWKHPLVVHGLQWHUHVWSD\PHQWV

                                 7+(&28576RUU\

                                 0567$51(56RWKHWRWDORIWKH93&KLQD V

                     FODLPRQQRWHVSULQFLSDOSOXVPLVVHGLQWHUHVW

                     SD\PHQWVLVWKH

                                 7+(&28572ND\

                                 0567$51(5<HV

                                 7+(&28572ND\6R\RXZLOOKDYHMXGJPHQWLQ

                     WKDWDPRXQW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           31 of Page
                                Main Document     62  598 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  05%$51(<-XVWWREHFOHDULWLVVXPPDU\

                      MXGJPHQWDQGWKH\VWLOOQHHGWRSXWLQDIRUD

                      MXGJPHQWFRUUHFW-XVWZDQWWRPDNHVXUH, PFOHDURQ

                      WKDW

                                  7+(&28576RWKHLUPRWLRQIRUVXPPDU\

                      MXGJPHQWLVJUDQWHG,QWKDWDPRXQW,PHDQWKH\KDYH

                      WRVXEPLWDMXGJPHQWIRUWKHFOHUNWRVLJQ

                                  05%$51(<-XVWZDQWWREHFOHDU

                                  7+(&2857%XWWKH\VKDOOKDYHMXGJPHQWIRU

                     WKDWDPRXQW

                                 05%$51(<7KDQN\RX-XGJH,MXVWZDQWHG

                     WREHFOHDU

                                 0567$51(5,ZDQWHGWRFRYHUDWWKHHQGRI

                     WKHKHDULQJLI,PD\

                                 7+(&28576XUH

                                 0567$51(57KDWOHDYHVXVZLWKRQHODVW

                     LVVXHZLWKUHVSHFWWRWKH3DODQRWHV

                                 7+(&2857:HGLGSLQSRLQWODVWWLPH\HV

                                 0567$51(5,WKLQNZKHUHWKDWOHDYHVXVLV

                     ,EHOLHYHLI\RXPD\UHFDOOWKHUHXVHGWREHWKUHHVHWV

                     RISODLQWLIIVKHUH3DODEHLQJWKHNLQGRIQDPHG

                     SODLQWLIIWKDWLQLWLDOO\EURXJKWWKLVDFWLRQ

                                 7+(&28575LJKW

                                 0567$51(5'XULQJWKHFRXUVHRIWKHDFWLRQ

                     WKH\VROGWKHLUVROGDQGWUDQVIHUUHGWKHLULQWHUHVWV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           32 of Page
                                Main Document     62  599 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DQGWKHLUQRWHVWRWKHRWKHUWZRSODLQWLIIV

                                  7+(&28575LJKW

                                  0567$51(5$QGDV,XQGHUVWDQGLWWKH

                      GHIHQGDQWVDUHFKDOOHQJLQJZKHWKHURUQRWWKDWWUDQVIHU

                      ZDVOHJDOO\HIIHFWLYHDQGRQWKLVSRLQW\RXU+RQRU,

                      WKLQN,ZDQWWRVWDUWE\VD\LQJWKLVLV,WKLQNLV

                      DSXUHOHJDOLVVXHIRUWKHFRXUWWRGHWHUPLQHZKHWKHURU

                      QRWLWZDVDQDSSURSULDWHWUDQVIHU$QGRQWKLVSRLQW

                      LI,PD\, PVRUU\

                                 6RZHEDVLFDOO\KDG3DODZKRKDG,GRQ W

                     WKLQNLWLVDGLVSXWHWKH\KDGDXWKRUL]DWLRQIURP&HGH

                      &RWREULQJWKHDFWLRQ$QGZH YHDOVRVXEPLWWHG

                     DXWKHQWLFDWHGEDQNUHFRUGVIURPWKHLUEDQNDVWRWKHLU

                     KROGLQJV6R,WKLQNLI3DODZDVKHUHWRGD\,GRQ W

                     WKLQNWKHUHZRXOGEHDQ\LVVXHZLWKWKHPJHWWLQJ

                     MXGJPHQWVXPPDU\MXGJPHQWRQWKHLUFODLPV6RZKDW

                     WKH\GLGLVWKH\EDVLFDOO\VROGWKHLULQWHUHVWDQG

                     WUDQVIHUUHGWKHPWRWKHRWKHUWZRSODLQWLIIV$QG

                     WKHUHLVDQDVVLJQPHQWDJUHHPHQWDQGZKDWWKH\GLGLV

                     EDVLFDOO\VDLGZH UHDXWKRUL]HGWREULQJWKLVDFWLRQ

                     ZHKDYHWKLVFODLPZH UHJLYLQJWKLVDQGDVVLJQLQJLW

                     WRWKHRWKHUSODLQWLIIV

                                 7KLVLVVRPHWKLQJWKDWKDSSHQVIDLUO\FRPPRQO\

                     LQFRXUW7KHRQO\FDVHWKDWKDVEHHQFLWHGE\WKH

                     GHIHQGDQWZDVD&RUWODQGWFDVHZKHUHWKHFRXUW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           33 of Page
                                Main Document     62  600 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      GHWHUPLQHGWKDWWKHSDUW\WKDWSXUSRUWHGWRKDYHEHHQ

                      DVVLJQHGWKHFODLPKDGQRVWDQGLQJ:K\"%HFDXVHWKH

                      RULJLQDOSDUW\GLGQ WKDYHVWDQGLQJ6RWKDWFDVHLV

                      QRWDSSOLFDEOHKHUHEHFDXVHKHUH3DOD,WKLQNQR

                      GLVSXWHKDGVWDQGLQJLQLWLDOO\6R,WKLQNWKHRQO\

                      RWKHUDUJXPHQWWKH\ YHDVVHUWHGLVDQDUJXPHQWEDVHGRQ

                      WKHODQJXDJHRIWKHLQGHQWXUH:HPD\QHHGWRJREDFN

                      WRWKHLQGHQWXUH\RXU+RQRU

                                  7+(&2857$OOULJKW

                                 0567$51(5:KDWWKH\ YHGRQHLVUHIHUUHGWR

                     6HFWLRQ)RIWKHLQGHQWXUH,WKLQNLWLVDW3DJH

                     

                                 7+(&28577KLUW\WZR

                                 0567$51(57KLUW\HLJKW7KHUHDUHWZR

                     GLIIHUHQWLQGHQWXUHV,WLVWKHVDPHODQJXDJHLQERWK

                     LQGHQWXUHV

                                 7+(&28572ND\

                                 0567$51(5$UH\RXWKHUH)"

                                 7+(&28575LJKW

                                 0567$51(56WDWHVWKHUHJLVWHUHGKROGHURI

                     WKHJOREDOQRWH

                                 6RDV,XQGHUVWDQGWKHLVVXHKHUHLVWKH

                     SRVLWLRQWKH\DUHWDNLQJLVZKLOH&HGH &RZKRLVWKH

                     UHJLVWHUHGKROGHURIWKHQRWHKHUHFDQJUDQWSUR[LHVDQG

                     DXWKRUL]HSHRSOHWREULQJDFWLRQWKHGLVWLQFWLRQWKH\




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           34 of Page
                                Main Document     62  601 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DUHPDNLQJLVEHWZHHQWKHORZHUFDVHXQGHILQHG

                      UHJLVWHUHGKROGHUDQGWKHXSSHUFDVHKROGHU6R,

                      WKLQNP\ILUVW,WKLQNRXUILUVWUHVSRQVHWRWKLV

                      \RXU+RQRULVQXPEHURQHZHGRQ WWKLQN)DSSOLHV

                      EHFDXVH3DODZDVQRWJUDQWLQJDSUR[\RUDXWKRUL]LQJ

                      DQ\ERG\SHUWKLVVHFWLRQ

                                  :KDWWKH\ZHUHGRLQJLVWKH\ZHUHDXWKRUL]HG

                      WREULQJWKHDFWLRQDQGWKH\MXVWDVVLJQHGLW6R,

                      GRQ WWKLQNZHZRXOGDUJXHGRHVQRWDSSO\7KH\

                     DUHQRWH[HUFLVLQJDQ\ULJKWVXQGHU%XWHYHQLI

                     WKH\ZHUHRXUDUJXPHQWLVWKDWZHWKLQNWKDWEDVLFDOO\

                     UHJLVWHUHGKROGHURIWKHJOREDOQRWHLVDFDSLWDOL]HG

                     +KROGHU,WLVWKHVDPHWKLQJ(IIHFWLYHO\WKHVDPH

                     :KHWKHULWLV&HGH &RRUDQRWKHUUHJLVWHUHGKROGHU

                     HLWKHUZD\ZKHQ&HGH &RHIIHFWLYHO\DXWKRUL]HGWKH

                     EHQHILFLDORZQHULQWKLVFDVH3DODWRGRVRPHWKLQJ

                     3DODWKHQKDGWKHDELOLW\WRWDNHZKDWHYHUDFWLRQWKDW

                     &HGH &RLQLWLDOO\KDG:K\"%HFDXVH&HGH &RZDV

                     HIIHFWLYHO\JLYLQJ3DODZKDWHYHUULJKWV&HGH &RKDG

                     WRHQIRUFHWKH\JDYHLWWR3DOD

                                 7+(&2857,VQ WWKHLQVWHDGRIJRLQJ

                     WKURXJKWKHDOORIWKLV

                                 0567$51(5<HDK

                                 7+(&2857-XVWJHWDQRWKHUOHWWHUIURP&HGH 

                     &RDVWRWKHQHZRZQHUV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           35 of Page
                                Main Document     62  602 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  0567$51(5&RXOGZHGRWKDW"<HV:LOO

                      WKDWWDNHWLPH"<HV$QG,WKLQNKHUHZHWKRXJKWWKH

                      FOHDQHVWDQGIUDQNO\OHJDOO\DSSURSULDWHDQGDOORZDEOH

                      ZD\WRGRLWZDVDQDVVLJQPHQW

                                  7+(&28572ND\

                                  0567$51(5:HWKRXJKWWKDWZDVWKHVLPSOHVW

                      ZD\WRGRLWIUDQNO\

                                  7+(&28570U

                                  05%$51(<4XLWHIUDQNO\WKDWZDVP\WKRXJKW

                     LQWKH\HDUSOXVWKLVKDVEHHQJRLQJRQZK\GLGQ WWKH\

                     MXVWVD\WR&HGHKH\FDQZHJHWDQHZOHWWHU7KDW

                     ZRXOGKDYHVROYHGWKLVSUREOHP

                                 7+(&28575LJKW

                                 05%$51(<,GLVDJUHHZLWKWKHXVHRIWKH

                     ORZHUFDVHYHUVXVWKHXSSHUFDVH'RHVQ WPDWWHU

                     7KLVLVDYHU\FDUHIXOO\GUDZQXSLQGHQWXUH,WLVYHU\

                     FRPSOLFDWHGDQGDVIDUDV,FDQWHOORQO\WKUHHSODFHV

                     ZKHUHWKH\XVHGWKHWHUPUHJLVWHUHGKROGHU,WLVKHUH

                     LQ),WLVLQZKLFKLVWKHVHFWLRQZKHUHWKH\

                     ZDQWWKHQDPHDQGDGGUHVVRIWKHUHJLVWHUHGKROGHUWREH

                     UHFRUGHGLQWKHUHFRUGVDQG%ZKHUHWKH\UHTXHVW

                     WKDWZKRFDQUHTXHVWDUHSODFHPHQWIRUPXWLODWHG

                     RULJLQDOVRIWKHQRWHV1RZKHUHHOVHGRWKH\XVH

                     UHJLVWHUHGKROGHU,ZRXOGVXEPLWDOOWKUHHRIWKRVH

                     DUHSODFHVZKHUHORJLFDOO\WKHUHLVRQO\RQHSDUW\WKDW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           36 of Page
                                Main Document     62  603 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      FDQUHDOO\WKH\UHDOO\ZDQWGRLQJWKLVZKLFKLVWKH

                      DFWXDOKROGHUUHJLVWHUHGLQWKHUHJLVWHUERRNDV

                      RSSRVHGWRKROGHUZLWKWKHFDSLWDO+ZKHUHWKH\XVH

                      HYHU\ZKHUHHOVH

                                  ,QIDFW)XVHVUHJLVWHUHGKROGHULQWKH

                      EHJLQQLQJDQGWKHQLI\RXORRNDWWKHHQGRIWKDW

                      VHFWLRQLWXVHVFDSLWDO+KROGHU6RZKDWRXUSRVLWLRQ

                      LVWKDWZKLOHWKHGUDIWHUVRIWKLVLQGHQWXUHWKHLU

                      LQWHQWZDVZHGRQ WZDQWHYHU\RQHJLYLQJRXWSUR[LHV

                     HYHU\ZKHUH:HZDQWWKHUHJLVWHUHGKROGHU&HGH &R

                     WREHWKHRQH VZKRLVFRQWUROOLQJZKRKDVWKHVH

                     SUR[LHV2WKHUZLVHZK\ZRXOGQ WZKHQ&HGH &R

                     ILUVWVHOOVWKHVHQRWHVZK\QRWVHOOWKHPZLWKDSUR[\

                     DQGWKDWSUR[\FDQJHWWUDQVIHUUHGGRZQDQGZHQHYHU

                     KDYHWRGHDOZLWKWKHVHSUREOHPVHYHUDJDLQ,WLV

                     EHFDXVHRIWKLVVHFWLRQ,WLVEHFDXVHRIWKHXVHRI

                     UHJLVWHUHGKROGHUDQGZHZDQW&HGH &RWRNQRZZKR

                     KDVWKHSUR[\VRDWWKHHQGRIWKHGD\ZHFDQJREDFN

                     WR&HGH &RDQGVD\&HGH &RDUHLVWKLVWKH

                     DXWKRUL]HGHQWLW\"<HV2ND\:HNQRZWKH\KDYH

                     DXWKRULW\WRSURFHHG

                                 /HW VVD\3DODZHUHOHW VVD\93ZHUHWR

                     WXUQDURXQGDQGVHOOWKHVHRQWRVRPHRQHHOVHDQGGRWKH

                     VDPHWKLQJ:HOOVXGGHQO\ZH YHJRWWKUHHOHYHOV

                     UHPRYHGIURP&HGH &RDQGZH UHVWLOOUHO\LQJRQWKDW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           37 of Page
                                Main Document     62  604 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      VDPH3DODDQGWKHQDFKDLQRIWUDQVIHUV,WJHWVYHU\

                      PHVV\$QGVRWKHORJLFDOUHDGLQJKHUHLVWKHRQO\

                      HQWLW\WKDWFDQJLYHDSUR[\LV&HGH &R6RZKHQ&HGH

                       &RJDYHWKDWSUR[\WR3DODLWJDYHLWWR3DODDQG

                      3DODGLGQ WKDYHWKHULJKWWKHQWRWUDQVIHUWKDWSUR[\

                      WRVRPHRQHHOVH%HFDXVHLI\RXQRWLFHKHUHLQ)

                      WKH\DUHRQO\DOORZHGWRJLYHWKRVHULJKWVWKDWDUHWR

                      ZKLFKDKROGHULVHQWLWOHGWRWDNHXQGHUWKLVLQGHQWXUH

                                  6RWKDWLVWKHGLVWLQFWLRQ

                                 &HGHDVWKHUHJLVWHUHGKROGHULVDEOHWRJLYH

                     DOOULJKWVWKDWDKROGHUPD\KDYH,WLVQRWDEOHWR

                                 7+(&2857$UH\RXPDNLQJDGLVWLQFWLRQ

                     EHWZHHQWKHUHJLVWHUHGKROGHULQWKHILUVWOLQHDQG

                     KROGHUFDS+LQWKHODVWOLQH"

                                 05%$51(<<HV\RXU+RQRU,DP

                                 7+(&2857$QG\RXDUHVD\LQJWKHUHJLVWHUHG

                     KROGHULQ/LQHLV&HGH &RDQGWKHKROGHUFDSLWDO+

                     LQWKHWKLUGOLQHLV3DOD

                                 05%$51(<1R7KHKROGHULQWKHODVWOLQH

                     WKH\DUHERWKUHIHUULQJLQWKLVLQVWDQFHWRWKHVDPH

                     HQWLW\

                                 +RZHYHUZKDWLWLVVD\LQJLVLWFDQGXULQJD

                     SUR[\TXRWHWRWDNHDQ\DFWLRQVZKLFKDKROGHULV

                     DOORZHGLVHQWLWOHGWRWDNHXQGHUWKLVLQGHQWXUH

                                 7KHUHDUHDZKROHORWRIDFWLRQVWKDWDFDS+




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           38 of Page
                                Main Document     62  605 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      KROGHULVDOORZHGWRWDNHLQFOXGLQJLQLWLDWLQJD

                      ODZVXLW

                                  7+(&2857+ROGHURQ3DJHLQWKH

                      GHILQLWLRQVPHDQVWKHSHUVRQLQZKRVHQDPHDQRWHLV

                      UHJLVWHUHGLQWKHQRWHUHJLVWHU&DSLWDO+,QWKH

                      KROGHUUHJLVWHU6RWKDWZRXOGEH3DOD

                                  0567$51(51R

                                  05%$51(<1R7KDWZRXOGEH&HGH &R

                      KHUH

                                 0567$51(56RWKDWLVWKHZKROHSRLQW

                     :H UHQRWWKHKROGHUFDSLWDO+QRUDUHZHWKH

                     UHJLVWHUHGKROGHUORZHU+,WLV&HGH

                                 7+(&28575HJLVWHUHGKROGHULVWKHKROGHU

                                 0567$51(5%HQHILFLDOKROGHUVFDQQHYHUEH

                     KROGHUVFDSLWDO+

                                 7+(&28571RUDUHWKH\UHJLVWHUHGKROGHUV

                                 0567$51(5&RUUHFW

                                 05%$51(<&RUUHFW

                                 :KDW)LVVD\LQJLVWKDWWKHUHJLVWHUHG

                     KROGHU&HGHLVDOORZHGWRJLYHSUR[LHVWRDEHQHILFLDO

                     RZQHULQWKLVFDVH3DODWRGRZKDWHYHUDKROGHUFDQ

                     GR1LQHWLPHVRXWRIWHQIRUDOORIRXURWKHU

                     LQVWDQFHVKHUHWKDWLVHQRXJKEHFDXVHDFDSLWDO+

                     KROGHULVDOORZHGWRLQLWLDWHDODZVXLWKHUH

                                 +RZHYHUDFDSLWDO+KROGHULVQRW\RXDUH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           39 of Page
                                Main Document     62  606 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      QRWJLYLQJWKDWULJKWWRWKHQWUDQVIHUWKDWSUR[\

                      EHFDXVHWKHRQO\HQWLW\WKDWFDQJLYHRXWDSUR[\LV

                      &HGH &R$QGVRZKHQ&HGH &RJUDQWHGWKDWDQG

                      WKHOHWWHUVE\WKHZD\IURP&HGH &RGRQ WVD\

                      DQ\WKLQJDERXWWKLVEHLQJWUDQVIHUDEOH

                                  7+(&2857<HDKWKDWLVZKDW,ZDQWHGWRORRN

                      DW

                                  05%$51(<2UDQ\WKLQJHOVH

                                  7+(&2857:KDWLVWKH'RFNHWQXPEHUIRUWKH

                     3DODSUR[\"

                                 0567$51(56XUH,WKLQNWKH\DUHDOOLQ

                     WKHVDPHH[KLELW,WKLQNLWLVGRFNHW

                                 7+(&2857

                                 0567$51(5,WKLQN/HWPHFRQILUP

                                 05%$51(<,EHOLHYHVR

                                 7+(&2857<HS

                                 05%$51(<2QHWKLUGSDJHWRWKDWGRFXPHQW

                     $FWXDOO\WKDWEULQJVXSDYHU\JRRGSRLQW

                                 7+(&28573LQSRLQWLVWKHILUVWRQH

                                 05%$51(<([KLELW*,EHOLHYH

                                 7+(&28572KRND\7KDQNV

                                 05%$51(<7RWKHWR([KLELWRIWKH

                     6WDUQHUDIILGDYLW,I,PD\\RXU+RQRU"

                                 7+(&28572ND\6R&HGH &RLV

                     DXWKRUL]LQJ3DODWREULQJVXLWIRUWKHHQIRUFHPHQWRI




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           40 of Page
                                Main Document     62  607 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      SD\PHQWLQVWLWXWHDQ\SURFHHGLQJFRPPHQFHLQVWLWXWH

                      ILOHFDUU\RXWFRQWLQXHSURVHFXWHGHIHQGDQGVHUYH

                      SDUWLFLSDWHLQORGJHDQ\SURRI

                                  <RXNQRZ,GRQ WVHHWKDW\RXFDQWUDQVIHU

                      WKLV

                                  0567$51(5:HOO\RXU+RQRUWKHUHDUHWZR

                      SRLQWVWKHUH

                                  2QHLI\RXORRNDWWKHEHJLQQLQJLWVD\VWR

                      WDNHDQ\DFWLRQZLWKWRQRWLFH&HGH &RWKHKROGHU

                     RIUHFRUGRIWKHQRWHVKROGHURIUHFRUGEHLQJQRW

                     FDSLWDOL]HGLVHQWLWOHGWRWDNHXQGHUDQ\DSSOLFDEOH

                     ODZLQHTXLW\RUXQGHUFRQWUROOLQJGRFXPHQWV6RUU\RU

                     XQGHUWKHFRQWUROOLQJGRFXPHQWVLQFOXGLQJWKHLQGHQWXUH

                     DQGWKHQRWHV,QFOXGLQJEXWQRWOLPLWHGWR7KHQLW

                     JRHVRQ6R,WKLQNWKDWLVYHU\EURDGODQJXDJHWKH\

                     LQFOXGHLQWHUPVRIZKDWDEHQHILFLDORZQHULVEHLQJ

                     DXWKRUL]HGE\&HGH &RFDQGRQXPEHURQH1XPEHU

                     WZRDJDLQ,GRQ WWKLQNWKLVLVWKLVLVQRW3DOD

                     JLYLQJDSUR[\WRVRPHRQH7KH\DUHDVVLJQLQJDULJKW

                     WKH\KDYHWRVRPHRQHHOVHWRHIIHFWLYHO\VWHSLQWRWKHLU

                     VKRHVDQGVD\, PDFWLQJIURP3DODKHUH$QGLWLVQR

                     GLIIHUHQWWKDQLI3DODKDGZKDWLI3DODKDG

                     UHVWUXFWXUHGWKH\KDYHDVXEQRZDQGWKHVDPHNLQGRI

                     WKLQJWRDVVLJQLQJWKLVWRDQDIILOLDWH6DPHLGHD

                     (IIHFWLYHO\WKHSODLQWLIIVDUHDVVHUWLQJWKHULJKWVWR




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           41 of Page
                                Main Document     62  608 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      3DODKDVXQGHUWKHDXWKRUL]DWLRQOHWWHUDQGWKH\DUH

                      QRW3DODZDVQRWSXUSRUWLQJWR\RXNQRZWUDQVIHURU

                      JLYHDQ\NLQGRISUR[\QXPEHURQH$QGQXPEHUWZRLW

                      LVQRWOLNHWKLVFKDLQLVVRKDUGWRIROORZ:HKDYH

                      \RXNQRZDGPLVVLEOHXQGLVSXWHGHYLGHQFHWKDW3DOD

                      DVVLJQHGWKLVULJKWWRWKHVHSODLQWLIIV

                                  05%$51(<%XW\RXU+RQRULI,PD\MXVW

                      ORRNLQJDWWKLVOHWWHUDV,UDLVHGEHIRUHWKHRQO\ZD\

                      WRWHOOZKLFKQRWHVDUHEHLQJZKLFKQRWHV3DODLVEHLQJ

                     JLYHQDXWKRULW\RYHULVE\WKHEDQNDQGWKHDPRXQW6R

                     \RXKDYH8%6VHFXULWLHVKHUHDQGPLOOLRQ

                                 7+(&28577REHTXLWHKRQHVWZLWK\RX\RX YH

                     D&86,3QXPEHU

                                 05%$51(<7KH&86,3QXPEHULVRQO\IRUWKH

                     WKHQRWHDQGWKHERQGLWVHOI%HOLHYHPH,VSHQWTXLWH

                     DELWRIWLPHILJXULQJRXWWKHWKUHHQXPEHUVDQGQRQHRI

                     WKHPLVDVWRWKLVEDWFKPLOOLRQ,WLVRQO\DV

                     WRWKHQRWHLWVHOI

                                 7+(&2857,WLVVR

                                 05%$51(<+HUHLVWKHWKLQJ\RXU+RQRU,I

                     WKH\ZHUHWROHW VVD\WUDQVIHUWKLVDJDLQ

                                 7+(&2857:KRKDVVKDUHVDQ\PRUH":KRKDV

                     SDSHUVKDUHV"

                                 05%$51(<,DJUHHEXWWKLVLVWKHV\VWHP

                     WKDWKDVEHHQVHWXSIRUWKHVHQRWHV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           42 of Page
                                Main Document     62  609 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  7+(&2857:HOOWKHV\VWHPWKDWLVVHWXSLV

                      WKDW&HGH &RJHWVWRVD\ZKRLVWKHRZQHU$QG\RX

                      NQRZ,QHHGWRGLJLQDOLWWOHELWPRUH,WLV

                      ,ZLOOWDNHDORRNDWWKHOHJDODUJXPHQWRIZKHWKHULW

                      FDQEHDVVLJQHGRUQRW, PQRWSUHSDUHGWRPDNHD

                      GHFLVLRQDVWRWKLVWRGD\

                                  0567$51(5-XVWRQWKDWODVWSRLQW\RXU

                      +RQRULI,PD\ZHFDQWUDFHWKHVHERQGVRND\6RWKH

                      UHFRUGJRHV3DODEX\VWKHPJHWVVRZHKDYHEDQN

                     DFFRXQWVWDWHPHQW,FDQSRLQWWKHFRXUWWRWKHVH

                                 7+(&28575LJKW

                                 0567$51(57KDWLVQRWLQGLVSXWH3DOD

                     EX\VWKHPEDQNDFFRXQWDXWKRUL]DWLRQIURP&HGH &R

                     WKHQZHKDYHDVDOH6RWKDWLVDQDJUHHPHQWRIVDOH

                     DQGZHKDYHEDQNUHFRUGVIURPWKHSODLQWLIIVVD\LQJ,

                     ERXJKWWKLVPXFKIURP3DODDQGZHKDYHDIDFWZLWQHVV

                     IURP3DODVD\LQJ,VROGWKLVPXFKLQIDFHWRWKLV

                     SODLQWLII

                                 7+(&2857<RXNQRZZKDW,GRQ WKDYHLV

                     ZKHWKHUWKH\WKHHQWLW\WRZKLFK3DODVHQWVROGLWWR

                                 0567$51(5<RXGRDFWXDOO\

                                 7+(&2857+XK"

                                 0567$51(5:KLFKHQWLW\ZKLFKSODLQWLII"

                                 7+(&2857:KRHYHULWVROG

                                 0567$51(5<RXGR7KDWLVWKHIDFWZLWQHVV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           43 of Page
                                Main Document     62  610 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      VWDWHPHQWLQWKHDIILGDYLWIURPWKH3DODIDFWZLWQHVV

                                  7+(&28571REXWZKDW, PVD\LQJLV,

                      RND\6R\RXVROGLWULJKWWR0U%DUQH\+RZGR,

                      NQRZKHGLGQ WVHOOLWWRVRPHERG\HOVH"7KDWLVP\

                      SUREOHP

                                  0567$51(5:HOOZHKDYHDEDQNUHFRUGWKDW

                      VKRZVWKDWSLQSRLQWDQG93KROGWKHVHQRWHV6RLWLV

                      WKHVDPHEDQNUHFRUGVZHUHOLHGXSRQHDUOLHUIRUWKH

                      RWKHUKROGLQJV:HKDYHWKHVDPHEDQNUHFRUGVQRZIRU

                     WKHVH3DODQRWHVDQGZHKDYHIDFWZLWQHVVHVDGPLVVLEOH

                     HYLGHQFHIURPIDFWZLWQHVVHVXQFRQWHVWHGXQGLVSXWHG

                     QRHYLGHQFHWRGLVSXWHWKHPVD\LQJZHERXJKWWKHVHQRWHV

                     DQGZHKROGWKHVHQRWHV

                                 7+(&28577KDWLV.DPVD\LQJZHKROG"

                                 0567$51(57KDWLV.DPDQG:RR:RRIRUWKH

                     SLQSRLQWQRWHVDQG.DPIRUWKH93QRWHV

                                 7+(&28572ND\.DPLQZKDWSDUDJUDSKVD\V

                     DQGZHFRQWLQXHWRKROG

                                 0567$51(5&HUWDLQO\'R\RXZDQWWRORRN

                     DWSLQSRLQWRU93"

                                 7+(&2857,KDYH.DPRSHQ

                                 0567$51(57KDWLV'RFNHW\RXKDYH

                                 7+(&28578KKXK

                                 0567$51(52ND\,I\RXORRNDW3DUDJUDSK

                     LWVD\VRQ1RYHPEHUWKLVLVZKHQSXUFKDVHGWKHQRWHV




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           44 of Page
                                Main Document     62  611 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DQGWKHQ3DUDJUDSKUHIHUVWRDSURRIRISXUFKDVHIRU

                      WKHQRWHV$QGZHKDYHEDQNVWDWHPHQWVDVRI\RXNQRZ

                      ZKHQZHILOHGWKHVXPPDU\MXGJPHQWSDSHUV7KLVLV

                      2FWREHURI VKRZLQJWKHKROGLQJVDVRIWKDWGDWH

                      :HFHUWDLQO\VXSSOHPHQWWKDWLIWKHFRXUWZRXOGOLNHXV

                      WREXWZHKDYHWKHEDQNVUHFRUGVDVRIWKHILOLQJRI

                      VXPPDU\MXGJPHQW

                                  05%$51(<:HOO3DODLV

                                  0567$51(5:H UHWDONLQJDERXW93ULJKW

                     QRZ

                                 05%$51(<5LJKWEXWZKHQ,ILOHGLQ2FWREHU

                     RIRU\RXNQRZ\HDK\RXKDGQRW

                     WUDQVIHUUHGWKHP\HW7KHWUDQVIHUGLGQ WKDSSHQXQWLO

                     1RYHPEHURI

                                 0567$51(5,ZDVWDONLQJDERXWWKHVXPPDU\

                     MXGJPHQWSDSHUVZHILOHGLQ2FWREHURI

                                 05%$51(<2K

                                 0567$51(5$QGZHKDYHEDQNDFFRXQWV

                     VWDWHPHQWVIURPWKDWSHULRGRIWLPHVKRZLQJWKHERQGV

                     DVKHOGE\93RQWKDWGDWH6RVKRZLQJWKHSXUFKDVH

                     IURP3DODWKHFRQFHUQ,WKRXJKWWKHFRXUWUDLVHGZDV

                     ZKDWLI93VROGDQGZKHQZHILOHGIRUVXPPDU\MXGJPHQW

                     ZHVXEPLWWHGHYLGHQFHWRVKRZWKH\KHOGWKHPDVRIWKDW

                     GDWH

                                 7+(&2857<RXNQRZZLWKUHJDUGWR3DODDQG




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           45 of Page
                                Main Document     62  612 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      WKHRWKHUHYHU\WKLQJHOVHZHGLGWRGD\DQGRQWKH

                      WK,KDGWKH&HGH &RVD\LQJDQGRQRXUERRNVDQG

                      UHFRUGVLWVKRZVWKDWWKH\SXOOHGWKHPWKH\DUHWKH

                      EHQHILFLDORZQHUV

                                  0567$51(55LJKW

                                  7+(&2857,GRQ WKDYHWKDWKHUHZLWKWKHVH

                      WUDQVIHUVIURP3DOD

                                  0567$51(5:HOO\RXKDYHWKHHYLGHQFHIURP

                      3DODWRWKH93DQGSLQSRLQWULJKWVKRZLQJWKDWWKH\

                     VROGWKHLURZQHUVKLSWRWKHP<RXGRKDYHWKDW

                                 7+(&28575LJKWEXW,GRQ WDFWXDOO\KDYH

                     DQ\WKLQJKHUHWKDWVD\VWKDWDQGZHFRQWLQXHWRKROG

                     DQGLWLVLQWKHERRNVDQGUHFRUGVRI&HGH &R

                                 0567$51(5:HFDQ\RXNQRZZHFDQ

                     FHUWDLQO\VXSSOHPHQWWKHUHFRUGLIWKHFRXUWZRXOGOLNH

                     XVWRLIWKHFRXUWZDQWVWRSXWWKDWLQ

                                 05%$51(<7REHFOHDUWKDWLVZKDWH[DFWO\

                     GLGQ WKDSSHQLQ1RYHPEHURI7KH\ILOHGIRU

                     VXPPDU\MXGJPHQW3DODVD\LQJ\HVZHRZQHGWKHVHDQG

                     WZRZHHNVODWHUWKH\VROGWKHPDQGZHGLGQ WILQGRXW

                     DERXWWKDWXQWLOPXFKODWHU

                                 0567$51(52QHLWLVQRWWUXH1XPEHUWZR

                     SDUWLHVVHOOWKHLUKROGLQJVDOORIWKHWLPHDQGKRZ

                     WKDWZRUNVLV\RXEDVLFDOO\VXSSOHPHQW\RXUSDSHUVDQG

                     VD\WKLVLVQRZZKDWRXUFXUUHQWKROGLQJVDUH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           46 of Page
                                Main Document     62  613 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  .HHSLQPLQG\RXFDQVHOO\RXUKROGLQJVDQG

                      VWLOOSURFHHGDVDSODLQWLIILI\RXKDYHDQDUUDQJHPHQW

                      WKDWNLQGRIFRYHUVWKDWHFRQRPLFLQWHUHVW6RWKHUH

                      DUHDIHZLVVXHV%XW,PHDQLIWKHFRXUWLV

                      LQGLFDWLQJLI\RXNQRZ,GRWKLQNWKDWZH YHSXWLQ

                      HQRXJKHYLGHQFHWRHVWDEOLVKWKHFKDLQ%XWLIWKH

                      FRXUWLVQRZLQGLFDWLQJVXJJHVWLQJWKDW\RXZRXOGEH

                      PRUHFRPIRUWDEOHLIZHSXWLQDQDIILGDYLWIURP&HGH 

                      &R\RXNQRZZHFDQFHUWDLQO\JREDFNDQGGRWKDW

                     \RXU+RQRULIWKDWLVNLQGRIZKHUHZHDUH

                                 7+(&2857(LWKHUDQDIILGDYLWRUWKHOHWWHU

                     VD\LQJRQRXUERRNVDQGUHFRUGVWKHRZQHUVRIWKHVH

                     3DODDPRXQWVDUH93&KLQD\RXNQRZKDVWKLVDPRXQW

                     OLNHWKHVHOHWWHUVWKHDXWKRUL]DWLRQOHWWHUV

                                 0567$51(56RLI, PKHDULQJWKHFRXUW

                     FRUUHFWO\WKLQNZH UHWDONLQJDERXWWKH&HGH &R

                     DXWKRUL]DWLRQDQXSGDWHGRQHIRUWKHVHWKLVKROGLQJV

                     IRUWKHVHSODLQWLIIVDVRSSRVHGWRMXVWVR, PFOHDU,

                     JXHVV,FRXOGEULQJLQP\JX\VIURP93DQGSLQSRLQWWR

                     VD\ZHVWLOOKROGWKHPEXW,WKLQNZKDW\RXZRXOGOLNH

                     WRVHHLVWKH&HGH &RSLHFH

                                 7+(&2857/RRNLIDUH\RXJRLQJWRJRLI

                     \RXZLVKWRSURFHHGZLWKWKHPZLWKWKHQHZRZQHUV

                     SXWWLQJLQDIILGDYLWVDQGVD\LQJDQGZHFRQWLQXHWRRZQ

                     LWWKHQ,QHHGWRJREDFNDQGUHVHDUFKDQGZULWHDERXW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           47 of Page
                                Main Document     62  614 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      ZKHWKHU\RXFDQDVVLJQWKDWLQWHUHVWULJKW6RWKDWLV

                      ZKHUHZHDUHLIWKDWLVWKHRSWLRQ,IWKHRSWLRQLV

                      \RXFRPHLQZLWKDQDXWKRUL]DWLRQOHWWHUIRUWKHVH

                      DPRXQWVWKH3DODDPRXQWVXPWKHQWKDWLVDOO,ZRXOG

                      QHHG

                                  0567$51(52ND\

                                  7+(&2857$V,KDYHZLWKHDFKDQGHYHU\RQHRI

                      WKHRWKHU

                                  0567$51(58QGHUVWRRG2QHRIWKH

                     FKDOOHQJHV&HGH &RLVQRWLQWKH86:HGRQ WKDYH

                     FRQWURORYHUWKHP,WLVDVLWXDWLRQZKHUH\RXDUH

                     WU\LQJWRILJXUHRXWWKHPRVWHIILFLHQWZD\WRDSSURDFK

                     WKLV

                                 7+(&28575LJKW

                                 0567$51(5%XWMXVWEDVHGRQWKHFRXUW V,

                     WKLQNIHHGEDFN,FDQJREDFNWRP\FOLHQWVWDONWR

                     WKHPVHHKRZWKH\ZDQWWRDSSURDFKWKLV0D\EHFRPH

                     EDFNWR\RXDQGVD\ZHZRXOGOLNH\RXWRUXOHZHIHHO

                     YHU\VWURQJO\WKHZD\ZHVWUXFWXUHGLWPD\EH

                                 7+(&2857,PHDQDVRIQRZ, PQRWGHQ\LQJ

                     LW, PVD\LQJ, OOJREDFNDQGORRNDW\RXUFDVHVDQG

                     \RXUEULHIVRQWKHLVVXHRIZKHWKHU\RXFDQDVVLJQWKH

                     DXWKRUL]DWLRQOHWWHUDQGPD\EH\RXFDQ,GRQ WNQRZ

                     , PQRWFRPIRUWDEOHPDNLQJDUXOLQJULJKWQRZRQWKDW

                     LVVXH$QG\RXNQRZKRZEDFNHGXS,DPVRLWZLOOWDNH




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           48 of Page
                                Main Document     62  615 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      DZKLOHWRJHWWKDW,WPD\EHTXLFNHUWRJHWWKH

                      DXWKRUL]DWLRQOHWWHU,IDUH\RXJRLQJWRJRWKDW

                      URXWH,ZRXOGDSSUHFLDWHLWLI\RXOHWPHNQRZDQG

                      WKHQ\RXNQRZZHZRQ WSXWWKDWRQWKHSLOHRIWKLQJV

                      ZHKDYHWRGR

                                  0567$51(5)DLUHQRXJK

                                  7+(&2857)RUQRZ, OOJUDQW\RXUPRWLRQ

                      IRUVXPPDU\MXGJPHQWIRUWKHUHDVRQVWKDW,VWDWHG

                      HDUOLHUDVWRDOOWKHRWKHUQRWHV

                                 $VWRWKH3DODWUDQVIHUWKHLVVXHLVZKHWKHU

                     WKH\FRXOGDVVLJQWKHDXWKRUL]DWLRQOHWWHUWRWKHQHZ

                     RZQHUV0D\EHWKH\FDQ0D\EHWKH\FDQ W, PJRLQJ

                     WRPDUNLWVXEPLWWHG

                                 :H UHJRLQJWRZDLWIRU\RXWRJHWWKH

                     WUDQVFULSWEHIRUHZHPDUNWKLVPRWLRQVXEPLWWHGRQWKLV

                     RQHUHPDLQLQJLVVXH$QGEHWZHHQQRZDQGWKHWLPH\RX

                     JHWPHWKHWUDQVFULSW\RXZLOOWDONWR\RXUFOLHQWDQG

                     OHWPHNQRZKRZ\RXDUHJRLQJWRSURFHHG

                                 0567$51(59HU\JRRG+DSS\WRGRWKDW

                     \RXU+RQRU

                                 -XVWQRWLFHRISURFHVVZRXOG\RXOLNHPHWR

                     SXWDQHPDLOLQDOHWWHULQKRZZRXOG\RXOLNHPHWR

                     GRWKDW"

                                 7+(&2857<RXFDQVHQGDQHPDLOWRWKH

                     3DUWHPDLODQGOHWXVNQRZZKHQ\RXVXEPLWLW,W




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           49 of Page
                                Main Document     62  616 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      LV\RXUPRWLRQVR\RXZLOOVXEPLWWKHWUDQVFULSW

                      6R\RXNQRZ\RXFDQGRDFRYHUOHWWHUZLWKWKH

                      WUDQVFULSWRUZKDWHYHU

                                  0567$51(59HU\JRRG

                                  7+(&28572U,FDQDVVXUH\RXZHDUHQRW

                      JRLQJWRZRUNRQLWDQ\WLPHVRRQ:H UHVREDFNHGXS

                      LWLVULGLFXORXV

                                  6RZLWKUHJDUGWRWKHMXGJPHQWVVR, PJRLQJ

                      WRGRDQRUGHUWRGD\RQDJUD\VKHHWVD\LQJLWLV

                     JUDQWHGWKDWWKLVLVDQLQWHULPRUGHUWKDWLWLV

                     JUDQWHGIRUWKHUHDVRQVDQGDVWRWKHQRWHVWKDWDUH

                     VWDWHGRQWKHUHFRUGDQGWKDW\RXDUHGLUHFWHGWR

                     VXEPLWDMXGJPHQWRQQRWLFHWRFRXQVHOZLWKDQ

                     RSSRUWXQLW\WHQGD\V\RXNQRZWRSURSRVHD

                     FRXQWHUMXGJPHQWLI\RXDUHVRLQFOLQHGDQG,ZRXOG

                     OLNHWRJHWWKLVRIIDQGJHWLWGRQH

                                 0567$51(5$SSUHFLDWHWKDW

                                 7+(&28577KHTXHVWLRQLVZKHWKHUWKHFRXQW\

                     FOHUNLVJRLQJWRWDNH,KDYHWRORRNLQWRZKHWKHU

                     WKH\ZLOOWDNHWKLVMXGJPHQW:HPD\KDYHWRVHYHU

                                 0567$51(5,ZDVJRLQJWREULQJLWXS

                     UHTXHVWWRVHYHU6RWKHUHLVRQHRUWZRRSHQLVVXHV

                     WKHDFFHOHUDWLRQSLHFHDQGQRZWKH3DODQRWHV,DVN

                     WKHFRXUWWRVHYHUWKRVHFODLPVIURPWKHFODLPV\RX YH

                     JUDQWHGVXPPDU\MXGJPHQWRQ




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           50 of Page
                                Main Document     62  617 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                                  7+(&28578KKXK8P,ZLOOORRNLQWRKRZ

                      ZHQHHGWRGRWKDW

                                  ,QWKHPHDQWLPH\RXFRXOGVXEPLWWKH

                      MXGJPHQWVRQIRUWKHDPRXQWVWKDWZHUHGHFLGHGRQWKH

                      UHFRUG

                                  0567$51(5-XVWRQWKDWSRLQWFHUWDLQO\ZH

                      ZLOOZRUNWRVHWWOHDQRUGHUDQGZRUNJLYHWKHPQRWLFH

                      RQWKDWIURQW<RXZLOO,WKLQNRQWKHLQWHUHVWWKH

                      ,GRQ WWKLQNWKHUHLVDQ\GLVSXWHDERXWZKHQWKH

                     LQWHUHVWZLOOEHZLOOKDYHDFFUXHGIURPZKHQWKH

                     LQWHUHVWSD\PHQWVHLWKHUKDGWREHSDLGRUWKHPDWXULW\

                     GDWHV, PKRSHIXOWKHUHZLOOEHQRLVVXHZLWKWKRVH

                     NLQGRILQWHUHVWDFFUXDOGDWHV

                                 7+(&28576RLWZRXOGEHEHVWLI\RXVXEPLW

                     WKHH[FHOFKDUWZLWKWKHLQWHUHVWDVWRHDFKWKLQJ

                                 1RUPDOO\WKHFRXQW\FOHUNZRXOGGRWKDW,

                     WKLQNWKLVLVDVNLQJWRRPXFKLIZH

                                 0567$51(51RUPDOO\ZHSXWLQWKHGDWHV

                     WKH\GRWKHPDWK

                                 :RXOG\RXOLNHXVWRGRWKHDFWXDOH[FHODQGGR

                     ERWK"

                                 7+(&2857,WKLQNLWLVDORWPRUH

                     FRPSOLFDWHGWKDQMXVWDQLQWHUHVWDPRXQWDQGWKHGD\V

                     EHFDXVH\RXKDYHLWRQGLIIHUHQWGD\VZKHQVRPHWKLQJZDV

                     GXHDVWRWKLVDPRXQWDQGZKHQLWZDVGXHLWZLOOEHD




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           51 of Page
                                Main Document     62  618 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      OLWWOHPRUHFRPSOLFDWHG

                                  0567$51(5:H YHGRQHWKDWZRUNVRZHFDQ

                      FHUWDLQO\JHWWKDWZLWKWKHRWKHUVLGH

                                  7+(&28572ND\

                                  05%$51(<$EVROXWHO\,ZDVJRLQJWRVD\

                      ZH YHGRQHWKDWZRUNWRRDQG,FDQDWWHVWLWLV

                      FRPSOLFDWHG

                                  7+(&2857<HDK,WKLQNDQH[FHOVKHHWZRXOG

                      EHWKHEHVWZD\WRGRLW

                                 05%$51(<, OOKDYHWRJHWP\SDUWQHUWKH

                     &3$WRGRLWDFWXDOO\IRUPH

                                 0567$51(52QHILQDOWKLQJ

                                 7+(&28577REHFOHDU\RXZLOOVXEPLWLW

                     KHUHDQG\RXZLOOVXEPLWWKHFRXQWHURUGHUKHUH'RQ W

                     VXEPLWLWWRWKHFOHUNVRIILFH

                                 0567$51(52ND\:H OODLPWRGRWKDWLQ

                     VKRUWRUGHUE\WKHHQGRI\RXNQRZ,JXHVVE\WKHHQG

                     RIQH[WZHHN

                                 7+(&2857, PKHUH1RWJRLQJDQ\ZKHUH

                                 0567$51(5)LQDOO\,WKLQNWKHUHLVD

                     VWDWXVFRQIHUHQFHRQWKHFDOHQGDUIRUQH[WZHHN,

                     WKLQN,SURSRVHWRDGMRXUQRU

                                 7+(&2857:H OODGMRXUQWKHZKROHPDWWHUIRU

                     GD\VIURPWRGD\LQFOXGLQJWKHFRQIHUHQFHQH[WZHHN

                                 /HW VMXVWK\SRWKHWLFDOO\LI\RXDUHFRUUHFW




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           52 of Page
                                Main Document     62  619 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                      RQWKHDVVLJQPHQWDQG\RXFDQDVVLJQLWDQG\RXJHWD

                      MXGJPHQWDVWRWKH3DODQRWHVWKHRQO\LVVXHOHIWLV

                      WKHDFFHOHUDWLRQ

                                  0567$51(5&RUUHFW

                                  05%$51(<7KDW VFRUUHFW

                                  7+(&28576RWKHQWKHTXHVWLRQLVZKHWKHU\RX

                      ZLOOEHSURFHHGLQJWRWULDORQWKHDFFHOHUDWLRQLVVXH

                                  0567$51(5<HV

                                  7+(&2857$QG\RXZRXOGEHDEOHWRILOHD

                     QRWHRILVVXHDQGZHFRXOGJRWRWULDORQLW

                                 0567$51(5$QG,WKLQNZLWKWKDW\RXU

                     +RQRUGHSHQGLQJKRZWKLQJVFKHFNRXW3DOD, OOKDYHD

                     FRQYHUVDWLRQZLWKWKHFOLHQWDQGGHWHUPLQHKRZWKH\ZDQW

                     WRSURFHHGZLWKWKDW

                                 $UH\RXDVNLQJIRUWLPLQJ"

                                 7+(&28571R,MXVWZDQWWRILJXUHRXW

                     ZKDWWRGRQH[W$QG,PLJKWMXVWWRH[SHGLWHWKLQJV

                     LIWKDWGRHVJRWRDKHDULQJXQOHVV\RXDUHDVNLQJIRU

                     DMXU\WULDORQLW,ZRXOGVHQGLWWRDUHIHUHH

                     SUREDEO\$OWKRXJKWKH\DUHEDFNHGXSWRREXW,VWLOO

                     WKLQN\RXJHWDQHDUOLHUGDWH, PRQWULDODQGMXU\

                     WULDOVWKURXJKPH

                                 0567$51(52ND\:HDSSUHFLDWHWKDW

                                 7+(&28572ND\

                                 6RWKDQN\RXYHU\PXFKDQG+DSS\9DOHQWLQH V




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           53 of Page
                                Main Document     62  620 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                  RECEIVED NYSCEF: 03/16/2020



                                                                                          
                                                 3URFHHGLQJV

                         'D\+DYHVRPHFKRFRODWH

                                   7LPHQRWHGSP 

                                  ,0RQLFD$0DUWLQH]GRKHUHE\FHUWLI\WKH

                         IRUHJRLQJWREHDWUXHDQGDFFXUDWHYHUEDWLP

                         WUDQVFULSWLRQRIWKHRULJLQDOVWHQRJUDSKLFUHFRUG

                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                     0RQLFD$0DUWLQH]

                     6HQLRU&RXUW5HSRUWHU

              

             

             

             

             

             

             

             

             

             

             

             

             

             

             

             

             




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           54 of Page
                                Main Document     62  621 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                  INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                     RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                      
                                                                 >@             DFWLRQ>@        DSRORJL]H>@
                                                                   >@                      DSSOLFDEOH>@
          >@               >@                                              
          >@     >@                                                   DSSOLHV>@
                                   >@                                   DFWLRQV>@       DSSO\>@
          >@         )>@         >@                          DSSUHFLDWH>@
                                                   DFWXDO>@    
          >@                                                             DSSURDFK>@
                                  %>@           >@          DGGHG>@            
          >@        )>@            >@        DGGLWLRQDO>@    DSSURSULDWH>@
                                  >@       >@                                
          >@     >@                                  DGGUHVV>@       DUJXH>@
                                   >@                                                                  
          >@     >@                                    DGMRXUQ>@        
                                                >@                                       DUJXPHQW>@
                                       >@
                                          >@       DGPLVVLEOH>@            
          >@                                    
                                                                                     DUUDQJHPHQW>@
          >@        >@     >@                               
                                                    DIILGDYLW>@     DUWLFXODWLQJ>@
          >@                  >@                          DVLGH>@
                                                    >@             DVVHUWHG>@
          >@      >@                                                   DVVHUWLQJ>@
                                   WK>@                                         $VVHWV>@
          >@                                                                      $66(76>@
                                                              >@           
                                       >@                                                                 DVVLJQ>@
          >@             UG>@                                                   
          >@         >@                                           DVVLJQHG>@
                                                                                                              
                                                                   >@         DIILGDYLWV>@
                                       >@                                                                  DVVLJQLQJ>@
                                                                   >@              DIILOLDWH>@
                                       >@                                                                         
                                                                   >@             DIILUPDWLRQ>@
                                       >@                                                               DVVLJQPHQW>@
           >@          >@                                   DIWHUQRRQ>@          
                                        
                                                                                               DJUHH>@           DVVXPLQJ>@
                                      >@             >@
                                                                                                DJUHHPHQW>@     DVVXUH>@
                                       >@                                                           DWWHQWLRQ>@
          >@                                                                         DKHDG>@            
                                       >@
          >@
                                        
                                                                               $                DLP>@              
          >@                                                                      DOORZ >@         
                                       >@    DELOLW\>@
          >@                                                                                             DWWHVW>@
                                                              DEOH>@
          >@             >@                                           DOORZDEOH>@        $WWRUQH\V>@
                                                                    
          >@                                                                 DOORZHG>@         
                                                                   DEVROXWHO\>@
          >@                                                                        
          >@
                                                                  DFFHOHUDWLQJ>@
                                                                                                 
                                                                                                                            DXWKHQWLFDWHG>@
                                                                   DFFHOHUDWLRQ>@                                 
          >@       >@                                    DOORZV>@          DXWKHQWLFDWLQJ>@
                                                                    
                                                                      $PHULFDV>@          
                                                                    
          WK>@                                                                  $0(5,&$6>@          DXWKRULW\>@
                                                                    
          >@               >@                                           DPRXQW>@         
                                                                    
          >@        >@                                          DXWKRUL]DWLRQ>@
                                                                   DFFRXQW>@
                                                                                   
                                                                    
          WK>@                                                             
                                                                    
          >@                                             
                     >@                                            
                                                                   DFFRXQWV>@
          >@    >@                                            
                                                                   DFFUXDO>@
                   >@                                            
                                                                    
                                                                      
                                                                   DFFUXHG>@
          >@             >@                                           DPRXQWV>@        
                                                                   DFFXUDWH>@
          >@         >@                                                         DXWKRUL]H>@
                                                                   DFW>@
                    >@                                           $1'5($>@            
                                                                   DFWLQJ>@
                                  >@                                          DQ\ZD\>@           DXWKRUL]HG>@




          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                            Desc
                                                             55 of Page
                                                  Main Document     62  622 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                       RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                       
                 EHKDOI>@                                FRQIXVH>@
                         EHQHILFLDO>@      FDSLWDOL]HG>@             FRQQHFW>@
          DXWKRUL]HV>@                                                             
                                        FDUHIXOO\>@       &KLQD V>@           FRQQHFWLQJ>@
          DXWKRUL]LQJ>@                 FDUU\>@            FKRFRODWH>@           
                                     &$6(>@             FLUFXPVWDQFHV>@          FRQQHFWLRQ>@
          $YHQXH>@        EHVW>@       FDVH>@                              
                                 EHWZHHQ>@                FLWHG>@              
                                                        &LWLFRUS>@          FRQQHFWV>@
                     %                                &,9,/>@                
                                                                                    FODLP>@           FRQWLQXH>@
          %9>@              ELW>@       FDVHV>@                               
          EDFNHG>@                                &HGH>@     FODLPV>@          FRQWUDFW>@
                          %13>@                                                   
          %DQN>@            ERQG>@                     FODULILFDWLRQ>@          FRQWURO>@
          EDQN>@                                                FRQWUROOLQJ>@
                  ERQGV>@                   FOHDQHVW>@            
                                                FOHDU>@           FRQYHUVDWLRQ>@
                  ERRN>@                                
                ERRNV>@                             FRS\>@
                                                    FRUQHU>@
                 ERWWRP>@                                  FRUUHFW>@
                                  FOHDUO\>@            
                                                  FOHUN>@      
                    ERXJKW>@                                          
          EDQNEURNHU>@                                     FOHUNV>@             
          EDQNV>@        ER[>@                       FOLHQW>@          FRUUHFWLQJ>@
                           EULHI>@                                              FRUUHFWO\>@
          %$51(<>@       EULHIV>@                    FOLHQWV>@           FRUURERUDWLQJ>@
                EULQJ>@            &R>@         
                                           &RUWODQGW>@
                                                                FRXQVHO>@
                                 &HQWUH>@                      FRXQWHU>@
                 EULQJV>@           FHUWDLQO\>@                 
                 EURDG>@                            FRXQWHUMXGJPHQW>@
                 EURNHU>@                             
                                             &2817<>@
                                 FHUWLILFDWH>@              FRXQW\>@
                 EURNHUDJH>@                                           
                                               FHUWLI\>@           
                                     EURXJKW>@                                                                    FRXUVH>@
                                              FKDLQ>@    
                                     EXUGHQ>@                                                                       
                                                      
                                     EXVLQHVV>@                                                                  FRXUW>@
                                                       
                                                                                                                        
                                                           
                                     EXVLQHVVEDQN>@                                                                    
                                             FKDOOHQJHV>@       
                                                                                                                         
                                              FKDOOHQJLQJ>@           
                                     EX\>@                                                                
                                                         FRPIRUWDEOH>@
                                                                                                                 
                                                              FKDQFH>@      
                                     EX\V>@                                                                  
          %DUQH\>@                                FKDQJH>@            FRPPHQFH>@
                                     %<>@                                                                     
                                                       FKDQJHV>@           FRPPLWWHG>@         
          %$55<>@                                        FKDUW>@     
          %DUU\>@                   &                 
                                                                                                                            &2857>@
                                                                                              FRPPRQO\>@           
          EDVHG>@                                            FRPSOLFDWHG>@
                                     &VHFWLRQV>@                                                                   
                                                FKDUWV>@            
                                     FDOFXODWLRQ>@                                                                      
          EDWFK>@                                 &KDVH>@      
                                                                                                         
          %DWHV>@                                     FRQFHUQ>@            
                                                      FKHFNRXW>@        FRQFOXGHG>@           
                                     FDOHQGDU>@
          EHDU>@                                         &+,1$>@             FRQIHUHQFH>@              
                                     FDS>@
          EHJLQQLQJ>@                                  &KLQD>@                      
                                     FDSLWDO>@
                                                                      FRQILUP>@            
                                      




          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                            56 of Page
                                                 Main Document     62  623 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                       RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                       
              &UHGLW>@                      (&/5>@               H[>@
                  FUHGLW>@              HFRQRPLF>@           H[DFWO\>@
                                     (GPDQ>@             H[DPSOH>@
                                     HIIHFWLYH>@           
                                          GLUHFWHG>@        HIIHFWLYHO\>@     H[FHO>@
                &5(',7>@             GLVDJUHH>@                  
                 &UHGLW V>@          GLVFXVVLQJ>@                                H[FHSW>@
                  FXUUHQW>@          GLVSXWH>@       HIILFLHQW>@         H[FHSWLRQ>@
                &86,3>@                  HLJKW>@             H[HFXWHG>@
                                                          HLWKHU>@            
                 FXVWRGLDQ>@       GLVWLQFWLRQ>@              H[HFXWLRQ>@
                                            (ODLQH>@            H[HUFLVLQJ>@
                                               GRFNHW>@         HOHFWURQLF>@        H[KLELW>@
           
                                                 '                                                                 
                                              'RFNHW>@        HOHSKDQW>@           
                GDPDJHV>@                    HPHUJHQF\>@          
                 GDWH>@              HPSOR\HH>@          ([KLELW>@
                                                                    
                                                                                              HQG>@
                                                                  
                                                                                               
                GDWHG>@                                                    
                                                                                               
                  GDWHV>@                                                   
                                                                                              HQGV>@
                                 GRFXPHQW>@                                     
                                                                                              HQIRUFH>@
                  GD\V>@                                                   
                                                                                              HQIRUFHPHQW>@
                                                                   
                                                                                               
                 GHDO>@                                                    
                                                                                              HQWHU>@
                 'HFHPEHU>@                                                
                                                                                              HQWLWLHV>@
                                           'RFXPHQW>@                                     H[KLELWV>@
                                                                                               
                GHFLGHG>@                                                 
                                                                                              HQWLWOHG>@
                   GHFLVLRQ>@                                                               H[SHGLWH>@
                                                                                               
                                             GRFXPHQWDWLRQ>@
                                     GHFODUDWLRQ>@                                 HQWLW\>@     H[SODLQ>@
                                                
                                                                                      H[WUD>@
                                             GRFXPHQWV>@
                                                                                          
           
           
                                     GHIHQG>@                       HTXLW\>@                        )
                                     GHIHQGDQW>@              (64>@
                                                                                      IDFH>@
                                                                                          
                                                                                      
                                     'HIHQGDQWV>@                                  HVWDEOLVK>@
                                                                                     
                                                                                           
                                                                                      
                                     GHIHQGDQWV>@                                         
                                              
                                                                           HVWDEOLVKHG>@      IDFW>@
                                             GRQH>@
                                                                                                         
                                               
                                     GHIHU>@                                          HVWDEOLVKHV>@              
                                              
                                     GHILQLWLRQV>@                                                              
                                              GRWV>@
                                     GHPDQG>@                                        (XURFOHDU>@         
           
                                     GHPRQVWUDWHG>@          GRZQ>@                                            
                                                                           
                                                              GUDIWHUV>@                    IDFWV>@
           
                                     GHQLHG>@           GUDZQ>@                     IDLU>@
           
                                     GHQ\LQJ>@          '7&>@                          IDLUO\>@
           
                                                             GXH>@                )DLWK>@
           
                                     GHSRVLWRU\>@                                      IDOVH>@
           
                                                        GXULQJ>@                  IDU>@
           
                                     GHVFULEHV>@                                              
           
                                     GHWHUPLQH>@                                   HYHU\ZKHUH>@       IDVKLRQ>@
          &RXUW>@
                                                                     (                                        )HEUXDU\>@
                                     GHWHUPLQHG>@                                    HYLGHQFH>@       IHHGEDFN>@
          FRXUW V>@
                                     GLIIHUHQW>@       HPDLO>@                 IHZ>@
           
                                                                         ILJXUH>@
           
                                             ($67>@                          
          FRYHU>@
                                                             HDV\>@                          ILJXULQJ>@
          FRYHUV>@
                                     GLJ>@               (&)>@                       ILOH>@
          &3$>@
                                     GLUHFW>@   HFKR>@                                  




          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                              Desc
                                                            57 of Page
                                                 Main Document     62  624 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                       RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                        
          ILOHG>@    JX\V>@                                               
                                                   LQIRUPHG>@               
                                            +                        LQLWLDWH>@             
          ILOLQJ>@                                              LQLWLDWLQJ>@            
          ILQDO>@           KDSSLHU>@                LQVWDQFH>@          MXGJPHQWV>@
          ILQDOO\>@       KDSS\>@                                        
                                                  LQVWDQFHV>@          MXU\>@
          ILQH>@             +DSS\>@                   LQVWHDG>@            -XVWLFH>@
          ILQLVK>@            KDUG>@                     LQVWLWXWH>@
          ILUVW>@    KDWH>@                    LQWHQW>@                          .
                  KHDULQJ>@                       LQWHUHVW>@
                            +2125$%/(>@                      .DP>@
                   KHDUVD\>@                                          
          ILUVWKDQG>@              KRSHIXO>@                   
                                           +6%&>@                
          IL[>@               KHOG>@                      
          ),;('>@                                          
          )L[HG>@                                                          
          )ORRU>@                                    LQWHUHVWV>@           
          IROGHU>@          KHUHE\>@                   LQWHULP>@             
          IROORZ >@   KHUHRI>@                  LQWHUPHGLDU\>@             
                                      +,*+>@                                        .DP V>@
          IRUHJRLQJ>@
                                      KLPVHOI>@                ,17(51$7,21$/>@            
          IRUWK>@
                                      KLVWRU\>@                                                             .$8/>@
          IRUZDUG>@
                                      KROG>@     +6%& V>@          LVVXH>@       .DXO>@
            
                                         K\SRWKHWLFDOO\>@                NHHS>@
          IRXU>@                                                        
                                      KROGHU>@                                              NLQG>@
          IRXUWHHQ>@
          IUDQNO\>@                          ,                          
                                                                                   
            
                                              LGHD>@                   
            
                                             LGHQWLILHG>@     LVVXHV>@       
          IURQW>@
                                              LGHQWLILHU>@                                NQRZOHGJH>@
          IXOO>@
                                                LGHQWLI\>@      LWVHOI>@      
          )81'>@
                                                                        .RQJ>@
            
                                             LPSRUWDQW>@        
          IXQG>@
          )XQG>@                     LQDGPLVVLEOH>@                                                   /
                                                                    
          )=>@                 
                                                                  ,1&>@
                                                                                                         -                  ODQJXDJH>@
                                       
          )=//&>@
                                             LQFOLQHG>@     -RKQ>@                  
                                                                    -3>@     ODVW>@
                     *                                       LQFOXGH>@                
                                      KROGHUV>@                                     
          *HURVD>@
                                               LQFOXGHG>@                      
          JLYHQ>@
                                      +ROGLQJ>@           LQFOXGLQJ>@                  
          */,067$'>@
                                      KROGLQJ>@                     ODZ>@
          JOREDO>@
                                             ,1&20(>@                 ODZVXLW>@
           
                                      +2/',1*6>@          ,QFRPH>@                        
          */2%$/>@
                                      KROGLQJV>@       LQGHQWXUH>@                 OHDYHV>@
          JUDQW>@
                                                                                  
          JUDQWHG>@
                                                      -30>@         OHIW>@
           
                                                                     -30&>@          
           
                                                LQGHQWXUHV>@                   
          JUDQWLQJ>@
                                      KROGV>@                               -XGJH>@              OHJDO>@
          JUD\>@
                                             ,QGH[>@            MXGJPHQW>@            
          *5($7(5>@
                                                              ,1',$>@                          OHJDOO\>@
          *5(*25<>@
                                      KRQHVW>@          LQGLFDWHG>@                 OHWWHU>@
          JXHVV>@                                                                                             
                                      +RQJ>@            LQGLFDWLQJ>@      
                                                                                                          
                                      +RQRU>@                             
           
                                                LQIRUPDWLRQ>@                       
          JX\>@




          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                              Desc
                                                             58 of Page
                                                  Main Document     62  625 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                               INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                 RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                   
                   PDWXULW\>@                                     
                    PHDQ>@             QDPHG>@            
                                  QHHG>@     
                                              
                             PHDQV>@                         
          OHWWHUV>@          PHUHO\>@                                       
                                   PHVV\>@                 QHHGHG>@           QXPEHUV>@
          OHYHOV>@            0,''/(>@                QHJRWLDWHV>@       
          OLPLWHG>@           PLJKW>@               QHYHU>@          
          OLQH>@   PLOOLRQ>@                                 1<>@
                             QHZ>@
                                                                  2
          /LQH>@                     1(:>@
          OLQN>@                                1HZ>@      REMHFWLRQ>@
                                   PLQG>@                                  
          OLQNLQJ>@                               QH[W>@      
          OLQNV>@             PLVVHG>@                    REYLRXVO\>@
          OLVW>@                                           2FWREHU>@
          OLVWHG>@                                   QLQH>@             
          OLWLJDWLRQ>@         PLVVLOH>@            QRQH>@           
          //&>@            PLVVLQJ>@                      2)>@
          //3>@                PRPHQW>@                QRUPDOO\>@      RIILFH>@
                                                                                              RQH>@
          ORGJH>@              0RQLFD>@
                                                                         QRWH>@     
          ORJLFDO>@             
                                                                                 
          ORJLFDOO\>@         0RUJDQ>@
                                                                                  
          ORRN>@       
                                                                                                    
                                                        
                                                                                 
                    
                                                                                               
                      
                                                                                                     
                                                      QRWHG>@
                                                                                                     RQH V>@
                                                   QRWHV>@
                                                                                                    RQHWKLUG>@
                                                      
                                                                                                    RSHQ>@
          ORRNHG>@                                            
                                                                                                     
                                                      
                                                                                                   2SSRUWXQLWLHV>@
                                                                                   
                                                                                                    
          ORRNLQJ>@          PRVW>@                               
                                                                                                     23325781,7,(6>@
                 PRWLRQ>@                             
                                                                                                     
                                                          
                                                                                                   RSSRUWXQLW\>@
          ORRNV>@       PRYLQJ>@                                  
                                                                                                     
          ORVW>@                                           
                                                                                                   RSSRVHG>@
          ORZHU>@                                                
                                                                                                      
                                   05>@                                
                                                                                                   RSWLRQ>@
          /7'>@                                      
                                                                    
                                                                             RUGHU>@
                                                                    
                                                                                                    
                      0                  
                                                                    
                                                                                                    RUGHUHG>@
                                         
                                                                    
          PDLO>@                                            RUGHUV>@
                                                                    
                                                                            RULJLQDO>@
                                                                    
          PDQDJHU>@                                                   
                                                                    
          PDUN>@                                                     RULJLQDOV>@
                                                                    
          0DUWLQH]>@                                           QRWLFH>@        RWKHUZLVH>@
                                                                    
                                                                    RXWVHW>@
                                                                   08/7,>@
          0$6/(<>@                                                               RXWVWDQGLQJ>@
                                                                   08/7,675$7(*<>@
          0$621>@                                              QRWZLWKVWDQGLQJ>@      RZQ>@
                                                                    
          PDWFK>@                                                                    
                                                                   PXWLODWHG>@
          PDWHULDO>@                                          1RYHPEHU>@       RZQHG>@
          PDWK>@                                                         
          PDWWHU>@                       1                             RZQHU>@
                                                                  QRZKHUH>@          
                                                                   QDPH>@
          0DWWKHZ >@                                            QXPEHU>@         
                                                                    




          Case 20-82282-CRJ11                      Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                       Desc
                                                              59 of Page
                                                   Main Document     62  626 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                       RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                       
          RZQHUV>@                                                       SXWWLQJ>@           UHIHUV>@
                  SDUWQHU>@         SRLQWV>@                                 UHIOHFW>@
                          3DUWQHU>@                                        4                    
          RZQHUVKLS>@      3$571(56>@        SRUWLRQ>@                                        UHIOHFWHG>@
                                      SRVLWLRQ>@        TXLFN>@             UHIOHFWV>@
                    3DUWQHUV>@               TXLFNHU>@              
          RZQV>@                                               TXLWH>@       
                                             SUDFWLFH>@                                  UHJDUG>@
                     3                           SUHSDUHG>@        TXRWH>@               
                                      SDUW\>@                                                     
          SP>@                          SUHVHQWHG>@                  5                 UHJDUGLQJ>@
          3DJH>@    SDWLHQFH>@                                                             UHJLVWHU>@
                 SDXVH>@           SUHYLRXVO\>@       UDLVH>@                
                                  SD\PHQW>@          SULPDU\>@          UDLVHG>@     UHJLVWHUHG>@
          SDJH>@    SD\PHQWV>@       SULQFLSDO>@                                
                                   UDLVLQJ>@             
                                                  UDWKHU>@                
          SDJHV>@                                   SULQFLSDOO\>@     UH>@                   
          SDLG>@            SHRSOH>@          SULQFLSOH>@      UHDGLQJ>@           
          3DOD>@     SHU>@                                                                 
                  SHUKDSV>@           SUREOHP>@       UHDOO\>@      
                 SHULRG>@                                                              
                  SHUPLVVLRQ>@           SUREOHPV>@        UHDVRQ>@             
                                  SURFHHG>@                    UHKDVK>@
                 SHUVRQ>@                   UHDVRQV>@         UHOHYDQW>@
                    SLFNLQJ>@                                           
                  SLHFH>@    SURFHHGLQJ>@     UHFDOOHG>@          UHOLHG>@
                                                         UHFHQW>@            UHOLHV>@
                  SLHFHV>@        SURFHVV>@         UHFRJQL]H>@         UHO\>@
                                     SURGXFHG>@        UHFROOHFWLRQ>@             
                  SLOH>@             SURPLVH>@                                  UHO\LQJ>@
                                                                          UHFRUG>@            
                                      3,132,17>@          SURRI>@
                                                                                   UHPDLQLQJ>@
                                      SLQSRLQW>@       
                                                                                     UHPHPEHU>@
                                                SURSRVH>@
                                                                                     UHPRYHG>@
                                               
                                                                                    UHSHDWHGO\>@
                                              SURVHFXWH>@
                                                                                                                   UHSODFHPHQW>@
                                                             SURYLGH>@
          3$/$>@                                                                      UHFRUGHG>@            
                                      SODFH>@           SUR[LHV>@
          3DOD V>@                                                                  UHFRUGV>@         UHSO\>@
                                      SODFHV>@         
          SDSHU>@                                                                              UHSRUW>@
                                                             SUR[\>@
          SDSHUV>@                                                                           5HSRUWHU>@
                                      SODLQWLII>@      
                                                                                             
                                              
          SDUDJUDSK>@                                                                         UHSUHVHQWDWLRQV>@
                                                        
                                                                        
                                      3ODLQWLIIV>@
                                                                                                           UHTXHVW>@
                                                              37>@
          3DUDJUDSK>@                                                             UHFRYHU>@             
                                      SODLQWLIIV>@    SXOOHG>@
                                                                            UHIHU>@
                                               SXUFKDVH>@                                    UHVHDUFK>@
          3DULEDV>@                                                                  UHIHUHH>@
                                                                                    UHVROYHG>@
          3DUN>@                                                   UHIHUHQFH>@        UHVSHFW>@
                                                                   
          3DUW>@            SODQ>@                                                  
                                                                  SXUFKDVHG>@
          SDUW>@        SOXV>@                               UHVSHFWIXOO\>@
          SDUWH>@                           SXUH>@                        UHVSRQVH>@
          SDUWLFLSDQW>@     SRLQW>@        SXUSRUWHG>@                   
                              SXUSRUWLQJ>@                  UHVWUXFWXUHG>@
                                                                                   
                                                                  SXUSRVHV>@
          SDUWLFLSDQWV>@                                        UHIHUHQFHV>@        ULGLFXORXV>@
                                                                  SXW>@
                                                                                 ULJKWV>@
                                                                   
          SDUWLFLSDWH>@                                          UHIHUUHG>@            
                                                                   
          SDUWLFXODU>@                                 UHIHUULQJ>@          
          SDUWLHV>@       SRLQWHG>@                                          ULVN>@




          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                            60 of Page
                                                 Main Document     62  627 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                                                       RECEIVED NYSCEF: 03/16/2020



                                                                                                                                                       
          5ROWD>@    VHWV>@                      VWDWLQJ>@              
                          VHWWOH>@                   VWDWXV>@              
          52/7$>@      VHWXS>@                    VWHQRJUDSKLF>@             
                              VHYHQ>@                                               
          URXWH>@            VHYHU>@                 VWHS>@                
          URZ>@                                      VWLFNLQJ>@             
          UXOH>@            VHYHUDO>@                 VWLOO>@       
          UXOHG>@           VKDOO>@                                 
          UXOLQJ>@    VKDUHV>@                             
                                                                                          
                                                                                                          
                     6                VKHHW>@                                  VWRU\>@
                                      VKRHV>@                   675$7(*<>@              
          VDOH>@            VKRUW>@                 6WUHHW>@               
          VFHQDULR>@                                      VWURQJO\>@            
                    VKRZ>@             VWUXFWXUH>@         
                                                       
          VFHQDULRV>@        VKRZLQJ>@                                           
          VHDW>@                      VWUXFWXUHG>@        
                                                                               
          VHFRQG>@                                        VXE>@                 
                                      VKRZV>@
                                                                                        
                                                                             VXEPLW>@
                                                                                         
                                      VLGH>@                                          
          VHFRQGKDQG>@                                                                           
                                      VLGHV>@                                         
          6HFWLRQ>@                                                                            
                                      VLJQ>@                                   
                                                                                                    
                                      VLPSOHVW>@                                     VXEPLWWHG>@
          VHFWLRQ>@                                                                            
                                      6,5,>@                                          
                                                                                      
                                      VLWXDWLRQ>@                                   VXGGHQO\>@
                                                                                                    
                                      VL[>@                                          VXH>@
          VHFWLRQV>@                                                                           
                                      VROG>@                                     VXIILFLHQW>@
                                                                                                    
                                                                          
                                                                                                            
          VHFXULWLHV>@                                          VXJJHVW>@
                                                                                                         
          VHFXULW\>@                                                       
                                                                                                          
          VHH>@       VROYHG>@                                      VXJJHVWLQJ>@
                                                                                                          
                VRPHRQH>@                                   VXLW>@
                                                                                                          
                                                         VXPPDU\>@
                                                                                                         
                   VRRQ>@                                          
                                                                                                          
                 VRUU\>@                                 
                                                                                                           
                                                      
                                                                                                         
                                                       
                                                                                                           
                                                        
                                                                                                           
          VHHNLQJ>@                                                 
                                                                                                          
          VHOI>@      63&>@                                      VXSSOHPHQW>@
                                                                                                          
          VHOIDXWKHQWLFDWLQJ        63&9$/8(>@                                      
                                                                                                          
           >@                VSHFLILFDOO\>@                               VXSSOHPHQWDO>@
                                                                                                            
          VHOO>@                                                       
                                                                  6WDUQHU>@                                   
                     VSHOOV>@                                6835(0(>@
                                                                                                            
          VHOOV>@           VSHQW>@                                       6XSUHPH>@
                                                                                                                  
          VHQG>@     VWDQGDUG>@                                    V\VWHP>@
                                                                  6WDUQHU V>@                                        
          6HQLRU>@     VWDQGLQJ>@                                                       
                                                                  VWDUW>@
          VHQW>@                                                                                  
                                                                   
          VHSDUDWH>@                                                            7                   
                                  6WDQOH\>@                                                                     
                                                                  VWDUWLQJ>@
          VHSDUDWHO\>@      67$51(5>@                                  WHQ>@          
                                                                  67$7(>@
          6HSWHPEHU>@                                          WHUP>@                
                                                                  VWDWHPHQW>@
          6(482,$>@                                            7(50>@                  
                                                                   
          6HTXRLD>@                                            WHUPV>@             
                                                                   
          VHUYH>@                                                                   
                                                                  VWDWHPHQWV>@
          VHW>@                                       7+(>@          
                                                                   
                                                          WKHUHIRUH>@
                                                                  VWDWHV>@
                                                                           WKH\ YH>@




          Case 20-82282-CRJ11                    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                             Desc
                                                            61 of Page
                                                 Main Document     62  628 of 739
FILED: NEW YORK COUNTY CLERK 03/16/2020 05:32 PM                                                   INDEX NO. 652798/2018
NYSCEF DOC. NO. 339                                                                          RECEIVED NYSCEF: 03/16/2020



                                                                                                           
                                             
          WKLUG>@                                       
                                      8                 
          WKLUGSDUW\>@                                   
          WKLUW\>@        8.>@                 
                                 8%6>@        
          WKLUW\HLJKW>@    XOWLPDWH>@
          WKLUW\WZR>@                                         :
          WKUHH>@   XOWLPDWHO\>@
                    XQFRQWHVWHG>@           ZDLW>@
                                          ZDON>@
                   XQGHILQHG>@          
          WKURXJKRXW>@       XQGHU>@          ZDONHG>@
          WKURZ >@                    ZDONLQJ>@
          WLPLQJ>@                  ZDQWV>@
          WLWOHV>@                            ZHGGLQJV>@
          WRGD\>@    XQGHUVWDQGDEOH>@        ZHHN>@
                                           
                     XQGHUVWRRG>@            ZHHNV>@
          WRJHWKHU>@                          :+,7(>@
          WRRN>@             XQGLVSXWHG>@            ZKROH>@
          WRS>@                
                                  XQOHVV>@           ZLOOLQJ>@
          WRWDO>@   XS>@    
                           ZLVK>@
                                         ZLWQHVV>@
          WRXFK>@                    
          WUDFH>@                      
          WUDQVDFWLRQ>@              ZLWQHVVHV>@
          WUDQVFULSW>@                
                             :RR>@
                                  XSGDWHG>@           
          WUDQVFULSWLRQ>@        XSSHU>@      ZRUNV>@
                                  86>@               ZUDS>@
          WUDQVIHU>@       XVHV>@        ZULWH>@
            
                               9                           <
            
          WUDQVIHUDEOH>@     9DOHQWLQH V>@           \HDU>@
          WUDQVIHUUHG>@                           <,(/'>@
                 9$/8(>@       <25.>@
                                                           <RUN>@
          WUDQVIHUV>@      9DOXH>@       
                                        <RXQJ>@
          WULDO>@    
                           
          WULDOV>@          YDOXH>@
          WUXH>@    9DOXHG>@
                                  YDULRXV>@
          WU\LQJ>@        YHUEDWLP>@
                          YHUVXV>@
          WXUQ>@            9LQFHQW>@
          WXUQV>@         YROXPHV>@
                                 93>@
          WZHQW\>@            
          WZHQW\WKUHH>@      
          WZR>@      
                    
                   
                   




          Case 20-82282-CRJ11                     Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08       Desc
                                                             62 of Page
                                                  Main Document     62  629 of 739
               EXHIBIT I




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 630 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            1 of Page
                                Main Document     7   631 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            2 of Page
                                Main Document     7   632 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            3 of Page
                                Main Document     7   633 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            4 of Page
                                Main Document     7   634 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            5 of Page
                                Main Document     7   635 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            6 of Page
                                Main Document     7   636 of 739
FILED: NEW YORK COUNTY CLERK 12/01/2020 02:18 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 413                                                  RECEIVED NYSCEF: 12/01/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            7 of Page
                                Main Document     7   637 of 739
               EXHIBIT J




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 638 of 739
FILED: NEW YORK COUNTY CLERK 10/30/2020 01:09 PM                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 394                                                               RECEIVED NYSCEF: 10/30/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

          PALA ASSETS HOLDINGS LTD.,
          PINPOINT MULTI-STRATEGY FUND,                         Index No. 652798/2018
          VALUE PARTNERS FIXED INCOME SPC –
          VALUE PARTNERS CREDIT                                 Hon. Andrea Masley
          OPPORTUNITIES FUND,
          VALUE PARTNERS GREATER CHINA HIGH
          YIELD INCOME FUND,

                                        Plaintiffs,
                         -against-                              NOTICE OF SUGGESTION OF
                                                                BANKRUPTCY
          ROLTA, LLC, ROLTA INDIA LTD., ROLTA
          INTERNATIONAL, INC., ROLTA U.K. LTD.,
          ROLTA MIDDLE EAST FZ-LLC, ROLTA
          AMERICAS LLC, and ROLTA GLOBAL B.V.,

                                        Defendants.


                WHEREFORE, ROLTA, LLC, ROLTA INTERNATIONAL, INC., ROLTA U.K. LTD.,

         ROLTA MIDDLE EAST FZ-LLC, ROLTA AMERICAS LLC, and ROLTA GLOBAL B.V., are

         defendants in the above styled matter.

                PLEASE TAKE NOTICE that, on October 29, 2020, ROLTA, LLC filed a petition for

         relief under Chapter 11 of the United States Bankruptcy Code with the United States Bankruptcy

         Court, Northern District of Alabama, Northern Division in Case No. 20-82283-CRJ11.

                PLEASE TAKE FURTHER NOTICE that, on October 29, 2020, ROLTA

         INTERNATIONAL, INC. filed a petition for relief under Chapter 11 of the United States

         Bankruptcy Code with the United States Bankruptcy Court, Northern District of Alabama,

         Northern Division in Case No. 20-82282-CRJ11.




          Case 20-82282-CRJ11        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08            Desc
                                                 1 of Page
                                     Main Document     3   639 of 739
FILED: NEW YORK COUNTY CLERK 10/30/2020 01:09 PM                                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 394                                                                  RECEIVED NYSCEF: 10/30/2020




                  PLEASE TAKE FURTHER NOTICE that, on October 29, 2020, ROLTA U.K. LTD. filed

         a petition for relief under Chapter 11 of the United States Bankruptcy Code with the United States

         Bankruptcy Court, Northern District of Alabama, Northern Division in Case No. 20-82287-CRJ11.

                  PLEASE TAKE FURTHER NOTICE that, on October 29, 2020, ROLTA MIDDLE EAST

         FZ-LLC filed a petition for relief under Chapter 11 of the United States Bankruptcy Code with the

         United States Bankruptcy Court, Northern District of Alabama, Northern Division in Case No. 20-

         82285-CRJ11.

                  PLEASE TAKE FURTHER NOTICE that, on October 29, 2020, ROLTA AMERICAS

         LLC filed a petition for relief under Chapter 11 of the United States Bankruptcy Code with the

         United States Bankruptcy Court, Northern District of Alabama, Northern Division in Case No. 20-

         82286-CRJ11.

                  PLEASE TAKE FURTHER NOTICE that, on October 29, 2020, ROLTA GLOBAL B.V.

         filed a petition for relief under Chapter 11 of the United States Bankruptcy Code with the United

         States Bankruptcy Court, Northern District of Alabama, Northern Division in Case No. 20-82284-

         CRJ11.

                  PLEASE BE ADVISED that, upon said filings, an automatic stay order was issued under

         the authority of said Federal Court, pursuant to 11 U.S.C. § 362, enjoining all creditors and

         claimants, from proceeding with any legal actions at this time.

                  PLEASE BE FURTHER ADVISED that, said stay order was effective as of the time of

         issuance and continues in effect at this time.




                                                          2

          Case 20-82282-CRJ11         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08               Desc
                                                  2 of Page
                                      Main Document     3   640 of 739
FILED: NEW YORK COUNTY CLERK 10/30/2020 01:09 PM                                         INDEX NO. 652798/2018
NYSCEF DOC. NO. 394                                                                RECEIVED NYSCEF: 10/30/2020




          Dated: October 30, 2020                            SIRI & GLIMSTAD LLP

                                                             ______________________________
                                                             Mason Barney
                                                             200 Park Avenue
                                                             17th Floor
                                                             New York, New York 10166
                                                             Tel: (212) 532-1091

                                                             Attorneys for Defendants



          To:    Geoffrey Derrick, Esq. (via electronic filing, email and FedEx)
                 Gregory M. Starner, Esq. (via electronic filing and email)
                 John Han, Esq. (via electronic filing and email)
                 Leif Simonson, Esq. (via electronic filing and email)
                 Kimberly Ann Havlin, Esq. (via electronic filing and email)
                 Christopher Volpe, Esq. (via electronic filing and email)
                 Lawrence Moscowitz, Esq. (via electronic filing)
                 Sequoia Kaul Barry, Esq. (via electronic filing and email)
                 Josef Klazen, Esq. (via electronic filing and email)
                 Jeremy Bressman, Esq. (via electronic filing and email)




                                                        3

          Case 20-82282-CRJ11        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08          Desc
                                                 3 of Page
                                     Main Document     3   641 of 739
                EXHIBIT K




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 642 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 09:10 AM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 389                                                  RECEIVED NYSCEF: 10/22/2020




          Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                            1 of Page
                                Main Document     2   643 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 09:10 AM                          INDEX NO. 652798/2018
NYSCEF DOC. NO. 389                                                 RECEIVED NYSCEF: 10/22/2020




         Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                                           2 of Page
                               Main Document     2   644 of 739
                EXHIBIT L




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 645 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                              1


              1   SUPREME COURT OF THE STATE OF NEW YORK
                  COUNTY OF NEW YORK : CIVIL TERM : PART 48
              2   -------------------------------------------- X
                  PALA ASSETS HOLDINGS, LTD,
              3
                                          Plaintiff,
              4
                                                            Index No.
              5             -against-                       652798/2018

              6   ROLTA LLC, ROLTA INDIA LTD, ROLTA INTERNATIONAL,
                  INC. ROLTA U.K. LTD, ROLTA MIDDLE EAST FZ, LLC,
              7   ROLTA AMERICAS, LLC and ROLTA GOBAL B.V.,

              8                       Defendants.
                  -------------------------------------------- X
              9                            (VIA SKYPE)
                                           October 20, 2020
             10
                  B E F O R E:
             11
                  HONORABLE ANDREA MASLEY,
             12                                 Justice, Supreme Court

             13
                  A P P E A R A N C E S:
             14
                  KOBRE & KIM, LLP
             15   Attorneys for Plaintiff
                  800 Third Avenue
             16   New York, New York 10022
                  BY: JOSEPH KLAZEN, ESQ.
             17
                  SIRI GLIMSTAB, LLP
             18   Attorneys for Defendants
                  200 Park Avenue
             19   New York, New York 10166
                  BY: MASON BARNEY, ESQ.
             20

             21
                                                            NICOLE C. ROBINSON, CSR
             22                                             Senior Court Reporter

             23

             24

             25



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08   Desc
                                 Main Document    Page 646 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                                2
                                                    PROCEEDINGS

              1                    THE COURT:    Pinpoint -- anyway, Pinpoint or Pala

              2        against Rolta.     Who do we have on Skype Teams at 11:02 for

              3        plaintiffs?

              4                    MR. KLAZEN:    Is Joseph Klazen.

              5                    MR. BARNEY:    Is Mason Barney.

              6                    THE COURT:    John Han, who's he with?

              7                    MR. KLAZEN:    He is with our firm, your Honor.         He

              8        is in our Hong Kong office.        So it is the middle of the

              9        night over there.

             10                    THE COURT:    Oh, okay.

             11                    MR. KLAZEN:    He's not --

             12                    THE COURT:    He is not participating.

             13                    MR. KLAZEN:    In this particular motion.

             14                    THE COURT:    Got it.    So we have an order to show

             15        cause seeking a turnover order in support of this Court's

             16        judgment for about, if I remember correctly, 183 million.

             17                    MR. KLAZEN:    That's correct, your Honor.

             18                    THE COURT:    Okay.    So if I understand the

             19        petition -- sorry, plaintiffs, you know you claim that you

             20        have a judgment, no dispute.        Under the CPLR 5225(a), you

             21        have the judgment.      It is not paid and the judgment debtor

             22        is in possession of money or personal property.             Let me just

             23        ask you does the money have to come first?          Do they have to

             24        hand over under 5225 cash liquid assets first?

             25                    MR. KLAZEN:    So --



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 647 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                             3
                                                    PROCEEDINGS

              1                    THE COURT:    Is there any priority?

              2                    MR. KLAZEN:    Well, the statute does indicate that

              3        essentially the requirement is to pay cash up to the amount

              4        of the judgment if the debtor -- the judgment debtor has

              5        that amount of cash to pay.        And then if they don't have

              6        that amount of cash to pay, they should essentially satisfy

              7        the remainder of the judgment through personal property.

              8                    But there's no -- the judgment debtors, I will

              9        call them defendants Rolta for convenience, they seem to be

             10        arguing that somehow we would have to make two separate

             11        turnover motions where you first ask for money and only go

             12        for personal property.

             13                    There is no indication in the statute or in any of

             14        the cases that I've seen that suggest that.          In fact, a

             15        number of cases make it clear that the order is first of

             16        all, pay cash in the amount of the judgment if they have it

             17        and then to turn over personal property.          So that's how we

             18        understand the statute, your Honor.         So if they do not have

             19        enough cash, which I could imagine in this situation because

             20        it is a very large judgment, if they do not have the amount

             21        of cash available, they should hand over personal property

             22        and up to the amount of the judgment.

             23                    THE COURT:    Right.    Thank you.

             24                    Mr. Barney, did I read your papers correctly they

             25        get nothing, they're out of luck?



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 648 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                               4
                                                    PROCEEDINGS

              1                    MR. BARNEY:    Well, your Honor, it is not that

              2        we're saying they're out of luck.         We're simply saying that

              3        we need to follow the procedures and that that's not what's

              4        happening here.     We're saying that in essence, the

              5        plaintiffs are trying to skip over a number of steps.

              6                    THE COURT:    Isn't it really your burden?         Isn't it

              7        really your burden to show they've established that you

              8        have -- they've' certainly established, number one.             You

              9        can't possibly say that your client is not in possession of

             10        money or personal property.

             11                    MR. BARNEY:    The issue is what money and what

             12        personal property.

             13                    THE COURT:    All of it.     All of it.

             14                    MR. BARNEY:    Well, but there are --

             15                    THE COURT:    Up to 183 million.

             16                    MR. BARNEY:    But your Honor, there are a number of

             17        cases that say simply saying all of it is not sufficient,

             18        that what you need to do is instead identify which items are

             19        being turned over because we're asking a company to turn

             20        over its own property.       And if for example, the order is

             21        just simply defendants must turn over all of their

             22        subsidiaries.     Well, some of the defendants have

             23        subsidiaries.     Some of the defendants don't.

             24                    For example, in the Griffin domestic case, the

             25        First Department actually -- which plaintiff cited to, the



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 649 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                                   5
                                                    PROCEEDINGS

              1        First Department actually amended the order in that case

              2        because the order from the Supreme Court said defendants

              3        must turn over their subsidiaries.

              4                    And the First Department said wait a minute, only

              5        one of the defendants has subsidiaries.          So we need to amend

              6        the order to say the specific defendant must turn over it

              7        and there are other cases as well that also go into this.

              8        For example, Bernard v. Lombard, which is 2016 WL 7377240,

              9        that actually specifically held that the plaintiffs can't

             10        simply say turn over all money and all assets.              It has to be

             11        specific money and specific assets.

             12                    The other issue is simply saying turn over

             13        everything up to a certain value.         Well, what is -- how do

             14        we determine what that value is?        It needs to be determined

             15        through a motion, so that the Court can say these are the --

             16                    THE COURT:    Doesn't Griffin say that they can rely

             17        on your numbers that you gave in your annual report?                And I

             18        understand you are saying those numbers are a year

             19        and-a-half old because, of course, it takes a while to

             20        prepare an annual report.

             21                    But, again, if I understand you correctly, it's a

             22        moving target.     They're never going to be able to say

             23        precisely the value today versus the value tomorrow.                It is

             24        going to be a little different every day.          And so your

             25        argument seems to be that they have to say the subsidiary's



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08    Desc
                                Main Document    Page 650 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                              6
                                                     PROCEEDINGS

              1        worth a hundred million and -- but if it is actually worth

              2        101 million at that point in time, then they're out, no, you

              3        can't -- you know, it's worth more than your -- it is not

              4        worth more than your judgment.         If it was worth 184 million,

              5        there is that one case that said that the property was worth

              6        more than the judgment.

              7                     MR. BARNEY:    Well, two things on that, your Honor.

              8        I'm not sure that we are saying that you have to get the

              9        precise amount and if tomorrow it is one penny more, then

             10        we're off.     But here, we've got a big -- 2020 has been a big

             11        year.    I think everyone can agree to that and it certainly

             12        has been a big year for my clients.          They shed almost

             13        two-thirds of their employees.

             14                     So the numbers that are referenced in there I

             15        think are so substantially off that we need to question it.

             16        But even if we assume that we can use those numbers, those

             17        numbers say that my client's company has $1.1 billion in

             18        assets.     Now, of course, they also had a number of

             19        liabilities, but 1.1 billion is six times the judgment.

             20                     So even if plaintiff's just getting a fraction of

             21        that and they don't get all of the liabilities because, for

             22        example, they're not necessarily going to be getting the

             23        $500 million in liabilities on the bonds.           Those are not

             24        going to be necessarily going to them.           That wouldn't

             25        necessarily make sense.



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08   Desc
                                 Main Document    Page 651 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                             7
                                                    PROCEEDINGS

              1                    And so at that point, it is easy to conceive of a

              2        situation where they are getting substantially more than the

              3        value of their judgment and that is what 5225 doesn't allow.

              4        It specifically says you can only turn over up to the value

              5        of the judgment and so that's why I'm saying --

              6                    THE COURT:    What subsidiary do you think they

              7        should take then?      You are the one with the information

              8        about your company.      Not you personally, Mr. Barney, but

              9        your client.     So do you have a subsidiary that's worth

             10        $183 million?

             11                    MR. BARNEY:    That's the question.       We need to go

             12        through discovery to understand that.

             13                    THE COURT:    No.   Your client knows.      Your client

             14        knows what its worth and what its subsidiary are worth.

             15        Maybe not to the penny.

             16                    MR. BARNEY:    Well, money -- your Honor, you're

             17        right.    I don't know how much it is worth.        Sitting here

             18        today I'm not sure.      We would need to determine that and we

             19        need time to be able to do that.        And typically the way you

             20        do that is through discovery because I also suspect

             21        plaintiffs are not going to -- if I come out and say here it

             22        is, it is worth -- this one subsidiary is worth

             23        $180 million, I have a sneaking suspicion we are going to

             24        have a dispute over whether that is a correct number.

             25                    We need the discovery, get the information out



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 652 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                               8
                                                    PROCEEDINGS

              1        there and then the parties can either agree on numbers or if

              2        we have a dispute, we can resolve that dispute before

              3        yourself or before a referee.        Resolve and that way --

              4                    THE COURT:    Oh, referees are no longer available

              5        to us.    Sorry.

              6                    MR. BARNEY:    Oh.

              7                    THE COURT:    You're stuck with me and my 421 cases.

              8                    MR. BARNEY:    Well, your Honor, I've always -- it

              9        is nice to be before you, but the issue that I'm simply

             10        saying is that we need to determine the value of these

             11        assets, so that we know what's getting turned over.            At the

             12        very least, how much is left of the judgement if we just

             13        turn over -- let's say as you said, let's turn over all the

             14        subsidiary.     Let's assume that were possible.        Well, okay,

             15        does that satisfy the judgment or is there more left?

             16                    THE COURT:    I think that's on you, though.           I

             17        think that's the point.       So they say we want all the

             18        subsidiaries and based on their -- on your annual report,

             19        which of course you know is certified and accountants rely

             20        on it, putting aside COVID and the changes that have

             21        occurred since then.

             22                    I mean, what better document to rely on than that

             23        document at that point in time and it is up to you to show

             24        us no, we are no longer worth that much, we sold this, this

             25        and this.    We got rid of all these employees and this is



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 653 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                                9
                                                    PROCEEDINGS

              1        what we are worth.      It is on you to show them it no longer

              2        has the value that you say.

              3                    MR. BARNEY:    Well, the value that --

              4                    THE COURT:    That they say.

              5                    MR. BARNEY:    To the extent that there is value in

              6        there, in that document, it states that the value could

              7        easily be well over the amount of the judgment.

              8                    THE COURT:    They just want one little old -- one

              9        little old subsidiary.       They're not taking all of them.

             10        Just one.    Why don't you start there?

             11                    MR. BARNEY:    If we were talking one subsidiary,

             12        then that might be a different question.          They're asking for

             13        basically all of the subsidiaries and in that case --

             14                    THE COURT:    In your annual statement, what does

             15        that add up to?

             16                    MR. BARNEY:    I do not believe that the annual

             17        statement has a subsidiary by subsidiary valuation.             At

             18        least I couldn't find one in there and my client didn't

             19        indicate one to me.      Hence why the numbers that they produce

             20        were either one, the only number they had in their

             21        preliminary opening document was $188 million in revenue,

             22        that just one of the subsidiaries, Advise X, produces, which

             23        that alone is over the amount of the judgment.              Or we look

             24        at the assets and liabilities and the annual report doesn't

             25        break that down by subsidiary, so we can't say okay, if we



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08    Desc
                                Main Document    Page 654 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                               10
                                                    PROCEEDINGS

              1        transferred this subsidiary, here are the assets and

              2        liabilities that will be going with it based on just that

              3        document.

              4                    The parties could, I'm confident, figure that out

              5        through discovery, but the one document that we have right

              6        now doesn't say that.      And the only numbers that they have

              7        presented indicate that it could easily be more than the

              8        value of the judgment.       And in that case, that's why we

              9        believe that at least the parties need to figure out what is

             10        the proper valuation here because the only evidence in the

             11        record indicates that it could be more than the value.

             12                    THE COURT:    Okay.

             13                    MR. BARNEY:    But --

             14                    MR. KLAZEN:    Your Honor, may I respond to that?

             15                    THE COURT:    Yes.

             16                    MR. KLAZEN:    The key point is we are seeking to

             17        turn over assets sufficient to satisfy the judgement.              We

             18        are obviously not seeking more than the judgment.            But to

             19        the extent that any valuation needs to be done, I think as

             20        your Honor correctly pointed out, the burden is on them to

             21        tell us what these are worth and then we can -- if it turns

             22        out they are worth more than the judgment amount, which is

             23        not clear and in fact, counsel has stated that the value

             24        apparently has gone down a lot this year.          So personally,

             25        I'm not aware of any subsidiary that is worth the amount of



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 655 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                            11
                                                    PROCEEDINGS

              1        the judgment, but that is something where the burden is on

              2        them to tell us they're worth more and that's something that

              3        if we disagree, if necessary be adjudicated before your

              4        Honor, but --

              5                    THE COURT:    Sorry to interrupt you, but it seems

              6        to me you have to come up with a process, right.            So you've

              7        submitted the annual report, which I'm looking for and not

              8        finding.    They have -- you submit the annual report and you

              9        say we want a piece of that and they say no, based on the

             10        case law, you don't get the whole thing.          You just get up to

             11        the judgment.

             12                    So Mr. Barney has to counter that annual report

             13        with something.     So what is it?     What is it, a current

             14        financials or what are we going to do for this process?

             15        Because seriously, you do have to take into consideration

             16        that I can't supervise this process.         And you all get along

             17        anyway, so I don't think you need me anyway, but someone may

             18        have to supervise this.       So you have to think about that.

             19        You want Mr. Barney to submit something from the CFO saying

             20        this is worth this, this is worth that?          I don't know.     You

             21        have to come up with a process.

             22                    MR. KLAZEN:    Right, so I would say and I think

             23        that this is important.       Is that the case law does not say

             24        that in order for the Court to even grant a turnover order,

             25        that the burden is on the creditors to establish the value.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 656 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                                 12
                                                    PROCEEDINGS

              1        It simply isn't.     If you look for example at the Gryphon

              2        case and the second one is Ruth Kassover, in those cases,

              3        the court ordered turnover of assets sufficient to satisfy

              4        the judgment.     So that implies --

              5                    THE COURT:    In the Ruth Kassover case, it wasn't.

              6        It was -- there is process in that order.          Turn over to the

              7        sheriff for auction of its membership interests in the

              8        following entities.      See, there's specificity in that order

              9        and I think that's what Mr. Barney is talking about.               Just

             10        saying -- and actually, if you can't say today what the

             11        specific assets are, I believe I am required to do -- to say

             12        in my order turn over up to this amount and some process.

             13        What is the process?      I'm not going to tell you.        You're

             14        going to tell me.

             15                    MR. KLAZEN:    Right.

             16                    THE COURT:    You're not going to have an auction.

             17        The sheriff is not having an auction.         I'm not directing

             18        that, right?

             19                    MR. KLAZEN:    Right.    The auction is not happening

             20        yet if there is to be one.       So, of course, that also

             21        provides protection, essentially a backstop because if the

             22        sheriff auctions off assets and the actual amount is

             23        realized up to the judgment --

             24                    THE COURT:    Back to them.

             25                    MR. KLAZEN:    -- then the process stops essentially



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 657 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           13
                                                    PROCEEDINGS

              1        and we would be amendable if there were to be an auction or

              2        if there was a receiver in place that things be sold in

              3        sequence, so that we can come to the point of the judgment

              4        and then obviously whatever then -- any excess can be

              5        returned to the debtors and any assets not sold will be

              6        returned to the debtors.       That, I think, is a

              7        straightforward process.

              8                    The other that your Honor indicated is that

              9        we -- I think we can work out a process with opposing

             10        counsel where they provide financials of specific

             11        subsidiaries and we can have a valuation process, but I

             12        think, forgive me your Honor, it is difficult for me to say

             13        right now exactly what that process should be, but I'm

             14        confident that we can work something out.

             15                    But I think what's important for my clients is

             16        that your Honor not use that as a reason to deny a turnover

             17        motion because then we are embarking on a long process of

             18        discovery apparently where at some -- where you could

             19        imagine is going on for months and months and there is no

             20        actual order, and we are sitting with a judgment that

             21        remains unsatisfied.      I think that that would not be

             22        appropriate under the law or fair for that matter.

             23                    THE COURT:    But you're asking the Court to direct

             24        the turnover of the one million and change, whatever it was

             25        in the annual report.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 658 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           14
                                                    PROCEEDINGS

              1                    MR. KLAZEN:    Right.    Whatever cash on hand they

              2        have, but it seems that that cash is a miniscule fraction of

              3        the judgment amount.

              4                    THE COURT:    Right.    Even in 2018, 2019 it was one

              5        point something million.

              6                    MR. KLAZEN:    $2,000,000 U.S. dollars is

              7        $183 million judgment.       The cash alone, I would urge your

              8        Honor not to simply say you get the cash and then the rest

              9        is denied until some future time.

             10                    THE COURT:    No, I would grant the cash, but quite

             11        frankly, my instinct is always how do we keep the business

             12        going and certainly sucking all the cash out right now at

             13        this point, that will certainly doom the prospect of any

             14        continuing revenue if you just take out the cash today or

             15        tomorrow or whatever.      You are definitely entitled to a

             16        turnover order for that cash amount.

             17                    MR. KLAZEN:    Right.

             18                    THE COURT:    I have nothing before me other than

             19        that I can take judicial notice that there's a pandemic and

             20        it certainly impacts everyone's finances, but then it would

             21        be up to the defendant -- the defendant to just say well, we

             22        don't have a million dollars, we have five dollars.

             23                    MR. KLAZEN:    Right.

             24                    THE COURT:    Here it is.

             25                    MR. KLAZEN:    If that's --



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 659 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           15
                                                    PROCEEDINGS

              1                    THE COURT:    Then you are out of business because

              2        we have no cash to run our business.

              3                    MR. KLAZEN:    Well, look, first of all, they are

              4        always welcome to satisfy the judgment in whatever way is

              5        most appropriate to them.       So if they decide that they would

              6        rather satisfy the judgment by liquidating certain other

              7        assets rather than giving up their cash, they can do that

              8        today or we can enter into a settlement agreement to make

              9        that happen.     But they haven't approached us.

             10                    That is not on the table, so we're seeking the

             11        cash that they have.      I'm fairly confident given that this

             12        is apparently a multi-billion-dollar operation with numerous

             13        subsidiaries, that they can find a way to obtain some cash

             14        to pay the judgment so -- or at least partial judgment and

             15        then we could talk.

             16                    I understand what your Honor is saying, but we

             17        have to go off the assets that are.         There's no evidence in

             18        the record to say that that would doom the company and --

             19                    THE COURT:    If the company had no liquid assets,

             20        no cash?

             21                    MR. KLAZEN:    Well, I suppose that's possible, but

             22        we are not trying to doom the company I guess is what I'm

             23        trying to say.     I am certainly happy to enter into

             24        settlement discussion with opposing counsel to see what can

             25        be worked out to preserve the company's operations, so that



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 660 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                             INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                    RECEIVED NYSCEF: 10/26/2020

                                                                                             16
                                                    PROCEEDINGS

              1        we can all get what we want, is we get our judgment

              2        satisfied and they can continue running their business.

              3                     THE COURT:    Okay.   Thank you.

              4                     Mr. Barney.

              5                     MR. BARNEY:   In terms of the cash, the issue that

              6        I would raise is A, the issue that you raised your Honor,

              7        that we've got hundreds of employees who need to be paid and

              8        we need the cash to be able to do that.           We can't pay our

              9        employees.    We can't operate the company and there's --

             10                     THE COURT:    Sorry to interrupt you, but that's

             11        again on you.     So then you have to say to them yes, we have

             12        a million dollars in cash today, but we have to do payroll

             13        tomorrow and that's $800,000 or something, so we can only

             14        give you 200,000 today.

             15                     But that's on you to say no, you can't have that

             16        much and here is why.      But for me as of today, I have a

             17        document from you, albeit dated, that says you have cash

             18        available.

             19                     MR. BARNEY:   Well, A, I would note that that is

             20        dated.    We do not have and we have -- I have an affidavit

             21        from my client saying we don't have that amount of cash.              It

             22        is just not what we have on hand, one.

             23                     Two, technically, it is in the bank, which

             24        normally under 5225 process, that would -- they would have

             25        to go through a garnishing process.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 661 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           17
                                                    PROCEEDINGS

              1                    THE COURT:    They're ready, willing and able to do

              2        it.   They're actually apparently waiting to make a motion

              3        for a receiver sounds like.

              4                    MR. BARNEY:    Well -- and that's another issue.

              5        Certain of the cash has been frozen with restraining

              6        notices.    So we also don't have access to that money either.

              7        And so I don't disagree with you that there's -- I'm sure

              8        there is money that can be transferred over without

              9        sacrificing the company and I certainly will talk to my

             10        clients and I'm sure if that is what your Honor would

             11        prefer -- would want us to do, we are happy to do that.            It

             12        is just based on what we have now, the evidence before you

             13        at the moment, we don't have that cash and we have an

             14        affidavit to that effect.

             15                    THE COURT:    Yes, but your affidavit doesn't say no

             16        cash.

             17                    MR. BARNEY:    And that's -- I'm not saying we don't

             18        have any cash.     I'm just saying we would -- in order to be

             19        able to preserve the company and -- we can't give

             20        everything, but I'm sure my client would be happy to figure

             21        out a solution with the plaintiffs to get them some cash.

             22                    THE COURT:    Well, they're going to have to do that

             23        because I'm certainly signing the order today as to

             24        available cash.     And then I think based on Griffin, I do

             25        believe I can say -- see, based on these cases that -- I



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 662 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           18
                                                    PROCEEDINGS

              1        feel like for the rest of it, I have to say something more

              2        specific than -- as to the balance, which let's just use a

              3        million dollars, that you have a million dollars in cash to

              4        give them tomorrow and as to the other $182 million, I have

              5        to be more specific than that they will turn over personal

              6        property up to $182 million.        I really think I have to be

              7        more specific and, of course, I can't be more specific

              8        because they don't know.       I think you have to do a proposal

              9        to them and say as to the balance, we will do this.

             10                    MR. BARNEY:    And that's --

             11                    THE COURT:    Then you can go back and forth about

             12        it.

             13                    MR. BARNEY:    That is a process that I certainly

             14        can go back to my clients and I'm sure we can work something

             15        out with the plaintiffs on.        Though, the other issue I would

             16        raise is this question of the foreign jurisdictions and the

             17        fact -- so, for example, we can't transfer a non-subsidiary

             18        without first going through the review process for the

             19        Reserve Bank of India.       That's just part of the law of

             20        India.

             21                    THE COURT:    I think one is in Bermuda, is that

             22        right, and subsidiaries in other places?          And what are your

             23        assets in the United States?

             24                    MR. BARNEY:    Well, that is the issue, your Honor.

             25        Sorry.    I didn't mean to interrupt.       The issue is it



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 663 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                              19
                                                    PROCEEDINGS

              1        actually covers all non-Indian subsidiaries.           So the history

              2        behind the rules are the rupee is a fixed currency and as a

              3        result, the Reserve Bank needs to strictly control what's

              4        going out and what's coming in.

              5                    And as a result, they've determined that if any

              6        Indian company has a non-Indian subsidiary, that non-Indian

              7        subsidiary is being transferred to a non-Indian company,

              8        which would be the circumstance here.         You have to go back

              9        to the reserve back and say this is what we're doing, please

             10        bless this transaction.

             11                    And that is a process, it takes time.           I'm not

             12        saying we can't get that, but at this point, I can't say,

             13        for example, hey, let's turn over Rolta, L.L.C.             It is just

             14        a U.S. entity because if the Reserve Bank found out we did

             15        that, we would be liable for three times the value of Rolta,

             16        L.L.C., the Reserve Bank, which is company-ending liability

             17        if we were to turn over all of them.         So what the -- so the

             18        issue I would say there is just whatever process we have

             19        needs to take that into account.

             20                    And the only two other ones that wouldn't be able

             21        to be transferred would just be the Saudi Arabian and Aman

             22        subsidiary because in those countries, they don't allow

             23        transfers to predators is our understanding.           That being

             24        said, the Middle East entity is like the Indian entity.               It

             25        simply needs permission from the Dubai registrar to do the



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 664 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           20
                                                    PROCEEDINGS

              1        transfer.    I wanted to raise that as one of the issues that

              2        we need to address in a proposed process.

              3                    MR. KLAZEN:    Your Honor, what I would say is we

              4        would be satisfied with your Court granting the turnover

              5        order.    But, for example, providing that the actual

              6        subsidiary turnover is subject to a valuation to be

              7        performed by the parties within, say, 30 days, and that the

              8        order is there, but that we can look at evidence that they

              9        submit and if there are -- I have specific arguments about

             10        the Indian regulations, et cetera, that I'm happy to get

             11        into, but the point is they're contending --

             12                    THE COURT:    Sorry to interrupt.      Because with

             13        regard to that process or any of these processes with regard

             14        to the governments where these entities are located, my

             15        thought is that I direct defendants now to take any and all

             16        steps or initiate any and all steps that are necessary to

             17        turn over or liquidate.       Really based on all of this

             18        government regulations, it seems like and it sounds like

             19        your argument is also you want liquidation, you want cash.

             20        You don't want to get into the business of whatever it is

             21        they're doing, right?      You want them to liquidate.

             22                    MR. KLAZEN:    Correct.    And so there is, of course,

             23        a process for a sheriff to do that if necessary.            But

             24        certainly, that's something that they can do and I think

             25        that would be a very appropriate order for your Honor to



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 665 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                             21
                                                    PROCEEDINGS

              1        enter.    So I think that that is correct.

              2                     I mean, the government regulations as we pointed

              3        out in our briefs, our view is that they have actually not

              4        established that -- they certainly haven't established they

              5        are barred from your Honor entering a turnover order.              That

              6        is clear and they don't assert otherwise.          So whether they

              7        require permission from the Reserve Bank of India I think is

              8        not clear and the affirmation they submitted from an Indian

              9        lawyer says somethings, but provides no support for it

             10        whatsoever.

             11                     So I think that's -- the record is really quite

             12        thin on that.     If necessary, that could obviously be

             13        something on that issue of law that further briefing be

             14        submitted.    But, I think it is -- based on the record, it is

             15        not clear at all that most of the subsidiaries cannot

             16        be -- cannot be sold and to satisfy a judgement.            To the

             17        extent that there is a requirement for permission, they can

             18        apply for permission and it is not a ground for your Honor

             19        not to grant the turnover order.

             20                     THE COURT:   Okay.    In the proposed order, you have

             21        that they would be directed to turn over, that Rolta

             22        International would be directed to turn over shares, which

             23        is something.     There might be some government process that

             24        Mr. Barney is talking about, but that they turn over the

             25        shares of those LLCs.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 666 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                                  22
                                                     PROCEEDINGS

              1                     MR. KLAZEN:    Right, or they can liquidate it as

              2        your Honor suggested or your Honor can order them to be

              3        transferred to the sheriff under 5225(a).           So there are

              4        different options to essentially realize the value and I

              5        think your Honor stated correctly that it is their burden to

              6        tell us if they exceed the value.          If they need to get

              7        permission from a government body, they can do that.                This

              8        is their burden.      These are not things that prohibit your

              9        Honor from entering the turnover order.

             10                     MR. BARNEY:    If I may, your Honor.

             11                     THE COURT:    Yes.

             12                     MR. BARNEY:    Fundamentally, we don't disagree that

             13        there can't be a turnover at some point.           The issue is the

             14        order they propose thinks of an immediate turnover directly

             15        to them of all of the assets.         That's the part that we are

             16        opposed to and as your Honor suggested, if that means that

             17        we either need to liquidate these assets, find a buyer for

             18        these assets, do something along those lines, that's a

             19        different situation that I think -- that I would certainly

             20        want to bring to my client, but I could see them finding

             21        that a more -- finding that a solution that would work

             22        better.

             23                     As to the government process, our position has not

             24        been that the turnover order can never occur because of the

             25        government process.       It is simply that the turnover that's



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08   Desc
                                 Main Document    Page 667 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                                23
                                                    PROCEEDINGS

              1        been proposed, which is an immediate turnover, can't occur,

              2        that it needs -- that turnover order needs to take into

              3        account that we need to get permission, that hopefully the

              4        permission will be granted, but it might not be granted.

              5                    So if, for instance, we are ordered to turn over

              6        Rolta International, well we-- and the RBI says no -- it's

              7        not -- we're not the one saying no.         It's the RBI is saying

              8        no.   And we then can't transfer it.        So we don't want to be

              9        sitting in a position with an order from you saying transfer

             10        this and an order from the RBI saying don't and we have to

             11        choose who do we follow and who do we not follow.            That's

             12        the situation we want to avoid.

             13                    THE COURT:    Right.    So I think the two things I

             14        would add to the proposed order are that in addition in that

             15        last paragraph where it says that defendants and judgment

             16        debtors shall execute and deliver any document necessary to

             17        effect the foregoing and take any steps necessary for

             18        government approval.      Because if you hand over the shares

             19        like they feel if you haven't done what you need to do, just

             20        add that unless someone has an objection.

             21                    And the other thing I would add is that it's up to

             22        the amount of the judgment, which maybe I missed it.               But

             23        obviously, it can't be for more than the judgment.            And I

             24        see the shaking heads.       So you agree.    So I would just put

             25        that limitation, that it only be up to the amount.            You



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 668 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                               24
                                                     PROCEEDINGS

              1        know, then I think my job is done on this motion.

              2                     MR. BARNEY:    Well, I'm sorry, your Honor, but the

              3        other issue would be the securitization question.

              4        so Rolta -- Advise X Rolta, the shares of those companies

              5        are actually held by banks, two different banks.              And so as

              6        a result, we wouldn't be able to turn over those shares.

              7        And there is the issue of hypothecation of certain assets

              8        for Rolta Defence where if we were to turn over Rolta

              9        Defence, that hop indication would be nullified.

             10                     And I'm honestly -- I am still trying to get those

             11        hypothecation agreements.        The gentleman in India who would

             12        know where those are has been out with COVID.            So I have not

             13        physically been able to see those agreements yet.              So I'm

             14        not sure whether those have a prohibition on transfer or

             15        not.     But if they do, they would be another issue we would

             16        just have to deal with.

             17                     THE COURT:    I am trying to figure out whether this

             18        terminates the -- items are actually in your possession, so

             19        you don't go to paragraph B, property not in the possession

             20        of the judgment debtor.

             21                     MR. BARNEY:    Some of it is in our possession.

             22        Some of it is not.       The stock certificates for Rolta

             23        International and Advise X are with the banks.               And just one

             24        other gloss on this, the Rolta International security

             25        agreement, the pledge agreement says that it is $19 million



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08    Desc
                                 Main Document    Page 669 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                            25
                                                     PROCEEDINGS

              1        worth of stock, which at the time the pledge agreement was

              2        entered into was about 26,000 shares.

              3                     But this pledge specifically says if the value

              4        dips below where it was at the beginning, additional shares

              5        are deemed to be.       So we have to figure out the value and

              6        then understand how many of the shares are held by Bank of

              7        Baroda.

              8                     MR. KLAZEN:    If I just may address a few of his

              9        points very briefly.       As your Honor already indicated,

             10        several of these assets are in their possession, in Rolta's

             11        possession.      So the hypothecation charge, that is still

             12        property in which Rolta has an interest and it is in their

             13        possession or custody and can be turned over under CPLR

             14        3225(a).

             15                     With respect to the shares in Rolta International,

             16        it may be that some of those shares are as Mr. Barney just

             17        said are in the possession of a bank.          If that is in fact

             18        the case, then 5225(b) applies, but based on our count,

             19        there are about 77,000 shares issued by Rolta International

             20        and at least on the evidence presented, it looked like

             21        26,000 were pledged to Bank of Baroda.

             22                     It might be based on the statement just made by

             23        opposing counsel, it might be that the security interest is

             24        greater.     But in terms of the shares that are actually in

             25        the possession of Rolta International, that are in the



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08   Desc
                                 Main Document    Page 670 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                               26
                                                    PROCEEDINGS

              1        possession of Rolta India, there's at least a surplus there

              2        that is in their possession and can be turned over.

              3                     Again, the burden is on them to tell us what they

              4        don't have and then 48 percent of Rolta International is

              5        owned by a different entity, which is a Dutch entity called

              6        Rolta Global B.V.      And there's no evidence in the record

              7        that those are not somehow in the debtor's possession.             So

              8        those would be just the clarifying comments on what had just

              9        been said.

             10                     THE COURT:    So with the additions that I just

             11        mentioned, when I sign this turnover order, what's next?

             12                     MR. BARNEY:   We would need to figure out these

             13        securitization issues.       And just to respond quickly to what

             14        plaintiff's counsel just said, it's not just a matter of are

             15        these in our possession or not.        The question is can we

             16        transfer them.     We have a security agreement that says we

             17        are not allowed to transfer, which is what the Bank of

             18        Baroda agreement says.       That's the issue.

             19                     Even if it is more than -- if it is more than the

             20        26,000 shares, in order to equal the 19 million, we wouldn't

             21        be able to transfer that.       So it is not just -- I want to

             22        clarify.    It is not a question of are we in A or B.          It is

             23        also if we're in A, are we allowed to transfer it legally.

             24        If we are, then that's something we could work out.            If it

             25        is not, that's something we would have to figure out.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 671 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           27
                                                    PROCEEDINGS

              1                    And with regard to Advise X, it is -- the whole

              2        thing is with Huntington Bank.        So we would need to work out

              3        those issues and I would ask that the Court put that in any

              4        order.    The other question and --

              5                    THE COURT:    Wait.    You have to tell me the

              6        language.    Put what in?     You want me to put what into the

              7        order?

              8                    MR. BARNEY:     We would want that the parties need

              9        to determine whether any assets are subject to a security

             10        agreement that prohibits transfer.         And if so, which assets

             11        and that those not be transferred.

             12                    MR. KLAZEN:     Your Honor, I think we have a much

             13        more straightforward proposal to be honest, is that I think

             14        your Honor can simply order that the turnover happen a

             15        certain period of time from today, 30 days or 60 days.

             16                    THE COURT:    Right.

             17                    MR. KLAZEN:     To give the parties time to

             18        essentially determine and frankly for Rolta to provide

             19        evidence as to exactly what they say happened or that they

             20        say they can't turn over.       And then the turnover happens at

             21        the end of that amount of time.

             22                    I think if your Honor were to incorporate in the

             23        order all of the possible arguments that Rolta has raised

             24        that might prohibit turnover, they will come back and say it

             25        is much more complicated.       We haven't agreed on this



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 672 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                            28
                                                    PROCEEDINGS

              1        particular issue.      We haven't agreed on that particular

              2        issue.

              3                    I think that's a recipe for burdening both

              4        ourselves and your Honor with continued arguments and this

              5        is going to just stretch into Infiniti.          So I think it is

              6        much simpler for your Honor to say this is the time period,

              7        acknowledgment that there may be some issues about valuation

              8        and otherwise need to be worked out and then the turnover

              9        happens then.

             10                    If for some reason it turns out that

             11        there's -- that an important person has suffered from COVID

             12        and can't provide evidence, we can deal with those issues

             13        when the time comes.

             14                    THE COURT:    Right.

             15                    MR. BARNEY:    Your Honor, my comment to that would

             16        be that the -- we're not in control of the approval process

             17        from foreign government.

             18                    THE COURT:    Right.

             19                    MR. BARNEY:    My understanding is --

             20                    THE COURT:    Sorry.    Which is why I'm just going to

             21        add that you're required to take all steps necessary to get

             22        government's approval to effectuate the turnover.            It is

             23        your responsibility.

             24                    MR. BARNEY:    And that's fine, but if we were to do

             25        as plaintiff's counsel suggested, a date on which turnover



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 673 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                            29
                                                     PROCEEDINGS

              1        must happen by, then that -- if we don't have permission by

              2        that point, then we can't do the turnover at that point.

              3                     I was simply going to say if we were going to do

              4        it, 60 or 90 days would probably be -- I would actually say

              5        90 days because I know from Indian counsel that the approval

              6        process in India takes at least six to eight weeks because

              7        of the COVID situation.        Normally, it is four to six, but

              8        now it is more like six to eight.

              9                     So if we were to do a longer period like 90 days,

             10        that would give us the time to do the valuation and still be

             11        able to get the approval -- government approval.

             12                     MR. KLAZEN:    I would say that 30 or 60 days is

             13        more appropriate because first of all, this might be

             14        academic.     Mr. Barney said the total value may exceed the

             15        judgment amount.      It may be that they don't even need to

             16        sell subsidiaries for which approval might be required.             And

             17        in fact, we don't even know that it is required to be

             18        honest.

             19                     So that would be our proposal and then if there

             20        are extenuating circumstances, that might be a basis for

             21        your Honor to bury the order.         But I think from our

             22        perspective, this should be done in a reasonable amount of

             23        time and we think 30 is appropriate.          If your Honor wants to

             24        give them more time, I would say 60.

             25                     THE COURT:    I'm actually inclined to -- what I am



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08   Desc
                                 Main Document    Page 674 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                             30
                                                    PROCEEDINGS

              1        struggling with is I'm not supposed to be doing the

              2        enforcement proceeding.       It is supposed to be a separate or

              3        new proceeding.     I'm trying to make sure that I can do this

              4        within my action that is currently before me and then just

              5        say that it has to be -- the party -- you would have to make

              6        another motion or come back to the Court and explain why you

              7        can't comply in 30 days or something like that.

              8                     But I don't really want to wait around for 60 or

              9        90 days.    I think you should be required to get the

             10        information today and then deal with the approvals that are

             11        necessary.    Show me basically.

             12                     MR. KLAZEN:   I agree.

             13                     THE COURT:    What I would like to do is just say

             14        that you have to comply in 30 days and just put you on the

             15        calendar for the day before and then you let me know what

             16        you're able to work out.       Maybe in 30 days you decide to

             17        liquidate one of your subsidiaries and you can.             I don't

             18        know, but I really don't want this dragging out because as

             19        it is, it took -- and I apologize.         Really out of my control

             20        that it took so long really just to get the judgment.

             21                     You saw that I corrected the last -- hope it is in

             22        there.    Last week I issued an amended decision and order

             23        with regard to the second set of notes.

             24                     MR. KLAZEN:   Yes.

             25                     MR. BARNEY:   Yes, I believe it came out yesterday.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 675 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                                31
                                                    PROCEEDINGS

              1        It was entered yesterday.

              2                    THE COURT:    Oh, sorry.     I did it last week.       Oh,

              3        well.    Anyway, everyone is getting their staff cut, so

              4        everything is going to be delayed.         So I have to check into

              5        that to see whether the judgment terminated that action, so

              6        this is effectively a new enforcement action.           That's the

              7        only thing I have to check on.        Signing off on this and then

              8        saying that the proceeding is disposed from my perspective,

              9        right.    You have a judgment and you have a turnover order

             10        and then if you can't turn it over, then that's it.            That

             11        gets you into a new proceeding of enforcement.

             12                    MR. BARNEY:    What if we were to adjourn this for

             13        30 days with --

             14                    THE COURT:    Your client is going to have to get

             15        some cash out.

             16                    MR. BARNEY:    Okay.    What if we were to do an order

             17        where we include the cash portion, give 30 days for us to be

             18        able to come to an agreement on the value and provide that

             19        information and have a date on the calendar when we then

             20        come back and you can enter an order on that date in which

             21        whatever government approvals are ordered and we take all

             22        steps necessary to turn over those assets that we have

             23        identified and that the parties have proposed be turned over

             24        in the valuation process?

             25                    THE COURT:    I think it needs to be clear to your



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 676 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                             32
                                                    PROCEEDINGS

              1        client that they have to come up with something now.

              2                    MR. BARNEY:    And as I said, we certainly can do

              3        just that with regard to the cash.

              4                    MR. KLAZEN:    I think --

              5                    THE COURT:    I would -- if you want to do that, I

              6        would say the cash in one week and then come back in 30 days

              7        with a plan and -- with a plan and evidence of what steps,

              8        the logistics of what have to be done to effect that plan,

              9        which would become a second turnover order.

             10                    MR. KLAZEN:    Your Honor, respectfully, that sounds

             11        quite different from what was discussed earlier.             And we

             12        would respectfully disagree with that because then

             13        essentially then your Honor would be denying turnover

             14        effectively as --

             15                    THE COURT:    No.   No.   Granting cash immediately.

             16                    MR. KLAZEN:    Well, cash, yes.      But as -- I mean,

             17        that is -- sounds like a million or maybe$2 million and then

             18        the rest -- what we are concerned about is there are going

             19        to be delays and there is no actual order from the Court to

             20        turn over assets.      And so then we're going to get stuck in a

             21        long process of well, let's talk about valuation method.              We

             22        need to get approval.      We didn't get approval.          Extend,

             23        extend, extend.

             24                    If your Honor issues a turnover order today even

             25        if it requires turnover after, say, 30 or even 60 days, then



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08    Desc
                                Main Document    Page 677 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                               33
                                                     PROCEEDINGS

              1        there is a clear court order that requires assets to be

              2        turned over within a certain amount of time.            And that is

              3        something that I think will actually provide hopefully the

              4        incentive to Rolta to actually turnover assets in

              5        satisfaction of the judgement.

              6                     Otherwise, it is essentially a meet-and-confer

              7        process that gives us very little.          The judgment was -- your

              8        Honor issued the order in April I believe and then the

              9        judgment was ultimately entered by the clerk and here we

             10        are.     They have known that this has been coming because

             11        there was no dispute that they defaulted on the notes.

             12                     So for years they've known that this is coming and

             13        to now then say we are not going to pay the judgment, but we

             14        want to enter sort of a long meet-and-confer process before

             15        your Honor enters an order, we think that would be unfair

             16        and it is not required under the CPLR.

             17                     MR. BARNEY:    But that's not what we're proposing.

             18        We're proposing a strict limit on 30 days.           We're simply

             19        saying this is a complicated process.          This is not like here

             20        is the painting off of my wall, sign a sheet of paper

             21        transferring ownership.        There are government approvals.

             22        There are securitization agreements.

             23                     THE COURT:    I get that.     I get that.       You know

             24        what, for me, the only issue right now is whether I add to

             25        this order in addition to the two items, I will add about up



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08    Desc
                                 Main Document    Page 678 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                           INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                  RECEIVED NYSCEF: 10/26/2020

                                                                                           34
                                                    PROCEEDINGS

              1        to the amount of the judgment plus interest and requiring

              2        you to take any steps necessary to get approval forthwith,

              3        not waiting 30 days or anything, but to get those processes

              4        underway if they are not already.

              5                    And the only question is whether I have you report

              6        back with a document in 30 days telling me whether

              7        they -- or 31 days whether they complied or not and whether

              8        you're coming back.      And that, I just have to look into

              9        because that's more of a procedural issue here under New

             10        York law and an enforcement procedure should be a separate

             11        proceeding.

             12                    MR. KLAZEN:    No special proceeding is needed under

             13        5225.

             14                    THE COURT:    Which is why I can sign the turnover

             15        order, but anything after that, I think I have to -- you

             16        have to take whatever steps are necessary.          Mr. Barney would

             17        have to take whatever steps are necessary to initiate an

             18        enforcement action saying I can't comply with this in

             19        30 days and here's why.       So I just need to look into that.

             20                    MR. KLAZEN:    All right.     You can certainly apply

             21        for variation --

             22                    THE COURT:    Yes.

             23                    MR. KLAZEN:    We can take a position on that then.

             24                    THE COURT:    Let me see if I can put that in the

             25        judgment.    It is going to be 30 days.



          Case 20-82282-CRJ11   Doc 126 Filed ncr
                                              12/07/20 Entered 12/07/20 23:29:08   Desc
                                Main Document    Page 679 of 739
FILED: NEW YORK COUNTY CLERK 10/26/2020 05:41 PM                            INDEX NO. 652798/2018
NYSCEF DOC. NO. 391                                                   RECEIVED NYSCEF: 10/26/2020

                                                                                                35
                                                     PROCEEDINGS

              1                     Your client has to come up with some plan, Mr.

              2        Barney.     They have to visit -- this is how we are going to

              3        do it and these are the steps we need to take to effect.

              4                     MR. BARNEY:    Understood, your Honor.

              5                     THE COURT:    So I will work on that and I'll

              6        get -- we'll e-mail it to you just so you have it regardless

              7        of how long it takes to get things up on NYSCEF, okay.              If

              8        you don't get it by tomorrow, just drop us an e-mail and

              9        remind us to e-mail it to you, okay.

             10                     MR. KLAZEN:    Thank you.

             11                     MR. BARNEY:    Thank you.

             12                  *************************
                  CERTIFIED TO BE A TRUE AND ACCURATE TRANSCRIPT OF THE
             13   ORIGINAL MINUTES TAKEN OF THIS PROCEEDING.

             14
                                                     _________________________
             15                                      NICOLE C. ROBINSON,CSR
                                                     Senior Court Reporter
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25



          Case 20-82282-CRJ11    Doc 126 Filed ncr
                                               12/07/20 Entered 12/07/20 23:29:08   Desc
                                 Main Document    Page 680 of 739
                EXHIBIT M




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 681 of 739
                                                                               ROLTA INDIA LIMITED
                                                      Regd. Office : Rolta Tower A, Rolta Technology Park, MIDC, Andheri (East), Mumbai - 400 093 Maharashtra, India.
                                                                                          CIN : L74999MH1989PLC052384
                                                      Tel. Nos. 91-22-29266666 Fax No. 91-22-28365992 email id: investor@rolta.com, website: www.rolta.com

                     STATEMENT OF UNAUDITED CONSOLIDATED FINANCIAL RESULTS FOR THE QUARTER AND SIX MONTHS ENDED SEPTEMBER 30, 2020
                                                                                                                                                                                                    (In ` Crores)
                                                                                                                 Quarter Ended                                    Six Months Ended                Year Ended
Sr.
                                              Particulars                                        September 30, June 30, 2020 September 30,                 September 30, September 30,               March
No.
                                                                                                     2020                        2019                           2020            2019                31,2020

                                                                                                   (Unaudited)        (Unaudited)        (Unaudited)        (Unaudited)        (Unaudited)         (Audited)

 1    Income from Operations
      a. Revenue from operations                                                                         292.83              359.67             374.59             652.50             738.17          1,492.67
      b. Other Income                                                                                      1.31                2.86               1.02               4.17               2.32             10.98
      Total Income                                                                                       294.14              362.53             375.61             656.67             740.49          1,503.65
 2    Expenses
      a. Cost of materials & technical sub-contractors                                                   200.61              252.12             260.65             452.73             503.04          1,005.32
      b. Employee benefits expense                                                                         86.38              97.33             105.59             183.71             216.52            429.21
      c. Finance Costs                                                                                   352.06              194.43             195.04             546.49             414.53            773.56
      d. Depreciation and amortization expenses                                                            23.56              59.48              61.87              83.04             125.72            247.67
      e. Other expenses                                                                                    16.88              19.89              30.58               36.77              66.74           139.38
      f. Exchange Difference (Gain)/Loss                                                                  (29.18)             15.88              18.31              (13.30)             37.76            44.16
      Total Expenses                                                                                     650.31              639.13             672.04           1,289.44           1,364.31          2,639.30
 3    Profit/(Loss) From Operations Before Exceptional Items and Tax (1-2)                               (356.17)           (276.60)           (296.43)           (632.77)           (623.82)        (1,135.65)
 4    Exceptional Item (refer note no 12)                                                                   (0.00)        2,165.28                 5.64          2,165.28               12.26            (44.76)
 5    Profit/(Loss) from ordinary activities before tax (3 - 4)                                          (356.17)         (2,441.88)           (302.07)         (2,798.05)           (636.08)        (1,090.89)
 6    Tax (Expense) / benefit
      a. Current Tax                                                                                       (0.37)             (0.41)             (0.56)             (0.78)             (1.25)            (2.19)
      b. Deferred Tax                                                                                      23.39             312.29              26.77             335.68             194.19            178.05
      c. Taxation of Earlier Year                                                                             -                  -                  -                  -                  -                0.12
 7    Net Profit/(Loss) from continuing operations (5 + 6)                                               (333.15)         (2,130.00)           (275.86)         (2,463.15)           (443.14)          (914.91)
      Attributable to:
         Shareholders of the Company                                                                     (333.15)         (2,130.00)           (275.86)         (2,463.15)           (443.14)          (914.91)
         Non controlling Interest                                                                            -                  -                  -                     -                -                -
 8    Other Comprehensive Income (Not to be considered for EPS)                                            57.49               9.08            (102.12)             66.57              (50.35)         (413.67)
 9    Total Comprehensive income for the period (7 + 8)                                                  (275.66)         (2,120.92)           (377.98)         (2,396.58)           (493.49)        (1,328.58)
      Attributable to:
         Shareholders of the Company                                                                     (275.66)         (2,120.92)           (377.98)         (2,396.58)           (493.49)        (1,328.58)
         Non controlling Interest                                                                             -                  -                  -                  -                  -                 -
10 Paid-up Equity Share Capital (F.V. `10/- each)                                                        165.89              165.89             165.89             165.89             165.89            165.89
11 Other Equity                                                                                               -                  -                  -                  -                  -                 -
12 Earnings Per Share (EPS) (of ` 10/- each)
      Basic EPS (in `) (not annualised)                                                                     (20.1)           (128.4)              (16.6)            (148.5)             (26.7)            (55.2)
      Diluted EPS (in `) (not annualised)                                                                   (19.9)           (127.2)              (16.4)            (147.2)             (26.4)            (54.6)


                         SEGMENT-WISE REVENUE, RESULTS AND CAPITAL EMPLOYED FOR THE QUARTER AND SIX MONTHS ENDED SEPTEMBER 30, 2020
                                                                                                                                                                                                    (In ` Crores)
                                                                                                                Quarter Ended                                     Six Months Ended                Year Ended
                                              Particulars                                        September 30, June 30, 2020 September 30,                 September 30, September 30,               March
                                                                                                     2020                        2019                           2020            2019                31,2020

                                                                                                   (Unaudited)        (Unaudited)        (Unaudited)        (Unaudited)        (Unaudited)         (Audited)

      Segment Revenue
      Enterprise Geospatial & Engineering Solutions                                                        66.92              79.02              96.01             145.94             199.31            404.09
      System Integration & Enterprise IT Solutions                                                       225.91              280.65             278.58             506.56             538.86          1,088.58
      TOTAL                                                                                              292.83              359.67             374.59             652.50             738.17          1,492.67
      Net sales/Income From Operations                                                                   292.83              359.67             374.59             652.50             738.17          1,492.67
      Segment Results Profit/ (Loss) before tax and interest from each segment
      Enterprise Geospatial & Engineering Solutions                                                       (14.42)              (9.93)              2.18             (24.35)              3.68            (41.11)
      System Integration & Enterprise IT Solutions                                                          3.38               0.26             (24.41)               3.64             (51.81)           (40.13)
      TOTAL                                                                                               (11.04)              (9.67)           (22.23)             (20.71)            (48.13)           (81.24)
      Unallocated
      Less: Finance costs                                                                                352.06              194.43             195.04             546.49             414.53            773.56
      Less: Exchange Difference (Gain)/Loss                                                               (29.18)             15.88              18.31              (13.30)             37.76            44.16
      Less: Depreciation and amortization expense                                                          23.56              59.48              61.87              83.04             125.72            247.67
      Add: Un-allocable income                                                                              1.31               2.86                1.02               4.17               2.32            10.98
      Total Profit / (Loss) Before Tax                                                                   (356.17)           (276.60)           (296.43)           (632.77)           (623.82)        (1,135.65)
      Exceptional Item (refer note no 12)                                                                   (0.00)        2,165.28                 5.64          2,165.28               12.26            (44.76)
      Profit/(Loss) after exceptional item before tax                                                    (356.17)         (2,441.88)           (302.07)         (2,798.05)           (636.08)        (1,090.89)
      Tax (Expense) / benefit                                                                              23.02             311.88              26.21             334.90             192.94            175.98
      Net Profit / (Loss)                                                                                (333.15)         (2,130.00)           (275.86)         (2,463.15)           (443.14)          (914.91)
                     Case 20-82282-CRJ11                             Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                            Desc
      Notes on segment information: Segmental Capital employed: Fixed assets used in the Company’s business or liabilities contracted have not been identified to any particular reportable segment. The Company
      believes that it is currently not practical to provide segment disclosures relating to total assets and liabilities.
                                                                     Main Document    Page 682 of 739
     STATEMENT OF UNAUDITED CONSOLIDATED ASSETS AND LIABILITIES AS AT SEPTEMBER 30, 2020
                                                                                                                                    (In ` Crores)
                                                                                                                 September          March
Sr.No.                                   Particulars                                                              30,2020          31,2020
                                                                                                                 (Unaudited)       (Audited)
1        ASSETS
         Non-current assets
     a   Property, plant and equipment                                                                              1,794.85         1,823.31
     b   ROU- Lease Assets                                                                                          1,055.75         1,070.83
     c   Intangible assets                                                                                             15.82         2,218.27
     d   Goodwill on Consolidation                                                                                    548.06           559.85
     e   Non-current investments                                                                                        5.42             4.39
     f   Other financial asset                                                                                         26.62            23.98
     g   Other Non current asset                                                                                        0.55             1.11
     h   Deferred tax assets (net)                                                                                  1,828.82         1,501.88
     i Income tax assets (net)                                                                                         99.04           100.66
                                                                                                                    5,374.93         7,304.28
2      Current assets
     a Financial assets
       i) Trade receivables                                                                                           246.08           311.11
       ii) Cash and Cash Equivalent                                                                                    16.82            30.31
       iii) Other Bank Balances                                                                                         3.11             3.69
       iv) Other financial asset                                                                                      360.90           359.41
       v) Other current assets                                                                                         36.04            37.23
                                                                                                                      662.95           741.75
         TOTAL ASSETS                                                                                               6,037.88         8,046.03



       EQUITY AND LIABILITIES
1      Equity
     a Equity Share Capital                                                                                            165.89          165.89
     b Other equity                                                                                                 (5,185.76)      (2,790.96)
       Equity attributable to shareholders of the Company                                                           (5,019.87)      (2,625.07)
     c Non Controlling Interest                                                                                          (0.04)          (0.04)
                                                                                                                    (5,019.91)      (2,625.11)
2      Non-current liabilities
     a Financial liabilities - Long term borrowings
       i) Lease Liabilities                                                                                              9.58            13.21
     b Long term provisions                                                                                              9.37            11.39
                                                                                                                        18.95            24.60
3      Current liabilities
     a Financial liabilities
       i) Secured borrowings                                                                                        4,686.21         4,308.27
       ii) Inter corporate deposit                                                                                    575.77           560.53
       iii) Senior notes                                                                                            3,682.65         3,761.90
       iv) Trade payables                                                                                             236.53           348.80
       v) Lease Liabilities                                                                                            10.36            11.47
       vi) Other financial liabilities                                                                              1,545.74         1,348.83
     b Other current liabilities                                                                                      298.33           304.39
     c Short term provisions                                                                                            3.25             2.35
                                                                                                                   11,038.84        10,646.54
         TOTAL EQUITY AND LIABILITIES                                                                               6,037.88         8,046.03


     UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOW FOR SIX MONTHS ENDED SEPTEMBER 30, 2020
                                                                                                                                    (In ` Crores)
                                                                                                                  September        September
Sr.No.                                   Particulars                                                               30,2020          30,2019
                                                                                                                 (Unaudited)      (Unaudited)
1.       CASH FLOW FROM OPERATING ACTIVITIES:
         Net Loss before tax                                                                                        (2,798.05)        (636.07)
         Adjustments for :
     a   Depreciation and Amortisation Expenses                                                                        83.04           125.72
     b   Finance Costs                                                                                                546.49           414.53
     c   Interest income                                                                                                (0.01)           (0.22)
     d   License Fees                                                                                                   (1.88)           (1.93)
     e   Exceptional Item                                                                                           2,165.28             12.26
     f   Bad debts & Provision for Doubtful Debts                                                                        0.38             0.70
     g   (Profit)/Loss on Sale of Asset (net)                                                                           (0.08)           (0.03)
     h   Employee Stock Option Scheme                                                                                    2.17             1.07
     i   Exchange difference adjustment(net)                                                                           77.81            (60.11)
         OPERATING PROFIT / (LOSS) BEFORE WORKING CAPITAL CHANGES                                                      75.15          (144.08)

       Adjustments for :
     a Trade Receivables, Loans & Advances and Other Assets                                                         (2,103.02)          71.30
     b Trade Payables, Other Liabilities and Provisions                                                                191.23          125.58
                   Case 20-82282-CRJ11
       CASH GENERATED FROM OPERATIONS                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                                                                                                                    (1,836.64)          52.80

                                                              Main Document    Page 683 of 739
     a Direct taxes paid (net of refunds)                                                                                                                                16.63            (9.86)
       NET CASH FROM OPERATING ACTIVITIES                                                                                                                            (1,820.01)          42.94

2.       CASH FLOW FROM INVESTING ACTIVITIES
     a   Purchase of Fixed Assets (including CWIP & Intangible)                                                                                                           (3.01)         (30.80)
     b   Sale of Fixed Assets                                                                                                                                         2,165.57              0.09
     c   Sale / purchase of Investment (net)                                                                                                                              (1.04)           (0.64)
     d   Interest received                                                                                                                                                 0.02             0.05
     e   License Fees                                                                                                                                                      1.88             1.93
     f   Consideration towards Acquisition of Intangibles                                                                                                                  0.22            (0.21)
     g   Fixed deposits with banks matured having original maturity over twelve months                                                                                     0.57             0.50
         NET CASH USED IN INVESTING ACTIVITIES                                                                                                                        2,164.21           (29.08)

3.     CASH FLOW FROM FINANCING ACTIVITIES
     a Proceeds/(Repayments) of short-term borrowings (net)                                                                                                                 -           294.18
     b Interest paid                                                                                                                                                   (357.65)        (290.87)
     c Proceeds/(Refund) from issue of Share Capital (includes security premium)                                                                                          (0.05)         (0.05)
       NET CASH FROM FINANCING ACTIVITIES                                                                                                                              (357.70)           3.26

         NET INCREASE / (DECREASE) IN CASH & CASH EQUIVALENTS                                                                                                           (13.50)          17.12

         CASH & CASH EQUIVALENTS(OPENING BALANCE)                                                                                                                        30.32           16.30

         CASH & CASH EQUIVALENTS(CLOSING BALANCE)                                                                                                                        16.82           33.42

Notes

 1   The above results were reviewed by the Audit Committee and approved by the Board of Directors at its meeting held on November 11, 2020.

 2   The Statutory Auditors of the Company have carried out a Limited Review of the financial results for the quarter and six months ended September 30, 2020.

 3   An order of Supreme Court of The State of New York, County of New York, has been passed on September 02, 2020 in favour of certain Bondholders for an amount of US $ 183
     million (approx) inclusive of interest at 9% upto September 02, 2020 against the Holding Company and six International Subsidiaries of the Company. Further a turnover order dated
     October 20, 2020 on a motion submitted by the plaintiffs, was passed by the said Hon’ble Court in New York in favour of the Plaintiffs, directing the defendants to turn over their cash
     on hand and their stock / membership interest owned in certain subsidiaries of the Group. The international defendants filed voluntary Chapter – 11 proceedings in the United States
     Bankruptcy Court for the Northern District of Alabama in the U.S. on October 29, 2020. By virtue of this filing, enforcement of the judgment against the international defendants has
     been stayed. Rolta India Ltd. has filed a suit no. 33962020 dated November 10, 2020 in Hon’ble Bombay High Court with the main prayer to grant interim injunction and declare that
     the summary judgement dated September 2, 2020 and turnover order dated October 20, 2020 cannot be executed by the Plaintiffs against the defendants in India.




 4   Pursuant to the execution of a definitive Restructuring Services Agreement (RSA) entered with the Streamcast Group on August 6, 2019, under the terms of which the Streamcast Group
     will assist Rolta India Ltd., its group companies and its subsidiaries in repayment and restructuring of its liabilities (including providing financial assistance), and the Company is also
     in the process of finalizing overseas orders, which is expected to materialize in the near future. The Company expects that this along with the valuable IPs that the Company and its
     subsidiaries possess, would also result in getting more orders. After restructuring of the business the management of the Company is confident that it will improve further. Under the
     circumstances, the Management of the Company is of the view that the Company continues to be a going concern.



 5   Pursuant to the Order of the Supreme Court of The State of New York, County of New York, passed on September 02, 2020 in favour of certain Bondholders for an approx. amount of
     US $ 183 million plus interest at 9% upto September 02, 2020 against International Subsidiaries, the international subsidiaries have filed for voluntary bankruptcy - Chapter - 11
     proceeding in the United States Bankruptcy Court for the Northern District of Alabama in the U.S. on October 29, 2020. By virtue of this filing enforcement of the judgment against the
     international defendants has been stayed. In view of the above, International subsidiaries have prepared account for the six months results on a going concern basis.



 6   The Group has recognized deferred tax asset on the incremental tax losses during the period as the management is of the view that the Group will be able to generate enough taxable
     profits in the subsequent years for setting off the accumulated losses, in view of what is stated in note 4 above.

 7   Unbilled receivable includes amount of Rs.274.83 crores receivable from a Government Department towards maintenance and support services provided by the Holding Company, at
     the request of the user department, pending renewal of the contract. The Holding Company is confident of recovering the amount as the process of obtaining approval is in an advanced
     stage.

 8   In February 2020, Tower C which is situated in the same complex as the Corporate Office and having a written down value of Rs. 162.59 crores caught fire due to a short circuit,
     causing substantial damage to the building and the assets housed therein. However, due to the ongoing COVID 19 lockdown, apart from the police panchanama, no further work
     could be undertaken for ascertaining the extent of damage and for initiating the process for lodging of the insurance claim under a reinstatement policy. Under the circumstances,
     Holding Company has been compelled to retain the said written down value under the head Buildings.



 9   The Group, at the time of its transition to Ind AS effective April 1, 2015, had opted for and adopted the revaluation model, for its land and buildings, in accordance with Ind AS 16 –
     Property, Plant & Equipment. In terms of Para 34 of Ind AS 16, the revaluation was required to be carried as at March 31, 2020. However, due to the ongoing COVID 19 lockdown
     the Group was unable to undertake the revaluation which has not been carried out till date.

10 In respect of Senior Notes 2013 of $ 127 Mn, along with the overdue interest, which matured on May 16, 2018 and Senior Notes 2014 of $ 372 Mn, along with overdue interest which
   matured on July 24, 2019, the Company has not made any provision for interest for the period beyond the date of maturity, as there is no specific provision in the Indenture on
   payment of interest beyond the date of maturity. However, the Company have provided USD$ 24.73 Mn towards interest liability in respect of some of the Bondholders, in view of the
   Order of the Supreme Court of New York as stated in Note No. 3 above.




                   Case 20-82282-CRJ11                         Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                    Desc
                                                               Main Document    Page 684 of 739
11 Certain Bondholders had filed a Petition in the NCLT seeking relief under Section 7 of Insolvency and Bankruptcy Code. The NCLT admitted the case in November 2019. The said
   Petition was dismissed by the Hon’ble High Court on December 17, 2019. The Bondholders petition before the NCLT inview of High Court order will be heard afresh, which is yet to be
   heard and admitted. The Petition filed by Union Bank of India, leader of the consortium banks, in NCLT seeking relief under Section 7 of the Insolvency and Bankruptcy Code 2016,
   was dismissed by the NCLT (Mumbai) on May 1, 2019 (with liberty to the applicant to file fresh petition) on the ground that it was not maintainable in view of the judgment delivered
   by the Supreme Court in the case of Dharani Sugars Ltd vs RBI. The Bank has filed a fresh petition on Jan 27, 2020 in NCLT for recovery of its dues from the Parent Company. The said
   Petition is yet to be heard and admitted. The Union Bank of India has also given a notice to the Holding Company under SARFAESI Act against, which the Holding Company is
   seeking legal steps. Central Bank of India had also issued a notice under the SARFAESI Act. However no further development has taken place till date.




12 During the six months, the Company has reviewed the Intangible Assets in the books of its wholly owned subsidiary Company Rolta Defence Technology Systems Pvt. Ltd. (RDTSPL)
   which were transferred to them in the year 2015. The Company has obtained a Valuation Report from a leading valuer for reviewing of the intangible Assets (IPRs) and testing of
   impairment of value in books of RDTPSL. They are of the opinion that the said IPRs are now obsolete due to non-upgradation of technology and cannot be recognized at current value
   in the books. Accordingly they have recommended to write off the entire IPR value in the books of RDTSPL. In view of this valuation report, an amount of Rs. 2,165.28 Cr as on 30th
   June 2020 in the books of RDTSPL is written off. However, the said IPRs will still continue to exist without value and can be utilized in future with modifications and upgradation of
   technology.


13 The ongoing COVID-19 pandemic has impacted and continues to impact the operations of the Company. The Management of the Company continues to monitor the situation closely.
   However as there is a uncertainty regarding as to when the situation will return to normalcy, it is currently not possible to ascertain the complete impact of the pandemic on the
   Company.

14 Other Comprehensive Income is not to be considered for the purpose of computation of earning per share as per Ind AS.

15 Previous period figures are regrouped/rearranged wherever necessary.




                                                                                                                                        On Behalf of Board of Directors
                                                                                                                                        For Rolta India Limited




       Place : Mumbai                                                                                                                  Kamal K Singh
       Date : November 11, 2020                                                                                                        Chairman & Managing Director




                 Case 20-82282-CRJ11                        Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08                                                Desc
                                                            Main Document    Page 685 of 739
                EXHIBIT N




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 686 of 739
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA


     IN RE:                   .          Case No. 20-82282-CRJ-11
                              .
     ROLTA INTERNATIONAL,     .
     INC.,                    .          United States Bankruptcy Court
                              .          400 Well Street
                              .          Decatur, AL 35601
               Debtor.        .
                              .          November 17, 2020
     . . . . . . . . . . . . ..          9:55 a.m.



                        TRANSCRIPT OF CONTINUANCE OF
                              FIRST DAY MOTIONS
                  BEFORE HONORABLE CLIFTON R. JESSUP, JR.
                    UNITED STATES BANKRUPTCY COURT JUDGE


     TELEPHONIC APPEARANCES:

     For the Debtor:               Maples Law Firm, P.C.
                                   By: STUART M. MAPLES, ESQ.
                                   200 Clinton Avenue W.; Suite 1000
                                   Huntsville, Al 35801

     For the Bankruptcy            Office of the Bankruptcy Administrator
     Administrator:                By: RICHARD BLYTHE, ESQ.
                                   400 Well Street
                                   Decatur, AL 35602

     For Pinpoint and              Christian & Small, LLP
     Value Partners:               By: DANIEL D. SPARKS, ESQ.
                                        BILL D. BENSINGER, ESQ.
                                   1800 Financial Center
                                   505 North 20th Street
                                   Birmingham, AL 35203


     Audio Operator:               Melissa Brown


     Proceedings recorded by electronic sound recording, transcript
                   produced by transcription service.
     ______________________________________________________________

                          J&J COURT TRANSCRIBERS, INC.
                              268 Evergreen Avenue
                           Hamilton, New Jersey 08619
                          E-mail: jjcourt@jjcourt.com

                  (609) 586-2311       Fax No. (609) 587-3599

Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 687 of 739
                                                                                2


     TELEPHONIC APPEARANCES (CONT’D):


                                   Kobre & Kim, LLP
                                   By: DANIEL J. SAVAL, ESQ.
                                   800 Third Avenue
                                   New York, NY 10022

     For Rolta Advizex             McDonald Hopkins, LLC
     Technologies, LLC:            By: SEAN D. MALLOY, ESQ.
                                   600 Superior Avenue, E.; Suite 2100
                                   Cleveland, OH 44114

     For Huntington                Calfee Halter & Griswold, LLP
     National Bank:                By: GUS KALLERGIS, ESQ.
                                   1405 East 6th Street
                                   Cleveland, OH 44114




                                   WWW.JJCOURT.COM


Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 688 of 739
                                                                                3

  1             THE COURT:     Good morning.     We’re here on the Rolta

  2 International, Inc. and affiliates, continuation of first day

  3 motions.    Let me have appearance of counsel for the debtor.

  4             MR. MAPLES:     Stuart Maples, for the debtor.

  5             THE COURT:     Good morning.

  6             MR. MAPLES:     Good morning.

  7             THE COURT:     Bankruptcy Administrator?

  8             MR. BLYTHE:     Good morning, Your Honor, Richard Blythe

  9 here for the Bankruptcy Administrator.

 10             THE COURT:     Good morning.     And I’ll take other

 11 (indiscernible) at this time.

 12             MR. SPARKS:     Your Honor, Daniel Sparks and Bill

 13 Bensinger, Christian & Small, Birmingham, for the entities

 14 referred to previously as the judgement creditors and

 15 (indiscernible) Pinpoint Multi-Strategy and Value Partners

 16 (indiscernible) clients.

 17             Also on the line, Your Honor, are counsel from the

 18 Kobre & Kim firm, which I think can introduce themselves.

 19             THE COURT:     Okay.   Let me have those appearances.

 20             MR. SAVAL:     Good morning, Your Honor.       Daniel Saval

 21 from Kobre & Kim, here on behalf of the Judgment Creditors,

 22 specifically Pinpoint and the VP entities.

 23             THE COURT:     Good morning.

 24             MR. MALLOY:     Good morning, Your Honor.       Sean Malloy

 25 from McDonald Hopkins on behalf of Rolta Advizex Technologies,




                                   WWW.JJCOURT.COM


Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 689 of 739
                                                                                 4

  1 LLC a non-debtor affiliate.

  2             THE COURT:      Good morning.     Anyone else?

  3             MR. KALLERGIS:       Yeah, this is Gus Kallergis.         I

  4 represent Huntington National Bank, who has a security interest

  5 and has been pledged the stock of Rolta International.

  6             THE COURT:      Okay.   Good morning.     Anyone else?

  7                            (No audible response)

  8             THE COURT:      Okay.   Let’s start with the status

  9 conference.       Mr. Maples, where are we in this case?

 10             MR. MAPLES:      Your Honor, we had filed a memorandum

 11 addressing certain of the issues that were addressed at the

 12 previous hearing and we are moving forward.            We have modified

 13 and clarified, I think, the cash collateral position and that

 14 we’ve withdrawn certain requests for cash collaterals for

 15 dormant entities that don’t have operations and had clearly

 16 delineated in new rolling budgets for three different --

 17 rolling 13 weeks revenues and expenditures for Rolta

 18 International, Rolta UK and Rolta Middle East.

 19             THE COURT:      Okay.   I have reviewed your memorandum.

 20 I think it provided answers to some things, but let me, sort

 21 of, start -- we’re in the status conference phase, but let’s

 22 just talk about the case.         The case has started with a lot of

 23 consolidated documents and now I see them being peeled back and

 24 that’s probably appropriate.          I think your memorandum addressed

 25 some of those issues, but there’s still some that had been not


                                    WWW.JJCOURT.COM



Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document    Page 690 of 739
                                                                                5

  1 addressed and we’ll talk about those today.

  2             But let’s start with the primary issue which I think

  3 had to be addressed and I think you at least provided an answer

  4 to that, the venue issue.        The nerve center case which you

  5 cited is interesting because it’s not a bankruptcy case but it

  6 has been decided by a bankruptcy court, the matter of Asanda

  7 Air II, and I noted that and I’m curious to see what the other

  8 parties think.      Mr. Blythe, let’s talk about the venue issue.

  9 What is the bankruptcy administrator’s position on that issue?

 10             MR. BLYTHE:     Your Honor, this is the first time we’ve

 11 had to address, or had a situation where the argument was made

 12 that it was a nerve center.        I understand the argument and I

 13 guess in this COVID world we all work in different places --

 14 I’ve been working from home, so -- but I -- we still have an

 15 office.

 16             So, I don’t know if that totally answers my question

 17 as far as where this Rolta International, Inc. is located

 18 because that seems to be the prime question.            If they’re a

 19 proper venue then the other entities, apparently, are piggy-

 20 backing off of their venue.

 21             I don’t have any information or evidence that says

 22 that they don’t operate from the homes of the two parties’

 23 officers that were listed.        I just have never seen that used

 24 before and especially if the company maintains assets and has

 25 offices in, I believe, it’s Atlanta if I look at the little


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 691 of 739
                                                                                6

  1 listing of other assets.

  2             THE COURT:     Okay.   Thank you.     Mr. Sparks or Mr.

  3 Saval, we have for the judgment creditors.           Any position on

  4 this issue?

  5             MR. SAVAL:     Yeah, Your Honor, this is Daniel Saval

  6 again from Kobre & Kim.        We had noted at the initial hearing

  7 that we had some concerns about the choice of venue in Alabama.

  8 At this point, you know, we still have concerns but we’re not

  9 formally taking a position on the venue issue.            We’re not

 10 currently seeking to have venue transferred.

 11             THE COURT:     Okay.   Is there any other party on the

 12 phone that has an issue or concern about the venue issue?

 13 Hearing none, let me tell you what the Court’s position is.

 14 I’ve looked at this closely.         I’ve actually consulted with some

 15 judges around the country who dealt with this issue, and I did

 16 something that normally judges don’t do, but I thought it was

 17 appropriate in this circumstance, and that is I went online to

 18 see what the business address is is for Rolta International and

 19 D and B says it’s the Huntsville address.

 20             And so that coupled with the nerve center argument

 21 that’s given by Mr. Maples in his memorandum gave the Court

 22 comfort enough that I don’t need to go any further on that

 23 issue especially since there’s been no objection formally by

 24 anyone.    So, I’m going to treat that issue as resolved.            It

 25 does not mean it cannot be opened again if new information is


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 692 of 739
                                                                                7

  1 provided for instance schedules haven’t been filed or whatever

  2 but as we sit here today, I’m going to deem that issue as being

  3 settled for the time being and me going to other matters.

  4             Mr. Maples, the other issue that you addressed in

  5 your memorandum, and I’m going to take it up now because it

  6 comes up in all six of the other cases -- all six cases, is the

  7 conflict of interest issue.

  8             MR. MAPLES:     Yes, sir.

  9             THE COURT:     Let me tell you what my position is and

 10 then you can tell me how you’d like to respond.            The existence

 11 of inter-company claims between several entities is

 12 insufficient to warrant disqualification based on what you say

 13 in your memorandum.       Here’s what I found concerning.        The

 14 disqualification argument you make is based on a Second Circuit

 15 case from 1970.      There was no bankruptcy code in 1970.           The

 16 bankruptcy code did not go into effect until October 1, 1979.

 17 What that means is, there is no 327 that existed at the time

 18 that case was passed.

 19             So, the authority to the site doesn’t give support

 20 for conflict of interest issues under 327.           But more

 21 importantly, your brief doesn’t address the issue of

 22 disinterestedness at all.        327(a) attorneys may be employed but

 23 do not represent interest adverse to the estate.            That’s the

 24 conflict of interest and that is disinterested.            The

 25 disinterested issue comes up in the context of the retainer


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 693 of 739
                                                                                8

  1 that was received by counsel for the debtors from a non-debtor

  2 entity.    And that leaves the question of royalty and influence

  3 that go to disinterested.        And you know, Mr. Maples,

  4 disinterestedness is a standard higher than conflict of

  5 interest.

  6              MR. MAPLES:    Yes.

  7              THE COURT:    So, even after using a conflict of

  8 interest, you can still not be disinterested.            So that issue

  9 wasn’t addressed at all in your brief.           And so I’m concerned

 10 because I don’t have anything at all that shows me that there

 11 isn’t a disinterestedness, especially in the setting where the

 12 retainer comes from a non-debtor party.

 13              MR. MAPLES:    The non-debtor party paid a recurring

 14 consulting fee and it was paid on the -- that’s it’s due every

 15 month to Rolta International, and that was just directed to my

 16 firm for the retainer by Rolta International.

 17              THE COURT:    But you didn’t receive it from the

 18 debtor?

 19              MR. MAPLES:    I got it on instruction from the debtor

 20 but not from the debtor.        I do not represent, and I do not have

 21 an engagement with Advizex and neither their law firm.

 22              THE COURT:    Okay.   All right.     Well, what I have now

 23 is a brief that addresses the conflict of interest in a case

 24 that was pre-Code and no brief at all on the issue of

 25 retention.    That’s where we are right now.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 694 of 739
                                                                                9

  1             Let me hear from Mr. Blythe.         Mr. Blythe, the view of

  2 the bankruptcy administrator’s office taking a look at this

  3 issue?

  4             MR. BLYTHE:     Your Honor, I’ve discussed it with Mr.

  5 Corbett (phonetic), the bankruptcy administrator, in length of

  6 the issue and I think, of course, the issue of the payment by

  7 the non-debtor creates the issue, and I had questioned them and

  8 don’t know if they fully answered my question.            But I wanted to

  9 know where that money came from and what it was for -- if it

 10 was a payment or a gift.        Mr. Maples said it was a payment.

 11 So, if it was something that was actually owed to Rolta

 12 International, I don’t know why the money just wasn’t paid to

 13 Rolta International and then Rolta International would make the

 14 retainer payment.

 15             But the concern that we had was whether

 16 disinterestedness could be shown given 101-14 I believe it is

 17 that talks about disinterested person, it talks a disinterested

 18 person is not a creditor.        So, that was the issue we looked at

 19 -- was the issue whether the multiple parties that appear to be

 20 creditors of each other based on just the listing of the 20

 21 largest, whether that posed a conflict in itself that Mr.

 22 Maples couldn’t represent all of the six entities.

 23             THE COURT:     Okay.   Thank you.     Mr. Saval or Mr.

 24 Sparks?

 25             MR. SAVAL:     This is Daniel Saval on.       We don’t take a


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 695 of 739
                                                                                  10

  1 position on these issues as it pertains to the employment or

  2 retention of Mr. Maples and his firm.          I do think that there

  3 are broader issues -- some of them that were discussed to some

  4 extent at the last hearing that do remain, in terms of the

  5 relationship between non-debtor Rolta Advizex and the debtors

  6 and the basis for payments being made from Advizex to the

  7 debtors, what the terms are, what the --

  8             THE COURT:     Which we’ll probably get to later.           I’m

  9 just taking the issues in order in the memorandum.

 10             MR. SAVAL:     I understand, Your Honor.

 11             THE COURT:     Okay.   So, those issues -- I’m looking at

 12 my notes.    At the moment I’m trying to compartmentalize the

 13 status conference to deal with the issues that are overall in

 14 all the cases and then we’ll take up specific issues.                Okay?

 15             MR. SAVAL:     Noted, Your Honor.      Thank you.

 16             THE COURT:     Is there anyone else who has any comments

 17 about the conflict of interest/disinterest issue?

 18             No?    Hearing none, Mr. Maples, I think what I’m going

 19 to ask you to do is I need you to file a supplemental brief on

 20 these issues.

 21             MR. MAPLES:     Yes, sir.

 22             THE COURT:     I need one on the conflict of interest

 23 that gives current authority.         And I also need one on the

 24 disinterestedness.       I hear what you’re saying.       It may be okay,

 25 but right now I don’t have anything affirmative that provides


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                      Main Document    Page 696 of 739
                                                                                11

  1 for any of those issues.         And the issue that Mr. Blythe

  2 mentioned will come up again as we talk about various other

  3 motions to be brought.       How much time do you need to prepare

  4 that brief?       Well, let me before you answer, Mr. Maples --

  5             MR. MAPLES:     I’m sorry.

  6             THE COURT:     -- let me say this.      I’m considering

  7 continuing some or portions of this hearing until next week.

  8 Is that going to be sufficient time?

  9             MR. MAPLES:     It is.

 10             THE COURT:     I guess what I’m currently thinking and

 11 this is subject to anybody’s concern about time or whatever, is

 12 to continue the matters that need to be continued from today

 13 that don’t get resolved until the afternoon on the 23rd.

 14             MR. MAPLES:     That’s fine.

 15             THE COURT:     Is that enough time?

 16             MR. MAPLES:     Okay.

 17             THE COURT:     And we’ll have the conflict of interest

 18 issue, disinterestedness issue brief, in addition, can you do

 19 it by Friday so I have it before the hearing on Monday?

 20             MR. MAPLES:     Yes, sir.

 21             THE COURT:     Okay.

 22             MR. SPARKS:     Your Honor, Dan Sparks.       I do have a

 23 morning hearing.      You said afternoon, correct -- Thursday,

 24 right?

 25             THE COURT:     I did.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 697 of 739
                                                                                 12

  1             MR. SPARKS:      That works for me.

  2             THE COURT:      1 o’clock.    I have a regular docket on

  3 the 23rd and that’s why I tried to put it in the afternoon.

  4             MR. SPARKS:      Right.

  5             THE COURT:      Okay.    Let me go then to the next issue

  6 that was raised.       And once again, I’m going to the issue that

  7 Mr. Maples so aptly addressed in his memorandum to see what

  8 else we need to do before we get to the specifics -- joint

  9 administration and the issue there that I think Mr. Blythe

 10 touched on.       There are consolidated pleadings that were filed

 11 from the beginning of this case as though these cases were

 12 substantively consolidated.          That raises some issues, but the

 13 thing that sort of raised the biggest red flag for me was when

 14 after the last hearing on November 4, it was stated in a motion

 15 withdrawing motions for payment of taxes and employment issues

 16 and also for cash collateral that there are three entities that

 17 are dormant that do not have any employees -- let’s see, let me

 18 rephrase -- no employees, no real property, no contractor, no

 19 services performed.

 20             The question is two-fold.         Number (1) should those

 21 dormant entities be jointly administered with operating

 22 entities.     And then number (2) why are the joint -- or the

 23 dormant entities, rather, not in Chapter 7 instead of Chapter

 24 11.   Mr. Maples?

 25             MR. MAPLES:      Sure.    The dormant entities owned are a


                                    WWW.JJCOURT.COM



Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document    Page 698 of 739
                                                                                13

  1 parent of some of the entities and also two of the dormant

  2 entities were the original indentured bond holders.             And the

  3 remaining active operating entities were guarantors of the

  4 bonds.    It occurs to me that in order to reorganize,

  5 potentially, the bonds and indebtedness, I would need those

  6 entities in the case.       Also, there was a turnover order issued

  7 to one of the dormant entities for the stock of some of the

  8 active entities.      In order to preserve the active entities I

  9 filed for the parent.

 10             THE COURT:     Okay.   Where would I find information

 11 about who’s a parent for which one and so on?            The schedule

 12 that was attached in your brief didn’t show which entities were

 13 parents of the others other than Rolta International being a

 14 parent to a number of entities some of which are in the

 15 bankruptcy.

 16             MR. MAPLES:     And I apologize.      I thought that was in

 17 there but I can supplement that.         Let me supplement that in a

 18 pleading, Your Honor.

 19             THE COURT:     Mr. Blythe?

 20             MR. BLYTHE:     Yes, Your Honor.      As far as the joint

 21 administration, you know, I’d like to see what Mr. Maples

 22 supplements.      I did notice the three dormant entities and

 23 apparently they have -- are not operating, so I don’t know what

 24 they serve by being in consolidated cases.           Perhaps those cases

 25 could be administered separately and then whatever happens for


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 699 of 739
                                                                                14

  1 their plans are necessary whether it’s a liquidation or whether

  2 it’s something else, I don’t know at this point.

  3             THE COURT:     Mr. Saval?

  4             MR. SAVAL:     Again, for the record, Daniel Saval from

  5 Kobre & Kim, we don’t take an issue on joint administration as

  6 it pertains to those entities, those three dormant entities,

  7 but we do reserve our right as to the impact of the status of

  8 those entities on relief that we may seek in the case,

  9 including whether, you know, the cases for those entities or

 10 all the entities should be dismissed.

 11             THE COURT:     Okay.   Thank you.     Mr. Maples, the joint

 12 administration one is interesting because normally it was not a

 13 problem but here, joint administration triggers a number of

 14 other issues, particularly, as you have a consolidated list of

 15 the 20 largest creditors that includes entities being creditors

 16 of other entities.       So if we jointly administer them, I’m

 17 concerned about how that works.         Maybe this is something you

 18 can address further in your brief also once we see the chart

 19 which you are going to attach.

 20             MR. MAPLES:     Your Honor, and I have an idea about

 21 this and, you know, I did this for the purposes of simply being

 22 able to be more expeditious in the administration of these

 23 cases.    However, I mean, there are only six cases and from a

 24 docket scheduling standpoint, so long as we’re docketed in each

 25 of these cases at the same time, that may resolve the issue.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 700 of 739
                                                                                15

  1 And I could withdraw the motion for joint administration.

  2             THE COURT:     You can.    I’m not sure that would resolve

  3 the issue we’re discussing because, for instance, it comes up

  4 again when you ask for consolidated courtesy -- it’s the same

  5 issue.

  6             MR. MAPLES:     Okay.

  7             THE COURT:     The issue is you have operating -- it’s

  8 very symmetrical.      You have three operating entities and three

  9 dormant entities but you want to mix them together both in

 10 administration and creditors committee and so on.             And so it

 11 just raises this issue, especially when three of the entities,

 12 or two of the entities, are the largest creditors of other

 13 entities.

 14             MR. MAPLES:     Because we’re the original recipients of

 15 the bonds and the money was divvied out.

 16             THE COURT:     I understand.     We’re trying to look at a

 17 situation where conflicts, disinterestedness, and efficiency

 18 all blend in a situation --

 19             MR. MAPLES:     Sure.

 20             THE COURT:     -- where entities owe each other money --

 21 substantial amounts of money.         And like, for instance, two of

 22 the affiliates that are listed on the list of largest creditors

 23 two of the top five are other Rolta entities.            So, if the Court

 24 were to approve your motion for a consolidating committee, are

 25 we going to have Rolta entities being on the committee with


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 701 of 739
                                                                                 16

  1 other Rolta entities?

  2             MR. MAPLES:      I don’t anticipate that.

  3             THE COURT:      But that’s why you’re in court right now,

  4 you know, because the largest --

  5             MR. SPARKS:      This is Dan Sparks -- can I offer a

  6 point here?

  7             THE COURT:      No, just a moment.      So, Mr. Maples,

  8 that’s the issue and that’s why you need to find some way to

  9 resolve this issue because before the Court we have creditors

 10 and debtors who are all related to each other and with the

 11 large debts that are allegedly owed and it affects joint

 12 administration and joint creditors committee.             So, that’s why.

 13             Now we’ll hear from Mr. Sparks?          Mr. Sparks?

 14             MR. SPARKS:      Thank you, Your Honor.       A couple of

 15 housekeeping points on the issues you just raised.              First of

 16 all -- I’m going fast forward a little bit -- but I talked to

 17 Mr. Blythe this morning and I think when we get to that motion,

 18 he will report that there were not enough acceptances to form a

 19 committee in any of the cases which may resolve that issue.

 20             Also, I think that Mr. Maples says he thought he

 21 attached a chart or made reference to the ownership.              He did

 22 attach a chart, but it’s not related to the motion we’re

 23 discussing.       He attached the chart to his memorandum and that’s

 24 where you’ll find, I think, the chart listing the ownership.

 25 That’s where I found it.         Your Honor may want to use that for a


                                    WWW.JJCOURT.COM



Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document    Page 702 of 739
                                                                                 17

  1 reference.

  2              THE COURT:    I did but it didn’t tell me who owned

  3 what.    It told me that the debtor -- I know the one you’re

  4 talking about.      It said the debtor is the owner of a number of

  5 entities, some of which aren’t in bankruptcy.

  6              MR. SPARKS:    Correct.    That is correct.

  7              THE COURT:    And then it doesn’t tell me, other than

  8 the India entity who are the owners of some of the other

  9 entities.    So, it is some information, but it’s not clear

 10 information.

 11              MR. MAPLES:    I’ll clarify it, Your Honor.

 12              THE COURT:    Yes, and that’s what I think you said you

 13 would do, Mr. Maples.

 14              MR. MAPLES:    Yes.

 15              THE COURT:    You would provide clarification.          Okay.

 16 We talked about the joint administration and we walked over

 17 into the issue about the joint committee.           Let’s talk about

 18 that for a moment, Mr. Maples -- I’m sorry, Mr. Blythe?

 19              MR. BLYTHE:    Yes, Your Honor.      As Mr. Sparks said, I

 20 can report that because the motion for a consolidated committee

 21 was only filed last week,        our office had already sent

 22 solicitations in all the cases.         And we only received one

 23 response -- well, two responses -- one willing to serve and one

 24 not willing to serve.       So we were going to file a notice that

 25 we were unable to form a creditors committee in any case due to


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 703 of 739
                                                                                18

  1 the lack of parties willing to serve.

  2             THE COURT:     What case was the one accepting creditor

  3 have his claim in?

  4             MR. BLYTHE:     Your Honor, we -- the accepting creditor

  5 was in all six cases.       It was a creditor in all of the

  6 (indiscernible).

  7             THE COURT:     Which one was it?

  8             MR. BLYTHE:     It was Mr. Sparks’ client.        I can’t

  9 remember off the top of my head the name.

 10             THE COURT:     It’s called Pierla Assets Holding.          Yes,

 11 it’s on the list of 20 largest.         It’s called Pierla Assets

 12 Holding, LLC, is that correct?

 13             MR. SPARKS:     Right.    That’s -- those were successors

 14 in interest to them, Your Honor.

 15             THE COURT:     Okay.   I’m just looking at the list of 20

 16 largest.    Okay.    Then that may moot that particular matter.

 17             Mr. Maples, let me go back to what you said earlier.

 18 I am prepared to grant joint administration on the operating

 19 entities.    I’m still concerned about the dormant entities in

 20 joining them in.      I think you can decide how you want to do

 21 that between now and --

 22             MR. MAPLES:     I’m fine with that.

 23             THE COURT:     Okay.   You don’t want to think about it

 24 or talk to your client about it before --

 25             MR. MAPLES:     Let me do that.      Thank you, Judge.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 704 of 739
                                                                                19

  1             THE COURT:     We’re going to have a hearing again --

  2             MR. MAPLES:     I tend to be impulsive.

  3             THE COURT:     As you can tell, so do I.       I mean, so

  4 that’s my concern.       Mr. Blythe, do you have any concern about

  5 that if that’s where we end up?

  6             MR. BLYTHE:     Your Honor, I don’t.      As far as the

  7 operating entities, I don’t have a concern about the joint

  8 administration.      At least not at this point.        Unless something

  9 comes out in the schedule that they file, I think, which are

 10 due -- I think they’re due Friday.

 11             THE COURT:     That’s right.     We do have that coming up.

 12 So, yes, maybe we should reserve this issue until more

 13 information comes out.

 14             Mr. Saval and Mr. Sparks, any comment on this issue?

 15 Any further comments?

 16             MR. SAVAL:     No, Your Honor.

 17             THE COURT:     Okay.

 18             MR. SAVAL:     We just reserve rights in connection with

 19 what we see in the schedules.

 20             THE COURT:     Everybody reserves their rights, not a

 21 problem.    Okay, then that takes care of the status conference

 22 phase of the hearing.       Anything further there, Mr. Maples,

 23 before we go into specific cases and specific motions?

 24             MR. MAPLES:     No, Your Honor.

 25             THE COURT:     Okay.   Then let’s take up Rolta


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 705 of 739
                                                                                 20

  1 International Inc., since none of these (indiscernible)

  2 consolidated yet, the motion for joint administration.               We had

  3 talked about that will be carried over to next -- the next

  4 hearing which, tentatively, will be the 23rd at 1 o’clock.

  5 Application by debtor in possession to employ Mr. Maples’ law

  6 firm.    That also will be carried over after Mr. Maples

  7 supplements his brief.       And that will be heard on the the 23rd.

  8 And the emergency motion by the debtor in possession for order

  9 authorizing and directing the honoring of debtors’ pre-petition

 10 payroll checks et cetera.        Let’s take that matter up.          Mr.

 11 Maples?

 12             MR. MAPLES:     Your Honor, this a motion that we had

 13 deferred last time.       It is just, you know, wanting to be able

 14 to honor the pre-petition payroll and payroll tax obligations

 15 of -- and any payroll benefits that would have split between

 16 pre-petition in this and the other two operating entities.

 17             THE COURT:     Well, we’re going to take them

 18 separately, remember they’re not jointly consolidated

 19 (indiscernible) --

 20             MR. MAPLES:     I know.    I just threw that in there,

 21 Your Honor.

 22             THE COURT:     Okay, well, I’m trying to pull them back

 23 out and keep them separate.

 24             MR. MAPLES:     I understand, thank you.

 25             THE COURT:     In this particular one, Mr. Maples, as I


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                      Main Document    Page 706 of 739
                                                                                21

  1 understand it, the wages have been paid current through the

  2 date of filing but there are some other obligations like the

  3 contract dues and the taxing that you’re asking for -- not

  4 taxing but ancillary things to wages -- employee benefits?

  5             MR. MAPLES:     That’s correct, Your Honor.

  6             THE COURT:     And that’s what your asking for here,

  7 correct?

  8             MR. MAPLES:     Yes, sir.

  9             THE COURT:     Okay.    Mr. Blythe?

 10             MR. BLYTHE:     Your Honor, based on the amended motion

 11 and the amounts set forth there and the limited nature of what

 12 it’s asking for, I don’t have any objection.

 13             THE COURT:     Thank you.    Mr. Saval?

 14             MR. SAVAL:     Your Honor, I know it’s customary for

 15 debtors to seek and obtain approval to pay essential employees

 16 and we’re not seeking to get in the way of that.            But one

 17 concern we had is that -- well there are actually two concerns.

 18 The first is that there isn’t any information in the motion

 19 regarding the types of employees.          The debtors, or Rolta

 20 International, is purposing to pay -- are they executive

 21 employees, non-executive?          You know, what is their job

 22 classification?

 23             And, secondly, with respect to paying contractors,

 24 again, there is no information provided about those contractors

 25 -- what they do, why they are essential and why it’s critical


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 707 of 739
                                                                                 22

  1 to pay them immediately.        What I see in the motion is a

  2 statement that at times the debtor utilizes casual contractors

  3 and subcontractors for discreet periods of time when the need

  4 arises.

  5             So, we were hoping to get more information and think

  6 it would be helpful, as a matter of disclosure, to get a better

  7 understanding of that.

  8             THE COURT:     Okay.   Let me make sure I’m clear.         And

  9 because you have three of these, I may be confusing them.               Is

 10 this the amendment to your motion -- amended emergency motion

 11 that says your employees were paid current as of the date of

 12 signing?

 13             MR. MAPLES:     Yes, sir.

 14             THE COURT:     And that the contractors who you

 15 mentioned, although don’t give the description of, are owed

 16 about $9,000?

 17             MR. MAPLES:     Yes, sir.

 18             THE COURT:     Okay.   But, Mr. Saval, I think your issue

 19 is a relevant one but, in the context of this particular

 20 motion, it may not have that much substance because there is no

 21 wage issue that he’s asking to be paid and the $9,000 in

 22 contractors.      So, I don’t think those are insiders or other

 23 people -- it isn’t a lot of money that’s being request there.

 24             MR. SAVAL:     That’s noted, Your Honor.

 25             THE COURT:     Okay.   And your comment may be more


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 708 of 739
                                                                                   23

  1 relevant as we get to some of the others.            But in this one, I

  2 looked at this and it said the main case doesn’t have a big ask

  3 on this emergent motion.         I am inclined to grant the amended

  4 emergency motion with regard to the pre-petition payroll

  5 because it basically is the contractors.            It isn’t a large

  6 amount and then the employee benefits -- Mr. Maples, what was

  7 the total employee benefit request in this motion?

  8             MR. MAPLES:        I think it was less than a thousand

  9 dollars.

 10             THE COURT:      Do you have the number there somewhere?

 11             MR. MAPLES:        I’ll look.   Yes, sir.

 12             THE COURT:      I don’t want to take too much time if you

 13 can’t locate it.       Okay.    Let’s move along.

 14             MR. MAPLES:        I apologize.

 15             THE COURT:      I’m assuming that the number you gave me

 16 was close and correct, if not told otherwise the amended

 17 emergency motion for order authorizing and directing the

 18 honoring of debtor’s pre-petition payroll checks and

 19 authorizing the debtor to pay pre-petition wages and employee

 20 benefits in the Rolta International case is approved.                 Please

 21 submit that order.

 22             MR. MAPLES:        I will, Your Honor.

 23             THE COURT:      Now let’s look at the amended emergency

 24 motion for authority to pay pre-petition taxes.             Mr. Blythe?

 25 Mr. Blythe?       Did we lose Mr. Blythe?


                                     WWW.JJCOURT.COM



Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                       Main Document    Page 709 of 739
                                                                                24

  1              MR. BLYTHE:    I’m sorry, Your Honor.       I accidentally

  2 hit the mute button.       Can you hear me?

  3              THE COURT:    I can hear you know.

  4              MR. BLYTHE:    Yes, I’m sorry.      I was saying that as

  5 far as the taxes motion, I believe they’re asking to just pay

  6 the amounts that were pre-petition withheld from the employer

  7 wages which are most of trust fund taxes.           I don’t have any

  8 objection.

  9              THE COURT:    Okay.   Thank you.     Mr. Saval?

 10              MR. SAVAL:    Your Honor, we don’t have an objection to

 11 this motion.

 12              THE COURT:    Thank you.    Does anyone else on the phone

 13 have a comment or objection to this particular motion?               Hearing

 14 none, I’ve reviewed it, I think the request is reasonable and

 15 the amended emergency motion by the debtor in possession for

 16 authority to pay pre-petition taxes and to honor checks for

 17 payment of taxes is approved.         Mr. Maples, please submit that

 18 order.

 19              MR. MAPLES:    I will, Your Honor.

 20              THE COURT:    Next is the amended motion by the debtor

 21 in possession for authorization to use cash collateral.               I also

 22 received and reviewed the supplement to the amended motion that

 23 was filed yesterday by the debtor.          Mr. Maples, where are we on

 24 this motion?

 25              MR. MAPLES:    Your Honor, I think we’ve had --


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 710 of 739
                                                                                25

  1 demonstrated and we offer a replacement lien to the extent

  2 that, yeah, there is a lien pre-petition.           We have severe

  3 questions on whether there is an, in fact, yeah, not only as we

  4 talked about earlier they’re, I think, they’re avoidable but I

  5 think as to international and particularly as to UK and Middle

  6 East, that there is no properly -- there’s no proper attachment

  7 to any of the assets that would be required to prove

  8 domestication.      I don’t think a New York turnover order impairs

  9 a cash collateral in Dubai.

 10              THE COURT:    Okay.

 11              MR. MAPLES:    But I know we’re only on International

 12 right now.    I don’t think a current order in New York attaches

 13 to receivables that are received in Georgia or Alabama.

 14              THE COURT:    Okay.    That’s probably more relevant to

 15 New York today.

 16              MR. MAPLES:    Yes.

 17              THE COURT:    Okay.

 18              MR. MAPLES:    Yes.

 19              THE COURT:    All right.    I understand the arguments.

 20 It hasn’t been proven -- the question is, in this emergency

 21 interim phase is there adequate protection.           If there is, that

 22 it’s (indiscernible) creditors.

 23              MR. MAPLES:    Sure.

 24              THE COURT:    Let me hear from Mr. Blythe and then I

 25 will hear from Mr. Saval.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 711 of 739
                                                                                 26

  1             MR. BLYTHE:     Yes, Your Honor.      As far as the motion

  2 to use cash collateral, I understand the parties.             They’re

  3 seeking to use their cash collateral here and able to voice

  4 their own objection.       I did concur with the parties’ limited

  5 response that they don’t really say other than the fact that

  6 there’s going to be the rolling budget but appears to now show

  7 that there’s a surplus each month based on their expenditure

  8 than collection, but it doesn’t say what type of replacement

  9 liens or what type of adequate protection that they’re

 10 offering.    So, other than that, I have no comment.

 11             THE COURT:     Thank you.    Mr. Saval?

 12             MR. SAVAL:     Good morning, again, Your Honor.          A few

 13 things to point out about the amended motion.            Number (1) the

 14 budget does show that the debtor, Rolta International, is

 15 operating in the negative and burning through cash during the

 16 13-week period.      And that’s even including the $335,000 payment

 17 from Advizex.      So, our lien on the cash is going to be impaired

 18 under this budget and we don’t have a proposal for any type of

 19 meaningful adequate protection as to consequence of that

 20 diminution of value.

 21             In terms of the arguments that have now been raised,

 22 they weren’t raised in the motion, I think they were alluded to

 23 in the filing of yesterday, I would just point out, Your Honor,

 24 that a lien on the cash arises from the turnover order in aid

 25 of the judgment in favor of our client.           And that New York law


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 712 of 739
                                                                                27

  1 is clear that a turnover order issued by a New York Court does

  2 reach property physically outside the state of New York.

  3             So we don’t think that argument has any merit.             We

  4 don’t think it’s, you know, been raised formally but I just

  5 wanted to note that.       And I think as Your Honor alluded to,

  6 whether or not there are arguments about avoidance or

  7 invalidity of the lien, as of now we have a lien on that’s

  8 entitled to adequate protection and there’s no proposal to

  9 provide us with adequate protection.

 10             THE COURT:     Okay.   Thank you.     Mr. Maples?

 11             MR. MAPLES:     Your Honor, I think we do offer a

 12 proposal, and that is they can continue to have whatever lien

 13 they have, however, it might be into post-petition receivables.

 14 There is a floating in the 13 week but it’s not, you know, I

 15 mean, it moves up and down on the net.           It is not just a

 16 complete degradation of cash throughout the period.             And we’re

 17 asking, honestly, but, you know, we don’t have an interim order

 18 that stretches for the entire 13 weeks.           Let’s let the proof be

 19 in the pudding for a little bit.         You know, give us a month or

 20 two.

 21             THE COURT:     I didn’t closely study the budget, but

 22 I’m concerned about what Mr. Saval said about the budget

 23 showing that the debtor’s operating in the negative.             Is that

 24 correct?

 25             MR. MAPLES:     I don’t think that -- I mean, I don’t


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 713 of 739
                                                                                28

  1 read it that way.      I think that it -- you know, the budget ebbs

  2 and flows.

  3              THE COURT:    What happens in the next 30 days?         From

  4 the date of filing through 30 days is the operation in the

  5 negative or in the positive?

  6              MR. MAPLES:    The -- well, I’m getting to that.

  7              THE COURT:    Mr. Maples, this raises sort of another

  8 question I had, too, which is who is handling the accounting

  9 for this entity.      Let’s just stay with the Rolta International?

 10 I notice that in your statement about nerve center, the

 11 officers who were in Huntsville aren’t financial officers.

 12 Who’s the CFO?

 13              MR. MAPLES:    We don’t really have, I don’t think, in

 14 title a CFO.      We have a controller and, honestly --

 15              THE COURT:    Where is the financial headquarters of

 16 this company?

 17              MR. MAPLES:    I would say the financial headquarters

 18 of this company is in Huntsville.

 19              THE COURT:    Okay.   Then who is handling their

 20 financial records.       Normally it is someone who would be handy

 21 to answer questions about budgets and about other numbers and

 22 you’re doing it so it tells me somebody else isn’t.

 23              MR. MAPLES:    Well, actually, you know, our CEO,

 24 Preetha Pulasani, is, you know, and our executive vice-

 25 president, Blane Shertz, are all intimately involved in the


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 714 of 739
                                                                                29

  1 finances of this company.        And I could certainly tender one of

  2 them in a hearing or a -- you know, provide additional

  3 declaration regarding that.

  4              THE COURT:    Let’s do this.     Yes, maybe I need a

  5 declaration from them because we’re not going to have an

  6 evidentiary hearing on that issue.          The issue is, how will the

  7 judgment creditors, assuming they have a lien, be adequately

  8 protected?    And let’s take it for a 30- or 60-day period

  9 initially.    If the budget showed they’re operating -- you’re

 10 operating in the negative.        (indiscernible)

 11              MR. MAPLES:    No, the budget doesn’t show that we’re

 12 operating in the negative every week.          I mean, it goes from 196

 13 to 107 to 87 to 152 to 148 to 182, you know, it moves up and

 14 down.    And that’s not -- obviously, not unusual for an

 15 operating entity.

 16              THE COURT:    Well, we’re not talking about operating

 17 entity, we’re talking about adequate protection.            If the value

 18 of collateral goes up and down, you could be adequately

 19 protected.    That’s the issue.       That’s the issue that needs to

 20 be addressed.

 21              MR. MAPLES:    Okay.

 22              THE COURT:    And it’s not a guess, because a floating

 23 lien when you have a cushion is one thing.           A floating lien

 24 where one week you’re underwater and one week you’re over

 25 water, the question is, is that adequate protection.             And I


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 715 of 739
                                                                                30

  1 think --

  2              MR. MAPLES:    And I think I know the answer to that,

  3 too, and I think I’m going to have to supplement with --

  4 because all -- the analysis that we’ve given you in the 13-week

  5 rolling budget deals with cash and I need to give you the

  6 supplement of the rolling accrual of receivables.             You wouldn’t

  7 usually have inventory in a case like this.           So, receivables,

  8 which are also part of cash collateral, need to be factored

  9 into this.

 10              THE COURT:    I believe you’re correct.

 11              MR. MAPLES:    Yes.

 12              THE COURT:    So, can you provide that also by Friday

 13 at the hearing?

 14              MR. MAPLES:    Yes, I can.     Yes, I can.

 15              THE COURT:    Okay.    So then we need to come back to --

 16 let me say it a different way -- we need to continue the

 17 amended motion until the 23rd also so that we have that

 18 additional information because I believe Mr. Savala’s correct

 19 that with the information we currently have, it does not show

 20 continuous adequate protection or the lien claimed by the

 21 judgment creditors.       Okay?    Thank you.

 22              Mr. Saval, is there any other issue on cash

 23 collateral that we need to address before we move to the next

 24 debtor?

 25              MR. SAVAL:    Your Honor, one other point.        We have the


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 716 of 739
                                                                                  31

  1 outstanding issue, or question as I would put it, as to the

  2 substantial funds that are being provided from the non-debtor

  3 Avizex entity to Rolta International.           I see the line item’s

  4 been changed in the amended motion to refer to the payments as

  5 a management fee but there’s no other information or disclosure

  6 provided in the motion describing the terms of that apparent

  7 management fee.       Is Advizex obligated to pay the fee?            And

  8 whether we can actually rely on that line item as indication

  9 that the funds will, in fact, be paid, particularly because

 10 it’s a non-debtor party?

 11             THE COURT:      Good point.     Is Advizex’s counsel on the

 12 phone?

 13             MR. MALLOY:      I am, Your Honor, Sean Malloy.           Thank

 14 you.

 15             THE COURT:      Okay.   I thought you had given your

 16 appearance.       And this will be -- here, we’re going to do it in

 17 two stages.       One is you’re going to give us the short answer

 18 and then, Mr. Maples, when you provide information by Friday,

 19 we can put it in the context of the cash collateral adequate

 20 protection.

 21             MR. MAPLES:      I will.

 22             THE COURT:      But since we have Advizex’s counsel on

 23 the phone, let’s hear from him with regard to the response to

 24 Mr. Saval’s issue.

 25             MR. MALLOY:      Thank you, Your Honor.       The answer is


                                    WWW.JJCOURT.COM



Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                       Main Document    Page 717 of 739
                                                                                 32

  1 that yes, Advizex pays a monthly management fee to its parent,

  2 Rolta International.       The amount is 670,000 -- I’m sorry, not

  3 670,000 -- $67,000 per month.         I believe that the September

  4 management fee and part of the October management fee were

  5 paid.    And I can confirm what Mr. Maples said earlier, which is

  6 that Advizex paid a management fee in the amount of $97,000 to

  7 its parent, Rolta International.         And for administrative

  8 convenience it was sent directly to Mr. Maples’ office.

  9             So that portion of the management fee, obviously, can

 10 be used by Rolta International however they want and they chose

 11 to use it, apparently, as a retainer for their counsel.               We do

 12 have a lender at the Advizex level, Huntington, who has to

 13 approve any payment of the management fee.           So, Huntington has

 14 a say in whether this amount of money can leave Advizex or not

 15 on a go-forward basis.

 16             THE COURT:     And what is your management fee for?

 17             MR. MALLOY:     Shared services, management.        For

 18 example, you know, there is, you know, strategic help from the

 19 parent.    Rolta Advizex is part of a, you know, multinational

 20 group.    We do business nationally and internationally.             And so

 21 advice and such things from the parent, like you have with many

 22 shared services contracts.        I don’t know the specifics of the

 23 shared services.      For example, sometimes, you know, parties pay

 24 for each other’s insurance et cetera, but I think that the core

 25 of this management fee is based on strategic direction and


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                      Main Document    Page 718 of 739
                                                                                33

  1 advice from the parent entities.

  2             THE COURT:     Okay.    Mr. Saval, does that help a

  3 little?

  4             MR. SAVAL:     That provides some information.

  5             THE COURT:     Okay.

  6             MR. SAVAL:     And I appreciate --

  7             THE COURT:     The reason I say that is the schedules

  8 will be filed by the end of the week.            Mr. Maples is going to

  9 put in writing additional information.           I just wanted to get an

 10 indication, and I appreciate counsel giving us that, as to what

 11 it was and confirming some of the information about the

 12 management fee.      So, we’ll have additional information about

 13 that when we get to the hearing on the 23rd at 1 o’clock.               I

 14 believe, then, we will continue the motion for user cash

 15 collateral to the 23rd at 1 o’clock also.

 16                                    * * * * *

 17                        C E R T I F I C A T I O N

 18             I, ALYCE H. STINE, court approved transcriber,

 19 certify that the foregoing is a correct transcript from the

 20 official electronic sound recording of the proceedings in the

 21 above-entitled matter, and to the best of my ability.

 22

 23 /s/ Alyce H. Stine

 24 ALYCE H. STINE

 25 J&J COURT TRANSCRIBERS, INC.             DATE:    November 19, 2020


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 719 of 739
                EXHIBIT O




Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 720 of 739
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA

     IN RE:                   .          Case No. 20-82282-CRJ-11
                              .
     ROLTA INTERNATIONAL, LLC,.
                              .
               Debtor.        .
     . . . . . . . . . . . . ..
     IN RE:                   .          Case No. 20-82285-CRJ-11
                              .
     ROLTA MIDDLE EAST        .
     FZ-LLC,                  .
                              .
               Debtor.        .
     . . . . . . . . . . . . ..
     IN RE:                   .          Case No. 20-82287-CRJ-11
                              .
     ROLTA UK, LTD.           .          United States Bankruptcy Court
                              .          400 Well Street
                              .          Decatur, AL 35601
                              .
               Debtor.        .          December 1, 2020
     . . . . . . . . . . . . ..          10:56 a.m.

         TRANSCRIPT OF MOTION TO MODIFY THE CHAPTER 11 OPERATING
         PROCEDURES; STATUS CONFERENCE ON MOTION BY DEBTOR ROLTA
               INTERNATIONAL FOR ENTRY OF ORDER AUTHORIZING
            BUT NOT DIRECTING PAYMENTS OF PRE-PETITION CLAIMS
                  OF CERTAIN CRITICAL AND FOREIGN VENDORS
                  BEFORE HONORABLE CLIFTON R. JESSUP, JR.
                    UNITED STATES BANKRUPTCY COURT JUDGE

     TELEPHONIC APPEARANCES:

     For the Debtor:               Maples Law Firm, P.C.
                                   By: STUART M. MAPLES, ESQ.
                                   200 Clinton Avenue West, Suite 1000
                                   Huntsville, AL 35801

     For the Bankruptcy            Office of the Bankruptcy Administrator
     Administrator:                By: RICHARD BLYTHE, ESQ.
                                   400 Well Street
                                   Decatur, AL 35602

     Audio Operator:               Melissa Brown

      Proceedings recorded by electronic sound recording, transcript
                    produced by transcription service.
     _______________________________________________________________

                          J&J COURT TRANSCRIBERS, INC.
                               268 Evergreen Avenue
                            Hamilton, New Jersey 08619
                           E-mail: jjcourt@jjcourt.com

                  (609)586-2311          Fax No. (609)587-3599

Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 721 of 739
                                                                                2

     TELEPHONIC APPEARANCES (Cont’d):

     For Pinpoint                  Christian & Small, LLP
     Multi-Strategy Master         By: DANIEL D. SPARKS, ESQ.
     Fund, Value Partners          1800 Financial Center
     Fixed Income SPC –            505 North 20th Street
     Value Partners Credit         Birmingham, AL 35203
     Opportunities Fund SP
     and Value Partners            Kobre & Kim, LLP
     Greater China High            By: DANIEL J. SAVAL, ESQ.
     Yield Income                  800 Third Avenue
     FundPinpoint and              New York, NY 10022
     Value Partners:
                                   Kobre & Kim, LLP
                                   By: GEOFFREY J. DERRICK, ESQ.
                                   1919 M Street NW
                                   Washington, DC 20036

     For Rolta Advizex             McDonald Hopkins, LLC
     Technologies, LLC:            By: SEAN D. MALLOY, ESQ.
                                   600 Superior Avenue, East, Suite 2100
                                   Cleveland, OH 44114

     For Huntington                Calfee Halter & Griswold, LLP
     National Bank:                By: GUS KALLERGIS, ESQ.
                                   1405 East 6th Street
                                   Cleveland, OH 44114

     Attorney for                  Maynard Cooper & Gale PC
     Intergraph Corporation:       By: RYAN D. THOMPSON, ESQ.
                                   1901 6th Avenue North, Suite 2400
                                   Birmingham, AL 35203


                                       _ _ _




                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 722 of 739
                                                                                3

  1              THE COURT:    ..cases.    Let me have appearance of

  2 counsel for the debtor.

  3              MR. MAPLES:    Stuart Maples for the debtor.

  4              THE COURT:    Good morning.

  5              MR. MAPLES: Good morning.

  6              THE COURT:    The bankruptcy administrator?        Is there

  7 someone present for the bankruptcy administrator?

  8                            (No audible response)

  9              THE COURT:    Okay.   The judgment creditors?

 10              MR. SPARKS:    Your Honor, Dan Sparks of Christian &

 11 Small for the judgment creditors.

 12              THE COURT:    Good morning.

 13              MR. SAVAL:    Good morning, Your Honor, Daniel Saval

 14 from Kobre & Kim, also here on behalf of the judgment

 15 creditors.

 16              THE COURT:    Good morning.     Okay.   Is there anyone

 17 else who needs to enter an appearance?

 18              MR. BLYTHE:    Your Honor, Richard Blythe, bankruptcy

 19 administrator, I’m sorry I’m a little late.

 20              THE COURT:    Okay, Mr. Blythe, and who else entered an

 21 appearance?

 22              MR. MALLOY:    Good morning, Your Honor, Sean Malloy of

 23 McDonald Hopkins on behalf of non-debtor affiliate Rolta

 24 Advizex.

 25              THE COURT:    Good morning.



                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 723 of 739
                                                                                4

  1             MR. KALLERGIS:      Good morning, Your Honor, Gus

  2 Kallergis on behalf of Huntington National Bank, a pledge of

  3 the stock of Rolta International.

  4             THE COURT:     Good morning.     Okay, I think what I’m

  5 going to do, no, I know what I’m going to do, is I’m going to

  6 start at the end of the docket and go backwards.            Let’s start

  7 with the motion to modify the Chapter 11 operating proceedings

  8 and because the motions are identical in the Rolta Middle East

  9 case and the Rolta UK, Ltd. case, we’ll take those up together.

 10 Mr. Blythe?

 11             MR. BLYTHE:     Yes, Your Honor, I’ve looked at both

 12 motions.    These are at least the part of what they’re asking

 13 for, the waiver on opening new bank accounts and new books and

 14 records, we would routinely agree to that in cases where we

 15 were dealing with the United States Banks and, you know, just

 16 required that the debtors provide us with additional

 17 documentation from statements going back several months to show

 18 the pre-petition chain of the money.          It’s really a little

 19 different in this case because these are, you know,

 20 international banks that we don’t deal with every day, so I

 21 don’t know that they don’t do debtor-in-possession accounts.

 22             Because normally what we do in the United States

 23 Banks is even though we would waive the requirement perhaps to

 24 open a new bank account, we would require that they designate

 25 the existing accounts as debtor-in-possession and comply with


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 724 of 739
                                                                                 5

  1 the requirements there; as well as, the requirements from

  2 keeping money of the estates and the collateralization and

  3 insured requirements under 345, which I would be very hesitant

  4 to waive that because I just don’t know what sort of

  5 international banks we’re talking about and what sort of

  6 insurance coverage that would be equivalent to what the FDIC

  7 limits are, so without having additional information, I don’t

  8 know that I could agree to that.

  9             THE COURT:      Okay.    Mr. Maples?

 10             MR. MAPLES:      Your Honor, I don’t know the answer to

 11 the insurance issue.        I understand the concern that Mr. Blythe

 12 has.    I could follow-up with that.         I just have been -- it’s my

 13 understanding it is simply very, very difficult to open new

 14 bank accounts in UAE and in UK.          It could take several months

 15 and would cause some disruption.          Whether or not we may be able

 16 to make some sort of designation on the existing accounts as

 17 debtor-in-possession, I’m happy to pursue that, and also to

 18 pursue information on any deposit insurance that are offered by

 19 these two foreign institutions.

 20             THE COURT:      I think, definitely, we need you to try

 21 to do that.       I’m just thinking --

 22             MR. MAPLES:      Sure.

 23             THE COURT:      -- can’t be the first time that this

 24 issue has arisen in conjunction with a Chapter 11 either in the

 25 Middle East or in the UK and so the question is where would you


                                    WWW.JJCOURT.COM



Case 20-82282-CRJ11    Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                       Main Document    Page 725 of 739
                                                                                 6

  1 find a good source of information to assist you, Mr. Maples.                 I

  2 would suggest and I don’t know if they have the answer or not,

  3 but some place like INSOL International which is the branch of

  4 the American Bankruptcy Institute may be a place to look to --

  5             MR. MAPLES:     That -- sure.

  6             THE COURT:     But I know INSOL is the International

  7 Branch of the American Bankruptcy Institute where issues like

  8 this have been addressed.        I don’t know if this specific issue

  9 has, but I would suggest that you look there because I

 10 understand what Mr. Blythe is saying and it is difficult to

 11 weigh those requirements or about something comparable in place

 12 to protect the estate and the creditors.           (indiscernible)

 13             MR. BLYTHE:     I agree with that, Your Honor.

 14             THE COURT:     Let me then continue both of these

 15 matters and we’ll talk about when we continue them to after we

 16 discuss and consider the other matters on the docket.                Before I

 17 move off these two matters I’ve heard from Mr. Blythe, does

 18 anyone else have any comments with regard to the motions to

 19 modify the Chapter 11 operating procedures?

 20                           (No audible response)

 21             THE COURT:     Okay.   Then we’ll take that up as far as

 22 rescheduling in a moment.        The other item, and I’m going to do

 23 them corporately because they’re related, is the status

 24 conferences are set on the motions by the debtors for entry of

 25 an order authorizing but not directing payments of pre-petition


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08    Desc
                      Main Document    Page 726 of 739
                                                                                    7

  1 claims of certain critical and foreign vendors in the Rolta

  2 International, Rolta UK, Ltd., and Rolta Middle East cases.                 I

  3 received this morning the objection to the motion by the

  4 judgment creditors, which actually came later than I was

  5 hoping, but it did come, and what I’m about to start with is my

  6 notes about the motions before I receive the objections by the

  7 judgment creditors, so if there’s any overlap, it’s just purely

  8 because of the nature of the matter.

  9             The term critical vendor does not appear in the

 10 Bankruptcy Code.      The concept was developed by the bankruptcy

 11 courts and the Chapter 11 process since the Code went into

 12 effect until the first 1979.         The Courts will not generally

 13 rubberstamp a debtors request, but will require proof that the

 14 payment is indispensable to the success of the debtors’ cases

 15 and cannot be obtained elsewhere.          The critical vendor is

 16 generally the sole source supplier or otherwise provides goods

 17 or services that are difficult for the debtor to replace.

 18             The debtor must show that the failure to pay the pre-

 19 petition creditor risked probable harm that is disproportional

 20 to the amount of the claim.        Critical vendor claims are

 21 routinely paid via a first day motion, if at all, which is

 22 filed at the beginning of the case.          The critical vending

 23 treatment by definition is an extraordinary step and remedy

 24 that the debtor should take to ensure their economic survival.

 25 Generally critical vendors involve goods or inventory necessary


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 727 of 739
                                                                                8

  1 for an ongoing business.        The sole supplier of a given product

  2 generally satisfies the requirements to be a critical vendor.

  3              The motions before the Court today in the three

  4 matters that I mentioned have deficiencies that must be

  5 amended, supplemented or otherwise before the Court can

  6 determine if any creditors meet the requirements with critical

  7 vendor status.      The first is that there needs to be a specific

  8 list of creditors by name.        One of the things that I noticed is

  9 the names set forth aren’t even complete names in some

 10 instances and we don’t know who they are; the amount owed each;

 11 and the specific reason why every one of the parties on the

 12 lists provides goods or services that are essential and cannot

 13 be replaced by another entity.         One of the things that jumps

 14 out in my memory, although I don’t have it in my notes is I

 15 noticed that one of the critical vendors that was listed in one

 16 of the cases was a rental car company, which seems to the Court

 17 not to be essential because there are other rental car

 18 companies.

 19              The next area of supplement or amendment that needs

 20 to occur with the motions is there is no authority set forth

 21 from the 11th Circuit for critical vendor motions.             The request

 22 only cites cases from the 1980s and 1990s from New York,

 23 Delaware, and Virginia, none of which are relevant in the 11th

 24 Circuit and the reasons that’s so important is that case law on

 25 critical vendorship has varied from jurisdiction to


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 728 of 739
                                                                                9

  1 jurisdiction.      I know one jurisdiction, one circuit said the

  2 critical vendorship does not exist.          I don’t know that that’s

  3 the 11th Circuit, but I need authority from the 11th Circuit

  4 that supports what’s being requested here.

  5              The third issue is I need, in addition to specific

  6 information about individual ones on a national level the

  7 reasons why the total in any case it seems two to three percent

  8 of the total unsecured claims.         It is generally the case that

  9 critical vendor claims are so unique and so specialized that

 10 they rarely exceed two or three percent of the total unsecured

 11 claims in the case.       In this particular matter I note that in

 12 the Rolta Middle East case there appears to be one million

 13 dollars in critical vendor claims that are requested which

 14 appears to be exorbitant.

 15              And then last but not least there is an issue which

 16 is related to critical vendorship, but is not a (indiscernible)

 17 for the motions and that is are any of the claims that are

 18 listed entitled to priority administrative expense status under

 19 523(b)(9).    As you recall, anyone who provides services within

 20 20 days before the commencement of the case gets a priority

 21 under 523(b)(9).      If that is the case then those claims have a

 22 special status that has to be taken into account and then a

 23 Court determines if there is critical vendor status or not.

 24              So in addition to those, the objections by the

 25 judgment creditors talk about there’s no specificity, no


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 729 of 739
                                                                                    10

  1 evidence of the critical nature of the claims requested.               There

  2 is insufficient cash to make the payments and then it raises

  3 another issue which is interesting but not as critical here is

  4 the schedules show that there are no operating businesses.                  I

  5 guess they both go to the criticality of the service or goods.

  6 If there’s no operating business, then how could it be an

  7 essential element necessary to ongoing business?

  8              Okay.   Those are the issues that I called and just

  9 for the record I set these for status conference, so that those

 10 issues could be discussed and addressed before we get actually

 11 to a hearing on the motions where the Court will rule.               But I

 12 wanted to give all the parties the benefit of the Court’s

 13 position and I appreciate the judgment creditors also putting

 14 in their objection so that we know what we’re dealing with.                  As

 15 it stands now the motions are not in a position where they

 16 could be approved, but once again, we’re having a status

 17 conference on the motions today.         I will reschedule the motions

 18 for actual hearing in a moment after we discuss them further

 19 and then at that point the Court will rule on the motions.

 20              Let me hear from Mr. Saval on behalf of the judgment

 21 creditors.    I know I abbreviated the objection that was filed

 22 by the judgment creditors, but let me hear from you with regard

 23 to any other comments that your clients have?

 24              MR. SAVAL:    Your Honor, again, good morning.          This is

 25 Daniel Saval.      I believe Your Honor has accurately summarized


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 730 of 739
                                                                                11

  1 the gist of our objection to the motions.           We believe that they

  2 are deficient in an number of ways.          So we will reserve our

  3 rights in connection with any further supplements or evidence

  4 that is in connection with the motions.

  5             THE COURT:     Okay.    Thank you.    Mr. Blythe, any

  6 comments on these motions?         Once again, we’re in the status

  7 conference phase.

  8             MR. BLYTHE:     Your Honor, just to echo, I saw the

  9 objections by the secured lenders and I thought that a lot of

 10 their points were well taken, that the information needs to be

 11 fleshed out in further to show what the claims are and why

 12 they’re critical claims and what Your Honor said I agree with

 13 the questions that Your Honor had.          Other than that, I don’t

 14 have anything further.

 15             THE COURT:     Okay.    Before I get to Mr. Maples, does

 16 anyone else have any comments or responses to the motions?

 17             MR. SPARKS:     Your Honor, Dan Sparks.       I don’t mean to

 18 come across the top of Mr. Saval, but we just want to say that

 19 we have scheduled a deposition of the representative of the

 20 debtor for the 17th of this month and so if you’re thinking

 21 about an evidentiary hearing it was after that date that might

 22 be functional.

 23             THE COURT:     Well actually, I’m not thinking about an

 24 evidentiary hearing because I don’t know that an evidentiary

 25 hearing would be necessary.        If we get to the --


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 731 of 739
                                                                                12

  1             MR. SPARKS:     That was my second question.

  2             THE COURT:     -- the question -- yes, no, we’re going

  3 to have just a hearing because there’s so many legal issues

  4 here I think I can rule on it without an evidentiary hearing,

  5 but I will need additional evidence as far as representations

  6 either through an amended motion or declarations.             That’s what

  7 I was thinking though.

  8             MR. SPARKS:     Thank you, Your Honor.

  9             THE COURT:     But I think what you’re saying, Mr.

 10 Sparks, and I do need to know that and that is that you

 11 probably should have the hearing after the 17th so you and your

 12 clients have additional information for which you could have

 13 input into what we do at the continued hearing?

 14             MR. SPARKS:     Ideally, Your Honor, we would have a

 15 declaration in advance that we could use as our -- for

 16 discovery purposes, correct.         But even if not, we would, in

 17 addition to the other things we intend to do at that

 18 deposition, I would imagine we would explore the critical

 19 vendor allegations and the motions they’re seeking, the

 20 background for that, yes, sir.

 21             THE COURT:     Okay.   Then maybe what we need to do is

 22 have two things.      One is a deadline for the debtor to

 23 supplement and/or amend its motions so that you have that

 24 information before the 17th and then a continued hearing after

 25 the 17th.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 732 of 739
                                                                                13

  1             MR. SPARKS:     I would think that would be excellent,

  2 yes, sir.

  3             THE COURT:     Okay.   Now, Mr. Maples, let me go to you.

  4 A lot has been said in this phase of the status conference.                 Do

  5 you have any questions, let me start with that, any questions

  6 about what the Court said with regard to the issues involving

  7 the critical vendor request?

  8             MR. MAPLES:     If I might, just summarize them to make

  9 sure that I have them all.

 10             THE COURT:     Okay.

 11             MR. MAPLES:     A more detailed list of the critical

 12 vendor by name, by amount and a detailed description of why we

 13 consider them to be critical.         Authority from the 11th Circuit,

 14 a comparison and a justification for payment of as critical

 15 vendors of other unsecured amounts that would exceed two to

 16 three percent of the entire unsecured pool; and then on the

 17 justification of critical vendors whether any of these vendors

 18 would have authority claims under 503.

 19             THE COURT:     No, 523 -- I’m sorry, 503 --

 20             MR. MAPLES:     Five, twenty-three --

 21             THE COURT:     I’m sorry, it’s not 523, it’s 503 --

 22             MR. MAPLES:     It’s 503.

 23             THE COURT:      -- but it’s 503(b)(9) --

 24             MR. MAPLES:     Yes, sir.

 25             THE COURT:     That’s the delivery --


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 733 of 739
                                                                                14

  1             MR. MAPLES:     Yeah, the delivery within 20 days.

  2             THE COURT:     Correct.

  3             MR. MAPLES:     That’s the substitute for reclamation,

  4 yes.

  5             THE COURT:     And the reason that’s important is

  6 because some Courts have said if they already have the

  7 priority, then they’re not being treated differently than other

  8 unsecured creditors anyway, and, so, therefore, it makes it

  9 easier to find them as critical vendors.           That’s why that issue

 10 is important.

 11             MR. MAPLES:     Yeah.    Yes, sir.    I understand that.

 12             THE COURT:     And I had said 523, but I meant 503, so

 13 you corrected me there appropriately.

 14             MR. MAPLES:     Yes.

 15             THE COURT:     The other issue thought that’s been

 16 raised by the judgment creditors that I think you need to add

 17 to the list is cash to make for the payments.            If the Court

 18 determines they’re critical vendor, they meet all the other

 19 requirements, how will they be paid?

 20             MR. MAPLES:     I would be happy to address that and I

 21 intended to address all the objections that were raised by the

 22 judgment creditors.

 23             THE COURT:     Okay.    Good.   Then, Mr. Maples, do you

 24 have any suggestion as to when you will be able to file the

 25 amendment and so on before the 17th?          Let me suggest, I’m


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 734 of 739
                                                                                15

  1 looking at my calendar now, how about the 14th?

  2              MR. MAPLES:    The 14th is fine.

  3              THE COURT:    That’s two weeks from today.

  4              MR. MAPLES:    Yes, sir.

  5              THE COURT:    Well that gives the judgment creditors

  6 that information a few days before the 17th, which I think

  7 would be helpful.      Now let’s have you provide it -- I always

  8 like to do it before the end of the day, let’s have you provide

  9 it by noon on December 14th.

 10              MR. MAPLES:    Yes, sir.

 11              THE COURT:    Mr. Sparks, is that satisfactory?

 12              MR. SPARKS:    Yes, yes, Your Honor, it is and unless

 13 Mr. Saval has a different thought, I think it is.

 14              THE COURT:    Okay.   Mr. Saval?

 15              MR. SAVAL:    That’s acceptable on our end, Your Honor,

 16 thank you.

 17              THE COURT:    Okay.   Good.    Okay, then the next order

 18 of business was to pick a hearing date that we can continue the

 19 matters once the critical vendor supplement had been filed.

 20 We’re getting into the Christmas Season very deeply.             I only

 21 see one date before Christmas that we can do it and it’s

 22 pushing that week of Christmas, but let’s see if this works.

 23 How about December 22nd?        Does that work, Mr. Maples?

 24              MR. SAVAL:    That’s fine.

 25              MR. MAPLES:    Yes, sir.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 735 of 739
                                                                                16

  1             THE COURT:     Okay.   Mr. Saval and Mr. Sparks?

  2             MR. SAVAL:     Yes, Your Honor, this is Daniel Saval --

  3             MR. SPARKS:     I’m looking --

  4             MR. SAVAL:     -- it works for me.

  5             MR. SPARKS:     I’m looking right now, Your Honor.          I

  6 think it does, if you’ll just wait one second.            That’s a

  7 Tuesday.

  8             THE COURT:     I’ll come back, Mr. Blythe?

  9             MR. SAVAL:     That does work.

 10             THE COURT:     That works, okay.      Mr. Blythe?

 11             MR. BLYTHE:     Yes, Your Honor, the 22nd, that Tuesday

 12 works.

 13             THE COURT:     Okay.   And 10 a.m.     I don’t anticipate

 14 that this will take more than the morning if that long.              Either

 15 they’re going to meet the requirements for critical vendors or

 16 not.    I see it because it’s judge-made law and because it’s

 17 heavily into the equitable nature of the Court.            I think once

 18 the information comes in I’ll be able to make a decision with

 19 input from the judgment creditors if they have no further

 20 objection and bankruptcy administrator.           So once again, I think

 21 December 22nd at 10 a.m. when we will reschedule -- I’m sorry,

 22 not reschedule, because it wouldn’t be status conference --

 23 when we will schedule the hearings on the motions by the three

 24 debtors for entry of an order involving critical vendor status,

 25 okay.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 736 of 739
                                                                                17

  1             UNIDENTIFIED ATTORNEY:       Yes.

  2             THE COURT:     All right.    Is there any other issue or

  3 comment that anyone would like to make in connection with this

  4 case before we adjourn?

  5             MR. MAPLES:     Your Honor --

  6             UNIDENTIFIED ATTORNEY:       Your Honor --

  7             MR. MAPLES:     Go ahead.

  8             THE COURT:     Go ahead, Mr. Maples.

  9             MR. MAPLES:     Yes.    Could we also set the motion to

 10 modify the operating order at the same time?

 11             THE COURT:     I’m sorry,    yes.    That’s what I intended

 12 to do.    Thank you.

 13             MR. MAPLES:     Okay.

 14             THE COURT:     We will schedule the motions to modify

 15 them at the same time.       Yes, I forgot about those.        I’m getting

 16 old.

 17             MR. MAPLES:     Thank you.

 18             THE COURT:     So those two motions will also be set at

 19 the same time on the 22nd of January.

 20             MR. MAPLES:     Yes.

 21             THE COURT:     Okay.    Mr. Sparks, was that you that was

 22 going to say something.

 23             MR. SAVAL:     It was --

 24             MR. SPARKS:     I was not.

 25             MR. SAVAL:     -- me, Daniel Saval --


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 737 of 739
                                                                                18

  1             THE COURT:     Oh, Mr. Saval, yes?

  2             MR. SAVAL:     -- I just wanted guidance from Your Honor

  3 in the event that we seek to file additional papers after

  4 reviewing the materials filed by the debtors on the 14th, if

  5 there’s a date by which you would like to receive them?

  6             THE COURT:     Okay, good point.      I’m anticipating that

  7 you won’t be able to file them though until after your

  8 deposition on the 17th.        Is that a reasonable anticipation, Mr.

  9 Saval?

 10             MR. SAVAL:     Yeah, that is reasonable and I just

 11 wanted to, you know, clarify, Your Honor, that the deposition

 12 will cover topics that go towards the motion we plan on filing

 13 to dismiss the case.

 14             THE COURT:     I understand.

 15             MR. SAVAL:     Yeah.

 16             THE COURT:     So would the end of business on the 18th

 17 be too soon for you to file further objection?

 18             MR. SAVAL:     Your Honor, that timing should work for

 19 us.

 20             THE COURT:     Okay.   And the reason I say that is I

 21 work over the weekend, so that would give me an opportunity to

 22 get it over the weekend and be prepared to go forward.               I have

 23 a trial on the 21st so I will need to have looked at whatever

 24 you’re going to file before I start that trial on the 21st.

 25             MR. SAVAL:     Understood, Your Honor.


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 738 of 739
                                                                                19

  1             THE COURT:     So any further -- let me say it for the

  2 judgment creditors and anyone else, any further objections to

  3 the motions for critical vendor status must be filed by 5 p.m.

  4 Central Time on December the 18th.            Okay.   Any other issues

  5 that need to be brought before the Court in connection with

  6 these or any other matters?        If not, thank you, everyone, we

  7 are adjourned.

  8             THE ATTORNEYS:      Thank you, Your Honor.

  9                                  * * * * *

 10                        C E R T I F I C A T I O N

 11             I, ANNEMARIE DeANGELO, court approved transcriber,

 12 certify that the foregoing is a correct transcript from the

 13 official electronic sound recording of the proceedings in the

 14 above-entitled matter, and to the best of my ability.

 15

 16 /s/ AnneMarie DeAngelo                DATE:    December 3, 2020

 17 ANNEMARIE DeANGELO

 18 J&J COURT TRANSCRIBERS, INC.

 19

 20

 21

 22

 23

 24

 25


                                   WWW.JJCOURT.COM



Case 20-82282-CRJ11   Doc 126 Filed 12/07/20 Entered 12/07/20 23:29:08   Desc
                      Main Document    Page 739 of 739
